


                                                                                                                       EXHIBIT 10.1


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                               DEPOSITOR


                                                WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                                TRUSTEE


                                                                  AND


                                                       EMC MORTGAGE CORPORATION
                                                     SERVICER, SPONSOR AND COMPANY



                                                    POOLING AND SERVICING AGREEMENT

                                                      DATED AS OF JANUARY 1, 2007



                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                             Bear Stearns Mortgage Funding Trust 2007-AR1
                                          Mortgage Pass-Through Certificates, Series 2007-AR1






--------------------------------------------------------------------------------






                                                           TABLE OF CONTENTS



ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................57

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................57
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................59
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................61
         Section 2.04.         Substitution of Mortgage Loans...................................................63
         Section 2.05.         Issuance of Certificates.........................................................64
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................65
         Section 2.07.         Representations and Warranties of the Company and Sponsor........................66
         Section 2.08.         Purposes and Powers of the Trust.................................................69

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................69

         Section 3.01.         Servicer to Act as Servicer......................................................69
         Section 3.02.         REMIC-Related Covenants..........................................................71
         Section 3.03.         Monitoring of Subservicers.......................................................71
         Section 3.04.         Fidelity Bond....................................................................72
         Section 3.05.         Power to Act; Procedures.........................................................72
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................73
         Section 3.07.         Release of Mortgage Files........................................................74
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be Held for Trustee....75
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................76
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................77
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................77
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents.........78
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................78
         Section 3.14.         Compensation for the Servicer....................................................78
         Section 3.15.         REO Property.....................................................................79
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................81
         Section 3.17.         Assessments of Compliance and Attestation Reports................................82
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................83
         Section 3.19.         UCC..............................................................................90
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................90
         Section 3.21.         Books and Records................................................................91
         Section 3.22.         Intention of the Parties and Interpretation......................................91

ARTICLE IV            ACCOUNTS..................................................................................92

         Section 4.01.         Custodial Account................................................................92
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account...................93
         Section 4.03.         Distribution Account.............................................................94
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account................95
         Section 4.05.         Adjustable Rate Supplemental Fund................................................96
         Section 4.06.         Statements to the Trustee........................................................97
         Section 4.07.         Reserved.........................................................................98
         Section 4.08.         Reserve Fund.....................................................................98
         Section 4.09.         Class XP Reserve Account.........................................................99
         Section 4.10.         Final Maturity Reserve Account..................................................100

ARTICLE V             CERTIFICATES.............................................................................101

         Section 5.01.         Certificates....................................................................101
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................109
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................112
         Section 5.04.         Persons Deemed Owners...........................................................112
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................113
         Section 5.06.         Restrictions on Transferability of Certificates.................................114
         Section 5.07.         ERISA Restrictions..............................................................114
         Section 5.08.         Rule 144A Information...........................................................115

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................116

         Section 6.01.         Distributions on the Certificates...............................................116
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................124
         Section 6.03.         Payments........................................................................125
         Section 6.04.         Statements to Certificateholders................................................125
         Section 6.05.         Monthly Advances................................................................128
         Section 6.06.         Compensating Interest Payments..................................................129
         Section 6.07.         Distributions on REMIC Regular Interests........................................129

ARTICLE VII           THE SERVICER.............................................................................130

         Section 7.01.         Liabilities of the Servicer.....................................................130
         Section 7.02.         Merger or Consolidation of the Servicer.........................................130
         Section 7.03.         Indemnification of the Trustee..................................................130
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................131
         Section 7.05.         Servicer Not to Resign..........................................................132
         Section 7.06.         Successor Servicer..............................................................132
         Section 7.07.         Sale and Assignment of Servicing................................................132

ARTICLE VIII          DEFAULT..................................................................................133

         Section 8.01.         Events of Default...............................................................133
         Section 8.02.         Trustee to Act; Appointment of Successor........................................135
         Section 8.03.         Notification to Certificateholders..............................................136
         Section 8.04.         Waiver of Defaults..............................................................136
         Section 8.05.         List of Certificateholders......................................................136

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................137

         Section 9.01.         Duties of Trustee...............................................................137
         Section 9.02.         Certain Matters Affecting the Trustee...........................................139
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................140
         Section 9.04.         Trustee May Own Certificates....................................................141
         Section 9.05.         Trustee’s Fees and Expenses.....................................................141
         Section 9.06.         Eligibility Requirements for Trustee............................................141
         Section 9.07.         Insurance.......................................................................141
         Section 9.08.         Resignation and Removal of the Trustee..........................................142
         Section 9.09.         Successor Trustee...............................................................142
         Section 9.10.         Merger or Consolidation of Trustee..............................................143
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................143
         Section 9.12.         Federal Information Returns and Reports to Certificateholders; REMIC
                                 Administration................................................................144

ARTICLE X             TERMINATION..............................................................................147

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or Liquidation of
                                  the Mortgage Loans...........................................................147
         Section 10.02.        Additional Termination Requirements.............................................149

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................151

         Section 11.01.        Intent of Parties...............................................................151
         Section 11.02.        Amendment.......................................................................151
         Section 11.03.        Recordation of Agreement........................................................152
         Section 11.04.        Limitation on Rights of Certificateholders......................................152
         Section 11.05.        Acts of Certificateholders......................................................153
         Section 11.06.        Governing Law...................................................................154
         Section 11.07.        Notices.........................................................................154
         Section 11.08.        Severability of Provisions......................................................155
         Section 11.09.        Successors and Assigns..........................................................155
         Section 11.10.        Article and Section Headings....................................................155
         Section 11.11.        Counterparts....................................................................155
         Section 11.12.        Notice to Rating Agencies.......................................................155
         Section 11.13.        Use of Subservicers and Subcontractors..........................................156

                                                               EXHIBITS

Exhibit A-1                -        Form of Class A Certificate
Exhibit A-2                -        Reserved
Exhibit A-3                -        Form of Class I-B Certificate
Exhibit A-4                -        Form of Class II-B-1, Class II-B-2, Class II-B-3 and Class II-B-4
                                    Certificates
Exhibit A-5                         Form of II-B-5 Certificate
Exhibit A-6                -        Form of Class B-IO Certificate
Exhibit A-7                -        Form of Class R Certificate
Exhibit A-8                -        Form of Class R-X Certificate
Exhibit A-9                -        Form of Class X Certificate
Exhibit A-10               -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Reserved
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Reserved
Exhibit N                  -        Form of Cap Contracts
Exhibit O                  -        Reserved
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information
Exhibit T                  -        Reserved


                                                               SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule





--------------------------------------------------------------------------------





                                                    POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of January 1, 2007, among Structured Asset Mortgage  Investments II Inc., a Delaware
corporation,  as depositor (the “Depositor”),  Wells Fargo Bank, National  Association,  a banking association organized under the laws
of the United States, not in its individual  capacity but solely as trustee (the “Trustee”) and EMC Mortgage  Corporation,  as servicer
(in such  capacity,  the  “Servicer”),  as company (in such capacity,  the “Company” or “EMC”) and, as sponsor (in such  capacity,  the
“Sponsor”).

                                                         PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the  Mortgage  Loans from the Sponsor.  On the Closing  Date,  the
Depositor  will  sell the  Mortgage  Loans and  certain  other  property  to the  Trust  Fund and  receive  in  consideration  therefor
Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC I to be treated  for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC I Regular  Interests  will be  designated  “regular  interests”  in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC II to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC II Regular  Interests  will be  designated  “regular  interests” in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an election  for the assets  constituting  REMIC III to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC III Regular  Interests  will be designated  “regular  interests” in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC IV to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC IV Regular  Interests  will be  designated  the “regular  interests”  in
such REMIC.

         The Class R Certificates  will evidence  ownership of the “residual  interest” in each of REMIC I, REMIC II and REMIC III. The
Class R-X Certificates will evidence ownership of the “residual interest” in REMIC IV.

         The Group I Mortgage Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after deducting all Scheduled
Principal  due on or before the Cut-off  Date,  of  $287,403,461.81.  The Group II Mortgage  Loans will have an  Outstanding  Principal
Balance as of the Cut-off Date, after deducting all Scheduled Principal due on or before the Cut-off Date, of $818,428,815.22.

         In consideration of the mutual agreements  herein contained,  the Depositor,  the Servicer,  the Sponsor,  the Company and the
Trustee agree as follows:

                                                               ARTICLE I

                                                              Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise  expressly provided or unless the context
otherwise requires, shall have the meanings specified in this Article.

         2007-AR1 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Accepted  Servicing  Practices:  The procedures,  including prudent  collection and loan  administration  procedures,  and the
standard of care (i) employed by prudent  mortgage  servicers  which service  mortgage  loans of the same type as the Mortgage Loans in
the  jurisdictions in which the related Mortgage  Properties are located or (ii) in accordance with the Fannie Mae Guide or Freddie Mac
Guide,  subject to any variances  negotiated  with Fannie Mae or Freddie Mac and subject to the express  provisions of this  Agreement.
Such  standard of care shall not be lower than that the Servicer  customarily  employs and  exercises in  servicing  and  administering
similar mortgage loans for its own account and shall be in full compliance with all federal,  state, and local laws, ordinances,  rules
and regulations.

         Account:  The Custodial  Account,  the Adjustable Rate  Supplemental  Fund, the  Distribution  Account,  the Reserve Fund, the
Final Maturity Reserve Account or the Class XP Reserve Account, as the context may require.

         Actual Monthly  Payments:  For any Mortgage Loan and each Due Period,  the actual  monthly  payments of principal and interest
received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable Rate Supplemental Fund: An “outside reserve fund” within the meaning of Treasury Regulation  1.860G-2(h),  which is
not an asset of any REMIC and which is established and maintained pursuant to Section 4.05.

         Adjusted Rate Cap: With respect to the Class I-A  Certificates  and Class I-B  Certificates,  each  Distribution  Date and the
related Due  Period,  the sum of (i) the  Scheduled  Payments  owed on the Group I Mortgage  Loans for such Due Period less the related
Servicing Fee and Trustee Fee and (ii) the related Actual Monthly Payments received in excess of the Scheduled  Payments,  expressed as
a per annum rate calculated on the basis of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans for such Due Period
and further  reflecting  the accrual of interest on an  actual/360  basis,  minus the sum of (a) the interest  payable to the Class I-X
Certificates  and (b) the Coupon  Strip with  respect to Loan Group I, if any,  payable  to the Final  Maturity  Reserve  Account  with
respect to such Distribution Date, expressed as a per annum rate.

                  With respect to the Group II  Certificates,  each  Distribution  Date and the related Due Period,  the sum of (i) the
Scheduled  Payments  owed on the Group II Mortgage  Loans for such Due Period less the related  Servicing  Fee and Trustee Fee and (ii)
the related Actual  Monthly  Payments  received in excess of the Scheduled  Payments,  expressed as a per annum rate  calculated on the
basis of the aggregate Stated Principal  Balance of the Group II Mortgage Loans for such Due Period and further  reflecting the accrual
of interest on an actual/360 basis.

         Affiliate:  As to any  Person,  any other  Person  controlling,  controlled  by or under  common  control  with  such  Person.
“Control”  means the power to direct the management  and policies of a Person,  directly or indirectly,  whether  through  ownership of
voting securities,  by contract or otherwise.  “Controlled” and “Controlling” have meanings  correlative to the foregoing.  The Trustee
may  conclusively  presume that a Person is not an Affiliate of another  Person unless a Responsible  Officer of the Trustee has actual
knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable Credit Rating:  For any long-term deposit or security,  a credit rating of “AAA” in the case of S&P or “Aaa” in the
case of Moody’s (or with respect to  investments  in money market  funds,  a credit rating of “AAAm” or “AAAm-G” in the case of S&P and
the highest  rating  given by Moody’s for money  market funds in the case of Moody’s).  For any  short-term  deposit or security,  or a
rating of “A-l+” in the case of S&P or “Prime-1” in the case of Moody’s.

         Applicable  State Law:  For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a) the law of the State of New
York and (b) such  other  state law whose  applicability  shall have been  brought to the  attention  of the  Trustee by either  (i) an
Opinion of Counsel reasonably  acceptable to the Trustee delivered to it by the Servicer or the Depositor,  or (ii) written notice from
the appropriate taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect  to any  Distribution  Date  and a Class of  Class A  Certificates  or Class B
Certificates,  the sum of the Realized Losses with respect to the Mortgage Loans in the related Loan Group,  which are to be applied in
reduction of the Current  Principal  Amount of such Class of Certificates  pursuant to this Agreement in an amount equal to the amount,
if any,  by which,  (i) the  aggregate  Current  Principal  Amount of all of the  Certificates  in the  related  Loan Group  (after all
distributions  of principal on such  Distribution  Date) exceeds (ii) the  aggregate  Stated  Principal  Balance of all of the Mortgage
Loans in the related  Loan Group for such  Distribution  Date.  The Applied  Realized  Loss Amount with respect to the Group I Mortgage
Loans shall be allocated  first to the Class I-B-9,  Class I-B-8,  Class I-B-7,  Class I-B-6,  Class I-B-5,  Class I-B-4,  Class I-B-3,
Class I-B-2 and Class I-B-1  Certificates,  sequentially  in that order, in each case until the Current  Principal  Amount of each such
Class has been reduced to zero.  Thereafter,  the principal  portion of Realized Losses on the Group I Mortgage Loans will be allocated
on any Distribution  Date first, to the Class I-A-3  Certificates,  then to the Class I-A-2  Certificates,  and then to the Class I-A-1
Certificates,  sequentially  in that  order,  until the  Current  Principal  Amount of each such Class has been  reduced  to zero.  The
Applied  Realized Loss Amount with respect to the Group II Mortgage Loans shall be allocated  first to the Class II-B-5,  Class II-B-4,
Class II-B-3, Class II-B-2 and Class II-B-1  Certificates,  sequentially in that order, in each case until the Current Principal Amount
of each such Class has been  reduced to zero.  Thereafter,  the  principal  portion of Realized  Losses on the Group II Mortgage  Loans
will be  allocated  on any  Distribution  Date  first,  to the  Class  II-A-4  Certificates,  and  then pro  rata to the  Class  II-A-1
Certificates, the Class II-A-2 Certificates,  and the Class II-A-3 Certificates,  until the Current Principal Amount of each such Class
has been reduced to zero.

         Appraised  Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as the appraised value of such
Mortgaged Property in an appraisal made for the mortgage originator in connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With  respect  to each  Distribution  Date,  the  aggregate  Principal  Funds and  Interest  Funds for such
Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss: Any loss resulting from a bankruptcy  court,  in connection with a personal  bankruptcy of a mortgagor,  (1)
establishing the value of a mortgaged  property at an amount less than the Outstanding  Principal  Balance of the Mortgage Loan secured
by such mortgaged property or (2) reducing the amount of the Monthly Payment on the related Mortgage Loan.

         Basis Risk Shortfall:  With respect to any Offered  Certificates  (other than the Class X  Certificates)  and the Class II-B-5
Certificates and as to any Distribution Date, the excess, if any, of:


         1.       the amount of Current Interest that such Class would have been entitled to receive on such  Distribution Date had the
                  applicable  Pass-Through  Rate been  calculated at a per annum rate equal to One-Month  LIBOR plus the related Margin
                  and (ii) 10.50% per annum,  or with  respect to the Class  II-A-2  Certificates  and the Class  II-A-3  Certificates,
                  11.50% per annum, over


         2.       the amount of Current Interest on such Class  calculated using a Pass-Through  Rate equal to the related Net Rate Cap
                  for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and each Class of Class A Certificates and
Class B  Certificates,  the sum of the Basis Risk Shortfall for such  Distribution  Date and the Basis Risk Shortfalls for all previous
Distribution  Dates not previously paid from any source  including the Excess  Cashflow and payments under the Cap Contracts,  together
with interest thereon at a rate equal to the related Pass-Through Rate for such Class of Certificates for such Distribution Date.

         Book-Entry  Certificates:  Initially,  all  Classes of  Certificates  other than the  Private  Certificates  and the  Residual
Certificates.

         Business  Day: Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock  Exchange or Federal
Reserve is closed or on which  banking  institutions  in any  jurisdiction  in which the  Trustee,  the  Custodian  or the Servicer are
authorized or obligated by law or executive order to be closed.

         Cap  Contracts:  With respect to each Class of the Class II-A  Certificates  and Class II-B  Certificates,  the respective cap
contracts,  dated as of January 31,  2007,  between the  Trustee,  on behalf of the Trust for the benefit of the Holders of the related
Certificates,  and the Cap Counterparty,  together with any scheduling,  confirmations or other agreements  related thereto,  a form of
which is attached hereto as Exhibit N.

         Cap Contract  Payment Amount:  With respect to any  Distribution  Date and a Cap Contract,  the amounts received from such Cap
Contract, if any, on such Distribution Date.

         Cap Counterparty: Bear Stearns Financial Products Inc.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest in the Trust Fund signed and
countersigned  by the Trustee in  substantially  the forms  annexed  hereto as Exhibits A-1, A-3, A-4, A-5, A-6, A-7, A-8, A-9 and A-10
with the blanks therein appropriately completed.

         Certificate  Group:  With respect to Loan Group I, the Group I  Certificates,  and with respect to Loan Group II, the Group II
Certificates.

         Certificate  Owner:  Any Person who is the beneficial  owner of a Certificate  registered in the name of the Depository or its
nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class: With respect to the Certificates,  any of Class I-A-1,  Class I-A-2,  Class I-A-3, Class I-X, Class I-B-1, Class I-B-2,
C-lass I-B-3, Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8, Class I-B-9, Class R, Class R-X, Class I-XP-1,  Class
I-XP-2,  Class I-B-IO,  Class II-A-1, Class II-A-2, Class II-A-3, Class II-A-4, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4,
Class II-B-5, Class II-XP and Class II-B-IO Certificates.

         Class I-A Certificates: The Class I-A-1, Class I-A-2 and Class I-A-3 Certificates.

         Class I-A Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group I
Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current Principal Amount of the Class I-A
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) the aggregate  Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses  on the Group I  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  multiplied  by (i) prior to the
Distribution  Date in January 2013,  28.750% and (ii) on or after the Distribution Date in January 2013,  23.000%,  and (II) the excess
of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related  Due Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B Certificates:  The Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class
I-B-8 and Class I-B-9 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date) and (2) the aggregate Stated Principal Balance of the Group I Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during
the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in January 2013,  22.750% and (ii) on or after the
Distribution  Date in  January  2013,  18.200%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group I
Mortgage Loans as of the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class I-B-1  Certificates  (after taking into
account  the  payment of the Class I-B-1  Principal  Distribution  Amounts for such  Distribution  Date) and (3) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior
to the Distribution  Date in January 2013,  17.250% and (ii) on or after the Distribution Date in January 2013,  13.800%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group I  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Principal  Prepayments and Realized  Losses on the Group I Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-3 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in January 2013,
15.500%  and (ii) on or after  the  Distribution  Date in  January  2013,  12.400%,  and (II) the  excess of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such Distribution Date) and
(5) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied by (i) prior to the Distribution  Date in January 2013,  11.875% and (ii) on or after the Distribution Date in January 2013,
9.500%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-5 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-5
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in January 2013,
10.125%  and (ii) on or after  the  Distribution  Date in  January  2013,  8.100%,  and (II) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-6
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such Distribution Date) and
(7) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied by (i) prior to the Distribution  Date in January 2013,  8.875% and (ii) on or after the Distribution  Date in January 2013,
7.100%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-7 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-7
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts for such  Distribution  Date) and (8) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in January 2013,
6.750% and (ii) on or after the Distribution  Date in January 2013,  5.400%,  and (II) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-8 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-8
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount for such Distribution Date), (2) the aggregate Current Principal Amount of the Class I-B-1 Certificates
(after  taking into  account the  payment of the Class I-B-1  Principal  Distribution  Amounts  for such  Distribution  Date),  (3) the
aggregate  Current  Principal  Amount of the Class  I-B-2  Certificates  (after  taking  into  account  the  payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such Distribution Date) and
(9) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied by (i) prior to the Distribution  Date in January 2013,  5.500% and (ii) on or after the Distribution  Date in January 2013,
4.400%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-9 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-9
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the aggregate  Current Principal Amount of the Class I-B-6  Certificates  (after taking into account the payment of the Class I-B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates  (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such  Distribution  Date),
(9) the aggregate  Current Principal Amount of the Class I-B-8  Certificates  (after taking into account the payment of the Class I-B-8
Principal  Distribution  Amounts for such  Distribution  Date) and (10) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in January 2013,
4.250% and (ii) on or after the Distribution  Date in January 2013,  3.400%,  and (II) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class  I-B-IO  Distribution  Amount:  With  respect to any  Distribution  Date,  the  Current  Interest  for the Class  I-B-IO
Certificates  for such  Distribution  Date (from REMIC III to REMIC IV on account of REMIC III Regular  Interest  I-B-IO-I);  provided,
however,  that on and after  the  Distribution  Date on which  the  aggregate  Current  Principal  Amount of the Class I-A or Class I-B
Certificates  has been reduced to zero, the Class I-B-IO  Distribution  Amount shall include the Group I  Overcollateralization  Amount
(which shall be deemed  distributable,  first, from REMIC III to REMIC IV on account of REMIC III Regular Interest I-B-IO-I, in respect
of accrued and unpaid  interest  thereon until such accrued and unpaid interest shall have been reduced to zero and,  thereafter,  from
REMIC III to REMIC IV on account of REMIC III Regular Interest I-B-IO-P, in respect of the principal balance thereof).

         Class I-B-IO Notional Amount:  With respect to any Distribution Date and the Class I-B-IO  Certificates,  the aggregate of the
Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class I-B-IO  Pass-Through  Rate: With respect to the Class I-B-IO  Certificates or REMIC III Regular Interest  I-B-IO-I,  and
any  Distribution  Date, a per annum rate equal to the sum of (a) the Maximum Coupon Strip Rate and (b) the percentage  equivalent of a
fraction,  the  numerator  of which is the sum of the  amounts  calculated  pursuant  to  clauses  (i)  through  (iii)  below,  and the
denominator of which is the aggregate  Uncertificated  Principal Balance of the REMIC I Regular Interests.  For purposes of calculating
the Pass-Through Rate for the Class I-B-IO Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT1 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT2 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC I Regular Interest LT4 minus twice the related Marker Rate,  applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT4.

         Class I-X  Notional  Amount:  With respect to any  Distribution  Date and the Class I-X  Certificates,  the  aggregate  Stated
Principal Balance immediately prior to such Distribution Date of the Hard Prepayment Charge Loans.

         Class I-XP Certificates:  The Class I-XP-1 Certificates and the Class I-XP-2 Certificates.

         Class II-A Certificates:  The Class II-A-1, Class II-A-2, Class II-A-3 and Class II-A-4 Certificates.

         Class II-A Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown Date on which a Group
II Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current  Principal Amount of the Class
II-A  Certificates  immediately  prior to such  Distribution  Date over (y) the  lesser of (I) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) multiplied by (i) prior
to the Distribution  Date in January 2013,  25.875% and (ii) on or after the Distribution Date in January 2013,  20.700%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related Due Period
(after  reduction for Principal  Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.
         Class II-B Certificates: The Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5 Certificates.

         Class II-B-1 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such  Distribution  Date) and (2) the aggregate Stated Principal  Balance of the Group II Mortgage Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans
incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in January 2013, 16.750% and (ii) on
or after the Distribution  Date in January 2013,  13.400%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the
Group II Mortgage Loans as of the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses
on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the
Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such Distribution  Date), (2) the aggregate Current Principal Amount of the Class II-B-1  Certificates  (after
taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date) and (3) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i)
prior to the Distribution Date in January 2013,  11.875% and (ii) on or after the Distribution Date in January 2013,  9.500%,  and (II)
the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due Period
(after  reduction for Principal  Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in January
2013,  8.250% and (ii) on or after the  Distribution  Date in January 2013,  6.600%,  and (II) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-4 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such  Distribution  Date)
and (5) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied  by (i) prior to the  Distribution  Date in  January  2013,  7.000% and (ii) on or after the  Distribution  Date in
January  2013,  5.600%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the
last day of the related Due Period (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans
incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage Loans as of
the Cut-off Date.

         Class II-B-5  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related  Stepdown  Date on which a
Group II Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal  Amount of the Class
II-B-5  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date),
(5) the  aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into account the payment of the Class
II-B-4 Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in January
2013,  2.000% and (ii) on or after the  Distribution  Date in January 2013,  1.600%,  and (II) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-IO Advances:  As defined in Section 6.01(c).

         Class  II-B-IO  Distribution  Amount:  With respect to any  Distribution  Date,  the Current  Interest  for the Class  II-B-IO
Certificates  for such  Distribution  Date  (which  shall be deemed  distributable  from  REMIC III to REMIC IV on account of REMIC III
Regular Interest  II-B-IO-I);  provided,  however,  that on and after the Distribution  Date on which the aggregate  Current  Principal
Amount of the Class II-A or Class II-B Certificates has been reduced to zero, the Class II-B-IO  Distribution  Amount shall include the
Group II Overcollateralization  Amount (which shall be deemed distributable,  first, from REMIC III to REMIC IV on account of REMIC III
Regular  Interest  II-B-IO-I,  in respect of accrued and unpaid interest thereon until such accrued and unpaid interest shall have been
reduced to zero and,  thereafter,  from REMIC III to REMIC IV on account of REMIC III  Regular  Interest  II-B-IO-P,  in respect of the
principal balance thereof).

         Class II-B-IO Notional  Amount:  With respect to any Distribution  Date and the Class II-B-IO  Certificates,  the aggregate of
the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class II-B-IO Pass-Through Rate: With respect to the Class II-B-IO  Certificates or REMIC III Regular Interest II-B-IO-I,  and
any  Distribution  Date, a per annum rate equal to the  percentage  equivalent of a fraction,  the numerator of which is the sum of the
amounts  calculated  pursuant to clauses  (i)  through  (iii)  below,  and the  denominator  of which is the  aggregate  Uncertificated
Principal  Balance of the  REMIC II  Regular  Interests.  For  purposes of  calculating  the  Pass-Through  Rate for the Class  II-B-IO
Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT5 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT5;

         (ii)     the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT6 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT6; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the related Marker Rate, applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT8.

         Class A Certificates: The  Class I-A Certificates and the Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form  annexed  hereto as Exhibit  A-7 and  evidencing
ownership of interests  designated  as “residual  interests” in REMIC I,  REMIC II and REMIC III for purposes of the REMIC  Provisions.
Component I of the Class R Certificates  is designated as the sole class of “residual  interest” in REMIC I,  Component II of the Class
R Certificates  is designated as the sole class of “residual  interest” in REMIC II and  Component III  of the Class R Certificates  is
designated as the sole class of “residual interest” in REMIC III.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed hereto as Exhibit A-8 and evidencing
ownership of the “residual interest” in REMIC IV for purposes of the REMIC Provisions.

         Class X Certificates:  The Class I-X Certificates.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve Account: The account established and maintained by the Trustee pursuant to Section 4.09.

         Closing Date:  January 31, 2007.

         Code:  The United States Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated office of the Trustee,  where at any particular time its corporate trust business with
respect to this Agreement shall be  administered.  For the purpose of registration  and transfer and exchange only, the Corporate Trust
Office of the Trustee shall be located at Sixth Street and Marquette Avenue, Minneapolis,  Minnesota 55479, Attention:  Corporate Trust
Group,  Bear Stearns  Mortgage  Funding Trust 2007-AR1.  The Corporate Trust Office of the Trustee at the date of the execution of this
Agreement for all other purposes is located at 9062 Old Annapolis Road,  Columbia,  Maryland 21045,  Attention:  Corporate Trust Group,
Bear Stearns Mortgage Funding Trust 2007-AR1.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the  product of (i) 1.00%,  (ii)
the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of 30 years as of the
Due Date  occurring in the month prior to such  Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the Final Maturity
Reserve Account Target for such  Distribution  Date over (ii) the amount on deposit in the Final Maturity  Reserve Account  immediately
prior to such Distribution Date.

         Coupon  Strip  Rate:  With  respect to Loan  Group I, shall  equal the Coupon  Strip,  if any,  payable to the Final  Maturity
Reserve  Account on any  Distribution  Date,  expressed as a per annum rate calculated on the basis of the aggregate  Stated  Principal
Balance of the Group I Mortgage Loans as of such Distribution Date.

         Credit  Enhancement  Percentage:  For any Distribution  Date is the percentage  obtained by dividing (x) the aggregate Current
Principal  Amount of the  Subordinate  Certificates  in the related Loan Group  (including  the related  Overcollateralization  Amount)
thereto by (y) the aggregate  Principal  Balance of the Mortgage Loans in the related Loan Group,  calculated after taking into account
distributions of principal on the related Mortgage Loans and distribution of the Principal  Distribution  Amounts to the holders of the
related Certificates then entitled to distributions of principal on such Distribution Date.

         Cumulative  Loss Test  Violation:  The Group I Cumulative  Loss Test Violation or the Group II Cumulative Loss Test Violation,
as applicable.

         Current  Interest:  As of any  Distribution  Date,  with  respect to each Class of Offered  Certificates  and the Class II-B-5
Certificates,  (i) the interest  accrued on the Current  Principal Amount or Notional Amount during the related Interest Accrual Period
at the applicable  Pass-Through  Rate plus any amount  previously  distributed  with respect to interest for such  Certificate that has
been  recovered  as a  voidable  preference  by a trustee in  bankruptcy  minus with  respect  to the Class A  Certificates  or Class B
Certificates,  (ii) the sum of (a) any  Prepayment  Interest  Shortfall  for such  Distribution  Date,  to the  extent  not  covered by
Compensating  Interest Payments and (b) any shortfalls  resulting from the application of the Relief Act during the related Due Period;
provided,  however,  that for purposes of calculating  Current  Interest for any such Class,  amounts  specified in clauses (ii)(a) and
(ii)(b)  hereof for any such  Distribution  Date shall be  allocated  first to the related  Class B-IO  Certificates  and the  Residual
Certificates in reduction of amounts  otherwise  distributable to such Certificates on such Distribution Date and then any excess shall
be  allocated  to each other Class of  Certificates  in the  related  Loan Group pro rata based on the  respective  amounts of interest
accrued pursuant to clause (i) hereof for each such Class on such Distribution  Date, (c) any Net Deferred  Interest  allocated to such
Class,  and (d) the interest  portion of any Realized  Losses on the related  Mortgage  Loans  allocated to such Class in the manner as
described herein.

         Current  Principal  Amount:  With respect to any Class of Offered  Certificates  and the Class II-B-5  Certificates  as of any
Distribution  Date, the initial principal amount of such Certificate plus the amount of any Net Deferred Interest  allocated thereto on
the related  Distribution  Date and all previous  Distribution  Dates plus any  Subsequent  Recoveries  added to the Current  Principal
Amount of such Certificates  pursuant to Section 6.02(h), and reduced by (i) all amounts distributed on previous  Distribution Dates on
such  Certificate  with  respect to  principal  and  (ii) any  Applied  Realized  Loss  Amounts  allocated  to such  Class on  previous
Distribution  Dates.  With  respect to any Class of  Certificates,  the  Current  Principal  Amount  thereof  will equal the sum of the
Current  Principal  Amounts of all Certificates in such Class.  The initial Current  Principal Amount for each Class of Certificates is
set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in full.

         Custodial  Account:  The trust account or accounts  created and  maintained by the Servicer  pursuant to  Section 4.01,  which
shall be denominated  “Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2007-AR1,  Mortgage  Pass-Through  Certificates,  Series  2007-AR1,  Custodial  Account.” The
Custodial Account shall be an Eligible Account.
         Custodial  Agreement:  An  agreement,  dated as of the Closing Date among the  Depositor,  the  Servicer,  the Trustee and the
Custodian in substantially the form attached hereto as Exhibit G.

         Custodian:  Wells Fargo Bank,  National  Association,  or any successor  custodian appointed pursuant to the provisions hereof
and of the Custodial Agreement.

         Cut-off Date:  January 1, 2007.

         Cut-off Date Balance:  $1,105,832,277.03.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which is deferred and added to the
Outstanding Principal Balance of a Mortgage Loan due to negative amortization on such Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection  with a personal  bankruptcy of a Mortgagor,
establishes the value of a Mortgaged  Property at an amount less than the unpaid principal balance of the Mortgage Loan secured by such
Mortgaged Property.

         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that  defines the proper means of reporting
delinquency  status  when a loan is  determined  to be  delinquent  if the payment is not  received  by the end of the day  immediately
preceding the loan’s next due date.

         Delinquency Test Violation:  A Group I Delinquency Test Violation or a Group II Delinquency Test Violation, as applicable.

         Delinquent:  A Mortgage  Loan is  “Delinquent”  if any payment due thereon is not made  pursuant to the terms of such Mortgage
Loan by the close of business on the day such payment is scheduled to be due. A Mortgage Loan is “30 days  delinquent”  if such payment
has not been  received by the close of business on the last day of the month  immediately  succeeding  the month in which such  payment
was due. For example,  a Mortgage Loan with a payment due on December 1 that remained  unpaid as of the close of business on January 31
would then be considered to be 30 to 59 days delinquent. Similarly for “60 days delinquent,” “90 days delinquent” and so on.

         Depositor:  Structured Asset Mortgage Investments II Inc., a Delaware corporation, or its successors in interest.

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a).

         Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or other Person for whom from time to time
the Depository effects book-entry transfers and pledges of securities deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings bank, mutual savings bank or
savings and loan  association)  or trust company  (which may include the Trustee),  the deposits of which are fully insured by the FDIC
to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the Distribution Date.

         Disqualified  Organization:  Any of the following:  (i) the United States,  any State or political  subdivision  thereof,  any
possession of the United States, or any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which is a
corporation  if all of its activities are subject to tax and,  except for the Freddie Mac or any successor  thereto,  a majority of its
board of directors is not selected by such governmental unit),  (ii) any foreign  government,  any international  organization,  or any
agency or  instrumentality  of any of the foregoing,  (iii) any  organization  (other than certain farmers’  cooperatives  described in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including  the tax imposed by  Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and telephone  cooperatives described in  Section 1381(a)(2)(C)  of
the Code or (v) any other  Person so  designated  by the  Trustee  based upon an Opinion of Counsel  that the  holding of an  ownership
interest  in a Residual  Certificate  by such  Person  may cause any  2007-AR1  REMIC  contained  in the Trust or any Person  having an
ownership  interest in the Residual  Certificate  (other than such Person) to incur a liability  for any federal tax imposed  under the
Code that would not otherwise be imposed but for the transfer of an ownership  interest in a Residual  Certificate to such Person.  The
terms “United  States,”  “State” and  “international  organization”  shall have the meanings set forth in  Section 7701  of the Code or
successor provisions.

         Distribution  Account:  The trust account or accounts created and maintained by the Trustee  pursuant to  Section 4.03,  which
shall be denominated  “Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2007-AR1,  Mortgage Pass-Through  Certificates,  Series 2007-AR1 - Distribution Account.” The
Distribution Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date:  The 25th day of any month,  beginning in the month  immediately  following the month of the Closing Date,
or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution Report:  The Asset-Backed Issuer Distribution Report pursuant to Section 13 or 15(d) of the Exchange Act.

         DTC Custodian:  Wells Fargo Bank, National Association, or its successors in interest as custodian for the Depository.

         Due Date:  With respect to each Mortgage Loan,  the date in each month on which its Scheduled  Payment is due if such due date
is the first day of a month and otherwise is deemed to be the first day of the following month.

         Due Period:  With respect to any  Distribution  Date and each Mortgage  Loan,  the period  commencing on the second day of the
month  preceding the calendar month in which the  Distribution  Date occurs and ending at the close of business on the first day of the
month in which the Distribution Date occurs.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered  depository  institution (A)
the  short-term  obligations  of which are rated A-1 or better by  Standard  & Poor’s  and P-1 by  Moody’s  at the time of any  deposit
therein or (B) insured by the FDIC (to the limits  established  by such  Corporation),  the  uninsured  deposits  in which  account are
otherwise  secured  such that,  as  evidenced  by an Opinion of Counsel  (obtained  by the Person  requesting  that the account be held
pursuant to this clause (i)) delivered to the Trustee prior to the establishment of such account,  the  Certificateholders  will have a
claim with respect to the funds in such account and a perfected first priority  security  interest against any collateral  (which shall
be  limited  to  Permitted  Investments,  each of which  shall  mature  not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such collateral or the  Distribution  Date if such Permitted  Investment is
an obligation of the institution that maintains the Distribution  Account)  securing such funds that is superior to claims of any other
depositors or general  creditors of the depository  institution with which such account is maintained,  (ii) a segregated trust account
or accounts  maintained  with a federal or state  chartered  depository  institution  or trust  company with trust powers acting in its
fiduciary  capacity or (iii) a  segregated  account or accounts of a  depository  institution  acceptable  to the Rating  Agencies  (as
evidenced in writing by the Rating  Agencies that use of any such account as the  Distribution  Account will not have an adverse effect
on the then-current  ratings assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts may bear
interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date and each Loan Group, the sum of (i) the Remaining Excess Spread for
such Loan  Group  and such  Distribution  Date and (ii) the  Overcollateralization  Release  Amount  for such  Loan  Group and for such
Distribution Date.

         Excess Liquidation  Proceeds:  To the extent that such amount is not required by law to be paid to the related Mortgagor,  the
amount,  if any, by which  Liquidation  Proceeds  with  respect to a  Liquidated  Mortgage  Loan exceed the sum of (i) the  Outstanding
Principal  Balance of such Mortgage Loan and accrued but unpaid interest at the related Mortgage  Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With  respect  to any  Distribution  Date and each Loan  Group,  the  excess,  if any,  of the
Overcollateralization Amount for such Loan Group over the Overcollateralization Target Amount for such Loan Group.

         Excess Spread:  With respect to any Distribution  Date and each Loan Group, the excess,  if any, of the related Interest Funds
for such  Distribution  Date over the sum (i) with respect to Loan Group I only,  the Coupon  Strip,  if  applicable,  (ii) the Current
Interest on the related  Offered  Certificates  and the Class II-B-5  Certificates  and (iii) any Interest Carry Forward Amounts on the
related Senior Certificates on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17 and 3.18.

         Extra  Principal  Distribution  Amount:  With  respect to any  Distribution  Date and each Loan  Group,  the lesser of (i) the
excess,   if  any,  of  the   Overcollateralization   Target  Amount  for  such  Loan  Group  and  such   Distribution  Date  over  the
Overcollateralization  Amount for such Loan Group and such  Distribution  Date and (ii) the Excess  Spread for such Loan Group and such
Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final Certification:  The certification substantially in the form of Exhibit Three to the Custodial Agreement.

         Final Maturity  Reserve  Account:  The separate  account  established and maintained by the Trustee  pursuant to Section 4.10.
Amounts on deposit in the Final Maturity Reserve Account will not be an asset of any 2007-AR1 REMIC.

         Final Maturity Reserve Account Target:  For any Distribution  Date beginning with the Distribution  Date in February 2017, the
lesser of (a) the product of (i) the  aggregate  principal  balance of the Group I Mortgage  Loans with  original  terms to maturity in
excess of 30 years as of the Due Date occurring in the month prior to such  Distribution  Date and (ii) the fraction,  the numerator of
which is 1.00 and the denominator of which is 0.85, and (b) $12,372,408.

         Fiscal  Quarter:  December 1 through the last day of February,  March 1 through May 31, June 1 through August 31, or September
1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided  Interest:  With  respect to any  Class of  Certificates  (other  than the Class XP  Certificates),  the
fractional  undivided  interest  evidenced by any Certificate of such Class the  numerator of which is the Current  Principal Amount of
such  Certificate  and the  denominator  of which  is the  Current  Principal  Amount  of such  Class.  With  respect  to the  Class XP
Certificates,  the percentage  interest stated thereon.  With respect to the  Certificates in the aggregate,  the fractional  undivided
interest  evidenced by (i) the  Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate of any other  Class will be
deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the Current  Principal  Amount of such  Certificate and the
denominator of which is the aggregate Current Principal Amount of all the Certificates of such Class.

         Freddie Mac:  Freddie Mac, formerly the Federal Home Loan Mortgage Corporation, and any successor thereto.

         Freddie Mac Guide:  The  Freddie  Mac Selling  Guide and the Freddie  Mac  Servicing  Guide and all  amendments  or  additions
thereto.

         Global Certificate:  Any Private  Certificate  registered in the name of the Depository or its nominee,  beneficial  interests
in which are  reflected  on the books of the  Depository  or on the  books of a Person  maintaining  an  account  with such  Depository
(directly or as an indirect participant in accordance with the rules of such depository).

         Gross Margin:  As to each Mortgage  Loan,  the fixed  percentage  set forth in the related  Mortgage Note and indicated on the
Mortgage  Loan Schedule  which  percentage is added to the related  Index on each  Interest  Adjustment  Date to determine  (subject to
rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the  Periodic  Rate Cap) the  Mortgage  Interest  Rate until the next
Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of Realized Losses on the Group
I Mortgage  Loans  incurred  since the Cut-off  Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group I Mortgage  Loans as of the  Cut-off  Date  exceeds  the  applicable  percentages  set forth below with
respect to such Distribution Date:

Distribution Date Occurring in                       Percentage
February 2009 through January 2010                   0.50%
February 2010 through January 2011                   0.90%
February 2011 through January 2012                   1.30%
February 2012 through January 2013                   1.80%
February 2013 and thereafter                         2.00%


         Group I Delinquency  Test  Violation:  If on any  Distribution  Date,  the  percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group I Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal Balance of the Group I Mortgage Loans, in each case, as of the last day
of the  previous  calendar  month,  exceeds  (i) prior to the  Distribution  Date in January  2013,  24.25% of the  Credit  Enhancement
Percentage and (ii) on or after the Distribution Date in January 2013, 30.25%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Offered  Certificates:  The Class I-A-1, Class I-A-2, Class I-A-3, Class I-X,  Class I-B-1,  Class I-B-2, Class I-B-3,
Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Group I  Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance  of the Group I Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period,  and after reduction for Realized Losses on the Group I Mortgage Loans incurred during
the related  Prepayment  Period) over (ii) the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  and the Class I-B
Certificates,  taking  into  account the  distributions  of  principal,  less the related  Net  Deferred  Interest,  to be made on such
Distribution Date.

         Group I  Overcollateralization  Release Amount:  With respect to Loan Group I and any Distribution  Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for such
Distribution Date and (ii) related Principal Funds for that Distribution Date.

         Group I  Overcollateralization  Target  Amount:  With  respect to Loan Group I and any  Distribution  Date,  (i) prior  to the
Stepdown Date, an amount equal to 1.70% of the aggregate  principal  balance of the Group I Mortgage Loans as of the Cut-off Date, (ii)
on or after the  related  Stepdown  Date  provided  a Group I  Trigger  Event is not in  effect,  the  greater  of (x) (1) prior to the
Distribution Date in January 2013, 4.25% of the then current aggregate  outstanding  Principal Balance of the Group I Mortgage Loans as
of the last day of the related Due Period (after  giving  effect to scheduled  payments of principal due during the related Due Period,
to the extent received or advanced,  and unscheduled  collections of principal received during the related Prepayment Period, and after
reduction for Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) and (2) on or after the
Distribution Date in January 2013, 3.40% of the then current aggregate  Outstanding  Principal Balance of the Group I Mortgage Loans as
of the last day of the related Due Period (after  giving  effect to scheduled  payments of principal due during the related Due Period,
to the extent received or advanced,  and unscheduled  collections of principal received during the related Prepayment Period, and after
reduction  for  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period) and (y) 0.50% of the
aggregate  principal  balance of the Group I Mortgage  Loans as of the Cut-Off  Date  ($1,437,017.31)  or (iii) on or after the related
Stepdown  Date and if a Group I Trigger  Event is in  effect,  the Group I  Overcollateralization  Target  Amount  for the  immediately
preceding Distribution Date.

         Group I Principal  Distribution  Amount:  With respect to each  Distribution  Date, an amount equal to (i) the Principal Funds
for Loan Group I for such Distribution  Date, plus (ii) any Extra Principal  Distribution  Amount with respect to Loan Group I for such
Distribution Date, minus (iii) any Group I Overcollateralization Release Amount for such Distribution Date.

         Group I Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation or a Group I Cumulative  Loss Test
Violation.

         Group II Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of Realized Losses on the Group
II Mortgage  Loans  incurred  since the Cut-off Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group II  Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable  percentages  set forth below with
respect to such Distribution Date:

Distribution Date Occurring in                       Percentage
February 2009 through January 2010                   0.35%
February 2010 through January 2011                   0.65%
February 2011 through January 2012                   0.90%
February 2012 through January 2013                   1.25%
February 2013 and thereafter                         1.35%


         Group II Delinquency  Test  Violation:  If on any  Distribution  Date,  the percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group II Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal  Balance of the Group II Mortgage  Loans,  in each case, as of the last
day of the previous  calendar  month,  exceeds (i) prior to the  Distribution  Date in January 2013,  27.00% of the Credit  Enhancement
Percentage and (ii) on or after the Distribution Date in January 2013, 33.75%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered  Certificates:  The Class II-A-1,  Class II-A-2,  Class  II-A-3,  Class II-A- 4, Class II-B-1,  Class II-B-2,
Class II-B-3 and Class II-B-4 Certificates.

         Group II  Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance of the Group II Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period, and after reduction for Realized Losses on the Group II Mortgage Loans incurred during
the related  Prepayment  Period) over (ii) the aggregate  Current  Principal  Amount of the Class II-A  Certificates and the Class II-B
Certificates,  after taking into account the  distributions of principal,  less the related Net Deferred  Interest,  to be made on such
Distribution Date.

         Group II  Overcollateralization  Release Amount: With respect to Loan Group II and any Distribution Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for that
Distribution Date and (ii) related Principal Funds for that Distribution Date.

         Group II  Overcollateralization  Target Amount: With respect to any Distribution Date, (i) prior to the related Stepdown Date,
an amount equal to 0.80% of the aggregate  principal  balance of the Group II Mortgage  Loans as of the Cut-off Date,  (ii) on or after
the related  Stepdown Date provided a Group II Trigger Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date
in January 2013, 2.00% of the then current  aggregate  outstanding  Principal Balance of the Group II Mortgage Loans as of the last day
of the related Due Period  (after giving  effect to scheduled  payments of principal  due during the related Due Period,  to the extent
received or advanced,  and unscheduled  collections of principal received during the related Prepayment Period, and after reduction for
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) and (2) on or after the  Distribution
Date in January 2013, 1.60% of the then current aggregate  Outstanding  Principal Balance of the Group II Mortgage Loans as of the last
day of the related Due Period  (after  giving  effect to  scheduled  payments of  principal  due during the related Due Period,  to the
extent  received or advanced,  and  unscheduled  collections of principal  received  during the related  Prepayment  Period,  and after
reduction  for Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment  Period) and (y) 0.50% of the
aggregate  principal  balance of the Group II Mortgage  Loans as of the Cut-Off Date  ($4,092,144.08)  or (iii) on or after the related
Stepdown Date and if a Trigger Event is in effect,  the Group II  Overcollateralization  Target  Amount for the  immediately  preceding
Distribution Date.

         Group II Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to (i) the Principal Funds
for Loan Group II for such  Distribution  Date,  plus (ii) any Extra  Principal  Distribution  Amount with respect to Loan Group II for
such Distribution Date, minus (iii) any Group II Overcollateralization Release Amount for such Distribution Date.

         Group II  Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an amount determined based on the reasonable  good-faith  estimate by the Depositor of the aggregate maximum probable exposure
of the outstanding Group II Certificates to the related Cap Contract.

         Group II Significance  Percentage:  With respect to any Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an percentage equal to the Group II Significance Estimate divided by the aggregate  outstanding  Certificate Principal Balance
of the Group II Certificates, prior to the distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The occurrence of either a Group II  Delinquency  Test Violation or a Group II Cumulative  Loss Test
Violation.

         Hard  Prepayment  Charge  Loan:  Any  Group I  Mortgage  Loan  with a  three-year  prepayment  charge  term for which a “hard”
Prepayment Charge may be assessed, as indicated on the Mortgage Loan Schedule.

         Holder:  The Person in whose name a Certificate is registered in the Certificate  Register,  except that,  subject to Sections
11.02(b) and 11.05(e),  solely for the purpose of giving any consent  pursuant to this  Agreement,  any  Certificate  registered in the
name of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be deemed not to be outstanding  and the Fractional
Undivided  Interest  evidenced  thereby shall not be taken into account in determining  whether the requisite  percentage of Fractional
Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons: The Trustee and the Custodian and their officers,  directors,  agents and employees and, with respect to
the Trustee, any separate co-trustee and its officers, directors, agents and employees.

         Independent:  When used with respect to any specified  Person,  this term means that such Person (a) is in fact independent of
the Depositor or the Servicer and of any Affiliate of the Depositor or the Servicer,  (b) does not have any direct  financial  interest
or any material  indirect  financial  interest in the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and
(c) is not connected  with the  Depositor or the Servicer or any Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,
partner, director or person performing similar functions.

         Index:  The index,  if any,  specified in a Mortgage  Note by reference to which the related  Mortgage  Interest  Rate will be
adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the  Depository  or its
nominee.

         Initial Certification:  The certification substantially in the form of Exhibit One to the Custodial Agreement.

         Institutional  Accredited  Investor:  Any Person meeting the requirements of  Rule 501(a)(l),  (2), (3) or (7) of Regulation D
under the Securities Act or any entity all of the equity holders in which come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage Loan, any standard hazard insurance  policy,  flood insurance policy or title
insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer under any Insurance Policy covering any Mortgage Loan or Mortgaged  Property
other than amounts required to be paid over to the Mortgagor  pursuant to law or the related  Mortgage Note or Security  Instrument and
other than  amounts  used to repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer’s costs and expenses incurred in connection with presenting claims under the related Insurance Policies.

         Interest  Accrual Period:  For each of the Offered  Certificates  (other than the Class X  Certificates)  and the Class II-B-5
Certificates and for any Distribution  Date, the period  commencing on the Distribution  Date in the month preceding the month in which
a Distribution  Date occurs (or the Closing Date, in the case of the first Interest  Accrual  Period) and ending on the day immediately
prior to such  Distribution  Date. For each of the Class X Certificates  and for any  Distribution  Date, the calendar month  preceding
the month in which such Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage  Loan,  the date,  if any,  specified in the related  Mortgage Note on
which the Mortgage Interest Rate is subject to adjustment.

         Interest Carry Forward Amount:  As of any  Distribution  Date and with respect to each Class of Offered  Certificates  and the
Class II-B-5  Certificates and as of the first Distribution  Date, zero, and for each Distribution Date thereafter,  the sum of (i) the
excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b) the amount actually  distributed
to such Class of  Certificates  with respect to interest on or after such prior  Distribution  Dates,  and (ii) interest on such excess
(to the extent  permitted by  applicable  law) at the  applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual
Period including the Interest Accrual Period relating to such Distribution Date.

         Interest  Funds:  With respect to each Loan Group and any  Distribution  Date, (i) the sum,  without  duplication,  of (a) all
scheduled  interest  collected in respect to the related Mortgage Loans during the related Due Period less the related Servicing Fee if
any, and less the Trustee Fee, (b) all Monthly  Advances  relating to interest  with respect to the related  Mortgage  Loans made on or
prior to the related  Distribution  Account Deposit Date, (c) all Compensating  Interest  Payments with respect to the related Mortgage
Loans and required to be remitted by the Servicer  pursuant to this  Agreement  with respect to such  Distribution  Date, (d) Insurance
Proceeds,  Liquidation  Proceeds and Subsequent  Recoveries with respect to the Mortgage Loans collected during the related  Prepayment
Period,  to the extent such proceeds relate to interest,  less all  Nonrecoverable  Advances relating to interest and certain expenses,
in each case, with respect to the Mortgage Loans in the Related Loan Group,  (e) all amounts  relating to interest with respect to each
Mortgage  Loan in the related Loan Group  purchased by the  Depositor  pursuant to Sections  2.02,  2.03 or 3.21 during the related Due
Period less all  Non-Recoverable  Advances relating to interest,  (f) all amounts in respect of interest paid by the Depositor pursuant
to Section 10.01 allocated to the related Loan Group, in each case to the extent remitted by the Servicer to the  Distribution  Account
pursuant to this  Agreement,  (g) the amount of any Principal  Prepayments in full,  partial  Principal  Prepayments,  Net  Liquidation
Proceeds,  Repurchase  Proceeds and  scheduled  principal  payments,  in that order,  allocated to the related Loan Group,  included in
Available Funds for such  Distribution Date that are applied in connection with any Deferred Interest in accordance with the definition
of Net  Deferred  Interest to EMC, the  Depositor,  the Servicer or the Trustee and (h) any amounts  deposited in the  Adjustable  Rate
Supplemental  Fund and available for  distribution to the Group I Certificates and the Group II  Certificates,  as applicable,  on such
Distribution  Date in accordance with Section 4.05, minus (ii) all amounts relating to interest  required to be reimbursed  pursuant to
Sections 4.01, 4.03, 4.04 and 4.05 and allocated to the related Loan Group or as otherwise set forth in this Agreement.

         Interest  Shortfall:  With respect to any Distribution  Date and each Mortgage Loan that during the related  Prepayment Period
was the subject of a Principal Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as follows:

         (a)      Partial  principal  prepayments  (other than any  collections  on REO Property  treated as a Curtailment  pursuant to
Section  3.15(b))  received  during  the  related   Prepayment   Period:  The  difference  between  (i) one  month’s  interest  at  the
applicable  Net Rate on the amount of such  prepayment  and  (ii) the  amount of interest  for the  calendar  month of such  prepayment
(adjusted to the applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  prepayments  in full received  during the relevant  Prepayment  Period:  The  difference  between  (i) one
month’s interest at the applicable Net Rate on the Stated Principal  Balance of such Mortgage Loan immediately prior to such prepayment
and (ii) the  amount of interest for the calendar month of such  prepayment  (adjusted to the applicable Net Rate) received at the time
of such prepayment; and

         (c)      Relief Act Mortgage  Loans:  As to any Relief Act Mortgage Loan, the excess of (i) 30 days’ interest (or, in the case
of a principal  prepayment in full,  interest to the date of prepayment) on the Stated Principal  Balance thereof (or, in the case of a
principal  prepayment  in part,  on the amount so prepaid) at the related Net Rate over (ii) 30  days’  interest  (or, in the case of a
principal  prepayment in full,  interest to the date of  prepayment) on such Stated  Principal  Balance (or, in the case of a Principal
Prepayment  in part,  on the  amount so  prepaid)  at the annual  interest  rate  required  to be paid by the  Mortgagor  as limited by
application of the Relief Act.

         Interest-Only Certificates: The Class X Certificates.

         Interim Certification:  The certification substantially in the form of Exhibit Two to the Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases any of the Private
Certificates in connection with such purchase, substantially in the form set forth as Exhibit F-1 hereto.

         LIBOR  Business Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in the city of London,
England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and the Class II-B-5  Certificates and for the
first Interest Accrual Period,  January 29, 2007. With respect to each Class of Offered  Certificates and the Class II-B-5 Certificates
and any Interest Accrual Period thereafter, the second LIBOR Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan: Any defaulted  Mortgage Loan as to which the Servicer has  determined  that all amounts it expects
to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan,  the date on which the Servicer has  certified  that such
Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage Loan in liquidation,  unreimbursed  expenses paid or incurred by or for the
account of the Servicer in connection  with the  liquidation of such Mortgage Loan and the related  Mortgaged  Property,  such expenses
including (a) property  protection  expenses,  (b) property sales expenses,  (c) foreclosure and sale costs,  including court costs and
reasonable attorneys’ fees, and (d) similar expenses reasonably paid or incurred in connection with liquidation.

         Liquidation  Proceeds:  Cash received in  connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether  through
trustee’s sale, foreclosure sale, Insurance Proceeds, condemnation proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan Group I:  The group of Mortgage Loans designated as belonging to Loan Group I on the Mortgage Loan Schedule.

         Loan Group II:  The group of Mortgage Loans designated as belonging to Loan Group II on the Mortgage Loan Schedule.

         Loan-to-Value  Ratio:  With respect to any Mortgage Loan, the fraction,  expressed as a percentage,  the numerator of which is
the  original  principal  balance of the  related  Mortgage  Loan and the  denominator  of which is the  Original  Value of the related
Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c).

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With respect to any  Distribution  Date on or prior to the first possible  Optional  Termination Date for the related
Loan Group and the Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class
I-B-6, Class I-B-7,  Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-A-4,  Class II-B-1,  Class II-B-2,
Class II-B-3, Class II-B-4 and Class II-B-5 Certificates will be 0.160%,  0.210%,  0.250%,  0.370%,  0.390%,  0.410%,  0.500%,  0.540%,
0.600%, 1.100%,  1.450%,  2.100%,  0.070%, 0.150%, 0.200%, 0.235%, 0.380%, 0.570%, 1.500%, 2.150% and 2.150%, per annum,  respectively,
provided that, after the first possible related Optional  Termination  Date, the related Margin with respect to the Class I-A-1,  Class
I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8, Class
I-B-9,  Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-A-4,  Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 and Class
II-B-5 Certificates will be 0.320%,  0.420%,  0.500%,  0.555%,  0.585%, 0.615%, 0.750%, 0.810%, 0.900%, 1.650%, 2.175%, 3.150%, 0.140%,
0.300%, 0.400%, 0.470%, 0.570%, 0.855%, 2.250%, 3.225% and 3.225%, per annum, respectively.
         Marker  Rate:  With respect to the Class  I-B-IO  Certificates  or REMIC III Regular  Interest  I-B-IO-I and any  Distribution
Date,  a per annum rate  equal to two (2) times the  weighted  average of the  Uncertificated  REMIC I  Pass-Through  Rates for REMIC I
Regular  Interest LT2 and REMIC I Regular  Interest LT3. With respect to the Class II-B-IO  Certificates or REMIC III Regular  Interest
II-B-IO-I  and any  Distribution  Date, a per annum rate equal to two (2) times the  weighted  average of the  Uncertificated  REMIC II
Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II Regular Interest LT7.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With  respect  to Loan  Group I,  shall be an amount  equal to the  product  of  (i) 1.00%,  (ii) the
aggregate  Stated Principal  Balance of the Group I Mortgage Loans  with original terms to maturity in excess of 30 years as of the Due
Date occurring in the month prior to such Distribution Date and (iii) one-twelfth.

         Maximum  Coupon Strip Rate:  On any  Distribution  Date  occurring in or after  February 2017 and for Loan Group I, the Coupon
Strip Rate modified by replacing the term “Coupon  Strip” with the term “Maximum  Coupon Strip”  wherever it appears in the  definition
of “Coupon Strip Rate.”

         Maximum  Lifetime  Mortgage  Rate:  The maximum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The minimum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         Modified Net Rate Cap:  For any  Distribution  Date and Loan Group I, the related Net Rate Cap modified by replacing  the term
“Coupon Strip Rate” with the term “Maximum  Coupon Strip Rate”  wherever it appears in the definition of “Net Rate Cap” with respect to
Loan Group I.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage  Loan,  solely as nominee for the
originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the Servicer or the Trustee as successor  servicer  pursuant
to Section 6.05.

         Monthly  Payments:  For any Mortgage Loan and any month, the minimum  scheduled  payment or payments of principal and interest
due during such month on such  Mortgage  Loan which either is payable by a Mortgagor in such month under the related  Mortgage  Note or
in the case of any Mortgaged  Property acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable
under the related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody’s:  Moody’s Investors Service, Inc. or its successor in interest.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  creating  a first  priority  lien on an estate in fee simple or
leasehold interest in real property securing a Mortgage Loan.

         Mortgage File: The mortgage  documents listed in Section 2.01(b)  pertaining to a particular  Mortgage Loan and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues from time to time on any Mortgage  Loan pursuant to the
related  Mortgage Note,  which rate is initially  equal to the “Mortgage  Interest Rate” set forth with respect thereto on the Mortgage
Loan Schedule.

         Mortgage  Loan: A mortgage  loan  transferred  and assigned to the Trust  pursuant to  Section 2.01  and held as a part of the
Trust Fund, as identified in the Mortgage Loan Schedule (which shall include,  without limitation,  with respect to each Mortgage Loan,
each related Mortgage Note,  Mortgage and Mortgage File and all rights  appertaining  thereto),  including a mortgage loan the property
securing which has become an REO Property.

         Mortgage  Loan  Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of the Closing  Date,  between EMC, as
mortgage loan seller,  and Structured  Asset Mortgage  Investments II Inc., as purchaser,  and all amendments  thereof and  supplements
thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage Loan Schedule:  The schedule,  attached  hereto as Exhibit B with respect to the Mortgage Loans, as amended from time
to time to reflect the  repurchase  or  substitution  of Mortgage  Loans  pursuant to this  Agreement  or the  Mortgage  Loan  Purchase
Agreement, as the case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness of a Mortgagor under the related  Mortgage
Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the related Mortgage Loan or, in
the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any  Distribution  Date,  for each Loan Group,  Deferred  Interest on the related  Mortgage  Loans
during the  related  Due Period net of  Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net  Liquidation  Proceeds,
Repurchase  Proceeds  and  scheduled  principal  payments,  in that  order,  included in  Available  Funds for such Loan Group and such
Distribution  Date and  available  to be  distributed  on the  Certificates  on such  Distribution  Date.  With  respect to any Class A
Certificate or Class B Certificate  as of any  Distribution  Date, the Net Deferred  Interest will be an amount equal to the product of
(1) the difference,  if any, between (a) the lesser of (i) the Pass-Through  Rate for such Class without regard to the related Net Rate
Cap on such  Distribution  Date and (ii) the  related Net Rate Cap on such  Distribution  Date and (b) the  Adjusted  Rate Cap for such
Distribution  Date, (2) the Current  Principal  Amount of such Certificate  immediately  prior to such  Distribution  Date, and (3) the
actual number of days in such Interest Accrual Period divided by 360.

         Net Interest  Shortfall:  With respect to any Distribution  Date, the Interest  Shortfall,  if any, for such Distribution Date
net of Compensating Interest Payments made with respect to such Distribution Date.

         Net Liquidation  Proceeds:  As to any Liquidated  Mortgage Loan,  Liquidation  Proceeds net of (i) Liquidation  Expenses which
are  payable  therefrom  to the  Servicer in  accordance  with this  Agreement  and  (ii) unreimbursed  advances  by the  Servicer  and
unreimbursed Monthly Advances.

         Net Rate:  With respect to each Mortgage Loan,  the Mortgage  Interest Rate in effect from time to time less the Servicing Fee
Rate and the Trustee Fee Rate, expressed as a per annum rate.

         Net Rate Cap:  For any  Distribution  Date,  (A) with  respect  to the Group I Offered  Certificates  (other  than the Class X
Certificates),  is equal to the  weighted  average  of the Net Rates of the Group I  Mortgage  Loans less the  Coupon  Strip  Rate,  if
applicable,  and less the  Pass-Through  Rate on the Class X  Certificates  multiplied by a fraction  whose  numerator is the Class I-X
Notional Amount and whose  denominator is the aggregate Stated  Principal  Balance of the Group I Mortgage Loans  immediately  prior to
such Distribution  Date and (B) with respect to the Group II Offered  Certificates and the Class II-B-5  Certificates,  is equal to the
weighted  average of the Net Rates of the Group II Mortgage  Loans,  in each case as  adjusted  to an  effective  rate  reflecting  the
accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any debt  securities  issued  by the NIM  Issuer  and  secured  or  otherwise  backed  by some or all of the
Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered  Certificates:  The Class II-B-5, Class I-XP-1,  Class I-XP-2,  Class I-B-IO, Class II-XP, Class II-B-IO,  Class R
and Class R-X Certificates.

         Nonrecoverable  Advance:  Any  advance or Monthly  Advance  (i) which  was  previously  made or is  proposed to be made by the
Servicer or the Trustee (as successor  Servicer) and  (ii) which,  in the good faith judgment of the Servicer or the Trustee,  will not
or, in the case of a proposed  advance or Monthly  Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as
successor  Servicer) from Liquidation  Proceeds,  Insurance  Proceeds or future payments on the Mortgage Loan for which such advance or
Monthly Advance was made or is proposed to be made.

         Notional  Amount:  The Class I-X Notional Amount,  the Class I-B-IO Notional Amount or the Class II-B-IO  Notional Amount,  as
applicable.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Officer’s  Certificate:  A certificate  signed by the Chairman of the Board,  the Vice Chairman of the Board, the President or
a Vice  President or Assistant  Vice  President  or other  authorized  officer of the Servicer or the  Depositor,  as  applicable,  and
delivered to the Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any Interest  Accrual  Period,  the rate  determined  by the Trustee on the related  LIBOR
Determination  Date on the basis of the rate for U.S.  dollar  deposits for one month that  appears on Telerate  Screen Page 3750 as of
11:00 a.m. (London time) on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for the
first  Interest  Accrual  Period shall be the rate  determined by the Trustee two Business Days prior to the Closing Date. If such rate
does not appear on such page (or such other page as may replace that page on that  service,  or if such  service is no longer  offered,
such other service for displaying  One-Month LIBOR or comparable rates as may be reasonably  selected by the Trustee),  One-Month LIBOR
for the applicable  Interest  Accrual Period will be the Reference Bank Rate. If no such  quotations can be obtained by the Trustee and
no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the preceding  Interest  Accrual Period.
The Trustee’s  determination of One-Month LIBOR for each Class of Certificates,  if applicable,  for any Interest Accrual Period shall,
in the absence of manifest error, be final and binding.

         Opinion of Counsel:  A written  opinion of counsel who is or are  acceptable  to the  Trustee and who,  unless  required to be
Independent (an “Opinion of Independent Counsel”), may be internal counsel for the Company, the Servicer or the Depositor.

         Optional  Termination  Date:  With respect to Loan Group I, the  Distribution  Date on which the  aggregate  Stated  Principal
Balance of the Group I Mortgage Loans is less than 10% of the Cut-off Date Balance of the Group I Mortgage  Loans,  and with respect to
Loan Group II, the Distribution  Date on which the aggregate  Stated Principal  Balance of the Group II Mortgage Loans is less than 10%
of the Cut-off Date Balance of the Group II Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or  (ii) the  sales  price of a  Mortgaged  Property  at the time of
origination  of a Mortgage  Loan,  except in instances  where  either  clauses  (i) or  (ii) is  unavailable,  the other may be used to
determine the Original  Value,  or if both clauses (i) and  (ii) are  unavailable,  Original Value may be determined from other sources
reasonably acceptable to the Depositor.

         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date, was not the subject
of a Principal Prepayment in full, did not become a Liquidated Mortgage Loan and was not purchased or replaced.

         Outstanding  Principal  Balance:  As of the time of any  determination,  the principal balance of a Mortgage Loan remaining to
be paid by the Mortgagor,  or, in the case of an REO Property,  the principal balance of the related Mortgage Loan remaining to be paid
by the Mortgagor at the time such  property was acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to
the extent applied to principal.

         Overcollateralization  Amount:  The Group I  Overcollateralization  Amount or the Group II  Overcollateralization  Amount,  as
applicable.

         Overcollateralization  Release Amount: The Group I Overcollateralization  Release Amount or the Group II Overcollateralization
Release Amount, as applicable.

         Overcollateralization  Target Amount: The Group I  Overcollateralization  Target Amount or the Group II  Overcollateralization
Target Amount, as applicable.

         Pass-Through  Rate: As to each Class of  Certificates,  the rate of interest  determined  as provided with respect  thereto in
Section 5.01(c).  The Trustee’s  determination of the Pass-Through  Rate for each Class of Certificates for any Interest Accrual Period
shall, in the absence of manifest error, be final and binding.

         Paying Agent:  The Trustee.

         Periodic  Rate Cap: With respect to each  Mortgage  Loan,  the maximum  adjustment  that can be made to the Mortgage  Interest
Rate on each Interest Adjustment Date in accordance with its terms, regardless of changes in the applicable Index.

         Permitted Investments: At any time, any one or more of the following obligations and securities:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are backed by the full faith and
credit of the United States;

         (ii)  general  obligations  of or  obligations  guaranteed  by any state of the  United  States or the  District  of  Columbia
receiving  the highest  long-term  debt rating of each Rating  Agency,  or such lower rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iii)  commercial or finance  company paper which is then receiving the highest  commercial or finance company paper rating of
each Rating  Agency,  or such lower rating as will not result in the  downgrading  or  withdrawal  of the ratings then  assigned to the
Certificates by each Rating Agency;

         (iv) certificates of deposit,  demand or time deposits, or bankers’ acceptances issued by any depository  institution or trust
company  incorporated  under the laws of the United  States or of any state  thereof  and subject to  supervision  and  examination  by
federal  and/or state banking  authorities  (including the Trustee in its commercial  banking  capacity),  provided that the commercial
paper and/or long term  unsecured  debt  obligations  of such  depository  institution  or trust  company are then rated one of the two
highest  long-term and the highest  short-term  ratings of each such Rating Agency for such  securities,  or such lower ratings as will
not result in the downgrading or withdrawal of the rating then assigned to the Certificates by any Rating Agency;

         (v) demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or savings  institution  to the
extent that such deposits are fully insured by the FDIC;

         (vi) guaranteed  reinvestment  agreements issued by any bank, insurance company or other corporation  containing,  at the time
of the issuance of such  agreements,  such terms and conditions as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any such Rating Agency;

         (vii)  repurchase  obligations  with respect to any security  described in clauses (i) and (ii) above,  in either case entered
into with a depository institution or trust company (acting as principal) described in clause (iv) above;

         (viii)  securities  (other than stripped bonds,  stripped coupons or instruments sold at a purchase price in excess of 115% of
the face amount thereof)  bearing  interest or sold at a discount issued by any corporation  incorporated  under the laws of the United
States or any state  thereof  which,  at the time of such  investment,  have one of the two  highest  long term  ratings of each Rating
Agency  (except if the Rating  Agency is Moody’s,  such rating  shall be the highest  commercial  paper  rating of Moody’s for any such
securities),  or such lower rating as will not result in the downgrading or withdrawal of the rating then assigned to the  Certificates
by any Rating Agency, as evidenced by a signed writing delivered by each Rating Agency;

         (ix) interests in any money market fund  (including any such fund managed or advised by the Trustee or Master  Servicer or any
affiliate  thereof)  which at the date of  acquisition of the interests in such fund and throughout the time such interests are held in
such fund has the  highest  applicable  long  term  rating  by each  Rating  Agency  or such  lower  rating  as will not  result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (x) short term  investment  funds  sponsored by any trust company or banking  association  incorporated  under the laws of the
United States or any state thereof  (including  any such fund managed or advised by the Trustee or any affiliate  thereof) which on the
date of acquisition has been rated by each Rating Agency in their respective  highest  applicable  rating category or such lower rating
as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency; and

         (xi) such other investments  having a specified stated maturity and bearing interest or sold at a discount  acceptable to each
Rating  Agency as will not result in the  downgrading  or  withdrawal  of the rating then  assigned to the  Certificates  by any Rating
Agency, as evidenced by a signed writing delivered by each Rating Agency;

         provided,  that no such  instrument  shall be a Permitted  Investment  if such  instrument  (i) evidences the right to receive
interest  only  payments  with  respect to the  obligations  underlying  such  instrument,  (ii) is  purchased at a premium or (iii) is
purchased  at a deep  discount;  provided  further  that no such  instrument  shall be a Permitted  Investment  (A) if such  instrument
evidences  principal and interest  payments derived from obligations  underlying such instrument and the interest payments with respect
to such  instrument  provide a yield to maturity of greater than 120% of the yield to maturity at par of such  underlying  obligations,
or (B) if it may be redeemed at a price below the purchase  price (the  foregoing  clause (B) not to apply to  investments  in units of
money market funds pursuant to clause (viii) above);  provided further that no amount  beneficially  owned by any 2007-AR1 REMIC may be
invested in  investments  (other than money market  funds)  treated as equity  interests for federal  income tax  purposes,  unless the
Trustee  shall  receive an Opinion of Counsel,  at the expense of the Trustee,  to the effect that such  investment  will not adversely
affect  the  status  of any such  REMIC as a REMIC  under  the Code or  result  in  imposition  of a tax on any such  REMIC.  Permitted
Investments that are subject to prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization or an “electing large  partnership”  (as defined by
Section 775 of the Code).

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  limited  liability  company,  joint-stock
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Prepayment  Charges:  With respect to any Mortgage Loan, the charges or premiums,  if any, due in connection  with a Principal
Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which such Prepayment  Charge
the related Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any  Distribution  Date,  for each  Mortgage Loan that was the subject of a
Principal  Prepayment during the prior calendar month or that became a Liquidated  Mortgage Loan during the related  Prepayment Period,
(other than a Principal  Prepayment in full  resulting  from the purchase of a Mortgage Loan  pursuant to Section 2.02,  2.03,  3.21 or
10.01),  the amount, if any, by which (i) one month’s interest at the applicable Net Rate on the Stated Principal  Balance  immediately
prior to such  prepayment  (or  liquidation)  or in the case of a partial  Principal  Prepayment on the amount of such  prepayment  (or
liquidation  proceeds)  exceeds (ii) the amount of interest  paid or collected in  connection  with such  Principal  Prepayment or such
Liquidation Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in full,  the  period  from the
sixteenth day of the calendar month preceding the calendar month in which such  Distribution  Date occurs through the close of business
on the fifteenth day of the calendar month in which such  Distribution  Date occurs and (ii)  Liquidation  Proceeds,  Realized  Losses,
Subsequent Recoveries and partial Principal Prepayments, the prior calendar month.

         Primary Mortgage  Insurance Policy:  Any primary mortgage guaranty  insurance policy issued in connection with a Mortgage Loan
which  provides  compensation  to a Mortgage Note holder in the event of default by the obligor under such Mortgage Note or the related
Security  Instrument,  if any or any replacement  policy therefore through the related Interest Accrual Period for such  Class relating
to a Distribution Date.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

         Principal  Distribution  Amount: The Group I Principal  Distribution Amount or the Group II Principal  Distribution Amount, as
applicable.

         Principal  Funds:  With respect to each Loan Group and each  Distribution  Date, (i) the greater of zero and the sum,  without
duplication,  of (a) all scheduled  principal  collected on the Mortgage Loans in the related Loan Group during the related Due Period,
(b) all Monthly  Advances  relating to  principal  made on the Mortgage  Loans in the related Loan Group on or before the  Distribution
Account  Deposit Date,  (c) Principal  Prepayments  on the Mortgage  Loans in the related Loan Group,  exclusive of Prepayment  Charges
collected during the related  Prepayment  Period, (d) the Stated Principal Balance of each Mortgage Loan in the related Loan Group that
was  repurchased  by the Sponsor  pursuant to Section  2.02,  2.03 or 3.21 during the  related  Due Period,  (e) the  aggregate  of all
Substitution  Adjustment  Amounts in connection  with the  substitution of Mortgage Loans in the related Loan Group pursuant to Section
2.04 during the related Due Period,  (f) amounts in respect of principal paid by the Depositor  pursuant to Section 10.01  allocated to
the  related  Loan Group,  (g)  Insurance  Proceeds,  Liquidation  Proceeds  and  Subsequent  Recoveries  collected  during the related
Prepayment  Period on the Mortgage Loans in the related Loan Group,  to the extent such proceeds  relate to principal,  in each case to
the extent  remitted by the Servicer to the  Distribution  Account  pursuant to this  Agreement and (h) the  principal  portions of the
amounts,  if any,  transferred from the Final Maturity Reserve Account  allocated to Loan Group I on such  Distribution Date minus (ii)
(a) all amounts  required to be reimbursed  pursuant to Sections  4.01,  4.03 and 4.05 or as otherwise set forth in this  Agreement and
(b) the amount of any Principal Prepayments in full, partial Principal Prepayments,  Net Liquidation Proceeds,  Repurchase Proceeds and
payments of Scheduled Principal,  in that order,  included in Available Funds allocated to the related Loan Group for such Distribution
Date that are applied as Interest  Funds in connection  with any Deferred  Interest in accordance  with the  definition of Net Deferred
Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other  recovery of  principal  on a Mortgage  Loan which is
received  in advance of its  scheduled  Due Date to the extent  that it is not  accompanied  by an amount as to  interest  representing
scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the  month of  prepayment,  including  Insurance
Proceeds and Repurchase  Proceeds,  but excluding the principal  portion of Net  Liquidation  Proceeds  received at the time a Mortgage
Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The  prospectus,  dated December 27, 2006, as supplemented  by the prospectus  supplement  dated January 29, 2007
(as the same may be supplemented from time to time), relating to the offering of the Offered Certificates.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any insurance  company duly  qualified as such under the laws of the state or states in which the related
Mortgaged  Property or Mortgaged  Properties is or are located,  duly  authorized  and licensed in such state or states to transact the
type of insurance  business in which it is engaged and approved as an insurer by the Servicer,  so long as the claims paying ability of
which is  acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the  Certificates  rated by the
Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody’s and S&P.

         Realized Loss: Any (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the Outstanding  Principal Balance of
such  Liquidated  Mortgage  Loan plus accrued and unpaid  interest  thereon at the Mortgage  Interest  Rate through the last day of the
month of such  liquidation,  less (y) the Net  Liquidation  Proceeds  with  respect to such  Mortgage  Loan and the  related  Mortgaged
Property.  In addition,  to the extent the Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the
Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent  such  recoveries  are applied to reduce the Current
Principal  Amount of any Class of  Certificates  (other  than the Class XP,  Class X,  Class  B-IO and  Residual  Certificates)  on any
Distribution  Date. As to any Mortgage Loan which has become the subject of a Deficient  Valuation,  if the principal  amount due under
the related  Mortgage Note has been reduced,  then  “Realized  Loss” is the difference  between the principal  balance of such Mortgage
Loan  outstanding  immediately  prior to such  Deficient  Valuation and the  principal  balance of such Mortgage Loan as reduced by the
Deficient Valuation.

         Record Date:  For each Class  of Certificates  (other than the Class X Certificates) and for any Distribution  Date, the close
of business on the Business Day prior to such Distribution  Date. For the Class X Certificates and for any Distribution  Date, the last
Business Day of the prior calendar month.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in  Eurodollar  deposits in the
international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic mean, rounded upwards,  if necessary,  to the
nearest  whole  multiple of  0.03125%,  of the offered  rates for United  States  dollar  deposits for one month that are quoted by the
Reference  Banks as of 11:00  a.m.,  New York City  time,  on the  related  interest  determination  date to prime  banks in the London
interbank  market for a period of one month in amounts  approximately  equal to the aggregate  Current  Principal Amount of the Offered
Certificates  for such Interest  Accrual  Period,  provided that at least two such Reference Banks provide such rate. If fewer than two
offered  rates appear,  the Reference  Bank Rate will be the  arithmetic  mean,  rounded  upwards,  if necessary,  to the nearest whole
multiple of 0.03125%,  of the rates quoted by one or more major banks in New York City,  selected by the Trustee, as of 11:00 a.m., New
York City time, on such date for loans in U.S.  dollars to leading  European  banks for a period of one month in amounts  approximately
equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  §§229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One or more  reinvestment  agreements,  acceptable to the Rating Agencies,  from a bank,  insurance
company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers’ Civil Relief Act, as amended, or similar state law.

         Relief  Act  Mortgage  Loan:  Any  Mortgage  Loan as to which  the  Scheduled  Payment  thereof  has been  reduced  due to the
application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date and each Loan Group,  the related  Excess Spread  remaining
after distribution of any related Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A “real estate mortgage investment conduit” within the meaning of Section 860D of the Code.

         REMIC Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court of competent  jurisdiction to
no longer be able to fulfill its obligations as REMIC  Administrator  under this Agreement the Servicer shall appoint a successor REMIC
Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

         REMIC Opinion:  An Opinion of Independent  Counsel,  to the effect that the proposed action described therein would not, under
the REMIC  Provisions,  (i) cause any 2007-AR1 REMIC to fail to qualify as a REMIC while any regular interest in such 2007-AR1 REMIC is
outstanding,  (ii) result  in a tax on  prohibited  transactions  with  respect to any  2007-AR1  REMIC or  (iii) constitute  a taxable
contribution to any 2007-AR1 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I Regular  Interests,  REMIC II Regular  Interests,  REMIC III Regular Interests and
REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
exclusive of any assets held in the Final Maturity Reserve Account, consisting of:

         (a)      the Group I Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage  Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group I Mortgage  Loan and that has been  acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds with respect to Loan Group I.

         REMIC I Distribution  Amount: On each  Distribution  Date, the REMIC I Available  Distribution  Amount, in the following order
of priority,  shall be distributed by REMIC I to REMIC III on account of the REMIC I Regular  Interests and to the Holders of the Class
R Certificates in respect of Component I thereof:

                           (i)      to REMIC III as the holder of REMIC I Regular  Interests,  pro rata,  in an amount equal to (A) the
         Uncertificated  Accrued Interest for each such REMIC I Regular Interest for such Distribution  Date reduced,  in each case, by
         any Net Deferred  Interest  allocated to such REMIC I Regular  Interest for such  Distribution  Date,  plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)     to REMIC III as the holder of REMIC I Regular  Interests  LT1, LT2, LT3 and LT4, in an amount equal
         to the  remainder of the REMIC I Available  Distribution  Amount after the  distributions  made  pursuant to clause (i) above,
         allocated as follows:

                                    (A)     in  respect of REMIC I Regular  Interests  LT2,  LT3 and LT4,  their  respective  Principal
                           Distribution Amounts;

                                    (B)     in  respect  of  REMIC I  Regular  Interest  LT1 any  remainder  until  the  Uncertificated
                           Principal Balance thereof is reduced to zero;

                                    (C)     any remainder in respect of each of REMIC I Regular  Interests  (other than REMIC I Regular
                           Interests LT1 and W), pro rata according to their respective  Uncertificated  Principal  Balances as reduced
                           by the  distributions  deemed made pursuant to (A) above,  until their respective  Uncertificated  Principal
                           Balances are reduced to zero; and

                           (iii)    any remaining amounts to the Holders of the Class R Certificates in respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net Deferred  Interest:  Net Deferred  Interest for Loan Group I for any Distribution Date shall be allocated to REMIC
I Regular  Interest  LT1 in  reduction of the portion of the  Uncertificated  Accrued  Interest  thereon  distributable  on the related
Distribution Date and shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I Principal  Reduction Amounts:  For any Distribution  Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC I  Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC I Realized Losses and REMIC I
Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y1 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT1 after distributions and the allocation
of REMIC I Net Deferred Interest and REMIC I Realized Losses on the prior Distribution Date.

                  Y2 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT2 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT3 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT4 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest on the prior Distribution Date.

                  P1 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest to be made on such Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and principal  portions of REMIC I Realized Losses to be
allocated  to,  and the  principal  distributions  to be made  on,  the  Group I  Certificates  on such  Distribution  Date  (including
distributions of accrued and unpaid interest on the Class I-X and Class I-B-IO Certificates for prior Distribution Dates).

                  R0 =     the  Modified  Net Rate Cap for the  Certificates  related  Loan  Group I after  giving  effect  to  amounts
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest allocated on the prior Distribution Date.

                  R1 =     the Modified Net Rate Cap for the Certificates  related to Loan Group I after giving effect to amounts to be
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest to be allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  γ0 =     the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable) for such Class applicable for  distributions to be made on such  Distribution  Date and (ii) the aggregate  Current
Principal  Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest
on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable)  for such Class  applicable for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the
aggregate  Current  Principal Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net
Deferred Interest to be made on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any  Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group I for the related Due
Period  shall be allocated to REMIC I Regular  Interests  LT1,  LT2,  LT3 and LT4 as follows:  The  interest  portion of such  Realized
Losses, if any, shall be allocated to such REMIC I Regular  Interests,  pro rata according to the amount of interest accrued but unpaid
thereon,  in  reduction  thereof.  Any  interest  portion of such  Realized  Losses in excess of the amount  allocated  pursuant to the
preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such  Realized  Losses shall be allocated to such REMIC I
Regular  Interests as follows:  (1) first, to REMIC I Regular  Interests LT2, LT3 and LT4, pro rata according to their respective REMIC
I Principal  Reduction  Amounts,  provided that such  allocation to such REMIC I Regular  Interests  shall not exceed their  respective
REMIC I Principal  Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized  Losses not allocated to such REMIC I
Regular Interests pursuant to the proviso of clause (1) above shall be allocated to REMIC I Regular Interest LT1.

         REMIC I  Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in REMIC I set forth in
Section 5.01(c)  and issued  hereunder and designated as a “regular  interest” in REMIC I.  Each REMIC I Regular  Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such  REMIC I  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective  REMIC I Regular Interests are
set forth in Section 5.01(c).

         REMIC I Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular Interest LT1 Principal  Reduction Amount for such  Distribution  Date over the REMIC I Realized Losses and REMIC I Net Deferred
Interest allocated to REMIC I Regular Interest LT1 on such Distribution Date.

         REMIC I Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT2 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT2 on such Distribution Date.

         REMIC I Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT3 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT3 on such Distribution Date.

         REMIC I Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT4 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT4 on such Distribution Date.

         REMIC II:  The  segregated  pool of assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
consisting of:

         (a)      the Group II Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group II Mortgage Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group II Mortgage  Loan and that has been acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available Distribution Amount:  For any Distribution Date, the Available Funds with respect to Loan Group II.

         REMIC II Distribution  Amount: On each Distribution Date, the REMIC II Available  Distribution  Amount, in the following order
of  priority,  shall be  distributed  by REMIC II to REMIC III on account of the REMIC II Regular  Interests  and to the Holders of the
Class R Certificates in respect of Component II thereof:

                           (i)      to REMIC III as the holder of the REMIC II Regular  Interests,  pro rata, in an amount equal to (A)
         the  Uncertificated  Accrued  Interest for each such REMIC II Regular  Interest for such  Distribution  Date reduced,  in each
         case,  by any Net Deferred  Interest  allocated to such REMIC II Regular  Interest for such  Distribution  Date,  plus (B) any
         amounts in respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to REMIC III as the holder of the REMIC II  Regular  Interests,  in an amount  equal to the
         remainder of the REMIC II Available  Distribution Amount after the distributions made pursuant to clause (i) above,  allocated
         as follows:

                           (A)              in respect of REMIC II Regular  Interests  LT6,  LT7 and LT8,  their  respective  Principal
                           Distribution Amounts;

                           (B)      in  respect of REMIC II Regular  Interest  LT5 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect of each of the REMIC II Regular  Interests  (other than REMIC II Regular
                           Interest LT5), pro rata according to their respective  Uncertificated  Principal  Balances as reduced by the
                           distributions  deemed made pursuant to (A) above, until their respective  Uncertificated  Principal Balances
                           are reduced to zero; and

                           (iii)            any remaining  amounts to the Holders of the Class R  Certificates  in respect of Component
         II thereof.

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net Deferred  Interest:  Net  Deferred  Interest  for Loan Group II for any  Distribution  Date shall be allocated to
REMIC II Regular Interest LT5 in reduction of the portion of the Uncertificated  Accrued Interest thereon  distributable on the related
Distribution Date and shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC II Principal  Reduction Amounts:  For any Distribution Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC II Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC II Realized  Losses and REMIC
II Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y5 =     the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT5  after  distributions  and the
allocation of REMIC II Net Deferred Interest and REMIC II Realized Losses on the prior Distribution Date.

                  Y6 =     the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT6  after  distributions  and the
allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y7 =              the Uncertificated  Principal Balance of REMIC II Regular Interest LT7 after  distributions and the
allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y8 =              the Uncertificated  Principal Balance of REMIC II Regular Interest LT8 after  distributions and the
allocation of REMIC II Realized Losses on the prior Distribution Date. (note:  Y7 = Y8).

                  ΔY5 =    the REMIC II Regular Interest LT5 Principal Reduction Amount.

                  ΔY6 =    the REMIC II Regular Interest LT6 Principal Reduction Amount.

                  ΔY7 =    the REMIC II Regular Interest LT7 Principal Reduction Amount.

                  ΔY8 =    the REMIC II Regular Interest LT8 Principal Reduction Amount.

                  Q0 =     the aggregate  Uncertificated  Principal Balance of the REMIC II Regular  Interests after  distributions and
the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest on the prior Distribution Date.

                  Q1 =     the aggregate  Uncertificated  Principal Balance of the REMIC II Regular  Interests after  distributions and
the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest to be made on such Distribution Date.

                  ΔQ =     Q0 - Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

                  =        the aggregate of the REMIC II Net Deferred  Interest and principal  portions of REMIC II Realized  Losses to
be allocated  to, and the  principal  distributions  to be made on, the Group II  Certificates  on such  Distribution  Date  (including
distributions of accrued and unpaid interest on the Class II-B-IO Certificates for prior Distribution Dates).

                  S0 =     the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II
after giving  effect to amounts  distributed  and REMIC II Realized  Losses and REMIC II Net Deferred  Interest  allocated on the prior
Distribution Date.

                  S1 =     the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II
after giving effect to amounts to be  distributed  and REMIC II Realized  Losses and REMIC II Net Deferred  Interest to be allocated on
such Distribution Date.

                 β  =   (Y6 + Y7)/Q0.  The initial  value of ß on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  Γ0 =     the  lesser  of (A) the sum for all  Classes  of  Group  II  Certificates  (other  than  the  Class  II-B-IO
Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the Net Rate Cap for Loan Group II, if
applicable) for such Class applicable for  distributions to be made on such  Distribution Date and (ii) the aggregate Current Principal
Amount for such Class after  distributions  and the  allocation of REMIC II Realized  Losses and REMIC II Net Deferred  Interest on the
prior Distribution Date and (B) S0*Q0.

                  Γ1  =    the  lesser  of (A) the sum for all  Classes  of  Group  II  Certificates  (other  than  the  Class  II-B-IO
Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the Net Rate Cap for Loan Group II, if
applicable) for such Class  applicable for  distributions  to be made on the next succeeding  Distribution  Date and (ii) the aggregate
Current  Principal Amount for such Class after  distributions  and the allocation of REMIC II Realized Losses and REMIC II Net Deferred
Interest to be made on such Distribution Date and (B) S1*Q1.

                  Then, based on the foregoing definitions:

                  ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

                  ΔY6 =    (β/2){(Γ0S1 - Γ1S0)/S0S1};

                  ΔY7 =    βΔQ - ΔY6; and

                  ΔY8 =    ΔY7.

                  if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY6, as so determined, is negative, then

                  ΔY6 = 0;

                  ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

                  (2)      If ΔY7, as so determined, is negative, then

                  ΔY7 = 0;

                  ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II Realized Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group II for the related Due
Period  shall be allocated to REMIC II Regular  Interests  LT5,  LT6,  LT7 and LT8 as follows:  The interest  portion of such  Realized
Losses,  if any,  shall be  allocated to such REMIC II Regular  Interests,  pro rata  according  to the amount of interest  accrued but
unpaid thereon,  in reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated pursuant to the
preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such Realized  Losses shall be allocated to such REMIC II
Regular  Interests as follows:  (1) first, to REMIC II Regular Interests LT6, LT7 and LT8, pro rata according to their respective REMIC
II Principal  Reduction  Amounts,  provided that such allocation to such REMIC II Regular  Interests shall not exceed their  respective
REMIC II Principal  Reduction  Amounts for such Distribution  Date, and (2) second,  any Realized Losses not allocated to such REMIC II
Regular Interests pursuant to the proviso of clause (1) above shall be allocated to REMIC II Regular Interest LT5.

         REMIC II  Regular  Interest:  Any of the separate  non-certificated  beneficial  ownership  interests in REMIC II set forth in
Section 5.01(c)  and issued hereunder and designated as a “regular  interest” in REMIC II.  Each REMIC II Regular Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such REMIC II  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective REMIC II Regular Interests are
set forth in Section 5.01(c).

         REMIC II Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest  LT5  Principal  Reduction  Amount  for such  Distribution  Date over the REMIC II  Realized  Losses and REMIC II Net
Deferred Interest allocated to REMIC II Regular Interest LT5 on such Distribution Date.

         REMIC II Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT6 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT6 on such Distribution Date.

         REMIC II Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT7 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT7 on such Distribution Date.

         REMIC II Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT8 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT8 on such Distribution Date.

         REMIC  III:  That  group of assets  contained  in the  Trust  Fund  designated  as a REMIC  consisting  of the REMIC I Regular
Interests and the REMIC II Regular Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date,  the amounts deemed  distributed  with respect to the
REMIC I Regular Interests and the REMIC II Regular Interests pursuant to Section 6.07.

         REMIC III  Distribution  Amount:  For any  Distribution  Date,  the REMIC III  Available  Distribution  Amount shall be deemed
distributed by REMIC III to the holders of the  Certificates  (other than the Class R, Class R-X, Class B-IO and Class XP Certificates)
on account of the REMIC III Regular  Interests (other than REMIC III Regular  Interests I-B-IO,  I-B-IO-P,  II-B-IO and II-B-IO-P),  to
REMIC IV on  account  of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P  and to the  holders of Class R
Certificates  in respect of  Component  III  thereof,  as  follows:  to each REMIC III Regular  Interest  in respect of  Uncertificated
Accrued  Interest  thereon and the  Uncertificated  Principal  Balance  thereof,  the amount  distributed  in respect of  interest  and
principal  on the Class or Classes of  Certificates  bearing the same  designation  (with such  amounts  having the same  character  as
interest or principal with respect to the REMIC III Regular Interest as they have with respect to such  Certificates),  except that (1)
no amount paid to any  Certificate in respect of any Basis Risk Shortfall or Basis Risk Shortfall  Carry Forward Amount or, in the case
of the Class I-A  Certificates  or Class I-B  Certificates,  in respect of  interest  accrued at a  Pass-Through  Rate in excess of the
Modified  Net Rate Cap,  shall be included in the amount paid in respect of the related  REMIC III Regular  Interest and (2) any amount
paid in respect of Basis Risk  Shortfalls,  Basis Risk Shortfall  Carryforward  Amounts and, in the case of the Class I-A and Class I-B
Certificates,  interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate Cap,  shall be deemed paid with respect to
REMIC III Regular Interest I-B-IO-I or REMIC III Regular Interest II-B-IO-I,  as applicable,  in respect of accrued and unpaid interest
thereon.  Any  remaining  amount of the REMIC III  Available  Distribution  Amount shall be  distributed  to the holders of the Class R
Certificates in respect of Component III thereof.

         REMIC III Interests:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be  allocated  to the REMIC III
Regular  Interests  to the same  extent  that Net  Deferred  Interest  is  allocated  to the  Class of  Certificates  bearing  the same
designation,  except that any Net  Deferred  Interest  allocated  to a Class of Class I-A  Certificates  or Class I-B  Certificates  in
respect of interest  accrued  thereon at a Pass-Through  Rate in excess of the Modified Net Rate Cap, if  applicable,  shall instead be
allocated to REMIC III Regular Interest I-B-IO-I.

         REMIC III Regular  Interest:  Any of the separate  beneficial  ownership  interests in REMIC III set forth in  Section 5.01(c)
and issued  hereunder and  designated as a “regular  interest” in REMIC III.  Each  REMIC III  Regular  Interest  (other than REMIC III
Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and  II-B-IO-P)  shall accrue  interest at the  Pass-Through  Rate for the Class of
Certificates bearing the same designation  specified in Section 5.01(c),  modified as provided in the footnotes of the REMIC III table,
if applicable.  REMIC III Regular  Interest  I-B-IO-I shall accrue interest at the Class I-B-IO  Pass-Through  Rate.  REMIC III Regular
Interest  II-B-IO-I shall accrue interest at the Class II-B-IO  Pass-Through  Rate. REMIC III Regular Interests  I-B-IO-P and II-B-IO-P
shall accrue no interest.  Each REMIC III Regular  Interest (other than REMIC III Regular  Interests  I-B-IO-I and II-B-IO-I)  shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to the Current
Principal Amount of the Class of Certificates  bearing the same designation as set forth in  Section 5.01(c).  The designations for the
respective REMIC III Regular Interests are set forth in Section 5.01(c).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of REMIC III Regular  Interests
I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC IV Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with respect to REMIC III
Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P pursuant to Section 6.07.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date,  the  REMIC IV  Available  Distribution  Amount  shall be deemed
distributed  by REMIC IV to the holders of the Class  I-B-IO  Certificates  the amounts  deemed  distributed  with respect to REMIC III
Regular  Interests  I-B-IO-I and I-B-IO-P and to the holders of the Class II-B-IO  Certificates  the amounts  deemed  distributed  with
respect to REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         REMIC IV Interests:  The REMIC IV Regular Interests and the Class R-X Certificates.

         REMIC IV Regular Interests:  The separate  beneficial  ownership interests in REMIC IV set forth in Section 5.01(c) and issued
hereunder  and  designated  as  “regular  interests”  in  REMIC IV.  The  REMIC IV  Regular  Interests  shall  accrue  interest  at the
Uncertificated  Pass-Through  Rate specified for the REMIC IV Regular Interests in  Section 5.01(c).  The designations for the REMIC IV
Regular Interests are set forth in Section 5.01(c).

         REO  Acquisition:  The acquisition by the Servicer on behalf of the Trustee for the benefit of the  Certificateholders  of any
REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO  Property,  a  determination  by the Servicer  that it has received all  Insurance  Proceeds,
Liquidation  Proceeds,  REO Proceeds and other payments and recoveries  (including proceeds of a final sale) which the Servicer expects
to be finally recoverable from the sale or other disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO Property:  A Mortgaged Property acquired in the name of the Trust, for the benefit of  Certificateholders,  by foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect  thereto)  required  to be
repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or Article II of this  Agreement,  an amount equal to the
excess of (i) the sum of (a) 100% of the  Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  (b) accrued but unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest Rate, through and
including the last day of the month of  repurchase,  and (c) any  costs and damages (if any)  incurred by the Trust in connection  with
any  violation of such Mortgage  Loan of any  predatory or abusive  lending laws over (ii) any portion of the  Servicing  Compensation,
Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the Sponsor and any cash
deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy which is required to be maintained from
time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate trust account created and maintained by the Trustee pursuant to Section 4.08.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any  officer  assigned  to the  Corporate  Trust  Office of the  Trustee  (or any  successor  thereto),
including any Vice  President,  Assistant  Vice  President,  Trust  Officer,  any Assistant  Secretary,  any trust officer or any other
officer of the Trustee customarily  performing  functions similar to those performed by any of the above designated officers and having
direct  responsibility  for the  administration  of this  Agreement,  and any other  officer of the  Trustee  to whom a matter  arising
hereunder may be referred.

         Rule 144A Certificate:  The certificate to be furnished by each purchaser of a Private  Certificate  (which is also a Physical
Certificate) which is a Qualified  Institutional  Buyer as defined under Rule 144A promulgated under the Securities Act,  substantially
in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

         Sarbanes-Oxley  Act: The  Sarbanes-Oxley  Act of 2002 and the rules and regulations of the Commission  promulgated  thereunder
(including any interpretation thereof by the Commission’s staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment or payments of principal and
interest due during such Due Period on such  Mortgage  Loan which either is payable by a Mortgagor in such Due Period under the related
Mortgage Note or, in the case of REO Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  “THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT (“RULE  144A”) TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR”  WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO
THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN
EACH CASE IN  ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE  UNITED  STATES  AND ANY OTHER  APPLICABLE  JURISDICTION.  THIS
CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT
(A “PLAN”) THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),  OR BY A PERSON USING “PLAN ASSETS” OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE
PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR
SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  SERVICER  OR THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged  Property  securing a Mortgage  Note,
which may be any applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or addenda
thereto.

         Senior Certificates:  The Class A Certificates and the Class X Certificates.

         Servicer:  As of the Closing Date, EMC and,  thereafter,  its respective  successors in interest that meet the  qualifications
of this Agreement.

         Servicing  Criteria:  The  “servicing  criteria” set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product of (i) the Stated  Principal
Amount of such Mortgage Loan as of the Due Date in the month  preceding the month in which such  Distribution  Date occurs and (ii) the
Servicing  Fee Rate,  or, in the event of any payment of interest that  accompanies  a Principal  Prepayment in full during the related
Due Period made by the  Mortgagor  immediately  prior to such  prepayment,  interest at the  related  Servicing  Fee Rate on the Stated
Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The  President or a Vice  President  or  Assistant  Vice  President  or other  authorized  officer of the
Servicer having direct  responsibility  for the  administration of this Agreement,  and any other authorized officer of the Servicer to
whom a matter arising hereunder may be referred.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  January 31, 2007.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related  REO  Property  and any  Distribution  Date,  the
Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of the Principal Payment to be made on such Due Date and
irrespective of any delinquency in its payment),  as specified in the  amortization  schedule at the time relating  thereto (before any
adjustment to such  amortization  schedule by reason of any bankruptcy or similar  proceeding  occurring  after the Cut-Off Date (other
than a Deficient  Valuation)  or any  moratorium  or similar  waiver or grace  period) plus any amount by which the  Principal  Balance
thereof has been increased for Deferred  Interest  pursuant to the terms of the related Mortgage Note on or prior to such  Distribution
Date,  minus the sum of (i) the  principal  portion of the  Scheduled  Payments due with respect to such  Mortgage Loan during each Due
Period ending prior to such Distribution Date (and  irrespective of any delinquency in their payment),  (ii) all Principal  Prepayments
with respect to such Mortgage Loan received prior to or during the related  Prepayment  Period,  (iii) all Liquidation  Proceeds to the
extent applied by the Servicer as recoveries of principal in accordance  with this  Agreement with respect to such Mortgage Loan,  that
were received by the Servicer as of the close of business on the last day of the calendar month related to such  Distribution  Date and
(iv) any Realized Losses on such Mortgage Loan incurred prior to or during the preceding  calendar month. The Stated Principal  Balance
of a Liquidated Mortgage Loan shall equal zero.

         Stepdown  Date:  (a) With respect to Loan Group I, the earlier to occur of (i) the  Distribution  Date on which the  aggregate
Current  Principal  Amount of the Class I-A  Certificates  has been reduced to zero and (ii) the later to occur of (x) the Distribution
Date  occurring  in  February  2010 and (y) the first  Distribution  Date for  which  the  aggregate  Current  Principal  Amount of the
Subordinate  Certificates in the Loan Group I plus the related  Overcollateralization  Amount divided by the aggregate Stated Principal
Balance of the Group I Mortgage  Loans is greater  than or equal to (i) prior to the  Distribution  Date in January  2013,  28.750% and
(ii) on or after the  Distribution  Date in January  2013,  23.000%;  or (b) with respect to Loan Group II, the earlier to occur of (i)
the  Distribution  Date on which the aggregate  Current  Principal  Amount of the Class II-A  Certificates has been reduced to zero and
(ii) the later to occur of (x) the  Distribution  Date  occurring in February  2010 and (y) the first  Distribution  Date for which the
aggregate Current Principal Amount of the Subordinate Certificates in the Loan Group II plus the related  Overcollateralization  Amount
divided  by the  aggregate  Stated  Principal  Balance  of the  Group II  Mortgage  Loans is  greater  than or equal  (i)  prior to the
Distribution Date in January 2013, 25.875% and (ii) on or after the Distribution Date in January 2013, 20.700%.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as “servicing”
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of Regulation AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subordinate  Certificates:  With  respect to Loan Group I, the Class I-B  Certificates  and with respect to Loan Group II, the
Class II-B Certificates.

         Subsequent  Recoveries:  As of any Distribution  Date,  amounts received during the related  Prepayment Period by the Servicer
(net of any related  expenses  permitted to be reimbursed  pursuant to Section  4.02) or surplus  amounts held by the Servicer to cover
estimated  expenses  (including,  but not limited to, recoveries in respect of the  representations  and warranties made by the Sponsor
pursuant to the Mortgage Loan Purchase  Agreement)  specifically  related to a Liquidated  Mortgage Loan or the  disposition  of an REO
Property prior to the related  Prepayment  Period that resulted in a Realized Loss,  after  liquidation or disposition of such Mortgage
Loan.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Servicer  under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered to the Trust  pursuant to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04,  as applicable,  in each case,  (i) which has an Outstanding  Principal  Balance not greater nor materially less than the
Mortgage  Loan for  which it is to be  substituted;  (ii) which  has a  Mortgage  Interest  Rate  and Net Rate not less  than,  and not
materially  greater than, such Mortgage Loan;  (iii) which has a maturity date not materially  earlier or later than such Mortgage Loan
and not later than the latest  maturity date of any Mortgage  Loan;  (iv) which is of the same property type and occupancy type as such
Mortgage Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio of such Mortgage  Loan;  (vi) which is
current in payment of principal  and interest as of the date of  substitution;  (vii) as to which the payment  terms do not vary in any
material  respect from the payment  terms of the Mortgage  Loan for which it is to be  substituted,  (viii) which  has a Gross  Margin,
Periodic  Rate Cap and  Maximum  Lifetime  Mortgage  Rate no less than those of such  Mortgage  Loan,  has the same Index and  interval
between  Interest  Adjustment  Dates as such Mortgage  Loan, and a Minimum  Lifetime  Mortgage Rate no lower than that of such Mortgage
Loan and (ix) has a negative amortization cap of no more than that of the Mortgage Loan for which it is to be substituted.

         Substitution  Adjustment  Amount:  The  amount,  if any,  required to be paid by the Sponsor to the Trustee for deposit in the
Distribution Account pursuant to Section 2.04 in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any  successor  thereto or assignee  thereof shall serve as tax
administrator  hereunder  and as agent for the Tax  Matters  Person.  The Holder of the  largest  percentage  interest of each Class of
Residual Certificates shall be the Tax Matters Person for the related REMIC, as more particularly set forth in Section 9.12.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be paid in  connection  with the
repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage  Loans and the other
assets described in Section 2.01(a).

         Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest, or any successor trustee appointed as herein
provided.

         Trustee Fee:  As defined in Section 9.05.

         Trustee Fee Rate:  0.002% per annum.

         Uncertificated  Accrued Interest:  With respect to any Uncertificated  Regular Interest for any Distribution Date, one month’s
interest at the related  Uncertificated  Pass-Through Rate for such Distribution Date, accrued on the Uncertificated  Principal Balance
immediately prior to such Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue on
the basis of a 360-day year  consisting  of twelve  30-day months  except as otherwise  indicated in the  definition of the  applicable
Uncertificated  Pass-Through  Rate. For purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC I Regular
Interests and the REMIC II Regular Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating  Interest  Payments) shall be allocated among the REMIC I Regular Interests and the REMIC II
Regular  Interests,  respectively,  pro rata, based on, and to the extent of,  Uncertificated  Accrued Interest,  as calculated without
application  of this sentence.  For purposes of calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC III Regular
Interests for any  Distribution  Date,  any  Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by
Compensating  Interest  Payments)  shall be  allocated  among the REMIC III  Regular  Interests  to the same  extent  such  amounts are
allocated to the Class of Certificates bearing the same designation.
         Uncertificated  Pass-Through  Rate: The Uncertificated  REMIC I Pass-Through  Rate, the  Uncertificated  REMIC II Pass-Through
Rate, the  Uncertificated  REMIC III Pass-Through  Rate or the  Uncertificated  REMIC IV Pass-Through  Rate as applicable.  Any monthly
calculation  of  interest  at a stated  rate for the REMIC I Regular  Interests,  the REMIC II  Regular  Interests,  REMIC III  Regular
Interest  I-B-IO-I,  REMIC III Regular Interest II-B-IO-I or the REMIC IV Regular Interests shall be based upon annual interest at such
rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any Uncertificated  Regular Interest outstanding as of any date of
determination. The Uncertificated Principal Balance of each REMIC Regular Interest shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular  Interests,  the REMIC II Regular  Interests  and  REMIC III  Regular
Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC I Regular  Interests LT1 and
LT2,  the  weighted  average of the Net Rates on the Mortgage  Loans in Loan Group I,  reduced by the Maximum  Coupon Strip Rate,  (ii)
REMIC I Regular  Interest LT3, zero (0.00%),  (iii) REMIC I Regular  Interest LT4,  twice the weighted  average of the Net Rates on the
Mortgage  Loans in Loan Group I, reduced by twice the Maximum  Coupon Strip Rate,  (iv) REMIC I Regular  Interest W, the Maximum Coupon
Strip Rate and (v) REMIC I Regular Interest I-X-I, 0.500%.

         Uncertificated  REMIC II Pass-Through  Rate:  With respect to any  Distribution  Date and: (i) REMIC II Regular  Interests LT5
and LT6,  the  weighted  average of the Net Rates on the  Mortgage  Loans in Loan Group II, (ii) REMIC II Regular  Interest  LT7,  zero
(0.00%), and (iii) REMIC II Regular Interest LT8, twice the weighted average of the Net Rates on the Mortgage Loans in Loan Group II.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that the complete  restoration of
such Mortgaged  Property or related REO Property is not fully  reimbursable by the hazard insurance  policies required to be maintained
pursuant to this Agreement, without regard to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United States,  a corporation or partnership  (including an entity treated
as a corporation  or partnership  for federal income tax purposes)  created or organized in, or under the laws of, the United States or
any state thereof or the District of Columbia (except, in the case of a partnership,  to the extent provided in regulations),  provided
that, for purposes  solely of the Class R  Certificates,  no  partnership  or other entity  treated as a partnership  for United States
federal  income tax purposes  shall be treated as a United States  Person  unless all persons that own an interest in such  partnership
either  directly or through any entity that is not a  corporation  for United  States  federal  income tax purposes  are United  States
Persons,  or an estate whose income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United  States is able to exercise  primary  supervision  over the  administration  of the trust and one or more such United
States Persons have the authority to control all  substantial  decisions of the trust.  To the extent  prescribed in regulations by the
Secretary of the  Treasury,  which have not yet been issued,  a trust which was in  existence  on  August 20,  1996 (other than a trust
treated as owned by the  grantor  under  subpart E of part I of  subchapter  J of chapter 1 of the  Code),  and which was  treated as a
United  States person on August 20,  1996 may elect to continue to be treated as a United  States person  notwithstanding  the previous
sentence.

         Unpaid  Realized  Loss  Amount:  With  respect  to any  Distribution  Date and any Class of Class A  Certificates  and Class B
Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such Class over (ii) the sum of all  distributions to such
Class in reduction of such Applied  Realized Loss Amounts on all previous  Distribution  Dates.  Any amounts  distributed to a Class of
Certificates in respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current Principal Amount of such Class.

                                                              ARTICLE II

                                                     Conveyance of Mortgage Loans;
                                                   Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.  (a)  The Depositor,  concurrently  with the execution and delivery
of this  Agreement,  sells,  transfers  and assigns to the Trust without  recourse all its right,  title and interest in and to (i) the
Mortgage  Loans  identified  in the Mortgage  Loan  Schedule,  including  all interest due and  principal  received with respect to the
Mortgage Loans after the Cut-off Date but excluding any payments of interest due on or prior to the Cut-off Date;  (ii) such  assets as
shall  from  time to time be  credited  or are  required  by the terms of this  Agreement  to be  credited  to the  Custodial  Account,
(iii) such  assets relating to the Mortgage Loans as from time to time may be held by the Trustee in the  Distribution  Account and the
Reserve Fund for the benefit of the Offered  Certificates,  the Class II-B-5  Certificates and the related Class B-IO Certificates,  as
applicable,  (iv) such  assets  relating  to the Group I  Mortgage  Loans as from time to time may be held by the  Trustee in the Final
Maturity  Reserve  Account  and such  assets  relating  to the  Mortgage  Loans as from time to time may be held by the  Trustee in the
Adjustable Rate  Supplemental  Fund for the benefit of the Group I Certificates and the Group II Certificates,  as applicable,  (v) any
REO Property,  (vi) the Required  Insurance  Policies and any amounts paid or payable by the insurer under any Insurance Policy (to the
extent the mortgagee has a claim  thereto),  (vii) the  Mortgage Loan  Purchase  Agreement to the extent  provided in Section  2.03(a),
(viii) such assets as shall from time to time be credited or are  required by the terms of this  Agreement to be credited to any of the
Accounts and (ix) any proceeds of the  foregoing.  Although it is the intent of the parties to this  Agreement  that the  conveyance of
the  Depositor’s  right,  title and interest in and to the Mortgage Loans and other assets in the Trust Fund pursuant to this Agreement
shall  constitute a purchase and sale and not a loan,  in the event that such  conveyance  is deemed to be a loan,  it is the intent of
the parties to this Agreement that the Depositor  shall be deemed to have granted to the Trustee a first  priority  perfected  security
interest in all of the  Depositor’s  right,  title and interest in, to and under the Mortgage Loans and other assets in the Trust Fund,
and that this Agreement shall constitute a security agreement under applicable law.

         (b)      In connection with the above transfer and assignment,  the Sponsor hereby deposits with the Trustee or the Custodian,
as its agent, with respect to each Mortgage Loan:

                  (i)      the original Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of
a Mortgage  Loan  registered  on the MERS  system,  in blank,  and in each case  showing an  unbroken  chain of  endorsements  from the
originator  thereof to the Person  endorsing it to the Trustee,  or lost note  affidavit  together with a copy of the related  Mortgage
Note,

                  (ii)     the original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have been  recorded (or if the original is not  available,  a
copy), with evidence of such recording indicated thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be in the form of a
blanket  assignment  if permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to “Wells  Fargo Bank,  National
Association,  as Trustee”,  with evidence of recording  with respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if
clause (w) in the proviso  below  applies or for Mortgage  Loans with respect to which the related  Mortgaged  Property is located in a
state other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and Florida,  or an Opinion of Counsel has been provided as set
forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening  assignments of the Security  Instrument,  if applicable and only to the extent available to
the Depositor with evidence of recording thereon,

                  (v)      the original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee’s  certificate  of title  insurance or  commitment or
binder  for title  insurance,  if  available,  or a copy  thereof,  or,  in the event  that such  original  title  insurance  policy is
unavailable, a photocopy thereof, or in lieu thereof, a current lien search on the related Mortgaged Property, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the  circumstances  set
forth below:  (w) in lieu of the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security Instrument required
to be included  thereon,  be delivered to recording offices for recording and have not been returned to the Depositor in time to permit
their delivery as specified  above,  the Depositor may deliver a true copy thereof with a certification  by the Depositor,  on the face
of such copy,  substantially  as follows:  “Certified to be a true and correct copy of the  original,  which has been  transmitted  for
recording”;  (x) in lieu of the Security  Instrument,  assignment to the Trustee or intervening  assignments thereof, if the applicable
jurisdiction  retains the  originals  of such  documents  (as  evidenced  by a  certification  from the  Depositor  to such effect) the
Depositor  may deliver  photocopies  of such  documents  containing  an original  certification  by the judicial or other  governmental
authority of the jurisdiction  where such documents were recorded;  and (y) the Depositor shall not be required to deliver  intervening
assignments  or Mortgage Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the Trustee;  and
provided,  further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off Date and prior to
the Closing Date,  the  Depositor,  in lieu of delivering  the above  documents,  may deliver to the Trustee or the  Custodian,  as its
agent, a  certification  to such effect and shall deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account
on the Closing Date.  The Depositor  shall deliver such original  documents  (including  any original  documents as to which  certified
copies had previously been delivered) to the Trustee or the Custodian,  as its agent,  promptly after they are received.  The Depositor
shall cause the Sponsor,  at its expense,  to cause each assignment of the Security  Instrument to the Trustee to be recorded not later
than 180 days after the Closing  Date,  unless (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
addressed  to the Trustee has been  provided  to the Trustee  (with a copy to the  Custodian)  which  states that  recordation  of such
Security  Instrument is not required to protect the interests of the  Certificateholders  in the related  Mortgage Loans or (b) MERS is
identified  on the Mortgage or on a properly  recorded  assignment of the Mortgage as the mortgagee of record solely as nominee for the
Sponsor and its successor and assigns;  provided,  however, that each assignment shall be submitted for recording by the Sponsor in the
manner  described  above,  at no expense to the Trust or the Trustee or the  Custodian,  as its agent,  upon the  earliest to occur of:
(i) reasonable  direction by the Holders of Certificates evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust,  (ii) the occurrence of an Event of Default,  (iii) the  occurrence of a bankruptcy,  insolvency or foreclosure  relating to the
Sponsor and (iv) the occurrence of a servicing  transfer as described in Section 8.02.  Notwithstanding  the foregoing,  if the Sponsor
fails to pay the cost of recording the  assignments,  such expense will be paid by the Trustee and the Trustee shall be reimbursed  for
such expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance of Mortgage  Loans by Trustee.  (a) The Trustee (on behalf of the Trust)  acknowledges  the sale,
transfer and assignment of the Trust Fund to it by the Depositor and receipt of,  subject to further  review and the  exceptions  which
may be noted  pursuant to the procedures  described  below,  and declares that it holds,  the documents (or certified  copies  thereof)
delivered to it or the Custodian,  as its agent,  pursuant to Section 2.01,  and declares that it will continue to hold those documents
and any  amendments,  replacements  or  supplements  thereto and all other assets of the Trust Fund delivered to it as Trustee in trust
for the use and benefit of all present and future  Holders of the  Certificates.  On the Closing  Date,  with  respect to the  Mortgage
Loans,  the Custodian shall  acknowledge  with respect to each Mortgage Loan by delivery to the Depositor and the Trustee of an Initial
Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to the extent  necessary to confirm that
such  Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later than 90 days after the Closing Date (or with
respect to any  Substitute  Mortgage  Loan,  within five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the
Trustee  agrees,  for the benefit of the  Certificateholders,  to review or cause to be reviewed by the  Custodian on its behalf (under
the Custodial  Agreement),  each Mortgage File delivered to it and to execute and deliver,  or cause to be executed and  delivered,  to
the Depositor and the Trustee an Interim  Certification.  In conducting  such review,  the Trustee or Custodian will ascertain  whether
all required  documents  have been executed and received,  and based on the Mortgage Loan  Schedule,  whether those  documents  relate,
determined on the basis of the Mortgagor name,  original  principal balance and loan number, to the Mortgage Loans it has received,  as
identified  in the  Mortgage  Loan  Schedule.  In  performing  any such  review,  the  Trustee  or the  Custodian,  as its  agent,  may
conclusively  rely on the  purported  due  execution and  genuineness  of any such  document and on the  purported  genuineness  of any
signature thereon.  If the Trustee or the Custodian,  as its agent,  finds any document  constituting part of the Mortgage File has not
been executed or received,  or to be unrelated,  determined on the basis of the Mortgagor  name,  original  principal  balance and loan
number,  to the Mortgage Loans identified in Exhibit B,  or to appear defective on its face (a “Material  Defect”),  the Trustee or the
Custodian,  as its agent,  shall  promptly  notify the Sponsor.  In accordance  with the Mortgage  Loan Purchase  Agreement the Sponsor
shall  correct or cure any such  defect  within  ninety (90) days from the date of notice  from the  Trustee or the  Custodian,  as its
agent,  of the defect and if the  Sponsor  fails to correct or cure the defect  within such  period,  and such  defect  materially  and
adversely  affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee or the Custodian,  as its agent,
shall  enforce the Sponsor’s  obligation  pursuant to the Mortgage  Loan  Purchase  Agreement  within 90 days from the Trustee’s or the
Custodian’s  notification,  to purchase such  Mortgage  Loan at the  Repurchase  Price;  provided  that, if such defect would cause the
Mortgage Loan to be other than a “qualified mortgage” as defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or
Treasury  Regulation  Section  1.860G-2(f)(2)  or any other  provision  that would allow a Mortgage  Loan to be treated as a “qualified
mortgage”  notwithstanding  its failure to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation Section
1.860G-2(a)(1),  (2), (4),  (5), (6), (7) and (9), any such cure or repurchase  must occur within 90 days from the date such breach was
discovered;  provided,  however,  that if such defect relates  solely to the inability of the Sponsor to deliver the original  Security
Instrument or intervening  assignments  thereof, or a certified copy because the originals of such documents,  or a certified copy have
not been  returned by the  applicable  jurisdiction,  the Sponsor  shall not be required to purchase  such Mortgage Loan if the Sponsor
delivers  such  original  documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver such original or copy of any
document  submitted for recording to the  appropriate  recording  office in the applicable  jurisdiction  because such document has not
been  returned by such office;  provided that the Sponsor shall instead  deliver a recording  receipt of such  recording  office or, if
such receipt is not available,  a certificate  confirming  that such  documents  have been accepted for recording,  and delivery to the
Trustee or the Custodian,  as its agent,  shall be effected by the Sponsor  within thirty days of its receipt of the original  recorded
document.

         (b)      No later than 180 days after the Closing Date (or with respect to any Substitute  Mortgage Loan, within five Business
Days after the receipt by the Trustee or the Custodian  thereof),  the Trustee or the  Custodian,  as its agent,  will review,  for the
benefit of the  Certificateholders,  the  Mortgage  Files  delivered  to it and will  execute and  deliver or cause to be executed  and
delivered to the Depositor and the Trustee a Final  Certification.  In conducting  such review,  the Trustee or the  Custodian,  as its
agent,  will ascertain  whether an original of each document  required to be recorded has been returned from the recording  office with
evidence of recording  thereon or a certified copy has been obtained from the recording  office.  If the Trustee or the  Custodian,  as
its agent, finds a Material Defect, the Trustee or the Custodian,  as its agent, shall promptly notify the Sponsor (provided,  however,
that with respect to those  documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the Trustee’s and  Custodian’s  obligations
shall extend only to the documents actually  delivered to the Trustee or the Custodian  pursuant to such Sections).  In accordance with
the Mortgage  Loan  Purchase  Agreement,  the Sponsor shall correct or cure any such defect within 90 days from the date of notice from
the Trustee or the  Custodian,  as its agent,  of the  Material  Defect and if the  Sponsor is unable to cure such  defect  within such
period, and if such defect materially and adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, the
Trustee shall enforce the Sponsor’s  obligation  under the Mortgage Loan Purchase  Agreement to provide a Substitute  Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the Repurchase Price;  provided,  however,  that if such defect
would cause the Mortgage  Loan to be other than a “qualified  mortgage”  as defined in  Section 860G(a)(3)(A)  of the Code and Treasury
Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury Regulation Section
1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated as
a  “qualified  mortgage”  notwithstanding  its  failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure,  repurchase or substitution  must occur within 90
days from the date such breach was discovered;  provided,  further,  that if such defect relates solely to the inability of the Sponsor
to deliver the original Security  Instrument or intervening  assignments  thereof,  or a certified copy,  because the originals of such
documents or a certified  copy,  have not been returned by the applicable  jurisdiction,  the Sponsor shall not be required to purchase
such Mortgage  Loan, if the Sponsor  delivers such original  documents or certified  copy promptly upon receipt,  but in no event later
than 360 days after the  Closing  Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the  Sponsor  cannot
deliver  such  original  or copy of any  document  submitted  for  recording  to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Sponsor shall instead  deliver a recording
receipt of such  recording  office or, if such  receipt is not  available,  a  certificate  confirming  that such  documents  have been
accepted for  recording,  and delivery to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor within thirty
days of its receipt of the original recorded document.

         (c)      In the event that a Mortgage Loan is purchased by the Sponsor in accordance with Sections  2.02(a) or (b) above,  the
Sponsor  shall remit to the Servicer the  Repurchase  Price for deposit in the  Custodial  Account and the Sponsor shall provide to the
Trustee written  notification  detailing the components of the Repurchase  Price. Upon deposit of the Repurchase Price in the Custodial
Account,  the Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request for Release in
the form of Exhibit D  attached hereto with respect to such Mortgage Loan),  shall release to the Sponsor the related Mortgage File and
the Trustee  shall  execute and deliver all  instruments  of transfer or  assignment,  without  recourse,  representation  or warranty,
furnished to it by the Sponsor,  as are  necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such purchase
shall be deemed to have  occurred  on the date on which the  Repurchase  Price in  available  funds is  received  by the  Trustee.  The
Servicer  shall amend the Mortgage Loan  Schedule,  which was  previously  delivered to it by the Depositor in a form agreed to between
the Depositor and the Servicer,  to reflect such  repurchase  and shall  promptly  notify the Trustee of such amendment and the Trustee
shall  promptly  notify the Rating  Agencies  and the Servicer of such  amendment.  The  obligation  of the Sponsor to  repurchase  any
Mortgage Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such defect available to
the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The  Depositor  hereby  assigns to the  Trustee,  on behalf of Trust for the benefit of the  certificateholders,  all of its right,
title and  interest  in the  Mortgage  Loan  Purchase  Agreement.  The  obligations  of the Sponsor to  substitute  or  repurchase,  as
applicable,  a Mortgage Loan shall be the Trustee’s and the  Certificateholders’  sole remedy for any breach thereof. At the request of
the Trustee,  the  Depositor  shall take such  actions as may be necessary to enforce the above right,  title and interest on behalf of
the Trust and the  Certificateholders  or shall execute such further documents as the Trustee may reasonably require in order to enable
the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Servicer or the Trustee  discovers a breach of any of the  representations  and warranties set
forth in the  Mortgage  Loan  Purchase  Agreement,  which  breach  materially  and  adversely  affects  the value of the  interests  of
Certificateholders  or the Trustee in the related  Mortgage Loan, the party  discovering the breach shall give prompt written notice of
the breach to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or receipt of notice that such breach has  occurred
(whichever  occurs  earlier),  shall cure the breach in all material  respects or,  subject to the Mortgage Loan Purchase  Agreement or
Section 2.04,  as applicable,  shall purchase the Mortgage Loan or any property acquired with respect thereto from the Trust; provided,
however,  that if there is a breach of any  representation  set forth in the  Mortgage  Loan  Purchase  Agreement or  Section 2.04,  as
applicable,  and the Mortgage Loan or the related property  acquired with respect thereto has been sold, then the Sponsor shall pay, in
lieu of the Repurchase  Price,  any excess of the Repurchase  Price over the Net Liquidation  Proceeds  received upon such sale. If the
Net Liquidation  Proceeds exceed the Repurchase  Price, any excess shall be paid to the Sponsor to the extent not required by law to be
paid to the  borrower.  Any such  purchase by the Sponsor  shall be made by providing an amount  equal to the  Repurchase  Price to the
Servicer for deposit in the  Custodial  Account and written  notification  detailing  the  components  of such  Repurchase  Price.  The
Sponsor  shall notify the Trustee and submit to the Trustee or the  Custodian,  as its agent,  a Request for  Release,  and the Trustee
shall  release,  or the Trustee  shall cause the Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee shall
execute and deliver all  instruments of transfer or assignment  furnished to it by the Sponsor,  without  recourse,  representation  or
warranty as are  necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan or any property  acquired  with respect
thereto.  Such purchase  shall be deemed to have occurred on the date on which the Repurchase  Price in available  funds is received by
the Trustee.  The Sponsor shall amend the Mortgage Loan Schedule to reflect such  repurchase and shall promptly  notify the Trustee and
the Rating  Agencies of such amendment.  Enforcement of the obligation of the Sponsor to purchase (or substitute a Substitute  Mortgage
Loan for) any  Mortgage  Loan or any property  acquired  with respect  thereto (or pay the  Repurchase  Price as set forth in the above
proviso) as to which a breach has occurred and is continuing shall  constitute the sole remedy  respecting such breach available to the
Certificateholders or the Trustee on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach of a  representation  or  warranty
pursuant  to this  Section  2.03,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer’s  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that  such  repurchase  or cure has been  made in  accordance  with the terms and
conditions of this Agreement and that all conditions  precedent to such repurchase or cure have been satisfied,  including the delivery
to the Trustee of the  Repurchase  Price for deposit  into the  Distribution  Account,  together  with copies of any Opinion of Counsel
required to be delivered  pursuant to this  Agreement and the related  Request for Release,  in which the Trustee may rely.  Solely for
purposes of the Trustee  providing an  Assessment of  Compliance,  upon receipt of such  documentation,  the Trustee shall approve such
repurchase or cure and which approval shall consist solely of the Trustee’s receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans. (a) Notwithstanding  anything to the contrary in this Agreement,  in lieu of
purchasing a Mortgage Loan pursuant to the Mortgage  Loan Purchase  Agreement or Sections 2.02 or 2.03,  the Sponsor may, no later than
the date by which  such  purchase  by the  Sponsor  would  otherwise  be  required,  tender to the  Trustee  (on behalf of the Trust) a
Substitute  Mortgage Loan  accompanied  by a certificate  of an authorized  officer of the Sponsor that such  Substitute  Mortgage Loan
conforms to the  requirements  set forth in the  definition of “Substitute  Mortgage  Loan” in the Mortgage Loan Purchase  Agreement or
this  Agreement,  as  applicable;  provided,  however,  that  substitution  pursuant to the Mortgage  Loan  Purchase  Agreement or this
Section 2.04,  as applicable,  in lieu of purchase shall not be permitted after the termination of the two-year period beginning on the
Startup Day;  provided,  further,  that if the breach would cause the Mortgage Loan to be other than a “qualified  mortgage” as defined
in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6), (7) and (9),  without
reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other
provision  that  would  allow a  Mortgage  Loan to be  treated  as a  “qualified  mortgage”  notwithstanding  its  failure  to meet the
requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),
any such cure or  substitution  must occur within 90 days from the date the breach was  discovered.  The Trustee or the  Custodian,  as
its agent,  shall  examine the  Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in  Section 2.02(a)  and the
Trustee or the Custodian, as its agent, shall notify the Sponsor, in writing,  within five Business Days after receipt,  whether or not
the documents  relating to the Substitute  Mortgage Loan satisfy the  requirements  of the fourth sentence of Section  2.02(a).  Within
two  Business  Days after such  notification,  the Sponsor  shall  provide to the Trustee for deposit in the  Distribution  Account the
amount,  if any,  by which  the  Outstanding  Principal  Balance  as of the next  preceding  Due Date of the  Mortgage  Loan for  which
substitution  is being made,  after giving  effect to the  Scheduled  Principal  due on such date,  exceeds the  Outstanding  Principal
Balance as of such date of the Substitute  Mortgage  Loan,  after giving effect to Scheduled  Principal due on such date,  which amount
shall be treated for the purposes of this Agreement as if it were the payment by the Sponsor of the  Repurchase  Price for the purchase
of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor  and, if any such excess  exists,  upon  receipt of such
deposit,  the Trustee shall accept such Substitute  Mortgage Loan which shall thereafter be deemed to be a Mortgage Loan hereunder.  In
the event of such a substitution,  accrued interest on the Substitute  Mortgage Loan for the month in which the substitution occurs and
any Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued  interest for such month
on the Mortgage Loan for which the  substitution  is made and any  Principal  Prepayments  made thereon  during such month shall be the
property of the  Sponsor.  The  Scheduled  Principal  on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution
shall be the property of the Sponsor and the Scheduled  Principal on the Mortgage Loan for which the  substitution  is made due on such
Due Date shall be the property of the Trust Fund.  Upon  acceptance  of the  Substitute  Mortgage  Loan (and delivery to the Trustee or
the Custodian as agent of the Trustee,  as applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,
as agent for the  Trustee,  shall  release to the Sponsor the  Mortgage  File related to any  Mortgage  Loan  released  pursuant to the
Mortgage Loan Purchase  Agreement or this  Section 2.04,  as applicable,  and shall execute and deliver all  instruments of transfer or
assignment,  without  recourse,  representation  or warranty in form as provided to it as are necessary to vest in the Sponsor title to
and rights under any Mortgage Loan  released  pursuant to the Mortgage Loan Purchase  Agreement or this  Section 2.04,  as  applicable.
The Sponsor shall deliver the  documents  related to the  Substitute  Mortgage Loan in accordance  with the  provisions of the Mortgage
Loan Purchase  Agreement or Sections 2.01(b) and 2.02(b),  as applicable,  with the date of acceptance of the Substitute  Mortgage Loan
deemed to be the Closing Date for purposes of the time periods set forth in such  Sections.  The  representations  and  warranties  set
forth in the  Mortgage  Loan  Purchase  Agreement  shall be deemed to have been made by the  Sponsor  with  respect to each  Substitute
Mortgage  Loan as of the date of  acceptance  of such  Mortgage  Loan by the Trustee (on behalf of the Trust).  The Sponsor shall amend
the Mortgage  Loan  Schedule to reflect  such  substitution  and shall  provide a copy of such amended  Mortgage  Loan  Schedule to the
Trustee, who shall then deliver such amended Mortgage Loan Schedule to the Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a  representation  or warranty
pursuant  to this  Section  2.04,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer’s  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that such  substitution  or cure has been made in  accordance  with the terms and
conditions  of this  Agreement  and that all  conditions  precedent to such  substitution  or cure have been  satisfied,  including the
delivery to the Trustee of the Substitution  Adjustment  Amount,  as applicable,  for deposit into the Distribution  Account,  together
with copies of any Opinion of Counsel  required to be delivered  pursuant to this  Agreement  and the related  Request for Release,  in
which the  Trustee  may rely.  Solely for  purposes  of the  Trustee  providing  an  Assessment  of  Compliance,  upon  receipt of such
documentation,  the Trustee shall approve such  substitution  or cure, as  applicable,  and which  approval shall consist solely of the
Trustee’s receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the  assignment to it (on behalf of the Trust) of the Mortgage  Loans and the other assets
comprising the Trust Fund and,  concurrently  therewith,  has signed,  and  countersigned  and delivered to the Depositor,  in exchange
therefor,  Certificates  in such  authorized  denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has
requested.  The Trustee  agrees that it will hold the Mortgage  Loans and such other assets as may from time to time be delivered to it
segregated on the books of the Trustee in trust for the benefit of the Certificateholders.

         (b)      The Depositor,  concurrently  with the execution and delivery  hereof,  does hereby  transfer,  assign,  set over and
otherwise  convey in trust to the Trustee  without  recourse all the right,  title and interest of the  Depositor in and to the REMIC I
Regular  Interests  and REMIC II Regular  Interests  and the other  assets of REMIC III for the benefit of the holders of the REMIC III
Interests,  REMIC III Regular Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and the other assets of REMIC IV for the benefit
of the holders of the REMIC IV Interests.  The Trustee  acknowledges  receipt of such  Uncertificated  Regular Interests and such other
assets and  declares  that it holds and will hold the same in trust for the  exclusive  use and benefit of the holders of the REMIC III
Interests and REMIC IV Interests, as applicable.

         Section 2.06.     Representations  and Warranties  Concerning the Depositor.  The Depositor hereby  represents and warrants to
the Servicer and the Trustee as follows:

         (a)      the Depositor (a) is a corporation duly organized,  validly existing and in good standing under the laws of the State
of Delaware  and (b) is  qualified  and in good  standing as a foreign  corporation  to do  business  in each  jurisdiction  where such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Depositor’s  business as presently  conducted or on the  Depositor’s  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

         (b)      the Depositor has full corporate  power to own its property,  to carry on its business as presently  conducted and to
enter into and perform its obligations under this Agreement;

         (c)      the execution and delivery by the Depositor of this  Agreement have been duly  authorized by all necessary  corporate
action  on the part of the  Depositor;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Depositor  or its  properties  or the articles of  incorporation  or by-laws of the  Depositor,  except  those  conflicts,  breaches or
defaults  which would not  reasonably  be  expected to have a material  adverse  effect on the  Depositor’s  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

         (d)      the execution,  delivery and performance by the Depositor of this Agreement and the  consummation of the transactions
contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the taking of any
other action in respect of, any state, federal or other governmental  authority or agency, except those consents,  approvals,  notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor and, assuming due  authorization,  execution and
delivery  by the other  parties  hereto,  constitutes  a valid and  binding  obligation  of the  Depositor  enforceable  against  it in
accordance  with its terms (subject to applicable  bankruptcy and insolvency  laws and other similar laws affecting the  enforcement of
the rights of creditors generally);

         (f)      there are no actions,  suits or  proceedings  pending or, to the knowledge of the Depositor,  threatened  against the
Depositor,  before or by any court,  administrative agency, arbitrator or governmental body (i) with respect to any of the transactions
contemplated  by this  Agreement or (ii) with  respect to any other matter which in the judgment of the  Depositor  will be  determined
adversely to the Depositor and will if determined  adversely to the Depositor  materially and adversely affect the Depositor’s  ability
to enter into this Agreement or perform its obligations  under this Agreement;  and the Depositor is not in default with respect to any
order of any court,  administrative  agency,  arbitrator or governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement;

         (g)      immediately  prior to the transfer and assignment to the Trust, each Mortgage Note and each Mortgage were not subject
to an  assignment  or pledge,  and the  Depositor  had good and  marketable  title to, was the sole owner thereof and had full right to
transfer  and sell such  Mortgage  Loan to the Trustee  free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or
security interest; and

         (h)      the  Depositor  has filed all reports  required to be filed by Section 13 or Section 15(d) of the Exchange Act during
the  preceding  twelve (12) months (or for such shorter  period that the  Depositor  was required to file such reports) and it has been
subject to such filing requirements for the past ninety (90) days.

         Section 2.07.     Representations and Warranties of the Company and Sponsor.

         (a)      The Company hereby represents and warrants to the Trustee and the Depositor as follows, as of the Closing Date:

                  (i)      it is duly  organized and is validly  existing and in good standing  under the laws of the State of Delaware
and is duly  authorized  and  qualified to transact any and all business  contemplated  by this  Agreement to be conducted by it in any
state in which a Mortgaged  Property  related to an EMC Mortgage Loan is located or is otherwise not required  under  applicable law to
effect such  qualification  and, in any event, is in compliance with the doing business laws of any such state, to the extent necessary
to ensure its ability to enforce  each EMC  Mortgage  Loan,  to service the EMC  Mortgage  Loans in  accordance  with the terms of this
Agreement and to perform any of its other obligations  under this Agreement and any other Transaction  Documents to which it is a party
in accordance with the terms hereof;

                  (ii)     it has the full corporate  power and authority to service each EMC Mortgage  Loan,  and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on its part the execution,  delivery and performance of
this Agreement and any other Transaction  Documents to which it is a party; and this Agreement and any other  Transaction  Documents to
which it is a party,  assuming the due  authorization,  execution and delivery  hereof by the other  parties  hereto,  constitutes  its
legal, valid and binding obligation,  enforceable  against it in accordance with its terms,  except that (a) the enforceability  hereof
may be limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors’ rights generally and
(b) the remedy of specific  performance and injunctive and other forms of equitable relief may be subject to equitable  defenses and to
the discretion of the court before which any proceeding therefor may be brought;

                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
it,  the  servicing  of the EMC  Mortgage  Loans by it  under  this  Agreement,  the  consummation  of any  other  of the  transactions
contemplated by this Agreement and any other  Transaction  Documents to which it is a party,  and the fulfillment of or compliance with
the terms  hereof are in its  ordinary  course of business  and will not (A) result in a breach of any term or provision of its charter
or by-laws or (B) conflict with,  result in a breach,  violation or  acceleration  of, or result in a default  under,  the terms of any
other  material  agreement  or  instrument  to which it is a party or by which it may be bound,  or (C)  constitute  a violation of any
statute,  order or  regulation  applicable to it of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction over it; and it is not in breach or violation of any material indenture or other material  agreement or instrument,  or in
violation of any statute,  order or  regulation  of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction  over it which breach or violation may materially  impair its ability to perform or meet any of its obligations under this
Agreement and any other Transaction Documents to which it is a party;

                  (iv)     it is an approved  company of  conventional  mortgage loans for Fannie Mae or Freddie Mac and is a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of its knowledge,  threatened, against it that would materially and
adversely  affect the execution,  delivery or  enforceability  of this Agreement and any other  Transaction  Documents to which it is a
party or its ability to service the EMC Mortgage  Loans or to perform any of its other  obligations  under this Agreement and any other
Transaction Documents to which it is a party in accordance with the terms hereof; and

                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
its execution,  delivery and performance of, or compliance  with, this Agreement and any other  Transaction  Documents to which it is a
party or the  consummation  of the  transactions  contemplated  hereby,  or if any such consent,  approval,  authorization  or order is
required, it has obtained the same;

         (b)      The Sponsor hereby represents and warrants to the Depositor and the Trustee as follows, as of the Closing Date:

                  (i)      the Sponsor is duly organized as a Delaware  corporation and is validly  existing and in good standing under
the laws of the State of  Delaware  and is duly  authorized  and  qualified  to  transact  any and all  business  contemplated  by this
Agreement and any other  Transaction  Documents to which it is a party to be conducted by the Sponsor in any state in which a Mortgaged
Property  is located or is  otherwise  not  required  under  applicable  law to effect  such  qualification  and,  in any event,  is in
compliance  with the doing  business  laws of any such state,  to the extent  necessary to ensure its ability to enforce each  Mortgage
Loan, to sell the Mortgage  Loans in accordance  with the terms of this  Agreement  and to perform any of its other  obligations  under
this Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (ii)     the Sponsor has the full corporate  power and authority to sell each Mortgage Loan, and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on the part of the Sponsor the execution,  delivery and
performance  of this  Agreement  and any  other  Transaction  Documents  to which  it is a party;  and  this  Agreement  and any  other
Transaction  Documents to which it is a party,  assuming the due  authorization,  execution  and delivery  hereof by the other  parties
hereto or thereto,  as applicable,  constitutes a legal, valid and binding obligation of the Sponsor,  enforceable  against the Sponsor
in  accordance  with its terms,  except  that (a) the  enforceability  hereof may be limited  by  bankruptcy,  insolvency,  moratorium,
receivership and other similar laws relating to creditors’  rights generally and (b) the remedy of specific  performance and injunctive
and other  forms of  equitable  relief may be  subject to  equitable  defenses  and to the  discretion  of the court  before  which any
proceeding therefor may be brought;

                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
the Sponsor,  the sale of the Mortgage Loans by the Sponsor under the Mortgage Loan Purchase  Agreement,  the consummation of any other
of the transactions  contemplated by this Agreement and any other Transaction  Documents to which it is a party, and the fulfillment of
or  compliance  with the terms  hereof and thereof are in the  ordinary  course of business of the Sponsor and will not (A) result in a
breach of any term or  provision  of the charter or by-laws of the  Sponsor or (B)  conflict  with,  result in a breach,  violation  or
acceleration  of, or result in a default  under,  the terms of any other  material  agreement or  instrument  to which the Sponsor is a
party or by which it may be bound, or (C) constitute a violation of any statute,  order or regulation  applicable to the Sponsor of any
court,  regulatory body,  administrative  agency or governmental body having  jurisdiction over the Sponsor;  and the Sponsor is not in
breach or violation of any material  indenture or other  material  agreement or  instrument,  or in violation of any statute,  order or
regulation of any court,  regulatory  body,  administrative  agency or governmental  body having  jurisdiction  over it which breach or
violation may  materially  impair the Sponsor’s  ability to perform or meet any of its  obligations  under this Agreement and any other
Transaction Documents to which it is a party;

                  (iv)     the  Sponsor is an approved  seller of  conventional  mortgage  loans for Fannie Mae or Freddie Mac and is a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of the Sponsor’s  knowledge,  threatened,  against the Sponsor that
would materially and adversely affect the execution,  delivery or enforceability of this Agreement and any other Transaction  Documents
to which it is a party or the ability of the Sponsor to sell the Mortgage Loans or to perform any of its other  obligations  under this
Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
the  execution,  delivery  and  performance  by the Sponsor  of, or  compliance  by the  Sponsor  with,  this  Agreement  and any other
Transaction  Documents to which it is a party or the consummation of the transactions  contemplated  hereby or thereby,  or if any such
consent, approval, authorization or order is required, the Sponsor has obtained the same; and

                  (vii)    as of the Closing Date, the  representations  and warranties  concerning the Mortgage Loans set forth in the
Mortgage Loan Purchase Agreement are true and correct in all material respects.

         Section 2.08.     Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire and hold the Mortgage Loans and the other assets of the Trust Fund and the proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or  convenient  to  accomplish  the  foregoing  or are
incidental thereto or connected therewith; and

         (e)      subject to compliance with this Agreement,  to engage in such other  activities as may be required in connection with
conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The Trust is hereby authorized to engage in the foregoing  activities.  The Trustee shall not cause the Trust to engage in any
activity other than in connection  with the foregoing or other than as required or authorized by the terms of this Agreement  while any
Certificate is outstanding,  and this Section 2.08 may not be amended, without the consent of the Certificateholders  evidencing 51% or
more of the aggregate voting rights of the Certificates.

                                                              ARTICLE III

                                            Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall service and  administer  the Mortgage  Loans in accordance
with this Agreement and with Accepted Servicing  Practices and shall have full power and authority,  acting alone, to do or cause to be
done any and all things in connection  with such  servicing and  administration  which the Servicer may deem necessary or desirable and
consistent  with the  terms of this  Agreement  and with  Accepted  Servicing  Practices  and  shall  exercise  the same  care  that it
customarily  employs for its own account.  In addition,  the Servicer  shall furnish  information  regarding the borrower  credit files
related to such Mortgage Loan to credit  reporting  agencies in compliance with the provisions of the Fair Credit Reporting Act and the
applicable  implementing  regulations.  Except as set forth in this  Agreement,  the  Servicer  shall  service  the  Mortgage  Loans in
accordance with Accepted Servicing  Practices in compliance with the servicing  provisions of the Fannie Mae Guide, which include,  but
are not limited to,  provisions  regarding the liquidation of Mortgage Loans, the collection of Mortgage Loan payments,  the payment of
taxes,  insurance and other charges,  the maintenance of hazard  insurance with a Qualified  Insurer,  the maintenance of fidelity bond
and errors and omissions insurance,  inspections,  the restoration of Mortgaged Property, the maintenance of Primary Mortgage Insurance
Policies,  insurance  claims,  and title  insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,
liquidation  reports,  and reports of foreclosures  and abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the
release of Mortgage Loan  Documents,  annual  statements,  and  examination  of records and  facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the servicing  provisions of the
Fannie Mae Guide, the provisions of this Agreement shall control and be binding upon the Depositor and the Servicer.

         In instances in which a Mortgage Loan is in default or if default is reasonably  foreseeable,  the Servicer may engage, either
directly  or  through  Subservicers,  in a wide  variety  of  loss  mitigation  practices  including  waivers,  modifications,  payment
forbearances,  partial  forgiveness,  entering into repayment  schedule  arrangements,  and  capitalization  of arrearages  rather than
proceeding with  foreclosure or  repossession,  if applicable.  In making that  determination,  the estimated  Realized Loss that might
result if the loan were liquidated  would be taken into account.  In addition,  if the Mortgage Loan is not in default or if default is
not  reasonably  foreseeable,  the Servicer may modify the  Mortgage  Loan only to the extent set forth  herein;  provided  that,  such
modification  will not result in the imposition of taxes on any REMIC or otherwise  adversely affect the REMIC status of the trust. Any
modified  Mortgage Loan may remain in the Trust,  and the reduction in collections  resulting from a modification may result in reduced
distributions of interest or principal on, or may extend the final maturity of, one or more Classes of Certificates.

         The Servicer shall provide to each Mortgagor of a Mortgage Loan all payment  options listed in the related  Mortgage Note that
are  available to such  Mortgagor  with respect to such  payment,  notwithstanding  any  provision  in the related  Mortgage  Note that
explicitly  states or implies that  providing such options is optional for the servicer of such Mortgage Loan or the owner or holder of
the related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to any Mortgage Loan that would
both  constitute a sale or exchange of such Mortgage Loan within the meaning of  Section 1001  of the Code and any proposed,  temporary
or final regulations  promulgated  thereunder (other than in connection with a proposed  conveyance or assumption of such Mortgage Loan
that is treated as a  Principal  Prepayment  in Full) and cause any REMIC  formed  under this  Agreement  to fail to qualify as a REMIC
under the Code. Upon request,  the Trustee shall furnish the Servicer with any powers of attorney,  in substantially  the form attached
hereto as Exhibit I, and other  documents  in form as provided to it  necessary  or  appropriate  to enable the Servicer to service and
administer the related Mortgage Loans and REO Property.

         The  Trustee  shall  provide  access to the records and  documentation  in  possession  of the Trustee  regarding  the related
Mortgage  Loans and REO  Property  and the  servicing  thereof to the  Certificateholders,  the FDIC,  and the  supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during normal business hours at the
office of the Trustee;  provided,  however, that, unless otherwise required by law, the Trustee shall not be required to provide access
to such records and  documentation  if the provision  thereof would  violate the legal right to privacy of any  Mortgagor.  The Trustee
shall allow  representatives  of the above entities to photocopy any of the records and  documentation  and shall provide equipment for
that purpose at a charge that covers the Trustee’s actual costs.

         The Trustee shall execute and deliver to the Servicer any court  pleadings,  requests for  trustee’s  sale or other  documents
prepared by the  Servicer as necessary or desirable  to (i) the  foreclosure  or trustee’s  sale with respect to a Mortgaged  Property;
(ii) any  legal action brought to obtain  judgment  against any Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain a
deficiency  judgment  against the  Mortgagor;  or (iv) enforce any other rights or remedies  provided by the Mortgage  Note or Security
Instrument or otherwise available at law or equity.

         The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors’ rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Servicer,  maximize  recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Servicer is
required to pay the amount of such waived  Prepayment  Charge by remitting  such amount to the  Depositor by the  Distribution  Account
Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as  each  2007-AR1  REMIC  shall  exist,  the  Trustee  shall  act in
accordance  herewith  to assure  continuing  treatment  of such  2007-AR1  REMIC as a REMIC,  and the  Trustee  shall  comply  with any
directions of the  Depositor or the Servicer to assure such  continuing  treatment.  In  particular,  the Trustee shall not (a) sell or
permit the sale of all or any portion of the Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase of the Mortgage Loans  pursuant to this  Agreement or the Trustee has received a REMIC Opinion  addressed to the
Trustee  prepared at the expense of the Trust Fund;  and (b) other than with respect to a  substitution  pursuant to the Mortgage  Loan
Purchase  Agreement or  Section 2.04,  as  applicable,  accept any  contribution  to any  2007-AR1  REMIC after the Startup Day without
receipt of a REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring of Subservicers.  (a) The Servicer shall perform all of its servicing  responsibilities hereunder
or may cause a subservicer to perform any such servicing  responsibilities  on its behalf, but the use by the Servicer of a subservicer
shall not release the Servicer from any of its obligations  hereunder and the Servicer shall remain responsible  hereunder for all acts
and omissions of each  subservicer as fully as if such acts and omissions were those of the Servicer.  Any such  subservicer  must be a
Fannie Mae approved  seller/servicer or a Freddie Mac seller/servicer in good standing and no event shall have occurred,  including but
not limited to, a change in insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  by Freddie Mac, or which would require  notification  to Fannie Mae or Freddie Mac. The
Servicer  shall pay all fees and  expenses  of each  subservicer  from its own  funds,  and a  subservicer’s  fee shall not  exceed the
Servicing Fee.

         (b)      At the cost and expense of the Servicer,  without any right of reimbursement from the Custodial Account, the Servicer
shall be entitled to terminate the rights and  responsibilities  of a subservicer and arrange for any servicing  responsibilities to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Servicer,  at the Servicer’s  option,  from electing to service the related  Mortgage
Loans itself.  In the event that the Servicer’s  responsibilities  and duties under this  Agreement are terminated  pursuant to Section
7.07, 8.01 or 10.01,  and if requested to do so by the Depositor,  the Servicer shall at its own cost and expense  terminate the rights
and  responsibilities  of each  subservicer  effective as of the date of termination of the Servicer.  The Servicer shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities  of each  subservicer  from the  Servicer’s own
funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the provisions of this Agreement relating to agreements or arrangements  between the Servicer
and a subservicer or any reference  herein to actions taken through a subservicer  or otherwise,  the Servicer shall not be relieved of
its  obligations  to the  Depositor  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone
were  servicing and  administering  the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement with a subservicer
for  indemnification  of the Servicer by the  subservicer  and nothing  contained in this Agreement  shall be deemed to limit or modify
such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage  Loans  involving a
subservicer  shall be deemed to be between such subservicer and Servicer alone, and the Depositor shall have no obligations,  duties or
liabilities with respect to such Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer’s  fees
and expenses.  For purposes of distributions and advances by the Servicer  pursuant to this Agreement,  the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its expense,  shall  maintain in effect a blanket  fidelity  bond and an
errors and omissions insurance policy, affording coverage with respect to all directors,  officers,  employees and other Persons acting
on the Servicer’s  behalf,  and covering errors and omissions in the performance of the Servicer’s  obligations  hereunder.  The errors
and omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable for entities  serving as
servicers.

         Section 3.05.     Power to Act;  Procedures.  The  Servicer  shall  service the  Mortgage  Loans and shall have full power and
authority,  subject  to the  REMIC  Provisions  and the  provisions  of  Article X hereof,  to do any and all  things  that it may deem
necessary or desirable in connection  with the servicing and  administration  of the Mortgage  Loans,  including but not limited to the
power and authority (i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary  consents or waivers
and other instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and assumptions of the Mortgage Notes and
related  Mortgages,  (iii) to  collect any Insurance  Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other
conversion of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with the provisions of
this Agreement,  as applicable;  provided,  however, that the Servicer shall not (and consistent with its responsibilities  under 3.03,
shall not permit any subservicer  to) knowingly or  intentionally  take any action,  or fail to take (or fail to cause to be taken) any
action reasonably within its control and the scope of duties more specifically set forth herein,  that, under the REMIC Provisions,  if
taken or not taken,  as the case may be, would cause any 2007-AR1  REMIC to fail to qualify as a REMIC or result in the imposition of a
tax upon the Trust Fund (including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the Code
and the tax on  contributions  to a REMIC set forth in  Section 860G(d)  of the Code)  unless the  Servicer  has received an Opinion of
Counsel (but not at the expense of the  Servicer)  to the effect that the  contemplated  action  would not cause any 2007-AR1  REMIC to
fail to qualify as a REMIC or result in the  imposition  of a tax upon any 2007-AR1  REMIC.  The Trustee  shall  furnish the  Servicer,
with any powers of attorney empowering the Servicer to execute and deliver  instruments of satisfaction or cancellation,  or of partial
or full release or discharge,  and to foreclose upon or otherwise liquidate Mortgaged Property,  and to appeal,  prosecute or defend in
any court action relating to the Mortgage Loans or the Mortgaged  Property,  in accordance  with this Agreement,  and the Trustee shall
execute and deliver such other  documents,  as the Servicer may request,  to enable the Servicer to service and administer the Mortgage
Loans and carry out its duties hereunder,  in each case in accordance with Accepted Servicing  Practices (and the Trustee shall have no
liability  for misuse of any such powers of attorney  by the  Servicer).  If the  Servicer or the Trustee has been  advised  that it is
likely that the laws of the state in which action is to be taken  prohibit  such action if taken in the name of the Trustee or that the
Trustee  would be adversely  affected  under the “doing  business”  or tax laws of such state if such action is taken in its name,  the
Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to  Section 9.11.  In the  performance of its duties
hereunder,  the Servicer shall be an independent  contractor and shall not,  except in those instances where it is taking action in the
name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any Mortgaged Property is conveyed by a Mortgagor,  the Servicer or subservicer,  to the extent it has knowledge
of such  conveyance,  shall enforce any due-on-sale  clause  contained in any Mortgage Note or Mortgage,  to the extent permitted under
applicable law and  governmental  regulations,  but only to the extent that such  enforcement  will not adversely  affect or jeopardize
coverage under any Primary Mortgage  Insurance  Policy.  Notwithstanding  the foregoing,  the Servicer is not required to exercise such
rights with respect to a Mortgage  Loan if the Person to whom the related  Mortgaged  Property  has been  conveyed or is proposed to be
conveyed  satisfies  the terms and  conditions  contained in the  Mortgage  Note and  Mortgage  related  thereto and the consent of the
mortgagee  under such  Mortgage  Note or Mortgage is not  otherwise so required  under such Mortgage Note or Mortgage as a condition to
such transfer.  In the event that the Servicer is prohibited by law from enforcing any such  due-on-sale  clause,  or if coverage under
any Primary  Mortgage  Insurance  Policy would be adversely  affected,  or if  nonenforcement  is otherwise  permitted  hereunder,  the
Servicer is authorized,  subject to  Section 3.06(b),  to take or enter into an assumption and modification  agreement from or with the
person to whom such  property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable under the Mortgage
Note and,  unless  prohibited by applicable  state law, the Mortgagor  remains  liable  thereon,  provided that the Mortgage Loan shall
continue to be covered  (if so covered  before the  Servicer  enters such  agreement)  by the  applicable  Primary  Mortgage  Insurance
Policy.  The  Servicer,  subject to  Section 3.06(b),  is also  authorized  with the prior  approval of the insurers  under any Primary
Mortgage  Insurance  Policy to enter into a  substitution  of  liability  agreement  with such  Person,  pursuant to which the original
Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and becomes  liable  under the  Mortgage  Note.
Notwithstanding  the  foregoing,  the Servicer  shall not be deemed to be in default  under this  Section by  reason of any transfer or
assumption which the Servicer reasonably believes it is restricted by law from preventing, for any reason whatsoever.

         (b)      Subject to the Servicer’s duty to enforce any due-on-sale clause to the extent set forth in  Section 3.06(a),  in any
case in which a Mortgaged  Property is to be conveyed to a Person by a  Mortgagor,  and such Person is to enter into an  assumption  or
modification  agreement or  supplement  to the  Mortgage  Note or Mortgage  which  requires  the  signature  of the  Trustee,  or if an
instrument of release  signed by the Trustee is required  releasing the Mortgagor  from liability on the Mortgage Loan, the Servicer is
authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and deliver,  on behalf of the  Trustee,  the
assumption  agreement with the Person to whom the Mortgaged  Property is to be conveyed and such  modification  agreement or supplement
to the Mortgage  Note or Mortgage or other  instruments  as are  reasonable or necessary to carry out the terms of the Mortgage Note or
Mortgage or otherwise to comply with any  applicable  laws  regarding  assumptions  or the transfer of the  Mortgaged  Property to such
Person;  provided,  however,  that in connection with any such assumption,  no material term of the Mortgage Note may be changed.  Upon
receipt of  appropriate  instructions  from the Servicer in  accordance  with the  foregoing,  the Trustee  shall execute any necessary
instruments  for such  assumption  or  substitution  of  liability  delivered  to it by the  Servicer and as directed in writing by the
Servicer.  Upon the closing of the  transactions  contemplated  by such  documents,  the Servicer shall cause the originals or true and
correct copies of the assumption  agreement,  the release (if any), or the  modification or supplement to the Mortgage Note or Mortgage
to be delivered to the Trustee or the  Custodian and deposited  with the Mortgage  File for such  Mortgage  Loan.  Any fee collected by
the Servicer or such related  subservicer for entering into an assumption or  substitution  of liability  agreement will be retained by
the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming  aware of the payment in full of any Mortgage  Loan,  or the
receipt by the Servicer of a  notification  that payment in full has been escrowed in a manner  customary for such purposes for payment
to  Certificateholders  on the next  Distribution  Date, the Servicer  will,  (or if the Servicer does not, the Trustee may),  promptly
furnish to the  Custodian,  on behalf of the Trustee,  two copies of a  certification  substantially  in the form of  Exhibit D  hereto
signed by a Servicing Officer or in a mutually  agreeable  electronic format which will, in lieu of a signature on its face,  originate
from a Servicing  Officer (which  certification  shall include a statement to the effect that all amounts  received in connection  with
such payment that are required to be deposited in the Custodial  Account  maintained by the Servicer pursuant to Section 4.01 have been
or will be so deposited) and shall request that the Custodian,  on behalf of the Trustee,  deliver to the Servicer the related Mortgage
File. Upon receipt of such  certification  and request,  the Custodian,  on behalf of the Trustee,  shall promptly  release the related
Mortgage File to the Servicer and the Trustee and Custodian  shall have no further  responsibility  with regard to such Mortgage  File.
Upon any such payment in full,  the Servicer is  authorized,  to give, as agent for the Trustee,  as the  mortgagee  under the Mortgage
that secured the Mortgage Loan, an instrument of  satisfaction  (or assignment of mortgage  without  recourse)  regarding the Mortgaged
Property  subject to the  Mortgage,  which  instrument of  satisfaction  or  assignment,  as the case may be, shall be delivered to the
Person or Persons entitled thereto against receipt therefor of such payment,  it being understood and agreed that no expenses  incurred
in connection with such instrument of satisfaction or assignment, as the case may be, shall be chargeable to the Custodial Account.

         In the event the  Servicer  satisfies  or releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured  by the  Mortgage  or should it  otherwise  prejudice  any right the  Certificateholders  or the  Depositor  may have under the
Mortgage Loan  Documents,  the Servicer,  upon written demand by the Depositor or the Trustee,  shall remit within one Business Day the
then outstanding principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the  servicing or  foreclosure  of any Mortgage  Loan,  the Trustee  shall
execute such  documents as shall be prepared and  furnished  to the Trustee by the  Servicer (in a form  reasonably  acceptable  to the
Trustee) and as are necessary to the prosecution of any such  proceedings.  The Custodian,  on behalf of the Trustee,  shall,  upon the
request of the Servicer,  and delivery to the Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially  in the form of Exhibit D  (or in a mutually  agreeable  electronic  format which will,  in lieu of a
signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage File held in its possession or control to
the Servicer.  Such trust  receipt  shall  obligate the Servicer to return the Mortgage File to the Custodian on behalf of the Trustee,
when the need therefor by the Servicer no longer exists unless the Mortgage Loan shall be  liquidated,  in which case,  upon receipt of
a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the Custodian,  on
behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall transmit to the Trustee or Custodian such documents and instruments  coming into the possession of
the Servicer from time to time as are required by the terms hereof,  to be delivered to the Trustee or  Custodian.  Any funds  received
by the Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Servicer as Liquidation  Proceeds or Insurance
Proceeds  in respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders  subject to the
Servicer’s  right to retain or withdraw from the Custodial  Account the Servicing Fee and other amounts as provided in this  Agreement.
The Servicer  shall  provide  access to  information  and  documentation  regarding the Mortgage  Loans to the Trustee,  its agents and
accountants at any time upon reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks or insurance  companies,  the Office of Thrift  Supervision,  the FDIC and the supervisory agents and examiners of
such Office and  Corporation  or examiners of any other  federal or state banking or insurance  regulatory  authority if so required by
applicable  regulations of the Office of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge
but only upon  reasonable  request in writing and during  normal  business  hours at the offices of the Servicer  designated  by it. In
fulfilling such a request the Servicer shall not be responsible for determining the sufficiency of such information.

         (b)      All Mortgage Files and funds collected or held by, or under the control of, the Servicer,  in respect of any Mortgage
Loans,  whether from the collection of principal and interest  payments or from Liquidation  Proceeds or Insurance  Proceeds,  shall be
held by the  Servicer  for and on behalf of the  Trustee  and the  Certificateholders  and shall be and remain  the sole and  exclusive
property of the Trust;  provided,  however,  that the Servicer shall be entitled to setoff against, and deduct from, any such funds any
amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance with extended  coverage as
is  customary  in the area  where the  Mortgaged  Property  is located  in an amount  which is equal to the  lesser of (i) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding  principal  balance of the
Mortgage  Loan,  and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor  and/or the
Mortgagee  from  becoming a  co-insurer.  If the Mortgaged  Property is in an area  identified  in the Federal  Register by the Federal
Emergency  Management  Agency as being a special  flood  hazard area that has  federally-mandated  flood  insurance  requirements,  the
Servicer  will cause to be  maintained a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration with a generally acceptable insurance carrier, in an amount representing  coverage not less than the least of
(i) the  outstanding  principal  balance of the Mortgage  Loan,  (ii) the maximum  insurable  value of the  improvements  securing such
Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster  Protection  Act of 1973,  as
amended.  The Servicer shall also maintain on the REO Property,  fire and hazard  insurance  with extended  coverage in an amount which
is at least equal to the maximum  insurable value of the improvements  which are a part of such property,  liability  insurance and, to
the extent  required and  available  under the Flood  Disaster  Protection  Act of 1973,  as amended,  flood  insurance in an amount as
provided  above.  It is understood and agreed that no other  additional  insurance need be required by the Servicer or the Mortgagor or
maintained  on property  acquired in respect of the  Mortgage  Loans,  other than  pursuant to the Fannie Mae Guide or such  applicable
state or federal  laws and  regulations  as shall at any time be in force and as shall  require  such  additional  insurance.  All such
policies  shall be endorsed with standard  mortgagee  clauses with loss payable to the Servicer and its  successors  and/or assigns and
shall  provide  for at least  thirty days prior  written  notice of any  cancellation,  reduction  in the amount or material  change in
coverage to the Servicer.  The Servicer shall not interfere with the  Mortgagor’s  freedom of choice in selecting an insurance  carrier
or agent,  provided,  however,  that the Servicer shall not accept any such insurance  policies from  insurance  companies  unless such
companies  currently reflect a General Policy Rating in Best’s Key Rating Guide currently  acceptable to Fannie Mae and are licensed to
do business in the state wherein the property subject to the policy is located.

         (b)      If the Servicer shall obtain and maintain a blanket hazard insurance policy with extended  coverage  insuring against
hazard losses on all of the Mortgage  Loans,  it shall  conclusively  be deemed to have  satisfied its  obligations as set forth in the
first sentence of  Section 3.09(a),  it being understood and agreed that such policy may contain a deductible clause, in which case the
Servicer shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy  complying with the
first  sentence  of  Section 3.09(a)  and there  shall have been a loss which would have been  covered by such  policy,  deposit in the
Custodial Account the amount not otherwise payable under the blanket policy because of such deductible clause.

         (c)      Pursuant to Section 4.01,  any amounts collected by the Servicer, under any insurance policies (other than amounts to
be applied to the  restoration  or repair of the  property  subject to the related  Mortgage)  shall be  deposited  into the  Custodial
Account,  subject to withdrawal  pursuant to Section 4.02. Any cost incurred by the Servicer in  maintaining  any such insurance if the
Mortgagor  defaults  in its  obligation  to do so shall be added to the amount  owing  under the  Mortgage  Loan where the terms of the
Mortgage  Loan so permit;  provided,  however,  that the  addition  of any such cost shall not be taken into  account  for  purposes of
calculating the distributions to be made to Certificateholders and shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare and present on behalf of the
Trustee  and the  Certificateholders  all claims  under the  Insurance  Policies  and take such  actions  (including  the  negotiation,
settlement,  compromise or enforcement  of the insured’s  claim) as shall be necessary to realize  recovery  under such  policies.  Any
proceeds  disbursed  to the  Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account upon receipt,  except that any amounts  realized that are to be applied to the repair or restoration  of the related  Mortgaged
Property as a condition  precedent to the  presentation  of claims on the related  Mortgage  Loan to the insurer  under any  applicable
Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer shall not take, or permit any  subservicer  to take,  any action that would result in noncoverage  under
any applicable  Primary Mortgage  Insurance Policy of any loss which,  but for the actions of the Servicer or such  subservicer,  would
have been covered  thereunder.  The Servicer  shall cause to be kept in force and effect (to the extent that the Mortgage Loan requires
the  Mortgagor to maintain such  insurance),  primary  mortgage  insurance  applicable  to each  Mortgage  Loan in accordance  with the
provisions  of this  Agreement.  The Servicer  shall not, and shall not permit any  subservicer  to, cancel or refuse to renew any such
Primary  Mortgage  Insurance  Policy that is in effect at the date of the initial  issuance of the Mortgage  Note and is required to be
kept in force hereunder  except in accordance  with the provisions of this  Agreement.  Any such primary  mortgage  insurance  policies
shall be issued by a Qualified Insurer.

         (b)      The  Servicer  agrees to  present,  or to cause  each  subservicer  to  present,  on behalf  of the  Trustee  and the
Certificateholders,  claims to the insurer under any Primary Mortgage  Insurance  Policies and, in this regard, to take such reasonable
action as shall be necessary to permit recovery under any Primary Mortgage  Insurance  Policies  respecting  defaulted  Mortgage Loans.
Pursuant to Section 4.01,  any amounts  collected by the Servicer under any Primary Mortgage  Insurance  Policies shall be deposited in
the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  as directed by the  Trustee),  shall retain  possession  and custody of the originals (to the
extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if applicable,  and any  certificates of
renewal as to the foregoing as may be issued from time to time as contemplated by this Agreement.  Until all amounts  distributable  in
respect of the  Certificates  have been  distributed  in full and the Servicer  otherwise  has  fulfilled  its  obligations  under this
Agreement,  the Trustee (or the Custodian,  as directed by the Trustee) shall also retain  possession and custody of each Mortgage File
in accordance  with and subject to the terms and  conditions of this  Agreement.  The Servicer  shall  promptly  deliver or cause to be
delivered to the Trustee (or the  Custodian,  as directed by the Trustee),  upon the execution or receipt  thereof the originals of any
Primary Mortgage Insurance Policies,  any certificates of renewal,  and such other documents or instruments that constitute portions of
the Mortgage File that come into the possession of the Servicer from time to time.

         Section 3.13.     Realization Upon Defaulted  Mortgage Loans. The Servicer shall use its reasonable  efforts,  consistent with
the procedures  that the Servicer would use in servicing  loans for its own account and the  requirements  of the Fannie Mae Guide,  to
foreclose upon or otherwise  comparably convert the ownership of Mortgaged  Properties securing such of the Mortgage Loans as come into
and continue in default and as to which no  satisfactory  arrangements  can be made for collection of delinquent  payments  pursuant to
Section 4.01. In determining the delinquency  status of any Mortgage Loan, the Servicer will use  Delinquency  Recognition  Policies as
described  to and approved by the  Depositor,  and shall revise these  policies as requested by the  Depositor  from time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as will maximize the receipt of
principal  and  interest by the  Depositor,  taking into  account,  among other  things,  the timing of  foreclosure  proceedings.  The
foregoing is subject to the provisions  that, in any case in which Mortgaged  Property shall have suffered  damage,  the Servicer shall
not be required to expend its own funds toward the  restoration of such property  unless it shall  determine in its discretion (i) that
such  restoration  will increase the proceeds of  liquidation  of the related  Mortgage Loan to the Depositor  after  reimbursement  to
itself for such expenses,  and (ii) that such expenses will be recoverable by the Servicer  through  Insurance  Proceeds or Liquidation
Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer shall be responsible for all costs and
expenses  incurred  by it in any  such  proceedings  or  functions  as  advances;  provided,  however,  that it shall  be  entitled  to
reimbursement  therefor as provided in Section 4.02.  Notwithstanding  anything to the contrary  contained herein, in connection with a
foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the  Servicer  has  reasonable  cause to  believe  that a
Mortgaged  Property is contaminated by hazardous or toxic substances or wastes, or if the Trustee  otherwise  requests an environmental
inspection  or review of such  Mortgaged  Property,  such an  inspection  or review is to be conducted by a qualified  inspector.  Upon
completion  of the  inspection,  the  Servicer  shall  promptly  provide the  Depositor  and the Trustee  with a written  report of the
environmental inspection.

         Section 3.14.     Compensation  for the  Servicer.  The Servicer will be entitled to the Servicing Fee and all income and gain
realized  from any  investment  of funds in the  Custodial  Account,  pursuant to Article  IV, for the  performance  of its  activities
hereunder.  Servicing  compensation in the form of assumption  fees, if any, late payment charges,  as collected,  if any, or otherwise
(but not  including any  Prepayment  Charges)  shall be retained by the Servicer and shall not be deposited in the  Custodial  Account.
The Servicer will be entitled to retain, as additional  compensation,  any interest incurred in connection with a Principal  Prepayment
in full or otherwise in excess of amounts required to be remitted to the  Distribution  Account (such amounts together with the amounts
specified in the first sentence of this Section 3.14, the “Servicing  Compensation”) and any Excess Liquidation Proceeds.  The Servicer
shall be  required  to pay all  expenses  incurred  by it in  connection  with its  activities  hereunder  and shall not be entitled to
reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund acquires  ownership of any REO Property in respect of any related Mortgage Loan, the deed
or certificate of sale shall be issued to the Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Servicer
shall ensure that the title to such REO Property  references  this  Agreement  and the  Trustee’s  capacity  hereunder  (and not in its
individual  capacity).  The Servicer,  however,  shall not be required to expend its own funds or incur other  reimbursable  charges in
connection with any foreclosure,  or attempted  foreclosure  which is not completed,  or towards the restoration of any property unless
it shall determine  (i) that such restoration  and/or foreclosure will increase the proceeds of liquidation of the Mortgage Loan to the
Certificateholders  of one or more Classes  after  reimbursement  to itself for such expenses or charges and (ii) that such expenses or
charges will be recoverable to it through Liquidation  Proceeds,  Insurance Proceeds,  or REO Proceeds  (respecting which it shall have
priority for purposes of withdrawals  from the Custodial  Account  pursuant to  Section 4.02,  whether or not such expenses and charges
are  actually  recoverable  from  related  Liquidation  Proceeds,  Insurance  Proceeds  or  REO  Proceeds).  In  the  event  of  such a
determination  by the Servicer  pursuant to this  Section 3.15(a),  the  Servicer  shall be entitled to  reimbursement  of such amounts
pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged  Property which the Servicer is  contemplating  acquiring in
foreclosure or by deed in lieu of foreclosure  is located within a one (1) mile radius of any site listed in the  Expenditure  Plan for
the Hazardous  Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to the Servicer,
the Servicer  will,  prior to  acquiring  the  Mortgaged  Property,  consider  such risks and only take action in  accordance  with its
established environmental review procedures.

         The Servicer shall,  either itself or through an agent selected by the Servicer,  manage,  conserve,  protect and operate each
REO Property in the same manner that it manages,  conserves,  protects and operates other foreclosed property for its own account,  and
in the same manner that similar  property in the same locality as the REO Property is managed,  including in accordance  with the REMIC
Provisions and in a manner that does not result in a tax on “net income from foreclosure  property”  (unless such result would maximize
the Trust Fund’s  after-tax  return on such property) or cause such REO Property to fail to qualify as  “foreclosure  property”  within
the meaning of Section  860G(a)(8) of the Code.  Each  disposition  of REO Property  shall be carried out by the Servicer at such price
and upon such terms and  conditions as the Servicer  deems to be in the best  interest of the  Certificateholders.  The Servicer  shall
deposit all funds  collected and received in connection  with the  operation of any REO Property in the Custodial  Account  pursuant to
Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the  deposit  in the  Custodial  Account of all
Insurance  Proceeds,  Liquidation  Proceeds and other payments and recoveries  referred to in the definition of “Cash  Liquidation”  or
“REO  Disposition,” as applicable,  upon receipt by the Trustee of written  notification of such deposit signed by a Servicing Officer,
the Trustee or any  Custodian,  as the case may be,  shall  release to the  Servicer the related  Mortgage  File and the Trustee  shall
execute and deliver such instruments of transfer or assignment  prepared by the Servicer,  in each case without  recourse,  as shall be
necessary to vest in the Servicer or its designee,  as the case may be, the related  Mortgage Loan,  and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO  Property by  foreclosure  or by deed in
lieu  of  foreclosure,  the  deed  or  certificate  of  sale  shall  be  issued  to  the  Trustee  or  to  its  nominee  on  behalf  of
Certificateholders.  Notwithstanding  any such  acquisition of title and  cancellation of the related  Mortgage Loan, such REO Property
shall (except as otherwise  expressly  provided  herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such time as the REO Property  shall be sold.  Consistent  with the  foregoing  for purposes of all  calculations  hereunder so long as
such REO  Property  shall  be  considered  to be an  Outstanding  Mortgage  Loan it shall be  assumed  that,  notwithstanding  that the
indebtedness  evidenced by the related  Mortgage  Note shall have been  discharged,  such  Mortgage  Note and the related  amortization
schedule in effect at the time of any such  acquisition  of title  (after  giving  effect to any previous  Curtailments  and before any
adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar waiver or grace period) remain in
effect.  To the  extent the net income  received  during any  calendar  month is in excess of the  amount  attributable  to  amortizing
principal and accrued  interest at the related  Mortgage Rate on the related  Mortgage Loan for such calendar month,  such excess shall
be considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO Property as  aforesaid  or  otherwise  in  connection  with a default or imminent
default on a Mortgage Loan,  the Servicer on behalf of the Trust Fund shall dispose of such REO Property  within three full years after
the taxable year of its  acquisition  by the Trust Fund for purposes of  Section 860G(a)(8)  of the Code (or such shorter period as may
be necessary under  applicable  state (including any state in which such property is located) law to maintain the status of any portion
of the applicable  REMIC as a REMIC under  applicable  state law and avoid taxes resulting from such property failing to be foreclosure
property  under  applicable  state law) or, at the expense of the Trust Fund,  request,  more than 60 days before the day on which such
grace period would  otherwise  expire,  an  extension  of such grace period  unless the Servicer  obtains for the Trustee an Opinion of
Counsel,  addressed to the Trustee and the Servicer,  to the effect that the holding by the Trust Fund of such REO Property  subsequent
to such period will not result in the  imposition  of taxes on  “prohibited  transactions”  as defined in  Section 860F  of the Code or
cause the applicable  REMIC to fail to qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any
time that any  Certificates  are  outstanding,  in which case the Trust Fund may  continue  to hold such REO  Property  (subject to any
conditions  contained in such Opinion of Counsel).  The Servicer shall be entitled to be reimbursed from the Custodial  Account for any
costs  incurred in  obtaining  such  Opinion of Counsel,  as provided in  Section 4.02.  Notwithstanding  any other  provision  of this
Agreement,  no REO Property  acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the Trust Fund in such a manner or  pursuant  to any terms that  would (i) cause such REO  Property  to fail to qualify as
“foreclosure  property”  within the meaning of  Section 860G(a)(8)  of the Code or (ii) subject the Trust Fund to the imposition of any
federal  income taxes on the income earned from such REO Property,  including  any taxes  imposed by reason of  Section 860G(c)  of the
Code, unless the Servicer has agreed to indemnify and hold harmless the Trust Fund with respect to the imposition of any such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee shall deliver to the Depositor,  not later than March 15 of each calendar year beginning
in 2008, an Officer’s  Certificate (an “Annual Statement of Compliance”)  stating,  as to each signatory thereof,  that (i) a review of
the activities of each such party during the preceding  calendar year and of its  performance  under this Agreement has been made under
such officer’s  supervision and (ii) to the best of such officer’s  knowledge,  based on such review, each such party has fulfilled all
of its obligations under this Agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any
such  obligation  in any  material  respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure
provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions or limitations on its use. In the event that
the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer or  Subcontractor,  the
Servicer shall cause such  Subservicer or  Subcontractor  to deliver a similar  Annual  Statement of Compliance by that  Subservicer or
Subcontractor to the Depositor and the Trustee as described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each  calendar  year  beginning  in 2008,  the Servicer  shall
execute and deliver an Officer’s  Certificate  (an “Annual  Certification”)  to the  Depositor for the benefit of the Depositor and the
Depositor’s  Affiliates and the officers,  directors and agents of the Depositor and the Depositor’s  Affiliates,  in the form attached
hereto as Exhibit S. In the event that the Servicer has  delegated any servicing  responsibilities  with respect to the Mortgage  Loans
to a Subservicer or  Subcontractor,  the Servicer shall deliver an Annual  Certification  of the  Subservicer as described  above as to
each Subservicer as and when required with respect to the Servicer.

         (c)      Failure of the Servicer to comply with this Section 3.16 (including  with respect to the timeframes  required in this
Section)  shall be deemed an Event of Default,  and the Trustee,  at the  direction of the  Depositor,  shall,  in addition to whatever
rights the  Trustee  may have  under this  Agreement  and at law or equity or to  damages,  including  injunctive  relief and  specific
performance,  upon notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds  thereof  without  compensating  the Servicer for the same.  Failure of the Trustee to comply with this
Section 3.16  (including  with respect to the timeframes  required in this Section)  which failure  results in a failure to timely file
the Form 10-K shall be deemed a default which may result in the  termination of the Trustee  pursuant to Section 9.08 and the Depositor
may,  in addition  to  whatever  rights the  Depositor  may have under this  Agreement  and at law or equity or to  damages,  including
injunctive  relief and specific  performance,  upon notice  immediately  terminate all the rights and  obligations of the Trustee under
this  Agreement  and in and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the Trustee  for the same.  This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and  Attestation  Reports.  The Servicer shall service and administer the Mortgage
Loans in accordance  with all applicable  requirements of the Servicing  Criteria.  Pursuant to Rules 13a-18 and 15d-18 of the Exchange
Act and Item 1122 of Regulation  AB, the  Servicer,  the Trustee and the Custodian  (each,  an “Attesting  Party”) shall deliver to the
Trustee,  the Servicer and the  Depositor on or before March 15th of each  calendar  year  beginning in 2008, a report  regarding  such
Attesting Party’s  assessment of compliance (an “Assessment of Compliance”) with the Servicing  Criteria during the preceding  calendar
year.  The Assessment of Compliance, as set forth in Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such Attesting Party of its authority and its  responsibility  for assessing
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (b)      A statement by such officer,  attached as Exhibit Q-1, that such Attesting Party used the Servicing Criteria attached
as Exhibit P hereto,  and which will also be  attached  to the  Assessment  of  Compliance,  to assess  compliance  with the  Servicing
Criteria applicable to the related Attesting Party;

         (c)      An assessment by such officer of the related Attesting Party’s compliance with the applicable  Servicing Criteria for
the period  consisting of the preceding  calendar year,  including  disclosure of any material  instance of noncompliance  with respect
thereto  during such  period,  which  assessment  shall be based on the  activities  such  Attesting  Party  performs  with  respect to
asset-backed  securities  transactions  taken as a whole involving the related  Attesting Party, that are backed by the same asset type
as the Mortgage Loans;

         (d)      A statement  that a registered  public  accounting  firm has issued an  attestation  report on the related  Attesting
Party’s Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any,  are not  applicable  to such  Attesting  Party,  which
statement shall be based on the activities such Attesting Party performs with respect to  asset-backed  securities  transactions  taken
as a whole involving such Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P hereto that are indicated as
applicable to the related Attesting Party.

         On or before March 15th of each calendar  year  beginning in 2008,  each  Attesting  Party shall furnish to the Servicer,  the
Depositor and the Trustee a report (an “Attestation  Report”) by a registered  public  accounting firm that attests to, and reports on,
the Assessment of Compliance made by the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122(b) of  Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation  reports  issued or
adopted by the Public Company Accounting Oversight Board.

         The Servicer  shall cause any  subservicer  and each  subcontractor  determined  by it to be  “participating  in the servicing
function”  within the meaning of Item 1122 of  Regulation  AB, to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report as and when provided above along with an indication of what Servicing  Criteria are addressed in
such assessment.

         Such Assessment of Compliance,  as to any subservicer,  shall at a minimum address each of the Servicing Criteria specified on
Exhibit P hereto which are indicated as applicable to any “primary  servicer.”  The Trustee shall confirm that each of the  Assessments
of Compliance  delivered to it address the Servicing  Criteria for each party as set forth on Exhibit P and notify the Depositor of any
exceptions.  Notwithstanding  the  foregoing,  as to any  Subcontractor,  an  Assessment  of Compliance is not required to be delivered
unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure of the Servicer to comply with this Section 3.17 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and Attestation  Report,  as and when provided  above,  which shall
at a  minimum  address  each of the  Servicing  Criteria  specified  on  Exhibit P hereto  which are  indicated  as  applicable  to the
“trustee.” In addition,  the Trustee shall cause the Custodian to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report,  as and when provided above,  which shall at a minimum  address each of the Servicing  Criteria
specified on Exhibit P hereto which are indicated as applicable to a custodian.  Notwithstanding  the foregoing,  as to the Trustee and
any  Custodian,  an Assessment of Compliance is not required to be delivered  unless it is required as part of a Form 10-K with respect
to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)               Within 15 days after each  Distribution  Date,  the Trustee  shall,  in  accordance  with  industry
standards,  file with the Commission via the Electronic Data Gathering and Retrieval System  (“EDGAR”),  a Distribution  Report on Form
10-D, signed by the Servicer,  with a copy of the Monthly Statement to be furnished by the Trustee to the  Certificateholders  for such
Distribution  Date;  provided that the Trustee shall have received no later than five (5) calendar days after the related  Distribution
Date, all  information  required to be provided to the Trustee as described in clause (a)(ii) below.  Any disclosure in addition to the
Monthly  Statement  that is  required  to be  included  on Form 10-D  (“Additional  Form 10-D  Disclosure”)  shall be,  pursuant to the
paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the  Trustee and the  Depositor  and  approved by the
Depositor,  and the Trustee will have no duty or liability for any failure  hereunder to determine or prepare any Additional  Form 10-D
Disclosure  absent such reporting  (other than with respect to when it is the reporting party as set forth in Exhibit R) or prepare any
Additional Form 10-D Disclosure absent such reporting and approval.

                  (ii)     (A) Within  five (5)  calendar  days after the  related  Distribution  Date,  (i) the  parties  set forth in
Exhibit R shall be required to provide,  pursuant to section  3.18(a)(v) below, to the Trustee and the Depositor,  to the extent known,
in  EDGAR-compatible  format,  or in such other form as otherwise agreed upon by the Trustee and the Depositor and such party, the form
and substance of any Additional Form 10-D  Disclosure,  if applicable,  and (ii) the Depositor will approve,  as to form and substance,
or  disapprove,  as the case may be, the  inclusion  of the  Additional  Form 10-D  Disclosure  on Form  10-D.  The  Depositor  will be
responsible for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this Section.

                  (B)      After  preparing  the Form 10-D,  the Trustee shall  forward  electronically  a copy of the Form 10-D to the
Servicer,  and in the case that such Form 10-D  contains  Additional  Form 10-D  Disclosure,  to the  Servicer and the  Depositor,  for
review.  No later than two (2) Business Days prior to the 15th calendar day after the related  Distribution  Date, a senior  officer of
the Servicer in charge of the  servicing  function  shall sign the Form 10-D and return an  electronic  or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the Trustee.  If a Form 10-D cannot be filed on time or if
a previously  filed Form 10-D needs to be amended,  the Trustee will follow the procedures set forth in Section  3.18(a)(vi).  Promptly
(but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee will make  available on its internet  website
identified  in Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing  party at the
Servicer can be contacted at  214-626-3287.  Form 10-D  requires the  registrant  to indicate (by checking  “yes” or “no”) that it “(1)
has filed all  reports  required to be filed by Section 13 or 15(d) of the  Exchange  Act during the  preceding  12 months (or for such
shorter period that the registrant was required to file such  reports),  and (2) has been subject to such filing  requirements  for the
past 90 days.  The  Depositor  hereby  represents to the Trustee that the  Depositor  has filed all such  required  reports  during the
preceding  12 months and that it has been  subject to such filing  requirement  for the past 90 days.  The  Depositor  shall notify the
Trustee in writing,  no later than the fifth  calendar day after the related  Distribution  Date with respect to the filing of a report
on Form 10-D,  if the answer to either  question  should be “no.” The  Trustee  shall be  entitled  to rely on the  representations  in
Section  2.06(h)  and in any such  notice in  preparing,  executing  and/or  filing any such  report.  The  parties  to this  Agreement
acknowledge  that the  performance by the Trustee of its duties under Sections  3.18(a)(i) and (vi) related to the timely  preparation,
execution and filing of Form 10-D is contingent  upon such parties  strictly  observing all applicable  deadlines in the performance of
their duties under such  Sections.  The Trustee shall have no liability for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute and/or timely file such Form 10-D,  where such failure results from the Trustee’s
inability  or failure to receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,  arrange for
execution or file such Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A)      Within four (4) Business  Days after the  occurrence of an event  requiring  disclosure on Form 8-K
(each such event,  a “Reportable  Event”),  the Trustee shall  prepare and file,  at the direction of the  Depositor,  on behalf of the
Trust,  any Form 8-K, as required by the Exchange Act;  provided that, the Depositor shall file the initial Form 8-K in connection with
the issuance of the  Certificates.  Any disclosure or  information  related to a Reportable  Event or that is otherwise  required to be
included on Form 8-K (“Form 8-K  Disclosure  Information”)  shall be,  pursuant to the  paragraph  immediately  below,  reported by the
parties set forth on Exhibit R to the Trustee and the  Depositor  and approved by the  Depositor,  and the Trustee will have no duty or
liability for any failure  hereunder to determine or prepare any Additional Form 8-K Disclosure  absent such reporting (other than with
respect to when it is the  reporting  party as set forth in Exhibit  R) or prepare  any  Additional  Form 8-K  Disclosure  absent  such
reporting and approval.

                  (B)      For so long as the Trust is subject to the Exchange Act reporting requirements,  no later than 5:00 p.m. New
York City time on the 2nd  Business  Day after the  occurrence  of a  Reportable  Event (i) the parties set forth in Exhibit R shall be
required  pursuant to Section  3.18(a)(v)  below to provide to the  Trustee and the  Depositor,  to the extent  known by a  responsible
officer thereof, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the Depositor and such
party, the form and substance of any Form 8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form
and  substance,  or  disapprove,  as the case may be, the inclusion of the Form 8-K  Disclosure  Information on Form 8-K. The Depositor
will be responsible  for any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with including any Form
8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After  preparing  the Form 8-K,  the  Trustee  shall  forward  electronically  a copy of the Form 8-K to the
Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business  Day after the  Reportable
Event,  a senior  officer of the Servicer shall sign the Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original  executed  hard copy to follow by  overnight  mail) to the  Trustee.  If a Form 8-K cannot be filed on time or if a previously
filed Form 8-K needs to be amended,  the Trustee will follow the  procedures set forth in Section  3.18(a)(vi).  Promptly (but no later
than one (1) Business Day) after filing with the  Commission,  the Trustee will make available on its internet  website,  identified in
Section  6.04, a final  executed  copy of each Form 8-K prepared  and filed by the  Trustee.  The signing  party at the Servicer can be
contacted at  214-626-3287.  The parties to this  Agreement  acknowledge  that the  performance by the Trustee of its duties under this
Section  3.18(a)(iii)  related to the timely  preparation and filing of Form 8-K is contingent upon such parties strictly observing all
applicable  deadlines in the performance of their duties under this Section  3.18(a)(iii).  The Trustee shall have no liability for any
loss, expense,  damage,  claim arising out of or with respect to any failure to properly prepare,  execute and/or timely file such Form
8-K, where such failure results from the Trustee’s  inability or failure to receive,  on a timely basis, any information from any other
party hereto  needed to prepare,  arrange for  execution or file such Form 8-K, not  resulting  from its own  negligence,  bad faith or
willful misconduct.

                  (iv)     (A)      Within  90 days  after the end of each  fiscal  year of the  Trust or such  earlier  date as may be
required by the Exchange  Act (the “10-K Filing  Deadline”)  (it being  understood  that the fiscal year for the Trust ends on December
31st of each year),  commencing  in March  2008,  the Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent they
have been delivered to the Trustee within the applicable  timeframes set forth in this Agreement,  (I) an annual  compliance  statement
for the Servicer and any  Subservicer,  as described  under Section 3.18,  (II)(A) the annual reports on assessment of compliance  with
Servicing Criteria for the Servicer,  each Subservicer and Subcontractor  participating in the Servicing Function,  the Trustee and the
Custodian,  as described  under Section 3.17,  and (B) if the  Servicer’s,  the  Trustee’s or the  Custodian’s  report on assessment of
compliance  with  servicing  criteria  described  under Section 3.17  identifies  any material  instance of  noncompliance,  disclosure
identifying such instance of noncompliance,  or if the Servicer’s,  the Trustee’s or the Custodian’s report on assessment of compliance
with Servicing  Criteria  described under Section 3.17 is not included as an exhibit to such Form 10-K,  disclosure that such report is
not included and an explanation why such report is not included,  (III)(A) the registered  public  accounting firm  attestation  report
for the Servicer,  the Trustee and the Custodian,  as described  under Section 3.17, and (B) if any registered  public  accounting firm
attestation  report  described  under Section 3.17  identifies any material  instance of  noncompliance,  disclosure  identifying  such
instance of noncompliance,  or if any such registered  public accounting firm attestation  report is not included as an exhibit to such
Form 10-K,  disclosure that such report is not included and an explanation why such report is not included,  and (IV) a  Sarbanes-Oxley
Certification  (“Sarbanes-Oxley  Certification”)  as described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in
addition  to (I)  through  (IV) above that is  required to be  included  on Form 10-K  (“Additional  Form 10-K  Disclosure”)  shall be,
pursuant to the  paragraph  immediately  below,  reported by the  parties set forth on Exhibit R to the Trustee and the  Depositor  and
approved by the  Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or prepare any
Additional  Form 10-K  Disclosure  absent such  reporting  (other than with respect to when it is the  reporting  party as set forth in
Exhibit R) or prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later than March 15th of each year that the Trust is subject to the Exchange Act reporting  requirements,
commencing in 2008,  (i) the parties set forth in Exhibit R shall be required to provide  pursuant to Section  3.18(a)(v)  below to the
Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such other form as otherwise  agreed upon by the
Trustee and the Depositor and such party,  the form and substance of any Additional Form 10-K Disclosure,  if applicable,  and (ii) the
Depositor  will  approve,  as to form and  substance,  or  disapprove,  as the case may be, the inclusion of the  Additional  Form 10-K
Disclosure on Form 10-K.  The Depositor will be responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee
in connection with including any Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing the Form 10-K,  the Trustee shall forward  electronically  a draft copy of the Form 10-K to
the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business Day prior to the 10-K
Filing  Deadline,  a senior  officer  of the  Servicer  in charge of the  servicing  function  shall  sign the Form 10-K and  return an
electronic or fax copy of such signed Form 10-K (with an original  executed hard copy to follow by overnight  mail) to the Trustee.  If
a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,  the Trustee  will follow the  procedures
set forth in Section  3.18(a)(vi).  Promptly  (but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee
will make  available on its internet  website  identified in Section 6.04 a final executed copy of each Form 10-K prepared and filed by
the Trustee.  The signing party at the Servicer can be contacted at  214-626-7200.  Form 10-K  requires the  registrant to indicate (by
checking  “yes” or “no”) that it “(1) has filed all reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the
preceding 12 months (or for such shorter period that the  registrant  was required to file such  reports),  and (2) has been subject to
such filing  requirements  for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has filed all such
required  reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the past 90 days.  The
Depositor  shall notify the Trustee in writing,  no later than March 15th with  respect to the filing of a report on Form 10-K,  if the
answer to either  question should be “no.” The Trustee shall be entitled to rely on the  representations  in Section 2.06(h) and in any
such notice in preparing,  executing and/or filing any such report.  The parties to this Agreement  acknowledge that the performance by
the Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form 10-K is contingent  upon
such parties  strictly  observing all applicable  deadlines in the  performance  of their duties under such Sections,  Section 3.16 and
Section 3.17. The Trustee shall have no liability for any loss,  expense,  damage,  claim arising out of or with respect to any failure
to properly prepare and/or timely file such Form 10-K,  where such failure results from the Trustee’s  inability or failure to receive,
on a timely basis,  any  information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-K, not
resulting  from its own  negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the Trustee has no duty under this
Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit R of their duties under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D)      Each Form 10-K shall include a certification (the  “Sarbanes-Oxley  Certification”)  required to be included
therewith  pursuant to the  Sarbanes-Oxley  Act. The Trustee  shall,  and the Servicer  shall cause any  subservicer  or  subcontractor
engaged by it to, provide to the Person who signs the  Sarbanes-Oxley  Certification  (the  “Certifying  Person”),  by March 10 of each
year in which the Trust is subject to the reporting  requirements of the Exchange Act and otherwise within a reasonable  period of time
upon  request,  a  certification  (each,  a “Back-Up  Certification”),  in the form  attached  hereto as Exhibit Q-1 or Exhibit Q-2, as
applicable,  upon which the  Certifying  Person,  the entity for which the  Certifying  Person  acts as an officer,  and such  entity’s
officers,  directors and  Affiliates  (collectively  with the Certifying  Person,  “Certification  Parties”) can  reasonably  rely. The
senior officer of the Servicer in charge of the servicing  function shall serve as the Certifying  Person on behalf of the Trust.  Such
officer of the Certifying Person can be contacted at 214-626-7200.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K  Disclosure  or any Form 8-K
Disclosure Information  (collectively,  the “Additional  Disclosure”) relating to the Trust Fund in the form attached hereto as Exhibit
S, the Trustee’s  obligation to include such  Additional  Information in the applicable  Exchange Act report is subject to receipt from
the entity that is indicated in Exhibit R as the responsible  party for providing that information,  if other than the Trustee,  as and
when required as described in Section  3.18(a)(i)  through (iv) above.  Each of the Trustee,  Servicer,  Sponsor,  and Depositor hereby
agree to notify and  provide to the extent  known to the  Trustee,  Servicer,  Sponsor  and the  Depositor  all  Additional  Disclosure
relating to the Trust Fund,  with respect to which such party is indicated in Exhibit R as the  responsible  party for  providing  that
information.  Within  five  Business  Days of each  Distribution  Date of each year  that the  Trust is  subject  to the  Exchange  Act
reporting  requirements,  the Depositor  shall make available to the Trustee the Group II  Significance  Estimate and the Trustee shall
use such  information to calculate the Group II Significance  Percentage.  If the Group II Significance  Percentage meets either of the
threshold  levels  detailed in Item  1115(b)(1) or 1115(b)(2) of Regulation AB, the Trustee shall deliver  written  notification to the
Depositor  and the Cap  Counterparty  to that effect,  which  notification  shall include a request that the Cap  Counterparty  provide
Regulation AB  information  to the Depositor in accordance  with the related Cap Contract.  The Depositor  shall be obligated to obtain
from the Cap  Counterparty  any information  required under  Regulation AB to the extent required under the related Cap Contract and to
provide to the Trustee any  information  that may be required to be included in any Form 10-D,  Form 8-K or Form 10-K  relating to such
Cap Contract or written  notification  instructing the Trustee that such Additional  Disclosure  regarding the Cap  Counterparty is not
necessary for such  Distribution  Date. The Servicer shall be responsible  for  determining  the pool  concentration  applicable to any
subservicer or originator at any time.

                  (vi)     (A)      On or prior to January 30 of the first year in which the Trustee is able to do so under  applicable
law, the Trustee shall  prepare and file a Form 15 relating to the automatic  suspension of reporting in respect of the Trust under the
Exchange Act.

         (b)      In the event that the Trustee is unable to timely file with the  Commission  all or any required  portion of any Form
8-K, 10-D or 10-K required to be filed by this Agreement  because  required  disclosure  information  was either not delivered to it or
delivered to it after the delivery  deadlines set forth in this Agreement or for any other reason,  the Trustee will immediately notify
the Depositor and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate to prepare and
file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant to Rule 12b-25 of the  Exchange  Act. In the case of Form 8-K,  the
Trustee  will,  upon receipt of all required Form 8-K  Disclosure  Information  and upon the approval and  direction of the  Depositor,
include such  disclosure  information on the next Form 10-D. In the event that any previously  filed Form 8-K, 10-D or 10-K needs to be
amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the  Servicer  and such  parties  will
cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to Form 8-K, 10-D or 10-K shall
be signed by a senior  officer of the Servicer in charge of the servicing  function.  The Depositor and Servicer  acknowledge  that the
performance  by the Trustee of its duties under this Section  3.18(a)(vi)  related to the timely  preparation,  execution and filing of
Form 15, a Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K is contingent upon the Servicer and the Depositor  timely  performing
their duties under this  Section.  The Trustee shall have no liability  for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K,  where such failure results from the Trustee’s  inability or failure to receive,  on a timely basis, any information from
any other party  hereto  needed to prepare,  arrange for  execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Trustee,  from time to time upon request,  such further  information,
reports and financial  statements  within its control  relating to this Agreement,  the Mortgage Loans as the Trustee  reasonably deems
appropriate to prepare and file all necessary  reports with the Commission.  The Trustee shall have no responsibility to file any items
other than those specified in this Section 3.18;  provided,  however,  the Trustee will cooperate with the Depositor in connection with
any  additional  filings with respect to the Trust Fund as the  Depositor  deems  necessary  under the Exchange  Act. Fees and expenses
incurred by the Trustee in connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In connection with the filing of any Form 10-K hereunder,  the Trustee shall sign a certification (a “Form of Back-Up
Certification  for Form 10-K  Certificate,”  substantially  in the form  attached  hereto as Exhibit Q-2) for the  Depositor  regarding
certain aspects of the Form 10-K certification  signed by the Servicer,  provided,  however,  that the Trustee shall not be required to
undertake an analysis of any accountant’s report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify  and hold  harmless  the  Depositor  and the Servicer  and their  respective  officers,
directors and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and
related  costs,  judgments  and other costs and  expenses  arising  out of or based upon a breach of the  Trustee’s  obligations  under
Section 3.17 and Section 3.18 or the Trustee’s negligence, bad faith or willful misconduct in connection therewith.

         The Depositor  shall  indemnify and hold harmless the Trustee and the Servicer and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments and other costs and expenses  arising out of or based upon a breach of the obligations of the Depositor under Section
3.16, Section 3.17 and Section 3.18 or the Depositor’s negligence, bad faith or willful misconduct in connection therewith.

         The Servicer  shall  indemnify and hold harmless the Trustee and the Depositor and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the Servicer  under this
Section 3.18 or the Servicer’s negligence, bad faith or willful misconduct in connection therewith.

         If the indemnification  provided for herein is unavailable or insufficient to hold harmless the Trustee,  the Depositor or the
Servicer, as applicable,  then the defaulting party, in connection with a breach of its respective  obligations under this Section 3.18
or its respective  negligence,  bad faith or willful misconduct in connection therewith,  agrees that it shall contribute to the amount
paid or payable by the other parties as a result of the losses,  claims,  damages or liabilities of the other party in such  proportion
as is appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (e)      Nothing  shall be construed  from the foregoing  subsections  (a), (b) and (c) to require the Trustee or any officer,
director  or  Affiliate  thereof to sign any Form 10-K or any  certification  contained  therein.  Furthermore,  the  inability  of the
Trustee to file a Form 10-K as a result of the lack of required  information as set forth in Section 3.16(a) or required  signatures on
such Form 10-K or any  certification  contained  therein shall not be regarded as a breach by the Trustee of any obligation  under this
Agreement.

         Failure of the Servicer to comply with this Section 3.18 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended  without  the consent of the
Certificateholders.

         Section 3.19.     UCC. The Depositor shall inform the Trustee in writing of any Uniform  Commercial Code financing  statements
that were filed on the Closing Date in  connection  with the Trust with stamped  recorded  copies of such  financing  statements  to be
delivered  to the Trustee  promptly  upon  receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any
continuation  statements  for such Uniform  Commercial  Code  financing  statements  need to be filed.  If directed by the Depositor in
writing,  the Trustee will file any such continuation  statements solely at the expense of the Depositor.  The Depositor shall file any
financing statements or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans.

         (a)      With respect to any Mortgage  Loan which as of the first day of a Fiscal  Quarter is delinquent in payment by 90 days
or more or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at a price equal to the
Repurchase  Price;  provided  however  (i) that such Mortgage Loan is still 90 days or more  delinquent or is an REO Property as of the
date of such purchase and (ii) this  purchase option, if not theretofore  exercised,  shall terminate on the date prior to the last day
of the related Fiscal Quarter.  This purchase option,  if not exercised,  shall not be thereafter  reinstated unless the delinquency is
cured and the Mortgage Loan thereafter  again becomes 90 days or more  delinquent or becomes an REO Property,  in which case the option
shall again become exercisable as of the first day of the related Fiscal Quarter.

         (b)      If at any time the Company  deposits,  or remits to the Servicer (to the extent it is not the  Servicer) for deposit,
in the  Custodial  Account  the  amount  of the  Repurchase  Price  for a  Mortgage  Loan and the  Company  provides  to the  Trustee a
certification  signed by a Servicing Officer stating that the amount of such payment has been deposited in the Custodial Account,  then
the Trustee  shall  execute the  assignment  of such  Mortgage  Loan to the  Company at the  request of the Company  without  recourse,
representation  or warranty and the Company  shall succeed to all of the  Trustee’s  right,  title and interest in and to such Mortgage
Loan, and all security and documents  relative  thereto.  Such  assignment  shall be an assignment  outright and not for security.  The
Company will thereupon own such Mortgage,  and all such security and  documents,  free of any further  obligation to the Trustee or the
Certificateholders with respect thereto.

         Section 3.21.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books and records for the
Mortgage  Loans which shall be  appropriately  identified in the  Servicer’s  computer  system to clearly  reflect the ownership of the
Mortgage Loans by the Trust.  In particular,  the Servicer  shall maintain in its  possession,  available for inspection by the Trustee
and shall deliver to the Trustee upon demand,  evidence of compliance with all federal,  state and local laws,  rules and  regulations.
To the extent that original  documents are not required for purposes of  realization  of  Liquidation  Proceeds or Insurance  Proceeds,
documents  maintained  by the Servicer  may be in the form of  microfilm  or  microfiche  or such other  reliable  means of  recreating
original  documents,  including,  but not limited to, optical imagery techniques so long as the Servicer complies with the requirements
of Accepted Servicing Practices.

         (b)      The Servicer  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for  inspection by the
Trustee the related  servicing file during the time such Mortgage Loan is subject to this  Agreement and thereafter in accordance  with
applicable law.

         (c)      Payments on the Mortgage  Loans,  including any payoffs,  made in accordance  with the related  Mortgage File will be
entered in the  Servicer’s set of books and records no more than two Business Days after receipt and  identification,  and allocated to
principal or interest as specified in the related Mortgage File.

         Section 3.22.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 is to facilitate  compliance by
the Sponsor,  the Trustee and the Depositor with the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the
obligations  of the  parties  hereunder  shall  be  interpreted  in such a manner  as to  accomplish  that  purpose,  (b) the  parties’
obligations  hereunder will be supplemented and modified in writing,  as agreed to and executed by the parties hereto,  as necessary to
be consistent with any such  amendments,  interpretive  advice or guidance,  convention or consensus  among active  participants in the
asset-backed  securities  markets,  advice of counsel,  or otherwise in respect of the  requirements  of Regulation AB, (c) the parties
shall comply with  reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for delivery of  additional  or different
information  as the Sponsor,  the Trustee or the Depositor  may  determine in good faith is necessary to comply with the  provisions of
Regulation AB, and (d) no amendment of this Agreement  shall be required to effect any such changes in the parties’  obligations as are
necessary to accommodate evolving interpretations of the provisions of Regulation AB.

                                                              ARTICLE IV

                                                               Accounts

         Section 4.01.     Custodial  Account.  (a) The Servicer shall segregate and hold all funds collected and received  pursuant to
each  Mortgage  Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and  maintain one or more
Custodial  Accounts  held in trust for the  Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial
Account  shall be  maintained  as a  segregated  account,  separate  and apart from  trust  funds  created  for  mortgage  pass-through
certificates of other series,  and the other accounts of the Servicer.  Each Custodial  Account shall be reconciled  within  forty-five
(45) days after each bank statement cut-off date.

         Within two (2) Business Days of receipt and  identification,  except as otherwise  specifically  provided herein, the Servicer
shall deposit or cause to be deposited the following  payments and  collections  remitted by  subservicers or received by it in respect
of the Mortgage  Loans  subsequent to the Cut-off Date (other than in respect of principal  and interest due on such Mortgage  Loans on
or before the Cut-off Date) and the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the Mortgage Loans received or any related portion  thereof  advanced by the Servicer
which were due during or before the related Due Period, net of the amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal  Prepayments,  Subsequent  Recoveries and any Liquidation  Proceeds  received by the Servicer
with respect to the Mortgage  Loans in the related  Prepayment  Period with interest to the date of prepayment or  liquidation,  net of
the amount thereof comprising the Servicing Fee;

                  (iii)    Partial  Principal  Prepayments  received by the Servicer for the Mortgage  Loans in the related  Prepayment
Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation Proceeds received by or on behalf of the Servicer;

                  (vi)     The Repurchase  Price with respect to any Mortgage Loans  purchased by the Sponsor  pursuant to the Mortgage
Loan Purchase  Agreement or Sections 2.02 or 2.03,  any amounts which are to be treated  pursuant to  Section 2.04  as the payment of a
Repurchase Price in connection with the tender of a Substitute  Mortgage Loan by the Sponsor,  the Repurchase Price with respect to any
Mortgage Loans purchased  pursuant to  Section 3.20,  and all proceeds of any Mortgage Loans or property  acquired with respect thereto
repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (vii)    Any amounts required to be deposited with respect to losses on investments of deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection  with any  Prepayment  Charge on the  Prepayment  Charge
Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer  and required to be deposited in the  Custodial
Account pursuant to this Agreement.

         (b)      All amounts  deposited to the Custodial Account shall be held by the Servicer in the name of the Trustee in trust for
the benefit of the  Certificateholders  in accordance with the terms and provisions of this Agreement.  The  requirements for crediting
the Custodial  Account or the  Distribution  Account shall be exclusive,  it being  understood  and agreed that,  without  limiting the
generality of the  foregoing,  payments in the nature of (i) late payment  charges or  assumption,  tax service,  statement  account or
payoff,  substitution,  satisfaction,  release  and other like fees and charges and (ii) the items  enumerated  in Sections  4.04(a)(i)
through  (iv) and (vi)  through  (xi) with  respect to the  Trustee  and the  Servicer,  need not be  credited  by the  Servicer to the
Distribution  Account or the Custodial Account,  as applicable.  Amounts received by the Servicer in connection with Prepayment Charges
on the  Prepayment  Charge  Loans shall be remitted by the  Servicer  to the  Trustee and  deposited  by the Trustee  into the Class XP
Reserve  Account  upon  receipt  thereof.  In the event that the Servicer  shall  deposit or cause to be deposited to the  Distribution
Account any amount not required to be credited thereto,  the Trustee,  upon receipt of a written request therefor signed by a Servicing
Officer of the Servicer, shall promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited  to the  Custodial  Account  may be  invested,  in the name of the  Trustee,  or its
nominee, for the benefit of the  Certificateholders,  in Permitted  Investments as directed by the Servicer.  All Permitted Investments
shall  mature or be subject to  redemption  or  withdrawal  on or before,  and shall be held until,  the next  succeeding  Distribution
Account  Deposit Date.  Any and all investment  earnings on amounts on deposit in the Custodial  Account from time to time shall be for
the account of the  Servicer.  The Servicer  from time to time shall be permitted  to withdraw or receive  distribution  of any and all
investment  earnings  from the Custodial  Account.  The risk of loss of monies  required to be  distributed  to the  Certificateholders
resulting from such  investments  shall be borne by and be the risk of the Servicer.  The Servicer shall deposit the amount of any such
loss in the Custodial  Account within two Business Days of receipt of  notification of such loss but not later than the second Business
Day prior to the Distribution Date on which the monies so invested are required to be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from time to time on demand of the Trustee,  make or cause to be made such  withdrawals or transfers from the
Custodial  Account as the Servicer has designated for such transfer or withdrawal  pursuant to this  Agreement.  The Servicer may clear
and terminate the Custodial Account pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing basis,  the Servicer  shall withdraw from the Custodial  Account  (i) any  expenses  recoverable by the
Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and 9.05 and (ii) any  amounts payable to the Servicer as set
forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall deposit in the  Distribution
Account (or remit to the Trustee for deposit  therein) any Monthly  Advances  required to be made by the  Servicer  with respect to the
Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit  Date,  the Servicer  will transfer all
Available  Funds on deposit in the Custodial  Account with respect to the related  Distribution  Date to the Trustee for deposit in the
Distribution Account.

         (e)      With respect to any  remittance  received by the Trustee after the  Distribution  Account  Deposit Date on which such
payment was due,  the  Servicer  shall pay to the Trustee  interest on any such late payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change of the Prime Rate, plus two percentage  points,  but in no event greater than the maximum amount
permitted  by  applicable  law.  Such  interest  shall be remitted to the Trustee by the Servicer on the date such late payment is made
and shall cover the period  commencing  with such  Distribution  Account  Deposit  Date and ending with the  Business Day on which such
payment is made,  both  inclusive.  The  payment by the  Servicer of any such  interest  shall not be deemed an  extension  of time for
payment or a waiver of any Event of Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish  and maintain in the name of the Trustee,  for the
benefit of the  Certificateholders,  the  Distribution  Account as a segregated  trust  account or accounts.  The Trustee shall deposit
into the Distribution Account all amounts in respect to Available Funds received by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in trust for the benefit of the
Certificateholders in accordance with the terms and provisions of this Agreement.

         (c)      The  Distribution  Account shall  constitute a trust account of the Trust Fund segregated on the books of the Trustee
and held by the Trustee in trust in its Corporate Trust Office,  and the  Distribution  Account and the funds  deposited  therein shall
not be subject to, and shall be protected  from,  all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee
(whether  made  directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account  shall be an
Eligible  Account.  The  amount at any time  credited  to the  Distribution  Account  may be  invested  in the name of the  Trustee  in
Permitted  Investments  selected by the Trustee.  All Permitted  Investments  shall mature or be subject to redemption or withdrawal on
or before, and shall be held until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such obligor is any other Person,  the Business Day preceding such  Distribution  Date.  All  investment  earnings on amounts on
deposit in the  Distribution  Account  or  benefit  from funds  uninvested  therein  from time to time shall be for the  account of the
Trustee.  The Trustee shall be permitted to withdraw or receive  distribution of any and all investment  earnings from the Distribution
Account on each Distribution  Date. If there is any loss on a Permitted  Investment,  the Trustee shall deposit the amount of such loss
for deposit in the Distribution  Account.  With respect to the Distribution  Account and the funds deposited therein, the Trustee shall
take such action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to the  priorities  afforded to such a
trust account (in addition to a claim against the estate of the Trustee) as provided by 12 U.S. § 92a(e),  and  applicable  regulations
pursuant thereto, if applicable, or any applicable comparable state statute applicable to state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee will,  from time to time on demand of the Servicer,  make or cause to be made such  withdrawals  or transfers from the
Distribution  Account as the Servicer has  designated  for such  transfer or  withdrawal  pursuant to this  Agreement or as the Trustee
deems necessary for the following  purposes  (limited in the case of amounts due the Servicer to those not withdrawn from the Custodial
Account in accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,  the right of the Trustee or
the  Servicer  to  reimbursement  pursuant to this  subclause  (i) being  limited to amounts  received on a  particular  Mortgage  Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
payments or recoveries of the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse the Servicer from Insurance Proceeds or Liquidation  Proceeds relating to a particular Mortgage
Loan for amounts  expended by the Servicer in good faith in connection  with the  restoration of the related  Mortgaged  Property which
was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a  particular  Mortgage  Loan for insured
expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the Servicer  from  Liquidation  Proceeds  from a particular
Mortgage Loan for Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that the Servicer shall not be entitled
to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage  Loan to the extent that (i) any  amounts with respect to such
Mortgage Loan were paid as Excess  Liquidation  Proceeds pursuant to clause (x) of this Section 4.04(a) to the Servicer;  and (ii) such
Liquidation Expenses were not included in the computation of such Excess Liquidation Proceeds;

                  (iv)     to pay the  Servicer,  from  Liquidation  Proceeds or Insurance  Proceeds  received in  connection  with the
liquidation  of any Mortgage  Loan, the amount which the Servicer would have been entitled to receive under clause (ix) of this Section
4.04(a) as servicing  compensation on account of each defaulted  scheduled  payment on such Mortgage Loan if paid in a timely manner by
the related Mortgagor;

                  (v)      to pay the Servicer from the  Repurchase  Price for any Mortgage  Loan,  the amount which the Servicer would
have been entitled to receive under clause (ix) of this Section 4.04(a) as servicing compensation;

                  (vi)     to reimburse  the Servicer  for  advances of funds  (other than Monthly  Advances)  made with respect to the
Mortgage Loans, and the right to  reimbursement  pursuant to this clause being limited to amounts received on the related Mortgage Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
recoveries of the payments for which such advances were made;

                  (vii)    to  reimburse  the Trustee or the  Servicer  for any  Nonrecoverable  Advance  that has not been  reimbursed
pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and  reimbursable to it pursuant
to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the Servicer, as additional servicing compensation, any Excess Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities  incurred by or reimbursable
to it pursuant to this Agreement;

                  (xii)    to pay itself the Trustee Fee set forth in Section 9.05;

                  (xiii)   to remove amounts deposited in error; and

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall keep and  maintain  separate  accounting,  on a Mortgage  Loan by Mortgage  Loan basis and shall
provide a copy to the Trustee,  for the purpose of accounting for any reimbursement  from the Distribution  Account pursuant to clauses
(i) through (vi) and (vii) or with  respect to any such amounts  which would have been covered by such clauses had the amounts not been
retained by the Servicer without being deposited in the Distribution  Account under Section  4.01(b).  Reimbursements  made pursuant to
clauses (vii),  (ix) and (xi) will be allocated  between the Loan Groups pro rata based on the aggregate Stated  Principal  Balances of
the Mortgage Loans in each Loan Group.

         (c)      On each  Distribution  Date,  the  Trustee  shall  distribute  the  Available  Funds to the  extent on deposit in the
Distribution Account to the Holders of the related Certificates in accordance with Section 6.01.

         Section 4.05.              Adjustable Rate Supplemental Fund.

         (a)      No later than the initial  Distribution  Date, the Trustee shall establish and maintain,  in trust for the benefit of
the holders of the Group I Certificates  and the Group II  Certificates,  a segregated  trust account (or accounts) or sub-account  (or
sub-accounts) of a trust account,  which shall be titled  “Adjustable Rate Supplemental Fund, Wells Fargo Bank,  National  Association,
as Trustee for the benefit of holders of Structured  Asset Mortgage  Investments II Inc., Bear Stearns Mortgage Funding Trust 2007-AR1,
Mortgage Pass-Through  Certificates,  Series 2007-AR1” (the “Adjustable Rate Supplemental Fund”). The Adjustable Rate Supplemental Fund
shall be an Eligible  Account or a sub-account  of an Eligible  Account.  No later than the initial  Distribution  Date,  the Depositor
shall pay to the Trustee an amount  equal to (i) in the case of the Group I  Certificates,  $25,000,  which shall be  deposited  by the
Trustee into the Adjustable  Rate  Supplemental  Fund for the benefit of the Group I Certificates  and (ii) in the case of the Group II
Certificates,  $25,000,  which shall be deposited  by the Trustee into the  Adjustable  Rate  Supplemental  Fund for the benefit of the
Group II  Certificates.  Pursuant  to Section  6.01,  on the  initial  Distribution  Date,  amounts on deposit in the  Adjustable  Rate
Supplemental  Fund will be withdrawn from the Adjustable Rate  Supplemental  Fund and paid to the Group I Certificates and the Group II
Certificates,  as applicable,  to the extent that Current Interest on such Certificates on the initial  Distribution Date is reduced by
application of the related Net Rate Cap on such initial  Distribution  Date. The Adjustable Rate  Supplemental Fund will be entitled to
be replenished on each future  Distribution  Date from the Interest Funds otherwise  payable on such  Distribution Date to, in the case
of the  Group I  Certificates,  the  Class  I-B-IO  Certificates  or,  in the case of the  Group II  Certificates,  the  Class  II-B-IO
Certificates,  as applicable,  until the Adjustable Rate  Supplemental  Fund has been replenished to the extent of the amount paid from
the  Adjustable  Rate  Supplemental  Fund to the Group I Certificates  and the Group II  Certificates,  as  applicable,  on the initial
Distribution  Date. On each future  Distribution  Date, all amounts on deposit in the Adjustable Rate Supplemental Fund as set forth in
the preceding  sentence will be distributed to the Depositor or its designee.  On the  Distribution  Date on which the aggregate of the
amounts  replenished  to the Adjustable  Rate  Supplemental  Fund equals  $25,000 with respect to each Loan Group,  all amounts then on
deposit in the Adjustable  Rate  Supplemental  Fund will be distributed to the Depositor or its designee (as set forth in the preceding
sentence), and following such distributions the Adjustable Rate Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds deposited in the Adjustable Rate  Supplemental Fund as directed by the Depositor or its
designee in writing in Permitted  Investments  with a maturity date (i) no later than the Business Day  immediately  preceding the date
on which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if a Person
other than the Trustee or an Affiliate of the Trustee is the obligor for such Permitted  Investment,  or (ii) no later than the date on
which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if the Trustee
or an affiliate of the Trustee is the obligor for such  Permitted  Investment  (or, if no written  direction is received by the Trustee
from the Depositor,  then funds in the Adjustable Rate  Supplemental  Fund shall remain  uninvested).  For federal income tax purposes,
the Depositor  shall be the owner of the Adjustable Rate  Supplemental  Fund and shall report all items of income,  deduction,  gain or
loss arising therefrom.  At no time will the Adjustable Rate Supplemental Fund be an asset of any REMIC created  hereunder.  All income
and gain realized from investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which investment shall be made solely
upon the written  direction of the  Depositor,  shall be for the sole and  exclusive  benefit of the Depositor and shall be remitted by
the Trustee to the Depositor  within one Business Day after the  termination of the Adjustable  Rate  Supplemental  Fund. The Depositor
shall  deposit  in the  Adjustable  Rate  Supplemental  Fund the  amount of any net loss  incurred  in  respect  of any such  Permitted
Investment immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.     Statements to the Trustee

         The  Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a  “Report”),  as of the last
Business Day of each month, in the Servicer’s  assigned loan number order to document  Mortgage Loan payment  activity on an individual
Mortgage  Loan basis.  With respect to each month,  such Report shall be received by the Trustee no later than the 10th calendar day of
the month of the related  Distribution Date (or February 10, 2007, in the case of the initial Report),  and with respect to information
as to Principal  Prepayments in full and Prepayment Charges,  no later than one (1) Business Day immediately  following each Prepayment
Period, a report in an Excel (or compatible)  electronic  format, in such format as may be mutually agreed upon by both the Trustee and
the Servicer, and in hard copy, which Report shall contain the following:

                  (i)      with respect to each Monthly Payment received or advanced during the related Due Period,  the amount of such
remittance  allocable to interest and to principal;  the amount of Principal  Prepayments and prepayment  penalties received during the
related Prepayment Period;

                  (ii)     the amount of Servicing Compensation received by the Servicer during the prior Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding principal balances of Mortgage Loans (a) Delinquent (1) 30 to 59 days,
(2) 60 to 89  days,  (3) 90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to  which  REO  Property  has been
acquired; and

                  (v)      such  other  data as may  reasonably  be  required  by the  Trustee  in order to make  distributions  to the
Certificateholders on such Distribution Date.

                  The Servicer shall also provide with each such Report a trial balance,  sorted in the Trustee’s  assigned loan number
order, and such other loan level information as described on Exhibits K and L, in electronic tape form.

                  The Servicer shall prepare and file any and all information  statements or other filings  required to be delivered to
any  governmental  taxing  authority  or to the Trustee  pursuant to any  applicable  law with  respect to the  Mortgage  Loans and the
transactions  contemplated  hereby. In addition,  the Servicer shall provide the Trustee with such information  concerning the Mortgage
Loans as is  necessary  for the Trustee to prepare the Trust’s  income tax returns as the Trustee may  reasonably  request from time to
time.

         Section 4.07.     Reserved.

         Section 4.08.     Reserve Fund.

         (a)      On or before the Closing  Date,  the Trustee  shall  establish one or more  segregated  trust  accounts (the “Reserve
Fund”) on behalf of the Holders of the Group II Certificates and the Class II-B-IO  Certificates.  The Reserve Fund must be an Eligible
Account.  The Reserve  Fund shall be entitled  “Reserve  Fund,  Wells Fargo Bank,  National  Association  as Trustee  f/b/o  holders of
Structured  Asset Mortgage  Investments II Inc., Bear Stearns  Mortgage  Funding Trust 2007-AR1,  Mortgage  Pass-Through  Certificates,
Series  2007-AR1.”  The Trustee  shall  demand  payment of all money  payable by each Cap  Counterparty  under each Cap  Contract.  The
Trustee shall deposit in the Reserve Fund all Cap Contract  Payment  Amounts and,  prior to  distribution  of such amounts  pursuant to
Section 6.01(b),  all payments from Excess Cash Flow described under the Ninth and Tenth clauses of Section  6.01(b).  All Cap Contract
Payment  Amounts  received  from Cap Contracts  benefiting  the Holders of the Group II  Certificates  and the Excess Cash Flow amounts
described  in the Ninth and Tenth  clauses of Section  6.01(b)  deposited to the Reserve Fund shall be held by the Trustee on behalf of
the Trust,  in trust for the  benefit  of the  applicable  Group II  Certificateholders  and the Class  II-B-IO  Certificateholders  in
accordance  with the terms and  provisions of this  Agreement.  On each  Distribution  Date,  the Trustee shall  distribute  amounts on
deposit in the Reserve Fund held in trust for the benefit of the Group II Certificateholders  and the Class II-B-IO  Certificateholders
in accordance with the Ninth and Tenth clauses of Section 6.01(b) and Section 6.01(c).

         (b) The Reserve Fund is an “outside reserve fund” within the meaning of Treasury  Regulation Section  1.860G-2(h) and shall be
an asset of the Trust Fund but not an asset of any  2007-AR1  REMIC.  The Trustee on behalf of the Trust shall be the nominal  owner of
the Reserve Fund. For federal income tax purposes, the Class II-B-IO  Certificateholders  shall be the beneficial owners of the Reserve
Fund,  subject to the power of the  Trustee to  distribute  amounts  under the Ninth and Tenth  clauses of Section  6.01(b) and Section
6.01(c) and shall  report  items of income,  deduction,  gain or loss  arising  therefrom.  For federal  income tax  purposes,  amounts
distributed  to Group II  Certificateholders  pursuant to the Ninth and Tenth  clauses of Section  6.01(b) and Section  6.01(c) will be
treated as first distributed to the Class II-B-IO  Certificateholders  and then paid from the Class II-B-IO  Certificateholders to such
Holders.  Amounts in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates  and the Class II-B-IO
Certificates  shall,  at the written  direction of the Class  II-B-IO  Certificateholders,  be invested in Permitted  Investments  that
mature no later than the  Business Day prior to the next  succeeding  Distribution  Date.  If no written  direction  is  received,  the
amounts in the Reserve  Fund shall  remain  uninvested.  Any losses on the  related  Permitted  Investments  shall not in any case be a
liability of the Trustee,  but an amount equal to such losses  shall be given by the Class  II-B-IO  Certificateholders  to the Trustee
out of the Class II-B-IO  Certificateholders’  own funds immediately as realized,  for deposit by the Trustee into the Reserve Fund. To
the extent that the Class  II-B-IO  Certificateholders  have  provided the Trustee with such written  direction to invest such funds in
Permitted  Investments,  on each Distribution Date the Trustee shall distribute all net income and gain from such Permitted Investments
in the Reserve Fund to the Class II-B-IO  Certificateholders,  not as a distribution  in respect of any interest in any 2007-AR1 REMIC.
All monies  earned on amounts on deposit in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates
and the Class II-B-IO Certificates shall be taxable to the Class II-B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying  Agent  shall  establish  and  maintain  with itself a separate,
segregated trust account,  which shall be an Eligible Account,  titled “Reserve Account,  Wells Fargo Bank,  National  Association,  as
Trustee for the benefit of holders of Structured  Asset Mortgage  Investments II Inc.,  Bear Stearns  Mortgage  Funding Trust 2007-AR1,
Mortgage  Pass-Through  Certificates,  Series  2007-AR1,  Class XP.” Funds on deposit in the Class XP Reserve  Account shall be held in
trust by the  Trustee  for the  holder of the  related  Class XP  Certificates.  The Class XP Reserve  Account  will not  represent  an
interest in any 2007-AR1 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve  Account  shall be held  uninvested.  On the Business Day prior to each
Distribution  Date, the Trustee shall withdraw the amount then on deposit in the Class XP Reserve  Account and deposit such amount into
the  Distribution  Account to be distributed to the Holders of the related Class XP Certificates  in accordance  with Section  6.01(e).
In addition,  on the earlier of (x) the Business Day prior to the  Distribution  Date on which all the assets of the related Loan Group
are repurchased as described in Section  10.01(a),  and (y) the Business Day prior to the Distribution Date occurring in February 2010,
the  Trustee  shall  withdraw  the amount on deposit in the Class XP Reserve  Account and  deposit  such  amount into the  Distribution
Account and pay such amount to the related Class XP  Certificates  in accordance  with Section  6.01(e),  and following such withdrawal
the Class XP Reserve Account shall be closed.

         Section 4.10.     Final Maturity Reserve Account.

         No later than the Closing  Date,  the Paying  Agent  shall  establish  and  maintain in the name of the Holders of the Group I
Certificates,  the Final Maturity  Reserve Account as a segregated  trust account.  The Paying Agent shall keep records that accurately
reflect the funds on deposit in the Final Maturity Reserve Account.

         The Paying  Agent  will  invest  funds  deposited  in the Final  Maturity  Reserve  Account as  directed  by the Class  I-B-IO
Certificateholders  in writing in Permitted  Investments with a maturity date no later than the Business Day immediately  preceding the
date on which such funds are required to be  withdrawn  from the Final  Maturity  Reserve  Account  pursuant to this  Agreement.  If no
written  direction  with  respect  to such  Permitted  Investment  shall  be  received  by the  Paying  Agent  from  the  Class  I-B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be invested in the Wells  Fargo Prime  Advantage  Money
Market Fund. All income and gain realized from  investment of funds  deposited in the Final Maturity  Reserve  Account shall be for the
sole and exclusive benefit of the Class I-B-IO Certificateholders.

         If, on the  Distribution  Date occurring in February 2017, or on any Distribution  Date  thereafter,  any Group I Certificates
are outstanding and the aggregate Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of
30 years is greater than the applicable  scheduled amount for such Distribution  Date set forth in Schedule A hereto,  then the Trustee
shall deposit into the Final Maturity Reserve  Account,  from Interest Funds with respect to such  Distribution  Date, the Coupon Strip
for such Distribution  Date, in accordance with the payment priority set forth in Section  6.01(a)(first),  until the amount on deposit
in the Final Maturity Reserve Account is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any amounts on deposit in the Final  Maturity  Reserve  Account  exceed the lesser of (i) the
aggregate  Current  Principal  Amount of the Group I Offered  Certificates  as of such date,  and (ii) the aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans with  original  terms to maturity in excess of 30 years as of such date, an amount equal to such
excess shall be distributed by the Trustee to the Class I-B-IO  Certificates  on such  Distribution  Date as a part of the Class I-B-IO
Distribution Amount.

         On the earlier of (i) the  Distribution  Date in occurring in January 2037 and (ii) the  Distribution  Date on which the final
distribution  of payments  from the Group I Mortgage  Loans and the other assets in the trust is expected to be made,  funds on deposit
in the Final Maturity  Reserve Account will be distributed to the Certificates in the following order of priority  (provided,  however,
if the Group I Mortgage  Loans are  purchased on the related  Optional  Termination  Date,  the funds on deposit in the Final  Maturity
Reserve  Account  will be used to make  payments  in  accordance  with  priorities  fourth and fifth  below  after  application  of the
Termination Purchase Price):

                  first, to the Class I-A-1,  Class I-A-2 and Class I-A-3  Certificates,  pro rata, in accordance with their respective
         outstanding Current Principal Amounts until the Current Principal Amounts thereof have been reduced to zero;

                  second,  sequentially,  to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class
         I-B-7,  Class I-B-8 and Class I-B-9  Certificates,  in that order,  after  giving  effect to principal  distributions  on such
         Distribution Date, until the Current Principal Amounts of each such Class thereof have been reduced to zero;

                  third,  to each Class of Group I Offered  Certificates,  any Current  Interest and Interest  Carry Forward Amount for
         each such Class remaining unpaid after giving effect to interest  distributions on such  Distribution  Date in accordance with
         payment priorities set forth in Section 6.01(a);

                  fourth, to each Class of Group I Offered  Certificates,  any Basis Risk Shortfall  Carry-forward Amount for each such
         Class  remaining  unpaid after  giving  effect to the  distributions  on such  Distribution  Date in  accordance  with payment
         priorities set forth in Section 6.01(a); and

                  fifth, to the Class I-B-IO Certificates, any remaining amount.

         The  forgoing  distributions  will be treated as an amount  paid by the holder of the Class  I-B-IO  Certificates  to purchase
the  outstanding  Offered  Certificates  and will be deemed made pursuant to a mandatory  purchase of the Offered  Certificates  by the
holder of the Class I-B-IO Certificates.

                                                               ARTICLE V

                                                             Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered into a Depository  Agreement
dated as of the Closing Date (the  “Depository  Agreement”).  Except for the Residual  Certificates,  the Private  Certificates and the
Individual  Certificates and as provided in Section 5.01(b),  the Certificates  shall at all times remain registered in the name of the
Depository or its nominee and at all times:  (i) registration  of such  Certificates  may not be transferred by the Trustee except to a
successor to the Depository;  (ii) ownership  and transfers of registration of such  Certificates on the books of the Depository  shall
be governed by applicable rules established by the Depository;  (iii) the  Depository may collect its usual and customary fees, charges
and expenses from its Depository  Participants;  (iv) the Trustee shall deal with the Depository as  representative of such Certificate
Owners of the respective Class of  Certificates for purposes of exercising the rights of Certificateholders  under this Agreement,  and
requests and directions for and votes of such  representative  shall not be deemed to be  inconsistent if they are made with respect to
different  Certificate  Owners; and (v) the Trustee may rely and shall be fully protected in relying upon information  furnished by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any time the Holders of
all of the  Certificates  of one or more such Classes  request that the Trustee cause such Class to  become  Global  Certificates,  the
Trustee and the Depositor will take such action as may be reasonably  required to cause the Depository to accept such Class or  Classes
for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective Classes of Book-Entry  Certificates and any Global  Certificates shall
be made in accordance with the procedures  established by the Depository  Participant or brokerage firm  representing  such Certificate
Owners.  Each Depository  Participant shall only transfer  Book-Entry  Certificates of Certificate Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository’s normal procedures.

         (b)      If (i)(A) the Depositor  advises the Trustee in writing that the  Depository is no longer willing or able to properly
discharge  its  responsibilities  as  Depository  and (B) the  Depositor  is unable to locate a qualified  successor  within 30 days or
(ii) the  Depositor  at its option  advises  the Trustee in writing  that it elects to  terminate  the  book-entry  system  through the
Depository,  the Trustee shall request that the  Depository  notify all  Certificate  Owners of the occurrence of any such event and of
the  availability  of definitive,  fully  registered  Certificates  to Certificate  Owners  requesting the same.  Upon surrender to the
Trustee of the  Certificates by the Depository,  accompanied by registration  instructions  from the Depository for  registration,  the
Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner materially  adversely  affected
thereby may at its option  request a definitive  Certificate  evidencing  such  Certificate  Owner’s  interest in the related  Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the rules and procedures of the  Depository,
provide the Depository or the related  Depository  Participant with directions for the Trustee to exchange or cause the exchange of the
Certificate  Owner’s  interest in such Class of  Certificates  for an equivalent  interest in fully  registered  definitive  form. Upon
receipt by the Trustee of  instructions  from the  Depository  directing  the Trustee to effect such  exchange  (such  instructions  to
contain information  regarding the Class of Certificates and the Current Principal Amount being exchanged,  the Depository  Participant
account to be debited with the decrease,  the registered holder of and delivery  instructions for the definitive  Certificate,  and any
other information  reasonably required by the Trustee),  (i) the Trustee shall instruct the Depository to reduce the related Depository
Participant’s  account by the aggregate  Current  Principal  Amount of the definitive  Certificate,  (ii) the Trustee shall execute and
deliver,  in  accordance  with the  registration  and  delivery  instructions  provided by the  Depository,  a  Definitive  Certificate
evidencing  such  Certificate  Owner’s  interest in such Class of  Certificates  and (iii) the Trustee shall  execute a new  Book-Entry
Certificate  reflecting the reduction in the aggregate  Current  Principal  Amount of such Class of  Certificates  by the amount of the
definitive Certificates.

         Neither the Depositor nor the Trustee shall be liable for any delay in the delivery of any instructions  required  pursuant to
this Section 5.01(b) and may conclusively rely on, and shall be protected in relying on, such instructions.

         (c)      (i)      As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group I Mortgage  Loans and certain other related  assets subject to this Agreement as a REMIC for federal income tax
purposes,  and such segregated pool of assets will be designated as “REMIC I.”  Component I of the Class R Certificates  will represent
the sole Class of  “residual  interests” in REMIC I for purposes of the REMIC  Provisions (as defined  herein) under federal income tax
law. The following table irrevocably sets forth the designation,  pass-through rate (the  “Uncertificated  REMIC I Pass-Through  Rate”)
and initial  Uncertificated  Principal Balance for each of the “regular interests” in REMIC I (the “REMIC I Regular  Interests”).  None
of the REMIC I Regular Interests will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
   Class Designation for each REMIC I Interest              Rate              Principal Balance
W                                                           (1)                      N/A
LT1                                                     Variable(1)            $287,360,066.19
LT2                                                     Variable(1)               $14,085.07
LT3                                                        0.00%                  $14,655.27
LT4                                                     Variable(1)               $14,655.27
I-X                                                        0.500%                    (2)
Component I of the Class R                                  N/A                      N/A
--------------------------------------------------
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(2)  REMIC I Regular Interest I-X will not have an Uncertificated Principal Balance, but will bear interest at a fixed pass-through
     rate equal to 0.500% per annum on a notional amount equal to the aggregate Stated Principal Balance immediately prior to such
     Distribution Date of the Hard Prepayment Charge Loans.

                  (ii)     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group II Mortgage  Loans and certain other related  assets  subject to this  Agreement as a REMIC for federal  income
tax purposes,  and such  segregated  pool of assets will be designated as “REMIC II.”  Component II  of the Class R  Certificates  will
represent the sole Class of  “residual  interests” in REMIC II for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the designation,  pass-through  rate (the  “Uncertificated  REMIC II  Pass-Through  Rate”) and
initial  Uncertificated  Principal Balance for each of the “regular interests” in REMIC II (the “REMIC II Regular Interests”).  None of
the REMIC II Regular Interests will be certificated.

  Class Designation for each REMIC II     Uncertificated REMIC II Pass-Through          Initial Uncertificated
                Interest                                  Rate                             Principal Balance
----------------------------------------- -------------------------------------- --------------------------------------
LT5                                                    Variable(1)                          $818,292,218.05
LT6                                                    Variable(1)                            $27,088.59
LT7                                                       0.00%                               $54,754.29
LT8                                                    Variable(1)                            $54,754.29
Component II of the Class R                                N/A                                    N/A

(1)               Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.

     As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets consisting of the REMIC
     I Regular  Interests and the REMIC II Regular  Interests and any proceeds thereof as a REMIC for federal income tax purposes,  and
     such  segregated pool of assets will be designated as  “REMIC III.”  Component II  of the Class R Certificates  will represent the
     sole class of  “residual  interests” in REMIC III for purposes of the REMIC Provisions under federal income tax law. The following
     table  irrevocably sets forth the designation,  the Pass-Through  Rate for the Class of Certificates  bearing the same designation
     (which is,  with the  substitution  of the  Modified  Net Rate Cap in each place  where the Net Rate Cap occurs in the case of the
     Class  I-A and Class  I-B  Certificates,  the  Uncertificated  REMIC  III  Pass-Through  Rate)  and  initial  principal  amount or
     Uncertificated  Principal  Balance for each of the “regular  interests” in REMIC III  (the  “REMIC III  Regular  Interests”).  For
     federal income tax purposes,  payment of (i) any Basis Risk Shortfall or Basis Risk Shortfall Carry Forward Amount to any Class of
     Certificates,  (ii) in the case of the Class I-A or Class I-B  Certificates,  interest accrued at a Pass-Through Rate in excess of
     the Modified Net Rate Cap, and (iii) any amounts to the Class I-XP and Class II-XP Certificates  (which shall not be treated as an
     interest in any REMIC, but as a pass-through  interest in the Trust entitled to any prepayment  penalties  payable with respect to
     the Group I Mortgage Loans and Group II Mortgage Loans,  respectively)  shall be treated as paid outside of any REMIC formed under
     this Agreement and shall not be part of the  entitlement  of the REMIC III Regular  Interest the ownership of which is represented
     by the Class of Certificates  receiving such payment.  REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P
     will not be certificated.

         The Classes of the Certificates shall have the following designations, initial principal amounts and Pass-Through Rates:

           Designation                      Initial Principal              Pass-Through Rate
I-A-1                                        $52,611,000                          (1)
I-A-2                                        $76,306,000                          (1)
I-A-3                                        $25,435,000                          (1)
I-X                                           Notional                            (2)
I-B-1                                        $6,898,000                           (1)
I-B-2                                        $6,323,000                           (1)
I-B-3                                        $2,012,000                           (1)
I-B-4                                        $4,167,000                           (1)
I-B-5                                        $2,012,000                           (1)
I-B-6                                        $1,437,000                           (1)
I-B-7                                        $2,443,000                           (1)
I-B-8                                        $1,437,000                           (1)
I-B-9                                        $1,437,000                           (1)
II-A-1                                      $201,456,000                          (1)
II-A-2                                      $113,734,000                          (1)
II-A-3                                      $271,787,000                          (1)
II-A-4                                      $146,744,000                          (1)
II-B-1                                       $29,873,000                          (1)
II-B-2                                       $15,959,000                          (1)
II-B-3                                       $11,867,000                          (1)
II-B-4                                       $4,092,000                           (1)
II-B-5                                       $16,369,000                          (1)
I-XP-1                                           N/A                              (3)
I-XP-2                                           N/A                              (3)
II-XP                                            N/A                              (3)
I-B-IO                                     $ 4,885,461.81                         (4)
II-B-IO                                    $ 6,547,815.22                         (5)
Component III of the Class R                     N/A                              N/A

---------------------------------------------------------------------------------------------------------------------------------------

(1)  The Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class
     I-B-7,  Class I-B-8,  Class I-B-9, Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-A-4,  Class II-B-1,  Class II-B-2,  Class
     II-B-3,  Class II-B-4 and Class II-B-5  Certificates will bear interest at a pass-through rate equal to the least of (i) One-Month
     LIBOR plus the related Margin,  (ii) 10.50% per annum and (iii) the related Net Rate Cap. With respect to the Group I Certificates
     on any Distribution  Date occurring in or after February 2017, in which an amount is payable to the Final Maturity Reserve Account
     pursuant to Section 4.10, if the Maximum Coupon Strip Rate exceeds the Coupon Strip Rate,  for federal  income tax purposes,  each
     REMIC III Regular Interest,  the ownership of which is represented by the Class I-A Certificates and Class I-B Certificates,  will
     bear interest at a Pass-Through Rate equal to the least of (i) One-Month LIBOR plus the related Margin,  (ii) 10.50% per annum and
     (iii) the Modified Net Rate Cap. The  entitlements of holders of the Class I-A  Certificates and Class I-B Certificates to receive
     interest in excess of this modified  Pass-Through  Rate shall be treated as paid outside of any REMIC formed under this  Agreement
     and shall not be part of the  entitlement of the REMIC III Regular  Interest the ownership of which is represented by the Class of
     Certificates  receiving such payment,  instead such amount shall be deemed to have been paid from amounts distributable in respect
     of REMIC IV Regular Interest I-B-IO.

(2)  The Class I-X  Certificates  will bear  interest at a fixed  pass-through  rate equal to 0.500% per annum on the related  Notional
     Amount.

(3)  The Class XP  Certificates  will not bear any  interest.  The  holders of the Class  I-XP-2  Certificates  will be entitled to the
     “hard” Prepayment  Charges received on the Hard Prepayment  Charge Loans and the holders of the Class I-XP-1  Certificates will be
     entitled  to all other  Prepayment  Charges  received  on the Group I Mortgage  Loans to the extent not  retained  by the  related
     servicer.  The  holders of the Class  II-XP  Certificates  will be entitled  to the  Prepayment  Charges  received on the Group II
     Mortgage Loans. The Class XP Certificates  will not represent an interest in any REMIC. They will instead represent an interest in
     the Trust constituted by this Agreement that is a strip of Prepayment Charges associated with the Prepayment Charge Loans.

(4)  The Class I-B-IO  Certificates  will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on the related
     Notional  Amount.  Amounts paid, or deemed paid,  to the Class I-B-IO  Certificates  shall be deemed to first be paid to REMIC III
     Regular  Interest  I-B-IO-I in reduction of accrued and unpaid interest  thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC III Regular  Interest  I-B-IO-P in reduction of the principal  balance
     thereof.

(5)  The Class II-B-IO  Certificates will bear interest at a per annum rate equal to the Class II-B-IO Pass-Through Rate on the related
     Notional  Amount.  Amounts paid, or deemed paid, to the Class II-B-IO  Certificates  shall be deemed to first be paid to REMIC III
     Regular  Interest  II-B-IO-I in reduction of accrued and unpaid interest thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC III Regular Interest  II-B-IO-P in reduction of the principal  balance
     thereof.

                  (iii)    As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of REMIC III Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and any proceeds thereof as a REMIC for federal
income tax purposes,  and such segregated pool of assets will be designated as “REMIC IV.”  The Class R-X  Certificates  will represent
the sole Class of  “residual  interests” in REMIC IV for purposes of the REMIC  Provisions  under federal income tax law. The following
table irrevocably sets forth the designation,  Uncertificated  Pass-Through Rate and initial Uncertificated  Principal Balance for both
of the “regular interests” in REMIC IV (the “REMIC IV Regular Interests”).

Class Designation for each REMIC IV        Uncertificated REMIC IV             Initial Uncertificated
              Interest                        Pass-Through Rate                   Principal Balance
 I-B-IO                                              (1)                           $ 4,885,461.81
 II-B-IO                                             (2)                           $ 6,547,815.22
 Class R-X                                           N/A                                 N/A

(1)  The Class I-B-IO  Certificates will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on its Notional
     Amount.  REMIC IV Regular Interest I-B-IO will not have an Uncertificated  Pass-Through  Rate, but will be entitled to 100% of all
     amounts distributed or deemed distributed on REMIC III Regular Interests I-B-IO-I and I-B-IO-P.

(2)  The Class  II-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  II-B-IO  Pass-Through  Rate on its
     Notional  Amount.  REMIC IV Regular Interest II-B-IO will not have an  Uncertificated  Pass-Through  Rate, but will be entitled to
     100% of all amounts distributed or deemed distributed on REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         (d)      Solely for purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the Distribution Date immediately
following the maturity date for the Mortgage  Loan with the latest  maturity date in the Trust Fund has been  designated as the “latest
possible maturity date” for the REMIC I Regular Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular
Interests and the Certificates.

         (e)      With respect to each Distribution Date, each Class of  Certificates shall accrue interest during the related Interest
Accrual  Period.  With respect to each  Distribution  Date and each Class of Class A Certificates  and Class B  Certificates,  interest
shall be  calculated  on the basis of a 360-day year and the actual number of days  elapsed,  in each case,  based upon the  respective
Pass-Through  Rate set forth,  or determined  as provided,  above and the Current  Principal  Amount of such  Class applicable  to such
Distribution  Date. With respect to each  Distribution  Date and Class X  Certificates,  interest shall be calculated on the basis of a
360-day year consisting of 30-day months.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-3, A-4, A-5, A-6, A-7, A-8, A-9
and A-10.  On original  issuance,  the Trustee  shall sign,  countersign  and shall  deliver them at the  direction  of the  Depositor.
Pending the preparation of definitive  Certificates of any Class, the Trustee may sign and countersign temporary  Certificates that are
printed,  lithographed or typewritten,  in authorized  denominations for Certificates of such Class,  substantially of the tenor of the
definitive  Certificates in lieu of which they are issued and with such  appropriate  insertions,  omissions,  substitutions  and other
variations as the officers or authorized  signatories  executing such  Certificates  may determine,  as evidenced by their execution of
such  Certificates.  If temporary  Certificates  are issued,  the Depositor will cause  definitive  Certificates to be prepared without
unreasonable  delay.  After  the  preparation  of  definitive  Certificates,  the  temporary  Certificates  shall be  exchangeable  for
definitive  Certificates  upon  surrender of the temporary  Certificates  at the office of the Trustee,  without  charge to the Holder.
Upon  surrender for  cancellation  of any one or more temporary  Certificates,  the Trustee shall sign and  countersign  and deliver in
exchange  therefor a like aggregate  principal amount,  in authorized  denominations for such Class, of definitive  Certificates of the
same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to the same  benefits as definitive
Certificates.

         (g)      Each Class of  Book-Entry  Certificates will be registered as a single Certificate of such Class held by a nominee of
the  Depository or the DTC  Custodian,  and beneficial  interests  will be held by investors  through the book-entry  facilities of the
Depository in minimum  denominations  of, in the case of the Offered  Certificates,  $25,000 and increments of $1.00 in excess thereof,
except  that one  Certificate  of each such  Class may  be issued in a  different  amount so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date,  the Trustee  shall execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall equal the
Current Principal Amount of such Class on the Closing Date. The Private  Certificates  (other than the Residual  Certificates) shall be
issued in  certificated  fully-registered  form in minimum dollar  denominations  of $25,000 and integral  multiples of $1.00 in excess
thereof,  except that one Private  Certificate of each Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Private  Certificates of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date.
The Residual  Certificates  shall each be issued in certificated  fully-registered  form. Each Class of  Global  Certificates,  if any,
shall be issued in fully  registered  form in  minimum  dollar  denominations  of $50,000  and  integral  multiples  of $1.00 in excess
thereof,  except that one  Certificate of each Class may be in a different  denomination  so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date, the Trustee shall execute and countersign  (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire
Current Principal Amount of the respective Class and (ii) in the case of each Class of Private  Certificates,  Individual  Certificates
all in an  aggregate  principal  amount that shall equal the Current  Principal  Amount of each such  respective  Class on  the Closing
Date.  The  Certificates  referred to in clause  (i) and if at any time there are to be Global  Certificates,  the Global  Certificates
shall be  delivered  by the  Depositor  to the  Depository  or pursuant to the  Depository’s  instructions,  shall be  delivered by the
Depositor on behalf of the  Depository to and deposited with the DTC Custodian.  The Trustee shall sign the  Certificates  by facsimile
or manual signature and countersign them by manual  signature on behalf of the Trustee by one or more authorized  signatories,  each of
whom shall be  Responsible  Officers  of the  Trustee or its agent.  A  Certificate  bearing  the manual and  facsimile  signatures  of
individuals  who  were the  authorized  signatories  of the  Trustee  or its  agent at the time of  issuance  shall  bind the  Trustee,
notwithstanding that such individuals or any of them have ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No  Certificate  shall be entitled to any benefit  under this  Agreement,  or be valid for any purpose,  unless there
appears on such Certificate the manually  executed  countersignature  of the Trustee or its agent, and such  countersignature  upon any
Certificate  shall be  conclusive  evidence,  and the only  evidence,  that such  Certificate  has been  duly  executed  and  delivered
hereunder.  All Certificates  issued on the Closing Date shall be dated the Closing Date. All Certificates  issued  thereafter shall be
dated the date of their countersignature.

         (i)      The  Closing  Date  is  hereby  designated  as the  “startup”  day of each  2007-AR1  REMIC  within  the  meaning  of
Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each 2007-AR1 REMIC shall have a tax year that is a calendar year and shall report
income on an accrual basis.

         (k)      The  Trustee on behalf of the Trust shall cause each  2007-AR1  REMIC to timely  elect to be treated as a REMIC under
Section 860D  of the Code. Any  inconsistencies  or ambiguities in this  Agreement or in the  administration  of any Trust  established
hereby shall be resolved in a manner that preserves the validity of such elections.

         (l)      The following legend shall be placed on the Residual  Certificates,  whether upon original  issuance or upon issuance
of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         ANY  RESALE,  TRANSFER  OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE ONLY IF THE  PROPOSED  TRANSFEREE  PROVIDES A
         TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR
         POLITICAL  SUBDIVISION  THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE
         MAC,  A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY
         INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN
         CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE
         CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION
         511 OF THE CODE ON UNRELATED  BUSINESS TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION
         1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN
         THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT
         OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR COLLECTION OF TAX AND (3)
         SUCH TRANSFEREE  SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.
         NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION OF THIS CERTIFICATE
         TO A DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO
         LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
         INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH  HOLDER OF THIS  CERTIFICATE  BY
         ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding  anything to the contrary contained herein, the Trustee shall not permit the transfer of a beneficial
interest in a Class II-B-IO  Certificate unless the transferee  executes and delivers to the Trustee any certification that is required
pursuant to Section 9.12(f) prior to transfer.  The following  legend shall be placed on the Class II-B-IO  Certificates,  whether upon
original issuance or upon issuance of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         NO TRANSFER OF ANY CLASS II-B-IO  CERTIFICATE SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE OF SUCH CLASS II-B-IO  CERTIFICATE
         PROVIDES TO THE TRUSTEE AND ANY PAYING AGENT THE APPROPRIATE TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS FORM W-8BEN,
         W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON EXPIRATION
         OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS  AND (III) PROMPTLY UPON LEARNING THAT
         SUCH FORM HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH
         TAX CERTIFICATION  FORM FROM A TRANSFEREE OF ANY CLASS II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD SUCH TAX CERTIFICATION
         FORM PROVIDED TO IT TO THE CAP COUNTERPARTY.  EACH HOLDER OF A CLASS II-B-IO  CERTIFICATE AND EACH TRANSFEREE THEREOF SHALL BE
         DEEMED TO HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO THE CAP  COUNTERPARTY ANY SUCH TAX  CERTIFICATION  FORM IT HAS PROVIDED
         AND  UPDATED  IN  ACCORDANCE  WITH  THESE  TRANSFER  RESTRICTIONS.  ANY  PURPORTED  SALES OR  TRANSFERS  OF ANY CLASS  II-B-IO
         CERTIFICATE TO A TRANSFEREE WHICH DOES NOT COMPLY WITH THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The  Trustee  shall  maintain at its Corporate
Trust Office a Certificate  Register in which,  subject to such reasonable  regulations as it may prescribe,  the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to Section 5.01(a) and, in the case of any Global  Certificate or Physical  Certificate upon the satisfaction
of the  conditions  set forth below,  upon  surrender for  registration  of transfer of any  Certificate at any office or agency of the
Trustee maintained for such purpose,  the Trustee shall sign,  countersign and shall deliver, in the name of the designated  transferee
or transferees, a new Certificate of a like Class and aggregate Fractional Undivided Interest, but bearing a different number.

         (c)      By acceptance  of a Private  Certificate  or a Residual  Certificate,  whether upon  original  issuance or subsequent
transfer,  each  holder of such  Certificate  acknowledges  the  restrictions  on the  transfer  of such  Certificate  set forth in the
Securities  Legend and agrees that it will  transfer  such a  Certificate  only as provided  herein.  In addition to the  provisions of
Section  5.02(h),  the  following  restrictions  shall apply with respect to the transfer  and  registration  of transfer of an Private
Certificate or a Residual Certificate to a transferee that takes delivery in the form of an Individual Certificate:

                  (i)      The Trustee shall  register the transfer of an  Individual  Certificate  if the requested  transfer is being
made to a transferee who has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall register the transfer of any Individual  Certificate if (x) the transferor has advised the
Trustee in writing that the Certificate is being transferred to an Institutional  Accredited  Investor along with facts surrounding the
transfer as set forth in Exhibit F-1 hereto;  and (y) prior to the  transfer  the  transferee  furnishes  to the Trustee an  Investment
Letter (and the Trustee shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel  addressed to the
Trustee to the effect that the delivery of (x) and (y) above are not  sufficient  to confirm  that the proposed  transfer is being made
pursuant to an exemption  from, or in a transaction  not subject to, the  registration  requirements  of the  Securities  Act and other
applicable  laws,  the Trustee shall as a condition of the  registration  of any such transfer  require the  transferor to furnish such
other  certifications,  legal opinions or other information prior to registering the transfer of an Individual  Certificate as shall be
set forth in such Opinion of Counsel.

         (d)      So long as a  Global  Certificate  of such  Class is  outstanding  and is  held by or on  behalf  of the  Depository,
transfers of  beneficial  interests in such Global  Certificate,  or transfers by holders of Individual  Certificates  of such Class to
transferees  that take  delivery in the form of beneficial  interests in the Global  Certificate,  may be made only in accordance  with
Section 5.02(h), the rules of the Depository and the following:

                  (i)      In the case of a  beneficial  interest  in the Global  Certificate  being  transferred  to an  Institutional
Accredited  Investor,  such transferee shall be required to take delivery in the form of an Individual  Certificate or Certificates and
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being  transferred to a transferee
that takes delivery in the form of an Individual  Certificate or Certificates of such Class,  except as set forth in clause  (i) above,
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an Individual  Certificate of a Class being  transferred to a transferee  that takes delivery
in the form of a  beneficial  interest  in a Global  Certificate  of such  Class,  the  Trustee  shall  register  such  transfer if the
transferee has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with  respect to the  transfer  or  registration  of transfer of a  beneficial
interest in the Global  Certificate of a Class to a transferee  that takes delivery in the form of a beneficial  interest in the Global
Certificate  of such  Class;  provided  that each such  transferee  shall be deemed to have made such  representations  and  warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject to Section  5.02(h),  an  exchange  of a  beneficial  interest  in a Global  Certificate  of a  Class for  an
Individual  Certificate  or  Certificates  of such Class,  an exchange of an Individual  Certificate or  Certificates  of a Class for a
beneficial  interest in the Global  Certificate  of such  Class and  an exchange of an  Individual  Certificate  or  Certificates  of a
Class for  another  Individual  Certificate  or  Certificates  of such  Class (in  each case,  whether or not such  exchange is made in
anticipation  of  subsequent  transfer,  and, in the case of the Global  Certificate  of such  Class,  so long as such  Certificate  is
outstanding  and is held by or on behalf of the  Depository)  may be made only in  accordance  with Section  5.02(h),  the rules of the
Depository and the following:

                  (i)      A holder  of a  beneficial  interest  in a Global  Certificate  of a  Class may  at any time  exchange  such
beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder  of an  Individual  Certificate  or  Certificates  of a  Class may  exchange  such  Certificate  or
Certificates  for a beneficial  interest in the Global  Certificate  of such Class if such holder  furnishes to the Trustee a Rule 144A
Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate  of a Class may  exchange  such  Certificate  for an equal  aggregate
principal amount of Individual Certificates of such Class in different authorized denominations without any certification.

         (f)      (i) Upon  acceptance for exchange or transfer of an Individual  Certificate of a Class for a beneficial interest in a
Global Certificate of such Class as provided herein,  the Trustee shall cancel such Individual  Certificate and shall (or shall request
the  Depository  to) endorse on the schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such schedule
affixed to the Global  Certificate  and made a part  thereof)  or  otherwise  make in its books and  records  an  appropriate  notation
evidencing  the date of such exchange or transfer and an increase in the  certificate  balance of the Global  Certificate  equal to the
certificate balance of such Individual Certificate exchanged or transferred therefor.

                  (ii)     Upon acceptance for exchange or transfer of a beneficial  interest in a Global Certificate of a Class for an
Individual  Certificate  of such  Class as  provided  herein,  the Trustee shall (or shall  request the  Depository  to) endorse on the
schedule affixed to such Global  Certificate (or on a continuation of such schedule affixed to such Global  Certificate and made a part
thereof) or otherwise  make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer and a
decrease in the certificate balance of such Global Certificate equal to the certificate  balance of such Individual  Certificate issued
in exchange therefor or upon transfer thereof.

         (g)      The  Securities  Legend shall be placed on any  Individual  Certificate  issued in exchange  for or upon  transfer of
another Individual Certificate or of a beneficial interest in a Global Certificate.

         (h)      Subject to the  restrictions  on transfer and exchange set forth in this  Section 5.02,  the holder of any Individual
Certificate may transfer or exchange the same in whole or in part (in an initial  certificate  balance equal to the minimum  authorized
denomination  set forth in  Section 5.01(g)  or any integral  multiple of $1.00 in excess thereof) by surrendering  such Certificate at
the Corporate Trust Office of the Trustee,  or at the office of any transfer agent,  together with an executed instrument of assignment
and transfer  satisfactory  in form and substance to the Trustee in the case of transfer and a written request for exchange in the case
of exchange.  The holder of a beneficial  interest in a Global  Certificate may, subject to the rules and procedures of the Depository,
cause the  Depository  (or its  nominee)  to notify the Trustee in writing of a request  for  transfer  or exchange of such  beneficial
interest for an  Individual  Certificate  or  Certificates.  Following a proper  request for transfer or exchange,  the Trustee  shall,
within five Business  Days of such request made at the  Corporate  Trust Office of the Trustee,  sign,  countersign  and deliver at the
Corporate  Trust  Office of the  Trustee,  to the  transferee  (in the case of transfer) or holder (in the case of exchange) or send by
first class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of exchange) to such address as the
transferee or holder,  as applicable,  may request,  an Individual  Certificate or  Certificates,  as the case may require,  for a like
aggregate  Fractional  Undivided  Interest and in such authorized  denomination or denominations as may be requested.  The presentation
for transfer or exchange of any Individual  Certificate  shall not be valid unless made at the Corporate Trust Office of the Trustee by
the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option of the  Certificateholders,  Certificates  may be  exchanged  for  other  Certificates  of  authorized
denominations of a like Class and aggregate  Fractional  Undivided Interest,  upon surrender of the Certificates to be exchanged at the
Corporate  Trust Office of the Trustee;  provided,  however,  that no  Certificate  may be exchanged  for new  Certificates  unless the
original  Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least equal to the minimum  authorized
denomination  or (ii) is  acceptable  to the  Depositor  as  indicated  to the Trustee in writing.  Whenever  any  Certificates  are so
surrendered  for  exchange,  the  Trustee  shall  sign and  countersign  and the  Trustee  shall  deliver  the  Certificates  which the
Certificateholder making the exchange is entitled to receive.

         (j)      If the Trustee so requires,  every  Certificate  presented  or  surrendered  for  transfer or exchange  shall be duly
endorsed by, or be accompanied by a written instrument of transfer,  with a signature  guarantee,  in form satisfactory to the Trustee,
duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service charge shall be made for any transfer or exchange of Certificates,  but the Trustee may require payment of
a sum  sufficient  to cover any tax or  governmental  charge  that may be  imposed in  connection  with any  transfer  or  exchange  of
Certificates.

         (l)      The Trustee shall cancel all Certificates  surrendered for transfer or exchange but shall retain such Certificates in
accordance  with its standard  retention  policy or for such further time as is required by the record  retention  requirements  of the
Securities Exchange Act of 1934, as amended, and thereafter may destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen Certificates.  (a) If (i) any mutilated Certificate is surrendered to
the  Trustee,  or the  Trustee  receives  evidence  to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and
(ii) there is delivered to the Trustee such security or indemnity as it may require to save it harmless,  and (iii) the Trustee has not
received  notice that such  Certificate  has been  acquired by a third  Person,  the Trustee shall sign,  countersign  and deliver,  in
exchange for or in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate of like tenor and Fractional
Undivided  Interest but in each case bearing a different number. The mutilated,  destroyed,  lost or stolen Certificate shall thereupon
be canceled of record by the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may require the payment of a sum
sufficient to cover any tax or other  governmental  charge that may be imposed in relation  thereto and any other  expenses  (including
the fees and expenses of the Trustee)  connected  therewith.  Any duplicate  Certificate  issued  pursuant to this  Section 5.03  shall
constitute  complete and  indefeasible  evidence of  ownership in the Trust Fund,  as if  originally  issued,  whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior to due  presentation  of a Certificate  for  registration  of transfer,  the
Depositor,  the Trustee and any agent of the Depositor or the Trustee may treat the Person in whose name any  Certificate is registered
as the owner of such  Certificate  for the purpose of  receiving  distributions  pursuant to  Section 6.01  and for all other  purposes
whatsoever.  Neither  the  Depositor,  the  Trustee nor any agent of the  Depositor  or the Trustee  shall be affected by notice to the
contrary.  No  Certificate  shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate  to be
transferred is presented no later than the close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer Restrictions on Residual  Certificates.  (a) Residual  Certificates,  or interests therein, may not
be  transferred  without the prior express  written  consent of the Tax Matters  Person and the Sponsor,  which cannot be  unreasonably
withheld.  As a prerequisite to such consent,  the proposed transferee must provide the Tax Matters Person, the Sponsor and the Trustee
with an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person and the Sponsor consent
to the transfer to a person who is not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

         (b)      No transfer,  sale or other disposition of a Residual  Certificate  (including a beneficial  interest therein) may be
made unless,  prior to the transfer,  sale or other  disposition  of a Residual  Certificate,  the proposed  transferee  (including the
initial  purchasers  thereof)  delivers to the Tax Matters  Person,  the Trustee and the  Depositor an  affidavit in the form  attached
hereto as Exhibit E stating,  among other things,  that as of the date of such transfer (i) such  transferee is a Permitted  Transferee
and that  (ii) such  transferee  is not  acquiring  such  Residual  Certificate  for the  account of any person who is not a  Permitted
Transferee.  The Tax Matters  Person  shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge  that any
statement made in the affidavit  issued pursuant to the preceding  sentence is not true.  Notwithstanding  any transfer,  sale or other
disposition of a Residual Certificate to any Person who is not a Permitted Transferee,  such transfer,  sale or other disposition shall
be deemed to be of no legal force or effect  whatsoever  and such Person  shall not be deemed to be a Holder of a Residual  Certificate
for any purpose  hereunder,  including,  but not limited to, the receipt of distributions  thereon.  If any purported transfer shall be
in violation of the  provisions of this Section  5.05(b),  then the prior Holder  thereof  shall,  upon  discovery that the transfer of
such  Residual  Certificate  was not in fact  permitted  by this  Section  5.05(b),  be  restored  to all  rights  as a Holder  thereof
retroactive to the date of the purported  transfer.  None of the Trustee,  the Tax Matters  Person or the Depositor  shall be under any
liability to any Person for any  registration  or transfer of a Residual  Certificate  that is not permitted by this Section 5.05(b) or
for making  payments due on such Residual  Certificate to the purported  Holder thereof or taking any other action with respect to such
purported  Holder under the provisions of this Agreement so long as the written  affidavit  referred to above was received with respect
to such transfer,  and the Tax Matters Person, the Trustee and the Depositor,  as applicable,  had no knowledge that it was untrue. The
prior  Holder  shall be  entitled  to recover  from any  purported  Holder of a Residual  Certificate  that was in fact not a permitted
transferee  under this Section  5.05(b) at the time it became a Holder all payments made on such Residual  Certificate.  Each Holder of
a Residual  Certificate,  by acceptance  thereof,  shall be deemed for all purposes to have consented to the provisions of this Section
5.05(b) and to any amendment of this Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by counsel of
the Tax Matters  Person or the  Depositor  to ensure that the  Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such  Residual  Certificates  will not cause the  imposition of a tax upon the Trust or
cause any 2007-AR1 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X Certificates  (including a beneficial  interest  therein) and, unless the Tax Matters Person shall have
consented in writing (which consent may be withheld in the Tax Matters Person’s sole discretion),  the Class R Certificates  (including
a beneficial interest therein) may not be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser thereof agrees to be a Tax Matters Person if it is the Holder of
the  largest  percentage  interest  of such  Certificate,  and  appoints  the  Trustee to act as its agent with  respect to all matters
concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions  on  Transferability  of  Certificates.  (a) No  offer,  sale,  transfer  or other  disposition
(including  pledge) of any Certificate  shall be made by any Holder thereof unless registered under the Securities Act, or an exemption
from the registration  requirements of the Securities Act and any applicable  state securities or “Blue Sky” laws is available.  Except
with  respect to (i) the  initial  transfer of the Class XP  Certificates  or Class R-X  Certificates  on the  Closing  Date,  (ii) the
transfer  of any Class of  Certificates,  including  the Class  R-X  Certificates,  to any NIM  Issuer or any NIM  Trustee,  or (iii) a
transfer of the Class XP  Certificates or the Class R-X  Certificates to the Depositor or any Affiliate of the Depositor,  in the event
that a transfer of a Certificate  which is a Physical  Certificate  is to be made in reliance upon an exemption from the Securities Act
and applicable  state  securities  laws, in order to assure  compliance  with the  Securities  Act and such laws,  and the  prospective
transferee  (other than the Depositor) of such Certificate  signs and delivers to the Trustee an Investment  Letter,  if the transferee
is an Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l hereto, or a Rule 144A Certificate,  if the transferee
is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding  the provisions of the  immediately  preceding  sentence,  no
restrictions  shall apply with respect to the transfer or registration of transfer of a beneficial  interest in any Certificate that is
a Global  Certificate of a Class to a transferee that takes delivery in the form of a beneficial  interest in the Global Certificate of
such  Class provided that each such transferee shall be deemed to have made such  representations and warranties  contained in the Rule
144A  Certificate  as are  sufficient  to  establish  that it is a QIB.  In the case of a proposed  transfer  of any  Certificate  to a
transferee  other than a QIB, the Trustee may require an Opinion of Counsel  addressed to the Trustee that such  transaction  is exempt
from the  registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of the Trustee or the
Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a) Subject to the provisions of subsection  (b), no Residual  Certificates or Private
Certificates  may be acquired  directly or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement
that is subject to Title I of ERISA or  Section 4975 of the Code (a “Plan”),  or by a person using “plan assets” of a Plan,  unless the
proposed  transferee  provides the Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee (upon which they may
rely) that is satisfactory to the Trustee,  which opinion will not be at the expense of the Servicer or the Trustee,  that the purchase
of such  Certificates  by or on behalf of such Plan is permissible  under  applicable law, will not constitute or result in a nonexempt
prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,  the Servicer or the Trustee to any
obligation in addition to those undertaken in this Agreement.

         (b)      Unless such Person has provided an Opinion of Counsel in accordance  with Section  5.07(a),  any Person  acquiring an
interest  in a Global  Certificate  which is a  Private  Certificate,  by  acquisition  of such  Certificate,  shall be  deemed to have
represented  to the Trustee,  and any Person  acquiring an interest in a Private  Certificate  in  definitive  form shall  represent in
writing to the Trustee,  that it is not acquiring an interest in such  Certificate  directly or indirectly by, or on behalf of, or with
“plan assets” of, any Plan.

         (c)      Each beneficial owner of a Class I-X, Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4,  Class I-B-5,  Class I-B-6,
Class I-B-7,  Class I-B-8,  Class I-B-9, Class II-B-1,  Class II-B-2,  Class II-B-3 or Class II-B-4 Certificate or any interest therein
shall be deemed to have  represented,  by virtue of its  acquisition or holding of that  certificate  or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition or holding of that  certificate or interest  therein,  that either (i) such
Certificate  is rated at least  “BBB-” or its  equivalent  by  Fitch,  S&P or  Moody’s,  (ii)  such  beneficial  owner is not a Plan or
investing  with “plan  assets” of any Plan,  or (iii) (1) it is an insurance  company,  (2) the source of funds used to acquire or hold
the  certificate  or interest  therein is an “insurance  company  general  account,” as such term is defined in Prohibited  Transaction
Class Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the  Servicer nor the Trustee will be required to monitor,  determine  or inquire as to  compliance  with the
transfer  restrictions  with respect to the Global  Certificates.  Any attempted or purported  transfer of any Certificate in violation
of the  provisions  of Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be  considered to have been
held continuously by the prior permitted  Certificateholder.  Any transferor of any Certificate in violation of such provisions,  shall
indemnify and hold harmless the Trustee and the Servicer from and against any and all liabilities,  claims,  costs or expenses incurred
by the Trustee or the Servicer as a result of such  attempted or purported  transfer.  The Trustee shall have no liability for transfer
of any such Global  Certificates in or through book-entry  facilities of any Depository or between or among Depository  Participants or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule 144A  Information.  For so long as any Private  Certificates  are  outstanding,  (1) the  Sponsor  will
provide or cause to be provided to any holder of such Private  Certificates and any prospective  purchaser thereof designated by such a
holder,  upon the  request of such  holder or  prospective  purchaser,  the  information  required  to be  provided  to such  holder or
prospective  purchaser by Rule  144A(d)(4)  under the Securities  Act; and (2) the Sponsor shall update such  information  from time to
time in order to prevent such  information  from  becoming  false and  misleading  and will take such other actions as are necessary to
ensure  that the safe  harbor  exemption  from the  registration  requirements  of the  Securities  Act under  Rule 144A is and will be
available for resales of such Private Certificates conducted in accordance with Rule 144A.

                                                              ARTICLE VI

                                                    Payments to Certificateholders

         Section 6.01.     Distributions on the Certificates.  (a) On each Distribution Date, an amount equal to the Interest Funds and
Principal  Funds with  respect to Loan Group I for such  Distribution  Date shall be  withdrawn  by the Trustee  from the  Distribution
Account to the extent of funds on deposit with  respect to Loan Group I therein and  distributed  for such  Distribution  Date,  in the
following order of priority:

         First,  from Interest  Funds,  from Loan Group I, on each  Distribution  Date on and after the  Distribution  Date in February
2017, if applicable, to the Final Maturity Reserve Account, an amount equal to the Coupon Strip for such Distribution Date.

         Second,  from  Interest  Funds,  from Loan Group I, to pay any  accrued and unpaid  interest  on the Class I-A,  Class I-B and
Class I-X Certificates in the following order of priority:

                  1.       to each Class of Class I-A  Certificates  and Class I-X  Certificates,  the  Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current Interest and Interest Carry Forward Amount
         due to each such Class;

                  2.       to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6, Class I-B-7, Class
         I-B-8 and Class I-B-9 Certificates, sequentially, in that order, the Current Interest for each such Class of Certificates;

                  3.       any  Excess   Spread  with  respect  to  Loan  Group  I  to  the  extent   necessary  to  meet  a  level  of
         overcollateralization  equal to the Group I  Overcollateralization  Target  Amount  will be the Extra  Principal  Distribution
         Amount with respect to Loan Group I and will be included as part of the Group I Principal  Distribution Amount and distributed
         in accordance with Third (A) and (B) below; and

                  4.       any remaining  Excess  Spread with respect to Loan Group I will be the Remaining  Excess Spread with respect
         to Loan Group I and will be applied,  together with the Group I  Overcollateralization  Release Amount, as Excess Cashflow for
         Loan Group I pursuant to clauses Fourth through Eighteenth below.

         Third, to pay as principal on the Class I-A Certificates and Class I-B Certificates, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group I Trigger  Event is in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       to each Class of Class I-A Certificates on a pro rata basis until the Current  Principal Amount of each such
         Class is reduced to zero;

                  2.       to the Class I-B-1  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the  related  Stepdown  Date,  so long as a Group I Trigger  Event is not in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       to the Class I-A Certificates,  from the Group I Principal Distribution Amount, an amount equal to the Class
         I-A Principal  Distribution  Amount will be distributed to each Class of Class I-A  Certificates on a pro rata basis until the
         Current Principal Amount of each such Class is reduced to zero;

                  2.       to the Class I-B-1 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-1
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-2
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-3
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-4
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-5
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-6
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-7
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-8
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-9
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow with respect to Loan Group I, to the Class I-A  Certificates,  pro rata in accordance  with
the respective  amounts owed to each such Class, an amount equal to (a) any remaining  Interest Carry Forward Amount,  and then (b) any
Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-1  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-2  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eighth, from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-4  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-5  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Tenth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-6  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eleventh,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-7  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Twelfth,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-8  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-9  Certificates,  an amount
equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized  Loss Amount for such Class for such  Distribution
Date;

         Fourteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-A
Certificates,  any Basis Risk Shortfall or any Basis Risk Shortfall  Carry-forward  Amount (as applicable) for each such Class for such
Distribution  Date, pro rata,  based on the Basis Risk Shortfall or Basis Risk Shortfall  Carry-forward  Amount (as applicable) owed to
each such Class;

         Fifteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class
I-B-1,  Class  I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8 and Class I-B-9  Certificates,
sequentially,  in that order, any Basis Risk Shortfall or any Basis Risk Shortfall  Carry-forward Amount (as applicable),  in each case
for such Class for such Distribution Date;

         Sixteenth,  if the Adjustable Rate Supplemental Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $25,000 with respect to Loan Group I;

         Seventeenth,  from any remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-IO  Certificates,  the Class
I-B-IO Distribution Amount for such Distribution Date, and

         Eighteenth, any remaining amounts with respect to Loan Group I to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts  payable to the Class I-A  Certificates  and the Class I-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee shall  transfer from amounts on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group I for  distribution  to the
applicable  Class or Classes of Group I  Certificates  on such  Distribution  Date,  an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group I, and (ii) the amount of such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall or Basis Risk  Shortfall  Carry  Forward  Amounts made pursuant to
the provisions of this paragraph (a) (including  amounts paid from the Adjustable  Rate  Supplemental  Fund) shall,  for federal income
tax purposes,  be deemed to have been distributed  from REMIC III to the holder of the Class I-B-IO  Certificates and then paid outside
of any 2007-AR1  REMIC to the  recipients  thereof  pursuant to an interest  rate cap contract.  By accepting  their  Certificates  the
holders of the Certificates agree so to treat such payments for purposes of filing their income tax returns.

         For federal income tax purposes,  payment of any interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate
Cap, to the Class I-A Certificates  and Class I-B Certificates  shall be treated as paid outside of any 2007-AR1 REMIC and shall not be
part of the  entitlement  of the REMIC III  Regular  Interest  the  ownership  of which is  represented  by such Class of  Certificates
receiving such payment.

         (b)      On each  Distribution  Date, an amount equal to the Interest Funds and Principal  Funds with respect to Loan Group II
for such  Distribution  Date shall be  withdrawn by the Trustee  from the  Distribution  Account to the extent of funds on deposit with
respect to Loan Group II therein and distributed for such Distribution Date, in the following order of priority:

         First,  from  Interest  Funds  with  respect  to Loan  Group II, to pay any  accrued  and  unpaid  interest  on the Class II-A
Certificates and the Class II-B Certificates in the following order of priority:

                  1.       to each Class of Class II-A  Certificates,  the Current  Interest and then any Interest Carry Forward Amount
         for each such Class, pro rata, based on the Current Interest and Interest Carry Forward Amount due to each such Class;

                  2.       to the Class II-B-1, Class II-B-2,  Class II-B-3, Class II-B-4 and Class II-B-5 Certificates,  sequentially,
         in that order, the Current Interest for each such Class of Certificates;

                  3.       any  Excess  Spread  with  respect  to  Loan  Group  II  to  the  extent   necessary  to  meet  a  level  of
         overcollateralization  equal to the Group II  Overcollateralization  Target  Amount will be the Extra  Principal  Distribution
         Amount  with  respect  to Loan  Group II and will be  included  as part of the  Group II  Principal  Distribution  Amount  and
         distributed in accordance with Second (A) and (B) below; and

                  4.       any remaining  Excess Spread with respect to Loan Group II will be the Remaining  Excess Spread with respect
         to Loan Group II and will be applied,  together with the Group II  Overcollateralization  Release  Amount,  as Excess Cashflow
         pursuant to clauses Third through Fourteenth below.

         Second, to pay as principal on the Class II-A Certificates and Class II-B Certificates, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group II Trigger Event is in
         effect, from the Group II Principal Distribution Amount for such Distribution Date:

                  1.       to each Class of Class II-A  Certificates,  concurrently  to (i) the Class  II-A-1,  Class  II-A-2 and Class
         II-A-3 Certificates,  sequentially in that order, and (ii) the Class II-A-4  Certificates,  until the Current Principal Amount
         of each such Class is reduced to zero;

                  2.       to the Class II-B-1  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  3.       to the Class II-B-2  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  4.       to the Class II-B-3  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  5.       to the Class II-B-4  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero; and

                  6.       to the Class II-B-5  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related  Stepdown  Date,  so long as a Group II Trigger  Event is not in
         effect,  the  Group II  Principal  Distribution  Amount  with  respect  to Loan  Group II for such  Distribution  Date will be
         distributed as follows:

                  1.       to the Class II-A  Certificates,  from the Group II Principal  Distribution  Amount,  an amount equal to the
         Class II-A Principal  Distribution  Amount will be distributed to each Class of Class II-A  Certificates,  concurrently to (i)
         the Class  II-A-1,  Class  II-A-2  and Class  II-A-3  Certificates,  sequentially  in that  order,  and (ii) the Class  II-A-4
         Certificates, until the Current Principal Amount of each such Class is reduced to zero;

                  2.       to the Class II-B-1  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-1 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class II-B-2  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-2 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class II-B-3  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-3 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class II-B-4  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-4 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                  6.       to the Class II-B-5  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-5 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Third,  from any Excess Cashflow with respect to Loan Group II, to the Class II-A  Certificates,  pro rata, in accordance with
the  respective  amounts owed to each such Class an amount equal to (a) any Interest Carry Forward  Amount,  for each such Class to the
extent not fully paid pursuant to subclauses  Second 1 above and then (b) any Unpaid  Realized Loss Amount for each such Class for such
Distribution Date.

         Fourth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-1  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-2  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-4 Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eighth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-5  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from amounts in the Adjustable Rate  Supplemental Fund with respect to Loan Group II (only with respect to the initial
Distribution  Date as  described  herein)  and any  remaining  Excess  Cashflow  with  respect  to Loan  Group II,  to the  Class  II-A
Certificates,  any Basis Risk Shortfall or any Basis Risk Shortfall  Carry-forward  Amount (as applicable) for each such Class for such
Distribution  Date, pro rata,  based on the Basis Risk Shortfall or Basis Risk Shortfall  Carry-forward  Amount (as applicable) owed to
each such Class (any such amounts  distributable  from Excess Cash Flow being first deposited to, and then immediately  withdrawn from,
the Reserve Fund as provided in Section 4.08);

         Tenth,  from amounts in the Adjustable Rate  Supplemental Fund with respect to Loan Group II (only with respect to the initial
Distribution  Date as described  herein) and any remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-1,  Class
II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5  Certificates,  sequentially,  in that order, any Basis Risk Shortfall or any Basis
Risk  Shortfall  Carry-forward  Amount  (as  applicable),  in each case for such  Class for such  Distribution  Date (any such  amounts
distributable  from Excess Cash Flow being first  deposited to, and then  immediately  withdrawn  from, the Reserve Fund as provided in
Section 4.08);

         Eleventh,  if the Adjustable Rate Supplemental  Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $25,000 with respect to Loan Group II;

         Twelfth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class  II-B-IO  Certificates,  the Class
II-B-IO Distribution Amount for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with  respect to Loan  Group II, to the Class  II-B-IO  Certificates,  any
unreimbursed Class II-B-IO Advances; and

         Fourteenth, any remaining amounts with respect to Loan Group II to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class II-A  Certificates and the Class II-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee shall transfer from amounts on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group II for  distribution  to the
applicable  Class or Classes of Group II  Certificates  on such  Distribution  Date, an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group II, and (ii) the amount of such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall or Basis Risk  Shortfall  Carry  Forward  Amounts made pursuant to
the provisions of this paragraph (b) (including  amounts paid from the Adjustable  Rate  Supplemental  Fund) shall,  for federal income
tax purposes,  be deemed to have been distributed from REMIC III to the holder of the Class II-B-IO  Certificates and then paid outside
of any 2007-AR1  REMIC to the  recipients  thereof  pursuant to an interest  rate cap contract.  By accepting  their  Certificates  the
holders of the Certificates agree so to treat such payments for purposes of filing their income tax returns.

         (c)      On each Distribution Date, amounts received under each Cap Contract  benefiting the Group II  Certificateholders  and
with respect to such Distribution Date will be allocated in the following order of priority:

         First,  to the Holders of the related Class of  Certificates,  the payment of any Basis Risk Shortfall  Carry-forward  Amounts
for such Class to the extent not covered by the related Excess Cashflow on such Distribution Date;

         Second, from any remaining amounts,  to the Holders of the related Class of Certificates,  the payment of any Current Interest
and Interest Carry Forward Amount for such Class to the extent not covered by Interest  Funds or Excess  Cashflow on such  Distribution
Date;

         Third, from any excess amounts  available from each Cap Contract relating to the Group II Certificates,  to the Holders of the
Class II-A  Certificates,  pro rata, and then to the Holders of the Class II-B-1,  the Class II-B-2, the Class II-B-3, the Class II-B-4
and the Class I-B-5 Certificates,  in that order, the payment of any Basis Risk Shortfall  Carry-forward Amounts,  Current Interest and
Interest  Carry  Forward  Amounts  for such  Classes to the extent not paid  pursuant  to clauses  First or Second  above or covered by
related Interest Funds or related Excess Cashflow on such Distribution Date; and

         Fourth, to the Class II-B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts on deposit in the Reserve Fund for the benefit of the related Group II Certificates will
be allocated first to the Class II-A  Certificates,  pro rata, based on the current Realized Losses and any Unpaid Realized Loss Amount
for each such Class for such  Distribution  Date, and then to the Class II-B-1,  the Class II-B-2,  the Class II-B-3,  the Class II-B-4
and the Class II-B-5  Certificates,  in that order, to pay any current  Realized  Losses and any Unpaid  Realized Loss Amount,  in each
case, for such class and for such Distribution Date.

         All Cap Contract  Payment  Amounts made with respect to Current  Interest and Interest Carry Forward  Amounts will be treated,
for federal income tax purposes,  as reimbursable  advances (“Class II-B-IO Advances”) made from the Class II-B-IO  Certificateholders.
Such Class II-B-IO Advances will be paid back to the Class II-B-IO Certificateholders pursuant to Section 6.01(b).

         (d)      On each Distribution Date, all amounts transferred from the Class XP Reserve Account representing  Prepayment Charges
in respect of the Prepayment  Charge Loans in the related Loan Group received  during the related  Prepayment  Period will be withdrawn
from the  Distribution  Account and  distributed by the Trustee as follows:  (I) with respect to the Class I-XP  Certificates,  (i) all
Prepayment  Charges  received on the Hard  Prepayment  Charge  Loans (to the extent not waived or retained by the Servicer as set forth
herein),  to the Class I-XP-2  Certificates and (ii) all other Prepayment Charges received on the Group I Mortgage Loans (to the extent
not waived or retained by the  Servicer as set forth  herein),  to the Class  I-XP-1  Certificates  and (II) with  respect to the Class
II-XP  Certificates,  all  Prepayment  Charges  received  on the Group II  Mortgage  Loans (to the extent not waived or retained by the
Servicer as set forth  herein),  to the Class II-XP  Certificates.  Amounts  transferred  to the Class XP Reserve  Account shall not be
available for distribution to the holders of any other Class of Certificates.

         (e)      The  expenses and fees of the Trust shall be paid by each of the 2007-AR1  REMICs,  to the extent that such  expenses
relate to the assets of each of such respective  2007-AR1  REMICs,  and all other expenses and fees of the Trust shall be paid pro rata
by each of the 2007-AR1 REMICs.

         Section 6.02.     Allocation of Losses and Subsequent  Recoveries.  (a) On or prior to each  Determination  Date, the Servicer
shall  determine  the amount of any Realized  Loss in respect of each Mortgage  Loan that  occurred  during the  immediately  preceding
calendar  month.  Any  Realized  Losses  with  respect to the  Mortgage  Loans shall be applied on the  Distribution  Date in the month
following  the month in which such loss was  incurred  and,  in the case of the  principal  portion  thereof,  after  giving  effect to
distributions  made on such  Distribution  Date, as provided for in Section 6.01, in reduction of the Current  Principal  Amount of the
Class or Classes of Certificates in the related Loan Group to the extent provided in the definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the Servicer  shall deposit such
funds into the  Custodial  Account  pursuant to Section  4.01(a)(ii).  If, after taking into account such  Subsequent  Recoveries,  the
amount of a Realized  Loss is reduced,  the amount of such  remaining  Subsequent  Recoveries  will be applied to increase  the Current
Principal  Amount of the Class of  Subordinate  Certificates  in the  related  Loan Group with the  highest  payment  priority to which
Applied  Realized  Loss Amounts  have been  allocated,  but not by more than the amount of Applied  Realized  Loss  Amounts  previously
allocated  to that  Class  of  Subordinate  Certificates.  The  amount  of any  remaining  Subsequent  Recoveries  will be  applied  to
sequentially  increase the Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group,  beginning with the
Class of  Subordinate  Certificates  with the next highest  payment  priority,  up to the amount of such Applied  Realized Loss Amounts
previously  allocated to such Class or Classes of Certificates.  Holders of such  Certificates  will not be entitled to any payments in
respect of Current Interest on the amount of such increases for any Interest  Accrual Period  preceding the Distribution  Date on which
such increase  occurs.  Any such increases shall be applied to the Current  Principal  Amount of each  Subordinate  Certificate of such
Class in accordance with its respective Fractional Undivided Interest.

         Section 6.03.     Payments.  (a) On each  Distribution  Date,  other  than the final  Distribution  Date,  the  Trustee  shall
distribute to each  Certificateholder of record as of the immediately preceding Record Date the  Certificateholder’s  pro rata share of
its Class (based on the aggregate Fractional  Undivided Interest represented by such Holder’s  Certificates) of all amounts required to
be distributed on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be distributed to each Class and,
based  on such  amounts,  the  Trustee  shall  determine  the  amount  to be  distributed  to  each  Certificateholder.  The  Trustee’s
calculations  of payments  shall be based  solely on  information  provided to the Trustee by the  Servicer.  The Trustee  shall not be
required to confirm, verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment of the above amounts to each  Certificateholder  shall be made (i) by check mailed to each  Certificateholder
entitled  thereto at the address  appearing  in the  Certificate  Register or  (ii) upon  receipt by the Trustee on or before the fifth
Business Day  preceding the Record Date of written  instructions  from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States  depository  institution  with  appropriate  facilities for receiving such a wire
transfer;  provided,  however,  that the final payment in respect of each Class of Certificates will be made only upon presentation and
surrender of such  respective  Certificates  at the office or agency of the Trustee  specified in the notice to  Certificateholders  of
such final payment.

         Section 6.04.     Statements to  Certificateholders.  (a) On each  Distribution  Date,  concurrently with each distribution to
Certificateholders,  the Trustee shall make  available to the parties  hereto and each  Certificateholder  via the  Trustee’s  internet
website as set forth below, the following  information,  expressed with respect to clauses (i) through  (vii) in the aggregate and as a
Fractional  Undivided  Interest  representing  an  initial  Current  Principal  Amount of  $25,000,  or in the case of the  Class  B-IO
Certificates, a Notional Amount of $25,000:

                  (i)      the Current  Principal Amount or Notional Amount of each Class after giving effect (i) to all  distributions
allocable to principal on such  Distribution  Date and (ii) the allocation of any Applied  Realized Loss Amounts for such  Distribution
Date;

                  (ii)     the amount of the related  distribution  to the Holders of each Class  allocable  to  principal,  separately
identifying (A) the aggregate amount of any Principal  Prepayments  included  therein,  (B) the aggregate of all scheduled  payments of
principal included therein and (C) the Extra Principal Distribution Amount (if any);

                  (iii)    the Pass-Through  Rate for each applicable Class of Certificates with respect to the current Accrual Period,
and, if applicable, whether such Pass-Through Rate was limited by applicable the Net Rate Cap;

                  (iv)     the amount of such distribution to the Holders of each Class allocable to interest;

                  (v)      the applicable accrual period dates for calculating distributions and general Distribution Dates;

                  (vi)     with respect to each Loan Group, the total cash flows received and the general sources thereof;

                  (vii)    the amount,  if any,  of fees or expenses  accrued  and paid,  with an  identification  of the payee and the
general  purpose of such fees  including  the related  amount of the  Servicing Fee paid to or retained by the Servicer for the related
Due Period and the Trustee Fee paid to the Trustee for the related Due Period;

                  (viii)   the amount of any Cap Contract Payment Amount payable to the Trustee;

                  (ix)     with respect to each Loan Group, the amount of such  distribution to each Certificate  allocable to interest
and, with respect to the Group II Certificates, the portion thereof, if any, provided by the Cap Contract.

                  (x)      with respect to each Loan Group, the amount of such distribution to each Certificate allocable to interest;

                  (xi)     the Interest  Carry  Forward  Amount and any Basis Risk  Shortfall  Carry  Forward  Amount for each Class of
Certificates;

                  (xii)    with respect to each Loan Group,  the  aggregate  of the Stated  Principal  Balance of the related  Mortgage
Loans for the following Distribution Date;

                  (xiii)   with respect to each Loan Group, the number and Outstanding  Principal Balance of the related Mortgage Loans
that were Delinquent  (exclusive of any Mortgage Loan in  foreclosure) in respect of which using the OTS method of calculation  (A) are
30 to 59  days Delinquent,  (B) are 60 to 89 days Delinquent,  (C) are 90 or more days Delinquent and (D) foreclosure  proceedings have
been  commenced,  in each case as of the close of business on the last day of the calendar month preceding such  Distribution  Date and
separately identifying such information for the first lien Mortgage Loans and second lien Mortgage Loans;

                  (xiv)    with  respect to each Loan  Group,  the amount of Monthly  Advances  included  in the  distribution  on such
Distribution Date (including the general purpose of such Monthly Advances);

                  (xv)     with respect to each Loan Group, the cumulative amount of Applied Realized Loss Amounts to date;

                  (xvi)    unless  otherwise  previously  reported  on Form  10-D,  material  modifications,  extensions  or waivers to
Mortgage Loan terms, fees, penalties or payments during the preceding calendar month or that have become material over time;

                  (xvii)   with respect to each Loan Group and with respect to any related  Mortgage  Loan that was  liquidated  during
the preceding  calendar month, the loan number and aggregate  Stated Principal  Balance of, and Realized Loss on, such Mortgage Loan as
of the close of business on the Determination Date preceding such Distribution Date;

                  (xviii)  with  respect to each Loan Group,  the total  number and  principal  balance of any real estate owned or REO
Properties as of the last day of the calendar month preceding such Distribution Date;

                  (xix)    with respect to each Loan Group,  the three month rolling  average of the percent  equivalent of a fraction,
the numerator of which is the aggregate  Stated  Principal  Balance of the Mortgage Loans that are 60 days or more Delinquent or are in
bankruptcy or foreclosure or are REO Properties,  and the denominator of which is the aggregate Stated Principal  Balance of all of the
Mortgage Loans in each case as of the close of business on the last day of the calendar  month  preceding  such  Distribution  Date and
separately identifying such information for the first lien Mortgage Loans;

                  (xx)     with  respect  to each Loan  Group,  the  Realized  Losses  during  the  related  Prepayment  Period and the
cumulative Realized Losses through the end of the preceding month;

                  (xxi)    with respect to each Loan Group, whether a Trigger Event exists;

                  (xxii)   updated pool composition  data including the weighted  average mortgage rate and weighted average  remaining
term;

                  (xxiii)  with respect to each Loan Group,  information  regarding any new issuance of  securities  backed by the same
asset pool, any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund, if applicable;

                  (xxiv)   unless  otherwise   previously   reported  on  Form  10-D,  any  material   changes  in  the   solicitation,
credit-granting,  underwriting,  origination,  acquisition or Mortgage Loan selection  criteria or procedures,  as applicable,  used to
originate, acquire or select Mortgage Loans for the Trust Fund;

                  (xxv)    the special  hazard  amount,  fraud loss amount and bankruptcy  amount,  if  applicable,  as of the close of
business on the applicable Distribution Date and a description of any change in the calculation of these amounts; and

                  (xxvi)   the amount of the distribution  made on such  Distribution  Date to the Holders of the Class XP Certificates
allocable to the Prepayment Charges.

         (b)      The  Depositor  covenants  that if there is a material  change in the  solicitation,  credit-granting,  underwriting,
origination,  acquisition  or Mortgage Loan  selection  criteria or procedures,  as  applicable,  used to originate,  acquire or select
Mortgage  Loans for the Trust Fund it will notify the Trustee  five (5) calendar  days before each  Distribution  Date,  and if no such
notification  occurs,  the Trustee has no obligation  to report with respect to (w). The Depositor  covenants to the Trustee that there
will be no new  issuance  of  securities  backed by the same asset  pool,  so the  Trustee  will only be  responsible  in (v) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         (c)      The  information  set forth above shall be calculated or reported,  as the case may be, by the Trustee,  based solely
on, and to the extent of,  information  provided to the Trustee by the Servicer.  The Trustee may conclusively rely on such information
and shall not be required to confirm, verify or recalculate any such information.

         (d)      The Trustee may make available each month, to any interested party, the monthly statement to  Certificateholders  via
the  Trustee’s  website  initially  located at  “www.ctslink.com.”  Assistance  in using the  website  can be  obtained  by calling the
Trustee’s customer service desk at (301) 815-6600.  Parties that are unable to use the above  distribution  option are entitled to have
a paper copy mailed to them via first class mail by calling the  Trustee’s  customer  service  desk and  indicating  such.  The Trustee
shall have the right to change the way such reports are  distributed in order to make such  distribution  more  convenient  and/or more
accessible to the parties, and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         (e)      Within a reasonable  period of time after the end of the preceding  calendar year beginning in 2008, the Trustee will
furnish  upon  request a report to each  Holder of the  Certificates  of record at any time  during the prior  calendar  year as to the
aggregate of amounts reported pursuant to subclauses  (a)(i) and (a)(ii) above with respect to the Certificates,  plus information with
respect to the amount of servicing  compensation  and such other  customary  information  as the Trustee may  determine to be necessary
and/or to be required by the Internal  Revenue  Service or by a federal or state law or rules or  regulations to enable such Holders to
prepare  their tax  returns  for such  calendar  year.  Such  obligations  shall be deemed to have been  satisfied  to the extent  that
substantially comparable information shall be provided by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If the interest  portion of the  Scheduled  Payment on a Mortgage Loan that was due on a
related  Due Date is  delinquent  other than as a result of  application  of the Relief Act and  exceeds  the amount  deposited  in the
Custodial  Account  which will be used for an advance with respect to such  Mortgage  Loan,  the Servicer will deposit in the Custodial
Account not later than the Distribution  Account Deposit Date immediately  preceding the related  Distribution  Date an amount equal to
such deficiency,  net of the Servicing Fee for such Mortgage Loan, except to the extent the Servicer  determines any such advance to be
a Nonrecoverable  Advance. If the Servicer deems an advance to be a Nonrecoverable  Advance, on the Distribution  Account Deposit Date,
the Servicer shall present an Officer’s  Certificate to the Trustee  (i) stating that the Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the amount of such  deposit  may be reduced by the Amount Held for Future  Distribution  (as
defined below) then on deposit in the Custodial  Account.  Any portion of the Amount Held for Future  Distribution  used to pay Monthly
Advances shall be replaced by the Servicer by deposit into the Custodial  Account on any future  Distribution  Account  Deposit Date to
the extent that the funds that are  available in the  Custodial  Account on such  Distribution  Account  Deposit Date are less than the
amount of payments required to be made by the Servicer on such Distribution Account Deposit Date.

         The “Amount Held for Future  Distribution” as to any Distribution  Account Deposit Date shall be the total of the amounts held
in the Custodial  Account at the close of business on the preceding  Determination  Date which were received  after the Cut-off Date on
account of (i) Liquidation Proceeds,  Insurance Proceeds,  and Principal Prepayments received or made in the month of such Distribution
Account  Deposit  Date,  and (ii)  payments  which  represent  early  receipt of scheduled  payments of interest due on a date or dates
subsequent to the related Due Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial  Account not later than each
Distribution  Account  Deposit Date an amount equal to the lesser of (i) the sum of the  aggregate  amounts  required to be paid by the
Servicer  under this  Agreement  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the
Mortgage  Loans  for the  related  Distribution  Date  and  (ii) the  Servicing  Fee for  such  Distribution  Date  (such  amount,  the
“Compensating  Interest  Payment”).  The Servicer shall not be entitled to any  reimbursement  of any  Compensating  Interest  Payment.
Compensating  Interest Payments will be allocated to each Loan Group, on a pro rata basis,  based on the respective  amounts determined
by clause (i) of this Section 6.06.

         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date, the Trustee shall be deemed to distribute to itself on behalf of REMIC III as the holder
of the REMIC I Regular Interests and the REMIC II Regular Interests,  those portions of the REMIC I Distribution  Amount not designated
to Component I of the Class R  Certificates  and those portions of the REMIC II  Distribution  Amount not designated to Component II of
the Class R  Certificates,  in the amounts and in accordance  with the priorities set forth in the  definitions of REMIC I Distribution
Amount and REMIC II Distribution Amount, respectively.

         (b)      On each  Distribution  Date the Trustee shall be deemed to distribute the REMIC III  Distribution  Amount to: (i) the
holders of each Class of  Certificates  (other than the Class R, Class R-X,  Class B-IO and Class XP  Certificates),  as the holders of
the REMIC III Regular  Interests  (other than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and  II-B-IO-P) and (ii) to
itself on behalf of REMIC IV, as the  holder of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P,  in the
amounts and in accordance with the priorities set forth in the definition of REMIC III Distribution Amount.

         (c)      On each Distribution Date, the Trustee shall be deemed to distribute to the holders of the Class I-B-IO  Certificates
and the Class II-B-IO  Certificates,  as the holders of REMIC IV Regular  Interests I-B-IO and II-B-IO,  respectively,  the amounts set
forth in the definition of REMIC IV Distribution Amount.

         (d)      Notwithstanding  the  deemed   distributions  on  the  REMIC  Regular  Interests  described  in  this  Section  6.07,
distributions of funds from the Certificate Account shall be made only in accordance with Section 6.01.

                                                              ARTICLE VII

                                                             The Servicer

         Section 7.01.     Liabilities of the Servicer.  The Servicer shall be liable in accordance  herewith only to the extent of the
obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer.

         (a)      The Servicer will keep in full force and effect its existence,  rights and franchises as a corporation under the laws
of the state of its  incorporation,  and will obtain and preserve its  qualification  to do business as a foreign  corporation  in each
jurisdiction in which such  qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the
Certificates or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer may be merged or  consolidated,  or any  corporation  resulting from any merger or
consolidation  to which the  Servicer  shall be a party,  or any  Person  succeeding  to the  business  of the  Servicer,  shall be the
successor  of the  Servicer  hereunder,  without the  execution or filing of any paper or further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The Servicer agrees to indemnify the Indemnified Persons for, and to hold them harmless against,  any loss, liability
or expense  (including  reasonable legal fees and  disbursements of counsel) incurred on their part that may be sustained in connection
with,  arising out of, or relating to, any claim or legal action  (including any pending or threatened  claim or legal action) relating
to this  Agreement or the  Certificates  or the powers of attorney  delivered by the Trustee  hereunder  (i) related  to the Servicer’s
failure to perform its duties in  compliance  with this  Agreement  (except as any such loss,  liability or expense  shall be otherwise
reimbursable  pursuant  to this  Agreement)  or  (ii) incurred  by reason of the  Servicer’s  willful  misfeasance,  bad faith or gross
negligence in the performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,  provided,
in each case,  that with respect to any such claim or legal action (or pending or threatened  claim or legal action),  the  Indemnified
Person shall have given the Servicer and the Depositor  written notice thereof  promptly after the  Indemnified  Person shall have with
respect  to such  claim or legal  action  knowledge  thereof.  The  Trustee’s  failure  to give any such  notice  shall not  affect the
Indemnified  Person’s right to indemnification  hereunder,  except to the extent the Servicer is materially  prejudiced by such failure
to give notice.  This indemnity  shall survive the  resignation  or removal of the Servicer or the Trustee and the  termination of this
Agreement.

         (b)      The Depositor will indemnify any Indemnified Person for any loss,  liability or expense of any Indemnified Person not
otherwise covered by the Servicer’s indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on  Liability  of the  Servicer  and  Others.  Subject to the  obligation  of the  Servicer  to
indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer nor any of the  directors,  officers,  employees  or agents of the Servicer  shall be under any
liability to the Indemnified Persons, the Depositor,  the Trust Fund or the  Certificateholders for taking any action or for refraining
from taking any action in good faith pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this provision
shall not protect the Servicer or any such Person  against any breach of  warranties  or  representations  made herein or any liability
which would otherwise be imposed by reason of such Person’s  willful  misfeasance,  bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties hereunder.

         (b)      The Servicer and any director,  officer,  employee or agent of the Servicer may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting any matters arising hereunder.

         (c)      The Servicer,  the Custodian and any director,  officer,  employee or agent of the Servicer or the Custodian shall be
indemnified  by the Trust and held  harmless  thereby  against any loss,  liability  or expense  (including  reasonable  legal fees and
disbursements  of counsel)  incurred on their part that may be sustained in connection  with,  arising out of, or related to, any claim
or legal action  (including  any pending or threatened  claim or legal action)  relating to this Agreement or the  Certificates,  other
than  (i) any  such loss,  liability  or expense  related to the  Servicer’s  failure  to perform  its duties in  compliance  with this
Agreement  (except as any such loss,  liability  or expense  shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the
Custodian’s  failure to perform its duties under the Custodial  Agreement,  respectively,  or (ii) any such loss,  liability or expense
incurred by reason of the  Servicer’s or the  Custodian’s  willful  misfeasance,  bad faith or gross  negligence in the  performance of
duties  hereunder or under the  Custodial  Agreement,  as  applicable,  or by reason of reckless  disregard of  obligations  and duties
hereunder or under the Custodial Agreement, as applicable.

         (d)      The  Servicer  shall not be under any  obligation  to appear in,  prosecute  or defend any legal  action  that is not
incidental to its duties under this  Agreement and that in its opinion may involve it in any expense or liability;  provided,  however,
the Servicer may in its discretion,  with the consent of the Trustee (which consent shall not be unreasonably withheld),  undertake any
such action which it may deem  necessary or desirable  with respect to this  Agreement and the rights and duties of the parties  hereto
and the interests of the  Certificateholders  hereunder.  In such event,  the legal expenses and costs of such action and any liability
resulting  therefrom  shall be expenses,  costs and  liabilities of the Trust Fund, and the Servicer shall be entitled to be reimbursed
therefor out of the  Custodial  Account as provided by  Section 4.02.  Nothing in this  Section  7.04(d)  shall  affect the  Servicer’s
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any course of action pursuant to this Agreement,  unless  specifically  required to do so
pursuant  to this  Agreement,  the  Servicer  shall  not be  required  to  investigate  or make  recommendations  concerning  potential
liabilities  which the Trust might incur as a result of such course of action by reason of the  condition of the  Mortgaged  Properties
but shall give notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer  shall not  resign  from the
obligations  and duties hereby  imposed on it except upon a  determination  that any such duties  hereunder  are no longer  permissible
under  applicable law and such  impermissibility  cannot be cured.  Any such  determination  permitting the resignation of the Servicer
shall be evidenced by an Opinion of  Independent  Counsel  addressed  to the Trustee to such effect  delivered to the Trustee.  No such
resignation by the Servicer shall become  effective  until the Trustee or a successor to the Servicer  reasonably  satisfactory  to the
Trustee shall have assumed the  responsibilities  and  obligations of the Servicer in accordance with  Section 8.02.  The Trustee shall
notify the Rating Agencies upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In connection with the appointment of any successor  servicer or the assumption of the
duties of the Servicer,  the Depositor or the Trustee may make such  arrangements for the  compensation of such successor  servicer out
of payments on the Mortgage Loans as the Depositor or the Trustee and such successor  servicer shall agree.  If the successor  servicer
does not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of market value from third
parties actively engaged in the servicing of single-family  mortgage loans.  Notwithstanding  the foregoing,  the compensation  payable
to a successor  servicer  may not exceed the  compensation  which the Servicer  would have been  entitled to retain if the Servicer had
continued to act as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of  Servicing.  The Servicer may sell and assign its rights and delegate its duties and
obligations in its entirety as Servicer  under this  Agreement and the Depositor may terminate the Servicer  without cause and select a
new Servicer;  provided,  however,  that:  (i) the  purchaser or transferee  accepting  such  assignment  and delegation (a) shall be a
Person which shall be qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than
$10,000,000  (unless otherwise approved by each Rating Agency pursuant to clause (ii) below);  (c) shall be reasonably  satisfactory to
the Trustee (as evidenced in a writing signed by the Trustee);  and (d) shall execute and deliver to the Trustee an agreement,  in form
and substance reasonably  satisfactory to the Trustee,  which contains an assumption by such Person of the due and punctual performance
and  observance  of each  covenant and  condition to be performed or observed by it as servicer  under this  Agreement,  any  custodial
agreement  from and after the effective  date of such  agreement;  (ii) each  Rating Agency shall be given prior written  notice of the
identity of the proposed  successor to the Servicer and each Rating Agency’s rating of the Certificates in effect  immediately prior to
such  assignment,  sale and  delegation  will not be  downgraded,  qualified  or  withdrawn  as a result of such  assignment,  sale and
delegation,  as evidenced by a letter to such effect  delivered to the Servicer  and the  Trustee;  (iii) the  Servicer  assigning  and
selling the servicing  shall deliver to the Trustee an Officer’s  Certificate  and an Opinion of Independent  Counsel  addressed to the
Trustee,  each  stating  that all  conditions  precedent to such action under this  Agreement  have been  completed  and such action is
permitted by and complies  with the terms of this  Agreement;  and (iv) in the event the Servicer is  terminated  without  cause by the
Depositor,  the Depositor shall pay the terminated  Servicer a termination fee equal to 0.25% of the aggregate Stated Principal Balance
of the Mortgage  Loans at the time the servicing of the Mortgage Loans is transferred  to the successor  Servicer.  No such  assignment
or delegation shall affect any rights or liability of the Servicer arising prior to the effective date thereof.

                                                             ARTICLE VIII

                                                                Default

         Section 8.01.     Events of  Default.  “Event of  Default,”  wherever  used  herein,  means  any one of the  following  events
(whatever the reason for such Event of Default and whether it shall be voluntary or  involuntary  or be effected by operation of law or
pursuant to any judgment,  decree or order of any court or any order, rule or regulation of any  administrative  or governmental  body)
and only with respect to the defaulting Servicer:

                  (i)      The  Servicer  fails to cause to be  deposited  in the  Distribution  Account  any amount so  required to be
deposited  pursuant to this  Agreement  (other than a Monthly  Advance),  and such failure  continues  unremedied for a period of three
Business Days after the date upon which written  notice of such  failure,  requiring the same to be remedied,  shall have been given to
the Servicer; or

                  (ii)     The  Servicer  fails to  observe or  perform  in any  material  respect  any other  material  covenants  and
agreements set forth in this Agreement to be performed by it (other than its  obligations  under Sections 3.16,  3.17 and 3.18),  which
covenants and agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for a period of 60
days after the date on which written notice of such failure,  properly requiring the same to be remedied,  shall have been given to the
Servicer by the Trustee or to the Servicer and the Trustee by the Holders of Certificates  evidencing  Fractional  Undivided  Interests
aggregating not less than 25% of the Trust Fund; or

                  (iii)    There is  entered  against  the  Servicer  a decree or order by a court or agency or  supervisory  authority
having  jurisdiction  in the premises for the appointment of a conservator,  receiver or liquidator in any insolvency,  readjustment of
debt,  marshaling of assets and  liabilities  or similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the
continuance  of any such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary  case is
commenced against the Servicer under any applicable  insolvency or  reorganization  statute and the petition is not dismissed within 60
days after the commencement of the case; or

                  (iv)     The Servicer  consents to the  appointment  of a conservator  or receiver or  liquidator in any  insolvency,
readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of or relating to the Servicer or substantially all
of its property;  or the Servicer  admits in writing its inability to pay its debts  generally as they become due,  files a petition to
take advantage of any  applicable  insolvency or  reorganization  statute,  makes an assignment  for the benefit of its  creditors,  or
voluntarily suspends payment of its obligations;

                  (v)      The  Servicer  assigns or  delegates  its duties or rights  under this  Agreement  in  contravention  of the
provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer fails to cause to be deposited in the  Distribution  Account any Monthly  Advance (other than a
Nonrecoverable Advance) by 5:00 p.m. New York City time on the Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every such case,  so long as such Event of Default  with  respect to the  Servicer  shall not have been  remedied,
either the Trustee or the Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less than 51% of the
principal of the Trust Fund,  by notice in writing to the  Servicer  (and to the Trustee if given by such  Certificateholders),  with a
copy to the Rating  Agencies,  and with the  consent of the  Company,  may  terminate  all of the rights and  obligations  (but not the
liabilities)  of the Servicer under this  Agreement and in and to the Mortgage  Loans and/or the REO Property  serviced by the Servicer
and the proceeds  thereof.  Upon the receipt by the Servicer of the written notice,  all authority and power of the Servicer under this
Agreement,  whether with respect to the Certificates,  the Mortgage Loans, REO Property or under any other related agreements (but only
to the extent  that such other  agreements  relate to the  Mortgage  Loans or related REO  Property)  shall,  subject to  Section 8.02,
automatically and without further action pass to and be vested in the Trustee pursuant to this Section 8.01;  and, without  limitation,
the Trustee is hereby  authorized  and empowered to execute and deliver,  on behalf of the Servicer as  attorney-in-fact  or otherwise,
any and all documents and other  instruments  and to do or accomplish  all other acts or things  necessary or appropriate to effect the
purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and
related  documents,  or otherwise.  The Servicer  agrees to cooperate  with the Trustee in effecting the  termination of the Servicer’s
rights and obligations  hereunder,  including,  without  limitation,  the transfer to the Trustee of (i) the property and amounts which
are then or should be part of the Trust or which  thereafter  become part of the Trust; and  (ii) originals  or copies of all documents
of the  Servicer  reasonably  requested  by the Trustee to enable it to assume the  Servicer’s  duties  thereunder.  In addition to any
other amounts which are then, or,  notwithstanding  the termination of its activities  under this Agreement,  may become payable to the
Servicer under this Agreement,  the Servicer shall be entitled to receive,  out of any amount received on account of a Mortgage Loan or
related REO Property,  that portion of such payments  which it would have received as  reimbursement  under this Agreement if notice of
termination  had not been given.  The  termination  of the rights and  obligations  of the  Servicer  shall not affect any  obligations
incurred by the Servicer prior to such termination.

         Notwithstanding  the foregoing,  if an Event of Default described in clause (vi) of this Section 8.01 shall occur, the Trustee
shall,  by notice in  writing  to the  Servicer,  which may be  delivered  by  telecopy,  immediately  terminate  all of the rights and
obligations  of the  Servicer  thereafter  arising  under  this  Agreement,  but  without  prejudice  to any  rights  it may  have as a
Certificateholder  or to  reimbursement  of Monthly Advances and other advances of its own funds, and the Trustee shall act as provided
in Section 8.02  to carry out the duties of the Servicer,  including the obligation to make any Monthly Advance the nonpayment of which
was an Event of Default  described  in clause  (vi) of  this  Section 8.01.  Any such action  taken by the Trustee must be prior to the
distribution on the relevant Distribution Date.

         Section 8.02.     Trustee to Act;  Appointment  of Successor.  (a) Upon the receipt by the Servicer of a notice of termination
pursuant to  Section 8.01  or an Opinion of Independent  Counsel  pursuant to  Section 7.05  to the effect that the Servicer is legally
unable to act or to  delegate  its  duties to a Person  which is  legally  able to act,  the  Trustee  shall  automatically  become the
successor in all respects to the Servicer in its capacity  under this Agreement and the  transactions  set forth or provided for herein
and shall  thereafter be subject to all the  responsibilities,  duties,  liabilities  and limitations on liabilities  relating  thereto
placed on the Servicer by the terms and provisions hereof;  provided,  however, it is understood and acknowledged by the parties hereto
that there will be a period of transition  (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the  Trustee  shall have the right to select a successor
Servicer;  provided further,  however,  that the Trustee shall have no obligation  whatsoever with respect to any liability (other than
advances  deemed  recoverable  and  not  previously  made)  incurred  by the  Servicer  at or  prior  to the  time of  termination.  As
compensation  therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation which the Servicer would have been
entitled  to retain if the  Servicer  had  continued  to act  hereunder,  except for those  amounts due the  Servicer as  reimbursement
permitted under this Agreement for advances  previously made or expenses  previously  incurred.  Notwithstanding the above, the Trustee
may,  if it shall be  unwilling  so to act,  or shall,  if it is legally  unable so to act,  appoint or  petition a court of  competent
jurisdiction  to  appoint,  any  established  housing  and home  finance  institution  which is a Fannie  Mae- or Freddie  Mac-approved
Servicer,  and with respect to a successor to the Servicer only, having a net worth of not less than  $10,000,000,  as the successor to
the Servicer hereunder in the assumption of all or any part of the  responsibilities,  duties or liabilities of the Servicer hereunder;
provided,  that the Trustee shall obtain a letter from each Rating Agency that the ratings,  if any, on each of the  Certificates  will
not be lowered as a result of the  selection  of the  successor to the  Servicer.  Pending  appointment  of a successor to the Servicer
hereunder,  the Trustee shall act in such capacity as hereinabove  provided.  In connection with such  appointment and assumption,  the
Trustee may make such  arrangements  for the  compensation  of such  successor  out of payments  on the  Mortgage  Loans as it and such
successor shall agree;  provided,  however, that the provisions of Section 7.06 shall apply, the compensation shall not be in excess of
that which the Servicer  would have been  entitled to if the Servicer had continued to act  hereunder,  and that such  successor  shall
undertake  and assume the  obligations  of the  Trustee  to pay  compensation  to any third  Person  acting as an agent or  independent
contractor  in the  performance  of  servicing  responsibilities  hereunder.  The Trustee and such  successor  shall take such  action,
consistent with this Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the Trustee shall  succeed to any duties of the Servicer  respecting  the Mortgage  Loans as provided  herein,  it
shall do so in a separate  capacity  and not in its  capacity  as  Trustee  and,  accordingly,  the  provisions  of Article IX shall be
inapplicable  to the Trustee in its duties as the  successor to the Servicer in the  servicing of the  Mortgage  Loans  (although  such
provisions shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article VII, however,  shall apply to
it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee related to any  termination of the Servicer,  appointment of
a successor  Servicer or the transfer and  assumption of servicing by the Trustee with respect to this  Agreement  (including,  without
limitation,  (i) all legal costs and expenses and all due diligence  costs and expenses  associated with an evaluation of the potential
termination  of the Servicer as a result of an event of default by the Servicer and  (ii) all  costs and expenses  associated  with the
complete  transfer of  servicing,  including,  but not limited  to, all  servicing  files and all  servicing  data and the  completion,
correction  or  manipulation  of  such  servicing  data  as may be  required  by the  successor  servicer  to  correct  any  errors  or
insufficiencies  in the servicing data or otherwise to enable the successor  servicer to service the Mortgage Loans in accordance  with
this  Agreement) are not fully and timely  reimbursed by the terminated  Servicer,  the Trustee shall be entitled to  reimbursement  of
such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any  termination  or appointment of a successor to the Servicer,
the Trustee  shall give prompt  written  notice  thereof to the  Certificateholders  at their  respective  addresses  appearing  in the
Certificate Register and to the Rating Agencies.

         Section 8.04.     Waiver of Defaults. The Trustee shall give prompt written notice thereof to all  Certificateholders,  within
60 days after the  occurrence  of any Event of Default  actually  known to a Responsible  Officer of the Trustee,  unless such Event of
Default  shall have been cured,  notice of each such Event of Default.  The Holders of  Certificates  evidencing  Fractional  Undivided
Interests aggregating not less than 51% of the Trust Fund may, on behalf of all  Certificateholders,  waive any default by the Servicer
in the performance of its obligations  hereunder and the consequences  thereof,  except a default in the making of or the causing to be
made any required distribution on the Certificates,  which default may only be waived by Holders of Certificates  evidencing Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such  default  shall be deemed to
cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been timely  remedied for every  purpose of this
Agreement.  No such waiver  shall  extend to any  subsequent  or other  default or impair any right  consequent  thereon  except to the
extent expressly so waived.  The Trustee shall give notice of any such waiver to the Rating Agencies.

         Section 8.05.     List of  Certificateholders.  Upon  written  request  of three or more  Certificateholders  of  record,  for
purposes of  communicating  with other  Certificateholders  with respect to their rights under this Agreement,  the Trustee will afford
such Certificateholders access during business hours to the most recent list of Certificateholders held by the Trustee.

                                                              ARTICLE IX

                                                        Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The Trustee,  prior to the  occurrence of an Event of Default and after the curing or waiver of all Events of Default
which may have  occurred,  undertakes to perform such duties and only such duties as are  specifically  set forth in this  Agreement as
duties of the Trustee.  If an Event of Default has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the
rights  and powers  vested in it by this  Agreement,  and  subject to  Section 8.02(b)  use the same  degree of care and skill in their
exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon receipt of all resolutions,  certificates, statements, opinions, reports, documents, orders or other instruments
which are specifically  required to be furnished to the Trustee pursuant to any provision of this Agreement,  the Trustee shall examine
them to  determine  whether  they are in the form  required  by this  Agreement;  provided,  however,  that the  Trustee  shall  not be
responsible  for the  accuracy  or content  of any  resolution,  certificate,  statement,  opinion,  report,  document,  order or other
instrument furnished hereunder;  provided,  further,  that the Trustee shall not be responsible for the accuracy or verification of any
calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date,  the  Trustee  shall  make  monthly  distributions  and the  final  distribution  to the
Certificateholders  from funds in the Distribution  Account and the Adjustable Rate  Supplemental Fund as provided in Sections 6.01 and
10.01 herein.

         (d)      No  provision of this  Agreement  shall be construed  to relieve the Trustee  from  liability  for its own  negligent
action, its own negligent failure to act or its own willful misconduct; provided, however, that:

                  (i)      Prior to the  occurrence  of an Event of  Default,  and  after the  curing  or waiver of all such  Events of
Default which may have  occurred,  the duties and  obligations of the Trustee shall be determined  solely by the express  provisions of
this  Agreement,  the Trustee shall not be liable except for the  performance  of its duties and  obligations as are  specifically  set
forth in this  Agreement,  no implied  covenants  or  obligations  shall be read into this  Agreement  against the Trustee  and, in the
absence  of bad faith on the part of the  Trustee,  the  Trustee  may  conclusively  rely,  as to the truth of the  statements  and the
correctness  of the opinions  expressed  therein,  upon any  certificates  or opinions  furnished to the Trustee and  conforming to the
requirements of this Agreement;

                  (ii)     The Trustee shall not be liable in its individual  capacity for an error of judgment made in good faith by a
Responsible  Officer or Responsible  Officers of the Trustee,  unless it shall be proved that the Trustee was negligent in ascertaining
the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or omitted to be taken by it in
good faith in accordance with the directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund, if such action or non-action  relates to the time,  method and place of conducting  any proceeding for
any remedy available to the Trustee or exercising any trust or other power conferred upon the Trustee under this Agreement;

                  (iv)     The Trustee  shall not be required to take notice or be deemed to have notice or knowledge of any default or
Event of Default unless a Responsible  Officer of the Trustee’s  Corporate  Trust Office shall have actual  knowledge  thereof.  In the
absence of such notice, the Trustee may conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by or in the
name of  Trustee  unless it is  determined  by a court of  competent  jurisdiction  that the  Trustee’s  gross  negligence  or  willful
misconduct was the primary cause of such insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Trustee  shall  not in any way be liable by reason  of any  insufficiency  in any  Account  held by the
Trustee  or any  Account  held in the name of the  Trustee  unless  it is  determined  by a court of  competent  jurisdiction  that the
Trustee’s gross negligence or willful misconduct was the primary cause of such insufficiency  (except to the extent that the Trustee is
obligor and has defaulted thereon);

                  (vii)    Anything in this  Agreement  to the  contrary  notwithstanding,  in no event shall the Trustee be liable for
special,  indirect or  consequential  loss or damage of any kind  whatsoever  (including but not limited to lost profits),  even if the
Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the  Servicer,  the Depositor or the Custodian  shall be  responsible  for the acts or
omissions of the other,  it being  understood  that this Agreement  shall not be construed to render them partners,  joint venturers or
agents of one another; and

                  (ix)     The Trustee shall not be required to expend or risk its own funds or otherwise incur financial  liability in
the performance of any of its duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable ground for
believing that the repayment of such funds or adequate  indemnity  against such risk or liability is not reasonably  assured to it, and
none of the  provisions  contained in this  Agreement  shall in any event  require the Trustee to perform,  or be  responsible  for the
manner of  performance  of, any of the  obligations  of the Servicer  under this  Agreement,  except  during such time,  if any, as the
Trustee shall be the successor to, and be vested with the rights,  duties,  powers and privileges  of, the Servicer in accordance  with
the terms of this Agreement.

         (e)      All funds  received by the Servicer and the Trustee and  required to be deposited  into any Account  pursuant to this
Agreement will be promptly so deposited by the Servicer or the Trustee, as applicable.

         (f)      Except for those actions that the Trustee is required to take  hereunder,  the Trustee shall not have any  obligation
or  liability  to take any action or to refrain  from  taking any action  hereunder  in the  absence of written  direction  as provided
hereunder.

         Section 9.02.     Certain Matters Affecting the Trustee.  Except as otherwise provided in Section 9.01:

         (a)      The Trustee  may rely and shall be  protected  in acting or  refraining  from  acting in reliance on any  resolution,
certificate  of the  Depositor or the Servicer,  certificate  of auditors or any other  certificate,  statement,  instrument,  opinion,
report,  notice,  request,  consent,  order,  appraisal,  bond or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties;

         (b)      The Trustee  may consult  with  counsel  and any advice of such  counsel or any Opinion of Counsel  shall be full and
complete  authorization  and  protection  with  respect to any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel;

         (c)      The  Trustee  shall  not be under any  obligation  to  exercise  any of the  trusts  or  powers  vested in it by this
Agreement,  other than its obligation to give notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation
hereunder or in relation  hereto at the request,  order or direction of any of the  Certificateholders  pursuant to the  provisions  of
this Agreement,  unless such  Certificateholders  shall have offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities  which may be incurred therein or thereby.  Nothing  contained herein shall,  however,  relieve the Trustee of
the obligation,  upon the occurrence of an Event of Default of which a Responsible  Officer of the Trustee has actual  knowledge (which
has not been cured or waived),  to exercise  such of the rights and powers vested in it by this  Agreement,  and to use the same degree
of care and skill in their exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and after the curing or waiver of all Events of Default
which may have  occurred,  the Trustee shall not be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters  stated  in any  resolution,
certificate,  statement,  instrument,  opinion,  report, notice,  request,  consent,  order, approval, bond or other paper or document,
unless requested in writing to do so by Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than
25% of the Trust Fund and provided  that the payment  within a  reasonable  time to the Trustee of the costs,  expenses or  liabilities
likely to be incurred by it in the making of such  investigation is, in the opinion of the Trustee,  reasonably assured to the Trustee,
by the security  afforded to it by the terms of this Agreement.  The Trustee may require  reasonable  indemnity against such expense or
liability  as a  condition  to  taking  any such  action.  The  reasonable  expense  of  every  such  examination  shall be paid by the
Certificateholders requesting the investigation;

         (f)      The Trustee may execute any of the trusts or powers  hereunder  or perform any duties  hereunder  either  directly or
through Affiliates,  agents or attorneys;  provided,  however, that the Trustee may not appoint any agent (other than the Custodian) to
perform its custodial  functions with respect to the Mortgage Files or paying agent functions under this Agreement  without the express
written consent of the Servicer,  which consent will not be unreasonably  withheld.  The Trustee shall not be liable or responsible for
(i) the  misconduct or negligence of any of the  Trustee’s  agents or attorneys or a custodian or paying agent  appointed  hereunder by
the Trustee with due care and, when  required,  with the consent of the Servicer or (ii) any acts or omissions of the Servicer  (unless
the Trustee has assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a payment or  transfer  by the
Trustee  under Section  4.02,  to be unclear,  the Trustee may require  prior to such action that it be provided by the Depositor  with
reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement  shall not be construed as a
duty, and the Trustee shall not be accountable for other than its negligence or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be required to give any bond or surety with  respect to the  execution  of the trust  created
hereby or the powers granted hereunder, except as provided in Section  9.07; and

         (j)      Neither  the  Trustee  nor the  Servicer  shall  have any duty to conduct  any  affirmative  investigation  as to the
occurrence of any condition  requiring the  repurchase  of any Mortgage Loan by the Sponsor  pursuant to this  Agreement,  the Mortgage
Loan Purchase Agreement or the eligibility of any Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee  Not  Liable  for  Certificates  or  Mortgage  Loans.  The  recitals  contained  herein  and  in the
Certificates  (other than the signature and  countersignature  of the Trustee on the Certificates)  shall be taken as the statements of
the Depositor,  and the Trustee shall not have any  responsibility  for their  correctness.  The Trustee makes no  representation as to
the validity or sufficiency of the Certificates  (other than the signature and  countersignature of the Trustee on the Certificates) or
of any Mortgage Loan except as expressly provided in Sections 2.02 and 2.05;  provided,  however,  that the foregoing shall not relieve
the  Trustee of the  obligation  to review the  Mortgage  Files  pursuant  to  Sections  2.02 and 2.04.  The  Trustee’s  signature  and
countersignature  (or  countersignature  of its agent) on the  Certificates  shall be solely in its  capacity  as Trustee and shall not
constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall not be accountable for the use or
application by the Depositor of any of the Certificates or of the proceeds of such  Certificates,  or for the use or application of any
funds paid to the Depositor with respect to the Mortgage  Loans.  Subject to the provisions of  Section 2.05,  the Trustee shall not be
responsible for the legality or validity of this Agreement or any document or instrument  relating to this  Agreement,  the validity of
the execution of this Agreement or of any supplement hereto or instrument of further assurance, or the validity,  priority,  perfection
or sufficiency  of the security for the  Certificates  issued  hereunder or intended to be issued  hereunder.  The Trustee shall not at
any time have any  responsibility or liability for or with respect to the legality,  validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the  maintenance of any such  perfection and priority,  or for or with
respect to the  sufficiency of the Trust Fund or its ability to generate the payments to be distributed  to  Certificateholders,  under
this  Agreement.  The Trustee  shall not have any  responsibility  for filing any  financing  or  continuation  statement in any public
office at any time or to otherwise  perfect or maintain the  perfection of any security  interest or lien granted to it hereunder or to
record this Agreement other than any continuation statements filed by the Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee May Own  Certificates.  The Trustee in its  individual  capacity  or in any  capacity  other than as
Trustee  hereunder  may become the owner or pledgee of any  Certificates  with the same rights it would have if it were not the Trustee
and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee’s  Fees and  Expenses.  The  Trustee  will be  entitled  to  receive  a fee (the  “Trustee  Fee”) as
compensation  for the performance of its activities  hereunder equal to 1/12 of the Trustee Fee Rate multiplied by the Stated Principal
Balance of each Mortgage Loan as of the Due Date in the month preceding the month in which the related  Distribution  Date occurs.  The
Trustee will also be entitled to all income and gain realized from any  investment of funds in the  Distribution  Account,  pursuant to
Article IV, as  compensation  for the  performance of its activities  hereunder.  In addition,  the Trustee will be entitled to recover
from the Distribution  Account  pursuant to Section 4.04  all reasonable  out-of-pocket  expenses,  disbursements  and advances and the
expenses of the Trustee in connection with any Event of Default,  any breach of this Agreement or any claim or legal action  (including
any pending or threatened  claim or legal action)  incurred or made by or against the Trustee or in connection with the  administration
of the trusts hereunder by the Trustee  (including the reasonable  compensation,  expenses and disbursements of its counsel) except any
such expense,  disbursement  or advance as may arise from its negligence or intentional  misconduct or which is the  responsibility  of
the  Certificateholders.  If funds in the Distribution Account are insufficient  therefor, the Trustee shall recover such expenses from
the  Depositor.  Such  compensation  and  reimbursement  obligation  shall  not be  limited  by any  provision  of law in regard to the
compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for  Trustee.  The  Trustee and any  successor  Trustee  shall  during the entire
duration of this Agreement be a state bank or trust company or a national  banking  association  organized and doing business under the
laws of such state or the United States of America,  authorized under such laws to exercise  corporate trust powers,  having a combined
capital and surplus and undivided  profits of at least  $40,000,000  or, in the case of a successor  Trustee,  $50,000,000,  subject to
supervision  or examination  by federal or state  authority and, in the case of the Trustee,  rated “BBB” or higher by S&P with respect
to their long-term  rating and rated “BBB” or higher by S&P and “Baa2” or higher by Moody’s with respect to any  outstanding  long-term
unsecured  unsubordinated  debt,  and, in the case of a successor  Trustee or successor  Trustee other than  pursuant to  Section 9.10,
rated in one of the two  highest  long-term  debt  categories  of, or  otherwise  acceptable  to, each of the Rating  Agencies.  If the
Trustee  publishes  reports of condition at least  annually,  pursuant to law or to the  requirements  of the aforesaid  supervising or
examining  authority,  then for the purposes of this  Section 9.06 the combined capital and surplus of such corporation shall be deemed
to be its total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition so  published.  In
case at any time the Trustee  shall cease to be eligible in accordance  with the  provisions  of this  Section 9.06,  the Trustee shall
resign immediately in the manner and with the effect specified in Section 9.08.

         Section 9.07.     Insurance.  The  Trustee,  at its own  expense,  shall at all  times  maintain  and keep in full  force  and
effect:  (i) fidelity  insurance,  (ii) theft of documents insurance and (iii) forgery  insurance (which may be collectively  satisfied
by a “Financial  Institution  Bond” and/or a “Bankers’ Blanket Bond”).  All such insurance shall be in amounts,  with standard coverage
and subject to deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act as custodians
for  investor-owned  mortgage pools. A certificate of an officer of the Trustee as to the Trustee’s  compliance with this  Section 9.07
shall be furnished to any Certificateholder upon reasonable written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be discharged  from the Trust hereby  created by giving written notice thereof
to the Depositor  and the Servicer,  with a copy to the Rating  Agencies.  Upon  receiving  such notice of  resignation,  the Depositor
shall promptly appoint a successor Trustee,  by written instrument,  in triplicate,  one copy of which instrument shall be delivered to
the resigning  Trustee.  If no successor  Trustee shall have been so appointed and have accepted  appointment  within 30 days after the
giving of such notice of resignation,  the resigning Trustee may petition any court of competent  jurisdiction for the appointment of a
successor Trustee.
         (b)      If at any time the Trustee shall cease to be eligible in accordance  with the  provisions of  Section 9.06  and shall
fail to resign after  written  request  therefor by the Depositor or if at any time the Trustee  shall become  incapable of acting,  or
shall be adjudged a bankrupt or insolvent,  or a receiver of the Trustee or of its property  shall be appointed,  or any public officer
shall  take  charge or control of the  Trustee  or of its  property  or affairs  for the  purpose of  rehabilitation,  conservation  or
liquidation,  then the  Depositor  shall  promptly  remove the  Trustee  and  appoint a  successor  Trustee by written  instrument,  in
triplicate, one copy of which instrument shall be delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund may at any time remove the  Trustee  and appoint a successor  Trustee by written  instrument  or  instruments,  in  quintuplicate,
signed by such Holders or their  attorneys-in-fact  duly authorized,  one complete set of which  instruments  shall be delivered to the
Depositor,  the  Servicer  and the Trustee so removed and the  successor  so  appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates shall be responsible for paying any
compensation payable hereunder to a successor Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

         (d)      No resignation or removal of the Trustee and appointment of a successor  Trustee pursuant to any of the provisions of
this  Section 9.08  shall become effective  except upon  appointment of and acceptance of such appointment by the successor  Trustee as
provided in Section 9.09.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge and deliver to the Depositor
and to its  predecessor  Trustee an instrument  accepting such  appointment  hereunder.  The  resignation or removal of the predecessor
Trustee shall then become  effective  and such  successor  Trustee,  without any further act,  deed or  conveyance,  shall become fully
vested with all the rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally named as
Trustee herein.  The predecessor  Trustee shall,  after its receipt of payment in full of its  outstanding  fees and expenses  promptly
deliver to the  successor  Trustee all assets and records of the Trust held by it  hereunder,  and the  Depositor  and the  predecessor
Trustee  shall  execute and  deliver  such  instruments  and do such other  things as may  reasonably  be  required  for more fully and
certainly vesting and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept appointment as provided in this Section 9.09  unless at the time of such acceptance
such successor Trustee shall be eligible under the provisions of Section 9.06.

         (c)      Upon acceptance of appointment by a successor Trustee as provided in this  Section 9.09,  the successor Trustee shall
mail notice of the  succession  of such Trustee  hereunder to all  Certificateholders  at their  addresses as shown in the  Certificate
Register, to the Rating Agencies.  The Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger or  Consolidation of Trustee.  Any state bank or trust company or national  banking  association into
which the  Trustee  may be merged or  converted  or with which it may be  consolidated  or any state bank or trust  company or national
banking  association  resulting from any merger,  conversion or  consolidation to which the Trustee shall be a party, or any state bank
or trust  company or national  banking  association  succeeding to all or  substantially  all of the  corporate  trust  business of the
Trustee shall be the successor of the Trustee  hereunder,  provided  such state bank or trust company or national  banking  association
shall be eligible under the provisions of  Section 9.06.  Such succession  shall be valid without the execution,  delivery of notice or
filing of any paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any
jurisdiction  in which any part of the Trust or  property  constituting  the same may at the time be  located,  the  Depositor  and the
Trustee  acting jointly shall have the power and shall execute and deliver all  instruments to appoint one or more Persons  approved by
the  Trustee and the  Depositor  to act as  co-trustee  or  co-trustees,  jointly  with the  Trustee,  or separate  trustee or separate
trustees,  of all or any part of the Trust,  and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any
part thereof, and, subject to the other provisions of this Section 9.11,  such powers,  duties,  obligations,  rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days  after the  receipt by it of a written
request so to do, the Trustee shall have the power to make such appointment without the Depositor.

         (c)      No  co-trustee  or separate  trustee  hereunder  shall be required  to meet the terms of  eligibility  as a successor
Trustee under Section 9.06  hereunder and no notice to  Certificateholders  of the appointment of co-trustee(s) or separate  trustee(s)
shall be required under Section 9.08.

         (d)      In the case of any  appointment  of a  co-trustee  or separate  trustee  pursuant to this  Section 9.11,  all rights,
powers,  duties and  obligations  conferred  or imposed  upon the Trustee and  required to be  conferred  on such  co-trustee  shall be
conferred or imposed upon and exercised or performed by the Trustee and such  separate  trustee or  co-trustee  jointly,  except to the
extent that under any law of any  jurisdiction  in which any particular act or acts are to be performed  (whether as Trustee  hereunder
or as successor to the Servicer  hereunder),  the Trustee shall be  incompetent  or  unqualified  to perform such act or acts, in which
event such rights,  powers,  duties and  obligations  (including  the holding of title to the Trust or any portion  thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing  given to the  Trustee  shall be deemed to have been given to each of the then
separate  trustees and co-trustees,  as effectively as if given to each of them.  Every  instrument  appointing any separate trustee or
co-trustee  shall refer to this  Agreement  and the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its
acceptance of the trusts  conferred,  shall be vested with the estates or property  specified in its instrument of appointment,  either
jointly with the Trustee or  separately,  as may be provided  therein,  subject to all the provisions of this  Agreement,  specifically
including every  provision of this Agreement  relating to the conduct of,  affecting the liability of, or affording  protection to, the
Trustee.  Every such instrument shall be filed with the Trustee.

         (f)      To the extent not prohibited by law, any separate  trustee or co-trustee may, at any time,  request the Trustee,  its
agent or  attorney-in-fact,  with full power and authority,  to do any lawful act under or with respect to this Agreement on its behalf
and in its name.  If any  separate  trustee or  co-trustee  shall die,  become  incapable of acting,  resign or be removed,  all of its
estates,  properties  rights,  remedies  and trusts shall vest in and be  exercised  by the  Trustee,  to the extent  permitted by law,
without the appointment of a new or successor Trustee.

         (g)      No trustee under this Agreement shall be personally  liable by reason of any act or omission of another trustee under
this  Agreement.  The  Depositor  and the  Trustee  acting  jointly may at any time accept the  resignation  of or remove any  separate
trustee or co-trustee.

         Section 9.12.     Federal Information Returns and Reports to Certificateholders; REMIC Administration.

         (a)      For federal  income tax purposes,  the taxable year of each  2007-AR1  REMIC shall be a calendar year and the Trustee
shall maintain or cause the maintenance of the books of each such 2007-AR1 REMIC on the accrual method of accounting.

         (b)      It is  intended  that the  portion of the Trust Fund  consisting  of the Trust’s  interest  in the Cap  Contracts  be
classified  for federal  income tax purposes as a grantor  trust under  subpart E, part I of  subchapter J of chapter 1 of the Code, of
which the Class II-B-IO  Certificateholders are owners, rather than as an association taxable as a corporation.  The powers granted and
obligations undertaken in this Agreement shall be construed so as to further such intent.

         (c)      The Trustee  shall  prepare,  sign and file or cause to be filed with the  Internal  Revenue  Service all Federal tax
information  returns or elections  required to be made hereunder  with respect to each 2007-AR1  REMIC,  the Trust Fund  (including the
portion of the Trust Fund classified as a grantor trust as noted in Section 9.12(b)) and the  Certificates  containing such information
and at the times and in the manner as may be required by the Code or  applicable  Treasury  regulations,  and the Trustee shall furnish
to each Holder of  Certificates  at any time during the  calendar  year for which such returns or reports are made such  statements  or
information at the times and in the manner as may be required thereby,  including,  without  limitation,  reports relating to mortgaged
property  that is  abandoned  or  foreclosed,  receipt  of  mortgage  interests  in kind in a trade  or  business,  a  cancellation  of
indebtedness,  interest,  original  issue  discount  and market  discount or premium  (assuming a constant  rate of  prepayment  on the
Mortgage  Loans of 25%).  The  Trustee  will  apply for an  Employee  Identification  Number  from the IRS under Form SS-4 or any other
acceptable  method for all tax entities  (including each 2007-AR1 REMIC and the portion of the Trust Fund classified as a grantor trust
as noted in Section  9.12(b)).  In connection  with the  foregoing,  the Trustee shall timely  prepare and file,  and the Trustee shall
upon the written  instruction  of the Trustee  sign,  IRS Form 8811,  which shall provide the name and address of the person who can be
contacted  to obtain  information  required  to be  reported to the holders of regular  interests  in each  2007-AR1  REMIC (the “REMIC
Reporting  Agent”).  The  Trustee  shall make  elections  to treat  each  2007-AR1  REMIC as a REMIC and the  portion of the Trust Fund
consisting of the Trust’s  interest in the Cap Contracts as a grantor trust (which  elections  shall apply to the taxable period ending
January 31, 2007 and each calendar year thereafter) in such manner as the Code or applicable  Treasury  regulations may prescribe,  and
as described by the Trustee.  The Trustee shall sign all tax information  returns filed pursuant to this  Section and any other returns
as may be required by the Code.  The Holder of the largest  percentage  interest in the Class R  Certificates  is hereby  designated as
the “Tax Matters  Person”  (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I, REMIC II and REMIC III. The Holder
of the largest  percentage  interest in the Class R-X Certificates is hereby designated as the “Tax Matters Person” (within the meaning
of Treas.
Reg.  §§1.860F-4(d))  for REMIC IV. The Trustee is hereby  designated and appointed as the agent of each such Tax Matters  Person.  Any
Holder of a Residual  Certificate  will by  acceptance  thereof  appoint the Trustee as agent and  attorney-in-fact  for the purpose of
acting as Tax Matters  Person for each 2007-AR1  REMIC during such time as the Trustee does not own any such Residual  Certificate.  In
the event that the Code or  applicable  Treasury  regulations  prohibit the Trustee from  signing tax or  information  returns or other
statements,  or the Trustee from acting as agent for the Tax Matters  Person,  the Trustee shall take whatever  action that in its sole
good faith  judgment is necessary  for the proper  filing of such  information  returns or for the  provision of a tax matters  person,
including  designation of the Holder of the largest  percentage  interest in a Residual  Certificate to sign such returns or act as tax
matters person.  Each Holder of a Residual Certificate shall be bound by this Section.

         (d)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such  information  as required in
Section 860D(a)(6)(B)  of the Code to the Internal Revenue Service,  to any Person  purporting to transfer a Residual  Certificate to a
Person other than a transferee  permitted by Section 5.05(b),  and to any regulated  investment company,  real estate investment trust,
common trust fund,  partnership,  trust, estate,  organization described in Section 1381 of the Code, or nominee holding an interest in
a  pass-through  entity  described in  Section 860E(e)(6)  of the Code,  any record  holder of which is not a  transferee  permitted by
Section 5.05(b) (or which is deemed by statute to be an entity with a disqualified member).

         (e)      The Trustee  shall prepare and file or cause to be filed,  and the Trustee  shall sign,  any state income tax returns
required under Applicable State Law with respect to each 2007- AR1 REMIC or the Trust Fund.

         (f)      The Trustee shall request  certification  acceptable to the Trustee to enable the Trust to make payments on the Class
II-B-IO  Certificates  without  withholding  or backup  withholding  taxes.  Each Class  II-B-IO  Certificateholder  shall  provide the
appropriate tax  certification  requested  pursuant to this paragraph and to update or replace such form or certification in accordance
with its  terms or its  subsequent  amendments  and  consents  to the  delivery  by the  Trustee  to the Cap  Counterparty  of any such
certification.  Such certification may include Form W-8BEN,  Form W-8IMY,  Form W-9 or Form W-8ECI or any successors to such IRS forms.
Any purported sales or transfers of any Class II-B-IO  Certificate to a transferee which does not comply with these  requirements shall
be deemed null and void under this Agreement.

         (g)      The Trustee,  on behalf of the Trust,  (i) shall  authorize,  execute and deliver a United  States  Internal  Revenue
Service Form W-9 or successor  applicable form, or other appropriate United States tax forms as may be required to prevent  withholding
or backup  withholding  taxes on payments to the Trust under the Cap Contracts,  to the Cap Counterparty on or before the first payment
date under the Cap Contracts and thereafter  prior to the expiration or  obsolescence  of such form and (ii) shall, if requested by the
Cap  Counterparty  and  permitted to do so by the Class  II-B-IO  Certificateholders,  deliver to the Cap  Counterparty  promptly  upon
receipt each certification received from the Class II-B-IO Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other  provision  of this  Agreement,  the Trustee  shall  comply  with all federal  withholding
requirements  respecting  payments to  Certificateholders,  that the Trustee  reasonably  believes are  applicable  under the Code. The
consent of  Certificateholders  shall not be  required  for such  withholding.  In the event the  Trustee  withholds  any  amount  from
interest,  original issue  discount or other  payments or advances  thereof to any  Certificateholder  pursuant to federal  withholding
requirements, the Trustee shall, together with its monthly report to such Certificateholders, indicate such amount withheld.

         (i)      The  Trustee  agrees to  indemnify  the Trust  Fund and the  Depositor  for any  taxes and costs  including,  without
limitation,  any reasonable  attorneys  fees imposed on or incurred by the Trust Fund, the Depositor or the Servicer,  as a result of a
breach of the Trustee’s covenants set forth in this Section 9.12.

                                                               ARTICLE X

                                                              Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of the Mortgage Loans.

         (a)      Subject to  Section 10.02,  the respective  obligations and  responsibilities  of the Depositor,  the Trustee and the
Servicer  created  hereby,  other than the obligation of the Trustee to make payments to  Certificateholders  as hereinafter set forth,
shall terminate upon:

                  (i)      the  repurchase by or at the direction of the Depositor or its designee of all of the Mortgage Loans in each
of Loan  Group I and Loan  Group II (which  repurchase  of the Group I  Mortgage  Loans  and the Group II  Mortgage  Loans may occur on
separate dates) and all related REO Property  remaining in the Trust at a price (the “Termination  Purchase Price”) equal to the sum of
(a) 100% of the  Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan Group (other than a Mortgage  Loan related to REO
Property) as of the date of  repurchase,  net of the  principal  portion of any  unreimbursed  Monthly  Advances on the Mortgage  Loans
unpaid to, but not including,  the first day of the month of repurchase,  (b) the appraised value of any related REO Property, less the
good faith  estimate of the  Depositor of  liquidation  expenses to be incurred in connection  with its disposal  thereof (but not more
than the Outstanding  Principal Balance of the related Mortgage Loan,  together with interest at the applicable  Mortgage Interest Rate
accrued on that balance but unpaid to, but not including,  the first day of the month of  repurchase),  such appraisal to be calculated
by an appraiser mutually agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c) unreimbursed  out-of pocket
costs of the Servicer,  including unreimbursed  servicing advances and the interest portion of any unreimbursed Monthly Advances,  made
on the related  Mortgage  Loans prior to the  exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in
connection  with any  violation of any  predatory or abusive  lending laws with respect to a Mortgage  Loan,  and (e) any  unreimbursed
costs and expenses of the Servicer, the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the making of the final payment or other liquidation,  or any advance with respect thereto,  of
the last Mortgage  Loan,  remaining in the Trust Fund or the  disposition  of all property  acquired with respect to any Mortgage Loan;
provided,  however,  that in the event that an advance  has been made,  but not yet  recovered,  at the time of such  termination,  the
Person  having made such advance shall be entitled to receive,  notwithstanding  such  termination,  any payments  received  subsequent
thereto with respect to which such advance was made; or

                  (iii)    the payment to the Certificateholders of all amounts required to be paid to them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby  continue  beyond the expiration of 21 years from the death of
the last survivor of the  descendants  of Joseph P.  Kennedy,  the late  Ambassador  of the United States to the Court of St.  James’s,
living on the date of this Agreement.

         (c)      The right of the  Depositor  or its  designee  to  repurchase  all the  assets of a Loan Group  described  in Section
10.01(a)(i)  above shall be exercisable only if (i) the Stated  Principal  Balance of the Mortgage Loans in such Loan Group at the time
of any such  repurchase  is less than 10% of the Cut-off  Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any 2007-AR1  REMIC has been
lost or that a substantial risk exists that such REMIC status will be lost for the  then-current  taxable year. At any time thereafter,
in the case of (i) or (ii) above,  the Depositor may elect to terminate any 2007-AR1  REMIC at any time,  and upon such  election,  the
Depositor or its designee, shall purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The Trustee  shall give notice of any  termination  to the  Certificateholders,  with a copy to the  Servicer and the
Rating  Agencies,  upon which the  Certificateholders  shall  surrender  their  Certificates  to the  Trustee  for payment of the final
distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not  earlier  than the 15th day and not later than the
25th day of the month next  preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon which
final payment of the  Certificates  will be made upon  presentation  and surrender of the Certificates at the Corporate Trust Office of
the Trustee therein designated,  (ii) the amount of any such final payment and (iii) that the Record Date otherwise  applicable to such
Distribution  Date is not applicable,  payments being made only upon  presentation  and surrender of the  Certificates at the Corporate
Trust Office of the Trustee therein specified.

         (e)      If the option of the Depositor to repurchase or cause the  repurchase of all the Group I Mortgage  Loans or the Group
II Mortgage Loans and the related assets of each such Loan Group  described in Section  10.01(a)(i)  above is exercised,  the Depositor
and/or its designee shall deliver to the Trustee for deposit in the Distribution  Account,  by the Business Day prior to the applicable
Distribution  Date, an amount equal to the Termination  Purchase Price. Upon presentation and surrender of the related  Certificates by
the  related  Certificateholders,  the  Trustee  shall  distribute  to such  Certificateholders  from  amounts  then on  deposit in the
Distribution  Account an amount determined as follows:  with respect to each related Certificate (other than the Residual  Certificates
and the related Class XP Certificates),  the outstanding  Current Principal Amount,  plus with respect to each such Certificate  (other
than the Residual  Certificates and the related Class XP  Certificates),  one month’s  interest thereon at the applicable  Pass-Through
Rate; and with respect to the Residual  Certificates and the related Class XP Certificates,  the percentage  interest evidenced thereby
multiplied by the difference,  if any,  between the above described  repurchase price and the aggregate amount to be distributed to the
Holders of the  Certificates  (other than the Residual  Certificates  and the related  Class XP  Certificates).  If the  proceeds  with
respect to the Mortgage Loans are not sufficient to pay all of the related  Certificates in full (other than the Residual  Certificates
and the related Class XP  Certificates),  any such deficiency will be allocated first, to the related Class B Certificates,  in inverse
order of their numerical  designation,  and then to the related Senior Certificates,  on a pro rata basis. Upon deposit of the required
repurchase  price and following  such final  Distribution  Date for the related  Certificates,  the Trustee shall release  promptly (or
cause the Custodian to release) to Depositor  and/or its designee the Mortgage Files for the remaining  applicable  Mortgage Loans, and
the  Accounts  with  respect  thereto  shall  terminate,  subject  to the  Trustee’s  obligation  to hold any  amounts  payable  to the
Certificateholders  in trust without interest pending final  distributions  pursuant to Section  10.01(g).  Any other amounts remaining
in the Accounts will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation of all Mortgage Loans or the
disposition of all property  acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,  the Servicer shall deliver
to the Trustee for deposit in the  Distribution  Account  all  distributable  amounts  remaining  in the  Custodial  Account.  Upon the
presentation and surrender of the Certificates,  the Trustee shall distribute to the remaining  Certificateholders,  in accordance with
their respective  interests,  all  distributable  amounts remaining in the Distribution  Account.  Upon deposit by the Servicer of such
distributable  amounts,  and  following  such final  Distribution  Date,  the Trustee  shall  release  promptly to the Depositor or its
designee the Mortgage Files for the remaining  Mortgage Loans, and the Custodial Account and the Distribution  Account shall terminate,
subject to the Trustee’s  obligation to hold any amounts  payable to the  Certificateholders  in trust without  interest  pending final
distributions pursuant to this Section  10.01(f).

         (g)      If not all of the Certificateholders  shall surrender their Certificates for cancellation within six months after the
time  specified  in  the  above-mentioned   written  notice,  the  Trustee  shall  give  a  second  written  notice  to  the  remaining
Certificateholders  to surrender their  Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If
within six months after the second notice,  not all the  Certificates  shall have been  surrendered for  cancellation,  the Trustee may
take  appropriate  steps,  or appoint any agent to take  appropriate  steps,  to contact the  remaining  Certificateholders  concerning
surrender  of their  Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject to this
Agreement.

         (h)      The designee of the Depositor,  if it is not an affiliate of the Depositor,  shall be deemed to represent that one of
the  following  will be true and  correct:  (i) the  exercise of the optional  termination  right set forth in Section  10.01 shall not
result in a  non-exempt  prohibited  transaction  under ERISA or Section  4975 of the Code or (ii) such  designee is (A) not a party in
interest  with  respect  to any Plan and (B) is not a “benefit  plan  investor”  (other  than a plan  sponsored  or  maintained  by the
Depositor  or such  designee,  as the case may be,  provided  that no assets of such plan are  invested or deemed to be invested in the
Certificates).  If the holder of the optional  termination right is unable to exercise such option by reason of the preceding sentence,
then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the Depositor to repurchase  the Mortgage Loans
under Section  10.01(a)(i)  above is exercised with respect to all of the Mortgage Loans,  the Trust Fund and each 2007-AR1 REMIC shall
be terminated in  accordance  with the following  additional  requirements,  unless the Trustee has been  furnished  with an Opinion of
Counsel  addressed  to the Trustee  (which  opinion  shall not be at the expense of the  Trustee) to the effect that the failure of the
Trust to  comply  with  the  requirements  of this  Section  10.02  will  not (i)  result  in the  imposition  of taxes on  “prohibited
transactions”  as defined in Section 860F of the Code on each 2007-AR1  REMIC or (ii) cause any 2007-AR1  REMIC to fail to qualify as a
2007-AR1 REMIC at any time that any Certificates are outstanding:

                  (i)      within 90 days prior to the final Distribution Date, at the written direction of Depositor,  the Trustee, as
agent for the  respective  Tax Matters  Persons,  shall adopt a plan of complete  liquidation  of each 2007-AR1  REMIC in the case of a
termination under Section 10.01(a)(i).  Such plan, which shall be provided to the Trustee by Depositor,  shall meet the requirements of
a “qualified liquidation” under Section 860F of the Code and any regulations thereunder.

                  (ii)     the Depositor  shall notify the Trustee at the  commencement  of such 90-day  liquidation  period and, at or
prior to the time of making of the final  payment  on the  Certificates,  the  Trustee  shall sell or  otherwise  dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption  of such a plan of complete  liquidation  of any  2007-AR1  REMIC and at or
prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of the assets of the Trust to or at the  direction of the
Depositor, and each 2007-AR1 REMIC, shall terminate at such time.

         (b)      By their  acceptance  of the Residual  Certificates,  the Holders  thereof  hereby  (i) agree to adopt such a plan of
complete  liquidation of the related  2007-AR1 REMIC upon the written  request of the Depositor,  and to take such action in connection
therewith as may be reasonably  requested by the Depositor and  (ii) appoint the Depositor as their  attorney-in-fact,  with full power
of  substitution,  for purposes of adopting such a plan of complete  liquidation.  The Trustee shall adopt such plan of  liquidation by
filing the appropriate  statement on the final tax return of each 2007-AR1 REMIC.  Upon complete  liquidation or final  distribution of
all of the assets of the Trust Fund, the Trust Fund and each 2007-AR1 REMIC shall terminate.

                                                              ARTICLE XI

                                                       Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The  parties  intend  that each  2007-AR1  REMIC shall be treated as a REMIC for federal
income tax purposes and that the provisions of this Agreement  should be construed in furtherance of this intent.  Notwithstanding  any
other express or implied  agreement to the contrary,  the Sponsor,  the Servicer,  the Trustee,  the  Depositor,  each recipient of the
related Prospectus  Supplement and, by its acceptance  thereof,  each holder of a Certificate,  agrees and acknowledges that each party
hereto has agreed that each of them and their employees,  representatives and other agents may disclose,  immediately upon commencement
of  discussions,  to any and all persons  the tax  treatment  and tax  structure  of the  Certificates  and the  2007-AR1  REMICs,  the
transactions  described  herein and all materials of any kind  (including  opinions and other tax analyses) that are provided to any of
them relating to such tax treatment and tax structure.  For purposes of this  paragraph,  the terms “tax treatment” and “tax structure”
have the meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This Agreement may be amended from time to time by the Company, the Depositor,  the Servicer and the Trustee, without
notice to or the consent of any of the  Certificateholders to (i) cure any ambiguity,  (ii) correct or supplement any provisions herein
that may be defective or inconsistent  with any other provisions  herein,  (iii) conform any provisions herein to the provisions in the
Prospectus,  (iv) comply with any  changes in the Code,  (v) to  revise or correct any  provisions  to reflect the  obligations  of the
parties to this  Agreement  as they relate to  Regulation  AB or (vi) make any other  provisions  with  respect to matters or questions
arising under this Agreement  which shall not be  inconsistent  with the provisions of this  Agreement;  provided,  however,  that with
respect to clauses (iv) and (vi) of this Section  11.02(a),  such action shall not, as evidenced by an Opinion of Independent  Counsel,
addressed to the Trustee,  adversely affect in any material respect the interests of any  Certificateholder;  provided,  further,  that
with respect to clauses (iv) and (vi) of this Section 11.02(a),  the Trustee may request an Opinion of Independent  Counsel,  addressed
to the Trustee (but not at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under this
Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This  Agreement may also be amended from time to time by the Company,  the  Servicer,  the Depositor and the Trustee,
with the consent of the Holders of the Certificates  evidencing not less than 51% of the aggregate  outstanding  Certificate  Principal
Balance of the  Certificates  included in the Loan Group affected  thereby (or, of each Class of Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate  Principal Balance of each Class affected  thereby,  if such amendment affects only such
Class or Classes) for the purpose of adding any  provisions to or changing in any manner or  eliminating  any of the provisions of this
Agreement  or of  modifying  in any  manner the rights of the  Certificateholders;  provided,  however,  that no such  amendment  shall
(i) reduce  in any manner the  amount  of, or delay the timing of,  payments  received  on  Mortgage  Loans  which are  required  to be
distributed  on any  Certificate  without  the consent of the Holder of such  Certificate,  (ii) reduce  the  aforesaid  percentage  of
Certificates  the  Holders  of which are  required  to  consent  to any such  amendment,  without  the  consent  of the  Holders of all
Certificates  then  outstanding,  or (iii) cause  any 2007-AR1 REMIC to fail to qualify as a REMIC for federal income tax purposes,  as
evidenced  by an Opinion of  Independent  Counsel  addressed  to the Trustee  which shall be provided to the Trustee  other than at the
Trustee’s  expense.  Notwithstanding  any other  provision of this  Agreement,  for purposes of the giving or  withholding  of consents
pursuant to this  Section 11.02(b),  Certificates  registered in the name of or held for the benefit of the Depositor,  the Servicer or
the Trustee or any Affiliate thereof shall be entitled to vote their Fractional  Undivided  Interests with respect to matters affecting
such Certificates.

         (c)      Promptly  after the execution of any such  amendment,  the Trustee shall furnish a copy of such  amendment or written
notification  of the substance of such  amendment to each  Certificateholder  and the Trustee,  and the Trustee shall provide a copy of
such amendment or notice to the Rating Agencies.

         (d)      In the case of an amendment under Section  11.02(b) above,  it shall not be necessary for the  Certificateholders  to
approve the particular form of such an amendment.  Rather,  it shall be sufficient if the  Certificateholders  approve the substance of
the  amendment.   The  manner  of  obtaining  such  consents  and  of  evidencing  the   authorization  of  the  execution  thereof  by
Certificateholders shall be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior to the execution of any amendment to this Agreement,  the Trustee shall be entitled to receive and rely upon an
Opinion of Counsel  addressed  to the Trustee  stating  that the  execution  of such  amendment  is  authorized  or  permitted  by this
Agreement.  The Trustee may, but shall not be obligated to, enter into any such amendment  which affects the Trustee’s  rights,  duties
or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the  extent  permitted  by  applicable  law,  this  Agreement  is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public recording  office or elsewhere.  The
Depositor shall effect such recordation,  at the expense of the Trust upon the request in writing of a  Certificateholder,  but only if
such direction is accompanied by an Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation) to
the effect that such recordation  would materially and beneficially  affect the interests of the  Certificateholders  or is required by
law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or the Trust,  nor entitle such
Certificateholder’s  legal  representatives  or heirs to claim an  accounting  or to take any action or  proceeding  in any court for a
partition or winding up of the Trust,  nor otherwise  affect the rights,  obligations  and  liabilities of the parties hereto or any of
them.

         (b)      Except as expressly provided in this Agreement,  no Certificateholders  shall have any right to vote or in any manner
otherwise  control the operation and management of the Trust, or the  obligations of the parties hereto,  nor shall anything herein set
forth,  or contained in the terms of the  Certificates,  be construed so as to establish  the  Certificateholders  from time to time as
partners or members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No Certificateholder  shall have any right by virtue of any provision of this Agreement to institute any suit, action
or proceeding in equity or at law upon,  under or with respect to this Agreement  against the Depositor,  the Trustee,  the Servicer or
any successor to any such parties unless (i) such  Certificateholder  previously  shall have given to the Trustee a written notice of a
continuing default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not
less than 51% of the Trust Fund shall have made written  request upon the Trustee to institute  such action,  suit or proceeding in its
own name as Trustee  hereunder and shall have offered to the Trustee such reasonable  indemnity as it may require against the costs and
expenses and  liabilities  to be incurred  therein or thereby,  and  (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision of this  Agreement to affect the
rights of any other  Certificateholders  or to obtain or seek to obtain priority or preference  over any other such  Certificateholder,
or to enforce any right under this  Agreement,  except in the manner herein  provided and for the equal,  ratable and common benefit of
all  Certificateholders.  For the protection and enforcement of the provisions of this Section 11.04,  each and every Certificateholder
and the Trustee shall be entitled to such relief as can be given either at law or in equity.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand, authorization,  direction, notice, consent, waiver or other action provided by this Agreement to
be given or taken by  Certificateholders  may be embodied in and evidenced by one or more  instruments of  substantially  similar tenor
signed by such  Certificateholders  in person or by an agent duly appointed in writing.  Except as herein otherwise expressly provided,
such action  shall become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is expressly
required,  to the Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be sufficient
for any purpose of this  Agreement and  conclusive in favor of the Trustee and the  Depositor,  if made in the manner  provided in this
Section 11.05.

         (b)      The fact and date of the execution by any Person of any such  instrument or writing may be proved by the affidavit of
a witness of such  execution or by a  certificate  of a notary public or other officer  authorized  by law to take  acknowledgments  of
deeds,  certifying  that the  individual  signing such  instrument or writing  acknowledged  to him the execution  thereof.  Where such
execution is by a signer acting in a capacity  other than his or her individual  capacity,  such  certificate  or affidavit  shall also
constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of any such  instrument or writing,  or the
authority of the individual executing the same, may also be proved in any other manner which the Trustee deems sufficient.
         (c)      The  ownership of  Certificates  (notwithstanding  any notation of ownership or other  writing on such  Certificates,
except an endorsement  in accordance  with  Section 5.02  made on a Certificate  presented in accordance  with  Section 5.04)  shall be
proved by the Certificate  Register,  and none of the Trustee, the Depositor,  the Servicer nor any successor to any such parties shall
be affected by any notice to the contrary.

         (d)      Any  request,  demand,  authorization,  direction,  notice,  consent,  waiver or other  action  of the  holder of any
Certificate  shall bind every future holder of the same  Certificate and the holder of every  Certificate  issued upon the registration
of transfer or exchange  thereof,  if applicable,  or in lieu thereof with respect to anything done,  omitted or suffered to be done by
the Trustee,  the  Depositor,  the Servicer or any  successor  to any such party in reliance  thereon,  whether or not notation of such
action is made upon such Certificates.

         (e)      In  determining  whether the Holders of the requisite  percentage of  Certificates  evidencing  Fractional  Undivided
Interests have given any request,  demand,  authorization,  direction,  notice, consent or waiver hereunder,  Certificates owned by the
Trustee,  the Depositor,  the Servicer or any Affiliate thereof shall be disregarded,  except as otherwise provided in Section 11.02(b)
and except that,  in  determining  whether the Trustee  shall be protected in relying  upon any such  request,  demand,  authorization,
direction,  notice,  consent or waiver,  only  Certificates  which a Responsible  Officer of the Trustee  actually knows to be so owned
shall be so  disregarded.  Certificates  which have been  pledged in good faith to the  Trustee,  the  Depositor,  the  Servicer or any
Affiliate  thereof may be regarded as outstanding if the pledgor  establishes to the satisfaction of the Trustee the pledgor’s right to
act with respect to such Certificates and that the pledgor is not an Affiliate of the Trustee, the Depositor,  or the Servicer,  as the
case may be.

         Section 11.06.    Governing Law. THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS LAW,
WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and notices  hereunder shall be in writing and shall be deemed given when delivered at
(including delivery by facsimile) or mailed by registered mail, return receipt requested,  postage prepaid, or by recognized  overnight
courier,  to (i) in the case of the Depositor,  383 Madison  Avenue,  New York, New York 10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may  hereafter be furnished to the other parties  hereto in writing;
(ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such other  address as may  hereafter be furnished to the other
parties hereto in writing;  (iii) in the case of the Company, 383 Madison Avenue, New York, New York 10179,  Attention:  Vice President
- Servicing,  telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other parties hereto
in writing;  (iv) in the case of the  Servicer,  2780 Lake Vista Drive,  Lewisville,  Texas  75067,  Attention:  Bear Stearns  Mortgage
Funding 2007-AR1,  telecopier number:  (214) 626-3751,  or such other address as may hereafter be furnished to the other parties hereto
in writing;  (v) in the case of the Rating Agencies,  Moody’s Investors  Service,  Inc., 99 Church Street, New York, New York 10007 and
Standard & Poor’s, a division of The McGraw-Hill  Companies,  Inc., 55 Water Street,  New York, New York 10041 or such other address or
telecopy  number as may be furnished to the other parties hereto in writing.  Any notice  delivered to the  Depositor,  the Servicer or
the  Trustee  under  this  Agreement  shall be  effective  only upon  receipt.  Any  notice  required  or  permitted  to be mailed to a
Certificateholder,  unless  otherwise  provided herein,  shall be given by first-class  mail,  postage prepaid,  at the address of such
Certificateholder  as shown in the  Certificate  Register.  Any notice so mailed within the time  prescribed in this Agreement shall be
conclusively presumed to have been duly given when mailed, whether or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms of this
Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,  agreements,  provisions or terms shall be deemed
severed from the remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.

         Section 11.09.    Successors and Assigns.  The provisions of this Agreement  shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section  headings  herein are for  convenience  of reference
only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This  Agreement  may be executed in two or more  counterparts  each of which when so executed
and delivered shall be an original but all of which together shall constitute one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and section  headings herein are for convenience of reference only,
and shall not limited or otherwise  affect the meaning  hereof.  The Trustee shall  promptly  provide notice to each Rating Agency with
respect to each of the following of which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer  under this  Agreement  unless the Servicer  complies with the provisions of paragraph (b) of this Section.
The Servicer shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not permit any  Subservicer to hire or
otherwise  utilize the  services  of any  Subcontractor,  to fulfill  any of the  obligations  of the  Servicer as servicer  under this
Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The  Servicer  shall  cause any  Subservicer  used by the  Servicer  (or by any  Subservicer)  for the benefit of the
Depositor to comply with the  provisions  of this  Section and with  Sections  3.16 and 3.17 to the same extent as if such  Subservicer
were the Depositor.  The Servicer shall be responsible  for obtaining from each  Subservicer and delivering to the Depositor any Annual
Statement of  Compliance  required to be delivered by such  Subservicer  under  Section  3.16(a),  any  Assessment  of  Compliance  and
Attestation  Report  required to be delivered  by such  Subservicer  under  Section 3.17 and any Annual  Certification  required  under
Section 3.16(b) as and when required to be delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor  (or any designee of the  Depositor,  such as an
administrator)  a  written  description  (in form and  substance  satisfactory  to the  Depositor)  of the  role and  function  of each
Subcontractor  utilized by the Servicer or any  Subservicer,  specifying  (i) the identity of each such  Subcontractor,  (ii) which (if
any) of such  Subcontractors are “participating in the servicing  function” within the meaning of Item 1122 of Regulation AB, and (iii)
which  elements of the Servicing  Criteria will be addressed in  assessments of compliance  provided by each  Subcontractor  identified
pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  “participating  in the servicing  function”
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the  benefit  of the  Depositor  to  comply  with the  provisions  of  Sections  3.01 to the same  extent  as if such
Subcontractor  were the Servicer.  The Servicer  shall be  responsible  for obtaining  from each  Subcontractor  and  delivering to the
Depositor any Assessment of Compliance and Attestation Report and other  certificates  required to be delivered by such Subservicer and
such Subcontractor under Section 3.17, in each case as and when required to be delivered.





--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  the  Depositor,  the Trustee,  the  Servicer,  the Sponsor and the Company have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the day and year first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor


                                                              By: /s/ Mary Haggerty
                                                                  Name:  Mary Haggerty
                                                                  Title: Vice President


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee


                                                              By: /s/ Stacey Taylor
                                                                  Name: Stacey Taylor
                                                                  Title: Vice President

                                                              EMC MORTGAGE CORPORATION, as Servicer and Company


                                                              By: /s/ William Glasgow, Jr.
                                                                  Name: William Glasgow, Jr.
                                                                  Title: Executive Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By: /s/ Charles Russell
     Name: Charles Russell
     Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 31st day of January,  2007 before me, a notary public in and for said State,  personally appeared Mary Haggarty,  known
to me to be a Vice President of Structured  Asset Mortgage  Investments II Inc., the corporation  that executed the within  instrument,
and also known to me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Michelle Stern
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF MARYLAND                           )
                                            ) ss.:
COUNTY OF HOWARD                            )


         On the 31st day of January,  2007 before me, a notary public in and for said State,  personally appeared Stacey Taylor,  known
to me to be a Vice  President of Wells Fargo Bank,  National  Association,  the entity that  executed the within  instrument,  and also
known to me to be the person who  executed it on behalf of said entity,  and  acknowledged  to me that such entity  executed the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Jennifer Richardson
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 31st day of January 2007 before me, a notary public in and for said State,  personally appeared Charles Russell,  known
to me to be Senior Vice President of EMC Mortgage Corporation,  the corporation that executed the within instrument,  and also known to
me to be the person who executed it on behalf of said  corporation,  and acknowledged to me that such  corporation  executed the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 31st of January,  2007 before me, a notary public in and for said State,  personally  appeared  William  Glasgow,  Jr.,
known to me to be Executive Vice President of EMC Mortgage Corporation,  the corporation that executed the within instrument,  and also
known to me to be the person who executed it on behalf of said corporation,  and acknowledged to me that such corporation  executed the
within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-1

                                   FORM OF CLASS [I][II]-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.





Certificate No. 1                                          Variable Pass-Through Rate





Class [I][II]-A-[1][2][3][4]
[Super]Senior[Support]





                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $___________





First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
February 25, 2007                                          of the Cut-off Date: $____________





Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation





Assumed Final Distribution Date:
[January][February] 25, 2037




                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-A-[1][2][3][4]  Certificates  with respect to a Trust Fund consisting  primarily
         of a pool of adjustable  interest rate mortgage  loans secured by first liens on one- to
         four-family  residential  properties (the "Mortgage Loans") and sold by Structured Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity  date of any  Mortgage  Loan and is not  likely  to be the date on which  the  Current  Principal
Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  [I][II]-A-[1][2][3][4]  Certificates  referred  to in the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-2

                                                [RESERVED]





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-3

                                   FORM OF CLASS I-B CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS  I-A CLASS CERTIFICATES
[AND CLASS [I-B-[1][2][3][4][5][6][7][8] CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE   OF  THE
DEPOSITORY  TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,
AND ANY  CERTIFICATE  ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

EACH  BENEFICIAL  OWNER  OF A  CLASS  I-B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE  OR ANY  INTEREST
THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE
OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY S&P
AND MOODY'S,  (II) IT IS NOT A PLAN SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE (EACH A "PLAN") OR  INVESTING  WITH "PLAN  ASSETS" OF ANY
PLAN OR (III)  (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE  OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.






Certificate No. 1                                          Variable Pass-Through Rate





Class I-B-[1][2][3][4][5][6][7][8][9] Subordinate





                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $______________





First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
February 25, 2007                                          of the Cut-off Date:     $_____________





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
January 25, 2037




                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-[1][2][3][4][5][6][7][8][9]   Certificates   with  respect  to  a  Trust  Fund
         consisting  primarily of a pool of adjustable  interest  rate mortgage  loans secured by
         first liens on one- to four-family  residential  properties  (the "Mortgage  Loans") and
         sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that [Cede & Co.] is the  registered
owner of the  Fractional  Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of
Certificates of the same Class as this Certificate in a trust (the "Trust Fund")  primarily  consisting of
the Mortgage  Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  EMC will act as  servicer  of the  Mortgage  Loans (the  "Servicer,"  which  term  includes  any
successors  thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the
Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among
SAMI II, as depositor (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

         Each  beneficial  owner  of a  Class  I-B-[1][2][3][4][5][6][7][8][9]  Certificate  or  any
interest  therein shall be deemed to have  represented,  by virtue of its  acquisition  or holding of that
Certificate  or  interest  therein,  that  either  (i) such  Certificate  is rated at least  "BBB-" or its
equivalent  by S&P and  Moody's,  (ii) it is not a plan  subject  to  Title I of the  Employee  Retirement
Security  Investment  Act of 1974, as amended,  or Section 4975 of the Code (each,  a "Plan") or investing
with "plan  assets" of any Plan, or (iii)(1) it is an insurance  company,  (2) the source of funds used to
acquire or hold the Certificate or interest  therein is an "insurance  company  general  account," as such
term is defined in U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face hereof (the "Certificates").  The Certificates,  in the aggregate, evidence the entire beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the  Class  I-B-[1][2][3][4][5][6][7][8][9]  Certificates  referred
to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-4

                                         FORM OF CLASS II-B-[1][2][3][4] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES  [AND CLASS
II-B-[1][2][3] CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO THE EXTENT OF NET DEFERRED  INTEREST  ALLOCATED HERETO
AS SET FORTH IN THE  AGREEMENT.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT
PRINCIPAL AMOUNT OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED
IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST  COMPANY  AND ANY  PAYMENT IS MADE TO CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE & CO., HAS AN INTEREST
HEREIN.

                  EACH BENEFICIAL OWNER OF A CLASS  II-B-[1][2][3][4]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE
DEEMED TO HAVE REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE OR INTEREST THEREIN,  THAT
EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY S&P AND MOODY'S,  (II) IT IS NOT A PLAN
SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE
CODE (EACH A "PLAN") OR INVESTING WITH "PLAN ASSETS" OF ANY PLAN OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE
SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN IS AN  "INSURANCE  COMPANY  GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  ("PTCE")
95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No. 1                                          Variable Pass-Through Rate



Class II-B-[1][2][3][4] Subordinate



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $______________



First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
February 25, 2007                                          of the Cut-off Date:     $_____________

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
February 25, 2037

                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR1

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         II-B-[1][2][3][4]  Certificates  with respect to a Trust Fund  consisting  primarily of a pool of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to  four-family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required  to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed by the Trustee for that purpose and  designated  in such notice.  The initial  Current  Principal
Amount of this  Certificate is set forth above.  The Current  Principal Amount hereof will be reduced to the extent
of  distributions  allocable to principal  hereon and Realized Losses allocated hereto and will be increased to the
extent of Net Deferred Interest allocated thereto, in each case, as set forth in the Agreement.

         Each beneficial  owner of a Class  II-B-[1][2][3][4]  Certificate or any interest  therein shall be deemed
to have represented,  by virtue of its acquisition or holding of that Certificate or interest therein,  that either
(i) such  Certificate is rated at least "BBB-" or its equivalent by S&P and Moody's,  (ii) it is not a plan subject
to Title I of the Employee  Retirement  Security  Investment  Act of 1974, as amended,  or Section 4975 of the Code
(each,  a "Plan") or investing  with "plan  assets" of any Plan,  or (iii)(1) it is an insurance  company,  (2) the
source of funds used to acquire or hold the  Certificate  or  interest  therein is an  "insurance  company  general
account," as such term is defined in U.S.  Department of Labor  Prohibited  Transaction  Class  Exemption  ("PTCE")
95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on the face
hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the entire  beneficial  ownership
interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS CityplaceFARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the  Class  II-B-[1][2][3][4]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-5

                                     FORM OF CLASS II-B-5 CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,
CLASS  II-B-2,  CLASS II-B-3 AND CLASS II-B-4  CERTIFICATES  AS  DESCRIBED  IN THE  AGREEMENT  (AS DEFINED
BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.
                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE  THAT THE
PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT
SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY  IN ADDITION TO THOSE  UNDERTAKEN  IN
THE AGREEMENT.



Certificate No. 1                                          Variable Pass-Through Rate



Class II-B-5 Subordinate



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
January 1, 2007                                            Certificate as of the Cut-off Date:
                                                           ___________



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
February 25, 2007                                          ____________



Servicer:                                                  CUSIP: ____________
EMC Mortgage Corporation



Assumed Final Distribution Date:
February 25, 2037

                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-5  Certificates  with  respect to a Trust Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
None of the  Seller or the  Trustee  is  obligated  to  register  or  qualify  the  Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this Class  II-B-5  Certificate  will be made  unless the  Trustee  has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS    CityplaceFARGO    BANK,    NATIONAL
                                                              ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:__________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one of the  Class  II-B-5  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ______________________________________________
                                                              Signature Guaranteed




                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.









--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A-6


                                  FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS   CERTIFICATE  IS   SUBORDINATED  IN  RIGHT  OF  PAYMENT  TO  THE  CLASS  [I][II]-A
CERTIFICATES  AND THE CLASS  [I][II]-B CERTIFICATES AS DESCRIBED IN THE AGREEMENT
(AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH
IT MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE AND
WILL NOT  SUBJECT THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE  UNDERTAKEN  IN THE
AGREEMENT.


                                [FOR THE CLASS II-B-IO CERTIFICATES ONLY]

[NO TRANSFER OF ANY CLASS II-B-IO  CERTIFICATE SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE OF SUCH CLASS
II-B-IO  CERTIFICATE  PROVIDES TO THE TRUSTEE AND ANY PAYING AGENT THE APPROPRIATE TAX CERTIFICATION  FORM
(I.E.,  IRS FORM W-9 OR IRS FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM
THERETO))  AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION OF ANY SUCH FORM,  (II) AS REQUIRED  UNDER
THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS  AND (III)  PROMPTLY UPON LEARNING THAT SUCH FORM HAS BECOME
OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH  TRANSFER.  UNDER THE  AGREEMENT,  UPON RECEIPT OF ANY SUCH
TAX  CERTIFICATION  FORM FROM A TRANSFEREE  OF ANY CLASS  II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD
SUCH TAX  CERTIFICATION  FORM  PROVIDED  TO IT TO THE CAP  COUNTERPARTY.  EACH  HOLDER OF A CLASS  II-B-IO
CERTIFICATE  AND EACH  TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO
THE CAP  COUNTERPARTY  ANY SUCH TAX  CERTIFICATION  FORM IT HAS  PROVIDED AND UPDATED IN  ACCORDANCE  WITH
THESE  TRANSFER  RESTRICTIONS.  ANY  PURPORTED  SALES OR TRANSFERS OF ANY CLASS II-B-IO  CERTIFICATE  TO A
TRANSFEREE  WHICH  DOES NOT  COMPLY  WITH  THESE  REQUIREMENTS  SHALL BE  DEEMED  NULL AND VOID  UNDER THE
AGREEMENT.]







Certificate No. 1                                          Variable Pass-Through Rate





Class [I][II]-B-IO Subordinate





Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
January 1, 2007                                            as of the Cut-off Date:
                                                           $_____________





                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
February 25, 2007                                          $______________





Servicer:
EMC Mortgage Corporation





Assumed Final Distribution Date:                           CUSIP: ____________
[January][February] 25, 2037




                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-B-IO  Certificates  with respect to a Trust Fund consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to
         four-family  residential properties and sold by Structured Asset Mortgage Investments II
         Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer,  the Trustee or any of their  affiliates  will have any  obligation  with respect to any
certificate or other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Trustee will  distribute on the
25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following  Business
Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior
to the related  Distribution  Date, an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount of interest  required to be  distributed  to the Holders of
Certificates  of the  same  Class  as  this  Certificate.  The  Assumed  Final  Distribution  Date  is the
Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The Class  [I][II]-B-IO  Certificates have no Current Principal Amount. The Initial Notional
Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
Neither  the Seller  nor the  Trustee is  obligated  to  register  or  qualify  the Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate will be made unless the Trustee has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                           [For the Class II-B-IO Certificates Only]

         [No transfer of any Class  II-B-IO  Certificate  shall be made unless the proposed  transferee of
such  Class  II-B-IO  Certificate  provides  to the  Trustee  and any  paying  agent the  appropriate  tax
certification  form (i.e., IRS form w-9 or IRS form W-8BEN,  W-8IMY,  W-8EXP or W-8ECI,  as applicable (or
any successor  form thereto)) and agrees to update such forms (i) upon  expiration of any such form,  (ii)
as required under then  applicable  U.S.  Treasury  Regulations and (iii) promptly upon learning that such
form has become  obsolete or  incorrect,  as a  condition  to such  transfer.  Under the  Agreement,  upon
receipt  of any such tax  certification  form from a  transferee  of any Class  II-B-IO  Certificate,  the
trustee shall forward such tax certification  form provided to it to the Cap Counterparty.  Each holder of
a Class II-B-IO  Certificate and each transferee  thereof shall be deemed to have consented to the Trustee
forwarding  to the Cap  Counterparty  any such tax  certification  form it has  provided  and  updated  in
accordance  with these  transfer  restrictions.  Any  purported  sales or transfers  of any Class  II-B-IO
Certificate to a transferee  which does not comply with these  requirements  shall be deemed null and void
under the Agreement.]

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the Trustee nor the  Servicer is liable
to the  Certificateholders  for any amount  payable under this  Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-B-IO  Certificates  referred to in the within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-7

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.




Certificate No. 1                                          Percentage Interest: 100%





Class R





Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
January 1, 2007                                            Certificate as of the Cut-off Date:
                                                           $_______





                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
February 25, 2007                                          $_______





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
February 25, 2037




                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be  distributed  to the  Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity
date of any Mortgage Loan and is not likely to be the date on which the Current  Principal  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer  of this Class R  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                               By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-8

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.




Certificate No. 1                                          Percentage Interest: 100%





Class R-X





Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
January 1, 2007                                            Certificate as of the Cut-off Date:
                                                           $_______





                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
February 25, 2007                                          $_______





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
February 25, 2037




                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be  distributed  to the  Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity
date of any Mortgage Loan and is not likely to be the date on which the Current  Principal  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.


                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer of this Class R-X  Certificate  will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-9

                                      FORM OF CLASS I-X CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH  BENEFICIAL  OWNER OF A CLASS I-X  CERTIFICATE  OR ANY  INTEREST  THEREIN  SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II)  IT IS NOT A PLAN  OR  INVESTING  WITH  "PLAN  ASSETS"?  OF ANY  PLAN,  (III)  (1) IT IS AN
INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE OR INTEREST  THEREIN
IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT,"  AS SUCH TERM IS DEFINED IN  PROHIBITED  TRANSACTION  CLASS
EXEMPTION ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.






Certificate No. 1                                          Fixed Pass-Through Rate





Class I-X Senior Interest Only





                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
January 1, 2007                                            $__________






First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
February 25, 2007                                          of the Cut-off Date:
                                                           $__________


                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
January 25, 2037




                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the last  Business Day of the prior  calendar  month,  an amount equal to the product
of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the  amount  required  to be
distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  Each of the initial  Notional Amount of this Certificate and the initial  principal  balance
of the  principal  component  of this  Certificate  is set  forth  above.  The  principal  balance  of the
principal  component  of this  Certificate  will be reduced to the extent of  distributions  allocable  to
principal  hereon and any Realized  Losses  allocable  hereto.  In the event that interest  accrued on the
Notional Amount of this  Certificate is reduced as a result of the allocation of Net Deferred  Interest on
the related  Mortgage  Loans,  as described  in the  Agreement,  the  principal  balance of the  principal
component of this Certificate will increase by the amount of such reduction.

                  Each  beneficial  owner of a Class I-X  Certificate  or any  interest  therein  shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a Plan or investing  with "plan assets" of any Plan,  (iii)(1) it is an insurance
company,  (2) the  source of funds  used to  acquire or hold the  Certificate  or  interest  therein is an
"insurance  company general  account," as such term is defined in Prohibited  Transaction  Class Exemption
("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                               By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  I-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-10

                                   FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.





Certificate No. 1                                          Aggregate Initial Current Notional Amount of the Class
                                                           [I][II]-XP-[1][2] Certificates as of the Cut-off Date:
                                                           $__________





Class [I][II]-XP-[1][2] Certificate





Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          _____%
January 1, 2007





First Distribution Date:
February 25, 2007





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
[January][February] 25, 2037




                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-XP-[1][2]  Certificates  with respect to a Trust Fund consisting  primarily of a
         pool of  adjustable  interest  rate  mortgage  loans  secured by first  liens on one- to
         four- family residential  properties (the "Mortgage Loans") and sold by Structured Asset
         Mortgage Investments II Inc.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),  EMC and Wells Fargo,  National  Association,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
None of the  Seller or the  Trustee  is  obligated  to  register  or  qualify  the  Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this  Class  [I][II]-XP-[1][2]  Certificate  will be  made  unless  the
Trustee has  received  either (i) opinion of counsel for the benefit of the Trustee and the  Servicer  and
which  they may rely which is  satisfactory  to the  Trustee  that the  purchase  of this  certificate  is
permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction under
Section 406 of the Employee  Retirement  Income  Security Act of 1974, as amended  ("ERISA"),  and Section
4975 of the  Internal  Revenue  Code,  as amended  (the  "Code") and will not subject the  Servicer or the
Trustee to any  obligation  or  liability  in  addition to those  undertaken  in the  Agreement  or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title
I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the  earlier of (i) the later of the  mailing  of the final  payment or
other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust
Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any
Mortgage  Loan,  or (ii) the optional  repurchase  by the party named in the Agreement of all the Mortgage
Loans and all related REO Property  remaining in the Trust in accordance  with the terms of the Agreement.
Such optional  repurchase  may be made only if (i) the Stated  Principal  Balance of the Mortgage Loans in
a Loan  Group at the time of any such  repurchase  is less than 10% of the  Cut-off  Date  Balance of such
Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class   [I][II]-XP-[1][2]   Certificates   referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B

                                               MORTGAGE LOAN SCHEDULE



                      LOAN_SEQ           Group                 DEAL_INFO                           CURRENT_BALANCE
            1         16791027      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288720
            2         16791036      Group 2: Secure       GR2. SOFTPP/OTHER                                 411025
            3         16662350      Group 2: Secure       GR1. NOPP                                         176440
            4         16775204      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           314408.06
            5         16776965      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             69533.4
            6         16777125      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            123347.6
            7         16778455      Group 2: Secure       GR1. NOPP                                      376639.25
            8         16788823      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           256589.87
            9         16772557      Group 2: Secure       GR2. SOFTPP/OTHER                              296639.75
           10         16723612      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            101252.5
           11         16723913      Group 2: Secure       GR1. NOPP                                         388970
           12         16722249      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
           13         16732087      Group 2: Secure       GR1. NOPP                                         320800
           14         16765521      Group 2: Secure       GR2. SOFTPP/OTHER                                 218946
           15         16765612      Group 2: Secure       GR2. SOFTPP/OTHER                                 942350
           16         16768253      Group 2: Secure       GR2. SOFTPP/OTHER                              225562.49
           17         16768261      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              160400
           18         16770896      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              469170
           19         16771272      Group 2: Secure       GR2. SOFTPP/OTHER                               416037.5
           20         16776431        Group 1: MTA        GR3. 3YR HARD                                     320000
           21         16676589      Group 2: Secure       GR2. SOFTPP/OTHER                              221103.38
           22         16676880      Group 2: Secure       GR2. SOFTPP/OTHER                              410046.58
           23         16680358      Group 2: Secure       GR3. 1YRHARD                                      429070
           24         16692271      Group 2: Secure       GR2. SOFTPP/OTHER                                 581450
           25         16693952      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              192480
           26         16706552      Group 2: Secure       GR2. SOFTPP/OTHER                              238695.25
           27         16707005      Group 2: Secure       GR2. SOFTPP/OTHER                                 421050
           28         16707051      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              210525
           29         16709522      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           846611.25
           30         16711292      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            305762.5
           31         16713790      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              437892
           32         16714072      Group 2: Secure       GR2. SOFTPP/OTHER                                 348870
           33         16714099      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              328820
           34         16714707      Group 2: Secure       GR3. 1YRHARD                                    283707.5
           35         16714805      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
           36         16714943      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              577440
           37         16717391      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              433080
           38         16718727      Group 2: Secure       GR2. SOFTPP/OTHER                                 264660
           39         16722148      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              278695
           40         16791176      Group 2: Secure       GR1. NOPP                                         611525
           41         16790958      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              418244
           42         16659223      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              194886
           43         16658962      Group 2: Secure       GR1. NOPP                                         529320
           44         16764834        Group 1: MTA        GR3. 3YR HARD                                  377453.97
           45         16787183      Group 2: Secure       GR1. NOPP                                         408000
           46         16790864      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              448318
           47         16789029      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417040
           48         16789030      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396990
           49         16789054      Group 2: Secure       GR1. NOPP                                      225562.49
           50         16789057      Group 2: Secure       GR1. NOPP                                         212000
           51         16789069        Group 1: MTA        GR2. 1YR/Other                                 219475.72
           52         16790451      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              247417
           53         16790460      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              304760
           54         16790466      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              384960
           55         16790471      Group 2: Secure       GR1. NOPP                                         477190
           56         16790474      Group 2: Secure       GR1. NOPP                                         232580
           57         16790480      Group 2: Secure       GR2. SOFTPP/OTHER                                 461150
           58         16790482      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            526312.5
           59         16790483      Group 2: Secure       GR1. NOPP                                      398192.99
           60         16790490      Group 2: Secure       GR1. NOPP                                         194084
           61         16790690      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              578643
           62         16790705      Group 2: Secure       GR1. NOPP                                      584307.12
           63         16790712      Group 2: Secure       GR1. NOPP                                         300750
           64         16790719      Group 2: Secure       GR1. NOPP                                       337842.5
           65         16790500      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           235133.36
           66         16790507      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              386965
           67         16790511      Group 2: Secure       GR1. NOPP                                         392980
           68         16790524      Group 2: Secure       GR1. NOPP                                      602205.83
           69         16790530      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           353316.82
           70         16790532      Group 2: Secure       GR1. NOPP                                         650422
           71         16790538      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              380950
           72         16790546      Group 2: Secure       GR1. NOPP                                         781950
           73         16790550      Group 2: Secure       GR1. NOPP                                      232479.75
           74         16790555      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              304760
           75         16790558      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              453130
           76         16790564      Group 2: Secure       GR1. NOPP                                       615070.2
           77         16790583      Group 2: Secure       GR1. NOPP                                         493230
           78         16790590      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           777128.54
           79         16790591      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           609441.95
           80         16790612      Group 2: Secure       GR1. NOPP                                      586929.58
           81         16790634      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              340850
           82         16790638      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360900
           83         16790641      Group 2: Secure       GR1. NOPP                                         449120
           84         16790648      Group 2: Secure       GR1. NOPP                                      982399.87
           85         16790649      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              521300
           86         16790681      Group 2: Secure       GR1. NOPP                                         340850
           87         16790684      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
           88         16788836      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              352880
           89         16788842      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300750
           90         16788893      Group 2: Secure       GR1. NOPP                                         802000
           91         16788895      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              236590
           92         16788983      Group 2: Secure       GR1. NOPP                                         216540
           93         16788671      Group 2: Secure       GR1. NOPP                                      623244.23
           94         16788673      Group 2: Secure       GR1. NOPP                                         651625
           95         16788681      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           665559.75
           96         16788605      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356088
           97         16788608      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           496237.49
           98         16634368      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           604529.59
           99         16785139      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              285000
          100         16651028      Group 2: Secure       GR2. SOFTPP/OTHER                               993403.9
          101         16696441        Group 1: MTA        GR2. 1YR/Other                                  252343.5
          102         16696666      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              235788
          103         16688080      Group 2: Secure       GR1. NOPP                                      162906.25
          104         16688173        Group 1: MTA        GR2. 1YR/Other                                 204077.79
          105         16688278        Group 1: MTA        GR2. 1YR/Other                                 499910.84
          106         16688585      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           496860.26
          107         16674608      Group 2: Secure       GR1. NOPP                                      562808.31
          108         16670630      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           355662.71
          109         16672344      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              196490
          110         16664131      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           511836.65
          111         16653924      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           332088.26
          112         16649019      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            145087.1
          113         16546557      Group 2: Secure       GR1. NOPP                                      503775.07
          114         16646307      Group 2: Secure       GR1. NOPP                                      308814.55
          115         16644237      Group 2: Secure       GR1. NOPP                                      536017.49
          116         16641131      Group 2: Secure       GR2. SOFTPP/OTHER                                 335236
          117         16640919      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                               90225
          118         16634267      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            594165.7
          119         16633170      Group 2: Secure       GR1. NOPP                                      592440.85
          120         16788446        Group 1: MTA        GR2. 1YR/Other                                 422989.58
          121         16788473      Group 2: Secure       GR2. SOFTPP/OTHER                                 316790
          122         16788493      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288720
          123         16788511      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              215738
          124         16788544      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              247016
          125         16788559      Group 2: Secure       GR1. NOPP                                       351877.5
          126         16788569      Group 2: Secure       GR1. NOPP                                         641600
          127         16788573      Group 2: Secure       GR1. NOPP                                         765910
          128         16788575      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              192480
          129         16788580      Group 2: Secure       GR1. NOPP                                      597410.78
          130         16788585      Group 2: Secure       GR1. NOPP                                         306364
          131         16788591      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332830
          132         16784786      Group 2: Secure       GR1. NOPP                                      191577.75
          133         16784789      Group 2: Secure       GR1. NOPP                                         509671
          134         16784800      Group 2: Secure       GR1. NOPP                                         481200
          135         16784802        Group 1: MTA        GR2. 1YR/Other                                 163721.99
          136         16784811      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
          137         16784827      Group 2: Secure       GR1. NOPP                                      270674.99
          138         16784829      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            676687.5
          139         16784841      Group 2: Secure       GR1. NOPP                                         429070
          140         16784843      Group 2: Secure       GR1. NOPP                                         280700
          141         16784847      Group 2: Secure       GR1. NOPP                                         988465
          142         16784893      Group 2: Secure       GR3. 1YRHARD                                    207236.8
          143         16784898      Group 2: Secure       GR1. NOPP                                         409822
          144         16784908      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              394183
          145         16784925      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              370524
          146         16784926      Group 2: Secure       GR1. NOPP                                      334333.75
          147         16784997      Group 2: Secure       GR2. SOFTPP/OTHER                                 416238
          148         16785020      Group 2: Secure       GR1. NOPP                                         664056
          149         16786220      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              843704
          150         16786236      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              376940
          151         16786291      Group 2: Secure       GR1. NOPP                                         356000
          152         16786295      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            347867.5
          153         16786296      Group 2: Secure       GR1. NOPP                                      496187.38
          154         16786314      Group 2: Secure       GR2. SOFTPP/OTHER                                 769519
          155         16786315      Group 2: Secure       GR1. NOPP                                       469891.8
          156         16784697      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              164410
          157         16784729      Group 2: Secure       GR1. NOPP                                         204510
          158         16784730      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              573430
          159         16784734      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              292730
          160         16784735      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            289722.5
          161         16784738      Group 2: Secure       GR1. NOPP                                       375937.5
          162         16781084      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              130325
          163         16781097      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           219494.96
          164         16781113      Group 2: Secure       GR1. NOPP                                      160299.75
          165         16781125      Group 2: Secure       GR3. 1YRHARD                                      336840
          166         16781131      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              182455
          167         16781157      Group 2: Secure       GR1. NOPP                                         300750
          168         16781188      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           266915.63
          169         16781221      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              319196
          170         16781288      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              560598
          171         16781432      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              341652
          172         16781451      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           210524.99
          173         16784597      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           230825.62
          174         16784625      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              284710
          175         16781072      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              230976
          176         16781073      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              113884
          177         16781076      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300750
          178         16781080      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              196490
          179         16781082      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              270675
          180         16779079      Group 2: Secure       GR1. NOPP                                         572628
          181         16780690      Group 2: Secure       GR2. SOFTPP/OTHER                                 456338
          182         16780739      Group 2: Secure       GR1. NOPP                                         922300
          183         16780773      Group 2: Secure       GR1. NOPP                                         324810
          184         16780781      Group 2: Secure       GR1. NOPP                                         248620
          185         16780813      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              312780
          186         16780837      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              223758
          187         16780856      Group 2: Secure       GR1. NOPP                                         421050
          188         16780886      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           210524.99
          189         16780909      Group 2: Secure       GR1. NOPP                                      571424.99
          190         16780981      Group 2: Secure       GR1. NOPP                                         342855
          191         16781060      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              376940
          192         16778710      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356890
          193         16778711      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              287116
          194         16778755      Group 2: Secure       GR1. NOPP                                         538142
          195         16778771      Group 2: Secure       GR1. NOPP                                         216540
          196         16778779      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              455536
          197         16778783      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              244610
          198         16778796      Group 2: Secure       GR1. NOPP                                       418042.5
          199         16778801      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              231778
          200         16778835      Group 2: Secure       GR2. SOFTPP/OTHER                                 649620
          201         16778848      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              172430
          202         16778851      Group 2: Secure       GR1. NOPP                                        88701.2
          203         16778868      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
          204         16778902        Group 1: MTA        GR2. 1YR/Other                                 162112.76
          205         16778906      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
          206         16779034      Group 2: Secure       GR1. NOPP                                         633580
          207         16779044      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              376940
          208         16779050      Group 2: Secure       GR3. 1YRHARD                                      550172
          209         16776932      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              378945
          210         16776934      Group 2: Secure       GR1. NOPP                                       228770.5
          211         16776948      Group 2: Secure       GR1. NOPP                                         461150
          212         16776960      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              321602
          213         16776962      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            204830.8
          214         16776964      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          215         16776979      Group 2: Secure       GR1. NOPP                                      396488.75
          216         16776999      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           315177.98
          217         16777017      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              413030
          218         16777091      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              364910
          219         16777107      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              469170
          220         16777115        Group 1: MTA        GR2. 1YR/Other                                 467206.63
          221         16777126      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           582953.75
          222         16777166      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
          223         16777178      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              478393
          224         16777183      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              569420
          225         16777192        Group 1: MTA        GR2. 1YR/Other                                 400495.71
          226         16777215      Group 2: Secure       GR3. 1YRHARD                                   248150.83
          227         16777223      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            400919.8
          228         16777233      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              638392
          229         16777240      Group 2: Secure       GR1. NOPP                                         617540
          230         16777244      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280700
          231         16778232        Group 1: MTA        GR2. 1YR/Other                                 408723.66
          232         16778242      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            317792.5
          233         16778278      Group 2: Secure       GR1. NOPP                                         473180
          234         16778330      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              172029
          235         16778333      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              176440
          236         16778367      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              146766
          237         16778371      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              320800
          238         16778380      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            436087.5
          239         16778384      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           473430.63
          240         16778388      Group 2: Secure       GR1. NOPP                                      271756.44
          241         16778394      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              260650
          242         16778429      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              521300
          243         16778459      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332830
          244         16778501      Group 2: Secure       GR1. NOPP                                       280619.8
          245         16778505      Group 2: Secure       GR3. 1YRHARD                                      651625
          246         16778599      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              372930
          247         16778614      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344860
          248         16776748      Group 2: Secure       GR3. 1YRHARD                                      312780
          249         16776749      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              347667
          250         16776760      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300000
          251         16776791      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308770
          252         16776812      Group 2: Secure       GR1. NOPP                                      267354.03
          253         16776822      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            264579.8
          254         16776836      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              409822
          255         16776872        Group 1: MTA        GR2. 1YR/Other                                 622512.97
          256         16776882      Group 2: Secure       GR1. NOPP                                      306063.25
          257         16776892      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            305525.3
          258         16776898      Group 2: Secure       GR1. NOPP                                         276690
          259         16776917      Group 2: Secure       GR1. NOPP                                      338343.75
          260         16776921      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           236690.25
          261         16776926      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              141152
          262         16775560      Group 2: Secure       GR1. NOPP                                      607865.88
          263         16775562      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              244209
          264         16775568      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              408218
          265         16775587        Group 1: MTA        GR2. 1YR/Other                                 383349.03
          266         16775592      Group 2: Secure       GR2. SOFTPP/OTHER                                 212530
          267         16775608      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              501250
          268         16776456      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              128320
          269         16776462      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              260650
          270         16776465        Group 1: MTA        GR2. 1YR/Other                                 310258.87
          271         16776475      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            195487.5
          272         16776485      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            156062.5
          273         16776502      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            394543.9
          274         16776506      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              350474
          275         16776529      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           317991.21
          276         16776532      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              601500
          277         16776550      Group 2: Secure       GR1. NOPP                                       196289.5
          278         16776556      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           519445.38
          279         16776569      Group 2: Secure       GR1. NOPP                                         367316
          280         16776572      Group 2: Secure       GR1. NOPP                                         232580
          281         16776604      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           814531.25
          282         16776605      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              441100
          283         16776662      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              352880
          284         16776688      Group 2: Secure       GR3. 1YRHARD                                   274183.75
          285         16776689      Group 2: Secure       GR1. NOPP                                         320800
          286         16776690      Group 2: Secure       GR1. NOPP                                         216540
          287         16776702        Group 1: MTA        GR2. 1YR/Other                                 344015.83
          288         16776704      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              312780
          289         16775521      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
          290         16775551      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              335236
          291         16628864      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           378031.92
          292         16616543      Group 2: Secure       GR3. 1YRHARD                                   342566.77
          293         16613137      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              447516
          294         16775397      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          295         16775420      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              761900
          296         16775515        Group 1: MTA        GR2. 1YR/Other                                 158677.31
          297         16775285      Group 2: Secure       GR1. NOPP                                         399396
          298         16775316      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           287216.25
          299         16775327      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              250625
          300         16775340      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             77192.5
          301         16775371      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              303156
          302         16775389        Group 1: MTA        GR2. 1YR/Other                                 372966.66
          303         16612750      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           302225.39
          304         16775118      Group 2: Secure       GR3. 1YRHARD                                      480398
          305         16775164      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              290324
          306         16775188      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              485210
          307         16774907      Group 2: Secure       GR2. SOFTPP/OTHER                              293231.25
          308         16774935      Group 2: Secure       GR1. NOPP                                         465160
          309         16774948      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              210926
          310         16774984      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           443906.99
          311         16775043      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              409020
          312         16775052      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           148358.21
          313         16775068      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              461150
          314         16775081      Group 2: Secure       GR2. SOFTPP/OTHER                                 601500
          315         16775096      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              467165
          316         16772585      Group 2: Secure       GR1. NOPP                                         733830
          317         16772617      Group 2: Secure       GR1. NOPP                                         240600
          318         16772631      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              200500
          319         16772635      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              429070
          320         16772679      Group 2: Secure       GR1. NOPP                                         236590
          321         16772694      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          322         16772713      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              340850
          323         16772289      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              272680
          324         16772470      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            325812.5
          325         16772475      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              223357
          326         16772506      Group 2: Secure       GR1. NOPP                                      292917.47
          327         16772522      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           342453.42
          328         16772528      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              733830
          329         16772535      Group 2: Secure       GR1. NOPP                                       160279.7
          330         16772569      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              453130
          331         16771846      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          332         16771847      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              287116
          333         16771904      Group 2: Secure       GR1. NOPP                                      275077.98
          334         16771932        Group 1: MTA        GR2. 1YR/Other                                 249603.76
          335         16771943      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           195374.33
          336         16771947      Group 2: Secure       GR1. NOPP                                       155387.5
          337         16771951      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              498844
          338         16771953      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           297484.71
          339         16771969      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            268629.9
          340         16771975      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              320800
          341         16771989      Group 2: Secure       GR2. SOFTPP/OTHER                                 392980
          342         16772063      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288720
          343         16772084      Group 2: Secure       GR2. SOFTPP/OTHER                                 200500
          344         16771218      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              384960
          345         16771221      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              140350
          346         16771252      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              199698
          347         16771284      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              962400
          348         16771288        Group 1: MTA        GR2. 1YR/Other                                 291304.14
          349         16771291      Group 2: Secure       GR3. 1YRHARD                                   396488.75
          350         16771309      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              509270
          351         16771356      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              340850
          352         16771701      Group 2: Secure       GR1. NOPP                                     1982844.75
          353         16771702      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              252000
          354         16771705      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              220550
          355         16771721      Group 2: Secure       GR1. NOPP                                         303156
          356         16771722      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            419045.6
          357         16771731      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           210846.87
          358         16771743      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           412027.49
          359         16771783      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              641600
          360         16771790      Group 2: Secure       GR1. NOPP                                      352941.75
          361         16771804      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            189472.5
          362         16771825      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              324810
          363         16771826      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            305762.5
          364         16771840      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300750
          365         16770831      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              157192
          366         16770850      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              565410
          367         16770857        Group 1: MTA        GR3. 3YR HARD                                  529872.43
          368         16770877      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           232532.11
          369         16770879      Group 2: Secure       GR1. NOPP                                         648016
          370         16770886      Group 2: Secure       GR1. NOPP                                         392980
          371         16770913      Group 2: Secure       GR1. NOPP                                         601500
          372         16770915      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           471475.75
          373         16770938      Group 2: Secure       GR1. NOPP                                      173683.13
          374         16770994      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           328818.33
          375         16771007      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            272639.9
          376         16771009      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              214936
          377         16771108      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332830
          378         16768108      Group 2: Secure       GR1. NOPP                                         190475
          379         16768117      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           329644.44
          380         16768124      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              320800
          381         16768137      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              303958
          382         16768143      Group 2: Secure       GR1. NOPP                                         352880
          383         16768146      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417040
          384         16768150      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              461150
          385         16768158      Group 2: Secure       GR1. NOPP                                         340850
          386         16768169      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288720
          387         16768194        Group 1: MTA        GR2. 1YR/Other                                 498808.47
          388         16768231        Group 1: MTA        GR2. 1YR/Other                                  565648.8
          389         16768248      Group 2: Secure       GR1. NOPP                                         362504
          390         16768306      Group 2: Secure       GR1. NOPP                                         296740
          391         16768310      Group 2: Secure       GR1. NOPP                                         280700
          392         16768319      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              471175
          393         16768325      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              651625
          394         16768330        Group 1: MTA        GR1. NOPP                                      430970.52
          395         16768366      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396990
          396         16768369      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              615936
          397         16768387      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              200500
          398         16768405      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              469170
          399         16768406      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              199698
          400         16768410      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              789970
          401         16768425      Group 2: Secure       GR3. 1YRHARD                                      286715
          402         16768449      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              437090
          403         16768471      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              498042
          404         16768499      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              473180
          405         16768521      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              461150
          406         16768525      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280700
          407         16768539      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              266264
          408         16770492      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              585460
          409         16770493      Group 2: Secure       GR1. NOPP                                         401000
          410         16770494      Group 2: Secure       GR1. NOPP                                         379346
          411         16770496      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              526914
          412         16770501      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              585460
          413         16770506      Group 2: Secure       GR1. NOPP                                         453130
          414         16770550      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          415         16770554      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              399396
          416         16770608      Group 2: Secure       GR3. 1YRHARD                                      769920
          417         16770708      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1002500
          418         16770709      Group 2: Secure       GR1. NOPP                                         534934
          419         16770714      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           528217.25
          420         16770722      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              252630
          421         16770723      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              526914
          422         16770757      Group 2: Secure       GR1. NOPP                                      417892.13
          423         16770764      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              593480
          424         16770790      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            158595.5
          425         16770794      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              296740
          426         16768010      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              324810
          427         16768016      Group 2: Secure       GR1. NOPP                                         304760
          428         16768020      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           345361.25
          429         16768036      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            232379.5
          430         16765628      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              260650
          431         16765644      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              272680
          432         16765646      Group 2: Secure       GR1. NOPP                                       436087.5
          433         16765660      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              521300
          434         16765662      Group 2: Secure       GR1. NOPP                                         276690
          435         16765665      Group 2: Secure       GR1. NOPP                                         212530
          436         16765667      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              481200
          437         16767850      Group 2: Secure       GR1. NOPP                                         362504
          438         16767862      Group 2: Secure       GR1. NOPP                                         453130
          439         16767894      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           497399.55
          440         16767936      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           233081.25
          441         16765372      Group 2: Secure       GR1. NOPP                                      224357.98
          442         16765383      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              168420
          443         16765402      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          444         16765443      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              376940
          445         16765468      Group 2: Secure       GR1. NOPP                                         304760
          446         16765228      Group 2: Secure       GR1. NOPP                                         406614
          447         16765237      Group 2: Secure       GR1. NOPP                                      614031.25
          448         16765240      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              477190
          449         16765242      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            534853.8
          450         16765244      Group 2: Secure       GR1. NOPP                                         278294
          451         16765259      Group 2: Secure       GR1. NOPP                                         372930
          452         16765269      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           779344.71
          453         16765278      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417040
          454         16765291      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              542954
          455         16765306      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           224409.62
          456         16765312      Group 2: Secure       GR1. NOPP                                       173432.5
          457         16765324      Group 2: Secure       GR3. 1YRHARD                                      537340
          458         16765219      Group 2: Secure       GR1. NOPP                                         409020
          459         16765226      Group 2: Secure       GR1. NOPP                                         311176
          460         16765186      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              310775
          461         16765196      Group 2: Secure       GR1. NOPP                                         396990
          462         16765197      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              232981
          463         16765126      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300750
          464         16765128      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              517290
          465         16765132      Group 2: Secure       GR1. NOPP                                         272680
          466         16765136      Group 2: Secure       GR1. NOPP                                         651625
          467         16765137      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              612728
          468         16765138      Group 2: Secure       GR1. NOPP                                         189272
          469         16765140      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              443105
          470         16765145      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              172430
          471         16765077      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              220550
          472         16732029      Group 2: Secure       GR1. NOPP                                         182856
          473         16732035      Group 2: Secure       GR1. NOPP                                         388970
          474         16732036      Group 2: Secure       GR1. NOPP                                         348870
          475         16732049      Group 2: Secure       GR1. NOPP                                         497240
          476         16732071      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              561400
          477         16732088      Group 2: Secure       GR2. SOFTPP/OTHER                               125312.5
          478         16732098      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           295236.25
          479         16731989      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            371927.5
          480         16731997      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           272579.75
          481         16732027      Group 2: Secure       GR1. NOPP                                         481200
          482         16731938        Group 1: MTA        GR2. 1YR/Other                                  420595.3
          483         16731941      Group 2: Secure       GR1. NOPP                                         300750
          484         16731946      Group 2: Secure       GR1. NOPP                                         280700
          485         16731950      Group 2: Secure       GR1. NOPP                                      288218.75
          486         16731963      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              445110
          487         16731965      Group 2: Secure       GR1. NOPP                                         300750
          488         16721792      Group 2: Secure       GR2. SOFTPP/OTHER                                 364910
          489         16721794      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              633580
          490         16719104      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           390493.79
          491         16719113      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              376940
          492         16719119      Group 2: Secure       GR1. NOPP                                         279898
          493         16719185      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           208419.75
          494         16719022      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              160400
          495         16719043      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           365260.88
          496         16719052      Group 2: Secure       GR1. NOPP                                         529320
          497         16719053      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              501250
          498         16719064      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              413030
          499         16719081      Group 2: Secure       GR1. NOPP                                         224560
          500         16719095      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              201302
          501         16718502      Group 2: Secure       GR1. NOPP                                         501250
          502         16718543      Group 2: Secure       GR1. NOPP                                         493230
          503         16718560        Group 1: MTA        GR2. 1YR/Other                                 151637.78
          504         16718569      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
          505         16718571      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280700
          506         16718574      Group 2: Secure       GR1. NOPP                                         255036
          507         16718579      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            213063.7
          508         16718583      Group 2: Secure       GR1. NOPP                                         160400
          509         16718587      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              457140
          510         16718624      Group 2: Secure       GR1. NOPP                                         350875
          511         16718636      Group 2: Secure       GR1. NOPP                                         370925
          512         16718957      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           167823.51
          513         16718988      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
          514         16718660      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              182455
          515         16718665      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
          516         16718693      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              198094
          517         16718724      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           142856.25
          518         16718738      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           256289.12
          519         16718763      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           190379.81
          520         16718771      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           397850.52
          521         16718784      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1002500
          522         16718795      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           187968.75
          523         16718812      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              371326
          524         16718814      Group 2: Secure       GR1. NOPP                                         270675
          525         16718824      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            125312.5
          526         16718833      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              380950
          527         16718898      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              457140
          528         16718936      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              364910
          529         16718939      Group 2: Secure       GR1. NOPP                                         561400
          530         16718450      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              521300
          531         16718470      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              585460
          532         16718477      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308670
          533         16718484      Group 2: Secure       GR1. NOPP                                         328820
          534         16718358      Group 2: Secure       GR1. NOPP                                      554768.91
          535         16718371      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           374670.12
          536         16718379      Group 2: Secure       GR1. NOPP                                      527665.87
          537         16718256      Group 2: Secure       GR1. NOPP                                      546728.79
          538         16718287      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              902250
          539         16717677        Group 1: MTA        GR2. 1YR/Other                                 389401.82
          540         16717725      Group 2: Secure       GR1. NOPP                                         336840
          541         16717727      Group 2: Secure       GR2. SOFTPP/OTHER                                 358494
          542         16717814      Group 2: Secure       GR1. NOPP                                      966824.03
          543         16717847      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360900
          544         16718142      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              637590
          545         16718182      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           759793.19
          546         16718207      Group 2: Secure       GR1. NOPP                                       192963.1
          547         16718208      Group 2: Secure       GR2. SOFTPP/OTHER                                 437090
          548         16718222      Group 2: Secure       GR1. NOPP                                      775269.66
          549         16717534      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              228570
          550         16717545      Group 2: Secure       GR3. 1YRHARD                                      264660
          551         16717588      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              224560
          552         16717616      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           167234.68
          553         16717639      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           167234.68
          554         16717237      Group 2: Secure       GR1. NOPP                                         252630
          555         16717270      Group 2: Secure       GR3. 1YRHARD                                      352078
          556         16717377      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           450247.46
          557         16717382      Group 2: Secure       GR1. NOPP                                         360900
          558         16717387      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           301504.92
          559         16717470      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           167235.69
          560         16717182      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            152299.8
          561         16717202      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              194084
          562         16715140      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           210524.99
          563         16715144      Group 2: Secure       GR1. NOPP                                         300750
          564         16715178      Group 2: Secure       GR1. NOPP                                      241203.81
          565         16715182      Group 2: Secure       GR1. NOPP                                         737840
          566         16715183      Group 2: Secure       GR1. NOPP                                         388970
          567         16715242      Group 2: Secure       GR1. NOPP                                         306364
          568         16715244      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              209322
          569         16715256      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              189574
          570         16715261      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            211527.5
          571         16715309        Group 1: MTA        GR2. 1YR/Other                                 648451.01
          572         16717156      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           280198.75
          573         16717160        Group 1: MTA        GR2. 1YR/Other                                 387075.37
          574         16715132      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              509270
          575         16714961      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            169943.8
          576         16714969      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              264660
          577         16714034      Group 2: Secure       GR1. NOPP                                         212530
          578         16714089      Group 2: Secure       GR1. NOPP                                         332830
          579         16714097      Group 2: Secure       GR2. SOFTPP/OTHER                                 344860
          580         16714116      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              304760
          581         16714120      Group 2: Secure       GR1. NOPP                                         196490
          582         16714121      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              153984
          583         16714124      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           220148.99
          584         16714126      Group 2: Secure       GR1. NOPP                                         244610
          585         16714127      Group 2: Secure       GR1. NOPP                                      516788.75
          586         16714130      Group 2: Secure       GR1. NOPP                                       418042.5
          587         16714169      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           213532.49
          588         16714170      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            218063.8
          589         16714187      Group 2: Secure       GR1. NOPP                                         461150
          590         16714194      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              326414
          591         16715032      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            406012.5
          592         16715037      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              453130
          593         16715056      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344860
          594         16714760      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                          1409765.62
          595         16714761        Group 1: MTA        GR2. 1YR/Other                                 501202.75
          596         16714901      Group 2: Secure       GR1. NOPP                                         280700
          597         16713946      Group 2: Secure       GR1. NOPP                                         962400
          598         16713978      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            291727.5
          599         16713730      Group 2: Secure       GR1. NOPP                                      603008.12
          600         16713739      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          601         16713759      Group 2: Secure       GR1. NOPP                                         328820
          602         16713867      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              163207
          603         16711311      Group 2: Secure       GR2. SOFTPP/OTHER                                 544558
          604         16711325      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              404925
          605         16713533      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
          606         16713587      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              212530
          607         16713618      Group 2: Secure       GR1. NOPP                                      148174.52
          608         16713693      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            385962.5
          609         16711095      Group 2: Secure       GR1. NOPP                                      849969.62
          610         16711120      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            275687.5
          611         16711139      Group 2: Secure       GR1. NOPP                                      449019.75
          612         16711141        Group 1: MTA        GR1. NOPP                                      466287.73
          613         16711149      Group 2: Secure       GR2. SOFTPP/OTHER                                 185262
          614         16711152      Group 2: Secure       GR1. NOPP                                       518292.5
          615         16711160        Group 1: MTA        GR1. NOPP                                      299391.14
          616         16711166      Group 2: Secure       GR1. NOPP                                      440069.43
          617         16711167      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              317592
          618         16711172      Group 2: Secure       GR1. NOPP                                       255637.5
          619         16711205      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              501250
          620         16711216      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300000
          621         16711278      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              268670
          622         16711295      Group 2: Secure       GR1. NOPP                                       207076.4
          623         16711302      Group 2: Secure       GR1. NOPP                                      460849.25
          624         16711225      Group 2: Secure       GR2. SOFTPP/OTHER                                 577440
          625         16711239      Group 2: Secure       GR1. NOPP                                         182455
          626         16711243      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              533330
          627         16711246      Group 2: Secure       GR1. NOPP                                      250123.75
          628         16711249      Group 2: Secure       GR2. SOFTPP/OTHER                              427566.25
          629         16710874      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            416037.5
          630         16710896      Group 2: Secure       GR2. SOFTPP/OTHER                                 263056
          631         16710946      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              336840
          632         16711011      Group 2: Secure       GR2. SOFTPP/OTHER                                 469170
          633         16711034      Group 2: Secure       GR1. NOPP                                         862150
          634         16711065      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              651625
          635         16711070      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              425060
          636         16710094      Group 2: Secure       GR1. NOPP                                      703454.25
          637         16710135      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360900
          638         16710704      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              250625
          639         16710725      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              320800
          640         16710230      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              437090
          641         16710238      Group 2: Secure       GR1. NOPP                                         585460
          642         16708378        Group 1: MTA        GR2. 1YR/Other                                 598982.86
          643         16708381        Group 1: MTA        GR2. 1YR/Other                                 622942.18
          644         16709444      Group 2: Secure       GR1. NOPP                                      521703.48
          645         16709446      Group 2: Secure       GR1. NOPP                                      532658.69
          646         16709472        Group 1: MTA        GR2. 1YR/Other                                 349007.35
          647         16709478      Group 2: Secure       GR1. NOPP                                         601500
          648         16709482      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           471325.38
          649         16709493      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           555436.12
          650         16709521      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            335837.5
          651         16707980      Group 2: Secure       GR1. NOPP                                         230976
          652         16709549      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              573029
          653         16709601      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              187668
          654         16709608        Group 1: MTA        GR2. 1YR/Other                                 638915.05
          655         16709630      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              372930
          656         16709632      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              170024
          657         16708116      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           256480.19
          658         16709712      Group 2: Secure       GR3. 1YRHARD                                      230174
          659         16709716      Group 2: Secure       GR3. 1YRHARD                                      761900
          660         16709722        Group 1: MTA        GR2. 1YR/Other                                  582608.3
          661         16709756        Group 1: MTA        GR2. 1YR/Other                                  500803.7
          662         16709765      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            182912.8
          663         16708172      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           170450.43
          664         16708178      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           171148.81
          665         16709873      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           221743.98
          666         16708195      Group 2: Secure       GR1. NOPP                                         295537
          667         16708212      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              545360
          668         16708237      Group 2: Secure       GR1. NOPP                                         409020
          669         16708248      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           805909.75
          670         16709920        Group 1: MTA        GR2. 1YR/Other                                 304414.38
          671         16709948      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              279898
          672         16709988      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           502507.81
          673         16710049      Group 2: Secure       GR1. NOPP                                      373381.13
          674         16710053      Group 2: Secure       GR1. NOPP                                         404208
          675         16710066      Group 2: Secure       GR1. NOPP                                         180450
          676         16708325      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              216540
          677         16708345      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              212530
          678         16707057      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              407416
          679         16707088      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           196902.71
          680         16707141      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              200500
          681         16707148      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                           143608.13
          682         16707170      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           470347.68
          683         16707194      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              338444
          684         16707205      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              478393
          685         16707206      Group 2: Secure       GR2. SOFTPP/OTHER                                 584658
          686         16707221      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              589470
          687         16707222      Group 2: Secure       GR2. SOFTPP/OTHER                              195224.24
          688         16707755      Group 2: Secure       GR2. SOFTPP/OTHER                                 681700
          689         16707818      Group 2: Secure       GR1. NOPP                                       167598.5
          690         16707910      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              421050
          691         16707927      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            187587.8
          692         16706605      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            177963.8
          693         16706798      Group 2: Secure       GR2. SOFTPP/OTHER                                 660046
          694         16706697      Group 2: Secure       GR2. SOFTPP/OTHER                                 295136
          695         16704555      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              196490
          696         16706527      Group 2: Secure       GR1. NOPP                                         501250
          697         16706532      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              112280
          698         16706536      Group 2: Secure       GR1. NOPP                                         151578
          699         16704659      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208520
          700         16704728      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              298344
          701         16706412        Group 1: MTA        GR2. 1YR/Other                                 490827.53
          702         16704135      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              392980
          703         16704172      Group 2: Secure       GR1. NOPP                                        1002500
          704         16704194      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           244420.25
          705         16704265      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              295938
          706         16704298      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           257284.46
          707         16704393      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
          708         16697911      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208520
          709         16697919      Group 2: Secure       GR3. 1YRHARD                                      244610
          710         16697860      Group 2: Secure       GR1. NOPP                                      187367.25
          711         16697864      Group 2: Secure       GR1. NOPP                                       410022.5
          712         16697872      Group 2: Secure       GR2. SOFTPP/OTHER                                 252630
          713         16697720      Group 2: Secure       GR1. NOPP                                      277384.38
          714         16697767      Group 2: Secure       GR1. NOPP                                      348118.12
          715         16697772      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              429070
          716         16697839      Group 2: Secure       GR1. NOPP                                         802000
          717         16848938      Group 2: Secure       GR3. 1YRHARD                                      296800
          718         16839530      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              296000
          719         16839548        Group 1: MTA        GR3. 3YR HARD                                     304000
          720         16839594      Group 2: Secure       GR1. NOPP                                         752000
          721         16848829      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              382500
          722         16848833      Group 2: Secure       GR3. 1YRHARD                                      430000
          723         16845468      Group 2: Secure       GR3. 1YRHARD                                      262400
          724         16847252      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280000
          725         16847296      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              520000
          726         16839494      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              636000
          727         16834994      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              279920
          728         16834996        Group 1: MTA        GR3. 3YR HARD                                     408000
          729         16835000      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300000
          730         16835064        Group 1: MTA        GR3. 3YR HARD                                     436000
          731         16835082      Group 2: Secure       GR2. SOFTPP/OTHER                                 520000
          732         16835095      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              279920
          733         16835103      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396000
          734         16835129      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              320000
          735         16835147      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              752000
          736         16834926        Group 1: MTA        GR1. NOPP                                      462894.26
          737         16838357        Group 1: MTA        GR3. 3YR HARD                                     740000
          738         16838365        Group 1: MTA        GR3. 3YR HARD                                     164000
          739         16838372      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              268000
          740         16838253        Group 1: MTA        GR3. 3YR HARD                                     628000
          741         16838446      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              196000
          742         16838465      Group 2: Secure       GR3. 1YRHARD                                      156000
          743         16838472        Group 1: MTA        GR2. 1YR/Other                                    500000
          744         16834985      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              206080
          745         16718037      Group 2: Secure       GR3. 1YRHARD                                      353350
          746         16718050      Group 2: Secure       GR3. 1YRHARD                                      654400
          747         16721473      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360098
          748         16709385      Group 2: Secure       GR2. SOFTPP/OTHER                                 466000
          749         16714655        Group 1: MTA        GR3. 3YR HARD                                     216000
          750         16716308      Group 2: Secure       GR1. NOPP                                         368000
          751         16832748        Group 1: MTA        GR3. 3YR HARD                                     440000
          752         16832750      Group 2: Secure       GR3. 1YRHARD                                      292000
          753         16832543      Group 2: Secure       GR1. NOPP                                         388000
          754         16832545        Group 1: MTA        GR2. 1YR/Other                                    743920
          755         16832553      Group 2: Secure       GR1. NOPP                                         247500
          756         16832569      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              556000
          757         16832597      Group 2: Secure       GR3. 1YRHARD                                      208000
          758         16832634      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356000
          759         16832656      Group 2: Secure       GR1. NOPP                                         551200
          760         16832679      Group 2: Secure       GR3. 1YRHARD                                      352000
          761         16832682      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              268800
          762         16832702      Group 2: Secure       GR3. 1YRHARD                                     1055000
          763         16832713        Group 1: MTA        GR2. 1YR/Other                                    311250
          764         16832723      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              300000
          765         16832535        Group 1: MTA        GR2. 1YR/Other                                    260000
          766         16832539      Group 2: Secure       GR1. NOPP                                         312000
          767         16825909      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              228000
          768         16826079        Group 1: MTA        GR3. 3YR HARD                                     299920
          769         16825921      Group 2: Secure       GR2. SOFTPP/OTHER                                 412640
          770         16826093        Group 1: MTA        GR3. 3YR HARD                                     432000
          771         16826121      Group 2: Secure       GR3. 1YRHARD                                      524000
          772         16825965      Group 2: Secure       GR1. NOPP                                         684000
          773         16826135      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              408000
          774         16826166      Group 2: Secure       GR2. SOFTPP/OTHER                                 648000
          775         16826167      Group 2: Secure       GR2. SOFTPP/OTHER                                 244000
          776         16826176      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              184000
          777         16832507      Group 2: Secure       GR3. 1YRHARD                                      452000
          778         16832521        Group 1: MTA        GR3. 3YR HARD                                     401250
          779         16832531      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208000
          780         16826070        Group 1: MTA        GR3. 3YR HARD                                     157500
          781         16826072      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396000
          782         16826036        Group 1: MTA        GR2. 1YR/Other                                    412000
          783         16825989      Group 2: Secure       GR3. 1YRHARD                                      376800
          784         16825993      Group 2: Secure       GR3. 1YRHARD                                      340000
          785         16826001      Group 2: Secure       GR1. NOPP                                         370800
          786         16826005      Group 2: Secure       GR3. 1YRHARD                                      528000
          787         16823604      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              640000
          788         16823621      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              649961
          789         16825972        Group 1: MTA        GR2. 1YR/Other                                    608000
          790         16825974      Group 2: Secure       GR3. 1YRHARD                                      380000
          791         16823377        Group 1: MTA        GR3. 3YR HARD                                     975000
          792         16823378      Group 2: Secure       GR3. 1YRHARD                                      275000
          793         16823381      Group 2: Secure       GR3. 1YRHARD                                      559920
          794         16823396        Group 1: MTA        GR3. 3YR HARD                                     300000
          795         16823416      Group 2: Secure       GR2. SOFTPP/OTHER                                 139992
          796         16823419        Group 1: MTA        GR3. 3YR HARD                                     169792
          797         16823428        Group 1: MTA        GR2. 1YR/Other                                    347200
          798         16823450      Group 2: Secure       GR3. 1YRHARD                                      428000
          799         16823454        Group 1: MTA        GR3. 3YR HARD                                     300000
          800         16823457      Group 2: Secure       GR2. SOFTPP/OTHER                                 248000
          801         16823467      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              284000
          802         16823476      Group 2: Secure       GR1. NOPP                                         192000
          803         16818862      Group 2: Secure       GR1. NOPP                                         456000
          804         16818910        Group 1: MTA        GR2. 1YR/Other                                    704000
          805         16818913      Group 2: Secure       GR1. NOPP                                         178000
          806         16818928      Group 2: Secure       GR1. NOPP                                         340800
          807         16818930      Group 2: Secure       GR2. SOFTPP/OTHER                                 596000
          808         16818948      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396000
          809         16818950      Group 2: Secure       GR3. 1YRHARD                                      352000
          810         16823372      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              239000
          811         16823373        Group 1: MTA        GR3. 3YR HARD                                     438440
          812         16823519      Group 2: Secure       GR3. 1YRHARD                                      201721
          813         16823528        Group 1: MTA        GR3. 3YR HARD                                     291200
          814         16823544      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              520000
          815         16818798      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              540000
          816         16818815        Group 1: MTA        GR3. 3YR HARD                                     396000
          817         16818817      Group 2: Secure       GR1. NOPP                                         322400
          818         16812658        Group 1: MTA        GR3. 3YR HARD                                     208000
          819         16812638      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              520000
          820         16812645      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              230328
          821         16812629        Group 1: MTA        GR3. 3YR HARD                                     641250
          822         16812412        Group 1: MTA        GR3. 3YR HARD                                     450000
          823         16812427      Group 2: Secure       GR2. SOFTPP/OTHER                                 645000
          824         16812430      Group 2: Secure       GR3. 1YRHARD                                      388000
          825         16812435      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417000
          826         16812443        Group 1: MTA        GR2. 1YR/Other                                    232772
          827         16812454      Group 2: Secure       GR3. 1YRHARD                                      220000
          828         16812475      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              408000
          829         16812477        Group 1: MTA        GR1. NOPP                                         105499
          830         16812479      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              240000
          831         16812515        Group 1: MTA        GR2. 1YR/Other                                    412000
          832         16812578      Group 2: Secure       GR3. 1YRHARD                                      436400
          833         16802894      Group 2: Secure       GR3. 1YRHARD                                      719200
          834         16803080      Group 2: Secure       GR1. NOPP                                         520000
          835         16803096      Group 2: Secure       GR3. 1YRHARD                                      536000
          836         16803105        Group 1: MTA        GR2. 1YR/Other                                    426400
          837         16805731      Group 2: Secure       GR3. 1YRHARD                                      192800
          838         16806621      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360000
          839         16806628      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              452000
          840         16806634      Group 2: Secure       GR3. 1YRHARD                                      532000
          841         16805746        Group 1: MTA        GR2. 1YR/Other                                    640000
          842         16808263      Group 2: Secure       GR3. 1YRHARD                                      900000
          843         16803129        Group 1: MTA        GR2. 1YR/Other                                    504000
          844         16803137      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              154000
          845         16802913        Group 1: MTA        GR3. 3YR HARD                                     500000
          846         16802918        Group 1: MTA        GR3. 3YR HARD                                     251920
          847         16802975      Group 2: Secure       GR1. NOPP                                         435500
          848         16803152      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              168400
          849         16808182      Group 2: Secure       GR3. 1YRHARD                                      680000
          850         16808304      Group 2: Secure       GR1. NOPP                                         235200
          851         16808310      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344000
          852         16808322      Group 2: Secure       GR2. SOFTPP/OTHER                                 784000
          853         16808329      Group 2: Secure       GR3. 1YRHARD                                      370400
          854         16803171      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              563588
          855         16803187      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              456300
          856         16803192      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              193600
          857         16802934        Group 1: MTA        GR3. 3YR HARD                                     365000
          858         16803199      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              240000
          859         16803201      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              236000
          860         16802948      Group 2: Secure       GR3. 1YRHARD                                      471200
          861         16803239      Group 2: Secure       GR3. 1YRHARD                                      360000
          862         16803257      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              304000
          863         16802962      Group 2: Secure       GR1. NOPP                                         292000
          864         16803262      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208000
          865         16803266      Group 2: Secure       GR2. SOFTPP/OTHER                                 240800
          866         16808336      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              452000
          867         16806459      Group 2: Secure       GR3. 1YRHARD                                      332000
          868         16805696        Group 1: MTA        GR3. 3YR HARD                                     500000
          869         16806496      Group 2: Secure       GR1. NOPP                                         488000
          870         16806514      Group 2: Secure       GR3. 1YRHARD                                      608000
          871         16808385      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              664000
          872         16808393      Group 2: Secure       GR1. NOPP                                         228000
          873         16808397      Group 2: Secure       GR2. SOFTPP/OTHER                                 996000
          874         16808416        Group 1: MTA        GR3. 3YR HARD                                     424000
          875         16808419      Group 2: Secure       GR3. 1YRHARD                                      204000
          876         16808436      Group 2: Secure       GR3. 1YRHARD                                      229000
          877         16806535      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              388000
          878         16806536      Group 2: Secure       GR3. 1YRHARD                                      368000
          879         16806561      Group 2: Secure       GR3. 1YRHARD                                      373600
          880         16806564      Group 2: Secure       GR3. 1YRHARD                                      376000
          881         16806584      Group 2: Secure       GR3. 1YRHARD                                      278400
          882         16806600      Group 2: Secure       GR1. NOPP                                         318466
          883         16806601      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              400000
          884         16806606      Group 2: Secure       GR1. NOPP                                        1750000
          885         16806613        Group 1: MTA        GR3. 3YR HARD                                     240000
          886         16808442      Group 2: Secure       GR3. 1YRHARD                                      596000
          887         16808445        Group 1: MTA        GR3. 3YR HARD                                     448000
          888         16808449        Group 1: MTA        GR2. 1YR/Other                                    228000
          889         16808456      Group 2: Secure       GR1. NOPP                                         448000
          890         16812403      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              325000
          891         16787224      Group 2: Secure       GR3. 1YRHARD                                      276000
          892         16787229      Group 2: Secure       GR1. NOPP                                         412000
          893         16787014      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396000
          894         16787240      Group 2: Secure       GR1. NOPP                                         326800
          895         16787246      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              200000
          896         16787251      Group 2: Secure       GR2. SOFTPP/OTHER                                 800000
          897         16787260      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              340000
          898         16787261      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              525000
          899         16790170      Group 2: Secure       GR3. 1YRHARD                                      360000
          900         16790176      Group 2: Secure       GR1. NOPP                                         327000
          901         16790183        Group 1: MTA        GR3. 3YR HARD                                     172000
          902         16790191      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              219200
          903         16790199      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              296000
          904         16790214      Group 2: Secure       GR3. 1YRHARD                                      311250
          905         16790117      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              399200
          906         16790228      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              412000
          907         16790123        Group 1: MTA        GR3. 3YR HARD                                     541600
          908         16790252      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              338000
          909         16790264      Group 2: Secure       GR2. SOFTPP/OTHER                              260649.99
          910         16790272      Group 2: Secure       GR1. NOPP                                         799999
          911         16790277      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308000
          912         16790293      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              800000
          913         16790304      Group 2: Secure       GR3. 1YRHARD                                      470400
          914         16790331      Group 2: Secure       GR3. 1YRHARD                                      378400
          915         16790156        Group 1: MTA        GR1. NOPP                                        1500000
          916         16790339      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              536000
          917         16797973      Group 2: Secure       GR2. SOFTPP/OTHER                                 210800
          918         16797990      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417000
          919         16797995      Group 2: Secure       GR2. SOFTPP/OTHER                                 269700
          920         16797877        Group 1: MTA        GR3. 3YR HARD                                     176000
          921         16798000        Group 1: MTA        GR3. 3YR HARD                                     428000
          922         16798001      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              312800
          923         16798002      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              298400
          924         16798004      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              207000
          925         16798005      Group 2: Secure       GR2. SOFTPP/OTHER                                 200000
          926         16798010        Group 1: MTA        GR2. 1YR/Other                                    639200
          927         16798029        Group 1: MTA        GR3. 3YR HARD                                     595000
          928         16798032        Group 1: MTA        GR3. 3YR HARD                                     437600
          929         16798038      Group 2: Secure       GR2. SOFTPP/OTHER                                 591200
          930         16798043        Group 1: MTA        GR3. 3YR HARD                                     735000
          931         16798051      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              216000
          932         16798071        Group 1: MTA        GR3. 3YR HARD                                     276000
          933         16798100      Group 2: Secure       GR1. NOPP                                         287600
          934         16798105      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396000
          935         16798130      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              504000
          936         16799244      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              215120
          937         16799246      Group 2: Secure       GR3. 1YRHARD                                      506106
          938         16799264      Group 2: Secure       GR3. 1YRHARD                                      296000
          939         16799276        Group 1: MTA        GR3. 3YR HARD                                     650000
          940         16801267        Group 1: MTA        GR3. 3YR HARD                                     228000
          941         16801313      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              198104
          942         16801316      Group 2: Secure       GR3. 1YRHARD                                      520000
          943         16801334        Group 1: MTA        GR3. 3YR HARD                                     260000
          944         16801186        Group 1: MTA        GR3. 3YR HARD                                     207920
          945         16801348      Group 2: Secure       GR3. 1YRHARD                                      527920
          946         16801356      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              352000
          947         16801362        Group 1: MTA        GR3. 3YR HARD                                     200000
          948         16801366      Group 2: Secure       GR3. 1YRHARD                                      264000
          949         16801392      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              284000
          950         16803006      Group 2: Secure       GR3. 1YRHARD                                      560000
          951         16803035      Group 2: Secure       GR2. SOFTPP/OTHER                                 240000
          952         16803047      Group 2: Secure       GR3. 1YRHARD                                      180000
          953         16803053      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              296000
          954         16785067        Group 1: MTA        GR3. 3YR HARD                                     524000
          955         16785229      Group 2: Secure       GR3. 1YRHARD                                      399108
          956         16785075      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308000
          957         16785261      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              345600
          958         16785271      Group 2: Secure       GR3. 1YRHARD                                      443200
          959         16785275      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              151600
          960         16785088        Group 1: MTA        GR2. 1YR/Other                                    252000
          961         16785284      Group 2: Secure       GR1. NOPP                                         568424
          962         16785289      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              403200
          963         16785098      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              226500
          964         16787034      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              576000
          965         16787049      Group 2: Secure       GR3. 1YRHARD                                      356000
          966         16787066      Group 2: Secure       GR3. 1YRHARD                                      315000
          967         16787072      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              550000
          968         16787077      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              244800
          969         16787089      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              247920
          970         16787101        Group 1: MTA        GR3. 3YR HARD                                     446400
          971         16787103      Group 2: Secure       GR3. 1YRHARD                                      271280
          972         16787125      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              224000
          973         16787135        Group 1: MTA        GR2. 1YR/Other                                    328000
          974         16787145      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              650000
          975         16787153      Group 2: Secure       GR1. NOPP                                         316000
          976         16787222      Group 2: Secure       GR3. 1YRHARD                                      328000
          977         16778154      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              194400
          978         16777849        Group 1: MTA        GR2. 1YR/Other                                    356000
          979         16778164        Group 1: MTA        GR3. 3YR HARD                                     328000
          980         16778172      Group 2: Secure       GR2. SOFTPP/OTHER                                 380792
          981         16778175      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              219000
          982         16778191        Group 1: MTA        GR1. NOPP                                         240000
          983         16778212      Group 2: Secure       GR3. 1YRHARD                                      368000
          984         16778219      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              109600
          985         16780407      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              626932
          986         16780519      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              276000
          987         16780521      Group 2: Secure       GR1. NOPP                                         292000
          988         16785057      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              276690
          989         16785173        Group 1: MTA        GR1. NOPP                                         240000
          990         16785189      Group 2: Secure       GR3. 1YRHARD                                      184800
          991         16785194      Group 2: Secure       GR1. NOPP                                         784000
          992         16785195      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288000
          993         16785205      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              625920
          994         16780552        Group 1: MTA        GR3. 3YR HARD                                     358000
          995         16780434      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              272000
          996         16780580      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              280000
          997         16780587      Group 2: Secure       GR3. 1YRHARD                                      345000
          998         16780591      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356000
          999         16780602      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              260000
         1000         16780607      Group 2: Secure       GR3. 1YRHARD                                      256255
         1001         16780614        Group 1: MTA        GR3. 3YR HARD                                     236000
         1002         16780638      Group 2: Secure       GR3. 1YRHARD                                      656000
         1003         16780649      Group 2: Secure       GR3. 1YRHARD                                      304000
         1004         16780670      Group 2: Secure       GR1. NOPP                                         240136
         1005         16780680      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              551200
         1006         16785115      Group 2: Secure       GR3. 1YRHARD                                      531200
         1007         16785124      Group 2: Secure       GR2. SOFTPP/OTHER                                 276544
         1008         16785142        Group 1: MTA        GR3. 3YR HARD                                     235348
         1009         16785056      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              421050
         1010         16777841      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              622350
         1011         16778122        Group 1: MTA        GR2. 1YR/Other                                    296000
         1012         16778123      Group 2: Secure       GR3. 1YRHARD                                      482200
         1013         16778142      Group 2: Secure       GR3. 1YRHARD                                    445521.6
         1014         16778143      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              380000
         1015         16778149        Group 1: MTA        GR3. 3YR HARD                                     273750
         1016         16778067        Group 1: MTA        GR3. 3YR HARD                                     157600
         1017         16778089      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              440000
         1018         16776371        Group 1: MTA        GR3. 3YR HARD                                     470400
         1019         16776374      Group 2: Secure       GR2. SOFTPP/OTHER                              250223.99
         1020         16776429        Group 1: MTA        GR3. 3YR HARD                                     496000
         1021         16776439      Group 2: Secure       GR3. 1YRHARD                                      504000
         1022         16776288        Group 1: MTA        GR3. 3YR HARD                                     520000
         1023         16775800      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              256000
         1024         16775822      Group 2: Secure       GR2. SOFTPP/OTHER                                 144360
         1025         16775826      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              448000
         1026         16775833      Group 2: Secure       GR2. SOFTPP/OTHER                                 692000
         1027         16775868      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              740000
         1028         16775669      Group 2: Secure       GR3. 1YRHARD                                      345000
         1029         16775783        Group 1: MTA        GR2. 1YR/Other                                    399200
         1030         16775789        Group 1: MTA        GR3. 3YR HARD                                     500000
         1031         16775676        Group 1: MTA        GR3. 3YR HARD                                     312000
         1032         16776349      Group 2: Secure       GR3. 1YRHARD                                      292000
         1033         16776242        Group 1: MTA        GR3. 3YR HARD                                     523120
         1034         16776352        Group 1: MTA        GR2. 1YR/Other                                    448000
         1035         16767486      Group 2: Secure       GR1. NOPP                                         191920
         1036         16767502      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              520000
         1037         16772946      Group 2: Secure       GR1. NOPP                                         360000
         1038         16772949      Group 2: Secure       GR1. NOPP                                         140000
         1039         16772967      Group 2: Secure       GR3. 1YRHARD                                      472000
         1040         16772976      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              218552
         1041         16772982        Group 1: MTA        GR3. 3YR HARD                                     384000
         1042         16772988      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308000
         1043         16773024      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              531200
         1044         16773028      Group 2: Secure       GR3. 1YRHARD                                      432000
         1045         16773035      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              316000
         1046         16773084        Group 1: MTA        GR3. 3YR HARD                                     288000
         1047         16773092        Group 1: MTA        GR3. 3YR HARD                                     500000
         1048         16773112      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              340000
         1049         16773124      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              440000
         1050         16773144      Group 2: Secure       GR2. SOFTPP/OTHER                                 190000
         1051         16773154      Group 2: Secure       GR1. NOPP                                         388000
         1052         16773057      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              247000
         1053         16773074      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              180000
         1054         16773185      Group 2: Secure       GR1. NOPP                                         436000
         1055         16773190      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              207200
         1056         16773195        Group 1: MTA        GR3. 3YR HARD                                     332000
         1057         16773217      Group 2: Secure       GR3. 1YRHARD                                      624000
         1058         16773240      Group 2: Secure       GR3. 1YRHARD                                      416000
         1059         16773251        Group 1: MTA        GR3. 3YR HARD                                     292000
         1060         16773254      Group 2: Secure       GR2. SOFTPP/OTHER                                 332000
         1061         16772851      Group 2: Secure       GR1. NOPP                                         148370
         1062         16773261      Group 2: Secure       GR3. 1YRHARD                                      400000
         1063         16773269      Group 2: Secure       GR3. 1YRHARD                                      205600
         1064         16773270      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              529600
         1065         16773274      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              680000
         1066         16773277      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              696000
         1067         16773294      Group 2: Secure       GR2. SOFTPP/OTHER                                 352000
         1068         16773296      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              268000
         1069         16773298      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                             1000000
         1070         16773302      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              520000
         1071         16773313        Group 1: MTA        GR1. NOPP                                         107000
         1072         16775737      Group 2: Secure       GR3. 1YRHARD                                      335190
         1073         16775740      Group 2: Secure       GR3. 1YRHARD                                      452000
         1074         16775644        Group 1: MTA        GR3. 3YR HARD                                   502225.3
         1075         16775647      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1000000
         1076         16775756      Group 2: Secure       GR3. 1YRHARD                                      648000
         1077         16767350        Group 1: MTA        GR3. 3YR HARD                                     348000
         1078         16767352        Group 1: MTA        GR3. 3YR HARD                                     480000
         1079         16767365      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              500000
         1080         16767381      Group 2: Secure       GR1. NOPP                                         700000
         1081         16766934      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              521300
         1082         16767428      Group 2: Secure       GR3. 1YRHARD                                      108000
         1083         16767441      Group 2: Secure       GR2. SOFTPP/OTHER                                 397500
         1084         16767442        Group 1: MTA        GR3. 3YR HARD                                     472500
         1085         16766945        Group 1: MTA        GR2. 1YR/Other                                 501881.38
         1086         16731203        Group 1: MTA        GR3. 3YR HARD                                  381469.44
         1087         16731430      Group 2: Secure       GR1. NOPP                                         175000
         1088         16764867      Group 2: Secure       GR3. 1YRHARD                                      389616
         1089         16764877        Group 1: MTA        GR3. 3YR HARD                                     384440
         1090         16764895      Group 2: Secure       GR3. 1YRHARD                                      268000
         1091         16764907      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              376000
         1092         16764914      Group 2: Secure       GR3. 1YRHARD                                      682240
         1093         16764923        Group 1: MTA        GR3. 3YR HARD                                     256000
         1094         16765010      Group 2: Secure       GR3. 1YRHARD                                      648000
         1095         16765015      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356000
         1096         16765023        Group 1: MTA        GR1. NOPP                                         486800
         1097         16764990        Group 1: MTA        GR3. 3YR HARD                                     417000
         1098         16730305      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              292000
         1099         16731325      Group 2: Secure       GR1. NOPP                                         980000
         1100         16731327      Group 2: Secure       GR3. 1YRHARD                                      356000
         1101         16731335      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              271200
         1102         16731343      Group 2: Secure       GR1. NOPP                                         316000
         1103         16731347      Group 2: Secure       GR3. 1YRHARD                                      521250
         1104         16731357      Group 2: Secure       GR1. NOPP                                         332000
         1105         16731383      Group 2: Secure       GR2. SOFTPP/OTHER                                 287200
         1106         16730342      Group 2: Secure       GR2. SOFTPP/OTHER                              200299.49
         1107         16730356      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              178000
         1108         16730367      Group 2: Secure       GR2. SOFTPP/OTHER                                 278450
         1109         16730372      Group 2: Secure       GR3. 1YRHARD                                      485600
         1110         16731169        Group 1: MTA        GR3. 3YR HARD                                     198400
         1111         16731183        Group 1: MTA        GR3. 3YR HARD                                  287313.68
         1112         16731713      Group 2: Secure       GR1. NOPP                                      287466.88
         1113         16731715      Group 2: Secure       GR1. NOPP                                      483191.19
         1114         16731728      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           335024.47
         1115         16731744        Group 1: MTA        GR2. 1YR/Other                                 402571.02
         1116         16731748      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              769920
         1117         16731757      Group 2: Secure       GR1. NOPP                                       418042.5
         1118         16731769      Group 2: Secure       GR1. NOPP                                         461150
         1119         16731779      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              260650
         1120         16731824      Group 2: Secure       GR1. NOPP                                       530547.2
         1121         16731827      Group 2: Secure       GR1. NOPP                                      234972.53
         1122         16731831      Group 2: Secure       GR1. NOPP                                         152380
         1123         16731834      Group 2: Secure       GR1. NOPP                                         561400
         1124         16731836      Group 2: Secure       GR1. NOPP                                      869919.38
         1125         16731838      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           232479.75
         1126         16731846      Group 2: Secure       GR1. NOPP                                         617540
         1127         16731852      Group 2: Secure       GR1. NOPP                                      582909.37
         1128         16731864      Group 2: Secure       GR2. SOFTPP/OTHER                                 398594
         1129         16731865      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              376940
         1130         16731866      Group 2: Secure       GR1. NOPP                                         521300
         1131         16731868      Group 2: Secure       GR1. NOPP                                         311978
         1132         16731876      Group 2: Secure       GR1. NOPP                                         481200
         1133         16731888      Group 2: Secure       GR1. NOPP                                         328820
         1134         16731891      Group 2: Secure       GR1. NOPP                                         390975
         1135         16731908      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              304760
         1136         16731915      Group 2: Secure       GR1. NOPP                                         332830
         1137         16731781      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              451125
         1138         16731783      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              493230
         1139         16731791      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              553380
         1140         16731808      Group 2: Secure       GR1. NOPP                                         304760
         1141         16730103      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              152800
         1142         16710142      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              481200
         1143         16732109      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              474784
         1144         16730051      Group 2: Secure       GR3. 1YRHARD                                      259992
         1145         16730256        Group 1: MTA        GR3. 3YR HARD                                     506400
         1146         16728216      Group 2: Secure       GR2. SOFTPP/OTHER                              220549.99
         1147         16728132      Group 2: Secure       GR2. SOFTPP/OTHER                              104259.99
         1148         16728134      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              227200
         1149         16728145      Group 2: Secure       GR2. SOFTPP/OTHER                                 274400
         1150         16728155      Group 2: Secure       GR3. 1YRHARD                                      388000
         1151         16728171      Group 2: Secure       GR1. NOPP                                         437400
         1152         16728173        Group 1: MTA        GR3. 3YR HARD                                     176000
         1153         16728199      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              428000
         1154         16723841        Group 1: MTA        GR3. 3YR HARD                                  471199.85
         1155         16658562        Group 1: MTA        GR2. 1YR/Other                                 235599.92
         1156         16803472      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           426714.13
         1157         16803922      Group 2: Secure       GR1. NOPP                                         296740
         1158         16803929      Group 2: Secure       GR2. SOFTPP/OTHER                              440197.75
         1159         16780920      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           416538.75
         1160         16780924      Group 2: Secure       GR1. NOPP                                      348970.25
         1161         16784869      Group 2: Secure       GR1. NOPP                                         543355
         1162         16768520      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              372930
         1163         16768523      Group 2: Secure       GR1. NOPP                                       209522.5
         1164         16770508      Group 2: Secure       GR1. NOPP                                         388970
         1165         16770530      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              384960
         1166         16770791      Group 2: Secure       GR1. NOPP                                         962400
         1167         16771025      Group 2: Secure       GR1. NOPP                                         425060
         1168         16771093      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              473180
         1169         16771925      Group 2: Secure       GR1. NOPP                                         208520
         1170         16775135      Group 2: Secure       GR1. NOPP                                         651625
         1171         16776558      Group 2: Secure       GR1. NOPP                                      899493.13
         1172         16776580      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              377742
         1173         16776899      Group 2: Secure       GR1. NOPP                                     1005017.19
         1174         16776907      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           341702.13
         1175         16776958      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              324810
         1176         16768367      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              264660
         1177         16765241      Group 2: Secure       GR1. NOPP                                       418042.5
         1178         16765415        Group 1: MTA        GR2. 1YR/Other                                  977664.6
         1179         16730015        Group 1: MTA        GR2. 1YR/Other                                 317460.92
         1180         16731511      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            113001.8
         1181         16731624      Group 2: Secure       GR1. NOPP                                       877187.5
         1182         16731659      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           348941.61
         1183         16731673      Group 2: Secure       GR1. NOPP                                      498487.88
         1184         16728887      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              202104
         1185         16729876      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              601500
         1186         16723323        Group 1: MTA        GR2. 1YR/Other                                 536417.67
         1187         16718972      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              290725
         1188         16713551      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           425761.75
         1189         16713869      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           240109.32
         1190         16713930      Group 2: Secure       GR1. NOPP                                         633580
         1191         16714049      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
         1192         16714067      Group 2: Secure       GR1. NOPP                                      418042.49
         1193         16718348        Group 1: MTA        GR2. 1YR/Other                                  359142.1
         1194         16709453      Group 2: Secure       GR1. NOPP                                      693409.64
         1195         16709480        Group 1: MTA        GR2. 1YR/Other                                 498808.47
         1196         16711061      Group 2: Secure       GR1. NOPP                                         914280
         1197         16711235        Group 1: MTA        GR2. 1YR/Other                                 823601.44
         1198         16706517      Group 2: Secure       GR2. SOFTPP/OTHER                                1654125
         1199         16686336      Group 2: Secure       GR1. NOPP                                      173365.19
         1200         16693998      Group 2: Secure       GR1. NOPP                                      376860.15
         1201         16678979        Group 1: MTA        GR2. 1YR/Other                                 308419.83
         1202         16655885        Group 1: MTA        GR3. 3YR HARD                                   370744.5
         1203         16645724      Group 2: Secure       GR3. 1YRHARD                                   584374.52
         1204         16638102      Group 2: Secure       GR2. SOFTPP/OTHER                              197581.63
         1205         16640508      Group 2: Secure       GR3. 1YRHARD                                   368919.99
         1206         16610926      Group 2: Secure       GR3. 1YRHARD                                   290173.76
         1207         16593722        Group 1: MTA        GR3. 3YR HARD                                  591744.16
         1208         16568474        Group 1: MTA        GR3. 3YR HARD                                  326473.86
         1209         16648265      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              242800
         1210         16775050      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           468740.14
         1211         16806497      Group 2: Secure       GR1. NOPP                                         692000
         1212         16790233        Group 1: MTA        GR3. 3YR HARD                                     420000
         1213         16835020      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              372000
         1214         16773019      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              284000
         1215         16803251        Group 1: MTA        GR3. 3YR HARD                                     260000
         1216         16707375      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              521300
         1217         16832627      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              420000
         1218         16770724        Group 1: MTA        GR3. 3YR HARD                                  498985.23
         1219         16781335        Group 1: MTA        GR3. 3YR HARD                                  384082.52
         1220         16728604        Group 1: MTA        GR3. 3YR HARD                                  371145.22
         1221         16611424        Group 1: MTA        GR3. 3YR HARD                                  218785.61
         1222         16710167        Group 1: MTA        GR3. 3YR HARD                                  217058.58
         1223         16710249        Group 1: MTA        GR3. 3YR HARD                                  307266.02
         1224         16692067        Group 1: MTA        GR3. 3YR HARD                                  446313.43
         1225         16728355        Group 1: MTA        GR3. 3YR HARD                                   187244.7
         1226         16706891        Group 1: MTA        GR3. 3YR HARD                                  327218.35
         1227         16653838        Group 1: MTA        GR3. 3YR HARD                                  225220.51
         1228         16788590        Group 1: MTA        GR3. 3YR HARD                                  479025.83
         1229         16778914        Group 1: MTA        GR3. 3YR HARD                                  363132.56
         1230         16788715        Group 1: MTA        GR3. 3YR HARD                                  450922.86
         1231         16706699        Group 1: MTA        GR3. 3YR HARD                                  630928.62
         1232         16713989        Group 1: MTA        GR3. 3YR HARD                                  125699.73
         1233         16711010        Group 1: MTA        GR3. 3YR HARD                                  314546.17
         1234         16710126        Group 1: MTA        GR3. 3YR HARD                                   161214.9
         1235         16681181        Group 1: MTA        GR3. 3YR HARD                                  184474.69
         1236         16728405        Group 1: MTA        GR3. 3YR HARD                                  249404.23
         1237         16672356        Group 1: MTA        GR3. 3YR HARD                                 1496955.71
         1238         16656159        Group 1: MTA        GR3. 3YR HARD                                  157178.25
         1239         16778762        Group 1: MTA        GR3. 3YR HARD                                 1496955.71
         1240         16697766        Group 1: MTA        GR3. 3YR HARD                                  300471.27
         1241         16710133        Group 1: MTA        GR3. 3YR HARD                                  119756.46
         1242         16771264        Group 1: MTA        GR3. 3YR HARD                                  425819.42
         1243         16654543        Group 1: MTA        GR3. 3YR HARD                                  441135.12
         1244         16718618        Group 1: MTA        GR3. 3YR HARD                                  255566.02
         1245         16709548        Group 1: MTA        GR3. 3YR HARD                                  491825.15
         1246         16778850        Group 1: MTA        GR3. 3YR HARD                                  498808.47
         1247         16778772        Group 1: MTA        GR3. 3YR HARD                                  411662.82
         1248         16778854        Group 1: MTA        GR3. 3YR HARD                                  119714.03
         1249         16728421        Group 1: MTA        GR3. 3YR HARD                                   518760.8
         1250         16681604        Group 1: MTA        GR3. 3YR HARD                                  501317.22
         1251         16629280        Group 1: MTA        GR3. 3YR HARD                                  574770.88
         1252         16765039        Group 1: MTA        GR3. 3YR HARD                                   371594.3
         1253         16714982        Group 1: MTA        GR3. 3YR HARD                                  441601.93
         1254         16672377        Group 1: MTA        GR3. 3YR HARD                                  262532.19
         1255         16707775        Group 1: MTA        GR3. 3YR HARD                                  299391.14
         1256         16709719        Group 1: MTA        GR3. 3YR HARD                                   397168.8
         1257         16788582        Group 1: MTA        GR3. 3YR HARD                                  279431.74
         1258         16772090        Group 1: MTA        GR3. 3YR HARD                                     223695
         1259         16771363        Group 1: MTA        GR3. 3YR HARD                                   309660.3
         1260         16709643        Group 1: MTA        GR3. 3YR HARD                                  224768.31
         1261         16709481        Group 1: MTA        GR3. 3YR HARD                                  323450.75
         1262         16719144        Group 1: MTA        GR3. 3YR HARD                                  437470.34
         1263         16803873        Group 1: MTA        GR3. 3YR HARD                                  471199.85
         1264         16717449        Group 1: MTA        GR3. 3YR HARD                                  458421.56
         1265         16776951        Group 1: MTA        GR3. 3YR HARD                                  329213.59
         1266         16778491        Group 1: MTA        GR3. 3YR HARD                                  438308.63
         1267         16778492        Group 1: MTA        GR3. 3YR HARD                                   635980.8
         1268         16798418        Group 1: MTA        GR3. 3YR HARD                                   499319.2
         1269         16788456        Group 1: MTA        GR3. 3YR HARD                                   98799.08
         1270         16696685        Group 1: MTA        GR3. 3YR HARD                                  214505.28
         1271         16767886        Group 1: MTA        GR3. 3YR HARD                                   241423.3
         1272         16710102        Group 1: MTA        GR3. 3YR HARD                                  651918.51
         1273         16629321        Group 1: MTA        GR3. 3YR HARD                                  231663.43
         1274         16771317        Group 1: MTA        GR3. 3YR HARD                                  182763.43
         1275         16772047        Group 1: MTA        GR3. 3YR HARD                                  435260.88
         1276         16562743        Group 1: MTA        GR3. 3YR HARD                                  395633.91
         1277         16708382        Group 1: MTA        GR3. 3YR HARD                                  460627.02
         1278         16731954        Group 1: MTA        GR3. 3YR HARD                                  423422.69
         1279         16654277        Group 1: MTA        GR3. 3YR HARD                                   362584.3
         1280         16723856        Group 1: MTA        GR3. 3YR HARD                                  331208.83
         1281         16697822        Group 1: MTA        GR3. 3YR HARD                                  371369.38
         1282         16788462        Group 1: MTA        GR3. 3YR HARD                                  266458.12
         1283         16697582        Group 1: MTA        GR3. 3YR HARD                                  483644.69
         1284         16656142        Group 1: MTA        GR3. 3YR HARD                                  372981.92
         1285         16771244        Group 1: MTA        GR3. 3YR HARD                                  590996.42
         1286         16709603        Group 1: MTA        GR3. 3YR HARD                                  758188.87
         1287         16772056        Group 1: MTA        GR3. 3YR HARD                                  634484.37
         1288         16708391        Group 1: MTA        GR3. 3YR HARD                                  602976.08
         1289         16709526        Group 1: MTA        GR3. 3YR HARD                                  355151.63
         1290         16708392        Group 1: MTA        GR3. 3YR HARD                                  709647.93
         1291         16803894        Group 1: MTA        GR3. 3YR HARD                                  315246.95
         1292         16790727      Group 2: Secure       GR1. NOPP                                        1002500
         1293         16798439      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              244610
         1294         16798484      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              246214
         1295         16798793      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              533330
         1296         16801476      Group 2: Secure       GR2. SOFTPP/OTHER                                 196490
         1297         16801742      Group 2: Secure       GR1. NOPP                                         356890
         1298         16801752      Group 2: Secure       GR1. NOPP                                         280700
         1299         16803444      Group 2: Secure       GR1. NOPP                                         409020
         1300         16803615      Group 2: Secure       GR1. NOPP                                      259396.87
         1301         16803660      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
         1302         16803783      Group 2: Secure       GR3. 1YRHARD                                      401000
         1303         16803809      Group 2: Secure       GR1. NOPP                                         396990
         1304         16803971      Group 2: Secure       GR1. NOPP                                         324810
         1305         16776494      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           188942.89
         1306         16776800      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              465160
         1307         16776813      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              267868
         1308         16776837      Group 2: Secure       GR1. NOPP                                      614466.15
         1309         16776936      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              413030
         1310         16776982      Group 2: Secure       GR1. NOPP                                         202104
         1311         16777182      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              310775
         1312         16777227      Group 2: Secure       GR1. NOPP                                      511592.79
         1313         16778615      Group 2: Secure       GR1. NOPP                                         445110
         1314         16778810      Group 2: Secure       GR1. NOPP                                       562001.5
         1315         16778920      Group 2: Secure       GR1. NOPP                                         850120
         1316         16778987      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              244610
         1317         16779053      Group 2: Secure       GR1. NOPP                                      1001497.5
         1318         16780874      Group 2: Secure       GR1. NOPP                                         489220
         1319         16780898      Group 2: Secure       GR1. NOPP                                         441100
         1320         16780949      Group 2: Secure       GR2. SOFTPP/OTHER                                1002500
         1321         16784672      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              151578
         1322         16784749      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           339697.13
         1323         16784886      Group 2: Secure       GR2. SOFTPP/OTHER                              490523.25
         1324         16790516      Group 2: Secure       GR1. NOPP                                      319997.22
         1325         16790545      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           345725.38
         1326         16768338        Group 1: MTA        GR2. 1YR/Other                                 648451.01
         1327         16768436      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              245412
         1328         16768440        Group 1: MTA        GR2. 1YR/Other                                  877902.9
         1329         16768466      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              256640
         1330         16768509      Group 2: Secure       GR1. NOPP                                         328820
         1331         16770710      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              449120
         1332         16770947      Group 2: Secure       GR1. NOPP                                      300741.98
         1333         16770982      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           357316.06
         1334         16771343      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           240198.73
         1335         16771776      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              445110
         1336         16771895      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              529320
         1337         16771936      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              405010
         1338         16772018      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              445110
         1339         16772501      Group 2: Secure       GR1. NOPP                                         619144
         1340         16775249      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              330825
         1341         16835886      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           502508.73
         1342         16823979      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              493230
         1343         16823988      Group 2: Secure       GR2. SOFTPP/OTHER                                 473180
         1344         16823990      Group 2: Secure       GR3. 1YRHARD                                      914280
         1345         16824063      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344860
         1346         16824078      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396990
         1347         16824093      Group 2: Secure       GR2. SOFTPP/OTHER                                 330424
         1348         16824106      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              405010
         1349         16824115      Group 2: Secure       GR2. SOFTPP/OTHER                                 392980
         1350         16824176      Group 2: Secure       GR2. SOFTPP/OTHER                              314680.74
         1351         16824290      Group 2: Secure       GR2. SOFTPP/OTHER                                 866160
         1352         16824371      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              176841
         1353         16824415      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              182738
         1354         16819692      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              425060
         1355         16823721      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              601500
         1356         16823755      Group 2: Secure       GR1. NOPP                                         401000
         1357         16819160      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              549370
         1358         16813965      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
         1359         16813979      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            947362.5
         1360         16813996      Group 2: Secure       GR2. SOFTPP/OTHER                               426062.5
         1361         16814087      Group 2: Secure       GR3. 1YRHARD                                   358844.88
         1362         16813709      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           493931.75
         1363         16813715      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              365712
         1364         16813944      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              465160
         1365         16809643      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              314384
         1366         16809661      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              148370
         1367         16813558      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           222218.29
         1368         16813620      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              477190
         1369         16809417      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              186866
         1370         16804192      Group 2: Secure       GR1. NOPP                                         615936
         1371         16804194      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           148361.98
         1372         16806678      Group 2: Secure       GR2. SOFTPP/OTHER                              258644.99
         1373         16806680      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              239798
         1374         16806749      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           445933.89
         1375         16806780      Group 2: Secure       GR2. SOFTPP/OTHER                                 409020
         1376         16806788      Group 2: Secure       GR1. NOPP                                         409020
         1377         16806833      Group 2: Secure       GR1. NOPP                                      436588.75
         1378         16806844      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              401000
         1379         16806871      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              490022
         1380         16806896      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              264660
         1381         16806900      Group 2: Secure       GR3. 1YRHARD                                      376940
         1382         16806903      Group 2: Secure       GR1. NOPP                                         453130
         1383         16806917      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1002500
         1384         16806943      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              429070
         1385         16806970      Group 2: Secure       GR1. NOPP                                         356890
         1386         16806979      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              148370
         1387         16807010      Group 2: Secure       GR1. NOPP                                         340850
         1388         16807032      Group 2: Secure       GR1. NOPP                                         348870
         1389         16807049      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              236590
         1390         16807054      Group 2: Secure       GR1. NOPP                                         384960
         1391         16807072      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           211719.98
         1392         16807084      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           178248.51
         1393         16807096      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              256640
         1394         16807370      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              469972
         1395         16809213      Group 2: Secure       GR1. NOPP                                         651625
         1396         16809237      Group 2: Secure       GR2. SOFTPP/OTHER                              483104.75
         1397         16809299      Group 2: Secure       GR1. NOPP                                         243808
         1398         16809306      Group 2: Secure       GR1. NOPP                                      293231.25
         1399         16803965      Group 2: Secure       GR1. NOPP                                         464358
         1400         16804141      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            616537.5
         1401         16804153      Group 2: Secure       GR1. NOPP                                      599595.25
         1402         16803856      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           526813.75
         1403         16803948      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              433080
         1404         16803428      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            113402.8
         1405         16803432      Group 2: Secure       GR1. NOPP                                      281953.13
         1406         16803436      Group 2: Secure       GR1. NOPP                                         340850
         1407         16803437      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           192479.22
         1408         16803439      Group 2: Secure       GR1. NOPP                                         320800
         1409         16803450      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            346664.5
         1410         16803502      Group 2: Secure       GR3. 1YRHARD                                      312780
         1411         16803564      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360900
         1412         16803585      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           296731.98
         1413         16803603      Group 2: Secure       GR1. NOPP                                         797990
         1414         16803714      Group 2: Secure       GR1. NOPP                                      481550.87
         1415         16803727      Group 2: Secure       GR1. NOPP                                         392980
         1416         16803735      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
         1417         16803766      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              651625
         1418         16803790      Group 2: Secure       GR1. NOPP                                      446160.62
         1419         16803800      Group 2: Secure       GR1. NOPP                                       165412.5
         1420         16803819      Group 2: Secure       GR1. NOPP                                         472378
         1421         16798936      Group 2: Secure       GR1. NOPP                                         294334
         1422         16801449      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           488919.25
         1423         16801472      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              501250
         1424         16801479      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
         1425         16801495      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              328820
         1426         16801512      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              200500
         1427         16801530      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              367316
         1428         16801536      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              354885
         1429         16801554      Group 2: Secure       GR1. NOPP                                         319196
         1430         16801564      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208520
         1431         16801580      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              227367
         1432         16801632      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              196490
         1433         16801669      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              244610
         1434         16801691      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              405010
         1435         16801735      Group 2: Secure       GR1. NOPP                                       651624.9
         1436         16801737      Group 2: Secure       GR1. NOPP                                         529320
         1437         16801747      Group 2: Secure       GR1. NOPP                                         471175
         1438         16801753      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           125613.25
         1439         16801762      Group 2: Secure       GR2. SOFTPP/OTHER                                 411025
         1440         16801774      Group 2: Secure       GR1. NOPP                                         352880
         1441         16801778      Group 2: Secure       GR1. NOPP                                         275086
         1442         16801789      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288720
         1443         16801825      Group 2: Secure       GR1. NOPP                                         300750
         1444         16801887      Group 2: Secure       GR1. NOPP                                      145863.75
         1445         16801952      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              398995
         1446         16801964      Group 2: Secure       GR1. NOPP                                         517290
         1447         16801970      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              493230
         1448         16801972      Group 2: Secure       GR1. NOPP                                      479445.62
         1449         16802002      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              501250
         1450         16803297      Group 2: Secure       GR1. NOPP                                       297501.9
         1451         16798663      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              319998
         1452         16798693      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           300044.24
         1453         16798716      Group 2: Secure       GR1. NOPP                                      263757.75
         1454         16798717      Group 2: Secure       GR1. NOPP                                         160400
         1455         16798735      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              473180
         1456         16798820        Group 1: MTA        GR2. 1YR/Other                                  209573.8
         1457         16798840      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208520
         1458         16798881        Group 1: MTA        GR2. 1YR/Other                                 610962.52
         1459         16798914      Group 2: Secure       GR1. NOPP                                         447516
         1460         16798523      Group 2: Secure       GR1. NOPP                                         398995
         1461         16798240      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
         1462         16798241      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288720
         1463         16798256      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              156390
         1464         16798291      Group 2: Secure       GR1. NOPP                                         534934
         1465         16798302      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              190074
         1466         16798332      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           448588.74
         1467         16798356      Group 2: Secure       GR1. NOPP                                         292730
         1468         16798358      Group 2: Secure       GR1. NOPP                                         372930
         1469         16798392      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            119297.5
         1470         16798397      Group 2: Secure       GR1. NOPP                                         316790
         1471         16798398      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           376238.25
         1472         16798429        Group 1: MTA        GR2. 1YR/Other                                 391335.47
         1473         16798440      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              400000
         1474         16798463      Group 2: Secure       GR1. NOPP                                         286715
         1475         16798482      Group 2: Secure       GR1. NOPP                                      368418.75
         1476         16798483      Group 2: Secure       GR1. NOPP                                        1002500
         1477         16798487      Group 2: Secure       GR1. NOPP                                        1964900
         1478         16798488      Group 2: Secure       GR1. NOPP                                         704958
         1479         16798490      Group 2: Secure       GR1. NOPP                                         689720
         1480         16722368        Group 1: MTA        GR3. 3YR HARD                                  333072.65
         1481         16784622        Group 1: MTA        GR3. 3YR HARD                                  377981.32
         1482         16688151        Group 1: MTA        GR3. 3YR HARD                                  316843.14
         1483         16784623        Group 1: MTA        GR3. 3YR HARD                                  447090.77
         1484         16686290        Group 1: MTA        GR3. 3YR HARD                                  480184.59
         1485         16784709        Group 1: MTA        GR3. 3YR HARD                                     439107
         1486         16765593        Group 1: MTA        GR3. 3YR HARD                                  503145.61
         1487         16775557        Group 1: MTA        GR3. 3YR HARD                                  239428.07
         1488         16765594        Group 1: MTA        GR3. 3YR HARD                                  299391.14
         1489         16768349        Group 1: MTA        GR3. 3YR HARD                                  450922.86
         1490         16775398        Group 1: MTA        GR3. 3YR HARD                                  649114.96
         1491         16801750        Group 1: MTA        GR3. 3YR HARD                                  447930.01
         1492         16732091        Group 1: MTA        GR3. 3YR HARD                                   220126.2
         1493         16706414        Group 1: MTA        GR3. 3YR HARD                                  291080.95
         1494         16634164        Group 1: MTA        GR3. 3YR HARD                                  380980.32
         1495         16768431        Group 1: MTA        GR3. 3YR HARD                                  243586.36
         1496         16768433        Group 1: MTA        GR3. 3YR HARD                                     299050
         1497         16665970        Group 1: MTA        GR3. 3YR HARD                                  272802.82
         1498         16684681        Group 1: MTA        GR3. 3YR HARD                                  565664.66
         1499         16777185        Group 1: MTA        GR3. 3YR HARD                                  319564.29
         1500         16784718        Group 1: MTA        GR3. 3YR HARD                                   243255.3
         1501         16768275        Group 1: MTA        GR3. 3YR HARD                                  299391.14
         1502         16693917        Group 1: MTA        GR3. 3YR HARD                                  260408.45
         1503         16729884        Group 1: MTA        GR3. 3YR HARD                                  447240.53
         1504         16729887        Group 1: MTA        GR3. 3YR HARD                                  424878.51
         1505         16707230        Group 1: MTA        GR3. 3YR HARD                                  114258.53
         1506         16803540        Group 1: MTA        GR3. 3YR HARD                                   488832.3
         1507         16722357        Group 1: MTA        GR3. 3YR HARD                                  897855.24
         1508         16696240        Group 1: MTA        GR3. 3YR HARD                                  280768.18
         1509         16710776        Group 1: MTA        GR3. 3YR HARD                                   149243.5
         1510         16658902        Group 1: MTA        GR3. 3YR HARD                                  196242.91
         1511         16692762        Group 1: MTA        GR3. 3YR HARD                                     336817
         1512         16696165        Group 1: MTA        GR3. 3YR HARD                                  199594.09
         1513         16696086        Group 1: MTA        GR3. 3YR HARD                                  514326.62
         1514         16729948        Group 1: MTA        GR3. 3YR HARD                                  475193.08
         1515         16803520        Group 1: MTA        GR3. 3YR HARD                                  334401.19
         1516         16715150        Group 1: MTA        GR3. 3YR HARD                                  511132.05
         1517         16723250        Group 1: MTA        GR3. 3YR HARD                                   518760.8
         1518         16707050        Group 1: MTA        GR3. 3YR HARD                                  472643.37
         1519         16723091        Group 1: MTA        GR3. 3YR HARD                                   287415.5
         1520         16632616        Group 1: MTA        GR3. 3YR HARD                                  214378.43
         1521         16731518        Group 1: MTA        GR3. 3YR HARD                                  211569.74
         1522         16722353        Group 1: MTA        GR3. 3YR HARD                                  327218.35
         1523         16723163        Group 1: MTA        GR3. 3YR HARD                                  508964.94
         1524         16704455        Group 1: MTA        GR3. 3YR HARD                                  499313.33
         1525         16713523        Group 1: MTA        GR3. 3YR HARD                                  387342.25
         1526         16672971        Group 1: MTA        GR3. 3YR HARD                                  417830.31
         1527         16729591        Group 1: MTA        GR3. 3YR HARD                                   470077.1
         1528         16659285        Group 1: MTA        GR3. 3YR HARD                                  510423.24
         1529         16770985        Group 1: MTA        GR3. 3YR HARD                                  149642.54
         1530         16729918        Group 1: MTA        GR3. 3YR HARD                                  275342.27
         1531         16771797        Group 1: MTA        GR3. 3YR HARD                                  495324.65
         1532         16732132        Group 1: MTA        GR3. 3YR HARD                                  333034.47
         1533         16715203        Group 1: MTA        GR3. 3YR HARD                                  478856.13
         1534         16722171        Group 1: MTA        GR3. 3YR HARD                                  269452.03
         1535         16723146        Group 1: MTA        GR3. 3YR HARD                                  478856.13
         1536         16710674        Group 1: MTA        GR3. 3YR HARD                                  431411.79
         1537         16768230        Group 1: MTA        GR3. 3YR HARD                                   314360.7
         1538         16786216        Group 1: MTA        GR3. 3YR HARD                                  265765.15
         1539         16696225        Group 1: MTA        GR3. 3YR HARD                                  377108.09
         1540         16765645        Group 1: MTA        GR3. 3YR HARD                                  339037.74
         1541         16765647        Group 1: MTA        GR3. 3YR HARD                                  499152.39
         1542         16775287        Group 1: MTA        GR3. 3YR HARD                                  486837.07
         1543         16718997        Group 1: MTA        GR3. 3YR HARD                                     494818
         1544         16656143      Group 2: Secure       GR2. SOFTPP/OTHER                              380394.69
         1545         16722343        Group 1: MTA        GR3. 3YR HARD                                 1447057.19
         1546         16768321        Group 1: MTA        GR3. 3YR HARD                                  542703.61
         1547         16704448        Group 1: MTA        GR3. 3YR HARD                                  203694.35
         1548         16786224        Group 1: MTA        GR3. 3YR HARD                                  285717.49
         1549         16704288        Group 1: MTA        GR3. 3YR HARD                                  252197.56
         1550         16775616        Group 1: MTA        GR3. 3YR HARD                                  109737.87
         1551         16656035      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           723611.41
         1552         16715021        Group 1: MTA        GR3. 3YR HARD                                  479025.83
         1553         16768130        Group 1: MTA        GR3. 3YR HARD                                  257676.24
         1554         16686321        Group 1: MTA        GR3. 3YR HARD                                  651918.51
         1555         16777207        Group 1: MTA        GR3. 3YR HARD                                  539084.58
         1556         16693534        Group 1: MTA        GR3. 3YR HARD                                  335199.29
         1557         16771945        Group 1: MTA        GR3. 3YR HARD                                  259559.24
         1558         16656043        Group 1: MTA        GR2. 1YR/Other                                 225278.85
         1559         16681958        Group 1: MTA        GR3. 3YR HARD                                  1001570.9
         1560         16729587        Group 1: MTA        GR3. 3YR HARD                                  202388.41
         1561         16714220        Group 1: MTA        GR3. 3YR HARD                                  269755.62
         1562         16722082        Group 1: MTA        GR3. 3YR HARD                                  459066.42
         1563         16801628        Group 1: MTA        GR3. 3YR HARD                                   393352.5
         1564         16768142        Group 1: MTA        GR3. 3YR HARD                                  295294.62
         1565         16775434        Group 1: MTA        GR3. 3YR HARD                                  407970.33
         1566         16711281        Group 1: MTA        GR3. 3YR HARD                                  340492.04
         1567         16775405        Group 1: MTA        GR3. 3YR HARD                                  517164.62
         1568         16686309        Group 1: MTA        GR3. 3YR HARD                                  523039.23
         1569         16775086        Group 1: MTA        GR3. 3YR HARD                                  479186.29
         1570         16667358        Group 1: MTA        GR3. 3YR HARD                                  396539.78
         1571         16714201        Group 1: MTA        GR3. 3YR HARD                                  307477.87
         1572         16704084        Group 1: MTA        GR3. 3YR HARD                                  125795.51
         1573         16602591        Group 1: MTA        GR3. 3YR HARD                                  261416.66
         1574         16696111        Group 1: MTA        GR3. 3YR HARD                                  576904.85
         1575         16777038        Group 1: MTA        GR3. 3YR HARD                                  597772.07
         1576         16684455        Group 1: MTA        GR3. 3YR HARD                                  503080.48
         1577         16686238        Group 1: MTA        GR3. 3YR HARD                                  497206.05
         1578         16765294        Group 1: MTA        GR3. 3YR HARD                                  558665.49
         1579         16656592        Group 1: MTA        GR3. 3YR HARD                                  358444.45
         1580         16728765        Group 1: MTA        GR3. 3YR HARD                                  153633.01
         1581         16651852      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           274053.41
         1582         16653805      Group 2: Secure       GR1. NOPP                                      666588.92
         1583         16651751        Group 1: MTA        GR2. 1YR/Other                                 450051.83
         1584         16651275      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              372128
         1585         16651469      Group 2: Secure       GR1. NOPP                                      244229.96
         1586         16692376        Group 1: MTA        GR3. 3YR HARD                                  469536.44
         1587         16709795        Group 1: MTA        GR3. 3YR HARD                                  231447.13
         1588         16729478        Group 1: MTA        GR3. 3YR HARD                                  188491.67
         1589         16722212        Group 1: MTA        GR3. 3YR HARD                                  302486.35
         1590         16694064        Group 1: MTA        GR3. 3YR HARD                                   457345.9
         1591         16765183        Group 1: MTA        GR3. 3YR HARD                                  526741.74
         1592         16729706        Group 1: MTA        GR3. 3YR HARD                                   388821.2
         1593         16728577        Group 1: MTA        GR3. 3YR HARD                                  399321.91
         1594         16663939        Group 1: MTA        GR3. 3YR HARD                                  376590.67
         1595         16638749        Group 1: MTA        GR3. 3YR HARD                                  904762.51
         1596         16714020        Group 1: MTA        GR3. 3YR HARD                                   648680.8
         1597         16722204        Group 1: MTA        GR3. 3YR HARD                                  360866.13
         1598         16704228        Group 1: MTA        GR3. 3YR HARD                                   499319.2
         1599         16711277        Group 1: MTA        GR3. 3YR HARD                                  489331.11
         1600         16770942        Group 1: MTA        GR3. 3YR HARD                                     471374
         1601         16777019        Group 1: MTA        GR3. 3YR HARD                                  388010.92
         1602         16765194        Group 1: MTA        GR3. 3YR HARD                                  614955.74
         1603         16697628      Group 2: Secure       GR1. NOPP                                       498242.5
         1604         16697537      Group 2: Secure       GR1. NOPP                                      410523.75
         1605         16697565      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           131578.13
         1606         16697486      Group 2: Secure       GR1. NOPP                                         399396
         1607         16696648      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           233081.25
         1608         16696651      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              585460
         1609         16697384        Group 1: MTA        GR2. 1YR/Other                                    465210
         1610         16696532      Group 2: Secure       GR1. NOPP                                      257284.34
         1611         16696562      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              160400
         1612         16696583      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              328820
         1613         16696426      Group 2: Secure       GR1. NOPP                                         252630
         1614         16696453      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              228000
         1615         16696337      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              350474
         1616         16695897      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           205022.92
         1617         16695923        Group 1: MTA        GR1. NOPP                                      353050.48
         1618         16694099        Group 1: MTA        GR2. 1YR/Other                                 339423.62
         1619         16693973      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           277145.08
         1620         16693879      Group 2: Secure       GR3. 1YRHARD                                      213332
         1621         16693906      Group 2: Secure       GR1. NOPP                                         320800
         1622         16693855      Group 2: Secure       GR1. NOPP                                         250625
         1623         16693868        Group 1: MTA        GR2. 1YR/Other                                 263370.87
         1624         16693575      Group 2: Secure       GR1. NOPP                                         183658
         1625         16693604      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              236590
         1626         16693607      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              220550
         1627         16693411      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           570849.91
         1628         16692726      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              505260
         1629         16693340      Group 2: Secure       GR1. NOPP                                      361820.46
         1630         16692538      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           197688.23
         1631         16692542      Group 2: Secure       GR1. NOPP                                      361806.19
         1632         16692312      Group 2: Secure       GR1. NOPP                                         348068
         1633         16692341      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           125011.75
         1634         16692287      Group 2: Secure       GR1. NOPP                                         289522
         1635         16839532      Group 2: Secure       GR3. 1YRHARD                                      566400
         1636         16730390        Group 1: MTA        GR2. 1YR/Other                                    847500
         1637         16707090      Group 2: Secure       GR1. NOPP                                      889853.46
         1638         16835161      Group 2: Secure       GR1. NOPP                                         880000
         1639         16717928      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              445110
         1640         16721561      Group 2: Secure       GR1. NOPP                                         296800
         1641         16812631      Group 2: Secure       GR2. SOFTPP/OTHER                                 440000
         1642         16692131      Group 2: Secure       GR1. NOPP                                      343354.32
         1643         16823446        Group 1: MTA        GR3. 3YR HARD                                     592000
         1644         16655777      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              800000
         1645         16778075      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              358400
         1646         16697189      Group 2: Secure       GR3. 1YRHARD                                      440000
         1647         16823413      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              460000
         1648         16778110        Group 1: MTA        GR3. 3YR HARD                                     462000
         1649         16650091      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           279801.61
         1650         16685475        Group 1: MTA        GR3. 3YR HARD                                  270396.08
         1651         16772993      Group 2: Secure       GR3. 1YRHARD                                      413855
         1652         16775854      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              279200
         1653         16775865        Group 1: MTA        GR3. 3YR HARD                                     272000
         1654         16716285        Group 1: MTA        GR3. 3YR HARD                                     671250
         1655         16806611      Group 2: Secure       GR3. 1YRHARD                                      798400
         1656         16765037        Group 1: MTA        GR3. 3YR HARD                                     540000
         1657         16812407        Group 1: MTA        GR3. 3YR HARD                                     472000
         1658         16808314      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              236000
         1659         16697722      Group 2: Secure       GR1. NOPP                                         202906
         1660         16692116      Group 2: Secure       GR1. NOPP                                         244610
         1661         16688610      Group 2: Secure       GR1. NOPP                                         497240
         1662         16692075      Group 2: Secure       GR1. NOPP                                         299948
         1663         16688552      Group 2: Secure       GR1. NOPP                                         244610
         1664         16688354      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              396990
         1665         16688158      Group 2: Secure       GR3. 1YRHARD                                   360644.92
         1666         16688288      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            86465.63
         1667         16686260      Group 2: Secure       GR1. NOPP                                         252630
         1668         16686264      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           310349.23
         1669         16686084      Group 2: Secure       GR1. NOPP                                         225362
         1670         16686092      Group 2: Secure       GR1. NOPP                                         220250
         1671         16685840      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            116209.8
         1672         16684617      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           202611.41
         1673         16684621      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              380950
         1674         16684667      Group 2: Secure       GR1. NOPP                                         293532
         1675         16684669      Group 2: Secure       GR1. NOPP                                      481149.87
         1676         16684750      Group 2: Secure       GR1. NOPP                                      371376.13
         1677         16684762      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            416560.4
         1678         16684776      Group 2: Secure       GR1. NOPP                                      387466.25
         1679         16684581      Group 2: Secure       GR3. 1YRHARD                                   405977.97
         1680         16684514      Group 2: Secure       GR1. NOPP                                         550172
         1681         16684227      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           161703.25
         1682         16681795        Group 1: MTA        GR2. 1YR/Other                                  398323.6
         1683         16681936      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              489220
         1684         16682039        Group 1: MTA        GR2. 1YR/Other                                 469283.97
         1685         16681636      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           381906.23
         1686         16681403      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            280619.8
         1687         16681406      Group 2: Secure       GR2. SOFTPP/OTHER                              174470.85
         1688         16680388      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            205023.4
         1689         16680407      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              156390
         1690         16680408      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           210379.53
         1691         16681183      Group 2: Secure       GR1. NOPP                                       250677.5
         1692         16680095      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           330449.65
         1693         16680216      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           281107.59
         1694         16676649      Group 2: Secure       GR1. NOPP                                         292730
         1695         16674839      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           538342.49
         1696         16676517      Group 2: Secure       GR1. NOPP                                      592437.62
         1697         16674651      Group 2: Secure       GR1. NOPP                                         258645
         1698         16672533      Group 2: Secure       GR1. NOPP                                      581399.88
         1699         16672466      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              304760
         1700         16670731      Group 2: Secure       GR3. 1YRHARD                                      320800
         1701         16670508      Group 2: Secure       GR1. NOPP                                      632126.38
         1702         16670363      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           522608.81
         1703         16667350      Group 2: Secure       GR3. 1YRHARD                                   494468.33
         1704         16666891      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           393665.78
         1705         16723062      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              296740
         1706         16667139      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344860
         1707         16667174      Group 2: Secure       GR3. 1YRHARD                                   653260.16
         1708         16666835      Group 2: Secure       GR1. NOPP                                      506535.27
         1709         16666869      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
         1710         16666002      Group 2: Secure       GR1. NOPP                                      378837.67
         1711         16666777      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           268410.51
         1712         16665851      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           196983.22
         1713         16118118        Group 1: MTA        GR3. 3YR HARD                                  483562.86
         1714         16664471      Group 2: Secure       GR1. NOPP                                         641600
         1715         16664491      Group 2: Secure       GR1. NOPP                                         392980
         1716         16664106      Group 2: Secure       GR1. NOPP                                      311152.35
         1717         16818779      Group 2: Secure       GR3. 1YRHARD                                      632000
         1718         16818856      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              720000
         1719         16818864      Group 2: Secure       GR1. NOPP                                         267992
         1720         16818932        Group 1: MTA        GR3. 3YR HARD                                     348000
         1721         16823376      Group 2: Secure       GR3. 1YRHARD                                      331500
         1722         16823424        Group 1: MTA        GR3. 3YR HARD                                     376800
         1723         16823434        Group 1: MTA        GR2. 1YR/Other                                    118320
         1724         16823559      Group 2: Secure       GR1. NOPP                                         920000
         1725         16826060      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              203720
         1726         16826109      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              317080
         1727         16826156      Group 2: Secure       GR3. 1YRHARD                                      278800
         1728         16832598      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              186400
         1729         16832721      Group 2: Secure       GR1. NOPP                                         670000
         1730         16835127        Group 1: MTA        GR3. 3YR HARD                                     400000
         1731         16812644      Group 2: Secure       GR3. 1YRHARD                                      196640
         1732         16812483        Group 1: MTA        GR3. 3YR HARD                                     266250
         1733         16812497        Group 1: MTA        GR3. 3YR HARD                                     266250
         1734         16812512      Group 2: Secure       GR3. 1YRHARD                                      248000
         1735         16812575      Group 2: Secure       GR1. NOPP                                         241250
         1736         16812607      Group 2: Secure       GR2. SOFTPP/OTHER                                 184000
         1737         16812625      Group 2: Secure       GR1. NOPP                                         280000
         1738         16775842      Group 2: Secure       GR3. 1YRHARD                                      388000
         1739         16776393      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              372000
         1740         16776273        Group 1: MTA        GR3. 3YR HARD                                     488000
         1741         16778098      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              352000
         1742         16778159      Group 2: Secure       GR2. SOFTPP/OTHER                                 375000
         1743         16778168        Group 1: MTA        GR3. 3YR HARD                                     544000
         1744         16778193      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              272000
         1745         16785165      Group 2: Secure       GR3. 1YRHARD                                      468000
         1746         16785170      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              230400
         1747         16785176      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              312000
         1748         16785224      Group 2: Secure       GR3. 1YRHARD                                      151000
         1749         16785281        Group 1: MTA        GR3. 3YR HARD                                     265600
         1750         16787047      Group 2: Secure       GR3. 1YRHARD                                      475398
         1751         16787056      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              332000
         1752         16787258      Group 2: Secure       GR1. NOPP                                         259000
         1753         16790174        Group 1: MTA        GR2. 1YR/Other                                    421000
         1754         16790103      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              460000
         1755         16790190        Group 1: MTA        GR3. 3YR HARD                                     343000
         1756         16790113      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308000
         1757         16790219        Group 1: MTA        GR2. 1YR/Other                                    727000
         1758         16790250        Group 1: MTA        GR3. 3YR HARD                                     624000
         1759         16790275      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              262400
         1760         16790287      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              262400
         1761         16797959      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              268000
         1762         16797987      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              264000
         1763         16797989      Group 2: Secure       GR3. 1YRHARD                                      800000
         1764         16797886        Group 1: MTA        GR3. 3YR HARD                                     487500
         1765         16798063        Group 1: MTA        GR3. 3YR HARD                                     857500
         1766         16798072      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417000
         1767         16798134        Group 1: MTA        GR3. 3YR HARD                                     532000
         1768         16798137      Group 2: Secure       GR2. SOFTPP/OTHER                                 472000
         1769         16799231        Group 1: MTA        GR3. 3YR HARD                                     463840
         1770         16799243      Group 2: Secure       GR3. 1YRHARD                                      258000
         1771         16799247      Group 2: Secure       GR3. 1YRHARD                                      219200
         1772         16799261        Group 1: MTA        GR3. 3YR HARD                                     416000
         1773         16799277        Group 1: MTA        GR3. 3YR HARD                                     492000
         1774         16801241      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              496000
         1775         16801295      Group 2: Secure       GR3. 1YRHARD                                      319200
         1776         16803005        Group 1: MTA        GR1. NOPP                                         485600
         1777         16803018      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              292000
         1778         16803058      Group 2: Secure       GR2. SOFTPP/OTHER                                 239200
         1779         16803063      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208412
         1780         16803068      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              355000
         1781         16803114      Group 2: Secure       GR3. 1YRHARD                                      560000
         1782         16803119        Group 1: MTA        GR2. 1YR/Other                                    449400
         1783         16803195      Group 2: Secure       GR3. 1YRHARD                                      522400
         1784         16803211      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              176000
         1785         16803234        Group 1: MTA        GR3. 3YR HARD                                     740000
         1786         16802958        Group 1: MTA        GR3. 3YR HARD                                     311200
         1787         16803261        Group 1: MTA        GR3. 3YR HARD                                     302000
         1788         16806482      Group 2: Secure       GR1. NOPP                                         156000
         1789         16806505      Group 2: Secure       GR1. NOPP                                         223200
         1790         16806509      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              202400
         1791         16806522      Group 2: Secure       GR3. 1YRHARD                                      128000
         1792         16806530        Group 1: MTA        GR2. 1YR/Other                                    276000
         1793         16806541      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              193500
         1794         16805719        Group 1: MTA        GR3. 3YR HARD                                     481350
         1795         16806603      Group 2: Secure       GR3. 1YRHARD                                      315000
         1796         16806617        Group 1: MTA        GR3. 3YR HARD                                     360000
         1797         16806632      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              435000
         1798         16806643      Group 2: Secure       GR2. SOFTPP/OTHER                                 256000
         1799         16808265      Group 2: Secure       GR3. 1YRHARD                                      515200
         1800         16808279      Group 2: Secure       GR3. 1YRHARD                                      260000
         1801         16808327      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              330000
         1802         16808328      Group 2: Secure       GR2. SOFTPP/OTHER                                 273656
         1803         16808331      Group 2: Secure       GR3. 1YRHARD                                      559999
         1804         16808356      Group 2: Secure       GR3. 1YRHARD                                      352000
         1805         16808360      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308924
         1806         16808364        Group 1: MTA        GR3. 3YR HARD                                     500000
         1807         16808381        Group 1: MTA        GR3. 3YR HARD                                     386000
         1808         16808216        Group 1: MTA        GR3. 3YR HARD                                     471000
         1809         16808220        Group 1: MTA        GR3. 3YR HARD                                     368000
         1810         16808429      Group 2: Secure       GR1. NOPP                                         456000
         1811         16808446      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              512000
         1812         16808450        Group 1: MTA        GR3. 3YR HARD                                     264000
         1813         16808498      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              224000
         1814         16812410      Group 2: Secure       GR3. 1YRHARD                                      532000
         1815         16764803        Group 1: MTA        GR3. 3YR HARD                                  698331.85
         1816         16764927      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              416000
         1817         16764978      Group 2: Secure       GR3. 1YRHARD                                      110000
         1818         16766949        Group 1: MTA        GR3. 3YR HARD                                  498808.47
         1819         16766979      Group 2: Secure       GR1. NOPP                                         464358
         1820         16773004        Group 1: MTA        GR3. 3YR HARD                                     340000
         1821         16772837      Group 2: Secure       GR3. 1YRHARD                                      204000
         1822         16772842        Group 1: MTA        GR3. 3YR HARD                                     360000
         1823         16773171      Group 2: Secure       GR1. NOPP                                         121600
         1824         16773177      Group 2: Secure       GR3. 1YRHARD                                      243000
         1825         16773282        Group 1: MTA        GR3. 3YR HARD                                     536000
         1826         16775646      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              399000
         1827         16775750        Group 1: MTA        GR3. 3YR HARD                                     455200
         1828         16775651      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              453130
         1829         16775682        Group 1: MTA        GR2. 1YR/Other                                    900000
         1830         16775814        Group 1: MTA        GR3. 3YR HARD                                     380000
         1831         16775829      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              252000
         1832         16716177      Group 2: Secure       GR3. 1YRHARD                                   337341.25
         1833         16721483        Group 1: MTA        GR3. 3YR HARD                                  559050.68
         1834         16722885        Group 1: MTA        GR3. 3YR HARD                                     500000
         1835         16722779      Group 2: Secure       GR3. 1YRHARD                                      472000
         1836         16722789      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                           292228.75
         1837         16730070      Group 2: Secure       GR2. SOFTPP/OTHER                                 368118
         1838         16730425      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              275700
         1839         16731285      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              384000
         1840         16713327        Group 1: MTA        GR3. 3YR HARD                                  272621.97
         1841         16709143        Group 1: MTA        GR3. 3YR HARD                                  279332.74
         1842         16710455      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              373600
         1843         16710578      Group 2: Secure       GR1. NOPP                                         360000
         1844         16710619        Group 1: MTA        GR3. 3YR HARD                                     390000
         1845         16671485        Group 1: MTA        GR3. 3YR HARD                                     548000
         1846         16696416      Group 2: Secure       GR1. NOPP                                         264660
         1847         16696427      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332028
         1848         16681709      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            467501.8
         1849         16684085      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              673680
         1850         16637961        Group 1: MTA        GR3. 3YR HARD                                  481451.49
         1851         16661755      Group 2: Secure       GR3. 1YRHARD                                      521300
         1852         16590698        Group 1: MTA        GR3. 3YR HARD                                  546084.16
         1853         16681971      Group 2: Secure       GR1. NOPP                                      384360.02
         1854         16784776      Group 2: Secure       GR2. SOFTPP/OTHER                                 276690
         1855         16788539      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1002500
         1856         16718416      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              214936
         1857         16666932      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            257127.4
         1858         16778654      Group 2: Secure       GR1. NOPP                                      222308.96
         1859         16604447      Group 2: Secure       GR1. NOPP                                      452520.39
         1860         16728111      Group 2: Secure       GR3. 1YRHARD                                      544000
         1861         16813672      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
         1862         16803795      Group 2: Secure       GR1. NOPP                                         421050
         1863         16803936        Group 1: MTA        GR2. 1YR/Other                                 475193.08
         1864         16801675      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280700
         1865         16801746      Group 2: Secure       GR1. NOPP                                         264660
         1866         16803599      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           393681.75
         1867         16798708      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            212449.8
         1868         16798497      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              250224
         1869         16728094      Group 2: Secure       GR2. SOFTPP/OTHER                              289521.99
         1870         16599872      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           241810.33
         1871         16595003      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           727275.72
         1872         16596324        Group 1: MTA        GR1. NOPP                                      403011.87
         1873         16570793      Group 2: Secure       GR1. NOPP                                         184460
         1874         16549782      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332830
         1875         16768336      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              399396
         1876         16784890      Group 2: Secure       GR1. NOPP                                      381852.25
         1877         16692694      Group 2: Secure       GR1. NOPP                                      257141.25
         1878         16784822        Group 1: MTA        GR3. 3YR HARD                                  206706.23
         1879         16784580        Group 1: MTA        GR3. 3YR HARD                                  379094.44
         1880         16696616        Group 1: MTA        GR3. 3YR HARD                                  315895.08
         1881         16786288        Group 1: MTA        GR3. 3YR HARD                                  303086.75
         1882         16803813        Group 1: MTA        GR3. 3YR HARD                                  246891.75
         1883         16714715        Group 1: MTA        GR3. 3YR HARD                                  489231.35
         1884         16778510        Group 1: MTA        GR3. 3YR HARD                                  410421.03
         1885         16803494        Group 1: MTA        GR3. 3YR HARD                                  347170.69
         1886         16778511        Group 1: MTA        GR3. 3YR HARD                                  550285.51
         1887         16731569        Group 1: MTA        GR3. 3YR HARD                                     494818
         1888         16731555        Group 1: MTA        GR3. 3YR HARD                                  273775.09
         1889         16715194        Group 1: MTA        GR3. 3YR HARD                                  331707.63
         1890         16715275        Group 1: MTA        GR3. 3YR HARD                                  379377.58
         1891         16803805        Group 1: MTA        GR3. 3YR HARD                                  407027.71
         1892         16779061        Group 1: MTA        GR3. 3YR HARD                                  438951.46
         1893         16713569        Group 1: MTA        GR3. 3YR HARD                                  364728.76
         1894         16775580        Group 1: MTA        GR3. 3YR HARD                                  494160.86
         1895         16839736        Group 1: MTA        GR3. 3YR HARD                                     360000
         1896         16775499        Group 1: MTA        GR3. 3YR HARD                                  367376.16
         1897         16713640        Group 1: MTA        GR3. 3YR HARD                                  228310.78
         1898         16721825        Group 1: MTA        GR3. 3YR HARD                                  469046.12
         1899         16704575        Group 1: MTA        GR3. 3YR HARD                                  267361.34
         1900         16803547        Group 1: MTA        GR3. 3YR HARD                                  446932.38
         1901         16776461        Group 1: MTA        GR3. 3YR HARD                                  358144.48
         1902         16693925        Group 1: MTA        GR3. 3YR HARD                                  526826.31
         1903         16779057        Group 1: MTA        GR3. 3YR HARD                                  399046.77
         1904         16779058        Group 1: MTA        GR3. 3YR HARD                                  466884.73
         1905         16768529        Group 1: MTA        GR3. 3YR HARD                                  158078.52
         1906         16707236        Group 1: MTA        GR3. 3YR HARD                                  434960.98
         1907         16616437        Group 1: MTA        GR3. 3YR HARD                                  415154.17
         1908         16710089      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              689720
         1909         16707769      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              366514
         1910         16722009      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              441100
         1911         16731878      Group 2: Secure       GR1. NOPP                                         466764
         1912         16770953      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              140350
         1913         16772037      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              409020
         1914         16774906      Group 2: Secure       GR3. 1YRHARD                                      485210
         1915         16774951      Group 2: Secure       GR1. NOPP                                         733830
         1916         16709772      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           199689.98
         1917         16798303        Group 1: MTA        GR3. 3YR HARD                                  530732.21
         1918         16839889      Group 2: Secure       GR2. SOFTPP/OTHER                               964815.5
         1919         16838908        Group 1: MTA        GR3. 3YR HARD                                     251250
         1920         16835831      Group 2: Secure       GR1. NOPP                                         316790
         1921         16729522      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              180450
         1922         16729956      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              232580
         1923         16729976      Group 2: Secure       GR3. 1YRHARD                                   585379.79
         1924         16729979      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              252630
         1925         16730001      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              390975
         1926         16730006      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              557390
         1927         16730031      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              441100
         1928         16729541      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
         1929         16729544        Group 1: MTA        GR2. 1YR/Other                                 573833.02
         1930         16729548      Group 2: Secure       GR1. NOPP                                       418042.5
         1931         16731448      Group 2: Secure       GR1. NOPP                                         344860
         1932         16731451        Group 1: MTA        GR2. 1YR/Other                                 514519.29
         1933         16731453      Group 2: Secure       GR1. NOPP                                       521259.9
         1934         16731462      Group 2: Secure       GR1. NOPP                                       382353.5
         1935         16729593      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              557390
         1936         16729608      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              384960
         1937         16729610      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              236590
         1938         16729617      Group 2: Secure       GR1. NOPP                                       196409.8
         1939         16729623      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              541350
         1940         16729626      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              228570
         1941         16729630      Group 2: Secure       GR1. NOPP                                         651625
         1942         16729639      Group 2: Secure       GR1. NOPP                                         581450
         1943         16729655      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            224359.5
         1944         16729661        Group 1: MTA        GR2. 1YR/Other                                 1466496.9
         1945         16729686      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              541350
         1946         16729688      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280700
         1947         16729703      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           188943.15
         1948         16729720      Group 2: Secure       GR1. NOPP                                        1353375
         1949         16729727      Group 2: Secure       GR1. NOPP                                         234986
         1950         16729742      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              380950
         1951         16729775      Group 2: Secure       GR1. NOPP                                      1428562.5
         1952         16729851      Group 2: Secure       GR1. NOPP                                      390223.12
         1953         16729857      Group 2: Secure       GR2. SOFTPP/OTHER                                 581450
         1954         16729867      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           184459.17
         1955         16731522      Group 2: Secure       GR1. NOPP                                      356288.75
         1956         16731527      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              247818
         1957         16731558      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              341652
         1958         16731560      Group 2: Secure       GR1. NOPP                                         271878
         1959         16731591      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              537340
         1960         16731597      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              368920
         1961         16731604      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              320800
         1962         16731606      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              441100
         1963         16731611      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              288720
         1964         16731619      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              497240
         1965         16731625      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356890
         1966         16731633      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              421050
         1967         16729511        Group 1: MTA        GR2. 1YR/Other                                 609300.53
         1968         16728734      Group 2: Secure       GR3. 1YRHARD                                   1508762.5
         1969         16728790        Group 1: MTA        GR2. 1YR/Other                                 399046.77
         1970         16728796      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              513280
         1971         16728838      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344860
         1972         16728846        Group 1: MTA        GR1. NOPP                                      530732.21
         1973         16728847      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300275
         1974         16728874        Group 1: MTA        GR2. 1YR/Other                                 319237.42
         1975         16728882      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              501250
         1976         16728896      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              413030
         1977         16729369      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           481099.75
         1978         16729379      Group 2: Secure       GR1. NOPP                                         260650
         1979         16729383      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              240600
         1980         16729426      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              255036
         1981         16729431      Group 2: Secure       GR1. NOPP                                         300750
         1982         16729436        Group 1: MTA        GR2. 1YR/Other                                 388671.56
         1983         16729442      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              399396
         1984         16729458      Group 2: Secure       GR2. SOFTPP/OTHER                                 356890
         1985         16729470      Group 2: Secure       GR1. NOPP                                         350875
         1986         16729472      Group 2: Secure       GR1. NOPP                                       201502.5
         1987         16729482      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              188470
         1988         16729489        Group 1: MTA        GR2. 1YR/Other                                1254004.49
         1989         16729494      Group 2: Secure       GR1. NOPP                                      375876.43
         1990         16728309      Group 2: Secure       GR1. NOPP                                         226966
         1991         16728313      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              272680
         1992         16728326      Group 2: Secure       GR1. NOPP                                      349746.07
         1993         16728343      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              673680
         1994         16728364      Group 2: Secure       GR1. NOPP                                      369846.23
         1995         16728377      Group 2: Secure       GR1. NOPP                                         204510
         1996         16728379      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1192975
         1997         16728558      Group 2: Secure       GR1. NOPP                                         561400
         1998         16728565      Group 2: Secure       GR1. NOPP                                         336840
         1999         16728567      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              449120
         2000         16728584      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           365661.88
         2001         16728391      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              252630
         2002         16728401      Group 2: Secure       GR1. NOPP                                         238194
         2003         16728403      Group 2: Secure       GR1. NOPP                                         255838
         2004         16728409        Group 1: MTA        GR2. 1YR/Other                                 431267.66
         2005         16728596      Group 2: Secure       GR1. NOPP                                         177242
         2006         16728602      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            239196.5
         2007         16728610        Group 1: MTA        GR2. 1YR/Other                                 351250.95
         2008         16728617      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              392980
         2009         16728627      Group 2: Secure       GR1. NOPP                                      315286.25
         2010         16728628      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            173953.8
         2011         16728632      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              473180
         2012         16728640      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              272680
         2013         16728645      Group 2: Secure       GR1. NOPP                                      331075.62
         2014         16728651      Group 2: Secure       GR1. NOPP                                         150375
         2015         16728666      Group 2: Secure       GR1. NOPP                                      412328.25
         2016         16728674      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           244609.95
         2017         16728693      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              254234
         2018         16728698      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              212530
         2019         16728437      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              295938
         2020         16728483      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           207016.25
         2021         16789060      Group 2: Secure       GR1. NOPP                                         332830
         2022         16790492      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              571425
         2023         16790510      Group 2: Secure       GR3. 1YRHARD                                      380950
         2024         16721658      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              444000
         2025         16722949      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              232000
         2026         16722956      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              406000
         2027         16722984      Group 2: Secure       GR1. NOPP                                         272000
         2028         16722985      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              462078
         2029         16721472      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              364000
         2030         16721681        Group 1: MTA        GR3. 3YR HARD                                     448000
         2031         16721478      Group 2: Secure       GR2. SOFTPP/OTHER                                 200500
         2032         16723015      Group 2: Secure       GR2. SOFTPP/OTHER                                 159598
         2033         16722826      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              189272
         2034         16728034        Group 1: MTA        GR3. 3YR HARD                                     524000
         2035         16728054      Group 2: Secure       GR3. 1YRHARD                                      216000
         2036         16788786      Group 2: Secure       GR1. NOPP                                         140350
         2037         16722863        Group 1: MTA        GR3. 3YR HARD                                     412000
         2038         16722925      Group 2: Secure       GR2. SOFTPP/OTHER                              228569.99
         2039         16721625      Group 2: Secure       GR3. 1YRHARD                                      187500
         2040         16721627      Group 2: Secure       GR2. SOFTPP/OTHER                                 184460
         2041         16721643      Group 2: Secure       GR2. SOFTPP/OTHER                                 291612
         2042         16721556      Group 2: Secure       GR2. SOFTPP/OTHER                                 260650
         2043         16721431      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              272680
         2044         16721570      Group 2: Secure       GR3. 1YRHARD                                      529448
         2045         16716296      Group 2: Secure       GR2. SOFTPP/OTHER                              141953.99
         2046         16716167      Group 2: Secure       GR3. 1YRHARD                                      271878
         2047         16784985      Group 2: Secure       GR1. NOPP                                         725810
         2048         16718031      Group 2: Secure       GR3. 1YRHARD                                      533600
         2049         16718058      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              439800
         2050         16716323      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              226086
         2051         16728274      Group 2: Secure       GR1. NOPP                                      392969.97
         2052         16716360      Group 2: Secure       GR3. 1YRHARD                                      296000
         2053         16718076      Group 2: Secure       GR2. SOFTPP/OTHER                                 372000
         2054         16717977        Group 1: MTA        GR3. 3YR HARD                                     108000
         2055         16717981      Group 2: Secure       GR3. 1YRHARD                                      183200
         2056         16784900      Group 2: Secure       GR1. NOPP                                         597490
         2057         16709399        Group 1: MTA        GR3. 3YR HARD                                     536000
         2058         16723964      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              126315
         2059         16723968      Group 2: Secure       GR1. NOPP                                       127317.5
         2060         16728231      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           494200.46
         2061         16707595      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              367200
         2062         16710558      Group 2: Secure       GR3. 1YRHARD                                      339200
         2063         16710566        Group 1: MTA        GR2. 1YR/Other                                    298680
         2064         16710630      Group 2: Secure       GR2. SOFTPP/OTHER                                 802000
         2065         16713404      Group 2: Secure       GR3. 1YRHARD                                      220000
         2066         16713414      Group 2: Secure       GR2. SOFTPP/OTHER                              150054.19
         2067         16713444      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              536000
         2068         16713467      Group 2: Secure       GR2. SOFTPP/OTHER                               169342.3
         2069         16713337      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              464000
         2070         16707377      Group 2: Secure       GR3. 1YRHARD                                      360000
         2071         16713505      Group 2: Secure       GR3. 1YRHARD                                      306400
         2072         16714527        Group 1: MTA        GR3. 3YR HARD                                     500000
         2073         16714483      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              132000
         2074         16714492        Group 1: MTA        GR3. 3YR HARD                                  228438.54
         2075         16716259        Group 1: MTA        GR3. 3YR HARD                                     304000
         2076         16716269        Group 1: MTA        GR3. 3YR HARD                                     280000
         2077         16709279      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                           465159.99
         2078         16728245      Group 2: Secure       GR1. NOPP                                       355887.5
         2079         16728250      Group 2: Secure       GR1. NOPP                                      608367.13
         2080         16723909      Group 2: Secure       GR1. NOPP                                         464358
         2081         16700061      Group 2: Secure       GR2. SOFTPP/OTHER                                 276690
         2082         16723915        Group 1: MTA        GR2. 1YR/Other                                 405431.53
         2083         16699996        Group 1: MTA        GR3. 3YR HARD                                  403543.52
         2084         16700017        Group 1: MTA        GR3. 3YR HARD                                  336815.03
         2085         16784844      Group 2: Secure       GR1. NOPP                                         505260
         2086         16723890      Group 2: Secure       GR3. 1YRHARD                                      388970
         2087         16697246      Group 2: Secure       GR2. SOFTPP/OTHER                               148289.8
         2088         16693077      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           558783.48
         2089         16695784      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              284500
         2090         16695851      Group 2: Secure       GR2. SOFTPP/OTHER                              229772.99
         2091         16695891      Group 2: Secure       GR3. 1YRHARD                                      545800
         2092         16723883      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              348870
         2093         16723885      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              264660
         2094         16723886      Group 2: Secure       GR3. 1YRHARD                                   161594.98
         2095         16723857      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              184460
         2096         16691948      Group 2: Secure       GR3. 1YRHARD                                      477600
         2097         16692009      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              542535
         2098         16693120      Group 2: Secure       GR2. SOFTPP/OTHER                              131843.18
         2099         16687975      Group 2: Secure       GR2. SOFTPP/OTHER                                 192480
         2100         16687857      Group 2: Secure       GR2. SOFTPP/OTHER                                 263056
         2101         16683853      Group 2: Secure       GR2. SOFTPP/OTHER                               131054.2
         2102         16781281      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              552578
         2103         16685509      Group 2: Secure       GR2. SOFTPP/OTHER                              152279.75
         2104         16685511      Group 2: Secure       GR2. SOFTPP/OTHER                                 150320
         2105         16723846      Group 2: Secure       GR1. NOPP                                         755083
         2106         16681106      Group 2: Secure       GR2. SOFTPP/OTHER                                 246214
         2107         16680947      Group 2: Secure       GR1. NOPP                                         396990
         2108         16723830      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           405110.25
         2109         16723805      Group 2: Secure       GR1. NOPP                                         267467
         2110         16723782      Group 2: Secure       GR2. SOFTPP/OTHER                              292855.31
         2111         16780694      Group 2: Secure       GR1. NOPP                                         315186
         2112         16723744      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              717790
         2113         16778663      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              224560
         2114         16723763      Group 2: Secure       GR1. NOPP                                      302370.04
         2115         16776565      Group 2: Secure       GR1. NOPP                                         452729
         2116         16676436      Group 2: Secure       GR3. 1YRHARD                                      420000
         2117         16775565      Group 2: Secure       GR1. NOPP                                         494032
         2118         16674981      Group 2: Secure       GR3. 1YRHARD                                      248000
         2119         16675010      Group 2: Secure       GR2. SOFTPP/OTHER                              264319.02
         2120         16723684      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344860
         2121         16775085      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              212530
         2122         16775185        Group 1: MTA        GR2. 1YR/Other                                 998304.77
         2123         16771697        Group 1: MTA        GR3. 3YR HARD                                  593582.07
         2124         16771977      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              461150
         2125         16772532      Group 2: Secure       GR1. NOPP                                         906260
         2126         16772633      Group 2: Secure       GR1. NOPP                                       377942.5
         2127         16723592      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           185253.98
         2128         16723596      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              569420
         2129         16770763      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            526312.5
         2130         16770780      Group 2: Secure       GR1. NOPP                                      304729.35
         2131         16768534        Group 1: MTA        GR3. 3YR HARD                                  519118.48
         2132         16731671      Group 2: Secure       GR1. NOPP                                         537340
         2133         16723565      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360900
         2134         16731944      Group 2: Secure       GR1. NOPP                                      217091.38
         2135         16732023      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              188470
         2136         16765223      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              717790
         2137         16765247        Group 1: MTA        GR3. 3YR HARD                                  311256.48
         2138         16765362      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           416989.87
         2139         16767853      Group 2: Secure       GR1. NOPP                                         318394
         2140         16767908      Group 2: Secure       GR1. NOPP                                      367666.87
         2141         16718377        Group 1: MTA        GR3. 3YR HARD                                  230649.04
         2142         16718655      Group 2: Secure       GR1. NOPP                                         414634
         2143         16718689      Group 2: Secure       GR1. NOPP                                         441100
         2144         16718718      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              625560
         2145         16718855      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            355085.5
         2146         16718856      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              400198
         2147         16718904      Group 2: Secure       GR3. 1YRHARD                                      392980
         2148         16719092        Group 1: MTA        GR3. 3YR HARD                                  339174.04
         2149         16721837      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           273364.32
         2150         16723955        Group 1: MTA        GR3. 3YR HARD                                  354732.87
         2151         16728514      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360900
         2152         16728618        Group 1: MTA        GR3. 3YR HARD                                  301047.39
         2153         16728631      Group 2: Secure       GR1. NOPP                                         383356
         2154         16728789      Group 2: Secure       GR3. 1YRHARD                                   276990.75
         2155         16729760      Group 2: Secure       GR1. NOPP                                         154385
         2156         16731475        Group 1: MTA        GR2. 1YR/Other                                 438951.46
         2157         16731567      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           449079.89
         2158         16714059      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              565410
         2159         16715129      Group 2: Secure       GR2. SOFTPP/OTHER                                 409020
         2160         16717264      Group 2: Secure       GR2. SOFTPP/OTHER                                 513280
         2161         16717722      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              222956
         2162         16717723      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           197191.75
         2163         16717804      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              390975
         2164         16721826      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
         2165         16721886      Group 2: Secure       GR1. NOPP                                      255273.84
         2166         16721896      Group 2: Secure       GR1. NOPP                                      311153.08
         2167         16721911      Group 2: Secure       GR1. NOPP                                      229143.44
         2168         16722041      Group 2: Secure       GR1. NOPP                                         842100
         2169         16722048      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            150651.6
         2170         16722122        Group 1: MTA        GR2. 1YR/Other                                  383084.9
         2171         16722146      Group 2: Secure       GR1. NOPP                                         224560
         2172         16722173      Group 2: Secure       GR1. NOPP                                         384960
         2173         16722189      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              311978
         2174         16722192      Group 2: Secure       GR1. NOPP                                      361806.19
         2175         16722201      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              352880
         2176         16722229      Group 2: Secure       GR1. NOPP                                         224560
         2177         16722230      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              234986
         2178         16722248      Group 2: Secure       GR1. NOPP                                         218946
         2179         16722269      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              276690
         2180         16722272      Group 2: Secure       GR2. SOFTPP/OTHER                                 597490
         2181         16722299      Group 2: Secure       GR1. NOPP                                      293632.25
         2182         16722304        Group 1: MTA        GR2. 1YR/Other                                 521057.19
         2183         16722316      Group 2: Secure       GR1. NOPP                                         417040
         2184         16722318      Group 2: Secure       GR1. NOPP                                         200500
         2185         16722337      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           140531.91
         2186         16722352      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              441100
         2187         16722367      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           578642.99
         2188         16723078      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              238996
         2189         16723079      Group 2: Secure       GR1. NOPP                                      520397.75
         2190         16723189      Group 2: Secure       GR1. NOPP                                         396990
         2191         16723205      Group 2: Secure       GR1. NOPP                                      297402.65
         2192         16723258      Group 2: Secure       GR3. 1YRHARD                                    192279.5
         2193         16723264      Group 2: Secure       GR2. SOFTPP/OTHER                                 330424
         2194         16723265      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           461932.38
         2195         16723266      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              265462
         2196         16723310      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              601500
         2197         16713634        Group 1: MTA        GR3. 3YR HARD                                  449237.15
         2198         16713769      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              453130
         2199         16723404      Group 2: Secure       GR2. SOFTPP/OTHER                                 369722
         2200         16723445      Group 2: Secure       GR1. NOPP                                      239595.85
         2201         16723474      Group 2: Secure       GR3. 1YRHARD                                    275687.5
         2202         16723485      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1002500
         2203         16721955        Group 1: MTA        GR2. 1YR/Other                                 311216.58
         2204         16723525      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              215738
         2205         16723528      Group 2: Secure       GR1. NOPP                                      489116.36
         2206         16722016      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              248620
         2207         16710777        Group 1: MTA        GR2. 1YR/Other                                    650886
         2208         16710962      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1002500
         2209         16711197      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208520
         2210         16697886      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           313130.88
         2211         16697925      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              509270
         2212         16704729      Group 2: Secure       GR1. NOPP                                         465160
         2213         16707241      Group 2: Secure       GR1. NOPP                                         998490
         2214         16835090      Group 2: Secure       GR3. 1YRHARD                                      364000
         2215         16839459      Group 2: Secure       GR2. SOFTPP/OTHER                                 560800
         2216         16845385      Group 2: Secure       GR3. 1YRHARD                                      536000
         2217         16787176      Group 2: Secure       GR3. 1YRHARD                                     1200000
         2218         16790177      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              348000
         2219         16790188      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              292000
         2220         16790223        Group 1: MTA        GR3. 3YR HARD                                     450000
         2221         16790235      Group 2: Secure       GR3. 1YRHARD                                      268000
         2222         16790270      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              172000
         2223         16797962      Group 2: Secure       GR3. 1YRHARD                                      556000
         2224         16797867        Group 1: MTA        GR3. 3YR HARD                                  397531.31
         2225         16797979      Group 2: Secure       GR3. 1YRHARD                                      363200
         2226         16798016      Group 2: Secure       GR3. 1YRHARD                                      556000
         2227         16798075      Group 2: Secure       GR3. 1YRHARD                                      496000
         2228         16798076      Group 2: Secure       GR2. SOFTPP/OTHER                                 672000
         2229         16797924      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              560000
         2230         16798133      Group 2: Secure       GR1. NOPP                                         368000
         2231         16799237      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              596000
         2232         16801230      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              450400
         2233         16801235      Group 2: Secure       GR3. 1YRHARD                                      300000
         2234         16801240        Group 1: MTA        GR3. 3YR HARD                                     524792
         2235         16801310      Group 2: Secure       GR3. 1YRHARD                                      427000
         2236         16801315      Group 2: Secure       GR3. 1YRHARD                                      228000
         2237         16801326      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              448000
         2238         16801332        Group 1: MTA        GR3. 3YR HARD                                     268000
         2239         16801371      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              323200
         2240         16802994      Group 2: Secure       GR3. 1YRHARD                                      640000
         2241         16802996      Group 2: Secure       GR3. 1YRHARD                                      533600
         2242         16803020      Group 2: Secure       GR1. NOPP                                         212000
         2243         16803031      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              252000
         2244         16803043      Group 2: Secure       GR1. NOPP                                         307500
         2245         16803049      Group 2: Secure       GR2. SOFTPP/OTHER                                 241600
         2246         16803077      Group 2: Secure       GR2. SOFTPP/OTHER                                 165600
         2247         16803167      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              200000
         2248         16803172        Group 1: MTA        GR3. 3YR HARD                                     466400
         2249         16803185      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              360000
         2250         16803189      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332000
         2251         16803213      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              536000
         2252         16806449      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              428000
         2253         16806538      Group 2: Secure       GR3. 1YRHARD                                      274850
         2254         16806543      Group 2: Secure       GR2. SOFTPP/OTHER                                 424000
         2255         16806614      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              292000
         2256         16808277      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              368000
         2257         16808353      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              429499
         2258         16808234      Group 2: Secure       GR1. NOPP                                         368000
         2259         16812560        Group 1: MTA        GR3. 3YR HARD                                     412000
         2260         16818784      Group 2: Secure       GR1. NOPP                                         417000
         2261         16818809      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              172000
         2262         16818840      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              279920
         2263         16823442      Group 2: Secure       GR3. 1YRHARD                                      408000
         2264         16823492      Group 2: Secure       GR3. 1YRHARD                                      183960
         2265         16823547      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              205600
         2266         16823556        Group 1: MTA        GR1. NOPP                                         376000
         2267         16825995      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              208000
         2268         16825996      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344500
         2269         16832556      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              157600
         2270         16832588      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              532000
         2271         16832637      Group 2: Secure       GR3. 1YRHARD                                      356000
         2272         16835021      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              520000
         2273         16835027      Group 2: Secure       GR2. SOFTPP/OTHER                                 644000
         2274         16721454      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              352880
         2275         16722807      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              325211
         2276         16666508        Group 1: MTA        GR3. 3YR HARD                                  272774.53
         2277         16728064      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              428000
         2278         16730224      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344000
         2279         16730246      Group 2: Secure       GR2. SOFTPP/OTHER                              322403.99
         2280         16730055      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              425060
         2281         16730320      Group 2: Secure       GR1. NOPP                                         500000
         2282         16730404        Group 1: MTA        GR2. 1YR/Other                                    620000
         2283         16730428      Group 2: Secure       GR3. 1YRHARD                                      428000
         2284         16731344      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              476000
         2285         16731395        Group 1: MTA        GR3. 3YR HARD                                     308000
         2286         16731405      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              225600
         2287         16764998        Group 1: MTA        GR3. 3YR HARD                                     344000
         2288         16767372      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              382400
         2289         16767395      Group 2: Secure       GR3. 1YRHARD                                      636000
         2290         16767408        Group 1: MTA        GR3. 3YR HARD                                     552000
         2291         16766940      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              461150
         2292         16767512      Group 2: Secure       GR2. SOFTPP/OTHER                                 960000
         2293         16772792        Group 1: MTA        GR3. 3YR HARD                                     416250
         2294         16772998        Group 1: MTA        GR3. 3YR HARD                                     272000
         2295         16773014      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              444800
         2296         16773064      Group 2: Secure       GR1. NOPP                                         384000
         2297         16773106        Group 1: MTA        GR3. 3YR HARD                                     268000
         2298         16773166      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356800
         2299         16773242      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              488000
         2300         16773276      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              420000
         2301         16772861        Group 1: MTA        GR3. 3YR HARD                                  729960.45
         2302         16775784        Group 1: MTA        GR2. 1YR/Other                                    406400
         2303         16775790      Group 2: Secure       GR1. NOPP                                         251920
         2304         16775831      Group 2: Secure       GR1. NOPP                                         360000
         2305         16775843      Group 2: Secure       GR3. 1YRHARD                                      395000
         2306         16775869      Group 2: Secure       GR3. 1YRHARD                                      367200
         2307         16776304      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              334400
         2308         16776358      Group 2: Secure       GR1. NOPP                                         200000
         2309         16776382        Group 1: MTA        GR3. 3YR HARD                                     500000
         2310         16776265      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              440000
         2311         16777851      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              517290
         2312         16780484      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              118000
         2313         16780510      Group 2: Secure       GR3. 1YRHARD                                      350000
         2314         16780525        Group 1: MTA        GR2. 1YR/Other                                    457853
         2315         16780554      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              244000
         2316         16780555      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              228000
         2317         16780569        Group 1: MTA        GR3. 3YR HARD                                     336000
         2318         16780632      Group 2: Secure       GR2. SOFTPP/OTHER                                 226400
         2319         16780668      Group 2: Secure       GR1. NOPP                                         188000
         2320         16785062        Group 1: MTA        GR3. 3YR HARD                                     372000
         2321         16785216      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              448000
         2322         16785235      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              432000
         2323         16785238      Group 2: Secure       GR2. SOFTPP/OTHER                                 696000
         2324         16785082      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              508000
         2325         16785270      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417000
         2326         16785090      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              481200
         2327         16785093      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              250308
         2328         16785285      Group 2: Secure       GR3. 1YRHARD                                      281600
         2329         16787055      Group 2: Secure       GR3. 1YRHARD                                      250000
         2330         16787060      Group 2: Secure       GR3. 1YRHARD                                      700000
         2331         16787095      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              475000
         2332         16787157      Group 2: Secure       GR3. 1YRHARD                                      324000
         2333         16775759      Group 2: Secure       GR3. 1YRHARD                                      665000
         2334         16674889      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              340000
         2335         16675018        Group 1: MTA        GR2. 1YR/Other                                    400000
         2336         16678981      Group 2: Secure       GR1. NOPP                                      359390.24
         2337         16683718        Group 1: MTA        GR3. 3YR HARD                                   604823.3
         2338         16683735      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           389946.37
         2339         16683877      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280000
         2340         16685613      Group 2: Secure       GR1. NOPP                                         940000
         2341         16802963        Group 1: MTA        GR3. 3YR HARD                                     671250
         2342         16806556      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              532000
         2343         16700027      Group 2: Secure       GR1. NOPP                                         256000
         2344         16706272      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              271200
         2345         16707337      Group 2: Secure       GR3. 1YRHARD                                    386531.3
         2346         16707620      Group 2: Secure       GR2. SOFTPP/OTHER                              541349.99
         2347         16710623      Group 2: Secure       GR3. 1YRHARD                                      272000
         2348         16713409      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              279200
         2349         16714497        Group 1: MTA        GR1. NOPP                                      362379.68
         2350         16716185        Group 1: MTA        GR3. 3YR HARD                                  367123.04
         2351         16717895        Group 1: MTA        GR3. 3YR HARD                                  554134.55
         2352         16767490        Group 1: MTA        GR3. 3YR HARD                                     272000
         2353         16768023      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           470347.92
         2354         16768063      Group 2: Secure       GR3. 1YRHARD                                      344860
         2355         16768004      Group 2: Secure       GR1. NOPP                                      523925.65
         2356         16666632      Group 2: Secure       GR2. SOFTPP/OTHER                               255065.5
         2357         16666681      Group 2: Secure       GR2. SOFTPP/OTHER                               172862.8
         2358         16670049        Group 1: MTA        GR3. 3YR HARD                                     356000
         2359         16654284      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              537340
         2360         16658171      Group 2: Secure       GR3. 1YRHARD                                   874362.69
         2361         16658196      Group 2: Secure       GR3. 1YRHARD                                   653259.12
         2362         16658246      Group 2: Secure       GR3. 1YRHARD                                   365825.78
         2363         16658249      Group 2: Secure       GR3. 1YRHARD                                    442207.1
         2364         16658317      Group 2: Secure       GR3. 1YRHARD                                   329594.93
         2365         16661740      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              208520
         2366         16663593      Group 2: Secure       GR3. 1YRHARD                                      199496
         2367         16663613      Group 2: Secure       GR3. 1YRHARD                                   521299.99
         2368         16663615      Group 2: Secure       GR3. 1YRHARD                                      356890
         2369         16663465      Group 2: Secure       GR3. 1YRHARD                                      537340
         2370         16653475        Group 1: MTA        GR3. 3YR HARD                                   448657.2
         2371         16663652      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           331654.54
         2372         16663503      Group 2: Secure       GR3. 1YRHARD                                   375377.15
         2373         16665412      Group 2: Secure       GR3. 1YRHARD                                   570271.19
         2374         16655891      Group 2: Secure       GR3. 1YRHARD                                   326429.65
         2375         16601844      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           490448.64
         2376         16661777        Group 1: MTA        GR3. 3YR HARD                                  264332.41
         2377         16843988        Group 1: MTA        GR3. 3YR HARD                                     648000
         2378         16845433      Group 2: Secure       GR1. NOPP                                         201000
         2379         16697672      Group 2: Secure       GR1. NOPP                                      369846.23
         2380         16704024      Group 2: Secure       GR3. 1YRHARD                                      461150
         2381         16704078      Group 2: Secure       GR1. NOPP                                      130074.38
         2382         16704136      Group 2: Secure       GR1. NOPP                                         279096
         2383         16704695      Group 2: Secure       GR1. NOPP                                         651625
         2384         16707153      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            235587.5
         2385         16708032      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              343256
         2386         16708218      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           306529.77
         2387         16709430      Group 2: Secure       GR1. NOPP                                      426930.97
         2388         16709439      Group 2: Secure       GR1. NOPP                                      542708.72
         2389         16710083      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            442102.5
         2390         16710122      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           294923.47
         2391         16710181      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           668491.06
         2392         16710728      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              463155
         2393         16710953      Group 2: Secure       GR1. NOPP                                         330424
         2394         16711009      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            400919.8
         2395         16711126      Group 2: Secure       GR1. NOPP                                         391376
         2396         16711233      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              405010
         2397         16711268      Group 2: Secure       GR1. NOPP                                      200690.47
         2398         16713707      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           157542.88
         2399         16714952      Group 2: Secure       GR1. NOPP                                         741850
         2400         16714970      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            125833.8
         2401         16715036      Group 2: Secure       GR1. NOPP                                         409020
         2402         16715205      Group 2: Secure       GR1. NOPP                                      971028.51
         2403         16715206      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            126635.8
         2404         16717223      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              216540
         2405         16717227      Group 2: Secure       GR1. NOPP                                       285712.5
         2406         16717582      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              378945
         2407         16717740      Group 2: Secure       GR3. 1YRHARD                                      238595
         2408         16718395      Group 2: Secure       GR1. NOPP                                      321504.33
         2409         16718687        Group 1: MTA        GR2. 1YR/Other                                 207504.31
         2410         16718867      Group 2: Secure       GR1. NOPP                                         388970
         2411         16719004      Group 2: Secure       GR1. NOPP                                         396990
         2412         16719114      Group 2: Secure       GR1. NOPP                                         617540
         2413         16721823      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           194785.75
         2414         16722170      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              593480
         2415         16723118      Group 2: Secure       GR1. NOPP                                       418042.5
         2416         16723801      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           337541.75
         2417         16723863      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              550172
         2418         16723876      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           272579.75
         2419         16728456      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              188470
         2420         16728499      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              922300
         2421         16809327      Group 2: Secure       GR1. NOPP                                         501250
         2422         16813698      Group 2: Secure       GR1. NOPP                                         605510
         2423         16819665      Group 2: Secure       GR1. NOPP                                       418042.5
         2424         16649622      Group 2: Secure       GR3. 1YRHARD                                   364378.35
         2425         16650940      Group 2: Secure       GR3. 1YRHARD                                   158390.16
         2426         16650952      Group 2: Secure       GR3. 1YRHARD                                   538688.08
         2427         16650961      Group 2: Secure       GR3. 1YRHARD                                   330824.99
         2428         16637988      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            498242.5
         2429         16638139      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           735671.04
         2430         16640390      Group 2: Secure       GR3. 1YRHARD                                   145084.06
         2431         16640398        Group 1: MTA        GR3. 3YR HARD                                  534787.51
         2432         16640430        Group 1: MTA        GR3. 3YR HARD                                  220626.46
         2433         16648225      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              191920
         2434         16648231      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           107626.04
         2435         16648245      Group 2: Secure       GR1. NOPP                                      159578.53
         2436         16640449      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              253264
         2437         16640453      Group 2: Secure       GR3. 1YRHARD                                   443322.06
         2438         16643363      Group 2: Secure       GR3. 1YRHARD                                   653258.99
         2439         16643414      Group 2: Secure       GR3. 1YRHARD                                   388969.99
         2440         16776527      Group 2: Secure       GR1. NOPP                                         505260
         2441         16776666      Group 2: Secure       GR1. NOPP                                      808265.63
         2442         16776880      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           466319.93
         2443         16776915      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              204510
         2444         16776928      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           101001.88
         2445         16777026      Group 2: Secure       GR2. SOFTPP/OTHER                              333832.49
         2446         16777045      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           197793.25
         2447         16634130      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              675371
         2448         16777213      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              357692
         2449         16778493      Group 2: Secure       GR2. SOFTPP/OTHER                                 264660
         2450         16778696      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              481200
         2451         16778789      Group 2: Secure       GR1. NOPP                                        1002500
         2452         16781096      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              729820
         2453         16781147      Group 2: Secure       GR1. NOPP                                         504458
         2454         16781312      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417040
         2455         16784673      Group 2: Secure       GR1. NOPP                                         324810
         2456         16784781      Group 2: Secure       GR3. 1YRHARD                                      262254
         2457         16784787      Group 2: Secure       GR3. 1YRHARD                                      252630
         2458         16784825      Group 2: Secure       GR1. NOPP                                         417040
         2459         16786252      Group 2: Secure       GR1. NOPP                                         278294
         2460         16786318      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              617540
         2461         16788692      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              651625
         2462         16788698      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              461150
         2463         16790653      Group 2: Secure       GR1. NOPP                                         481200
         2464         16798245      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              216540
         2465         16798380      Group 2: Secure       GR1. NOPP                                       418042.5
         2466         16798528      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              521300
         2467         16798805      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              497240
         2468         16801497      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            255637.5
         2469         16803932      Group 2: Secure       GR1. NOPP                                         401000
         2470         16803998      Group 2: Secure       GR1. NOPP                                         270274
         2471         16809302      Group 2: Secure       GR1. NOPP                                      386864.75
         2472         16833082      Group 2: Secure       GR1. NOPP                                      486427.44
         2473         16633991      Group 2: Secure       GR3. 1YRHARD                                      309450
         2474         16633667      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           502161.79
         2475         16729748      Group 2: Secure       GR1. NOPP                                      221103.61
         2476         16729854      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           293231.25
         2477         16731515      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            212449.8
         2478         16732052      Group 2: Secure       GR1. NOPP                                         481200
         2479         16765148      Group 2: Secure       GR1. NOPP                                      372679.37
         2480         16765484      Group 2: Secure       GR1. NOPP                                         368920
         2481         16768060      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            636587.5
         2482         16768229      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              405010
         2483         16768348      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300750
         2484         16770753      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332830
         2485         16770863      Group 2: Secure       GR1. NOPP                                         260650
         2486         16770871      Group 2: Secure       GR2. SOFTPP/OTHER                                 437090
         2487         16770951      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              324810
         2488         16615795      Group 2: Secure       GR3. 1YRHARD                                   442047.75
         2489         16615737      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           316773.51
         2490         16612524      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           400999.99
         2491         16612527      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           743711.54
         2492         16615747        Group 1: MTA        GR3. 3YR HARD                                  308451.84
         2493         16718467      Group 2: Secure       GR1. NOPP                                      175877.73
         2494         16718943      Group 2: Secure       GR1. NOPP                                         252630
         2495         16719036      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                             1203000
         2496         16722191      Group 2: Secure       GR1. NOPP                                      451124.99
         2497         16722302      Group 2: Secure       GR1. NOPP                                          99448
         2498         16723094      Group 2: Secure       GR1. NOPP                                         243808
         2499         16723121      Group 2: Secure       GR1. NOPP                                         210525
         2500         16723257      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              213332
         2501         16605468      Group 2: Secure       GR3. 1YRHARD                                      902250
         2502         16728320      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           349746.07
         2503         16728411      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              238595
         2504         16728646      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           389946.16
         2505         16610981      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            418042.5
         2506         16780503      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              332000
         2507         16808379      Group 2: Secure       GR3. 1YRHARD                                      342240
         2508         16773259        Group 1: MTA        GR3. 3YR HARD                                     424000
         2509         16697873      Group 2: Secure       GR2. SOFTPP/OTHER                              173332.25
         2510         16704222      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              621550
         2511         16707162      Group 2: Secure       GR3. 1YRHARD                                   451124.99
         2512         16707959      Group 2: Secure       GR1. NOPP                                         302755
         2513         16709510      Group 2: Secure       GR1. NOPP                                       277973.2
         2514         16709899      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            488036.1
         2515         16709963      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              286314
         2516         16730410        Group 1: MTA        GR3. 3YR HARD                                     378000
         2517         16797998      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              664000
         2518         16730412      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              473600
         2519         16714149      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              356890
         2520         16714163      Group 2: Secure       GR1. NOPP                                         721399
         2521         16714164      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              247016
         2522         16714695      Group 2: Secure       GR1. NOPP                                      159998.99
         2523         16715028      Group 2: Secure       GR1. NOPP                                      418042.49
         2524         16715268      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            197492.5
         2525         16717179      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              457140
         2526         16717268      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              228570
         2527         16717453      Group 2: Secure       GR1. NOPP                                      305832.67
         2528         16729644        Group 1: MTA        GR2. 1YR/Other                                 139666.37
         2529         16729651      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              465160
         2530         16801381      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              414000
         2531         16801384      Group 2: Secure       GR3. 1YRHARD                                      392000
         2532         16729968      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              280700
         2533         16729995      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              561400
         2534         16731491      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           206865.87
         2535         16731706      Group 2: Secure       GR1. NOPP                                      639093.75
         2536         16731845      Group 2: Secure       GR1. NOPP                                         413030
         2537         16732010      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              621550
         2538         16732024      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              501250
         2539         16728341      Group 2: Secure       GR1. NOPP                                      478387.31
         2540         16790179      Group 2: Secure       GR3. 1YRHARD                                      410000
         2541         16599150        Group 1: MTA        GR2. 1YR/Other                                 405755.96
         2542         16595970      Group 2: Secure       GR2. SOFTPP/OTHER                              135437.02
         2543         16568461      Group 2: Secure       GR1. NOPP                                         703417
         2544         16568495        Group 1: MTA        GR3. 3YR HARD                                  412871.96
         2545         16569776        Group 1: MTA        GR3. 3YR HARD                                  128212.94
         2546         16835055        Group 1: MTA        GR3. 3YR HARD                                     256000
         2547         16778152      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              417000
         2548         16777861        Group 1: MTA        GR3. 3YR HARD                                     396000
         2549         16780532      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              308000
         2550         16780645      Group 2: Secure       GR3. 1YRHARD                                      344000
         2551         16780658      Group 2: Secure       GR3. 1YRHARD                                      427200
         2552         16780666        Group 1: MTA        GR3. 3YR HARD                                     408000
         2553         16785226        Group 1: MTA        GR3. 3YR HARD                                     408750
         2554         16785227      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              390000
         2555         16785256      Group 2: Secure       GR3. 1YRHARD                                      336000
         2556         16787196      Group 2: Secure       GR3. 1YRHARD                                      303920
         2557         16790194      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              388300
         2558         16730089      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           342422.16
         2559         16731403      Group 2: Secure       GR3. 1YRHARD                                      332000
         2560         16731212      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300750
         2561         16764921      Group 2: Secure       GR2. SOFTPP/OTHER                                 176000
         2562         16767474      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              300000
         2563         16772786      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              438694
         2564         16773076      Group 2: Secure       GR3. 1YRHARD                                      427000
         2565         16773102      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              276800
         2566         16773246        Group 1: MTA        GR3. 3YR HARD                                     150000
         2567         16775788      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              391200
         2568         16775815        Group 1: MTA        GR3. 3YR HARD                                     500720
         2569         16775836      Group 2: Secure       GR3. 1YRHARD                                      360000
         2570         16775860      Group 2: Secure       GR3. 1YRHARD                                      784492
         2571         16776306      Group 2: Secure       GR1. NOPP                                         365600
         2572         16776385        Group 1: MTA        GR3. 3YR HARD                                     296000
         2573         16776392        Group 1: MTA        GR2. 1YR/Other                                    575000
         2574         16730056        Group 1: MTA        GR3. 3YR HARD                                  501725.13
         2575         16718764        Group 1: MTA        GR3. 3YR HARD                                  251399.47
         2576         16781297        Group 1: MTA        GR3. 3YR HARD                                  478856.13
         2577         16765179        Group 1: MTA        GR3. 3YR HARD                                   531530.3
         2578         16788881        Group 1: MTA        GR3. 3YR HARD                                   426475.8
         2579         16604503        Group 1: MTA        GR3. 3YR HARD                                  297453.91
         2580         16704054        Group 1: MTA        GR3. 3YR HARD                                  185792.19
         2581         16711348        Group 1: MTA        GR3. 3YR HARD                                  330078.73
         2582         16770930        Group 1: MTA        GR3. 3YR HARD                                  207504.32
         2583         16771902        Group 1: MTA        GR3. 3YR HARD                                  972748.17
         2584         16775216        Group 1: MTA        GR3. 3YR HARD                                  143803.93
         2585         16772463        Group 1: MTA        GR3. 3YR HARD                                  359269.37
         2586         16728563        Group 1: MTA        GR3. 3YR HARD                                   533893.4
         2587         16638653        Group 1: MTA        GR3. 3YR HARD                                   576426.1
         2588         16713954      Group 2: Secure       GR1. NOPP                                         352078
         2589         16711331        Group 1: MTA        GR3. 3YR HARD                                  492423.72
         2590         16765330        Group 1: MTA        GR3. 3YR HARD                                  192005.53
         2591         16781198        Group 1: MTA        GR3. 3YR HARD                                  225461.42
         2592         16707893        Group 1: MTA        GR3. 3YR HARD                                  497719.25
         2593         16709839        Group 1: MTA        GR3. 3YR HARD                                  324508.98
         2594         16798823        Group 1: MTA        GR3. 3YR HARD                                  335199.29
         2595         16730035        Group 1: MTA        GR3. 3YR HARD                                  332904.77
         2596         16728711        Group 1: MTA        GR3. 3YR HARD                                  491165.95
         2597         16775207        Group 1: MTA        GR3. 3YR HARD                                  239428.06
         2598         16681490        Group 1: MTA        GR3. 3YR HARD                                  422989.58
         2599         16771806        Group 1: MTA        GR3. 3YR HARD                                  347469.98
         2600         16729606        Group 1: MTA        GR3. 3YR HARD                                  499152.39
         2601         16771809        Group 1: MTA        GR3. 3YR HARD                                  534292.71
         2602         16728557        Group 1: MTA        GR3. 3YR HARD                                  358011.87
         2603         16788878        Group 1: MTA        GR3. 3YR HARD                                  411301.56
         2604         16728281        Group 1: MTA        GR3. 3YR HARD                                  283518.56
         2605         16692318        Group 1: MTA        GR3. 3YR HARD                                  614532.03
         2606         16806694        Group 1: MTA        GR3. 3YR HARD                                  526928.41
         2607         16707879        Group 1: MTA        GR3. 3YR HARD                                  236641.97
         2608         16778885        Group 1: MTA        GR3. 3YR HARD                                  206579.88
         2609         16405532        Group 1: MTA        GR3. 3YR HARD                                   518760.8
         2610         16781420        Group 1: MTA        GR3. 3YR HARD                                  350163.55
         2611         16765220        Group 1: MTA        GR3. 3YR HARD                                  181287.94
         2612         16694103        Group 1: MTA        GR3. 3YR HARD                                  651648.13
         2613         16775104        Group 1: MTA        GR3. 3YR HARD                                  299783.89
         2614         16770812        Group 1: MTA        GR3. 3YR HARD                                  481582.22
         2615         16718650        Group 1: MTA        GR3. 3YR HARD                                  203654.17
         2616         16770815        Group 1: MTA        GR3. 3YR HARD                                  359509.83
         2617         16717841        Group 1: MTA        GR3. 3YR HARD                                  451233.76
         2618         16775029        Group 1: MTA        GR3. 3YR HARD                                  542703.61
         2619         16781347        Group 1: MTA        GR3. 3YR HARD                                     494818
         2620         16718653        Group 1: MTA        GR3. 3YR HARD                                  453132.18
         2621         16681397        Group 1: MTA        GR3. 3YR HARD                                  351507.97
         2622         16709588        Group 1: MTA        GR3. 3YR HARD                                  461894.26
         2623         16717688        Group 1: MTA        GR3. 3YR HARD                                  493561.88
         2624         16788854        Group 1: MTA        GR3. 3YR HARD                                  391065.84
         2625         16711232        Group 1: MTA        GR3. 3YR HARD                                   499319.2
         2626         16710186        Group 1: MTA        GR3. 3YR HARD                                  293403.32
         2627         16710188        Group 1: MTA        GR3. 3YR HARD                                  595377.79
         2628         16765233        Group 1: MTA        GR3. 3YR HARD                                  379355.82
         2629         16781272        Group 1: MTA        GR3. 3YR HARD                                  200321.48
         2630         16718821        Group 1: MTA        GR3. 3YR HARD                                  429626.29
         2631         16784671        Group 1: MTA        GR3. 3YR HARD                                  283423.61
         2632         16768477        Group 1: MTA        GR3. 3YR HARD                                  145953.18
         2633         16708320        Group 1: MTA        GR3. 3YR HARD                                   359142.1
         2634         16719014        Group 1: MTA        GR3. 3YR HARD                                  142659.23
         2635         16714803        Group 1: MTA        GR3. 3YR HARD                                  168407.51
         2636         16771018        Group 1: MTA        GR3. 3YR HARD                                  499152.39
         2637         16662238        Group 1: MTA        GR3. 3YR HARD                                   335484.8
         2638         16731655        Group 1: MTA        GR3. 3YR HARD                                  299285.08
         2639         16723555        Group 1: MTA        GR3. 3YR HARD                                  235599.93
         2640         16803587        Group 1: MTA        GR3. 3YR HARD                                  648451.01
         2641         16715299        Group 1: MTA        GR3. 3YR HARD                                  319237.42
         2642         16697443        Group 1: MTA        GR3. 3YR HARD                                  232028.13
         2643         16778526        Group 1: MTA        GR3. 3YR HARD                                  512956.83
         2644         16688457        Group 1: MTA        GR3. 3YR HARD                                  371245.02
         2645         16774887        Group 1: MTA        GR3. 3YR HARD                                  263424.28
         2646         16768488        Group 1: MTA        GR3. 3YR HARD                                  423281.22
         2647         16696399        Group 1: MTA        GR3. 3YR HARD                                  409204.23
         2648         16714813        Group 1: MTA        GR3. 3YR HARD                                   324350.1
         2649         16718216        Group 1: MTA        GR3. 3YR HARD                                  439453.76
         2650         16731746        Group 1: MTA        GR3. 3YR HARD                                   582608.3
         2651         16706474        Group 1: MTA        GR3. 3YR HARD                                  902509.08
         2652         16714819        Group 1: MTA        GR3. 3YR HARD                                   188505.7
         2653         16597821        Group 1: MTA        GR3. 3YR HARD                                  394135.86
         2654         16801979        Group 1: MTA        GR3. 3YR HARD                                  461298.07
         2655         16719111        Group 1: MTA        GR3. 3YR HARD                                  598982.86
         2656         16706640        Group 1: MTA        GR3. 3YR HARD                                   268220.7
         2657         16719034        Group 1: MTA        GR3. 3YR HARD                                  510779.88
         2658         16723816        Group 1: MTA        GR3. 3YR HARD                                  319457.53
         2659         16776847        Group 1: MTA        GR3. 3YR HARD                                  364181.25
         2660         16776686        Group 1: MTA        GR3. 3YR HARD                                  363382.93
         2661         16708351        Group 1: MTA        GR3. 3YR HARD                                  332428.56
         2662         16803770        Group 1: MTA        GR3. 3YR HARD                                  374106.35
         2663         16723824        Group 1: MTA        GR3. 3YR HARD                                  327218.35
         2664         16731924        Group 1: MTA        GR3. 3YR HARD                                   96902.93
         2665         16708192        Group 1: MTA        GR3. 3YR HARD                                  355557.67
         2666         16708275        Group 1: MTA        GR3. 3YR HARD                                  531098.14
         2667         16731848        Group 1: MTA        GR3. 3YR HARD                                  311471.09
         2668         16717188        Group 1: MTA        GR3. 3YR HARD                                  556279.65
         2669         16778713        Group 1: MTA        GR3. 3YR HARD                                  379892.53
         2670         16778633        Group 1: MTA        GR3. 3YR HARD                                  468361.42
         2671         16778716        Group 1: MTA        GR3. 3YR HARD                                  311256.48
         2672         16778554        Group 1: MTA        GR3. 3YR HARD                                  639281.37
         2673         16688484        Group 1: MTA        GR3. 3YR HARD                                  179571.05
         2674         16688649        Group 1: MTA        GR3. 3YR HARD                                  368281.21
         2675         16772104        Group 1: MTA        GR3. 3YR HARD                                  243804.19
         2676         16772025        Group 1: MTA        GR3. 3YR HARD                                  598570.16
         2677         16781016        Group 1: MTA        GR3. 3YR HARD                                  559050.68
         2678         16719051        Group 1: MTA        GR3. 3YR HARD                                  399046.77
         2679         16714681        Group 1: MTA        GR3. 3YR HARD                                  194440.81
         2680         16719138        Group 1: MTA        GR3. 3YR HARD                                  177788.44
         2681         16718248        Group 1: MTA        GR3. 3YR HARD                                  399455.37
         2682         16697642        Group 1: MTA        GR3. 3YR HARD                                  199523.39
         2683         16721898        Group 1: MTA        GR3. 3YR HARD                                  471357.33
         2684         16778484        Group 1: MTA        GR3. 3YR HARD                                  542703.61
         2685         16771300        Group 1: MTA        GR3. 3YR HARD                                  499460.08
         2686         16772033        Group 1: MTA        GR3. 3YR HARD                                  426980.05
         2687         16771225        Group 1: MTA        GR3. 3YR HARD                                  198063.66
         2688         16718413        Group 1: MTA        GR3. 3YR HARD                                  353251.61
         2689         16693152        Group 1: MTA        GR3. 3YR HARD                                     292000
         2690         16697160        Group 1: MTA        GR3. 3YR HARD                                  360490.71
         2691         16700189      Group 2: Secure       GR1. NOPP                                         457600
         2692         16706323      Group 2: Secure       GR2. SOFTPP/OTHER                              371927.49
         2693         16706402        Group 1: MTA        GR3. 3YR HARD                                     500000
         2694         16710633        Group 1: MTA        GR3. 3YR HARD                                     281600
         2695         16714617      Group 2: Secure       GR3. 1YRHARD                                      372000
         2696         16714493        Group 1: MTA        GR2. 1YR/Other                                    650000
         2697         16716249      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              344000
         2698         16716256      Group 2: Secure       GR3. 1YRHARD                                      474000
         2699         16716317        Group 1: MTA        GR2. 1YR/Other                                    626000
         2700         16722857        Group 1: MTA        GR3. 3YR HARD                                     230250
         2701         16730223        Group 1: MTA        GR2. 1YR/Other                                    464000
         2702         16731298        Group 1: MTA        GR2. 1YR/Other                                    278000
         2703         16731200      Group 2: Secure       GR1. NOPP                                         210257
         2704         16764972      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              464000
         2705         16767470        Group 1: MTA        GR3. 3YR HARD                                     376000
         2706         16772952      Group 2: Secure       GR1. NOPP                                         364000
         2707         16678997        Group 1: MTA        GR3. 3YR HARD                                  540792.18
         2708         16772829      Group 2: Secure       GR2. SOFTPP/OTHER                                 268670
         2709         16773223      Group 2: Secure       GR1. NOPP                                         468000
         2710         16772859        Group 1: MTA        GR3. 3YR HARD                                     274000
         2711         16775744        Group 1: MTA        GR2. 1YR/Other                                    360000
         2712         16775754      Group 2: Secure       GR3. 1YRHARD                                      315000
         2713         16775806      Group 2: Secure       GR1. NOPP                                         776000
         2714         16775684      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            288639.8
         2715         16775858        Group 1: MTA        GR1. NOPP                                         280000
         2716         16776314      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              240000
         2717         16776318      Group 2: Secure       GR1. NOPP                                         743840
         2718         16776263        Group 1: MTA        GR3. 3YR HARD                                     482320
         2719         16776268      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              197200
         2720         16778179      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              408000
         2721         16780563      Group 2: Secure       GR3. 1YRHARD                                      604000
         2722         16780574      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              319200
         2723         16785133      Group 2: Secure       GR3. 1YRHARD                                      920000
         2724         16785207        Group 1: MTA        GR2. 1YR/Other                                    548000
         2725         16785213      Group 2: Secure       GR3. 1YRHARD                                      225000
         2726         16787051        Group 1: MTA        GR2. 1YR/Other                                    477600
         2727         16787188      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              368000
         2728         16787200        Group 1: MTA        GR2. 1YR/Other                                    213750
         2729         16787006        Group 1: MTA        GR3. 3YR HARD                                     488000
         2730         16787214        Group 1: MTA        GR2. 1YR/Other                                    792000
         2731         16790221      Group 2: Secure       GR1. NOPP                                         411950
         2732         16790234      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              281600
         2733         16798064        Group 1: MTA        GR2. 1YR/Other                                    699500
         2734         16801282        Group 1: MTA        GR2. 1YR/Other                                    520000
         2735         16801314      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              276000
         2736         16801404        Group 1: MTA        GR3. 3YR HARD                                     787500
         2737         16803011      Group 2: Secure       GR1. NOPP                                         244000
         2738         16803107      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              213500
         2739         16803123      Group 2: Secure       GR1. NOPP                                         200900
         2740         16803124        Group 1: MTA        GR3. 3YR HARD                                     456000
         2741         16803139      Group 2: Secure       GR1. NOPP                                         592000
         2742         16803178      Group 2: Secure       GR2. SOFTPP/OTHER                                 550400
         2743         16803204      Group 2: Secure       GR1. NOPP                                         191200
         2744         16803241      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              339990
         2745         16803245        Group 1: MTA        GR3. 3YR HARD                                     428000
         2746         16806467        Group 1: MTA        GR2. 1YR/Other                                    207992
         2747         16806469        Group 1: MTA        GR3. 3YR HARD                                     360000
         2748         16805683      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              492000
         2749         16806476        Group 1: MTA        GR2. 1YR/Other                                    492000
         2750         16806477        Group 1: MTA        GR3. 3YR HARD                                     300000
         2751         16806481      Group 2: Secure       GR1. NOPP                                         342000
         2752         16806488        Group 1: MTA        GR1. NOPP                                         283300
         2753         16806529      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              420000
         2754         16805721        Group 1: MTA        GR3. 3YR HARD                                     707234
         2755         16806582        Group 1: MTA        GR3. 3YR HARD                                     200000
         2756         16808332      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              135000
         2757         16808335      Group 2: Secure       GR3. 1YRHARD                                      312720
         2758         16808230        Group 1: MTA        GR3. 3YR HARD                                     310000
         2759         16812509        Group 1: MTA        GR3. 3YR HARD                                     384000
         2760         16812598      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              228000
         2761         16812642      Group 2: Secure       GR4. 1YRHARD/1YRSOFT                              190000
         2762         16818790      Group 2: Secure       GR1. NOPP                                         340000
         2763         16818904      Group 2: Secure       GR3. 1YRHARD                                      559999
         2764         16823406      Group 2: Secure       GR3. 1YRHARD                                      192000
         2765         16823431      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              125000
         2766         16823465        Group 1: MTA        GR3. 3YR HARD                                     470400
         2767         16823498      Group 2: Secure       GR1. NOPP                                         496000
         2768         16823506      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              500000
         2769         16823530        Group 1: MTA        GR3. 3YR HARD                                     160000
         2770         16825981      Group 2: Secure       GR3. 1YRHARD                                      220000
         2771         16825897        Group 1: MTA        GR3. 3YR HARD                                     471920
         2772         16826182      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              232000
         2773         16832511        Group 1: MTA        GR3. 3YR HARD                                     400000
         2774         16832624      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              320000
         2775         16832457        Group 1: MTA        GR3. 3YR HARD                                     384000
         2776         16832705      Group 2: Secure       GR2. SOFTPP/OTHER                                 168000
         2777         16835075        Group 1: MTA        GR3. 3YR HARD                                     562500
         2778         16838324      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              448000
         2779         16838461      Group 2: Secure       GR3. 1YRHARD                                      342783
         2780         16839517      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              524000
         2781         16843860      Group 2: Secure       GR3. 1YRHARD                                      468000
         2782         16418788        Group 1: MTA        GR2. 1YR/Other                                 325106.96
         2783         16348047        Group 1: MTA        GR2. 1YR/Other                                  372885.6
         2784         16376955        Group 1: MTA        GR1. NOPP                                      269921.02
         2785         16595390      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           354631.94
         2786         16599779        Group 1: MTA        GR1. NOPP                                      565357.08
         2787         16610277      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           229720.71
         2788         16616148      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           554879.29
         2789         16632712      Group 2: Secure       GR1. NOPP                                      287149.77
         2790         16640739      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              425060
         2791         16641267      Group 2: Secure       GR1. NOPP                                       219840.3
         2792         16658915        Group 1: MTA        GR3. 3YR HARD                                  493221.81
         2793         16658976      Group 2: Secure       GR1. NOPP                                         488819
         2794         16662237      Group 2: Secure       GR1. NOPP                                       416076.9
         2795         16666750      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                           328358.62
         2796         16672681      Group 2: Secure       GR2. SOFTPP/OTHER                              360634.26
         2797         16676682      Group 2: Secure       GR1. NOPP                                         120300
         2798         16688022      Group 2: Secure       GR1. NOPP                                       726812.5
         2799         16688033      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                            292649.8
         2800         16688538      Group 2: Secure       GR2. SOFTPP/OTHER                                 295938
         2801         16693896      Group 2: Secure       GR1. NOPP                                      157893.75
         2802         16695902      Group 2: Secure       GR1. NOPP                                      546728.21
         2803         16696534      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              348870
         2804         16696638      Group 2: Secure       GR1. NOPP                                      461049.75
         2805         16688436      Group 2: Secure       GR1. NOPP                                       267787.8
         2806         16666943      Group 2: Secure       GR1. NOPP                                      158789.52
         2807         16681706      Group 2: Secure       GR1. NOPP                                         407015
         2808         16670899      Group 2: Secure       GR5. 1YRHARD/2YRSOFT                              489220
         2809         16676679      Group 2: Secure       GR1. NOPP                                       235587.5
         2810         16662433        Group 1: MTA        GR1. NOPP                                      608828.65
         2811         16663913      Group 2: Secure       GR2. SOFTPP/OTHER                              519392.48
         2812         16649154        Group 1: MTA        GR2. 1YR/Other                                 293407.95
         2813         16646080        Group 1: MTA        GR2. 1YR/Other                                 264122.06
         2814         16646171      Group 2: Secure       GR1. NOPP                                      494467.17




--------------------------------------------------------------------------------




                     PAYMENT                          STATED_ORIGINAL_TERM            STATED_REM_TERM               CURRENT_NET_COUPON
            1            1080                                 360                           359                              7.123
            2         1195.83                                 360                           359                              6.123
            3          751.67                                 360                           359                              7.748
            4         1372.11                                 360                           359                              7.873
            5           260.1                                 360                           359                              7.123
            6          512.67                                 360                           359                              7.623
            7         1487.15                                 360                           359                              7.373
            8         1013.14                                 360                           359                              7.373
            9         1171.27                                 360                           359                              7.373
           10          336.67                                 360                           359                              6.623
           11         1535.83                                 360                           359                              7.373
           12         1433.44                                 360                           359                              6.748
           13         1166.67                                 360                           359                              6.998
           14           955.5                                 360                           359                              7.873
           15         3818.75                                 360                           359                              7.498
           16          890.63                                 360                           359                              7.373
           17             600                                 360                           359                              7.123
           18         1998.75                                 360                           359                              7.748
           19         1123.96                                 360                           359                              5.873
           20         1029.25                                 360                           360                              0.623
           21          802.08                                 360                           358                              6.998
           22            1615                                 360                           358                              7.373
           23          1872.5                                 360                           359                              7.873
           24            2175                                 360                           359                              7.123
           25             760                                 360                           359                              7.373
           26          967.28                                 360                           359                              7.498
           27          1662.5                                 360                           359                              7.373
           28          721.88                                 360                           359                              6.748
           29         3342.81                                 360                           359                              7.373
           30         1048.44                                 360                           359                              6.748
           31            1456                                 360                           359                              6.623
           32         1196.25                                 360                           359                              6.748
           33         1093.33                                 360                           359                              6.623
           34         1002.29                                 360                           359                              6.873
           35         1607.19                                 360                           359                              7.248
           36            2520                                 360                           359                              7.873
           37            1710                                 360                           359                              7.373
           38           907.5                                 360                           359                              6.748
           39         1100.42                                 360                           359                              7.373
           40         1906.25                                 360                           359                              6.373
           41         1694.88                                 360                           359                              7.498
           42             810                                 360                           359                              7.623
           43            2035                                 360                           359                              7.248
           44         1209.36                                 360                           359                              8.123
           45         1402.51                                 360                           360                              6.748
           46         1770.17                                 360                           359                              7.373
           47            1820                                 360                           359                              7.873
           48          1732.5                                 360                           359                              7.873
           49          796.88                                 360                           359                              6.873
           50          750.83                                 360                           359                              6.873
           51          707.61                                 360                           359                              7.748
           52         1028.33                                 360                           359                              7.623
           53         1076.67                                 360                           359                              6.873
           54            1400                                 360                           359                              6.998
           55            1785                                 360                           359                              7.123
           56          821.67                                 360                           359                              6.873
           57         1964.58                                 360                           359                              7.748
           58         1695.31                                 360                           359                              6.498
           59         1199.88                                 360                           359                              6.248
           60           665.5                                 360                           359                              6.748
           61         2525.25                                 360                           359                              7.873
           62         2367.83                                 360                           359                              7.498
           63         1031.25                                 360                           359                              6.748
           64         1088.23                                 360                           359                              6.498
           65          830.69                                 360                           359                              6.873
           66         1487.71                                 360                           359                              7.248
           67          1592.5                                 360                           359                              7.498
           68         2434.25                                 360                           358                              7.498
           69          1612.5                                 360                           358                              7.998
           70         2365.42                                 360                           359                              6.998
           71         1504.17                                 360                           359                              7.373
           72         3006.25                                 360                           359                              7.248
           73          942.09                                 360                           359                              7.498
           74         1266.67                                 360                           359                              7.623
           75         1789.17                                 360                           359                              7.373
           76            2550                                 360                           358                              7.623
           77            1845                                 360                           359                              7.123
           78         2980.23                                 360                           358                              7.248
           79          2463.5                                 360                           358                              7.498
           80          2372.5                                 360                           358                              7.498
           81         1452.08                                 360                           359                              7.748
           82            1350                                 360                           359                              7.123
           83            1680                                 360                           359                              7.123
           84         4083.13                                 360                           359                              7.623
           85         2166.67                                 360                           359                              7.623
           86         1168.75                                 360                           359                              6.748
           87         1416.67                                 360                           359                              6.873
           88         1356.67                                 360                           359                              7.248
           89          1312.5                                 360                           359                              7.873
           90            3250                                 360                           359                              7.498
           91          909.58                                 360                           359                              7.248
           92             945                                 360                           359                              7.873
           93         2007.54                                 360                           359                              6.498
           94         2640.63                                 360                           359                              7.498
           95         2904.56                                 360                           359                              7.873
           96            1554                                 360                           359                              7.873
           97         1959.38                                 360                           359                              7.373
           98          2437.5                                 360                           357                              7.498
           99          979.69                                 360                           360                              6.748
          100         3420.32                                 360                           358                              6.748
          101          810.53                                 360                           358                              7.998
          102           906.5                                 360                           359                              7.248
          103          694.01                                 360                           359                              7.748
          104           655.5                                 360                           358                              7.998
          105         1264.28                                 480                           478                              7.998
          106         1808.33                                 360                           358                              6.998
          107            1925                                 360                           358                              6.748
          108          1139.9                                 360                           357                              6.498
          109          755.42                                 360                           359                              7.248
          110         2275.42                                 360                           357                              7.998
          111            1339                                 360                           357                              7.498
          112             585                                 360                           357                              7.498
          113         2083.33                                 360                           357                              7.623
          114         1374.66                                 360                           357                              7.998
          115          2327.5                                 360                           357                              7.873
          116         1323.67                                 360                           359                              7.373
          117             300                                 360                           359                              6.623
          118         2401.75                                 360                           358                              7.498
          119         2633.75                                 360                           357                              7.998
          120         1363.75                                 360                           359                              7.998
          121         1217.92                                 360                           359                              7.248
          122             900                                 360                           359                              6.373
          123          896.67                                 360                           359                              7.623
          124            1078                                 360                           359                              7.873
          125         1206.56                                 360                           359                              6.748
          126         2733.33                                 360                           359                              7.748
          127          3342.5                                 360                           359                              7.873
          128             660                                 360                           359                              6.748
          129          2062.5                                 360                           359                              6.748
          130          1241.5                                 360                           359                              7.498
          131         1210.42                                 360                           359                              6.998
          132          597.19                                 360                           359                              6.373
          133         1800.58                                 360                           359                              6.873
          134            1650                                 360                           359                              6.748
          135          414.68                                 480                           479                              7.873
          136         1694.06                                 360                           359                              7.498
          137          984.38                                 360                           359                              6.998
          138         2953.13                                 360                           359                              7.873
          139         1738.75                                 360                           359                              7.498
          140         1108.33                                 360                           359                              7.373
          141         4108.33                                 360                           359                              7.623
          142          861.33                                 360                           359                              7.623
          143         1618.17                                 360                           359                              7.373
          144          1474.5                                 360                           359                              7.123
          145          1347.5                                 360                           359                              6.998
          146          1493.8                                 360                           359                              7.998
          147         1600.25                                 360                           359                              7.248
          148            2898                                 360                           359                              7.873
          149            3419                                 360                           359                              7.498
          150         1566.67                                 360                           359                              7.623
          151         1520.42                                 360                           359                              7.748
          152         1192.81                                 360                           359                              6.748
          153         2010.73                                 360                           359                              7.498
          154         3358.25                                 360                           359                              7.873
          155         2050.65                                 360                           359                              7.873
          156           717.5                                 360                           359                              7.873
          157             765                                 360                           359                              7.123
          158         2025.83                                 360                           359                              6.873
          159         1034.17                                 360                           359                              6.873
          160          933.23                                 360                           359                              6.498
          161         1171.88                                 360                           359                              6.373
          162          460.42                                 360                           359                              6.873
          163             637                                 360                           358                              6.123
          164          649.59                                 360                           359                              7.498
          165            1365                                 360                           359                              7.498
          166          758.33                                 360                           359                              7.623
          167         1156.25                                 360                           359                              7.248
          168         1081.64                                 360                           359                              7.498
          169            1393                                 360                           359                              7.873
          170          2446.5                                 360                           359                              7.873
          171          1100.5                                 360                           359                              6.498
          172          809.38                                 360                           359                              7.248
          173          743.52                                 360                           359                              6.498
          174         1094.58                                 360                           359                              7.248
          175             936                                 360                           359                              7.498
          176             426                                 360                           359                              7.123
          177          1312.5                                 360                           359                              7.873
          178          796.25                                 360                           359                              7.498
          179         1068.75                                 360                           359                              7.373
          180            2499                                 360                           359                              7.873
          181         1754.42                                 360                           359                              7.248
          182            4025                                 360                           359                              7.873
          183            1350                                 360                           359                              7.623
          184         1110.83                                 360                           359                              7.998
          185          1137.5                                 360                           359                              6.998
          186          906.75                                 360                           359                              7.498
          187         1793.75                                 360                           359                              7.748
          188          765.63                                 360                           359                              6.998
          189         1840.63                                 360                           359                              6.498
          190         1175.63                                 360                           359                              6.748
          191         1331.67                                 360                           359                              6.873
          192         1446.25                                 360                           359                              7.498
          193         1133.67                                 360                           359                              7.373
          194         2068.92                                 360                           359                              7.248
          195           877.5                                 360                           359                              7.498
          196         1893.33                                 360                           359                              7.623
          197          864.17                                 360                           359                              6.873
          198         1607.19                                 360                           359                              7.248
          199          939.25                                 360                           359                              7.498
          200            2430                                 360                           359                              7.123
          201             645                                 360                           359                              7.123
          202           331.8                                 360                           359                              7.123
          203         1416.67                                 360                           359                              6.873
          204          522.66                                 360                           359                              7.998
          205            1375                                 360                           359                              6.748
          206            2765                                 360                           359                              7.873
          207            1645                                 360                           359                              7.873
          208          2229.5                                 360                           359                              7.498
          209         1535.63                                 360                           359                              7.498
          210          879.52                                 360                           359                              7.248
          211         1677.08                                 360                           359                              6.998
          212         1102.75                                 360                           359                              6.748
          213           766.2                                 360                           359                              7.123
          214          955.83                                 360                           359                              7.248
          215         1277.14                                 360                           359                              6.498
          216         1211.72                                 360                           359                              7.248
          217         1673.75                                 360                           359                              7.498
          218         1213.33                                 360                           359                              6.623
          219          1462.5                                 360                           359                              6.373
          220         1183.37                                 480                           479                              7.998
          221         2301.77                                 360                           359                              7.373
          222            1625                                 360                           359                              7.498
          223         2087.75                                 360                           359                              7.873
          224         2425.83                                 360                           359                              7.748
          225         1478.48                                 360                           358                              7.998
          226          979.81                                 360                           359                              7.373
          227         1749.65                                 360                           359                              7.873
          228            2388                                 360                           359                              7.123
          229          2117.5                                 360                           359                              6.748
          230         1079.17                                 360                           359                              7.248
          231         1317.76                                 360                           359                              7.498
          232         1023.65                                 360                           359                              6.498
          233         1868.33                                 360                           359                              7.373
          234          750.75                                 360                           359                              7.873
          235             660                                 360                           359                              7.123
          236           518.5                                 360                           359                              6.873
          237         1366.67                                 360                           359                              7.748
          238            1450                                 360                           359                              6.623
          239         1672.55                                 360                           359                              6.873
          240          1098.5                                 360                           358                              7.498
          241          785.42                                 360                           359                              6.248
          242         2329.17                                 360                           359                              7.998
          243         1314.17                                 360                           359                              7.373
          244          1049.7                                 360                           359                              7.123
          245         2776.04                                 360                           359                              7.748
          246         1356.25                                 360                           359                              6.998
          247         1361.67                                 360                           359                              7.373
          248          1137.5                                 360                           359                              6.998
          249         1408.88                                 360                           359                              7.498
          250          1312.5                                 360                           359                              7.873
          251         1187.08                                 360                           359                              7.248
          252         1188.55                                 360                           357                              7.998
          253           989.7                                 360                           359                              7.123
          254         1575.58                                 360                           359                              7.248
          255         2007.03                                 360                           359                              7.998
          256         1049.47                                 360                           359                              6.748
          257         1361.67                                 360                           358                              7.998
          258           862.5                                 360                           359                              6.373
          259            1125                                 360                           359                              6.623
          260          836.19                                 360                           359                              6.873
          261          542.67                                 360                           359                              7.248
          262         2715.94                                 360                           359                              7.998
          263         1040.38                                 360                           359                              7.748
          264         1569.42                                 360                           359                              7.248
          265          970.97                                 480                           479                              7.498
          266          839.17                                 360                           359                              7.373
          267         1979.17                                 360                           359                              7.373
          268             520                                 360                           359                              7.498
          269          947.92                                 360                           359                              6.998
          270          1000.3                                 360                           359                              7.623
          271          629.69                                 360                           359                              6.498
          272           552.5                                 360                           359                              6.873
          273         1516.85                                 360                           359                              7.248
          274         1128.92                                 360                           359                              6.498
          275         1321.05                                 360                           357                              7.623
          276            2375                                 360                           359                              7.373
          277          856.63                                 360                           359                              7.873
          278         1673.19                                 360                           359                              6.498
          279         1221.33                                 360                           359                              6.623
          280            1015                                 360                           359                              7.873
          281         2708.33                                 360                           359                              6.623
          282            1650                                 360                           359                              7.123
          283            1540                                 360                           359                              7.873
          284          883.18                                 360                           359                              6.498
          285         1266.67                                 360                           359                              7.373
          286             810                                 360                           359                              7.123
          287          871.34                                 480                           479                              7.998
          288            1235                                 360                           359                              7.373
          289            1750                                 360                           359                              7.873
          290         1323.67                                 360                           359                              7.373
          291         1446.08                                 360                           357                              7.248
          292         1381.25                                 360                           357                              7.498
          293            1860                                 360                           359                              7.623
          294         1059.17                                 360                           359                              7.748
          295            2850                                 360                           359                              7.123
          296          587.69                                 360                           359                              8.498
          297            1577                                 360                           359                              7.373
          298          805.78                                 360                           359                              5.998
          299          885.42                                 360                           359                              6.873
          300          288.75                                 360                           358                              7.123
          301          1102.5                                 360                           359                              6.998
          302          944.67                                 480                           479                              7.998
          303          1062.5                                 360                           357                              6.873
          304         1996.67                                 360                           359                              7.623
          305          1176.5                                 360                           359                              7.498
          306         1714.17                                 360                           359                              6.873
          307             975                                 360                           359                              6.623
          308         1788.33                                 360                           359                              7.248
          309             789                                 360                           359                              7.123
          310         1614.38                                 360                           359                              6.998
          311          1572.5                                 360                           359                              7.248
          312          601.25                                 360                           359                              7.498
          313         1964.58                                 360                           359                              7.748
          314          2562.5                                 360                           359                              7.748
          315         1844.58                                 360                           359                              7.373
          316            2745                                 360                           359                              7.123
          317             800                                 360                           359                              6.623
          318          854.17                                 360                           359                              7.748
          319         1827.92                                 360                           359                              7.748
          320          786.67                                 360                           359                              6.623
          321          904.17                                 360                           359                              6.998
          322         1204.17                                 360                           359                              6.873
          323            1020                                 360                           359                              7.123
          324         1083.33                                 360                           359                              6.623
          325          951.54                                 360                           359                              7.748
          326         1156.57                                 360                           359                              7.373
          327         1245.42                                 360                           359                              6.998
          328            2745                                 360                           359                              7.123
          329          666.17                                 360                           359                              7.623
          330         1647.92                                 360                           359                              6.998
          331          826.67                                 360                           359                              6.623
          332         1133.67                                 360                           359                              7.373
          333         1000.39                                 360                           359                              6.998
          334          804.74                                 360                           359                              7.998
          335          749.25                                 360                           358                              7.248
          336          516.67                                 360                           359                              6.623
          337            1866                                 360                           359                              7.123
          338         1140.83                                 360                           358                              7.248
          339         1032.76                                 360                           359                              7.248
          340            1100                                 360                           359                              6.748
          341         1633.33                                 360                           359                              7.623
          342            1140                                 360                           359                              7.373
          343           812.5                                 360                           359                              7.498
          344            1480                                 360                           359                              7.248
          345          568.75                                 360                           359                              7.498
          346          767.75                                 360                           359                              7.248
          347            4100                                 360                           359                              7.748
          348          939.19                                 360                           359                              7.998
          349         1194.74                                 360                           359                              6.248
          350          2222.5                                 360                           359                              7.873
          351         1452.08                                 360                           359                              7.748
          352         7211.09                                 360                           359                              6.998
          353          833.13                                 360                           359                              6.498
          354           962.5                                 360                           359                              7.873
          355            1008                                 360                           359                              6.623
          356         1563.75                                 360                           358                              7.123
          357          634.07                                 360                           358                              6.248
          358         1455.63                                 360                           359                              6.873
          359            2800                                 360                           359                              7.873
          360         1463.25                                 360                           358                              7.623
          361          610.31                                 360                           359                              6.498
          362            1350                                 360                           359                              7.623
          363         1143.75                                 360                           359                              7.123
          364         1281.25                                 360                           359                              7.748
          365          555.33                                 360                           359                              6.873
          366          1997.5                                 360                           359                              6.873
          367         1962.49                                 360                           359                              8.248
          368           797.5                                 360                           359                              6.748
          369         1885.33                                 360                           359                              6.123
          370         1429.17                                 360                           359                              6.998
          371            2250                                 360                           359                              7.123
          372         1665.65                                 360                           359                              6.873
          373          505.31                                 360                           359                              6.123
          374         1298.33                                 360                           359                              7.373
          375          963.19                                 360                           359                              6.873
          376          848.67                                 360                           359                              7.373
          377         1279.58                                 360                           359                              7.248
          378          613.54                                 360                           359                              6.498
          379          956.67                                 360                           358                              6.123
          380         1366.67                                 360                           359                              7.748
          381            1137                                 360                           359                              7.123
          382         1173.33                                 360                           359                              6.623
          383         1733.33                                 360                           359                              7.623
          384         1772.92                                 360                           359                              7.248
          385          1487.5                                 360                           359                              7.873
          386            1020                                 360                           359                              6.873
          387          1608.2                                 360                           359                              7.998
          388          1823.7                                 360                           359                              7.998
          389            1130                                 360                           359                              6.373
          390             925                                 360                           359                              6.373
          391         1079.17                                 360                           359                              7.248
          392         2056.25                                 360                           359                              7.873
          393         1963.54                                 360                           359                              6.248
          394         1389.48                                 360                           359                              7.748
          395          1567.5                                 360                           359                              7.373
          396            2432                                 360                           359                              7.373
          397           687.5                                 360                           359                              6.748
          398          2047.5                                 360                           359                              7.873
          399          767.75                                 360                           359                              7.248
          400          3447.5                                 360                           359                              7.873
          401          893.75                                 360                           359                              6.373
          402          1907.5                                 360                           359                              7.873
          403         1707.75                                 360                           359                              6.748
          404            2065                                 360                           359                              7.873
          405         1629.17                                 360                           359                              6.873
          406         1166.67                                 360                           359                              7.623
          407         1134.33                                 360                           359                              7.748
          408         2129.17                                 360                           359                              6.998
          409         1291.67                                 360                           359                              6.498
          410             946                                 360                           359                              5.623
          411         2135.25                                 360                           359                              7.498
          412         2433.33                                 360                           359                              7.623
          413            1695                                 360                           359                              7.123
          414         1059.17                                 360                           359                              7.748
          415            1494                                 360                           359                              7.123
          416            2880                                 360                           359                              7.123
          417         3854.17                                 360                           359                              7.248
          418         2223.33                                 360                           359                              7.623
          419         1975.88                                 360                           359                              7.123
          420          918.75                                 360                           359                              6.998
          421         2244.75                                 360                           359                              7.748
          422         1432.92                                 360                           359                              6.748
          423            2405                                 360                           359                              7.498
          424          675.65                                 360                           359                              7.748
          425            1110                                 360                           359                              7.123
          426          1282.5                                 360                           359                              7.373
          427            1045                                 360                           359                              6.748
          428         1507.19                                 360                           359                              7.873
          429          917.54                                 360                           359                              7.373
          430             975                                 360                           359                              7.123
          431          991.67                                 360                           359                              6.998
          432         1767.19                                 360                           359                              7.498
          433         1895.83                                 360                           359                              6.998
          434          1092.5                                 360                           359                              7.373
          435          839.17                                 360                           359                              7.373
          436            2000                                 360                           359                              7.623
          437            1356                                 360                           359                              7.123
          438         1789.17                                 360                           359                              7.373
          439          2187.5                                 360                           359                              7.873
          440             775                                 360                           359                              6.623
          441          863.33                                 360                           358                              7.248
          442             735                                 360                           359                              7.873
          443         1059.17                                 360                           359                              7.748
          444            1410                                 360                           359                              7.123
          445         1266.67                                 360                           359                              7.623
          446          1436.5                                 360                           359                              6.873
          447         2296.88                                 360                           359                              7.123
          448            1785                                 360                           359                              7.123
          449          1778.4                                 360                           359                              6.623
          450         1069.92                                 360                           359                              7.248
          451            1395                                 360                           359                              7.123
          452         2518.75                                 360                           359                              6.498
          453            1560                                 360                           359                              7.123
          454          2369.5                                 360                           359                              7.873
          455          816.12                                 360                           359                              6.998
          456          630.73                                 360                           359                              6.998
          457            2010                                 360                           359                              7.123
          458            1615                                 360                           359                              7.373
          459         1228.67                                 360                           359                              7.373
          460         1259.38                                 360                           359                              7.498
          461         1196.25                                 360                           359                              6.248
          462          944.13                                 360                           359                              7.498
          463          718.75                                 360                           359                              5.498
          464          2042.5                                 360                           359                              7.373
          465         1076.67                                 360                           359                              7.373
          466         2843.75                                 360                           359                              7.873
          467            2674                                 360                           359                              7.873
          468          727.67                                 360                           359                              7.248
          469         1749.58                                 360                           359                              7.373
          470             645                                 360                           359                              7.123
          471          733.33                                 360                           359                              6.623
          472             608                                 360                           359                              6.623
          473         1576.25                                 360                           359                              7.498
          474         1486.25                                 360                           359                              7.748
          475            2015                                 360                           359                              7.498
          476         2216.67                                 360                           359                              7.373
          477          351.56                                 360                           359                              5.998
          478          950.99                                 360                           359                              6.498
          479         1275.31                                 360                           359                              6.748
          480           991.3                                 360                           359                              6.998
          481            1800                                 360                           359                              7.123
          482         1356.03                                 360                           359                              7.998
          483           937.5                                 360                           359                              6.373
          484          991.67                                 360                           359                              6.873
          485         1078.13                                 360                           359                              7.123
          486            1665                                 360                           359                              7.123
          487            1000                                 360                           359                              6.623
          488         1289.17                                 360                           359                              6.873
          489          2567.5                                 360                           359                              7.498
          490         1420.13                                 360                           359                              6.998
          491         1488.33                                 360                           359                              7.373
          492          1221.5                                 360                           359                              7.873
          493             693                                 360                           359                              6.623
          494          666.67                                 360                           359                              7.623
          495         1480.17                                 360                           359                              7.498
          496            2310                                 360                           359                              7.873
          497         2031.25                                 360                           359                              7.498
          498            1545                                 360                           359                              7.123
          499          746.67                                 360                           359                              6.623
          500          794.83                                 360                           359                              7.373
          501         1718.75                                 360                           359                              6.748
          502            1845                                 360                           359                              7.123
          503          488.89                                 360                           359                              7.998
          504         1333.33                                 360                           359                              6.623
          505            1050                                 360                           359                              7.123
          506          1033.5                                 360                           359                              7.498
          507          949.58                                 360                           358                              7.998
          508             500                                 360                           359                              6.373
          509          1662.5                                 360                           359                              6.998
          510         1020.83                                 360                           359                              6.123
          511         1233.33                                 360                           359                              6.623
          512          697.52                                 360                           359                              7.623
          513          1737.5                                 360                           359                              7.623
          514          644.58                                 360                           359                              6.873
          515         1541.67                                 360                           359                              7.248
          516          761.58                                 360                           359                              7.248
          517          578.91                                 360                           359                              7.498
          518         1065.21                                 360                           359                              7.623
          519          591.97                                 360                           358                              6.373
          520         1484.49                                 360                           358                              7.123
          521          2812.5                                 360                           359                              5.998
          522          703.13                                 360                           359                              7.123
          523         1466.17                                 360                           359                              7.373
          524          956.25                                 360                           359                              6.873
          525          429.69                                 360                           359                              6.748
          526         1464.58                                 360                           359                              7.248
          527            1995                                 360                           359                              7.873
          528          1137.5                                 360                           359                              6.373
          529         2158.33                                 360                           359                              7.248
          530         1895.83                                 360                           359                              6.998
          531         2494.17                                 360                           359                              7.748
          532            1155                                 360                           359                              7.123
          533         1161.67                                 360                           359                              6.873
          534            2185                                 360                           358                              7.373
          535          1514.5                                 360                           358                              7.498
          536         2193.13                                 360                           358                              7.623
          537         2153.33                                 360                           358                              7.373
          538          2812.5                                 360                           359                              6.373
          539         1255.46                                 360                           359                              7.998
          540            1295                                 360                           359                              7.248
          541          1266.5                                 360                           359                              6.873
          542         3206.67                                 360                           358                              6.623
          543            1425                                 360                           359                              7.373
          544            2385                                 360                           359                              7.123
          545         3386.25                                 360                           358                              7.998
          546             760                                 360                           358                              7.373
          547         1680.42                                 360                           359                              7.248
          548         3133.81                                 360                           358                              7.498
          549           997.5                                 360                           359                              7.873
          550            1155                                 360                           359                              7.873
          551             910                                 360                           359                              7.498
          552          658.67                                 360                           358                              7.373
          553          658.67                                 360                           358                              7.373
          554          971.25                                 360                           359                              7.248
          555         1463.33                                 360                           359                              7.623
          556         1866.67                                 360                           358                              7.623
          557            1500                                 360                           359                              7.623
          558         1218.75                                 360                           358                              7.498
          559          658.67                                 360                           358                              7.373
          560          664.65                                 360                           359                              7.873
          561           786.5                                 360                           359                              7.498
          562          678.13                                 360                           359                              6.498
          563            1125                                 360                           359                              7.123
          564             925                                 360                           358                              7.248
          565         2606.67                                 360                           359                              6.873
          566         1576.25                                 360                           359                              7.498
          567         1273.33                                 360                           359                              7.623
          568          848.25                                 360                           359                              7.498
          569          651.75                                 360                           359                              6.748
          570          835.21                                 360                           359                              7.373
          571         2090.66                                 360                           359                              7.998
          572         1077.24                                 360                           359                              7.248
          573         1247.96                                 360                           359                              7.998
          574          2222.5                                 360                           359                              7.873
          575          741.65                                 360                           359                              7.873
          576          1127.5                                 360                           359                              7.748
          577          839.17                                 360                           359                              7.373
          578          1452.5                                 360                           359                              7.873
          579          1397.5                                 360                           359                              7.498
          580         1108.33                                 360                           359                              6.998
          581          714.58                                 360                           359                              6.998
          582             560                                 360                           359                              6.998
          583          937.88                                 360                           359                              7.748
          584             915                                 360                           359                              7.123
          585         1879.43                                 360                           359                              6.998
          586            1390                                 360                           359                              6.623
          587          754.38                                 360                           359                              6.873
          588          883.68                                 360                           359                              7.498
          589          2012.5                                 360                           359                              7.873
          590         1322.75                                 360                           359                              7.498
          591         1392.19                                 360                           359                              6.748
          592         1836.25                                 360                           359                              7.498
          593            1290                                 360                           359                              7.123
          594         6298.83                                 360                           359                              7.998
          595         1615.92                                 360                           359                              7.998
          596            1050                                 360                           359                              7.123
          597            4200                                 360                           359                              7.873
          598         1273.13                                 360                           359                              7.873
          599            1750                                 360                           358                              6.123
          600         1059.17                                 360                           359                              7.748
          601          1332.5                                 360                           359                              7.498
          602          712.25                                 360                           359                              7.873
          603         2206.75                                 360                           359                              7.498
          604            1515                                 360                           359                              7.123
          605            1085                                 360                           359                              7.873
          606          883.33                                 360                           359                              7.623
          607          615.85                                 360                           359                              7.623
          608         1644.27                                 360                           359                              7.748
          609         3179.44                                 360                           359                              7.123
          610          830.73                                 360                           359                              6.248
          611         1959.56                                 360                           359                              7.873
          612            1727                                 360                           359                              7.998
          613           654.5                                 360                           359                              6.873
          614         1669.48                                 360                           359                              6.498
          615         1108.86                                 360                           359                              7.998
          616          1920.5                                 360                           359                              7.873
          617            1386                                 360                           359                              7.873
          618         1035.94                                 360                           359                              7.498
          619          2187.5                                 360                           359                              7.873
          620          1312.5                                 360                           359                              7.873
          621         1060.83                                 360                           359                              7.373
          622          839.15                                 360                           359                              7.498
          623         1580.22                                 360                           359                              6.748
          624            2520                                 360                           359                              7.873
          625          720.42                                 360                           359                              7.373
          626         2161.25                                 360                           359                              7.498
          627          961.61                                 360                           359                              7.248
          628         1865.94                                 360                           359                              7.873
          629         1469.79                                 360                           359                              6.873
          630         1093.33                                 360                           359                              7.623
          631            1295                                 360                           359                              7.248
          632          1852.5                                 360                           359                              7.373
          633            3225                                 360                           359                              7.123
          634         2843.75                                 360                           359                              7.873
          635         1545.83                                 360                           359                              6.998
          636         2777.56                                 360                           359                              7.373
          637            1575                                 360                           359                              7.873
          638          885.42                                 360                           359                              6.873
          639            1400                                 360                           359                              7.873
          640         1771.25                                 360                           359                              7.498
          641            2190                                 360                           359                              7.123
          642         1517.14                                 480                           479                              7.998
          643         1577.82                                 480                           479                              7.998
          644         1892.55                                 360                           358                              6.998
          645         2153.13                                 360                           358                              7.498
          646          883.98                                 480                           479                              7.998
          647            2375                                 360                           359                              7.373
          648         1763.06                                 360                           359                              7.123
          649         2308.55                                 360                           359                              7.623
          650         1326.04                                 360                           359                              7.373
          651            1032                                 360                           359                              7.998
          652         2262.58                                 360                           359                              7.373
          653             819                                 360                           359                              7.873
          654         1618.28                                 480                           479                              7.998
          655          1472.5                                 360                           359                              7.373
          656          671.33                                 360                           359                              7.373
          657         1036.75                                 360                           358                              7.498
          658          741.42                                 360                           359                              6.498
          659            2850                                 360                           359                              7.123
          660         1878.37                                 360                           359                              7.998
          661         1614.63                                 360                           359                              7.998
          662          663.54                                 360                           358                              6.998
          663          547.67                                 360                           358                              6.498
          664          657.99                                 360                           359                              7.248
          665          990.75                                 360                           359                              7.998
          666         1259.04                                 360                           359                              7.748
          667         2436.67                                 360                           359                              7.998
          668          1572.5                                 360                           359                              7.248
          669          3182.1                                 360                           359                              7.373
          670          977.78                                 360                           358                              7.998
          671         1250.58                                 360                           359                              7.998
          672            1875                                 360                           358                              7.123
          673         1435.48                                 360                           359                              7.248
          674            1386                                 360                           359                              6.748
          675           637.5                                 360                           359                              6.873
          676           787.5                                 360                           359                              6.998
          677             795                                 360                           359                              7.123
          678         1608.67                                 360                           359                              7.373
          679          755.11                                 360                           358                              7.248
          680          770.83                                 360                           359                              7.248
          681          492.42                                 360                           359                              6.748
          682         1901.25                                 360                           358                              7.498
          683         1512.17                                 360                           359                              7.998
          684         1690.08                                 360                           359                              6.873
          685         2612.25                                 360                           359                              7.998
          686          2082.5                                 360                           359                              6.873
          687           708.2                                 360                           358                              6.998
          688          2762.5                                 360                           359                              7.498
          689          505.08                                 360                           359                              6.248
          690            1750                                 360                           359                              7.623
          691          838.14                                 360                           359                              7.998
          692          795.14                                 360                           359                              7.998
          693         2811.92                                 360                           359                              7.748
          694         1318.67                                 360                           359                              7.998
          695          694.17                                 360                           359                              6.873
          696         1822.92                                 360                           359                              6.998
          697          466.67                                 360                           359                              7.623
          698             567                                 360                           359                              7.123
          699             910                                 360                           359                              7.873
          700            1271                                 360                           359                              7.748
          701         1582.47                                 360                           359                              7.998
          702         1510.83                                 360                           359                              7.248
          703         3958.33                                 360                           359                              7.373
          704         1089.33                                 360                           358                              7.998
          705         1014.75                                 360                           359                              6.748
          706         1146.67                                 360                           358                              7.998
          707         1867.81                                 360                           359                              7.998
          708          823.33                                 360                           359                              7.373
          709         1016.67                                 360                           359                              7.623
          710          778.75                                 360                           359                              7.623
          711         1320.73                                 360                           359                              6.498
          712             945                                 360                           359                              7.123
          713         1063.75                                 360                           358                              7.248
          714          1157.5                                 360                           359                              6.623
          715         1917.08                                 360                           359                              7.998
          716         2833.33                                 360                           359                              6.873
          717         1298.51                                 360                           360                              7.873
          718         1079.17                                 360                           360                              6.998
          719          977.79                                 360                           360                              0.623
          720         2350.01                                 360                           360                              6.373
          721         1354.69                                 360                           360                              6.873
          722         1522.92                                 360                           360                              6.873
          723         1038.67                                 360                           360                              7.373
          724         1108.34                                 360                           360                              7.373
          725         2112.51                                 360                           360                              7.498
          726          2517.5                                 360                           360                              7.373
          727         1078.86                                 360                           360                              7.248
          728         1312.29                                 360                           360                              0.623
          729         1125.01                                 360                           360                              7.123
          730         1402.35                                 360                           360                              0.623
          731         1733.34                                 360                           360                              6.623
          732         1108.02                                 360                           360                              7.373
          733         1443.75                                 360                           360                              6.998
          734         1200.01                                 360                           360                              7.123
          735         2820.01                                 360                           360                              7.123
          736         1492.41                                 360                           359                              7.998
          737         1871.14                                 480                           480                              0.623
          738          414.69                                 480                           480                              0.623
          739         1088.76                                 360                           360                              7.498
          740         1587.94                                 480                           480                              0.623
          741          775.84                                 360                           360                              7.373
          742          585.01                                 360                           360                              7.123
          743         1264.29                                 480                           480                              0.623
          744          837.21                                 360                           360                              7.498
          745         1141.03                                 360                           360                              6.498
          746         2181.34                                 360                           360                              6.623
          747         1496.67                                 360                           359                              7.623
          748         1893.13                                 360                           360                              7.498
          749          654.11                                 480                           480                              1.623
          750         1265.01                                 360                           360                              6.748
          751         1415.22                                 360                           360                              0.623
          752         1003.76                                 360                           360                              6.748
          753         1091.26                                 360                           360                              5.998
          754         2392.75                                 360                           360                              0.623
          755             825                                 360                           360                              6.623
          756         2374.59                                 360                           360                              7.748
          757          866.67                                 360                           360                              7.623
          758         1520.42                                 360                           360                              7.748
          759         2009.59                                 360                           360                              6.998
          760         1136.67                                 360                           360                              6.498
          761         1288.01                                 360                           360                              8.373
          762         3736.46                                 360                           360                              6.873
          763          942.55                                 480                           480                              1.623
          764         1031.26                                 360                           360                              6.748
          765          657.43                                 480                           480                              0.623
          766         1397.51                                 360                           360                              7.998
          767         1068.76                                 360                           360                              8.248
          768          758.37                                 480                           480                              0.623
          769         1762.32                                 360                           360                              7.748
          770         1092.34                                 480                           480                              0.623
          771         2019.59                                 360                           360                              7.248
          772         2208.76                                 360                           360                              6.498
          773          1487.5                                 360                           360                              6.998
          774          2362.5                                 360                           360                              6.998
          775          915.01                                 360                           360                              7.123
          776          728.34                                 360                           360                              7.373
          777         1742.09                                 360                           360                              7.248
          778         1215.09                                 480                           480                              1.623
          779          715.01                                 360                           360                              6.748
          780          582.16                                 360                           360                              1.623
          781         1402.51                                 360                           360                              6.873
          782         1041.77                                 480                           480                              0.623
          783         1295.26                                 360                           360                              6.748
          784         1275.01                                 360                           360                              7.123
          785            1236                                 360                           360                              6.623
          786            1595                                 360                           360                              6.248
          787         2533.34                                 360                           360                              7.373
          788         1760.32                                 360                           360                              5.873
          789         1537.37                                 480                           480                              0.623
          790         1385.42                                 360                           360                              6.998
          791         2952.56                                 480                           480                              1.623
          792          916.67                                 360                           360                              6.623
          793         1749.76                                 360                           360                              6.373
          794          758.57                                 480                           480                              0.623
          795          612.47                                 360                           360                              7.873
          796          429.33                                 480                           480                              0.623
          797          877.92                                 480                           480                              0.623
          798         1738.76                                 360                           360                              7.498
          799          964.92                                 360                           360                              0.623
          800         1007.51                                 360                           360                              7.498
          801         1153.76                                 360                           360                              7.498
          802          780.01                                 360                           360                              7.498
          803         2612.51                                 360                           360                              9.498
          804         1780.11                                 480                           480                              0.623
          805          611.88                                 360                           360                              6.748
          806         1100.51                                 360                           360                              6.498
          807         2483.34                                 360                           360                              7.623
          808         1485.01                                 360                           360                              7.123
          809         1173.34                                 360                           360                              6.623
          810          821.57                                 360                           360                              6.748
          811         1327.71                                 480                           480                              1.623
          812           819.5                                 360                           360                              7.498
          813         1076.34                                 360                           360                              1.623
          814         2004.17                                 360                           360                              7.248
          815         2250.01                                 360                           360                              7.623
          816         1001.31                                 480                           480                              0.623
          817         1074.67                                 360                           360                              6.623
          818          525.95                                 480                           480                              0.623
          819         2112.51                                 360                           360                              7.498
          820          839.74                                 360                           360                              6.998
          821         2370.19                                 360                           360                              1.623
          822         1362.72                                 480                           480                              1.623
          823         2620.32                                 360                           360                              7.498
          824         1495.42                                 360                           360                              7.248
          825         1433.44                                 360                           360                              6.748
          826          588.58                                 480                           480                              0.623
          827          756.26                                 360                           360                              6.748
          828          1487.5                                 360                           360                              6.998
          829          339.33                                 360                           360                              0.623
          830             800                                 360                           360                              6.623
          831         1041.77                                 480                           480                              0.623
          832         1727.42                                 360                           360                              7.373
          833         2846.83                                 360                           360                              7.373
          834         2058.34                                 360                           360                              7.373
          835         2065.84                                 360                           360                              7.248
          836         1371.48                                 360                           360                              0.623
          837          743.08                                 360                           360                              7.248
          838         1350.01                                 360                           360                              7.123
          839         1695.01                                 360                           360                              7.123
          840         1551.67                                 360                           360                              6.123
          841         1618.28                                 480                           480                              0.623
          842         2718.75                                 360                           360                              6.248
          843         1621.07                                 360                           360                              0.623
          844          609.59                                 360                           360                              7.373
          845         1264.28                                 480                           480                              0.623
          846          636.99                                 480                           480                              0.623
          847         1814.59                                 360                           360                              7.623
          848          578.88                                 360                           360                              6.748
          849          2762.5                                 360                           360                              7.498
          850           857.5                                 360                           360                              6.998
          851         1397.51                                 360                           360                              7.498
          852         2776.67                                 360                           360                              6.873
          853         1389.01                                 360                           360                              7.123
          854         1996.05                                 360                           360                              6.873
          855         1188.29                                 360                           360                              5.748
          856          625.17                                 360                           360                              6.498
          857         1173.98                                 360                           360                              0.623
          858             950                                 360                           360                              7.373
          859          983.34                                 360                           360                              7.623
          860         1717.92                                 360                           360                              6.998
          861            1200                                 360                           360                              6.623
          862         1393.34                                 360                           360                              8.123
          863         1186.25                                 360                           360                              7.498
          864          780.01                                 360                           360                              7.123
          865          827.76                                 360                           360                              6.748
          866         1365.42                                 360                           360                              6.248
          867         1245.01                                 360                           360                              7.123
          868          1848.1                                 360                           360                              1.623
          869         2033.34                                 360                           360                              7.623
          870         2343.34                                 360                           360                              7.248
          871         2490.01                                 360                           360                              7.123
          872           902.5                                 360                           360                              7.373
          873         3216.26                                 360                           360                              6.498
          874         1363.76                                 360                           360                              0.623
          875          850.01                                 360                           360                              7.623
          876          787.19                                 360                           360                              6.748
          877         1374.17                                 360                           360                              6.873
          878         1380.01                                 360                           360                              7.123
          879         1478.84                                 360                           360                              7.373
          880         1214.17                                 360                           360                              6.498
          881            1102                                 360                           360                              7.373
          882         1094.73                                 360                           360                              6.748
          883         1500.01                                 360                           360                              7.123
          884         6562.51                                 360                           360                              7.123
          885          771.94                                 360                           360                              0.623
          886         2421.26                                 360                           360                              7.498
          887         1440.95                                 360                           360                              0.623
          888          733.34                                 360                           360                              0.623
          889         1540.01                                 360                           360                              6.748
          890          1184.9                                 360                           360                              6.998
          891         1035.01                                 360                           360                              7.123
          892         1502.09                                 360                           360                              6.998
          893         1443.75                                 360                           360                              6.998
          894         1259.55                                 360                           360                              7.248
          895          750.01                                 360                           360                              7.123
          896         2916.67                                 360                           360                              6.998
          897         1416.67                                 360                           360                              7.623
          898         2078.13                                 360                           360                              7.373
          899         1275.01                                 360                           360                              6.873
          900         1055.94                                 360                           360                              6.498
          901          520.87                                 480                           480                              1.623
          902          822.01                                 360                           360                              7.123
          903          986.67                                 360                           360                              6.623
          904         1069.93                                 360                           360                              6.748
          905         1621.75                                 360                           360                              7.498
          906         1673.76                                 360                           360                              7.498
          907            1742                                 360                           360                              0.623
          908          950.63                                 360                           360                              5.998
          909         1083.34                                 360                           359                              7.623
          910         2916.67                                 360                           360                              6.998
          911         1155.01                                 360                           360                              7.123
          912         3083.34                                 360                           360                              7.248
          913            2009                                 360                           360                              7.748
          914         1537.26                                 360                           360                              7.498
          915         5358.65                                 360                           360                              1.373
          916         2121.67                                 360                           360                              7.373
          917          768.55                                 360                           360                              6.998
          918         1129.38                                 360                           360                              5.873
          919         1067.57                                 360                           360                              7.373
          920          445.03                                 480                           480                              0.623
          921         1082.23                                 480                           480                              0.623
          922         1075.26                                 360                           360                              6.748
          923          963.59                                 360                           360                              6.498
          924          625.32                                 360                           360                              6.248
          925          729.17                                 360                           360                              6.998
          926         1616.26                                 480                           480                              0.623
          927          1504.5                                 480                           480                              0.623
          928          1407.5                                 360                           360                              0.623
          929         2217.01                                 360                           360                              7.123
          930          1858.5                                 480                           480                              0.623
          931          810.01                                 360                           360                              7.123
          932          697.89                                 480                           480                              0.623
          933         1168.38                                 360                           360                              7.498
          934         1485.01                                 360                           360                              7.123
          935         1942.51                                 360                           360                              7.248
          936          851.52                                 360                           360                              7.373
          937         1265.27                                 360                           360                              5.623
          938         1264.17                                 360                           360                              7.748
          939         1643.57                                 480                           480                              0.623
          940          733.34                                 360                           360                              0.623
          941          680.99                                 360                           360                              6.748
          942         1516.67                                 360                           360                              6.123
          943          836.27                                 360                           360                              0.623
          944          668.75                                 360                           360                              0.623
          945          2034.7                                 360                           360                              7.248
          946         1283.34                                 360                           360                              6.998
          947          739.24                                 360                           360                              1.623
          948          825.01                                 360                           360                              6.373
          949         1065.01                                 360                           360                              7.123
          950         2158.34                                 360                           360                              7.248
          951          775.01                                 360                           360                              6.498
          952          637.51                                 360                           360                              6.873
          953         1140.84                                 360                           360                              7.248
          954         1685.39                                 360                           360                              0.623
          955         1455.09                                 360                           360                              6.998
          956         1443.75                                 360                           360                              8.248
          957         1224.01                                 360                           360                              6.873
          958         2031.34                                 360                           360                              8.123
          959          568.51                                 360                           360                              7.123
          960          810.53                                 360                           360                              0.623
          961         2309.23                                 360                           360                              7.498
          962         1554.01                                 360                           360                              7.248
          963          872.97                                 360                           360                              7.248
          964            2280                                 360                           360                              7.373
          965         1297.92                                 360                           360                              6.998
          966         1017.19                                 360                           360                              6.498
          967         1947.92                                 360                           360                              6.873
          968          918.01                                 360                           360                              7.123
          969          903.88                                 360                           360                              6.998
          970         1128.75                                 480                           480                              0.623
          971         1073.82                                 360                           360                              7.373
          972          910.01                                 360                           360                              7.498
          973         1054.98                                 360                           360                              0.623
          974         2708.34                                 360                           360                              7.623
          975         1382.51                                 360                           360                              7.873
          976         1298.34                                 360                           360                              7.373
          977          627.76                                 360                           360                              6.498
          978          900.17                                 480                           480                              0.623
          979          829.37                                 480                           480                              0.623
          980         1427.98                                 360                           360                              7.123
          981          866.88                                 360                           360                              7.373
          982          771.94                                 360                           360                              0.623
          983         1226.67                                 360                           360                              6.623
          984          388.17                                 360                           360                              6.873
          985         2546.91                                 360                           360                              7.498
          986         1063.76                                 360                           360                              7.248
          987         1064.59                                 360                           360                              6.998
          988          1092.5                                 360                           359                              7.373
          989          606.86                                 480                           480                              0.623
          990          808.51                                 360                           360                              7.873
          991         2940.01                                 360                           360                              7.123
          992         1170.01                                 360                           360                              7.498
          993         2347.21                                 360                           360                              7.123
          994          905.23                                 480                           480                              0.623
          995            1105                                 360                           360                              7.498
          996         1108.34                                 360                           360                              7.373
          997         1042.19                                 360                           360                              6.248
          998         1557.51                                 360                           360                              7.873
          999         1002.09                                 360                           360                              7.248
         1000           827.5                                 360                           360                              6.498
         1001          596.75                                 480                           480                              0.623
         1002         2938.34                                 360                           360                              7.998
         1003         1266.67                                 360                           360                              7.623
         1004          950.54                                 360                           360                              7.373
         1005         1779.92                                 360                           360                              6.498
         1006         1826.01                                 360                           360                              6.748
         1007         1094.66                                 360                           360                              7.373
         1008           595.1                                 480                           480                              0.623
         1009          1662.5                                 360                           359                              7.373
         1010         2722.78                                 360                           360                              7.873
         1011          748.46                                 480                           480                              0.623
         1012         1506.88                                 360                           360                              6.373
         1013         1717.12                                 360                           360                              7.248
         1014         1504.17                                 360                           360                              7.373
         1015         1011.84                                 360                           360                              1.623
         1016          398.51                                 480                           480                              0.623
         1017         1558.34                                 360                           360                              6.873
         1018            1513                                 360                           360                              0.623
         1019          936.01                                 360                           359                              7.123
         1020         1595.34                                 360                           360                              0.623
         1021            1995                                 360                           360                              7.373
         1022         1672.53                                 360                           360                              0.623
         1023          880.01                                 360                           360                              6.748
         1024             525                                 360                           359                              6.998
         1025         1913.34                                 360                           360                              7.748
         1026         2667.09                                 360                           360                              7.248
         1027         3160.42                                 360                           360                              7.748
         1028         1185.94                                 360                           360                              6.748
         1029         1283.99                                 360                           360                              0.623
         1030         1264.29                                 480                           480                              0.623
         1031          788.91                                 480                           480                              0.623
         1032         1064.59                                 360                           360                              6.998
         1033         1682.56                                 360                           360                              0.623
         1034         1440.95                                 360                           360                              0.623
         1035         1139.53                                 360                           360                              9.748
         1036         1950.01                                 360                           360                              7.123
         1037         1350.01                                 360                           360                              7.123
         1038          452.09                                 360                           360                              6.498
         1039         1868.34                                 360                           360                              7.373
         1040          751.28                                 360                           360                              6.748
         1041          1235.1                                 360                           360                              0.623
         1042         1219.17                                 360                           360                              7.373
         1043         1604.67                                 360                           360                              6.248
         1044            1305                                 360                           360                              6.248
         1045         1086.26                                 360                           360                              6.748
         1046          728.23                                 480                           480                              0.623
         1047         1514.13                                 480                           480                              1.623
         1048         1275.01                                 360                           360                              7.123
         1049         1741.67                                 360                           360                              7.373
         1050          554.17                                 360                           360                              6.123
         1051         1576.26                                 360                           360                              7.498
         1052          926.26                                 360                           360                              7.123
         1053           712.5                                 360                           360                              7.373
         1054         1680.42                                 360                           360                              7.248
         1055          755.42                                 360                           360                              6.998
         1056         1067.85                                 360                           360                              0.623
         1057         2340.01                                 360                           360                              7.123
         1058         1516.67                                 360                           360                              6.998
         1059          738.34                                 480                           480                              0.623
         1060         1106.67                                 360                           360                              6.623
         1061          616.67                                 360                           359                              7.623
         1062         1250.01                                 360                           360                              6.373
         1063          728.17                                 360                           360                              6.873
         1064         2317.01                                 360                           360                              7.873
         1065         2762.51                                 360                           360                              7.498
         1066            2755                                 360                           360                              7.373
         1067         1246.67                                 360                           360                              6.873
         1068          893.34                                 360                           360                              6.623
         1069         3020.84                                 360                           360                              6.248
         1070         1570.84                                 360                           360                              6.248
         1071          344.16                                 360                           360                              0.623
         1072           872.9                                 360                           360                              5.748
         1073         1836.26                                 360                           360                              7.498
         1074         1264.28                                 480                           479                              7.998
         1075         4583.33                                 360                           360                              8.123
         1076         2025.01                                 360                           360                              6.373
         1077         1119.31                                 360                           360                              0.623
         1078         1543.87                                 360                           360                              0.623
         1079         1979.17                                 360                           360                              7.373
         1080         2479.17                                 360                           360                              6.873
         1081         2491.67                                 360                           359                              8.373
         1082          393.75                                 360                           360                              6.998
         1083            1325                                 360                           360                              6.623
         1084         1519.75                                 360                           360                              0.623
         1085          1608.2                                 360                           359                              7.998
         1086         1222.23                                 360                           359                              8.123
         1087          565.11                                 360                           360                              6.498
         1088         1420.48                                 360                           360                              6.998
         1089          972.08                                 480                           480                              0.623
         1090          893.34                                 360                           360                              6.623
         1091         1214.17                                 360                           360                              6.498
         1092         2700.54                                 360                           360                              7.373
         1093          647.32                                 480                           480                              0.623
         1094            2565                                 360                           360                              7.373
         1095         1668.76                                 360                           360                              8.248
         1096         1230.91                                 480                           480                              0.623
         1097         1541.32                                 360                           360                              1.623
         1098         1095.01                                 360                           360                              7.123
         1099         3266.67                                 360                           360                              6.623
         1100         1372.09                                 360                           360                              7.248
         1101         1158.25                                 360                           360                              7.748
         1102         1185.01                                 360                           360                              7.123
         1103         1954.69                                 360                           360                              7.123
         1104         1487.09                                 360                           360                              7.998
         1105         1047.09                                 360                           360                              6.998
         1106          790.88                                 360                           359                              7.373
         1107          556.26                                 360                           360                              6.373
         1108          986.18                                 360                           360                              6.873
         1109         1871.59                                 360                           360                              7.248
         1110          638.13                                 360                           360                              0.623
         1111          926.32                                 360                           360                              0.623
         1112          925.96                                 360                           359                              6.498
         1113         1559.69                                 360                           359                              6.498
         1114         1462.08                                 360                           359                              7.873
         1115         1299.42                                 360                           359                              7.873
         1116            2800                                 360                           359                              6.998
         1117         1824.38                                 360                           359                              7.873
         1118         1677.08                                 360                           359                              6.998
         1119          866.67                                 360                           359                              6.623
         1120         1759.67                                 360                           358                              6.623
         1121          828.04                                 360                           358                              6.873
         1122          554.17                                 360                           359                              6.998
         1123            2275                                 360                           359                              7.498
         1124         3525.23                                 360                           359                              7.498
         1125          821.31                                 360                           359                              6.873
         1126          2502.5                                 360                           359                              7.498
         1127         2295.83                                 360                           358                              7.373
         1128          1739.5                                 360                           359                              7.873
         1129         1449.17                                 360                           359                              7.248
         1130          2112.5                                 360                           359                              7.498
         1131         1329.08                                 360                           359                              7.748
         1132            2100                                 360                           359                              7.873
         1133         1298.33                                 360                           359                              7.373
         1134         1381.25                                 360                           359                              6.873
         1135            1235                                 360                           359                              7.498
         1136          1452.5                                 360                           359                              7.873
         1137         1593.75                                 360                           359                              6.873
         1138         2203.75                                 360                           359                              7.998
         1139            2185                                 360                           359                              7.373
         1140            1235                                 360                           359                              7.498
         1141          541.17                                 360                           360                              6.873
         1142            1950                                 360                           359                              7.498
         1143            1776                                 360                           359                              7.123
         1144         1164.55                                 360                           360                              7.998
         1145         1280.47                                 480                           480                              0.623
         1146          802.09                                 360                           359                              6.998
         1147          400.84                                 360                           359                              7.248
         1148          994.01                                 360                           360                              7.873
         1149         1057.59                                 360                           360                              7.248
         1150         1495.42                                 360                           360                              7.248
         1151         1594.69                                 360                           360                              6.998
         1152          445.03                                 480                           480                              0.623
         1153         1515.84                                 360                           360                              6.873
         1154         1193.48                                 480                           479                              8.248
         1155          596.75                                 480                           479                              7.998
         1156          1729.2                                 360                           359                              7.498
         1157          1017.5                                 360                           359                              6.748
         1158         1921.06                                 360                           359                              7.873
         1159         1341.72                                 360                           359                              6.498
         1160         1414.16                                 360                           359                              7.498
         1161          2032.5                                 360                           359                              7.123
         1162            1550                                 360                           359                              7.623
         1163           674.9                                 360                           359                              6.498
         1164         1495.42                                 360                           359                              7.248
         1165            1480                                 360                           359                              7.248
         1166            3800                                 360                           359                              7.373
         1167         1810.83                                 360                           359                              7.748
         1168          1917.5                                 360                           359                              7.498
         1169          801.67                                 360                           359                              7.248
         1170          2437.5                                 360                           359                              7.123
         1171         3551.61                                 360                           359                              7.373
         1172            1413                                 360                           359                              7.123
         1173            4375                                 360                           358                              7.873
         1174         1455.71                                 360                           359                              7.748
         1175         1248.75                                 360                           359                              7.248
         1176            1045                                 360                           359                              7.373
         1177         1346.56                                 360                           359                              6.498
         1178         3152.07                                 360                           359                              7.498
         1179          804.08                                 480                           479                              7.998
         1180          493.15                                 360                           359                              7.873
         1181         2825.52                                 360                           359                              6.498
         1182         1374.33                                 360                           358                              7.373
         1183         1911.67                                 360                           358                              7.248
         1184             903                                 360                           359                              7.998
         1185            2250                                 360                           359                              7.123
         1186         1352.65                                 480                           478                              7.998
         1187          996.88                                 360                           359                              6.748
         1188         1725.34                                 360                           359                              7.498
         1189          948.42                                 360                           359                              7.373
         1190            2370                                 360                           359                              7.123
         1191         1541.67                                 360                           359                              7.248
         1192         1650.63                                 360                           359                              7.373
         1193          1157.9                                 360                           359                              7.998
         1194         2227.96                                 360                           358                              6.498
         1195          1608.2                                 360                           359                              7.998
         1196            3135                                 360                           359                              6.748
         1197         2086.06                                 480                           479                              7.748
         1198         6531.25                                 360                           359                              7.373
         1199          646.88                                 360                           358                              7.123
         1200         1484.57                                 360                           358                              7.373
         1201          990.65                                 360                           359                              7.998
         1202         1124.25                                 480                           479                              7.998
         1203          1812.5                                 360                           357                              6.373
         1204          656.67                                 360                           358                              6.623
         1205         1418.34                                 360                           359                              7.248
         1206            1110                                 360                           357                              7.248
         1207         1900.89                                 360                           358                              7.873
         1208             986                                 480                           478                              8.123
         1209         1011.67                                 360                           360                              7.623
         1210         2089.08                                 360                           358                              7.998
         1211         2522.92                                 360                           360                              6.998
         1212         1552.41                                 360                           360                              1.623
         1213         1317.51                                 360                           360                              6.873
         1214          946.67                                 360                           360                              6.623
         1215          657.43                                 480                           480                              0.623
         1216         2058.33                                 360                           360                              7.373
         1217         1618.76                                 360                           360                              7.248
         1218          1848.1                                 360                           359                              8.248
         1219         1238.31                                 360                           359                              7.998
         1220         1374.61                                 360                           359                              7.498
         1221          699.89                                 360                           357                              8.248
         1222          803.92                                 360                           359                              8.248
         1223          990.65                                 360                           359                              7.623
         1224         1125.21                                 480                           478                              8.248
         1225           567.8                                 480                           479                              7.998
         1226         1054.98                                 360                           359                              8.123
         1227          720.47                                 360                           357                              8.248
         1228         1774.17                                 360                           359                              8.248
         1229         1170.77                                 360                           359                              8.248
         1230         1453.81                                 360                           359                              7.873
         1231         1598.05                                 480                           479                              8.248
         1232          405.27                                 360                           359                              7.873
         1233         1010.33                                 360                           358                              7.998
         1234          519.77                                 360                           359                              8.248
         1235           557.2                                 480                           478                              7.998
         1236           804.1                                 360                           359                              7.998
         1237         5544.29                                 360                           359                              8.248
         1238           580.3                                 360                           358                              7.873
         1239         5544.29                                 360                           359                              7.748
         1240          964.92                                 360                           358                              8.248
         1241          443.54                                 360                           359                              8.248
         1242         1291.25                                 480                           479                              8.248
         1243         1332.43                                 480                           478                              7.998
         1244          647.31                                 480                           479                              7.248
         1245         1585.68                                 360                           359                              7.998
         1246          1608.2                                 360                           359                              8.248
         1247         1524.68                                 360                           359                              8.248
         1248          385.97                                 360                           359                              8.248
         1249         1672.53                                 360                           359                              7.998
         1250         1514.13                                 480                           478                              8.248
         1251         2114.22                                 360                           357                              8.248
         1252         1376.28                                 360                           359                              7.873
         1253         1635.57                                 360                           359                              8.248
         1254          664.96                                 480                           479                              8.248
         1255         1108.86                                 360                           359                              8.248
         1256         1001.31                                 480                           478                              8.248
         1257         1034.93                                 360                           359                              8.248
         1258          678.33                                 480                           479                              7.998
         1259          998.37                                 360                           359                              8.248
         1260          569.31                                 480                           479                              7.998
         1261          819.25                                 480                           479                              8.248
         1262         1620.26                                 360                           359                              8.248
         1263         1193.48                                 480                           479                              7.998
         1264         1161.11                                 480                           479                              8.248
         1265         1061.41                                 360                           359                              7.498
         1266         1623.37                                 360                           359                              8.248
         1267         2050.45                                 360                           359                              8.248
         1268         1514.13                                 480                           479                              8.248
         1269          365.92                                 360                           359                              8.248
         1270          689.21                                 360                           358                              7.623
         1271          778.37                                 360                           359                              7.998
         1272         1643.56                                 480                           478                              8.248
         1273          741.08                                 360                           357                              8.248
         1274          589.24                                 360                           359                              8.248
         1275         1102.45                                 480                           479                              8.498
         1276         1451.87                                 360                           356                              7.873
         1277         1479.54                                 360                           358                              7.998
         1278         1283.98                                 480                           479                              8.248
         1279          918.37                                 480                           479                              7.623
         1280         1067.84                                 360                           359                              8.248
         1281          940.62                                 480                           479                              8.248
         1282          986.88                                 360                           359                              7.998
         1283         1559.31                                 360                           359                              8.248
         1284          940.62                                 480                           478                              7.873
         1285         1496.91                                 480                           479                              7.748
         1286         2444.46                                 360                           359                              8.248
         1287         2045.63                                 360                           359                              6.748
         1288         1527.25                                 480                           479                              7.998
         1289         1145.04                                 360                           359                              8.123
         1290         1790.22                                 480                           478                              7.498
         1291         1016.38                                 360                           359                              7.998
         1292          3437.5                                 360                           359                              6.748
         1293          965.83                                 360                           359                              7.373
         1294          869.83                                 360                           359                              6.873
         1295         2105.83                                 360                           359                              7.373
         1296          755.42                                 360                           359                              7.248
         1297         1520.42                                 360                           359                              7.748
         1298         1108.33                                 360                           359                              7.373
         1299            1615                                 360                           359                              7.373
         1300          916.41                                 360                           359                              6.873
         1301           852.5                                 360                           359                              6.748
         1302         1666.67                                 360                           359                              7.623
         1303         1691.25                                 360                           359                              7.748
         1304          1417.5                                 360                           359                              7.873
         1305          685.42                                 360                           358                              6.998
         1306            2030                                 360                           359                              7.873
         1307         1029.83                                 360                           359                              7.248
         1308         2229.06                                 360                           358                              6.998
         1309         1502.08                                 360                           359                              6.998
         1310             777                                 360                           359                              7.248
         1311         1291.67                                 360                           359                              7.623
         1312         1966.85                                 360                           359                              7.248
         1313            1850                                 360                           359                              7.623
         1314         2219.04                                 360                           359                              7.373
         1315         3091.67                                 360                           359                              6.998
         1316          991.25                                 360                           359                              7.498
         1317         3121.88                                 360                           359                              6.373
         1318            2135                                 360                           359                              7.873
         1319         1283.33                                 360                           359                              6.123
         1320          3437.5                                 360                           359                              6.748
         1321          519.75                                 360                           359                              6.748
         1322         1235.39                                 360                           359                              6.998
         1323         2140.69                                 360                           359                              7.873
         1324          1293.5                                 360                           358                              7.498
         1325            1290                                 360                           358                              7.123
         1326         2090.66                                 360                           359                              7.998
         1327           994.5                                 360                           359                              7.498
         1328         2830.43                                 360                           359                              7.873
         1329         1013.33                                 360                           359                              7.373
         1330            1435                                 360                           359                              7.873
         1331         1913.33                                 360                           359                              7.748
         1332         1124.97                                 360                           359                              7.123
         1333         1522.23                                 360                           359                              7.748
         1334          896.25                                 360                           358                              7.123
         1335         1711.25                                 360                           359                              7.248
         1336            2255                                 360                           359                              7.748
         1337         1725.42                                 360                           359                              7.748
         1338            1850                                 360                           359                              7.623
         1339         2444.67                                 360                           359                              7.373
         1340         1340.63                                 360                           359                              7.498
         1341         2239.58                                 360                           358                              7.998
         1342            1845                                 360                           359                              7.123
         1343         1966.67                                 360                           359                              7.623
         1344            3895                                 360                           359                              7.748
         1345            1290                                 360                           359                              7.123
         1346         1608.75                                 360                           359                              7.498
         1347         1270.33                                 360                           359                              7.248
         1348          1767.5                                 360                           359                              7.873
         1349            1715                                 360                           359                              7.873
         1350         1209.81                                 360                           359                              7.248
         1351            3510                                 360                           359                              7.498
         1352          679.88                                 360                           358                              7.248
         1353             722                                 360                           359                              7.373
         1354            1855                                 360                           359                              7.873
         1355          2187.5                                 360                           359                              6.998
         1356            1500                                 360                           359                              7.123
         1357         1769.58                                 360                           359                              6.498
         1358         1520.31                                 360                           359                              6.998
         1359         3740.62                                 360                           359                              7.373
         1360         1283.85                                 360                           359                              6.248
         1361         1528.74                                 360                           359                              7.748
         1362         1539.69                                 360                           359                              6.373
         1363            1216                                 360                           359                              6.623
         1364         1981.67                                 360                           359                              7.748
         1365            1274                                 360                           359                              7.498
         1366          632.08                                 360                           359                              7.748
         1367          664.58                                 360                           356                              6.248
         1368         1884.17                                 360                           359                              7.373
         1369          601.92                                 360                           359                              6.498
         1370            2368                                 360                           359                              7.248
         1371          632.05                                 360                           359                              7.748
         1372          994.38                                 360                           359                              7.248
         1373          847.17                                 360                           359                              6.873
         1374         1773.33                                 360                           359                              7.373
         1375            1785                                 360                           359                              7.873
         1376          1147.5                                 360                           359                              5.998
         1377         1451.67                                 360                           359                              6.623
         1378            1375                                 360                           359                              6.748
         1379          2138.5                                 360                           359                              7.873
         1380          1017.5                                 360                           359                              7.248
         1381         1331.67                                 360                           359                              6.873
         1382         1789.17                                 360                           359                              7.373
         1383            3125                                 360                           359                              6.373
         1384         1694.17                                 360                           359                              7.373
         1385         1223.75                                 360                           359                              6.748
         1386          493.33                                 360                           359                              6.623
         1387         1381.25                                 360                           359                              7.498
         1388          1232.5                                 360                           359                              6.873
         1389          1032.5                                 360                           359                              7.873
         1390            1560                                 360                           359                              7.498
         1391          791.97                                 360                           359                              7.123
         1392          722.33                                 360                           359                              7.498
         1393             960                                 360                           359                              7.123
         1394         1855.67                                 360                           359                              7.373
         1395         2166.67                                 360                           359                              6.623
         1396         1505.94                                 360                           359                              6.373
         1397          937.33                                 360                           359                              7.248
         1398         1035.94                                 360                           359                              6.873
         1399         1785.25                                 360                           359                              7.248
         1400         1857.81                                 360                           359                              6.248
         1401         2616.69                                 360                           359                              7.873
         1402         1642.19                                 360                           359                              6.373
         1403            1575                                 360                           359                              6.998
         1404          400.63                                 360                           359                              6.873
         1405          996.09                                 360                           359                              6.873
         1406            1275                                 360                           359                              7.123
         1407             780                                 360                           359                              7.498
         1408         1033.33                                 360                           359                              6.498
         1409          936.54                                 360                           359                              5.873
         1410            1170                                 360                           359                              7.123
         1411          1312.5                                 360                           359                              6.998
         1412         1264.13                                 360                           359                              7.748
         1413            2985                                 360                           359                              7.123
         1414         2151.57                                 360                           359                              7.998
         1415          1347.5                                 360                           359                              6.748
         1416         1476.88                                 360                           359                              6.873
         1417         2234.38                                 360                           359                              6.748
         1418         1668.93                                 360                           359                              7.123
         1419             550                                 360                           359                              6.623
         1420         2012.42                                 360                           359                              7.748
         1421         1039.83                                 360                           359                              6.873
         1422         1981.28                                 360                           359                              7.498
         1423         1979.17                                 360                           359                              7.373
         1424         1607.19                                 360                           359                              7.248
         1425         1161.67                                 360                           359                              6.873
         1426             875                                 360                           359                              7.873
         1427          1488.5                                 360                           359                              7.498
         1428         1548.75                                 360                           359                              7.873
         1429         1127.67                                 360                           359                              6.873
         1430          888.33                                 360                           359                              7.748
         1431          897.75                                 360                           359                              7.373
         1432          796.25                                 360                           359                              7.498
         1433          864.17                                 360                           359                              6.873
         1434         1430.83                                 360                           359                              6.873
         1435          2437.5                                 360                           359                              7.123
         1436            1650                                 360                           359                              6.373
         1437         1615.63                                 360                           359                              6.748
         1438          352.41                                 360                           359                              5.998
         1439         1323.96                                 360                           359                              6.498
         1440         1393.33                                 360                           359                              7.373
         1441         1086.17                                 360                           359                              7.373
         1442            1260                                 360                           359                              7.873
         1443          1062.5                                 360                           359                              6.873
         1444          348.59                                 360                           359                              5.498
         1445         1575.42                                 360                           359                              7.373
         1446          1827.5                                 360                           359                              6.873
         1447          1537.5                                 360                           359                              6.373
         1448         1843.26                                 360                           359                              7.248
         1449            1875                                 360                           359                              7.123
         1450         1143.76                                 360                           359                              7.248
         1451         1363.25                                 360                           359                              7.748
         1452         1309.42                                 360                           359                              7.873
         1453          959.22                                 360                           359                              6.998
         1454          683.33                                 360                           359                              7.748
         1455            1770                                 360                           359                              7.123
         1456           776.2                                 360                           359                              7.998
         1457          823.33                                 360                           359                              7.373
         1458         1547.48                                 480                           479                              7.998
         1459          1441.5                                 360                           359                              6.498
         1460         1616.88                                 360                           359                              7.498
         1461         1824.38                                 360                           359                              7.873
         1462            1230                                 360                           359                              7.748
         1463          568.75                                 360                           359                              6.998
         1464         1834.25                                 360                           359                              6.748
         1465          533.25                                 360                           359                              5.998
         1466            1820                                 360                           359                              7.498
         1467         1003.75                                 360                           359                              6.748
         1468         1201.25                                 360                           359                              6.498
         1469          371.88                                 360                           359                              6.373
         1470         1415.42                                 360                           359                              7.998
         1471         1329.19                                 360                           359                              6.873
         1472           991.2                                 480                           479                              7.998
         1473         1541.67                                 360                           359                              7.248
         1474          863.96                                 360                           359                              6.248
         1475         1416.41                                 360                           359                              7.248
         1476         3333.33                                 360                           359                              6.623
         1477         7758.33                                 360                           359                              7.373
         1478            2637                                 360                           359                              7.123
         1479         2651.67                                 360                           359                              7.248
         1480          1233.6                                 360                           359                              8.248
         1481         1399.93                                 360                           359                              8.248
         1482         1021.53                                 360                           359                              8.248
         1483          1655.9                                 360                           359                              8.248
         1484         1216.24                                 480                           479                              8.248
         1485         1626.33                                 360                           359                              8.248
         1486         1274.39                                 480                           479                              8.248
         1487          771.93                                 360                           359                              8.248
         1488         1108.86                                 360                           359                              8.248
         1489         1453.81                                 360                           359                              8.123
         1490         1968.37                                 480                           479                              8.248
         1491         1444.16                                 360                           359                              7.123
         1492          557.55                                 480                           479                              7.373
         1493         1039.94                                 480                           478                              7.623
         1494         1150.74                                 480                           478                              7.998
         1495          616.97                                 480                           479                              8.248
         1496          964.92                                 360                           359                              7.748
         1497          687.77                                 480                           478                              8.248
         1498         1426.11                                 480                           478                              8.248
         1499          969.04                                 480                           479                              8.248
         1500          900.95                                 360                           359                              8.248
         1501         1108.86                                 360                           359                              8.248
         1502          836.26                                 360                           358                              8.248
         1503          1132.8                                 480                           479                              8.248
         1504         1076.16                                 480                           479                              8.248
         1505          345.22                                 480                           478                              7.623
         1506         1576.03                                 360                           359                              7.998
         1507         2894.76                                 360                           359                              7.623
         1508             708                                 480                           478                              7.998
         1509          481.17                                 360                           359                              8.248
         1510          724.45                                 360                           358                              8.123
         1511           849.6                                 480                           478                              7.623
         1512          739.24                                 360                           359                              7.623
         1513         1302.71                                 480                           479                              8.248
         1514         1203.59                                 480                           479                              7.498
         1515         1078.14                                 360                           359                              8.248
         1516         1294.62                                 480                           479                              8.248
         1517         1672.53                                 360                           359                              7.998
         1518         1518.14                                 360                           358                              7.998
         1519          1064.5                                 360                           359                              8.248
         1520           686.7                                 360                           357                              7.873
         1521          783.59                                 360                           359                              8.248
         1522         1054.98                                 360                           359                              7.998
         1523         1885.06                                 360                           359                              8.248
         1524         1514.13                                 480                           479                              8.248
         1525          981.08                                 480                           479                              8.123
         1526         1267.02                                 480                           479                              8.248
         1527         1515.57                                 360                           359                              8.248
         1528         1292.83                                 480                           479                              8.248
         1529          482.46                                 360                           359                              8.123
         1530          887.73                                 360                           359                              8.248
         1531         1502.02                                 480                           479                              8.248
         1532          843.53                                 480                           479                              8.123
         1533         1543.87                                 360                           359                              8.248
         1534          997.97                                 360                           359                              8.248
         1535         1543.87                                 360                           359                              7.998
         1536         1308.21                                 480                           479                              8.248
         1537          1164.3                                 360                           359                              7.623
         1538          856.85                                 360                           359                              8.248
         1539          950.74                                 480                           478                              8.248
         1540         1028.09                                 480                           479                              8.248
         1541         1264.28                                 480                           479                              8.248
         1542          1569.6                                 360                           359                              8.123
         1543         1595.33                                 360                           359                              8.248
         1544         1464.58                                 360                           357                              7.248
         1545         5359.48                                 360                           359                              8.248
         1546         1749.72                                 360                           359                              7.998
         1547          751.81                                 360                           358                              8.248
         1548          921.18                                 360                           359                              8.123
         1549          813.11                                 360                           359                              8.248
         1550           353.8                                 360                           359                              8.248
         1551            2775                                 360                           357                              7.248
         1552         1774.17                                 360                           359                              8.248
         1553          831.09                                 360                           359                              8.248
         1554         1643.56                                 480                           478                              8.248
         1555         1365.42                                 480                           479                              7.623
         1556         1080.71                                 360                           359                              8.248
         1557          657.43                                 480                           479                              8.248
         1558          831.64                                 360                           358                              7.998
         1559          3216.4                                 360                           358                              8.248
         1560          749.59                                 360                           359                              8.248
         1561          869.71                                 360                           359                              7.623
         1562         1700.25                                 360                           359                              8.248
         1563         1260.83                                 360                           359                              7.623
         1564          952.05                                 360                           359                              7.623
         1565            1511                                 360                           359                              7.248
         1566         1256.71                                 360                           358                              8.248
         1567         1667.38                                 360                           359                              7.873
         1568         1318.64                                 480                           478                              8.248
         1569         1213.71                                 480                           479                              8.248
         1570         1273.69                                 360                           358                              7.998
         1571           778.8                                 480                           479                              7.873
         1572          405.57                                 360                           359                              7.998
         1573          836.26                                 360                           357                              8.248
         1574         1852.64                                 360                           358                              8.248
         1575         1927.26                                 360                           359                              7.998
         1576         1268.33                                 480                           478                              8.248
         1577         1254.17                                 480                           478                              7.623
         1578         1801.18                                 360                           359                              8.248
         1579         1146.65                                 360                           357                              8.248
         1580          495.32                                 360                           359                              7.873
         1581            1105                                 360                           357                              7.498
         1582         1929.67                                 360                           357                              6.123
         1583          1132.8                                 480                           477                              7.998
         1584            1508                                 360                           359                              7.498
         1585          984.75                                 360                           357                              7.498
         1586         1507.85                                 360                           358                              8.248
         1587           746.2                                 360                           359                              8.248
         1588          698.12                                 360                           359                              7.998
         1589          766.15                                 480                           479                              7.998
         1590         1153.02                                 480                           478                              8.248
         1591         1698.26                                 360                           359                              7.123
         1592         1253.59                                 360                           359                              8.248
         1593         1011.42                                 480                           479                              8.248
         1594         1209.36                                 360                           358                              8.248
         1595         2907.62                                 360                           358                              7.373
         1596         2402.53                                 360                           359                              8.248
         1597         1336.54                                 360                           359                              8.248
         1598         1514.13                                 480                           479                              8.123
         1599         1577.64                                 360                           359                              8.248
         1600         1519.75                                 360                           359                              8.248
         1601         1437.08                                 360                           359                              8.248
         1602         1557.59                                 480                           479                              7.998
         1603         1760.21                                 360                           359                              6.873
         1604         1578.28                                 360                           359                              7.248
         1605          587.89                                 360                           359                              7.998
         1606          1618.5                                 360                           359                              7.498
         1607          992.97                                 360                           359                              7.748
         1608         2311.67                                 360                           359                              7.373
         1609         1178.31                                 480                           479                              8.248
         1610         1093.33                                 360                           358                              7.748
         1611          566.67                                 360                           359                              6.873
         1612         1264.17                                 360                           359                              7.248
         1613         1023.75                                 360                           359                              7.498
         1614         1021.25                                 360                           358                              7.998
         1615         1565.92                                 360                           359                              7.998
         1616          658.75                                 360                           358                              6.498
         1617          894.23                                 480                           479                              7.873
         1618          859.71                                 480                           479                              7.998
         1619          1092.5                                 360                           358                              7.373
         1620             798                                 360                           359                              7.123
         1621         1366.67                                 360                           359                              7.748
         1622          911.46                                 360                           359                              6.998
         1623          849.13                                 360                           359                              7.873
         1624          744.25                                 360                           359                              7.498
         1625          934.17                                 360                           359                              7.373
         1626          985.42                                 360                           359                              7.998
         1627         2544.17                                 360                           358                              7.998
         1628          2257.5                                 360                           359                              7.998
         1629         1124.84                                 360                           357                              6.373
         1630          801.12                                 360                           358                              7.498
         1631            1575                                 360                           358                              7.873
         1632            1519                                 360                           358                              7.873
         1633          480.61                                 360                           359                              7.248
         1634          932.58                                 360                           359                              6.498
         1635         2360.01                                 360                           360                              7.623
         1636         2142.96                                 480                           480                              0.623
         1637         3508.67                                 360                           358                              7.373
         1638         5041.67                                 360                           360                              9.498
         1639         1803.75                                 360                           359                              7.498
         1640         1174.84                                 360                           360                              7.373
         1641         1604.17                                 360                           360                              6.998
         1642         1321.98                                 360                           358                              7.248
         1643         1496.91                                 480                           480                              0.623
         1644         3250.01                                 360                           360                              7.498
         1645         1381.34                                 360                           360                              7.248
         1646         1787.51                                 360                           360                              7.498
         1647         1677.09                                 360                           360                              6.998
         1648         1485.98                                 360                           360                              0.623
         1649            1218                                 360                           357                              7.873
         1650          868.43                                 360                           359                              8.123
         1651         1595.07                                 360                           360                              7.248
         1652         1076.09                                 360                           360                              7.248
         1653          687.77                                 480                           480                              0.623
         1654         2159.01                                 360                           360                              0.623
         1655         3077.17                                 360                           360                              7.248
         1656         1365.43                                 480                           480                              0.623
         1657         1193.49                                 480                           480                              0.623
         1658          958.76                                 360                           360                              7.498
         1659          864.42                                 360                           359                              7.748
         1660          889.58                                 360                           359                              6.998
         1661            2170                                 360                           359                              7.873
         1662         1184.33                                 360                           359                              7.373
         1663         1042.08                                 360                           359                              7.748
         1664          1732.5                                 360                           359                              7.873
         1665         1383.05                                 360                           358                              7.248
         1666          350.39                                 360                           359                              7.498
         1667         1128.75                                 360                           358                              7.998
         1668         1318.83                                 360                           358                              7.748
         1669          936.67                                 360                           359                              7.623
         1670          756.25                                 360                           359                              6.748
         1671           434.7                                 360                           359                              7.123
         1672             861                                 360                           358                              7.748
         1673         1306.25                                 360                           359                              6.748
         1674          1250.5                                 360                           359                              7.748
         1675         1249.87                                 360                           359                              5.748
         1676         1466.36                                 360                           359                              7.373
         1677         1516.67                                 360                           358                              6.998
         1678         1409.11                                 360                           359                              6.998
         1679         1472.74                                 360                           358                              6.998
         1680         2458.17                                 360                           359                              7.998
         1681          537.67                                 360                           359                              6.623
         1682          1008.9                                 480                           479                              7.998
         1683         1779.17                                 360                           359                              6.998
         1684         1183.37                                 480                           478                              7.998
         1685         1543.75                                 360                           358                              7.498
         1686         1020.54                                 360                           359                              6.998
         1687          705.25                                 360                           358                              7.498
         1688             850                                 360                           358                              7.623
         1689          601.25                                 360                           359                              7.248
         1690          853.13                                 360                           358                              7.498
         1691          907.08                                 360                           357                              6.998
         1692          1438.5                                 360                           358                              7.873
         1693         1307.81                                 360                           357                              8.248
         1694          821.25                                 360                           359                              5.998
         1695         2125.63                                 360                           359                              7.373
         1696            2205                                 360                           357                              7.123
         1697             860                                 360                           359                              6.623
         1698         2174.81                                 360                           359                              7.123
         1699         1203.33                                 360                           358                              7.373
         1700         1066.67                                 360                           359                              6.623
         1701         2627.29                                 360                           359                              7.623
         1702         2220.83                                 360                           358                              7.748
         1703         2101.25                                 360                           358                              7.748
         1704         1715.83                                 360                           357                              7.873
         1705          1202.5                                 360                           359                              7.498
         1706         1325.83                                 360                           359                              7.248
         1707          2437.5                                 360                           358                              7.123
         1708            1785                                 360                           357                              6.873
         1709          904.17                                 360                           359                              6.998
         1710            1410                                 360                           357                              7.123
         1711             999                                 360                           357                              7.123
         1712          796.25                                 360                           358                              7.498
         1713         1543.87                                 360                           352                              7.998
         1714         2133.33                                 360                           359                              6.623
         1715         1551.67                                 360                           359                              7.373
         1716           967.5                                 360                           358                              6.373
         1717         2567.51                                 360                           360                              7.498
         1718         2925.01                                 360                           360                              7.498
         1719           865.4                                 360                           360                              6.498
         1720         1119.31                                 360                           360                              0.623
         1721         1001.41                                 360                           360                              6.248
         1722         1211.94                                 360                           360                              0.623
         1723          299.18                                 480                           480                              0.623
         1724         3066.67                                 360                           360                              6.623
         1725          848.84                                 360                           360                              7.623
         1726         1321.17                                 360                           360                              7.623
         1727         1016.46                                 360                           360                              6.998
         1728          640.76                                 360                           360                              6.748
         1729         2512.51                                 360                           360                              7.123
         1730         1286.56                                 360                           360                              0.623
         1731          491.61                                 360                           360                              5.623
         1732          806.28                                 480                           480                              1.623
         1733          806.28                                 480                           480                              1.623
         1734          904.17                                 360                           360                              6.998
         1735          854.43                                 360                           360                              6.873
         1736          670.84                                 360                           360                              6.998
         1737         1050.01                                 360                           360                              7.123
         1738         1333.76                                 360                           360                              6.748
         1739         1433.76                                 360                           360                              7.248
         1740          1569.6                                 360                           360                              0.623
         1741         1320.01                                 360                           360                              7.123
         1742         1328.13                                 360                           360                              6.873
         1743         1749.72                                 360                           360                              0.623
         1744         1105.01                                 360                           360                              7.498
         1745         1950.01                                 360                           360                              7.623
         1746          744.01                                 360                           360                              6.498
         1747         1105.01                                 360                           360                              6.873
         1748          581.98                                 360                           360                              7.248
         1749          854.28                                 360                           360                              0.623
         1750         1584.66                                 360                           360                              6.623
         1751         1348.76                                 360                           360                              7.498
         1752          809.38                                 360                           360                              6.373
         1753         1354.11                                 360                           360                              0.623
         1754         1916.67                                 360                           360                              7.623
         1755           867.3                                 480                           480                              0.623
         1756         1251.25                                 360                           360                              7.498
         1757         2338.32                                 360                           360                              0.623
         1758         2007.04                                 360                           360                              0.623
         1759          902.01                                 360                           360                              6.748
         1760         1038.67                                 360                           360                              7.373
         1761          921.26                                 360                           360                              6.748
         1762            1045                                 360                           360                              7.373
         1763         3583.34                                 360                           360                              7.998
         1764         1476.27                                 480                           480                              1.623
         1765         2168.25                                 480                           480                              0.623
         1766         1346.57                                 360                           360                              6.498
         1767         1711.13                                 360                           360                              0.623
         1768         1819.17                                 360                           360                              7.248
         1769         1404.63                                 480                           480                              1.623
         1770          967.51                                 360                           360                              7.123
         1771          707.84                                 360                           360                              6.498
         1772         1051.89                                 480                           480                              0.623
         1773         1244.06                                 480                           480                              0.623
         1774         2221.67                                 360                           360                              7.998
         1775          1263.5                                 360                           360                              7.373
         1776         1227.87                                 480                           480                              0.623
         1777         1216.67                                 360                           360                              7.623
         1778          772.42                                 360                           360                              6.498
         1779          694.71                                 360                           360                              6.623
         1780         1294.28                                 360                           360                              6.998
         1781         1750.01                                 360                           360                              6.373
         1782         1136.34                                 480                           480                              0.623
         1783         1904.59                                 360                           360                              6.998
         1784          715.01                                 360                           360                              7.498
         1785         1871.14                                 480                           480                              0.623
         1786          786.89                                 480                           480                              0.623
         1787         1116.26                                 360                           360                              1.623
         1788          633.76                                 360                           360                              7.498
         1789          697.51                                 360                           360                              6.373
         1790          801.17                                 360                           360                              7.373
         1791          466.67                                 360                           360                              6.998
         1792          697.89                                 480                           480                              0.623
         1793          725.63                                 360                           360                              7.123
         1794         1548.21                                 360                           360                              0.623
         1795         1181.26                                 360                           360                              7.123
         1796         1157.91                                 360                           360                              0.623
         1797         1404.69                                 360                           360                              6.498
         1798          986.67                                 360                           360                              7.248
         1799         2093.01                                 360                           360                              7.498
         1800          839.59                                 360                           360                              6.498
         1801         1065.63                                 360                           360                              6.498
         1802         1254.26                                 360                           360                              8.123
         1803         2158.33                                 360                           360                              7.248
         1804         1393.34                                 360                           360                              7.373
         1805         1158.47                                 360                           360                              7.123
         1806         1264.29                                 480                           480                              0.623
         1807          976.03                                 480                           480                              0.623
         1808         1514.92                                 360                           360                              0.623
         1809          930.51                                 480                           480                              0.623
         1810            1805                                 360                           360                              7.373
         1811         1920.01                                 360                           360                              7.123
         1812          667.54                                 480                           480                              0.623
         1813         1003.34                                 360                           360                              7.998
         1814         2050.42                                 360                           360                              7.248
         1815         2251.48                                 360                           359                              8.123
         1816         1560.01                                 360                           360                              7.123
         1817          366.67                                 360                           360                              6.623
         1818          1608.2                                 360                           359                              8.123
         1819            1930                                 360                           359                              7.623
         1820          859.72                                 480                           480                              0.623
         1821         1041.25                                 360                           360                              8.748
         1822          1157.9                                 360                           360                              0.623
         1823          468.67                                 360                           360                              7.248
         1824          911.26                                 360                           360                              7.123
         1825         1355.31                                 480                           480                              0.623
         1826         1163.75                                 360                           360                              6.123
         1827         1464.11                                 360                           360                              0.623
         1828         1883.33                                 360                           359                              7.623
         1829         2894.76                                 360                           360                              0.623
         1830         1222.24                                 360                           360                              0.623
         1831         1102.51                                 360                           360                              7.873
         1832         1086.61                                 360                           359                              6.498
         1833         1415.99                                 480                           480                              0.623
         1834          1848.1                                 360                           360                              1.623
         1835         1671.67                                 360                           360                              6.873
         1836         1093.13                                 360                           359                              7.123
         1837         1797.75                                 360                           359                              8.498
         1838             919                                 360                           360                              6.623
         1839         1440.01                                 360                           360                              7.123
         1840          873.57                                 360                           359                              7.998
         1841          900.59                                 360                           360                              0.623
         1842         1673.42                                 360                           360                              7.998
         1843            1425                                 360                           360                              7.373
         1844          1254.4                                 360                           360                              0.623
         1845         1762.59                                 360                           360                              0.623
         1846            1045                                 360                           359                              7.373
         1847            1380                                 360                           359                              7.623
         1848            1740                                 360                           357                              7.123
         1849            2730                                 360                           359                              7.498
         1850         1540.47                                 360                           357                              8.123
         1851         1679.17                                 360                           359                              6.498
         1852         1642.83                                 480                           477                              8.123
         1853            1160                                 360                           358                              6.248
         1854            1035                                 360                           359                              7.123
         1855         4166.67                                 360                           359                              7.623
         1856          848.67                                 360                           359                              7.373
         1857         1143.08                                 360                           357                              7.998
         1858           829.5                                 360                           358                              7.123
         1859         1789.17                                 360                           357                              7.373
         1860         2096.67                                 360                           360                              7.248
         1861         1824.38                                 360                           359                              7.873
         1862          1662.5                                 360                           359                              7.373
         1863         1203.59                                 480                           479                              7.998
         1864         1195.83                                 360                           359                              7.748
         1865             935                                 360                           359                              6.873
         1866            1309                                 360                           359                              6.623
         1867          838.85                                 360                           359                              7.373
         1868            1092                                 360                           359                              7.873
         1869         1173.26                                 360                           359                              7.498
         1870             775                                 360                           357                              6.498
         1871            3225                                 360                           356                              7.998
         1872         1478.48                                 360                           356                              7.998
         1873          709.17                                 360                           359                              7.248
         1874         1348.75                                 360                           359                              7.498
         1875            1162                                 360                           359                              6.123
         1876         1666.44                                 360                           359                              7.873
         1877         1068.75                                 360                           359                              7.623
         1878          666.44                                 360                           359                              8.248
         1879         1222.23                                 360                           359                              7.998
         1880           796.5                                 480                           478                              8.123
         1881          919.08                                 480                           479                              7.623
         1882          625.34                                 480                           479                              7.623
         1883         1577.32                                 360                           359                              8.248
         1884         1325.15                                 360                           359                              8.248
         1885         1119.31                                 360                           359                              8.248
         1886         1774.16                                 360                           359                              8.248
         1887         1595.33                                 360                           359                              7.998
         1888          693.44                                 480                           479                              8.248
         1889         1069.45                                 360                           359                              7.998
         1890          957.06                                 480                           478                              7.998
         1891         1312.29                                 360                           359                              8.248
         1892         1415.21                                 360                           359                              8.248
         1893         1175.91                                 360                           359                              8.248
         1894         1251.64                                 480                           479                              8.248
         1895         1330.63                                 360                           360                              1.623
         1896          930.51                                 480                           479                              8.248
         1897          733.34                                 360                           358                              7.998
         1898         1737.21                                 360                           359                              8.248
         1899          861.99                                 360                           359                              8.248
         1900         1440.95                                 360                           359                              8.248
         1901         1154.69                                 360                           359                              7.623
         1902         1691.82                                 360                           358                              8.248
         1903         1286.56                                 360                           359                              8.248
         1904         1505.27                                 360                           359                              7.998
         1905          585.48                                 360                           359                              7.998
         1906         1402.35                                 360                           359                              7.748
         1907          1253.7                                 480                           478                              8.248
         1908            2580                                 360                           359                              7.123
         1909         1485.25                                 360                           359                              7.498
         1910          1787.5                                 360                           359                              7.498
         1911          1697.5                                 360                           359                              6.998
         1912          539.58                                 360                           359                              7.248
         1913          1572.5                                 360                           359                              7.248
         1914         2067.08                                 360                           359                              7.748
         1915          2897.5                                 360                           359                              7.373
         1916          663.97                                 360                           359                              6.623
         1917         1711.12                                 360                           359                              7.998
         1918            3800                                 360                           358                              7.373
         1919          928.67                                 360                           360                              1.623
         1920         1250.83                                 360                           359                              7.373
         1921           637.5                                 360                           359                              6.873
         1922          894.17                                 360                           359                              7.248
         1923         2615.48                                 360                           359                              7.998
         1924            1050                                 360                           359                              7.623
         1925          1462.5                                 360                           359                              7.123
         1926         2258.75                                 360                           359                              7.498
         1927         1879.17                                 360                           359                              7.748
         1928         1607.19                                 360                           359                              7.248
         1929         2125.31                                 360                           359                              7.998
         1930         1563.75                                 360                           359                              7.123
         1931         1325.83                                 360                           359                              7.248
         1932          1303.2                                 480                           479                              7.998
         1933         2328.99                                 360                           359                              7.998
         1934         1668.63                                 360                           359                              7.873
         1935         2142.92                                 360                           359                              7.248
         1936            1480                                 360                           359                              7.248
         1937          1032.5                                 360                           359                              7.873
         1938          816.33                                 360                           359                              7.623
         1939          2362.5                                 360                           359                              7.873
         1940             855                                 360                           359                              7.123
         1941         2369.79                                 360                           359                              6.998
         1942         1691.67                                 360                           359                              6.123
         1943          979.13                                 360                           359                              7.873
         1944          4728.1                                 360                           359                              7.998
         1945         2418.75                                 360                           359                              7.998
         1946            1225                                 360                           359                              7.873
         1947          791.17                                 360                           358                              7.673
         1948         4640.63                                 360                           359                              6.748
         1949             879                                 360                           359                              7.123
         1950         1464.58                                 360                           359                              7.248
         1951         5343.75                                 360                           359                              7.123
         1952         1054.22                                 360                           359                              5.873
         1953         2114.58                                 360                           359                              6.998
         1954          824.17                                 360                           359                              7.998
         1955         1110.94                                 360                           359                              6.373
         1956         1004.25                                 360                           359                              7.498
         1957            1420                                 360                           359                              7.623
         1958            1017                                 360                           359                              7.123
         1959          2177.5                                 360                           359                              7.498
         1960            1610                                 360                           359                              7.873
         1961         1133.33                                 360                           359                              6.873
         1962            1925                                 360                           359                              7.873
         1963            1020                                 360                           359                              6.873
         1964            2170                                 360                           359                              7.873
         1965            1335                                 360                           359                              7.123
         1966          1837.5                                 360                           359                              7.873
         1967         1964.43                                 360                           359                              8.123
         1968         5486.98                                 360                           359                              6.998
         1969         1286.56                                 360                           359                              7.248
         1970            1920                                 360                           359                              7.123
         1971         1325.83                                 360                           359                              7.248
         1972         1711.12                                 360                           359                              7.998
         1973            1125                                 360                           359                              7.123
         1974         1029.25                                 360                           359                              7.998
         1975         2031.25                                 360                           359                              7.498
         1976         1716.67                                 360                           359                              7.623
         1977         1849.61                                 360                           359                              7.248
         1978         1083.33                                 360                           359                              7.623
         1979            1050                                 360                           359                              7.873
         1980           927.5                                 360                           359                              6.998
         1981           937.5                                 360                           359                              6.373
         1982         1253.11                                 360                           359                              7.998
         1983          1535.5                                 360                           359                              7.248
         1984          1557.5                                 360                           359                              7.873
         1985         1239.58                                 360                           359                              6.873
         1986          628.13                                 360                           359                              6.373
         1987             705                                 360                           359                              7.123
         1988         4043.01                                 360                           359                              7.998
         1989         1636.25                                 360                           358                              7.873
         1990          896.17                                 360                           358                              7.373
         1991            1105                                 360                           359                              7.498
         1992         1558.75                                 360                           358                              7.998
         1993            2310                                 360                           359                              6.748
         1994         1571.67                                 360                           358                              7.748
         1995          828.75                                 360                           359                              7.498
         1996         4834.38                                 360                           359                              7.498
         1997         2216.67                                 360                           359                              7.373
         1998            1330                                 360                           359                              7.373
         1999         1493.33                                 360                           359                              6.623
         2000         1595.78                                 360                           359                              7.873
         2001         1128.75                                 360                           359                              7.998
         2002             891                                 360                           359                              7.123
         2003          903.83                                 360                           359                              6.873
         2004         1092.34                                 480                           479                              7.998
         2005          589.33                                 360                           359                              6.623
         2006          770.48                                 360                           359                              6.498
         2007         1132.46                                 360                           359                              7.998
         2008         1674.17                                 360                           359                              7.748
         2009         1212.14                                 360                           359                              7.248
         2010          759.15                                 360                           359                              7.873
         2011         1868.33                                 360                           359                              7.373
         2012         1048.33                                 360                           359                              7.248
         2013         1169.64                                 360                           359                              6.873
         2014          531.25                                 360                           359                              6.873
         2015         1628.06                                 360                           359                              7.373
         2016         1092.97                                 360                           359                              7.998
         2017         1135.92                                 360                           359                              7.998
         2018          817.08                                 360                           359                              7.248
         2019            1107                                 360                           359                              7.123
         2020          838.91                                 360                           359                              7.498
         2021         1279.58                                 360                           359                              7.248
         2022         2315.63                                 360                           359                              7.498
         2023            1425                                 360                           359                              7.123
         2024         1665.01                                 360                           360                              7.123
         2025          918.34                                 360                           360                              7.373
         2026         1268.76                                 360                           360                              6.373
         2027         1076.67                                 360                           360                              7.373
         2028         1829.06                                 360                           360                              7.373
         2029         1554.58                                 360                           360                              7.748
         2030          1132.8                                 480                           480                              0.623
         2031          791.67                                 360                           359                              7.373
         2032          530.67                                 360                           359                              6.623
         2033          786.67                                 360                           359                              7.623
         2034         1324.97                                 480                           480                              0.623
         2035          765.01                                 360                           360                              6.873
         2036          539.58                                 360                           359                              7.248
         2037         1325.16                                 360                           360                              0.623
         2038          950.01                                 360                           359                              7.623
         2039          644.54                                 360                           360                              6.748
         2040          594.17                                 360                           359                              6.498
         2041         1093.55                                 360                           360                              7.123
         2042         1029.17                                 360                           359                              7.373
         2043          991.67                                 360                           359                              6.998
         2044         1764.83                                 360                           360                              6.623
         2045          590.01                                 360                           359                              7.623
         2046            1130                                 360                           359                              7.623
         2047         2564.17                                 360                           359                              6.873
         2048         2112.17                                 360                           360                              7.373
         2049         1695.07                                 360                           360                              7.248
         2050          894.93                                 360                           360                              7.373
         2051         1184.14                                 360                           359                              6.248
         2052         1079.17                                 360                           360                              6.998
         2053         1085.01                                 360                           360                              6.123
         2054          313.03                                 480                           479                              1.373
         2055          648.84                                 360                           360                              6.873
         2056         1986.67                                 360                           359                              6.623
         2057         1723.99                                 360                           360                              0.623
         2058          498.75                                 360                           359                              7.373
         2059          436.56                                 360                           359                              6.748
         2060          1947.5                                 360                           358                              7.373
         2061         1147.51                                 360                           360                              6.373
         2062         1166.01                                 360                           360                              6.748
         2063          960.68                                 360                           360                              0.623
         2064         3166.67                                 360                           359                              7.373
         2065          893.76                                 360                           360                              7.498
         2066          592.49                                 360                           359                              7.373
         2067         2010.01                                 360                           360                              7.123
         2068          598.26                                 360                           359                              6.873
         2069         2078.33                                 360                           360                              7.998
         2070            1350                                 360                           360                              7.123
         2071         1085.17                                 360                           360                              6.873
         2072          1608.2                                 360                           360                              0.623
         2073          536.25                                 360                           360                              7.498
         2074          692.71                                 480                           479                              8.123
         2075          977.79                                 360                           360                              0.623
         2076             708                                 480                           480                              0.623
         2077         1788.34                                 360                           359                              7.248
         2078         1368.23                                 360                           359                              7.248
         2079         2022.83                                 360                           359                              6.623
         2080         1785.25                                 360                           359                              7.248
         2081             920                                 360                           359                              6.623
         2082         1307.14                                 360                           359                              7.998
         2083         1299.42                                 360                           358                              7.998
         2084         1247.47                                 360                           359                              8.123
         2085            1995                                 360                           359                              7.373
         2086         1657.08                                 360                           359                              7.748
         2087          570.11                                 360                           359                              7.248
         2088         2200.83                                 360                           358                              7.373
         2089         1066.88                                 360                           360                              7.123
         2090          859.51                                 360                           359                              7.123
         2091         1933.05                                 360                           360                              6.873
         2092          1377.5                                 360                           359                              7.373
         2093             935                                 360                           359                              6.873
         2094          688.42                                 360                           359                              7.748
         2095             690                                 360                           359                              7.123
         2096          1890.5                                 360                           360                              7.373
         2097         1808.45                                 360                           360                              6.623
         2098          506.88                                 360                           359                              7.248
         2099             760                                 360                           359                              7.373
         2100         1120.67                                 360                           359                              7.748
         2101          556.92                                 360                           358                              7.748
         2102         2296.67                                 360                           359                              7.623
         2103          569.63                                 360                           359                              7.123
         2104          579.36                                 360                           360                              7.248
         2105         2589.13                                 360                           359                              6.748
         2106          818.67                                 360                           359                              6.623
         2107          1732.5                                 360                           359                              7.873
         2108         1304.91                                 360                           359                              6.498
         2109         1139.46                                 360                           359                              7.748
         2110         1247.62                                 360                           359                              7.748
         2111          1375.5                                 360                           359                              7.873
         2112         3207.08                                 360                           359                              7.998
         2113             980                                 360                           359                              7.873
         2114         1005.39                                 360                           359                              6.623
         2115         1599.42                                 360                           359                              6.873
         2116          1662.5                                 360                           360                              7.373
         2117         1488.67                                 360                           359                              6.248
         2118          904.17                                 360                           360                              6.998
         2119          958.86                                 360                           358                              6.998
         2120         1325.83                                 360                           359                              7.248
         2121          839.17                                 360                           359                              7.373
         2122         2528.56                                 480                           479                              7.998
         2123         1913.76                                 360                           359                              7.623
         2124         1964.58                                 360                           359                              7.748
         2125          3672.5                                 360                           359                              7.498
         2126         1295.94                                 360                           359                              6.748
         2127          808.47                                 360                           359                              7.873
         2128         2544.17                                 360                           359                              7.998
         2129         2132.81                                 360                           359                              7.498
         2130         1108.33                                 360                           359                              6.998
         2131         1314.85                                 480                           479                              8.248
         2132         2400.83                                 360                           359                              7.998
         2133            1650                                 360                           359                              8.123
         2134          721.83                                 360                           359                              6.623
         2135          781.77                                 360                           359                              7.613
         2136         2908.75                                 360                           359                              7.498
         2137         1003.52                                 360                           359                              8.123
         2138         1473.16                                 360                           359                              6.873
         2139         1157.92                                 360                           359                              6.998
         2140          1222.5                                 360                           359                              6.623
         2141          743.63                                 360                           359                              8.248
         2142         1335.58                                 360                           359                              6.498
         2143         1695.83                                 360                           359                              7.248
         2144            2470                                 360                           359                              7.373
         2145         1475.83                                 360                           359                              7.623
         2146         1455.42                                 360                           359                              6.998
         2147            1470                                 360                           359                              7.123
         2148          859.08                                 480                           479                              8.248
         2149         1048.33                                 360                           358                              7.248
         2150         1139.41                                 360                           358                              7.998
         2151            1575                                 360                           359                              7.873
         2152         1108.86                                 360                           359                              8.248
         2153          1553.5                                 360                           359                              7.498
         2154         1007.34                                 360                           359                              6.998
         2155          561.46                                 360                           359                              6.998
         2156         1415.21                                 360                           359                              7.873
         2157         1773.18                                 360                           359                              7.373
         2158          2467.5                                 360                           359                              7.873
         2159            1445                                 360                           359                              6.873
         2160         2026.67                                 360                           359                              7.373
         2161             973                                 360                           359                              7.873
         2162          799.09                                 360                           359                              7.498
         2163         1543.75                                 360                           359                              7.373
         2164          981.67                                 360                           359                              7.373
         2165          899.58                                 360                           358                              6.873
         2166         1257.75                                 360                           358                              7.498
         2167           807.5                                 360                           358                              6.873
         2168          3237.5                                 360                           359                              7.248
         2169             500                                 360                           358                              6.623
         2170          1235.1                                 360                           359                              7.498
         2171             910                                 360                           359                              7.498
         2172            1680                                 360                           359                              7.873
         2173         1231.83                                 360                           359                              7.373
         2174            1575                                 360                           358                              7.873
         2175         1173.33                                 360                           359                              6.623
         2176             910                                 360                           359                              7.498
         2177          927.83                                 360                           359                              7.373
         2178           864.5                                 360                           359                              7.373
         2179         1006.25                                 360                           359                              6.998
         2180         2545.42                                 360                           359                              7.748
         2181         1006.84                                 360                           359                              6.748
         2182         1319.76                                 480                           479                              7.998
         2183         1473.33                                 360                           359                              6.873
         2184          666.67                                 360                           359                              6.623
         2185           539.2                                 360                           358                              7.248
         2186         1741.67                                 360                           359                              7.373
         2187         2224.63                                 360                           359                              7.248
         2188            1043                                 360                           359                              7.873
         2189         1946.63                                 360                           359                              7.123
         2190         1278.75                                 360                           359                              6.498
         2191          957.97                                 360                           359                              6.498
         2192          679.29                                 360                           359                              6.873
         2193         1304.67                                 360                           359                              7.373
         2194         1728.75                                 360                           358                              7.123
         2195         1048.17                                 360                           359                              7.373
         2196            2375                                 360                           359                              7.373
         2197         1137.85                                 480                           479                              8.248
         2198         1789.17                                 360                           359                              7.373
         2199            1383                                 360                           359                              7.123
         2200          943.67                                 360                           358                              7.373
         2201          916.67                                 360                           359                              6.623
         2202         3958.33                                 360                           359                              7.373
         2203         1003.39                                 360                           359                              7.748
         2204          851.83                                 360                           359                              7.373
         2205         2174.41                                 360                           357                              7.998
         2206            1085                                 360                           359                              7.873
         2207         2090.66                                 360                           358                              7.998
         2208         3958.33                                 360                           359                              7.373
         2209             910                                 360                           359                              7.873
         2210         1171.31                                 360                           359                              7.123
         2211          2222.5                                 360                           359                              7.873
         2212         1691.67                                 360                           359                              6.998
         2213          3942.5                                 360                           359                              7.373
         2214         1023.76                                 360                           360                              5.998
         2215         2336.67                                 360                           360                              7.623
         2216         2345.01                                 360                           360                              7.873
         2217            4750                                 360                           360                              7.373
         2218         1305.01                                 360                           360                              7.123
         2219         1216.67                                 360                           360                              7.623
         2220         1362.72                                 480                           480                              1.623
         2221         1088.76                                 360                           360                              7.498
         2222          698.76                                 360                           360                              7.498
         2223         2142.92                                 360                           360                              7.248
         2224         1273.69                                 360                           359                              8.123
         2225         1324.17                                 360                           360                              6.998
         2226         2085.01                                 360                           360                              7.123
         2227         1963.34                                 360                           360                              7.373
         2228            2870                                 360                           360                              7.748
         2229         2158.33                                 360                           360                              7.248
         2230         1188.34                                 360                           360                              6.498
         2231         2359.17                                 360                           360                              7.373
         2232         2017.42                                 360                           360                              7.998
         2233         1125.01                                 360                           360                              7.123
         2234         1326.97                                 480                           480                              0.623
         2235         1690.21                                 360                           360                              7.373
         2236          878.76                                 360                           360                              7.248
         2237         1213.34                                 360                           360                              5.873
         2238          677.66                                 480                           480                              0.623
         2239         1245.67                                 360                           360                              7.248
         2240         2266.67                                 360                           360                              6.873
         2241         2001.01                                 360                           360                              7.123
         2242          795.01                                 360                           360                              7.123
         2243         1050.01                                 360                           360                              7.623
         2244          832.82                                 360                           360                              5.873
         2245         1082.17                                 360                           360                              7.998
         2246          603.75                                 360                           360                              6.998
         2247          625.01                                 360                           360                              6.373
         2248         1500.13                                 360                           360                              0.623
         2249          1537.5                                 360                           360                              7.748
         2250         1279.59                                 360                           360                              7.248
         2251         2121.67                                 360                           360                              7.373
         2252         1917.09                                 360                           360                              7.998
         2253         1030.69                                 360                           360                              7.123
         2254         1545.84                                 360                           360                              6.998
         2255         1095.01                                 360                           360                              7.123
         2256         1150.01                                 360                           360                              6.373
         2257         1386.93                                 360                           360                              6.498
         2258         1418.33                                 360                           360                              7.248
         2259         1325.16                                 360                           360                              0.623
         2260         1780.94                                 360                           360                              7.748
         2261          662.92                                 360                           360                              7.248
         2262           845.6                                 360                           360                              6.248
         2263            1615                                 360                           360                              7.373
         2264          555.72                                 360                           360                              6.248
         2265          942.34                                 360                           360                              8.123
         2266         1209.37                                 360                           360                              0.623
         2267          671.67                                 360                           360                              6.498
         2268         1112.45                                 360                           360                              6.498
         2269          623.84                                 360                           360                              7.373
         2270         1717.92                                 360                           360                              6.498
         2271         1631.67                                 360                           360                              8.123
         2272         1895.84                                 360                           360                              6.998
         2273         2347.92                                 360                           360                              6.998
         2274         1576.67                                 360                           360                              7.998
         2275         1554.42                                 360                           359                              8.373
         2276          687.77                                 480                           479                              8.123
         2277         1605.01                                 360                           360                              7.123
         2278         1218.34                                 360                           360                              6.873
         2279         1306.51                                 360                           359                              7.498
         2280         1678.33                                 360                           359                              7.373
         2281         2031.26                                 360                           360                              7.498
         2282         1567.71                                 480                           480                              0.623
         2283         1471.26                                 360                           360                              6.748
         2284         2032.92                                 360                           360                              7.748
         2285           778.8                                 480                           480                              0.623
         2286          940.01                                 360                           360                              7.623
         2287          869.83                                 480                           480                              0.623
         2288         1513.67                                 360                           360                              7.373
         2289          2517.5                                 360                           360                              7.373
         2290         1971.99                                 360                           360                              1.373
         2291         1772.92                                 360                           360                              7.248
         2292            3800                                 360                           360                              7.373
         2293         1260.51                                 480                           480                              1.623
         2294          687.77                                 480                           480                              0.623
         2295         1668.01                                 360                           360                              7.123
         2296         1320.01                                 360                           360                              6.748
         2297             862                                 360                           360                              0.623
         2298         1338.01                                 360                           360                              7.123
         2299         2236.67                                 360                           360                              8.123
         2300         1706.26                                 360                           360                              7.498
         2301         1848.88                                 480                           480                              0.623
         2302         1027.61                                 480                           480                              0.623
         2303         1075.91                                 360                           360                              7.748
         2304         1462.51                                 360                           360                              7.498
         2305         1481.26                                 360                           360                              7.123
         2306         1377.01                                 360                           360                              7.123
         2307         1463.01                                 360                           360                              7.873
         2308          750.01                                 360                           360                              7.123
         2309          1608.2                                 360                           360                              0.623
         2310         1695.83                                 360                           360                              7.248
         2311         2526.25                                 360                           359                              8.498
         2312          393.34                                 360                           360                              6.623
         2313         1093.76                                 360                           360                              6.373
         2314         1472.64                                 360                           360                              0.623
         2315          686.26                                 360                           360                              5.998
         2316          807.51                                 360                           360                              6.873
         2317          1017.5                                 480                           480                              1.623
         2318          990.51                                 360                           360                              7.873
         2319          822.51                                 360                           360                              7.873
         2320          940.62                                 480                           480                              0.623
         2321         1773.34                                 360                           360                              7.373
         2322         1530.01                                 360                           360                              6.873
         2323            3190                                 360                           360                              8.123
         2324         2063.75                                 360                           360                              7.498
         2325         1694.07                                 360                           360                              7.498
         2326            2100                                 360                           359                              7.873
         2327         1251.54                                 360                           360                              8.623
         2328         1173.34                                 360                           360                              7.623
         2329          781.26                                 360                           360                              6.373
         2330         3718.76                                 360                           360                              8.998
         2331         1533.86                                 360                           360                              6.498
         2332         1113.76                                 360                           360                              6.748
         2333          2147.4                                 360                           360                              6.498
         2334          885.42                                 360                           360                              5.748
         2335         1286.56                                 360                           360                              0.623
         2336          1564.5                                 360                           358                              7.873
         2337          1942.7                                 360                           358                              7.998
         2338         1576.25                                 360                           359                              7.498
         2339          962.51                                 360                           360                              6.748
         2340         3133.34                                 360                           360                              6.623
         2341          1697.3                                 480                           480                              0.623
         2342         2382.92                                 360                           360                              7.998
         2343         1013.33                                 360                           360                              7.373
         2344         1017.01                                 360                           360                              7.123
         2345          1697.5                                 360                           359                              7.873
         2346         2250.01                                 360                           359                              7.623
         2347          991.67                                 360                           360                              6.998
         2348          872.51                                 360                           360                              6.373
         2349          918.37                                 480                           479                              7.998
         2350         1183.63                                 360                           360                              0.623
         2351         1775.45                                 360                           359                              8.123
         2352          874.86                                 360                           360                              0.623
         2353         1998.75                                 360                           358                              7.748
         2354         1218.33                                 360                           359                              6.873
         2355          2112.5                                 360                           357                              7.498
         2356         1189.66                                 360                           358                              8.248
         2357          698.76                                 360                           358                              7.498
         2358         1145.04                                 360                           360                              0.623
         2359         2289.17                                 360                           359                              7.748
         2360            2900                                 360                           358                              6.623
         2361         2031.26                                 360                           358                              6.373
         2362         1402.92                                 360                           358                              7.248
         2363         1741.67                                 360                           358                              7.373
         2364          856.18                                 360                           359                              5.748
         2365             780                                 360                           359                              7.123
         2366          765.83                                 360                           358                              7.248
         2367         1950.01                                 360                           359                              7.123
         2368         1409.17                                 360                           359                              7.373
         2369         2400.83                                 360                           359                              7.998
         2370         1440.95                                 360                           359                              8.123
         2371          996.88                                 360                           358                              6.248
         2372         1484.38                                 360                           358                              7.373
         2373         2078.13                                 360                           359                              6.998
         2374         1454.84                                 360                           358                              7.998
         2375         2236.67                                 360                           358                              8.123
         2376          849.13                                 360                           358                              7.873
         2377         2084.23                                 360                           360                              0.623
         2378          711.88                                 360                           360                              6.873
         2379         1571.67                                 360                           358                              7.748
         2380         1820.83                                 360                           359                              7.373
         2381          581.17                                 360                           359                              7.998
         2382            1218                                 360                           359                              7.873
         2383         2505.21                                 360                           359                              7.248
         2384         1003.65                                 360                           359                              7.748
         2385         1319.67                                 360                           359                              7.248
         2386         1143.75                                 360                           358                              7.123
         2387         1725.75                                 360                           358                              7.498
         2388          2137.5                                 360                           358                              7.373
         2389         1791.56                                 360                           359                              7.498
         2390         1287.07                                 360                           359                              7.873
         2391         2847.89                                 360                           359                              7.748
         2392         2021.25                                 360                           359                              7.873
         2393         1407.67                                 360                           359                              7.748
         2394         1624.68                                 360                           359                              7.498
         2395            1464                                 360                           359                              7.123
         2396         1472.92                                 360                           359                              6.998
         2397          646.45                                 360                           359                              6.498
         2398          572.94                                 360                           359                              6.998
         2399         2620.83                                 360                           359                              6.873
         2400          549.15                                 360                           359                              7.873
         2401            1445                                 360                           359                              6.873
         2402         3632.28                                 360                           359                              7.123
         2403          552.65                                 360                           359                              7.873
         2404             765                                 360                           359                              6.873
         2405         1039.06                                 360                           359                              6.998
         2406         1535.63                                 360                           359                              7.498
         2407          991.67                                 360                           359                              7.623
         2408         1132.98                                 360                           358                              6.873
         2409          669.02                                 360                           359                              7.998
         2410         1293.33                                 360                           359                              6.623
         2411         1361.25                                 360                           359                              6.748
         2412            2695                                 360                           359                              7.873
         2413          728.63                                 360                           359                              7.123
         2414         2466.67                                 360                           359                              7.623
         2415         1520.31                                 360                           359                              6.998
         2416         1227.55                                 360                           359                              6.998
         2417         2115.17                                 360                           359                              7.248
         2418         1019.63                                 360                           359                              7.123
         2419          744.17                                 360                           359                              7.373
         2420         4120.83                                 360                           359                              7.998
         2421          2187.5                                 360                           359                              7.873
         2422         2390.83                                 360                           359                              7.373
         2423         1520.31                                 360                           359                              6.998
         2424         1321.84                                 360                           358                              6.998
         2425          476.09                                 360                           358                              6.248
         2426         1898.34                                 360                           358                              6.873
         2427         1168.76                                 360                           359                              6.873
         2428         2019.06                                 360                           359                              7.498
         2429         2592.51                                 360                           358                              6.873
         2430             540                                 360                           359                              7.123
         2431         1711.12                                 360                           357                              8.123
         2432          556.28                                 480                           479                              8.123
         2433           739.7                                 360                           360                              7.248
         2434          416.26                                 360                           359                              7.248
         2435          770.47                                 360                           358                              8.373
         2436          971.25                                 360                           358                              7.248
         2437         1833.33                                 360                           357                              7.623
         2438         2302.09                                 360                           358                              6.873
         2439         1697.51                                 360                           359                              7.873
         2440          1837.5                                 360                           359                              6.998
         2441         3275.39                                 360                           359                              7.498
         2442         2029.97                                 360                           358                              7.873
         2443          701.25                                 360                           359                              6.748
         2444          356.82                                 360                           359                              6.873
         2445         1179.38                                 360                           359                              6.873
         2446          863.19                                 360                           359                              7.873
         2447         2730.01                                 360                           358                              7.498
         2448          1449.5                                 360                           359                              7.498
         2449            1100                                 360                           359                              7.623
         2450            1950                                 360                           359                              7.498
         2451         3645.83                                 360                           359                              6.998
         2452         3109.17                                 360                           359                              7.748
         2453          2201.5                                 360                           359                              7.873
         2454            1820                                 360                           359                              7.873
         2455            1215                                 360                           359                              7.123
         2456            1090                                 360                           359                              7.623
         2457            1050                                 360                           359                              7.623
         2458         1473.33                                 360                           359                              6.873
         2459          1214.5                                 360                           359                              7.873
         2460         2438.33                                 360                           359                              7.373
         2461         2708.33                                 360                           359                              7.623
         2462          2012.5                                 360                           359                              7.873
         2463            1850                                 360                           359                              7.248
         2464           877.5                                 360                           359                              7.498
         2465         1433.44                                 360                           359                              6.748
         2466         2220.83                                 360                           359                              7.748
         2467         1911.67                                 360                           359                              7.248
         2468          929.69                                 360                           359                              6.998
         2469            1500                                 360                           359                              7.123
         2470         1207.58                                 360                           359                              7.998
         2471         1286.33                                 360                           359                              6.623
         2472         1764.58                                 360                           358                              6.998
         2473         1128.21                                 360                           360                              6.998
         2474         1920.92                                 360                           357                              7.248
         2475          893.75                                 360                           358                              7.498
         2476         1310.16                                 360                           359                              7.998
         2477           794.7                                 360                           359                              7.123
         2478            1750                                 360                           359                              6.998
         2479         1355.34                                 360                           359                              6.998
         2480         1303.33                                 360                           359                              6.873
         2481         2579.69                                 360                           359                              7.498
         2482         1599.17                                 360                           359                              7.373
         2483         1093.75                                 360                           359                              6.998
         2484         1383.33                                 360                           359                              7.623
         2485             975                                 360                           359                              7.123
         2486         1680.42                                 360                           359                              7.248
         2487         1316.25                                 360                           359                              7.498
         2488         1741.67                                 360                           358                              7.373
         2489         1277.25                                 360                           357                              7.498
         2490         1458.34                                 360                           359                              6.998
         2491         2775.01                                 360                           358                              7.123
         2492          990.65                                 360                           358                              8.123
         2493          656.25                                 360                           358                              7.123
         2494             735                                 360                           359                              6.123
         2495            4500                                 360                           359                              7.123
         2496         1359.38                                 360                           359                              6.248
         2497             434                                 360                           359                              7.873
         2498          962.67                                 360                           359                              7.373
         2499          743.75                                 360                           359                              6.873
         2500             798                                 360                           359                              7.123
         2501          3562.5                                 360                           359                              7.373
         2502         1558.75                                 360                           358                              7.998
         2503         1066.04                                 360                           359                              7.998
         2504         1495.42                                 360                           358                              7.248
         2505         1694.06                                 360                           359                              7.498
         2506         1072.09                                 360                           360                              6.498
         2507         1283.41                                 360                           360                              7.123
         2508         1072.11                                 480                           480                              0.623
         2509          720.42                                 360                           359                              7.623
         2510          2712.5                                 360                           359                              7.873
         2511         1921.88                                 360                           359                              7.748
         2512         1226.88                                 360                           359                              7.498
         2513         1241.98                                 360                           359                              7.998
         2514         2023.33                                 360                           358                              7.623
         2515          1130.5                                 360                           359                              7.373
         2516           955.8                                 480                           480                              0.623
         2517         2697.51                                 360                           360                              7.498
         2518         1776.01                                 360                           360                              7.123
         2519         1483.33                                 360                           359                              7.623
         2520         2998.33                                 360                           359                              7.623
         2521          898.33                                 360                           359                              6.998
         2522          615.13                                 360                           359                              7.248
         2523         1476.88                                 360                           359                              6.873
         2524          697.71                                 360                           359                              6.873
         2525            1710                                 360                           359                              7.123
         2526          831.25                                 360                           359                              6.998
         2527          921.57                                 360                           359                              6.248
         2528           450.3                                 360                           359                              7.998
         2529         1933.33                                 360                           359                              7.623
         2530         1466.26                                 360                           360                              6.873
         2531         1265.84                                 360                           360                              6.498
         2532            1050                                 360                           359                              7.123
         2533            2275                                 360                           359                              7.498
         2534          752.32                                 360                           359                              6.998
         2535         2523.44                                 360                           359                              7.373
         2536         1587.92                                 360                           359                              7.248
         2537          2712.5                                 360                           359                              7.873
         2538         2083.33                                 360                           359                              7.623
         2539         1735.42                                 360                           358                              6.998
         2540         1537.51                                 360                           360                              7.123
         2541         1021.54                                 480                           479                              7.873
         2542          507.01                                 360                           358                              7.123
         2543         2564.54                                 360                           360                              6.998
         2544         1317.44                                 360                           356                              7.748
         2545          323.66                                 480                           479                              7.998
         2546          647.32                                 480                           480                              0.623
         2547         1650.63                                 360                           360                              7.373
         2548         1001.31                                 480                           480                              0.623
         2549         1058.76                                 360                           360                              6.748
         2550         1361.67                                 360                           360                              7.373
         2551         1735.51                                 360                           360                              7.498
         2552         1031.66                                 480                           480                              0.623
         2553          1237.8                                 480                           480                              1.623
         2554         1421.88                                 360                           360                              6.998
         2555         1085.01                                 360                           360                              6.498
         2556         1044.73                                 360                           360                              6.748
         2557          1011.2                                 360                           360                              5.748
         2558          1644.5                                 360                           359                              8.373
         2559         1314.17                                 360                           360                              7.373
         2560            1250                                 360                           359                              7.623
         2561          825.01                                 360                           360                              8.248
         2562         1125.01                                 360                           360                              7.123
         2563         1823.33                                 360                           359                              7.623
         2564          1512.3                                 360                           360                              6.873
         2565         1066.84                                 360                           360                              7.248
         2566          482.46                                 360                           360                              0.623
         2567         1344.76                                 360                           360                              6.748
         2568         1266.11                                 480                           480                              0.623
         2569          1537.5                                 360                           360                              7.748
         2570            3187                                 360                           360                              7.498
         2571         1599.51                                 360                           360                              7.873
         2572          952.06                                 360                           360                              0.623
         2573         1849.43                                 360                           360                              0.623
         2574          1608.2                                 360                           359                              7.623
         2575          810.53                                 360                           359                              7.998
         2576         1543.87                                 360                           359                              8.248
         2577          1713.7                                 360                           359                              8.123
         2578          1080.2                                 480                           479                              7.873
         2579          952.05                                 360                           357                              7.998
         2580          599.01                                 360                           359                              7.998
         2581         1222.52                                 360                           359                              8.248
         2582          669.01                                 360                           359                              8.248
         2583         2463.83                                 480                           479                              8.123
         2584          436.07                                 480                           479                              8.248
         2585         1330.63                                 360                           359                              8.248
         2586         1352.27                                 480                           479                              8.248
         2587         1456.45                                 480                           478                              7.748
         2588         1353.58                                 360                           359                              7.248
         2589         1587.61                                 360                           359                              8.248
         2590          711.13                                 360                           359                              7.998
         2591          726.91                                 360                           359                              7.623
         2592         1837.01                                 360                           358                              8.248
         2593         1042.11                                 360                           358                              8.248
         2594         1080.71                                 360                           359                              7.748
         2595         1073.31                                 360                           359                              8.248
         2596         1244.05                                 480                           479                              8.123
         2597          771.94                                 360                           359                              7.248
         2598         1363.75                                 360                           359                              7.873
         2599         1120.27                                 360                           359                              8.248
         2600         1264.28                                 480                           479                              8.248
         2601         1353.29                                 480                           479                              7.623
         2602         1085.63                                 480                           479                              8.248
         2603         1041.77                                 480                           479                              7.998
         2604          718.11                                 480                           479                              7.748
         2605          1981.3                                 360                           359                              8.248
         2606         1951.59                                 360                           359                              8.248
         2607          596.74                                 480                           478                              8.123
         2608          765.12                                 360                           359                              8.248
         2609         1672.53                                 360                           359                              8.248
         2610         1128.95                                 360                           359                              8.248
         2611          584.49                                 360                           359                              8.248
         2612         1643.56                                 480                           478                              7.748
         2613          966.53                                 360                           359                              7.873
         2614         1219.78                                 480                           479                              8.248
         2615          515.83                                 480                           479                              8.248
         2616         1090.17                                 480                           479                              7.998
         2617         1142.91                                 480                           479                              8.248
         2618         1749.72                                 360                           359                              7.873
         2619         1595.33                                 360                           359                              8.123
         2620         1374.07                                 480                           479                              8.248
         2621         1297.36                                 360                           358                              8.248
         2622         1492.41                                 360                           359                              7.873
         2623         1250.12                                 480                           479                              8.248
         2624         1260.83                                 360                           359                              8.248
         2625         1514.13                                 480                           479                              8.248
         2626         1086.68                                 360                           359                              8.248
         2627         1919.54                                 360                           359                              8.248
         2628          960.85                                 480                           479                              8.248
         2629          645.85                                 360                           359                              8.248
         2630         1591.21                                 360                           359                              7.873
         2631         1049.72                                 360                           359                              8.248
         2632          540.57                                 360                           359                              7.998
         2633          1157.9                                 360                           359                              8.248
         2634          459.94                                 360                           359                              8.248
         2635          623.74                                 360                           359                              8.248
         2636         1264.28                                 480                           479                              8.248
         2637         1238.23                                 360                           358                              8.248
         2638          964.92                                 360                           359                              7.998
         2639          596.74                                 480                           479                              7.998
         2640         2090.66                                 360                           359                              7.998
         2641         1029.25                                 360                           359                              7.998
         2642          859.37                                 360                           359                              8.248
         2643         1899.84                                 360                           359                              8.248
         2644         1374.98                                 360                           359                              7.248
         2645          975.65                                 360                           359                              8.248
         2646         1072.11                                 480                           479                              7.998
         2647         1031.65                                 480                           478                              8.248
         2648         1042.11                                 360                           358                              8.248
         2649         1113.07                                 480                           479                              8.248
         2650         1878.37                                 360                           359                              7.248
         2651         2725.43                                 480                           478                              8.248
         2652          607.76                                 360                           359                              8.248
         2653         1260.83                                 360                           357                              8.248
         2654         1487.26                                 360                           359                              7.873
         2655         1517.14                                 480                           479                              8.248
         2656          861.35                                 360                           358                              8.248
         2657         1646.79                                 360                           359                              8.248
         2658          809.14                                 480                           479                              7.998
         2659          922.92                                 480                           479                              8.248
         2660           920.4                                 480                           479                              8.248
         2661         1403.94                                 360                           359                              8.248
         2662         1206.15                                 360                           359                              8.248
         2663         1054.98                                 360                           359                              8.248
         2664           358.9                                 360                           359                              7.873
         2665         1141.82                                 360                           358                              8.248
         2666         1345.19                                 480                           479                              7.998
         2667          788.91                                 480                           479                              8.248
         2668         1794.75                                 360                           359                              7.998
         2669          1224.8                                 360                           359                              8.248
         2670         1420.25                                 480                           479                              7.998
         2671         1003.52                                 360                           359                              8.248
         2672         2058.49                                 360                           357                              7.998
         2673          578.95                                 360                           359                              8.248
         2674          940.62                                 480                           478                              7.998
         2675          902.98                                 360                           359                              8.248
         2676         1929.84                                 360                           359                              7.623
         2677         1415.99                                 480                           479                              8.248
         2678         1286.56                                 360                           359                              8.248
         2679          624.49                                 360                           358                              8.123
         2680          658.48                                 360                           359                              8.248
         2681          1211.3                                 480                           479                              8.248
         2682          643.28                                 360                           359                              8.248
         2683         1429.34                                 480                           479                              8.248
         2684         1749.72                                 360                           359                              8.248
         2685         1789.92                                 480                           479                              8.248
         2686         1376.62                                 360                           359                              7.998
         2687          501.67                                 480                           479                              8.248
         2688         1308.34                                 360                           359                              8.123
         2689          884.26                                 480                           480                              1.623
         2690          1157.9                                 360                           358                              7.998
         2691         1906.67                                 360                           360                              7.623
         2692         1468.55                                 360                           359                              7.373
         2693         1514.13                                 480                           480                              1.623
         2694          712.05                                 480                           480                              0.623
         2695         1433.76                                 360                           360                              7.248
         2696         1643.56                                 480                           480                              0.623
         2697         1325.84                                 360                           360                              7.248
         2698         1826.88                                 360                           360                              7.248
         2699         1582.88                                 480                           480                              0.623
         2700          697.26                                 480                           480                              1.623
         2701         1492.41                                 360                           360                              0.623
         2702          702.94                                 480                           480                              0.623
         2703          897.97                                 360                           360                              7.748
         2704         2030.01                                 360                           360                              7.873
         2705         1209.37                                 360                           360                              0.623
         2706         1213.34                                 360                           360                              6.623
         2707         1736.85                                 360                           358                              8.123
         2708          921.25                                 360                           359                              6.748
         2709         1657.51                                 360                           360                              6.873
         2710          881.29                                 360                           360                              0.623
         2711         1157.91                                 360                           360                              0.623
         2712         1082.82                                 360                           360                              6.748
         2713         3314.17                                 360                           360                              7.748
         2714         1049.71                                 360                           359                              6.998
         2715             708                                 480                           480                              0.623
         2716             725                                 360                           360                              6.248
         2717         3021.86                                 360                           360                              7.498
         2718         1551.33                                 360                           360                              0.623
         2719          780.58                                 360                           360                              7.373
         2720         1530.01                                 360                           360                              7.123
         2721         2265.01                                 360                           360                              7.123
         2722          1263.5                                 360                           360                              7.373
         2723         2587.51                                 360                           360                              5.998
         2724         1385.66                                 480                           480                              0.623
         2725          914.07                                 360                           360                              7.498
         2726         1536.16                                 360                           360                              0.623
         2727         1418.34                                 360                           360                              7.248
         2728          790.07                                 360                           360                              1.623
         2729          1569.6                                 360                           360                              0.623
         2730         2547.39                                 360                           360                              0.623
         2731         1373.17                                 360                           360                              6.623
         2732          968.01                                 360                           360                              6.748
         2733         2498.92                                 360                           360                              1.373
         2734         1314.86                                 480                           480                              0.623
         2735         1063.76                                 360                           360                              7.248
         2736         1991.25                                 480                           480                              0.623
         2737          915.01                                 360                           360                              7.123
         2738          644.95                                 360                           360                              6.248
         2739          648.74                                 360                           360                              6.498
         2740         1466.68                                 360                           360                              0.623
         2741         2035.01                                 360                           360                              6.748
         2742         1949.34                                 360                           360                              6.873
         2743          677.17                                 360                           360                              6.873
         2744         1452.05                                 360                           360                              7.748
         2745         1376.62                                 360                           360                              0.623
         2746          668.99                                 360                           360                              0.623
         2747         1157.91                                 360                           360                              0.623
         2748            2050                                 360                           360                              7.623
         2749         1582.47                                 360                           360                              0.623
         2750         1108.86                                 360                           360                              1.623
         2751            1140                                 360                           360                              6.623
         2752          857.91                                 480                           480                              1.623
         2753         1443.76                                 360                           360                              6.748
         2754         2274.74                                 360                           360                              0.623
         2755          505.72                                 480                           480                              0.623
         2756          492.19                                 360                           360                              6.998
         2757          1042.4                                 360                           360                              6.623
         2758          997.08                                 360                           360                              0.623
         2759         1162.86                                 480                           480                              1.623
         2760          878.76                                 360                           360                              7.248
         2761          573.96                                 360                           360                              6.248
         2762         1275.01                                 360                           360                              7.123
         2763            2275                                 360                           360                              7.498
         2764             760                                 360                           360                              7.373
         2765          468.76                                 360                           360                              7.123
         2766          1424.5                                 480                           480                              1.623
         2767         2118.34                                 360                           360                              7.748
         2768         1562.51                                 360                           360                              6.373
         2769          484.53                                 480                           480                              1.623
         2770          710.42                                 360                           360                              6.498
         2771         1517.88                                 360                           360                              0.623
         2772          797.51                                 360                           360                              6.748
         2773         1011.43                                 480                           480                              0.623
         2774         1366.67                                 360                           360                              7.748
         2775          1235.1                                 360                           360                              0.623
         2776             665                                 360                           360                              7.373
         2777         1809.23                                 360                           360                              0.623
         2778         1726.67                                 360                           360                              7.248
         2779          1035.5                                 360                           360                              6.248
         2780         2292.51                                 360                           360                              7.873
         2781         1755.01                                 360                           360                              7.123
         2782         1171.76                                 360                           357                              7.998
         2783         1181.06                                 360                           354                              7.998
         2784          855.24                                 360                           354                              7.873
         2785         1393.33                                 360                           357                              7.373
         2786         2081.33                                 360                           357                              7.748
         2787             855                                 360                           357                              7.123
         2788         2466.77                                 360                           357                              7.998
         2789          920.31                                 360                           357                              6.498
         2790            1590                                 360                           359                              7.123
         2791          798.11                                 360                           357                              6.998
         2792         1590.19                                 360                           359                              7.998
         2793         2082.46                                 360                           359                              7.748
         2794            1725                                 360                           358                              7.623
         2795         1191.17                                 360                           358                              6.998
         2796          1342.5                                 360                           357                              7.123
         2797             525                                 360                           359                              7.873
         2798         2643.23                                 360                           359                              6.998
         2799         1246.74                                 360                           359                              7.748
         2800         1137.75                                 360                           359                              7.248
         2801          639.84                                 360                           359                              7.498
         2802         1926.67                                 360                           358                              6.873
         2803         1341.25                                 360                           359                              7.248
         2804         1676.72                                 360                           359                              6.998
         2805          946.05                                 360                           359                              6.873
         2806          607.42                                 360                           357                              7.248
         2807         1311.04                                 360                           359                              6.498
         2808         2084.17                                 360                           359                              7.748
         2809          832.29                                 360                           359                              6.873
         2810         1955.57                                 360                           358                              7.998
         2811          2099.5                                 360                           358                              7.498
         2812          939.19                                 360                           357                              7.873
         2813          845.27                                 360                           357                              7.998
         2814            1640                                 360                           358                              6.623




--------------------------------------------------------------------------------




                       TRUSTFEE       LPMI         MSERV         SERV_FEE
            1            0.002         0             0            0.375
            2            0.002         0             0            0.375
            3            0.002         0             0            0.375
            4            0.002         0             0            0.375
            5            0.002         0             0            0.375
            6            0.002         0             0            0.375
            7            0.002         0             0            0.375
            8            0.002         0             0            0.375
            9            0.002         0             0            0.375
           10            0.002         0             0            0.375
           11            0.002         0             0            0.375
           12            0.002         0             0            0.375
           13            0.002         0             0            0.375
           14            0.002         0             0            0.375
           15            0.002         0             0            0.375
           16            0.002         0             0            0.375
           17            0.002         0             0            0.375
           18            0.002         0             0            0.375
           19            0.002         0             0            0.375
           20            0.002         0             0            0.375
           21            0.002         0             0            0.375
           22            0.002         0             0            0.375
           23            0.002         0             0            0.375
           24            0.002         0             0            0.375
           25            0.002         0             0            0.375
           26            0.002         0             0            0.375
           27            0.002         0             0            0.375
           28            0.002         0             0            0.375
           29            0.002         0             0            0.375
           30            0.002         0             0            0.375
           31            0.002         0             0            0.375
           32            0.002         0             0            0.375
           33            0.002         0             0            0.375
           34            0.002         0             0            0.375
           35            0.002         0             0            0.375
           36            0.002         0             0            0.375
           37            0.002         0             0            0.375
           38            0.002         0             0            0.375
           39            0.002         0             0            0.375
           40            0.002         0             0            0.375
           41            0.002         0             0            0.375
           42            0.002         0             0            0.375
           43            0.002         0             0            0.375
           44            0.002         0             0            0.375
           45            0.002         0             0            0.375
           46            0.002         0             0            0.375
           47            0.002         0             0            0.375
           48            0.002         0             0            0.375
           49            0.002         0             0            0.375
           50            0.002         0             0            0.375
           51            0.002         0             0            0.375
           52            0.002         0             0            0.375
           53            0.002         0             0            0.375
           54            0.002         0             0            0.375
           55            0.002         0             0            0.375
           56            0.002         0             0            0.375
           57            0.002         0             0            0.375
           58            0.002         0             0            0.375
           59            0.002         0             0            0.375
           60            0.002         0             0            0.375
           61            0.002         0             0            0.375
           62            0.002         0             0            0.375
           63            0.002         0             0            0.375
           64            0.002         0             0            0.375
           65            0.002         0             0            0.375
           66            0.002         0             0            0.375
           67            0.002         0             0            0.375
           68            0.002         0             0            0.375
           69            0.002         0             0            0.375
           70            0.002         0             0            0.375
           71            0.002         0             0            0.375
           72            0.002         0             0            0.375
           73            0.002         0             0            0.375
           74            0.002         0             0            0.375
           75            0.002         0             0            0.375
           76            0.002         0             0            0.375
           77            0.002         0             0            0.375
           78            0.002         0             0            0.375
           79            0.002         0             0            0.375
           80            0.002         0             0            0.375
           81            0.002         0             0            0.375
           82            0.002         0             0            0.375
           83            0.002         0             0            0.375
           84            0.002         0             0            0.375
           85            0.002         0             0            0.375
           86            0.002         0             0            0.375
           87            0.002         0             0            0.375
           88            0.002         0             0            0.375
           89            0.002         0             0            0.375
           90            0.002         0             0            0.375
           91            0.002         0             0            0.375
           92            0.002         0             0            0.375
           93            0.002         0             0            0.375
           94            0.002         0             0            0.375
           95            0.002         0             0            0.375
           96            0.002         0             0            0.375
           97            0.002         0             0            0.375
           98            0.002         0             0            0.375
           99            0.002         0             0            0.375
          100            0.002         0             0            0.375
          101            0.002         0             0            0.375
          102            0.002         0             0            0.375
          103            0.002         0             0            0.375
          104            0.002         0             0            0.375
          105            0.002         0             0            0.375
          106            0.002         0             0            0.375
          107            0.002         0             0            0.375
          108            0.002         0             0            0.375
          109            0.002         0             0            0.375
          110            0.002         0             0            0.375
          111            0.002         0             0            0.375
          112            0.002         0             0            0.375
          113            0.002         0             0            0.375
          114            0.002         0             0            0.375
          115            0.002         0             0            0.375
          116            0.002         0             0            0.375
          117            0.002         0             0            0.375
          118            0.002         0             0            0.375
          119            0.002         0             0            0.375
          120            0.002         0             0            0.375
          121            0.002         0             0            0.375
          122            0.002         0             0            0.375
          123            0.002         0             0            0.375
          124            0.002         0             0            0.375
          125            0.002         0             0            0.375
          126            0.002         0             0            0.375
          127            0.002         0             0            0.375
          128            0.002         0             0            0.375
          129            0.002         0             0            0.375
          130            0.002         0             0            0.375
          131            0.002         0             0            0.375
          132            0.002         0             0            0.375
          133            0.002         0             0            0.375
          134            0.002         0             0            0.375
          135            0.002         0             0            0.375
          136            0.002         0             0            0.375
          137            0.002         0             0            0.375
          138            0.002         0             0            0.375
          139            0.002         0             0            0.375
          140            0.002         0             0            0.375
          141            0.002         0             0            0.375
          142            0.002         0             0            0.375
          143            0.002         0             0            0.375
          144            0.002         0             0            0.375
          145            0.002         0             0            0.375
          146            0.002         0             0            0.375
          147            0.002         0             0            0.375
          148            0.002         0             0            0.375
          149            0.002         0             0            0.375
          150            0.002         0             0            0.375
          151            0.002         0             0            0.375
          152            0.002         0             0            0.375
          153            0.002         0             0            0.375
          154            0.002         0             0            0.375
          155            0.002         0             0            0.375
          156            0.002         0             0            0.375
          157            0.002         0             0            0.375
          158            0.002         0             0            0.375
          159            0.002         0             0            0.375
          160            0.002         0             0            0.375
          161            0.002         0             0            0.375
          162            0.002         0             0            0.375
          163            0.002         0             0            0.375
          164            0.002         0             0            0.375
          165            0.002         0             0            0.375
          166            0.002         0             0            0.375
          167            0.002         0             0            0.375
          168            0.002         0             0            0.375
          169            0.002         0             0            0.375
          170            0.002         0             0            0.375
          171            0.002         0             0            0.375
          172            0.002         0             0            0.375
          173            0.002         0             0            0.375
          174            0.002         0             0            0.375
          175            0.002         0             0            0.375
          176            0.002         0             0            0.375
          177            0.002         0             0            0.375
          178            0.002         0             0            0.375
          179            0.002         0             0            0.375
          180            0.002         0             0            0.375
          181            0.002         0             0            0.375
          182            0.002         0             0            0.375
          183            0.002         0             0            0.375
          184            0.002         0             0            0.375
          185            0.002         0             0            0.375
          186            0.002         0             0            0.375
          187            0.002         0             0            0.375
          188            0.002         0             0            0.375
          189            0.002         0             0            0.375
          190            0.002         0             0            0.375
          191            0.002         0             0            0.375
          192            0.002         0             0            0.375
          193            0.002         0             0            0.375
          194            0.002         0             0            0.375
          195            0.002         0             0            0.375
          196            0.002         0             0            0.375
          197            0.002         0             0            0.375
          198            0.002         0             0            0.375
          199            0.002         0             0            0.375
          200            0.002         0             0            0.375
          201            0.002         0             0            0.375
          202            0.002         0             0            0.375
          203            0.002         0             0            0.375
          204            0.002         0             0            0.375
          205            0.002         0             0            0.375
          206            0.002         0             0            0.375
          207            0.002         0             0            0.375
          208            0.002         0             0            0.375
          209            0.002         0             0            0.375
          210            0.002         0             0            0.375
          211            0.002         0             0            0.375
          212            0.002         0             0            0.375
          213            0.002         0             0            0.375
          214            0.002         0             0            0.375
          215            0.002         0             0            0.375
          216            0.002         0             0            0.375
          217            0.002         0             0            0.375
          218            0.002         0             0            0.375
          219            0.002         0             0            0.375
          220            0.002         0             0            0.375
          221            0.002         0             0            0.375
          222            0.002         0             0            0.375
          223            0.002         0             0            0.375
          224            0.002         0             0            0.375
          225            0.002         0             0            0.375
          226            0.002         0             0            0.375
          227            0.002         0             0            0.375
          228            0.002         0             0            0.375
          229            0.002         0             0            0.375
          230            0.002         0             0            0.375
          231            0.002         0             0            0.375
          232            0.002         0             0            0.375
          233            0.002         0             0            0.375
          234            0.002         0             0            0.375
          235            0.002         0             0            0.375
          236            0.002         0             0            0.375
          237            0.002         0             0            0.375
          238            0.002         0             0            0.375
          239            0.002         0             0            0.375
          240            0.002         0             0            0.375
          241            0.002         0             0            0.375
          242            0.002         0             0            0.375
          243            0.002         0             0            0.375
          244            0.002         0             0            0.375
          245            0.002         0             0            0.375
          246            0.002         0             0            0.375
          247            0.002         0             0            0.375
          248            0.002         0             0            0.375
          249            0.002         0             0            0.375
          250            0.002         0             0            0.375
          251            0.002         0             0            0.375
          252            0.002         0             0            0.375
          253            0.002         0             0            0.375
          254            0.002         0             0            0.375
          255            0.002         0             0            0.375
          256            0.002         0             0            0.375
          257            0.002         0             0            0.375
          258            0.002         0             0            0.375
          259            0.002         0             0            0.375
          260            0.002         0             0            0.375
          261            0.002         0             0            0.375
          262            0.002         0             0            0.375
          263            0.002         0             0            0.375
          264            0.002         0             0            0.375
          265            0.002         0             0            0.375
          266            0.002         0             0            0.375
          267            0.002         0             0            0.375
          268            0.002         0             0            0.375
          269            0.002         0             0            0.375
          270            0.002         0             0            0.375
          271            0.002         0             0            0.375
          272            0.002         0             0            0.375
          273            0.002         0             0            0.375
          274            0.002         0             0            0.375
          275            0.002         0             0            0.375
          276            0.002         0             0            0.375
          277            0.002         0             0            0.375
          278            0.002         0             0            0.375
          279            0.002         0             0            0.375
          280            0.002         0             0            0.375
          281            0.002         0             0            0.375
          282            0.002         0             0            0.375
          283            0.002         0             0            0.375
          284            0.002         0             0            0.375
          285            0.002         0             0            0.375
          286            0.002         0             0            0.375
          287            0.002         0             0            0.375
          288            0.002         0             0            0.375
          289            0.002         0             0            0.375
          290            0.002         0             0            0.375
          291            0.002         0             0            0.375
          292            0.002         0             0            0.375
          293            0.002         0             0            0.375
          294            0.002         0             0            0.375
          295            0.002         0             0            0.375
          296            0.002         0             0            0.375
          297            0.002         0             0            0.375
          298            0.002         0             0            0.375
          299            0.002         0             0            0.375
          300            0.002         0             0            0.375
          301            0.002         0             0            0.375
          302            0.002         0             0            0.375
          303            0.002         0             0            0.375
          304            0.002         0             0            0.375
          305            0.002         0             0            0.375
          306            0.002         0             0            0.375
          307            0.002         0             0            0.375
          308            0.002         0             0            0.375
          309            0.002         0             0            0.375
          310            0.002         0             0            0.375
          311            0.002         0             0            0.375
          312            0.002         0             0            0.375
          313            0.002         0             0            0.375
          314            0.002         0             0            0.375
          315            0.002         0             0            0.375
          316            0.002         0             0            0.375
          317            0.002         0             0            0.375
          318            0.002         0             0            0.375
          319            0.002         0             0            0.375
          320            0.002         0             0            0.375
          321            0.002         0             0            0.375
          322            0.002         0             0            0.375
          323            0.002         0             0            0.375
          324            0.002         0             0            0.375
          325            0.002         0             0            0.375
          326            0.002         0             0            0.375
          327            0.002         0             0            0.375
          328            0.002         0             0            0.375
          329            0.002         0             0            0.375
          330            0.002         0             0            0.375
          331            0.002         0             0            0.375
          332            0.002         0             0            0.375
          333            0.002         0             0            0.375
          334            0.002         0             0            0.375
          335            0.002         0             0            0.375
          336            0.002         0             0            0.375
          337            0.002         0             0            0.375
          338            0.002         0             0            0.375
          339            0.002         0             0            0.375
          340            0.002         0             0            0.375
          341            0.002         0             0            0.375
          342            0.002         0             0            0.375
          343            0.002         0             0            0.375
          344            0.002         0             0            0.375
          345            0.002         0             0            0.375
          346            0.002         0             0            0.375
          347            0.002         0             0            0.375
          348            0.002         0             0            0.375
          349            0.002         0             0            0.375
          350            0.002         0             0            0.375
          351            0.002         0             0            0.375
          352            0.002         0             0            0.375
          353            0.002         0             0            0.375
          354            0.002         0             0            0.375
          355            0.002         0             0            0.375
          356            0.002         0             0            0.375
          357            0.002         0             0            0.375
          358            0.002         0             0            0.375
          359            0.002         0             0            0.375
          360            0.002         0             0            0.375
          361            0.002         0             0            0.375
          362            0.002         0             0            0.375
          363            0.002         0             0            0.375
          364            0.002         0             0            0.375
          365            0.002         0             0            0.375
          366            0.002         0             0            0.375
          367            0.002         0             0            0.375
          368            0.002         0             0            0.375
          369            0.002         0             0            0.375
          370            0.002         0             0            0.375
          371            0.002         0             0            0.375
          372            0.002         0             0            0.375
          373            0.002         0             0            0.375
          374            0.002         0             0            0.375
          375            0.002         0             0            0.375
          376            0.002         0             0            0.375
          377            0.002         0             0            0.375
          378            0.002         0             0            0.375
          379            0.002         0             0            0.375
          380            0.002         0             0            0.375
          381            0.002         0             0            0.375
          382            0.002         0             0            0.375
          383            0.002         0             0            0.375
          384            0.002         0             0            0.375
          385            0.002         0             0            0.375
          386            0.002         0             0            0.375
          387            0.002         0             0            0.375
          388            0.002         0             0            0.375
          389            0.002         0             0            0.375
          390            0.002         0             0            0.375
          391            0.002         0             0            0.375
          392            0.002         0             0            0.375
          393            0.002         0             0            0.375
          394            0.002         0             0            0.375
          395            0.002         0             0            0.375
          396            0.002         0             0            0.375
          397            0.002         0             0            0.375
          398            0.002         0             0            0.375
          399            0.002         0             0            0.375
          400            0.002         0             0            0.375
          401            0.002         0             0            0.375
          402            0.002         0             0            0.375
          403            0.002         0             0            0.375
          404            0.002         0             0            0.375
          405            0.002         0             0            0.375
          406            0.002         0             0            0.375
          407            0.002         0             0            0.375
          408            0.002         0             0            0.375
          409            0.002         0             0            0.375
          410            0.002         0             0            0.375
          411            0.002         0             0            0.375
          412            0.002         0             0            0.375
          413            0.002         0             0            0.375
          414            0.002         0             0            0.375
          415            0.002         0             0            0.375
          416            0.002         0             0            0.375
          417            0.002         0             0            0.375
          418            0.002         0             0            0.375
          419            0.002         0             0            0.375
          420            0.002         0             0            0.375
          421            0.002         0             0            0.375
          422            0.002         0             0            0.375
          423            0.002         0             0            0.375
          424            0.002         0             0            0.375
          425            0.002         0             0            0.375
          426            0.002         0             0            0.375
          427            0.002         0             0            0.375
          428            0.002         0             0            0.375
          429            0.002         0             0            0.375
          430            0.002         0             0            0.375
          431            0.002         0             0            0.375
          432            0.002         0             0            0.375
          433            0.002         0             0            0.375
          434            0.002         0             0            0.375
          435            0.002         0             0            0.375
          436            0.002         0             0            0.375
          437            0.002         0             0            0.375
          438            0.002         0             0            0.375
          439            0.002         0             0            0.375
          440            0.002         0             0            0.375
          441            0.002         0             0            0.375
          442            0.002         0             0            0.375
          443            0.002         0             0            0.375
          444            0.002         0             0            0.375
          445            0.002         0             0            0.375
          446            0.002         0             0            0.375
          447            0.002         0             0            0.375
          448            0.002         0             0            0.375
          449            0.002         0             0            0.375
          450            0.002         0             0            0.375
          451            0.002         0             0            0.375
          452            0.002         0             0            0.375
          453            0.002         0             0            0.375
          454            0.002         0             0            0.375
          455            0.002         0             0            0.375
          456            0.002         0             0            0.375
          457            0.002         0             0            0.375
          458            0.002         0             0            0.375
          459            0.002         0             0            0.375
          460            0.002         0             0            0.375
          461            0.002         0             0            0.375
          462            0.002         0             0            0.375
          463            0.002         0             0            0.375
          464            0.002         0             0            0.375
          465            0.002         0             0            0.375
          466            0.002         0             0            0.375
          467            0.002         0             0            0.375
          468            0.002         0             0            0.375
          469            0.002         0             0            0.375
          470            0.002         0             0            0.375
          471            0.002         0             0            0.375
          472            0.002         0             0            0.375
          473            0.002         0             0            0.375
          474            0.002         0             0            0.375
          475            0.002         0             0            0.375
          476            0.002         0             0            0.375
          477            0.002         0             0            0.375
          478            0.002         0             0            0.375
          479            0.002         0             0            0.375
          480            0.002         0             0            0.375
          481            0.002         0             0            0.375
          482            0.002         0             0            0.375
          483            0.002         0             0            0.375
          484            0.002         0             0            0.375
          485            0.002         0             0            0.375
          486            0.002         0             0            0.375
          487            0.002         0             0            0.375
          488            0.002         0             0            0.375
          489            0.002         0             0            0.375
          490            0.002         0             0            0.375
          491            0.002         0             0            0.375
          492            0.002         0             0            0.375
          493            0.002         0             0            0.375
          494            0.002         0             0            0.375
          495            0.002         0             0            0.375
          496            0.002         0             0            0.375
          497            0.002         0             0            0.375
          498            0.002         0             0            0.375
          499            0.002         0             0            0.375
          500            0.002         0             0            0.375
          501            0.002         0             0            0.375
          502            0.002         0             0            0.375
          503            0.002         0             0            0.375
          504            0.002         0             0            0.375
          505            0.002         0             0            0.375
          506            0.002         0             0            0.375
          507            0.002         0             0            0.375
          508            0.002         0             0            0.375
          509            0.002         0             0            0.375
          510            0.002         0             0            0.375
          511            0.002         0             0            0.375
          512            0.002         0             0            0.375
          513            0.002         0             0            0.375
          514            0.002         0             0            0.375
          515            0.002         0             0            0.375
          516            0.002         0             0            0.375
          517            0.002         0             0            0.375
          518            0.002         0             0            0.375
          519            0.002         0             0            0.375
          520            0.002         0             0            0.375
          521            0.002         0             0            0.375
          522            0.002         0             0            0.375
          523            0.002         0             0            0.375
          524            0.002         0             0            0.375
          525            0.002         0             0            0.375
          526            0.002         0             0            0.375
          527            0.002         0             0            0.375
          528            0.002         0             0            0.375
          529            0.002         0             0            0.375
          530            0.002         0             0            0.375
          531            0.002         0             0            0.375
          532            0.002         0             0            0.375
          533            0.002         0             0            0.375
          534            0.002         0             0            0.375
          535            0.002         0             0            0.375
          536            0.002         0             0            0.375
          537            0.002         0             0            0.375
          538            0.002         0             0            0.375
          539            0.002         0             0            0.375
          540            0.002         0             0            0.375
          541            0.002         0             0            0.375
          542            0.002         0             0            0.375
          543            0.002         0             0            0.375
          544            0.002         0             0            0.375
          545            0.002         0             0            0.375
          546            0.002         0             0            0.375
          547            0.002         0             0            0.375
          548            0.002         0             0            0.375
          549            0.002         0             0            0.375
          550            0.002         0             0            0.375
          551            0.002         0             0            0.375
          552            0.002         0             0            0.375
          553            0.002         0             0            0.375
          554            0.002         0             0            0.375
          555            0.002         0             0            0.375
          556            0.002         0             0            0.375
          557            0.002         0             0            0.375
          558            0.002         0             0            0.375
          559            0.002         0             0            0.375
          560            0.002         0             0            0.375
          561            0.002         0             0            0.375
          562            0.002         0             0            0.375
          563            0.002         0             0            0.375
          564            0.002         0             0            0.375
          565            0.002         0             0            0.375
          566            0.002         0             0            0.375
          567            0.002         0             0            0.375
          568            0.002         0             0            0.375
          569            0.002         0             0            0.375
          570            0.002         0             0            0.375
          571            0.002         0             0            0.375
          572            0.002         0             0            0.375
          573            0.002         0             0            0.375
          574            0.002         0             0            0.375
          575            0.002         0             0            0.375
          576            0.002         0             0            0.375
          577            0.002         0             0            0.375
          578            0.002         0             0            0.375
          579            0.002         0             0            0.375
          580            0.002         0             0            0.375
          581            0.002         0             0            0.375
          582            0.002         0             0            0.375
          583            0.002         0             0            0.375
          584            0.002         0             0            0.375
          585            0.002         0             0            0.375
          586            0.002         0             0            0.375
          587            0.002         0             0            0.375
          588            0.002         0             0            0.375
          589            0.002         0             0            0.375
          590            0.002         0             0            0.375
          591            0.002         0             0            0.375
          592            0.002         0             0            0.375
          593            0.002         0             0            0.375
          594            0.002         0             0            0.375
          595            0.002         0             0            0.375
          596            0.002         0             0            0.375
          597            0.002         0             0            0.375
          598            0.002         0             0            0.375
          599            0.002         0             0            0.375
          600            0.002         0             0            0.375
          601            0.002         0             0            0.375
          602            0.002         0             0            0.375
          603            0.002         0             0            0.375
          604            0.002         0             0            0.375
          605            0.002         0             0            0.375
          606            0.002         0             0            0.375
          607            0.002         0             0            0.375
          608            0.002         0             0            0.375
          609            0.002         0             0            0.375
          610            0.002         0             0            0.375
          611            0.002         0             0            0.375
          612            0.002         0             0            0.375
          613            0.002         0             0            0.375
          614            0.002         0             0            0.375
          615            0.002         0             0            0.375
          616            0.002         0             0            0.375
          617            0.002         0             0            0.375
          618            0.002         0             0            0.375
          619            0.002         0             0            0.375
          620            0.002         0             0            0.375
          621            0.002         0             0            0.375
          622            0.002         0             0            0.375
          623            0.002         0             0            0.375
          624            0.002         0             0            0.375
          625            0.002         0             0            0.375
          626            0.002         0             0            0.375
          627            0.002         0             0            0.375
          628            0.002         0             0            0.375
          629            0.002         0             0            0.375
          630            0.002         0             0            0.375
          631            0.002         0             0            0.375
          632            0.002         0             0            0.375
          633            0.002         0             0            0.375
          634            0.002         0             0            0.375
          635            0.002         0             0            0.375
          636            0.002         0             0            0.375
          637            0.002         0             0            0.375
          638            0.002         0             0            0.375
          639            0.002         0             0            0.375
          640            0.002         0             0            0.375
          641            0.002         0             0            0.375
          642            0.002         0             0            0.375
          643            0.002         0             0            0.375
          644            0.002         0             0            0.375
          645            0.002         0             0            0.375
          646            0.002         0             0            0.375
          647            0.002         0             0            0.375
          648            0.002         0             0            0.375
          649            0.002         0             0            0.375
          650            0.002         0             0            0.375
          651            0.002         0             0            0.375
          652            0.002         0             0            0.375
          653            0.002         0             0            0.375
          654            0.002         0             0            0.375
          655            0.002         0             0            0.375
          656            0.002         0             0            0.375
          657            0.002         0             0            0.375
          658            0.002         0             0            0.375
          659            0.002         0             0            0.375
          660            0.002         0             0            0.375
          661            0.002         0             0            0.375
          662            0.002         0             0            0.375
          663            0.002         0             0            0.375
          664            0.002         0             0            0.375
          665            0.002         0             0            0.375
          666            0.002         0             0            0.375
          667            0.002         0             0            0.375
          668            0.002         0             0            0.375
          669            0.002         0             0            0.375
          670            0.002         0             0            0.375
          671            0.002         0             0            0.375
          672            0.002         0             0            0.375
          673            0.002         0             0            0.375
          674            0.002         0             0            0.375
          675            0.002         0             0            0.375
          676            0.002         0             0            0.375
          677            0.002         0             0            0.375
          678            0.002         0             0            0.375
          679            0.002         0             0            0.375
          680            0.002         0             0            0.375
          681            0.002         0             0            0.375
          682            0.002         0             0            0.375
          683            0.002         0             0            0.375
          684            0.002         0             0            0.375
          685            0.002         0             0            0.375
          686            0.002         0             0            0.375
          687            0.002         0             0            0.375
          688            0.002         0             0            0.375
          689            0.002         0             0            0.375
          690            0.002         0             0            0.375
          691            0.002         0             0            0.375
          692            0.002         0             0            0.375
          693            0.002         0             0            0.375
          694            0.002         0             0            0.375
          695            0.002         0             0            0.375
          696            0.002         0             0            0.375
          697            0.002         0             0            0.375
          698            0.002         0             0            0.375
          699            0.002         0             0            0.375
          700            0.002         0             0            0.375
          701            0.002         0             0            0.375
          702            0.002         0             0            0.375
          703            0.002         0             0            0.375
          704            0.002         0             0            0.375
          705            0.002         0             0            0.375
          706            0.002         0             0            0.375
          707            0.002         0             0            0.375
          708            0.002         0             0            0.375
          709            0.002         0             0            0.375
          710            0.002         0             0            0.375
          711            0.002         0             0            0.375
          712            0.002         0             0            0.375
          713            0.002         0             0            0.375
          714            0.002         0             0            0.375
          715            0.002         0             0            0.375
          716            0.002         0             0            0.375
          717            0.002         0             0            0.375
          718            0.002         0             0            0.375
          719            0.002         0             0            0.375
          720            0.002         0             0            0.375
          721            0.002         0             0            0.375
          722            0.002         0             0            0.375
          723            0.002         0             0            0.375
          724            0.002         0             0            0.375
          725            0.002         0             0            0.375
          726            0.002         0             0            0.375
          727            0.002         0             0            0.375
          728            0.002         0             0            0.375
          729            0.002         0             0            0.375
          730            0.002         0             0            0.375
          731            0.002         0             0            0.375
          732            0.002         0             0            0.375
          733            0.002         0             0            0.375
          734            0.002         0             0            0.375
          735            0.002         0             0            0.375
          736            0.002         0             0            0.375
          737            0.002         0             0            0.375
          738            0.002         0             0            0.375
          739            0.002         0             0            0.375
          740            0.002         0             0            0.375
          741            0.002         0             0            0.375
          742            0.002         0             0            0.375
          743            0.002         0             0            0.375
          744            0.002         0             0            0.375
          745            0.002         0             0            0.375
          746            0.002         0             0            0.375
          747            0.002         0             0            0.375
          748            0.002         0             0            0.375
          749            0.002         0             0            0.375
          750            0.002         0             0            0.375
          751            0.002         0             0            0.375
          752            0.002         0             0            0.375
          753            0.002         0             0            0.375
          754            0.002         0             0            0.375
          755            0.002         0             0            0.375
          756            0.002         0             0            0.375
          757            0.002         0             0            0.375
          758            0.002         0             0            0.375
          759            0.002         0             0            0.375
          760            0.002         0             0            0.375
          761            0.002         0             0            0.375
          762            0.002         0             0            0.375
          763            0.002         0             0            0.375
          764            0.002         0             0            0.375
          765            0.002         0             0            0.375
          766            0.002         0             0            0.375
          767            0.002         0             0            0.375
          768            0.002         0             0            0.375
          769            0.002         0             0            0.375
          770            0.002         0             0            0.375
          771            0.002         0             0            0.375
          772            0.002         0             0            0.375
          773            0.002         0             0            0.375
          774            0.002         0             0            0.375
          775            0.002         0             0            0.375
          776            0.002         0             0            0.375
          777            0.002         0             0            0.375
          778            0.002         0             0            0.375
          779            0.002         0             0            0.375
          780            0.002         0             0            0.375
          781            0.002         0             0            0.375
          782            0.002         0             0            0.375
          783            0.002         0             0            0.375
          784            0.002         0             0            0.375
          785            0.002         0             0            0.375
          786            0.002         0             0            0.375
          787            0.002         0             0            0.375
          788            0.002         0             0            0.375
          789            0.002         0             0            0.375
          790            0.002         0             0            0.375
          791            0.002         0             0            0.375
          792            0.002         0             0            0.375
          793            0.002         0             0            0.375
          794            0.002         0             0            0.375
          795            0.002         0             0            0.375
          796            0.002         0             0            0.375
          797            0.002         0             0            0.375
          798            0.002         0             0            0.375
          799            0.002         0             0            0.375
          800            0.002         0             0            0.375
          801            0.002         0             0            0.375
          802            0.002         0             0            0.375
          803            0.002         0             0            0.375
          804            0.002         0             0            0.375
          805            0.002         0             0            0.375
          806            0.002         0             0            0.375
          807            0.002         0             0            0.375
          808            0.002         0             0            0.375
          809            0.002         0             0            0.375
          810            0.002         0             0            0.375
          811            0.002         0             0            0.375
          812            0.002         0             0            0.375
          813            0.002         0             0            0.375
          814            0.002         0             0            0.375
          815            0.002         0             0            0.375
          816            0.002         0             0            0.375
          817            0.002         0             0            0.375
          818            0.002         0             0            0.375
          819            0.002         0             0            0.375
          820            0.002         0             0            0.375
          821            0.002         0             0            0.375
          822            0.002         0             0            0.375
          823            0.002         0             0            0.375
          824            0.002         0             0            0.375
          825            0.002         0             0            0.375
          826            0.002         0             0            0.375
          827            0.002         0             0            0.375
          828            0.002         0             0            0.375
          829            0.002         0             0            0.375
          830            0.002         0             0            0.375
          831            0.002         0             0            0.375
          832            0.002         0             0            0.375
          833            0.002         0             0            0.375
          834            0.002         0             0            0.375
          835            0.002         0             0            0.375
          836            0.002         0             0            0.375
          837            0.002         0             0            0.375
          838            0.002         0             0            0.375
          839            0.002         0             0            0.375
          840            0.002         0             0            0.375
          841            0.002         0             0            0.375
          842            0.002         0             0            0.375
          843            0.002         0             0            0.375
          844            0.002         0             0            0.375
          845            0.002         0             0            0.375
          846            0.002         0             0            0.375
          847            0.002         0             0            0.375
          848            0.002         0             0            0.375
          849            0.002         0             0            0.375
          850            0.002         0             0            0.375
          851            0.002         0             0            0.375
          852            0.002         0             0            0.375
          853            0.002         0             0            0.375
          854            0.002         0             0            0.375
          855            0.002         0             0            0.375
          856            0.002         0             0            0.375
          857            0.002         0             0            0.375
          858            0.002         0             0            0.375
          859            0.002         0             0            0.375
          860            0.002         0             0            0.375
          861            0.002         0             0            0.375
          862            0.002         0             0            0.375
          863            0.002         0             0            0.375
          864            0.002         0             0            0.375
          865            0.002         0             0            0.375
          866            0.002         0             0            0.375
          867            0.002         0             0            0.375
          868            0.002         0             0            0.375
          869            0.002         0             0            0.375
          870            0.002         0             0            0.375
          871            0.002         0             0            0.375
          872            0.002         0             0            0.375
          873            0.002         0             0            0.375
          874            0.002         0             0            0.375
          875            0.002         0             0            0.375
          876            0.002         0             0            0.375
          877            0.002         0             0            0.375
          878            0.002         0             0            0.375
          879            0.002         0             0            0.375
          880            0.002         0             0            0.375
          881            0.002         0             0            0.375
          882            0.002         0             0            0.375
          883            0.002         0             0            0.375
          884            0.002         0             0            0.375
          885            0.002         0             0            0.375
          886            0.002         0             0            0.375
          887            0.002         0             0            0.375
          888            0.002         0             0            0.375
          889            0.002         0             0            0.375
          890            0.002         0             0            0.375
          891            0.002         0             0            0.375
          892            0.002         0             0            0.375
          893            0.002         0             0            0.375
          894            0.002         0             0            0.375
          895            0.002         0             0            0.375
          896            0.002         0             0            0.375
          897            0.002         0             0            0.375
          898            0.002         0             0            0.375
          899            0.002         0             0            0.375
          900            0.002         0             0            0.375
          901            0.002         0             0            0.375
          902            0.002         0             0            0.375
          903            0.002         0             0            0.375
          904            0.002         0             0            0.375
          905            0.002         0             0            0.375
          906            0.002         0             0            0.375
          907            0.002         0             0            0.375
          908            0.002         0             0            0.375
          909            0.002         0             0            0.375
          910            0.002         0             0            0.375
          911            0.002         0             0            0.375
          912            0.002         0             0            0.375
          913            0.002         0             0            0.375
          914            0.002         0             0            0.375
          915            0.002         0             0            0.375
          916            0.002         0             0            0.375
          917            0.002         0             0            0.375
          918            0.002         0             0            0.375
          919            0.002         0             0            0.375
          920            0.002         0             0            0.375
          921            0.002         0             0            0.375
          922            0.002         0             0            0.375
          923            0.002         0             0            0.375
          924            0.002         0             0            0.375
          925            0.002         0             0            0.375
          926            0.002         0             0            0.375
          927            0.002         0             0            0.375
          928            0.002         0             0            0.375
          929            0.002         0             0            0.375
          930            0.002         0             0            0.375
          931            0.002         0             0            0.375
          932            0.002         0             0            0.375
          933            0.002         0             0            0.375
          934            0.002         0             0            0.375
          935            0.002         0             0            0.375
          936            0.002         0             0            0.375
          937            0.002         0             0            0.375
          938            0.002         0             0            0.375
          939            0.002         0             0            0.375
          940            0.002         0             0            0.375
          941            0.002         0             0            0.375
          942            0.002         0             0            0.375
          943            0.002         0             0            0.375
          944            0.002         0             0            0.375
          945            0.002         0             0            0.375
          946            0.002         0             0            0.375
          947            0.002         0             0            0.375
          948            0.002         0             0            0.375
          949            0.002         0             0            0.375
          950            0.002         0             0            0.375
          951            0.002         0             0            0.375
          952            0.002         0             0            0.375
          953            0.002         0             0            0.375
          954            0.002         0             0            0.375
          955            0.002         0             0            0.375
          956            0.002         0             0            0.375
          957            0.002         0             0            0.375
          958            0.002         0             0            0.375
          959            0.002         0             0            0.375
          960            0.002         0             0            0.375
          961            0.002         0             0            0.375
          962            0.002         0             0            0.375
          963            0.002         0             0            0.375
          964            0.002         0             0            0.375
          965            0.002         0             0            0.375
          966            0.002         0             0            0.375
          967            0.002         0             0            0.375
          968            0.002         0             0            0.375
          969            0.002         0             0            0.375
          970            0.002         0             0            0.375
          971            0.002         0             0            0.375
          972            0.002         0             0            0.375
          973            0.002         0             0            0.375
          974            0.002         0             0            0.375
          975            0.002         0             0            0.375
          976            0.002         0             0            0.375
          977            0.002         0             0            0.375
          978            0.002         0             0            0.375
          979            0.002         0             0            0.375
          980            0.002         0             0            0.375
          981            0.002         0             0            0.375
          982            0.002         0             0            0.375
          983            0.002         0             0            0.375
          984            0.002         0             0            0.375
          985            0.002         0             0            0.375
          986            0.002         0             0            0.375
          987            0.002         0             0            0.375
          988            0.002         0             0            0.375
          989            0.002         0             0            0.375
          990            0.002         0             0            0.375
          991            0.002         0             0            0.375
          992            0.002         0             0            0.375
          993            0.002         0             0            0.375
          994            0.002         0             0            0.375
          995            0.002         0             0            0.375
          996            0.002         0             0            0.375
          997            0.002         0             0            0.375
          998            0.002         0             0            0.375
          999            0.002         0             0            0.375
         1000            0.002         0             0            0.375
         1001            0.002         0             0            0.375
         1002            0.002         0             0            0.375
         1003            0.002         0             0            0.375
         1004            0.002         0             0            0.375
         1005            0.002         0             0            0.375
         1006            0.002         0             0            0.375
         1007            0.002         0             0            0.375
         1008            0.002         0             0            0.375
         1009            0.002         0             0            0.375
         1010            0.002         0             0            0.375
         1011            0.002         0             0            0.375
         1012            0.002         0             0            0.375
         1013            0.002         0             0            0.375
         1014            0.002         0             0            0.375
         1015            0.002         0             0            0.375
         1016            0.002         0             0            0.375
         1017            0.002         0             0            0.375
         1018            0.002         0             0            0.375
         1019            0.002         0             0            0.375
         1020            0.002         0             0            0.375
         1021            0.002         0             0            0.375
         1022            0.002         0             0            0.375
         1023            0.002         0             0            0.375
         1024            0.002         0             0            0.375
         1025            0.002         0             0            0.375
         1026            0.002         0             0            0.375
         1027            0.002         0             0            0.375
         1028            0.002         0             0            0.375
         1029            0.002         0             0            0.375
         1030            0.002         0             0            0.375
         1031            0.002         0             0            0.375
         1032            0.002         0             0            0.375
         1033            0.002         0             0            0.375
         1034            0.002         0             0            0.375
         1035            0.002         0             0            0.375
         1036            0.002         0             0            0.375
         1037            0.002         0             0            0.375
         1038            0.002         0             0            0.375
         1039            0.002         0             0            0.375
         1040            0.002         0             0            0.375
         1041            0.002         0             0            0.375
         1042            0.002         0             0            0.375
         1043            0.002         0             0            0.375
         1044            0.002         0             0            0.375
         1045            0.002         0             0            0.375
         1046            0.002         0             0            0.375
         1047            0.002         0             0            0.375
         1048            0.002         0             0            0.375
         1049            0.002         0             0            0.375
         1050            0.002         0             0            0.375
         1051            0.002         0             0            0.375
         1052            0.002         0             0            0.375
         1053            0.002         0             0            0.375
         1054            0.002         0             0            0.375
         1055            0.002         0             0            0.375
         1056            0.002         0             0            0.375
         1057            0.002         0             0            0.375
         1058            0.002         0             0            0.375
         1059            0.002         0             0            0.375
         1060            0.002         0             0            0.375
         1061            0.002         0             0            0.375
         1062            0.002         0             0            0.375
         1063            0.002         0             0            0.375
         1064            0.002         0             0            0.375
         1065            0.002         0             0            0.375
         1066            0.002         0             0            0.375
         1067            0.002         0             0            0.375
         1068            0.002         0             0            0.375
         1069            0.002         0             0            0.375
         1070            0.002         0             0            0.375
         1071            0.002         0             0            0.375
         1072            0.002         0             0            0.375
         1073            0.002         0             0            0.375
         1074            0.002         0             0            0.375
         1075            0.002         0             0            0.375
         1076            0.002         0             0            0.375
         1077            0.002         0             0            0.375
         1078            0.002         0             0            0.375
         1079            0.002         0             0            0.375
         1080            0.002         0             0            0.375
         1081            0.002         0             0            0.375
         1082            0.002         0             0            0.375
         1083            0.002         0             0            0.375
         1084            0.002         0             0            0.375
         1085            0.002         0             0            0.375
         1086            0.002         0             0            0.375
         1087            0.002         0             0            0.375
         1088            0.002         0             0            0.375
         1089            0.002         0             0            0.375
         1090            0.002         0             0            0.375
         1091            0.002         0             0            0.375
         1092            0.002         0             0            0.375
         1093            0.002         0             0            0.375
         1094            0.002         0             0            0.375
         1095            0.002         0             0            0.375
         1096            0.002         0             0            0.375
         1097            0.002         0             0            0.375
         1098            0.002         0             0            0.375
         1099            0.002         0             0            0.375
         1100            0.002         0             0            0.375
         1101            0.002         0             0            0.375
         1102            0.002         0             0            0.375
         1103            0.002         0             0            0.375
         1104            0.002         0             0            0.375
         1105            0.002         0             0            0.375
         1106            0.002         0             0            0.375
         1107            0.002         0             0            0.375
         1108            0.002         0             0            0.375
         1109            0.002         0             0            0.375
         1110            0.002         0             0            0.375
         1111            0.002         0             0            0.375
         1112            0.002         0             0            0.375
         1113            0.002         0             0            0.375
         1114            0.002         0             0            0.375
         1115            0.002         0             0            0.375
         1116            0.002         0             0            0.375
         1117            0.002         0             0            0.375
         1118            0.002         0             0            0.375
         1119            0.002         0             0            0.375
         1120            0.002         0             0            0.375
         1121            0.002         0             0            0.375
         1122            0.002         0             0            0.375
         1123            0.002         0             0            0.375
         1124            0.002         0             0            0.375
         1125            0.002         0             0            0.375
         1126            0.002         0             0            0.375
         1127            0.002         0             0            0.375
         1128            0.002         0             0            0.375
         1129            0.002         0             0            0.375
         1130            0.002         0             0            0.375
         1131            0.002         0             0            0.375
         1132            0.002         0             0            0.375
         1133            0.002         0             0            0.375
         1134            0.002         0             0            0.375
         1135            0.002         0             0            0.375
         1136            0.002         0             0            0.375
         1137            0.002         0             0            0.375
         1138            0.002         0             0            0.375
         1139            0.002         0             0            0.375
         1140            0.002         0             0            0.375
         1141            0.002         0             0            0.375
         1142            0.002         0             0            0.375
         1143            0.002         0             0            0.375
         1144            0.002         0             0            0.375
         1145            0.002         0             0            0.375
         1146            0.002         0             0            0.375
         1147            0.002         0             0            0.375
         1148            0.002         0             0            0.375
         1149            0.002         0             0            0.375
         1150            0.002         0             0            0.375
         1151            0.002         0             0            0.375
         1152            0.002         0             0            0.375
         1153            0.002         0             0            0.375
         1154            0.002         0             0            0.375
         1155            0.002         0             0            0.375
         1156            0.002         0             0            0.375
         1157            0.002         0             0            0.375
         1158            0.002         0             0            0.375
         1159            0.002         0             0            0.375
         1160            0.002         0             0            0.375
         1161            0.002         0             0            0.375
         1162            0.002         0             0            0.375
         1163            0.002         0             0            0.375
         1164            0.002         0             0            0.375
         1165            0.002         0             0            0.375
         1166            0.002         0             0            0.375
         1167            0.002         0             0            0.375
         1168            0.002         0             0            0.375
         1169            0.002         0             0            0.375
         1170            0.002         0             0            0.375
         1171            0.002         0             0            0.375
         1172            0.002         0             0            0.375
         1173            0.002         0             0            0.375
         1174            0.002         0             0            0.375
         1175            0.002         0             0            0.375
         1176            0.002         0             0            0.375
         1177            0.002         0             0            0.375
         1178            0.002         0             0            0.375
         1179            0.002         0             0            0.375
         1180            0.002         0             0            0.375
         1181            0.002         0             0            0.375
         1182            0.002         0             0            0.375
         1183            0.002         0             0            0.375
         1184            0.002         0             0            0.375
         1185            0.002         0             0            0.375
         1186            0.002         0             0            0.375
         1187            0.002         0             0            0.375
         1188            0.002         0             0            0.375
         1189            0.002         0             0            0.375
         1190            0.002         0             0            0.375
         1191            0.002         0             0            0.375
         1192            0.002         0             0            0.375
         1193            0.002         0             0            0.375
         1194            0.002         0             0            0.375
         1195            0.002         0             0            0.375
         1196            0.002         0             0            0.375
         1197            0.002         0             0            0.375
         1198            0.002         0             0            0.375
         1199            0.002         0             0            0.375
         1200            0.002         0             0            0.375
         1201            0.002         0             0            0.375
         1202            0.002         0             0            0.375
         1203            0.002         0             0            0.375
         1204            0.002         0             0            0.375
         1205            0.002         0             0            0.375
         1206            0.002         0             0            0.375
         1207            0.002         0             0            0.375
         1208            0.002         0             0            0.375
         1209            0.002         0             0            0.375
         1210            0.002         0             0            0.375
         1211            0.002         0             0            0.375
         1212            0.002         0             0            0.375
         1213            0.002         0             0            0.375
         1214            0.002         0             0            0.375
         1215            0.002         0             0            0.375
         1216            0.002         0             0            0.375
         1217            0.002         0             0            0.375
         1218            0.002         0             0            0.375
         1219            0.002         0             0            0.375
         1220            0.002         0             0            0.375
         1221            0.002         0             0            0.375
         1222            0.002         0             0            0.375
         1223            0.002         0             0            0.375
         1224            0.002         0             0            0.375
         1225            0.002         0             0            0.375
         1226            0.002         0             0            0.375
         1227            0.002         0             0            0.375
         1228            0.002         0             0            0.375
         1229            0.002         0             0            0.375
         1230            0.002         0             0            0.375
         1231            0.002         0             0            0.375
         1232            0.002         0             0            0.375
         1233            0.002         0             0            0.375
         1234            0.002         0             0            0.375
         1235            0.002         0             0            0.375
         1236            0.002         0             0            0.375
         1237            0.002         0             0            0.375
         1238            0.002         0             0            0.375
         1239            0.002         0             0            0.375
         1240            0.002         0             0            0.375
         1241            0.002         0             0            0.375
         1242            0.002         0             0            0.375
         1243            0.002         0             0            0.375
         1244            0.002         0             0            0.375
         1245            0.002         0             0            0.375
         1246            0.002         0             0            0.375
         1247            0.002         0             0            0.375
         1248            0.002         0             0            0.375
         1249            0.002         0             0            0.375
         1250            0.002         0             0            0.375
         1251            0.002         0             0            0.375
         1252            0.002         0             0            0.375
         1253            0.002         0             0            0.375
         1254            0.002         0             0            0.375
         1255            0.002         0             0            0.375
         1256            0.002         0             0            0.375
         1257            0.002         0             0            0.375
         1258            0.002         0             0            0.375
         1259            0.002         0             0            0.375
         1260            0.002         0             0            0.375
         1261            0.002         0             0            0.375
         1262            0.002         0             0            0.375
         1263            0.002         0             0            0.375
         1264            0.002         0             0            0.375
         1265            0.002         0             0            0.375
         1266            0.002         0             0            0.375
         1267            0.002         0             0            0.375
         1268            0.002         0             0            0.375
         1269            0.002         0             0            0.375
         1270            0.002         0             0            0.375
         1271            0.002         0             0            0.375
         1272            0.002         0             0            0.375
         1273            0.002         0             0            0.375
         1274            0.002         0             0            0.375
         1275            0.002         0             0            0.375
         1276            0.002         0             0            0.375
         1277            0.002         0             0            0.375
         1278            0.002         0             0            0.375
         1279            0.002         0             0            0.375
         1280            0.002         0             0            0.375
         1281            0.002         0             0            0.375
         1282            0.002         0             0            0.375
         1283            0.002         0             0            0.375
         1284            0.002         0             0            0.375
         1285            0.002         0             0            0.375
         1286            0.002         0             0            0.375
         1287            0.002         0             0            0.375
         1288            0.002         0             0            0.375
         1289            0.002         0             0            0.375
         1290            0.002         0             0            0.375
         1291            0.002         0             0            0.375
         1292            0.002         0             0            0.375
         1293            0.002         0             0            0.375
         1294            0.002         0             0            0.375
         1295            0.002         0             0            0.375
         1296            0.002         0             0            0.375
         1297            0.002         0             0            0.375
         1298            0.002         0             0            0.375
         1299            0.002         0             0            0.375
         1300            0.002         0             0            0.375
         1301            0.002         0             0            0.375
         1302            0.002         0             0            0.375
         1303            0.002         0             0            0.375
         1304            0.002         0             0            0.375
         1305            0.002         0             0            0.375
         1306            0.002         0             0            0.375
         1307            0.002         0             0            0.375
         1308            0.002         0             0            0.375
         1309            0.002         0             0            0.375
         1310            0.002         0             0            0.375
         1311            0.002         0             0            0.375
         1312            0.002         0             0            0.375
         1313            0.002         0             0            0.375
         1314            0.002         0             0            0.375
         1315            0.002         0             0            0.375
         1316            0.002         0             0            0.375
         1317            0.002         0             0            0.375
         1318            0.002         0             0            0.375
         1319            0.002         0             0            0.375
         1320            0.002         0             0            0.375
         1321            0.002         0             0            0.375
         1322            0.002         0             0            0.375
         1323            0.002         0             0            0.375
         1324            0.002         0             0            0.375
         1325            0.002         0             0            0.375
         1326            0.002         0             0            0.375
         1327            0.002         0             0            0.375
         1328            0.002         0             0            0.375
         1329            0.002         0             0            0.375
         1330            0.002         0             0            0.375
         1331            0.002         0             0            0.375
         1332            0.002         0             0            0.375
         1333            0.002         0             0            0.375
         1334            0.002         0             0            0.375
         1335            0.002         0             0            0.375
         1336            0.002         0             0            0.375
         1337            0.002         0             0            0.375
         1338            0.002         0             0            0.375
         1339            0.002         0             0            0.375
         1340            0.002         0             0            0.375
         1341            0.002         0             0            0.375
         1342            0.002         0             0            0.375
         1343            0.002         0             0            0.375
         1344            0.002         0             0            0.375
         1345            0.002         0             0            0.375
         1346            0.002         0             0            0.375
         1347            0.002         0             0            0.375
         1348            0.002         0             0            0.375
         1349            0.002         0             0            0.375
         1350            0.002         0             0            0.375
         1351            0.002         0             0            0.375
         1352            0.002         0             0            0.375
         1353            0.002         0             0            0.375
         1354            0.002         0             0            0.375
         1355            0.002         0             0            0.375
         1356            0.002         0             0            0.375
         1357            0.002         0             0            0.375
         1358            0.002         0             0            0.375
         1359            0.002         0             0            0.375
         1360            0.002         0             0            0.375
         1361            0.002         0             0            0.375
         1362            0.002         0             0            0.375
         1363            0.002         0             0            0.375
         1364            0.002         0             0            0.375
         1365            0.002         0             0            0.375
         1366            0.002         0             0            0.375
         1367            0.002         0             0            0.375
         1368            0.002         0             0            0.375
         1369            0.002         0             0            0.375
         1370            0.002         0             0            0.375
         1371            0.002         0             0            0.375
         1372            0.002         0             0            0.375
         1373            0.002         0             0            0.375
         1374            0.002         0             0            0.375
         1375            0.002         0             0            0.375
         1376            0.002         0             0            0.375
         1377            0.002         0             0            0.375
         1378            0.002         0             0            0.375
         1379            0.002         0             0            0.375
         1380            0.002         0             0            0.375
         1381            0.002         0             0            0.375
         1382            0.002         0             0            0.375
         1383            0.002         0             0            0.375
         1384            0.002         0             0            0.375
         1385            0.002         0             0            0.375
         1386            0.002         0             0            0.375
         1387            0.002         0             0            0.375
         1388            0.002         0             0            0.375
         1389            0.002         0             0            0.375
         1390            0.002         0             0            0.375
         1391            0.002         0             0            0.375
         1392            0.002         0             0            0.375
         1393            0.002         0             0            0.375
         1394            0.002         0             0            0.375
         1395            0.002         0             0            0.375
         1396            0.002         0             0            0.375
         1397            0.002         0             0            0.375
         1398            0.002         0             0            0.375
         1399            0.002         0             0            0.375
         1400            0.002         0             0            0.375
         1401            0.002         0             0            0.375
         1402            0.002         0             0            0.375
         1403            0.002         0             0            0.375
         1404            0.002         0             0            0.375
         1405            0.002         0             0            0.375
         1406            0.002         0             0            0.375
         1407            0.002         0             0            0.375
         1408            0.002         0             0            0.375
         1409            0.002         0             0            0.375
         1410            0.002         0             0            0.375
         1411            0.002         0             0            0.375
         1412            0.002         0             0            0.375
         1413            0.002         0             0            0.375
         1414            0.002         0             0            0.375
         1415            0.002         0             0            0.375
         1416            0.002         0             0            0.375
         1417            0.002         0             0            0.375
         1418            0.002         0             0            0.375
         1419            0.002         0             0            0.375
         1420            0.002         0             0            0.375
         1421            0.002         0             0            0.375
         1422            0.002         0             0            0.375
         1423            0.002         0             0            0.375
         1424            0.002         0             0            0.375
         1425            0.002         0             0            0.375
         1426            0.002         0             0            0.375
         1427            0.002         0             0            0.375
         1428            0.002         0             0            0.375
         1429            0.002         0             0            0.375
         1430            0.002         0             0            0.375
         1431            0.002         0             0            0.375
         1432            0.002         0             0            0.375
         1433            0.002         0             0            0.375
         1434            0.002         0             0            0.375
         1435            0.002         0             0            0.375
         1436            0.002         0             0            0.375
         1437            0.002         0             0            0.375
         1438            0.002         0             0            0.375
         1439            0.002         0             0            0.375
         1440            0.002         0             0            0.375
         1441            0.002         0             0            0.375
         1442            0.002         0             0            0.375
         1443            0.002         0             0            0.375
         1444            0.002         0             0            0.375
         1445            0.002         0             0            0.375
         1446            0.002         0             0            0.375
         1447            0.002         0             0            0.375
         1448            0.002         0             0            0.375
         1449            0.002         0             0            0.375
         1450            0.002         0             0            0.375
         1451            0.002         0             0            0.375
         1452            0.002         0             0            0.375
         1453            0.002         0             0            0.375
         1454            0.002         0             0            0.375
         1455            0.002         0             0            0.375
         1456            0.002         0             0            0.375
         1457            0.002         0             0            0.375
         1458            0.002         0             0            0.375
         1459            0.002         0             0            0.375
         1460            0.002         0             0            0.375
         1461            0.002         0             0            0.375
         1462            0.002         0             0            0.375
         1463            0.002         0             0            0.375
         1464            0.002         0             0            0.375
         1465            0.002         0             0            0.375
         1466            0.002         0             0            0.375
         1467            0.002         0             0            0.375
         1468            0.002         0             0            0.375
         1469            0.002         0             0            0.375
         1470            0.002         0             0            0.375
         1471            0.002         0             0            0.375
         1472            0.002         0             0            0.375
         1473            0.002         0             0            0.375
         1474            0.002         0             0            0.375
         1475            0.002         0             0            0.375
         1476            0.002         0             0            0.375
         1477            0.002         0             0            0.375
         1478            0.002         0             0            0.375
         1479            0.002         0             0            0.375
         1480            0.002         0             0            0.375
         1481            0.002         0             0            0.375
         1482            0.002         0             0            0.375
         1483            0.002         0             0            0.375
         1484            0.002         0             0            0.375
         1485            0.002         0             0            0.375
         1486            0.002         0             0            0.375
         1487            0.002         0             0            0.375
         1488            0.002         0             0            0.375
         1489            0.002         0             0            0.375
         1490            0.002         0             0            0.375
         1491            0.002         0             0            0.375
         1492            0.002         0             0            0.375
         1493            0.002         0             0            0.375
         1494            0.002         0             0            0.375
         1495            0.002         0             0            0.375
         1496            0.002         0             0            0.375
         1497            0.002         0             0            0.375
         1498            0.002         0             0            0.375
         1499            0.002         0             0            0.375
         1500            0.002         0             0            0.375
         1501            0.002         0             0            0.375
         1502            0.002         0             0            0.375
         1503            0.002         0             0            0.375
         1504            0.002         0             0            0.375
         1505            0.002         0             0            0.375
         1506            0.002         0             0            0.375
         1507            0.002         0             0            0.375
         1508            0.002         0             0            0.375
         1509            0.002         0             0            0.375
         1510            0.002         0             0            0.375
         1511            0.002         0             0            0.375
         1512            0.002         0             0            0.375
         1513            0.002         0             0            0.375
         1514            0.002         0             0            0.375
         1515            0.002         0             0            0.375
         1516            0.002         0             0            0.375
         1517            0.002         0             0            0.375
         1518            0.002         0             0            0.375
         1519            0.002         0             0            0.375
         1520            0.002         0             0            0.375
         1521            0.002         0             0            0.375
         1522            0.002         0             0            0.375
         1523            0.002         0             0            0.375
         1524            0.002         0             0            0.375
         1525            0.002         0             0            0.375
         1526            0.002         0             0            0.375
         1527            0.002         0             0            0.375
         1528            0.002         0             0            0.375
         1529            0.002         0             0            0.375
         1530            0.002         0             0            0.375
         1531            0.002         0             0            0.375
         1532            0.002         0             0            0.375
         1533            0.002         0             0            0.375
         1534            0.002         0             0            0.375
         1535            0.002         0             0            0.375
         1536            0.002         0             0            0.375
         1537            0.002         0             0            0.375
         1538            0.002         0             0            0.375
         1539            0.002         0             0            0.375
         1540            0.002         0             0            0.375
         1541            0.002         0             0            0.375
         1542            0.002         0             0            0.375
         1543            0.002         0             0            0.375
         1544            0.002         0             0            0.375
         1545            0.002         0             0            0.375
         1546            0.002         0             0            0.375
         1547            0.002         0             0            0.375
         1548            0.002         0             0            0.375
         1549            0.002         0             0            0.375
         1550            0.002         0             0            0.375
         1551            0.002         0             0            0.375
         1552            0.002         0             0            0.375
         1553            0.002         0             0            0.375
         1554            0.002         0             0            0.375
         1555            0.002         0             0            0.375
         1556            0.002         0             0            0.375
         1557            0.002         0             0            0.375
         1558            0.002         0             0            0.375
         1559            0.002         0             0            0.375
         1560            0.002         0             0            0.375
         1561            0.002         0             0            0.375
         1562            0.002         0             0            0.375
         1563            0.002         0             0            0.375
         1564            0.002         0             0            0.375
         1565            0.002         0             0            0.375
         1566            0.002         0             0            0.375
         1567            0.002         0             0            0.375
         1568            0.002         0             0            0.375
         1569            0.002         0             0            0.375
         1570            0.002         0             0            0.375
         1571            0.002         0             0            0.375
         1572            0.002         0             0            0.375
         1573            0.002         0             0            0.375
         1574            0.002         0             0            0.375
         1575            0.002         0             0            0.375
         1576            0.002         0             0            0.375
         1577            0.002         0             0            0.375
         1578            0.002         0             0            0.375
         1579            0.002         0             0            0.375
         1580            0.002         0             0            0.375
         1581            0.002         0             0            0.375
         1582            0.002         0             0            0.375
         1583            0.002         0             0            0.375
         1584            0.002         0             0            0.375
         1585            0.002         0             0            0.375
         1586            0.002         0             0            0.375
         1587            0.002         0             0            0.375
         1588            0.002         0             0            0.375
         1589            0.002         0             0            0.375
         1590            0.002         0             0            0.375
         1591            0.002         0             0            0.375
         1592            0.002         0             0            0.375
         1593            0.002         0             0            0.375
         1594            0.002         0             0            0.375
         1595            0.002         0             0            0.375
         1596            0.002         0             0            0.375
         1597            0.002         0             0            0.375
         1598            0.002         0             0            0.375
         1599            0.002         0             0            0.375
         1600            0.002         0             0            0.375
         1601            0.002         0             0            0.375
         1602            0.002         0             0            0.375
         1603            0.002         0             0            0.375
         1604            0.002         0             0            0.375
         1605            0.002         0             0            0.375
         1606            0.002         0             0            0.375
         1607            0.002         0             0            0.375
         1608            0.002         0             0            0.375
         1609            0.002         0             0            0.375
         1610            0.002         0             0            0.375
         1611            0.002         0             0            0.375
         1612            0.002         0             0            0.375
         1613            0.002         0             0            0.375
         1614            0.002         0             0            0.375
         1615            0.002         0             0            0.375
         1616            0.002         0             0            0.375
         1617            0.002         0             0            0.375
         1618            0.002         0             0            0.375
         1619            0.002         0             0            0.375
         1620            0.002         0             0            0.375
         1621            0.002         0             0            0.375
         1622            0.002         0             0            0.375
         1623            0.002         0             0            0.375
         1624            0.002         0             0            0.375
         1625            0.002         0             0            0.375
         1626            0.002         0             0            0.375
         1627            0.002         0             0            0.375
         1628            0.002         0             0            0.375
         1629            0.002         0             0            0.375
         1630            0.002         0             0            0.375
         1631            0.002         0             0            0.375
         1632            0.002         0             0            0.375
         1633            0.002         0             0            0.375
         1634            0.002         0             0            0.375
         1635            0.002         0             0            0.375
         1636            0.002         0             0            0.375
         1637            0.002         0             0            0.375
         1638            0.002         0             0            0.375
         1639            0.002         0             0            0.375
         1640            0.002         0             0            0.375
         1641            0.002         0             0            0.375
         1642            0.002         0             0            0.375
         1643            0.002         0             0            0.375
         1644            0.002         0             0            0.375
         1645            0.002         0             0            0.375
         1646            0.002         0             0            0.375
         1647            0.002         0             0            0.375
         1648            0.002         0             0            0.375
         1649            0.002         0             0            0.375
         1650            0.002         0             0            0.375
         1651            0.002         0             0            0.375
         1652            0.002         0             0            0.375
         1653            0.002         0             0            0.375
         1654            0.002         0             0            0.375
         1655            0.002         0             0            0.375
         1656            0.002         0             0            0.375
         1657            0.002         0             0            0.375
         1658            0.002         0             0            0.375
         1659            0.002         0             0            0.375
         1660            0.002         0             0            0.375
         1661            0.002         0             0            0.375
         1662            0.002         0             0            0.375
         1663            0.002         0             0            0.375
         1664            0.002         0             0            0.375
         1665            0.002         0             0            0.375
         1666            0.002         0             0            0.375
         1667            0.002         0             0            0.375
         1668            0.002         0             0            0.375
         1669            0.002         0             0            0.375
         1670            0.002         0             0            0.375
         1671            0.002         0             0            0.375
         1672            0.002         0             0            0.375
         1673            0.002         0             0            0.375
         1674            0.002         0             0            0.375
         1675            0.002         0             0            0.375
         1676            0.002         0             0            0.375
         1677            0.002         0             0            0.375
         1678            0.002         0             0            0.375
         1679            0.002         0             0            0.375
         1680            0.002         0             0            0.375
         1681            0.002         0             0            0.375
         1682            0.002         0             0            0.375
         1683            0.002         0             0            0.375
         1684            0.002         0             0            0.375
         1685            0.002         0             0            0.375
         1686            0.002         0             0            0.375
         1687            0.002         0             0            0.375
         1688            0.002         0             0            0.375
         1689            0.002         0             0            0.375
         1690            0.002         0             0            0.375
         1691            0.002         0             0            0.375
         1692            0.002         0             0            0.375
         1693            0.002         0             0            0.375
         1694            0.002         0             0            0.375
         1695            0.002         0             0            0.375
         1696            0.002         0             0            0.375
         1697            0.002         0             0            0.375
         1698            0.002         0             0            0.375
         1699            0.002         0             0            0.375
         1700            0.002         0             0            0.375
         1701            0.002         0             0            0.375
         1702            0.002         0             0            0.375
         1703            0.002         0             0            0.375
         1704            0.002         0             0            0.375
         1705            0.002         0             0            0.375
         1706            0.002         0             0            0.375
         1707            0.002         0             0            0.375
         1708            0.002         0             0            0.375
         1709            0.002         0             0            0.375
         1710            0.002         0             0            0.375
         1711            0.002         0             0            0.375
         1712            0.002         0             0            0.375
         1713            0.002         0             0            0.375
         1714            0.002         0             0            0.375
         1715            0.002         0             0            0.375
         1716            0.002         0             0            0.375
         1717            0.002         0             0            0.375
         1718            0.002         0             0            0.375
         1719            0.002         0             0            0.375
         1720            0.002         0             0            0.375
         1721            0.002         0             0            0.375
         1722            0.002         0             0            0.375
         1723            0.002         0             0            0.375
         1724            0.002         0             0            0.375
         1725            0.002         0             0            0.375
         1726            0.002         0             0            0.375
         1727            0.002         0             0            0.375
         1728            0.002         0             0            0.375
         1729            0.002         0             0            0.375
         1730            0.002         0             0            0.375
         1731            0.002         0             0            0.375
         1732            0.002         0             0            0.375
         1733            0.002         0             0            0.375
         1734            0.002         0             0            0.375
         1735            0.002         0             0            0.375
         1736            0.002         0             0            0.375
         1737            0.002         0             0            0.375
         1738            0.002         0             0            0.375
         1739            0.002         0             0            0.375
         1740            0.002         0             0            0.375
         1741            0.002         0             0            0.375
         1742            0.002         0             0            0.375
         1743            0.002         0             0            0.375
         1744            0.002         0             0            0.375
         1745            0.002         0             0            0.375
         1746            0.002         0             0            0.375
         1747            0.002         0             0            0.375
         1748            0.002         0             0            0.375
         1749            0.002         0             0            0.375
         1750            0.002         0             0            0.375
         1751            0.002         0             0            0.375
         1752            0.002         0             0            0.375
         1753            0.002         0             0            0.375
         1754            0.002         0             0            0.375
         1755            0.002         0             0            0.375
         1756            0.002         0             0            0.375
         1757            0.002         0             0            0.375
         1758            0.002         0             0            0.375
         1759            0.002         0             0            0.375
         1760            0.002         0             0            0.375
         1761            0.002         0             0            0.375
         1762            0.002         0             0            0.375
         1763            0.002         0             0            0.375
         1764            0.002         0             0            0.375
         1765            0.002         0             0            0.375
         1766            0.002         0             0            0.375
         1767            0.002         0             0            0.375
         1768            0.002         0             0            0.375
         1769            0.002         0             0            0.375
         1770            0.002         0             0            0.375
         1771            0.002         0             0            0.375
         1772            0.002         0             0            0.375
         1773            0.002         0             0            0.375
         1774            0.002         0             0            0.375
         1775            0.002         0             0            0.375
         1776            0.002         0             0            0.375
         1777            0.002         0             0            0.375
         1778            0.002         0             0            0.375
         1779            0.002         0             0            0.375
         1780            0.002         0             0            0.375
         1781            0.002         0             0            0.375
         1782            0.002         0             0            0.375
         1783            0.002         0             0            0.375
         1784            0.002         0             0            0.375
         1785            0.002         0             0            0.375
         1786            0.002         0             0            0.375
         1787            0.002         0             0            0.375
         1788            0.002         0             0            0.375
         1789            0.002         0             0            0.375
         1790            0.002         0             0            0.375
         1791            0.002         0             0            0.375
         1792            0.002         0             0            0.375
         1793            0.002         0             0            0.375
         1794            0.002         0             0            0.375
         1795            0.002         0             0            0.375
         1796            0.002         0             0            0.375
         1797            0.002         0             0            0.375
         1798            0.002         0             0            0.375
         1799            0.002         0             0            0.375
         1800            0.002         0             0            0.375
         1801            0.002         0             0            0.375
         1802            0.002         0             0            0.375
         1803            0.002         0             0            0.375
         1804            0.002         0             0            0.375
         1805            0.002         0             0            0.375
         1806            0.002         0             0            0.375
         1807            0.002         0             0            0.375
         1808            0.002         0             0            0.375
         1809            0.002         0             0            0.375
         1810            0.002         0             0            0.375
         1811            0.002         0             0            0.375
         1812            0.002         0             0            0.375
         1813            0.002         0             0            0.375
         1814            0.002         0             0            0.375
         1815            0.002         0             0            0.375
         1816            0.002         0             0            0.375
         1817            0.002         0             0            0.375
         1818            0.002         0             0            0.375
         1819            0.002         0             0            0.375
         1820            0.002         0             0            0.375
         1821            0.002         0             0            0.375
         1822            0.002         0             0            0.375
         1823            0.002         0             0            0.375
         1824            0.002         0             0            0.375
         1825            0.002         0             0            0.375
         1826            0.002         0             0            0.375
         1827            0.002         0             0            0.375
         1828            0.002         0             0            0.375
         1829            0.002         0             0            0.375
         1830            0.002         0             0            0.375
         1831            0.002         0             0            0.375
         1832            0.002         0             0            0.375
         1833            0.002         0             0            0.375
         1834            0.002         0             0            0.375
         1835            0.002         0             0            0.375
         1836            0.002         0             0            0.375
         1837            0.002         0             0            0.375
         1838            0.002         0             0            0.375
         1839            0.002         0             0            0.375
         1840            0.002         0             0            0.375
         1841            0.002         0             0            0.375
         1842            0.002         0             0            0.375
         1843            0.002         0             0            0.375
         1844            0.002         0             0            0.375
         1845            0.002         0             0            0.375
         1846            0.002         0             0            0.375
         1847            0.002         0             0            0.375
         1848            0.002         0             0            0.375
         1849            0.002         0             0            0.375
         1850            0.002         0             0            0.375
         1851            0.002         0             0            0.375
         1852            0.002         0             0            0.375
         1853            0.002         0             0            0.375
         1854            0.002         0             0            0.375
         1855            0.002         0             0            0.375
         1856            0.002         0             0            0.375
         1857            0.002         0             0            0.375
         1858            0.002         0             0            0.375
         1859            0.002         0             0            0.375
         1860            0.002         0             0            0.375
         1861            0.002         0             0            0.375
         1862            0.002         0             0            0.375
         1863            0.002         0             0            0.375
         1864            0.002         0             0            0.375
         1865            0.002         0             0            0.375
         1866            0.002         0             0            0.375
         1867            0.002         0             0            0.375
         1868            0.002         0             0            0.375
         1869            0.002         0             0            0.375
         1870            0.002         0             0            0.375
         1871            0.002         0             0            0.375
         1872            0.002         0             0            0.375
         1873            0.002         0             0            0.375
         1874            0.002         0             0            0.375
         1875            0.002         0             0            0.375
         1876            0.002         0             0            0.375
         1877            0.002         0             0            0.375
         1878            0.002         0             0            0.375
         1879            0.002         0             0            0.375
         1880            0.002         0             0            0.375
         1881            0.002         0             0            0.375
         1882            0.002         0             0            0.375
         1883            0.002         0             0            0.375
         1884            0.002         0             0            0.375
         1885            0.002         0             0            0.375
         1886            0.002         0             0            0.375
         1887            0.002         0             0            0.375
         1888            0.002         0             0            0.375
         1889            0.002         0             0            0.375
         1890            0.002         0             0            0.375
         1891            0.002         0             0            0.375
         1892            0.002         0             0            0.375
         1893            0.002         0             0            0.375
         1894            0.002         0             0            0.375
         1895            0.002         0             0            0.375
         1896            0.002         0             0            0.375
         1897            0.002         0             0            0.375
         1898            0.002         0             0            0.375
         1899            0.002         0             0            0.375
         1900            0.002         0             0            0.375
         1901            0.002         0             0            0.375
         1902            0.002         0             0            0.375
         1903            0.002         0             0            0.375
         1904            0.002         0             0            0.375
         1905            0.002         0             0            0.375
         1906            0.002         0             0            0.375
         1907            0.002         0             0            0.375
         1908            0.002         0             0            0.375
         1909            0.002         0             0            0.375
         1910            0.002         0             0            0.375
         1911            0.002         0             0            0.375
         1912            0.002         0             0            0.375
         1913            0.002         0             0            0.375
         1914            0.002         0             0            0.375
         1915            0.002         0             0            0.375
         1916            0.002         0             0            0.375
         1917            0.002         0             0            0.375
         1918            0.002         0             0            0.375
         1919            0.002         0             0            0.375
         1920            0.002         0             0            0.375
         1921            0.002         0             0            0.375
         1922            0.002         0             0            0.375
         1923            0.002         0             0            0.375
         1924            0.002         0             0            0.375
         1925            0.002         0             0            0.375
         1926            0.002         0             0            0.375
         1927            0.002         0             0            0.375
         1928            0.002         0             0            0.375
         1929            0.002         0             0            0.375
         1930            0.002         0             0            0.375
         1931            0.002         0             0            0.375
         1932            0.002         0             0            0.375
         1933            0.002         0             0            0.375
         1934            0.002         0             0            0.375
         1935            0.002         0             0            0.375
         1936            0.002         0             0            0.375
         1937            0.002         0             0            0.375
         1938            0.002         0             0            0.375
         1939            0.002         0             0            0.375
         1940            0.002         0             0            0.375
         1941            0.002         0             0            0.375
         1942            0.002         0             0            0.375
         1943            0.002         0             0            0.375
         1944            0.002         0             0            0.375
         1945            0.002         0             0            0.375
         1946            0.002         0             0            0.375
         1947            0.002         0             0            0.375
         1948            0.002         0             0            0.375
         1949            0.002         0             0            0.375
         1950            0.002         0             0            0.375
         1951            0.002         0             0            0.375
         1952            0.002         0             0            0.375
         1953            0.002         0             0            0.375
         1954            0.002         0             0            0.375
         1955            0.002         0             0            0.375
         1956            0.002         0             0            0.375
         1957            0.002         0             0            0.375
         1958            0.002         0             0            0.375
         1959            0.002         0             0            0.375
         1960            0.002         0             0            0.375
         1961            0.002         0             0            0.375
         1962            0.002         0             0            0.375
         1963            0.002         0             0            0.375
         1964            0.002         0             0            0.375
         1965            0.002         0             0            0.375
         1966            0.002         0             0            0.375
         1967            0.002         0             0            0.375
         1968            0.002         0             0            0.375
         1969            0.002         0             0            0.375
         1970            0.002         0             0            0.375
         1971            0.002         0             0            0.375
         1972            0.002         0             0            0.375
         1973            0.002         0             0            0.375
         1974            0.002         0             0            0.375
         1975            0.002         0             0            0.375
         1976            0.002         0             0            0.375
         1977            0.002         0             0            0.375
         1978            0.002         0             0            0.375
         1979            0.002         0             0            0.375
         1980            0.002         0             0            0.375
         1981            0.002         0             0            0.375
         1982            0.002         0             0            0.375
         1983            0.002         0             0            0.375
         1984            0.002         0             0            0.375
         1985            0.002         0             0            0.375
         1986            0.002         0             0            0.375
         1987            0.002         0             0            0.375
         1988            0.002         0             0            0.375
         1989            0.002         0             0            0.375
         1990            0.002         0             0            0.375
         1991            0.002         0             0            0.375
         1992            0.002         0             0            0.375
         1993            0.002         0             0            0.375
         1994            0.002         0             0            0.375
         1995            0.002         0             0            0.375
         1996            0.002         0             0            0.375
         1997            0.002         0             0            0.375
         1998            0.002         0             0            0.375
         1999            0.002         0             0            0.375
         2000            0.002         0             0            0.375
         2001            0.002         0             0            0.375
         2002            0.002         0             0            0.375
         2003            0.002         0             0            0.375
         2004            0.002         0             0            0.375
         2005            0.002         0             0            0.375
         2006            0.002         0             0            0.375
         2007            0.002         0             0            0.375
         2008            0.002         0             0            0.375
         2009            0.002         0             0            0.375
         2010            0.002         0             0            0.375
         2011            0.002         0             0            0.375
         2012            0.002         0             0            0.375
         2013            0.002         0             0            0.375
         2014            0.002         0             0            0.375
         2015            0.002         0             0            0.375
         2016            0.002         0             0            0.375
         2017            0.002         0             0            0.375
         2018            0.002         0             0            0.375
         2019            0.002         0             0            0.375
         2020            0.002         0             0            0.375
         2021            0.002         0             0            0.375
         2022            0.002         0             0            0.375
         2023            0.002         0             0            0.375
         2024            0.002         0             0            0.375
         2025            0.002         0             0            0.375
         2026            0.002         0             0            0.375
         2027            0.002         0             0            0.375
         2028            0.002         0             0            0.375
         2029            0.002         0             0            0.375
         2030            0.002         0             0            0.375
         2031            0.002         0             0            0.375
         2032            0.002         0             0            0.375
         2033            0.002         0             0            0.375
         2034            0.002         0             0            0.375
         2035            0.002         0             0            0.375
         2036            0.002         0             0            0.375
         2037            0.002         0             0            0.375
         2038            0.002         0             0            0.375
         2039            0.002         0             0            0.375
         2040            0.002         0             0            0.375
         2041            0.002         0             0            0.375
         2042            0.002         0             0            0.375
         2043            0.002         0             0            0.375
         2044            0.002         0             0            0.375
         2045            0.002         0             0            0.375
         2046            0.002         0             0            0.375
         2047            0.002         0             0            0.375
         2048            0.002         0             0            0.375
         2049            0.002         0             0            0.375
         2050            0.002         0             0            0.375
         2051            0.002         0             0            0.375
         2052            0.002         0             0            0.375
         2053            0.002         0             0            0.375
         2054            0.002         0             0            0.375
         2055            0.002         0             0            0.375
         2056            0.002         0             0            0.375
         2057            0.002         0             0            0.375
         2058            0.002         0             0            0.375
         2059            0.002         0             0            0.375
         2060            0.002         0             0            0.375
         2061            0.002         0             0            0.375
         2062            0.002         0             0            0.375
         2063            0.002         0             0            0.375
         2064            0.002         0             0            0.375
         2065            0.002         0             0            0.375
         2066            0.002         0             0            0.375
         2067            0.002         0             0            0.375
         2068            0.002         0             0            0.375
         2069            0.002         0             0            0.375
         2070            0.002         0             0            0.375
         2071            0.002         0             0            0.375
         2072            0.002         0             0            0.375
         2073            0.002         0             0            0.375
         2074            0.002         0             0            0.375
         2075            0.002         0             0            0.375
         2076            0.002         0             0            0.375
         2077            0.002         0             0            0.375
         2078            0.002         0             0            0.375
         2079            0.002         0             0            0.375
         2080            0.002         0             0            0.375
         2081            0.002         0             0            0.375
         2082            0.002         0             0            0.375
         2083            0.002         0             0            0.375
         2084            0.002         0             0            0.375
         2085            0.002         0             0            0.375
         2086            0.002         0             0            0.375
         2087            0.002         0             0            0.375
         2088            0.002         0             0            0.375
         2089            0.002         0             0            0.375
         2090            0.002         0             0            0.375
         2091            0.002         0             0            0.375
         2092            0.002         0             0            0.375
         2093            0.002         0             0            0.375
         2094            0.002         0             0            0.375
         2095            0.002         0             0            0.375
         2096            0.002         0             0            0.375
         2097            0.002         0             0            0.375
         2098            0.002         0             0            0.375
         2099            0.002         0             0            0.375
         2100            0.002         0             0            0.375
         2101            0.002         0             0            0.375
         2102            0.002         0             0            0.375
         2103            0.002         0             0            0.375
         2104            0.002         0             0            0.375
         2105            0.002         0             0            0.375
         2106            0.002         0             0            0.375
         2107            0.002         0             0            0.375
         2108            0.002         0             0            0.375
         2109            0.002         0             0            0.375
         2110            0.002         0             0            0.375
         2111            0.002         0             0            0.375
         2112            0.002         0             0            0.375
         2113            0.002         0             0            0.375
         2114            0.002         0             0            0.375
         2115            0.002         0             0            0.375
         2116            0.002         0             0            0.375
         2117            0.002         0             0            0.375
         2118            0.002         0             0            0.375
         2119            0.002         0             0            0.375
         2120            0.002         0             0            0.375
         2121            0.002         0             0            0.375
         2122            0.002         0             0            0.375
         2123            0.002         0             0            0.375
         2124            0.002         0             0            0.375
         2125            0.002         0             0            0.375
         2126            0.002         0             0            0.375
         2127            0.002         0             0            0.375
         2128            0.002         0             0            0.375
         2129            0.002         0             0            0.375
         2130            0.002         0             0            0.375
         2131            0.002         0             0            0.375
         2132            0.002         0             0            0.375
         2133            0.002         0             0            0.375
         2134            0.002         0             0            0.375
         2135            0.002         0             0            0.375
         2136            0.002         0             0            0.375
         2137            0.002         0             0            0.375
         2138            0.002         0             0            0.375
         2139            0.002         0             0            0.375
         2140            0.002         0             0            0.375
         2141            0.002         0             0            0.375
         2142            0.002         0             0            0.375
         2143            0.002         0             0            0.375
         2144            0.002         0             0            0.375
         2145            0.002         0             0            0.375
         2146            0.002         0             0            0.375
         2147            0.002         0             0            0.375
         2148            0.002         0             0            0.375
         2149            0.002         0             0            0.375
         2150            0.002         0             0            0.375
         2151            0.002         0             0            0.375
         2152            0.002         0             0            0.375
         2153            0.002         0             0            0.375
         2154            0.002         0             0            0.375
         2155            0.002         0             0            0.375
         2156            0.002         0             0            0.375
         2157            0.002         0             0            0.375
         2158            0.002         0             0            0.375
         2159            0.002         0             0            0.375
         2160            0.002         0             0            0.375
         2161            0.002         0             0            0.375
         2162            0.002         0             0            0.375
         2163            0.002         0             0            0.375
         2164            0.002         0             0            0.375
         2165            0.002         0             0            0.375
         2166            0.002         0             0            0.375
         2167            0.002         0             0            0.375
         2168            0.002         0             0            0.375
         2169            0.002         0             0            0.375
         2170            0.002         0             0            0.375
         2171            0.002         0             0            0.375
         2172            0.002         0             0            0.375
         2173            0.002         0             0            0.375
         2174            0.002         0             0            0.375
         2175            0.002         0             0            0.375
         2176            0.002         0             0            0.375
         2177            0.002         0             0            0.375
         2178            0.002         0             0            0.375
         2179            0.002         0             0            0.375
         2180            0.002         0             0            0.375
         2181            0.002         0             0            0.375
         2182            0.002         0             0            0.375
         2183            0.002         0             0            0.375
         2184            0.002         0             0            0.375
         2185            0.002         0             0            0.375
         2186            0.002         0             0            0.375
         2187            0.002         0             0            0.375
         2188            0.002         0             0            0.375
         2189            0.002         0             0            0.375
         2190            0.002         0             0            0.375
         2191            0.002         0             0            0.375
         2192            0.002         0             0            0.375
         2193            0.002         0             0            0.375
         2194            0.002         0             0            0.375
         2195            0.002         0             0            0.375
         2196            0.002         0             0            0.375
         2197            0.002         0             0            0.375
         2198            0.002         0             0            0.375
         2199            0.002         0             0            0.375
         2200            0.002         0             0            0.375
         2201            0.002         0             0            0.375
         2202            0.002         0             0            0.375
         2203            0.002         0             0            0.375
         2204            0.002         0             0            0.375
         2205            0.002         0             0            0.375
         2206            0.002         0             0            0.375
         2207            0.002         0             0            0.375
         2208            0.002         0             0            0.375
         2209            0.002         0             0            0.375
         2210            0.002         0             0            0.375
         2211            0.002         0             0            0.375
         2212            0.002         0             0            0.375
         2213            0.002         0             0            0.375
         2214            0.002         0             0            0.375
         2215            0.002         0             0            0.375
         2216            0.002         0             0            0.375
         2217            0.002         0             0            0.375
         2218            0.002         0             0            0.375
         2219            0.002         0             0            0.375
         2220            0.002         0             0            0.375
         2221            0.002         0             0            0.375
         2222            0.002         0             0            0.375
         2223            0.002         0             0            0.375
         2224            0.002         0             0            0.375
         2225            0.002         0             0            0.375
         2226            0.002         0             0            0.375
         2227            0.002         0             0            0.375
         2228            0.002         0             0            0.375
         2229            0.002         0             0            0.375
         2230            0.002         0             0            0.375
         2231            0.002         0             0            0.375
         2232            0.002         0             0            0.375
         2233            0.002         0             0            0.375
         2234            0.002         0             0            0.375
         2235            0.002         0             0            0.375
         2236            0.002         0             0            0.375
         2237            0.002         0             0            0.375
         2238            0.002         0             0            0.375
         2239            0.002         0             0            0.375
         2240            0.002         0             0            0.375
         2241            0.002         0             0            0.375
         2242            0.002         0             0            0.375
         2243            0.002         0             0            0.375
         2244            0.002         0             0            0.375
         2245            0.002         0             0            0.375
         2246            0.002         0             0            0.375
         2247            0.002         0             0            0.375
         2248            0.002         0             0            0.375
         2249            0.002         0             0            0.375
         2250            0.002         0             0            0.375
         2251            0.002         0             0            0.375
         2252            0.002         0             0            0.375
         2253            0.002         0             0            0.375
         2254            0.002         0             0            0.375
         2255            0.002         0             0            0.375
         2256            0.002         0             0            0.375
         2257            0.002         0             0            0.375
         2258            0.002         0             0            0.375
         2259            0.002         0             0            0.375
         2260            0.002         0             0            0.375
         2261            0.002         0             0            0.375
         2262            0.002         0             0            0.375
         2263            0.002         0             0            0.375
         2264            0.002         0             0            0.375
         2265            0.002         0             0            0.375
         2266            0.002         0             0            0.375
         2267            0.002         0             0            0.375
         2268            0.002         0             0            0.375
         2269            0.002         0             0            0.375
         2270            0.002         0             0            0.375
         2271            0.002         0             0            0.375
         2272            0.002         0             0            0.375
         2273            0.002         0             0            0.375
         2274            0.002         0             0            0.375
         2275            0.002         0             0            0.375
         2276            0.002         0             0            0.375
         2277            0.002         0             0            0.375
         2278            0.002         0             0            0.375
         2279            0.002         0             0            0.375
         2280            0.002         0             0            0.375
         2281            0.002         0             0            0.375
         2282            0.002         0             0            0.375
         2283            0.002         0             0            0.375
         2284            0.002         0             0            0.375
         2285            0.002         0             0            0.375
         2286            0.002         0             0            0.375
         2287            0.002         0             0            0.375
         2288            0.002         0             0            0.375
         2289            0.002         0             0            0.375
         2290            0.002         0             0            0.375
         2291            0.002         0             0            0.375
         2292            0.002         0             0            0.375
         2293            0.002         0             0            0.375
         2294            0.002         0             0            0.375
         2295            0.002         0             0            0.375
         2296            0.002         0             0            0.375
         2297            0.002         0             0            0.375
         2298            0.002         0             0            0.375
         2299            0.002         0             0            0.375
         2300            0.002         0             0            0.375
         2301            0.002         0             0            0.375
         2302            0.002         0             0            0.375
         2303            0.002         0             0            0.375
         2304            0.002         0             0            0.375
         2305            0.002         0             0            0.375
         2306            0.002         0             0            0.375
         2307            0.002         0             0            0.375
         2308            0.002         0             0            0.375
         2309            0.002         0             0            0.375
         2310            0.002         0             0            0.375
         2311            0.002         0             0            0.375
         2312            0.002         0             0            0.375
         2313            0.002         0             0            0.375
         2314            0.002         0             0            0.375
         2315            0.002         0             0            0.375
         2316            0.002         0             0            0.375
         2317            0.002         0             0            0.375
         2318            0.002         0             0            0.375
         2319            0.002         0             0            0.375
         2320            0.002         0             0            0.375
         2321            0.002         0             0            0.375
         2322            0.002         0             0            0.375
         2323            0.002         0             0            0.375
         2324            0.002         0             0            0.375
         2325            0.002         0             0            0.375
         2326            0.002         0             0            0.375
         2327            0.002         0             0            0.375
         2328            0.002         0             0            0.375
         2329            0.002         0             0            0.375
         2330            0.002         0             0            0.375
         2331            0.002         0             0            0.375
         2332            0.002         0             0            0.375
         2333            0.002         0             0            0.375
         2334            0.002         0             0            0.375
         2335            0.002         0             0            0.375
         2336            0.002         0             0            0.375
         2337            0.002         0             0            0.375
         2338            0.002         0             0            0.375
         2339            0.002         0             0            0.375
         2340            0.002         0             0            0.375
         2341            0.002         0             0            0.375
         2342            0.002         0             0            0.375
         2343            0.002         0             0            0.375
         2344            0.002         0             0            0.375
         2345            0.002         0             0            0.375
         2346            0.002         0             0            0.375
         2347            0.002         0             0            0.375
         2348            0.002         0             0            0.375
         2349            0.002         0             0            0.375
         2350            0.002         0             0            0.375
         2351            0.002         0             0            0.375
         2352            0.002         0             0            0.375
         2353            0.002         0             0            0.375
         2354            0.002         0             0            0.375
         2355            0.002         0             0            0.375
         2356            0.002         0             0            0.375
         2357            0.002         0             0            0.375
         2358            0.002         0             0            0.375
         2359            0.002         0             0            0.375
         2360            0.002         0             0            0.375
         2361            0.002         0             0            0.375
         2362            0.002         0             0            0.375
         2363            0.002         0             0            0.375
         2364            0.002         0             0            0.375
         2365            0.002         0             0            0.375
         2366            0.002         0             0            0.375
         2367            0.002         0             0            0.375
         2368            0.002         0             0            0.375
         2369            0.002         0             0            0.375
         2370            0.002         0             0            0.375
         2371            0.002         0             0            0.375
         2372            0.002         0             0            0.375
         2373            0.002         0             0            0.375
         2374            0.002         0             0            0.375
         2375            0.002         0             0            0.375
         2376            0.002         0             0            0.375
         2377            0.002         0             0            0.375
         2378            0.002         0             0            0.375
         2379            0.002         0             0            0.375
         2380            0.002         0             0            0.375
         2381            0.002         0             0            0.375
         2382            0.002         0             0            0.375
         2383            0.002         0             0            0.375
         2384            0.002         0             0            0.375
         2385            0.002         0             0            0.375
         2386            0.002         0             0            0.375
         2387            0.002         0             0            0.375
         2388            0.002         0             0            0.375
         2389            0.002         0             0            0.375
         2390            0.002         0             0            0.375
         2391            0.002         0             0            0.375
         2392            0.002         0             0            0.375
         2393            0.002         0             0            0.375
         2394            0.002         0             0            0.375
         2395            0.002         0             0            0.375
         2396            0.002         0             0            0.375
         2397            0.002         0             0            0.375
         2398            0.002         0             0            0.375
         2399            0.002         0             0            0.375
         2400            0.002         0             0            0.375
         2401            0.002         0             0            0.375
         2402            0.002         0             0            0.375
         2403            0.002         0             0            0.375
         2404            0.002         0             0            0.375
         2405            0.002         0             0            0.375
         2406            0.002         0             0            0.375
         2407            0.002         0             0            0.375
         2408            0.002         0             0            0.375
         2409            0.002         0             0            0.375
         2410            0.002         0             0            0.375
         2411            0.002         0             0            0.375
         2412            0.002         0             0            0.375
         2413            0.002         0             0            0.375
         2414            0.002         0             0            0.375
         2415            0.002         0             0            0.375
         2416            0.002         0             0            0.375
         2417            0.002         0             0            0.375
         2418            0.002         0             0            0.375
         2419            0.002         0             0            0.375
         2420            0.002         0             0            0.375
         2421            0.002         0             0            0.375
         2422            0.002         0             0            0.375
         2423            0.002         0             0            0.375
         2424            0.002         0             0            0.375
         2425            0.002         0             0            0.375
         2426            0.002         0             0            0.375
         2427            0.002         0             0            0.375
         2428            0.002         0             0            0.375
         2429            0.002         0             0            0.375
         2430            0.002         0             0            0.375
         2431            0.002         0             0            0.375
         2432            0.002         0             0            0.375
         2433            0.002         0             0            0.375
         2434            0.002         0             0            0.375
         2435            0.002         0             0            0.375
         2436            0.002         0             0            0.375
         2437            0.002         0             0            0.375
         2438            0.002         0             0            0.375
         2439            0.002         0             0            0.375
         2440            0.002         0             0            0.375
         2441            0.002         0             0            0.375
         2442            0.002         0             0            0.375
         2443            0.002         0             0            0.375
         2444            0.002         0             0            0.375
         2445            0.002         0             0            0.375
         2446            0.002         0             0            0.375
         2447            0.002         0             0            0.375
         2448            0.002         0             0            0.375
         2449            0.002         0             0            0.375
         2450            0.002         0             0            0.375
         2451            0.002         0             0            0.375
         2452            0.002         0             0            0.375
         2453            0.002         0             0            0.375
         2454            0.002         0             0            0.375
         2455            0.002         0             0            0.375
         2456            0.002         0             0            0.375
         2457            0.002         0             0            0.375
         2458            0.002         0             0            0.375
         2459            0.002         0             0            0.375
         2460            0.002         0             0            0.375
         2461            0.002         0             0            0.375
         2462            0.002         0             0            0.375
         2463            0.002         0             0            0.375
         2464            0.002         0             0            0.375
         2465            0.002         0             0            0.375
         2466            0.002         0             0            0.375
         2467            0.002         0             0            0.375
         2468            0.002         0             0            0.375
         2469            0.002         0             0            0.375
         2470            0.002         0             0            0.375
         2471            0.002         0             0            0.375
         2472            0.002         0             0            0.375
         2473            0.002         0             0            0.375
         2474            0.002         0             0            0.375
         2475            0.002         0             0            0.375
         2476            0.002         0             0            0.375
         2477            0.002         0             0            0.375
         2478            0.002         0             0            0.375
         2479            0.002         0             0            0.375
         2480            0.002         0             0            0.375
         2481            0.002         0             0            0.375
         2482            0.002         0             0            0.375
         2483            0.002         0             0            0.375
         2484            0.002         0             0            0.375
         2485            0.002         0             0            0.375
         2486            0.002         0             0            0.375
         2487            0.002         0             0            0.375
         2488            0.002         0             0            0.375
         2489            0.002         0             0            0.375
         2490            0.002         0             0            0.375
         2491            0.002         0             0            0.375
         2492            0.002         0             0            0.375
         2493            0.002         0             0            0.375
         2494            0.002         0             0            0.375
         2495            0.002         0             0            0.375
         2496            0.002         0             0            0.375
         2497            0.002         0             0            0.375
         2498            0.002         0             0            0.375
         2499            0.002         0             0            0.375
         2500            0.002         0             0            0.375
         2501            0.002         0             0            0.375
         2502            0.002         0             0            0.375
         2503            0.002         0             0            0.375
         2504            0.002         0             0            0.375
         2505            0.002         0             0            0.375
         2506            0.002         0             0            0.375
         2507            0.002         0             0            0.375
         2508            0.002         0             0            0.375
         2509            0.002         0             0            0.375
         2510            0.002         0             0            0.375
         2511            0.002         0             0            0.375
         2512            0.002         0             0            0.375
         2513            0.002         0             0            0.375
         2514            0.002         0             0            0.375
         2515            0.002         0             0            0.375
         2516            0.002         0             0            0.375
         2517            0.002         0             0            0.375
         2518            0.002         0             0            0.375
         2519            0.002         0             0            0.375
         2520            0.002         0             0            0.375
         2521            0.002         0             0            0.375
         2522            0.002         0             0            0.375
         2523            0.002         0             0            0.375
         2524            0.002         0             0            0.375
         2525            0.002         0             0            0.375
         2526            0.002         0             0            0.375
         2527            0.002         0             0            0.375
         2528            0.002         0             0            0.375
         2529            0.002         0             0            0.375
         2530            0.002         0             0            0.375
         2531            0.002         0             0            0.375
         2532            0.002         0             0            0.375
         2533            0.002         0             0            0.375
         2534            0.002         0             0            0.375
         2535            0.002         0             0            0.375
         2536            0.002         0             0            0.375
         2537            0.002         0             0            0.375
         2538            0.002         0             0            0.375
         2539            0.002         0             0            0.375
         2540            0.002         0             0            0.375
         2541            0.002         0             0            0.375
         2542            0.002         0             0            0.375
         2543            0.002         0             0            0.375
         2544            0.002         0             0            0.375
         2545            0.002         0             0            0.375
         2546            0.002         0             0            0.375
         2547            0.002         0             0            0.375
         2548            0.002         0             0            0.375
         2549            0.002         0             0            0.375
         2550            0.002         0             0            0.375
         2551            0.002         0             0            0.375
         2552            0.002         0             0            0.375
         2553            0.002         0             0            0.375
         2554            0.002         0             0            0.375
         2555            0.002         0             0            0.375
         2556            0.002         0             0            0.375
         2557            0.002         0             0            0.375
         2558            0.002         0             0            0.375
         2559            0.002         0             0            0.375
         2560            0.002         0             0            0.375
         2561            0.002         0             0            0.375
         2562            0.002         0             0            0.375
         2563            0.002         0             0            0.375
         2564            0.002         0             0            0.375
         2565            0.002         0             0            0.375
         2566            0.002         0             0            0.375
         2567            0.002         0             0            0.375
         2568            0.002         0             0            0.375
         2569            0.002         0             0            0.375
         2570            0.002         0             0            0.375
         2571            0.002         0             0            0.375
         2572            0.002         0             0            0.375
         2573            0.002         0             0            0.375
         2574            0.002         0             0            0.375
         2575            0.002         0             0            0.375
         2576            0.002         0             0            0.375
         2577            0.002         0             0            0.375
         2578            0.002         0             0            0.375
         2579            0.002         0             0            0.375
         2580            0.002         0             0            0.375
         2581            0.002         0             0            0.375
         2582            0.002         0             0            0.375
         2583            0.002         0             0            0.375
         2584            0.002         0             0            0.375
         2585            0.002         0             0            0.375
         2586            0.002         0             0            0.375
         2587            0.002         0             0            0.375
         2588            0.002         0             0            0.375
         2589            0.002         0             0            0.375
         2590            0.002         0             0            0.375
         2591            0.002         0             0            0.375
         2592            0.002         0             0            0.375
         2593            0.002         0             0            0.375
         2594            0.002         0             0            0.375
         2595            0.002         0             0            0.375
         2596            0.002         0             0            0.375
         2597            0.002         0             0            0.375
         2598            0.002         0             0            0.375
         2599            0.002         0             0            0.375
         2600            0.002         0             0            0.375
         2601            0.002         0             0            0.375
         2602            0.002         0             0            0.375
         2603            0.002         0             0            0.375
         2604            0.002         0             0            0.375
         2605            0.002         0             0            0.375
         2606            0.002         0             0            0.375
         2607            0.002         0             0            0.375
         2608            0.002         0             0            0.375
         2609            0.002         0             0            0.375
         2610            0.002         0             0            0.375
         2611            0.002         0             0            0.375
         2612            0.002         0             0            0.375
         2613            0.002         0             0            0.375
         2614            0.002         0             0            0.375
         2615            0.002         0             0            0.375
         2616            0.002         0             0            0.375
         2617            0.002         0             0            0.375
         2618            0.002         0             0            0.375
         2619            0.002         0             0            0.375
         2620            0.002         0             0            0.375
         2621            0.002         0             0            0.375
         2622            0.002         0             0            0.375
         2623            0.002         0             0            0.375
         2624            0.002         0             0            0.375
         2625            0.002         0             0            0.375
         2626            0.002         0             0            0.375
         2627            0.002         0             0            0.375
         2628            0.002         0             0            0.375
         2629            0.002         0             0            0.375
         2630            0.002         0             0            0.375
         2631            0.002         0             0            0.375
         2632            0.002         0             0            0.375
         2633            0.002         0             0            0.375
         2634            0.002         0             0            0.375
         2635            0.002         0             0            0.375
         2636            0.002         0             0            0.375
         2637            0.002         0             0            0.375
         2638            0.002         0             0            0.375
         2639            0.002         0             0            0.375
         2640            0.002         0             0            0.375
         2641            0.002         0             0            0.375
         2642            0.002         0             0            0.375
         2643            0.002         0             0            0.375
         2644            0.002         0             0            0.375
         2645            0.002         0             0            0.375
         2646            0.002         0             0            0.375
         2647            0.002         0             0            0.375
         2648            0.002         0             0            0.375
         2649            0.002         0             0            0.375
         2650            0.002         0             0            0.375
         2651            0.002         0             0            0.375
         2652            0.002         0             0            0.375
         2653            0.002         0             0            0.375
         2654            0.002         0             0            0.375
         2655            0.002         0             0            0.375
         2656            0.002         0             0            0.375
         2657            0.002         0             0            0.375
         2658            0.002         0             0            0.375
         2659            0.002         0             0            0.375
         2660            0.002         0             0            0.375
         2661            0.002         0             0            0.375
         2662            0.002         0             0            0.375
         2663            0.002         0             0            0.375
         2664            0.002         0             0            0.375
         2665            0.002         0             0            0.375
         2666            0.002         0             0            0.375
         2667            0.002         0             0            0.375
         2668            0.002         0             0            0.375
         2669            0.002         0             0            0.375
         2670            0.002         0             0            0.375
         2671            0.002         0             0            0.375
         2672            0.002         0             0            0.375
         2673            0.002         0             0            0.375
         2674            0.002         0             0            0.375
         2675            0.002         0             0            0.375
         2676            0.002         0             0            0.375
         2677            0.002         0             0            0.375
         2678            0.002         0             0            0.375
         2679            0.002         0             0            0.375
         2680            0.002         0             0            0.375
         2681            0.002         0             0            0.375
         2682            0.002         0             0            0.375
         2683            0.002         0             0            0.375
         2684            0.002         0             0            0.375
         2685            0.002         0             0            0.375
         2686            0.002         0             0            0.375
         2687            0.002         0             0            0.375
         2688            0.002         0             0            0.375
         2689            0.002         0             0            0.375
         2690            0.002         0             0            0.375
         2691            0.002         0             0            0.375
         2692            0.002         0             0            0.375
         2693            0.002         0             0            0.375
         2694            0.002         0             0            0.375
         2695            0.002         0             0            0.375
         2696            0.002         0             0            0.375
         2697            0.002         0             0            0.375
         2698            0.002         0             0            0.375
         2699            0.002         0             0            0.375
         2700            0.002         0             0            0.375
         2701            0.002         0             0            0.375
         2702            0.002         0             0            0.375
         2703            0.002         0             0            0.375
         2704            0.002         0             0            0.375
         2705            0.002         0             0            0.375
         2706            0.002         0             0            0.375
         2707            0.002         0             0            0.375
         2708            0.002         0             0            0.375
         2709            0.002         0             0            0.375
         2710            0.002         0             0            0.375
         2711            0.002         0             0            0.375
         2712            0.002         0             0            0.375
         2713            0.002         0             0            0.375
         2714            0.002         0             0            0.375
         2715            0.002         0             0            0.375
         2716            0.002         0             0            0.375
         2717            0.002         0             0            0.375
         2718            0.002         0             0            0.375
         2719            0.002         0             0            0.375
         2720            0.002         0             0            0.375
         2721            0.002         0             0            0.375
         2722            0.002         0             0            0.375
         2723            0.002         0             0            0.375
         2724            0.002         0             0            0.375
         2725            0.002         0             0            0.375
         2726            0.002         0             0            0.375
         2727            0.002         0             0            0.375
         2728            0.002         0             0            0.375
         2729            0.002         0             0            0.375
         2730            0.002         0             0            0.375
         2731            0.002         0             0            0.375
         2732            0.002         0             0            0.375
         2733            0.002         0             0            0.375
         2734            0.002         0             0            0.375
         2735            0.002         0             0            0.375
         2736            0.002         0             0            0.375
         2737            0.002         0             0            0.375
         2738            0.002         0             0            0.375
         2739            0.002         0             0            0.375
         2740            0.002         0             0            0.375
         2741            0.002         0             0            0.375
         2742            0.002         0             0            0.375
         2743            0.002         0             0            0.375
         2744            0.002         0             0            0.375
         2745            0.002         0             0            0.375
         2746            0.002         0             0            0.375
         2747            0.002         0             0            0.375
         2748            0.002         0             0            0.375
         2749            0.002         0             0            0.375
         2750            0.002         0             0            0.375
         2751            0.002         0             0            0.375
         2752            0.002         0             0            0.375
         2753            0.002         0             0            0.375
         2754            0.002         0             0            0.375
         2755            0.002         0             0            0.375
         2756            0.002         0             0            0.375
         2757            0.002         0             0            0.375
         2758            0.002         0             0            0.375
         2759            0.002         0             0            0.375
         2760            0.002         0             0            0.375
         2761            0.002         0             0            0.375
         2762            0.002         0             0            0.375
         2763            0.002         0             0            0.375
         2764            0.002         0             0            0.375
         2765            0.002         0             0            0.375
         2766            0.002         0             0            0.375
         2767            0.002         0             0            0.375
         2768            0.002         0             0            0.375
         2769            0.002         0             0            0.375
         2770            0.002         0             0            0.375
         2771            0.002         0             0            0.375
         2772            0.002         0             0            0.375
         2773            0.002         0             0            0.375
         2774            0.002         0             0            0.375
         2775            0.002         0             0            0.375
         2776            0.002         0             0            0.375
         2777            0.002         0             0            0.375
         2778            0.002         0             0            0.375
         2779            0.002         0             0            0.375
         2780            0.002         0             0            0.375
         2781            0.002         0             0            0.375
         2782            0.002         0             0            0.375
         2783            0.002         0             0            0.375
         2784            0.002         0             0            0.375
         2785            0.002         0             0            0.375
         2786            0.002         0             0            0.375
         2787            0.002         0             0            0.375
         2788            0.002         0             0            0.375
         2789            0.002         0             0            0.375
         2790            0.002         0             0            0.375
         2791            0.002         0             0            0.375
         2792            0.002         0             0            0.375
         2793            0.002         0             0            0.375
         2794            0.002         0             0            0.375
         2795            0.002         0             0            0.375
         2796            0.002         0             0            0.375
         2797            0.002         0             0            0.375
         2798            0.002         0             0            0.375
         2799            0.002         0             0            0.375
         2800            0.002         0             0            0.375
         2801            0.002         0             0            0.375
         2802            0.002         0             0            0.375
         2803            0.002         0             0            0.375
         2804            0.002         0             0            0.375
         2805            0.002         0             0            0.375
         2806            0.002         0             0            0.375
         2807            0.002         0             0            0.375
         2808            0.002         0             0            0.375
         2809            0.002         0             0            0.375
         2810            0.002         0             0            0.375
         2811            0.002         0             0            0.375
         2812            0.002         0             0            0.375
         2813            0.002         0             0            0.375
         2814            0.002         0             0            0.375




--------------------------------------------------------------------------------




                    CURRENT_GROSS_COUPON        CITY1                                          STATE        ZIP_CODE
            1                7.5                Victorville                                       CA           92394
            2                6.5                RANCHO CUCAMONGA                                  CA           91701
            3               8.125               Cliffside Park                                    NJ            7010
            4               8.25                Fredericksburg                                    VA           22408
            5                7.5                Spring Lake                                       NC           28390
            6                 8                 Logan                                             UT           84321
            7               7.75                BEND                                              OR           97702
            8               7.75                Kissimmee                                         FL           34744
            9               7.75                BEND                                              OR           97702
           10                 7                 Rotonda West                                      FL           33947
           11               7.75                ESCONDIDO                                         CA           92026
           12               7.125               Mcminnville                                       OR           97128
           13               7.375               SANDY                                             UT           84093
           14               8.25                Mesa                                              AZ           85202
           15               7.875               Temecula                                          CA           92592
           16               7.75                Denver                                            CO           80205
           17                7.5                Oregon City                                       OR           97045
           18               8.125               DOWNEY                                            CA           90242
           19               6.25                PORTLAND                                          OR           97219
           20                 1                 Enumclaw                                          WA           98022
           21               7.375               Waldolf                                           MD           20603
           22               7.75                Antioch                                           CA           94509
           23               8.25                San Leandro                                       CA           94577
           24                7.5                CHULA VISTA                                       CA           91915
           25               7.75                Orlando                                           FL           32817
           26               7.875               Bend                                              OR           97701
           27               7.75                CORONA                                            CA           92879
           28               7.125               Las Vegas                                         NV           89156
           29               7.75                Litchfield Park                                   AZ           85340
           30               7.125               MIDWAY                                            UT           84049
           31                 7                 Whittier                                          CA           90604
           32               7.125               Tracy                                             CA           95376
           33                 7                 LOS ANGELES                                       CA           90059
           34               7.25                San Marcos                                        CA           92078
           35               7.625               SYLMAR                                            CA           91342
           36               8.25                San Jose                                          CA           95132
           37               7.75                Los Angeles                                       CA           91304
           38               7.125               Lake Arrowhead                                    CA           92352
           39               7.75                Lancaster                                         CA           93535
           40               6.75                Rocklin                                           CA           95677
           41               7.875               CHULA VISTA                                       CA           91915
           42                 8                 Phoenix                                           AZ           85053
           43               7.625               GROVER BEACH                                      CA           93433
           44                8.5                Palm Springs                                      CA           92262
           45               7.125               Livermore                                         CA           94550
           46               7.75                LARKFIELD                                         CA           95403
           47               8.25                Vallejo                                           CA           94591
           48               8.25                SAN DIEGO                                         CA           92117
           49               7.25                Kent                                              WA           98031
           50               7.25                Middletown                                        RI            2842
           51               8.125               Troutdale                                         OR           97060
           52                 8                 Stuart                                            FL           34997
           53               7.25                HESPERIA                                          CA           92345
           54               7.375               SAN DIEGO                                         CA           92111
           55                7.5                RIVERSIDE                                         CA           92504
           56               7.25                Margate                                           FL           33068
           57               8.125               WEST COVINA                                       CA           91790
           58               6.875               LOS ANGELES                                       CA           90039
           59               6.625               ISSAQUAH                                          WA           98029
           60               7.125               QUEEN CREEK                                       AZ           85242
           61               8.25                Concord                                           CA           94521
           62               7.875               Vacaville                                         CA           95688
           63               7.125               Compton                                           CA           90220
           64               6.875               Paso Robles                                       CA           93446
           65               7.25                Homestead                                         FL           33033
           66               7.625               Simi Valley                                       CA           93065
           67               7.875               San Diego                                         CA           92109
           68               7.875               Foster City                                       CA           94404
           69               8.375               Apple Valley                                      CA           92308
           70               7.375               Scotts Valley                                     CA           95066
           71               7.75                Orangevale                                        CA           95662
           72               7.625               Daly City                                         CA           94014
           73               7.875               Oceanside                                         CA           92056
           74                 8                 Oceanside                                         CA           92057
           75               7.75                Antioch                                           CA           94531
           76                 8                 Santa Rosa                                        CA           95404
           77                7.5                Hayward                                           CA           94544
           78               7.625               Fairfield                                         CA           94534
           79               7.875               South San Francisco                               CA           94080
           80               7.875               San Francisco                                     CA           94112
           81               8.125               Kent                                              WA           98030
           82                7.5                Los Angeles                                       CA           90022
           83                7.5                Elk Grove                                         CA           95757
           84                 8                 San Diego                                         CA           92127
           85                 8                 Carson                                            CA           90745
           86               7.125               Santa Maria                                       CA           93458
           87               7.25                Concord                                           CA           94518
           88               7.625               LOS ANGELES                                       CA           90047
           89               8.25                CAPE CORAL                                        FL           33993
           90               7.875               Vancouver                                         WA           98685
           91               7.625               HAYWARD                                           CA           94544
           92               8.25                FREDERICK                                         MD           21703
           93               6.875               LINCOLN                                           CA           95648
           94               7.875               SAN DIEGO                                         CA           92130
           95               8.25                (WEST HILLS  AREA) LOS AN                         CA           91304
           96               8.25                VISTA                                             CA           92083
           97               7.75                DUBLIN                                            CA           94568
           98               7.875               Fullerton                                         CA           92831
           99               7.125               Los Angeles                                       CA           90019
          100               7.125               Chaska                                            MN           55318
          101               8.375               Sacramento                                        CA           95842
          102               7.625               PALM SPRINGS                                      CA           92262
          103               8.125               WASHINGTON                                        DC           20011
          104               8.375               Las Vegas                                         NV           89113
          105               8.375               Oakland                                           CA           94605
          106               7.375               INGLEWOOD                                         CA           90301
          107               7.125               Warrenton                                         VA           20187
          108               6.875               Los Banos                                         CA           93635
          109               7.625               Groton                                            CT            6340
          110               8.375               DESTIN                                            FL           32541
          111               7.875               NOVATO                                            CA           94947
          112               7.875               PLANTATION                                        FL           33313
          113                 8                 Alta                                              CA           95701
          114               8.375               Homestead                                         FL           33033
          115               8.25                Tracy                                             CA           95377
          116               7.75                Herndon                                           VA           20170
          117                 7                 Coral Gables                                      FL           33134
          118               7.875               La Canada                                         CA           91011
          119               8.375               San Jose                                          CA           95148
          120               8.375               Tracy                                             CA           95377
          121               7.625               SACRAMENTO                                        CA           95831
          122               6.75                LANCASTER                                         CA           93535
          123                 8                 Victorville                                       CA           92394
          124               8.25                LEHIGH ACRES                                      FL           33972
          125               7.125               TORRANCE                                          CA           90502
          126               8.125               COLMA                                             CA           94014
          127               8.25                SPRINGFIELD                                       VA           22150
          128               7.125               LAS VEGAS                                         NV           89143
          129               7.125               VALENCIA                                          CA           91354
          130               7.875               SAN BRUNO                                         CA           94066
          131               7.375               BRIGHTON                                          UT           84121
          132               6.75                Madera                                            CA           93637
          133               7.25                San Jose                                          CA           95136
          134               7.125               BUENA PARK                                        CA           90620
          135               8.25                West Palm Beach                                   FL           33406
          136               7.875               SAN LORENZO                                       CA           94580
          137               7.375               WESTBORO                                          MA            1581
          138               8.25                LA QUINTA                                         CA           92253
          139               7.875               Hayward                                           CA           94544
          140               7.75                Seattle                                           WA           98116
          141                 8                 LOS ANGELES                                       CA           90027
          142                 8                 POCONO SUMMIT                                     PA           18346
          143               7.75                CYPRESS                                           CA           90630
          144                7.5                Chantilly                                         VA           20151
          145               7.375               COMPTON                                           CA           90220
          146               8.375               MENIFEE                                           CA           92584
          147               7.625               Mountain House                                    CA           95391
          148               8.25                VIENNA                                            VA           22180
          149               7.875               Laguna Niguel                                     CA           92677
          150                 8                 Aventura                                          FL           33180
          151               8.125               DIXON                                             CA           95620
          152               7.125               Anaheim                                           CA           92801
          153               7.875               MOUNTAIN HOUSE                                    CA           95391
          154               8.25                LOS ANGELES                                       CA           90066
          155               8.25                San Diego                                         CA           92127
          156               8.25                Miami                                             FL           33126
          157                7.5                Everett                                           WA           98203
          158               7.25                HENDERSON                                         NV           89012
          159               7.25                LAS VEGAS                                         NV           89139
          160               6.875               North Bend                                        OR           97459
          161               6.75                BIG BASIN                                         CA           95006
          162               7.25                PHOENIX                                           AZ           85033
          163                6.5                Las Vegas                                         NV           89109
          164               7.875               San Bernardino                                    CA           92407
          165               7.875               FAIRFIELD                                         CA           94533
          166                 8                 Mentone                                           CA           92359
          167               7.625               Leesburg                                          VA           20176
          168               7.875               COURTLAND                                         CA           95615
          169               8.25                Rosamond                                          CA           93560
          170               8.25                MURRIETA                                          CA           92563
          171               6.875               STOCKTON                                          CA           95206
          172               7.625               Phoenix                                           AZ           85041
          173               6.875               MODESTO                                           CA           95354
          174               7.625               Santa Ana                                         CA           92701
          175               7.875               TUCSON                                            AZ           85706
          176                7.5                KENOSHA                                           WI           53142
          177               8.25                CAPE CORAL                                        FL           33993
          178               7.875               LAS VEGAS                                         NV           89121
          179               7.75                BATTLE GROUND                                     WA           98604
          180               8.25                San Jose                                          CA           95132
          181               7.625               CANYON COUNTRY                                    CA           91351
          182               8.25                Orlando                                           FL           32836
          183                 8                 RIVERSIDE                                         CA           92501
          184               8.375               SACRAMENTO                                        CA           95822
          185               7.375               FRESNO                                            CA           93720
          186               7.875               Homestead                                         FL           33032
          187               8.125               MANASSAS                                          VA           20111
          188               7.375               CITRUS HEIGHTS                                    CA           95610
          189               6.875               Thousand Oaks                                     CA           91362
          190               7.125               COSTA MESA                                        CA           92627
          191               7.25                Norwalk                                           CA           90650
          192               7.875               MORENO VALLEY                                     CA           92557
          193               7.75                Valley Springs                                    CA           95252
          194               7.625               Hayward                                           CA           94541
          195               7.875               Tracy                                             CA           95376
          196                 8                 Hayward                                           CA           94545
          197               7.25                Arlington                                         WA           98223
          198               7.625               La Puente                                         CA           91744
          199               7.875               Palmetto                                          FL           34221
          200                7.5                Lancaster                                         CA           93536
          201                7.5                TUCSON                                            AZ           85706
          202                7.5                GREENWD                                           IN           46143
          203               7.25                LA PUENTE                                         CA           91744
          204               8.375               Poynette                                          WI           53955
          205               7.125               Northridge                                        CA           91324
          206               8.25                SAN JOSE                                          CA           95148
          207               8.25                SAN DIEGO                                         CA           92139
          208               7.875               Newark                                            CA           94560
          209               7.875               West Sacramento                                   CA           95691
          210               7.625               Vadnais Heights                                   MN           55127
          211               7.375               Thousand Oaks                                     CA           91360
          212               7.125               Chicago                                           IL           60707
          213                7.5                Atlanta                                           GA           30349
          214               7.625               SACRAMENTO                                        CA           95842
          215               6.875               Vallejo                                           CA           94589
          216               7.625               victorville                                       CA           92392
          217               7.875               STOCKTON                                          CA           95212
          218                 7                 Garden Grove                                      CA           92845
          219               6.75                LAKE ELSINORE                                     CA           92532
          220               8.375               Chino Hills                                       CA           91709
          221               7.75                CHULA VISTA                                       CA           91915
          222               7.875               CHINO                                             CA           91710
          223               8.25                LYNWOOD                                           CA           90262
          224               8.125               MILPITAS                                          CA           95035
          225               8.375               San Juan Capistrano                               CA           92675
          226               7.75                Coachella                                         CA           92236
          227               8.25                OCEAN BEACH                                       CA           92107
          228                7.5                San Marcos                                        CA           92069
          229               7.125               Milpitas                                          CA           95035
          230               7.625               Apopka                                            FL           32712
          231               7.875               Brentwood                                         CA           94513
          232               6.875               Atascadero                                        CA           93422
          233               7.75                WOODBRIDGE                                        VA           22193
          234               8.25                GRESHAM                                           OR           97030
          235                7.5                LAS VEGAS                                         NV           89122
          236               7.25                CLE ELUM                                          WA           98922
          237               8.125               STOCKTON                                          CA           95210
          238                 7                 PITTSBURG                                         CA           94565
          239               7.25                LATHROP                                           CA           95330
          240               7.875               Dos Palos                                         CA           93620
          241               6.625               LAS VEGAS                                         NV           89103
          242               8.375               Antioch                                           CA           94509
          243               7.75                SANTA ANA                                         CA           92707
          244                7.5                CAPE CORAL                                        FL           33914
          245               8.125               LOS ANGELES                                       CA           90043
          246               7.375               SPRING VALLEY                                     CA           91977
          247               7.75                FULLERTON                                         CA           92833
          248               7.375               SANTA ROSA                                        CA           95407
          249               7.875               ELK GROVE                                         CA           95757
          250               8.25                CAPE CORAL                                        FL           33993
          251               7.625               DUPONT                                            WA           98327
          252               8.375               Homestead                                         FL           33033
          253                7.5                APPLE VALLEY                                      CA           92307
          254               7.625               San Pablo                                         CA           94806
          255               8.375               San Francisco                                     CA           94112
          256               7.125               Gilbert                                           AZ           85233
          257               8.375               MORENO VALLEY                                     CA           92551
          258               6.75                Shandon                                           CA           93461
          259                 7                 Tacoma                                            WA           98422
          260               7.25                Moses Lake                                        WA           98837
          261               7.625               Atlanta                                           GA           30314
          262               8.375               Upper Marlboro                                    MD           20772
          263               8.125               BURLINGTON                                        WA           98233
          264               7.625               LONG BEACH                                        CA           90805
          265               7.875               Birmingham                                        AL           35223
          266               7.75                Las Vegas                                         NV           89142
          267               7.75                CARSON                                            CA           90746
          268               7.875               Atlanta                                           GA           30316
          269               7.375               Highland                                          CA           92346
          270                 8                 LOS ANGELES                                       CA           91303
          271               6.875               North Las Vegas                                   NV           89032
          272               7.25                Smyrna                                            GA           30080
          273               7.625               Elk Grove                                         CA           95757
          274               6.875               La Puente                                         CA           91744
          275                 8                 Las Vegas                                         NV           89148
          276               7.75                SAN JOSE                                          CA           95127
          277               8.25                LAS VEGAS                                         NV           89122
          278               6.875               OAKLAND                                           CA           94605
          279                 7                 OAKLEY                                            CA           94561
          280               8.25                LEHIGH ACRES                                      FL           33971
          281                 7                 DOCKWEILER                                        CA           90007
          282                7.5                INGLEWOOD                                         CA           90305
          283               8.25                Phoenix                                           AZ           85085
          284               6.875               LOS ANGELES                                       CA           90043
          285               7.75                FALLS CHURCH                                      VA           22042
          286                7.5                GILBERT                                           AZ           85297
          287               8.375               MOUNTAIN HOUSE                                    CA           95391
          288               7.75                REDDING                                           CA           96001
          289               8.25                LAGUNA HILLS                                      CA           92653
          290               7.75                Escondido                                         CA           92027
          291               7.625               Saint Petersburg                                  FL           33706
          292               7.875               Lake Oswego                                       OR           97035
          293                 8                 Glendale                                          AZ           85303
          294               8.125               Stockton                                          CA           95215
          295                7.5                Kailua                                            HI           96734
          296               8.875               Queen Creek                                       AZ           85243
          297               7.75                Salinas                                           CA           93906
          298               6.375               Murrieta                                          CA           92562
          299               7.25                Auburn                                            WA           98001
          300                7.5                Pontiac                                           MI           48342
          301               7.375               VICTORVILLE                                       CA           92392
          302               8.375               Norwalk                                           CT            6854
          303               7.25                Modesto                                           CA           95350
          304                 8                 Fullerton                                         CA           92835
          305               7.875               BITTER LAKE                                       WA           98133
          306               7.25                LIVERMORE                                         CA           94551
          307                 7                 HACIENDA HEIGHTS                                  CA           91745
          308               7.625               DALY CITY                                         CA           94015
          309                7.5                LAS VEGAS                                         NV           89128
          310               7.375               TRACY                                             CA           95377
          311               7.625               ROHNERT PARK                                      CA           94928
          312               7.875               POCATELLO                                         ID           83201
          313               8.125               HAYWARD                                           CA           94545
          314               8.125               PHOENIX                                           AZ           85085
          315               7.75                SAN DIEGO                                         CA           92113
          316                7.5                SALINAS                                           CA           93906
          317                 7                 Portland                                          OR           97209
          318               8.125               Las Vegas                                         NV           89142
          319               8.125               HAWTHORNE                                         CA           90250
          320                 7                 UNION CITY                                        CA           94587
          321               7.375               BAKERSFIELD                                       CA           93308
          322               7.25                Ontario                                           CA           91764
          323                7.5                HESPERIA                                          CA           92345
          324                 7                 ALAMEDA                                           CA           94502
          325               8.125               LEHIGH ACRES                                      FL           33971
          326               7.75                Cumming                                           GA           30040
          327               7.375               SAN DIEGO                                         CA           92139
          328                7.5                YORBA LINDA                                       CA           92886
          329                 8                 GREEN VALLEY                                      AZ           85614
          330               7.375               FULLERTON                                         CA           92832
          331                 7                 LAS VEGAS                                         NV           89108
          332               7.75                MILILANI                                          HI           96789
          333               7.375               SEATTLE                                           WA           98118
          334               8.375               Orlando                                           FL           32820
          335               7.625               ELVERTA                                           CA           95626
          336                 7                 Snellville                                        GA           30039
          337                7.5                WESTMINSTER                                       CA           92683
          338               7.625               LOMPOC                                            CA           93436
          339               7.625               STOCKTON                                          CA           95209
          340               7.125               LAKESIDE                                          CA           92040
          341                 8                 ALEXANDRIA                                        VA           22303
          342               7.75                BALDWIN PARK                                      CA           91706
          343               7.875               PHOENIX                                           AZ           85051
          344               7.625               LATHROP                                           CA           95330
          345               7.875               MINSTER                                           OH           45865
          346               7.625               Las Vegas                                         NV           89142
          347               8.125               Holly Hill                                        FL           32117
          348               8.375               Rio Vista                                         CA           94571
          349               6.625               LOS ANGELES                                       CA           90062
          350               8.25                Huntington Park                                   CA           90255
          351               8.125               ONTARIO                                           CA           91764
          352               7.375               Cave Creek                                        AZ           85331
          353               6.875               LORTON                                            VA           22079
          354               8.25                Kissimmee                                         FL           34744
          355                 7                 CAMERON PARK                                      CA           95682
          356                7.5                VACAVILLE                                         CA           95687
          357               6.625               SOUTHPORT                                         CA           95691
          358               7.25                SCOTTSDALE                                        AZ           85251
          359               8.25                DISCOVERY BAY                                     CA           94514
          360                 8                 LAS VEGAS                                         NV           89135
          361               6.875               Gilbert                                           AZ           85297
          362                 8                 BURKE                                             VA           22015
          363                7.5                HIGLEY                                            AZ           85236
          364               8.125               CAPE CORAL                                        FL           33909
          365               7.25                PHOENIX                                           AZ           85031
          366               7.25                Santa Rosa                                        CA           95403
          367               8.625               Manteca                                           CA           95337
          368               7.125               Des Moines                                        WA           98198
          369                6.5                SCOTTSDALE                                        AZ           85260
          370               7.375               San Luis Obispo                                   CA           93405
          371                7.5                Santa Cruz                                        CA           95062
          372               7.25                TAMPA                                             FL           33647
          373                6.5                Gilbert                                           AZ           85296
          374               7.75                RANCHO CUCAMONGA                                  CA           91730
          375               7.25                AUBURN                                            CA           95603
          376               7.75                SACRAMENTO                                        CA           95842
          377               7.625               STERLING                                          VA           20165
          378               6.875               OLYMPIA                                           WA           98513
          379                6.5                SACRAMENTO                                        CA           95828
          380               8.125               LAS VEGAS                                         NV           89130
          381                7.5                Oregon City                                       OR           97045
          382                 7                 NORWALK                                           CT            6854
          383                 8                 SPRINGFIELD                                       VA           22150
          384               7.625               Fredericksbrg                                     VA           22407
          385               8.25                FONTANA                                           CA           92336
          386               7.25                UPLAND                                            CA           91786
          387               8.375               South Lake Tahoe                                  CA           96150
          388               8.375               East Islip                                        NY           11730
          389               6.75                Weston                                            FL           33327
          390               6.75                DAMASCUS                                          OR           97080
          391               7.625               Santa Fe                                          NM           87507
          392               8.25                MORRO BAY                                         CA           93442
          393               6.625               ALEXANDRIA                                        VA           22301
          394               8.125               Santa Clarita                                     CA           91387
          395               7.75                SAN FERNANDO                                      CA           91340
          396               7.75                Redwood City                                      CA           94063
          397               7.125               HIGHLAND                                          CA           92346
          398               8.25                BLOOMINGTON                                       CA           92316
          399               7.625               Puyallup                                          WA           98373
          400               8.25                DOWNEY                                            CA           90240
          401               6.75                NEWARK                                            CA           94560
          402               8.25                Yorba Linda                                       CA           92887
          403               7.125               Orange                                            CA           92867
          404               8.25                APPLE VALLEY                                      CA           92308
          405               7.25                KAPAA                                             HI           96746
          406                 8                 MIRA LOMA                                         CA           91752
          407               8.125               PANORAMA CITY                                     CA           91402
          408               7.375               San Jose                                          CA           95111
          409               6.875               Saratoga                                          CA           95070
          410                 6                 Vacaville                                         CA           95687
          411               7.875               LIVERMORE                                         CA           94551
          412                 8                 DALY CITY                                         CA           94015
          413                7.5                Santa Rosa                                        CA           95403
          414               8.125               LEHIGH                                            FL           33972
          415                7.5                ONTARIO                                           CA           91761
          416                7.5                BLACK FOREST                                      CO           80908
          417               7.625               OLD LYME                                          CT            6371
          418                 8                 IRVINE                                            CA           92604
          419                7.5                MIRA LOMA                                         CA           91752
          420               7.375               HOLLYWOOD                                         FL           33021
          421               8.125               CARLSBAD                                          CA           92009
          422               7.125               RIPON                                             CA           95366
          423               7.875               REDWOOD CITY                                      CA           94063
          424               8.125               Wesley Chapel                                     FL           33543
          425                7.5                FONTANA                                           CA           92335
          426               7.75                Stockton                                          CA           95206
          427               7.125               Raleigh                                           NC           27603
          428               8.25                COMPTON                                           CA           90220
          429               7.75                Las Vegas                                         NV           89121
          430                7.5                Pompano Beach                                     FL           33064
          431               7.375               Fontana                                           CA           92336
          432               7.875               Riverside                                         CA           92503
          433               7.375               Cle Elum                                          WA           98922
          434               7.75                Renton                                            WA           98055
          435               7.75                Avondale                                          AZ           85323
          436                 8                 Fullerton                                         CA           92831
          437                7.5                CENTREVILLE                                       VA           20121
          438               7.75                PITTSBURG                                         CA           94565
          439               8.25                DIAMOND BAR                                       CA           91765
          440                 7                 SACRAMENTO                                        CA           95828
          441               7.625               LAS VEGAS                                         NV           89121
          442               8.25                North Fort Myers                                  FL           33917
          443               8.125               LEHIGH ACRES                                      FL           33972
          444                7.5                NORWALK                                           CA           90650
          445                 8                 Duarte                                            CA           91010
          446               7.25                Elk Grove                                         CA           95757
          447                7.5                Loomis                                            CA           95650
          448                7.5                Monrovia                                          CA           91016
          449                 7                 Pomona                                            CA           91768
          450               7.625               VICTORVILLE                                       CA           92392
          451                7.5                PEMBROKE PINES                                    FL           33332
          452               6.875               SCOTTSDALE                                        AZ           85262
          453                7.5                HENDERSON                                         NV           89052
          454               8.25                CASTRO VALLEY                                     CA           94546
          455               7.375               HENDERSON                                         NV           89044
          456               7.375               Hubbardston                                       MA            1452
          457                7.5                Eugene                                            OR           97408
          458               7.75                HOLLISTER                                         CA           95023
          459               7.75                SACRAMENTO                                        CA           95823
          460               7.875               Modesto                                           CA           95354
          461               6.625               Concord                                           CA           94519
          462               7.875               Miami                                             FL           33156
          463               5.875               RANCHO CUCAMONGA                                  CA           91737
          464               7.75                SAN JOSE                                          CA           95124
          465               7.75                BLOOMFIELD                                        CA           94952
          466               8.25                S SAN FRAN                                        CA           94080
          467               8.25                Riverside                                         CA           92503
          468               7.625               OSWEGO                                            IL           60543
          469               7.75                South Gate                                        CA           90280
          470                7.5                PHOENIX                                           AZ           85035
          471                 7                 CHANDLER                                          AZ           85225
          472                 7                 BUCKEYE                                           AZ           85326
          473               7.875               San Jose                                          CA           95116
          474               8.125               MANTECA                                           CA           95336
          475               7.875               BELLEVUE                                          WA           98006
          476               7.75                LOS ANGELES                                       CA           90029
          477               6.375               Citrus Heights                                    CA           95621
          478               6.875               Los Angeles                                       CA           90044
          479               7.125               WESTMINSTER                                       CA           92683
          480               7.375               PORTLAND                                          OR           97202
          481                7.5                Salinas                                           CA           93907
          482               8.375               San Marcos                                        CA           92069
          483               6.75                Henderson                                         NV           89052
          484               7.25                Hesperia                                          CA           92344
          485                7.5                MARICOPA                                          AZ           85239
          486                7.5                DUARTE                                            CA           91010
          487                 7                 SAN JOSE                                          CA           95124
          488               7.25                Orlando                                           FL           32824
          489               7.875               Scottsdale                                        AZ           85255
          490               7.375               CUCAMONGA                                         CA           91730
          491               7.75                LOS ANGELES                                       CA           90062
          492               8.25                Apple Valley                                      CA           92307
          493                 7                 Gaithersburg                                      MD           20886
          494                 8                 Las Vegas                                         NV           89113
          495               7.875               ORLANDO                                           FL           33282
          496               8.25                SANTA ANA                                         CA           92707
          497               7.875               Elk Grove                                         CA           95757
          498                7.5                SAN MARINO                                        CA           91107
          499                 7                 WOODLAND HILLS                                    CA           91367
          500               7.75                Phoenix                                           AZ           85029
          501               7.125               Mission Viejo                                     CA           92692
          502                7.5                LA PALMA                                          CA           90623
          503               8.375               Orlando                                           FL           32837
          504                 7                 LOS ANGELES                                       CA           91306
          505                7.5                West Palm Beach                                   FL           33413
          506               7.875               Havre De Grace                                    MD           21078
          507               8.375               KANARRAVILLE                                      UT           84742
          508               6.75                Paso Robles                                       CA           93446
          509               7.375               CHATSWORTH                                        CA           91311
          510                6.5                RANCHO CUCAMONGA                                  CA           91730
          511                 7                 HUNTINGTON PARK                                   CA           90255
          512                 8                 Layton                                            UT           84041
          513                 8                 NORTH HOLLYWOOD AREA                              CA           91605
          514               7.25                GLENDALE                                          AZ           85304
          515               7.625               LOS ANGELES                                       CA           90020
          516               7.625               Lake Stevens                                      WA           98258
          517               7.875               Port Charlotte                                    FL           33948
          518                 8                 SARASOTA                                          FL           34235
          519               6.75                Saint George                                      UT           84790
          520                7.5                New Port Richey                                   FL           34654
          521               6.375               BYRON                                             CA           94514
          522                7.5                Margate                                           FL           33063
          523               7.75                Temple Hills                                      MD           20748
          524               7.25                SHREWSBURY                                        PA           17361
          525               7.125               Ocala                                             FL           34472
          526               7.625               San Diego                                         CA           92111
          527               8.25                Orlando                                           FL           32828
          528               6.75                BREA                                              CA           92821
          529               7.625               SANTA CLARA                                       CA           95054
          530               7.375               VALLEJO                                           CA           94591
          531               8.125               Hercules                                          CA           94547
          532                7.5                WESTMINSTER                                       CA           92683
          533               7.25                ADELANTO                                          CA           92301
          534               7.75                Hayward                                           CA           94542
          535               7.875               FONTANA                                           CA           92337
          536                 8                 Dublin                                            CA           94568
          537               7.75                Mountain House                                    CA           95391
          538               6.75                FULLERTON                                         CA           92835
          539               8.375               Orlando                                           FL           32828
          540               7.625               Whittier                                          CA           90604
          541               7.25                SPRING VALLEY                                     CA           91977
          542                 7                 Davie                                             FL           33328
          543               7.75                Lynwood                                           CA           90262
          544                7.5                Dublin                                            CA           94568
          545               8.375               South San Francisco                               CA           94080
          546               7.75                Mountlake Terrace                                 WA           98043
          547               7.625               MESA                                              AZ           85212
          548               7.875               San Jose                                          CA           95138
          549               8.25                LEHIGH ACRES                                      FL           33971
          550               8.25                SAN MARCOS                                        CA           92078
          551               7.875               KISSIMMEE                                         FL           34746
          552               7.75                TACOMA                                            WA           98408
          553               7.75                TACOMA                                            WA           98405
          554               7.625               LAS VEGAS                                         NV           89129
          555                 8                 MANTECA                                           CA           95337
          556                 8                 PALMDALE                                          CA           93552
          557                 8                 Falls Church                                      VA           22041
          558               7.875               FONTANA                                           CA           92335
          559               7.75                TACOMA                                            WA           98408
          560               8.25                Hialeah                                           FL           33015
          561               7.875               CARSON CITY                                       NV           89701
          562               6.875               N LAS VEGAS                                       NV           89031
          563                7.5                Summerdale                                        AL           36580
          564               7.625               Chandler                                          AZ           85226
          565               7.25                WOODLAND                                          CA           95695
          566               7.875               OAKLEY                                            CA           94561
          567                 8                 MERCED                                            CA           95348
          568               7.875               PEORIA                                            AZ           85345
          569               7.125               LAS VEGAS                                         NV           89110
          570               7.75                Poquoson                                          VA           23662
          571               8.375               Vallejo                                           CA           94590
          572               7.625               Pembroke Pines                                    FL           33026
          573               8.375               Herndon                                           VA           20170
          574               8.25                Wildomar                                          CA           92595
          575               8.25                Altamonte Springs                                 FL           32714
          576               8.125               Plantation                                        FL           33324
          577               7.75                Grants Pass                                       OR           97527
          578               8.25                Antioch                                           CA           94509
          579               7.875               SILVER SPRING                                     MD           20904
          580               7.375               BALDWIN PARK                                      CA           91706
          581               7.375               BREMERTON                                         WA           98312
          582               7.375               Jacksonville                                      FL           32224
          583               8.125               Miami                                             FL           33190
          584                7.5                POULSBO                                           WA           98370
          585               7.375               Fontana                                           CA           92336
          586                 7                 Corona                                            CA           92880
          587               7.25                DEMASCUSES                                        OR           97089
          588               7.875               Tigard                                            OR           97223
          589               8.25                San Bernardino                                    CA           92404
          590               7.875               Reseda                                            CA           91335
          591               7.125               TORRANCE                                          CA           90502
          592               7.875               SPRING VALLEY                                     CA           91977
          593                7.5                Weston                                            FL           33331
          594               8.375               Milwaukee                                         WI           53211
          595               8.375               Richmond                                          CA           94805
          596                7.5                DUBLIN                                            CA           94568
          597               8.25                ANNAPOLIS                                         MD           21401
          598               8.25                CAPE CORAL                                        FL           33993
          599                6.5                Jamestown                                         RI            2835
          600               8.125               RIVERBANK                                         CA           95367
          601               7.875               SAN DIEGO                                         CA           92105
          602               8.25                PHOENIX                                           AZ           85031
          603               7.875               Marina                                            CA           93933
          604                7.5                PEORIA                                            AZ           85383
          605               8.25                LEHIGH ACRES                                      FL           33972
          606                 8                 HIALEAH                                           FL           33018
          607                 8                 Jersey City                                       NJ            7306
          608               8.125               Fort Lauderdale                                   FL           33301
          609                7.5                UNION CITY                                        CA           94587
          610               6.625               MORENO VALLEY                                     CA           92553
          611               8.25                WELLINGTON                                        FL           33414
          612               8.375               Orlando                                           FL           32828
          613               7.25                Daytona Beach                                     FL           32119
          614               6.875               SEATTLE                                           WA           98117
          615               8.375               Orlando                                           FL           32835
          616               8.25                Orlando                                           FL           32828
          617               8.25                Los Angeles                                       CA           90002
          618               7.875               Bound Brook                                       NJ            8805
          619               8.25                ANAHEIM                                           CA           92805
          620               8.25                CAPE CORAL                                        FL           33909
          621               7.75                Perris                                            CA           92571
          622               7.875               Dallas                                            GA           30157
          623               7.125               Corona                                            CA           92880
          624               8.25                Santa Ana                                         CA           92706
          625               7.75                ADELANTO                                          CA           92301
          626               7.875               Norco                                             CA           92860
          627               7.625               North Las Vegas                                   NV           89081
          628               8.25                Suisun City                                       CA           94585
          629               7.25                INGLEWOOD                                         CA           90305
          630                 8                 LAS VEGAS                                         NV           89107
          631               7.625               Doral                                             FL           33178
          632               7.75                Hayward                                           CA           94544
          633                7.5                RICHMOND                                          CA           94801
          634               8.25                Fairfield                                         CA           94533
          635               7.375               NORTHRIDGE                                        CA           91324
          636               7.75                Buckeye                                           AZ           85326
          637               8.25                WAILUKU                                           HI           96793
          638               7.25                San Jose                                          CA           95135
          639               8.25                REDLANDS                                          CA           92374
          640               7.875               Lancaster                                         CA           93536
          641                7.5                Sunnyvale                                         CA           94089
          642               8.375               Mountain House                                    CA           95391
          643               8.375               Brentwood                                         CA           94513
          644               7.375               Milpitas                                          CA           95035
          645               7.875               Renton                                            WA           98056
          646               8.375               Suisun City                                       CA           94585
          647               7.75                Fremont                                           CA           94536
          648                7.5                LAS VEGAS                                         NV           89139
          649                 8                 Corona                                            CA           92879
          650               7.75                Bethel                                            CT            6801
          651               8.375               Cranston                                          RI            2910
          652               7.75                Sonoma                                            CA           95476
          653               8.25                RICHMOND                                          VA           23237
          654               8.375               Santa Ana                                         CA           92704
          655               7.75                QUEEN CREEK                                       AZ           85242
          656               7.75                Miami                                             FL           33172
          657               7.875               WOODBRIDGE                                        VA           22192
          658               6.875               DELANO                                            CA           93215
          659                7.5                REDWOOD CITY                                      CA           94061
          660               8.375               Daly City                                         CA           94014
          661               8.375               Pittsburg                                         CA           94565
          662               7.375               BREMERTON                                         WA           98337
          663               6.875               NEW RIVER                                         AZ           85027
          664               7.625               Orlando                                           FL           32837
          665               8.375               Kissimmee                                         FL           34744
          666               8.125               Kirkland                                          WA           98034
          667               8.375               Novato                                            CA           94945
          668               7.625               SEATTLE                                           WA           98117
          669               7.75                Pacifica                                          CA           94044
          670               8.375               North Hills                                       CA           91343
          671               8.375               San Jacinto                                       CA           92583
          672                7.5                Vancouver                                         WA           98683
          673               7.625               BAINBRIDGE ISLAND                                 WA           98110
          674               7.125               ALOHA                                             OR           97007
          675               7.25                OLYMPIA                                           WA           98513
          676               7.375               Glendale                                          AZ           85303
          677                7.5                BANNING                                           CA           92220
          678               7.75                Moreno Valley                                     CA           92555
          679               7.625               Lakeland                                          FL           33810
          680               7.625               Phoenix                                           AZ           85042
          681               7.125               PROVO                                             UT           84601
          682               7.875               FULLERTON                                         CA           92835
          683               8.375               MARICOPA                                          AZ           85239
          684               7.25                FILLMORE                                          CA           93015
          685               8.375               OXNARD                                            CA           93030
          686               7.25                LONGMONT                                          CO           80504
          687               7.375               PORTLAND                                          OR           97218
          688               7.875               VAN NUYS                                          CA           91411
          689               6.625               JACKSONVILLE                                      FL           32221
          690                 8                 Buena Park                                        CA           90621
          691               8.375               Coconut Creek                                     FL           33063
          692               8.375               Coconut Creek                                     FL           33063
          693               8.125               Prior Lake                                        MN           55372
          694               8.375               Frederick                                         MD           21702
          695               7.25                CHANDLER                                          AZ           85225
          696               7.375               Kailua                                            HI           96734
          697                 8                 Plainfield                                        IN           46168
          698                7.5                Millville                                         NJ            8332
          699               8.25                BONSALL                                           CA           92003
          700               8.125               Los Angeles                                       CA           90012
          701               8.375               Hayward                                           CA           94545
          702               7.625               COVINA                                            CA           91722
          703               7.75                SUN CITY                                          CA           92587
          704               8.375               MIRAMAR                                           FL           33029
          705               7.125               LAS VEGAS                                         NV           89141
          706               8.375               LEHIGH ACRES                                      FL           33972
          707               8.375               MURRIETA                                          CA           92563
          708               7.75                AVONDALE                                          AZ           85323
          709                 8                 PEORIA                                            AZ           85382
          710                 8                 TOLLESON                                          AZ           85353
          711               6.875               Modesto                                           CA           95355
          712                7.5                Las Vegas                                         NV           89139
          713               7.625               Gainesville                                       VA           20155
          714                 7                 CLINTON                                           MD           20735
          715               8.375               La Habra                                          CA           90631
          716               7.25                Danville                                          CA           94526
          717               8.25                Gilbert                                           AZ           85233
          718               7.375               Carson City                                       NV           89701
          719                 1                 Vallejo                                           CA           94590
          720               6.75                Seattle                                           WA           98116
          721               7.25                Flagstaff                                         AZ           86001
          722               7.25                Hampton Bays                                      NY           11946
          723               7.75                Centreville                                       VA           20120
          724               7.75                Portland                                          OR           97211
          725               7.875               Ventura                                           CA           93003
          726               7.75                HERCULES                                          CA           94547
          727               7.625               Kissimmee                                         FL           34744
          728                 1                 Rancho Cucamonga                                  CA           91701
          729                7.5                YORBA LINDA                                       CA           92886
          730                 1                 Indio                                             CA           92203
          731                 7                 Maplewood                                         MN           55109
          732               7.75                Centreville                                       VA           20121
          733               7.375               ALHAMBRA                                          CA           91801
          734                7.5                Hollywood                                         FL           33029
          735                7.5                Steamboat Springs                                 CO           80487
          736               8.375               Garden Grove                                      CA           92843
          737                 1                 Rancho Palos Verdes                               CA           90275
          738                 1                 Henderson                                         NV           89014
          739               7.875               Pompano Beach                                     FL           33069
          740                 1                 Northridge                                        CA           91326
          741               7.75                Lacey                                             WA           98503
          742                7.5                Upper Marlboro                                    MD           20774
          743                 1                 Ventura                                           CA           93003
          744               7.875               Peoria                                            AZ           85382
          745               6.875               Temecula                                          CA           92592
          746                 7                 Miami                                             FL           33186
          747                 8                 Los Angeles                                       CA           90002
          748               7.875               Glendale                                          AZ           85305
          749                 2                 BUCKEYE                                           AZ           85326
          750               7.125               Colton                                            CA           92324
          751                 1                 Glendale                                          CA           91202
          752               7.125               RANCHO CORDOVA                                    CA           95670
          753               6.375               Clackamas                                         OR           97015
          754                 1                 Issaquah                                          WA           98027
          755                 7                 Edmonds                                           WA           98020
          756               8.125               West Palm Beach                                   FL           33411
          757                 8                 Avondale                                          AZ           85353
          758               8.125               Stockton                                          CA           95206
          759               7.375               Coral Springs                                     FL           33076
          760               6.875               San Bernardino                                    CA           92405
          761               8.75                Long Beach                                        CA           90804
          762               7.25                SCOTTSDALE                                        AZ           85258
          763                 2                 MIAMI                                             FL           33125
          764               7.125               Keystone                                          CO           80435
          765                 1                 Miami                                             FL           33131
          766               8.375               Basking Ridge                                     NJ            7920
          767               8.625               HUNTINGTON PARK                                   CA           90255
          768                 1                 Seattle                                           WA           98106
          769               8.125               Stockton                                          CA           95219
          770                 1                 San Jose                                          CA           95117
          771               7.625               Alexandria                                        VA           22308
          772               6.875               Sonoma                                            CA           95476
          773               7.375               West Covina                                       CA           91790
          774               7.375               SAN DIEGO                                         CA           92104
          775                7.5                Shakopee                                          MN           55379
          776               7.75                Tacoma                                            WA           98409
          777               7.625               Escondido                                         CA           92027
          778                 2                 Whittier                                          CA           90602
          779               7.125               Henderson                                         NV           89002
          780                 2                 Phoenix                                           AZ           85035
          781               7.25                La Habra                                          CA           90631
          782                 1                 Tracy                                             CA           95376
          783               7.125               Dublin                                            CA           94568
          784                7.5                TRACY                                             CA           95376
          785                 7                 Berkeley                                          CA           94702
          786               6.625               Lakeside                                          CA           92040
          787               7.75                Salinas                                           CA           93906
          788               6.25                Thousand Oaks                                     CA           91320
          789                 1                 San Jose                                          CA           95136
          790               7.375               Perris                                            CA           92570
          791                 2                 San Diego                                         CA           92116
          792                 7                 San Jose                                          CA           95122
          793               6.75                Aliso Viejo                                       CA           92656
          794                 1                 Modesto                                           CA           95358
          795               8.25                Cottage Grove                                     MN           55016
          796                 1                 Jacksonville                                      FL           32223
          797                 1                 Oakland                                           CA           94605
          798               7.875               LAKE ELSINORE                                     CA           92532
          799                 1                 Salem                                             OR           97304
          800               7.875               Maple Grove                                       MN           55369
          801               7.875               RIALTO                                            CA           92377
          802               7.875               Reisterstown                                      MD           21136
          803               9.875               Laurel                                            MD           20708
          804                 1                 Peoria                                            AZ           85383
          805               7.125               Madison                                           WI           53719
          806               6.875               Los Angeles                                       CA           90066
          807                 8                 Savage                                            MN           55378
          808                7.5                San Marcos                                        CA           92069
          809                 7                 Orange                                            CA           92865
          810               7.125               Gualala                                           CA           95445
          811                 2                 Elk Grove                                         CA           95624
          812               7.875               Port Saint Lucie                                  FL           34953
          813                 2                 Woodbridge                                        VA           22191
          814               7.625               Lake Forest                                       CA           92630
          815                 8                 Orange                                            CA           92869
          816                 1                 Las Vegas                                         NV           89117
          817                 7                 North Las Vegas                                   NV           89032
          818                 1                 Phoenix                                           AZ           85037
          819               7.875               Lakeside                                          CA           92040
          820               7.375               KISSIMMEE                                         FL           34759
          821                 2                 Los Angeles                                       CA           91324
          822                 2                 Long Beach                                        CA           90806
          823               7.875               San Jose                                          CA           95136
          824               7.625               CARSON                                            CA           90745
          825               7.125               Poway                                             CA           92064
          826                 1                 MADERA                                            CA           93637
          827               7.125               Buckeye                                           AZ           85326
          828               7.375               Falls Church                                      VA           22042
          829                 1                 Milwaukee                                         WI           53210
          830                 7                 Warrenton                                         VA           20186
          831                 1                 Temecula                                          CA           92592
          832               7.75                Long Beach                                        CA           90810
          833               7.75                Vacaville                                         CA           95688
          834               7.75                SANTA ANA                                         CA           92706
          835               7.625               San Jose                                          CA           95122
          836                 1                 San Marcos                                        CA           92078
          837               7.625               CHANDLER                                          AZ           85249
          838                7.5                Tustin                                            CA           92782
          839                7.5                Whittier                                          CA           90604
          840                6.5                MURRIETA                                          CA           92562
          841                 1                 BRENTWOOD                                         CA           94513
          842               6.625               (Sherman Oaks Area) Los A                         CA           91423
          843                 1                 NORTH HOLLYWOOD                                   CA           91606
          844               7.75                Tucson                                            AZ           85719
          845                 1                 VALENCIA                                          CA           91355
          846                 1                 West Sacramento                                   CA           95691
          847                 8                 VOLANT                                            PA           16156
          848               7.125               Bellingham                                        WA           98226
          849               7.875               Sierra Madre                                      CA           91024
          850               7.375               Pikesville                                        MD           21208
          851               7.875               Manassas                                          VA           20110
          852               7.25                Ladera Ranch                                      CA           92694
          853                7.5                Santa Rosa                                        CA           95407
          854               7.25                Triangle                                          VA           22172
          855               6.125               Orlando                                           FL           32825
          856               6.875               VENICE                                            FL           34293
          857                 1                 Long Beach                                        CA           90815
          858               7.75                Manassas                                          VA           20110
          859                 8                 Alexandria                                        VA           22309
          860               7.375               Richmond                                          CA           94804
          861                 7                 Moreno Valley                                     CA           92555
          862                8.5                Reseda                                            CA           91335
          863               7.875               New Brunswick                                     NJ            8901
          864                7.5                Plymouth                                          MI           48170
          865               7.125               Avondale                                          AZ           85323
          866               6.625               FONTANA                                           CA           92336
          867                7.5                Rancho Santa Margarita                            CA           92688
          868                 2                 San Jose                                          CA           95131
          869                 8                 Fort Washington                                   MD           20744
          870               7.625               Chula Vista                                       CA           91915
          871                7.5                Peoria                                            AZ           85383
          872               7.75                Savage                                            MN           55378
          873               6.875               (Encino)  Los Angeles                             CA           91316
          874                 1                 Whittier                                          CA           90606
          875                 8                 Goodyear                                          AZ           85338
          876               7.125               PHOENIX                                           AZ           85027
          877               7.25                Los Angeles                                       CA           91342
          878                7.5                El Dorado Hills                                   CA           95762
          879               7.75                Hawthorne                                         CA           90250
          880               6.875               RONKONKOMA                                        NY           11779
          881               7.75                Bridgeport                                        CT            6610
          882               7.125               Goodyear                                          AZ           85338
          883                7.5                Glendale                                          CA           91205
          884                7.5                Wayzata                                           MN           55391
          885                 1                 MILWAUKIE                                         OR           97267
          886               7.875               PLEASANTON                                        CA           94588
          887                 1                 Long Beach                                        CA           90805
          888                 1                 Visalia                                           CA           93292
          889               7.125               Long Beach                                        CA           90810
          890               7.375               Los Angeles                                       CA           91402
          891                7.5                Woodbridge                                        VA           22192
          892               7.375               Los Angeles                                       CA           90047
          893               7.375               Long Beach                                        CA           90806
          894               7.625               Manassas                                          VA           20109
          895                7.5                Marysville                                        WA           98270
          896               7.375               San Marcos                                        CA           92078
          897                 8                 Lake Elsinore                                     CA           92530
          898               7.75                Hughesville                                       MD           20637
          899               7.25                Poway                                             CA           92064
          900               6.875               Springfield                                       VA           22150
          901                 2                 Visalia                                           CA           93292
          902                7.5                Hesperia                                          CA           92345
          903                 7                 Ontario                                           CA           91764
          904               7.125               Temecula                                          CA           92592
          905               7.875               Oakland                                           CA           94609
          906               7.875               Santee                                            CA           92071
          907                 1                 IRVINE                                            CA           92606
          908               6.375               Burbank                                           CA           91501
          909                 8                 New Market                                        MN           55054
          910               7.375               Lake Tapps                                        WA           98391
          911                7.5                (Panorama City Area)  Los                         CA           91402
          912               7.625               Redondo Beach                                     CA           90278
          913               8.125               Annandale                                         VA           22003
          914               7.875               Jamul                                             CA           91935
          915               1.75                Lake Forest                                       IL           60045
          916               7.75                La Crescenta Area                                 CA           91214
          917               7.375               Lakeville                                         MN           55044
          918               6.25                MOORPARK                                          CA           93021
          919               7.75                Queen Creek                                       AZ           85242
          920                 1                 Phoenix                                           AZ           85023
          921                 1                 San Pedro                                         CA           90731
          922               7.125               MONROVIA                                          CA           91016
          923               6.875               Grand Terrace                                     CA           92313
          924               6.625               Moreno Valley                                     CA           92553
          925               7.375               Crystal                                           MN           55429
          926                 1                 Los Angeles                                       CA           91316
          927                 1                 LARKSPUR                                          CA           94939
          928                 1                 Rohnert Park                                      CA           94928
          929                7.5                San Jose                                          CA           95123
          930                 1                 Lawndale                                          CA           90260
          931                7.5                Phoenix                                           AZ           85022
          932                 1                 Clinton                                           MD           20735
          933               7.875               Washington                                        DC           20019
          934                7.5                Laguna Niguel                                     CA           92677
          935               7.625               Anaheim                                           CA           92805
          936               7.75                Auburn                                            WA           98001
          937                 6                 Beaumont                                          CA           92223
          938               8.125               Scottsdale                                        AZ           85251
          939                 1                 Santa Clara                                       CA           95054
          940                 1                 Riverbank                                         CA           95367
          941               7.125               El Mirage                                         AZ           85335
          942                6.5                Huntington Beach                                  CA           92646
          943                 1                 Somerset                                          MA            2726
          944                 1                 Orangevale                                        CA           95662
          945               7.625               El Segundo                                        CA           90245
          946               7.375               ORLAND PARK                                       IL           60467
          947                 2                 Capitol Heights                                   MD           20743
          948               6.75                Portland                                          OR           97229
          949                7.5                Temecula                                          CA           92592
          950               7.625               San Jose                                          CA           95112
          951               6.875               Portland                                          OR           97211
          952               7.25                Littleton                                         CO           80128
          953               7.625               Woodbridge                                        VA           22191
          954                 1                 Arcadia                                           DC           91006
          955               7.375               Winchester                                        VA           22601
          956               8.625               La Habra                                          CA           90631
          957               7.25                HESPERIA                                          CA           92345
          958                8.5                LOS ANGELES (Northridge A                         CA           91324
          959                7.5                Portland                                          OR           97206
          960                 1                 LAS VEGAS                                         NV           89128
          961               7.875               FONTANA                                           CA           92337
          962               7.625               Marysville                                        WA           98270
          963               7.625               ROCHESTER                                         WA           98579
          964               7.75                Triangle                                          VA           20172
          965               7.375               Stockton                                          CA           95206
          966               6.875               Temecula                                          CA           92592
          967               7.25                SAN FRANCISCO                                     CA           94110
          968                7.5                Victorville                                       CA           92392
          969               7.375               Phoenix                                           AZ           85048
          970                 1                 MONTEREY PARK                                     CA           91755
          971               7.75                Phoenix                                           AZ           85042
          972               7.875               Front Royal                                       VA           22630
          973                 1                 Windermere                                        FL           34786
          974                 8                 Los Angeles                                       CA           91344
          975               8.25                Old Bridge                                        NJ            8857
          976               7.75                Windermere                                        FL           34786
          977               6.875               North Las Vegas                                   NV           89032
          978                 1                 COMPTON                                           CA           90221
          979                 1                 Las Vegas                                         NV           89110
          980                7.5                Woodbury                                          MN           55129
          981               7.75                Lauderdale Lakes                                  FL           33319
          982                 1                 Tucson                                            AZ           85750
          983                 7                 Canyon Country                                    CA           91387
          984               7.25                Bakersfield                                       CA           93309
          985               7.875               Woodland Hills                                    CA           91364
          986               7.625               BEAVERTON                                         OR           97007
          987               7.375               Fort Washington                                   MD           20744
          988               7.75                Van Nuys                                          CA           91405
          989                 1                 Kent                                              WA           98031
          990               8.25                Mesa                                              AZ           85206
          991                7.5                Herndon                                           VA           20171
          992               7.875               Miami                                             FL           33161
          993                7.5                Henderson                                         NV           89044
          994                 1                 Tracy                                             CA           95376
          995               7.875               Beaverton                                         OR           97007
          996               7.75                SAN BERNARDINO                                    CA           92408
          997               6.625               Castro Valley                                     CA           94546
          998               8.25                Tustin                                            CA           92780
          999               7.625               Orlando                                           FL           32829
         1000               6.875               Moreno Valley                                     CA           92555
         1001                 1                 Fairburn                                          GA           30213
         1002               8.375               Fontana                                           CA           92337
         1003                 8                 STERLING                                          VA           20165
         1004               7.75                Fresno                                            CA           93722
         1005               6.875               THOUSAND OAKS                                     CA           91360
         1006               7.125               Paramount                                         CA           90723
         1007               7.75                Victorville                                       CA           92392
         1008                 1                 Chesterfield                                      VA           23832
         1009               7.75                PITTSBURG                                         CA           94565
         1010               8.25                VACAVILLE                                         CA           95687
         1011                 1                 Glendale                                          AZ           85310
         1012               6.75                Fairfield                                         CA           94534
         1013               7.625               Windermere                                        FL           34786
         1014               7.75                Las Vegas                                         NV           89110
         1015                 2                 Stratford                                         CT            6614
         1016                 1                 Homestead                                         FL           33033
         1017               7.25                Murrieta                                          CA           92563
         1018                 1                 Diamond Bar                                       CA           91765
         1019                7.5                Saint Michael                                     MN           55376
         1020                 1                 Rancho Cucamonga                                  CA           91739
         1021               7.75                SANTA ANA                                         CA           92703
         1022                 1                 MOUNTAIN HOUSE                                    CA           95391
         1023               7.125               Las Vegas                                         NV           89148
         1024               7.375               Saint Paul                                        MN           55101
         1025               8.125               Fontana                                           CA           92336
         1026               7.625               Borrego Springs                                   CA           92004
         1027               8.125               Alpharetta                                        GA           30004
         1028               7.125               Los Angeles                                       CA           90001
         1029                 1                 Fountain Valley                                   CA           92708
         1030                 1                 San Diego                                         CA           92154
         1031                 1                 Roseville                                         CA           95678
         1032               7.375               Hyattsville                                       MD           20784
         1033                 1                 SAN JOSE                                          CA           95126
         1034                 1                 West Covina                                       CA           91792
         1035              10.125               Naples                                            FL           34105
         1036                7.5                Los Angeles                                       CA           91367
         1037                7.5                Brick                                             NJ            8723
         1038               6.875               Long Branch                                       NJ            7740
         1039               7.75                Sterling                                          VA           20164
         1040               7.125               Dover                                             DE           19709
         1041                 1                 Oakley                                            CA           94561
         1042               7.75                TEMECULA                                          CA           92592
         1043               6.625               Mount Pleasant                                    SC           29466
         1044               6.625               Bell Gardens                                      CA           90201
         1045               7.125               Orange                                            CA           92869
         1046                 1                 San Diego                                         CA           92104
         1047                 2                 Fremont                                           CA           94538
         1048                7.5                Port Charlotte                                    FL           33948
         1049               7.75                Goodyear                                          AZ           85338
         1050                6.5                Prineville                                        OR           97754
         1051               7.875               SILVER SPRING                                     MD           20902
         1052                7.5                Baltimore                                         MD           21219
         1053               7.75                Chandler                                          AZ           85249
         1054               7.625               Lake Forest Park                                  WA           98155
         1055               7.375               Chula Vista                                       CA           91932
         1056                 1                 Stafford                                          VA           22554
         1057                7.5                Aventura                                          FL           33180
         1058               7.375               FULLERTON                                         CA           92833
         1059                 1                 Hemet                                             CA           92545
         1060                 7                 Brooklyn Center                                   MN           55430
         1061                 8                 Laughlin                                          NV           89029
         1062               6.75                PICO RIVERA                                       CA           90660
         1063               7.25                El Mirage                                         AZ           85335
         1064               8.25                Anaheim                                           CA           92804
         1065               7.875               Los Angeles (Northridge A                         CA           91324
         1066               7.75                Corona                                            CA           92881
         1067               7.25                Los Angeles                                       CA           90066
         1068                 7                 Coarsegold                                        CA           93614
         1069               6.625               Carlsbad                                          CA           92011
         1070               6.625               Oceanside                                         CA           92054
         1071                 1                 Pueblo                                            CO           81008
         1072               6.125               West Palm Beach                                   FL           33401
         1073               7.875               Oceanside                                         CA           92054
         1074               8.375               Granada Hills                                     CA           91344
         1075                8.5                BELMONT                                           CA           94002
         1076               6.75                HALF MOON BAY                                     CA           94019
         1077                 1                 Anaheim                                           CA           92804
         1078                 1                 Vallejo                                           CA           94589
         1079               7.75                Hayward                                           CA           94545
         1080               7.25                Goodyear                                          AZ           85338
         1081               8.75                Corona                                            CA           92880
         1082               7.375               Cedarpines Park                                   CA           92322
         1083                 7                 New Prague                                        MN           56071
         1084                 1                 La Quinta                                         CA           92253
         1085               8.375               Oxnard                                            CA           93033
         1086                8.5                Sacramento                                        CA           95822
         1087               6.875               Saco                                              ME            4072
         1088               7.375               Chula Vista                                       CA           91913
         1089                 1                 Jacksonville                                      FL           32259
         1090                 7                 Gaithersburg                                      MD           20878
         1091               6.875               Miami                                             FL           33190
         1092               7.75                Phoenix                                           AZ           85048
         1093                 1                 Las Vegas                                         NV           89178
         1094               7.75                SAN JOSE                                          CA           95120
         1095               8.625               Palmdale                                          CA           93552
         1096                 1                 El Cajon                                          CA           92019
         1097                 2                 Compton                                           CA           90221
         1098                7.5                Corona                                            CA           92882
         1099                 7                 Venice                                            CA           90291
         1100               7.625               IMPERIAL BEACH                                    CA           91932
         1101               8.125               Orlando                                           FL           32820
         1102                7.5                Gig Harbor                                        WA           98335
         1103                7.5                Benicia                                           CA           94510
         1104               8.375               Columbia                                          MD           21045
         1105               7.375               Minneapolis                                       MN           55409
         1106               7.75                Coon Rapids                                       MN           55448
         1107               6.75                San Diego                                         CA           92104
         1108               7.25                Las Vegas                                         NV           89178
         1109               7.625               Sonoma                                            CA           95476
         1110                 1                 San Diego                                         CA           92105
         1111                 1                 las vegas                                         NV           89122
         1112               6.875               MODESTO                                           CA           95355
         1113               6.875               FREEDOM                                           CA           95019
         1114               8.25                Bakersfield                                       CA           93311
         1115               8.25                La Puente                                         CA           91746
         1116               7.375               LONG BEACH                                        CA           90802
         1117               8.25                DIAMOND BAR                                       CA           91765
         1118               7.375               Yucaipa                                           CA           92399
         1119                 7                 MIRAMAR                                           FL           33025
         1120                 7                 Copperopolis                                      CA           95228
         1121               7.25                Naples                                            FL           34112
         1122               7.375               Bakersfield                                       CA           93304
         1123               7.875               SAN JOSE                                          CA           95122
         1124               7.875               San Francisco                                     CA           94121
         1125               7.25                TURLOCK                                           CA           95382
         1126               7.875               EAST MARION                                       NY           11939
         1127               7.75                WILDOMAR                                          CA           92595
         1128               8.25                HEMET                                             CA           92544
         1129               7.625               MURRIETA                                          CA           92563
         1130               7.875               UNION CITY                                        CA           94587
         1131               8.125               MENIFEE                                           CA           92584
         1132               8.25                RANCHO CUCAMONGA                                  CA           91730
         1133               7.75                LOS ANGELES                                       CA           90059
         1134               7.25                ALEXANDRIA                                        VA           22309
         1135               7.875               Elk Grove                                         CA           95758
         1136               8.25                STOCKTON                                          CA           95212
         1137               7.25                La Verne                                          CA           91750
         1138               8.375               CARSON                                            CA           90745
         1139               7.75                HAYWARD                                           CA           94541
         1140               7.875               SACRAMENTO                                        CA           95834
         1141               7.25                Colorado Springs                                  CO           80922
         1142               7.875               CARLSBAD                                          CA           92008
         1143                7.5                CHULA VISTA                                       CA           91913
         1144               8.375               LEHIGH                                            FL           33971
         1145                 1                 SANTA ROSA                                        CA           95409
         1146               7.375               Brooklyn Park                                     MN           55443
         1147               7.625               Hector                                            MN           55342
         1148               8.25                STOCKTON                                          CA           95204
         1149               7.625               Winter Park                                       FL           32792
         1150               7.625               SALINAS                                           CA           93905
         1151               7.375               Palmdale                                          CA           93551
         1152                 1                 Portland                                          OR           97203
         1153               7.25                LOS ANGELES                                       CA           90061
         1154               8.625               Oakland                                           CA           94601
         1155               8.375               Kissimmee                                         FL           34759
         1156               7.875               STERLING                                          VA           20164
         1157               7.125               Paso Robles                                       CA           93446
         1158               8.25                MOUNTAIN HOUSE                                    CA           95391
         1159               6.875               Chula Vista                                       CA           91913
         1160               7.875               Sahuarita                                         AZ           85629
         1161                7.5                Oxnard                                            CA           93030
         1162                 8                 LOS ANGELES                                       CA           90065
         1163               6.875               Atlanta                                           GA           30317
         1164               7.625               PITTSBURG                                         CA           94565
         1165               7.625               STAFFORD                                          VA           22556
         1166               7.75                COSTA MESA                                        CA           92627
         1167               8.125               Elizabeth                                         NJ            7206
         1168               7.875               Lakewood                                          CA           90715
         1169               7.625               WAILUKU                                           HI           96793
         1170                7.5                CORONA                                            CA           92882
         1171               7.75                San Ramon                                         CA           94582
         1172                7.5                Clinton                                           MD           20735
         1173               8.25                Crownsville                                       MD           21032
         1174               8.125               Louisa                                            VA           23093
         1175               7.625               Fort Washington                                   MD           20744
         1176               7.75                North Miami Beach                                 FL           33162
         1177               6.875               Napa                                              CA           94558
         1178               7.875               Palm Coast                                        FL           32137
         1179               8.375               San Diego                                         CA           92116
         1180               8.25                Kissimmee                                         FL           34741
         1181               6.875               SAN CLEMENTE                                      CA           92673
         1182               7.75                San Jose                                          CA           95138
         1183               7.625               Dixon                                             CA           95620
         1184               8.375               Owings Mills                                      MD           21117
         1185                7.5                OCEANSIDE                                         CA           92056
         1186               8.375               North Las Vegas                                   NV           89084
         1187               7.125               Miami                                             FL           33165
         1188               7.875               Sterling                                          VA           20164
         1189               7.75                TURLOCK                                           CA           95382
         1190                7.5                Daly City                                         CA           94014
         1191               7.625               Paramount                                         CA           90723
         1192               7.75                San Diego                                         CA           92154
         1193               8.375               Diamond Bar                                       CA           91765
         1194               6.875               Mountain House                                    CA           95391
         1195               8.375               Pittsburg                                         CA           94565
         1196               7.125               CHINO HILLS                                       CA           91709
         1197               8.125               San Francisco                                     CA           94110
         1198               7.75                Paradise Valley                                   AZ           85253
         1199                7.5                Fort Myers                                        FL           33905
         1200               7.75                Jacksonville                                      FL           32259
         1201               8.375               Ontario                                           CA           91761
         1202               8.375               Falls Church                                      VA           22042
         1203               6.75                MISSION VIEJO                                     CA           92692
         1204                 7                 Brooklyn Park                                     MN           55444
         1205               7.625               Modesto                                           CA           95356
         1206               7.625               Upland                                            CA           91786
         1207               8.25                La Habra                                          CA           90631
         1208                8.5                RIALTO                                            CA           92371
         1209                 8                 CAMAS                                             WA           98607
         1210               8.375               UKIAH                                             CA           95482
         1211               7.375               SCOTTSDALE                                        AZ           85262
         1212                 2                 Carson                                            CA           90746
         1213               7.25                Annapolis                                         MD           21403
         1214                 7                 Tampa                                             FL           33618
         1215                 1                 San Diego                                         CA           92104
         1216               7.75                LOS ANGELES                                       CA           90061
         1217               7.625               Escondido                                         CA           92027
         1218               8.625               Miami                                             FL           33177
         1219               8.375               Oxnard                                            CA           93033
         1220               7.875               Gaithersburg                                      MD           20877
         1221               8.625               Fresno                                            CA           93705
         1222               8.625               Dumfries                                          VA           22026
         1223                 8                 Modesto                                           CA           95350
         1224               8.625               Oakland                                           CA           94605
         1225               8.375               Lake Havasu City                                  AZ           86404
         1226                8.5                Bothell                                           WA           98012
         1227               8.625               Lexington Park                                    MD           20653
         1228               8.625               Neotsu                                            OR           97364
         1229               8.625               Pomona                                            CA           91766
         1230               8.25                Burbank                                           CA           91505
         1231               8.625               Inglewood                                         CA           90305
         1232               8.25                Livonia                                           MI           48154
         1233               8.375               SANTA CLARITA                                     CA           91355
         1234               8.625               Barstow                                           CA           92311
         1235               8.375               Redding                                           CA           96002
         1236               8.375               Doral                                             FL           33178
         1237               8.625               Saint Augustine                                   FL           32080
         1238               8.25                Waldorf                                           MD           20601
         1239               8.125               Laguna Beach                                      CA           92651
         1240               8.625               Banning                                           CA           92220
         1241               8.625               Baltimore                                         MD           21222
         1242               8.625               Newbury Park                                      CA           91320
         1243               8.375               Lincoln                                           CA           95648
         1244               7.625               Las Vegas                                         NV           89103
         1245               8.375               SAN DIEGO                                         CA           92129
         1246               8.625               San Francisco                                     CA           94112
         1247               8.625               Takoma Park                                       MD           20912
         1248               8.625               Sun City                                          AZ           85351
         1249               8.375               Irvine                                            CA           92618
         1250               8.625               Los Angeles                                       CA           90042
         1251               8.625               San Clemente                                      CA           92672
         1252               8.25                Santa Maria                                       CA           93454
         1253               8.625               Clermont                                          FL           34711
         1254               8.625               Orange City                                       FL           32763
         1255               8.625               CHULA VISTA                                       CA           91911
         1256               8.625               Fontana                                           CA           92336
         1257               8.625               Wilmington                                        CA           90744
         1258               8.375               San Bernardino                                    CA           92405
         1259               8.625               Victorville                                       CA           92394
         1260               8.375               Saint Cloud                                       FL           34772
         1261               8.625               Cape Coral                                        FL           33914
         1262               8.625               Oakland                                           CA           94603
         1263               8.375               Palmdale                                          CA           93551
         1264               8.625               Vallejo                                           CA           94591
         1265               7.875               Garden Grove                                      CA           92840
         1266               8.625               Oceanside                                         CA           92056
         1267               8.625               LOS ANGELES (SYLMAR)                              CA           91342
         1268               8.625               Pittsburg                                         CA           94565
         1269               8.625               Philadelphia                                      PA           19111
         1270                 8                 Redding                                           CA           96002
         1271               8.375               Gilbert                                           AZ           85234
         1272               8.625               San Jose                                          CA           95132
         1273               8.625               Fresno                                            CA           93727
         1274               8.625               Fresno                                            CA           93726
         1275               8.875               LOMITA                                            CA           90717
         1276               8.25                Kissimmee                                         FL           34747
         1277               8.375               MURRIETA                                          CA           92562
         1278               8.625               Fairfield                                         CA           94533
         1279                 8                 Fontana                                           CA           92337
         1280               8.625               San Jose                                          CA           95122
         1281               8.625               Lake Elsinore                                     CA           92532
         1282               8.375               Upland                                            CA           91786
         1283               8.625               Moreno Valley                                     CA           92557
         1284               8.25                San Diego                                         CA           92154
         1285               8.125               San Jose                                          CA           95123
         1286               8.625               Corona                                            CA           92882
         1287               7.125               Chantilly                                         VA           20152
         1288               8.375               San Jose                                          CA           95123
         1289                8.5                Colton                                            CA           92324
         1290               7.875               Vallejo                                           CA           94591
         1291               8.375               Lehi                                              UT           84043
         1292               7.125               Tiburon                                           CA           94920
         1293               7.75                LITTLEROCK                                        CA           93543
         1294               7.25                Cedar Ridge                                       CA           95924
         1295               7.75                LOS ANGELES                                       CA           90042
         1296               7.625               PHOENIX                                           AZ           85015
         1297               8.125               San Jose                                          CA           95116
         1298               7.75                Palm Springs                                      CA           92262
         1299               7.75                TRACY                                             CA           95377
         1300               7.25                Oceanside                                         CA           92057
         1301               7.125               Key Biscayne                                      FL           33149
         1302                 8                 Paso Robles                                       CA           93446
         1303               8.125               Dublin                                            CA           94568
         1304               8.25                HYATTSVILLE                                       MD           20782
         1305               7.375               Peoria                                            AZ           85345
         1306               8.25                SAN LORENZO                                       CA           94580
         1307               7.625               SACRAMENTO                                        CA           95842
         1308               7.375               Upper Marlboro                                    MD           20772
         1309               7.375               North Miami Beach                                 FL           33160
         1310               7.625               Planada                                           CA           95365
         1311                 8                 Sacramento                                        CA           95821
         1312               7.625               SAN DIEGO                                         CA           92108
         1313                 8                 Carson                                            CA           90746
         1314               7.75                CORONA                                            CA           92880
         1315               7.375               LOS ANGELES  NORTHRIDGE A                         CA           91324
         1316               7.875               SAN BERNARDINO                                    CA           92404
         1317               6.75                Calabasas                                         CA           91302
         1318               8.25                ANNANDALE                                         VA           22003
         1319                6.5                Chowchilla                                        CA           93610
         1320               7.125               YORBA LINDA                                       CA           92886
         1321               7.125               SURPRISE                                          AZ           85374
         1322               7.375               Chandler                                          AZ           85249
         1323               8.25                Downey                                            CA           90240
         1324               7.875               Tracy                                             CA           95376
         1325                7.5                Vallejo                                           CA           94591
         1326               8.375               Los Angeles                                       CA           90019
         1327               7.875               LONG BEACH                                        CA           90806
         1328               8.25                Petaluma                                          CA           94952
         1329               7.75                ADELANTO                                          CA           92301
         1330               8.25                FOUNTAIN VALLEY                                   CA           92708
         1331               8.125               LONG BEACH                                        CA           90803
         1332                7.5                Victorville                                       CA           92392
         1333               8.125               Port Saint Lucie                                  FL           34986
         1334                7.5                Fontana                                           CA           92335
         1335               7.625               Hesperia                                          CA           92345
         1336               8.125               Upland                                            CA           91786
         1337               8.125               MERCED                                            CA           95348
         1338                 8                 HENDERSON                                         NV           89052
         1339               7.75                APTOS                                             CA           95003
         1340               7.875               Coachella                                         CA           92236
         1341               8.375               RODEO                                             CA           94572
         1342                7.5                Newark                                            CA           94560
         1343                 8                 San Jose                                          CA           95128
         1344               8.125               San Jose                                          CA           95121
         1345                7.5                Selma                                             CA           93662
         1346               7.875               San Diego                                         CA           92154
         1347               7.625               Auburn                                            CA           95603
         1348               8.25                Lathrop                                           CA           95330
         1349               8.25                Richmond                                          CA           94801
         1350               7.625               LAS VEGAS                                         NV           89148
         1351               7.875               Sebastopol                                        CA           95472
         1352               7.625               Sun City                                          AZ           85373
         1353               7.75                Kingsburg                                         CA           93631
         1354               8.25                SAN DIEGO                                         CA           92103
         1355               7.375               San Francisco                                     CA           94131
         1356                7.5                Henderson                                         NV           89012
         1357               6.875               LIVERMORE                                         CA           94550
         1358               7.375               RIVERSIDE                                         CA           92503
         1359               7.75                San Francisco                                     CA           94122
         1360               6.625               OAKLAND                                           CA           94611
         1361               8.125               PITTSBURG                                         CA           94565
         1362               6.75                SAN FRANCISCO                                     CA           94117
         1363                 7                 TEMEWIA                                           CA           92592
         1364               8.125               SOUTH GATE                                        CA           90280
         1365               7.875               Davie                                             FL           33325
         1366               8.125               Coral Springs                                     FL           33071
         1367               6.625               LAS VEGAS                                         NV           89110
         1368               7.75                DUBLIN                                            CA           94568
         1369               6.875               Avondale                                          AZ           85323
         1370               7.625               Upper Marlboro                                    MD           20774
         1371               8.125               Orlando                                           FL           32837
         1372               7.625               ROSEVILLE                                         CA           95661
         1373               7.25                SACRAMENTO                                        CA           95829
         1374               7.75                RICHMOND                                          CA           94804
         1375               8.25                Los Angeles                                       CA           90047
         1376               6.375               Santa Rosa                                        CA           95401
         1377                 7                 Calistoga                                         CA           94515
         1378               7.125               Boulder Creek                                     CA           95006
         1379               8.25                OAKLAND                                           CA           94601
         1380               7.625               MODESTO                                           CA           95355
         1381               7.25                OAKLAND                                           CA           94609
         1382               7.75                HOLLISTER                                         CA           95023
         1383               6.75                Walnut Creek                                      CA           94596
         1384               7.75                Oakley                                            CA           94561
         1385               7.125               Elizabeth                                         NJ            7208
         1386                 7                 Leesburg                                          VA           20176
         1387               7.875               Orlando                                           FL           32829
         1388               7.25                Gaithersburg                                      MD           20878
         1389               8.25                Sunrise                                           FL           33326
         1390               7.875               ROUND LK PARK                                     IL           60073
         1391                7.5                Pembroke Pines                                    FL           33025
         1392               7.875               Palm Beach Gardens                                FL           33410
         1393                7.5                SACRAMENTO                                        CA           95828
         1394               7.75                BUENA PARK                                        CA           90620
         1395                 7                 Los Altos Hills                                   CA           94024
         1396               6.75                RIVERTON                                          UT           84065
         1397               7.625               ORLANDO                                           FL           32806
         1398               7.25                DAVIS                                             CA           95616
         1399               7.625               Salinas                                           CA           93906
         1400               6.625               San Diego                                         CA           92124
         1401               8.25                WOODBRIDGE                                        VA           22191
         1402               6.75                LAS VEGAS                                         NV           89131
         1403               7.375               Chula Vista                                       CA           91911
         1404               7.25                Kissimmee                                         FL           34741
         1405               7.25                CHELAN                                            WA           98816
         1406                7.5                KANSAS CITY                                       MO           64124
         1407               7.875               Margate                                           FL           33063
         1408               6.875               RANCHO CUCAMONGA                                  CA           91701
         1409               6.25                ANTIOCH                                           CA           94509
         1410                7.5                RIALTO                                            CA           92376
         1411               7.375               SYLMAR                                            CA           91342
         1412               8.125               Orlando                                           FL           32824
         1413                7.5                STOCKTON                                          CA           95219
         1414               8.375               UPPER MARLBORO                                    MD           20774
         1415               7.125               Hemet                                             CA           92545
         1416               7.25                TEMECULA                                          CA           92592
         1417               7.125               LAS VEGAS                                         NV           89138
         1418                7.5                Renton                                            WA           98058
         1419                 7                 Fresno                                            CA           93704
         1420               8.125               La Puente                                         CA           91746
         1421               7.25                Chicago                                           IL           60615
         1422               7.875               Santa Clarita                                     CA           91350
         1423               7.75                Simi Valley                                       CA           93065
         1424               7.625               Chandler                                          AZ           85224
         1425               7.25                SACRAMENTO                                        CA           95828
         1426               8.25                Miami                                             FL           33139
         1427               7.875               Davie                                             FL           33325
         1428               8.25                Miramar                                           FL           33027
         1429               7.25                Passaic                                           NJ            7055
         1430               8.125               LAS VEGAS                                         NV           89102
         1431               7.75                LAS VEGAS                                         NV           89110
         1432               7.875               HYATTSVILLE                                       MD           20783
         1433               7.25                CARMICHAEL                                        CA           95608
         1434               7.25                ALEXANDRIA                                        VA           22309
         1435                7.5                SAN JOSE                                          CA           95111
         1436               6.75                FONTANA                                           CA           92336
         1437               7.125               MARTINEZ                                          CA           94553
         1438               6.375               NEW RIVER                                         AZ           85027
         1439               6.875               San Jose                                          CA           95124
         1440               7.75                SEASIDE                                           OR           97138
         1441               7.75                HIGHLAND                                          CA           92346
         1442               8.25                CHULA VISTA                                       CA           91911
         1443               7.25                LAKE FOREST                                       CA           92630
         1444               5.875               Suffolk                                           VA           23435
         1445               7.75                Miami                                             FL           33140
         1446               7.25                Hayward                                           CA           94545
         1447               6.75                American Canyon                                   CA           94503
         1448               7.625               Santa Maria                                       CA           93454
         1449                7.5                Hayward                                           CA           94545
         1450               7.625               Dawsonville                                       GA           30534
         1451               8.125               Sacramento                                        CA           95818
         1452               8.25                LAS VEGAS                                         NV           89123
         1453               7.375               LITTLE ROCK                                       AR           72211
         1454               8.125               FT MYERS                                          FL           33905
         1455                7.5                ANAHEIM                                           CA           92805
         1456               8.375               San Bernardino                                    CA           92407
         1457               7.75                WESTMINSTER                                       CO           80031
         1458               8.375               Walnut Creek                                      CA           94598
         1459               6.875               SANTA ROSA                                        CA           95407
         1460               7.875               Santa Maria                                       CA           93458
         1461               8.25                LOS ANGELES                                       CA           90011
         1462               8.125               ALEXANDRIA                                        VA           22310
         1463               7.375               STRATHMORE                                        CA           93267
         1464               7.125               HERRIMAN                                          UT           84096
         1465               6.375               PHOENIX                                           AZ           85027
         1466               7.875               CASTRO VALLEY                                     CA           94546
         1467               7.125               WEST COVINA                                       CA           91792
         1468               6.875               Silver Spring                                     MD           20906
         1469               6.75                NEW RIVER                                         AZ           85027
         1470               8.375               MESA                                              AZ           85212
         1471               7.25                LAS VEGAS                                         NV           89178
         1472               8.375               Pinole                                            CA           94564
         1473               7.625               LAKEWOOD                                          CA           90715
         1474               6.625               Templeton                                         CA           93465
         1475               7.625               Oakland                                           CA           94602
         1476                 7                 SAN RAFAEL                                        CA           94901
         1477               7.75                Kentfield                                         CA           94904
         1478                7.5                Salinas                                           CA           93906
         1479               7.625               Clayton                                           CA           94517
         1480               8.625               Pomona                                            CA           91767
         1481               8.625               Jupiter                                           FL           33478
         1482               8.625               Leesburg                                          VA           20175
         1483               8.625               Santa Paula                                       CA           93060
         1484               8.625               Huntington Beach                                  CA           92647
         1485               8.625               San Lorenzo                                       CA           94580
         1486               8.625               Vista                                             CA           92081
         1487               8.625               Lebec                                             CA           93243
         1488               8.625               Los Angeles                                       CA           90059
         1489                8.5                La Mesa                                           CA           91942
         1490               8.625               Los Angeles                                       CA           90035
         1491                7.5                Clovis                                            CA           93611
         1492               7.75                Valley Farms                                      AZ           85291
         1493                 8                 Anderson                                          CA           96007
         1494               8.375               San Diego                                         CA           92105
         1495               8.625               Victorville                                       CA           92394
         1496               8.125               San Bruno                                         CA           94066
         1497               8.625               Indio                                             CA           92201
         1498               8.625               Irvine                                            CA           92603
         1499               8.625               San Bernardino                                    CA           92405
         1500               8.625               Riverside                                         CA           92504
         1501               8.625               Cape Coral                                        FL           33993
         1502               8.625               Reedley                                           CA           93654
         1503               8.625               Los Angeles                                       CA           90008
         1504               8.625               North Hills                                       CA           91343
         1505                 8                 Klamath Falls                                     OR           97601
         1506               8.375               Garden Grove                                      CA           92843
         1507                 8                 COTO DE CAZA                                      CA           92679
         1508               8.375               Inglewood                                         CA           90301
         1509               8.625               Norfolk                                           VA           23503
         1510                8.5                Denver                                            CO           80207
         1511                 8                 Stockton                                          CA           95205
         1512                 8                 Bowie                                             MD           20721
         1513               8.625               Daly City                                         CA           94015
         1514               7.875               Corona                                            CA           92882
         1515               8.625               Mira Loma Area                                    CA           91752
         1516               8.625               La Mirada                                         CA           90638
         1517               8.375               Rch Cucamonga                                     CA           91730
         1518               8.375               Hayward                                           CA           94545
         1519               8.625               Sun City                                          CA           92586
         1520               8.25                Bloomington                                       CA           92316
         1521               8.625               Washington                                        DC           20019
         1522               8.375               Anaheim                                           CA           92804
         1523               8.625               San Jose                                          CA           95127
         1524               8.625               Petaluma                                          CA           94954
         1525                8.5                San Diego                                         CA           92154
         1526               8.625               Long Beach                                        CA           90805
         1527               8.625               San Lorenzo                                       CA           94580
         1528               8.625               Torrance                                          CA           90504
         1529                8.5                Chesapeake                                        VA           23320
         1530               8.625               Las Vegas                                         NV           89147
         1531               8.625               Oxnard                                            CA           93030
         1532                8.5                Citrus Heights                                    CA           95621
         1533               8.625               Long Beach                                        CA           90804
         1534               8.625               Las Vegas                                         NV           89129
         1535               8.375               Long Beach                                        CA           90808
         1536               8.625               Chula Vista                                       CA           91911
         1537                 8                 Los Angeles                                       CA           90044
         1538               8.625               Walnut                                            CA           91789
         1539               8.625               Reston                                            VA           20191
         1540               8.625               Riverbank                                         CA           95367
         1541               8.625               LAS VEGAS                                         NV           89178
         1542                8.5                Santa Rosa                                        CA           95407
         1543               8.625               Brentwood                                         CA           94513
         1544               7.625               Hagerstown                                        MD           21740
         1545               8.625               Fort Lauderdale                                   FL           33305
         1546               8.375               Torrance                                          CA           90503
         1547               8.625               North Port                                        FL           34286
         1548                8.5                North Las Vegas                                   NV           89031
         1549               8.625               Cape Coral                                        FL           33909
         1550               8.625               Tucson                                            AZ           85711
         1551               7.625               HENDERSON                                         NV           89012
         1552               8.625               Fontana                                           CA           92336
         1553               8.625               Coachella                                         CA           92236
         1554               8.625               DALY CITY                                         CA           94014
         1555                 8                 Daly City                                         CA           94014
         1556               8.625               Marysville                                        CA           95901
         1557               8.625               Poway                                             CA           92064
         1558               8.375               Woodbridge                                        VA           22192
         1559               8.625               Fayetteville                                      GA           30214
         1560               8.625               Tamarac                                           FL           33321
         1561                 8                 Anderson                                          CA           96007
         1562               8.625               Concord                                           CA           94519
         1563                 8                 Coral Springs                                     FL           33071
         1564                 8                 MERCED                                            CA           95340
         1565               7.625               Davie                                             FL           33330
         1566               8.625               Pembroke Pines                                    FL           33029
         1567               8.25                Oceanside                                         CA           92057
         1568               8.625               Whittier                                          CA           90605
         1569               8.625               Chino                                             CA           91709
         1570               8.375               Moreno Valley                                     CA           92557
         1571               8.25                Santa Clarita                                     CA           91387
         1572               8.375               Tampa                                             FL           33624
         1573               8.625               Madera                                            CA           93637
         1574               8.625               AZUSA                                             CA           91702
         1575               8.375               Carson                                            CA           90746
         1576               8.625               Montebello                                        CA           90640
         1577                 8                 Pittsburg                                         CA           94565
         1578               8.625               Carson                                            CA           90745
         1579               8.625               Fowler                                            CA           93625
         1580               8.25                Eureka                                            CA           95501
         1581               7.875               Sparks                                            NV           89436
         1582                6.5                Antioch                                           CA           94509
         1583               8.375               Poway                                             CA           92064
         1584               7.875               SAN LEANDRO                                       CA           94577
         1585               7.875               PLAINFIELD                                        NJ            7063
         1586               8.625               Chula Vista                                       CA           91915
         1587               8.625               WEST HAVEN                                        UT           84401
         1588               8.375               Tampa                                             FL           33624
         1589               8.375               Miami Springs                                     FL           33166
         1590               8.625               Fairfield                                         CA           94533
         1591                7.5                Garden Grove                                      CA           92840
         1592               8.625               Avondale                                          AZ           85323
         1593               8.625               San Diego                                         CA           92139
         1594               8.625               San Pablo                                         CA           94806
         1595               7.75                Littleton                                         CO           80125
         1596               8.625               Long Beach                                        CA           90802
         1597               8.625               Perris                                            CA           92571
         1598                8.5                Tustin                                            CA           92780
         1599               8.625               Ontario                                           CA           91762
         1600               8.625               Irvine                                            CA           92612
         1601               8.625               Riverside                                         CA           92505
         1602               8.375               Lawndale                                          CA           90260
         1603               7.25                Kissimmee                                         FL           34746
         1604               7.625               Yucaipa                                           CA           92399
         1605               8.375               Phoenix                                           AZ           85043
         1606               7.875               OAKLEY                                            CA           94561
         1607               8.125               MILWAUKIE                                         OR           97222
         1608               7.75                LOS ANGELES                                       CA           90065
         1609               8.625               CHANTILLY                                         VA           20152
         1610               8.125               ALEXANDRIA                                        VA           22309
         1611               7.25                CASA GRANDE                                       AZ           85222
         1612               7.625               Vallejo                                           CA           94590
         1613               7.875               Riverdale                                         MD           20737
         1614               8.375               LEHIGH                                            FL           33936
         1615               8.375               Hesperia                                          CA           92344
         1616               6.875               PLANO                                             TX           75023
         1617               8.25                Show Low                                          AZ           85901
         1618               8.375               Hayward                                           CA           94545
         1619               7.75                Monroe                                            WA           98272
         1620                7.5                Gresham                                           OR           97080
         1621               8.125               Silver Spring                                     MD           20906
         1622               7.375               Port Charlotte                                    FL           33981
         1623               8.25                Woodbridge                                        VA           22191
         1624               7.875               ASHEVILLE                                         NC           28801
         1625               7.75                ATWATER                                           CA           95301
         1626               8.375               TOLLESON                                          AZ           85353
         1627               8.375               SIMI VALLEY                                       CA           93065
         1628               8.375               ESCONDIDO                                         CA           92027
         1629               6.75                Gainesville                                       VA           20155
         1630               7.875               ONTARIO                                           CA           91762
         1631               8.25                Hyattsville                                       MD           20783
         1632               8.25                Silver Spring                                     MD           20910
         1633               7.625               Spring Valley                                     AZ           86333
         1634               6.875               LAKE FOREST                                       CA           92630
         1635                 8                 Redwood City                                      CA           94061
         1636                 1                 SANTA BARBARA                                     CA           93111
         1637               7.75                CORONA                                            CA           92883
         1638               9.875               San Clemente                                      CA           92672
         1639               7.875               Los Angeles                                       CA           90011
         1640               7.75                Fairview                                          NJ            7022
         1641               7.375               Las Vegas                                         NV           89183
         1642               7.625               Madera                                            CA           93638
         1643                 1                 Encinitas                                         CA           92024
         1644               7.875               Sammamish                                         WA           98075
         1645               7.625               San Fernando                                      CA           91340
         1646               7.875               Glendale                                          AZ           85307
         1647               7.375               Gainesville                                       VA           20155
         1648                 1                 Los Angeles                                       CA           90046
         1649               8.25                SAN BERNARDINO                                    CA           92405
         1650                8.5                north las vegas                                   NV           89084
         1651               7.625               Tampa                                             FL           33618
         1652               7.625               Port Saint Lucie                                  FL           34953
         1653                 1                 Las Vegas                                         NV           89139
         1654                 1                 Martinez                                          CA           94553
         1655               7.625               CASTRO VALLEY                                     CA           94552
         1656                 1                 San Diego                                         CA           92154
         1657                 1                 LATHROP                                           CA           95330
         1658               7.875               MIAMI GARDENS                                     FL           33055
         1659               8.125               LAVEEN                                            AZ           85339
         1660               7.375               Gaithersburg                                      MD           20886
         1661               8.25                San Jose                                          CA           95128
         1662               7.75                WOODBRIDGE                                        VA           22191
         1663               8.125               HERNDON                                           VA           20170
         1664               8.25                OCEANSIDE                                         CA           92054
         1665               7.625               Henderson                                         NV           89015
         1666               7.875               NORTH Miami                                       FL           33161
         1667               8.375               Lockport                                          IL           60441
         1668               8.125               Woodbridge                                        VA           22192
         1669                 8                 Silver Spring                                     MD           20906
         1670               7.125               BRISTOW                                           VA           20136
         1671                7.5                Kissimmee                                         FL           34741
         1672               8.125               Fairfax                                           VA           22031
         1673               7.125               KAILUA KONA                                       HI           96740
         1674               8.125               Newark                                            NJ            7104
         1675               6.125               San Diego                                         CA           92127
         1676               7.75                Las Vegas                                         NV           89141
         1677               7.375               Petaluma                                          CA           94954
         1678               7.375               Ceres                                             CA           95307
         1679               7.375               Orlando                                           FL           32828
         1680               8.375               Laurel                                            MD           20707
         1681                 7                 FOREST GROVE                                      OR           97116
         1682               8.375               Antioch                                           CA           94531
         1683               7.375               PEORIA                                            AZ           85383
         1684               8.375               Fremont                                           CA           94538
         1685               7.875               CARSON                                            CA           90745
         1686               7.375               Coral Springs                                     FL           33065
         1687               7.875               Oakdale                                           MN           55128
         1688                 8                 Weston                                            FL           33327
         1689               7.625               Portland                                          OR           97203
         1690               7.875               Washington                                        DC           20032
         1691               7.375               Woodinville                                       WA           98072
         1692               8.25                GILBERT                                           AZ           85234
         1693               8.625               Las Vegas                                         NV           89117
         1694               6.375               Fairfax                                           VA           22030
         1695               7.75                HAWTHORNE                                         CA           90250
         1696                7.5                Clearwater Beach                                  FL           33767
         1697                 7                 Hopkinton                                         MA            1748
         1698                7.5                REDMOND                                           WA           98052
         1699               7.75                Herndon                                           VA           20170
         1700                 7                 Henderson                                         NV           89052
         1701                 8                 SAN DIEGO                                         CA           92127
         1702               8.125               Falls Church                                      VA           22042
         1703               8.125               FREMONT                                           CA           94538
         1704               8.25                LAS VEGAS                                         NV           89148
         1705               7.875               San Diego                                         CA           92139
         1706               7.625               Alexandria                                        VA           22309
         1707                7.5                CAPE CORAL                                        FL           33914
         1708               7.25                Victorville                                       CA           92395
         1709               7.375               Phoenix                                           AZ           85029
         1710                7.5                Santa Paula                                       CA           93060
         1711                7.5                Monroe                                            WA           98272
         1712               7.875               Lantana                                           FL           33462
         1713               8.375               Anaheim                                           CA           92804
         1714                 7                 Brentwood                                         CA           94513
         1715               7.75                Oakland                                           CA           94605
         1716               6.75                FULLERTON                                         CA           92833
         1717               7.875               Parkland                                          FL           33076
         1718               7.875               Miami                                             FL           33176
         1719               6.875               Bakersfield                                       CA           93311
         1720                 1                 Lovettsville                                      VA           20180
         1721               6.625               Windsor                                           CA           95492
         1722                 1                 Henderson                                         NV           89074
         1723                 1                 Colorado Springs                                  CO           80909
         1724                 7                 Kent                                              WA           98042
         1725                 8                 Ft. Myers                                         FL           33967
         1726                 8                 Chesapeake                                        VA           23323
         1727               7.375               Surprise                                          AZ           85374
         1728               7.125               Chandler                                          AZ           85224
         1729                7.5                Palm Beach Gardens                                FL           33410
         1730                 1                 Suisun City                                       CA           94585
         1731                 6                 Sea Tac                                           WA           98198
         1732                 2                 Suitland                                          MD           20746
         1733                 2                 Suitland                                          MD           20746
         1734               7.375               Buckeye                                           AZ           85326
         1735               7.25                Las Vegas                                         NV           89178
         1736               7.375               Brooklyn Park                                     MN           55429
         1737                7.5                Mount Laurel                                      NJ            8054
         1738               7.125               Perris                                            CA           92571
         1739               7.625               NORWALK                                           CA           90650
         1740                 1                 Beaumont                                          CA           92223
         1741                7.5                Surprise                                          AZ           85388
         1742               7.25                Gilbert                                           AZ           85297
         1743                 1                 Mission Viejo                                     CA           92691
         1744               7.875               SUMMERVILLE                                       SC           29483
         1745                 8                 San Diego                                         CA           92101
         1746               6.875               Las Vegas                                         NV           89145
         1747               7.25                San Pedro                                         CA           90732
         1748               7.625               Portland                                          OR           97266
         1749                 1                 Renton                                            WA           98058
         1750                 7                 Antioch                                           CA           94531
         1751               7.875               Los Angeles                                       CA           90059
         1752               6.75                Los Angeles                                       CA           90044
         1753                 1                 Jamaica                                           NY           11433
         1754                 8                 Livermore                                         CA           94550
         1755                 1                 Frederick                                         MD           21701
         1756               7.875               Pomona                                            CA           91766
         1757                 1                 Menlo Park                                        CA           94025
         1758                 1                 Downey                                            CA           90242
         1759               7.125               BUCKEYE                                           AZ           85326
         1760               7.75                Gardendale                                        AL           35071
         1761               7.125               Antelope                                          CA           95843
         1762               7.75                HOMESTEAD                                         FL           33130
         1763               8.375               SANTA MONICA                                      CA           90405
         1764                 2                 San Jose                                          CA           95111
         1765                 1                 WOODLAND HILLS AREA  LOS                          CA           91364
         1766               6.875               HUNTINGTON PARK                                   CA           90255
         1767                 1                 Anaheim                                           CA           92802
         1768               7.625               Carlsbad                                          CA           92010
         1769                 2                 Montclair                                         CA           91763
         1770                7.5                Rockville                                         MD           20852
         1771               6.875               Henderson                                         NV           89074
         1772                 1                 Quakertown                                        PA           18951
         1773                 1                 Richmond                                          CA           94806
         1774               8.375               Anaheim                                           CA           92804
         1775               7.75                Paso Robles                                       CA           93446
         1776                 1                 SAN FRANCISCO                                     CA           94112
         1777                 8                 Orlando                                           FL           32828
         1778               6.875               Mayer                                             MN           55360
         1779                 7                 Tampa                                             FL           33611
         1780               7.375               St. Louis                                         MO           63141
         1781               6.75                Salinas                                           CA           93901
         1782                 1                 Eden                                              UT           84310
         1783               7.375               Fremont                                           CA           94538
         1784               7.875               Salton City                                       CA           92274
         1785                 1                 Whittier                                          CA           90601
         1786                 1                 Thousand Oaks                                     CA           91360
         1787                 2                 Los Angeles                                       CA           90002
         1788               7.875               DESERT HOT SPRINGS                                CA           92240
         1789               6.75                Bowie                                             MD           20716
         1790               7.75                Fife                                              WA           98424
         1791               7.375               LITHONIA                                          GA           30058
         1792                 1                 Fort Lauderdale                                   FL           33312
         1793                7.5                Bradenton                                         FL           34212
         1794                 1                 Winchester                                        CA           92596
         1795                7.5                Scottsdale                                        AZ           85260
         1796                 1                 Ontario                                           CA           91761
         1797               6.875               Santa Ana                                         CA           92706
         1798               7.625               Henderson                                         NV           89052
         1799               7.875               Hercules                                          CA           94547
         1800               6.875               SACRAMENTO                                        CA           95829
         1801               6.875               San Diego                                         CA           92126
         1802                8.5                Burnsville                                        MN           55306
         1803               7.625               Santa Clara                                       CA           95051
         1804               7.75                Alexandria                                        VA           22306
         1805                7.5                Peyton                                            CO           80831
         1806                 1                 SAN JOSE                                          CA           95111
         1807                 1                 STOCKTON                                          CA           95212
         1808                 1                 SALINAS                                           CA           93907
         1809                 1                 Baldwin Park                                      CA           91706
         1810               7.75                Whittier                                          CA           90605
         1811                7.5                SYLMAR AREA  LOS ANGELES                          CA           91342
         1812                 1                 Seattle                                           WA           98118
         1813               8.375               Las Vegas                                         NV           89104
         1814               7.625               SOUTH SAN FRANCISCO                               CA           94080
         1815                8.5                Cypress                                           CA           90630
         1816                7.5                San Diego                                         CA           92154
         1817                 7                 Chicago                                           IL           60643
         1818                8.5                henderson                                         NV           89052
         1819                 8                 ALAMEDA                                           CA           94501
         1820                 1                 Riverside                                         CA           92504
         1821               9.125               Bradenton                                         FL           34207
         1822                 1                 GREENFIELD                                        CA           93927
         1823               7.625               Chandler                                          AZ           85225
         1824                7.5                West Palm Beach                                   FL           33417
         1825                 1                 San Jose                                          CA           95122
         1826                6.5                Murrieta                                          CA           92563
         1827                 1                 Vacaville                                         CA           95687
         1828                 8                 Whittier                                          CA           90606
         1829                 1                 Northridge                                        CA           91326
         1830                 1                 Los Angeles                                       CA           91331
         1831               8.25                Mesa                                              AZ           85202
         1832               6.875               ROMOLAND                                          CA           92585
         1833                 1                 San Marcos                                        CA           92069
         1834                 2                 Baltimore                                         MD           21202
         1835               7.25                Torrance                                          CA           90502
         1836                7.5                Bonita Springs                                    FL           34135
         1837               8.875               Eagle                                             CO           81631
         1838                 7                 Las Vegas                                         NV           89178
         1839                7.5                South Gate                                        CA           90280
         1840               8.375               Los Angeles                                       CA           90002
         1841                 1                 Bloomington                                       CA           92316
         1842               8.375               Los Angeles                                       CA           90028
         1843               7.75                Henryville                                        PA           18332
         1844                 1                 Pico Rivera                                       CA           90660
         1845                 1                 Anaheim                                           CA           92804
         1846               7.75                LANCASTER                                         CA           93534
         1847                 8                 FONTANA                                           CA           92336
         1848                7.5                ORANGE                                            CA           92865
         1849               7.875               Washington                                        DC           20001
         1850                8.5                LAS VEGAS                                         NV           89178
         1851               6.875               Tracy                                             CA           95377
         1852                8.5                San Francisco                                     CA           94112
         1853               6.625               Naples                                            FL           34110
         1854                7.5                Corona                                            CA           92882
         1855                 8                 Santa Barbara                                     CA           93108
         1856               7.75                Canyon Country                                    CA           91387
         1857               8.375               ANTELOPE                                          CA           95843
         1858                7.5                Fort Myers                                        FL           33966
         1859               7.75                West Covina                                       CA           91791
         1860               7.625               Anaheim                                           CA           92807
         1861               8.25                WEST COVINA                                       CA           91792
         1862               7.75                Chula Vista                                       CA           91915
         1863               8.375               Redmond                                           WA           98053
         1864               8.125               Miami                                             FL           33142
         1865               7.25                Portland                                          OR           97202
         1866                 7                 HERNDON                                           VA           20191
         1867               7.75                Kissimmee                                         FL           34758
         1868               8.25                INGLEWOOD                                         CA           90302
         1869               7.875               Minnetonka                                        MN           55345
         1870               6.875               Gilbert                                           AZ           85296
         1871               8.375               Chula Vista                                       CA           91915
         1872               8.375               Temecula                                          CA           92592
         1873               7.625               Mesa                                              AZ           85201
         1874               7.875               Hialeah                                           FL           33012
         1875                6.5                TEMECULA                                          CA           92592
         1876               8.25                STOCKTON                                          CA           95219
         1877                 8                 Mesa                                              AZ           85212
         1878               8.625               Lehigh Acres                                      FL           33972
         1879               8.375               Long Beach                                        CA           90810
         1880                8.5                Poway                                             CA           92064
         1881                 8                 North Highlands                                   CA           95660
         1882                 8                 Parrish                                           FL           34219
         1883               8.625               Woodbridge                                        VA           22191
         1884               8.625               Canyon Lake                                       CA           92587
         1885               8.625               Santa Ana                                         CA           92704
         1886               8.625               Santa Ana                                         CA           92704
         1887               8.375               Hayward                                           CA           94544
         1888               8.625               Port Saint Lucie                                  FL           34953
         1889               8.375               Norwalk                                           CA           90650
         1890               8.375               Apple Valley                                      CA           92308
         1891               8.625               Temecula                                          CA           92591
         1892               8.625               Los Angeles                                       CA           90031
         1893               8.625               Manassas                                          VA           20110
         1894               8.625               Pico Rivera                                       CA           90660
         1895                 2                 Pasadena                                          CA           91106
         1896               8.625               Los Angeles                                       CA           90047
         1897               8.375               Lancaster                                         CA           93534
         1898               8.625               Oxnard                                            CA           93033
         1899               8.625               Las Vegas                                         NV           89139
         1900               8.625               La Mirada                                         CA           90638
         1901                 8                 Gardena                                           CA           90249
         1902               8.625               San Jose                                          CA           95133
         1903               8.625               Anaheim                                           CA           92802
         1904               8.375               Riverside                                         CA           92503
         1905               8.375               Miami                                             FL           33156
         1906               8.125               La Habra                                          CA           90631
         1907               8.625               Las Vegas                                         NV           89118
         1908                7.5                SAN PEDRO                                         CA           90731
         1909               7.875               SAN DIEGO                                         CA           92114
         1910               7.875               Whittier                                          CA           90602
         1911               7.375               Greenfield                                        CA           93927
         1912               7.625               SURPRISE                                          AZ           85374
         1913               7.625               SIMI VALLEY                                       CA           93065
         1914               8.125               SANTA MARIA                                       CA           93458
         1915               7.75                SANTA ROSA                                        CA           95405
         1916                 7                 North Las Vegas                                   NV           89115
         1917               8.375               Duarte                                            CA           91010
         1918               7.75                COSTA MESA                                        CA           92627
         1919                 2                 Sacramento                                        CA           95828
         1920               7.75                La Mesa                                           CA           91941
         1921               7.25                Tucson                                            AZ           85710
         1922               7.625               PHOENIX                                           AZ           85051
         1923               8.375               THOUSAND OAKS                                     CA           91360
         1924                 8                 Denver                                            CO           80220
         1925                7.5                Long Beach                                        CA           90808
         1926               7.875               Apple Valley                                      CA           92307
         1927               8.125               Palm Springs                                      CA           92262
         1928               7.625               DUMFRIES                                          VA           22026
         1929               8.375               Mount Sinai                                       NY           11766
         1930                7.5                Napa                                              CA           94558
         1931               7.625               Elk Grove                                         CA           95624
         1932               8.375               Las Vegas                                         NV           89178
         1933               8.375               San Jose                                          CA           95127
         1934               8.25                STOCKTON                                          CA           95219
         1935               7.625               TRIANGLE                                          VA           22172
         1936               7.625               LOS ANGELES                                       CA           90044
         1937               8.25                Orlando                                           FL           32837
         1938                 8                 LAS VEGAS                                         NV           89128
         1939               8.25                CHULA VISTA                                       CA           91911
         1940                7.5                APPLE VALLEY                                      CA           92308
         1941               7.375               SAN DIEGO                                         CA           92127
         1942                6.5                Oceanside                                         CA           92057
         1943               8.25                PHOENIX                                           AZ           85048
         1944               8.375               Los Angeles                                       CA           90046
         1945               8.375               ANTIOCH                                           CA           94531
         1946               8.25                Las Vegas                                         NV           89139
         1947               8.05                STOCKTON                                          CA           95204
         1948               7.125               CARLSBAD                                          CA           92009
         1949                7.5                Northfield                                        NJ            8225
         1950               7.625               Temecula                                          CA           92592
         1951                7.5                MIAMI                                             FL           33173
         1952               6.25                MARANA                                            AZ           85653
         1953               7.375               DIAMOND BAR                                       CA           91765
         1954               8.375               BAKERSFIELD                                       CA           93307
         1955               6.75                OAKLAND                                           CA           94605
         1956               7.875               RENTON                                            WA           98055
         1957                 8                 Weston                                            FL           33331
         1958                7.5                Greenfield                                        CA           93927
         1959               7.875               SAN JOSE                                          CA           95111
         1960               8.25                LONG BEACH                                        CA           90805
         1961               7.25                Vallejo                                           CA           94589
         1962               8.25                IMPERIAL BEACH                                    CA           91932
         1963               7.25                MESA                                              AZ           85029
         1964               8.25                VENTURA                                           CA           90303
         1965                7.5                LAKE FORREST                                      CA           92630
         1966               8.25                LOS ANGELES                                       CA           90061
         1967                8.5                Beltsville                                        MD           20705
         1968               7.375               MIAMI                                             FL           33133
         1969               7.625               Vail                                              CO           81657
         1970                7.5                Chino                                             CA           91710
         1971               7.625               SAN JOSE                                          CA           95132
         1972               8.375               San Jose                                          CA           95122
         1973                7.5                SAN JACINTO                                       CA           92583
         1974               8.375               Centreville                                       VA           20121
         1975               7.875               Daly City                                         CA           94014
         1976                 8                 CHULA VISTA                                       CA           91910
         1977               7.625               DIXON                                             CA           95620
         1978                 8                 Campbell                                          CA           95008
         1979               8.25                PEMBROKE PINES                                    FL           33028
         1980               7.375               CENTERVILLE                                       VA           20120
         1981               6.75                Weston                                            FL           33326
         1982               8.375               POLLESVILLE                                       MD           20837
         1983               7.625               LAKEWOOD                                          CA           90713
         1984               8.25                SCOTTSDALE                                        AZ           85255
         1985               7.25                Delray Beach                                      FL           33446
         1986               6.75                Alpharetta                                        GA           30005
         1987                7.5                AVONDALE                                          AZ           85323
         1988               8.375               Dublin                                            CA           94568
         1989               8.25                NAPLES                                            FL           34114
         1990               7.75                MUSKEGO                                           WI           53150
         1991               7.875               Port Saint Lucie                                  FL           34953
         1992               8.375               FOUNTAIN VALLEY                                   CA           92708
         1993               7.125               Hacienda Heights                                  CA           91745
         1994               8.125               LA QUINTA                                         CA           92253
         1995               7.875               RIVERTON                                          UT           84095
         1996               7.875               CUPERTINO                                         CA           95014
         1997               7.75                FONTANA                                           CA           92336
         1998               7.75                SAN DIEGO                                         CA           92102
         1999                 7                 UPLAND                                            CA           91786
         2000               8.25                Hemet                                             CA           92543
         2001               8.375               RESEDA AREA  LOS ANGELES                          CA           91335
         2002                7.5                Saint Cloud                                       FL           34769
         2003               7.25                Tigard                                            OR           97224
         2004               8.375               Escondido                                         CA           92025
         2005                 7                 San Antonio                                       TX           78258
         2006               6.875               VICTORVILLE                                       CA           92394
         2007               8.375               Vancouver                                         WA           98682
         2008               8.125               OCEANSIDE                                         CA           92054
         2009               7.625               Lancaster                                         CA           93536
         2010               8.25                COCONUT CREEK                                     FL           33063
         2011               7.75                GLENDORA                                          CA           91740
         2012               7.625               SUN CITY                                          CA           92585
         2013               7.25                Hesperia                                          CA           92344
         2014               7.25                ALEXANDRIA                                        VA           22309
         2015               7.75                RANCHO CUCAMONGA                                  CA           91739
         2016               8.375               LEHIGH                                            FL           33972
         2017               8.375               Miramar                                           FL           33027
         2018               7.625               LAS VEGAS                                         NV           89108
         2019                7.5                KENMORE                                           WA           98028
         2020               7.875               PALMDALE                                          CA           93550
         2021               7.625               Oakley                                            CA           94561
         2022               7.875               YORBA LINDA                                       CA           92886
         2023                7.5                LA PUENTE                                         CA           91746
         2024                7.5                Homestead                                         FL           33032
         2025               7.75                Victorville                                       CA           92395
         2026               6.75                San Diego                                         CA           92102
         2027               7.75                Paterson                                          NJ            7501
         2028               7.75                San Diego                                         CA           92154
         2029               8.125               La Puente                                         CA           91744
         2030                 1                 (Santa Clarita Area)  Los                         CA           91350
         2031               7.75                las vegas                                         NV           89142
         2032                 7                 St Paul                                           MN           55104
         2033                 8                 Glendale                                          AZ           85304
         2034                 1                 North Las Vegas                                   NV           89084
         2035               7.25                HATBORO                                           PA           19040
         2036               7.625               Beaumont                                          TX           77706
         2037                 1                 Norco                                             CA           92860
         2038                 8                 Burnsville                                        MN           55337
         2039               7.125               Tacoma                                            WA           98409
         2040               6.875               Stewartville                                      MN           55976
         2041                7.5                Chaska                                            MN           55318
         2042               7.75                Woodbury                                          MN           55125
         2043               7.375               Colton                                            CA           92324
         2044                 7                 Johns Island                                      SC           29455
         2045                 8                 Coon Rapids                                       MN           55448
         2046                 8                 Moreno Valley                                     CA           92555
         2047               7.25                Dallas                                            TX           75209
         2048               7.75                Clifton                                           VA           20124
         2049               7.625               Menifee                                           CA           92584
         2050               7.75                Rocklin                                           CA           95677
         2051               6.625               Vacaville                                         CA           95687
         2052               7.375               Indio                                             CA           92203
         2053                6.5                Covina                                            CA           91722
         2054               1.75                Pueblo                                            CO           81005
         2055               7.25                Deltona                                           FL           32738
         2056                 7                 FULLERTON                                         CA           92833
         2057                 1                 West Covina                                       CA           91791
         2058               7.75                Norfolk                                           VA           23505
         2059               7.125               Sumiton                                           AL           35148
         2060               7.75                Escondido                                         CA           92029
         2061               6.75                Ontario                                           CA           91764
         2062               7.125               Fontana                                           CA           92335
         2063                 1                 Hillsboro                                         OR           97123
         2064               7.75                CHASKA                                            MN           55318
         2065               7.875               Acworth                                           GA           30102
         2066               7.75                Minneapolis                                       MN           55411
         2067                7.5                Lutz                                              FL           33549
         2068               7.25                Rosemount                                         MN           55068
         2069               8.375               Westlake Village                                  CA           91361
         2070                7.5                Riverside                                         CA           92509
         2071               7.25                Chino                                             CA           91710
         2072                 1                 THOUSAND OAKS                                     CA           91363
         2073               7.875               Philadelphia                                      PA           19120
         2074                8.5                PORT ST LUCIE                                     FL           34986
         2075                 1                 Canton                                            GA           30114
         2076                 1                 PARRISH                                           FL           34219
         2077               7.625               Las Vegas                                         NV           89131
         2078               7.625               Sarasota                                          FL           34233
         2079                 7                 Clermont                                          FL           34711
         2080               7.625               Burbank                                           CA           91505
         2081                 7                 Otsego                                            MN           55330
         2082               8.375               Tustin                                            CA           92782
         2083               8.375               La Mirada                                         CA           90638
         2084                8.5                Los Angeles                                       CA           90047
         2085               7.75                ANAHEIM                                           CA           92807
         2086               8.125               Idyllwild                                         CA           92549
         2087               7.625               Cottage Grove                                     MN           55016
         2088               7.75                Whittier                                          CA           90601
         2089                7.5                Phoenix                                           AZ           85022
         2090                7.5                Burnsville                                        MN           55337
         2091               7.25                CHULA VISTA                                       CA           91913
         2092               7.75                IRVINE                                            CA           92604
         2093               7.25                Portland                                          OR           97206
         2094               8.125               TROTDALE                                          OR           79060
         2095                7.5                PHOENIX                                           AZ           85022
         2096               7.75                West Sacramento                                   CA           95691
         2097                 7                 CHULA VISTA                                       CA           91913
         2098               7.625               HUGO                                              MN           55038
         2099               7.75                Hugo                                              MN           55038
         2100               8.125               MINNEAPOLIS                                       MN           55407
         2101               8.125               COON RAPIDS                                       MN           55448
         2102                 8                 North Hollywood Area                              CA           91605
         2103                7.5                HUGO                                              MN           55038
         2104               7.625               Hugo                                              MN           55038
         2105               7.125               Houston                                           TX           77056
         2106                 7                 Saint Paul                                        MN           55101
         2107               8.25                Perth Amboy                                       NJ            8861
         2108               6.875               Oceanside                                         CA           92054
         2109               8.125               Mulino                                            OR           97042
         2110               8.125               WILTON MANORS                                     FL           33334
         2111               8.25                BURBANK                                           CA           91506
         2112               8.375               SAN JOSE                                          CA           95138
         2113               8.25                NORTH PORT                                        FL           34288
         2114                 7                 Waynesboro                                        PA           17268
         2115               7.25                San Leandro                                       CA           94577
         2116               7.75                Bowie                                             MD           20720
         2117               6.625               OLYMPIA                                           WA           98501
         2118               7.375               Bellingham                                        WA           98229
         2119               7.375               Minneapolis                                       MN           55416
         2120               7.625               Los Angeles                                       CA           90059
         2121               7.75                Saint Helens                                      OR           97051
         2122               8.375               La Jolla                                          CA           92037
         2123                 8                 Hemet                                             CA           92545
         2124               8.125               OCEANSIDE                                         CA           92056
         2125               7.875               GLENDALE                                          CA           91201
         2126               7.125               ALEXANDRIA                                        VA           22312
         2127               8.25                Doral                                             FL           33178
         2128               8.375               OAKLAND                                           CA           94610
         2129               7.875               REDONDO BEACH                                     CA           90278
         2130               7.375               LAS VEGAS                                         NV           89122
         2131               8.625               Oakland                                           CA           94603
         2132               8.375               CHARLOTTE                                         NC           28270
         2133                8.5                Herndon                                           VA           20170
         2134                 7                 CASHION                                           AZ           85329
         2135               7.99                PARADISE VALLEY                                   AZ           85253
         2136               7.875               Burlingame                                        CA           94010
         2137                8.5                Signal Hill                                       CA           90755
         2138               7.25                BELLEVUE                                          WA           98006
         2139               7.375               MANASSAS                                          VA           20111
         2140                 7                 PHOENIX                                           AZ           85085
         2141               8.625               Las Vegas                                         NV           89141
         2142               6.875               Roseville                                         CA           95678
         2143               7.625               SEATTLE                                           WA           98109
         2144               7.75                Chula Vista                                       CA           91913
         2145                 8                 Vienna                                            VA           22182
         2146               7.375               Derwood                                           MD           20855
         2147                7.5                Santa Rosa                                        CA           95403
         2148               8.625               Portland                                          OR           97217
         2149               7.625               HI VISTA                                          CA           93535
         2150               8.375               LAS VEGAS                                         NV           89122
         2151               8.25                SACRAMENTO                                        CA           95838
         2152               8.625               Cape Coral                                        FL           33993
         2153               7.875               LAS VEGAS                                         NV           89139
         2154               7.375               Las Vegas                                         NV           89113
         2155               7.375               Clinton                                           MD           20735
         2156               8.25                Lancaster                                         CA           93536
         2157               7.75                STOCKTON                                          CA           95209
         2158               8.25                Santa Ana                                         CA           92703
         2159               7.25                PATTERSON                                         CA           95363
         2160               7.75                Pittsburg                                         CA           94565
         2161               8.25                LEHIGH ACRES                                      FL           33972
         2162               7.875               Windermere                                        FL           34786
         2163               7.75                SAN DIEGO                                         CA           92139
         2164               7.75                SUNRISE                                           FL           33323
         2165               7.25                TURLOCK                                           CA           95380
         2166               7.875               COMPTON                                           CA           90222
         2167               7.25                CAPE CORAL                                        FL           33909
         2168               7.625               STUDIO CITY                                       CA           91604
         2169                 7                 Tucson                                            AZ           85706
         2170               7.875               Cardiff By The Sea                                CA           92007
         2171               7.875               NORTH PORT                                        FL           34287
         2172               8.25                Sterling                                          VA           20164
         2173               7.75                CULVER CITY                                       CA           90230
         2174               8.25                HUNTINGTON PARK                                   CA           90255
         2175                 7                 Sherwood                                          OR           97140
         2176               7.875               North Port                                        FL           34286
         2177               7.75                Las Vegas                                         NV           89121
         2178               7.75                Montgomery Village                                MD           20886
         2179               7.375               GLENDALE                                          AZ           85310
         2180               8.125               LAKE FOREST                                       CA           92630
         2181               7.125               TUCSON                                            AZ           85748
         2182               8.375               Las Vegas                                         NV           89149
         2183               7.25                Pioneer                                           CA           95666
         2184                 7                 Stockton                                          CA           95205
         2185               7.625               W JORDAN                                          UT           84088
         2186               7.75                CHINO HILLS                                       CA           91709
         2187               7.625               RIVERTON                                          UT           84065
         2188               8.25                CENTREVILLE                                       VA           20120
         2189                7.5                CORONA                                            CA           92882
         2190               6.875               ANTIOCH                                           CA           94531
         2191               6.875               Orlando                                           FL           32819
         2192               7.25                WADDELL                                           AZ           85355
         2193               7.75                Riverside                                         CA           92507
         2194                7.5                COVINA AREA                                       CA           91722
         2195               7.75                RIO LINDA                                         CA           95673
         2196               7.75                American Canyon                                   CA           94503
         2197               8.625               Inglewood                                         CA           90310
         2198               7.75                BELLFLOWER                                        CA           90706
         2199                7.5                Rancho Cordova                                    CA           95742
         2200               7.75                Pikesville                                        MD           21208
         2201                 7                 WOODLAND                                          CA           95695
         2202               7.75                Mission Viejo                                     CA           92692
         2203               8.125               Ceres                                             CA           95307
         2204               7.75                N LAS VEGAS                                       NV           89031
         2205               8.375               OWINGS MILLS                                      MD           21117
         2206               8.25                LEHIGH ACRES                                      FL           33972
         2207               8.375               Ashburn                                           VA           20147
         2208               7.75                LOS ANGELES                                       CA           90293
         2209               8.25                Altamonte Springs                                 FL           32701
         2210                7.5                LAS VEGAS                                         NV           89141
         2211               8.25                LONG BEACH                                        CA           90814
         2212               7.375               Oakley                                            CA           94561
         2213               7.75                Fountain Hills                                    AZ           85268
         2214               6.375               STERLING                                          VA           20164
         2215                 8                 Mount Pleasant                                    SC           29466
         2216               8.25                Carlsbad                                          CA           92008
         2217               7.75                Corona                                            CA           92883
         2218                7.5                Chelsea                                           MA            2150
         2219                 8                 Moreno Valley                                     CA           92553
         2220                 2                 Santa Rosa                                        CA           95409
         2221               7.875               Ormond Beach                                      FL           32174
         2222               7.875               Westminster                                       CO           80030
         2223               7.625               Pacifica                                          CA           94044
         2224                8.5                Temecula                                          CA           92592
         2225               7.375               Fairfax                                           VA           22030
         2226                7.5                Orange                                            CA           92869
         2227               7.75                Imperial Beach                                    CA           91932
         2228               8.125               Yorba Linda                                       CA           92886
         2229               7.625               SAN MATEO                                         CA           94404
         2230               6.875               Perris                                            CA           92571
         2231               7.75                Rancho Cucamonga                                  CA           91701
         2232               8.375               Alhambra                                          CA           91803
         2233                7.5                LOS ANGELES                                       CA           91402
         2234                 1                 Corona Area                                       CA           92880
         2235               7.75                Los Angeles                                       CA           90042
         2236               7.625               Winchester                                        VA           22602
         2237               6.25                Fontana                                           CA           92336
         2238                 1                 Gold Canyon                                       AZ           85218
         2239               7.625               Inglewood                                         CA           90305
         2240               7.25                San Pedro                                         CA           90731
         2241                7.5                Rancho Cucamonga                                  CA           91737
         2242                7.5                Neptune                                           NJ            7753
         2243                 8                 Bullhead City                                     AZ           86442
         2244               6.25                Brandywine                                        MD           20613
         2245               8.375               Burnsville                                        MN           55306
         2246               7.375               Saint Petersburg                                  FL           33710
         2247               6.75                Auburn                                            WA           98092
         2248                 1                 Las Vegas                                         NV           89123
         2249               8.125               Alexandria                                        VA           22312
         2250               7.625               Manassas                                          VA           20110
         2251               7.75                San Jose                                          CA           95110
         2252               8.375               Corona                                            CA           92882
         2253                7.5                Phoenix                                           AZ           85050
         2254               7.375               Rancho Santa Margarita                            CA           92688
         2255                7.5                Riverdale                                         MD           20737
         2256               6.75                Bell Gardens                                      CA           90201
         2257               6.875               Naples                                            FL           34120
         2258               7.625               Jersey City                                       NJ            7306
         2259                 1                 MAGALIA                                           CA           95954
         2260               8.125               Teaneck                                           NJ            7666
         2261               7.625               Peoria                                            AZ           85345
         2262               6.625               Perris                                            CA           92570
         2263               7.75                Naples                                            FL           34109
         2264               6.625               Bonney Lake                                       WA           98391
         2265                8.5                DEERFIELD BEACH                                   FL           33064
         2266                 1                 Hackensack                                        NJ            7601
         2267               6.875               Hemet                                             CA           92545
         2268               6.875               San Marcos                                        CA           92069
         2269               7.75                ST. LOUIS                                         MO           63125
         2270               6.875               LAKEWOOD                                          CA           90712
         2271                8.5                Fairfield                                         CA           94533
         2272               7.375               HERCULES                                          CA           94547
         2273               7.375               FAIRFIELD                                         CA           94534
         2274               8.375               Huntington Park                                   CA           90255
         2275               8.75                Moreno Valley                                     CA           92553
         2276                8.5                LAS VEGAS                                         NV           89144
         2277                7.5                VALLEJO                                           CA           94591
         2278               7.25                Murrieta                                          CA           92563
         2279               7.875               Coon Rapids                                       MN           55448
         2280               7.75                City Of Industry                                  CA           91716
         2281               7.875               Ocean Township                                    NJ            7712
         2282                 1                 San Diego                                         CA           92101
         2283               7.125               Duarte                                            CA           91010
         2284               8.125               San Diego                                         CA           92105
         2285                 1                 Murrieta                                          CA           92562
         2286                 8                 LONG BEACH                                        CA           90805
         2287                 1                 South Gate                                        CA           90280
         2288               7.75                Murrieta                                          CA           92563
         2289               7.75                FOUNTAIN VALLEY                                   CA           92708
         2290               1.75                Murrieta                                          CA           92563
         2291               7.625               ORANGEVALE                                        CA           95662
         2292               7.75                Lakeville                                         MN           55044
         2293                 2                 Lincoln                                           CA           95648
         2294                 1                 Portland                                          OR           97230
         2295                7.5                Long Beach                                        CA           90808
         2296               7.125               Monroe Township                                   NJ            8094
         2297                 1                 Berlin                                            MD           21811
         2298                7.5                Fredericksburg                                    VA           22405
         2299                8.5                Riverside                                         CA           92507
         2300               7.875               Canoga Park Area/ Los Ang                         CA           91306
         2301                 1                 Vallejo                                           CA           94591
         2302                 1                 Woodbridge                                        VA           22192
         2303               8.125               Orlando                                           FL           32819
         2304               7.875               JERSEY CITY                                       NJ            7306
         2305                7.5                KENNETT SQUARE                                    PA           19348
         2306                7.5                SAN JOSE                                          CA           95136
         2307               8.25                Winter Garden                                     FL           34787
         2308                7.5                BROOKLYN PARK                                     MN           55444
         2309                 1                 Mira Loma                                         CA           91752
         2310               7.625               COVINA                                            CA           91724
         2311               8.875               Rancho Santa Margarita                            CA           92688
         2312                 7                 Tacoma                                            WA           98407
         2313               6.75                San Marcos                                        CA           92069
         2314                 1                 Windermere                                        FL           34786
         2315               6.375               Sacramento                                        CA           95838
         2316               7.25                Murrieta                                          CA           92562
         2317                 2                 Victorville                                       CA           92394
         2318               8.25                Saint Paul                                        MN           55106
         2319               8.25                Galloway Township                                 NJ            8232
         2320                 1                 Moreno Valley                                     CA           92555
         2321               7.75                Hawthorne                                         CA           90250
         2322               7.25                FONTANA                                           CA           92335
         2323                8.5                Victoria                                          MN           55386
         2324               7.875               Fresno                                            CA           93711
         2325               7.875               CYPRESS                                           CA           90630
         2326               8.25                Los Angeles (Canoga Park                          CA           91306
         2327                 9                 ORLANDO                                           FL           32824
         2328                 8                 Gilbert                                           AZ           85297
         2329               6.75                Carson                                            CA           90745
         2330               9.375               Vallejo                                           CA           94591
         2331               6.875               Lorton                                            VA           22079
         2332               7.125               Redlands                                          CA           92373
         2333               6.875               SAN JOSE                                          CA           95118
         2334               6.125               Fairfax                                           VA           22033
         2335                 1                 Poway                                             CA           92064
         2336               8.25                Long Beach                                        CA           90810
         2337               8.375               Freedom                                           CA           95019
         2338               7.875               Van Nuys                                          CA           91401
         2339               7.125               CHESAPEAKE                                        VA           23322
         2340                 7                 San Diego                                         CA           92109
         2341                 1                 SAN FRANCISCO                                     CA           94112
         2342               8.375               FAIRFIELD                                         CA           94533
         2343               7.75                IRVINGTON                                         NJ            7111
         2344                7.5                Inglewood                                         CA           90302
         2345               8.25                San Pablo                                         CA           94806
         2346                 8                 Buffalo                                           MN           55313
         2347               7.375               Boothwyn                                          PA           19061
         2348               6.75                San Diego                                         CA           92101
         2349               8.375               COON RAPIDS                                       MN           55448
         2350                 1                 Compton                                           CA           90222
         2351                8.5                Coto De caza                                      CA           92679
         2352                 1                 Silver Spring                                     MD           20906
         2353               8.125               GLENDALE                                          CA           91204
         2354               7.25                NUEVO                                             CA           92567
         2355               7.875               BYRON                                             CA           94514
         2356               8.625               Stillwater                                        MN           55082
         2357               7.875               Andover                                           MN           55304
         2358                 1                 Miami                                             FL           33173
         2359               8.125               Oxnard                                            CA           93030
         2360                 7                 Cardiff By The Sea                                CA           92007
         2361               6.75                San Diego                                         CA           92127
         2362               7.625               Vallejo                                           CA           94590
         2363               7.75                Hesperia                                          CA           92345
         2364               6.125               VICTORVILLE                                       CA           92394
         2365                7.5                Salinas                                           CA           93906
         2366               7.625               Macon                                             MO           63552
         2367                7.5                CHULA VISTA                                       CA           91913
         2368               7.75                Union City                                        CA           94587
         2369               8.375               OCEANSIDE                                         CA           92054
         2370                8.5                Los Angeles                                       CA           90008
         2371               6.625               Merritt Island                                    FL           32952
         2372               7.75                New Port Richey                                   FL           34655
         2373               7.375               Mountain View                                     CA           94043
         2374               8.375               Manassas                                          VA           20110
         2375                8.5                GARDEN GROVE                                      CA           92840
         2376               8.25                San Bernardino                                    CA           92405
         2377                 1                 Castle Rock                                       CO           80104
         2378               7.25                Winthrop                                          MN           55396
         2379               8.125               Springfield                                       VA           22150
         2380               7.75                ROSLINDALE                                        MA            2131
         2381               8.375               Phillipsburg                                      NJ            8865
         2382               8.25                Riverton                                          WY           82501
         2383               7.625               FULLERTON                                         CA           92833
         2384               8.125               Beaverton                                         OR           97008
         2385               7.625               WEST SACRAMENTO                                   CA           95691
         2386                7.5                San Marcos                                        CA           92069
         2387               7.875               Elk Grove                                         CA           95757
         2388               7.75                Mountain House                                    CA           95391
         2389               7.875               MONTEBELLO                                        CA           90604
         2390               8.25                Bakersfield                                       CA           93313
         2391               8.125               NEWPORT COAST                                     CA           92657
         2392               8.25                NORTHHILLS                                        CA           91343
         2393               8.125               South River                                       NJ            8882
         2394               7.875               LAS VEGAS                                         NV           89131
         2395                7.5                SACRAMENTO                                        CA           95829
         2396               7.375               SANTA CLARITA                                     CA           91351
         2397               6.875               LAVEEN                                            AZ           85339
         2398               7.375               Orlando                                           FL           32810
         2399               7.25                Menlo Park                                        CA           94025
         2400               8.25                Altamonte Springs                                 FL           32714
         2401               7.25                San Diego                                         CA           92139
         2402                7.5                UNION CITY                                        CA           94587
         2403               8.25                Altamonte Springs                                 FL           32714
         2404               7.25                Fresno                                            CA           93703
         2405               7.375               Washington                                        DC           20012
         2406               7.875               MANASSAS                                          VA           20112
         2407                 8                 WALDROF                                           MD           20602
         2408               7.25                LAUREL                                            MD           20724
         2409               8.375               Orlando                                           FL           32821
         2410                 7                 Phoenix                                           AZ           85042
         2411               7.125               TRACY                                             CA           95376
         2412               8.25                Tracy                                             CA           95377
         2413                7.5                LAS VEGAS                                         NV           89156
         2414                 8                 SALINAS                                           CA           93905
         2415               7.375               CERES                                             CA           95307
         2416               7.375               Sun City                                          CA           92586
         2417               7.625               EL DORADO HILLS                                   CA           95762
         2418                7.5                San Jacinto                                       CA           92582
         2419               7.75                LAS VEGAS                                         NV           89121
         2420               8.375               RANCHO CUCAMONGA                                  CA           91701
         2421               8.25                ATLANTA                                           GA           30306
         2422               7.75                REDWOOD CITY                                      CA           94063
         2423               7.375               SANTA CLARITA                                     CA           91350
         2424               7.375               FLORAL PARK                                       NY           11001
         2425               6.625               Gilbert                                           AZ           85233
         2426               7.25                SANTA ANA                                         CA           92703
         2427               7.25                Kissimmee                                         FL           34741
         2428               7.875               Oxnard                                            CA           93030
         2429               7.25                Chula Vista                                       CA           91913
         2430                7.5                TUCSON                                            AZ           85713
         2431                8.5                Lathrop                                           CA           95330
         2432                8.5                CHANDLER                                          AZ           85249
         2433               7.625               San Diego                                         CA           92113
         2434               7.625               New Port Richey                                   FL           34653
         2435               8.75                Charlotte                                         NC           28227
         2436               7.625               Lancaster                                         CA           93534
         2437                 8                 ORLANDO                                           FL           32837
         2438               7.25                Dana Point                                        CA           92629
         2439               8.25                Mission Viejo                                     CA           92691
         2440               7.375               LIVERMORE                                         CA           94551
         2441               7.875               MOUNTAIN VIEW                                     CA           94043
         2442               8.25                TRACY                                             CA           95377
         2443               7.125               Knights Landing                                   CA           95645
         2444               7.25                Conyers                                           GA           30012
         2445               7.25                Boca Raton                                        FL           33498
         2446               8.25                Lehigh Acres                                      FL           33936
         2447               7.875               Burlingame                                        CA           94010
         2448               7.875               San Lorenzo                                       CA           94580
         2449                 8                 North Hills AREA                                  CA           91343
         2450               7.875               VIENNA                                            VA           22181
         2451               7.375               Cambria                                           CA           93428
         2452               8.125               CORONA                                            CA           92882
         2453               8.25                Murrieta                                          CA           92563
         2454               8.25                SAN DIEGO                                         CA           92139
         2455                7.5                RESTON                                            VA           20190
         2456                 8                 Bend                                              OR           97701
         2457                 8                 Bend                                              OR           97701
         2458               7.25                NEWHALL                                           CA           91321
         2459               8.25                Sunrise                                           FL           33322
         2460               7.75                FREMONT                                           CA           94538
         2461                 8                 Los Angeles                                       CA           90034
         2462               8.25                LOS ANGELES                                       CA           90032
         2463               7.625               La Mirada                                         CA           90638
         2464               7.875               HENDERSON                                         NV           89015
         2465               7.125               RICHMOND                                          CA           94804
         2466               8.125               CARSON                                            CA           90746
         2467               7.625               Valencia                                          CA           91355
         2468               7.375               NORTH LAS VEGAS                                   NV           89032
         2469                7.5                La Quinta                                         CA           92253
         2470               8.375               DORAL                                             FL           33178
         2471                 7                 BRENTWOOD                                         CA           94513
         2472               7.375               GLENDALE                                          AZ           85310
         2473               7.375               Carnegie                                          PA           15106
         2474               7.625               Fullerton                                         CA           92835
         2475               7.875               CAPE CORAL                                        FL           33993
         2476               8.375               SYLMAR                                            CA           91342
         2477                7.5                Port Saint Lucie                                  FL           34953
         2478               7.375               OXNARD                                            CA           93036
         2479               7.375               BOYNTON BEACH                                     FL           33437
         2480               7.25                PHOENIX                                           AZ           85053
         2481               7.875               LAHAINA                                           HI           96761
         2482               7.75                FONTANA                                           CA           92336
         2483               7.375               Huntington Park                                   CA           90255
         2484                 8                 LAKE ELSINORE                                     CA           92530
         2485                7.5                ALEXANDRIA                                        VA           22302
         2486               7.625               San Diego                                         CA           92114
         2487               7.875               PRINCE WILLIAM                                    VA           22192
         2488               7.75                Livermore                                         CA           94551
         2489               7.875               LOS ANGELES                                       CA           90003
         2490               7.375               LOS ANGELES                                       CA           90016
         2491                7.5                Chula Vista                                       CA           91913
         2492                8.5                Bellflower                                        CA           90706
         2493                7.5                Oakland                                           CA           94611
         2494                6.5                AVONDALE                                          AZ           85323
         2495                7.5                PEORIA                                            AZ           85383
         2496               6.625               SCOTTSDALE                                        AZ           85254
         2497               8.25                Milwaukee                                         WI           53207
         2498               7.75                Chino Hills                                       CA           91709
         2499               7.25                Saint George                                      UT           84790
         2500                7.5                Cape Coral                                        FL           33993
         2501               7.75                NOVATO                                            CA           94947
         2502               8.375               MENIFEE                                           CA           92584
         2503               8.375               LEHIGH ACRES                                      FL           33971
         2504               7.625               PITTSBURG                                         CA           94565
         2505               7.875               Livermore                                         CA           94551
         2506               6.875               Puyallup                                          WA           98375
         2507                7.5                PICO RIVERA                                       CA           90660
         2508                 1                 Springdale                                        MD           20774
         2509                 8                 Avondale                                          AZ           85323
         2510               8.25                Vacaville                                         CA           95687
         2511               8.125               Fullerton                                         CA           92832
         2512               7.875               Orange                                            NJ            7050
         2513               8.375               PASSAIC                                           NJ            7055
         2514                 8                 MANASSAS                                          VA           20111
         2515               7.75                Redmond                                           OR           97756
         2516                 1                 Downey                                            CA           90240
         2517               7.875               Temecula                                          CA           92592
         2518                7.5                Bristow                                           VA           20136
         2519                 8                 ANTHEM                                            AZ           85086
         2520                 8                 Fairfield                                         CA           94533
         2521               7.375               Tolleson                                          AZ           85353
         2522               7.625               BUCKEYE                                           AZ           85326
         2523               7.25                Clinton                                           MD           20735
         2524               7.25                Las Vegas                                         NV           89102
         2525                7.5                BUENA PARK                                        CA           90621
         2526               7.375               DESERT HOT SPRINGS                                CA           92240
         2527               6.625               PEORIA                                            AZ           85382
         2528               8.375               WHEELING                                          IL           60090
         2529                 8                 OCEANSIDE                                         CA           92056
         2530               7.25                Moreno Valley                                     CA           92555
         2531               6.875               Vacaville                                         CA           95687
         2532                7.5                Santa Ana                                         CA           92706
         2533               7.875               Union City                                        CA           94587
         2534               7.375               LAS VEGAS                                         NV           89139
         2535               7.75                PLACENTIA                                         CA           92870
         2536               7.625               Richmond                                          CA           94805
         2537               8.25                Brea                                              CA           92823
         2538                 8                 PLEASANT HILL                                     CA           94523
         2539               7.375               RIVERSIDE                                         CA           92504
         2540                7.5                Glen Mills                                        PA           19342
         2541               8.25                SAN DIEGO                                         CA           92114
         2542                7.5                Eagan                                             MN           55121
         2543               7.375               Tempe                                             AZ           85284
         2544               8.125               Huntington Park                                   CA           90255
         2545               8.375               Las Vegas                                         NV           89119
         2546                 1                 Orlando                                           FL           32835
         2547               7.75                Camarillo                                         CA           93012
         2548                 1                 Van Nuys                                          CA           91406
         2549               7.125               Sparks                                            NV           89431
         2550               7.75                San Diego                                         CA           92105
         2551               7.875               Simi Valley                                       CA           93065
         2552                 1                 Los Angeles                                       CA           90063
         2553                 2                 Long Beach                                        CA           90804
         2554               7.375               Carson                                            CA           90746
         2555               6.875               Anaheim                                           CA           92801
         2556               7.125               ARTESIA                                           CA           90701
         2557               6.125               National City                                     CA           91950
         2558               8.75                Galt                                              CA           95632
         2559               7.75                El Cajon                                          CA           92019
         2560                 8                 LAS VEGAS                                         NV           89113
         2561               8.625               Minneapolis                                       MN           55430
         2562                7.5                ARLETA                                            CA           91331
         2563                 8                 LOS ANGELES                                       CA           90003
         2564               7.25                Ladera Ranch                                      CA           92694
         2565               7.625               Stockton                                          CA           95207
         2566                 1                 MIAMIBEACH                                        FL           33140
         2567               7.125               Norwalk                                           CA           90650
         2568                 1                 AMERICAN CANYON                                   CA           94503
         2569               8.125               Moreno Valley                                     CA           92555
         2570               7.875               Costa Mesa                                        CA           92627
         2571               8.25                Mount Pleasant                                    SC           29464
         2572                 1                 Rialto                                            CA           92376
         2573                 1                 LOMITA                                            CA           90717
         2574                 8                 Chula Vista                                       CA           91913
         2575               8.375               Phoenix                                           AZ           85041
         2576               8.625               Irvine                                            CA           92620
         2577                8.5                San Jose                                          CA           95116
         2578               8.25                LAS VEGAS                                         NV           89183
         2579               8.375               Sun City                                          CA           92586
         2580               8.375               Tampa                                             FL           33624
         2581               8.625               Perris                                            CA           92571
         2582               8.625               Riverview                                         FL           33569
         2583                8.5                Millbrae                                          CA           94030
         2584               8.625               Miami                                             FL           33137
         2585               8.625               Stockton                                          CA           95206
         2586               8.625               Fairfield                                         CA           94534
         2587               8.125               Aldie                                             VA           20105
         2588               7.625               DUBLIN                                            CA           95468
         2589               8.625               N Las Vegas                                       NV           89084
         2590               8.375               Tampa                                             FL           33624
         2591                 8                 San Diego                                         CA           92117
         2592               8.625               Oxnard                                            CA           93036
         2593               8.625               Stockton                                          CA           95204
         2594               8.125               Long Beach                                        CA           90813
         2595               8.625               San Ysidro                                        CA           92173
         2596                8.5                Santa Ana                                         CA           92704
         2597               7.625               Longwood                                          FL           32750
         2598               8.25                Norwalk                                           CA           90650
         2599               8.625               Rialto                                            CA           92376
         2600               8.625               Fairfield                                         CA           94534
         2601                 8                 Pittsburg                                         CA           94565
         2602               8.625               Vallejo                                           CA           94590
         2603               8.375               Henderson                                         NV           89074
         2604               8.125               Sacramento                                        CA           95838
         2605               8.625               Winton                                            CA           95388
         2606               8.625               Vienna                                            VA           22180
         2607                8.5                San Diego                                         CA           92105
         2608               8.625               Cape Coral                                        FL           33909
         2609               8.625               Richmond                                          CA           94801
         2610               8.625               Modesto                                           CA           95357
         2611               8.625               Tampa                                             FL           33624
         2612               8.125               Chula Vista                                       CA           91915
         2613               8.25                Canton                                            MI           48187
         2614               8.625               ANTIOCH                                           CA           94531
         2615               8.625               TUCSON                                            AZ           85757
         2616               8.375               Perris                                            CA           92570
         2617               8.625               Salinas                                           CA           93906
         2618               8.25                Corona                                            CA           92880
         2619                8.5                Richmond                                          CA           94803
         2620               8.625               LINCOLN                                           CA           95648
         2621               8.625               Long Beach                                        CA           90815
         2622               8.25                Vista                                             CA           92084
         2623               8.625               Antioch                                           CA           94509
         2624               8.625               Salinas                                           CA           93905
         2625               8.625               La Palma                                          CA           90623
         2626               8.625               LOS ANGELES                                       CA           92555
         2627               8.625               Anaheim                                           CA           92805
         2628               8.625               Winchester                                        VA           22602
         2629               8.625               Las Vegas                                         NV           89120
         2630               8.25                Honolulu                                          HI           96819
         2631               8.625               Las Vegas                                         NV           89110
         2632               8.375               Mc Farland                                        CA           93250
         2633               8.625               Modesto                                           CA           95358
         2634               8.625               North Las Vegas                                   NV           89030
         2635               8.625               West Palm Beach                                   FL           33409
         2636               8.625               Scottsdale                                        AZ           85254
         2637               8.625               El Cajon                                          CA           92019
         2638               8.375               Atwater                                           CA           95301
         2639               8.375               HOMESTEAD                                         FL           33030
         2640               8.375               Torrance                                          CA           90503
         2641               8.375               Palmdale                                          CA           93552
         2642               8.625               Manassas                                          VA           20110
         2643               8.625               Carson                                            CA           90745
         2644               7.625               Huntington Park                                   CA           90255
         2645               8.625               Spanaway                                          WA           98387
         2646               8.375               Artesia                                           CA           90701
         2647               8.625               Murrieta                                          CA           92563
         2648               8.625               Fontana                                           CA           92336
         2649               8.625               Antioch                                           CA           94509
         2650               7.625               Macatawa                                          MI           49434
         2651               8.625               Key West                                          FL           33040
         2652               8.625               Tampa                                             FL           33624
         2653               8.625               Covina                                            CA           91723
         2654               8.25                CARLSBAD                                          CA           92084
         2655               8.625               MILPITAS                                          CA           95035
         2656               8.625               Ellenton                                          FL           34222
         2657               8.625               Stockton                                          CA           95209
         2658               8.375               Las Vegas                                         NV           89123
         2659               8.625               Oceanside                                         CA           92057
         2660               8.625               North Las Vegas                                   NV           89031
         2661               8.625               Compton                                           CA           90222
         2662               8.625               Los Angeles                                       CA           90033
         2663               8.625               San Leandro                                       CA           94578
         2664               8.25                Fort Worth                                        TX           76110
         2665               8.625               Santa Ana                                         CA           92701
         2666               8.375               Pittsburg                                         CA           94565
         2667               8.625               Las Vegas                                         NV           89103
         2668               8.375               Ft Lauderdale                                     FL           33327
         2669               8.625               Lake Elsinore                                     CA           92530
         2670               8.375               Elk Grove                                         CA           95757
         2671               8.625               Escondido                                         CA           92026
         2672               8.375               San Jose                                          CA           95127
         2673               8.625               West Palm Beach                                   FL           33409
         2674               8.375               Oceanside                                         CA           92057
         2675               8.625               Lehigh Acres                                      FL           33971
         2676                 8                 SANTA CLARITA AREA                                CA           91390
         2677               8.625               Anaheim                                           CA           92805
         2678               8.625               ROWLAND HEIGHTS                                   CA           91748
         2679                8.5                Tampa                                             FL           33624
         2680               8.625               Davenport                                         FL           33897
         2681               8.625               San Diego                                         CA           92154
         2682               8.625               South Gate                                        CA           90280
         2683               8.625               Tustin                                            CA           92782
         2684               8.625               Buena Park                                        CA           90620
         2685               8.625               LOS ANGELES                                       CA           92037
         2686               8.375               Stockton                                          CA           95206
         2687               8.625               Las Vegas                                         NV           89107
         2688                8.5                ROYAL PALM BEACH                                  FL           33441
         2689                 2                 Moreno Valley                                     CA           92555
         2690               8.375               Hesperia                                          CA           92345
         2691                 8                 Lake Elisnore                                     CA           92532
         2692               7.75                Isle                                              MN           56342
         2693                 2                 San Jose                                          CA           95122
         2694                 1                 Yuma                                              AZ           85364
         2695               7.625               Stockton                                          CA           95206
         2696                 1                 Aliso Viejo                                       CA           92656
         2697               7.625               La Puente                                         CA           91744
         2698               7.625               Orange                                            CA           92868
         2699                 1                 Brentwood                                         CA           94513
         2700                 2                 Highland                                          CA           92346
         2701                 1                 San Diego                                         CA           92114
         2702                 1                 Gilbert                                           AZ           85236
         2703               8.125               Van Nuys                                          CA           91406
         2704               8.25                El Cajon                                          CA           92019
         2705                 1                 Moreno Valley                                     CA           92555
         2706                 7                 Washington                                        DC           20020
         2707                8.5                Reseda                                            CA           91335
         2708               7.125               Santa Rosa                                        CA           95401
         2709               7.25                Oceanside                                         CA           92057
         2710                 1                 Bakersfield                                       CA           93312
         2711                 1                 San Jose                                          CA           95121
         2712               7.125               Escondido                                         CA           92025
         2713               8.125               Chino Hills                                       CA           91709
         2714               7.375               Victorville                                       CA           92392
         2715                 1                 SANTA ANA                                         CA           92704
         2716               6.625               Glendale                                          AZ           85310
         2717               7.875               CORONA                                            CA           92882
         2718                 1                 SAN JOSE                                          CA           95126
         2719               7.75                Windsor                                           CT            6095
         2720                7.5                San Diego                                         CA           92115
         2721                7.5                ORANGE                                            CA           92867
         2722               7.75                Los Angeles                                       CA           90043
         2723               6.375               Encinitas                                         CA           92007
         2724                 1                 San Diego                                         CA           92128
         2725               7.875               Borrego Springs                                   CA           92004
         2726                 1                 Hawthorne                                         CA           90250
         2727               7.625               Tierra Verde                                      FL           33715
         2728                 2                 El Mirage                                         AZ           85335
         2729                 1                 Murrieta                                          CA           92563
         2730                 1                 Montara                                           CA           94037
         2731                 7                 Jonestown                                         TX           78645
         2732               7.125               Queen Creek                                       AZ           85243
         2733               1.75                Clayton                                           MO           63105
         2734                 1                 San Francisco                                     CA           94103
         2735               7.625               Anthem                                            AZ           85086
         2736                 1                 Brea                                              CA           92821
         2737                7.5                Long Beach                                        CA           90803
         2738               6.625               Homestead                                         FL           33032
         2739               6.875               CAPITOL HEIGHTS                                   MD           20743
         2740                 1                 Sylmar                                            CA           91342
         2741               7.125               Whittier                                          CA           90605
         2742               7.25                Andover                                           MN           55304
         2743               7.25                Houston                                           TX           77095
         2744               8.125               Winchester                                        CA           92596
         2745                 1                 Riverside                                         CA           92508
         2746                 1                 Port St Lucie                                     FL           34983
         2747                 1                 Sterling                                          VA           20165
         2748                 8                 WEST COVINA                                       CA           91790
         2749                 1                 Woodside                                          NY           11377
         2750                 2                 Ashburn                                           VA           20148
         2751                 7                 Springfield                                       VA           22150
         2752                 2                 San Bernardino                                    CA           92407
         2753               7.125               SARASOTA                                          FL           34238
         2754                 1                 Corona                                            CA           92882
         2755                 1                 Phoenix                                           AZ           85040
         2756               7.375               Keizer                                            OR           97303
         2757                 7                 Chula Vista                                       CA           91915
         2758                 1                 Orlando                                           FL           32833
         2759                 2                 Bowie                                             MD           20721
         2760               7.625               West Palm Beach                                   FL           33415
         2761               6.625               Norwalk                                           CA           90650
         2762                7.5                Mickleton                                         NJ            8056
         2763               7.875               Huntington Beach                                  CA           92646
         2764               7.75                Oxon Hill                                         MD           20745
         2765                7.5                Stockton                                          CA           95204
         2766                 2                 Los Alamitos                                      CA           90720
         2767               8.125               PASADENA                                          CA           91104
         2768               6.75                Camarillo                                         CA           93010
         2769                 2                 Mulberry                                          FL           33860
         2770               6.875               Big Bear City                                     CA           92314
         2771                 1                 Alameda                                           CA           94501
         2772               7.125               North Las Vegas                                   NV           89031
         2773                 1                 El Monte                                          CA           91731
         2774               8.125               Los Angeles                                       CA           90059
         2775                 1                 San Diego                                         CA           92139
         2776               7.75                Saint Paul                                        MN           55117
         2777                 1                 Hampton Falls                                     NH            3844
         2778               7.625               GLENDALE                                          CA           91214
         2779               6.625               Everett                                           WA           98203
         2780               8.25                Los Angeles                                       CA           91402
         2781                7.5                FONTANA                                           CA           92336
         2782               8.375               Davenport                                         FL           33897
         2783               8.375               Phelan                                            CA           92371
         2784               8.25                Las Vegas                                         NV           89131
         2785               7.75                San Fernando                                      CA           91340
         2786               8.125               Frederick                                         MD           21704
         2787                7.5                Las Vegas                                         NV           89129
         2788               8.375               Vacaville                                         CA           95688
         2789               6.875               Fairfield                                         CA           94533
         2790                7.5                Escondido                                         CA           92027
         2791               7.375               LAVEEN                                            AZ           85339
         2792               8.375               Clovis                                            CA           93611
         2793               8.125               Howard Beach                                      NY           11414
         2794                 8                 PISCATAWAY                                        NJ            8854
         2795               7.375               FREMONT                                           CA           94538
         2796                7.5                ATASCADERO                                        CA           93422
         2797               8.25                Somerton                                          AZ           85350
         2798               7.375               Monterey                                          CA           93940
         2799               8.125               STERLING                                          VA           20164
         2800               7.625               OCEANSIDE                                         CA           92056
         2801               7.875               VALRICO                                           FL           33594
         2802               7.25                NEWARK                                            NJ            7105
         2803               7.625               POMPANO BEACH                                     FL           33060
         2804               7.375               RANCHO CUCAMONGA                                  CA           91739
         2805               7.25                Elizabeth                                         NJ            7206
         2806               7.625               Denver                                            CO           80205
         2807               6.875               ISSAQUAH                                          WA           98029
         2808               8.125               Livermore                                         CA           94551
         2809               7.25                Bishopville                                       MD           21813
         2810               8.375               San Francisco                                     CA           94112
         2811               7.875               CANOGA PARK                                       CA           91304
         2812               8.25                Lancaster                                         CA           93534
         2813               8.375               Orlando                                           FL           32824
         2814                 7                 AMERICAN CANYON                                   CA           94503




--------------------------------------------------------------------------------




                          PROPTYPE                 MATURITY_DATE                ORIGINAL_BALANCE          FIRST_PAY_DATE
            1           Single Family                20361201                        288000                  20070101
            2           Single Family                20361201                        410000                  20070101
            3             Condominium                20361201                        176000                  20070101
            4                     PUD                20361201                        313624                  20070101
            5           Single Family                20361201                         69360                  20070101
            6           Single Family                20361201                        123040                  20070101
            7                     PUD                20361201                        375700                  20070101
            8                     PUD                20361201                        255950                  20070101
            9                     PUD                20361201                        295900                  20070101
           10           Single Family                20361201                        101000                  20070101
           11           Single Family                20361201                        388000                  20070101
           12           Single Family                20361201                        417000                  20070101
           13           Single Family                20361201                        320000                  20070101
           14           Single Family                20361201                        218400                  20070101
           15           Single Family                20361201                        940000                  20070101
           16           Single Family                20361201                        225000                  20070101
           17           Single Family                20361201                        160000                  20070101
           18           Single Family                20361201                        468000                  20070101
           19           Single Family                20361201                        415000                  20070101
           20           Single Family                20370101                        320000                  20070201
           21               Townhouse                20361101                        220000                  20061201
           22           Single Family                20361101                        408000                  20061201
           23           Single Family                20361201                        428000                  20070101
           24                     PUD                20361201                        580000                  20070101
           25                     PUD                20361201                        192000                  20070101
           26              2-4 Family                20361201                        238100                  20070101
           27             Condominium                20361201                        420000                  20070101
           28           Single Family                20361201                        210000                  20070101
           29                     PUD                20361201                        844500                  20070101
           30           Single Family                20361201                        305000                  20070101
           31           Single Family                20361201                        436800                  20070101
           32           Single Family                20361201                        348000                  20070101
           33           Single Family                20361201                        328000                  20070101
           34             Condominium                20361201                        283000                  20070101
           35           Single Family                20361201                        417000                  20070101
           36           Single Family                20361201                        576000                  20070101
           37           Single Family                20361201                        432000                  20070101
           38           Single Family                20361201                        264000                  20070101
           39           Single Family                20361201                        278000                  20070101
           40           Single Family                20361201                        610000                  20070101
           41             Condominium                20361201                        417201                  20070101
           42           Single Family                20361201                        194400                  20070101
           43           Single Family                20361201                        528000                  20070101
           44           Single Family                20361201                        376000                  20070101
           45           Single Family                20370101                        408000                  20070201
           46           Single Family                20361201                        447200                  20070101
           47           Single Family                20361201                        416000                  20070101
           48           Single Family                20361201                        396000                  20070101
           49           Single Family                20361201                        225000                  20070101
           50           Single Family                20361201                        212000                  20070101
           51           Single Family                20361201                        220000                  20070101
           52             Condominium                20361201                        246800                  20070101
           53           Single Family                20361201                        304000                  20070101
           54             Condominium                20361201                        384000                  20070101
           55           Single Family                20361201                        476000                  20070101
           56           Single Family                20361201                        232000                  20070101
           57           Single Family                20361201                        460000                  20070101
           58              2-4 Family                20361201                        525000                  20070101
           59                     PUD                20361201                        397200                  20070101
           60                     PUD                20361201                        193600                  20070101
           61           Single Family                20361201                        577200                  20070101
           62           Single Family                20361201                        582850                  20070101
           63           Single Family                20361201                        300000                  20070101
           64           Single Family                20361201                        337000                  20070101
           65           Single Family                20361201                        234547                  20070101
           66           Single Family                20361201                        386000                  20070101
           67             Condominium                20361201                        392000                  20070101
           68                     PUD                20361101                        599200                  20061201
           69           Single Family                20361101                        360000                  20061201
           70           Single Family                20361201                        648800                  20070101
           71           Single Family                20361201                        380000                  20070101
           72           Single Family                20361201                        780000                  20070101
           73           Single Family                20361201                        231900                  20070101
           74           Single Family                20361201                        304000                  20070101
           75           Single Family                20361201                        452000                  20070101
           76                     PUD                20361101                        612000                  20061201
           77           Single Family                20361201                        492000                  20070101
           78           Single Family                20361101                        773250                  20061201
           79           Single Family                20361101                        606400                  20061201
           80           Single Family                20361101                        584000                  20061201
           81           Single Family                20361201                        340000                  20070101
           82           Single Family                20361201                        360000                  20070101
           83           Single Family                20361201                        448000                  20070101
           84                     PUD                20361201                        979950                  20070101
           85           Single Family                20361201                        520000                  20070101
           86           Single Family                20361201                        340000                  20070101
           87           Single Family                20361201                        400000                  20070101
           88           Single Family                20361201                        352000                  20070101
           89           Single Family                20361201                        300000                  20070101
           90           Single Family                20361201                        800000                  20070101
           91             Condominium                20361201                        236000                  20070101
           92           Single Family                20361201                        216000                  20070101
           93           Single Family                20361201                        621690                  20070101
           94             Condominium                20361201                        650000                  20070101
           95           Single Family                20361201                        663900                  20070101
           96             Condominium                20361201                        355200                  20070101
           97                     PUD                20361201                        495000                  20070101
           98              2-4 Family                20361001                        600000                  20061101
           99              2-4 Family                20370101                        285000                  20070201
          100           Single Family                20361101                        995000                  20061201
          101           Single Family                20361101                        252000                  20061201
          102           Single Family                20361201                        235200                  20070101
          103             Condominium                20361201                        162500                  20070101
          104             Condominium                20361101                        203800                  20061201
          105           Single Family                20461101                        500000                  20061201
          106           Single Family                20361101                        496000                  20061201
          107                     PUD                20361101                        560000                  20061201
          108           Single Family                20361001                        353000                  20061101
          109             Condominium                20361201                        196000                  20070101
          110             Condominium                20361001                        508000                  20061101
          111             Condominium                20361001                        329600                  20061101
          112             Condominium                20361001                        144000                  20061101
          113           Single Family                20361001                        500000                  20061101
          114                     PUD                20361001                        306900                  20061101
          115           Single Family                20361001                        532000                  20061101
          116               Townhouse                20361201                        334400                  20070101
          117             Condominium                20361201                         90000                  20070101
          118           Single Family                20361101                        591200                  20061201
          119           Single Family                20361001                        588000                  20061101
          120           Single Family                20361201                        424000                  20070101
          121           Single Family                20361201                        316000                  20070101
          122           Single Family                20361201                        288000                  20070101
          123           Single Family                20361201                        215200                  20070101
          124           Single Family                20361201                        246400                  20070101
          125           Single Family                20361201                        351000                  20070101
          126           Single Family                20361201                        640000                  20070101
          127           Single Family                20361201                        764000                  20070101
          128                     PUD                20361201                        192000                  20070101
          129                     PUD                20361201                        600000                  20070101
          130             Condominium                20361201                        305600                  20070101
          131           Single Family                20361201                        332000                  20070101
          132           Single Family                20361201                        191100                  20070101
          133           Single Family                20361201                        508400                  20070101
          134           Single Family                20361201                        480000                  20070101
          135           Single Family                20461201                        164000                  20070101
          136           Single Family                20361201                        417000                  20070101
          137           Single Family                20361201                        270000                  20070101
          138                     PUD                20361201                        675000                  20070101
          139           Single Family                20361201                        428000                  20070101
          140           Single Family                20361201                        280000                  20070101
          141           Single Family                20361201                        986000                  20070101
          142                     PUD                20361201                        206720                  20070101
          143                     PUD                20361201                        408800                  20070101
          144           Single Family                20361201                        393200                  20070101
          145           Single Family                20361201                        369600                  20070101
          146                     PUD                20361201                        333500                  20070101
          147           Single Family                20361201                        415200                  20070101
          148           Single Family                20361201                        662400                  20070101
          149                     PUD                20361201                        841600                  20070101
          150             Condominium                20361201                        376000                  20070101
          151           Single Family                20361201                        356000                  20070101
          152                     PUD                20361201                        347000                  20070101
          153                     PUD                20361201                        494950                  20070101
          154           Single Family                20361201                        767600                  20070101
          155                     PUD                20361201                        468720                  20070101
          156             Condominium                20361201                        164000                  20070101
          157           Single Family                20361201                        204000                  20070101
          158                     PUD                20361201                        572000                  20070101
          159                     PUD                20361201                        292000                  20070101
          160           Single Family                20361201                        289000                  20070101
          161           Single Family                20361201                        375000                  20070101
          162           Single Family                20361201                        130000                  20070101
          163                     PUD                20361101                        218400                  20061201
          164             Condominium                20361201                        159900                  20070101
          165           Single Family                20361201                        336000                  20070101
          166             Condominium                20361201                        182000                  20070101
          167                     PUD                20361201                        300000                  20070101
          168           Single Family                20361201                        266250                  20070101
          169           Single Family                20361201                        318400                  20070101
          170           Single Family                20361201                        559200                  20070101
          171           Single Family                20361201                        340800                  20070101
          172                     PUD                20361201                        210000                  20070101
          173           Single Family                20361201                        230250                  20070101
          174             Condominium                20361201                        284000                  20070101
          175                     PUD                20361201                        230400                  20070101
          176           Single Family                20361201                        113600                  20070101
          177           Single Family                20361201                        300000                  20070101
          178           Single Family                20361201                        196000                  20070101
          179           Single Family                20361201                        270000                  20070101
          180           Single Family                20361201                        571200                  20070101
          181             Condominium                20361201                        455200                  20070101
          182                     PUD                20361201                        920000                  20070101
          183                     PUD                20361201                        324000                  20070101
          184           Single Family                20361201                        248000                  20070101
          185           Single Family                20361201                        312000                  20070101
          186           Single Family                20361201                        223200                  20070101
          187           Single Family                20361201                        420000                  20070101
          188           Single Family                20361201                        210000                  20070101
          189             Condominium                20361201                        570000                  20070101
          190           Single Family                20361201                        342000                  20070101
          191           Single Family                20361201                        376000                  20070101
          192           Single Family                20361201                        356000                  20070101
          193           Single Family                20361201                        286400                  20070101
          194           Single Family                20361201                        536800                  20070101
          195           Single Family                20361201                        216000                  20070101
          196           Single Family                20361201                        454400                  20070101
          197           Single Family                20361201                        244000                  20070101
          198           Single Family                20361201                        417000                  20070101
          199                     PUD                20361201                        231200                  20070101
          200           Single Family                20361201                        648000                  20070101
          201                     PUD                20361201                        172000                  20070101
          202                     PUD                20361201                         88480                  20070101
          203           Single Family                20361201                        400000                  20070101
          204           Single Family                20361201                        162500                  20070101
          205           Single Family                20361201                        400000                  20070101
          206           Single Family                20361201                        632000                  20070101
          207           Single Family                20361201                        376000                  20070101
          208           Single Family                20361201                        548800                  20070101
          209           Single Family                20361201                        378000                  20070101
          210           Single Family                20361201                        228200                  20070101
          211           Single Family                20361201                        460000                  20070101
          212           Single Family                20361201                        320800                  20070101
          213                     PUD                20361201                        204320                  20070101
          214           Single Family                20361201                        248000                  20070101
          215           Single Family                20361201                        395500                  20070101
          216           Single Family                20361201                        314392                  20070101
          217           Single Family                20361201                        412000                  20070101
          218             Condominium                20361201                        364000                  20070101
          219           Single Family                20361201                        468000                  20070101
          220           Single Family                20461201                        468000                  20070101
          221                     PUD                20361201                        581500                  20070101
          222           Single Family                20361201                        400000                  20070101
          223              2-4 Family                20361201                        477200                  20070101
          224           Single Family                20361201                        568000                  20070101
          225                     PUD                20361101                        400000                  20061201
          226           Single Family                20361201                        247532                  20070101
          227             Condominium                20361201                        399920                  20070101
          228                     PUD                20361201                        636800                  20070101
          229           Single Family                20361201                        616000                  20070101
          230           Single Family                20361201                        280000                  20070101
          231                     PUD                20361201                        409700                  20070101
          232           Single Family                20361201                        317000                  20070101
          233           Single Family                20361201                        472000                  20070101
          234           Single Family                20361201                        171600                  20070101
          235                     PUD                20361201                        176000                  20070101
          236           Single Family                20361201                        146400                  20070101
          237              2-4 Family                20361201                        320000                  20070101
          238                     PUD                20361201                        435000                  20070101
          239           Single Family                20361201                        472250                  20070101
          240           Single Family                20361101                        270400                  20061201
          241           Single Family                20361201                        260000                  20070101
          242           Single Family                20361201                        520000                  20070101
          243             Condominium                20361201                        332000                  20070101
          244           Single Family                20361201                        279920                  20070101
          245           Single Family                20361201                        650000                  20070101
          246           Single Family                20361201                        372000                  20070101
          247             Condominium                20361201                        344000                  20070101
          248                     PUD                20361201                        312000                  20070101
          249           Single Family                20361201                        346800                  20070101
          250           Single Family                20361201                        300000                  20070101
          251                     PUD                20361201                        308000                  20070101
          252           Single Family                20361001                        265350                  20061101
          253           Single Family                20361201                        263920                  20070101
          254           Single Family                20361201                        408800                  20070101
          255           Single Family                20361201                        624000                  20070101
          256                     PUD                20361201                        305300                  20070101
          257           Single Family                20361101                        304000                  20061201
          258           Single Family                20361201                        276000                  20070101
          259                     PUD                20361201                        337500                  20070101
          260           Single Family                20361201                        236100                  20070101
          261           Single Family                20361201                        140800                  20070101
          262                     PUD                20361201                        606350                  20070101
          263           Single Family                20361201                        243600                  20070101
          264              2-4 Family                20361201                        407200                  20070101
          265           Single Family                20461201                        384000                  20070101
          266           Single Family                20361201                        212000                  20070101
          267           Single Family                20361201                        500000                  20070101
          268           Single Family                20361201                        128000                  20070101
          269           Single Family                20361201                        260000                  20070101
          270           Single Family                20361201                        311000                  20070101
          271                     PUD                20361201                        195000                  20070101
          272             Condominium                20361201                        156000                  20070101
          273           Single Family                20361201                        393560                  20070101
          274           Single Family                20361201                        349600                  20070101
          275                     PUD                20361001                        317052                  20061101
          276              2-4 Family                20361201                        600000                  20070101
          277                     PUD                20361201                        195800                  20070101
          278                     PUD                20361201                        518150                  20070101
          279           Single Family                20361201                        366400                  20070101
          280           Single Family                20361201                        232000                  20070101
          281              2-4 Family                20361201                        812500                  20070101
          282           Single Family                20361201                        440000                  20070101
          283                     PUD                20361201                        352000                  20070101
          284           Single Family                20361201                        273500                  20070101
          285           Single Family                20361201                        320000                  20070101
          286           Single Family                20361201                        216000                  20070101
          287                     PUD                20461201                        344600                  20070101
          288           Single Family                20361201                        312000                  20070101
          289             Condominium                20361201                        400000                  20070101
          290           Single Family                20361201                        334400                  20070101
          291           Single Family                20361001                        375200                  20061101
          292           Single Family                20361001                        340000                  20061101
          293           Single Family                20361201                        446400                  20070101
          294           Single Family                20361201                        248000                  20070101
          295           Single Family                20361201                        760000                  20070101
          296                     PUD                20361201                        159000                  20070101
          297           Single Family                20361201                        398400                  20070101
          298           Single Family                20361201                        286500                  20070101
          299           Single Family                20361201                        250000                  20070101
          300              2-4 Family                20361101                         77000                  20061201
          301           Single Family                20361201                        302400                  20070101
          302           Single Family                20461201                        373600                  20070101
          303           Single Family                20361001                        300000                  20061101
          304           Single Family                20361201                        479200                  20070101
          305           Single Family                20361201                        289600                  20070101
          306                     PUD                20361201                        484000                  20070101
          307           Single Family                20361201                        292500                  20070101
          308             Condominium                20361201                        464000                  20070101
          309                     PUD                20361201                        210400                  20070101
          310           Single Family                20361201                        442800                  20070101
          311           Single Family                20361201                        408000                  20070101
          312              2-4 Family                20361201                        148000                  20070101
          313           Single Family                20361201                        460000                  20070101
          314                     PUD                20361201                        600000                  20070101
          315              2-4 Family                20361201                        466000                  20070101
          316           Single Family                20361201                        732000                  20070101
          317             Condominium                20361201                        240000                  20070101
          318           Single Family                20361201                        200000                  20070101
          319           Single Family                20361201                        428000                  20070101
          320             Condominium                20361201                        236000                  20070101
          321           Single Family                20361201                        248000                  20070101
          322           Single Family                20361201                        340000                  20070101
          323           Single Family                20361201                        272000                  20070101
          324                     PUD                20361201                        325000                  20070101
          325           Single Family                20361201                        222800                  20070101
          326                     PUD                20361201                        292187                  20070101
          327                     PUD                20361201                        341600                  20070101
          328           Single Family                20361201                        732000                  20070101
          329                     PUD                20361201                        159880                  20070101
          330           Single Family                20361201                        452000                  20070101
          331           Single Family                20361201                        248000                  20070101
          332             Condominium                20361201                        286400                  20070101
          333             Condominium                20361201                        274392                  20070101
          334                     PUD                20361201                        250200                  20070101
          335           Single Family                20361101                        194400                  20061201
          336           Single Family                20361201                        155000                  20070101
          337           Single Family                20361201                        497600                  20070101
          338           Single Family                20361101                        296000                  20061201
          339           Single Family                20361201                        267960                  20070101
          340           Single Family                20361201                        320000                  20070101
          341           Single Family                20361201                        392000                  20070101
          342             Condominium                20361201                        288000                  20070101
          343           Single Family                20361201                        200000                  20070101
          344           Single Family                20361201                        384000                  20070101
          345             Condominium                20361201                        140000                  20070101
          346           Single Family                20361201                        199200                  20070101
          347           Single Family                20361201                        960000                  20070101
          348                     PUD                20361201                        292000                  20070101
          349           Single Family                20361201                        395500                  20070101
          350              2-4 Family                20361201                        508000                  20070101
          351           Single Family                20361201                        340000                  20070101
          352           Single Family                20361201                       1977900                  20070101
          353                     PUD                20361201                        258000                  20070101
          354           Single Family                20361201                        220000                  20070101
          355                     PUD                20361201                        302400                  20070101
          356           Single Family                20361101                        417000                  20061201
          357             Condominium                20361101                        209900                  20061201
          358           Single Family                20361201                        411000                  20070101
          359                     PUD                20361201                        640000                  20070101
          360                     PUD                20361101                        351180                  20061201
          361                     PUD                20361201                        189000                  20070101
          362                     PUD                20361201                        324000                  20070101
          363                     PUD                20361201                        305000                  20070101
          364           Single Family                20361201                        300000                  20070101
          365           Single Family                20361201                        156800                  20070101
          366           Single Family                20361201                        564000                  20070101
          367           Single Family                20361201                        530950                  20070101
          368           Single Family                20361201                        232000                  20070101
          369           Single Family                20361201                        646400                  20070101
          370             Condominium                20361201                        392000                  20070101
          371           Single Family                20361201                        600000                  20070101
          372                     PUD                20361201                        470300                  20070101
          373                     PUD                20361201                        173250                  20070101
          374           Single Family                20361201                        328000                  20070101
          375           Single Family                20361201                        271960                  20070101
          376           Single Family                20361201                        214400                  20070101
          377           Single Family                20361201                        332000                  20070101
          378           Single Family                20361201                        190000                  20070101
          379           Single Family                20361101                        328000                  20061201
          380           Single Family                20361201                        320000                  20070101
          381           Single Family                20361201                        303200                  20070101
          382           Single Family                20361201                        352000                  20070101
          383           Single Family                20361201                        416000                  20070101
          384                     PUD                20361201                        460000                  20070101
          385           Single Family                20361201                        340000                  20070101
          386             Condominium                20361201                        288000                  20070101
          387           Single Family                20361201                        500000                  20070101
          388           Single Family                20361201                        567000                  20070101
          389                     PUD                20361201                        361600                  20070101
          390           Single Family                20361201                        296000                  20070101
          391                     PUD                20361201                        280000                  20070101
          392           Single Family                20361201                        470000                  20070101
          393           Single Family                20361201                        650000                  20070101
          394             Condominium                20361201                        432000                  20070101
          395           Single Family                20361201                        396000                  20070101
          396           Single Family                20361201                        614400                  20070101
          397           Single Family                20361201                        200000                  20070101
          398           Single Family                20361201                        468000                  20070101
          399           Single Family                20361201                        199200                  20070101
          400           Single Family                20361201                        788000                  20070101
          401                     PUD                20361201                        286000                  20070101
          402                     PUD                20361201                        436000                  20070101
          403           Single Family                20361201                        496800                  20070101
          404           Single Family                20361201                        472000                  20070101
          405           Single Family                20361201                        460000                  20070101
          406           Single Family                20361201                        280000                  20070101
          407             Condominium                20361201                        265600                  20070101
          408              2-4 Family                20361201                        584000                  20070101
          409           Single Family                20361201                        400000                  20070101
          410           Single Family                20361201                        378400                  20070101
          411           Single Family                20361201                        525600                  20070101
          412           Single Family                20361201                        584000                  20070101
          413                     PUD                20361201                        452000                  20070101
          414           Single Family                20361201                        248000                  20070101
          415           Single Family                20361201                        398400                  20070101
          416           Single Family                20361201                        768000                  20070101
          417           Single Family                20361201                       1000000                  20070101
          418                     PUD                20361201                        533600                  20070101
          419           Single Family                20361201                        526900                  20070101
          420               Townhouse                20361201                        252000                  20070101
          421           Single Family                20361201                        525600                  20070101
          422           Single Family                20361201                        416850                  20070101
          423              2-4 Family                20361201                        592000                  20070101
          424                     PUD                20361201                        158200                  20070101
          425           Single Family                20361201                        296000                  20070101
          426           Single Family                20361201                        324000                  20070101
          427             Condominium                20361201                        304000                  20070101
          428           Single Family                20361201                        344500                  20070101
          429           Single Family                20361201                        231800                  20070101
          430           Single Family                20361201                        260000                  20070101
          431           Single Family                20361201                        272000                  20070101
          432           Single Family                20361201                        435000                  20070101
          433           Single Family                20361201                        520000                  20070101
          434           Single Family                20361201                        276000                  20070101
          435                     PUD                20361201                        212000                  20070101
          436           Single Family                20361201                        480000                  20070101
          437                     PUD                20361201                        361600                  20070101
          438           Single Family                20361201                        452000                  20070101
          439           Single Family                20361201                        500000                  20070101
          440           Single Family                20361201                        232500                  20070101
          441           Single Family                20361101                        224000                  20061201
          442           Single Family                20361201                        168000                  20070101
          443           Single Family                20361201                        248000                  20070101
          444           Single Family                20361201                        376000                  20070101
          445             Condominium                20361201                        304000                  20070101
          446           Single Family                20361201                        405600                  20070101
          447           Single Family                20361201                        612500                  20070101
          448           Single Family                20361201                        476000                  20070101
          449           Single Family                20361201                        533520                  20070101
          450           Single Family                20361201                        277600                  20070101
          451                     PUD                20361201                        372000                  20070101
          452                     PUD                20361201                        780000                  20070101
          453                     PUD                20361201                        416000                  20070101
          454              2-4 Family                20361201                        541600                  20070101
          455                     PUD                20361201                        223850                  20070101
          456           Single Family                20361201                        173000                  20070101
          457           Single Family                20361201                        536000                  20070101
          458           Single Family                20361201                        408000                  20070101
          459           Single Family                20361201                        310400                  20070101
          460           Single Family                20361201                        310000                  20070101
          461           Single Family                20361201                        396000                  20070101
          462           Single Family                20361201                        232400                  20070101
          463           Single Family                20361201                        300000                  20070101
          464           Single Family                20361201                        516000                  20070101
          465           Single Family                20361201                        272000                  20070101
          466           Single Family                20361201                        650000                  20070101
          467           Single Family                20361201                        611200                  20070101
          468           Single Family                20361201                        188800                  20070101
          469           Single Family                20361201                        442000                  20070101
          470           Single Family                20361201                        172000                  20070101
          471           Single Family                20361201                        220000                  20070101
          472                     PUD                20361201                        182400                  20070101
          473                     PUD                20361201                        388000                  20070101
          474           Single Family                20361201                        348000                  20070101
          475           Single Family                20361201                        496000                  20070101
          476           Single Family                20361201                        560000                  20070101
          477           Single Family                20361201                        125000                  20070101
          478           Single Family                20361201                        294500                  20070101
          479           Single Family                20361201                        371000                  20070101
          480           Single Family                20361201                        271900                  20070101
          481           Single Family                20361201                        480000                  20070101
          482           Single Family                20361201                        421600                  20070101
          483                     PUD                20361201                        300000                  20070101
          484           Single Family                20361201                        280000                  20070101
          485           Single Family                20361201                        287500                  20070101
          486           Single Family                20361201                        444000                  20070101
          487           Single Family                20361201                        300000                  20070101
          488                     PUD                20361201                        364000                  20070101
          489                     PUD                20361201                        632000                  20070101
          490           Single Family                20361201                        389520                  20070101
          491           Single Family                20361201                        376000                  20070101
          492           Single Family                20361201                        279200                  20070101
          493                     PUD                20361201                        207900                  20070101
          494             Condominium                20361201                        160000                  20070101
          495                     PUD                20361201                        364350                  20070101
          496           Single Family                20361201                        528000                  20070101
          497           Single Family                20361201                        500000                  20070101
          498             Condominium                20361201                        412000                  20070101
          499             Condominium                20361201                        224000                  20070101
          500                     PUD                20361201                        200800                  20070101
          501                     PUD                20361201                        500000                  20070101
          502           Single Family                20361201                        492000                  20070101
          503                     PUD                20361201                        152000                  20070101
          504           Single Family                20361201                        400000                  20070101
          505                     PUD                20361201                        280000                  20070101
          506           Single Family                20361201                        254400                  20070101
          507           Single Family                20361101                        212000                  20061201
          508                     PUD                20361201                        160000                  20070101
          509           Single Family                20361201                        456000                  20070101
          510           Single Family                20361201                        350000                  20070101
          511           Single Family                20361201                        370000                  20070101
          512           Single Family                20361201                        167405                  20070101
          513           Single Family                20361201                        417000                  20070101
          514           Single Family                20361201                        182000                  20070101
          515             Condominium                20361201                        400000                  20070101
          516           Single Family                20361201                        197600                  20070101
          517           Single Family                20361201                        142500                  20070101
          518                     PUD                20361201                        255650                  20070101
          519           Single Family                20361101                        189430                  20061201
          520           Single Family                20361101                        395865                  20061201
          521                     PUD                20361201                       1000000                  20070101
          522           Single Family                20361201                        187500                  20070101
          523           Single Family                20361201                        370400                  20070101
          524           Single Family                20361201                        270000                  20070101
          525           Single Family                20361201                        125000                  20070101
          526           Single Family                20361201                        380000                  20070101
          527                     PUD                20361201                        456000                  20070101
          528                     PUD                20361201                        364000                  20070101
          529           Single Family                20361201                        560000                  20070101
          530           Single Family                20361201                        520000                  20070101
          531                     PUD                20361201                        584000                  20070101
          532             Condominium                20361201                        308000                  20070101
          533           Single Family                20361201                        328000                  20070101
          534           Single Family                20361101                        552000                  20061201
          535           Single Family                20361101                        372800                  20061201
          536                     PUD                20361101                        526350                  20061201
          537           Single Family                20361101                        544000                  20061201
          538                     PUD                20361201                        900000                  20070101
          539                     PUD                20361201                        390332                  20070101
          540           Single Family                20361201                        336000                  20070101
          541           Single Family                20361201                        357600                  20070101
          542                     PUD                20361101                        962000                  20061201
          543           Single Family                20361201                        360000                  20070101
          544                     PUD                20361201                        636000                  20070101
          545           Single Family                20361101                        756000                  20061201
          546           Single Family                20361101                        192000                  20061201
          547                     PUD                20361201                        436000                  20070101
          548           Single Family                20361101                        771400                  20061201
          549           Single Family                20361201                        228000                  20070101
          550             Condominium                20361201                        264000                  20070101
          551           Single Family                20361201                        224000                  20070101
          552           Single Family                20361101                        166400                  20061201
          553           Single Family                20361101                        166400                  20061201
          554                     PUD                20361201                        252000                  20070101
          555           Single Family                20361201                        351200                  20070101
          556           Single Family                20361101                        448000                  20061201
          557           Single Family                20361201                        360000                  20070101
          558           Single Family                20361101                        300000                  20061201
          559           Single Family                20361101                        166400                  20061201
          560             Condominium                20361201                        151920                  20070101
          561           Single Family                20361201                        193600                  20070101
          562                     PUD                20361201                        210000                  20070101
          563           Single Family                20361201                        300000                  20070101
          564           Single Family                20361101                        240000                  20061201
          565                     PUD                20361201                        736000                  20070101
          566           Single Family                20361201                        388000                  20070101
          567           Single Family                20361201                        305600                  20070101
          568           Single Family                20361201                        208800                  20070101
          569           Single Family                20361201                        189600                  20070101
          570           Single Family                20361201                        211000                  20070101
          571           Single Family                20361201                        650000                  20070101
          572           Single Family                20361201                        279500                  20070101
          573           Single Family                20361201                        388000                  20070101
          574           Single Family                20361201                        508000                  20070101
          575             Condominium                20361201                        169520                  20070101
          576               Townhouse                20361201                        264000                  20070101
          577           Single Family                20361201                        212000                  20070101
          578           Single Family                20361201                        332000                  20070101
          579                     PUD                20361201                        344000                  20070101
          580                     PUD                20361201                        304000                  20070101
          581           Single Family                20361201                        196000                  20070101
          582             Condominium                20361201                        153600                  20070101
          583                     PUD                20361201                        219600                  20070101
          584                     PUD                20361201                        244000                  20070101
          585                     PUD                20361201                        515500                  20070101
          586           Single Family                20361201                        417000                  20070101
          587           Single Family                20361201                        213000                  20070101
          588           Single Family                20361201                        217520                  20070101
          589           Single Family                20361201                        460000                  20070101
          590             Condominium                20361201                        325600                  20070101
          591           Single Family                20361201                        405000                  20070101
          592           Single Family                20361201                        452000                  20070101
          593           Single Family                20361201                        344000                  20070101
          594           Single Family                20361201                       1406250                  20070101
          595           Single Family                20361201                        502400                  20070101
          596             Condominium                20361201                        280000                  20070101
          597                     PUD                20361201                        960000                  20070101
          598           Single Family                20361201                        291000                  20070101
          599           Single Family                20361101                        600000                  20061201
          600           Single Family                20361201                        248000                  20070101
          601           Single Family                20361201                        328000                  20070101
          602           Single Family                20361201                        162800                  20070101
          603           Single Family                20361201                        543200                  20070101
          604                     PUD                20361201                        404000                  20070101
          605           Single Family                20361201                        248000                  20070101
          606             Condominium                20361201                        212000                  20070101
          607             Condominium                20361201                        147805                  20070101
          608             Condominium                20361201                        385000                  20070101
          609           Single Family                20361201                        847850                  20070101
          610           Single Family                20361201                        275000                  20070101
          611                     PUD                20361201                        447900                  20070101
          612                     PUD                20361201                        467236                  20070101
          613                     PUD                20361201                        184800                  20070101
          614           Single Family                20361201                        517000                  20070101
          615                     PUD                20361201                        300000                  20070101
          616                     PUD                20361201                        438972                  20070101
          617           Single Family                20361201                        316800                  20070101
          618              2-4 Family                20361201                        255000                  20070101
          619           Single Family                20361201                        500000                  20070101
          620           Single Family                20361201                        300000                  20070101
          621           Single Family                20361201                        268000                  20070101
          622                     PUD                20361201                        206560                  20070101
          623           Single Family                20361201                        459700                  20070101
          624              2-4 Family                20361201                        576000                  20070101
          625           Single Family                20361201                        182000                  20070101
          626           Single Family                20361201                        532000                  20070101
          627           Single Family                20361201                        249500                  20070101
          628           Single Family                20361201                        426500                  20070101
          629           Single Family                20361201                        415000                  20070101
          630           Single Family                20361201                        262400                  20070101
          631                     PUD                20361201                        336000                  20070101
          632           Single Family                20361201                        468000                  20070101
          633                     PUD                20361201                        860000                  20070101
          634                     PUD                20361201                        650000                  20070101
          635           Single Family                20361201                        424000                  20070101
          636                     PUD                20361201                        701700                  20070101
          637             Condominium                20361201                        360000                  20070101
          638                     PUD                20361201                        250000                  20070101
          639           Single Family                20361201                        320000                  20070101
          640           Single Family                20361201                        436000                  20070101
          641           Single Family                20361201                        584000                  20070101
          642           Single Family                20461201                        600000                  20070101
          643           Single Family                20461201                        624000                  20070101
          644           Single Family                20361101                        519100                  20061201
          645                     PUD                20361101                        530000                  20061201
          646           Single Family                20461201                        349600                  20070101
          647           Single Family                20361201                        600000                  20070101
          648                     PUD                20361201                        470150                  20070101
          649                     PUD                20361201                        554051                  20070101
          650           Single Family                20361201                        335000                  20070101
          651           Single Family                20361201                        230400                  20070101
          652           Single Family                20361201                        571600                  20070101
          653           Single Family                20361201                        187200                  20070101
          654           Single Family                20461201                        640000                  20070101
          655           Single Family                20361201                        372000                  20070101
          656             Condominium                20361201                        169600                  20070101
          657                     PUD                20361101                        255200                  20061201
          658           Single Family                20361201                        229600                  20070101
          659           Single Family                20361201                        760000                  20070101
          660           Single Family                20361201                        584000                  20070101
          661           Single Family                20361201                        502000                  20070101
          662              2-4 Family                20361101                        182000                  20061201
          663           Single Family                20361101                        169600                  20061201
          664             Condominium                20361201                        170722                  20070101
          665                     PUD                20361201                        221191                  20070101
          666           Single Family                20361201                        294800                  20070101
          667           Single Family                20361201                        544000                  20070101
          668           Single Family                20361201                        408000                  20070101
          669                     PUD                20361201                        803900                  20070101
          670             Condominium                20361101                        304000                  20061201
          671           Single Family                20361201                        279200                  20070101
          672           Single Family                20361101                        500000                  20061201
          673             Condominium                20361201                        372450                  20070101
          674           Single Family                20361201                        403200                  20070101
          675           Single Family                20361201                        180000                  20070101
          676                     PUD                20361201                        216000                  20070101
          677           Single Family                20361201                        212000                  20070101
          678           Single Family                20361201                        406400                  20070101
          679                     PUD                20361101                        195920                  20061201
          680                     PUD                20361201                        200000                  20070101
          681           Single Family                20361201                        143250                  20070101
          682           Single Family                20361101                        468000                  20061201
          683           Single Family                20361201                        337600                  20070101
          684           Single Family                20361201                        477200                  20070101
          685           Single Family                20361201                        583200                  20070101
          686                     PUD                20361201                        588000                  20070101
          687           Single Family                20361101                        194250                  20061201
          688           Single Family                20361201                        680000                  20070101
          689                     PUD                20361201                        167200                  20070101
          690             Condominium                20361201                        420000                  20070101
          691             Condominium                20361201                        187120                  20070101
          692             Condominium                20361201                        177520                  20070101
          693           Single Family                20361201                        658400                  20070101
          694           Single Family                20361201                        294400                  20070101
          695           Single Family                20361201                        196000                  20070101
          696           Single Family                20361201                        500000                  20070101
          697           Single Family                20361201                        112000                  20070101
          698           Single Family                20361201                        151200                  20070101
          699             Condominium                20361201                        208000                  20070101
          700             Condominium                20361201                        297600                  20070101
          701           Single Family                20361201                        492000                  20070101
          702           Single Family                20361201                        392000                  20070101
          703                     PUD                20361201                       1000000                  20070101
          704                     PUD                20361101                        243200                  20061201
          705           Single Family                20361201                        295200                  20070101
          706           Single Family                20361101                        256000                  20061201
          707           Single Family                20361201                        417000                  20070101
          708                     PUD                20361201                        208000                  20070101
          709                     PUD                20361201                        244000                  20070101
          710                     PUD                20361201                        186900                  20070101
          711           Single Family                20361201                        409000                  20070101
          712                     PUD                20361201                        252000                  20070101
          713               Townhouse                20361101                        276000                  20061201
          714           Single Family                20361201                        347250                  20070101
          715           Single Family                20361201                        428000                  20070101
          716           Single Family                20361201                        800000                  20070101
          717                     PUD                20370101                        296800                  20070201
          718           Single Family                20370101                        296000                  20070201
          719           Single Family                20370101                        304000                  20070201
          720           Single Family                20370101                        752000                  20070201
          721                     PUD                20370101                        382500                  20070201
          722           Single Family                20370101                        430000                  20070201
          723                     PUD                20370101                        262400                  20070201
          724           Single Family                20370101                        280000                  20070201
          725           Single Family                20370101                        520000                  20070201
          726                     PUD                20370101                        636000                  20070201
          727                     PUD                20370101                        279920                  20070201
          728           Single Family                20370101                        408000                  20070201
          729             Condominium                20370101                        300000                  20070201
          730                     PUD                20370101                        436000                  20070201
          731           Single Family                20370101                        520000                  20070201
          732                     PUD                20370101                        279920                  20070201
          733           Single Family                20370101                        396000                  20070201
          734           Single Family                20370101                        320000                  20070201
          735           Single Family                20370101                        752000                  20070201
          736           Single Family                20361201                        464000                  20070101
          737           Single Family                20470101                        740000                  20070201
          738             Condominium                20470101                        164000                  20070201
          739           Single Family                20370101                        268000                  20070201
          740           Single Family                20470101                        628000                  20070201
          741           Single Family                20370101                        196000                  20070201
          742             Condominium                20370101                        156000                  20070201
          743           Single Family                20470101                        500000                  20070201
          744                     PUD                20370101                        206080                  20070201
          745                     PUD                20370101                        353350                  20070201
          746           Single Family                20370101                        654400                  20070201
          747           Single Family                20361201                        359200                  20070101
          748           Single Family                20370101                        466000                  20070201
          749                     PUD                20470101                        216000                  20070201
          750           Single Family                20370101                        368000                  20070201
          751             Condominium                20370101                        440000                  20070201
          752           Single Family                20370101                        292000                  20070201
          753           Single Family                20370101                        388000                  20070201
          754                     PUD                20370101                        743920                  20070201
          755             Condominium                20370101                        247500                  20070201
          756                     PUD                20370101                        556000                  20070201
          757           Single Family                20370101                        208000                  20070201
          758           Single Family                20370101                        356000                  20070201
          759                     PUD                20370101                        551200                  20070201
          760           Single Family                20370101                        352000                  20070201
          761           Single Family                20370101                        268800                  20070201
          762                     PUD                20370101                       1055000                  20070201
          763           Single Family                20470101                        311250                  20070201
          764             Condominium                20370101                        300000                  20070201
          765             Condominium                20470101                        260000                  20070201
          766             Condominium                20370101                        312000                  20070201
          767             Condominium                20370101                        228000                  20070201
          768           Single Family                20470101                        299920                  20070201
          769           Single Family                20370101                        412640                  20070201
          770             Condominium                20470101                        432000                  20070201
          771           Single Family                20370101                        524000                  20070201
          772           Single Family                20370101                        684000                  20070201
          773           Single Family                20370101                        408000                  20070201
          774           Single Family                20370101                        648000                  20070201
          775               Townhouse                20370101                        244000                  20070201
          776           Single Family                20370101                        184000                  20070201
          777                     PUD                20370101                        452000                  20070201
          778           Single Family                20470101                        401250                  20070201
          779               Townhouse                20370101                        208000                  20070201
          780           Single Family                20370101                        157500                  20070201
          781           Single Family                20370101                        396000                  20070201
          782           Single Family                20470101                        412000                  20070201
          783             Condominium                20370101                        376800                  20070201
          784           Single Family                20370101                        340000                  20070201
          785           Single Family                20370101                        370800                  20070201
          786           Single Family                20370101                        528000                  20070201
          787           Single Family                20370101                        640000                  20070201
          788           Single Family                20370101                        649961                  20070201
          789           Single Family                20470101                        608000                  20070201
          790           Single Family                20370101                        380000                  20070201
          791           Single Family                20470101                        975000                  20070201
          792             Condominium                20370101                        275000                  20070201
          793             Condominium                20370101                        559920                  20070201
          794           Single Family                20470101                        300000                  20070201
          795           Single Family                20370101                        139992                  20070201
          796                     PUD                20470101                        169792                  20070201
          797           Single Family                20470101                        347200                  20070201
          798                     PUD                20370101                        428000                  20070201
          799           Single Family                20370101                        300000                  20070201
          800           Single Family                20370101                        248000                  20070201
          801           Single Family                20370101                        284000                  20070201
          802           Single Family                20370101                        192000                  20070201
          803           Single Family                20370101                        456000                  20070201
          804                     PUD                20470101                        704000                  20070201
          805           Single Family                20370101                        178000                  20070201
          806             Condominium                20370101                        340800                  20070201
          807           Single Family                20370101                        596000                  20070201
          808                     PUD                20370101                        396000                  20070201
          809                     PUD                20370101                        352000                  20070201
          810           Single Family                20370101                        239000                  20070201
          811           Single Family                20470101                        438440                  20070201
          812           Single Family                20370101                        201721                  20070201
          813                     PUD                20370101                        291200                  20070201
          814           Single Family                20370101                        520000                  20070201
          815           Single Family                20370101                        540000                  20070201
          816                     PUD                20470101                        396000                  20070201
          817                     PUD                20370101                        322400                  20070201
          818           Single Family                20470101                        208000                  20070201
          819           Single Family                20370101                        520000                  20070201
          820                     PUD                20370101                        230328                  20070201
          821           Single Family                20370101                        641250                  20070201
          822           Single Family                20470101                        450000                  20070201
          823           Single Family                20370101                        645000                  20070201
          824             Condominium                20370101                        388000                  20070201
          825           Single Family                20370101                        417000                  20070201
          826           Single Family                20470101                        232772                  20070201
          827                     PUD                20370101                        220000                  20070201
          828           Single Family                20370101                        408000                  20070201
          829              2-4 Family                20370101                        105499                  20070201
          830                     PUD                20370101                        240000                  20070201
          831                     PUD                20470101                        412000                  20070201
          832              2-4 Family                20370101                        436400                  20070201
          833           Single Family                20370101                        719200                  20070201
          834           Single Family                20370101                        520000                  20070201
          835           Single Family                20370101                        536000                  20070201
          836           Single Family                20370101                        426400                  20070201
          837                     PUD                20370101                        192800                  20070201
          838             Condominium                20370101                        360000                  20070201
          839             Condominium                20370101                        452000                  20070201
          840           Single Family                20370101                        532000                  20070201
          841           Single Family                20470101                        640000                  20070201
          842           Single Family                20370101                        900000                  20070201
          843           Single Family                20370101                        504000                  20070201
          844           Single Family                20370101                        154000                  20070201
          845                     PUD                20470101                        500000                  20070201
          846             Condominium                20470101                        251920                  20070201
          847           Single Family                20370101                        435500                  20070201
          848             Condominium                20370101                        168400                  20070201
          849           Single Family                20370101                        680000                  20070201
          850           Single Family                20370101                        235200                  20070201
          851           Single Family                20370101                        344000                  20070201
          852                     PUD                20370101                        784000                  20070201
          853           Single Family                20370101                        370400                  20070201
          854                     PUD                20370101                        563588                  20070201
          855                     PUD                20370101                        456300                  20070201
          856           Single Family                20370101                        193600                  20070201
          857           Single Family                20370101                        365000                  20070201
          858               Townhouse                20370101                        240000                  20070201
          859             Condominium                20370101                        236000                  20070201
          860           Single Family                20370101                        471200                  20070201
          861           Single Family                20370101                        360000                  20070201
          862             Condominium                20370101                        304000                  20070201
          863              2-4 Family                20370101                        292000                  20070201
          864           Single Family                20370101                        208000                  20070201
          865                     PUD                20370101                        240800                  20070201
          866           Single Family                20370101                        452000                  20070201
          867             Condominium                20370101                        332000                  20070201
          868           Single Family                20370101                        500000                  20070201
          869           Single Family                20370101                        488000                  20070201
          870           Single Family                20370101                        608000                  20070201
          871                     PUD                20370101                        664000                  20070201
          872           Single Family                20370101                        228000                  20070201
          873           Single Family                20370101                        996000                  20070201
          874           Single Family                20370101                        424000                  20070201
          875                     PUD                20370101                        204000                  20070201
          876           Single Family                20370101                        229000                  20070201
          877             Condominium                20370101                        388000                  20070201
          878                     PUD                20370101                        368000                  20070201
          879           Single Family                20370101                        373600                  20070201
          880           Single Family                20370101                        376000                  20070201
          881              2-4 Family                20370101                        278400                  20070201
          882                     PUD                20370101                        318466                  20070201
          883             Condominium                20370101                        400000                  20070201
          884           Single Family                20370101                       1750000                  20070201
          885                     PUD                20370101                        240000                  20070201
          886           Single Family                20370101                        596000                  20070201
          887           Single Family                20370101                        448000                  20070201
          888           Single Family                20370101                        228000                  20070201
          889           Single Family                20370101                        448000                  20070201
          890           Single Family                20370101                        325000                  20070201
          891                     PUD                20370101                        276000                  20070201
          892           Single Family                20370101                        412000                  20070201
          893           Single Family                20370101                        396000                  20070201
          894               Townhouse                20370101                        326800                  20070201
          895                     PUD                20370101                        200000                  20070201
          896                     PUD                20370101                        800000                  20070201
          897           Single Family                20370101                        340000                  20070201
          898           Single Family                20370101                        525000                  20070201
          899           Single Family                20370101                        360000                  20070201
          900           Single Family                20370101                        327000                  20070201
          901           Single Family                20470101                        172000                  20070201
          902           Single Family                20370101                        219200                  20070201
          903           Single Family                20370101                        296000                  20070201
          904                     PUD                20370101                        311250                  20070201
          905           Single Family                20370101                        399200                  20070201
          906           Single Family                20370101                        412000                  20070201
          907                     PUD                20370101                        541600                  20070201
          908           Single Family                20370101                        338000                  20070201
          909           Single Family                20361201                        260000                  20070101
          910           Single Family                20370101                        799999                  20070201
          911             Condominium                20370101                        308000                  20070201
          912             Condominium                20370101                        800000                  20070201
          913           Single Family                20370101                        470400                  20070201
          914           Single Family                20370101                        378400                  20070201
          915           Single Family                20370101                       1500000                  20070201
          916           Single Family                20370101                        536000                  20070201
          917           Single Family                20370101                        210800                  20070201
          918                     PUD                20370101                        417000                  20070201
          919                     PUD                20370101                        269700                  20070201
          920           Single Family                20470101                        176000                  20070201
          921           Single Family                20470101                        428000                  20070201
          922           Single Family                20370101                        312800                  20070201
          923           Single Family                20370101                        298400                  20070201
          924           Single Family                20370101                        207000                  20070201
          925           Single Family                20370101                        200000                  20070201
          926           Single Family                20470101                        639200                  20070201
          927                     PUD                20470101                        595000                  20070201
          928           Single Family                20370101                        437600                  20070201
          929           Single Family                20370101                        591200                  20070201
          930              2-4 Family                20470101                        735000                  20070201
          931           Single Family                20370101                        216000                  20070201
          932           Single Family                20470101                        276000                  20070201
          933           Single Family                20370101                        287600                  20070201
          934             Condominium                20370101                        396000                  20070201
          935           Single Family                20370101                        504000                  20070201
          936           Single Family                20370101                        215120                  20070201
          937                     PUD                20370101                        506106                  20070201
          938           Single Family                20370101                        296000                  20070201
          939                     PUD                20470101                        650000                  20070201
          940           Single Family                20370101                        228000                  20070201
          941                     PUD                20370101                        198104                  20070201
          942           Single Family                20370101                        520000                  20070201
          943           Single Family                20370101                        260000                  20070201
          944           Single Family                20370101                        207920                  20070201
          945             Condominium                20370101                        527920                  20070201
          946                     PUD                20370101                        352000                  20070201
          947           Single Family                20370101                        200000                  20070201
          948           Single Family                20370101                        264000                  20070201
          949             Condominium                20370101                        284000                  20070201
          950           Single Family                20370101                        560000                  20070201
          951           Single Family                20370101                        240000                  20070201
          952             Condominium                20370101                        180000                  20070201
          953           Single Family                20370101                        296000                  20070201
          954             Condominium                20370101                        524000                  20070201
          955           Single Family                20370101                        399108                  20070201
          956             Condominium                20370101                        308000                  20070201
          957           Single Family                20370101                        345600                  20070201
          958           Single Family                20370101                        443200                  20070201
          959           Single Family                20370101                        151600                  20070201
          960           Single Family                20370101                        252000                  20070201
          961           Single Family                20370101                        568424                  20070201
          962                     PUD                20370101                        403200                  20070201
          963           Single Family                20370101                        226500                  20070201
          964                     PUD                20370101                        576000                  20070201
          965           Single Family                20370101                        356000                  20070201
          966           Single Family                20370101                        315000                  20070201
          967           Single Family                20370101                        550000                  20070201
          968           Single Family                20370101                        244800                  20070201
          969                     PUD                20370101                        247920                  20070201
          970           Single Family                20470101                        446400                  20070201
          971           Single Family                20370101                        271280                  20070201
          972           Single Family                20370101                        224000                  20070201
          973           Single Family                20370101                        328000                  20070201
          974           Single Family                20370101                        650000                  20070201
          975                     PUD                20370101                        316000                  20070201
          976                     PUD                20370101                        328000                  20070201
          977           Single Family                20370101                        194400                  20070201
          978           Single Family                20470101                        356000                  20070201
          979                     PUD                20470101                        328000                  20070201
          980           Single Family                20370101                        380792                  20070201
          981           Single Family                20370101                        219000                  20070201
          982                     PUD                20370101                        240000                  20070201
          983           Single Family                20370101                        368000                  20070201
          984             Condominium                20370101                        109600                  20070201
          985              2-4 Family                20370101                        626932                  20070201
          986           Single Family                20370101                        276000                  20070201
          987           Single Family                20370101                        292000                  20070201
          988             Condominium                20361201                        276000                  20070101
          989           Single Family                20470101                        240000                  20070201
          990                     PUD                20370101                        184800                  20070201
          991           Single Family                20370101                        784000                  20070201
          992           Single Family                20370101                        288000                  20070201
          993                     PUD                20370101                        625920                  20070201
          994                     PUD                20470101                        358000                  20070201
          995              2-4 Family                20370101                        272000                  20070201
          996                     PUD                20370101                        280000                  20070201
          997           Single Family                20370101                        345000                  20070201
          998             Condominium                20370101                        356000                  20070201
          999                     PUD                20370101                        260000                  20070201
         1000             Condominium                20370101                        256255                  20070201
         1001           Single Family                20470101                        236000                  20070201
         1002           Single Family                20370101                        656000                  20070201
         1003                     PUD                20370101                        304000                  20070201
         1004           Single Family                20370101                        240136                  20070201
         1005           Single Family                20370101                        551200                  20070201
         1006              2-4 Family                20370101                        531200                  20070201
         1007           Single Family                20370101                        276544                  20070201
         1008           Single Family                20470101                        235348                  20070201
         1009             Condominium                20361201                        420000                  20070101
         1010           Single Family                20370101                        622350                  20070201
         1011                     PUD                20470101                        296000                  20070201
         1012                     PUD                20370101                        482200                  20070201
         1013                     PUD                20370101                      445521.6                  20070201
         1014                     PUD                20370101                        380000                  20070201
         1015           Single Family                20370101                        273750                  20070201
         1016             Condominium                20470101                        157600                  20070201
         1017                     PUD                20370101                        440000                  20070201
         1018           Single Family                20370101                        470400                  20070201
         1019           Single Family                20361201                        249600                  20070101
         1020           Single Family                20370101                        496000                  20070201
         1021           Single Family                20370101                        504000                  20070201
         1022                     PUD                20370101                        520000                  20070201
         1023                     PUD                20370101                        256000                  20070201
         1024           Single Family                20361201                        144000                  20070101
         1025           Single Family                20370101                        448000                  20070201
         1026                     PUD                20370101                        692000                  20070201
         1027                     PUD                20370101                        740000                  20070201
         1028           Single Family                20370101                        345000                  20070201
         1029                     PUD                20370101                        399200                  20070201
         1030                     PUD                20470101                        500000                  20070201
         1031           Single Family                20470101                        312000                  20070201
         1032           Single Family                20370101                        292000                  20070201
         1033             Condominium                20370101                        523120                  20070201
         1034           Single Family                20370101                        448000                  20070201
         1035             Condominium                20370101                        191920                  20070201
         1036           Single Family                20370101                        520000                  20070201
         1037           Single Family                20370101                        360000                  20070201
         1038           Single Family                20370101                        140000                  20070201
         1039           Single Family                20370101                        472000                  20070201
         1040           Single Family                20370101                        218552                  20070201
         1041           Single Family                20370101                        384000                  20070201
         1042           Single Family                20370101                        308000                  20070201
         1043                     PUD                20370101                        531200                  20070201
         1044              2-4 Family                20370101                        432000                  20070201
         1045             Condominium                20370101                        316000                  20070201
         1046             Condominium                20470101                        288000                  20070201
         1047           Single Family                20470101                        500000                  20070201
         1048           Single Family                20370101                        340000                  20070201
         1049                     PUD                20370101                        440000                  20070201
         1050           Single Family                20370101                        190000                  20070201
         1051           Single Family                20370101                        388000                  20070201
         1052           Single Family                20370101                        247000                  20070201
         1053                     PUD                20370101                        180000                  20070201
         1054                     PUD                20370101                        436000                  20070201
         1055             Condominium                20370101                        207200                  20070201
         1056           Single Family                20370101                        332000                  20070201
         1057             Condominium                20370101                        624000                  20070201
         1058           Single Family                20370101                        416000                  20070201
         1059           Single Family                20470101                        292000                  20070201
         1060           Single Family                20370101                        332000                  20070201
         1061             Condominium                20361201                        148000                  20070101
         1062           Single Family                20370101                        400000                  20070201
         1063                     PUD                20370101                        205600                  20070201
         1064           Single Family                20370101                        529600                  20070201
         1065           Single Family                20370101                        680000                  20070201
         1066           Single Family                20370101                        696000                  20070201
         1067             Condominium                20370101                        352000                  20070201
         1068           Single Family                20370101                        268000                  20070201
         1069                     PUD                20370101                       1000000                  20070201
         1070           Single Family                20370101                        520000                  20070201
         1071           Single Family                20370101                        107000                  20070201
         1072           Single Family                20370101                        335190                  20070201
         1073                     PUD                20370101                        452000                  20070201
         1074           Single Family                20461201                        500000                  20070101
         1075           Single Family                20370101                       1000000                  20070201
         1076           Single Family                20370101                        648000                  20070201
         1077             Condominium                20370101                        348000                  20070201
         1078           Single Family                20370101                        480000                  20070201
         1079           Single Family                20370101                        500000                  20070201
         1080           Single Family                20370101                        700000                  20070201
         1081           Single Family                20361201                        520000                  20070101
         1082           Single Family                20370101                        108000                  20070201
         1083           Single Family                20370101                        397500                  20070201
         1084                     PUD                20370101                        472500                  20070201
         1085           Single Family                20361201                        500000                  20070101
         1086           Single Family                20361201                        380000                  20070101
         1087           Single Family                20370101                        175000                  20070201
         1088                     PUD                20370101                        389616                  20070201
         1089                     PUD                20470101                        384440                  20070201
         1090             Condominium                20370101                        268000                  20070201
         1091           Single Family                20370101                        376000                  20070201
         1092                     PUD                20370101                        682240                  20070201
         1093                     PUD                20470101                        256000                  20070201
         1094           Single Family                20370101                        648000                  20070201
         1095                     PUD                20370101                        356000                  20070201
         1096           Single Family                20470101                        486800                  20070201
         1097              2-4 Family                20370101                        417000                  20070201
         1098           Single Family                20370101                        292000                  20070201
         1099           Single Family                20370101                        980000                  20070201
         1100           Single Family                20370101                        356000                  20070201
         1101                     PUD                20370101                        271200                  20070201
         1102           Single Family                20370101                        316000                  20070201
         1103           Single Family                20370101                        521250                  20070201
         1104                     PUD                20370101                        332000                  20070201
         1105           Single Family                20370101                        287200                  20070201
         1106           Single Family                20361201                        199800                  20070101
         1107           Single Family                20370101                        178000                  20070201
         1108                     PUD                20370101                        278450                  20070201
         1109           Single Family                20370101                        485600                  20070201
         1110             Condominium                20370101                        198400                  20070201
         1111           Single Family                20370101                        288000                  20070201
         1112                     PUD                20361201                        286750                  20070101
         1113                     PUD                20361201                        483000                  20070101
         1114           Single Family                20361201                        334189                  20070101
         1115           Single Family                20361201                        404000                  20070101
         1116              2-4 Family                20361201                        768000                  20070101
         1117           Single Family                20361201                        417000                  20070101
         1118                     PUD                20361201                        460000                  20070101
         1119           Single Family                20361201                        260000                  20070101
         1120           Single Family                20361101                        527900                  20061201
         1121           Single Family                20361101                        233800                  20061201
         1122           Single Family                20361201                        152000                  20070101
         1123           Single Family                20361201                        560000                  20070101
         1124              2-4 Family                20361201                        867750                  20070101
         1125           Single Family                20361201                        231900                  20070101
         1126           Single Family                20361201                        616000                  20070101
         1127           Single Family                20361101                        580000                  20061201
         1128           Single Family                20361201                        397600                  20070101
         1129                     PUD                20361201                        376000                  20070101
         1130           Single Family                20361201                        520000                  20070101
         1131           Single Family                20361201                        311200                  20070101
         1132           Single Family                20361201                        480000                  20070101
         1133           Single Family                20361201                        328000                  20070101
         1134           Single Family                20361201                        390000                  20070101
         1135           Single Family                20361201                        304000                  20070101
         1136           Single Family                20361201                        332000                  20070101
         1137           Single Family                20361201                        450000                  20070101
         1138           Single Family                20361201                        492000                  20070101
         1139           Single Family                20361201                        552000                  20070101
         1140           Single Family                20361201                        304000                  20070101
         1141           Single Family                20370101                        152800                  20070201
         1142           Single Family                20361201                        480000                  20070101
         1143                     PUD                20361201                        473600                  20070101
         1144           Single Family                20370101                        259992                  20070201
         1145           Single Family                20470101                        506400                  20070201
         1146           Single Family                20361201                        220000                  20070101
         1147           Single Family                20361201                        104000                  20070101
         1148           Single Family                20370101                        227200                  20070201
         1149           Single Family                20370101                        274400                  20070201
         1150           Single Family                20370101                        388000                  20070201
         1151           Single Family                20370101                        437400                  20070201
         1152           Single Family                20470101                        176000                  20070201
         1153              2-4 Family                20370101                        428000                  20070201
         1154           Single Family                20461201                        472000                  20070101
         1155               Townhouse                20461201                        236000                  20070101
         1156           Single Family                20361201                        425650                  20070101
         1157                     PUD                20361201                        296000                  20070101
         1158                     PUD                20361201                        439100                  20070101
         1159                     PUD                20361201                        415500                  20070101
         1160                     PUD                20361201                        348100                  20070101
         1161           Single Family                20361201                        542000                  20070101
         1162           Single Family                20361201                        372000                  20070101
         1163           Single Family                20361201                        209000                  20070101
         1164           Single Family                20361201                        388000                  20070101
         1165                     PUD                20361201                        384000                  20070101
         1166           Single Family                20361201                        960000                  20070101
         1167              2-4 Family                20361201                        424000                  20070101
         1168           Single Family                20361201                        472000                  20070101
         1169             Condominium                20361201                        208000                  20070101
         1170           Single Family                20361201                        650000                  20070101
         1171                     PUD                20361201                        897250                  20070101
         1172           Single Family                20361201                        376800                  20070101
         1173                     PUD                20361101                       1000000                  20061201
         1174                     PUD                20361201                        340850                  20070101
         1175           Single Family                20361201                        324000                  20070101
         1176             Condominium                20361201                        264000                  20070101
         1177           Single Family                20361201                        417000                  20070101
         1178                     PUD                20361201                        980000                  20070101
         1179           Single Family                20461201                        318000                  20070101
         1180             Condominium                20361201                        112720                  20070101
         1181                     PUD                20361201                        875000                  20070101
         1182                     PUD                20361101                        347200                  20061201
         1183           Single Family                20361101                        496000                  20061201
         1184             Condominium                20361201                        201600                  20070101
         1185           Single Family                20361201                        600000                  20070101
         1186                     PUD                20461101                        534950                  20061201
         1187           Single Family                20361201                        290000                  20070101
         1188           Single Family                20361201                        424700                  20070101
         1189           Single Family                20361201                        239600                  20070101
         1190           Single Family                20361201                        632000                  20070101
         1191           Single Family                20361201                        400000                  20070101
         1192           Single Family                20361201                        417000                  20070101
         1193             Condominium                20361201                        360000                  20070101
         1194           Single Family                20361101                        689950                  20061201
         1195           Single Family                20361201                        500000                  20070101
         1196                     PUD                20361201                        912000                  20070101
         1197           Single Family                20461201                        825000                  20070101
         1198           Single Family                20361201                       1650000                  20070101
         1199           Single Family                20361101                        172500                  20061201
         1200             Condominium                20361101                        375050                  20061201
         1201                     PUD                20361201                        308000                  20070101
         1202           Single Family                20461201                        371250                  20070101
         1203           Single Family                20361001                        580000                  20061101
         1204           Single Family                20361101                        197000                  20061201
         1205           Single Family                20361201                        368000                  20070101
         1206             Condominium                20361001                        288000                  20061101
         1207           Single Family                20361101                        591000                  20061201
         1208           Single Family                20461101                        325600                  20061201
         1209                     PUD                20370101                        242800                  20070201
         1210           Single Family                20361101                        466400                  20061201
         1211           Single Family                20370101                        692000                  20070201
         1212           Single Family                20370101                        420000                  20070201
         1213           Single Family                20370101                        372000                  20070201
         1214           Single Family                20370101                        284000                  20070201
         1215             Condominium                20470101                        260000                  20070201
         1216              2-4 Family                20370101                        520000                  20070201
         1217           Single Family                20370101                        420000                  20070201
         1218           Single Family                20361201                        500000                  20070101
         1219           Single Family                20361201                        385000                  20070101
         1220             Condominium                20361201                        371900                  20070101
         1221           Single Family                20361001                        217600                  20061101
         1222                     PUD                20361201                        217500                  20070101
         1223              2-4 Family                20361201                        308000                  20070101
         1224           Single Family                20461101                        445000                  20061201
         1225           Single Family                20461201                        187500                  20070101
         1226           Single Family                20361201                        328000                  20070101
         1227           Single Family                20361001                        224000                  20061101
         1228           Single Family                20361201                        480000                  20070101
         1229           Single Family                20361201                        364000                  20070101
         1230             Condominium                20361201                        452000                  20070101
         1231                     PUD                20461201                        632000                  20070101
         1232           Single Family                20361201                        126000                  20070101
         1233             Condominium                20361101                        314118                  20061201
         1234           Single Family                20361201                        161600                  20070101
         1235           Single Family                20461101                        184000                  20061201
         1236                     PUD                20361201                        250000                  20070101
         1237           Single Family                20361201                       1500000                  20070101
         1238                     PUD                20361101                        157000                  20061201
         1239              2-4 Family                20361201                       1500000                  20070101
         1240           Single Family                20361101                        300000                  20061201
         1241           Single Family                20361201                        120000                  20070101
         1242               Townhouse                20461201                        426400                  20070101
         1243           Single Family                20461101                        440000                  20061201
         1244           Single Family                20461201                        256000                  20070101
         1245           Single Family                20361201                        493000                  20070101
         1246           Single Family                20361201                        500000                  20070101
         1247           Single Family                20361201                        412500                  20070101
         1248             Condominium                20361201                        120000                  20070101
         1249             Condominium                20361201                        520000                  20070101
         1250              2-4 Family                20461101                        500000                  20061201
         1251              2-4 Family                20361001                        572000                  20061101
         1252           Single Family                20361201                        372350                  20070101
         1253                     PUD                20361201                        442500                  20070101
         1254                     PUD                20461201                        262978                  20070101
         1255           Single Family                20361201                        300000                  20070101
         1256           Single Family                20461101                        396000                  20061201
         1257           Single Family                20361201                        280000                  20070101
         1258           Single Family                20461201                        224000                  20070101
         1259           Single Family                20361201                        310400                  20070101
         1260                     PUD                20461201                        225150                  20070101
         1261           Single Family                20461201                        324000                  20070101
         1262           Single Family                20361201                        438360                  20070101
         1263           Single Family                20461201                        472000                  20070101
         1264           Single Family                20461201                        459200                  20070101
         1265           Single Family                20361201                        330000                  20070101
         1266           Single Family                20361201                        439200                  20070101
         1267           Single Family                20361201                        637500                  20070101
         1268           Single Family                20461201                        500000                  20070101
         1269           Single Family                20361201                         99000                  20070101
         1270           Single Family                20361101                        214280                  20061201
         1271                     PUD                20361201                        242000                  20070101
         1272           Single Family                20461101                        650000                  20061201
         1273           Single Family                20361001                        230408                  20061101
         1274           Single Family                20361201                        183200                  20070101
         1275           Single Family                20461201                        436000                  20070101
         1276               Townhouse                20360901                        392800                  20061001
         1277           Single Family                20361101                        460000                  20061201
         1278                     PUD                20461201                        424000                  20070101
         1279           Single Family                20461201                        363200                  20070101
         1280             Condominium                20361201                        332000                  20070101
         1281                     PUD                20461201                        372000                  20070101
         1282           Single Family                20361201                        267000                  20070101
         1283           Single Family                20361201                        484800                  20070101
         1284           Single Family                20461101                        372000                  20061201
         1285           Single Family                20461201                        592000                  20070101
         1286                     PUD                20361201                        760000                  20070101
         1287                     PUD                20361201                        636000                  20070101
         1288           Single Family                20461201                        604000                  20070101
         1289           Single Family                20361201                        356000                  20070101
         1290           Single Family                20461101                        708000                  20061201
         1291           Single Family                20361201                        316000                  20070101
         1292           Single Family                20361201                       1000000                  20070101
         1293           Single Family                20361201                        244000                  20070101
         1294           Single Family                20361201                        245600                  20070101
         1295              2-4 Family                20361201                        532000                  20070101
         1296           Single Family                20361201                        196000                  20070101
         1297                     PUD                20361201                        356000                  20070101
         1298           Single Family                20361201                        280000                  20070101
         1299           Single Family                20361201                        408000                  20070101
         1300             Condominium                20361201                        258750                  20070101
         1301             Condominium                20361201                        248000                  20070101
         1302           Single Family                20361201                        400000                  20070101
         1303           Single Family                20361201                        396000                  20070101
         1304           Single Family                20361201                        324000                  20070101
         1305           Single Family                20361101                        188000                  20061201
         1306           Single Family                20361201                        464000                  20070101
         1307           Single Family                20361201                        267200                  20070101
         1308                     PUD                20361101                        611400                  20061201
         1309           Single Family                20361201                        412000                  20070101
         1310           Single Family                20361201                        201600                  20070101
         1311              2-4 Family                20361201                        310000                  20070101
         1312             Condominium                20361201                        510317                  20070101
         1313           Single Family                20361201                        444000                  20070101
         1314           Single Family                20361201                        560600                  20070101
         1315                     PUD                20361201                        848000                  20070101
         1316           Single Family                20361201                        244000                  20070101
         1317           Single Family                20361201                        999000                  20070101
         1318           Single Family                20361201                        488000                  20070101
         1319           Single Family                20361201                        440000                  20070101
         1320           Single Family                20361201                       1000000                  20070101
         1321                     PUD                20361201                        151200                  20070101
         1322                     PUD                20361201                        338850                  20070101
         1323           Single Family                20361201                        489300                  20070101
         1324           Single Family                20361101                        318400                  20061201
         1325           Single Family                20361101                        344000                  20061201
         1326           Single Family                20361201                        650000                  20070101
         1327           Single Family                20361201                        244800                  20070101
         1328           Single Family                20361201                        880000                  20070101
         1329           Single Family                20361201                        256000                  20070101
         1330                     PUD                20361201                        328000                  20070101
         1331                     PUD                20361201                        448000                  20070101
         1332           Single Family                20361201                        299992                  20070101
         1333           Single Family                20361201                        356425                  20070101
         1334           Single Family                20361101                        239000                  20061201
         1335           Single Family                20361201                        444000                  20070101
         1336           Single Family                20361201                        528000                  20070101
         1337           Single Family                20361201                        404000                  20070101
         1338                     PUD                20361201                        444000                  20070101
         1339           Single Family                20361201                        617600                  20070101
         1340           Single Family                20361201                        330000                  20070101
         1341                     PUD                20361101                        500000                  20061201
         1342           Single Family                20361201                        492000                  20070101
         1343           Single Family                20361201                        472000                  20070101
         1344           Single Family                20361201                        912000                  20070101
         1345           Single Family                20361201                        344000                  20070101
         1346           Single Family                20361201                        396000                  20070101
         1347           Single Family                20361201                        329600                  20070101
         1348           Single Family                20361201                        404000                  20070101
         1349           Single Family                20361201                        392000                  20070101
         1350                     PUD                20361201                        313896                  20070101
         1351           Single Family                20361201                        864000                  20070101
         1352                     PUD                20361101                        176400                  20061201
         1353                     PUD                20361201                        182400                  20070101
         1354             Condominium                20361201                        424000                  20070101
         1355           Single Family                20361201                        600000                  20070101
         1356                     PUD                20361201                        400000                  20070101
         1357                     PUD                20361201                        548000                  20070101
         1358           Single Family                20361201                        417000                  20070101
         1359              2-4 Family                20361201                        945000                  20070101
         1360           Single Family                20361201                        425000                  20070101
         1361                     PUD                20361201                        357950                  20070101
         1362             Condominium                20361201                        492700                  20070101
         1363             Condominium                20361201                        364800                  20070101
         1364           Single Family                20361201                        464000                  20070101
         1365                     PUD                20361201                        313600                  20070101
         1366             Condominium                20361201                        148000                  20070101
         1367           Single Family                20360901                        220000                  20061001
         1368             Condominium                20361201                        476000                  20070101
         1369                     PUD                20361201                        186400                  20070101
         1370                     PUD                20361201                        614400                  20070101
         1371             Condominium                20361201                        147992                  20070101
         1372           Single Family                20361201                        258000                  20070101
         1373           Single Family                20361201                        239200                  20070101
         1374           Single Family                20361201                        448000                  20070101
         1375           Single Family                20361201                        408000                  20070101
         1376           Single Family                20361201                        408000                  20070101
         1377           Single Family                20361201                        435500                  20070101
         1378           Single Family                20361201                        400000                  20070101
         1379           Single Family                20361201                        488800                  20070101
         1380           Single Family                20361201                        264000                  20070101
         1381           Single Family                20361201                        376000                  20070101
         1382           Single Family                20361201                        452000                  20070101
         1383           Single Family                20361201                       1000000                  20070101
         1384           Single Family                20361201                        428000                  20070101
         1385           Single Family                20361201                        356000                  20070101
         1386             Condominium                20361201                        148000                  20070101
         1387                     PUD                20361201                        340000                  20070101
         1388               Townhouse                20361201                        348000                  20070101
         1389                     PUD                20361201                        236000                  20070101
         1390                     PUD                20361201                        384000                  20070101
         1391             Condominium                20361201                        211192                  20070101
         1392             Condominium                20361201                        177804                  20070101
         1393           Single Family                20361201                        256000                  20070101
         1394           Single Family                20361201                        468800                  20070101
         1395           Single Family                20361201                        650000                  20070101
         1396           Single Family                20361201                        481900                  20070101
         1397           Single Family                20361201                        243200                  20070101
         1398           Single Family                20361201                        292500                  20070101
         1399           Single Family                20361201                        463200                  20070101
         1400           Single Family                20361201                        615000                  20070101
         1401                     PUD                20361201                        598100                  20070101
         1402                     PUD                20361201                        525500                  20070101
         1403           Single Family                20361201                        432000                  20070101
         1404             Condominium                20361201                        113120                  20070101
         1405           Single Family                20361201                        281250                  20070101
         1406           Single Family                20361201                        340000                  20070101
         1407                     PUD                20361201                        192000                  20070101
         1408           Single Family                20361201                        320000                  20070101
         1409           Single Family                20361201                        345800                  20070101
         1410           Single Family                20361201                        312000                  20070101
         1411           Single Family                20361201                        360000                  20070101
         1412                     PUD                20361201                        295992                  20070101
         1413                     PUD                20361201                        796000                  20070101
         1414                     PUD                20361201                        480350                  20070101
         1415           Single Family                20361201                        392000                  20070101
         1416                     PUD                20361201                        417000                  20070101
         1417                     PUD                20361201                        650000                  20070101
         1418                     PUD                20361201                        445048                  20070101
         1419           Single Family                20361201                        165000                  20070101
         1420           Single Family                20361201                        471200                  20070101
         1421             Condominium                20361201                        293600                  20070101
         1422             Condominium                20361201                        487700                  20070101
         1423           Single Family                20361201                        500000                  20070101
         1424                     PUD                20361201                        417000                  20070101
         1425           Single Family                20361201                        328000                  20070101
         1426             Condominium                20361201                        200000                  20070101
         1427                     PUD                20361201                        366400                  20070101
         1428                     PUD                20361201                        354000                  20070101
         1429              2-4 Family                20361201                        318400                  20070101
         1430           Single Family                20361201                        208000                  20070101
         1431           Single Family                20361201                        226800                  20070101
         1432             Condominium                20361201                        196000                  20070101
         1433           Single Family                20361201                        244000                  20070101
         1434           Single Family                20361201                        404000                  20070101
         1435           Single Family                20361201                        650000                  20070101
         1436           Single Family                20361201                        528000                  20070101
         1437           Single Family                20361201                        470000                  20070101
         1438           Single Family                20361201                        125300                  20070101
         1439           Single Family                20361201                        410000                  20070101
         1440           Single Family                20361201                        352000                  20070101
         1441           Single Family                20361201                        274400                  20070101
         1442             Condominium                20361201                        288000                  20070101
         1443             Condominium                20361201                        300000                  20070101
         1444               Townhouse                20361201                        145500                  20070101
         1445             Condominium                20361201                        398000                  20070101
         1446           Single Family                20361201                        516000                  20070101
         1447                     PUD                20361201                        492000                  20070101
         1448                     PUD                20361201                        478250                  20070101
         1449           Single Family                20361201                        500000                  20070101
         1450           Single Family                20361201                        296760                  20070101
         1451           Single Family                20361201                        319200                  20070101
         1452                     PUD                20361201                        299296                  20070101
         1453                     PUD                20361201                        263100                  20070101
         1454           Single Family                20361201                        160000                  20070101
         1455           Single Family                20361201                        472000                  20070101
         1456           Single Family                20361201                        210000                  20070101
         1457              2-4 Family                20361201                        208000                  20070101
         1458           Single Family                20461201                        612000                  20070101
         1459           Single Family                20361201                        446400                  20070101
         1460           Single Family                20361201                        398000                  20070101
         1461              2-4 Family                20361201                        417000                  20070101
         1462             Condominium                20361201                        288000                  20070101
         1463           Single Family                20361201                        156000                  20070101
         1464           Single Family                20361201                        533600                  20070101
         1465           Single Family                20361201                        189600                  20070101
         1466           Single Family                20361201                        448000                  20070101
         1467             Condominium                20361201                        292000                  20070101
         1468           Single Family                20361201                        372000                  20070101
         1469           Single Family                20361201                        119000                  20070101
         1470                     PUD                20361201                        316000                  20070101
         1471                     PUD                20361201                        375300                  20070101
         1472           Single Family                20461201                        392000                  20070101
         1473           Single Family                20361201                        400000                  20070101
         1474                     PUD                20361201                        286000                  20070101
         1475           Single Family                20361201                        367500                  20070101
         1476           Single Family                20361201                       1000000                  20070101
         1477           Single Family                20361201                       1960000                  20070101
         1478           Single Family                20361201                        703200                  20070101
         1479           Single Family                20361201                        688000                  20070101
         1480           Single Family                20361201                        333750                  20070101
         1481           Single Family                20361201                        378750                  20070101
         1482                     PUD                20361201                        317600                  20070101
         1483           Single Family                20361201                        448000                  20070101
         1484           Single Family                20461201                        481000                  20070101
         1485           Single Family                20361201                        440000                  20070101
         1486                     PUD                20461201                        504000                  20070101
         1487           Single Family                20361201                        240000                  20070101
         1488           Single Family                20361201                        300000                  20070101
         1489           Single Family                20361201                        452000                  20070101
         1490           Single Family                20461201                        650000                  20070101
         1491           Single Family                20361201                        449000                  20070101
         1492           Single Family                20461201                        220500                  20070101
         1493              2-4 Family                20461101                        290500                  20061201
         1494           Single Family                20461101                        380000                  20061201
         1495           Single Family                20461201                        244000                  20070101
         1496             Condominium                20361201                        300000                  20070101
         1497           Single Family                20461101                        272000                  20061201
         1498             Condominium                20461101                        564000                  20061201
         1499           Single Family                20461201                        320000                  20070101
         1500                     PUD                20361201                        243750                  20070101
         1501           Single Family                20361201                        300000                  20070101
         1502           Single Family                20361101                        260000                  20061201
         1503           Single Family                20461201                        448000                  20070101
         1504             Condominium                20461201                        425600                  20070101
         1505              2-4 Family                20461101                        114000                  20061201
         1506           Single Family                20361201                        490000                  20070101
         1507                     PUD                20361201                        900000                  20070101
         1508             Condominium                20461101                        280000                  20061201
         1509           Single Family                20361201                        149600                  20070101
         1510           Single Family                20361101                        196000                  20061201
         1511           Single Family                20461101                        336000                  20061201
         1512                     PUD                20361201                        200000                  20070101
         1513              2-4 Family                20461201                        515200                  20070101
         1514           Single Family                20461201                        476000                  20070101
         1515           Single Family                20361201                        335200                  20070101
         1516           Single Family                20461201                        512000                  20070101
         1517                     PUD                20361201                        520000                  20070101
         1518           Single Family                20361101                        472000                  20061201
         1519           Single Family                20361201                        288000                  20070101
         1520           Single Family                20361001                        213500                  20061101
         1521               Townhouse                20361201                        212000                  20070101
         1522             Condominium                20361201                        328000                  20070101
         1523           Single Family                20361201                        510000                  20070101
         1524           Single Family                20461201                        500000                  20070101
         1525           Single Family                20461201                        388000                  20070101
         1526           Single Family                20461201                        418400                  20070101
         1527           Single Family                20361201                        471200                  20070101
         1528           Single Family                20461201                        511290                  20070101
         1529           Single Family                20361201                        150000                  20070101
         1530           Single Family                20361201                        276000                  20070101
         1531           Single Family                20461201                        496000                  20070101
         1532           Single Family                20461201                        333600                  20070101
         1533           Single Family                20361201                        480000                  20070101
         1534                     PUD                20361201                        270000                  20070101
         1535           Single Family                20361201                        480000                  20070101
         1536           Single Family                20461201                        432000                  20070101
         1537           Single Family                20361201                        315000                  20070101
         1538             Condominium                20361201                        266400                  20070101
         1539           Single Family                20461101                        376000                  20061201
         1540              2-4 Family                20461201                        339500                  20070101
         1541                     PUD                20461201                        500000                  20070101
         1542              2-4 Family                20361201                        488000                  20070101
         1543           Single Family                20361201                        496000                  20070101
         1544                     PUD                20361001                        380000                  20061101
         1545           Single Family                20361201                       1450000                  20070101
         1546             Condominium                20361201                        544000                  20070101
         1547           Single Family                20361101                        203400                  20061201
         1548                     PUD                20361201                        286400                  20070101
         1549           Single Family                20361201                        252800                  20070101
         1550           Single Family                20361201                        110000                  20070101
         1551                     PUD                20361001                        720000                  20061101
         1552           Single Family                20361201                        480000                  20070101
         1553           Single Family                20361201                        258392                  20070101
         1554           Single Family                20461101                        650000                  20061201
         1555           Single Family                20461201                        540000                  20070101
         1556           Single Family                20361201                        336000                  20070101
         1557           Single Family                20461201                        260000                  20070101
         1558                     PUD                20361101                        225000                  20061201
         1559           Single Family                20361101                       1000000                  20061201
         1560                     PUD                20361201                        202800                  20070101
         1561           Single Family                20361201                        270400                  20070101
         1562           Single Family                20361201                        460000                  20070101
         1563                     PUD                20361201                        392000                  20070101
         1564           Single Family                20361201                        296000                  20070101
         1565           Single Family                20361201                        408800                  20070101
         1566                     PUD                20361101                        340000                  20061201
         1567                     PUD                20361201                        518400                  20070101
         1568           Single Family                20461101                        521500                  20061201
         1569           Single Family                20461201                        480000                  20070101
         1570           Single Family                20361101                        396000                  20061201
         1571             Condominium                20461201                        308000                  20070101
         1572             Condominium                20361201                        126096                  20070101
         1573           Single Family                20361001                        260000                  20061101
         1574              2-4 Family                20361101                        576000                  20061201
         1575                     PUD                20361201                        599200                  20070101
         1576           Single Family                20461101                        501600                  20061201
         1577           Single Family                20461101                        496000                  20061201
         1578                     PUD                20361201                        560000                  20070101
         1579           Single Family                20361001                        356502                  20061101
         1580           Single Family                20361201                        154000                  20070101
         1581                     PUD                20361001                        272000                  20061101
         1582           Single Family                20361001                        661600                  20061101
         1583           Single Family                20461001                        448000                  20061101
         1584             Condominium                20361201                        371200                  20070101
         1585           Single Family                20361001                        242400                  20061101
         1586             Condominium                20361101                        468800                  20061201
         1587           Single Family                20361201                        232000                  20070101
         1588             Condominium                20361201                        188875                  20070101
         1589           Single Family                20461201                        303000                  20070101
         1590           Single Family                20461101                        456000                  20061201
         1591           Single Family                20361201                        528000                  20070101
         1592           Single Family                20361201                        389750                  20070101
         1593           Single Family                20461201                        400000                  20070101
         1594           Single Family                20361101                        376000                  20061201
         1595           Single Family                20361101                        904000                  20061201
         1596              2-4 Family                20361201                        650000                  20070101
         1597           Single Family                20361201                        361600                  20070101
         1598             Condominium                20461201                        500000                  20070101
         1599           Single Family                20361201                        490500                  20070101
         1600             Condominium                20361201                        472500                  20070101
         1601             Condominium                20361201                        388800                  20070101
         1602              2-4 Family                20461201                        616000                  20070101
         1603                     PUD                20361201                        497000                  20070101
         1604                     PUD                20361201                        409500                  20070101
         1605           Single Family                20361201                        131250                  20070101
         1606           Single Family                20361201                        398400                  20070101
         1607              2-4 Family                20361201                        232500                  20070101
         1608           Single Family                20361201                        584000                  20070101
         1609                     PUD                20461201                        466000                  20070101
         1610             Condominium                20361101                        256000                  20061201
         1611           Single Family                20361201                        160000                  20070101
         1612           Single Family                20361201                        328000                  20070101
         1613           Single Family                20361201                        252000                  20070101
         1614           Single Family                20361101                        228000                  20061201
         1615           Single Family                20361201                        349600                  20070101
         1616           Single Family                20361101                        204000                  20061201
         1617                     PUD                20461201                        353650                  20070101
         1618             Condominium                20461201                        340000                  20070101
         1619           Single Family                20361101                        276000                  20061201
         1620           Single Family                20361201                        212800                  20070101
         1621           Single Family                20361201                        320000                  20070101
         1622           Single Family                20361201                        250000                  20070101
         1623                     PUD                20361201                        264000                  20070101
         1624           Single Family                20361201                        183200                  20070101
         1625           Single Family                20361201                        236000                  20070101
         1626                     PUD                20361201                        220000                  20070101
         1627           Single Family                20361101                        568000                  20061201
         1628           Single Family                20361201                        504000                  20070101
         1629               Townhouse                20361001                        359950                  20061101
         1630             Condominium                20361101                        197199                  20061201
         1631           Single Family                20361101                        360000                  20061201
         1632           Single Family                20361101                        347200                  20061201
         1633           Single Family                20361201                        124700                  20070101
         1634             Condominium                20361201                        288800                  20070101
         1635           Single Family                20370101                        566400                  20070201
         1636                     PUD                20470101                        847500                  20070201
         1637                     PUD                20361101                        886400                  20061201
         1638           Single Family                20370101                        880000                  20070201
         1639              2-4 Family                20361201                        444000                  20070101
         1640             Condominium                20370101                        296800                  20070201
         1641                     PUD                20370101                        440000                  20070201
         1642           Single Family                20361101                        343000                  20061201
         1643           Single Family                20470101                        592000                  20070201
         1644                     PUD                20370101                        800000                  20070201
         1645           Single Family                20370101                        358400                  20070201
         1646           Single Family                20370101                        440000                  20070201
         1647           Single Family                20370101                        460000                  20070201
         1648             Condominium                20370101                        462000                  20070201
         1649           Single Family                20361001                        278400                  20061101
         1650           Single Family                20361201                        270000                  20070101
         1651                     PUD                20370101                        413855                  20070201
         1652           Single Family                20370101                        279200                  20070201
         1653                     PUD                20470101                        272000                  20070201
         1654           Single Family                20370101                        671250                  20070201
         1655           Single Family                20370101                        798400                  20070201
         1656                     PUD                20470101                        540000                  20070201
         1657                     PUD                20470101                        472000                  20070201
         1658           Single Family                20370101                        236000                  20070201
         1659           Single Family                20361201                        202400                  20070101
         1660             Condominium                20361201                        244000                  20070101
         1661           Single Family                20361201                        496000                  20070101
         1662           Single Family                20361201                        299200                  20070101
         1663             Condominium                20361201                        244000                  20070101
         1664           Single Family                20361201                        396000                  20070101
         1665                     PUD                20361101                        358845                  20061201
         1666             Condominium                20361201                         86250                  20070101
         1667           Single Family                20361101                        252000                  20061201
         1668           Single Family                20361101                        308800                  20061201
         1669             Condominium                20361201                        224800                  20070101
         1670                     PUD                20361201                        220000                  20070101
         1671             Condominium                20361201                        115920                  20070101
         1672             Condominium                20361101                        201600                  20061201
         1673           Single Family                20361201                        380000                  20070101
         1674           Single Family                20361201                        292800                  20070101
         1675             Condominium                20361201                        479950                  20070101
         1676           Single Family                20361201                        370450                  20070101
         1677           Single Family                20361101                        416000                  20061201
         1678           Single Family                20361201                        386500                  20070101
         1679           Single Family                20361101                        403952                  20061201
         1680           Single Family                20361201                        548800                  20070101
         1681           Single Family                20361201                        161300                  20070101
         1682           Single Family                20461201                        399000                  20070101
         1683                     PUD                20361201                        488000                  20070101
         1684           Single Family                20461101                        468000                  20061201
         1685           Single Family                20361101                        380000                  20061201
         1686           Single Family                20361201                        279920                  20070101
         1687           Single Family                20361101                        173600                  20061201
         1688               Townhouse                20361101                        204000                  20061201
         1689           Single Family                20361201                        156000                  20070101
         1690           Single Family                20361101                        210000                  20061201
         1691           Single Family                20361001                        248800                  20061101
         1692                     PUD                20361101                        328800                  20061201
         1693                     PUD                20361001                        279000                  20061101
         1694                     PUD                20361201                        292000                  20070101
         1695              2-4 Family                20361201                        537000                  20070101
         1696             Condominium                20361001                        588000                  20061101
         1697           Single Family                20361201                        258000                  20070101
         1698           Single Family                20361201                        579950                  20070101
         1699               Townhouse                20361101                        304000                  20061201
         1700                     PUD                20361201                        320000                  20070101
         1701                     PUD                20361201                        630550                  20070101
         1702           Single Family                20361101                        520000                  20061201
         1703           Single Family                20361101                        492000                  20061201
         1704                     PUD                20361001                        392190                  20061101
         1705                     PUD                20361201                        296000                  20070101
         1706               Townhouse                20361201                        344000                  20070101
         1707           Single Family                20361101                        650000                  20061201
         1708                     PUD                20361001                        504000                  20061101
         1709           Single Family                20361201                        248000                  20070101
         1710           Single Family                20361001                        376000                  20061101
         1711           Single Family                20361001                        266400                  20061101
         1712           Single Family                20361101                        196000                  20061201
         1713           Single Family                20360501                        476000                  20060601
         1714           Single Family                20361201                        640000                  20070101
         1715           Single Family                20361201                        392000                  20070101
         1716           Single Family                20361101                        309600                  20061201
         1717                     PUD                20370101                        632000                  20070201
         1718           Single Family                20370101                        720000                  20070201
         1719           Single Family                20370101                        267992                  20070201
         1720           Single Family                20370101                        348000                  20070201
         1721           Single Family                20370101                        331500                  20070201
         1722                     PUD                20370101                        376800                  20070201
         1723           Single Family                20470101                        118320                  20070201
         1724           Single Family                20370101                        920000                  20070201
         1725           Single Family                20370101                        203720                  20070201
         1726           Single Family                20370101                        317080                  20070201
         1727                     PUD                20370101                        278800                  20070201
         1728           Single Family                20370101                        186400                  20070201
         1729                     PUD                20370101                        670000                  20070201
         1730           Single Family                20370101                        400000                  20070201
         1731             Condominium                20370101                        196640                  20070201
         1732           Single Family                20470101                        266250                  20070201
         1733           Single Family                20470101                        266250                  20070201
         1734                     PUD                20370101                        248000                  20070201
         1735                     PUD                20370101                        241250                  20070201
         1736           Single Family                20370101                        184000                  20070201
         1737           Single Family                20370101                        280000                  20070201
         1738           Single Family                20370101                        388000                  20070201
         1739           Single Family                20370101                        372000                  20070201
         1740           Single Family                20370101                        488000                  20070201
         1741                     PUD                20370101                        352000                  20070201
         1742                     PUD                20370101                        375000                  20070201
         1743           Single Family                20370101                        544000                  20070201
         1744                     PUD                20370101                        272000                  20070201
         1745             Condominium                20370101                        468000                  20070201
         1746           Single Family                20370101                        230400                  20070201
         1747             Condominium                20370101                        312000                  20070201
         1748           Single Family                20370101                        151000                  20070201
         1749           Single Family                20370101                        265600                  20070201
         1750           Single Family                20370101                        475398                  20070201
         1751           Single Family                20370101                        332000                  20070201
         1752           Single Family                20370101                        259000                  20070201
         1753              2-4 Family                20370101                        421000                  20070201
         1754           Single Family                20370101                        460000                  20070201
         1755                     PUD                20470101                        343000                  20070201
         1756           Single Family                20370101                        308000                  20070201
         1757           Single Family                20370101                        727000                  20070201
         1758           Single Family                20370101                        624000                  20070201
         1759                     PUD                20370101                        262400                  20070201
         1760                     PUD                20370101                        262400                  20070201
         1761           Single Family                20370101                        268000                  20070201
         1762           Single Family                20370101                        264000                  20070201
         1763             Condominium                20370101                        800000                  20070201
         1764           Single Family                20470101                        487500                  20070201
         1765           Single Family                20470101                        857500                  20070201
         1766           Single Family                20370101                        417000                  20070201
         1767           Single Family                20370101                        532000                  20070201
         1768               Townhouse                20370101                        472000                  20070201
         1769           Single Family                20470101                        463840                  20070201
         1770           Single Family                20370101                        258000                  20070201
         1771               Townhouse                20370101                        219200                  20070201
         1772           Single Family                20470101                        416000                  20070201
         1773                     PUD                20470101                        492000                  20070201
         1774           Single Family                20370101                        496000                  20070201
         1775           Single Family                20370101                        319200                  20070201
         1776               Townhouse                20470101                        485600                  20070201
         1777                     PUD                20370101                        292000                  20070201
         1778           Single Family                20370101                        239200                  20070201
         1779             Condominium                20370101                        208412                  20070201
         1780           Single Family                20370101                        355000                  20070201
         1781           Single Family                20370101                        560000                  20070201
         1782             Condominium                20470101                        449400                  20070201
         1783           Single Family                20370101                        522400                  20070201
         1784           Single Family                20370101                        176000                  20070201
         1785           Single Family                20470101                        740000                  20070201
         1786             Condominium                20470101                        311200                  20070201
         1787           Single Family                20370101                        302000                  20070201
         1788           Single Family                20370101                        156000                  20070201
         1789             Condominium                20370101                        223200                  20070201
         1790           Single Family                20370101                        202400                  20070201
         1791                     PUD                20370101                        128000                  20070201
         1792             Condominium                20470101                        276000                  20070201
         1793             Condominium                20370101                        193500                  20070201
         1794           Single Family                20370101                        481350                  20070201
         1795                     PUD                20370101                        315000                  20070201
         1796           Single Family                20370101                        360000                  20070201
         1797           Single Family                20370101                        435000                  20070201
         1798                     PUD                20370101                        256000                  20070201
         1799           Single Family                20370101                        515200                  20070201
         1800           Single Family                20370101                        260000                  20070201
         1801           Single Family                20370101                        330000                  20070201
         1802             Condominium                20370101                        273656                  20070201
         1803           Single Family                20370101                        559999                  20070201
         1804           Single Family                20370101                        352000                  20070201
         1805                     PUD                20370101                        308924                  20070201
         1806              2-4 Family                20470101                        500000                  20070201
         1807                     PUD                20470101                        386000                  20070201
         1808           Single Family                20370101                        471000                  20070201
         1809           Single Family                20470101                        368000                  20070201
         1810           Single Family                20370101                        456000                  20070201
         1811           Single Family                20370101                        512000                  20070201
         1812           Single Family                20470101                        264000                  20070201
         1813           Single Family                20370101                        224000                  20070201
         1814           Single Family                20370101                        532000                  20070201
         1815           Single Family                20361201                        700000                  20070101
         1816           Single Family                20370101                        416000                  20070201
         1817           Single Family                20370101                        110000                  20070201
         1818                     PUD                20361201                        500000                  20070101
         1819           Single Family                20361201                        463200                  20070101
         1820           Single Family                20470101                        340000                  20070201
         1821           Single Family                20370101                        204000                  20070201
         1822           Single Family                20370101                        360000                  20070201
         1823             Condominium                20370101                        121600                  20070201
         1824           Single Family                20370101                        243000                  20070201
         1825           Single Family                20470101                        536000                  20070201
         1826           Single Family                20370101                        399000                  20070201
         1827           Single Family                20370101                        455200                  20070201
         1828           Single Family                20361201                        452000                  20070101
         1829                     PUD                20370101                        900000                  20070201
         1830             Condominium                20370101                        380000                  20070201
         1831           Single Family                20370101                        252000                  20070201
         1832           Single Family                20361201                        336500                  20070101
         1833           Single Family                20470101                        560000                  20070201
         1834              2-4 Family                20370101                        500000                  20070201
         1835           Single Family                20370101                        472000                  20070201
         1836                     PUD                20361201                        291500                  20070101
         1837                     PUD                20361201                        367200                  20070101
         1838                     PUD                20370101                        275700                  20070201
         1839           Single Family                20370101                        384000                  20070201
         1840           Single Family                20361201                        271600                  20070101
         1841           Single Family                20370101                        280000                  20070201
         1842             Condominium                20370101                        373600                  20070201
         1843           Single Family                20370101                        360000                  20070201
         1844           Single Family                20370101                        390000                  20070201
         1845           Single Family                20370101                        548000                  20070201
         1846           Single Family                20361201                        264000                  20070101
         1847           Single Family                20361201                        331200                  20070101
         1848                     PUD                20361001                        464000                  20061101
         1849              2-4 Family                20361201                        672000                  20070101
         1850                     PUD                20361001                        478942                  20061101
         1851           Single Family                20361201                        520000                  20070101
         1852           Single Family                20461001                        542500                  20061101
         1853           Single Family                20361101                        384000                  20061201
         1854             Condominium                20361201                        276000                  20070101
         1855           Single Family                20361201                       1000000                  20070101
         1856             Condominium                20361201                        214400                  20070101
         1857           Single Family                20361001                        255200                  20061101
         1858               Townhouse                20361101                        221200                  20061201
         1859           Single Family                20361001                        452000                  20061101
         1860                     PUD                20370101                        544000                  20070201
         1861           Single Family                20361201                        417000                  20070101
         1862             Condominium                20361201                        420000                  20070101
         1863                     PUD                20461201                        476000                  20070101
         1864               Townhouse                20361201                        280000                  20070101
         1865           Single Family                20361201                        264000                  20070101
         1866                     PUD                20361201                        392700                  20070101
         1867                     PUD                20361201                        211920                  20070101
         1868             Condominium                20361201                        249600                  20070101
         1869           Single Family                20361201                        288800                  20070101
         1870                     PUD                20361001                        240000                  20061101
         1871                     PUD                20360901                        720000                  20061001
         1872                     PUD                20360901                        400000                  20061001
         1873           Single Family                20361201                        184000                  20070101
         1874           Single Family                20361201                        332000                  20070101
         1875                     PUD                20361201                        398400                  20070101
         1876                     PUD                20361201                        380900                  20070101
         1877                     PUD                20361201                        256500                  20070101
         1878           Single Family                20361201                        207200                  20070101
         1879           Single Family                20361201                        380000                  20070101
         1880             Condominium                20461101                        315000                  20061201
         1881              2-4 Family                20461201                        303500                  20070101
         1882                     PUD                20461201                        247311                  20070101
         1883                     PUD                20361201                        490400                  20070101
         1884           Single Family                20361201                        412000                  20070101
         1885             Condominium                20361201                        348000                  20070101
         1886           Single Family                20361201                        551600                  20070101
         1887           Single Family                20361201                        496000                  20070101
         1888           Single Family                20461201                        274240                  20070101
         1889           Single Family                20361201                        332500                  20070101
         1890           Single Family                20461101                        378500                  20061201
         1891           Single Family                20361201                        408000                  20070101
         1892           Single Family                20361201                        440000                  20070101
         1893           Single Family                20361201                        365600                  20070101
         1894           Single Family                20461201                        495000                  20070101
         1895           Single Family                20370101                        360000                  20070201
         1896           Single Family                20461201                        368000                  20070101
         1897           Single Family                20361101                        228000                  20061201
         1898           Single Family                20361201                        470000                  20070101
         1899                     PUD                20361201                        268000                  20070101
         1900           Single Family                20361201                        448000                  20070101
         1901           Single Family                20361201                        359000                  20070101
         1902           Single Family                20361101                        526000                  20061201
         1903             Condominium                20361201                        400000                  20070101
         1904           Single Family                20361201                        468000                  20070101
         1905             Condominium                20361201                        158400                  20070101
         1906             Condominium                20361201                        436000                  20070101
         1907           Single Family                20461101                        414000                  20061201
         1908           Single Family                20361201                        688000                  20070101
         1909           Single Family                20361201                        365600                  20070101
         1910              2-4 Family                20361201                        440000                  20070101
         1911           Single Family                20361201                        465600                  20070101
         1912           Single Family                20361201                        140000                  20070101
         1913           Single Family                20361201                        408000                  20070101
         1914           Single Family                20361201                        484000                  20070101
         1915           Single Family                20361201                        732000                  20070101
         1916                     PUD                20361201                        199192                  20070101
         1917           Single Family                20361201                        532000                  20070101
         1918                     PUD                20361101                        960000                  20061201
         1919           Single Family                20370101                        251250                  20070201
         1920           Single Family                20361201                        316000                  20070101
         1921           Single Family                20361201                        180000                  20070101
         1922           Single Family                20361201                        232000                  20070101
         1923           Single Family                20361201                        583920                  20070101
         1924              2-4 Family                20361201                        252000                  20070101
         1925           Single Family                20361201                        390000                  20070101
         1926           Single Family                20361201                        556000                  20070101
         1927           Single Family                20361201                        440000                  20070101
         1928                     PUD                20361201                        417000                  20070101
         1929           Single Family                20361201                        575000                  20070101
         1930                     PUD                20361201                        417000                  20070101
         1931           Single Family                20361201                        344000                  20070101
         1932                     PUD                20461201                        515393                  20070101
         1933           Single Family                20361201                        519960                  20070101
         1934                     PUD                20361201                        381400                  20070101
         1935                     PUD                20361201                        556000                  20070101
         1936           Single Family                20361201                        384000                  20070101
         1937                     PUD                20361201                        236000                  20070101
         1938             Condominium                20361201                        195920                  20070101
         1939           Single Family                20361201                        540000                  20070101
         1940           Single Family                20361201                        228000                  20070101
         1941                     PUD                20361201                        650000                  20070101
         1942                     PUD                20361201                        580000                  20070101
         1943             Condominium                20361201                        223800                  20070101
         1944           Single Family                20361201                       1470000                  20070101
         1945           Single Family                20361201                        540000                  20070101
         1946                     PUD                20361201                        280000                  20070101
         1947           Single Family                20361101                        188000                  20061201
         1948           Single Family                20361201                       1350000                  20070101
         1949           Single Family                20361201                        234400                  20070101
         1950           Single Family                20361201                        380000                  20070101
         1951           Single Family                20361201                       1425000                  20070101
         1952                     PUD                20361201                        389250                  20070101
         1953           Single Family                20361201                        580000                  20070101
         1954           Single Family                20361201                        184000                  20070101
         1955           Single Family                20361201                        355500                  20070101
         1956                     PUD                20361201                        247200                  20070101
         1957                     PUD                20361201                        340800                  20070101
         1958           Single Family                20361201                        271200                  20070101
         1959           Single Family                20361201                        536000                  20070101
         1960           Single Family                20361201                        368000                  20070101
         1961           Single Family                20361201                        320000                  20070101
         1962           Single Family                20361201                        440000                  20070101
         1963                     PUD                20361201                        288000                  20070101
         1964           Single Family                20361201                        496000                  20070101
         1965             Condominium                20361201                        356000                  20070101
         1966              2-4 Family                20361201                        420000                  20070101
         1967                     PUD                20361201                        610756                  20070101
         1968           Single Family                20361201                       1505000                  20070101
         1969           Single Family                20361201                        400000                  20070101
         1970           Single Family                20361201                        512000                  20070101
         1971                     PUD                20361201                        344000                  20070101
         1972           Single Family                20361201                        532000                  20070101
         1973                     PUD                20361201                        300000                  20070101
         1974                     PUD                20361201                        320000                  20070101
         1975               Townhouse                20361201                        500000                  20070101
         1976           Single Family                20361201                        412000                  20070101
         1977           Single Family                20361201                        479900                  20070101
         1978             Condominium                20361201                        260000                  20070101
         1979                     PUD                20361201                        240000                  20070101
         1980                     PUD                20361201                        254400                  20070101
         1981                     PUD                20361201                        300000                  20070101
         1982           Single Family                20361201                        389600                  20070101
         1983           Single Family                20361201                        398400                  20070101
         1984                     PUD                20361201                        356000                  20070101
         1985           Single Family                20361201                        350000                  20070101
         1986           Single Family                20361201                        201000                  20070101
         1987                     PUD                20361201                        188000                  20070101
         1988                     PUD                20361201                       1257000                  20070101
         1989                     PUD                20361101                        374000                  20061201
         1990           Single Family                20361101                        226400                  20061201
         1991           Single Family                20361201                        272000                  20070101
         1992                     PUD                20361101                        348000                  20061201
         1993           Single Family                20361201                        672000                  20070101
         1994           Single Family                20361101                        368000                  20061201
         1995                     PUD                20361201                        204000                  20070101
         1996           Single Family                20361201                       1190000                  20070101
         1997           Single Family                20361201                        560000                  20070101
         1998           Single Family                20361201                        336000                  20070101
         1999           Single Family                20361201                        448000                  20070101
         2000                     PUD                20361201                        364750                  20070101
         2001             Condominium                20361201                        252000                  20070101
         2002                     PUD                20361201                        237600                  20070101
         2003           Single Family                20361201                        255200                  20070101
         2004                     PUD                20461201                        432000                  20070101
         2005                     PUD                20361201                        176800                  20070101
         2006           Single Family                20361201                        238600                  20070101
         2007                     PUD                20361201                        352090                  20070101
         2008           Single Family                20361201                        392000                  20070101
         2009           Single Family                20361201                        314500                  20070101
         2010             Condominium                20361201                        173520                  20070101
         2011           Single Family                20361201                        472000                  20070101
         2012           Single Family                20361201                        272000                  20070101
         2013           Single Family                20361201                        330250                  20070101
         2014             Condominium                20361201                        150000                  20070101
         2015           Single Family                20361201                        411300                  20070101
         2016           Single Family                20361201                        244000                  20070101
         2017             Condominium                20361201                        253600                  20070101
         2018           Single Family                20361201                        212000                  20070101
         2019           Single Family                20361201                        295200                  20070101
         2020                     PUD                20361201                        206500                  20070101
         2021           Single Family                20361201                        332000                  20070101
         2022           Single Family                20361201                        570000                  20070101
         2023           Single Family                20361201                        380000                  20070101
         2024           Single Family                20370101                        444000                  20070201
         2025           Single Family                20370101                        232000                  20070201
         2026           Single Family                20370101                        406000                  20070201
         2027           Single Family                20370101                        272000                  20070201
         2028                     PUD                20370101                        462078                  20070201
         2029           Single Family                20370101                        364000                  20070201
         2030             Condominium                20470101                        448000                  20070201
         2031           Single Family                20361201                        200000                  20070101
         2032           Single Family                20361201                        159200                  20070101
         2033           Single Family                20361201                        188800                  20070101
         2034                     PUD                20470101                        524000                  20070201
         2035           Single Family                20370101                        216000                  20070201
         2036                     PUD                20361201                        140000                  20070101
         2037           Single Family                20370101                        412000                  20070201
         2038           Single Family                20361201                        228000                  20070101
         2039           Single Family                20370101                        187500                  20070201
         2040           Single Family                20361201                        184000                  20070101
         2041           Single Family                20370101                        291612                  20070201
         2042           Single Family                20361201                        260000                  20070101
         2043           Single Family                20361201                        272000                  20070101
         2044                     PUD                20370101                        529448                  20070201
         2045           Single Family                20361201                        141600                  20070101
         2046           Single Family                20361201                        271200                  20070101
         2047           Single Family                20361201                        724000                  20070101
         2048           Single Family                20370101                        533600                  20070201
         2049                     PUD                20370101                        439800                  20070201
         2050             Condominium                20370101                        226086                  20070201
         2051                     PUD                20361201                        391990                  20070101
         2052                     PUD                20370101                        296000                  20070201
         2053           Single Family                20370101                        372000                  20070201
         2054           Single Family                20461201                        108000                  20070101
         2055           Single Family                20370101                        183200                  20070201
         2056           Single Family                20361201                        596000                  20070101
         2057           Single Family                20370101                        536000                  20070201
         2058           Single Family                20361201                        126000                  20070101
         2059           Single Family                20361201                        127000                  20070101
         2060           Single Family                20361101                        492000                  20061201
         2061           Single Family                20370101                        367200                  20070201
         2062           Single Family                20370101                        339200                  20070201
         2063                     PUD                20370101                        298680                  20070201
         2064           Single Family                20361201                        800000                  20070101
         2065                     PUD                20370101                        220000                  20070201
         2066           Single Family                20361201                        149680                  20070101
         2067                     PUD                20370101                        536000                  20070201
         2068             Condominium                20361201                        168920                  20070101
         2069                     PUD                20370101                        464000                  20070201
         2070                     PUD                20370101                        360000                  20070201
         2071           Single Family                20370101                        306400                  20070201
         2072           Single Family                20370101                        500000                  20070201
         2073               Townhouse                20370101                        132000                  20070201
         2074           Single Family                20461201                        228750                  20070101
         2075                     PUD                20370101                        304000                  20070201
         2076                     PUD                20470101                        280000                  20070201
         2077                     PUD                20361201                        464000                  20070101
         2078                     PUD                20361201                        355000                  20070101
         2079                     PUD                20361201                        606850                  20070101
         2080             Condominium                20361201                        463200                  20070101
         2081           Single Family                20361201                        276000                  20070101
         2082             Condominium                20361201                        406400                  20070101
         2083           Single Family                20361101                        404000                  20061201
         2084           Single Family                20361201                        337500                  20070101
         2085           Single Family                20361201                        504000                  20070101
         2086           Single Family                20361201                        388000                  20070101
         2087                     PUD                20361201                        147920                  20070101
         2088           Single Family                20361101                        556000                  20061201
         2089                     PUD                20370101                        284500                  20070201
         2090           Single Family                20361201                        229200                  20070101
         2091                     PUD                20370101                        545800                  20070201
         2092             Condominium                20361201                        348000                  20070101
         2093           Single Family                20361201                        264000                  20070101
         2094             Condominium                20361201                        161192                  20070101
         2095             Condominium                20361201                        184000                  20070101
         2096           Single Family                20370101                        477600                  20070201
         2097                     PUD                20370101                        542535                  20070201
         2098             Condominium                20361201                      131514.4                  20070101
         2099             Condominium                20361201                        192000                  20070101
         2100           Single Family                20361201                        262400                  20070101
         2101               Townhouse                20361101                        130400                  20061201
         2102           Single Family                20361201                        551200                  20070101
         2103             Condominium                20361201                        151900                  20070101
         2104             Condominium                20370101                        150320                  20070201
         2105                     PUD                20361201                        753200                  20070101
         2106             Condominium                20361201                        245600                  20070101
         2107              2-4 Family                20361201                        396000                  20070101
         2108             Condominium                20361201                        404100                  20070101
         2109           Single Family                20361201                        266800                  20070101
         2110             Condominium                20361201                        292125                  20070101
         2111             Condominium                20361201                        314400                  20070101
         2112                     PUD                20361201                        716000                  20070101
         2113           Single Family                20361201                        224000                  20070101
         2114                     PUD                20361201                        301616                  20070101
         2115           Single Family                20361201                        451600                  20070101
         2116             Condominium                20370101                        420000                  20070201
         2117           Single Family                20361201                        492800                  20070101
         2118                     PUD                20370101                        248000                  20070201
         2119             Condominium                20361101                        263000                  20061201
         2120           Single Family                20361201                        344000                  20070101
         2121           Single Family                20361201                        212000                  20070101
         2122           Single Family                20461201                       1000000                  20070101
         2123           Single Family                20361201                        595000                  20070101
         2124           Single Family                20361201                        460000                  20070101
         2125           Single Family                20361201                        904000                  20070101
         2126           Single Family                20361201                        377000                  20070101
         2127             Condominium                20361201                        184792                  20070101
         2128           Single Family                20361201                        568000                  20070101
         2129           Single Family                20361201                        525000                  20070101
         2130                     PUD                20361201                        304000                  20070101
         2131              2-4 Family                20461201                        520000                  20070101
         2132           Single Family                20361201                        536000                  20070101
         2133           Single Family                20361201                        360000                  20070101
         2134                     PUD                20361201                        216550                  20070101
         2135             Condominium                20361201                        188000                  20070101
         2136           Single Family                20361201                        716000                  20070101
         2137             Condominium                20361201                        312000                  20070101
         2138           Single Family                20361201                        415950                  20070101
         2139           Single Family                20361201                        317600                  20070101
         2140                     PUD                20361201                        366750                  20070101
         2141                     PUD                20361201                        231200                  20070101
         2142           Single Family                20361201                        413600                  20070101
         2143           Single Family                20361201                        440000                  20070101
         2144                     PUD                20361201                        624000                  20070101
         2145                     PUD                20361201                        354200                  20070101
         2146           Single Family                20361201                        399200                  20070101
         2147           Single Family                20361201                        392000                  20070101
         2148           Single Family                20461201                        339750                  20070101
         2149           Single Family                20361101                        272000                  20061201
         2150                     PUD                20361101                        354250                  20061201
         2151              2-4 Family                20361201                        360000                  20070101
         2152           Single Family                20361201                        300000                  20070101
         2153           Single Family                20361201                        382400                  20070101
         2154                     PUD                20361201                        276300                  20070101
         2155           Single Family                20361201                        154000                  20070101
         2156           Single Family                20361201                        440000                  20070101
         2157           Single Family                20361201                        447960                  20070101
         2158           Single Family                20361201                        564000                  20070101
         2159           Single Family                20361201                        408000                  20070101
         2160           Single Family                20361201                        512000                  20070101
         2161           Single Family                20361201                        222400                  20070101
         2162                     PUD                20361201                        196700                  20070101
         2163           Single Family                20361201                        390000                  20070101
         2164           Single Family                20361201                        248000                  20070101
         2165           Single Family                20361101                        254000                  20061201
         2166           Single Family                20361101                        309600                  20061201
         2167           Single Family                20361101                        228000                  20061201
         2168           Single Family                20361201                        840000                  20070101
         2169                     PUD                20361101                        150000                  20061201
         2170                     PUD                20361201                        384000                  20070101
         2171           Single Family                20361201                        224000                  20070101
         2172                     PUD                20361201                        384000                  20070101
         2173             Condominium                20361201                        311200                  20070101
         2174           Single Family                20361101                        360000                  20061201
         2175                     PUD                20361201                        352000                  20070101
         2176           Single Family                20361201                        224000                  20070101
         2177                     PUD                20361201                        234400                  20070101
         2178             Condominium                20361201                        218400                  20070101
         2179                     PUD                20361201                        276000                  20070101
         2180                     PUD                20361201                        596000                  20070101
         2181                     PUD                20361201                        292900                  20070101
         2182                     PUD                20461201                        521942                  20070101
         2183           Single Family                20361201                        416000                  20070101
         2184           Single Family                20361201                        200000                  20070101
         2185           Single Family                20361101                        139900                  20061201
         2186           Single Family                20361201                        440000                  20070101
         2187           Single Family                20361201                        577200                  20070101
         2188                     PUD                20361201                        238400                  20070101
         2189           Single Family                20361201                        519100                  20070101
         2190                     PUD                20361201                        396000                  20070101
         2191               Townhouse                20361201                        296661                  20070101
         2192                     PUD                20361201                        191800                  20070101
         2193           Single Family                20361201                        329600                  20070101
         2194           Single Family                20361101                        461000                  20061201
         2195           Single Family                20361201                        264800                  20070101
         2196           Single Family                20361201                        600000                  20070101
         2197           Single Family                20461201                        450000                  20070101
         2198           Single Family                20361201                        452000                  20070101
         2199                     PUD                20361201                        368800                  20070101
         2200           Single Family                20361101                        238400                  20061201
         2201           Single Family                20361201                        275000                  20070101
         2202                     PUD                20361201                       1000000                  20070101
         2203           Single Family                20361201                        311960                  20070101
         2204           Single Family                20361201                        215200                  20070101
         2205                     PUD                20361001                        485450                  20061101
         2206           Single Family                20361201                        248000                  20070101
         2207                     PUD                20361101                        650000                  20061201
         2208           Single Family                20361201                       1000000                  20070101
         2209             Condominium                20361201                        208000                  20070101
         2210                     PUD                20361201                        312350                  20070101
         2211           Single Family                20361201                        508000                  20070101
         2212           Single Family                20361201                        464000                  20070101
         2213                     PUD                20361201                        996000                  20070101
         2214           Single Family                20370101                        364000                  20070201
         2215                     PUD                20370101                        560800                  20070201
         2216           Single Family                20370101                        536000                  20070201
         2217                     PUD                20370101                       1200000                  20070201
         2218              2-4 Family                20370101                        348000                  20070201
         2219           Single Family                20370101                        292000                  20070201
         2220                     PUD                20470101                        450000                  20070201
         2221                     PUD                20370101                        268000                  20070201
         2222                     PUD                20370101                        172000                  20070201
         2223           Single Family                20370101                        556000                  20070201
         2224                     PUD                20361201                        396000                  20070101
         2225           Single Family                20370101                        363200                  20070201
         2226           Single Family                20370101                        556000                  20070201
         2227           Single Family                20370101                        496000                  20070201
         2228                     PUD                20370101                        672000                  20070201
         2229           Single Family                20370101                        560000                  20070201
         2230                     PUD                20370101                        368000                  20070201
         2231           Single Family                20370101                        596000                  20070201
         2232           Single Family                20370101                        450400                  20070201
         2233             Condominium                20370101                        300000                  20070201
         2234           Single Family                20470101                        524792                  20070201
         2235           Single Family                20370101                        427000                  20070201
         2236           Single Family                20370101                        228000                  20070201
         2237           Single Family                20370101                        448000                  20070201
         2238                     PUD                20470101                        268000                  20070201
         2239             Condominium                20370101                        323200                  20070201
         2240           Single Family                20370101                        640000                  20070201
         2241           Single Family                20370101                        533600                  20070201
         2242           Single Family                20370101                        212000                  20070201
         2243                     PUD                20370101                        252000                  20070201
         2244           Single Family                20370101                        307500                  20070201
         2245             Condominium                20370101                        241600                  20070201
         2246           Single Family                20370101                        165600                  20070201
         2247           Single Family                20370101                        200000                  20070201
         2248           Single Family                20370101                        466400                  20070201
         2249           Single Family                20370101                        360000                  20070201
         2250           Single Family                20370101                        332000                  20070201
         2251              2-4 Family                20370101                        536000                  20070201
         2252           Single Family                20370101                        428000                  20070201
         2253           Single Family                20370101                        274850                  20070201
         2254             Condominium                20370101                        424000                  20070201
         2255           Single Family                20370101                        292000                  20070201
         2256           Single Family                20370101                        368000                  20070201
         2257           Single Family                20370101                        429499                  20070201
         2258              2-4 Family                20370101                        368000                  20070201
         2259                     PUD                20370101                        412000                  20070201
         2260           Single Family                20370101                        417000                  20070201
         2261           Single Family                20370101                        172000                  20070201
         2262           Single Family                20370101                        279920                  20070201
         2263                     PUD                20370101                        408000                  20070201
         2264               Townhouse                20370101                        183960                  20070201
         2265           Single Family                20370101                        205600                  20070201
         2266           Single Family                20370101                        376000                  20070201
         2267           Single Family                20370101                        208000                  20070201
         2268           Single Family                20370101                        344500                  20070201
         2269           Single Family                20370101                        157600                  20070201
         2270           Single Family                20370101                        532000                  20070201
         2271           Single Family                20370101                        356000                  20070201
         2272                     PUD                20370101                        520000                  20070201
         2273           Single Family                20370101                        644000                  20070201
         2274           Single Family                20370101                        352000                  20070201
         2275           Single Family                20361201                        324400                  20070101
         2276                     PUD                20461201                        272000                  20070101
         2277           Single Family                20370101                        428000                  20070201
         2278                     PUD                20370101                        344000                  20070201
         2279           Single Family                20361201                        321600                  20070101
         2280           Single Family                20361201                        424000                  20070101
         2281           Single Family                20370101                        500000                  20070201
         2282             Condominium                20470101                        620000                  20070201
         2283                     PUD                20370101                        428000                  20070201
         2284              2-4 Family                20370101                        476000                  20070201
         2285           Single Family                20470101                        308000                  20070201
         2286             Condominium                20370101                        225600                  20070201
         2287           Single Family                20470101                        344000                  20070201
         2288           Single Family                20370101                        382400                  20070201
         2289           Single Family                20370101                        636000                  20070201
         2290           Single Family                20370101                        552000                  20070201
         2291           Single Family                20370101                        460000                  20070201
         2292                     PUD                20370101                        960000                  20070201
         2293           Single Family                20470101                        416250                  20070201
         2294           Single Family                20470101                        272000                  20070201
         2295           Single Family                20370101                        444800                  20070201
         2296           Single Family                20370101                        384000                  20070201
         2297           Single Family                20370101                        268000                  20070201
         2298           Single Family                20370101                        356800                  20070201
         2299           Single Family                20370101                        488000                  20070201
         2300           Single Family                20370101                        420000                  20070201
         2301                     PUD                20470101                        731200                  20070201
         2302               Townhouse                20470101                        406400                  20070201
         2303             Condominium                20370101                        251920                  20070201
         2304              2-4 Family                20370101                        360000                  20070201
         2305           Single Family                20370101                        395000                  20070201
         2306             Condominium                20370101                        367200                  20070201
         2307                     PUD                20370101                        334400                  20070201
         2308           Single Family                20370101                        200000                  20070201
         2309           Single Family                20370101                        500000                  20070201
         2310           Single Family                20370101                        440000                  20070201
         2311                     PUD                20361201                        516000                  20070101
         2312           Single Family                20370101                        118000                  20070201
         2313           Single Family                20370101                        350000                  20070201
         2314           Single Family                20370101                        457853                  20070201
         2315           Single Family                20370101                        244000                  20070201
         2316             Condominium                20370101                        228000                  20070201
         2317           Single Family                20470101                        336000                  20070201
         2318              2-4 Family                20370101                        226400                  20070201
         2319               Townhouse                20370101                        188000                  20070201
         2320           Single Family                20470101                        372000                  20070201
         2321           Single Family                20370101                        448000                  20070201
         2322           Single Family                20370101                        432000                  20070201
         2323           Single Family                20370101                        696000                  20070201
         2324           Single Family                20370101                        508000                  20070201
         2325             Condominium                20370101                        417000                  20070201
         2326           Single Family                20361201                        480000                  20070101
         2327               Townhouse                20370101                        250308                  20070201
         2328                     PUD                20370101                        281600                  20070201
         2329           Single Family                20370101                        250000                  20070201
         2330           Single Family                20370101                        700000                  20070201
         2331           Single Family                20370101                        475000                  20070201
         2332           Single Family                20370101                        324000                  20070201
         2333           Single Family                20370101                        665000                  20070201
         2334           Single Family                20370101                        340000                  20070201
         2335           Single Family                20370101                        400000                  20070201
         2336           Single Family                20361101                        357600                  20061201
         2337           Single Family                20361101                        604000                  20061201
         2338           Single Family                20361201                        388000                  20070101
         2339           Single Family                20370101                        280000                  20070201
         2340              2-4 Family                20370101                        940000                  20070201
         2341           Single Family                20470101                        671250                  20070201
         2342           Single Family                20370101                        532000                  20070201
         2343              2-4 Family                20370101                        256000                  20070201
         2344             Condominium                20370101                        271200                  20070201
         2345           Single Family                20361201                        388000                  20070101
         2346           Single Family                20361201                        540000                  20070101
         2347                     PUD                20370101                        272000                  20070201
         2348             Condominium                20370101                        279200                  20070201
         2349           Single Family                20461201                        363200                  20070101
         2350           Single Family                20370101                        368000                  20070201
         2351             Condominium                20361201                        552000                  20070101
         2352                     PUD                20370101                        272000                  20070201
         2353           Single Family                20361101                        468000                  20061201
         2354           Single Family                20361201                        344000                  20070101
         2355           Single Family                20361001                        520000                  20061101
         2356             Condominium                20361101                        253792                  20061201
         2357                     PUD                20361101                        172000                  20061201
         2358                     PUD                20370101                        356000                  20070201
         2359           Single Family                20361201                        536000                  20070101
         2360           Single Family                20361101                        870000                  20061201
         2361                     PUD                20361101                        650000                  20061201
         2362           Single Family                20361101                        364000                  20061201
         2363           Single Family                20361101                        440000                  20061201
         2364           Single Family                20361201                        328773                  20070101
         2365             Condominium                20361201                        208000                  20070101
         2366           Single Family                20361101                        198700                  20061201
         2367                     PUD                20361201                        520000                  20070101
         2368                     PUD                20361201                        356000                  20070101
         2369           Single Family                20361201                        536000                  20070101
         2370           Single Family                20361201                        448000                  20070101
         2371           Single Family                20361101                        330000                  20061201
         2372                     PUD                20361101                        375000                  20061201
         2373           Single Family                20361201                        570000                  20070101
         2374           Single Family                20361101                        324800                  20061201
         2375           Single Family                20361101                        488000                  20061201
         2376           Single Family                20361101                        264000                  20061201
         2377                     PUD                20370101                        648000                  20070201
         2378           Single Family                20370101                        201000                  20070201
         2379           Single Family                20361101                        368000                  20061201
         2380              2-4 Family                20361201                        460000                  20070101
         2381           Single Family                20361201                        129750                  20070101
         2382           Single Family                20361201                        278400                  20070101
         2383                     PUD                20361201                        650000                  20070101
         2384           Single Family                20361201                        235000                  20070101
         2385           Single Family                20361201                        342400                  20070101
         2386                     PUD                20361101                        305000                  20061201
         2387           Single Family                20361101                        424800                  20061201
         2388           Single Family                20361101                        540000                  20061201
         2389           Single Family                20361201                        441000                  20070101
         2390           Single Family                20361201                        294188                  20070101
         2391             Condominium                20361201                        666824                  20070101
         2392           Single Family                20361201                        462000                  20070101
         2393           Single Family                20361201                        329600                  20070101
         2394                     PUD                20361201                        399920                  20070101
         2395           Single Family                20361201                        390400                  20070101
         2396           Single Family                20361201                        404000                  20070101
         2397                     PUD                20361201                        200190                  20070101
         2398               Townhouse                20361201                        157150                  20070101
         2399           Single Family                20361201                        740000                  20070101
         2400             Condominium                20361201                        125520                  20070101
         2401           Single Family                20361201                        408000                  20070101
         2402           Single Family                20361201                        968607                  20070101
         2403             Condominium                20361201                        126320                  20070101
         2404           Single Family                20361201                        216000                  20070101
         2405           Single Family                20361201                        285000                  20070101
         2406                     PUD                20361201                        378000                  20070101
         2407           Single Family                20361201                        238000                  20070101
         2408                     PUD                20361101                        319900                  20061201
         2409                     PUD                20361201                        208000                  20070101
         2410                     PUD                20361201                        388000                  20070101
         2411           Single Family                20361201                        396000                  20070101
         2412                     PUD                20361201                        616000                  20070101
         2413           Single Family                20361201                        194300                  20070101
         2414           Single Family                20361201                        592000                  20070101
         2415           Single Family                20361201                        417000                  20070101
         2416                     PUD                20361201                        336700                  20070101
         2417                     PUD                20361201                        548800                  20070101
         2418           Single Family                20361201                        271900                  20070101
         2419           Single Family                20361201                        188000                  20070101
         2420           Single Family                20361201                        920000                  20070101
         2421           Single Family                20361201                        500000                  20070101
         2422           Single Family                20361201                        604000                  20070101
         2423           Single Family                20361201                        417000                  20070101
         2424              2-4 Family                20361101                        362560                  20061201
         2425                     PUD                20361101                        157600                  20061201
         2426           Single Family                20361101                        536000                  20061201
         2427                     PUD                20361201                        330000                  20070101
         2428           Single Family                20361201                        497000                  20070101
         2429                     PUD                20361101                        732000                  20061201
         2430           Single Family                20361201                        144000                  20070101
         2431           Single Family                20361001                        532000                  20061101
         2432           Single Family                20461201                        220000                  20070101
         2433             Condominium                20370101                        191920                  20070201
         2434           Single Family                20361201                        108000                  20070101
         2435                     PUD                20361101                      158800.8                  20061201
         2436           Single Family                20361101                        252000                  20061201
         2437                     PUD                20361001                        440000                  20061101
         2438           Single Family                20361101                        650000                  20061201
         2439             Condominium                20361201                        388000                  20070101
         2440           Single Family                20361201                        504000                  20070101
         2441           Single Family                20361201                        806250                  20070101
         2442           Single Family                20361101                        463992                  20061201
         2443           Single Family                20361201                        204000                  20070101
         2444           Single Family                20361201                        100750                  20070101
         2445                     PUD                20361201                        333000                  20070101
         2446                     PUD                20361201                        197300                  20070101
         2447           Single Family                20361101                        672000                  20061201
         2448             Condominium                20361201                        356800                  20070101
         2449             Condominium                20361201                        264000                  20070101
         2450                     PUD                20361201                        480000                  20070101
         2451           Single Family                20361201                       1000000                  20070101
         2452           Single Family                20361201                        728000                  20070101
         2453           Single Family                20361201                        503200                  20070101
         2454           Single Family                20361201                        416000                  20070101
         2455             Condominium                20361201                        324000                  20070101
         2456           Single Family                20361201                        261600                  20070101
         2457           Single Family                20361201                        252000                  20070101
         2458           Single Family                20361201                        416000                  20070101
         2459           Single Family                20361201                        277600                  20070101
         2460           Single Family                20361201                        616000                  20070101
         2461           Single Family                20361201                        650000                  20070101
         2462           Single Family                20361201                        460000                  20070101
         2463           Single Family                20361201                        480000                  20070101
         2464                     PUD                20361201                        216000                  20070101
         2465           Single Family                20361201                        417000                  20070101
         2466           Single Family                20361201                        520000                  20070101
         2467                     PUD                20361201                        496000                  20070101
         2468                     PUD                20361201                        255000                  20070101
         2469                     PUD                20361201                        400000                  20070101
         2470             Condominium                20361201                        269600                  20070101
         2471           Single Family                20361201                        385900                  20070101
         2472                     PUD                20361101                        484000                  20061201
         2473           Single Family                20370101                        309450                  20070201
         2474           Single Family                20361001                        498400                  20061101
         2475           Single Family                20361101                        220000                  20061201
         2476             Condominium                20361201                        292500                  20070101
         2477           Single Family                20361201                        211920                  20070101
         2478           Single Family                20361201                        480000                  20070101
         2479                     PUD                20361201                        371750                  20070101
         2480                     PUD                20361201                        368000                  20070101
         2481                     PUD                20361201                        635000                  20070101
         2482           Single Family                20361201                        404000                  20070101
         2483             Condominium                20361201                        300000                  20070101
         2484           Single Family                20361201                        332000                  20070101
         2485             Condominium                20361201                        260000                  20070101
         2486           Single Family                20361201                        436000                  20070101
         2487           Single Family                20361201                        324000                  20070101
         2488             Condominium                20361101                        440000                  20061201
         2489           Single Family                20361001                        314400                  20061101
         2490           Single Family                20361201                        400000                  20070101
         2491           Single Family                20361101                        740000                  20061201
         2492             Condominium                20361101                        308000                  20061201
         2493           Single Family                20361101                        175000                  20061201
         2494                     PUD                20361201                        252000                  20070101
         2495                     PUD                20361201                       1200000                  20070101
         2496           Single Family                20361201                        450000                  20070101
         2497           Single Family                20361201                         99200                  20070101
         2498             Condominium                20361201                        243200                  20070101
         2499           Single Family                20361201                        210000                  20070101
         2500           Single Family                20361201                        212800                  20070101
         2501           Single Family                20361201                        900000                  20070101
         2502                     PUD                20361101                        348000                  20061201
         2503           Single Family                20361201                        238000                  20070101
         2504           Single Family                20361101                        388000                  20061201
         2505           Single Family                20361201                        417000                  20070101
         2506                     PUD                20370101                        332000                  20070201
         2507           Single Family                20370101                        342240                  20070201
         2508                     PUD                20470101                        424000                  20070201
         2509                     PUD                20361201                        172900                  20070101
         2510           Single Family                20361201                        620000                  20070101
         2511           Single Family                20361201                        450000                  20070101
         2512              2-4 Family                20361201                        302000                  20070101
         2513           Single Family                20361201                        277280                  20070101
         2514                     PUD                20361101                        485600                  20061201
         2515           Single Family                20361201                        285600                  20070101
         2516           Single Family                20470101                        378000                  20070201
         2517                     PUD                20370101                        664000                  20070201
         2518                     PUD                20370101                        473600                  20070201
         2519           Single Family                20361201                        356000                  20070101
         2520                     PUD                20361201                        719600                  20070101
         2521                     PUD                20361201                        246400                  20070101
         2522                     PUD                20361201                        159600                  20070101
         2523           Single Family                20361201                        417000                  20070101
         2524               Townhouse                20361201                        197000                  20070101
         2525                     PUD                20361201                        456000                  20070101
         2526           Single Family                20361201                        228000                  20070101
         2527                     PUD                20361201                        305070                  20070101
         2528             Condominium                20361201                        140000                  20070101
         2529                     PUD                20361201                        464000                  20070101
         2530           Single Family                20370101                        414000                  20070201
         2531           Single Family                20370101                        392000                  20070201
         2532             Condominium                20361201                        280000                  20070101
         2533           Single Family                20361201                        560000                  20070101
         2534           Single Family                20361201                        206350                  20070101
         2535           Single Family                20361201                        637500                  20070101
         2536           Single Family                20361201                        412000                  20070101
         2537                     PUD                20361201                        620000                  20070101
         2538           Single Family                20361201                        500000                  20070101
         2539           Single Family                20361101                        476000                  20061201
         2540           Single Family                20370101                        410000                  20070201
         2541           Single Family                20461201                        404000                  20070101
         2542             Condominium                20361101                        135200                  20061201
         2543                     PUD                20370101                        703417                  20070201
         2544           Single Family                20360901                        409600                  20061001
         2545             Condominium                20461201                        128000                  20070101
         2546             Condominium                20470101                        256000                  20070201
         2547                     PUD                20370101                        417000                  20070201
         2548             Condominium                20470101                        396000                  20070201
         2549           Single Family                20370101                        308000                  20070201
         2550           Single Family                20370101                        344000                  20070201
         2551           Single Family                20370101                        427200                  20070201
         2552           Single Family                20470101                        408000                  20070201
         2553           Single Family                20470101                        408750                  20070201
         2554           Single Family                20370101                        390000                  20070201
         2555             Condominium                20370101                        336000                  20070201
         2556           Single Family                20370101                        303920                  20070201
         2557             Condominium                20370101                        388300                  20070201
         2558           Single Family                20361201                        343200                  20070101
         2559           Single Family                20370101                        332000                  20070201
         2560               Townhouse                20361201                        300000                  20070101
         2561           Single Family                20370101                        176000                  20070201
         2562             Condominium                20370101                        300000                  20070201
         2563              2-4 Family                20361201                        437600                  20070101
         2564             Condominium                20370101                        427000                  20070201
         2565           Single Family                20370101                        276800                  20070201
         2566             Condominium                20370101                        150000                  20070201
         2567           Single Family                20370101                        391200                  20070201
         2568           Single Family                20470101                        500720                  20070201
         2569           Single Family                20370101                        360000                  20070201
         2570                     PUD                20370101                        784492                  20070201
         2571                     PUD                20370101                        365600                  20070201
         2572           Single Family                20370101                        296000                  20070201
         2573           Single Family                20370101                        575000                  20070201
         2574                     PUD                20361201                        500000                  20070101
         2575                     PUD                20361201                        252000                  20070101
         2576             Condominium                20361201                        480000                  20070101
         2577                     PUD                20361201                        532800                  20070101
         2578                     PUD                20461201                        427200                  20070101
         2579           Single Family                20361001                        296000                  20061101
         2580             Condominium                20361201                        186236                  20070101
         2581           Single Family                20361201                        330750                  20070101
         2582                     PUD                20361201                        208000                  20070101
         2583           Single Family                20461201                        974400                  20070101
         2584           Single Family                20461201                        144000                  20070101
         2585           Single Family                20361201                        360000                  20070101
         2586                     PUD                20461201                        534800                  20070101
         2587                     PUD                20461101                        576000                  20061201
         2588             Condominium                20361201                        351200                  20070101
         2589                     PUD                20361201                        493600                  20070101
         2590             Condominium                20361201                        192396                  20070101
         2591           Single Family                20361201                        226000                  20070101
         2592           Single Family                20361101                        497000                  20061201
         2593           Single Family                20361101                        324000                  20061201
         2594           Single Family                20361201                        336000                  20070101
         2595           Single Family                20361201                        333700                  20070101
         2596           Single Family                20461201                        492000                  20070101
         2597           Single Family                20361201                        240000                  20070101
         2598           Single Family                20361201                        424000                  20070101
         2599           Single Family                20361201                        348300                  20070101
         2600                     PUD                20461201                        500000                  20070101
         2601                     PUD                20461201                        535200                  20070101
         2602           Single Family                20461201                        358500                  20070101
         2603                     PUD                20461201                        412000                  20070101
         2604           Single Family                20461201                        284000                  20070101
         2605           Single Family                20361201                        616000                  20070101
         2606           Single Family                20361201                        528000                  20070101
         2607             Condominium                20461101                        236000                  20061201
         2608           Single Family                20361201                        207000                  20070101
         2609              2-4 Family                20361201                        520000                  20070101
         2610           Single Family                20361201                        351000                  20070101
         2611             Condominium                20361201                        181721                  20070101
         2612                     PUD                20461101                        650000                  20061201
         2613           Single Family                20361201                        300500                  20070101
         2614           Single Family                20461201                        482400                  20070101
         2615                     PUD                20461201                        204000                  20070101
         2616           Single Family                20461201                        360000                  20070101
         2617           Single Family                20461201                        452000                  20070101
         2618           Single Family                20361201                        544000                  20070101
         2619                     PUD                20361201                        496000                  20070101
         2620           Single Family                20461201                        453750                  20070101
         2621              2-4 Family                20361101                        351000                  20061201
         2622              2-4 Family                20361201                        464000                  20070101
         2623           Single Family                20461201                        494400                  20070101
         2624                     PUD                20361201                        392000                  20070101
         2625           Single Family                20461201                        500000                  20070101
         2626              2-4 Family                20361201                        294000                  20070101
         2627           Single Family                20361201                        596800                  20070101
         2628           Single Family                20461201                        380000                  20070101
         2629           Single Family                20361201                        200800                  20070101
         2630           Single Family                20361201                        430500                  20070101
         2631           Single Family                20361201                        284000                  20070101
         2632           Single Family                20361201                        146250                  20070101
         2633           Single Family                20361201                        360000                  20070101
         2634           Single Family                20361201                        143000                  20070101
         2635               Townhouse                20361201                        168750                  20070101
         2636           Single Family                20461201                        500000                  20070101
         2637           Single Family                20361101                        335000                  20061201
         2638           Single Family                20361201                        300000                  20070101
         2639           Single Family                20461201                        236000                  20070101
         2640           Single Family                20361201                        650000                  20070101
         2641           Single Family                20361201                        320000                  20070101
         2642                     PUD                20361201                        232500                  20070101
         2643           Single Family                20361201                        514000                  20070101
         2644           Single Family                20361201                        372000                  20070101
         2645           Single Family                20361201                        263960                  20070101
         2646           Single Family                20461201                        424000                  20070101
         2647           Single Family                20461101                        408000                  20061201
         2648           Single Family                20361101                        324000                  20061201
         2649           Single Family                20461201                        440200                  20070101
         2650           Single Family                20361201                        584000                  20070101
         2651             Condominium                20461101                        900000                  20061201
         2652             Condominium                20361201                        188956                  20070101
         2653             Condominium                20361001                        392000                  20061101
         2654           Single Family                20361201                        462400                  20070101
         2655           Single Family                20461201                        600000                  20070101
         2656                     PUD                20361101                        267800                  20061201
         2657           Single Family                20361201                        512000                  20070101
         2658                     PUD                20461201                        320000                  20070101
         2659           Single Family                20461201                        365000                  20070101
         2660                     PUD                20461201                        364000                  20070101
         2661           Single Family                20361201                        333000                  20070101
         2662              2-4 Family                20361201                        375000                  20070101
         2663             Condominium                20361201                        328000                  20070101
         2664           Single Family                20361201                         97100                  20070101
         2665           Single Family                20361101                        355000                  20061201
         2666           Single Family                20461201                        532000                  20070101
         2667           Single Family                20461201                        312000                  20070101
         2668               Townhouse                20361201                        558000                  20070101
         2669           Single Family                20361201                        380800                  20070101
         2670           Single Family                20461201                        469000                  20070101
         2671             Condominium                20361201                        312000                  20070101
         2672           Single Family                20361001                        640000                  20061101
         2673           Single Family                20361201                        180000                  20070101
         2674           Single Family                20461101                        372000                  20061201
         2675           Single Family                20361201                        244300                  20070101
         2676           Single Family                20361201                        600000                  20070101
         2677           Single Family                20461201                        560000                  20070101
         2678           Single Family                20361201                        400000                  20070101
         2679             Condominium                20361101                        194156                  20061201
         2680                     PUD                20361201                        178150                  20070101
         2681           Single Family                20461201                        400000                  20070101
         2682              2-4 Family                20361201                        200000                  20070101
         2683             Condominium                20461201                        472000                  20070101
         2684           Single Family                20361201                        544000                  20070101
         2685              2-4 Family                20461201                        500000                  20070101
         2686           Single Family                20361201                        428000                  20070101
         2687           Single Family                20461201                        198400                  20070101
         2688                     PUD                20361201                        353970                  20070101
         2689           Single Family                20470101                        292000                  20070201
         2690           Single Family                20361101                        360000                  20061201
         2691                     PUD                20370101                        457600                  20070201
         2692           Single Family                20361201                        371000                  20070101
         2693           Single Family                20470101                        500000                  20070201
         2694           Single Family                20470101                        281600                  20070201
         2695           Single Family                20370101                        372000                  20070201
         2696                     PUD                20470101                        650000                  20070201
         2697           Single Family                20370101                        344000                  20070201
         2698           Single Family                20370101                        474000                  20070201
         2699           Single Family                20470101                        626000                  20070201
         2700           Single Family                20470101                        230250                  20070201
         2701           Single Family                20370101                        464000                  20070201
         2702                     PUD                20470101                        278000                  20070201
         2703             Condominium                20370101                        210257                  20070201
         2704           Single Family                20370101                        464000                  20070201
         2705                     PUD                20370101                        376000                  20070201
         2706           Single Family                20370101                        364000                  20070201
         2707           Single Family                20361101                        540000                  20061201
         2708                     PUD                20361201                        268000                  20070101
         2709                     PUD                20370101                        468000                  20070201
         2710           Single Family                20370101                        274000                  20070201
         2711                     PUD                20370101                        360000                  20070201
         2712           Single Family                20370101                        315000                  20070201
         2713                     PUD                20370101                        776000                  20070201
         2714           Single Family                20361201                        287920                  20070101
         2715             Condominium                20470101                        280000                  20070201
         2716           Single Family                20370101                        240000                  20070201
         2717                     PUD                20370101                        743840                  20070201
         2718             Condominium                20370101                        482320                  20070201
         2719           Single Family                20370101                        197200                  20070201
         2720           Single Family                20370101                        408000                  20070201
         2721           Single Family                20370101                        604000                  20070201
         2722           Single Family                20370101                        319200                  20070201
         2723           Single Family                20370101                        920000                  20070201
         2724                     PUD                20470101                        548000                  20070201
         2725           Single Family                20370101                        225000                  20070201
         2726              2-4 Family                20370101                        477600                  20070201
         2727             Condominium                20370101                        368000                  20070201
         2728                     PUD                20370101                        213750                  20070201
         2729           Single Family                20370101                        488000                  20070201
         2730           Single Family                20370101                        792000                  20070201
         2731                     PUD                20370101                        411950                  20070201
         2732                     PUD                20370101                        281600                  20070201
         2733           Single Family                20370101                        699500                  20070201
         2734             Condominium                20470101                        520000                  20070201
         2735                     PUD                20370101                        276000                  20070201
         2736           Single Family                20470101                        787500                  20070201
         2737             Condominium                20370101                        244000                  20070201
         2738           Single Family                20370101                        213500                  20070201
         2739           Single Family                20370101                        200900                  20070201
         2740           Single Family                20370101                        456000                  20070201
         2741           Single Family                20370101                        592000                  20070201
         2742           Single Family                20370101                        550400                  20070201
         2743                     PUD                20370101                        191200                  20070201
         2744                     PUD                20370101                        339990                  20070201
         2745           Single Family                20370101                        428000                  20070201
         2746           Single Family                20370101                        207992                  20070201
         2747                     PUD                20370101                        360000                  20070201
         2748           Single Family                20370101                        492000                  20070201
         2749              2-4 Family                20370101                        492000                  20070201
         2750                     PUD                20370101                        300000                  20070201
         2751           Single Family                20370101                        342000                  20070201
         2752           Single Family                20470101                        283300                  20070201
         2753                     PUD                20370101                        420000                  20070201
         2754           Single Family                20370101                        707234                  20070201
         2755           Single Family                20470101                        200000                  20070201
         2756           Single Family                20370101                        135000                  20070201
         2757             Condominium                20370101                        312720                  20070201
         2758           Single Family                20370101                        310000                  20070201
         2759             Condominium                20470101                        384000                  20070201
         2760           Single Family                20370101                        228000                  20070201
         2761           Single Family                20370101                        190000                  20070201
         2762           Single Family                20370101                        340000                  20070201
         2763           Single Family                20370101                        559999                  20070201
         2764           Single Family                20370101                        192000                  20070201
         2765           Single Family                20370101                        125000                  20070201
         2766           Single Family                20470101                        470400                  20070201
         2767           Single Family                20370101                        496000                  20070201
         2768           Single Family                20370101                        500000                  20070201
         2769                     PUD                20470101                        160000                  20070201
         2770           Single Family                20370101                        220000                  20070201
         2771           Single Family                20370101                        471920                  20070201
         2772                     PUD                20370101                        232000                  20070201
         2773           Single Family                20470101                        400000                  20070201
         2774           Single Family                20370101                        320000                  20070201
         2775           Single Family                20370101                        384000                  20070201
         2776           Single Family                20370101                        168000                  20070201
         2777           Single Family                20370101                        562500                  20070201
         2778           Single Family                20370101                        448000                  20070201
         2779           Single Family                20370101                        342783                  20070201
         2780           Single Family                20370101                        524000                  20070201
         2781                     PUD                20370101                        468000                  20070201
         2782                     PUD                20361001                        328000                  20061101
         2783           Single Family                20360701                        367200                  20060801
         2784                     PUD                20360701                        265900                  20060801
         2785           Single Family                20361001                        352000                  20061101
         2786                     PUD                20361001                        563100                  20061101
         2787                     PUD                20361001                        228000                  20061101
         2788           Single Family                20361001                        550720                  20061101
         2789           Single Family                20361001                        285000                  20061101
         2790           Single Family                20361201                        424000                  20070101
         2791                     PUD                20361001                        218911                  20061101
         2792           Single Family                20361201                        494400                  20070101
         2793           Single Family                20361201                        487600                  20070101
         2794           Single Family                20361101                        414000                  20061201
         2795                     PUD                20361101                        326720                  20061201
         2796           Single Family                20361001                        358000                  20061101
         2797           Single Family                20361201                        120000                  20070101
         2798           Single Family                20361201                        725000                  20070101
         2799                     PUD                20361201                        291920                  20070101
         2800             Condominium                20361201                        295200                  20070101
         2801                     PUD                20361201                        157500                  20070101
         2802              2-4 Family                20361101                        544000                  20061201
         2803           Single Family                20361201                        348000                  20070101
         2804           Single Family                20361201                        459900                  20070101
         2805              2-4 Family                20361201                        267120                  20070101
         2806             Condominium                20361001                        157600                  20061101
         2807                     PUD                20361201                        406000                  20070101
         2808           Single Family                20361201                        488000                  20070101
         2809           Single Family                20361201                        235000                  20070101
         2810           Single Family                20361101                        608000                  20061201
         2811           Single Family                20361101                        516800                  20061201
         2812           Single Family                20361001                        292000                  20061101
         2813                     PUD                20361001                        262800                  20061101
         2814           Single Family                20361101                        492000                  20061201




--------------------------------------------------------------------------------




                         LOAN_TO_VALUE                      MI                 MERS_ID1        MARGIN
            1                       80                     No MI               1.00E+17          2.25
            2              62.59999847                     No MI               1.00E+17          2.25
            3                       80                     No MI               1.00E+17          2.25
            4                       80                     No MI               1.00E+17          2.25
            5                       80                     No MI               1.00E+17          2.25
            6                       80                     No MI               1.00E+17          2.25
            7              79.98999786                     No MI               1.00E+17          2.25
            8                       80                     No MI               1.00E+17          2.25
            9              79.98999786                     No MI               1.00E+17          2.25
           10              30.61000061                     No MI               1.00E+17          2.25
           11                       80                     No MI               1.00E+17          2.25
           12              77.94000244                     No MI               1.00E+17          2.25
           13                       80                     No MI               1.00E+17          2.25
           14                       80                     No MI               1.00E+17          2.25
           15                       80                     No MI               1.00E+17          2.25
           16                       75                     No MI               1.00E+17          2.25
           17                       64                     No MI               1.00E+17          2.25
           18                       80                     No MI               1.00E+17          2.25
           19                    69.75                     No MI               1.00E+17          2.25
           20                       80                     No MI               1.00E+17             3
           21              62.31999969                     No MI               1.00E+17          2.25
           22                       80                     No MI               1.00E+17          2.25
           23                       80                     No MI               1.00E+17          2.25
           24                       80                     No MI               1.00E+17          2.25
           25              79.66999817                     No MI               1.00E+17          2.25
           26              79.98999786                     No MI               1.00E+17          2.25
           27                       80                     No MI               1.00E+17          2.25
           28                    79.25                     No MI               1.00E+17          2.25
           29                       80                     No MI               1.00E+17          2.25
           30              64.88999939                     No MI               1.00E+17          2.25
           31                       80                     No MI               1.00E+17          2.25
           32                       80                     No MI               1.00E+17          2.25
           33                       80                     No MI               1.00E+17          2.25
           34              59.58000183                     No MI               1.00E+17          2.25
           35              77.22000122                     No MI               1.00E+17          2.25
           36                       80                     No MI               1.00E+17          2.25
           37                       80                     No MI               1.00E+17          2.25
           38                       80                     No MI               1.00E+17          2.25
           39                       80                     No MI               1.00E+17          2.25
           40                       80                     No MI               1.00E+17          2.25
           41                       80                     No MI               1.00E+17          2.25
           42                       80                     No MI               1.00E+17          2.25
           43                       80                     No MI               1.00E+17          2.25
           44                       80                     No MI               1.00E+17         3.625
           45                       80                     No MI               1.00E+17          2.25
           46                       80                     No MI               1.00E+17          2.25
           47                       80                     No MI               1.00E+17          2.25
           48                       80                     No MI               1.00E+17          2.25
           49                       75                     No MI               1.00E+17          2.25
           50                       80                     No MI               1.00E+17          2.25
           51                       80                     No MI               1.00E+17          3.25
           52                       80                     No MI               1.00E+17          2.25
           53                       80                     No MI               1.00E+17          2.25
           54                       80                     No MI               1.00E+17          2.25
           55              78.41999817                     No MI               1.00E+17          2.25
           56              78.37999725                     No MI               1.00E+17          2.25
           57                       80                     No MI               1.00E+17          2.25
           58                       70                     No MI                                 2.25
           59                       80                     No MI               1.00E+17          2.25
           60                       80                     No MI               1.00E+17          2.25
           61                       80                     No MI               1.00E+17          2.25
           62              79.98999786                     No MI               1.00E+17          2.25
           63                       80                     No MI               1.00E+17          2.25
           64              79.29000092                     No MI               1.00E+17          2.25
           65                       80                     No MI               1.00E+17          2.25
           66              62.25999832                     No MI               1.00E+17          2.25
           67                       80                     No MI               1.00E+17          2.25
           68                       80                     No MI               1.00E+17          2.25
           69                       80                     No MI               1.00E+17          2.25
           70                       80                     No MI               1.00E+17          2.25
           71                       80                     No MI               1.00E+17          2.25
           72                       80                     No MI               1.00E+17          2.25
           73              79.98999786                     No MI               1.00E+17          2.25
           74                       80                     No MI               1.00E+17          2.25
           75                       80                     No MI               1.00E+17          2.25
           76                       80                     No MI               1.00E+17          2.25
           77                       80                     No MI               1.00E+17          2.25
           78                       80                     No MI               1.00E+17          2.25
           79                       80                     No MI               1.00E+17          2.25
           80                       80                     No MI               1.00E+17          2.25
           81                       80                     No MI               1.00E+17          2.25
           82                       80                     No MI               1.00E+17          2.25
           83                       80                     No MI               1.00E+17          2.25
           84                       70                     No MI               1.00E+17          2.25
           85                       80                     No MI               1.00E+17          2.25
           86                       80                     No MI               1.00E+17          2.25
           87                       80                     No MI               1.00E+17          2.25
           88                       80                     No MI               1.00E+17          2.25
           89                       80                     No MI               1.00E+17          2.25
           90                       80                     No MI               1.00E+17          2.25
           91              79.05999756                     No MI               1.00E+17          2.25
           92                       80                     No MI               1.00E+17          2.25
           93                       80                     No MI               1.00E+17          2.25
           94              78.79000092                     No MI               1.00E+17          2.25
           95                       80                     No MI               1.00E+17          2.25
           96                       80                     No MI               1.00E+17          2.25
           97              79.83999634                     No MI               1.00E+17          2.25
           98                       80                     No MI               1.00E+17          2.25
           99                       38                     No MI               1.00E+17          2.25
          100              76.54000092                     No MI               1.00E+17          2.25
          101                       80                     No MI               1.00E+17           3.5
          102                       80                     No MI               1.00E+17          2.25
          103              78.12999725                     No MI               1.00E+17          2.25
          104              89.98999786                       PMI               1.00E+17           3.5
          105                       80                     No MI               1.00E+17           3.5
          106                       80                     No MI               1.00E+17          2.25
          107              78.87000275                     No MI               1.00E+17          2.25
          108              64.18000031                     No MI               1.00E+17          2.25
          109                       80                     No MI               1.00E+17          2.25
          110                       80                     No MI               1.00E+17          2.25
          111                       80                     No MI               1.00E+17          2.25
          112                       80                     No MI               1.00E+17          2.25
          113              65.05000305                     No MI               1.00E+17          2.25
          114                       80                     No MI               1.00E+17          2.25
          115                       80                     No MI               1.00E+17          2.25
          116              76.87000275                     No MI               1.00E+17          2.25
          117              36.72999954                     No MI               1.00E+17          2.25
          118                       80                     No MI               1.00E+17          2.25
          119                       80                     No MI               1.00E+1
7          2.25
          120                       80                     No MI               1.00E+17           3.5
          121                       80                     No MI               1.00E+17          2.25
          122                       80                     No MI               1.00E+17          2.25
          123                       80                     No MI               1.00E+17          2.25
          124                       80                     No MI               1.00E+17          2.25
          125              65.98000336                     No MI               1.00E+17          2.25
          126                       80                     No MI               1.00E+17          2.25
          127                       80                     No MI               1.00E+17          2.25
          128                       80                     No MI               1.00E+17          2.25
          129                       75                     No MI               1.00E+17          2.25
          130                       80                     No MI               1.00E+17          2.25
          131                       80                     No MI               1.00E+17          2.25
          132                       70                     No MI               1.00E+17          2.25
          133                       80                     No MI               1.00E+17          2.25
          134                       80                     No MI               1.00E+17          2.25
          135                       80                     No MI               1.00E+17         3.375
          136              78.68000031                     No MI               1.00E+17          2.25
          137                       80                     No MI               1.00E+17          2.25
          138              79.41000366                     No MI               1.00E+17          2.25
          139                       80                     No MI               1.00E+17          2.25
          140                       80                     No MI               1.00E+17          2.25
          141                       80                     No MI               1.00E+17          2.25
          142                       80                     No MI               1.00E+17          2.25
          143                       80                     No MI               1.00E+17          2.25
          144                       80                     No MI               1.00E+17          2.25
          145              73.91999817                     No MI               1.00E+17          2.25
          146                       80                     No MI               1.00E+17          2.25
          147                       80                     No MI               1.00E+17          2.25
          148              77.93000031                     No MI               1.00E+17          2.25
          149                       80                     No MI               1.00E+17          2.25
          150                       80                     No MI               1.00E+17          2.25
          151                       80                     No MI               1.00E+17          2.25
          152              61.95999908                     No MI               1.00E+17          2.25
          153              79.98999786                     No MI               1.00E+17          2.25
          154                       80                     No MI               1.00E+17          2.25
          155                       80                     No MI               1.00E+17          2.25
          156                       80                     No MI               1.00E+17          2.25
          157              72.86000061                     No MI               1.00E+17          2.25
          158                       80                     No MI               1.00E+17          2.25
          159                       80                     No MI               1.00E+17          2.25
          160              73.72000122                     No MI               1.00E+17          2.25
          161              42.18000031                     No MI               1.00E+17          2.25
          162              60.47000122                     No MI               1.00E+17          2.25
          163                       65                     No MI               1.00E+17          2.25
          164              79.98999786                     No MI               1.00E+17          2.25
          165                       80                     No MI               1.00E+17          2.25
          166                       80                     No MI               1.00E+17          2.25
          167                       80                     No MI               1.00E+17          2.25
          168                       75                     No MI               1.00E+17          2.25
          169                       80                     No MI               1.00E+17          2.25
          170                       80                     No MI               1.00E+17          2.25
          171                       80                     No MI               1.00E+17          2.25
          172                       70                     No MI               1.00E+17          2.25
          173              61.40000153                     No MI               1.00E+17          2.25
          174                       80                     No MI               1.00E+17          2.25
          175                       80                     No MI               1.00E+17          2.25
          176                       80                     No MI               1.00E+17          2.25
          177                       80                     No MI               1.00E+17          2.25
          178                       80                     No MI               1.00E+17          2.25
          179                       75                     No MI               1.00E+17          2.25
          180                       80                     No MI               1.00E+17          2.25
          181                       80                     No MI               1.00E+17          2.25
          182                       80                     No MI               1.00E+17          2.25
          183                       80                     No MI               1.00E+17          2.25
          184                       80                     No MI               1.00E+17          2.25
          185                       80                     No MI               1.00E+17          2.25
          186                       80                     No MI               1.00E+17          2.25
          187                       80                     No MI               1.00E+17          2.25
          188              65.62999725                     No MI               1.00E+17          2.25
          189                       75                     No MI               1.00E+17          2.25
          190              50.66999817                     No MI               1.00E+17          2.25
          191                       80                     No MI               1.00E+17          2.25
          192                       80                     No MI               1.00E+17          2.25
          193                       80                     No MI               1.00E+17          2.25
          194                       80                     No MI               1.00E+17          2.25
          195                       80                     No MI               1.00E+17          2.25
          196                       80                     No MI               1.00E+17          2.25
          197                       80                     No MI               1.00E+17          2.25
          198              79.43000031                     No MI               1.00E+17          2.25
          199                       80                     No MI               1.00E+17          2.25
          200                       80                     No MI               1.00E+17          2.25
          201                       80                     No MI               1.00E+17          2.25
          202                       80                     No MI               1.00E+17          2.25
          203                       80                     No MI               1.00E+17          2.25
          204                       65                     No MI               1.00E+17           3.5
          205              65.56999969                     No MI               1.00E+17          2.25
          206                       80                     No MI               1.00E+17          2.25
          207                       80                     No MI               1.00E+17          2.25
          208                       80                     No MI               1.00E+17          2.25
          209                       80                     No MI               1.00E+17          2.25
          210                       70                     No MI               1.00E+17          2.25
          211              67.15000153                     No MI               1.00E+17          2.25
          212                       80                     No MI               1.00E+17          2.25
          213                       80                     No MI               1.00E+17          2.25
          214                       80                     No MI               1.00E+17          2.25
          215                       70                     No MI               1.00E+17          2.25
          216                       80                     No MI               1.00E+17          2.25
          217                       80                     No MI               1.00E+17          2.25
          218                       80                     No MI               1.00E+17          2.25
          219                       80                     No MI               1.00E+17          2.25
          220                       80                     No MI               1.00E+17           3.5
          221              79.98000336                     No MI               1.00E+17          2.25
          222                       80                     No MI               1.00E+17          2.25
          223                       80                     No MI               1.00E+17          2.25
          224                       80                     No MI               1.00E+17          2.25
          225              72.73000336                     No MI               1.00E+17           3.5
          226                       80                     No MI               1.00E+17          2.25
          227                       80                     No MI               1.00E+17          2.25
          228                       80                     No MI               1.00E+17          2.25
          229                       80                     No MI               1.00E+17          2.25
          230              74.66999817                     No MI               1.00E+17          2.25
          231                       80                     No MI               1.00E+17             3
          232              78.26999664                     No MI                                 2.25
          233                       80                     No MI               1.00E+17          2.25
          234                       80                     No MI               1.00E+17          2.25
          235              79.98999786                     No MI               1.00E+17          2.25
          236                       80                     No MI               1.00E+17          2.25
          237                       80                     No MI               1.00E+17          2.25
          238              68.94000244                     No MI               1.00E+17          2.25
          239              79.98999786                     No MI               1.00E+17          2.25
          240                       80                     No MI               1.00E+17          2.25
          241                       80                     No MI               1.00E+17          2.25
          242                       80                     No MI               1.00E+17          2.25
          243                       80                     No MI               1.00E+17          2.25
          244                       80                     No MI               1.00E+17          2.25
          245              67.70999908                     No MI               1.00E+17          2.25
          246                       80                     No MI               1.00E+17          2.25
          247                       80                     No MI                                 2.25
          248                       80                     No MI               1.00E+17          2.25
          249                       80                     No MI               1.00E+17          2.25
          250                       80                     No MI               1.00E+17          2.25
          251                       80                     No MI               1.00E+17          2.25
          252              79.98999786                     No MI               1.00E+17          2.25
          253                       80                     No MI               1.00E+17          2.25
          254                       80                     No MI               1.00E+17          2.25
          255                       80                     No MI               1.00E+17           3.5
          256                       71                     No MI               1.00E+17          2.25
          257                       80                     No MI               1.00E+17          2.25
          258                       80                     No MI               1.00E+17          2.25
          259                       75                     No MI               1.00E+17          2.25
          260                       80                     No MI                                 2.25
          261                       80                     No MI               1.00E+17          2.25
          262              79.98999786                     No MI               1.00E+17          2.25
          263                       80                     No MI               1.00E+17          2.25
          264                       80                     No MI               1.00E+17          2.25
          265                       80                     No MI               1.00E+17             3
          266                       80                     No MI               1.00E+17          2.25
          267                       80                     No MI               1.00E+17          2.25
          268                       80                     No MI               1.00E+17          2.25
          269                       80                     No MI               1.00E+17          2.25
          270              62.20000076                     No MI               1.00E+17         3.125
          271              68.41999817                     No MI               1.00E+17          2.25
          272                       80                     No MI               1.00E+17          2.25
          273                       80                     No MI               1.00E+17          2.25
          274                       80                     No MI               1.00E+17          2.25
          275                       80                     No MI               1.00E+17          2.25
          276                       80                     No MI               1.00E+17          2.25
          277              79.98000336                     No MI               1.00E+17          2.25
          278                       80                     No MI               1.00E+17          2.25
          279                       80                     No MI               1.00E+17          2.25
          280                       80                     No MI               1.00E+17          2.25
          281                       65                     No MI               1.00E+17          2.25
          282                       80                     No MI               1.00E+17          2.25
          283                       80                     No MI               1.00E+17          2.25
          284              37.47000122                     No MI               1.00E+17          2.25
          285                       80                     No MI               1.00E+17          2.25
          286                       80                     No MI               1.00E+17          2.25
          287              79.98999786                     No MI               1.00E+17           3.5
          288                       80                     No MI               1.00E+17          2.25
          289                       80                     No MI                                 2.25
          290                       80                     No MI               1.00E+17          2.25
          291                       80                     No MI               1.00E+17          2.25
          292                       80                     No MI               1.00E+17          2.25
          293                       80                     No MI               1.00E+17          2.25
          294                       80                     No MI               1.00E+17          2.25
          295                       80                     No MI               1.00E+17          2.25
          296                       60                     No MI               1.00E+17             4
          297                       80                     No MI               1.00E+17          2.25
          298              55.63000107                     No MI               1.00E+17          2.25
          299                       80                     No MI               1.00E+17          2.25
          300                    68.75                     No MI               1.00E+17          2.25
          301                       80                     No MI               1.00E+17          2.25
          302                       80                     No MI               1.00E+17           3.5
          303              68.18000031                     No MI               1.00E+17          2.25
          304                       80                     No MI               1.00E+17          2.25
          305                       80                     No MI               1.00E+17          2.25
          306                       80                     No MI               1.00E+17          2.25
          307                       65                     No MI               1.00E+17          2.25
          308                       80                     No MI               1.00E+17          2.25
          309                       80                     No MI               1.00E+17          2.25
          310                       80                     No MI               1.00E+17          2.25
          311                       80                     No MI               1.00E+17          2.25
          312                       80                     No MI               1.00E+17          2.25
          313                       80                     No MI               1.00E+17          2.25
          314                       80                     No MI               1.00E+17          2.25
          315                       80                     No MI               1.00E+17          2.25
          316                       80                     No MI               1.00E+17          2.25
          317                       80                     No MI               1.00E+17          2.25
          318                       80                     No MI               1.00E+17          2.25
          319                       80                     No MI               1.00E+17          2.25
          320              44.95000076                     No MI               1.00E+17          2.25
          321                       80                     No MI               1.00E+17          2.25
          322                       80                     No MI               1.00E+17          2.25
          323                       80                     No MI               1.00E+17          2.25
          324              59.63000107                     No MI               1.00E+17          2.25
          325              79.56999969                     No MI               1.00E+17          2.25
          326                       80                     No MI               1.00E+17          2.25
          327                       80                     No MI               1.00E+17          2.25
          328                       80                     No MI               1.00E+17          2.25
          329                       80                     No MI               1.00E+17          2.25
          330                       80                     No MI               1.00E+17          2.25
          331                       80                     No MI               1.00E+17          2.25
          332                       80                     No MI               1.00E+17          2.25
          333                       80                     No MI               1.00E+17          2.25
          334                       90             GE Capital MI               1.00E+17           3.5
          335                       80                     No MI               1.00E+17          2.25
          336              73.80999756                     No MI               1.00E+17          2.25
          337                       80                     No MI                                 2.25
          338                       80                     No MI               1.00E+17          2.25
          339                       80                     No MI               1.00E+17          2.25
          340                       80                     No MI               1.00E+17          2.25
          341                       80                     No MI               1.00E+17          2.25
          342                       80                     No MI               1.00E+17          2.25
          343                       80                     No MI               1.00E+17          2.25
          344                       80                     No MI               1.00E+17          2.25
          345                       80                     No MI               1.00E+17          2.25
          346                       80                     No MI               1.00E+17          2.25
          347                       80                     No MI               1.00E+17          2.25
          348                       80                     No MI               1.00E+17           3.5
          349              69.38999939                     No MI               1.00E+17          2.25
          350                       80                     No MI               1.00E+17          2.25
          351                       80                     No MI               1.00E+17          2.25
          352              69.98999786                     No MI               1.00E+17          2.25
          353              79.87999725                     No MI               1.00E+17          2.25
          354                       80                     No MI               1.00E+17          2.25
          355                       80                     No MI               1.00E+17          2.25
          356              77.94000244                     No MI               1.00E+17          2.25
          357              74.98999786                     No MI               1.00E+17          2.75
          358                       75                     No MI               1.00E+17          2.25
          359                       80                     No MI               1.00E+17          2.25
          360                       80                     No MI               1.00E+17          2.25
          361              60.97000122                     No MI               1.00E+17          2.25
          362                       80                     No MI               1.00E+17          2.25
          363              78.20999908                     No MI               1.00E+17          2.25
          364                       80                     No MI               1.00E+17          2.25
          365                       80                     No MI               1.00E+17          2.25
          366              74.20999908                       PMI               1.00E+17          2.25
          367                    71.75                     No MI               1.00E+17          3.75
          368                       80                     No MI               1.00E+17          2.25
          369                       80                     No MI               1.00E+17          2.25
          370                       80                     No MI               1.00E+17          2.25
          371                       80                     No MI               1.00E+17          2.25
          372                       80                     No MI               1.00E+17          2.25
          373              79.98999786                     No MI               1.00E+17          2.25
          374                       80                     No MI               1.00E+17          2.25
          375                       80                     No MI               1.00E+17          2.25
          376                       80                     No MI               1.00E+17          2.25
          377                       80                     No MI               1.00E+17          2.25
          378              71.43000031                     No MI               1.00E+17          2.25
          379                       80                     No MI               1.00E+17          2.25
          380                       80                     No MI               1.00E+17          2.25
          381                       80                     No MI               1.00E+17          2.25
          382                       80                     No MI               1.00E+17          2.25
          383                       80                     No MI               1.00E+17          2.25
          384                       80                     No MI               1.00E+17          2.25
          385                       80                     No MI               1.00E+17          2.25
          386                       80                     No MI               1.00E+17          2.25
          387              74.06999969                     No MI               1.00E+17           3.5
          388              79.97000122                     No MI               1.00E+17           3.5
          389                       80                     No MI               1.00E+17          2.25
          390                       80                     No MI               1.00E+17          2.25
          391                       80                     No MI               1.00E+17          2.25
          392                       80                     No MI               1.00E+17          2.25
          393              79.94999695                     No MI               1.00E+17          2.25
          394                       80                     No MI               1.00E+17          3.25
          395                       80                     No MI               1.00E+17          2.25
          396                       80                     No MI               1.00E+17          2.25
          397                       80                     No MI               1.00E+17          2.25
          398                       80                     No MI               1.00E+17          2.25
          399                       80                     No MI               1.00E+17          2.25
          400                       80                     No MI               1.00E+17          2.25
          401              51.06999969                     No MI               1.00E+17          2.25
          402                       80                     No MI               1.00E+17          2.25
          403                       80                     No MI               1.00E+17          2.25
          404                       80                     No MI               1.00E+17          2.25
          405                       80                     No MI               1.00E+17          2.25
          406                       70                     No MI               1.00E+17          2.25
          407                       80                     No MI                                 2.25
          408                       80                     No MI               1.00E+17          2.25
          409              29.09000015                     No MI               1.00E+17          2.25
          410              79.66000366                     No MI               1.00E+17          2.25
          411              78.56999969                     No MI               1.00E+17          2.25
          412              79.88999939                     No MI               1.00E+17          2.25
          413                       80                     No MI               1.00E+17          2.25
          414                       80                     No MI               1.00E+17          2.25
          415                       80                     No MI               1.00E+17          2.25
          416              79.58999634                     No MI               1.00E+17          2.25
          417              42.54999924                     No MI               1.00E+17          2.25
          418                       80                     No MI               1.00E+17          2.25
          419                       78                     No MI               1.00E+17          2.25
          420                       80                     No MI               1.00E+17          2.25
          421                       80                     No MI               1.00E+17          2.25
          422                       80                     No MI               1.00E+17          2.25
          423                       80                     No MI               1.00E+17          2.25
          424              79.98999786                     No MI               1.00E+17          2.25
          425                       80                     No MI               1.00E+17          2.25
          426                       80                     No MI               1.00E+17          2.25
          427                       80                     No MI               1.00E+17          2.25
          428              76.55999756                     No MI               1.00E+17          2.25
          429                       80                     No MI               1.00E+17          2.25
          430                       80                     No MI               1.00E+17          2.25
          431                       80                     No MI               1.00E+17          2.25
          432              78.37999725                     No MI               1.00E+17          2.25
          433                       80                     No MI               1.00E+17          2.25
          434                       80                     No MI               1.00E+17          2.25
          435                       80                     No MI               1.00E+17          2.25
          436                       80                     No MI               1.00E+17          2.25
          437                       80                     No MI               1.00E+17          2.25
          438                       80                     No MI               1.00E+17          2.25
          439                       80                     No MI               1.00E+17          2.25
          440                       75                     No MI               1.00E+17          2.25
          441                       80                     No MI               1.00E+17          2.25
          442                       80                     No MI               1.00E+17          2.25
          443                       80                     No MI               1.00E+17          2.25
          444              79.16000366                     No MI               1.00E+17          2.25
          445                       80                     No MI               1.00E+17          2.25
          446                       65                     No MI               1.00E+17          2.25
          447                       70                     No MI               1.00E+17          2.25
          448                       80                     No MI               1.00E+17          2.25
          449                       80                     No MI               1.00E+17          2.25
          450                       80                     No MI               1.00E+17          2.25
          451                       80                     No MI               1.00E+17          2.25
          452                       80                     No MI               1.00E+17          2.25
          453                       80                     No MI               1.00E+17          2.25
          454                       80                     No MI               1.00E+17          2.25
          455              79.94999695                     No MI               1.00E+17          2.25
          456              74.05999756                     No MI               1.00E+17          2.25
          457                       80                     No MI               1.00E+17          2.25
          458                       80                     No MI               1.00E+17          2.25
          459                       80                     No MI               1.00E+17          2.25
          460                       80                     No MI               1.00E+17          2.25
          461                       80                     No MI               1.00E+17          2.25
          462                       70                     No MI               1.00E+17          2.25
          463              39.22000122                     No MI               1.00E+17          2.25
          464                       80                     No MI               1.00E+17          2.25
          465                       80                     No MI               1.00E+17          2.25
          466              76.47000122                     No MI               1.00E+17          2.25
          467                       80                     No MI               1.00E+17          2.25
          468                       80                     No MI               1.00E+17          2.25
          469                       80                     No MI               1.00E+17          2.25
          470                       80                     No MI               1.00E+17          2.25
          471              75.86000061                     No MI               1.00E+17          2.25
          472              79.98999786                     No MI               1.00E+17          2.25
          473                       80                     No MI               1.00E+17          2.25
          474                       80                     No MI               1.00E+17          2.25
          475              79.36000061                     No MI               1.00E+17          2.25
          476                       70                     No MI               1.00E+17          2.25
          477              36.97999954                     No MI               1.00E+17          2.25
          478                       62                     No MI               1.00E+17          2.25
          479              56.63999939                     No MI               1.00E+17          2.25
          480              79.97000122                     No MI               1.00E+17          2.25
          481                       80                     No MI               1.00E+17          2.25
          482                       80                     No MI               1.00E+17           3.5
          483                       80                     No MI               1.00E+17          2.25
          484                       80                     No MI               1.00E+17          2.25
          485                       80                     No MI               1.00E+17          2.25
          486                       80                     No MI               1.00E+17          2.25
          487              42.86000061                     No MI               1.00E+17          2.25
          488                       80                     No MI                                 2.25
          489                       80                     No MI               1.00E+17          2.25
          490                       80                     No MI               1.00E+17          2.25
          491                       80                     No MI               1.00E+17          2.25
          492                       80                     No MI               1.00E+17          2.25
          493                       70                     No MI               1.00E+17          2.25
          494                       80                     No MI               1.00E+17          2.25
          495                       80                     No MI               1.00E+17          2.25
          496                       80                     No MI               1.00E+17          2.25
          497                       80                     No MI               1.00E+17          2.25
          498                       80                     No MI               1.00E+17          2.25
          499                       80                     No MI               1.00E+17          2.25
          500                       80                     No MI               1.00E+17          2.25
          501              53.18999863                     No MI               1.00E+17          2.25
          502                       80                     No MI               1.00E+17          2.25
          503                       80                     No MI               1.00E+17           3.5
          504                       80                     No MI               1.00E+17          2.25
          505                       80                     No MI               1.00E+17          2.25
          506                       80                     No MI               1.00E+17          2.25
          507                       80                     No MI               1.00E+17          2.25
          508              55.16999817                     No MI               1.00E+17          2.25
          509                       80                     No MI               1.00E+17          2.25
          510              66.66999817                     No MI               1.00E+17          2.25
          511              78.72000122                     No MI               1.00E+17          2.25
          512              78.23000336                     No MI               1.00E+17          2.25
          513              77.94000244                     No MI               1.00E+17          2.25
          514                       70                     No MI               1.00E+17          2.25
          515                       80                     No MI               1.00E+17          2.25
          516                       80                     No MI               1.00E+17          2.25
          517                       75                     No MI               1.00E+17          2.25
          518              79.98999786                     No MI               1.00E+17          2.25
          519                       80                     No MI               1.00E+17          2.25
          520                       80                     No MI               1.00E+17          2.25
          521              78.98999786                     No MI               1.00E+17          2.25
          522              75.30000305                     No MI               1.00E+17          2.25
          523                       80                     No MI               1.00E+17          2.25
          524              72.97000122                     No MI               1.00E+17          2.25
          525              60.97999954                     No MI               1.00E+17          2.25
          526              74.51000214                     No MI               1.00E+17          2.25
          527                       80                     No MI               1.00E+17          2.25
          528                       80                     No MI               1.00E+17          2.25
          529                       80                     No MI               1.00E+17          2.25
          530                       80                     No MI               1.00E+17          2.25
          531                       80                     No MI               1.00E+17          2.25
          532                       80                     No MI               1.00E+17          2.25
          533                       80                     No MI               1.00E+17          2.25
          534                       80                     No MI               1.00E+17          2.25
          535                       80                     No MI               1.00E+17          2.25
          536                       80                     No MI               1.00E+17          2.25
          537                       80                     No MI               1.00E+17          2.25
          538                       75                     No MI               1.00E+17          2.25
          539                       80                     No MI               1.00E+17           3.5
          540                       80                     No MI               1.00E+17          2.25
          541                       80                     No MI               1.00E+17          2.25
          542              64.83999634                     No MI                                 2.25
          543                       80                     No MI               1.00E+17          2.25
          544                       80                     No MI               1.00E+17          2.25
          545                       80                     No MI               1.00E+17          2.25
          546                       80                     No MI               1.00E+17          2.25
          547                       80                     No MI               1.00E+17          2.25
          548                       80                     No MI               1.00E+17          2.25
          549                       80                     No MI               1.00E+17          2.25
          550                       80                     No MI               1.00E+17          2.25
          551                       80                     No MI               1.00E+17          2.25
          552              75.98000336                     No MI               1.00E+17          2.25
          553              75.63999939                     No MI               1.00E+17          2.25
          554                       80                     No MI               1.00E+17          2.75
          555              79.81999969                     No MI               1.00E+17          2.25
          556                       80                     No MI               1.00E+17          2.25
          557                       80                     No MI               1.00E+17          2.25
          558                       80                     No MI               1.00E+17          2.25
          559              79.23999786                     No MI               1.00E+17          2.25
          560                       80                     No MI               1.00E+17          2.25
          561                       80                     No MI               1.00E+17          2.25
          562              57.84999847                     No MI               1.00E+17          2.25
          563              75.94999695                     No MI               1.00E+17          2.25
          564                       80                     No MI               1.00E+17          2.25
          565                       80                     No MI               1.00E+17          2.25
          566                       80                     No MI               1.00E+17          3.45
          567                       80                     No MI               1.00E+17          2.25
          568                       80                     No MI               1.00E+17          2.25
          569                       80                     No MI               1.00E+17          2.25
          570              75.36000061                     No MI               1.00E+17          2.25
          571              79.26999664                     No MI               1.00E+17           3.5
          572              65.76000214                     No MI               1.00E+17          2.25
          573                       80                     No MI               1.00E+17           3.5
          574                       80                     No MI               1.00E+17          2.25
          575                       80                     No MI               1.00E+17          2.25
          576                       80                     No MI               1.00E+17          2.25
          577                       80                     No MI               1.00E+17          2.25
          578                       80                     No MI               1.00E+17          2.25
          579                       80                     No MI               1.00E+17          2.25
          580                       80                     No MI                                 2.25
          581                       80                     No MI               1.00E+17          2.25
          582                       80                     No MI               1.00E+17          2.25
          583                       80                     No MI               1.00E+17          2.25
          584                       80                     No MI               1.00E+17          2.25
          585              79.98999786                     No MI               1.00E+17          2.25
          586              79.52999878                     No MI               1.00E+17          2.25
          587              65.54000092                     No MI               1.00E+17          2.25
          588                       80                     No MI               1.00E+17          2.25
          589                       80                     No MI               1.00E+17          2.25
          590                       80                     No MI               1.00E+17          2.25
          591                       75                     No MI                                 2.25
          592                       80                     No MI               1.00E+17          2.25
          593                       80                     No MI               1.00E+17          2.25
          594                       75                     No MI               1.00E+17          2.25
          595              77.62999725                     No MI               1.00E+17           3.5
          596                       80                     No MI               1.00E+17          2.25
          597                       75                     No MI               1.00E+17          2.25
          598              76.98000336                     No MI               1.00E+17          2.25
          599                       80                     No MI               1.00E+17          2.25
          600                       80                     No MI               1.00E+17          2.25
          601                       80                     No MI               1.00E+17          2.25
          602                       80                     No MI               1.00E+17          2.25
          603                       80                     No MI               1.00E+17          2.25
          604                       80                     No MI               1.00E+17          2.25
          605                       80                     No MI               1.00E+17          2.25
          606                       80                     No MI               1.00E+17          2.25
          607                       70                     No MI               1.00E+17          2.25
          608                       70                     No MI               1.00E+17          2.25
          609                       80                     No MI               1.00E+17          2.25
          610              74.31999969                     No MI               1.00E+17          2.25
          611                       80                     No MI               1.00E+17          2.25
          612                       80                     No MI               1.00E+17           3.5
          613                       70                     No MI               1.00E+17          2.25
          614              68.93000031                     No MI               1.00E+17          2.25
          615                       75                     No MI               1.00E+17           3.5
          616                       80                     No MI               1.00E+17          2.25
          617                       80                     No MI               1.00E+17          2.25
          618                       80                     No MI               1.00E+17          2.25
          619              79.37000275                     No MI               1.00E+17          2.25
          620                       80                     No MI               1.00E+17          2.25
          621                       80                     No MI               1.00E+17          2.25
          622                       80                     No MI               1.00E+17          2.25
          623              79.98999786                     No MI               1.00E+17          2.25
          624                       80                     No MI               1.00E+17          2.25
          625              72.80000305                     No MI               1.00E+17          2.25
          626                       80                     No MI               1.00E+17          2.25
          627              79.98999786                     No MI               1.00E+17          2.25
          628              79.98999786                     No MI               1.00E+17          2.25
          629              63.84999847                     No MI                                 2.25
          630                       80                     No MI               1.00E+17          2.25
          631                       80                     No MI               1.00E+17          2.25
          632                       80                     No MI               1.00E+17          2.25
          633              74.45999908                     No MI               1.00E+17          2.25
          634              79.05000305                     No MI               1.00E+17          2.25
          635                       80                     No MI               1.00E+17          2.25
          636                       80                     No MI               1.00E+17          2.25
          637                       80                     No MI               1.00E+17          2.25
          638              26.60000038                     No MI               1.00E+17          2.25
          639                       80                     No MI               1.00E+17          2.25
          640                       80                     No MI               1.00E+17          2.25
          641                       80                     No MI               1.00E+17          2.25
          642                       80                     No MI               1.00E+17           3.5
          643                       80                     No MI               1.00E+17           3.5
          644                       80                     No MI               1.00E+17          2.25
          645              74.86000061                     No MI               1.00E+17          2.25
          646                       80                     No MI               1.00E+17           3.5
          647                       80                     No MI               1.00E+17          2.25
          648                       80                     No MI               1.00E+17          2.25
          649                       80                     No MI               1.00E+17          2.25
          650              78.81999969                     No MI               1.00E+17          2.25
          651              77.83999634                     No MI               1.00E+17          2.25
          652                       80                     No MI               1.00E+17          2.25
          653                       80                     No MI               1.00E+17          2.25
          654                       80                     No MI               1.00E+17           3.5
          655                       80                     No MI               1.00E+17          2.25
          656                       80                     No MI               1.00E+17          2.25
          657                       80                     No MI               1.00E+17          2.25
          658                       80                     No MI               1.00E+17          2.25
          659              77.94999695                     No MI               1.00E+17          2.25
          660                       80                     No MI               1.00E+17           3.5
          661              79.94000244                     No MI               1.00E+17           3.5
          662                       80                     No MI               1.00E+17          2.25
          663                       80                     No MI               1.00E+17          2.25
          664                       80                     No MI               1.00E+17          2.25
          665                       80                     No MI               1.00E+17          2.25
          666                       80                     No MI               1.00E+17          2.25
          667                       80                     No MI               1.00E+17          2.25
          668              74.86000061                     No MI               1.00E+17          2.25
          669                       80                     No MI               1.00E+17          2.25
          670                       80                     No MI               1.00E+17           3.5
          671                       80                     No MI               1.00E+17          2.25
          672              68.48999786                     No MI               1.00E+17          2.25
          673              79.98999786                     No MI               1.00E+17          2.25
          674                       80                     No MI               1.00E+17          2.25
          675              78.94999695                     No MI               1.00E+17          2.25
          676                       80                     No MI               1.00E+17          2.25
          677                       80                     No MI               1.00E+17          2.25
          678                       80                     No MI               1.00E+17          2.25
          679                       80                     No MI               1.00E+17          2.25
          680                       80                     No MI               1.00E+17          2.25
          681                       75                     No MI               1.00E+17          2.25
          682                       80                     No MI               1.00E+17          2.25
          683                       80                     No MI               1.00E+17          2.25
          684                       80                     No MI               1.00E+17          2.25
          685              79.88999939                     No MI               1.00E+17          2.25
          686              65.33000183                     No MI               1.00E+17          2.25
          687                       75                     No MI               1.00E+17          2.25
          688                       80                     No MI               1.00E+17          2.25
          689                       80                     No MI               1.00E+17          2.25
          690                       80                     No MI               1.00E+17          2.25
          691                       80                     No MI               1.00E+17          2.25
          692                       80                     No MI               1.00E+17          2.25
          693                       80                     No MI               1.00E+17          2.25
          694                       80                     No MI               1.00E+17          2.25
          695              77.16999817                     No MI               1.00E+17          2.25
          696              45.45000076                     No MI               1.00E+17          2.25
          697                       80                     No MI               1.00E+17          2.25
          698                       80                     No MI               1.00E+17          2.25
          699                       80                     No MI               1.00E+17          2.25
          700                       80                     No MI               1.00E+17          2.25
          701                       80                     No MI               1.00E+17           3.5
          702                       80                     No MI               1.00E+17          2.25
          703                       80                     No MI               1.00E+17          2.25
          704                       80                     No MI               1.00E+17          2.25
          705                       80                     No MI               1.00E+17          2.25
          706                       80                     No MI               1.00E+17          2.25
          707              76.51000214                     No MI               1.00E+17          2.25
          708                       80                     No MI               1.00E+17          2.25
          709                       80                     No MI               1.00E+17          2.25
          710                       70                     No MI               1.00E+17          2.25
          711              79.98999786                     No MI               1.00E+17          2.25
          712                       80                     No MI               1.00E+17          2.25
          713                       80                     No MI               1.00E+17          2.25
          714                       75                     No MI               1.00E+17          2.25
          715                       80                     No MI               1.00E+17          2.25
          716              61.54000092                     No MI               1.00E+17          2.25
          717                       80                     No MI               1.00E+17          2.25
          718                       80                     No MI               1.00E+17          2.25
          719                       80                     No MI               1.00E+17         3.625
          720                       80                     No MI               1.00E+17          2.25
          721              79.98999786                     No MI               1.00E+17          2.25
          722              62.31999969                     No MI               1.00E+17          2.25
          723                       80                     No MI               1.00E+17          2.25
          724                       80                     No MI               1.00E+17          2.25
          725                       80                     No MI               1.00E+17          2.25
          726                       80                     No MI               1.00E+17          2.25
          727                       80                     No MI               1.00E+17          2.25
          728                       80                     No MI               1.00E+17           3.5
          729              66.95999908                     No MI               1.00E+17          2.25
          730                       80                     No MI               1.00E+17         3.625
          731                       80                     No MI               1.00E+17          2.25
          732                       80                     No MI               1.00E+17          2.25
          733                       80                     No MI               1.00E+17          2.25
          734                       80                     No MI               1.00E+17          2.25
          735                       80                     No MI               1.00E+17          2.25
          736              78.63999939                     No MI               1.00E+17           3.5
          737                       80                     No MI               1.00E+17         2.875
          738                       80                     No MI               1.00E+17         3.625
          739                       80                     No MI               1.00E+17          2.25
          740                       80                     No MI               1.00E+17         3.625
          741                       80                     No MI               1.00E+17          2.25
          742                       80                     No MI               1.00E+17          2.25
          743              75.98999786                     No MI               1.00E+17          3.25
          744                       80                     No MI               1.00E+17          2.25
          745              79.98999786                     No MI               1.00E+17          2.25
          746                       80                     No MI               1.00E+17          2.25
          747                       80                     No MI                                 2.25
          748              74.55999756                     No MI               1.00E+17          2.25
          749                       80                     No MI               1.00E+17         3.625
          750                       80                     No MI               1.00E+17          2.25
          751                       80                     No MI               1.00E+17         3.625
          752                       80                     No MI               1.00E+17          2.25
          753                       80                     No MI               1.00E+17          2.25
          754                       80                     No MI               1.00E+17         3.375
          755                       75                     No MI               1.00E+17          2.25
          756                       80                     No MI               1.00E+17          2.25
          757                       80                     No MI               1.00E+17          2.25
          758                       80                     No MI               1.00E+17          2.25
          759                       80                     No MI               1.00E+17          2.25
          760                       80                     No MI               1.00E+17          2.25
          761                       80                     No MI               1.00E+17          2.25
          762              61.15999985                     No MI               1.00E+17          2.25
          763                       75                     No MI               1.00E+17           3.5
          764                       80                     No MI               1.00E+17          2.25
          765                       80                     No MI               1.00E+17           3.5
          766                       80                     No MI               1.00E+17          2.25
          767                       80                     No MI               1.00E+17          2.25
          768                       80                     No MI               1.00E+17         3.625
          769                       80                     No MI               1.00E+17          2.25
          770              79.55999756                     No MI               1.00E+17         3.625
          771                       80                     No MI               1.00E+17          2.25
          772                       80                     No MI               1.00E+17          2.25
          773                       80                     No MI               1.00E+17          2.25
          774                       80                     No MI               1.00E+17          2.25
          775                       80                     No MI               1.00E+17          2.25
          776                       80                     No MI               1.00E+17          2.25
          777                       80                     No MI               1.00E+17          2.25
          778                       75                     No MI               1.00E+17         3.625
          779                       80                     No MI               1.00E+17          2.25
          780                       75                     No MI               1.00E+17         3.125
          781              67.12000275                     No MI               1.00E+17          2.25
          782                       80                     No MI               1.00E+17           3.5
          783                       80                     No MI               1.00E+17          2.25
          784                       80                     No MI               1.00E+17          2.25
          785                       80                     No MI               1.00E+17          2.25
          786                       80                     No MI               1.00E+17          2.25
          787                       80                     No MI               1.00E+17          2.25
          788                       80                     No MI               1.00E+17          2.25
          789                       80                     No MI               1.00E+17           3.5
          790                       80                     No MI               1.00E+17          2.25
          791                       75                     No MI               1.00E+17         3.625
          792                    68.75                     No MI               1.00E+17          2.25
          793                       80                     No MI               1.00E+17          2.25
          794              69.76999664                     No MI               1.00E+17          3.25
          795                       80                     No MI               1.00E+17          2.25
          796                       80                     No MI               1.00E+17          3.25
          797                       80                     No MI               1.00E+17           3.5
          798                       80                     No MI               1.00E+17          2.25
          799                       80                     No MI               1.00E+17         3.625
          800                       80                     No MI               1.00E+17          2.25
          801                       80                     No MI               1.00E+17          2.25
          802                       80                     No MI               1.00E+17          2.25
          803                       80                     No MI               1.00E+17          2.25
          804                       80                     No MI               1.00E+17           3.5
          805              79.11000061                     No MI               1.00E+17          2.25
          806                       80                     No MI               1.00E+17          2.25
          807                       80                     No MI               1.00E+17          2.25
          808                       80                     No MI               1.00E+17          2.25
          809                       80                     No MI               1.00E+17          2.25
          810              30.32999992                     No MI               1.00E+17          2.25
          811              78.29000092                     No MI               1.00E+17         3.625
          812                       80                     No MI               1.00E+17          2.25
          813                       80                     No MI               1.00E+17         3.125
          814                       80                     No MI               1.00E+17          2.25
          815                       80                     No MI               1.00E+17          2.25
          816                       80                     No MI               1.00E+17         3.625
          817                       80                     No MI               1.00E+17          2.25
          818                       80                     No MI               1.00E+17           3.5
          819                       80                     No MI               1.00E+17          2.25
          820                       80                     No MI               1.00E+17          2.25
          821                       75                     No MI               1.00E+17         3.625
          822              78.94999695                     No MI               1.00E+17         3.125
          823                       75                     No MI               1.00E+17          2.25
          824                       80                     No MI               1.00E+17          2.25
          825              77.94000244                     No MI               1.00E+17          2.25
          826                       80                     No MI               1.00E+17           3.5
          827                       80                     No MI               1.00E+17          2.25
          828                       80                     No MI               1.00E+17          2.25
          829              72.76000214                     No MI               1.00E+17           3.5
          830                       80                     No MI               1.00E+17          2.25
          831                       80                     No MI               1.00E+17         3.375
          832              74.47000122                     No MI               1.00E+17          2.25
          833                       80                     No MI                                 2.25
          834                       80                     No MI               1.00E+17          2.25
          835                       80                     No MI               1.00E+17          2.25
          836                       80                     No MI               1.00E+17          3.25
          837                       80                     No MI               1.00E+17          2.25
          838                       80                     No MI               1.00E+17          2.25
          839                       80                     No MI               1.00E+17          2.25
          840                       80                     No MI               1.00E+17          2.25
          841                       80                     No MI               1.01E+17           3.5
          842                       80                     No MI               1.00E+17          2.25
          843                       80                     No MI               1.00E+17           3.5
          844                       80                     No MI               1.00E+17          2.25
          845              72.45999908                     No MI               1.00E+17         3.625
          846                       80                     No MI               1.00E+17         3.625
          847                       65                     No MI               1.00E+17          2.25
          848                       80                     No MI               1.00E+17          2.25
          849                       80                     No MI               1.00E+17          2.25
          850                       80                     No MI               1.00E+17          2.25
          851              75.94000244                     No MI               1.00E+17          2.25
          852                       80                     No MI               1.00E+17          2.25
          853                       80                     No MI               1.00E+17          2.25
          854                       80                     No MI               1.00E+17          2.25
          855              79.98999786                     No MI               1.00E+17          2.25
          856                       80                     No MI               1.00E+17          2.25
          857              54.47999954                     No MI               1.00E+17          3.25
          858                       80                     No MI               1.00E+17          2.25
          859                       80                     No MI               1.00E+17          2.25
          860                       80                     No MI               1.00E+17          2.25
          861                       80                     No MI               1.00E+17          2.25
          862                       80                     No MI               1.00E+17          2.25
          863              73.91999817                     No MI               1.00E+17          2.25
          864                       80                     No MI               1.00E+17          2.25
          865                       80                     No MI               1.00E+17          2.25
          866                       80                     No MI               1.00E+17          2.25
          867                       80                     No MI               1.00E+17          2.25
          868              64.09999847                     No MI                                3.625
          869                       80                     No MI               1.00E+17          2.25
          870                       80                     No MI               1.00E+17          2.25
          871                       80                     No MI               1.00E+17          2.25
          872                       80                     No MI               1.00E+17          2.25
          873              58.59000015                     No MI               1.00E+17          2.25
          874                       80                     No MI               1.00E+17           3.5
          875                       80                     No MI               1.00E+17          2.25
          876              79.79000092                     No MI               1.00E+17          2.25
          877                       80                     No MI               1.00E+17          2.25
          878                       80                     No MI               1.00E+17          2.25
          879                       80                     No MI               1.00E+17          2.25
          880                       80                     No MI               1.00E+17          2.25
          881                       80                     No MI               1.00E+17          2.25
          882                       80                     No MI               1.00E+17          2.25
          883              77.66999817                     No MI               1.00E+17          2.25
          884                       70                     No MI               1.00E+17          2.25
          885                       80                     No MI               1.00E+17         3.375
          886                       80                     No MI               1.00E+17          2.25
          887                       80                     No MI               1.00E+17         3.625
          888                       80                     No MI               1.00E+17         3.125
          889                       80                     No MI               1.00E+17          2.25
          890              60.18999863                     No MI               1.00E+17          2.25
          891                       80                     No MI               1.00E+17          2.25
          892                       80                     No MI               1.00E+17          2.25
          893                       80                     No MI               1.00E+17          2.25
          894                       80                     No MI               1.00E+17          2.25
          895                       80                     No MI               1.00E+17          2.25
          896                       80                     No MI               1.00E+17          2.25
          897                       80                     No MI               1.00E+17          2.25
          898              78.36000061                     No MI               1.00E+17          2.25
          899                       80                     No MI               1.00E+17          2.25
          900              65.40000153                     No MI               1.00E+17          2.25
          901                       80                     No MI               1.00E+17         3.125
          902                       80                     No MI               1.00E+17          2.25
          903                       80                     No MI               1.00E+17          2.25
          904                       75                     No MI               1.00E+17          2.25
          905                       80                     No MI               1.00E+17          2.25
          906                       80                     No MI               1.00E+17          2.25
          907                       80                     No MI               1.00E+17           3.5
          908              48.29000092                     No MI               1.00E+17          2.25
          909                       80                     No MI               1.00E+17          2.25
          910                       80                     No MI               1.00E+17          2.25
          911                       80                     No MI               1.00E+17          2.25
          912                       80                     No MI               1.00E+17          2.25
          913                       80                     No MI               1.00E+17          2.25
          914                       80                     No MI               1.00E+17          2.25
          915                       75                     No MI               1.00E+17           3.5
          916                       80                     No MI               1.00E+17          2.25
          917                       80                     No MI               1.00E+17          2.25
          918              66.19000244                     No MI               1.00E+17          2.25
          919              79.97000122                     No MI               1.00E+17          2.25
          920                       80                     No MI               1.00E+17           3.5
          921                       80                     No MI               1.00E+17         3.625
          922                       80                     No MI               1.00E+17          2.25
          923                       80                     No MI               1.00E+17          2.25
          924              55.95000076                     No MI               1.00E+17          2.25
          925              79.37000275                     No MI               1.00E+17          2.25
          926                       80                     No MI               1.00E+17           3.5
          927              39.66999817                     No MI               1.00E+17         3.625
          928                       80                     No MI               1.00E+17         3.375
          929                       80                     No MI               1.00E+17          2.25
          930                       75                     No MI               1.00E+17           3.5
          931                       80                     No MI               1.00E+17          2.25
          932                       80                     No MI               1.00E+17         3.125
          933                       80                     No MI               1.00E+17          2.25
          934                       80                     No MI               1.00E+17          2.25
          935                       80                     No MI               1.00E+17          2.25
          936                       80                     No MI               1.00E+17          2.25
          937                       80                     No MI               1.00E+17          2.25
          938                       80                     No MI               1.00E+17          2.25
          939              78.79000092                     No MI               1.00E+17           3.5
          940                       80                     No MI               1.00E+17           3.5
          941                       70                     No MI               1.00E+17          2.25
          942                       80                     No MI               1.00E+17          2.25
          943                       80                     No MI               1.00E+17         3.625
          944                       80                     No MI               1.00E+17         3.625
          945                       80                     No MI               1.00E+17          2.25
          946                       80                     No MI               1.00E+17          2.25
          947                       80                     No MI               1.00E+17         3.125
          948              75.43000031                     No MI               1.00E+17          2.25
          949                       80                     No MI               1.00E+17          2.25
          950                       80                     No MI               1.00E+17          2.25
          951                       80                     No MI               1.00E+17          2.25
          952                       80                     No MI               1.00E+17          2.25
          953                       80                     No MI               1.00E+17          2.25
          954                       80                     No MI               1.00E+17         3.625
          955                       80                     No MI               1.00E+17          2.25
          956                       80                     No MI               1.00E+17          2.25
          957                       80                     No MI               1.00E+17          2.25
          958                       80                     No MI               1.00E+17          2.25
          959                       80                     No MI               1.00E+17          2.25
          960                    78.75                     No MI               1.00E+17           3.5
          961                       80                     No MI               1.00E+17          2.25
          962                       80                     No MI               1.00E+17          2.25
          963                       75                     No MI                                 2.25
          964                       80                     No MI               1.00E+17          2.25
          965                       80                     No MI               1.00E+17          2.25
          966                       75                     No MI               1.00E+17          2.25
          967              65.87000275                     No MI               1.00E+17          2.25
          968                       80                     No MI               1.00E+17          2.25
          969                       80                     No MI               1.00E+17          2.25
          970                       80                     No MI               1.00E+17          3.25
          971                       80                     No MI               1.00E+17          2.25
          972                       80                     No MI               1.00E+17          2.25
          973                       80                     No MI               1.00E+17           3.5
          974              79.51000214                     No MI               1.00E+17          2.25
          975                       80                     No MI               1.00E+17          2.25
          976                       80                     No MI               1.00E+17          2.25
          977              64.80000305                     No MI               1.00E+17          2.25
          978                       80                     No MI               1.00E+17           3.5
          979                       80                     No MI               1.00E+17         3.625
          980                       80                     No MI               1.00E+17          2.25
          981              79.93000031                     No MI               1.00E+17          2.25
          982                       80                     No MI               1.00E+17             3
          983                       80                     No MI               1.00E+17          2.25
          984                       80                     No MI               1.00E+17          2.25
          985                       80                     No MI               1.00E+17          2.25
          986                       80                     No MI               1.00E+17          2.25
          987                       80                     No MI               1.00E+17          2.25
          988                       80                     No MI               1.00E+17          2.25
          989                       80                     No MI               1.00E+17          3.25
          990                       80                     No MI               1.00E+17          2.25
          991                       80                     No MI               1.00E+17          2.25
          992                       80                     No MI               1.00E+17          2.25
          993                       80                     No MI               1.00E+17          2.25
          994                       80                     No MI               1.00E+17          3.25
          995                       80                     No MI               1.00E+17          2.25
          996                       80                     No MI               1.00E+17          2.25
          997              63.88999939                     No MI               1.00E+17          2.25
          998                       80                     No MI               1.00E+17          2.25
          999                       80                     No MI               1.00E+17          2.25
         1000                       80                     No MI               1.00E+17          2.25
         1001                       80                     No MI               1.00E+17         3.625
         1002                       80                     No MI               1.00E+17          2.25
         1003                       80                     No MI               1.00E+17          2.25
         1004                       80                     No MI               1.00E+17          2.25
         1005                       80                     No MI               1.00E+17          2.25
         1006                       80                     No MI               1.00E+17          2.25
         1007                       80                     No MI               1.00E+17          2.25
         1008              78.44999695                     No MI               1.00E+17         3.625
         1009                       80                     No MI                                 2.25
         1010                       80                     No MI               1.00E+17          2.25
         1011                       80                     No MI               1.00E+17           3.5
         1012                       80                     No MI               1.00E+17          2.25
         1013                       80                     No MI               1.00E+17          2.25
         1014                       80                     No MI               1.00E+17          2.25
         1015                       75                     No MI               1.00E+17           3.5
         1016                       80                     No MI               1.00E+17         3.625
         1017                       80                     No MI               1.00E+17          2.25
         1018                       80                     No MI               1.00E+17         3.375
         1019                       80                     No MI               1.00E+17          2.25
         1020                       80                     No MI               1.00E+17         3.625
         1021                       80                     No MI               1.00E+17          2.25
         1022                       80                     No MI               1.00E+17         3.625
         1023                       80                     No MI               1.00E+17          2.25
         1024                       80                     No MI               1.00E+17          2.25
         1025                       80                     No MI               1.00E+17          2.25
         1026                       80                     No MI               1.00E+17          2.25
         1027                       80                     No MI               1.00E+17          2.25
         1028              73.40000153                     No MI               1.00E+17          2.25
         1029                       80                     No MI               1.00E+17         3.375
         1030              74.06999969                     No MI               1.00E+17           3.5
         1031                       80                     No MI               1.00E+17         3.625
         1032                       80                     No MI               1.00E+17          2.25
         1033                       80                     No MI               1.01E+17         3.625
         1034                       80                     No MI               1.00E+17           3.5
         1035                       80                     No MI               1.00E+17          2.25
         1036                       80                     No MI               1.00E+17          2.25
         1037                       80                     No MI               1.00E+17          2.25
         1038              41.41999817                     No MI               1.00E+17          2.25
         1039                       80                     No MI               1.00E+17          2.25
         1040                       80                     No MI               1.00E+17          2.25
         1041                       80                     No MI               1.00E+17         3.625
         1042                       80                     No MI               1.00E+17          2.25
         1043                       80                     No MI               1.00E+17          2.25
         1044              52.04999924                     No MI               1.00E+17          2.25
         1045              72.63999939                     No MI               1.00E+17          2.25
         1046                       80                     No MI               1.00E+17         3.625
         1047              72.45999908                     No MI               1.00E+17         3.625
         1048                       80                     No MI               1.00E+17          2.25
         1049                       80                     No MI               1.00E+17          2.25
         1050              63.33000183                     No MI               1.00E+17          2.25
         1051                       80                     No MI               1.00E+17          2.25
         1052              63.00999832                     No MI               1.00E+17          2.25
         1053                       80                     No MI               1.00E+17          2.25
         1054                       80                     No MI               1.00E+17          2.25
         1055                       80                     No MI               1.00E+17          2.25
         1056                       80                     No MI               1.00E+17           3.5
         1057                       80                     No MI               1.00E+17          2.25
         1058                       80                     No MI               1.00E+17          2.25
         1059                       80                     No MI               1.00E+17         3.625
         1060                       80                     No MI               1.00E+17          2.25
         1061                       80                     No MI               1.00E+17          2.25
         1062                       80                     No MI               1.00E+17          2.25
         1063                       80                     No MI               1.00E+17          2.25
         1064                       80                     No MI               1.00E+17          2.25
         1065                       80                     No MI               1.00E+17          2.25
         1066                       80                     No MI               1.00E+17          2.25
         1067                       80                     No MI               1.00E+17          2.25
         1068                       80                     No MI               1.00E+17          2.25
         1069              71.43000031                     No MI               1.00E+17          2.25
         1070                       65                     No MI               1.00E+17          2.25
         1071              79.86000061                     No MI               1.00E+17             3
         1072              72.08000183                     No MI               1.00E+17          2.25
         1073              79.93000031                     No MI               1.00E+17          2.25
         1074              76.91999817                     No MI               1.00E+17           3.5
         1075                       80                     No MI               1.00E+17          2.25
         1076                       80                     No MI               1.00E+17          2.25
         1077              79.08999634                     No MI               1.00E+17         3.625
         1078                       80                     No MI               1.00E+17         3.625
         1079                       80                     No MI               1.00E+17          2.25
         1080                       80                     No MI               1.00E+17          2.25
         1081                       80                     No MI               1.00E+17          2.25
         1082                       80                     No MI               1.00E+17          2.25
         1083                       75                     No MI               1.00E+17          2.25
         1084                       70                     No MI               1.00E+17         3.625
         1085              79.37000275                     No MI               1.00E+17           3.5
         1086                       80                     No MI               1.00E+17         3.625
         1087              37.63000107                     No MI               1.00E+17          2.25
         1088                       80                     No MI               1.00E+17          2.25
         1089                       80                     No MI               1.00E+17         3.625
         1090                       80                     No MI               1.00E+17          2.25
         1091                       80                     No MI               1.00E+17          2.25
         1092                       80                     No MI               1.00E+17          2.25
         1093              79.69000244                     No MI               1.00E+17         3.625
         1094                       80                     No MI               1.00E+17          2.25
         1095                       80                     No MI               1.00E+17          2.25
         1096                       80                     No MI               1.00E+17           3.5
         1097                     69.5                     No MI               1.00E+17         3.375
         1098                       80                     No MI               1.00E+17          2.25
         1099                       70                     No MI               1.00E+17          2.25
         1100                       80                     No MI               1.00E+17          2.25
         1101                       80                     No MI               1.00E+17          2.25
         1102                       80                     No MI               1.00E+17          2.25
         1103                       75                     No MI               1.00E+17          2.25
         1104                       80                     No MI               1.00E+17          2.25
         1105                       80                     No MI               1.00E+17          2.25
         1106                       80                     No MI               1.00E+17          2.25
         1107              39.56000137                     No MI               1.00E+17          2.25
         1108              79.98999786                     No MI               1.00E+17          2.25
         1109                       80                     No MI               1.00E+17          2.25
         1110                       80                     No MI               1.00E+17         3.625
         1111                       80                     No MI               1.00E+17         3.625
         1112              79.98999786                     No MI               1.00E+17          2.25
         1113              75.47000122                     No MI               1.00E+17          2.25
         1114                       80                     No MI               1.00E+17          2.25
         1115              73.44999695                     No MI               1.00E+17         3.375
         1116                       80                     No MI               1.00E+17          2.25
         1117              78.83000183                     No MI               1.00E+17          2.25
         1118                       80                     No MI               1.00E+17          2.25
         1119                       80                     No MI               1.00E+17          2.25
         1120                       80                     No MI               1.00E+17          2.25
         1121              57.86999893                     No MI               1.00E+17          2.25
         1122                       80                     No MI               1.00E+17          2.25
         1123                       80                     No MI               1.00E+17          2.25
         1124                       65                     No MI               1.00E+17          2.25
         1125              79.98999786                     No MI               1.00E+17          2.25
         1126                       80                     No MI               1.00E+17          2.25
         1127                       80                     No MI               1.00E+17          2.25
         1128                       80                     No MI               1.00E+17          2.25
         1129                       80                     No MI               1.00E+17          2.25
         1130                       80                     No MI               1.00E+17          2.25
         1131                       80                     No MI               1.00E+17          2.25
         1132                       80                     No MI               1.00E+17          2.25
         1133                       80                     No MI               1.00E+17          2.25
         1134              75.29000092                     No MI               1.00E+17          2.25
         1135                       80                     No MI               1.00E+17          2.25
         1136                       80                     No MI               1.00E+17          2.25
         1137              61.63999939                     No MI               1.00E+17          2.25
         1138                       80                     No MI               1.00E+17          2.25
         1139                       80                     No MI               1.00E+17          2.25
         1140                       80                     No MI               1.00E+17          2.25
         1141              72.76000214                     No MI               1.00E+17          2.25
         1142                       80                     No MI 1000939-0000015314              2.25
         1143                       80                     No MI               1.00E+17          2.25
         1144              79.48000336                     No MI               1.00E+17          2.25
         1145                       80                     No MI               1.00E+17         3.625
         1146                       80                     No MI               1.00E+17          2.25
         1147              78.48999786                     No MI               1.00E+17          2.25
         1148                       80                     No MI               1.00E+17          2.25
         1149                       80                     No MI               1.00E+17          2.25
         1150                       80                     No MI               1.00E+17          2.25
         1151              79.98999786                     No MI               1.00E+17          2.25
         1152                       80                     No MI               1.00E+17         3.625
         1153                       80                     No MI               1.00E+17          2.25
         1154                       80                     No MI               1.00E+17          3.75
         1155                       80                     No MI               1.00E+17           3.5
         1156              79.98999786                     No MI               1.00E+17          2.25
         1157                       80                     No MI               1.00E+17          2.25
         1158                       80                     No MI               1.00E+17          2.25
         1159              78.40000153                     No MI               1.00E+17          2.25
         1160              79.98999786                     No MI               1.00E+17          2.25
         1161                    74.25                     No MI               1.00E+17          2.25
         1162                       80                     No MI               1.00E+17          2.25
         1163              78.87000275                     No MI               1.00E+17          2.25
         1164                       80                     No MI               1.00E+17          2.25
         1165                       80                     No MI               1.00E+17          2.25
         1166              68.56999969                     No MI               1.00E+17          2.25
         1167                       80                     No MI               1.00E+17          2.25
         1168                       80                     No MI               1.00E+17          2.25
         1169                       80                     No MI               1.00E+17          2.25
         1170              78.30999756                     No MI               1.00E+17          2.25
         1171              79.98999786                     No MI               1.00E+17          2.25
         1172                       80                     No MI               1.00E+17          2.25
         1173              74.06999969                     No MI               1.00E+17          2.25
         1174              79.98000336                     No MI               1.00E+17          2.25
         1175                       80                     No MI               1.00E+17          2.25
         1176                       80                     No MI               1.00E+17          2.25
         1177              75.81999969                     No MI               1.00E+17          2.25
         1178              55.29999924                     No MI               1.00E+17             3
         1179                    61.75                     No MI               1.00E+17           3.5
         1180                       80                     No MI               1.00E+17          2.25
         1181                       70                     No MI               1.00E+17          2.25
         1182                       80                     No MI               1.00E+17          2.25
         1183                       80                     No MI               1.00E+17          2.25
         1184                       80                     No MI               1.00E+17          2.25
         1185                       80                     No MI               1.00E+17          2.25
         1186                       80                     No MI               1.00E+17           3.5
         1187              68.23999786                     No MI               1.00E+17          2.25
         1188              79.81999969                     No MI               1.00E+17          2.25
         1189                       80                     No MI               1.00E+17          2.25
         1190                       80                     No MI               1.00E+17          2.25
         1191                       80                     No MI               1.00E+17          2.25
         1192              79.43000031                     No MI               1.00E+17          2.25
         1193                       80                     No MI               1.00E+17           3.5
         1194                       80                     No MI               1.00E+17          2.25
         1195                       80                     No MI               1.00E+17           3.5
         1196                       80                     No MI               1.00E+17          2.25
         1197                       75                     No MI               1.00E+17          3.25
         1198              61.68000031                     No MI               1.00E+17          2.25
         1199                       75                     No MI               1.00E+17          2.25
         1200              89.72000122              Republic MIC                                 2.25
         1201                       80                     No MI               1.00E+17           3.5
         1202                       75                     No MI               1.00E+17           3.5
         1203                       80                     No MI                                 2.25
         1204              69.12000275                     No MI               1.00E+17          2.25
         1205                       80                     No MI               1.00E+17          2.25
         1206                       80                     No MI               1.00E+17          2.25
         1207                       75                     No MI               1.00E+17         3.375
         1208                       80                     No MI               1.00E+17         3.625
         1209              73.58000183                     No MI               1.00E+17          2.25
         1210                       80                     No MI               1.00E+17          2.25
         1211                       80                     No MI               1.00E+17          2.25
         1212                       70                     No MI               1.00E+17           3.5
         1213                       80                     No MI               1.00E+17          2.25
         1214                       80                     No MI               1.00E+17          2.25
         1215                       80                     No MI               1.00E+17         3.625
         1216                       80                     No MI               1.00E+17          2.25
         1217                    79.25                     No MI               1.00E+17          2.25
         1218              74.06999969                     No MI               1.00E+17          3.75
         1219                       70                     No MI               1.00E+17           3.5
         1220                       80                     No MI               1.00E+17             3
         1221                       80                     No MI               1.00E+17          3.75
         1222                       75                     No MI               1.00E+17          3.75
         1223                       80                     No MI               1.00E+17         3.125
         1224              77.26000214                     No MI               1.00E+17          3.75
         1225                       75                     No MI               1.00E+17           3.5
         1226                       80                     No MI               1.00E+17         3.625
         1227                       80                     No MI               1.00E+17          3.75
         1228              76.80000305                     No MI               1.00E+17          3.75
         1229                       80                     No MI               1.00E+17          3.75
         1230                       80                     No MI               1.00E+17         3.375
         1231                       80                     No MI               1.00E+17          3.75
         1232              86.90000153           United Guaranty               1.00E+17         3.375
         1233                       80                     No MI               1.00E+17           3.5
         1234                       80                     No MI               1.00E+17          3.75
         1235                       80                     No MI               1.00E+17           3.5
         1236                       40                     No MI               1.00E+17           3.5
         1237              69.12000275                     No MI               1.00E+17          3.75
         1238              60.84999847                     No MI               1.00E+17         3.375
         1239              66.66999817                     No MI               1.00E+17          3.25
         1240                       80                     No MI               1.00E+17          3.75
         1241                       80                     No MI               1.00E+17          3.75
         1242                       80                     No MI               1.00E+17          3.75
         1243                       80                     No MI               1.00E+17           3.5
         1244                       80                     No MI               1.00E+17          2.75
         1245              74.69999695                     No MI               1.00E+17           3.5
         1246              65.79000092                     No MI               1.00E+17          3.75
         1247                       75                     No MI               1.00E+17          3.75
         1248                       80                     No MI               1.00E+17          3.75
         1249                       80                     No MI               1.00E+17           3.5
         1250                       80                     No MI               1.00E+17          3.75
         1251                       65                     No MI               1.00E+17          3.75
         1252              74.98999786                     No MI               1.00E+17         3.375
         1253                       75                     No MI               1.00E+17          3.75
         1254              79.93000031                     No MI               1.00E+17          3.75
         1255              51.72000122                     No MI                                 3.75
         1256                       90           United Guaranty               1.00E+17          3.75
         1257              63.20999908                     No MI               1.00E+17          3.75
         1258              72.26000214                     No MI               1.00E+17           3.5
         1259                       80                     No MI               1.00E+17          3.75
         1260                       80                     No MI               1.00E+17           3.5
         1261                       80                     No MI               1.00E+17          3.75
         1262                       80                     No MI               1.00E+17          3.75
         1263                       80                     No MI               1.00E+17           3.5
         1264                       80                     No MI               1.00E+17          3.75
         1265              53.31000137                     No MI               1.00E+17             3
         1266                       80                     No MI               1.00E+17          3.75
         1267                       75                     No MI               1.00E+17          3.75
         1268              76.33999634                     No MI               1.00E+17          3.75
         1269                       75                     No MI               1.00E+17          3.75
         1270                       80                     No MI               1.00E+17         3.125
         1271              79.87000275                     No MI               1.00E+17           3.5
         1272              73.02999878                     No MI               1.00E+17          3.75
         1273                       80                     No MI               1.00E+17          3.75
         1274                       80                     No MI               1.00E+17          3.75
         1275                       80                     No MI               1.00E+17             4
         1276              79.87000275                     No MI               1.00E+17         3.375
         1277                       80                     No MI               1.00E+17           3.5
         1278                       80                     No MI               1.00E+17          3.75
         1279                       80                     No MI               1.00E+17         3.125
         1280              79.23999786                     No MI               1.00E+17          3.75
         1281                       80                     No MI               1.00E+17          3.75
         1282              65.93000031                     No MI               1.00E+17           3.5
         1283                       80                     No MI               1.00E+17          3.75
         1284                       80                     No MI               1.00E+17         3.375
         1285                       80                     No MI               1.00E+17          3.25
         1286                       80                     No MI               1.00E+17          3.75
         1287                       80                     No MI               1.00E+17          2.25
         1288                       80                     No MI               1.00E+17           3.5
         1289                       80                     No MI               1.00E+17         3.625
         1290              70.80000305                     No MI               1.00E+17             3
         1291                       80                     No MI               1.00E+17           3.5
         1292              59.63000107                     No MI               1.00E+17          2.25
         1293                       80                     No MI               1.00E+17          2.25
         1294                       80                     No MI               1.00E+17          2.25
         1295                       80                     No MI               1.00E+17          2.25
         1296                       80                     No MI               1.00E+17          2.25
         1297                       80                     No MI               1.00E+17          2.25
         1298              67.47000122                     No MI               1.00E+17          2.25
         1299                       80                     No MI               1.00E+17          2.25
         1300                       75                     No MI               1.00E+17          2.25
         1301                       80                     No MI               1.00E+17          2.25
         1302                       80                     No MI               1.00E+17          2.25
         1303                       80                     No MI               1.00E+17          2.25
         1304                       80                     No MI               1.00E+17          2.25
         1305                       80                     No MI               1.00E+17          2.25
         1306                       80                     No MI               1.00E+17          2.25
         1307                       80                     No MI               1.00E+17          2.25
         1308                       80                     No MI               1.00E+17          2.25
         1309                       80                     No MI               1.00E+17          2.25
         1310                       80                     No MI               1.00E+17          2.25
         1311              73.80999756                     No MI               1.00E+17          2.25
         1312                       80                     No MI               1.00E+17          2.25
         1313                       80                     No MI               1.00E+17          2.25
         1314              79.98999786                     No MI               1.00E+17          2.25
         1315                       80                     No MI               1.00E+17          2.25
         1316                       80                     No MI               1.00E+17          2.25
         1317              58.75999832                     No MI               1.00E+17          2.25
         1318                       80                     No MI               1.00E+17          2.25
         1319              83.80999756             GE Capital MI               1.00E+17          2.25
         1320                     62.5                     No MI               1.00E+17          2.25
         1321                       80                     No MI               1.00E+17          2.25
         1322                       80                     No MI               1.00E+17          2.25
         1323                       70                     No MI               1.00E+17          2.25
         1324                       80                     No MI               1.00E+17          2.25
         1325                       80                     No MI               1.00E+17          2.25
         1326              73.86000061                     No MI               1.00E+17           3.5
         1327                       80                     No MI               1.00E+17          2.25
         1328                       80                     No MI               1.00E+17         3.375
         1329                       80                     No MI               1.00E+17          2.25
         1330                       80                     No MI               1.00E+17          2.25
         1331                       80                     No MI               1.00E+17          2.25
         1332                       80                     No MI               1.00E+17          2.25
         1333              79.43000031                     No MI               1.00E+17          2.25
         1334              63.72999954                     No MI               1.00E+17          2.25
         1335                       80                     No MI               1.00E+17          2.25
         1336                       80                     No MI               1.00E+17          2.25
         1337                       80                     No MI               1.00E+17          2.25
         1338                       80                     No MI               1.00E+17          2.25
         1339                       80                     No MI               1.00E+17          2.25
         1340              77.65000153                     No MI               1.00E+17          2.25
         1341                       80                     No MI               1.00E+17          2.25
         1342                       80                     No MI               1.00E+17          2.25
         1343                       80                     No MI               1.00E+17          2.25
         1344                       80                     No MI               1.00E+17          2.25
         1345                       80                     No MI               1.00E+17          2.25
         1346                       80                     No MI               1.00E+17          2.25
         1347                       80                     No MI               1.00E+17          2.25
         1348                       80                     No MI               1.00E+17          2.25
         1349                       80                     No MI               1.00E+17          2.25
         1350                       80                     No MI               1.00E+17          2.25
         1351                       80                     No MI               1.00E+17          2.25
         1352                       80                     No MI               1.00E+17          2.25
         1353                       80                     No MI               1.00E+17          2.25
         1354                       80                     No MI               1.00E+17          2.25
         1355                       80                     No MI               1.00E+17          2.25
         1356              77.66999817                     No MI               1.00E+17          2.25
         1357                       80                     No MI               1.00E+17          2.25
         1358              73.94000244                     No MI               1.00E+17          2.25
         1359                       70                     No MI               1.00E+17          2.25
         1360              51.52000046                     No MI               1.00E+17          2.25
         1361              79.98999786                     No MI               1.00E+17          2.25
         1362              60.83000183                     No MI               1.00E+17          2.25
         1363                       80                     No MI               1.00E+17          2.25
         1364                       80                     No MI               1.00E+17          2.25
         1365                       80                     No MI               1.00E+17          2.25
         1366                       80                     No MI               1.00E+17          2.25
         1367                       80                     No MI               1.00E+17          2.25
         1368                       80                     No MI               1.00E+17          2.25
         1369                       80                     No MI               1.00E+17          2.25
         1370                       80                     No MI               1.00E+17          2.25
         1371                       80                     No MI               1.00E+17          2.25
         1372                       80                     No MI               1.00E+17          2.25
         1373                       80                     No MI               1.00E+17          2.25
         1374                       80                     No MI               1.00E+17          2.25
         1375                       80                     No MI               1.00E+17          2.25
         1376              74.18000031                     No MI               1.00E+17          2.25
         1377                       65                     No MI               1.00E+17          2.25
         1378                       80                     No MI               1.00E+17          2.25
         1379                       80                     No MI               1.00E+17          2.25
         1380                       80                     No MI               1.00E+17          2.25
         1381                       80                     No MI               1.00E+17          2.25
         1382                       80                     No MI               1.00E+17          2.25
         1383              64.51999664                     No MI               1.00E+17          2.25
         1384                       80                     No MI               1.00E+17          2.25
         1385                       80                     No MI               1.00E+17          2.25
         1386                       80                     No MI               1.00E+17          2.25
         1387                       80                     No MI               1.00E+17          2.25
         1388                       80                     No MI               1.00E+17          2.25
         1389                       80                     No MI               1.00E+17          2.25
         1390                       80                     No MI               1.00E+17          2.25
         1391                       80                     No MI               1.00E+17          2.25
         1392                       80                     No MI               1.00E+17          2.25
         1393                       80                     No MI               1.00E+17          2.25
         1394                       80                     No MI               1.00E+17          2.25
         1395              24.19000053                     No MI               1.00E+17          2.25
         1396              74.98999786                     No MI               1.00E+17          2.25
         1397                       80                     No MI               1.00E+17          2.25
         1398              59.09000015                     No MI               1.00E+17          2.25
         1399                       80                     No MI               1.00E+17          2.25
         1400              74.55000305                     No MI               1.00E+17          2.25
         1401              79.98999786                     No MI               1.00E+17          2.25
         1402                       80                     No MI               1.00E+17          2.25
         1403              79.26999664                     No MI               1.00E+17          2.25
         1404                       80                     No MI               1.00E+17          2.25
         1405              73.05000305                     No MI               1.00E+17          2.25
         1406              62.95999908                     No MI               1.00E+17          2.25
         1407                       80                     No MI               1.00E+17          2.25
         1408              58.18000031                     No MI               1.00E+17          2.25
         1409              67.80000305                     No MI               1.00E+17          2.25
         1410                       80                     No MI               1.00E+17          2.25
         1411                       80                     No MI               1.00E+17          2.25
         1412                       80                     No MI               1.00E+17          2.25
         1413                       80                     No MI               1.00E+17          2.25
         1414                       75                     No MI               1.00E+17          2.25
         1415                       80                     No MI               1.00E+17          2.25
         1416              73.16000366                     No MI               1.00E+17          2.25
         1417              78.79000092                     No MI               1.00E+17          2.25
         1418                       80                     No MI               1.00E+17          2.25
         1419              70.81999969                     No MI               1.00E+17          2.25
         1420                       80                     No MI               1.00E+17          2.25
         1421                       80                     No MI               1.00E+17          2.25
         1422              79.98999786                     No MI               1.00E+17          2.25
         1423              73.63999939                     No MI               1.00E+17          2.25
         1424              79.59999847                     No MI               1.00E+17          2.25
         1425                       80                     No MI               1.00E+17          2.25
         1426                       80                     No MI               1.00E+17          2.25
         1427                       80                     No MI               1.00E+17          2.25
         1428                       80                     No MI               1.00E+17          2.25
         1429                       80                     No MI               1.00E+17          2.25
         1430                       80                     No MI               1.00E+17          2.25
         1431                       80                     No MI               1.00E+17          2.25
         1432                       80                     No MI               1.00E+17          2.25
         1433                       80                     No MI               1.00E+17          2.25
         1434                       80                     No MI               1.00E+17          2.25
         1435              77.37999725                     No MI               1.00E+17          2.25
         1436              79.40000153                     No MI               1.00E+17          2.25
         1437                       80                     No MI               1.00E+17          2.25
         1438                       70                     No MI               1.00E+17          2.25
         1439              63.08000183                     No MI               1.00E+17          2.25
         1440                       80                     No MI               1.00E+17          2.25
         1441                       80                     No MI               1.00E+17          2.25
         1442                       80                     No MI               1.00E+17          2.25
         1443                       80                     No MI               1.00E+17          2.25
         1444              49.31999969                     No MI               1.00E+17          2.25
         1445              79.59999847                     No MI               1.00E+17          2.25
         1446                       80                     No MI               1.00E+17          2.25
         1447                       80                     No MI               1.00E+17          2.25
         1448                       80                     No MI               1.00E+17          2.25
         1449              79.37000275                     No MI               1.00E+17          2.25
         1450                       80                     No MI               1.00E+17          2.25
         1451                       80                     No MI               1.00E+17          2.25
         1452                       80                     No MI               1.00E+17          2.25
         1453              79.98999786                     No MI               1.00E+17          2.25
         1454                       80                     No MI               1.00E+17          2.25
         1455                       80                     No MI               1.00E+17          2.25
         1456                       75                     No MI               1.00E+17           3.5
         1457                       80                     No MI               1.00E+17          2.25
         1458                       80                     No MI               1.00E+17           3.5
         1459                       80                     No MI               1.00E+17          2.25
         1460              79.59999847                     No MI               1.00E+17          2.25
         1461              78.68000031                     No MI               1.00E+17          2.25
         1462                       80                     No MI               1.00E+17          2.25
         1463                       80                     No MI               1.00E+17          2.25
         1464              79.08999634                     No MI               1.00E+17          2.25
         1465                       80                     No MI               1.00E+17          2.25
         1466                       80                     No MI               1.00E+17          2.25
         1467                       80                     No MI               1.00E+17          2.25
         1468                       80                     No MI               1.00E+17          2.25
         1469                       70                     No MI               1.00E+17          2.25
         1470                       80                     No MI               1.00E+17          2.25
         1471                       80                     No MI               1.00E+17          2.25
         1472                       80                     No MI               1.00E+17           3.5
         1473                       80                     No MI               1.00E+17          2.25
         1474                     71.5                     No MI               1.00E+17          2.25
         1475                       75                     No MI               1.00E+17          2.25
         1476              78.43000031                     No MI               1.00E+17          2.25
         1477                       70                     No MI               1.00E+17          2.25
         1478                       80                     No MI               1.00E+17          2.25
         1479                       80                     No MI               1.00E+17          2.25
         1480                       75                     No MI               1.00E+17          3.75
         1481                       75                     No MI               1.00E+17          3.75
         1482              77.45999908                     No MI               1.00E+17          3.75
         1483                       80                     No MI               1.00E+17          3.75
         1484              68.02999878                     No MI               1.00E+17          3.75
         1485              69.83999634                     No MI               1.00E+17          3.75
         1486                       80                     No MI               1.00E+17          3.75
         1487                       80                     No MI               1.00E+17          3.75
         1488              72.29000092                     No MI               1.00E+17          3.75
         1489                       80                     No MI               1.00E+17         3.625
         1490              68.41999817                     No MI               1.00E+17          3.75
         1491              79.88999939                     No MI               1.00E+17         2.625
         1492              89.62999725             GE Capital MI               1.00E+17         2.875
         1493                       70                     No MI               1.00E+17         3.125
         1494                       80                     No MI               1.00E+17           3.5
         1495                       80                     No MI               1.00E+17          3.75
         1496              76.91999817                     No MI               1.00E+17          3.25
         1497                       80                     No MI               1.00E+17          3.75
         1498                       80                     No MI               1.00E+17          3.75
         1499                       80                     No MI               1.00E+17          3.75
         1500                       75                     No MI               1.00E+17          3.75
         1501                       80                     No MI               1.00E+17          3.75
         1502                       80                     No MI               1.00E+17          3.75
         1503                       80                     No MI               1.00E+17          3.75
         1504                       80                     No MI               1.00E+17          3.75
         1505                       75                     No MI               1.00E+17         3.125
         1506              77.77999878                     No MI               1.00E+17           3.5
         1507                       72                     No MI               1.00E+17         3.125
         1508                       80                     No MI               1.00E+17           3.5
         1509                       80                     No MI               1.00E+17          3.75
         1510                       80                     No MI               1.00E+17         3.575
         1511                       80                     No MI               1.00E+17         3.125
         1512                       80                     No MI               1.00E+17         3.125
         1513                       80                     No MI               1.00E+17          3.75
         1514                       80                     No MI               1.00E+17             3
         1515                       80                     No MI               1.00E+17          3.75
         1516                       80                     No MI               1.00E+17          3.75
         1517                       80                     No MI               1.00E+17           3.5
         1518                       80                     No MI               1.00E+17           3.5
         1519                       80                     No MI               1.00E+17          3.75
         1520              62.79000092                     No MI               1.00E+17         3.375
         1521                       80                     No MI               1.00E+17          3.75
         1522                       80                     No MI               1.00E+17           3.5
         1523              62.27000046                     No MI               1.00E+17          3.75
         1524              79.37000275                     No MI               1.00E+17          3.75
         1525                       80                     No MI               1.00E+17         3.625
         1526                       80                     No MI               1.00E+17          3.75
         1527                       80                     No MI               1.00E+17          3.75
         1528              89.69999695                       PMI               1.00E+17          3.75
         1529                       75                     No MI               1.00E+17         3.625
         1530                       80                     No MI               1.00E+17          3.75
         1531                       80                     No MI               1.00E+17          3.75
         1532                       80                     No MI               1.00E+17         3.625
         1533                       80                     No MI               1.00E+17          3.75
         1534                       75                     No MI               1.00E+17          3.75
         1535                       80                     No MI               1.00E+17           3.5
         1536                       80                     No MI               1.00E+17          3.75
         1537                       75                     No MI               1.00E+17         3.125
         1538                       80                     No MI               1.00E+17          3.75
         1539                       80                     No MI               1.00E+17          3.75
         1540                       70                     No MI               1.00E+17          3.75
         1541              79.37000275                     No MI               1.00E+17          3.75
         1542                       80                     No MI               1.00E+17         3.625
         1543                       80                     No MI               1.00E+17          3.75
         1544              77.55000305                     No MI               1.00E+17          2.25
         1545                       58                     No MI               1.00E+17          3.75
         1546                       80                     No MI               1.00E+17           3.5
         1547              72.63999939                     No MI               1.00E+17          3.75
         1548                       80                     No MI               1.00E+17         3.625
         1549                       80                     No MI               1.00E+17          3.75
         1550              73.33000183                     No MI               1.00E+17          3.75
         1551                       75                     No MI               1.00E+17          2.25
         1552              72.73000336                     No MI               1.00E+17          3.75
         1553                       80                     No MI               1.00E+17          3.75
         1554              74.29000092                     No MI               1.00E+17          3.75
         1555                       80                     No MI               1.00E+17         3.125
         1556                       80                     No MI               1.00E+17          3.75
         1557              69.33000183                     No MI               1.00E+17          3.75
         1558              62.59000015                     No MI               1.00E+17           3.5
         1559              71.43000031                     No MI               1.00E+17          3.75
         1560                       78                     No MI               1.00E+17          3.75
         1561                       80                     No MI               1.00E+17         3.125
         1562                       80                     No MI               1.00E+17          3.75
         1563                       80                     No MI               1.00E+17         3.125
         1564                       80                     No MI               1.00E+17         3.125
         1565              78.91999817                     No MI               1.00E+17          2.75
         1566                       80                     No MI               1.00E+17          3.75
         1567                       80                     No MI               1.00E+17         3.375
         1568              77.83999634                     No MI               1.00E+17          3.75
         1569                       80                     No MI               1.00E+17          3.75
         1570                       80                     No MI               1.00E+17           3.5
         1571                       80                     No MI               1.00E+17         3.375
         1572                       80                     No MI               1.00E+17           3.5
         1573                       80                     No MI               1.00E+17          3.75
         1574                       80                     No MI               1.00E+17          3.75
         1575                       80                     No MI               1.00E+17           3.5
         1576                       80                     No MI               1.00E+17          3.75
         1577                       80                     No MI               1.00E+17         3.125
         1578                       80                     No MI               1.00E+17          3.75
         1579                       80                     No MI               1.00E+17          3.75
         1580              68.44000244                     No MI               1.00E+17         3.375
         1581                       80                     No MI               1.00E+17          2.25
         1582                       80                     No MI               1.00E+17          2.25
         1583                       80                     No MI               1.00E+17           3.5
         1584                       80                     No MI               1.00E+17          2.25
         1585                       80                     No MI               1.00E+17          2.25
         1586                       80                     No MI               1.00E+17          3.75
         1587              78.63999939                     No MI               1.00E+17          3.75
         1588                       80                     No MI               1.00E+17           3.5
         1589              71.29000092                     No MI               1.00E+17           3.5
         1590                       80                     No MI               1.00E+17          3.75
         1591                       80                     No MI               1.00E+17         2.625
         1592              79.87000275                     No MI               1.00E+17          3.75
         1593                       80                     No MI               1.00E+17          3.75
         1594                       80                     No MI               1.00E+17          3.75
         1595                     56.5                     No MI               1.00E+17         2.875
         1596              73.86000061                     No MI               1.00E+17          3.75
         1597                       80                     No MI               1.00E+17          3.75
         1598              70.41999817                     No MI               1.00E+17         3.625
         1599                       90                       PMI               1.00E+17          3.75
         1600                       90                       PMI               1.00E+17          3.75
         1601                       80                     No MI               1.00E+17          3.75
         1602                       80                     No MI               1.00E+17           3.5
         1603                       80                     No MI               1.00E+17          2.25
         1604                       80                     No MI               1.00E+17          2.25
         1605                       75                     No MI               1.00E+17          2.25
         1606                       80                     No MI               1.00E+17          2.25
         1607                       75                     No MI               1.00E+17          2.25
         1608                       80                     No MI               1.00E+17          2.25
         1609              78.98000336                     No MI               1.00E+17          3.75
         1610                       80                     No MI               1.00E+17          2.25
         1611                       80                     No MI               1.00E+17          2.25
         1612                       80                     No MI               1.00E+17          2.25
         1613              61.75999832                     No MI               1.00E+17          2.25
         1614                       80                     No MI               1.00E+17          2.25
         1615                       80                     No MI               1.00E+17          2.25
         1616                       80                     No MI               1.00E+17          2.25
         1617                       80                     No MI               1.00E+17         3.375
         1618                       80                     No MI               1.00E+17           3.5
         1619                       80                     No MI               1.00E+17          2.25
         1620              79.69999695                     No MI               1.00E+17          2.25
         1621                       80                     No MI               1.00E+17          2.25
         1622              42.74000168                     No MI               1.00E+17          2.25
         1623                       80                     No MI               1.00E+17         3.375
         1624                       80                     No MI               1.00E+17          2.25
         1625                       80                     No MI               1.00E+17          2.25
         1626                       80                     No MI               1.00E+17          2.25
         1627                       80                     No MI               1.00E+17          2.25
         1628                       80                     No MI               1.00E+17          2.25
         1629              79.98999786                     No MI               1.00E+17          2.25
         1630                       80                     No MI               1.00E+17          2.25
         1631                       80                     No MI               1.00E+17          2.25
         1632                       80                     No MI               1.00E+17          2.25
         1633                       58                     No MI               1.00E+17          2.25
         1634                       80                     No MI               1.00E+17          2.25
         1635                       80                     No MI               1.00E+17          2.25
         1636                       75                     No MI               1.00E+17           3.5
         1637                       80                     No MI               1.00E+17          2.25
         1638                       80                     No MI               1.00E+17          2.25
         1639                       80                     No MI               1.00E+17          2.25
         1640                       80                     No MI               1.00E+17          2.25
         1641              36.66999817                     No MI               1.00E+17          2.25
         1642                    67.25                     No MI               1.00E+17          2.25
         1643                       80                     No MI               1.00E+17         3.625
         1644              78.27999878                     No MI               1.00E+17          2.25
         1645                       80                     No MI               1.00E+17          2.25
         1646                       80                     No MI               1.00E+17          2.25
         1647                       80                     No MI               1.00E+17          2.25
         1648              71.62999725                     No MI               1.00E+17         3.375
         1649                       80                     No MI               1.00E+17          2.25
         1650              79.87999725                     No MI               1.00E+17         3.625
         1651                       75                     No MI               1.00E+17          2.25
         1652                       80                     No MI               1.00E+17          2.25
         1653                       80                     No MI               1.00E+17         3.625
         1654                       75                     No MI               1.00E+17         3.625
         1655                       80                     No MI               1.00E+17          2.25
         1656                       80                     No MI               1.00E+17         3.625
         1657                       80                     No MI               1.00E+17           3.5
         1658                       80                     No MI               1.00E+17          2.25
         1659                       80                     No MI               1.00E+17          2.25
         1660                       80                     No MI               1.00E+17          2.25
         1661                       80                     No MI               1.00E+17          2.25
         1662                       80                     No MI               1.00E+17          2.25
         1663                       80                     No MI               1.00E+17          2.25
         1664                       80                     No MI               1.00E+17          2.25
         1665                       80                     No MI               1.00E+17          2.25
         1666                       75                     No MI               1.00E+17          2.25
         1667                       80                     No MI               1.00E+17          2.25
         1668                       80                     No MI               1.00E+17          2.25
         1669                       80                     No MI               1.00E+17          2.25
         1670                       80                     No MI               1.00E+17          2.25
         1671                       80                     No MI               1.00E+17          2.25
         1672                       80                     No MI               1.00E+17          2.25
         1673                       80                     No MI               1.00E+17          2.25
         1674                       80                     No MI               1.00E+17          2.25
         1675              79.98999786                     No MI               1.00E+17          2.25
         1676                       80                     No MI               1.00E+17          2.25
         1677                       80                     No MI               1.00E+17          2.25
         1678              79.98999786                     No MI               1.00E+17          2.25
         1679                       80                     No MI               1.00E+17          2.25
         1680                       80                     No MI               1.00E+17          2.25
         1681              56.59999847                     No MI               1.00E+17          2.25
         1682              69.38999939                     No MI               1.00E+17           3.5
         1683                       80                     No MI               1.00E+17          2.25
         1684                       80                     No MI               1.00E+17           3.5
         1685                       80                     No MI               1.00E+17          2.25
         1686                       80                     No MI               1.00E+17          2.25
         1687                       80                     No MI               1.00E+17          2.25
         1688                       80                     No MI               1.00E+17          2.25
         1689                       78                     No MI               1.00E+17          2.25
         1690                       80                     No MI               1.00E+17          2.25
         1691                       80                     No MI               1.00E+17          2.25
         1692                       80                     No MI               1.00E+17          2.25
         1693              76.01999664                     No MI               1.00E+17          2.25
         1694              64.88999939                     No MI               1.00E+17          2.25
         1695              79.55999756                     No MI               1.00E+17          2.25
         1696                       80                     No MI               1.00E+17          2.25
         1697              43.58000183                     No MI               1.00E+17          2.25
         1698              79.98999786                     No MI               1.00E+17          2.25
         1699                       80                     No MI               1.00E+17          2.25
         1700                       80                     No MI               1.00E+17          2.25
         1701                       80                     No MI               1.00E+17          2.25
         1702                       80                     No MI               1.00E+17          2.25
         1703                       80                     No MI               1.00E+17          2.25
         1704                       80                     No MI               1.00E+17          2.25
         1705                       80                     No MI               1.00E+17          2.25
         1706                       80                     No MI               1.00E+17          2.25
         1707              72.22000122                     No MI               1.00E+17          2.25
         1708                       80                     No MI               1.00E+17          2.25
         1709                       80                     No MI               1.00E+17          2.25
         1710                       80                     No MI               1.00E+17          2.25
         1711                       80                     No MI               1.00E+17          2.25
         1712                       80                     No MI               1.00E+17          2.25
         1713                       80                     No MI               1.00E+17           3.5
         1714                       80                     No MI               1.00E+17          2.25
         1715                       80                     No MI                                 2.25
         1716                       80                     No MI               1.00E+17          2.25
         1717                       80                     No MI               1.00E+17          2.25
         1718                       80                     No MI               1.00E+17          2.25
         1719                       80                     No MI               1.00E+17          2.25
         1720              79.94999695                     No MI               1.00E+17           3.5
         1721                       40                     No MI               1.00E+17          2.25
         1722                       80                     No MI               1.00E+17           3.5
         1723                       80                     No MI               1.00E+17           3.5
         1724                       80                     No MI               1.00E+17          2.25
         1725                       80                     No MI               1.00E+17          2.25
         1726                       80                     No MI               1.00E+17          2.25
         1727                       80                     No MI               1.00E+17          2.25
         1728                       80                     No MI               1.00E+17          2.25
         1729              71.43000031                     No MI               1.00E+17          2.25
         1730                       80                     No MI               1.00E+17             3
         1731                       95           Radian Guaranty               1.00E+17          2.25
         1732                       75                     No MI               1.00E+17             3
         1733                       75                     No MI               1.00E+17             3
         1734                       80                     No MI               1.00E+17          2.25
         1735              79.98999786                     No MI               1.00E+17          2.25
         1736                       80                     No MI               1.00E+17          2.25
         1737                       80                     No MI               1.00E+17          2.25
         1738                       80                     No MI               1.00E+17          2.25
         1739                       80                     No MI               1.00E+17          2.25
         1740                       80                     No MI               1.00E+17           3.5
         1741                       80                     No MI               1.00E+17          2.25
         1742                       75                     No MI               1.00E+17          2.25
         1743                       80                     No MI               1.00E+17           3.5
         1744                       80                     No MI               1.00E+17          2.25
         1745                       80                     No MI               1.00E+17          2.25
         1746                       80                     No MI               1.00E+17          2.25
         1747                       80                     No MI               1.00E+17          2.25
         1748              79.98000336                     No MI               1.00E+17          2.25
         1749                       80                     No MI               1.00E+17         3.625
         1750                       80                     No MI               1.00E+17          2.25
         1751                       80                     No MI               1.00E+17          2.25
         1752              58.33000183                     No MI               1.00E+17          2.25
         1753              77.95999908                     No MI               1.00E+17           3.5
         1754                       80                     No MI               1.00E+17          2.25
         1755              79.02999878                     No MI               1.00E+17         3.625
         1756                       80                     No MI               1.00E+17          2.25
         1757              76.52999878                     No MI               1.00E+17             3
         1758                       80                     No MI               1.00E+17         3.375
         1759                       80                     No MI               1.00E+17          2.25
         1760                       80                     No MI               1.00E+17          2.25
         1761                       80                     No MI               1.00E+17          2.25
         1762                       80                     No MI               1.00E+17          2.25
         1763              73.05999756                     No MI               1.00E+17          2.25
         1764                       75                     No MI               1.00E+17         3.625
         1765                       70                     No MI               1.00E+17         3.625
         1766              79.43000031                     No MI               1.00E+17          2.25
         1767                       80                     No MI               1.00E+17         3.625
         1768                       80                     No MI               1.00E+17          2.25
         1769                       80                     No MI               1.00E+17          3.25
         1770              54.20000076                     No MI               1.00E+17          2.25
         1771                       80                     No MI               1.00E+17          2.25
         1772                       80                     No MI               1.00E+17         3.625
         1773                       80                     No MI               1.00E+17         2.875
         1774                       80                     No MI               1.00E+17          2.25
         1775                       80                     No MI               1.00E+17          2.25
         1776                       80                     No MI               1.00E+17           3.5
         1777                       80                     No MI               1.00E+17          2.25
         1778                       80                     No MI               1.00E+17          2.25
         1779                       80                     No MI               1.00E+17          2.25
         1780              77.33999634                     No MI               1.00E+17          2.25
         1781                       80                     No MI               1.00E+17          2.25
         1782                       80                     No MI               1.00E+17           3.5
         1783                       80                     No MI               1.00E+17          2.25
         1784                       80                     No MI               1.00E+17          2.25
         1785                       80                     No MI               1.00E+17         3.625
         1786                       80                     No MI               1.00E+17         3.625
         1787              74.94000244                     No MI               1.00E+17         3.625
         1788                       80                     No MI               1.00E+17          2.25
         1789                       80                     No MI               1.00E+17          2.25
         1790                       80                     No MI               1.00E+17          2.25
         1791                       80                     No MI               1.00E+17          2.25
         1792                       80                     No MI               1.00E+17          3.25
         1793                       75                     No MI               1.00E+17          2.25
         1794                       80                     No MI               1.00E+17         2.125
         1795              61.16999817                     No MI               1.00E+17          2.25
         1796                       80                     No MI               1.00E+17         3.625
         1797              63.97000122                     No MI               1.00E+17          2.25
         1798                       80                     No MI               1.00E+17          2.25
         1799                       80                     No MI               1.00E+17          2.25
         1800                       80                     No MI               1.00E+17          2.25
         1801              66.66999817                     No MI               1.00E+17          2.25
         1802                       80                     No MI               1.00E+17          2.25
         1803                       80                     No MI               1.00E+17          2.25
         1804                       80                     No MI               1.00E+17          2.25
         1805                       80                     No MI               1.00E+17          2.25
         1806              69.44000244                     No MI               1.00E+17         3.625
         1807                       80                     No MI               1.00E+17           3.5
         1808                       75                     No MI               1.00E+17         3.125
         1809                       80                     No MI               1.00E+17          3.25
         1810                       80                     No MI               1.00E+17          2.25
         1811                       80                     No MI               1.00E+17          2.25
         1812                       80                     No MI               1.00E+17          3.25
         1813                       80                     No MI               1.00E+17          2.25
         1814                       80                     No MI               1.00E+17          2.25
         1815                       80                     No MI               1.00E+17         3.625
         1816                       80                     No MI               1.00E+17          2.25
         1817              66.66999817                     No MI               1.00E+17          2.25
         1818                       80                     No MI               1.00E+17         3.625
         1819                       80                     No MI               1.00E+17          2.25
         1820                       80                     No MI               1.00E+17         3.625
         1821                       80                     No MI               1.00E+17          2.25
         1822                       80                     No MI               1.00E+17          3.25
         1823                       80                     No MI               1.00E+17          2.25
         1824              79.93000031                     No MI               1.00E+17          2.25
         1825              79.41000366                     No MI               1.00E+17         3.625
         1826              73.88999939                     No MI               1.00E+17          2.25
         1827              79.86000061                     No MI               1.00E+17         3.625
         1828                       80                     No MI               1.00E+17          2.25
         1829                       75                     No MI               1.00E+17           3.5
         1830                       80                     No MI               1.00E+17         3.625
         1831                       80                     No MI               1.00E+17          2.25
         1832              68.66999817                     No MI                                 2.25
         1833                       80                     No MI               1.00E+17         3.625
         1834              78.12999725                     No MI               1.00E+17         3.125
         1835                       80                     No MI               1.00E+17          2.25
         1836              25.35000038                     No MI               1.00E+17          2.25
         1837                       80                     No MI               1.00E+17          2.25
         1838              79.98999786                     No MI               1.00E+17          2.25
         1839                       80                     No MI               1.00E+17          2.25
         1840                       80                     No MI                                  3.5
         1841                       80                     No MI               1.00E+17         3.625
         1842                       80                     No MI               1.00E+17          2.25
         1843              78.26000214                     No MI               1.00E+17          2.25
         1844                       75                     No MI               1.00E+17         3.375
         1845                       80                     No MI               1.00E+17           3.5
         1846                       80                     No MI               1.00E+17          2.25
         1847                       80                     No MI               1.00E+17          2.25
         1848                       80                     No MI               1.00E+17          2.25
         1849                       80                     No MI               1.00E+17          2.25
         1850                       80                     No MI               1.00E+17         3.625
         1851                       80                     No MI               1.00E+17          2.25
         1852                       70                     No MI               1.00E+17         3.625
         1853                       80                     No MI                                 2.25
         1854                       80                     No MI               1.00E+17          2.25
         1855              71.68000031                     No MI               1.00E+17          2.25
         1856                       80                     No MI               1.00E+17          2.25
         1857                       80                     No MI               1.00E+17          2.25
         1858              79.98000336                     No MI                                 2.25
         1859                       80                     No MI               1.00E+17          2.25
         1860                       80                     No MI               1.00E+17          2.25
         1861              77.94000244                     No MI               1.00E+17          2.25
         1862                       80                     No MI               1.00E+17          2.25
         1863                       80                     No MI               1.00E+17           3.5
         1864                       80                     No MI               1.00E+17          2.25
         1865                       80                     No MI               1.00E+17          2.25
         1866              74.80000305                     No MI               1.00E+17          2.25
         1867                       80                     No MI               1.00E+17          2.25
         1868                       80                     No MI               1.00E+17          2.25
         1869                       80                     No MI               1.00E+17          2.25
         1870              77.91999817                     No MI               1.00E+17          2.25
         1871                       80                     No MI               1.00E+17          2.25
         1872              74.06999969                     No MI               1.00E+17           3.5
         1873                       80                     No MI               1.00E+17          2.25
         1874                       80                     No MI               1.00E+17          2.25
         1875                       80                     No MI               1.00E+17          2.25
         1876                       80                     No MI               1.00E+17          2.25
         1877              79.98999786                     No MI               1.00E+17          2.25
         1878              79.08000183                     No MI               1.00E+17          3.75
         1879                       80                     No MI               1.00E+17           3.5
         1880                       70                     No MI               1.00E+17         3.625
         1881              78.83000183                     No MI               1.00E+17         3.125
         1882                       80                     No MI               1.00E+17         3.125
         1883                       80                     No MI               1.00E+17          3.75
         1884                       80                     No MI               1.00E+17          3.75
         1885                       80                     No MI               1.00E+17          3.75
         1886              78.80000305                     No MI               1.00E+17          3.75
         1887                       80                     No MI               1.00E+17           3.5
         1888                       80                     No MI               1.00E+17          3.75
         1889                       70                     No MI               1.00E+17           3.5
         1890              86.01999664             GE Capital MI               1.00E+17           3.5
         1891                       80                     No MI               1.00E+17          3.75
         1892                       80                     No MI               1.00E+17          3.75
         1893                       80                     No MI               1.00E+17          3.75
         1894                       90                       PMI               1.00E+17          3.75
         1895                       75                     No MI               1.00E+17          3.75
         1896                       80                     No MI               1.00E+17          3.75
         1897                       80                     No MI               1.00E+17           3.5
         1898              73.44000244                     No MI               1.00E+17          3.75
         1899                       80                     No MI               1.00E+17          3.75
         1900                       80                     No MI               1.00E+17          3.75
         1901              63.54000092                     No MI               1.00E+17         3.125
         1902              79.09999847                     No MI               1.00E+17          3.75
         1903                       80                     No MI               1.00E+17          3.75
         1904                       80                     No MI               1.00E+17           3.5
         1905                       80                     No MI               1.00E+17           3.5
         1906                       80                     No MI               1.00E+17          3.25
         1907                       90                       PMI               1.00E+17          3.75
         1908                       80                     No MI               1.00E+17          2.25
         1909                       80                     No MI               1.00E+17          2.25
         1910                       80                     No MI               1.00E+17          2.25
         1911                       80                     No MI               1.00E+17          2.25
         1912                       80                     No MI                                 2.25
         1913                       80                     No MI               1.00E+17          2.25
         1914                       80                     No MI               1.00E+17          2.25
         1915                       80                     No MI               1.00E+17          2.25
         1916                       80                     No MI               1.00E+17          2.25
         1917                       80                     No MI               1.00E+17           3.5
         1918                       80                     No MI               1.00E+17          2.25
         1919                       75                     No MI               1.00E+17          3.75
         1920                       80                     No MI               1.00E+17          2.25
         1921                       80                     No MI               1.00E+17          2.25
         1922                       80                     No MI               1.00E+17          2.25
         1923                       80                     No MI               1.00E+17          2.25
         1924                       80                     No MI               1.00E+17          2.25
         1925              60.93999863                     No MI               1.00E+17          2.25
         1926                       80                     No MI               1.00E+17          2.25
         1927                       80                     No MI               1.00E+17          2.25
         1928              77.65000153                     No MI               1.00E+17          2.25
         1929              67.65000153                     No MI               1.00E+17           3.5
         1930              79.43000031                     No MI               1.00E+17          2.25
         1931              79.08000183                     No MI               1.00E+17          2.25
         1932              77.15000153                     No MI               1.00E+17           3.5
         1933                       80                     No MI               1.00E+17          2.25
         1934                       80                     No MI               1.00E+17          2.25
         1935              73.16000366                     No MI               1.00E+17          2.25
         1936                       80                     No MI               1.00E+17          2.25
         1937                       80                     No MI               1.00E+17          2.25
         1938                       80                     No MI               1.00E+17          2.25
         1939                       80                     No MI               1.00E+17          2.25
         1940              68.05999756                     No MI               1.00E+17          2.25
         1941              78.87999725                     No MI               1.00E+17          2.25
         1942                       80                     No MI               1.00E+17          2.25
         1943              79.98999786                     No MI               1.00E+17          2.25
         1944                       70                     No MI               1.00E+17           3.5
         1945              79.41000366                     No MI               1.00E+17          2.25
         1946                       80                     No MI               1.00E+17          2.25
         1947                       80                     No MI               1.00E+17          2.25
         1948                     67.5                     No MI               1.00E+17          2.25
         1949                       80                     No MI               1.00E+17          2.25
         1950                       76                     No MI               1.00E+17          2.25
         1951                       75                     No MI               1.00E+17          2.25
         1952                       80                     No MI               1.00E+17          2.25
         1953                       80                     No MI               1.00E+17          2.25
         1954                       80                     No MI               1.00E+17          2.25
         1955              79.98999786                     No MI               1.00E+17          2.25
         1956                       80                     No MI               1.00E+17          2.25
         1957                       80                     No MI               1.00E+17          2.25
         1958                       80                     No MI               1.00E+17          2.25
         1959                       80                     No MI                                 2.25
         1960                       80                     No MI               1.00E+17          2.25
         1961              71.11000061                     No MI               1.00E+17          2.25
         1962                       80                     No MI               1.00E+17          2.25
         1963                       80                     No MI               1.00E+17          2.25
         1964                       80                     No MI               1.00E+17          2.25
         1965                       80                     No MI               1.00E+17          2.25
         1966                       80                     No MI               1.00E+17          2.25
         1967                       80                     No MI               1.00E+17         3.625
         1968                       70                     No MI               1.00E+17          2.25
         1969              56.34000015                     No MI               1.00E+17          2.75
         1970                       80                     No MI               1.00E+17          2.25
         1971                       80                     No MI               1.00E+17          2.75
         1972                       80                     No MI               1.00E+17           3.5
         1973                       80                     No MI               1.00E+17          2.25
         1974                       80                     No MI               1.00E+17           3.5
         1975                       80                     No MI               1.00E+17          2.25
         1976                       80                     No MI               1.00E+17          2.25
         1977              79.31999969                     No MI               1.00E+17          2.25
         1978                       80                     No MI               1.00E+17          2.25
         1979                       80                     No MI               1.00E+17          2.25
         1980                       80                     No MI               1.00E+17          2.25
         1981                       80                     No MI               1.00E+17          2.25
         1982                       80                     No MI               1.00E+17           3.5
         1983                       80                     No MI               1.00E+17          2.25
         1984                       80                     No MI               1.00E+17          2.25
         1985              66.66999817                     No MI                                 2.25
         1986              84.44999695              Republic MIC               1.00E+17          2.25
         1987                       80                     No MI               1.00E+17          2.25
         1988              69.83000183                     No MI               1.00E+17           3.5
         1989              79.98999786                     No MI               1.00E+17          2.25
         1990                       80                     No MI               1.00E+17          2.25
         1991                       80                     No MI               1.00E+17          2.25
         1992                       80                     No MI               1.00E+17          2.25
         1993                       80                     No MI               1.00E+17          2.25
         1994                       80                     No MI               1.00E+17          2.25
         1995                       80                     No MI               1.00E+17          2.25
         1996                       70                     No MI               1.00E+17          2.25
         1997                       80                     No MI               1.00E+17          2.25
         1998                       80                     No MI               1.00E+17          2.25
         1999                       80                     No MI               1.00E+17          2.25
         2000              79.98999786                     No MI               1.00E+17          2.25
         2001                       80                     No MI               1.00E+17          2.25
         2002                       80                     No MI               1.00E+17          2.25
         2003                       80                     No MI               1.00E+17          2.25
         2004                       80                     No MI               1.00E+17           3.5
         2005                       80                     No MI               1.00E+17          2.25
         2006                       80                     No MI               1.00E+17          2.25
         2007                       80                     No MI               1.00E+17           3.5
         2008                       80                     No MI               1.00E+17          2.25
         2009                       80                     No MI               1.00E+17          2.25
         2010                       80                     No MI               1.00E+17          2.25
         2011                       80                     No MI               1.00E+17          2.25
         2012                       80                     No MI               1.00E+17          2.25
         2013              79.98999786                     No MI               1.00E+17          2.25
         2014              63.83000183                     No MI               1.00E+17          2.25
         2015              79.98999786                     No MI               1.00E+17          2.25
         2016                       80                     No MI               1.00E+17          2.25
         2017                       80                     No MI               1.00E+17          2.25
         2018                       80                     No MI               1.00E+17          2.25
         2019                       80                     No MI               1.00E+17          2.25
         2020                       70                     No MI               1.00E+17          2.25
         2021                       80                     No MI               1.00E+17          2.25
         2022                       75                     No MI               1.00E+17          2.25
         2023                       80                     No MI               1.00E+17          2.25
         2024                       80                     No MI               1.00E+17          2.25
         2025                       80                     No MI               1.00E+17          2.25
         2026                       70                     No MI               1.00E+17          2.25
         2027                       80                     No MI               1.00E+17          2.25
         2028                       80                     No MI               1.00E+17          2.25
         2029                       80                     No MI               1.00E+17          2.25
         2030                       80                     No MI               1.00E+17          3.25
         2031                       80                     No MI               1.00E+17          2.25
         2032                       80                     No MI               1.00E+17          2.25
         2033                       80                     No MI                                 2.25
         2034                       80                     No MI               1.00E+17         3.125
         2035                       80                     No MI               1.00E+17          2.25
         2036                       80                     No MI               1.00E+17          2.25
         2037                       80                     No MI               1.00E+17         3.375
         2038                       80                     No MI               1.00E+17          2.25
         2039                       75                     No MI               1.00E+17          2.25
         2040                       80                     No MI               1.00E+17          2.25
         2041                       80                     No MI               1.00E+17          2.25
         2042                       80                     No MI               1.00E+17          2.25
         2043                       80                     No MI               1.00E+17          2.25
         2044                       80                     No MI               1.00E+17          2.25
         2045                       80                     No MI               1.00E+17          2.25
         2046                       80                     No MI               1.00E+17          2.25
         2047                       80                     No MI               1.00E+17          2.25
         2048                       80                     No MI               1.00E+17          2.25
         2049                       80                     No MI               1.00E+17          2.25
         2050                       80                     No MI               1.00E+17          2.25
         2051                       80                     No MI               1.00E+17          2.25
         2052                       80                     No MI               1.00E+17          2.25
         2053                       80                     No MI               1.00E+17          2.25
         2054                       80                     No MI               1.00E+17           3.5
         2055                       80                     No MI               1.00E+17          2.25
         2056                       80                     No MI               1.00E+17          2.25
         2057                       80                     No MI               1.00E+17           3.5
         2058                       75                     No MI               1.00E+17          2.25
         2059              86.38999939             GE Capital MI               1.00E+17          2.25
         2060                       80                     No MI               1.00E+17          2.25
         2061                       80                     No MI               1.00E+17          2.25
         2062                       80                     No MI               1.00E+17          2.25
         2063                       80                     No MI               1.00E+17           3.5
         2064                       80                     No MI               1.00E+17          2.25
         2065              79.70999908                     No MI               1.00E+17          2.25
         2066                       80                     No MI               1.00E+17          2.25
         2067                       80                     No MI               1.00E+17          2.25
         2068                       80                     No MI               1.00E+17          2.25
         2069                       80                     No MI               1.00E+17          2.25
         2070                    77.25                     No MI               1.00E+17          2.25
         2071                       80                     No MI               1.00E+17          2.25
         2072              75.76000214                     No MI               1.00E+17           3.5
         2073                       80                     No MI               1.00E+17          2.25
         2074                       75                     No MI               1.00E+17         3.625
         2075                       80                     No MI               1.00E+17          3.25
         2076              65.87999725                     No MI               1.00E+17         3.625
         2077                       80                     No MI               1.00E+17          2.25
         2078              62.83000183                     No MI               1.00E+17          2.25
         2079              73.11000061                     No MI               1.00E+17          2.25
         2080                       80                     No MI               1.00E+17          2.25
         2081                       80                     No MI               1.00E+17          2.25
         2082                       80                     No MI               1.00E+17           3.5
         2083                       80                     No MI                                  3.5
         2084                       75                     No MI               1.00E+17         3.625
         2085                       80                     No MI               1.00E+17          2.25
         2086                       80                     No MI               1.00E+17          2.25
         2087                       80                     No MI               1.00E+17          2.25
         2088                       80                     No MI               1.00E+17          2.25
         2089              76.88999939                     No MI               1.00E+17          2.25
         2090                       80                     No MI               1.00E+17          2.25
         2091              79.98999786                     No MI               1.00E+17          2.25
         2092                       80                     No MI               1.00E+17          2.25
         2093              73.94999695                     No MI               1.00E+17          2.25
         2094                       80                     No MI               1.00E+17          2.25
         2095                       80                     No MI               1.00E+17          2.25
         2096              79.87999725                     No MI               1.00E+17          2.25
         2097              78.91000366                     No MI               1.00E+17          2.25
         2098                       80                     No MI               1.00E+17          2.25
         2099                       80                     No MI               1.00E+17          2.25
         2100                       80                     No MI               1.00E+17          2.25
         2101                       80                     No MI               1.00E+17          2.25
         2102                       80                     No MI               1.00E+17          2.25
         2103              79.94999695                     No MI               1.00E+17          2.25
         2104                       80                     No MI               1.00E+17          2.25
         2105                       80                     No MI               1.00E+17          2.25
         2106                       80                     No MI               1.00E+17          2.25
         2107                       80                     No MI               1.00E+17          2.25
         2108                       80                     No MI               1.00E+17          2.25
         2109                       80                     No MI               1.00E+17          2.25
         2110                       75                     No MI               1.00E+17          2.25
         2111                       80                     No MI               1.00E+17          2.25
         2112                       80                     No MI               1.00E+17          2.25
         2113                       80                     No MI               1.00E+17          2.25
         2114                       80                     No MI               1.00E+17          2.25
         2115                       80                     No MI               1.00E+17          2.25
         2116                       80                     No MI               1.00E+17          2.25
         2117                       80                     No MI               1.00E+17          2.25
         2118                       80                     No MI               1.00E+17          2.25
         2119              77.58000183                     No MI               1.00E+17          2.25
         2120                       80                     No MI               1.00E+17          2.25
         2121                       80                     No MI               1.00E+17          2.25
         2122              69.44000244                     No MI               1.00E+17           3.5
         2123              70.83000183                     No MI               1.00E+17         3.125
         2124                       80                     No MI               1.00E+17          2.25
         2125                       80                     No MI               1.00E+17          2.25
         2126              62.83000183                     No MI               1.00E+17          2.25
         2127                       80                     No MI               1.00E+17          2.25
         2128                       80                     No MI               1.00E+17          2.25
         2129                       70                     No MI               1.00E+17          2.25
         2130                       80                     No MI               1.00E+17          2.25
         2131                       80                     No MI               1.00E+17          3.75
         2132                       80                     No MI               1.00E+17          2.25
         2133                       80                     No MI               1.00E+17          2.25
         2134                       80                     No MI               1.00E+17          2.25
         2135                       80                     No MI               1.00E+17          2.25
         2136                       80                     No MI               1.00E+17          2.25
         2137                       80                     No MI               1.00E+17         3.625
         2138                       80                     No MI               1.00E+17          2.25
         2139                       80                     No MI               1.00E+17          2.25
         2140              79.94999695                     No MI               1.00E+17          2.25
         2141                       80                     No MI               1.00E+17          3.75
         2142                       80                     No MI               1.00E+17          2.25
         2143                       80                     No MI               1.00E+17          2.25
         2144                       80                     No MI               1.00E+17          2.25
         2145                       80                     No MI               1.00E+17          2.25
         2146                       80                     No MI               1.00E+17          2.25
         2147                       80                     No MI               1.00E+17          2.25
         2148                       90                       PMI               1.00E+17          3.75
         2149                       80                     No MI               1.00E+17          2.25
         2150              79.76999664                     No MI               1.00E+17           3.5
         2151                       80                     No MI               1.00E+17          2.25
         2152                       80                     No MI               1.00E+17          3.75
         2153              79.98999786                     No MI               1.00E+17          2.25
         2154                       90             GE Capital MI               1.00E+17          2.25
         2155              42.18999863                     No MI               1.00E+17          2.25
         2156                       80                     No MI               1.00E+17         3.375
         2157                       80                     No MI               1.00E+17          2.25
         2158                       80                     No MI               1.00E+17          2.25
         2159              79.91999817                     No MI               1.00E+17          2.25
         2160                       80                     No MI               1.00E+17          2.25
         2161              78.04000092                     No MI               1.00E+17          2.25
         2162              79.98999786                     No MI               1.00E+17          2.25
         2163              69.63999939                     No MI                                 2.25
         2164                       80                     No MI               1.00E+17          2.25
         2165              76.51000214                     No MI               1.00E+17          2.25
         2166                       80                     No MI               1.00E+17          2.25
         2167                       80                     No MI               1.00E+17          2.25
         2168                       80                     No MI               1.00E+17          2.25
         2169                       80                     No MI               1.00E+17          2.25
         2170                       80                     No MI               1.00E+17             3
         2171                       80                     No MI               1.00E+17          2.25
         2172                       80                     No MI                                 2.25
         2173                       80                     No MI               1.00E+17          2.25
         2174                       75                     No MI               1.00E+17          2.25
         2175                       80                     No MI               1.00E+17          2.25
         2176                       80                     No MI               1.00E+17          2.25
         2177                       80                     No MI               1.00E+17          2.25
         2178                       80                     No MI               1.00E+17          2.25
         2179                       80                     No MI               1.00E+17          2.25
         2180                       80                     No MI               1.00E+17          2.25
         2181                       80                     No MI               1.00E+17          2.25
         2182              88.45999908                       PMI               1.00E+17           3.5
         2183              77.04000092                     No MI               1.00E+17          2.25
         2184                       80                     No MI               1.00E+17          2.25
         2185              79.98999786                     No MI               1.00E+17          2.25
         2186                       80                     No MI               1.00E+17          2.25
         2187                       80                     No MI               1.00E+17          2.25
         2188                       80                     No MI               1.00E+17          2.25
         2189              79.98999786                     No MI               1.00E+17          2.25
         2190                       80                     No MI               1.00E+17          2.25
         2191                       80                     No MI               1.00E+17          2.25
         2192              79.98000336                     No MI               1.00E+17          2.25
         2193                       80                     No MI               1.00E+17          2.25
         2194              79.48000336                     No MI               1.00E+17          2.25
         2195                       80                     No MI               1.00E+17          2.25
         2196                       80                     No MI               1.00E+17          2.25
         2197                       90           United Guaranty               1.00E+17          3.75
         2198                       80                     No MI                                 2.25
         2199              79.73999786                     No MI               1.00E+17          2.25
         2200                       80                     No MI               1.00E+17          2.25
         2201              57.88999939                     No MI               1.00E+17          2.25
         2202              78.43000031                     No MI               1.00E+17          2.25
         2203                       80                     No MI               1.00E+17          3.25
         2204                       80                     No MI               1.00E+17          2.25
         2205              79.98999786                     No MI               1.00E+17          2.25
         2206                       80                     No MI               1.00E+17          2.25
         2207              74.56999969                     No MI               1.00E+17           3.5
         2208              68.97000122                     No MI               1.00E+17          2.25
         2209                       80                     No MI               1.00E+17          2.25
         2210              79.98999786                     No MI               1.00E+17          2.25
         2211                       80                     No MI               1.00E+17          2.25
         2212                       80                     No MI               1.00E+17          2.25
         2213                       80                     No MI               1.00E+17          2.25
         2214                       80                     No MI               1.00E+17          2.25
         2215                       80                     No MI               1.00E+17          2.25
         2216                       80                     No MI               1.00E+17          2.25
         2217                       75                     No MI               1.00E+17          2.25
         2218                       80                     No MI               1.00E+17          2.25
         2219                       80                     No MI               1.00E+17          2.25
         2220                       60                     No MI               1.00E+17          2.75
         2221                       80                     No MI               1.00E+17          2.25
         2222                       80                     No MI               1.00E+17          2.25
         2223                       80                     No MI               1.00E+17          2.25
         2224                       80                     No MI               1.00E+17         3.625
         2225                       80                     No MI               1.00E+17          2.25
         2226                       80                     No MI               1.00E+17          2.25
         2227                       80                     No MI               1.00E+17          2.25
         2228                       80                     No MI               1.00E+17          2.25
         2229                       80                     No MI               1.00E+17          2.25
         2230                       80                     No MI               1.00E+17          2.25
         2231                       80                     No MI               1.00E+17          2.25
         2232                       80                     No MI               1.00E+17          2.25
         2233                       80                     No MI               1.00E+17          2.25
         2234                       80                     No MI               1.00E+17         3.625
         2235                    76.25                     No MI               1.00E+17          2.25
         2236                       80                     No MI               1.00E+17          2.25
         2237                       80                     No MI               1.00E+17          2.25
         2238                       80                     No MI               1.00E+17         3.625
         2239                       80                     No MI               1.00E+17          2.25
         2240                       80                     No MI               1.00E+17          2.25
         2241                       80                     No MI               1.00E+17          2.25
         2242                       80                     No MI               1.00E+17          2.25
         2243                       80                     No MI               1.00E+17          2.25
         2244              53.47999954                     No MI               1.00E+17          2.25
         2245                       80                     No MI               1.00E+17          2.25
         2246                       80                     No MI               1.00E+17          2.25
         2247              72.73000336                     No MI               1.00E+17          2.25
         2248                       80                     No MI               1.00E+17           3.5
         2249                       80                     No MI               1.00E+17          2.25
         2250                       80                     No MI               1.00E+17          2.25
         2251                       80                     No MI               1.00E+17          2.25
         2252                       80                     No MI               1.00E+17          2.25
         2253              79.98999786                     No MI               1.00E+17          2.25
         2254                       80                     No MI               1.00E+17          2.25
         2255                       80                     No MI               1.00E+17          2.25
         2256                       80                     No MI               1.00E+17          2.25
         2257                       80                     No MI               1.00E+17          2.25
         2258                       80                     No MI               1.00E+17          2.25
         2259              74.91000366                     No MI               1.00E+17           3.5
         2260              79.43000031                     No MI               1.00E+17          2.25
         2261              75.44000244                     No MI               1.00E+17          2.25
         2262                       80                     No MI               1.00E+17          2.25
         2263                       80                     No MI               1.00E+17          2.25
         2264                       80                     No MI               1.00E+17          2.25
         2265                       80                     No MI               1.00E+17          2.25
         2266                       80                     No MI               1.00E+17           3.5
         2267                       65                     No MI               1.00E+17          2.25
         2268                       65                     No MI               1.00E+17          2.25
         2269                       80                     No MI               1.00E+17          2.25
         2270                       80                     No MI               1.00E+17          2.25
         2271                       80                     No MI               1.00E+17          2.25
         2272                       80                     No MI               1.00E+17          2.25
         2273              79.30999756                     No MI               1.00E+17          2.25
         2274                       80                     No MI                                 2.25
         2275                       80                     No MI               1.00E+17          2.25
         2276                       80                     No MI               1.00E+17         3.625
         2277                       80                     No MI               1.00E+17          2.25
         2278                       80                     No MI               1.00E+17          2.25
         2279                       80                     No MI               1.00E+17          2.25
         2280                       80                     No MI               1.01E+17          2.25
         2281              72.98999786                     No MI               1.00E+17          2.25
         2282                       80                     No MI               1.00E+17           3.5
         2283                       80                     No MI               1.00E+17          2.25
         2284                       80                     No MI               1.00E+17          2.25
         2285                       80                     No MI               1.00E+17         3.625
         2286                       80                     No MI               1.00E+17          2.25
         2287                       80                     No MI               1.00E+17         3.625
         2288                       80                     No MI               1.00E+17          2.25
         2289                       80                     No MI               1.00E+17          2.25
         2290                       80                     No MI               1.00E+17           3.5
         2291                       80                     No MI               1.00E+17          2.25
         2292                       80                     No MI               1.00E+17          2.25
         2293                       75                     No MI               1.00E+17         3.625
         2294                       80                     No MI               1.00E+17         3.625
         2295                       80                     No MI               1.00E+17          2.25
         2296                       80                     No MI               1.00E+17          2.25
         2297                       80                     No MI               1.00E+17         3.625
         2298                       80                     No MI               1.00E+17          2.25
         2299                       80                     No MI               1.00E+17          2.25
         2300                       80                     No MI               1.00E+17          2.25
         2301                       80                     No MI               1.00E+17         3.625
         2302                       80                     No MI               1.00E+17           3.5
         2303                       80                     No MI               1.00E+17          2.25
         2304                       80                     No MI               1.00E+17          2.25
         2305              66.94999695                     No MI               1.00E+17          2.25
         2306                       80                     No MI               1.00E+17          2.25
         2307                       80                     No MI               1.00E+17          2.25
         2308                       80                     No MI               1.00E+17          2.25
         2309              74.62999725                     No MI               1.00E+17         3.625
         2310                       80                     No MI               1.00E+17          2.25
         2311                       80                     No MI               1.00E+17          2.25
         2312              51.29999924                     No MI               1.00E+17          2.25
         2313              68.62999725                     No MI               1.00E+17          2.25
         2314                       80                     No MI               1.00E+17           3.5
         2315                       80                     No MI               1.00E+17          2.25
         2316                       80                     No MI               1.00E+17          2.25
         2317                       80                     No MI               1.00E+17         2.875
         2318                       80                     No MI               1.00E+17          2.25
         2319                       80                     No MI               1.00E+17          2.25
         2320                       80                     No MI               1.00E+17         3.625
         2321                       80                     No MI               1.00E+17          2.25
         2322                       80                     No MI               1.00E+17          2.25
         2323                       80                     No MI               1.00E+17          2.25
         2324                       80                     No MI                                 2.25
         2325              79.88999939                     No MI               1.00E+17          2.25
         2326                       80                     No MI               1.00E+17          2.25
         2327                       80                     No MI               1.00E+17          2.25
         2328                       80                     No MI               1.00E+17          2.25
         2329                       50                     No MI               1.00E+17          2.25
         2330                       80                     No MI               1.00E+17          2.25
         2331              64.62999725                     No MI               1.00E+17          2.25
         2332                       80                     No MI               1.00E+17          2.25
         2333              78.23999786                     No MI               1.00E+17          2.25
         2334              79.06999969                     No MI               1.00E+17          2.25
         2335                       80                     No MI               1.00E+17         2.875
         2336                       80                     No MI               1.00E+17          2.25
         2337                       80                     No MI                                  3.5
         2338                       80                     No MI               1.00E+17          2.25
         2339              77.34999847                     No MI               1.00E+17          2.25
         2340              62.66999817                     No MI               1.00E+17          2.25
         2341                       75                     No MI               1.01E+17         3.625
         2342                       80                     No MI               1.00E+17          2.25
         2343                       80                     No MI               1.00E+17          2.25
         2344                       80                     No MI               1.00E+17          2.25
         2345                       80                     No MI               1.00E+17          2.25
         2346                       80                     No MI               1.00E+17          2.25
         2347                       80                     No MI               1.00E+17          2.25
         2348              56.97999954                     No MI               1.00E+17          2.25
         2349                       80                     No MI               1.00E+17           3.5
         2350                       80                     No MI               1.00E+17         3.625
         2351                       80                     No MI               1.00E+17         3.625
         2352              72.52999878                     No MI               1.00E+17         3.125
         2353                       80                     No MI               1.00E+17          2.25
         2354                       80                     No MI               1.00E+17          2.25
         2355                       80                     No MI               1.00E+17          2.25
         2356                       80                     No MI               1.00E+17          2.25
         2357              79.97000122                     No MI               1.00E+17          2.25
         2358                       80                     No MI               1.00E+17         3.625
         2359                       80                     No MI               1.00E+17          2.25
         2360              51.18000031                     No MI               1.00E+17          2.25
         2361              79.01000214                     No MI               1.00E+17          2.25
         2362                       80                     No MI               1.00E+17          2.25
         2363                       80                     No MI               1.00E+17          2.25
         2364                       80                     No MI               1.00E+17          2.25
         2365                       80                     No MI               1.00E+17          2.25
         2366              77.91999817                     No MI               1.00E+17          2.25
         2367                       80                     No MI               1.00E+17          2.25
         2368                       80                     No MI               1.00E+17          2.25
         2369                       80                     No MI               1.00E+17          2.25
         2370                       80                     No MI               1.00E+17         3.625
         2371              56.90000153                     No MI               1.00E+17          2.25
         2372              69.44000244                     No MI               1.00E+17          2.25
         2373              68.26000214                     No MI               1.00E+17          2.25
         2374                       80                     No MI               1.00E+17          2.25
         2375                       80                     No MI               1.00E+17          2.25
         2376                       80                     No MI               1.00E+17         3.375
         2377                       80                     No MI               1.00E+17           3.5
         2378              74.44000244                     No MI               1.00E+17          2.25
         2379                       80                     No MI               1.00E+17          2.25
         2380                       80                     No MI               1.00E+17          2.25
         2381                       75                     No MI               1.00E+17          2.25
         2382                       80                     No MI               1.00E+17          2.25
         2383              76.47000122                     No MI               1.00E+17          2.25
         2384              79.66000366                     No MI               1.00E+17          2.25
         2385                       80                     No MI               1.00E+17          2.25
         2386              78.20999908                     No MI               1.00E+17          2.25
         2387                       80                     No MI               1.00E+17          2.25
         2388                       80                     No MI               1.00E+17          2.25
         2389              68.91000366                     No MI               1.00E+17          2.25
         2390                       80                     No MI               1.00E+17          2.25
         2391                       80                     No MI               1.00E+17          2.25
         2392                       80                     No MI               1.00E+17          2.25
         2393                       80                     No MI               1.00E+17          2.25
         2394                       80                     No MI               1.00E+17          2.25
         2395                       80                     No MI               1.00E+17          2.25
         2396                       80                     No MI               1.00E+17          2.25
         2397                       95             GE Capital MI               1.00E+17          2.25
         2398                       70                     No MI               1.00E+17          2.25
         2399                       80                     No MI               1.00E+17          2.25
         2400                       80                     No MI               1.00E+17          2.25
         2401                       80                     No MI               1.00E+17          2.25
         2402                       80                     No MI               1.00E+17          2.25
         2403                       80                     No MI               1.00E+17          2.25
         2404                       80                     No MI               1.00E+17          2.25
         2405              68.66999817                     No MI               1.00E+17          2.25
         2406                       80                     No MI               1.00E+17          2.25
         2407              79.33000183                     No MI               1.00E+17          2.25
         2408              79.98999786                     No MI               1.00E+17          2.25
         2409                       80                     No MI               1.00E+17           3.5
         2410                       80                     No MI               1.00E+17          2.25
         2411                       80                     No MI               1.00E+17          2.25
         2412                       80                     No MI               1.00E+17          2.25
         2413              79.95999908                     No MI               1.00E+17          2.25
         2414                       80                     No MI               1.00E+17          2.25
         2415              75.95999908                     No MI               1.00E+17          2.25
         2416              79.98000336                     No MI               1.00E+17          2.25
         2417                       80                     No MI               1.00E+17          2.75
         2418                       80                     No MI               1.00E+17          2.25
         2419                       80                     No MI               1.00E+17          2.25
         2420              79.30999756                     No MI               1.00E+17          2.25
         2421              78.73999786                     No MI               1.00E+17          2.25
         2422                       80                     No MI               1.00E+17          2.25
         2423              79.43000031                     No MI               1.00E+17          2.25
         2424                       80                     No MI               1.00E+17          2.25
         2425              58.81000137                     No MI               1.00E+17          2.25
         2426                       80                     No MI               1.00E+17          2.25
         2427              78.56999969                     No MI               1.00E+17          2.25
         2428                       80                     No MI                                 2.25
         2429                       80                     No MI               1.00E+17          2.25
         2430                       80                     No MI               1.00E+17          2.25
         2431                       80                     No MI               1.00E+17         3.625
         2432                       80                     No MI               1.00E+17         3.625
         2433                       80                     No MI               1.00E+17          2.25
         2434              72.97000122                     No MI               1.00E+17          2.25
         2435                       80                     No MI               1.00E+17          2.25
         2436                       80                     No MI               1.00E+17          2.25
         2437                       80                     No MI               1.00E+17          2.25
         2438              74.29000092                     No MI               1.00E+17          2.25
         2439                       80                     No MI               1.00E+17          2.25
         2440                       80                     No MI               1.00E+17          2.25
         2441                       75                     No MI               1.00E+17          2.25
         2442                       80                     No MI               1.00E+17          2.25
         2443                       68                     No MI               1.00E+17          2.25
         2444                       65                     No MI               1.00E+17          2.25
         2445              64.04000092                     No MI               1.00E+17          2.25
         2446              79.98999786                     No MI               1.00E+17          2.25
         2447                       80                     No MI               1.00E+17          2.25
         2448                       80                     No MI               1.00E+17          2.25
         2449                       80                     No MI               1.00E+17          2.25
         2450                       80                     No MI                                 2.25
         2451              68.97000122                     No MI               1.00E+17          2.25
         2452                       80                     No MI               1.00E+17          2.25
         2453                       80                     No MI               1.00E+17          2.25
         2454              79.23999786                     No MI               1.00E+17          2.25
         2455                       80                     No MI               1.00E+17          2.25
         2456                       80                     No MI               1.00E+17          2.25
         2457                       80                     No MI               1.00E+17          2.25
         2458                       80                     No MI               1.00E+17          2.25
         2459                       80                     No MI               1.00E+17          2.25
         2460                       80                     No MI               1.00E+17          2.25
         2461              78.36000061                     No MI               1.00E+17          2.25
         2462                       80                     No MI               1.00E+17          2.25
         2463                       80                     No MI               1.00E+17          2.25
         2464                       80                     No MI               1.00E+17          2.25
         2465              78.68000031                     No MI               1.00E+17          2.25
         2466                       80                     No MI               1.00E+17          2.25
         2467                       80                     No MI               1.00E+17          2.25
         2468                       75                     No MI               1.00E+17          2.25
         2469                       80                     No MI               1.00E+17          2.25
         2470                       80                     No MI               1.00E+17          2.25
         2471              79.41999817                     No MI               1.00E+17          2.25
         2472                       80                     No MI               1.00E+17          2.25
         2473                       80                     No MI               1.00E+17          2.25
         2474                       80                     No MI               1.00E+17          2.25
         2475                       80                     No MI               1.00E+17          2.25
         2476                       75                     No MI               1.00E+17          2.25
         2477                       80                     No MI               1.00E+17          2.25
         2478                       80                     No MI               1.00E+17          2.25
         2479                       80                     No MI               1.00E+17          2.25
         2480                       80                     No MI               1.00E+17          2.25
         2481                    71.75                     No MI               1.00E+17          2.25
         2482                       80                     No MI               1.00E+17          2.25
         2483                       80                       PMI               1.00E+17          2.25
         2484                       80                     No MI               1.00E+17          2.25
         2485                       80                     No MI               1.00E+17          2.25
         2486                       80                     No MI               1.00E+17          2.25
         2487                       80                     No MI               1.00E+17          2.25
         2488              77.19000244                     No MI               1.00E+17          2.25
         2489                       80                     No MI               1.00E+17          2.25
         2490              78.43000031                     No MI               1.00E+17          2.25
         2491                       80                     No MI               1.00E+17          2.25
         2492                       80                     No MI               1.00E+17         3.625
         2493              23.03000069                     No MI               1.00E+17          2.25
         2494                       80                     No MI               1.00E+17          2.25
         2495                       75                     No MI               1.00E+17          2.25
         2496                    64.75                     No MI               1.00E+17          2.25
         2497                       80                     No MI               1.00E+17          2.25
         2498                       80                     No MI               1.00E+17          2.25
         2499              76.36000061                     No MI               1.00E+17          2.25
         2500              78.51999664                     No MI               1.00E+17          2.25
         2501                       80                     No MI               1.00E+17          2.25
         2502                       80                     No MI               1.00E+17          2.25
         2503              79.33000183                     No MI               1.00E+17          2.25
         2504                       80                     No MI               1.00E+17          2.25
         2505              79.73000336                     No MI                                 2.25
         2506                       80                     No MI               1.00E+17          2.25
         2507                       80                     No MI               1.00E+17          2.25
         2508                       80                     No MI               1.00E+17         3.125
         2509                       70                     No MI               1.00E+17          2.25
         2510                       80                     No MI               1.00E+17          2.25
         2511              72.58000183                     No MI               1.00E+17          2.25
         2512              77.44000244                     No MI               1.00E+17          2.25
         2513                       80                     No MI               1.00E+17          2.25
         2514                       80                     No MI               1.00E+17          2.25
         2515                       80                     No MI               1.00E+17          2.25
         2516              64.06999969                     No MI               1.00E+17         2.375
         2517                       80                     No MI               1.00E+17          2.25
         2518                       80                     No MI               1.00E+17          2.25
         2519                       80                     No MI               1.00E+17          2.25
         2520              79.98999786                     No MI               1.00E+17          2.25
         2521                       80                     No MI               1.00E+17          2.25
         2522              79.98999786                     No MI               1.00E+17          2.25
         2523              82.56999969             GE Capital MI               1.00E+17          2.25
         2524              78.48999786                     No MI               1.00E+17          2.25
         2525                       80                     No MI               1.00E+17          2.75
         2526                       80                     No MI               1.00E+17          2.25
         2527                       80                     No MI               1.00E+17          2.25
         2528                       80                     No MI               1.00E+17           3.5
         2529                       80                     No MI               1.00E+17          2.25
         2530                       80                     No MI               1.00E+17          2.25
         2531              78.40000153                     No MI               1.00E+17          2.25
         2532                       80                     No MI               1.00E+17          2.25
         2533                       80                     No MI               1.00E+17          2.25
         2534              79.98999786                     No MI               1.00E+17          2.25
         2535                       75                     No MI               1.00E+17          2.25
         2536              79.83999634                     No MI               1.00E+17          2.25
         2537                       80                     No MI               1.00E+17          2.25
         2538                       80                     No MI               1.00E+17          2.25
         2539                       80                     No MI               1.00E+17          2.25
         2540              78.84999847                     No MI               1.00E+17          2.25
         2541                       80                     No MI               1.00E+17         3.375
         2542                       80                     No MI               1.00E+17          2.25
         2543                       80                     No MI               1.00E+17          2.25
         2544                       80                     No MI               1.00E+17          3.25
         2545                       80                     No MI               1.00E+17           3.5
         2546                       80                     No MI               1.00E+17         3.625
         2547              77.94000244                     No MI               1.00E+17          2.25
         2548                       80                     No MI               1.00E+17           3.5
         2549                       80                     No MI               1.00E+17          2.25
         2550                       80                     No MI               1.00E+17          2.25
         2551                       80                     No MI               1.00E+17          2.25
         2552                       80                     No MI               1.00E+17         3.625
         2553                       75                     No MI               1.00E+17          3.25
         2554              67.83000183                     No MI               1.00E+17          2.25
         2555              79.05999756                     No MI               1.00E+17          2.25
         2556                       80                     No MI               1.00E+17          2.25
         2557              79.98999786                     No MI               1.00E+17          2.25
         2558                       80                     No MI               1.00E+17          2.25
         2559                       80                     No MI               1.00E+17          2.25
         2560              75.19000244                     No MI               1.00E+17          2.25
         2561                       80                     No MI               1.00E+17          2.25
         2562                       80                     No MI               1.00E+17          2.25
         2563                       80                     No MI               1.00E+17          2.25
         2564                    73.75                     No MI               1.00E+17          2.25
         2565                       80                     No MI               1.00E+17          2.25
         2566              66.08000183                     No MI               1.00E+17           3.5
         2567                       80                     No MI               1.00E+17          2.25
         2568                       80                     No MI               1.00E+17         3.625
         2569                       80                     No MI               1.00E+17          2.25
         2570                       80                     No MI               1.00E+17          2.25
         2571                       80                     No MI               1.00E+17          2.25
         2572                       80                     No MI               1.00E+17         3.625
         2573              77.18000031                     No MI               1.00E+17          3.25
         2574              68.48999786                     No MI               1.00E+17         3.125
         2575              87.80000305                       PMI               1.00E+17           3.5
         2576                       80                     No MI               1.00E+17          3.75
         2577              79.80000305                     No MI               1.00E+17         3.625
         2578              76.29000092                     No MI               1.00E+17         3.375
         2579                       80                     No MI               1.00E+17           3.5
         2580                       80                     No MI               1.00E+17           3.5
         2581                       75                     No MI               1.00E+17          3.75
         2582                       80                     No MI               1.00E+17          3.75
         2583                       80                     No MI               1.00E+17         3.625
         2584                       75                     No MI               1.00E+17          3.75
         2585                       80                     No MI               1.00E+17          3.75
         2586                       80                     No MI               1.00E+17          3.75
         2587                       80                     No MI               1.00E+17          3.25
         2588                       80                     No MI               1.00E+17          2.25
         2589                       80                     No MI               1.00E+17          3.75
         2590                       80                     No MI               1.00E+17           3.5
         2591                    44.75                     No MI                                3.125
         2592              78.26999664                     No MI               1.00E+17          3.75
         2593                       80                     No MI               1.00E+17          3.75
         2594                       80                     No MI               1.00E+17          3.25
         2595              74.98999786                     No MI               1.00E+17          3.75
         2596                       80                     No MI               1.00E+17         3.625
         2597                       80                     No MI               1.00E+17          2.75
         2598                       80                     No MI               1.00E+17         3.375
         2599                       90           Radian Guaranty               1.00E+17          3.75
         2600                       80                     No MI               1.00E+17          3.75
         2601                       80                     No MI               1.00E+17         3.125
         2602              78.27999878                     No MI               1.00E+17          3.75
         2603                       80                     No MI               1.00E+17           3.5
         2604                       80                     No MI               1.00E+17          3.25
         2605                       80                     No MI               1.00E+17          3.75
         2606                       75                     No MI               1.00E+17          3.75
         2607                       80                     No MI               1.00E+17         3.625
         2608              78.11000061                     No MI               1.00E+17          3.75
         2609              77.04000092                     No MI               1.00E+17          3.75
         2610                       90                       PMI               1.00E+17          3.75
         2611                       75                     No MI               1.00E+17          3.75
         2612              76.47000122                     No MI               1.00E+17          3.25
         2613              76.08000183                     No MI               1.00E+17         3.375
         2614                       80                     No MI                                 3.75
         2615                       80                     No MI               1.00E+17          3.75
         2616              76.59999847                     No MI               1.00E+17           3.5
         2617                       80                     No MI               1.00E+17          3.75
         2618                       80                     No MI               1.00E+17         3.375
         2619              78.73000336                     No MI               1.00E+17         3.625
         2620                       75                     No MI               1.00E+17          3.75
         2621              56.34000015                     No MI               1.00E+17          3.75
         2622                       80                     No MI               1.00E+17         3.375
         2623                       80                     No MI               1.00E+17          3.75
         2624              67.01000214                     No MI               1.00E+17          3.75
         2625              75.41000366                     No MI               1.00E+17          3.75
         2626                       70                     No MI               1.00E+17          3.75
         2627                       80                     No MI               1.00E+17          3.75
         2628                       80                     No MI               1.00E+17          3.75
         2629                       80                     No MI               1.00E+17          3.75
         2630                       70                     No MI               1.00E+17         3.375
         2631                       80                     No MI               1.00E+17          3.75
         2632                       75                     No MI               1.00E+17           3.5
         2633                       80                     No MI               1.00E+17          3.75
         2634              68.09999847                     No MI               1.00E+17          3.75
         2635                       75                     No MI               1.00E+17          3.75
         2636                     62.5                     No MI               1.00E+17          3.75
         2637              74.44000244                     No MI               1.00E+17          3.75
         2638                       80                     No MI               1.00E+17           3.5
         2639                       80                     No MI               1.00E+17           3.5
         2640              74.70999908                     No MI               1.00E+17           3.5
         2641                       80                     No MI               1.00E+17           3.5
         2642              74.51999664                     No MI               1.00E+17          3.75
         2643              79.94000244                     No MI               1.00E+17          3.75
         2644                       80                     No MI               1.00E+17          2.75
         2645                       80                     No MI               1.00E+17          3.75
         2646              63.27999878                     No MI               1.00E+17           3.5
         2647                       80                     No MI               1.00E+17          3.75
         2648                       80                     No MI               1.00E+17          3.75
         2649                       80                     No MI               1.00E+17          3.75
         2650                       80                     No MI               1.00E+17          2.75
         2651                       75                     No MI               1.00E+17          3.75
         2652                       80                     No MI               1.00E+17          3.75
         2653                       80                     No MI               1.00E+17          3.75
         2654                       80                     No MI               1.00E+17         3.375
         2655                       80                     No MI               1.00E+17          3.75
         2656                       80                     No MI               1.00E+17          3.75
         2657                       80                     No MI               1.00E+17          3.75
         2658                       80                     No MI               1.00E+17           3.5
         2659              76.68000031                     No MI               1.00E+17          3.75
         2660                       80                     No MI               1.00E+17          3.75
         2661                       90      Mortgage Guaranty In               1.00E+17          3.75
         2662              73.52999878                     No MI               1.00E+17          3.75
         2663                       80                     No MI               1.00E+17          3.75
         2664              69.36000061                     No MI               1.00E+17         3.375
         2665              58.09999847                     No MI               1.00E+17          3.75
         2666                       80                     No MI               1.00E+17           3.5
         2667                       80                     No MI               1.00E+17          3.75
         2668                       90           United Guaranty               1.00E+17           3.5
         2669                       80                     No MI               1.00E+17          3.75
         2670              74.44000244                     No MI               1.00E+17           3.5
         2671                       80                     No MI               1.00E+17          3.75
         2672              78.05000305                     No MI               1.00E+17          3.45
         2673                       80                     No MI               1.00E+17          3.75
         2674                       80                     No MI               1.00E+17           3.5
         2675              78.80999756                     No MI               1.00E+17          3.75
         2676                       80                     No MI               1.00E+17         3.125
         2677                       80                     No MI               1.00E+17          3.75
         2678                       80                     No MI               1.00E+17          3.75
         2679                       80                     No MI               1.00E+17         3.625
         2680                       70                     No MI               1.00E+17          3.75
         2681              74.06999969                     No MI               1.00E+17          3.75
         2682              35.70999908                     No MI               1.00E+17          3.75
         2683                       80                     No MI               1.00E+17          3.75
         2684                       80                     No MI               1.00E+17          3.75
         2685              78.12999725                     No MI               1.00E+17          3.75
         2686              79.84999847                     No MI               1.00E+17           3.5
         2687                       80                     No MI               1.00E+17          3.75
         2688                       69                     No MI               1.00E+17         3.625
         2689                       80                     No MI               1.00E+17         3.625
         2690                       80                     No MI               1.00E+17           3.5
         2691                       80                     No MI               1.00E+17          2.25
         2692              79.77999878                     No MI               1.00E+17          2.25
         2693              76.91999817                     No MI               1.00E+17         3.625
         2694              79.31999969                     No MI               1.00E+17         3.625
         2695                       80                     No MI               1.00E+17          2.25
         2696              79.26999664                     No MI               1.00E+17           3.5
         2697                       80                     No MI               1.00E+17          2.25
         2698              79.93000031                     No MI               1.00E+17          2.25
         2699              69.55999756                     No MI               1.00E+17           3.5
         2700                       75                     No MI               1.00E+17         3.625
         2701                       80                     No MI               1.00E+17           3.5
         2702              79.43000031                     No MI               1.00E+17          3.25
         2703              62.75999832                     No MI                                 2.25
         2704                       80                     No MI               1.00E+17          2.25
         2705                       80                     No MI               1.00E+17         3.625
         2706                       80                     No MI               1.00E+17          2.25
         2707                       80                     No MI                                3.625
         2708                       80                     No MI               1.00E+17          2.25
         2709                       80                     No MI               1.00E+17          2.25
         2710              75.80000305                     No MI               1.00E+17         2.625
         2711                       80                     No MI               1.00E+17          3.25
         2712              57.79999924                     No MI               1.00E+17          2.25
         2713                       80                     No MI               1.00E+17          2.25
         2714                       80                     No MI               1.00E+17          2.25
         2715                       80                     No MI               1.00E+17           3.5
         2716                       80                     No MI               1.00E+17          2.25
         2717                       80                     No MI               1.00E+17          2.25
         2718                       80                     No MI                                  3.5
         2719                       80                     No MI               1.00E+17          2.25
         2720                       80                     No MI               1.00E+17          2.25
         2721                       80                     No MI               1.00E+17          2.25
         2722                       80                     No MI               1.00E+17          2.25
         2723              69.95999908                     No MI               1.00E+17          2.25
         2724                       80                     No MI               1.00E+17           3.5
         2725                       75                     No MI               1.00E+17          2.25
         2726                       80                     No MI               1.00E+17           3.5
         2727                       80                     No MI               1.00E+17          2.25
         2728                       75                     No MI               1.00E+17         3.125
         2729                       80                     No MI               1.00E+17         3.625
         2730                       80                     No MI               1.00E+17           3.5
         2731              69.91999817                     No MI               1.00E+17          2.25
         2732                       80                     No MI               1.00E+17          2.25
         2733              79.48999786                     No MI               1.00E+17          3.25
         2734                       80                     No MI               1.00E+17         2.875
         2735                       80                     No MI               1.00E+17          2.25
         2736                       75                     No MI               1.00E+17         3.625
         2737                       80                     No MI               1.00E+17          2.25
         2738                       70                     No MI               1.00E+17          2.25
         2739                       70                     No MI               1.00E+17          2.25
         2740                       80                     No MI               1.00E+17         3.625
         2741                       80                     No MI               1.00E+17          2.25
         2742                       80                     No MI               1.00E+17          2.25
         2743                       80                     No MI               1.00E+17          2.25
         2744                       80                     No MI               1.00E+17          2.25
         2745                       80                     No MI               1.00E+17         3.125
         2746                       80                     No MI               1.00E+17           3.5
         2747                       80                     No MI               1.00E+17         2.125
         2748                       80                     No MI               1.00E+17          2.25
         2749              68.33000183                     No MI               1.00E+17          3.25
         2750                       75                     No MI               1.00E+17         2.625
         2751              72.45999908                     No MI               1.00E+17          2.25
         2752              73.58000183                     No MI               1.00E+17           3.5
         2753                       80                     No MI               1.00E+17          2.25
         2754                       75                     No MI               1.00E+17         3.625
         2755                       80                     No MI               1.00E+17          3.25
         2756              77.13999939                     No MI               1.00E+17          2.25
         2757                       80                     No MI               1.00E+17          2.25
         2758              84.93000031              Republic MIC               1.00E+17         3.125
         2759                       80                     No MI               1.00E+17         3.625
         2760                       80                     No MI               1.00E+17          2.25
         2761              38.77999878                     No MI               1.00E+17          2.25
         2762              76.05999756                     No MI               1.00E+17          2.25
         2763                       80                     No MI               1.00E+17          2.25
         2764                       80                     No MI               1.00E+17          2.25
         2765              39.68000031                     No MI               1.00E+17          2.25
         2766              59.54000092                     No MI               1.00E+17         3.625
         2767                       80                     No MI               1.00E+17          2.25
         2768                       80                     No MI               1.00E+17          2.25
         2769              74.94000244                     No MI               1.00E+17         3.625
         2770                       80                     No MI               1.00E+17          2.25
         2771                       80                     No MI               1.00E+17         3.625
         2772                       80                     No MI               1.00E+17          2.25
         2773                       80                     No MI               1.00E+17         3.625
         2774                       80                     No MI               1.00E+17          2.25
         2775                       80                     No MI               1.00E+17         3.625
         2776                       80                     No MI               1.00E+17          2.25
         2777                       75                     No MI               1.00E+17         3.625
         2778                       80                     No MI               1.00E+17          2.25
         2779                       95                       PMI               1.00E+17          2.25
         2780                       80                     No MI               1.00E+17          2.25
         2781                       80                     No MI               1.00E+17          2.25
         2782              79.80999756                     No MI               1.00E+17           3.5
         2783                       80                     No MI               1.00E+17           3.5
         2784                       95                       PMI               1.00E+17         3.375
         2785                       80                     No MI               1.00E+17          2.25
         2786              72.19000244                     No MI               1.00E+17          3.25
         2787                       80                     No MI               1.00E+17          2.25
         2788                       80                     No MI               1.00E+17          2.25
         2789              69.33999634                     No MI               1.00E+17          2.25
         2790                       80                     No MI               1.00E+17          2.25
         2791              79.33999634                     No MI               1.00E+17          2.25
         2792                       80                     No MI               1.00E+17           3.5
         2793                       80                     No MI               1.00E+17          2.25
         2794                       80                     No MI               1.00E+17          2.25
         2795                       80                     No MI               1.00E+17          3.45
         2796              50.56000137                     No MI               1.00E+17          2.25
         2797                       80                     No MI               1.00E+17          2.25
         2798              59.18000031                     No MI               1.00E+17          2.25
         2799                       80                     No MI               1.00E+17          2.25
         2800                       80                     No MI               1.00E+17          2.25
         2801                       70                     No MI               1.00E+17          2.25
         2802                       80                     No MI               1.00E+17         2.375
         2803                       80                     No MI                                 2.25
         2804                       80                     No MI               1.00E+17          2.25
         2805                       80                     No MI               1.00E+17          2.25
         2806                       80                     No MI               1.00E+17          2.25
         2807                       80                     No MI               1.00E+17          2.25
         2808                       80                     No MI               1.00E+17          2.25
         2809              67.13999939                     No MI               1.00E+17          2.25
         2810                       80                     No MI               1.00E+17           3.5
         2811                       80                     No MI               1.00E+17          2.25
         2812                       80                     No MI               1.00E+17         3.375
         2813                       90                       PMI               1.00E+17           3.5
         2814              63.56999969                     No MI               1.00E+17          2.25




--------------------------------------------------------------------------------




                                  NEXT_RATE_ADJ_DATE1      MAX_RATE        MIN_RATE     PER_RATE_CAP
            1                          20111201              12.5            2.25            1
            2                          20111201              11.5            2.25            1
            3                          20111201            13.125            2.25            1
            4                          20111201             13.25            2.25            1
            5                          20111201              12.5            2.25            1
            6                          20111201                13            2.25            1
            7                          20111201             12.75            2.25            1
            8                          20111201             12.75            2.25            1
            9                          20111201             12.75            2.25            1
           10                          20111201                12            2.25            1
           11                          20111201             12.75            2.25            1
           12                          20111201            12.125            2.25            1
           13                          20111201            12.375            2.25            1
           14                          20111201             13.25            2.25            1
           15                          20111201            12.875            2.25            1
           16                          20111201             12.75            2.25            1
           17                          20111201              12.5            2.25            1
           18                          20111201            13.125            2.25            1
           19                          20111201             11.25            2.25            1
           20                          20070201              9.95               3            0
           21                          20111101            12.375            2.25            1
           22                          20111101             12.75            2.25            1
           23                          20111201             13.25            2.25            1
           24                          20111201              12.5            2.25            1
           25                          20111201             12.75            2.25            1
           26                          20111201            12.875            2.25            1
           27                          20111201             12.75            2.25            1
           28                          20111201            12.125            2.25            1
           29                          20111201             12.75            2.25            1
           30                          20111201            12.125            2.25            1
           31                          20111201                12            2.25            1
           32                          20111201            12.125            2.25            1
           33                          20111201                12            2.25            1
           34                          20111201             12.25            2.25            1
           35                          20111201            12.625            2.25            1
           36                          20111201             13.25            2.25            1
           37                          20111201             12.75            2.25            1
           38                          20111201            12.125            2.25            1
           39                          20111201             12.75            2.25            1
           40                          20111201             11.75            2.25            1
           41                          20111201            12.875            2.25            1
           42                          20111201                13            2.25            1
           43                          20111201            12.625            2.25            1
           44                          20070201              9.95           3.625            0
           45                          20120101            12.125            2.25            1
           46                          20111201             12.75            2.25            1
           47                          20111201             13.25            2.25            1
           48                          20111201             13.25            2.25            1
           49                          20111201             12.25            2.25            1
           50                          20111201             12.25            2.25            1
           51                          20070201              9.95            3.25            0
           52                          20111201                13            2.25            1
           53                          20111201             12.25            2.25            1
           54                          20111201            12.375            2.25            1
           55                          20111201              12.5            2.25            1
           56                          20111201             12.25            2.25            1
           57                          20111201            13.125            2.25            1
           58                          20111201            11.875            2.25            1
           59                          20111201            11.625            2.25            1
           60                          20111201            12.125            2.25            1
           61                          20111201             13.25            2.25            1
           62                          20111201            12.875            2.25            1
           63                          20111201            12.125            2.25            1
           64                          20111201            11.875            2.25            1
           65                          20111201             12.25            2.25            1
           66                          20111201            12.625            2.25            1
           67                          20111201            12.875            2.25            1
           68                          20111101            12.875            2.25            1
           69                          20111101            13.375            2.25            1
           70                          20111201            12.375            2.25            1
           71                          20111201             12.75            2.25            1
           72                          20111201            12.625            2.25            1
           73                          20111201            12.875            2.25            1
           74                          20111201                13            2.25            1
           75                          20111201             12.75            2.25            1
           76                          20111101                13            2.25            1
           77                          20111201              12.5            2.25            1
           78                          20111101            12.625            2.25            1
           79                          20111101            12.875            2.25            1
           80                          20111101            12.875            2.25            1
           81                          20111201            13.125            2.25            1
           82                          20111201              12.5            2.25            1
           83                          20111201              12.5            2.25            1
           84                          20111201                13            2.25            1
           85                          20111201                13            2.25            1
           86                          20111201            12.125            2.25            1
           87                          20111201             12.25            2.25            1
           88                          20111201            12.625            2.25            1
           89                          20111201             13.25            2.25            1
           90                          20111201            12.875            2.25            1
           91                          20111201            12.625            2.25            1
           92                          20111201             13.25            2.25            1
           93                          20111201            11.875            2.25            1
           94                          20111201            12.875            2.25            1
           95                          20111201             13.25            2.25            1
           96                          20111201             13.25            2.25            1
           97                          20111201             12.75            2.25            1
           98                          20111001            12.875            2.25            1
           99                          20120101            12.125            2.25            1
          100                          20111101            12.125            2.25            1
          101                          20070201              9.95             3.5            0
          102                          20111201            12.625            2.25            1
          103                          20111201            13.125            2.25            1
          104                          20070201              9.95             3.5            0
          105                          20070201              9.95             3.5            0
          106                          20111101            12.375            2.25            1
          107                          20111101            12.125            2.25            1
          108                          20111001            11.875            2.25            1
          109                          20111201            12.625            2.25            1
          110                          20111001            13.375            2.25            1
          111                          20111001            12.875            2.25            1
          112                          20111001            12.875            2.25            1
          113                          20111001                13            2.25            1
          114                          20111001            13.375            2.25            1
          115                          20111001             13.25            2.25            1
          116                          20111201             12.75            2.25            1
          117                          20111201                12            2.25            1
          118                          20111101            12.875            2.25            1
          119                          20111001            13.375            2.25            1
          120                          20070201              9.95             3.5            0
          121                          20111201            12.625            2.25            1
          122                          20111201             11.75            2.25            1
          123                          20111201                13            2.25            1
          124                          20111201             13.25            2.25            1
          125                          20111201            12.125            2.25            1
          126                          20111201            13.125            2.25            1
          127                          20111201             13.25            2.25            1
          128                          20111201            12.125            2.25            1
          129                          20111201            12.125            2.25            1
          130                          20111201            12.875            2.25            1
          131                          20111201            12.375            2.25            1
          132                          20111201             11.75            2.25            1
          133                          20111201             12.25            2.25            1
          134                          20111201            12.125            2.25            1
          135                          20070201              9.95           3.375            0
          136                          20111201            12.875            2.25            1
          137                          20111201            12.375            2.25            1
          138                          20111201             13.25            2.25            1
          139                          20111201            12.875            2.25            1
          140                          20111201             12.75            2.25            1
          141                          20111201                13            2.25            1
          142                          20111201                13            2.25            1
          143                          20111201             12.75            2.25            1
          144                          20111201              12.5            2.25            1
          145                          20111201            12.375            2.25            1
          146                          20111201            13.375            2.25            1
          147                          20111201            12.625            2.25            1
          148                          20111201             13.25            2.25            1
          149                          20111201            12.875            2.25            1
          150                          20111201                13            2.25            1
          151                          20111201            13.125            2.25            1
          152                          20111201            12.125            2.25            1
          153                          20111201            12.875            2.25            1
          154                          20111201             13.25            2.25            1
          155                          20111201             13.25            2.25            1
          156                          20111201             13.25            2.25            1
          157                          20111201              12.5            2.25            1
          158                          20111201             12.25            2.25            1
          159                          20111201             12.25            2.25            1
          160                          20111201            11.875            2.25            1
          161                          20111201             11.75            2.25            1
          162                          20111201             12.25            2.25            1
          163                          20111101              11.5            2.25            1
          164                          20111201            12.875            2.25            1
          165                          20111201            12.875            2.25            1
          166                          20111201                13            2.25            1
          167                          20111201            12.625            2.25            1
          168                          20111201            12.875            2.25            1
          169                          20111201             13.25            2.25            1
          170                          20111201             13.25            2.25            1
          171                          20111201            11.875            2.25            1
          172                          20111201            12.625            2.25            1
          173                          20111201            11.875            2.25            1
          174                          20111201            12.625            2.25            1
          175                          20111201            12.875            2.25            1
          176                          20111201              12.5            2.25            1
          177                          20111201             13.25            2.25            1
          178                          20111201            12.875            2.25            1
          179                          20111201             12.75            2.25            1
          180                          20111201             13.25            2.25            1
          181                          20111201            12.625            2.25            1
          182                          20111201             13.25            2.25            1
          183                          20111201                13            2.25            1
          184                          20111201            13.375            2.25            1
          185                          20111201            12.375            2.25            1
          186                          20111201            12.875            2.25            1
          187                          20111201            13.125            2.25            1
          188                          20111201            12.375            2.25            1
          189                          20111201            11.875            2.25            1
          190                          20111201            12.125            2.25            1
          191                          20111201             12.25            2.25            1
          192                          20111201            12.875            2.25            1
          193                          20111201             12.75            2.25            1
          194                          20111201            12.625            2.25            1
          195                          20111201            12.875            2.25            1
          196                          20111201                13            2.25            1
          197                          20111201             12.25            2.25            1
          198                          20111201            12.625            2.25            1
          199                          20111201            12.875            2.25            1
          200                          20111201              12.5            2.25            1
          201                          20111201              12.5            2.25            1
          202                          20111201              12.5            2.25            1
          203                          20111201             12.25            2.25            1
          204                          20070201              9.95             3.5            0
          205                          20111201            12.125            2.25            1
          206                          20111201             13.25            2.25            1
          207                          20111201             13.25            2.25            1
          208                          20111201            12.875            2.25            1
          209                          20111201            12.875            2.25            1
          210                          20111201            12.625            2.25            1
          211                          20111201            12.375            2.25            1
          212                          20111201            12.125            2.25            1
          213                          20111201              12.5            2.25            1
          214                          20111201            12.625            2.25            1
          215                          20111201            11.875            2.25            1
          216                          20111201            12.625            2.25            1
          217                          20111201            12.875            2.25            1
          218                          20111201                12            2.25            1
          219                          20111201             11.75            2.25            1
          220                          20070201              9.95             3.5            0
          221                          20111201             12.75            2.25            1
          222                          20111201            12.875            2.25            1
          223                          20111201             13.25            2.25            1
          224                          20111201            13.125            2.25            1
          225                          20070201              9.95             3.5            0
          226                          20111201             12.75            2.25            1
          227                          20111201             13.25            2.25            1
          228                          20111201              12.5            2.25            1
          229                          20111201             9.125            2.25            1
          230                          20111201            12.625            2.25            1
          231                          20070201              9.95               3            0
          232                          20111201            11.875            2.25            1
          233                          20111201             12.75            2.25            1
          234                          20111201             13.25            2.25            1
          235                          20111201              12.5            2.25            1
          236                          20111201             12.25            2.25            1
          237                          20111201            13.125            2.25            1
          238                          20111201                12            2.25            1
          239                          20111201             12.25            2.25            1
          240                          20111101            12.875            2.25            1
          241                          20111201            11.625            2.25            1
          242                          20111201            13.375            2.25            1
          243                          20111201             12.75            2.25            1
          244                          20111201              12.5            2.25            1
          245                          20111201            13.125            2.25            1
          246                          20111201            12.375            2.25            1
          247                          20111201             12.75            2.25            1
          248                          20111201            12.375            2.25            1
          249                          20111201            12.875            2.25            1
          250                          20111201             13.25            2.25            1
          251                          20111201            12.625            2.25            1
          252                          20111001            13.375            2.25            1
          253                          20111201              12.5            2.25            1
          254                          20111201            12.625            2.25            1
          255                          20070201              9.95             3.5            0
          256                          20111201            12.125            2.25            1
          257                          20111101            13.375            2.25            1
          258                          20111201             11.75            2.25            1
          259                          20111201                12            2.25            1
          260                          20111201             12.25            2.25            1
          261                          20111201            12.625            2.25            1
          262                          20111201            13.375            2.25            1
          263                          20111201            13.125            2.25            1
          264                          20111201            12.625            2.25            1
          265                          20070201              9.95               3            0
          266                          20111201             12.75            2.25            1
          267                          20111201             12.75            2.25            1
          268                          20111201            12.875            2.25            1
          269                          20111201            12.375            2.25            1
          270                          20070201              9.95           3.125            0
          271                          20111201            11.875            2.25            1
          272                          20111201             12.25            2.25            1
          273                          20111201            12.625            2.25            1
          274                          20111201            11.875            2.25            1
          275                          20111001                13            2.25            1
          276                          20111201             12.75            2.25            1
          277                          20111201             13.25            2.25            1
          278                          20111201            11.875            2.25            1
          279                          20111201                12            2.25            1
          280                          20111201             13.25            2.25            1
          281                          20111201                12            2.25            1
          282                          20111201              12.5            2.25            1
          283                          20111201             13.25            2.25            1
          284                          20111201            11.875            2.25            1
          285                          20111201             12.75            2.25            1
          286                          20111201              12.5            2.25            1
          287                          20070201              9.95             3.5            0
          288                          20111201             12.75            2.25            1
          289                          20111201             13.25            2.25            1
          290                          20111201             12.75            2.25            1
          291                          20111001            12.625            2.25            1
          292                          20111001            12.875            2.25            1
          293                          20111201                13            2.25            1
          294                          20111201            13.125            2.25            1
          295                          20111201              12.5            2.25            1
          296                          20070201              9.95               4            0
          297                          20111201             12.75            2.25            1
          298                          20111201            11.375            2.25            1
          299                          20111201             12.25            2.25            1
          300                          20111101              12.5            2.25            1
          301                          20111201            12.375            2.25            1
          302                          20070201              9.95             3.5            0
          303                          20111001             12.25            2.25            1
          304                          20111201                13            2.25            1
          305                          20111201            12.875            2.25            1
          306                          20111201             12.25            2.25            1
          307                          20111201                12            2.25            1
          308                          20111201            12.625            2.25            1
          309                          20111201              12.5            2.25            1
          310                          20111201            12.375            2.25            1
          311                          20111201            12.625            2.25            1
          312                          20111201            12.875            2.25            1
          313                          20111201            13.125            2.25            1
          314                          20111201            13.125            2.25            1
          315                          20111201             12.75            2.25            1
          316                          20111201              12.5            2.25            1
          317                          20111201                12            2.25            1
          318                          20111201            13.125            2.25            1
          319                          20111201            13.125            2.25            1
          320                          20111201                12            2.25            1
          321                          20111201            12.375            2.25            1
          322                          20111201             12.25            2.25            1
          323                          20111201              12.5            2.25            1
          324                          20111201                12            2.25            1
          325                          20111201            13.125            2.25            1
          326                          20111201             12.75            2.25            1
          327                          20111201            12.375            2.25            1
          328                          20111201              12.5            2.25            1
          329                          20111201                13            2.25            1
          330                          20111201            12.375            2.25            1
          331                          20111201                12            2.25            1
          332                          20111201             12.75            2.25            1
          333                          20111201            12.375            2.25            1
          334                          20070201              9.95             3.5            0
          335                          20111101            12.625            2.25            1
          336                          20111201                12            2.25            1
          337                          20111201              12.5            2.25            1
          338                          20111101            12.625            2.25            1
          339                          20111201            12.625            2.25            1
          340                          20111201            12.125            2.25            1
          341                          20111201                13            2.25            1
          342                          20111201             12.75            2.25            1
          343                          20111201            12.875            2.25            1
          344                          20111201            12.625            2.25            1
          345                          20111201            12.875            2.25            1
          346                          20111201            12.625            2.25            1
          347                          20111201            13.125            2.25            1
          348                          20070201              9.95             3.5            0
          349                          20111201            11.625            2.25            1
          350                          20111201             13.25            2.25            1
          351                          20111201            13.125            2.25            1
          352                          20111201            12.375            2.25            1
          353                          20111201            11.875            2.25            1
          354                          20111201             13.25            2.25            1
          355                          20111201                12            2.25            1
          356                          20111101              12.5            2.25            1
          357                          20111101            11.625            2.75            1
          358                          20111201             12.25            2.25            1
          359                          20111201             13.25            2.25            1
          360                          20111101                13            2.25            1
          361                          20111201            11.875            2.25            1
          362                          20111201                13            2.25            1
          363                          20111201              12.5            2.25            1
          364                          20111201            13.125            2.25            1
          365                          20111201             12.25            2.25            1
          366                          20111201             12.25            2.25            1
          367                          20070201             11.95            3.75            0
          368                          20111201            12.125            2.25            1
          369                          20111201              11.5            2.25            1
          370                          20111201            12.375            2.25            1
          371                          20111201              12.5            2.25            1
          372                          20111201             12.25            2.25            1
          373                          20111201              11.5            2.25            1
          374                          20111201             12.75            2.25            1
          375                          20111201             12.25            2.25            1
          376                          20111201             12.75            2.25            1
          377                          20111201            12.625            2.25            1
          378                          20111201            11.875            2.25            1
          379                          20111101              11.5            2.25            1
          380                          20111201            13.125            2.25            1
          381                          20111201              12.5            2.25            1
          382                          20111201                12            2.25            1
          383                          20111201                13            2.25            1
          384                          20111201            12.625            2.25            1
          385                          20111201             13.25            2.25            1
          386                          20111201             12.25            2.25            1
          387                          20070201              9.95             3.5            0
          388                          20070201              9.95             3.5            0
          389                          20111201             11.75            2.25            1
          390                          20111201             11.75            2.25            1
          391                          20111201            12.625            2.25            1
          392                          20111201             13.25            2.25            1
          393                          20111201            11.625            2.25            1
          394                          20070201              9.95            3.25            0
          395                          20111201             12.75            2.25            1
          396                          20111201             12.75            2.25            1
          397                          20111201            12.125            2.25            1
          398                          20111201             13.25            2.25            1
          399                          20111201            12.625            2.25            1
          400                          20111201             13.25            2.25            1
          401                          20111201             11.75            2.25            1
          402                          20111201             13.25            2.25            1
          403                          20111201            12.125            2.25            1
          404                          20111201             13.25            2.25            1
          405                          20111201             12.25            2.25            1
          406                          20111201                13            2.25            1
          407                          20111201            13.125            2.25            1
          408                          20111201            12.375            2.25            1
          409                          20111201            11.875            2.25            1
          410                          20111201                11            2.25            1
          411                          20111201            12.875            2.25            1
          412                          20111201                13            2.25            1
          413                          20111201              12.5            2.25            1
          414                          20111201            13.125            2.25            1
          415                          20111201              12.5            2.25            1
          416                          20111201              12.5            2.25            1
          417                          20111201            12.625            2.25            1
          418                          20111201                13            2.25            1
          419                          20111201              12.5            2.25            1
          420                          20111201            12.375            2.25            1
          421                          20111201            13.125            2.25            1
          422                          20111201            12.125            2.25            1
          423                          20111201            12.875            2.25            1
          424                          20111201            13.125            2.25            1
          425                          20111201              12.5            2.25            1
          426                          20111201             12.75            2.25            1
          427                          20111201            12.125            2.25            1
          428                          20111201             13.25            2.25            1
          429                          20111201             12.75            2.25            1
          430                          20111201              12.5            2.25            1
          431                          20111201            12.375            2.25            1
          432                          20111201            12.875            2.25            1
          433                          20111201            12.375            2.25            1
          434                          20111201             12.75            2.25            1
          435                          20111201             12.75            2.25            1
          436                          20111201                13            2.25            1
          437                          20111201              12.5            2.25            1
          438                          20111201             12.75            2.25            1
          439                          20111201             13.25            2.25            1
          440                          20111201                12            2.25            1
          441                          20111101            12.625            2.25            1
          442                          20111201             13.25            2.25            1
          443                          20111201            13.125            2.25            1
          444                          20111201              12.5            2.25            1
          445                          20111201                13            2.25            1
          446                          20111201             12.25            2.25            1
          447                          20111201              12.5            2.25            1
          448                          20111201              12.5            2.25            1
          449                          20111201                12            2.25            1
          450                          20111201            12.625            2.25            1
          451                          20111201              12.5            2.25            1
          452                          20111201            11.875            2.25            1
          453                          20111201              12.5            2.25            1
          454                          20111201             13.25            2.25            1
          455                          20111201            12.375            2.25            1
          456                          20111201            12.375            2.25            1
          457                          20111201              12.5            2.25            1
          458                          20111201             12.75            2.25            1
          459                          20111201             12.75            2.25            1
          460                          20111201            12.875            2.25            1
          461                          20111201            11.625            2.25            1
          462                          20111201            12.875            2.25            1
          463                          20111201            10.875            2.25            1
          464                          20111201             12.75            2.25            1
          465                          20111201             12.75            2.25            1
          466                          20111201             13.25            2.25            1
          467                          20111201             13.25            2.25            1
          468                          20111201            12.625            2.25            1
          469                          20111201             12.75            2.25            1
          470                          20111201              12.5            2.25            1
          471                          20111201                12            2.25            1
          472                          20111201                12            2.25            1
          473                          20111201            12.875            2.25            1
          474                          20111201            13.125            2.25            1
          475                          20111201            12.875            2.25            1
          476                          20111201             12.75            2.25            1
          477                          20111201            11.375            2.25            1
          478                          20111201            11.875            2.25            1
          479                          20111201            12.125            2.25            1
          480                          20111201            12.375            2.25            1
          481                          20111201              12.5            2.25            1
          482                          20070201              9.95             3.5            0
          483                          20111201             11.75            2.25            1
          484                          20111201             12.25            2.25            1
          485                          20111201              12.5            2.25            1
          486                          20111201              12.5            2.25            1
          487                          20111201                12            2.25            1
          488                          20111201             12.25            2.25            1
          489                          20111201            12.875            2.25            1
          490                          20111201            12.375            2.25            1
          491                          20111201             12.75            2.25            1
          492                          20111201             13.25            2.25            1
          493                          20111201                12            2.25            1
          494                          20111201                13            2.25            1
          495                          20111201            12.875            2.25            1
          496                          20111201             13.25            2.25            1
          497                          20111201            12.875            2.25            1
          498                          20111201              12.5            2.25            1
          499                          20111201                12            2.25            1
          500                          20111201             12.75            2.25            1
          501                          20111201            12.125            2.25            1
          502                          20111201              12.5            2.25            1
          503                          20070201              9.95             3.5            0
          504                          20111201                12            2.25            1
          505                          20111201              12.5            2.25            1
          506                          20111201            12.875            2.25            1
          507                          20111101            13.375            2.25            1
          508                          20111201             11.75            2.25            1
          509                          20111201            12.375            2.25            1
          510                          20111201              11.5            2.25            1
          511                          20111201                12            2.25            1
          512                          20111201                13            2.25            1
          513                          20111201                13            2.25            1
          514                          20111201             12.25            2.25            1
          515                          20111201            12.625            2.25            1
          516                          20111201            12.625            2.25            1
          517                          20111201            12.875            2.25            1
          518                          20111201                13            2.25            1
          519                          20111101             11.75            2.25            1
          520                          20111101              12.5            2.25            1
          521                          20111201            11.375            2.25            1
          522                          20111201              12.5            2.25            1
          523                          20111201             12.75            2.25            1
          524                          20111201             12.25            2.25            1
          525                          20111201            12.125            2.25            1
          526                          20111201            12.625            2.25            1
          527                          20111201             13.25            2.25            1
          528                          20111201             11.75            2.25            1
          529                          20111201             9.625            2.25            1
          530                          20111201            12.375            2.25            1
          531                          20111201            13.125            2.25            1
          532                          20111201              12.5            2.25            1
          533                          20111201             12.25            2.25            1
          534                          20111101             12.75            2.25            1
          535                          20111101            12.875            2.25            1
          536                          20111101                13            2.25            1
          537                          20111101             12.75            2.25            1
          538                          20111201             11.75            2.25            1
          539                          20070201              9.95             3.5            0
          540                          20111201            12.625            2.25            1
          541                          20111201             12.25            2.25            1
          542                          20111101                12            2.25            1
          543                          20111201             12.75            2.25            1
          544                          20111201              12.5            2.25            1
          545                          20111101            13.375            2.25            1
          546                          20111101             12.75            2.25            1
          547                          20111201            12.625            2.25            1
          548                          20111101            12.875            2.25            1
          549                          20111201             13.25            2.25            1
          550                          20111201             13.25            2.25            1
          551                          20111201            12.875            2.25            1
          552                          20111101             12.75            2.25            1
          553                          20111101             12.75            2.25            1
          554                          20111201            12.625            2.75            1
          555                          20111201                13            2.25            1
          556                          20111101                13            2.25            1
          557                          20111201                13            2.25            1
          558                          20111101            12.875            2.25            1
          559                          20111101             12.75            2.25            1
          560                          20111201             13.25            2.25            1
          561                          20111201            12.875            2.25            1
          562                          20111201            11.875            2.25            1
          563                          20111201              12.5            2.25            1
          564                          20111101            12.625            2.25            1
          565                          20111201             12.25            2.25            1
          566                          20111201            12.875            3.45            1
          567                          20111201                13            2.25            1
          568                          20111201            12.875            2.25            1
          569                          20111201            12.125            2.25            1
          570                          20111201             12.75            2.25            1
          571                          20070201              9.95             3.5            0
          572                          20111201            12.625            2.25            1
          573                          20070201              9.95             3.5            0
          574                          20111201             13.25            2.25            1
          575                          20111201             13.25            2.25            1
          576                          20111201            13.125            2.25            1
          577                          20111201             12.75            2.25            1
          578                          20111201             13.25            2.25            1
          579                          20111201            12.875            2.25            1
          580                          20111201            12.375            2.25            1
          581                          20111201            12.375            2.25            1
          582                          20111201            12.375            2.25            1
          583                          20111201            13.125            2.25            1
          584                          20111201              12.5            2.25            1
          585                          20111201            12.375            2.25            1
          586                          20111201                12            2.25            1
          587                          20111201             12.25            2.25            1
          588                          20111201            12.875            2.25            1
          589                          20111201             13.25            2.25            1
          590                          20111201            12.875            2.25            1
          591                          20111201            12.125            2.25            1
          592                          20111201            12.875            2.25            1
          593                          20111201              12.5            2.25            1
          594                          20111201            13.375            2.25            1
          595                          20070201              9.95             3.5            0
          596                          20111201              12.5            2.25            1
          597                          20111201             13.25            2.25            1
          598                          20111201             13.25            2.25            1
          599                          20111101              11.5            2.25            1
          600                          20111201            13.125            2.25            1
          601                          20111201            12.875            2.25            1
          602                          20111201             13.25            2.25            1
          603                          20111201            12.875            2.25            1
          604                          20111201              12.5            2.25            1
          605                          20111201             13.25            2.25            1
          606                          20111201                13            2.25            1
          607                          20111201                13            2.25            1
          608                          20111201            13.125            2.25            1
          609                          20111201              12.5            2.25            1
          610                          20111201            11.625            2.25            1
          611                          20111201             13.25            2.25            1
          612                          20070201              9.95             3.5            0
          613                          20111201             12.25            2.25            1
          614                          20111201            11.875            2.25            1
          615                          20070201              9.95             3.5            0
          616                          20111201             13.25            2.25            1
          617                          20111201             13.25            2.25            1
          618                          20111201            12.875            2.25            1
          619                          20111201             13.25            2.25            1
          620                          20111201             13.25            2.25            1
          621                          20111201             12.75            2.25            1
          622                          20111201            12.875            2.25            1
          623                          20111201            12.125            2.25            1
          624                          20111201             13.25            2.25            1
          625                          20111201             12.75            2.25            1
          626                          20111201            12.875            2.25            1
          627                          20111201            12.625            2.25            1
          628                          20111201             13.25            2.25            1
          629                          20111201             12.25            2.25            1
          630                          20111201                13            2.25            1
          631                          20111201            12.625            2.25            1
          632                          20111201             12.75            2.25            1
          633                          20111201              12.5            2.25            1
          634                          20111201             13.25            2.25            1
          635                          20111201            12.375            2.25            1
          636                          20111201             12.75            2.25            1
          637                          20111201             13.25            2.25            1
          638                          20111201             12.25            2.25            1
          639                          20111201             13.25            2.25            1
          640                          20111201            12.875            2.25            1
          641                          20111201              12.5            2.25            1
          642                          20070201              9.95             3.5            0
          643                          20070201              9.95             3.5            0
          644                          20111101            12.375            2.25            1
          645                          20111101            12.875            2.25            1
          646                          20070201              9.95             3.5            0
          647                          20111201             12.75            2.25            1
          648                          20111201              12.5            2.25            1
          649                          20111201                13            2.25            1
          650                          20111201             12.75            2.25            1
          651                          20111201            13.375            2.25            1
          652                          20111201             12.75            2.25            1
          653                          20111201             13.25            2.25            1
          654                          20070201              9.95             3.5            0
          655                          20111201             12.75            2.25            1
          656                          20111201             12.75            2.25            1
          657                          20111101            12.875            2.25            1
          658                          20111201            11.875            2.25            1
          659                          20111201              12.5            2.25            1
          660                          20070201              9.95             3.5            0
          661                          20070201              9.95             3.5            0
          662                          20111101            12.375            2.25            1
          663                          20111101            11.875            2.25            1
          664                          20111201            12.625            2.25            1
          665                          20111201            13.375            2.25            1
          666                          20111201            13.125            2.25            1
          667                          20111201            13.375            2.25            1
          668                          20111201            12.625            2.25            1
          669                          20111201             12.75            2.25            1
          670                          20070201              9.95             3.5            0
          671                          20111201            13.375            2.25            1
          672                          20111101              12.5            2.25            1
          673                          20111201            12.625            2.25            1
          674                          20111201            12.125            2.25            1
          675                          20111201             12.25            2.25            1
          676                          20111201            12.375            2.25            1
          677                          20111201              12.5            2.25            1
          678                          20111201             12.75            2.25            1
          679                          20111101            12.625            2.25            1
          680                          20111201            12.625            2.25            1
          681                          20111201            12.125            2.25            1
          682                          20111101            12.875            2.25            1
          683                          20111201            13.375            2.25            1
          684                          20111201             12.25            2.25            1
          685                          20111201            13.375            2.25            1
          686                          20111201             12.25            2.25            1
          687                          20111101            12.375            2.25            1
          688                          20111201            12.875            2.25            1
          689                          20111201            11.625            2.25            1
          690                          20111201                13            2.25            1
          691                          20111201            13.375            2.25            1
          692                          20111201            13.375            2.25            1
          693                          20111201            13.125            2.25            1
          694                          20111201            13.375            2.25            1
          695                          20111201             12.25            2.25            1
          696                          20111201            12.375            2.25            1
          697                          20111201                13            2.25            1
          698                          20111201              12.5            2.25            1
          699                          20111201             13.25            2.25            1
          700                          20111201            13.125            2.25            1
          701                          20070201              9.95             3.5            0
          702                          20111201            12.625            2.25            1
          703                          20111201             12.75            2.25            1
          704                          20111101            13.375            2.25            1
          705                          20111201            12.125            2.25            1
          706                          20111101            13.375            2.25            1
          707                          20111201            13.375            2.25            1
          708                          20111201             12.75            2.25            1
          709                          20111201                13            2.25            1
          710                          20111201                13            2.25            1
          711                          20111201            11.875            2.25            1
          712                          20111201              12.5            2.25            1
          713                          20111101            12.625            2.25            1
          714                          20111201                12            2.25            1
          715                          20111201            13.375            2.25            1
          716                          20111201             12.25            2.25            1
          717                          20120101             13.25            2.25            1
          718                          20120101            12.375            2.25            1
          719                          20070201              9.95           3.625            0
          720                          20120101             11.75            2.25            1
          721                          20120101             12.25            2.25            1
          722                          20120101             12.25            2.25            1
          723                          20120101             12.75            2.25            1
          724                          20120101             12.75            2.25            1
          725                          20120101            12.875            2.25            1
          726                          20120101             12.75            2.25            1
          727                          20120101            12.625            2.25            1
          728                          20070201              9.95             3.5            0
          729                          20120101              12.5            2.25            1
          730                          20070201              9.95           3.625            0
          731                          20120101                12            2.25            1
          732                          20120101             12.75            2.25            1
          733                          20120101            12.375            2.25            1
          734                          20120101              12.5            2.25            1
          735                          20120101              12.5            2.25            1
          736                          20070201              9.95             3.5            0
          737                          20070201              9.95           2.875            0
          738                          20070201              9.95           3.625            0
          739                          20120101            12.875            2.25            1
          740                          20070201              9.95           3.625            0
          741                          20120101             12.75            2.25            1
          742                          20120101              12.5            2.25            1
          743                          20070201              9.95            3.25            0
          744                          20120101            12.875            2.25            1
          745                          20120101            11.875            2.25            1
          746                          20120101                12            2.25            1
          747                          20111201                13            2.25            1
          748                          20120101            12.875            2.25            1
          749                          20070201              9.95           3.625            0
          750                          20120101            12.125            2.25            1
          751                          20070201              9.95           3.625            0
          752                          20120101            12.125            2.25            1
          753                          20120101            11.375            2.25            1
          754                          20070201              9.95           3.375            0
          755                          20120101                12            2.25            1
          756                          20120101            13.125            2.25            1
          757                          20120101                13            2.25            1
          758                          20120101            13.125            2.25            1
          759                          20120101            12.375            2.25            1
          760                          20120101            11.875            2.25            1
          761                          20120101             13.75            2.25            1
          762                          20120101             12.25            2.25            1
          763                          20070201              9.95             3.5            0
          764                          20120101            12.125            2.25            1
          765                          20070201              9.95             3.5            0
          766                          20120101            13.375            2.25            1
          767                          20120101            13.625            2.25            1
          768                          20070201              9.95           3.625            0
          769                          20120101            13.125            2.25            1
          770                          20070201              9.95           3.625            0
          771                          20120101            12.625            2.25            1
          772                          20120101            11.875            2.25            1
          773                          20120101            12.375            2.25            1
          774                          20120101            12.375            2.25            1
          775                          20120101              12.5            2.25            1
          776                          20120101             12.75            2.25            1
          777                          20120101            12.625            2.25            1
          778                          20070201              9.95           3.625            0
          779                          20120101            12.125            2.25            1
          780                          20070201              9.95           3.125            0
          781                          20120101             12.25            2.25            1
          782                          20070201              9.95             3.5            0
          783                          20120101            12.125            2.25            1
          784                          20120101              12.5            2.25            1
          785                          20120101                12            2.25            1
          786                          20120101            11.625            2.25            1
          787                          20120101             12.75            2.25            1
          788                          20120101             11.25            2.25            1
          789                          20070201              9.95             3.5            0
          790                          20120101            12.375            2.25            1
          791                          20070201              9.95           3.625            0
          792                          20120101                12            2.25            1
          793                          20120101             11.75            2.25            1
          794                          20070201              9.95            3.25            0
          795                          20120101             13.25            2.25            1
          796                          20070201              9.95            3.25            0
          797                          20070201              9.95             3.5            0
          798                          20120101            12.875            2.25            1
          799                          20070201              9.95           3.625            0
          800                          20120101            12.875            2.25            1
          801                          20120101            12.875            2.25            1
          802                          20120101            12.875            2.25            1
          803                          20120101            14.875            2.25            1
          804                          20070201              9.95             3.5            0
          805                          20120101            12.125            2.25            1
          806                          20120101            11.875            2.25            1
          807                          20120101                13            2.25            1
          808                          20120101              12.5            2.25            1
          809                          20120101                12            2.25            1
          810                          20120101            12.125            2.25            1
          811                          20070201              9.95           3.625            0
          812                          20120101            12.875            2.25            1
          813                          20070201              9.95           3.125            0
          814                          20120101            12.625            2.25            1
          815                          20120101                13            2.25            1
          816                          20070201              9.95           3.625            0
          817                          20120101                12            2.25            1
          818                          20070201              9.95             3.5            0
          819                          20120101            12.875            2.25            1
          820                          20120101            12.375            2.25            1
          821                          20070201              9.95           3.625            0
          822                          20070201              9.95           3.125            0
          823                          20120101            12.875            2.25            1
          824                          20120101            12.625            2.25            1
          825                          20120101            12.125            2.25            1
          826                          20070201              9.95             3.5            0
          827                          20120101            12.125            2.25            1
          828                          20120101            12.375            2.25            1
          829                          20070201              9.95             3.5            0
          830                          20120101                12            2.25            1
          831                          20070201              9.95           3.375            0
          832                          20120101             12.75            2.25            1
          833                          20120101             12.75            2.25            1
          834                          20120101             12.75            2.25            1
          835                          20120101            12.625            2.25            1
          836                          20070201              9.95            3.25            0
          837                          20120101            12.625            2.25            1
          838                          20120101              12.5            2.25            1
          839                          20120101              12.5            2.25            1
          840                          20120101              11.5            2.25            1
          841                          20070201              9.95             3.5            0
          842                          20120101            11.625            2.25            1
          843                          20070201              9.95             3.5            0
          844                          20120101             12.75            2.25            1
          845                          20070201              9.95           3.625            0
          846                          20070201              9.95           3.625            0
          847                          20120101                13            2.25            1
          848                          20120101            12.125            2.25            1
          849                          20120101            12.875            2.25            1
          850                          20120101            12.375            2.25            1
          851                          20120101            12.875            2.25            1
          852                          20120101             12.25            2.25            1
          853                          20120101              12.5            2.25            1
          854                          20120101             12.25            2.25            1
          855                          20120101            11.125            2.25            1
          856                          20120101            11.875            2.25            1
          857                          20070201              9.95            3.25            0
          858                          20120101             12.75            2.25            1
          859                          20120101                13            2.25            1
          860                          20120101            12.375            2.25            1
          861                          20120101                12            2.25            1
          862                          20120101              13.5            2.25            1
          863                          20120101            12.875            2.25            1
          864                          20120101              12.5            2.25            1
          865                          20120101            12.125            2.25            1
          866                          20120101            11.625            2.25            1
          867                          20120101              12.5            2.25            1
          868                          20070201              9.95           3.625            0
          869                          20120101                13            2.25            1
          870                          20120101            12.625            2.25            1
          871                          20120101              12.5            2.25            1
          872                          20120101             12.75            2.25            1
          873                          20120101            11.875            2.25            1
          874                          20070201              9.95             3.5            0
          875                          20120101                13            2.25            1
          876                          20120101            12.125            2.25            1
          877                          20120101             12.25            2.25            1
          878                          20120101              12.5            2.25            1
          879                          20120101             12.75            2.25            1
          880                          20120101            11.875            2.25            1
          881                          20120101             12.75            2.25            1
          882                          20120101            12.125            2.25            1
          883                          20120101              12.5            2.25            1
          884                          20120101              12.5            2.25            1
          885                          20070201              9.95           3.375            0
          886                          20120101            12.875            2.25            1
          887                          20070201              9.95           3.625            0
          888                          20070201              9.95           3.125            0
          889                          20120101            12.125            2.25            1
          890                          20120101            12.375            2.25            1
          891                          20120101              12.5            2.25            1
          892                          20120101            12.375            2.25            1
          893                          20120101            12.375            2.25            1
          894                          20120101            12.625            2.25            1
          895                          20120101              12.5            2.25            1
          896                          20120101            12.375            2.25            1
          897                          20120101                13            2.25            1
          898                          20120101             12.75            2.25            1
          899                          20120101             12.25            2.25            1
          900                          20120101            11.875            2.25            1
          901                          20070201              9.95           3.125            0
          902                          20120101              12.5            2.25            1
          903                          20120101                12            2.25            1
          904                          20120101            12.125            2.25            1
          905                          20120101            12.875            2.25            1
          906                          20120101            12.875            2.25            1
          907                          20070201              9.95             3.5            0
          908                          20120101            11.375            2.25            1
          909                          20111201                13            2.25            1
          910                          20120101            12.375            2.25            1
          911                          20120101              12.5            2.25            1
          912                          20120101            12.625            2.25            1
          913                          20120101            13.125            2.25            1
          914                          20120101            12.875            2.25            1
          915                          20070401              9.95             3.5            0
          916                          20120101             12.75            2.25            1
          917                          20120101            12.375            2.25            1
          918                          20120101             11.25            2.25            1
          919                          20120101             12.75            2.25            1
          920                          20070201              9.95             3.5            0
          921                          20070201              9.95           3.625            0
          922                          20120101            12.125            2.25            1
          923                          20120101            11.875            2.25            1
          924                          20120101            11.625            2.25            1
          925                          20120101            12.375            2.25            1
          926                          20070201              9.95             3.5            0
          927                          20070201              9.95           3.625            0
          928                          20070201              9.95           3.375            0
          929                          20120101              12.5            2.25            1
          930                          20070201              9.95             3.5            0
          931                          20120101              12.5            2.25            1
          932                          20070201              9.95           3.125            0
          933                          20120101            12.875            2.25            1
          934                          20120101              12.5            2.25            1
          935                          20120101            12.625            2.25            1
          936                          20120101             12.75            2.25            1
          937                          20120101                11            2.25            1
          938                          20120101            13.125            2.25            1
          939                          20070201              9.95             3.5            0
          940                          20070201              9.95             3.5            0
          941                          20120101            12.125            2.25            1
          942                          20120101              11.5            2.25            1
          943                          20070201              9.95           3.625            0
          944                          20070201              9.95           3.625            0
          945                          20120101            12.625            2.25            1
          946                          20120101            12.375            2.25            1
          947                          20070201              9.95           3.125            0
          948                          20120101             11.75            2.25            1
          949                          20120101              12.5            2.25            1
          950                          20120101            12.625            2.25            1
          951                          20120101            11.875            2.25            1
          952                          20120101             12.25            2.25            1
          953                          20120101            12.625            2.25            1
          954                          20070201              9.95           3.625            0
          955                          20120101            12.375            2.25            1
          956                          20120101            13.625            2.25            1
          957                          20120101             12.25            2.25            1
          958                          20120101              13.5            2.25            1
          959                          20120101              12.5            2.25            1
          960                          20070201              9.95             3.5            0
          961                          20120101            12.875            2.25            1
          962                          20120101            12.625            2.25            1
          963                          20120101            12.625            2.25            1
          964                          20120101             12.75            2.25            1
          965                          20120101            12.375            2.25            1
          966                          20120101            11.875            2.25            1
          967                          20120101             12.25            2.25            1
          968                          20120101              12.5            2.25            1
          969                          20120101            12.375            2.25            1
          970                          20070201              9.95            3.25            0
          971                          20120101             12.75            2.25            1
          972                          20120101            12.875            2.25            1
          973                          20070201              9.95             3.5            0
          974                          20120101                13            2.25            1
          975                          20120101             13.25            2.25            1
          976                          20120101             12.75            2.25            1
          977                          20120101            11.875            2.25            1
          978                          20070201              9.95             3.5            0
          979                          20070201              9.95           3.625            0
          980                          20120101              12.5            2.25            1
          981                          20120101             12.75            2.25            1
          982                          20070201              9.95               3            0
          983                          20120101                12            2.25            1
          984                          20120101             12.25            2.25            1
          985                          20120101            12.875            2.25            1
          986                          20120101            12.625            2.25            1
          987                          20120101            12.375            2.25            1
          988                          20111201             12.75            2.25            1
          989                          20070201              9.95            3.25            0
          990                          20120101             13.25            2.25            1
          991                          20120101              12.5            2.25            1
          992                          20120101            12.875            2.25            1
          993                          20120101              12.5            2.25            1
          994                          20070201              9.95            3.25            0
          995                          20120101            12.875            2.25            1
          996                          20120101             12.75            2.25            1
          997                          20120101            11.625            2.25            1
          998                          20120101             13.25            2.25            1
          999                          20120101            12.625            2.25            1
         1000                          20120101            11.875            2.25            1
         1001                          20070201              9.95           3.625            0
         1002                          20120101            13.375            2.25            1
         1003                          20120101                13            2.25            1
         1004                          20120101             12.75            2.25            1
         1005                          20120101            11.875            2.25            1
         1006                          20120101            12.125            2.25            1
         1007                          20120101             12.75            2.25            1
         1008                          20070201              9.95           3.625            0
         1009                          20111201             12.75            2.25            1
         1010                          20120101             13.25            2.25            1
         1011                          20070201              9.95             3.5            0
         1012                          20120101             11.75            2.25            1
         1013                          20120101            12.625            2.25            1
         1014                          20120101             12.75            2.25            1
         1015                          20070201              9.95             3.5            0
         1016                          20070201              9.95           3.625            0
         1017                          20120101             12.25            2.25            1
         1018                          20070201              9.95           3.375            0
         1019                          20111201              12.5            2.25            1
         1020                          20070201              9.95           3.625            0
         1021                          20120101             12.75            2.25            1
         1022                          20070201              9.95           3.625            0
         1023                          20120101            12.125            2.25            1
         1024                          20111201            12.375            2.25            1
         1025                          20120101            13.125            2.25            1
         1026                          20120101            12.625            2.25            1
         1027                          20120101            13.125            2.25            1
         1028                          20120101            12.125            2.25            1
         1029                          20070201              9.95           3.375            0
         1030                          20070201              9.95             3.5            0
         1031                          20070201              9.95           3.625            0
         1032                          20120101            12.375            2.25            1
         1033                          20070201              9.95           3.625            0
         1034                          20070201              9.95             3.5            0
         1035                          20120101            15.125            2.25            1
         1036                          20120101              12.5            2.25            1
         1037                          20120101              12.5            2.25            1
         1038                          20120101            11.875            2.25            1
         1039                          20120101             12.75            2.25            1
         1040                          20120101            12.125            2.25            1
         1041                          20070201              9.95           3.625            0
         1042                          20120101             12.75            2.25            1
         1043                          20120101            11.625            2.25            1
         1044                          20120101            11.625            2.25            1
         1045                          20120101            12.125            2.25            1
         1046                          20070201              9.95           3.625            0
         1047                          20070201              9.95           3.625            0
         1048                          20120101              12.5            2.25            1
         1049                          20120101             12.75            2.25            1
         1050                          20120101              11.5            2.25            1
         1051                          20120101            12.875            2.25            1
         1052                          20120101              12.5            2.25            1
         1053                          20120101             12.75            2.25            1
         1054                          20120101            12.625            2.25            1
         1055                          20120101            12.375            2.25            1
         1056                          20070201              9.95             3.5            0
         1057                          20120101              12.5            2.25            1
         1058                          20120101            12.375            2.25            1
         1059                          20070201              9.95           3.625            0
         1060                          20120101                12            2.25            1
         1061                          20111201                13            2.25            1
         1062                          20120101             11.75            2.25            1
         1063                          20120101             12.25            2.25            1
         1064                          20120101             13.25            2.25            1
         1065                          20120101            12.875            2.25            1
         1066                          20120101             12.75            2.25            1
         1067                          20120101             12.25            2.25            1
         1068                          20120101                12            2.25            1
         1069                          20120101            11.625            2.25            1
         1070                          20120101            11.625            2.25            1
         1071                          20070201              9.95               3            0
         1072                          20120101            11.125            2.25            1
         1073                          20120101            12.875            2.25            1
         1074                          20070201              9.95             3.5            0
         1075                          20120101              13.5            2.25            1
         1076                          20120101             11.75            2.25            1
         1077                          20070201              9.95           3.625            0
         1078                          20070201              9.95           3.625            0
         1079                          20120101             12.75            2.25            1
         1080                          20120101             12.25            2.25            1
         1081                          20111201             13.75            2.25            1
         1082                          20120101            12.375            2.25            1
         1083                          20120101                12            2.25            1
         1084                          20070201              9.95           3.625            0
         1085                          20070201              9.95             3.5            0
         1086                          20070201              9.95           3.625            0
         1087                          20120101            11.875            2.25            1
         1088                          20120101            12.375            2.25            1
         1089                          20070201              9.95           3.625            0
         1090                          20120101                12            2.25            1
         1091                          20120101            11.875            2.25            1
         1092                          20120101             12.75            2.25            1
         1093                          20070201              9.95           3.625            0
         1094                          20120101             12.75            2.25            1
         1095                          20120101            13.625            2.25            1
         1096                          20070201              9.95             3.5            0
         1097                          20070201              9.95           3.375            0
         1098                          20120101              12.5            2.25            1
         1099                          20120101                12            2.25            1
         1100                          20120101            12.625            2.25            1
         1101                          20120101            13.125            2.25            1
         1102                          20120101              12.5            2.25            1
         1103                          20120101              12.5            2.25            1
         1104                          20120101            13.375            2.25            1
         1105                          20120101            12.375            2.25            1
         1106                          20111201             12.75            2.25            1
         1107                          20120101             11.75            2.25            1
         1108                          20120101             12.25            2.25            1
         1109                          20120101            12.625            2.25            1
         1110                          20070201              9.95           3.625            0
         1111                          20070201              9.95           3.625            0
         1112                          20111201            11.875            2.25            1
         1113                          20111201            11.875            2.25            1
         1114                          20111201             13.25            2.25            1
         1115                          20070201              9.95           3.375            0
         1116                          20111201            12.375            2.25            1
         1117                          20111201             13.25            2.25            1
         1118                          20111201            12.375            2.25            1
         1119                          20111201                12            2.25            1
         1120                          20111101                12            2.25            1
         1121                          20111101             12.25            2.25            1
         1122                          20111201            12.375            2.25            1
         1123                          20111201            12.875            2.25            1
         1124                          20111201            12.875            2.25            1
         1125                          20111201             12.25            2.25            1
         1126                          20111201            12.875            2.25            1
         1127                          20111101             12.75            2.25            1
         1128                          20111201             13.25            2.25            1
         1129                          20111201            12.625            2.25            1
         1130                          20111201            12.875            2.25            1
         1131                          20111201            13.125            2.25            1
         1132                          20111201             13.25            2.25            1
         1133                          20111201             12.75            2.25            1
         1134                          20111201             12.25            2.25            1
         1135                          20111201            12.875            2.25            1
         1136                          20111201             13.25            2.25            1
         1137                          20111201             12.25            2.25            1
         1138                          20111201            13.375            2.25            1
         1139                          20111201             12.75            2.25            1
         1140                          20111201            12.875            2.25            1
         1141                          20120101             12.25            2.25            1
         1142                          20111201            12.875            2.25            1
         1143                          20111201              12.5            2.25            1
         1144                          20120101            13.375            2.25            1
         1145                          20070201              9.95           3.625            0
         1146                          20111201            12.375            2.25            1
         1147                          20111201            12.625            2.25            1
         1148                          20120101             13.25            2.25            1
         1149                          20120101            12.625            2.25            1
         1150                          20120101            12.625            2.25            1
         1151                          20120101            12.375            2.25            1
         1152                          20070201              9.95           3.625            0
         1153                          20120101             12.25            2.25            1
         1154                          20070201              9.95            3.75            0
         1155                          20070201              9.95             3.5            0
         1156                          20111201            12.875            2.25            1
         1157                          20111201            12.125            2.25            1
         1158                          20111201             13.25            2.25            1
         1159                          20111201            11.875            2.25            1
         1160                          20111201            12.875            2.25            1
         1161                          20111201              12.5            2.25            1
         1162                          20111201                13            2.25            1
         1163                          20111201            11.875            2.25            1
         1164                          20111201            12.625            2.25            1
         1165                          20111201            12.625            2.25            1
         1166                          20111201             12.75            2.25            1
         1167                          20111201            13.125            2.25            1
         1168                          20111201            12.875            2.25            1
         1169                          20111201            12.625            2.25            1
         1170                          20111201              12.5            2.25            1
         1171                          20111201             12.75            2.25            1
         1172                          20111201              12.5            2.25            1
         1173                          20111101             13.25            2.25            1
         1174                          20111201            13.125            2.25            1
         1175                          20111201            12.625            2.25            1
         1176                          20111201             12.75            2.25            1
         1177                          20111201            11.875            2.25            1
         1178                          20070201              9.95               3            0
         1179                          20070201              9.95             3.5            0
         1180                          20111201             13.25            2.25            1
         1181                          20111201            11.875            2.25            1
         1182                          20111101             12.75            2.25            1
         1183                          20111101            12.625            2.25            1
         1184                          20111201            13.375            2.25            1
         1185                          20111201              12.5            2.25            1
         1186                          20070201              9.95             3.5            0
         1187                          20111201            12.125            2.25            1
         1188                          20111201            12.875            2.25            1
         1189                          20111201             12.75            2.25            1
         1190                          20111201              12.5            2.25            1
         1191                          20111201            12.625            2.25            1
         1192                          20111201             12.75            2.25            1
         1193                          20070201              9.95             3.5            0
         1194                          20111101            11.875            2.25            1
         1195                          20070201              9.95             3.5            0
         1196                          20111201            12.125            2.25            1
         1197                          20070201              9.95            3.25            0
         1198                          20111201             12.75            2.25            1
         1199                          20111101              12.5            2.25            1
         1200                          20111101             12.75            2.25            1
         1201                          20070201              9.95             3.5            0
         1202                          20070201              9.95             3.5            0
         1203                          20111001             11.75            2.25            1
         1204                          20111101                12            2.25            1
         1205                          20111201            12.625            2.25            1
         1206                          20111001            12.625            2.25            1
         1207                          20070201              9.95           3.375            0
         1208                          20070201              9.95           3.625            0
         1209                          20120101                13            2.25            1
         1210                          20111101            13.375            2.25            1
         1211                          20120101            12.375            2.25            1
         1212                          20070201              9.95             3.5            0
         1213                          20120101             12.25            2.25            1
         1214                          20120101                12            2.25            1
         1215                          20070201              9.95           3.625            0
         1216                          20120101             12.75            2.25            1
         1217                          20120101            12.625            2.25            1
         1218                          20070201              9.95            3.75            0
         1219                          20070201              9.95             3.5            0
         1220                          20070201              9.95               3            0
         1221                          20070201              9.95            3.75            0
         1222                          20070201              9.95            3.75            0
         1223                          20070201              9.95           3.125            0
         1224                          20070201              9.95            3.75            0
         1225                          20070201              9.95             3.5            0
         1226                          20070201              9.95           3.625            0
         1227                          20070201              9.95            3.75            0
         1228                          20070201              9.95            3.75            0
         1229                          20070201              9.95            3.75            0
         1230                          20070201              9.95           3.375            0
         1231                          20070201              9.95            3.75            0
         1232                          20070201              9.95           3.375            0
         1233                          20070201              9.95             3.5            0
         1234                          20070201              9.95            3.75            0
         1235                          20070201              9.95             3.5            0
         1236                          20070201              9.95             3.5            0
         1237                          20070201              9.95            3.75            0
         1238                          20070201              9.95           3.375            0
         1239                          20070201              9.95            3.25            0
         1240                          20070201              9.95            3.75            0
         1241                          20070201              9.95            3.75            0
         1242                          20070201              9.95            3.75            0
         1243                          20070201              9.95             3.5            0
         1244                          20070201              9.95            2.75            0
         1245                          20070201              9.95             3.5            0
         1246                          20070201              9.95            3.75            0
         1247                          20070201              9.95            3.75            0
         1248                          20070201              9.95            3.75            0
         1249                          20070201              9.95             3.5            0
         1250                          20070201              9.95            3.75            0
         1251                          20070201              9.95            3.75            0
         1252                          20070201              9.95           3.375            0
         1253                          20070201              9.95            3.75            0
         1254                          20070201              9.95            3.75            0
         1255                          20070201              9.95            3.75            0
         1256                          20070201              9.95            3.75            0
         1257                          20070201              9.95            3.75            0
         1258                          20070201              9.95             3.5            0
         1259                          20070201              9.95            3.75            0
         1260                          20070201              9.95             3.5            0
         1261                          20070201              9.95            3.75            0
         1262                          20070201              9.95            3.75            0
         1263                          20070201              9.95             3.5            0
         1264                          20070201              9.95            3.75            0
         1265                          20070201              9.95               3            0
         1266                          20070201              9.95            3.75            0
         1267                          20070201              9.95            3.75            0
         1268                          20070201              9.95            3.75            0
         1269                          20070201              9.95            3.75            0
         1270                          20070201              9.95           3.125            0
         1271                          20070201              9.95             3.5            0
         1272                          20070201              9.95            3.75            0
         1273                          20070201              9.95            3.75            0
         1274                          20070201              9.95            3.75            0
         1275                          20070201              9.95               4            0
         1276                          20070201              9.95           3.375            0
         1277                          20070201              9.95             3.5            0
         1278                          20070201              9.95            3.75            0
         1279                          20070201              9.95           3.125            0
         1280                          20070201              9.95            3.75            0
         1281                          20070201              9.95            3.75            0
         1282                          20070201              9.95             3.5            0
         1283                          20070201              9.95            3.75            0
         1284                          20070201              9.95           3.375            0
         1285                          20070201              9.95            3.25            0
         1286                          20070201              9.95            3.75            0
         1287                          20070201              9.95            2.25            0
         1288                          20070201              9.95             3.5            0
         1289                          20070201              9.95           3.625            0
         1290                          20070201              9.95               3            0
         1291                          20070201              9.95             3.5            0
         1292                          20111201            12.125            2.25            1
         1293                          20111201             12.75            2.25            1
         1294                          20111201             12.25            2.25            1
         1295                          20111201             12.75            2.25            1
         1296                          20111201            12.625            2.25            1
         1297                          20111201            13.125            2.25            1
         1298                          20111201             12.75            2.25            1
         1299                          20111201             12.75            2.25            1
         1300                          20111201             12.25            2.25            1
         1301                          20111201            12.125            2.25            1
         1302                          20111201                13            2.25            1
         1303                          20111201            13.125            2.25            1
         1304                          20111201             13.25            2.25            1
         1305                          20111101            12.375            2.25            1
         1306                          20111201             13.25            2.25            1
         1307                          20111201            12.625            2.25            1
         1308                          20111101            12.375            2.25            1
         1309                          20111201            12.375            2.25            1
         1310                          20111201            12.625            2.25            1
         1311                          20111201                13            2.25            1
         1312                          20111201            12.625            2.25            1
         1313                          20111201                13            2.25            1
         1314                          20111201             12.75            2.25            1
         1315                          20111201            12.375            2.25            1
         1316                          20111201            12.875            2.25            1
         1317                          20111201             11.75            2.25            1
         1318                          20111201             13.25            2.25            1
         1319                          20111201              11.5            2.25            1
         1320                          20111201            12.125            2.25            1
         1321                          20111201            12.125            2.25            1
         1322                          20111201            12.375            2.25            1
         1323                          20111201             13.25            2.25            1
         1324                          20111101            12.875            2.25            1
         1325                          20111101              12.5            2.25            1
         1326                          20070201              9.95             3.5            0
         1327                          20111201            12.875            2.25            1
         1328                          20070201              9.95           3.375            0
         1329                          20111201             12.75            2.25            1
         1330                          20111201             13.25            2.25            1
         1331                          20111201            13.125            2.25            1
         1332                          20111201              12.5            2.25            1
         1333                          20111201            13.125            2.25            1
         1334                          20111101              12.5            2.25            1
         1335                          20111201            12.625            2.25            1
         1336                          20111201            13.125            2.25            1
         1337                          20111201            13.125            2.25            1
         1338                          20111201                13            2.25            1
         1339                          20111201             12.75            2.25            1
         1340                          20111201            12.875            2.25            1
         1341                          20111101            13.375            2.25            1
         1342                          20111201              12.5            2.25            1
         1343                          20111201                13            2.25            1
         1344                          20111201            13.125            2.25            1
         1345                          20111201              12.5            2.25            1
         1346                          20111201            12.875            2.25            1
         1347                          20111201            12.625            2.25            1
         1348                          20111201             13.25            2.25            1
         1349                          20111201             13.25            2.25            1
         1350                          20111201            12.625            2.25            1
         1351                          20111201            12.875            2.25            1
         1352                          20111101            12.625            2.25            1
         1353                          20111201             12.75            2.25            1
         1354                          20111201             13.25            2.25            1
         1355                          20111201            12.375            2.25            1
         1356                          20111201              12.5            2.25            1
         1357                          20111201            11.875            2.25            1
         1358                          20111201            12.375            2.25            1
         1359                          20111201             12.75            2.25            1
         1360                          20111201            11.625            2.25            1
         1361                          20111201            13.125            2.25            1
         1362                          20111201             11.75            2.25            1
         1363                          20111201                12            2.25            1
         1364                          20111201            13.125            2.25            1
         1365                          20111201            12.875            2.25            1
         1366                          20111201            13.125            2.25            1
         1367                          20110901            11.625            2.25            1
         1368                          20111201             12.75            2.25            1
         1369                          20111201            11.875            2.25            1
         1370                          20111201            12.625            2.25            1
         1371                          20111201            13.125            2.25            1
         1372                          20111201            12.625            2.25            1
         1373                          20111201             12.25            2.25            1
         1374                          20111201             12.75            2.25            1
         1375                          20111201             13.25            2.25            1
         1376                          20111201            11.375            2.25            1
         1377                          20111201                12            2.25            1
         1378                          20111201            12.125            2.25            1
         1379                          20111201             13.25            2.25            1
         1380                          20111201            12.625            2.25            1
         1381                          20111201             12.25            2.25            1
         1382                          20111201             12.75            2.25            1
         1383                          20111201             11.75            2.25            1
         1384                          20111201             12.75            2.25            1
         1385                          20111201            12.125            2.25            1
         1386                          20111201                12            2.25            1
         1387                          20111201            12.875            2.25            1
         1388                          20111201             12.25            2.25            1
         1389                          20111201             13.25            2.25            1
         1390                          20111201            12.875            2.25            1
         1391                          20111201              12.5            2.25            1
         1392                          20111201            12.875            2.25            1
         1393                          20111201              12.5            2.25            1
         1394                          20111201             12.75            2.25            1
         1395                          20111201                12            2.25            1
         1396                          20111201             11.75            2.25            1
         1397                          20111201            12.625            2.25            1
         1398                          20111201             12.25            2.25            1
         1399                          20111201            12.625            2.25            1
         1400                          20111201            11.625            2.25            1
         1401                          20111201             13.25            2.25            1
         1402                          20111201             14.25            2.25            1
         1403                          20111201            12.375            2.25            1
         1404                          20111201             12.25            2.25            1
         1405                          20111201             12.25            2.25            1
         1406                          20111201              12.5            2.25            1
         1407                          20111201            12.875            2.25            1
         1408                          20111201            11.875            2.25            1
         1409                          20111201             11.25            2.25            1
         1410                          20111201              12.5            2.25            1
         1411                          20111201            12.375            2.25            1
         1412                          20111201            13.125            2.25            1
         1413                          20111201              12.5            2.25            1
         1414                          20111201            13.375            2.25            1
         1415                          20111201            12.125            2.25            1
         1416                          20111201             12.25            2.25            1
         1417                          20111201            12.125            2.25            1
         1418                          20111201              12.5            2.25            1
         1419                          20111201                12            2.25            1
         1420                          20111201            13.125            2.25            1
         1421                          20111201             12.25            2.25            1
         1422                          20111201            12.875            2.25            1
         1423                          20111201             12.75            2.25            1
         1424                          20111201            12.625            2.25            1
         1425                          20111201             12.25            2.25            1
         1426                          20111201             13.25            2.25            1
         1427                          20111201            12.875            2.25            1
         1428                          20111201             13.25            2.25            1
         1429                          20111201             12.25            2.25            1
         1430                          20111201            13.125            2.25            1
         1431                          20111201             12.75            2.25            1
         1432                          20111201            12.875            2.25            1
         1433                          20111201             12.25            2.25            1
         1434                          20111201             12.25            2.25            1
         1435                          20111201              12.5            2.25            1
         1436                          20111201             11.75            2.25            1
         1437                          20111201            12.125            2.25            1
         1438                          20111201            11.375            2.25            1
         1439                          20111201            11.875            2.25            1
         1440                          20111201             12.75            2.25            1
         1441                          20111201             12.75            2.25            1
         1442                          20111201             13.25            2.25            1
         1443                          20111201             12.25            2.25            1
         1444                          20111201            10.875            2.25            1
         1445                          20111201             12.75            2.25            1
         1446                          20111201             12.25            2.25            1
         1447                          20111201             11.75            2.25            1
         1448                          20111201            12.625            2.25            1
         1449                          20111201              12.5            2.25            1
         1450                          20111201            12.625            2.25            1
         1451                          20111201            13.125            2.25            1
         1452                          20111201             13.25            2.25            1
         1453                          20111201            12.375            2.25            1
         1454                          20111201            13.125            2.25            1
         1455                          20111201              12.5            2.25            1
         1456                          20070201              9.95             3.5            0
         1457                          20111201             12.75            2.25            1
         1458                          20070201              9.95             3.5            0
         1459                          20111201            11.875            2.25            1
         1460                          20111201            12.875            2.25            1
         1461                          20111201             13.25            2.25            1
         1462                          20111201            13.125            2.25            1
         1463                          20111201            12.375            2.25            1
         1464                          20111201            12.125            2.25            1
         1465                          20111201            11.375            2.25            1
         1466                          20111201            12.875            2.25            1
         1467                          20111201            12.125            2.25            1
         1468                          20111201            11.875            2.25            1
         1469                          20111201             11.75            2.25            1
         1470                          20111201            13.375            2.25            1
         1471                          20111201             12.25            2.25            1
         1472                          20070201              9.95             3.5            0
         1473                          20111201            12.625            2.25            1
         1474                          20111201            11.625            2.25            1
         1475                          20111201            12.625            2.25            1
         1476                          20111201                12            2.25            1
         1477                          20111201             12.75            2.25            1
         1478                          20111201              12.5            2.25            1
         1479                          20111201            12.625            2.25            1
         1480                          20070201              9.95            3.75            0
         1481                          20070201              9.95            3.75            0
         1482                          20070201              9.95            3.75            0
         1483                          20070201              9.95            3.75            0
         1484                          20070201              9.95            3.75            0
         1485                          20070201              9.95            3.75            0
         1486                          20070201              9.95            3.75            0
         1487                          20070201              9.95            3.75            0
         1488                          20070201              9.95            3.75            0
         1489                          20070201              9.95           3.625            0
         1490                          20070201              9.95            3.75            0
         1491                          20070201              9.95           2.625            0
         1492                          20070201              9.95           2.875            0
         1493                          20070201              9.95           3.125            0
         1494                          20070201              9.95             3.5            0
         1495                          20070201              9.95            3.75            0
         1496                          20070201              9.95            3.25            0
         1497                          20070201              9.95            3.75            0
         1498                          20070201              9.95            3.75            0
         1499                          20070201              9.95            3.75            0
         1500                          20070201              9.95            3.75            0
         1501                          20070201              9.95            3.75            0
         1502                          20070201              9.95            3.75            0
         1503                          20070201              9.95            3.75            0
         1504                          20070201              9.95            3.75            0
         1505                          20070201              9.95           3.125            0
         1506                          20070201              9.95             3.5            0
         1507                          20070201              9.95           3.125            0
         1508                          20070201              9.95             3.5            0
         1509                          20070201              9.95            3.75            0
         1510                          20070201              9.95           3.575            0
         1511                          20070201              9.95           3.125            0
         1512                          20070201              9.95           3.125            0
         1513                          20070201              9.95            3.75            0
         1514                          20070201              9.95               3            0
         1515                          20070201              9.95            3.75            0
         1516                          20070201              9.95            3.75            0
         1517                          20070201              9.95             3.5            0
         1518                          20070201              9.95             3.5            0
         1519                          20070201              9.95            3.75            0
         1520                          20070201              9.95           3.375            0
         1521                          20070201              9.95            3.75            0
         1522                          20070201              9.95             3.5            0
         1523                          20070201              9.95            3.75            0
         1524                          20070201              9.95            3.75            0
         1525                          20070201              9.95           3.625            0
         1526                          20070201              9.95            3.75            0
         1527                          20070201              9.95            3.75            0
         1528                          20070201              9.95            3.75            0
         1529                          20070201              9.95           3.625            0
         1530                          20070201              9.95            3.75            0
         1531                          20070201              9.95            3.75            0
         1532                          20070201              9.95           3.625            0
         1533                          20070201              9.95            3.75            0
         1534                          20070201              9.95            3.75            0
         1535                          20070201              9.95             3.5            0
         1536                          20070201              9.95            3.75            0
         1537                          20070201              9.95           3.125            0
         1538                          20070201              9.95            3.75            0
         1539                          20070201              9.95            3.75            0
         1540                          20070201              9.95            3.75            0
         1541                          20070201              9.95            3.75            0
         1542                          20070201              9.95           3.625            0
         1543                          20070201              9.95            3.75            0
         1544                          20111001            12.625            2.25            1
         1545                          20070201              9.95            3.75            0
         1546                          20070201              9.95             3.5            0
         1547                          20070201              9.95            3.75            0
         1548                          20070201              9.95           3.625            0
         1549                          20070201              9.95            3.75            0
         1550                          20070201              9.95            3.75            0
         1551                          20111001            12.625            2.25            1
         1552                          20070201              9.95            3.75            0
         1553                          20070201              9.95            3.75            0
         1554                          20070201              9.95            3.75            0
         1555                          20070201              9.95           3.125            0
         1556                          20070201              9.95            3.75            0
         1557                          20070201              9.95            3.75            0
         1558                          20070201              9.95             3.5            0
         1559                          20070201              9.95            3.75            0
         1560                          20070201              9.95            3.75            0
         1561                          20070201              9.95           3.125            0
         1562                          20070201              9.95            3.75            0
         1563                          20070201              9.95           3.125            0
         1564                          20070201              9.95           3.125            0
         1565                          20070201              9.95            2.75            0
         1566                          20070201              9.95            3.75            0
         1567                          20070201              9.95           3.375            0
         1568                          20070201              9.95            3.75            0
         1569                          20070201              9.95            3.75            0
         1570                          20070201              9.95             3.5            0
         1571                          20070201              9.95           3.375            0
         1572                          20070201              9.95             3.5            0
         1573                          20070201              9.95            3.75            0
         1574                          20070201              9.95            3.75            0
         1575                          20070201              9.95             3.5            0
         1576                          20070201              9.95            3.75            0
         1577                          20070201              9.95           3.125            0
         1578                          20070201              9.95            3.75            0
         1579                          20070201              9.95            3.75            0
         1580                          20070201              9.95           3.375            0
         1581                          20111001            12.875            2.25            1
         1582                          20111001              11.5            2.25            1
         1583                          20070201              9.95             3.5            0
         1584                          20111201            12.875            2.25            1
         1585                          20111001            12.875            2.25            1
         1586                          20070201              9.95            3.75            0
         1587                          20070201              9.95            3.75            0
         1588                          20070201              9.95             3.5            0
         1589                          20070201              9.95             3.5            0
         1590                          20070201              9.95            3.75            0
         1591                          20070201              9.95           2.625            0
         1592                          20070201              9.95            3.75            0
         1593                          20070201              9.95            3.75            0
         1594                          20070201              9.95            3.75            0
         1595                          20070201              9.95           2.875            0
         1596                          20070201              9.95            3.75            0
         1597                          20070201              9.95            3.75            0
         1598                          20070201              9.95           3.625            0
         1599                          20070201              9.95            3.75            0
         1600                          20070201              9.95            3.75            0
         1601                          20070201              9.95            3.75            0
         1602                          20070201              9.95             3.5            0
         1603                          20111201             12.25            2.25            1
         1604                          20111201            12.625            2.25            1
         1605                          20111201            13.375            2.25            1
         1606                          20111201            12.875            2.25            1
         1607                          20111201            13.125            2.25            1
         1608                          20111201             12.75            2.25            1
         1609                          20070201              9.95            3.75            0
         1610                          20111101            13.125            2.25            1
         1611                          20111201             12.25            2.25            1
         1612                          20111201            12.625            2.25            1
         1613                          20111201            12.875            2.25            1
         1614                          20111101            13.375            2.25            1
         1615                          20111201            13.375            2.25            1
         1616                          20111101            11.875            2.25            1
         1617                          20070201              9.95           3.375            0
         1618                          20070201              9.95             3.5            0
         1619                          20111101             12.75            2.25            1
         1620                          20111201              12.5            2.25            1
         1621                          20111201            13.125            2.25            1
         1622                          20111201            12.375            2.25            1
         1623                          20070201              9.95           3.375            0
         1624                          20111201            12.875            2.25            1
         1625                          20111201             12.75            2.25            1
         1626                          20111201            13.375            2.25            1
         1627                          20111101            13.375            2.25            1
         1628                          20111201            13.375            2.25            1
         1629                          20111001             11.75            2.25            1
         1630                          20111101            12.875            2.25            1
         1631                          20111101             13.25            2.25            1
         1632                          20111101             13.25            2.25            1
         1633                          20111201            12.625            2.25            1
         1634                          20111201            11.875            2.25            1
         1635                          20120101                13            2.25            1
         1636                          20070201              9.95             3.5            0
         1637                          20111101             12.75            2.25            1
         1638                          20120101            14.875            2.25            1
         1639                          20111201            12.875            2.25            1
         1640                          20120101             12.75            2.25            1
         1641                          20120101            12.375            2.25            1
         1642                          20111101            12.625            2.25            1
         1643                          20070201              9.95           3.625            0
         1644                          20120101            12.875            2.25            1
         1645                          20120101            12.625            2.25            1
         1646                          20120101            12.875            2.25            1
         1647                          20120101            12.375            2.25            1
         1648                          20070201              9.95           3.375            0
         1649                          20111001             13.25            2.25            1
         1650                          20070201              9.95           3.625            0
         1651                          20120101            12.625            2.25            1
         1652                          20120101            12.625            2.25            1
         1653                          20070201              9.95           3.625            0
         1654                          20070201              9.95           3.625            0
         1655                          20120101            12.625            2.25            1
         1656                          20070201              9.95           3.625            0
         1657                          20070201              9.95             3.5            0
         1658                          20120101            12.875            2.25            1
         1659                          20111201            13.125            2.25            1
         1660                          20111201            12.375            2.25            1
         1661                          20111201             13.25            2.25            1
         1662                          20111201             12.75            2.25            1
         1663                          20111201            13.125            2.25            1
         1664                          20111201             13.25            2.25            1
         1665                          20111101            12.625            2.25            1
         1666                          20111201            12.875            2.25            1
         1667                          20111101            13.375            2.25            1
         1668                          20111101            13.125            2.25            1
         1669                          20111201                13            2.25            1
         1670                          20111201            12.125            2.25            1
         1671                          20111201              12.5            2.25            1
         1672                          20111101            13.125            2.25            1
         1673                          20111201            12.125            2.25            1
         1674                          20111201            13.125            2.25            1
         1675                          20111201            11.125            2.25            1
         1676                          20111201             12.75            2.25            1
         1677                          20111101            12.375            2.25            1
         1678                          20111201            12.375            2.25            1
         1679                          20111101            12.375            2.25            1
         1680                          20111201            13.375            2.25            1
         1681                          20111201                12            2.25            1
         1682                          20070201              9.95             3.5            0
         1683                          20111201            12.375            2.25            1
         1684                          20070201              9.95             3.5            0
         1685                          20111101            12.875            2.25            1
         1686                          20111201            12.375            2.25            1
         1687                          20111101            12.875            2.25            1
         1688                          20111101                13            2.25            1
         1689                          20111201            12.625            2.25            1
         1690                          20111101            12.875            2.25            1
         1691                          20111001            12.375            2.25            1
         1692                          20111101             13.25            2.25            1
         1693                          20111001            13.625            2.25            1
         1694                          20111201            11.375            2.25            1
         1695                          20111201             12.75            2.25            1
         1696                          20111001              12.5            2.25            1
         1697                          20111201                12            2.25            1
         1698                          20111201              12.5            2.25            1
         1699                          20111101             12.75            2.25            1
         1700                          20111201                12            2.25            1
         1701                          20111201                13            2.25            1
         1702                          20111101            13.125            2.25            1
         1703                          20111101            13.125            2.25            1
         1704                          20111001             13.25            2.25            1
         1705                          20111201            12.875            2.25            1
         1706                          20111201            12.625            2.25            1
         1707                          20111101              12.5            2.25            1
         1708                          20111001             12.25            2.25            1
         1709                          20111201            12.375            2.25            1
         1710                          20111001              12.5            2.25            1
         1711                          20111001              12.5            2.25            1
         1712                          20111101            12.875            2.25            1
         1713                          20070201              9.95             3.5            0
         1714                          20111201                12            2.25            1
         1715                          20111201             12.75            2.25            1
         1716                          20111101             11.75            2.25            1
         1717                          20120101            12.875            2.25            1
         1718                          20120101            12.875            2.25            1
         1719                          20120101            11.875            2.25            1
         1720                          20070201              9.95             3.5            0
         1721                          20120101            11.625            2.25            1
         1722                          20070201              9.95             3.5            0
         1723                          20070201              9.95             3.5            0
         1724                          20120101                12            2.25            1
         1725                          20120101                13            2.25            1
         1726                          20120101                13            2.25            1
         1727                          20120101            12.375            2.25            1
         1728                          20120101            12.125            2.25            1
         1729                          20120101              12.5            2.25            1
         1730                          20070201              9.95               3            0
         1731                          20120101                11            2.25            1
         1732                          20070201              9.95               3            0
         1733                          20070201              9.95               3            0
         1734                          20120101            12.375            2.25            1
         1735                          20120101             12.25            2.25            1
         1736                          20120101            12.375            2.25            1
         1737                          20120101              12.5            2.25            1
         1738                          20120101            12.125            2.25            1
         1739                          20120101            12.625            2.25            1
         1740                          20070201              9.95             3.5            0
         1741                          20120101              12.5            2.25            1
         1742                          20120101             12.25            2.25            1
         1743                          20070201              9.95             3.5            0
         1744                          20120101            12.875            2.25            1
         1745                          20120101                13            2.25            1
         1746                          20120101            11.875            2.25            1
         1747                          20120101             12.25            2.25            1
         1748                          20120101            12.625            2.25            1
         1749                          20070201              9.95           3.625            0
         1750                          20120101                12            2.25            1
         1751                          20120101            12.875            2.25            1
         1752                          20120101             11.75            2.25            1
         1753                          20070201              9.95             3.5            0
         1754                          20120101                13            2.25            1
         1755                          20070201              9.95           3.625            0
         1756                          20120101            12.875            2.25            1
         1757                          20070201              9.95               3            0
         1758                          20070201              9.95           3.375            0
         1759                          20120101            12.125            2.25            1
         1760                          20120101             12.75            2.25            1
         1761                          20120101            12.125            2.25            1
         1762                          20120101             12.75            2.25            1
         1763                          20120101            13.375            2.25            1
         1764                          20070201              9.95           3.625            0
         1765                          20070201              9.95           3.625            0
         1766                          20120101            11.875            2.25            1
         1767                          20070201              9.95           3.625            0
         1768                          20120101            12.625            2.25            1
         1769                          20070201              9.95            3.25            0
         1770                          20120101              12.5            2.25            1
         1771                          20120101            11.875            2.25            1
         1772                          20070201              9.95           3.625            0
         1773                          20070201              9.95           2.875            0
         1774                          20120101            13.375            2.25            1
         1775                          20120101             12.75            2.25            1
         1776                          20070201              9.95             3.5            0
         1777                          20120101                13            2.25            1
         1778                          20120101            11.875            2.25            1
         1779                          20120101                12            2.25            1
         1780                          20120101            12.375            2.25            1
         1781                          20120101             11.75            2.25            1
         1782                          20070201              9.95             3.5            0
         1783                          20120101            12.375            2.25            1
         1784                          20120101            12.875            2.25            1
         1785                          20070201              9.95           3.625            0
         1786                          20070201              9.95           3.625            0
         1787                          20070201              9.95           3.625            0
         1788                          20120101            12.875            2.25            1
         1789                          20120101             11.75            2.25            1
         1790                          20120101             12.75            2.25            1
         1791                          20120101            12.375            2.25            1
         1792                          20070201              9.95            3.25            0
         1793                          20120101              12.5            2.25            1
         1794                          20070201              9.95           2.125            0
         1795                          20120101              12.5            2.25            1
         1796                          20070201              9.95           3.625            0
         1797                          20120101            11.875            2.25            1
         1798                          20120101            12.625            2.25            1
         1799                          20120101            12.875            2.25            1
         1800                          20120101            11.875            2.25            1
         1801                          20120101            11.875            2.25            1
         1802                          20120101              13.5            2.25            1
         1803                          20120101            12.625            2.25            1
         1804                          20120101             12.75            2.25            1
         1805                          20120101              12.5            2.25            1
         1806                          20070201              9.95           3.625            0
         1807                          20070201              9.95             3.5            0
         1808                          20070201              9.95           3.125            0
         1809                          20070201              9.95            3.25            0
         1810                          20120101             12.75            2.25            1
         1811                          20120101              12.5            2.25            1
         1812                          20070201              9.95            3.25            0
         1813                          20120101            13.375            2.25            1
         1814                          20120101            12.625            2.25            1
         1815                          20070201              9.95           3.625            0
         1816                          20120101              12.5            2.25            1
         1817                          20120101                12            2.25            1
         1818                          20070201              9.95           3.625            0
         1819                          20111201                13            2.25            1
         1820                          20070201              9.95           3.625            0
         1821                          20120101            14.125            2.25            1
         1822                          20070201              9.95            3.25            0
         1823                          20120101            12.625            2.25            1
         1824                          20120101              12.5            2.25            1
         1825                          20070201              9.95           3.625            0
         1826                          20120101              11.5            2.25            1
         1827                          20070201              9.95           3.625            0
         1828                          20111201                13            2.25            1
         1829                          20070201              9.95             3.5            0
         1830                          20070201              9.95           3.625            0
         1831                          20120101             13.25            2.25            1
         1832                          20111201            11.875            2.25            1
         1833                          20070201              9.95           3.625            0
         1834                          20070201              9.95           3.125            0
         1835                          20120101             12.25            2.25            1
         1836                          20111201              12.5            2.25            1
         1837                          20111201            13.875            2.25            1
         1838                          20120101                12            2.25            1
         1839                          20120101              12.5            2.25            1
         1840                          20070201              9.95             3.5            0
         1841                          20070201              9.95           3.625            0
         1842                          20120101            13.375            2.25            1
         1843                          20120101             12.75            2.25            1
         1844                          20070201              9.95           3.375            0
         1845                          20070201              9.95             3.5            0
         1846                          20111201             12.75            2.25            1
         1847                          20111201                13            2.25            1
         1848                          20111001              12.5            2.25            1
         1849                          20111201            12.875            2.25            1
         1850                          20070201              9.95           3.625            0
         1851                          20111201            11.875            2.25            1
         1852                          20070201              9.95           3.625            0
         1853                          20111101            11.625            2.25            1
         1854                          20111201              12.5            2.25            1
         1855                          20111201                13            2.25            1
         1856                          20111201             12.75            2.25            1
         1857                          20111001            13.375            2.25            1
         1858                          20111101              12.5            2.25            1
         1859                          20111001             12.75            2.25            1
         1860                          20120101            12.625            2.25            1
         1861                          20111201             13.25            2.25            1
         1862                          20111201             12.75            2.25            1
         1863                          20070201              9.95             3.5            0
         1864                          20111201            13.125            2.25            1
         1865                          20111201             12.25            2.25            1
         1866                          20111201                12            2.25            1
         1867                          20111201             12.75            2.25            1
         1868                          20111201             13.25            2.25            1
         1869                          20111201            12.875            2.25            1
         1870                          20111001            11.875            2.25            1
         1871                          20110901            13.375            2.25            1
         1872                          20070201              9.95             3.5            0
         1873                          20111201            12.625            2.25            1
         1874                          20111201            12.875            2.25            1
         1875                          20111201              11.5            2.25            1
         1876                          20111201             13.25            2.25            1
         1877                          20111201                13            2.25            1
         1878                          20070201              9.95            3.75            0
         1879                          20070201              9.95             3.5            0
         1880                          20070201              9.95           3.625            0
         1881                          20070201              9.95           3.125            0
         1882                          20070201              9.95           3.125            0
         1883                          20070201              9.95            3.75            0
         1884                          20070201              9.95            3.75            0
         1885                          20070201              9.95            3.75            0
         1886                          20070201              9.95            3.75            0
         1887                          20070201              9.95             3.5            0
         1888                          20070201              9.95            3.75            0
         1889                          20070201              9.95             3.5            0
         1890                          20070201              9.95             3.5            0
         1891                          20070201              9.95            3.75            0
         1892                          20070201              9.95            3.75            0
         1893                          20070201              9.95            3.75            0
         1894                          20070201              9.95            3.75            0
         1895                          20070201              9.95            3.75            0
         1896                          20070201              9.95            3.75            0
         1897                          20070201              9.95             3.5            0
         1898                          20070201              9.95            3.75            0
         1899                          20070201              9.95            3.75            0
         1900                          20070201              9.95            3.75            0
         1901                          20070201              9.95           3.125            0
         1902                          20070201              9.95            3.75            0
         1903                          20070201              9.95            3.75            0
         1904                          20070201              9.95             3.5            0
         1905                          20070201              9.95             3.5            0
         1906                          20070201              9.95            3.25            0
         1907                          20070201              9.95            3.75            0
         1908                          20111201              12.5            2.25            1
         1909                          20111201            12.875            2.25            1
         1910                          20111201            12.875            2.25            1
         1911                          20111201            12.375            2.25            1
         1912                          20111201            12.625            2.25            1
         1913                          20111201            12.625            2.25            1
         1914                          20111201            13.125            2.25            1
         1915                          20111201             12.75            2.25            1
         1916                          20111201                12            2.25            1
         1917                          20070201              9.95             3.5            0
         1918                          20111101             12.75            2.25            1
         1919                          20070201              9.95            3.75            0
         1920                          20111201             12.75            2.25            1
         1921                          20111201             12.25            2.25            1
         1922                          20111201            12.625            2.25            1
         1923                          20111201            13.375            2.25            1
         1924                          20111201                13            2.25            1
         1925                          20111201              12.5            2.25            1
         1926                          20111201            12.875            2.25            1
         1927                          20111201            13.125            2.25            1
         1928                          20111201            12.625            2.25            1
         1929                          20070201              9.95             3.5            0
         1930                          20111201              12.5            2.25            1
         1931                          20111201            12.625            2.25            1
         1932                          20070201              9.95             3.5            0
         1933                          20111201            13.375            2.25            1
         1934                          20111201             13.25            2.25            1
         1935                          20111201            12.625            2.25            1
         1936                          20111201            12.625            2.25            1
         1937                          20111201             13.25            2.25            1
         1938                          20111201                13            2.25            1
         1939                          20111201             13.25            2.25            1
         1940                          20111201              12.5            2.25            1
         1941                          20111201            12.375            2.25            1
         1942                          20111201              11.5            2.25            1
         1943                          20111201             13.25            2.25            1
         1944                          20070201              9.95             3.5            0
         1945                          20111201            13.375            2.25            1
         1946                          20111201             13.25            2.25            1
         1947                          20111101             13.05            2.25            1
         1948                          20111201            12.125            2.25            1
         1949                          20111201              12.5            2.25            1
         1950                          20111201            12.625            2.25            1
         1951                          20111201              12.5            2.25            1
         1952                          20111201             11.25            2.25            1
         1953                          20111201            12.375            2.25            1
         1954                          20111201            13.375            2.25            1
         1955                          20111201             11.75            2.25            1
         1956                          20111201            12.875            2.25            1
         1957                          20111201                13            2.25            1
         1958                          20111201              12.5            2.25            1
         1959                          20111201            12.875            2.25            1
         1960                          20111201             13.25            2.25            1
         1961                          20111201             12.25            2.25            1
         1962                          20111201             13.25            2.25            1
         1963                          20111201             12.25            2.25            1
         1964                          20111201             13.25            2.25            1
         1965                          20111201              12.5            2.25            1
         1966                          20111201             13.25            2.25            1
         1967                          20070201              9.95           3.625            0
         1968                          20111201            12.375            2.25            1
         1969                          20070201              9.95            2.75            0
         1970                          20111201              12.5            2.25            1
         1971                          20111201            12.625            2.75            1
         1972                          20070201              9.95             3.5            0
         1973                          20111201              12.5            2.25            1
         1974                          20070201              9.95             3.5            0
         1975                          20111201            12.875            2.25            1
         1976                          20111201                13            2.25            1
         1977                          20111201            12.625            2.25            1
         1978                          20111201                13            2.25            1
         1979                          20111201             13.25            2.25            1
         1980                          20111201            12.375            2.25            1
         1981                          20111201             11.75            2.25            1
         1982                          20070201              9.95             3.5            0
         1983                          20111201            12.625            2.25            1
         1984                          20111201             13.25            2.25            1
         1985                          20111201             12.25            2.25            1
         1986                          20111201             11.75            2.25            1
         1987                          20111201              12.5            2.25            1
         1988                          20070201              9.95             3.5            0
         1989                          20111101             13.25            2.25            1
         1990                          20111101             12.75            2.25            1
         1991                          20111201            12.875            2.25            1
         1992                          20111101            13.375            2.25            1
         1993                          20111201            12.125            2.25            1
         1994                          20111101            13.125            2.25            1
         1995                          20111201            12.875            2.25            1
         1996                          20111201            12.875            2.25            1
         1997                          20111201             12.75            2.25            1
         1998                          20111201             12.75            2.25            1
         1999                          20111201                12            2.25            1
         2000                          20111201             13.25            2.25            1
         2001                          20111201            13.375            2.25            1
         2002                          20111201              12.5            2.25            1
         2003                          20111201             12.25            2.25            1
         2004                          20070201              9.95             3.5            0
         2005                          20111201                12            2.25            1
         2006                          20111201            11.875            2.25            1
         2007                          20070201              9.95             3.5            0
         2008                          20111201            13.125            2.25            1
         2009                          20111201            12.625            2.25            1
         2010                          20111201             13.25            2.25            1
         2011                          20111201             12.75            2.25            1
         2012                          20111201            12.625            2.25            1
         2013                          20111201             12.25            2.25            1
         2014                          20111201             12.25            2.25            1
         2015                          20111201             12.75            2.25            1
         2016                          20111201            13.375            2.25            1
         2017                          20111201            13.375            2.25            1
         2018                          20111201            12.625            2.25            1
         2019                          20111201              12.5            2.25            1
         2020                          20111201            12.875            2.25            1
         2021                          20111201            12.625            2.25            1
         2022                          20111201            12.875            2.25            1
         2023                          20111201              12.5            2.25            1
         2024                          20120101              12.5            2.25            1
         2025                          20120101             12.75            2.25            1
         2026                          20120101             11.75            2.25            1
         2027                          20120101             12.75            2.25            1
         2028                          20120101             12.75            2.25            1
         2029                          20120101            13.125            2.25            1
         2030                          20070201              9.95            3.25            0
         2031                          20111201             12.75            2.25            1
         2032                          20111201                12            2.25            1
         2033                          20111201                13            2.25            1
         2034                          20070201              9.95           3.125            0
         2035                          20120101            12.125            2.25            1
         2036                          20111201            12.625            2.25            1
         2037                          20070201              9.95           3.375            0
         2038                          20111201                13            2.25            1
         2039                          20120101            12.125            2.25            1
         2040                          20111201            11.875            2.25            1
         2041                          20120101              12.5            2.25            1
         2042                          20111201             12.75            2.25            1
         2043                          20111201            12.375            2.25            1
         2044                          20120101                12            2.25            1
         2045                          20111201                13            2.25            1
         2046                          20111201                13            2.25            1
         2047                          20111201             12.25            2.25            1
         2048                          20120101             12.75            2.25            1
         2049                          20120101            12.625            2.25            1
         2050                          20120101             12.75            2.25            1
         2051                          20111201            11.625            2.25            1
         2052                          20120101            12.375            2.25            1
         2053                          20120101              11.5            2.25            1
         2054                          20070301              9.95             3.5            0
         2055                          20120101             12.25            2.25            1
         2056                          20111201                12            2.25            1
         2057                          20070201              9.95             3.5            0
         2058                          20111201             12.75            2.25            1
         2059                          20111201            12.125            2.25            1
         2060                          20111101             12.75            2.25            1
         2061                          20120101             11.75            2.25            1
         2062                          20120101            12.125            2.25            1
         2063                          20070201              9.95             3.5            0
         2064                          20111201             12.75            2.25            1
         2065                          20120101            12.875            2.25            1
         2066                          20111201             12.75            2.25            1
         2067                          20120101              12.5            2.25            1
         2068                          20111201             12.25            2.25            1
         2069                          20120101            13.375            2.25            1
         2070                          20120101              12.5            2.25            1
         2071                          20120101             12.25            2.25            1
         2072                          20070201              9.95             3.5            0
         2073                          20120101            12.875            2.25            1
         2074                          20070201              9.95           3.625            0
         2075                          20070201              9.95            3.25            0
         2076                          20070201              9.95           3.625            0
         2077                          20111201             12.25            2.25            1
         2078                          20111201            12.625            2.25            1
         2079                          20111201                12            2.25            1
         2080                          20111201            12.625            2.25            1
         2081                          20111201                12            2.25            1
         2082                          20070201              9.95             3.5            0
         2083                          20070201              9.95             3.5            0
         2084                          20070201              9.95           3.625            0
         2085                          20111201             12.75            2.25            1
         2086                          20111201            13.125            2.25            1
         2087                          20111201            12.625            2.25            1
         2088                          20111101             12.75            2.25            1
         2089                          20120101              12.5            2.25            1
         2090                          20111201              12.5            2.25            1
         2091                          20120101             12.25            2.25            1
         2092                          20111201             12.75            2.25            1
         2093                          20111201             12.25            2.25            1
         2094                          20111201            13.125            2.25            1
         2095                          20111201              12.5            2.25            1
         2096                          20120101             12.75            2.25            1
         2097                          20120101                12            2.25            1
         2098                          20111201            12.625            2.25            1
         2099                          20111201             12.75            2.25            1
         2100                          20111201            13.125            2.25            1
         2101                          20111101            13.125            2.25            1
         2102                          20111201                13            2.25            1
         2103                          20111201              12.5            2.25            1
         2104                          20120101            12.625            2.25            1
         2105                          20111201            12.125            2.25            1
         2106                          20111201                12            2.25            1
         2107                          20111201             13.25            2.25            1
         2108                          20111201            11.875            2.25            1
         2109                          20111201            13.125            2.25            1
         2110                          20111201            13.125            2.25            1
         2111                          20111201             13.25            2.25            1
         2112                          20111201            13.375            2.25            1
         2113                          20111201             13.25            2.25            1
         2114                          20111201                12            2.25            1
         2115                          20111201             12.25            2.25            1
         2116                          20120101             12.75            2.25            1
         2117                          20111201            11.625            2.25            1
         2118                          20120101            12.375            2.25            1
         2119                          20111101            12.375            2.25            1
         2120                          20111201            12.625            2.25            1
         2121                          20111201             12.75            2.25            1
         2122                          20070201              9.95             3.5            0
         2123                          20070201              9.95           3.125            0
         2124                          20111201            13.125            2.25            1
         2125                          20111201            12.875            2.25            1
         2126                          20111201            12.125            2.25            1
         2127                          20111201             13.25            2.25            1
         2128                          20111201            13.375            2.25            1
         2129                          20111201            12.875            2.25            1
         2130                          20111201            12.375            2.25            1
         2131                          20070201              9.95            3.75            0
         2132                          20111201            13.375            2.25            1
         2133                          20111201              13.5            2.25            1
         2134                          20111201                12            2.25            1
         2135                          20111201             12.99            2.25            1
         2136                          20111201            12.875            2.25            1
         2137                          20070201              9.95           3.625            0
         2138                          20111201             12.25            2.25            1
         2139                          20111201            12.375            2.25            1
         2140                          20111201                12            2.25            1
         2141                          20070201              9.95            3.75            0
         2142                          20111201            11.875            2.25            1
         2143                          20111201            12.625            2.25            1
         2144                          20111201             12.75            2.25            1
         2145                          20111201                13            2.25            1
         2146                          20111201            12.375            2.25            1
         2147                          20111201              12.5            2.25            1
         2148                          20070201              9.95            3.75            0
         2149                          20111101            12.625            2.25            1
         2150                          20070201              9.95             3.5            0
         2151                          20111201             13.25            2.25            1
         2152                          20070201              9.95            3.75            0
         2153                          20111201            12.875            2.25            1
         2154                          20111201            12.375            2.25            1
         2155                          20111201            12.375            2.25            1
         2156                          20070201              9.95           3.375            0
         2157                          20111201             12.75            2.25            1
         2158                          20111201             13.25            2.25            1
         2159                          20111201             12.25            2.25            1
         2160                          20111201             12.75            2.25            1
         2161                          20111201             13.25            2.25            1
         2162                          20111201            12.875            2.25            1
         2163                          20111201             12.75            2.25            1
         2164                          20111201             12.75            2.25            1
         2165                          20111101             12.25            2.25            1
         2166                          20111101            12.875            2.25            1
         2167                          20111101             12.25            2.25            1
         2168                          20111201            12.625            2.25            1
         2169                          20111101                12            2.25            1
         2170                          20070201              9.95               3            0
         2171                          20111201            13.875            2.25            1
         2172                          20111201             13.25            2.25            1
         2173                          20111201             12.75            2.25            1
         2174                          20111101             13.25            2.25            1
         2175                          20111201                12            2.25            1
         2176                          20111201            13.875            2.25            1
         2177                          20111201             12.75            2.25            1
         2178                          20111201             12.75            2.25            1
         2179                          20111201            12.375            2.25            1
         2180                          20111201            13.125            2.25            1
         2181                          20111201            12.125            2.25            1
         2182                          20070201              9.95             3.5            0
         2183                          20111201             12.25            2.25            1
         2184                          20111201                12            2.25            1
         2185                          20111101            12.625            2.25            1
         2186                          20111201             12.75            2.25            1
         2187                          20111201            12.625            2.25            1
         2188                          20111201             13.25            2.25            1
         2189                          20111201              12.5            2.25            1
         2190                          20111201            11.875            2.25            1
         2191                          20111201            11.875            2.25            1
         2192                          20111201             12.25            2.25            1
         2193                          20111201             12.75            2.25            1
         2194                          20111101              12.5            2.25            1
         2195                          20111201             12.75            2.25            1
         2196                          20111201             12.75            2.25            1
         2197                          20070201              9.95            3.75            0
         2198                          20111201             12.75            2.25            1
         2199                          20111201              12.5            2.25            1
         2200                          20111101             12.75            2.25            1
         2201                          20111201                12            2.25            1
         2202                          20111201             12.75            2.25            1
         2203                          20070201              9.95            3.25            0
         2204                          20111201             12.75            2.25            1
         2205                          20111001            13.375            2.25            1
         2206                          20111201             13.25            2.25            1
         2207                          20070201              9.95             3.5            0
         2208                          20111201             12.75            2.25            1
         2209                          20111201             13.25            2.25            1
         2210                          20111201              12.5            2.25            1
         2211                          20111201             13.25            2.25            1
         2212                          20111201            12.375            2.25            1
         2213                          20111201             12.75            2.25            1
         2214                          20120101            11.375            2.25            1
         2215                          20120101                13            2.25            1
         2216                          20120101             13.25            2.25            1
         2217                          20120101             12.75            2.25            1
         2218                          20120101              12.5            2.25            1
         2219                          20120101                13            2.25            1
         2220                          20070201              9.95            2.75            0
         2221                          20120101            12.875            2.25            1
         2222                          20120101            12.875            2.25            1
         2223                          20120101            12.625            2.25            1
         2224                          20070201              9.95           3.625            0
         2225                          20120101            12.375            2.25            1
         2226                          20120101              12.5            2.25            1
         2227                          20120101             12.75            2.25            1
         2228                          20120101            13.125            2.25            1
         2229                          20120101            12.625            2.25            1
         2230                          20120101            11.875            2.25            1
         2231                          20120101             12.75            2.25            1
         2232                          20120101            13.375            2.25            1
         2233                          20120101              12.5            2.25            1
         2234                          20070201              9.95           3.625            0
         2235                          20120101             12.75            2.25            1
         2236                          20120101            12.625            2.25            1
         2237                          20120101             11.25            2.25            1
         2238                          20070201              9.95           3.625            0
         2239                          20120101            12.625            2.25            1
         2240                          20120101             12.25            2.25            1
         2241                          20120101              12.5            2.25            1
         2242                          20120101              12.5            2.25            1
         2243                          20120101                13            2.25            1
         2244                          20120101             11.25            2.25            1
         2245                          20120101            13.375            2.25            1
         2246                          20120101            12.375            2.25            1
         2247                          20120101             11.75            2.25            1
         2248                          20070201              9.95             3.5            0
         2249                          20120101            13.125            2.25            1
         2250                          20120101            12.625            2.25            1
         2251                          20120101             12.75            2.25            1
         2252                          20120101            13.375            2.25            1
         2253                          20120101              12.5            2.25            1
         2254                          20120101            12.375            2.25            1
         2255                          20120101              12.5            2.25            1
         2256                          20120101             11.75            2.25            1
         2257                          20120101            11.875            2.25            1
         2258                          20120101            12.625            2.25            1
         2259                          20070201              9.95             3.5            0
         2260                          20120101            13.125            2.25            1
         2261                          20120101            12.625            2.25            1
         2262                          20120101            11.625            2.25            1
         2263                          20120101             12.75            2.25            1
         2264                          20120101            11.625            2.25            1
         2265                          20120101              13.5            2.25            1
         2266                          20070201              9.95             3.5            0
         2267                          20120101            11.875            2.25            1
         2268                          20120101            11.875            2.25            1
         2269                          20120101             12.75            2.25            1
         2270                          20120101            11.875            2.25            1
         2271                          20120101              13.5            2.25            1
         2272                          20120101            12.375            2.25            1
         2273                          20120101            12.375            2.25            1
         2274                          20120101            13.375            2.25            1
         2275                          20111201             13.75            2.25            1
         2276                          20070201              9.95           3.625            0
         2277                          20120101              12.5            2.25            1
         2278                          20120101             12.25            2.25            1
         2279                          20111201            12.875            2.25            1
         2280                          20111201             12.75            2.25            1
         2281                          20120101            12.875            2.25            1
         2282                          20070201              9.95             3.5            0
         2283                          20120101            12.125            2.25            1
         2284                          20120101            13.125            2.25            1
         2285                          20070201              9.95           3.625            0
         2286                          20120101                13            2.25            1
         2287                          20070201              9.95           3.625            0
         2288                          20120101             12.75            2.25            1
         2289                          20120101             12.75            2.25            1
         2290                          20070401              9.95             3.5            0
         2291                          20120101            12.625            2.25            1
         2292                          20120101             12.75            2.25            1
         2293                          20070201              9.95           3.625            0
         2294                          20070201              9.95           3.625            0
         2295                          20120101              12.5            2.25            1
         2296                          20120101            12.125            2.25            1
         2297                          20070201              9.95           3.625            0
         2298                          20120101              12.5            2.25            1
         2299                          20120101              13.5            2.25            1
         2300                          20120101            12.875            2.25            1
         2301                          20070201              9.95           3.625            0
         2302                          20070201              9.95             3.5            0
         2303                          20120101            13.125            2.25            1
         2304                          20120101            12.875            2.25            1
         2305                          20120101              12.5            2.25            1
         2306                          20120101              12.5            2.25            1
         2307                          20120101             13.25            2.25            1
         2308                          20120101              12.5            2.25            1
         2309                          20070201              9.95           3.625            0
         2310                          20120101            12.625            2.25            1
         2311                          20111201            13.875            2.25            1
         2312                          20120101                12            2.25            1
         2313                          20120101             11.75            2.25            1
         2314                          20070201              9.95             3.5            0
         2315                          20120101            11.375            2.25            1
         2316                          20120101             12.25            2.25            1
         2317                          20070201              9.95           2.875            0
         2318                          20120101             13.25            2.25            1
         2319                          20120101             13.25            2.25            1
         2320                          20070201              9.95           3.625            0
         2321                          20120101             12.75            2.25            1
         2322                          20120101             12.25            2.25            1
         2323                          20120101              13.5            2.25            1
         2324                          20120101            12.875            2.25            1
         2325                          20120101            12.875            2.25            1
         2326                          20111201             13.25            2.25            1
         2327                          20120101                14            2.25            1
         2328                          20120101                13            2.25            1
         2329                          20120101             11.75            2.25            1
         2330                          20120101            14.375            2.25            1
         2331                          20120101            11.875            2.25            1
         2332                          20120101            12.125            2.25            1
         2333                          20120101            11.875            2.25            1
         2334                          20120101            11.125            2.25            1
         2335                          20070201              9.95           2.875            0
         2336                          20111101             13.25            2.25            1
         2337                          20070201              9.95             3.5            0
         2338                          20111201            12.875            2.25            1
         2339                          20120101            12.125            2.25            1
         2340                          20120101                12            2.25            1
         2341                          20070201              9.95           3.625            0
         2342                          20120101            13.375            2.25            1
         2343                          20120101             12.75            2.25            1
         2344                          20120101              12.5            2.25            1
         2345                          20111201             13.25            2.25            1
         2346                          20111201                13            2.25            1
         2347                          20120101            12.375            2.25            1
         2348                          20120101             11.75            2.25            1
         2349                          20070201              9.95             3.5            0
         2350                          20070201              9.95           3.625            0
         2351                          20070201              9.95           3.625            0
         2352                          20070201              9.95           3.125            0
         2353                          20111101            13.125            2.25            1
         2354                          20111201             12.25            2.25            1
         2355                          20111001            12.875            2.25            1
         2356                          20111101            13.625            2.25            1
         2357                          20111101            12.875            2.25            1
         2358                          20070201              9.95           3.625            0
         2359                          20111201            13.125            2.25            1
         2360                          20111101                12            2.25            1
         2361                          20111101             11.75            2.25            1
         2362                          20111101            12.625            2.25            1
         2363                          20111101             12.75            2.25            1
         2364                          20111201            11.125            2.25            1
         2365                          20111201              12.5            2.25            1
         2366                          20111101            12.625            2.25            1
         2367                          20111201              12.5            2.25            1
         2368                          20111201             12.75            2.25            1
         2369                          20111201            13.375            2.25            1
         2370                          20070201              9.95           3.625            0
         2371                          20111101            11.625            2.25            1
         2372                          20111101             12.75            2.25            1
         2373                          20111201            12.375            2.25            1
         2374                          20111101            13.375            2.25            1
         2375                          20111101              13.5            2.25            1
         2376                          20070201              9.95           3.375            0
         2377                          20070201              9.95             3.5            0
         2378                          20120101             12.25            2.25            1
         2379                          20111101            13.125            2.25            1
         2380                          20111201             12.75            2.25            1
         2381                          20111201            13.375            2.25            1
         2382                          20111201             13.25            2.25            1
         2383                          20111201            12.625            2.25            1
         2384                          20111201            13.125            2.25            1
         2385                          20111201            12.625            2.25            1
         2386                          20111101              12.5            2.25            1
         2387                          20111101            12.875            2.25            1
         2388                          20111101             12.75            2.25            1
         2389                          20111201            12.875            2.25            1
         2390                          20111201             13.25            2.25            1
         2391                          20111201            13.125            2.25            1
         2392                          20111201             13.25            2.25            1
         2393                          20111201            13.125            2.25            1
         2394                          20111201            12.875            2.25            1
         2395                          20111201              12.5            2.25            1
         2396                          20111201            12.375            2.25            1
         2397                          20111201            11.875            2.25            1
         2398                          20111201            12.375            2.25            1
         2399                          20111201             12.25            2.25            1
         2400                          20111201             13.25            2.25            1
         2401                          20111201             12.25            2.25            1
         2402                          20111201              12.5            2.25            1
         2403                          20111201             13.25            2.25            1
         2404                          20111201             12.25            2.25            1
         2405                          20111201            12.375            2.25            1
         2406                          20111201            12.875            2.25            1
         2407                          20111201                13            2.25            1
         2408                          20111101             12.25            2.25            1
         2409                          20070201              9.95             3.5            0
         2410                          20111201                12            2.25            1
         2411                          20111201            12.125            2.25            1
         2412                          20111201             13.25            2.25            1
         2413                          20111201              12.5            2.25            1
         2414                          20111201                13            2.25            1
         2415                          20111201            12.375            2.25            1
         2416                          20111201            12.375            2.25            1
         2417                          20111201            12.625            2.75            1
         2418                          20111201              12.5            2.25            1
         2419                          20111201             12.75            2.25            1
         2420                          20111201            13.375            2.25            1
         2421                          20111201             13.25            2.25            1
         2422                          20111201             12.75            2.25            1
         2423                          20111201            12.375            2.25            1
         2424                          20111101            12.375            2.25            1
         2425                          20111101            11.625            2.25            1
         2426                          20111101             12.25            2.25            1
         2427                          20111201             12.25            2.25            1
         2428                          20111201            12.875            2.25            1
         2429                          20111101             12.25            2.25            1
         2430                          20111201              12.5            2.25            1
         2431                          20070201              9.95           3.625            0
         2432                          20070201              9.95           3.625            0
         2433                          20120101            12.625            2.25            1
         2434                          20111201            12.625            2.25            1
         2435                          20111101             13.75            2.25            1
         2436                          20111101            12.625            2.25            1
         2437                          20111001                13            2.25            1
         2438                          20111101             12.25            2.25            1
         2439                          20111201             13.25            2.25            1
         2440                          20111201            12.375            2.25            1
         2441                          20111201            12.875            2.25            1
         2442                          20111101             13.25            2.25            1
         2443                          20111201            12.125            2.25            1
         2444                          20111201             12.25            2.25            1
         2445                          20111201             12.25            2.25            1
         2446                          20111201             13.25            2.25            1
         2447                          20111101            12.875            2.25            1
         2448                          20111201            12.875            2.25            1
         2449                          20111201                13            2.25            1
         2450                          20111201            12.875            2.25            1
         2451                          20111201            12.375            2.25            1
         2452                          20111201            13.125            2.25            1
         2453                          20111201             13.25            2.25            1
         2454                          20111201             13.25            2.25            1
         2455                          20111201              12.5            2.25            1
         2456                          20111201                13            2.25            1
         2457                          20111201                13            2.25            1
         2458                          20111201             12.25            2.25            1
         2459                          20111201             13.25            2.25            1
         2460                          20111201             12.75            2.25            1
         2461                          20111201                13            2.25            1
         2462                          20111201             13.25            2.25            1
         2463                          20111201            12.625            2.25            1
         2464                          20111201            12.875            2.25            1
         2465                          20111201            12.125            2.25            1
         2466                          20111201            13.125            2.25            1
         2467                          20111201            12.625            2.25            1
         2468                          20111201            12.375            2.25            1
         2469                          20111201              12.5            2.25            1
         2470                          20111201            13.375            2.25            1
         2471                          20111201                12            2.25            1
         2472                          20111101            12.375            2.25            1
         2473                          20120101            12.375            2.25            1
         2474                          20111001            12.625            2.25            1
         2475                          20111101            12.875            2.25            1
         2476                          20111201            13.375            2.25            1
         2477                          20111201              12.5            2.25            1
         2478                          20111201            12.375            2.25            1
         2479                          20111201            12.375            2.25            1
         2480                          20111201             12.25            2.25            1
         2481                          20111201            12.875            2.25            1
         2482                          20111201             12.75            2.25            1
         2483                          20111201            12.375            2.25            1
         2484                          20111201                13            2.25            1
         2485                          20111201              12.5            2.25            1
         2486                          20111201            12.625            2.25            1
         2487                          20111201            12.875            2.25            1
         2488                          20111101             12.75            2.25            1
         2489                          20111001            12.875            2.25            1
         2490                          20111201            12.375            2.25            1
         2491                          20111101              12.5            2.25            1
         2492                          20070201              9.95           3.625            0
         2493                          20111101              12.5            2.25            1
         2494                          20111201              11.5            2.25            1
         2495                          20111201              12.5            2.25            1
         2496                          20111201            11.625            2.25            1
         2497                          20111201             13.25            2.25            1
         2498                          20111201             12.75            2.25            1
         2499                          20111201             12.25            2.25            1
         2500                          20111201              12.5            2.25            1
         2501                          20111201             12.75            2.25            1
         2502                          20111101            13.375            2.25            1
         2503                          20111201            13.375            2.25            1
         2504                          20111101            12.625            2.25            1
         2505                          20111201            12.875            2.25            1
         2506                          20120101            11.875            2.25            1
         2507                          20120101              12.5            2.25            1
         2508                          20070201              9.95           3.125            0
         2509                          20111201                13            2.25            1
         2510                          20111201             13.25            2.25            1
         2511                          20111201            13.125            2.25            1
         2512                          20111201            12.875            2.25            1
         2513                          20111201            13.375            2.25            1
         2514                          20111101                13            2.25            1
         2515                          20111201             12.75            2.25            1
         2516                          20070201              9.95           2.375            0
         2517                          20120101            12.875            2.25            1
         2518                          20120101              12.5            2.25            1
         2519                          20111201                13            2.25            1
         2520                          20111201                13            2.25            1
         2521                          20111201            12.375            2.25            1
         2522                          20111201            12.625            2.25            1
         2523                          20111201             12.25            2.25            1
         2524                          20111201             12.25            2.25            1
         2525                          20111201              12.5            2.75            1
         2526                          20111201            12.375            2.25            1
         2527                          20111201            11.625            2.25            1
         2528                          20070201              9.95             3.5            0
         2529                          20111201                13            2.25            1
         2530                          20120101             12.25            2.25            1
         2531                          20120101            11.875            2.25            1
         2532                          20111201              12.5            2.25            1
         2533                          20111201            12.875            2.25            1
         2534                          20111201            12.375            2.25            1
         2535                          20111201             12.75            2.25            1
         2536                          20111201            12.625            2.25            1
         2537                          20111201             13.25            2.25            1
         2538                          20111201                13            2.25            1
         2539                          20111101            12.375            2.25            1
         2540                          20120101              12.5            2.25            1
         2541                          20070201              9.95           3.375            0
         2542                          20111101              12.5            2.25            1
         2543                          20120101            12.375            2.25            1
         2544                          20070201              9.95            3.25            0
         2545                          20070201              9.95             3.5            0
         2546                          20070201              9.95           3.625            0
         2547                          20120101             12.75            2.25            1
         2548                          20070201              9.95             3.5            0
         2549                          20120101            12.125            2.25            1
         2550                          20120101             12.75            2.25            1
         2551                          20120101            12.875            2.25            1
         2552                          20070201              9.95           3.625            0
         2553                          20070201              9.95            3.25            0
         2554                          20120101            12.375            2.25            1
         2555                          20120101            11.875            2.25            1
         2556                          20120101            12.125            2.25            1
         2557                          20120101            11.125            2.25            1
         2558                          20111201             13.75            2.25            1
         2559                          20120101             12.75            2.25            1
         2560                          20111201                13            2.25            1
         2561                          20120101            13.625            2.25            1
         2562                          20120101              12.5            2.25            1
         2563                          20111201                13            2.25            1
         2564                          20120101             12.25            2.25            1
         2565                          20120101            12.625            2.25            1
         2566                          20070201              9.95             3.5            0
         2567                          20120101            12.125            2.25            1
         2568                          20070201              9.95           3.625            0
         2569                          20120101            13.125            2.25            1
         2570                          20120101            12.875            2.25            1
         2571                          20120101             13.25            2.25            1
         2572                          20070201              9.95           3.625            0
         2573                          20070201              9.95            3.25            0
         2574                          20070201              9.95           3.125            0
         2575                          20070201              9.95             3.5            0
         2576                          20070201              9.95            3.75            0
         2577                          20070201              9.95           3.625            0
         2578                          20070201              9.95           3.375            0
         2579                          20070201              9.95             3.5            0
         2580                          20070201              9.95             3.5            0
         2581                          20070201              9.95            3.75            0
         2582                          20070201              9.95            3.75            0
         2583                          20070201              9.95           3.625            0
         2584                          20070201              9.95            3.75            0
         2585                          20070201              9.95            3.75            0
         2586                          20070201              9.95            3.75            0
         2587                          20070201              9.95            3.25            0
         2588                          20111201            12.625            2.25            1
         2589                          20070201              9.95            3.75            0
         2590                          20070201              9.95             3.5            0
         2591                          20070201              9.95           3.125            0
         2592                          20070201              9.95            3.75            0
         2593                          20070201              9.95            3.75            0
         2594                          20070201              9.95            3.25            0
         2595                          20070201              9.95            3.75            0
         2596                          20070201              9.95           3.625            0
         2597                          20070201              9.95            2.75            0
         2598                          20070201              9.95           3.375            0
         2599                          20070201              9.95            3.75            0
         2600                          20070201              9.95            3.75            0
         2601                          20070201              9.95           3.125            0
         2602                          20070201              9.95            3.75            0
         2603                          20070201              9.95             3.5            0
         2604                          20070201              9.95            3.25            0
         2605                          20070201              9.95            3.75            0
         2606                          20070201              9.95            3.75            0
         2607                          20070201              9.95           3.625            0
         2608                          20070201              9.95            3.75            0
         2609                          20070201              9.95            3.75            0
         2610                          20070201              9.95            3.75            0
         2611                          20070201              9.95            3.75            0
         2612                          20070201              9.95            3.25            0
         2613                          20070201              9.95           3.375            0
         2614                          20070201              9.95            3.75            0
         2615                          20070201              9.95            3.75            0
         2616                          20070201              9.95             3.5            0
         2617                          20070201              9.95            3.75            0
         2618                          20070201              9.95           3.375            0
         2619                          20070201              9.95           3.625            0
         2620                          20070201              9.95            3.75            0
         2621                          20070201              9.95            3.75            0
         2622                          20070201              9.95           3.375            0
         2623                          20070201              9.95            3.75            0
         2624                          20070201              9.95            3.75            0
         2625                          20070201              9.95            3.75            0
         2626                          20070201              9.95            3.75            0
         2627                          20070201              9.95            3.75            0
         2628                          20070201              9.95            3.75            0
         2629                          20070201              9.95            3.75            0
         2630                          20070201              9.95           3.375            0
         2631                          20070201              9.95            3.75            0
         2632                          20070201              9.95             3.5            0
         2633                          20070201              9.95            3.75            0
         2634                          20070201              9.95            3.75            0
         2635                          20070201              9.95            3.75            0
         2636                          20070201              9.95            3.75            0
         2637                          20070201              9.95            3.75            0
         2638                          20070201              9.95             3.5            0
         2639                          20070201              9.95             3.5            0
         2640                          20070201              9.95             3.5            0
         2641                          20070201              9.95             3.5            0
         2642                          20070201              9.95            3.75            0
         2643                          20070201              9.95            3.75            0
         2644                          20070201              9.95            2.75            0
         2645                          20070201              9.95            3.75            0
         2646                          20070201              9.95             3.5            0
         2647                          20070201              9.95            3.75            0
         2648                          20070201              9.95            3.75            0
         2649                          20070201              9.95            3.75            0
         2650                          20070201              9.95            2.75            0
         2651                          20070201              9.95            3.75            0
         2652                          20070201              9.95            3.75            0
         2653                          20070201              9.95            3.75            0
         2654                          20070201              9.95           3.375            0
         2655                          20070201              9.95            3.75            0
         2656                          20070201              9.95            3.75            0
         2657                          20070201              9.95            3.75            0
         2658                          20070201              9.95             3.5            0
         2659                          20070201              9.95            3.75            0
         2660                          20070201              9.95            3.75            0
         2661                          20070201              9.95            3.75            0
         2662                          20070201              9.95            3.75            0
         2663                          20070201              9.95            3.75            0
         2664                          20070201              9.95           3.375            0
         2665                          20070201              9.95            3.75            0
         2666                          20070201              9.95             3.5            0
         2667                          20070201              9.95            3.75            0
         2668                          20070201              9.95             3.5            0
         2669                          20070201              9.95            3.75            0
         2670                          20070201              9.95             3.5            0
         2671                          20070201              9.95            3.75            0
         2672                          20070201              9.95            3.45            0
         2673                          20070201              9.95            3.75            0
         2674                          20070201              9.95             3.5            0
         2675                          20070201              9.95            3.75            0
         2676                          20070201              9.95           3.125            0
         2677                          20070201              9.95            3.75            0
         2678                          20070201              9.95            3.75            0
         2679                          20070201              9.95           3.625            0
         2680                          20070201              9.95            3.75            0
         2681                          20070201              9.95            3.75            0
         2682                          20070201              9.95            3.75            0
         2683                          20070201              9.95            3.75            0
         2684                          20070201              9.95            3.75            0
         2685                          20070201              9.95            3.75            0
         2686                          20070201              9.95             3.5            0
         2687                          20070201              9.95            3.75            0
         2688                          20070201              9.95           3.625            0
         2689                          20070201              9.95           3.625            0
         2690                          20070201              9.95             3.5            0
         2691                          20120101                13            2.25            1
         2692                          20111201             12.75            2.25            1
         2693                          20070201              9.95           3.625            0
         2694                          20070201              9.95           3.625            0
         2695                          20120101            12.625            2.25            1
         2696                          20070201              9.95             3.5            0
         2697                          20120101            12.625            2.25            1
         2698                          20120101            12.625            2.25            1
         2699                          20070201              9.95             3.5            0
         2700                          20070201              9.95           3.625            0
         2701                          20070201              9.95             3.5            0
         2702                          20070201              9.95            3.25            0
         2703                          20120101            13.125            2.25            1
         2704                          20120101             13.25            2.25            1
         2705                          20070201              9.95           3.625            0
         2706                          20120101                12            2.25            1
         2707                          20070201              9.95           3.625            0
         2708                          20111201            12.125            2.25            1
         2709                          20120101             12.25            2.25            1
         2710                          20070201              9.95           2.625            0
         2711                          20070201              9.95            3.25            0
         2712                          20120101            12.125            2.25            1
         2713                          20120101            13.125            2.25            1
         2714                          20111201            12.375            2.25            1
         2715                          20070201              9.95             3.5            0
         2716                          20120101            11.625            2.25            1
         2717                          20120101            12.875            2.25            1
         2718                          20070201              9.95             3.5            0
         2719                          20120101             12.75            2.25            1
         2720                          20120101              12.5            2.25            1
         2721                          20120101              12.5            2.25            1
         2722                          20120101             12.75            2.25            1
         2723                          20120101            11.375            2.25            1
         2724                          20070201              9.95             3.5            0
         2725                          20120101            12.875            2.25            1
         2726                          20070201              9.95             3.5            0
         2727                          20120101            12.625            2.25            1
         2728                          20070201              9.95           3.125            0
         2729                          20070201              9.95           3.625            0
         2730                          20070201              9.95             3.5            0
         2731                          20120101                12            2.25            1
         2732                          20120101            12.125            2.25            1
         2733                          20070401              9.95            3.25            0
         2734                          20070201              9.95           2.875            0
         2735                          20120101            12.625            2.25            1
         2736                          20070201              9.95           3.625            0
         2737                          20120101              12.5            2.25            1
         2738                          20120101            11.625            2.25            1
         2739                          20120101            11.875            2.25            1
         2740                          20070201              9.95           3.625            0
         2741                          20120101            12.125            2.25            1
         2742                          20120101             12.25            2.25            1
         2743                          20120101             12.25            2.25            1
         2744                          20120101            13.125            2.25            1
         2745                          20070201              9.95           3.125            0
         2746                          20070201              9.95             3.5            0
         2747                          20070201              9.95           2.125            0
         2748                          20120101                13            2.25            1
         2749                          20070201              9.95            3.25            0
         2750                          20070201              9.95           2.625            0
         2751                          20120101                12            2.25            1
         2752                          20070201              9.95             3.5            0
         2753                          20120101            12.125            2.25            1
         2754                          20070201              9.95           3.625            0
         2755                          20070201              9.95            3.25            0
         2756                          20120101            12.375            2.25            1
         2757                          20120101                12            2.25            1
         2758                          20070201              9.95           3.125            0
         2759                          20070201              9.95           3.625            0
         2760                          20120101            12.625            2.25            1
         2761                          20120101            11.625            2.25            1
         2762                          20120101              12.5            2.25            1
         2763                          20120101            12.875            2.25            1
         2764                          20120101             12.75            2.25            1
         2765                          20120101              12.5            2.25            1
         2766                          20070201              9.95           3.625            0
         2767                          20120101            13.125            2.25            1
         2768                          20120101             11.75            2.25            1
         2769                          20070201              9.95           3.625            0
         2770                          20120101            11.875            2.25            1
         2771                          20070201              9.95           3.625            0
         2772                          20120101            12.125            2.25            1
         2773                          20070201              9.95           3.625            0
         2774                          20120101            13.125            2.25            1
         2775                          20070201              9.95           3.625            0
         2776                          20120101             12.75            2.25            1
         2777                          20070201              9.95           3.625            0
         2778                          20120101            12.625            2.25            1
         2779                          20120101            11.625            2.25            1
         2780                          20120101             13.25            2.25            1
         2781                          20120101              12.5            2.25            1
         2782                          20070201              9.95             3.5            0
         2783                          20070201              9.95             3.5            0
         2784                          20070201              9.95           3.375            0
         2785                          20111001             12.75            2.25            1
         2786                          20070201              9.95            3.25            0
         2787                          20111001              12.5            2.25            1
         2788                          20111001            13.375            2.25            1
         2789                          20111001            11.875            2.25            1
         2790                          20111201              12.5            2.25            1
         2791                          20111001            12.375            2.25            1
         2792                          20070201              9.95             3.5            0
         2793                          20111201            13.125            2.25            1
         2794                          20111101                13            2.25            1
         2795                          20111101            12.375            3.45            1
         2796                          20111001              12.5            2.25            1
         2797                          20111201             13.25            2.25            1
         2798                          20111201            12.375            2.25            1
         2799                          20111201            13.125            2.25            1
         2800                          20111201            12.625            2.25            1
         2801                          20111201            12.875            2.25            1
         2802                          20111101             12.25           2.375            1
         2803                          20111201            12.625            2.25            1
         2804                          20111201            12.375            2.25            1
         2805                          20111201             12.25            2.25            1
         2806                          20111001            12.625            2.25            1
         2807                          20111201            11.875            2.25            1
         2808                          20111201            13.125            2.25            1
         2809                          20111201              9.25            2.25            1
         2810                          20070201              9.95             3.5            0
         2811                          20111101            12.875            2.25            1
         2812                          20070201              9.95           3.375            0
         2813                          20070201              9.95             3.5            0
         2814                          20111101                12            2.25            1




--------------------------------------------------------------------------------




                LIEN       BALLOON     IO_FLAG        IO_PERIOD
      1      First Lien       No        YES            10YRIO
      2      First Lien       No        YES            10YRIO
      3      First Lien       No        YES            10YRIO
      4      First Lien       No        YES            10YRIO
      5      First Lien       No        YES            10YRIO
      6      First Lien       No        YES            10YRIO
      7      First Lien       No        YES            10YRIO
      8      First Lien       No        YES            10YRIO
      9      First Lien       No        YES            10YRIO
     10      First Lien       No        YES            10YRIO
     11      First Lien       No        YES            10YRIO
     12      First Lien       No        YES            10YRIO
     13      First Lien       No        YES            10YRIO
     14      First Lien       No        YES            10YRIO
     15      First Lien       No        YES            10YRIO
     16      First Lien       No        YES            10YRIO
     17      First Lien       No        YES            10YRIO
     18      First Lien       No        YES            10YRIO
     19      First Lien       No        YES            10YRIO
     20      First Lien       No        NO             NONIO
     21      First Lien       No        YES            10YRIO
     22      First Lien       No        YES            10YRIO
     23      First Lien       No        YES            10YRIO
     24      First Lien       No        YES            10YRIO
     25      First Lien       No        YES            10YRIO
     26      First Lien       No        YES            10YRIO
     27      First Lien       No        YES            10YRIO
     28      First Lien       No        YES            10YRIO
     29      First Lien       No        YES            10YRIO
     30      First Lien       No        YES            10YRIO
     31      First Lien       No        YES            10YRIO
     32      First Lien       No        YES            10YRIO
     33      First Lien       No        YES            10YRIO
     34      First Lien       No        YES            10YRIO
     35      First Lien       No        YES            10YRIO
     36      First Lien       No        YES            10YRIO
     37      First Lien       No        YES            10YRIO
     38      First Lien       No        YES            10YRIO
     39      First Lien       No        YES            10YRIO
     40      First Lien       No        YES            10YRIO
     41      First Lien       No        YES            10YRIO
     42      First Lien       No        YES            10YRIO
     43      First Lien       No        YES            10YRIO
     44      First Lien       No        NO             NONIO
     45      First Lien       No        YES            10YRIO
     46      First Lien       No        YES            10YRIO
     47      First Lien       No        YES            10YRIO
     48      First Lien       No        YES            10YRIO
     49      First Lien       No        YES            10YRIO
     50      First Lien       No        YES            10YRIO
     51      First Lien       No        NO             NONIO
     52      First Lien       No        YES            10YRIO
     53      First Lien       No        YES            10YRIO
     54      First Lien       No        YES            10YRIO
     55      First Lien       No        YES            10YRIO
     56      First Lien       No        YES            10YRIO
     57      First Lien       No        YES            10YRIO
     58      First Lien       No        YES            10YRIO
     59      First Lien       No        YES            10YRIO
     60      First Lien       No        YES            10YRIO
     61      First Lien       No        YES            10YRIO
     62      First Lien       No        YES            10YRIO
     63      First Lien       No        YES            10YRIO
     64      First Lien       No        YES            10YRIO
     65      First Lien       No        YES            10YRIO
     66      First Lien       No        YES            10YRIO
     67      First Lien       No        YES            10YRIO
     68      First Lien       No        YES            10YRIO
     69      First Lien       No        YES            10YRIO
     70      First Lien       No        YES            10YRIO
     71      First Lien       No        YES            10YRIO
     72      First Lien       No        YES            10YRIO
     73      First Lien       No        YES            10YRIO
     74      First Lien       No        YES            10YRIO
     75      First Lien       No        YES            10YRIO
     76      First Lien       No        YES            10YRIO
     77      First Lien       No        YES            10YRIO
     78      First Lien       No        YES            10YRIO
     79      First Lien       No        YES            10YRIO
     80      First Lien       No        YES            10YRIO
     81      First Lien       No        YES            10YRIO
     82      First Lien       No        YES            10YRIO
     83      First Lien       No        YES            10YRIO
     84      First Lien       No        YES            10YRIO
     85      First Lien       No        YES            10YRIO
     86      First Lien       No        YES            10YRIO
     87      First Lien       No        YES            10YRIO
     88      First Lien       No        YES            10YRIO
     89      First Lien       No        YES            10YRIO
     90      First Lien       No        YES            10YRIO
     91      First Lien       No        YES            10YRIO
     92      First Lien       No        YES            10YRIO
     93      First Lien       No        YES            10YRIO
     94      First Lien       No        YES            10YRIO
     95      First Lien       No        YES            10YRIO
     96      First Lien       No        YES            10YRIO
     97      First Lien       No        YES            10YRIO
     98      First Lien       No        YES            10YRIO
     99      First Lien       No        YES            10YRIO
    100      First Lien       No        YES            10YRIO
    101      First Lien       No        NO             NONIO
    102      First Lien       No        YES            10YRIO
    103      First Lien       No        YES            10YRIO
    104      First Lien       No        NO             NONIO
    105      First Lien       No        NO             NONIO
    106      First Lien       No        YES            10YRIO
    107      First Lien       No        YES            10YRIO
    108      First Lien       No        YES            10YRIO
    109      First Lien       No        YES            10YRIO
    110      First Lien       No        YES            10YRIO
    111      First Lien       No        YES            10YRIO
    112      First Lien       No        YES            10YRIO
    113      First Lien       No        YES            10YRIO
    114      First Lien       No        YES            10YRIO
    115      First Lien       No        YES            10YRIO
    116      First Lien       No        YES            10YRIO
    117      First Lien       No        YES            10YRIO
    118      First Lien       No        YES            10YRIO
    119      First Lien       No        YES            10YRIO
    120      First Lien       No        NO             NONIO
    121      First Lien       No        YES            10YRIO
    122      First Lien       No        YES            10YRIO
    123      First Lien       No        YES            10YRIO
    124      First Lien       No        YES            10YRIO
    125      First Lien       No        YES            10YRIO
    126      First Lien       No        YES            10YRIO
    127      First Lien       No        YES            10YRIO
    128      First Lien       No        YES            10YRIO
    129      First Lien       No        YES            10YRIO
    130      First Lien       No        YES            10YRIO
    131      First Lien       No        YES            10YRIO
    132      First Lien       No        YES            10YRIO
    133      First Lien       No        YES            10YRIO
    134      First Lien       No        YES            10YRIO
    135      First Lien       No        NO             NONIO
    136      First Lien       No        YES            10YRIO
    137      First Lien       No        YES            10YRIO
    138      First Lien       No        YES            10YRIO
    139      First Lien       No        YES            10YRIO
    140      First Lien       No        YES            10YRIO
    141      First Lien       No        YES            10YRIO
    142      First Lien       No        YES            10YRIO
    143      First Lien       No        YES            10YRIO
    144      First Lien       No        YES            10YRIO
    145      First Lien       No        YES            10YRIO
    146      First Lien       No        YES            10YRIO
    147      First Lien       No        YES            10YRIO
    148      First Lien       No        YES            10YRIO
    149      First Lien       No        YES            10YRIO
    150      First Lien       No        YES            10YRIO
    151      First Lien       No        YES            10YRIO
    152      First Lien       No        YES            10YRIO
    153      First Lien       No        YES            10YRIO
    154      First Lien       No        YES            10YRIO
    155      First Lien       No        YES            10YRIO
    156      First Lien       No        YES            10YRIO
    157      First Lien       No        YES            10YRIO
    158      First Lien       No        YES            10YRIO
    159      First Lien       No        YES            10YRIO
    160      First Lien       No        YES            10YRIO
    161      First Lien       No        YES            10YRIO
    162      First Lien       No        YES            10YRIO
    163      First Lien       No        YES            10YRIO
    164      First Lien       No        YES            10YRIO
    165      First Lien       No        YES            10YRIO
    166      First Lien       No        YES            10YRIO
    167      First Lien       No        YES            10YRIO
    168      First Lien       No        YES            10YRIO
    169      First Lien       No        YES            10YRIO
    170      First Lien       No        YES            10YRIO
    171      First Lien       No        YES            10YRIO
    172      First Lien       No        YES            10YRIO
    173      First Lien       No        YES            10YRIO
    174      First Lien       No        YES            10YRIO
    175      First Lien       No        YES            10YRIO
    176      First Lien       No        YES            10YRIO
    177      First Lien       No        YES            10YRIO
    178      First Lien       No        YES            10YRIO
    179      First Lien       No        YES            10YRIO
    180      First Lien       No        YES            10YRIO
    181      First Lien       No        YES            10YRIO
    182      First Lien       No        YES            10YRIO
    183      First Lien       No        YES            10YRIO
    184      First Lien       No        YES            10YRIO
    185      First Lien       No        YES            10YRIO
    186      First Lien       No        YES            10YRIO
    187      First Lien       No        YES            10YRIO
    188      First Lien       No        YES            10YRIO
    189      First Lien       No        YES            10YRIO
    190      First Lien       No        YES            10YRIO
    191      First Lien       No        YES            10YRIO
    192      First Lien       No        YES            10YRIO
    193      First Lien       No        YES            10YRIO
    194      First Lien       No        YES            10YRIO
    195      First Lien       No        YES            10YRIO
    196      First Lien       No        YES            10YRIO
    197      First Lien       No        YES            10YRIO
    198      First Lien       No        YES            10YRIO
    199      First Lien       No        YES            10YRIO
    200      First Lien       No        YES            10YRIO
    201      First Lien       No        YES            10YRIO
    202      First Lien       No        YES            10YRIO
    203      First Lien       No        YES            10YRIO
    204      First Lien       No        NO             NONIO
    205      First Lien       No        YES            10YRIO
    206      First Lien       No        YES            10YRIO
    207      First Lien       No        YES            10YRIO
    208      First Lien       No        YES            10YRIO
    209      First Lien       No        YES            10YRIO
    210      First Lien       No        YES            10YRIO
    211      First Lien       No        YES            10YRIO
    212      First Lien       No        YES            10YRIO
    213      First Lien       No        YES            10YRIO
    214      First Lien       No        YES            10YRIO
    215      First Lien       No        YES            10YRIO
    216      First Lien       No        YES            10YRIO
    217      First Lien       No        YES            10YRIO
    218      First Lien       No        YES            10YRIO
    219      First Lien       No        YES            10YRIO
    220      First Lien       No        NO             NONIO
    221      First Lien       No        YES            10YRIO
    222      First Lien       No        YES            10YRIO
    223      First Lien       No        YES            10YRIO
    224      First Lien       No        YES            10YRIO
    225      First Lien       No        NO             NONIO
    226      First Lien       No        YES            10YRIO
    227      First Lien       No        YES            10YRIO
    228      First Lien       No        YES            10YRIO
    229      First Lien       No        YES            10YRIO
    230      First Lien       No        YES            10YRIO
    231      First Lien       No        NO             NONIO
    232      First Lien       No        YES            10YRIO
    233      First Lien       No        YES            10YRIO
    234      First Lien       No        YES            10YRIO
    235      First Lien       No        YES            10YRIO
    236      First Lien       No        YES            10YRIO
    237      First Lien       No        YES            10YRIO
    238      First Lien       No        YES            10YRIO
    239      First Lien       No        YES            10YRIO
    240      First Lien       No        YES            10YRIO
    241      First Lien       No        YES            10YRIO
    242      First Lien       No        YES            10YRIO
    243      First Lien       No        YES            10YRIO
    244      First Lien       No        YES            10YRIO
    245      First Lien       No        YES            10YRIO
    246      First Lien       No        YES            10YRIO
    247      First Lien       No        YES            10YRIO
    248      First Lien       No        YES            10YRIO
    249      First Lien       No        YES            10YRIO
    250      First Lien       No        YES            10YRIO
    251      First Lien       No        YES            10YRIO
    252      First Lien       No        YES            10YRIO
    253      First Lien       No        YES            10YRIO
    254      First Lien       No        YES            10YRIO
    255      First Lien       No        NO             NONIO
    256      First Lien       No        YES            10YRIO
    257      First Lien       No        YES            10YRIO
    258      First Lien       No        YES            10YRIO
    259      First Lien       No        YES            10YRIO
    260      First Lien       No        YES            10YRIO
    261      First Lien       No        YES            10YRIO
    262      First Lien       No        YES            10YRIO
    263      First Lien       No        YES            10YRIO
    264      First Lien       No        YES            10YRIO
    265      First Lien       No        NO             NONIO
    266      First Lien       No        YES            10YRIO
    267      First Lien       No        YES            10YRIO
    268      First Lien       No        YES            10YRIO
    269      First Lien       No        YES            10YRIO
    270      First Lien       No        NO             NONIO
    271      First Lien       No        YES            10YRIO
    272      First Lien       No        YES            10YRIO
    273      First Lien       No        YES            10YRIO
    274      First Lien       No        YES            10YRIO
    275      First Lien       No        YES            10YRIO
    276      First Lien       No        YES            10YRIO
    277      First Lien       No        YES            10YRIO
    278      First Lien       No        YES            10YRIO
    279      First Lien       No        YES            10YRIO
    280      First Lien       No        YES            10YRIO
    281      First Lien       No        YES            10YRIO
    282      First Lien       No        YES            10YRIO
    283      First Lien       No        YES            10YRIO
    284      First Lien       No        YES            10YRIO
    285      First Lien       No        YES            10YRIO
    286      First Lien       No        YES            10YRIO
    287      First Lien       No        NO             NONIO
    288      First Lien       No        YES            10YRIO
    289      First Lien       No        YES            10YRIO
    290      First Lien       No        YES            10YRIO
    291      First Lien       No        YES            10YRIO
    292      First Lien       No        YES            10YRIO
    293      First Lien       No        YES            10YRIO
    294      First Lien       No        YES            10YRIO
    295      First Lien       No        YES            10YRIO
    296      First Lien       No        NO             NONIO
    297      First Lien       No        YES            10YRIO
    298      First Lien       No        YES            10YRIO
    299      First Lien       No        YES            10YRIO
    300      First Lien       No        YES            10YRIO
    301      First Lien       No        YES            10YRIO
    302      First Lien       No        NO             NONIO
    303      First Lien       No        YES            10YRIO
    304      First Lien       No        YES            10YRIO
    305      First Lien       No        YES            10YRIO
    306      First Lien       No        YES            10YRIO
    307      First Lien       No        YES            10YRIO
    308      First Lien       No        YES            10YRIO
    309      First Lien       No        YES            10YRIO
    310      First Lien       No        YES            10YRIO
    311      First Lien       No        YES            10YRIO
    312      First Lien       No        YES            10YRIO
    313      First Lien       No        YES            10YRIO
    314      First Lien       No        YES            10YRIO
    315      First Lien       No        YES            10YRIO
    316      First Lien       No        YES            10YRIO
    317      First Lien       No        YES            10YRIO
    318      First Lien       No        YES            10YRIO
    319      First Lien       No        YES            10YRIO
    320      First Lien       No        YES            10YRIO
    321      First Lien       No        YES            10YRIO
    322      First Lien       No        YES            10YRIO
    323      First Lien       No        YES            10YRIO
    324      First Lien       No        YES            10YRIO
    325      First Lien       No        YES            10YRIO
    326      First Lien       No        YES            10YRIO
    327      First Lien       No        YES            10YRIO
    328      First Lien       No        YES            10YRIO
    329      First Lien       No        YES            10YRIO
    330      First Lien       No        YES            10YRIO
    331      First Lien       No        YES            10YRIO
    332      First Lien       No        YES            10YRIO
    333      First Lien       No        YES            10YRIO
    334      First Lien       No        NO             NONIO
    335      First Lien       No        YES            10YRIO
    336      First Lien       No        YES            10YRIO
    337      First Lien       No        YES            10YRIO
    338      First Lien       No        YES            10YRIO
    339      First Lien       No        YES            10YRIO
    340      First Lien       No        YES            10YRIO
    341      First Lien       No        YES            10YRIO
    342      First Lien       No        YES            10YRIO
    343      First Lien       No        YES            10YRIO
    344      First Lien       No        YES            10YRIO
    345      First Lien       No        YES            10YRIO
    346      First Lien       No        YES            10YRIO
    347      First Lien       No        YES            10YRIO
    348      First Lien       No        NO             NONIO
    349      First Lien       No        YES            10YRIO
    350      First Lien       No        YES            10YRIO
    351      First Lien       No        YES            10YRIO
    352      First Lien       No        YES            10YRIO
    353      First Lien       No        YES            10YRIO
    354      First Lien       No        YES            10YRIO
    355      First Lien       No        YES            10YRIO
    356      First Lien       No        YES            10YRIO
    357      First Lien       No        YES            10YRIO
    358      First Lien       No        YES            10YRIO
    359      First Lien       No        YES            10YRIO
    360      First Lien       No        YES            10YRIO
    361      First Lien       No        YES            10YRIO
    362      First Lien       No        YES            10YRIO
    363      First Lien       No        YES            10YRIO
    364      First Lien       No        YES            10YRIO
    365      First Lien       No        YES            10YRIO
    366      First Lien       No        YES            10YRIO
    367      First Lien       No        NO             NONIO
    368      First Lien       No        YES            10YRIO
    369      First Lien       No        YES            10YRIO
    370      First Lien       No        YES            10YRIO
    371      First Lien       No        YES            10YRIO
    372      First Lien       No        YES            10YRIO
    373      First Lien       No        YES            10YRIO
    374      First Lien       No        YES            10YRIO
    375      First Lien       No        YES            10YRIO
    376      First Lien       No        YES            10YRIO
    377      First Lien       No        YES            10YRIO
    378      First Lien       No        YES            10YRIO
    379      First Lien       No        YES            10YRIO
    380      First Lien       No        YES            10YRIO
    381      First Lien       No        YES            10YRIO
    382      First Lien       No        YES            10YRIO
    383      First Lien       No        YES            10YRIO
    384      First Lien       No        YES            10YRIO
    385      First Lien       No        YES            10YRIO
    386      First Lien       No        YES            10YRIO
    387      First Lien       No        NO             NONIO
    388      First Lien       No        NO             NONIO
    389      First Lien       No        YES            10YRIO
    390      First Lien       No        YES            10YRIO
    391      First Lien       No        YES            10YRIO
    392      First Lien       No        YES            10YRIO
    393      First Lien       No        YES            10YRIO
    394      First Lien       No        NO             NONIO
    395      First Lien       No        YES            10YRIO
    396      First Lien       No        YES            10YRIO
    397      First Lien       No        YES            10YRIO
    398      First Lien       No        YES            10YRIO
    399      First Lien       No        YES            10YRIO
    400      First Lien       No        YES            10YRIO
    401      First Lien       No        YES            10YRIO
    402      First Lien       No        YES            10YRIO
    403      First Lien       No        YES            10YRIO
    404      First Lien       No        YES            10YRIO
    405      First Lien       No        YES            10YRIO
    406      First Lien       No        YES            10YRIO
    407      First Lien       No        YES            10YRIO
    408      First Lien       No        YES            10YRIO
    409      First Lien       No        YES            10YRIO
    410      First Lien       No        YES            10YRIO
    411      First Lien       No        YES            10YRIO
    412      First Lien       No        YES            10YRIO
    413      First Lien       No        YES            10YRIO
    414      First Lien       No        YES            10YRIO
    415      First Lien       No        YES            10YRIO
    416      First Lien       No        YES            10YRIO
    417      First Lien       No        YES            10YRIO
    418      First Lien       No        YES            10YRIO
    419      First Lien       No        YES            10YRIO
    420      First Lien       No        YES            10YRIO
    421      First Lien       No        YES            10YRIO
    422      First Lien       No        YES            10YRIO
    423      First Lien       No        YES            10YRIO
    424      First Lien       No        YES            10YRIO
    425      First Lien       No        YES            10YRIO
    426      First Lien       No        YES            10YRIO
    427      First Lien       No        YES            10YRIO
    428      First Lien       No        YES            10YRIO
    429      First Lien       No        YES            10YRIO
    430      First Lien       No        YES            10YRIO
    431      First Lien       No        YES            10YRIO
    432      First Lien       No        YES            10YRIO
    433      First Lien       No        YES            10YRIO
    434      First Lien       No        YES            10YRIO
    435      First Lien       No        YES            10YRIO
    436      First Lien       No        YES            10YRIO
    437      First Lien       No        YES            10YRIO
    438      First Lien       No        YES            10YRIO
    439      First Lien       No        YES            10YRIO
    440      First Lien       No        YES            10YRIO
    441      First Lien       No        YES            10YRIO
    442      First Lien       No        YES            10YRIO
    443      First Lien       No        YES            10YRIO
    444      First Lien       No        YES            10YRIO
    445      First Lien       No        YES            10YRIO
    446      First Lien       No        YES            10YRIO
    447      First Lien       No        YES            10YRIO
    448      First Lien       No        YES            10YRIO
    449      First Lien       No        YES            10YRIO
    450      First Lien       No        YES            10YRIO
    451      First Lien       No        YES            10YRIO
    452      First Lien       No        YES            10YRIO
    453      First Lien       No        YES            10YRIO
    454      First Lien       No        YES            10YRIO
    455      First Lien       No        YES            10YRIO
    456      First Lien       No        YES            10YRIO
    457      First Lien       No        YES            10YRIO
    458      First Lien       No        YES            10YRIO
    459      First Lien       No        YES            10YRIO
    460      First Lien       No        YES            10YRIO
    461      First Lien       No        YES            10YRIO
    462      First Lien       No        YES            10YRIO
    463      First Lien       No        YES            10YRIO
    464      First Lien       No        YES            10YRIO
    465      First Lien       No        YES            10YRIO
    466      First Lien       No        YES            10YRIO
    467      First Lien       No        YES            10YRIO
    468      First Lien       No        YES            10YRIO
    469      First Lien       No        YES            10YRIO
    470      First Lien       No        YES            10YRIO
    471      First Lien       No        YES            10YRIO
    472      First Lien       No        YES            10YRIO
    473      First Lien       No        YES            10YRIO
    474      First Lien       No        YES            10YRIO
    475      First Lien       No        YES            10YRIO
    476      First Lien       No        YES            10YRIO
    477      First Lien       No        YES            10YRIO
    478      First Lien       No        YES            10YRIO
    479      First Lien       No        YES            10YRIO
    480      First Lien       No        YES            10YRIO
    481      First Lien       No        YES            10YRIO
    482      First Lien       No        NO             NONIO
    483      First Lien       No        YES            10YRIO
    484      First Lien       No        YES            10YRIO
    485      First Lien       No        YES            10YRIO
    486      First Lien       No        YES            10YRIO
    487      First Lien       No        YES            10YRIO
    488      First Lien       No        YES            10YRIO
    489      First Lien       No        YES            10YRIO
    490      First Lien       No        YES            10YRIO
    491      First Lien       No        YES            10YRIO
    492      First Lien       No        YES            10YRIO
    493      First Lien       No        YES            10YRIO
    494      First Lien       No        YES            10YRIO
    495      First Lien       No        YES            10YRIO
    496      First Lien       No        YES            10YRIO
    497      First Lien       No        YES            10YRIO
    498      First Lien       No        YES            10YRIO
    499      First Lien       No        YES            10YRIO
    500      First Lien       No        YES            10YRIO
    501      First Lien       No        YES            10YRIO
    502      First Lien       No        YES            10YRIO
    503      First Lien       No        NO             NONIO
    504      First Lien       No        YES            10YRIO
    505      First Lien       No        YES            10YRIO
    506      First Lien       No        YES            10YRIO
    507      First Lien       No        YES            10YRIO
    508      First Lien       No        YES            10YRIO
    509      First Lien       No        YES            10YRIO
    510      First Lien       No        YES            10YRIO
    511      First Lien       No        YES            10YRIO
    512      First Lien       No        YES            10YRIO
    513      First Lien       No        YES            10YRIO
    514      First Lien       No        YES            10YRIO
    515      First Lien       No        YES            10YRIO
    516      First Lien       No        YES            10YRIO
    517      First Lien       No        YES            10YRIO
    518      First Lien       No        YES            10YRIO
    519      First Lien       No        YES            10YRIO
    520      First Lien       No        YES            10YRIO
    521      First Lien       No        YES            10YRIO
    522      First Lien       No        YES            10YRIO
    523      First Lien       No        YES            10YRIO
    524      First Lien       No        YES            10YRIO
    525      First Lien       No        YES            10YRIO
    526      First Lien       No        YES            10YRIO
    527      First Lien       No        YES            10YRIO
    528      First Lien       No        YES            10YRIO
    529      First Lien       No        YES            10YRIO
    530      First Lien       No        YES            10YRIO
    531      First Lien       No        YES            10YRIO
    532      First Lien       No        YES            10YRIO
    533      First Lien       No        YES            10YRIO
    534      First Lien       No        YES            10YRIO
    535      First Lien       No        YES            10YRIO
    536      First Lien       No        YES            10YRIO
    537      First Lien       No        YES            10YRIO
    538      First Lien       No        YES            10YRIO
    539      First Lien       No        NO             NONIO
    540      First Lien       No        YES            10YRIO
    541      First Lien       No        YES            10YRIO
    542      First Lien       No        YES            10YRIO
    543      First Lien       No        YES            10YRIO
    544      First Lien       No        YES            10YRIO
    545      First Lien       No        YES            10YRIO
    546      First Lien       No        YES            10YRIO
    547      First Lien       No        YES            10YRIO
    548      First Lien       No        YES            10YRIO
    549      First Lien       No        YES            10YRIO
    550      First Lien       No        YES            10YRIO
    551      First Lien       No        YES            10YRIO
    552      First Lien       No        YES            10YRIO
    553      First Lien       No        YES            10YRIO
    554      First Lien       No        YES            10YRIO
    555      First Lien       No        YES            10YRIO
    556      First Lien       No        YES            10YRIO
    557      First Lien       No        YES            10YRIO
    558      First Lien       No        YES            10YRIO
    559      First Lien       No        YES            10YRIO
    560      First Lien       No        YES            10YRIO
    561      First Lien       No        YES            10YRIO
    562      First Lien       No        YES            10YRIO
    563      First Lien       No        YES            10YRIO
    564      First Lien       No        YES            10YRIO
    565      First Lien       No        YES            10YRIO
    566      First Lien       No        YES            10YRIO
    567      First Lien       No        YES            10YRIO
    568      First Lien       No        YES            10YRIO
    569      First Lien       No        YES            10YRIO
    570      First Lien       No        YES            10YRIO
    571      First Lien       No        NO             NONIO
    572      First Lien       No        YES            10YRIO
    573      First Lien       No        NO             NONIO
    574      First Lien       No        YES            10YRIO
    575      First Lien       No        YES            10YRIO
    576      First Lien       No        YES            10YRIO
    577      First Lien       No        YES            10YRIO
    578      First Lien       No        YES            10YRIO
    579      First Lien       No        YES            10YRIO
    580      First Lien       No        YES            10YRIO
    581      First Lien       No        YES            10YRIO
    582      First Lien       No        YES            10YRIO
    583      First Lien       No        YES            10YRIO
    584      First Lien       No        YES            10YRIO
    585      First Lien       No        YES            10YRIO
    586      First Lien       No        YES            10YRIO
    587      First Lien       No        YES            10YRIO
    588      First Lien       No        YES            10YRIO
    589      First Lien       No        YES            10YRIO
    590      First Lien       No        YES            10YRIO
    591      First Lien       No        YES            10YRIO
    592      First Lien       No        YES            10YRIO
    593      First Lien       No        YES            10YRIO
    594      First Lien       No        YES            10YRIO
    595      First Lien       No        NO             NONIO
    596      First Lien       No        YES            10YRIO
    597      First Lien       No        YES            10YRIO
    598      First Lien       No        YES            10YRIO
    599      First Lien       No        YES            10YRIO
    600      First Lien       No        YES            10YRIO
    601      First Lien       No        YES            10YRIO
    602      First Lien       No        YES            10YRIO
    603      First Lien       No        YES            10YRIO
    604      First Lien       No        YES            10YRIO
    605      First Lien       No        YES            10YRIO
    606      First Lien       No        YES            10YRIO
    607      First Lien       No        YES            10YRIO
    608      First Lien       No        YES            10YRIO
    609      First Lien       No        YES            10YRIO
    610      First Lien       No        YES            10YRIO
    611      First Lien       No        YES            10YRIO
    612      First Lien       No        NO             NONIO
    613      First Lien       No        YES            10YRIO
    614      First Lien       No        YES            10YRIO
    615      First Lien       No        NO             NONIO
    616      First Lien       No        YES            10YRIO
    617      First Lien       No        YES            10YRIO
    618      First Lien       No        YES            10YRIO
    619      First Lien       No        YES            10YRIO
    620      First Lien       No        YES            10YRIO
    621      First Lien       No        YES            10YRIO
    622      First Lien       No        YES            10YRIO
    623      First Lien       No        YES            10YRIO
    624      First Lien       No        YES            10YRIO
    625      First Lien       No        YES            10YRIO
    626      First Lien       No        YES            10YRIO
    627      First Lien       No        YES            10YRIO
    628      First Lien       No        YES            10YRIO
    629      First Lien       No        YES            10YRIO
    630      First Lien       No        YES            10YRIO
    631      First Lien       No        YES            10YRIO
    632      First Lien       No        YES            10YRIO
    633      First Lien       No        YES            10YRIO
    634      First Lien       No        YES            10YRIO
    635      First Lien       No        YES            10YRIO
    636      First Lien       No        YES            10YRIO
    637      First Lien       No        YES            10YRIO
    638      First Lien       No        YES            10YRIO
    639      First Lien       No        YES            10YRIO
    640      First Lien       No        YES            10YRIO
    641      First Lien       No        YES            10YRIO
    642      First Lien       No        NO             NONIO
    643      First Lien       No        NO             NONIO
    644      First Lien       No        YES            10YRIO
    645      First Lien       No        YES            10YRIO
    646      First Lien       No        NO             NONIO
    647      First Lien       No        YES            10YRIO
    648      First Lien       No        YES            10YRIO
    649      First Lien       No        YES            10YRIO
    650      First Lien       No        YES            10YRIO
    651      First Lien       No        YES            10YRIO
    652      First Lien       No        YES            10YRIO
    653      First Lien       No        YES            10YRIO
    654      First Lien       No        NO             NONIO
    655      First Lien       No        YES            10YRIO
    656      First Lien       No        YES            10YRIO
    657      First Lien       No        YES            10YRIO
    658      First Lien       No        YES            10YRIO
    659      First Lien       No        YES            10YRIO
    660      First Lien       No        NO             NONIO
    661      First Lien       No        NO             NONIO
    662      First Lien       No        YES            10YRIO
    663      First Lien       No        YES            10YRIO
    664      First Lien       No        YES            10YRIO
    665      First Lien       No        YES            10YRIO
    666      First Lien       No        YES            10YRIO
    667      First Lien       No        YES            10YRIO
    668      First Lien       No        YES            10YRIO
    669      First Lien       No        YES            10YRIO
    670      First Lien       No        NO             NONIO
    671      First Lien       No        YES            10YRIO
    672      First Lien       No        YES            10YRIO
    673      First Lien       No        YES            10YRIO
    674      First Lien       No        YES            10YRIO
    675      First Lien       No        YES            10YRIO
    676      First Lien       No        YES            10YRIO
    677      First Lien       No        YES            10YRIO
    678      First Lien       No        YES            10YRIO
    679      First Lien       No        YES            10YRIO
    680      First Lien       No        YES            10YRIO
    681      First Lien       No        YES            10YRIO
    682      First Lien       No        YES            10YRIO
    683      First Lien       No        YES            10YRIO
    684      First Lien       No        YES            10YRIO
    685      First Lien       No        YES            10YRIO
    686      First Lien       No        YES            10YRIO
    687      First Lien       No        YES            10YRIO
    688      First Lien       No        YES            10YRIO
    689      First Lien       No        YES            10YRIO
    690      First Lien       No        YES            10YRIO
    691      First Lien       No        YES            10YRIO
    692      First Lien       No        YES            10YRIO
    693      First Lien       No        YES            10YRIO
    694      First Lien       No        YES            10YRIO
    695      First Lien       No        YES            10YRIO
    696      First Lien       No        YES            10YRIO
    697      First Lien       No        YES            10YRIO
    698      First Lien       No        YES            10YRIO
    699      First Lien       No        YES            10YRIO
    700      First Lien       No        YES            10YRIO
    701      First Lien       No        NO             NONIO
    702      First Lien       No        YES            10YRIO
    703      First Lien       No        YES            10YRIO
    704      First Lien       No        YES            10YRIO
    705      First Lien       No        YES            10YRIO
    706      First Lien       No        YES            10YRIO
    707      First Lien       No        YES            10YRIO
    708      First Lien       No        YES            10YRIO
    709      First Lien       No        YES            10YRIO
    710      First Lien       No        YES            10YRIO
    711      First Lien       No        YES            10YRIO
    712      First Lien       No        YES            10YRIO
    713      First Lien       No        YES            10YRIO
    714      First Lien       No        YES            10YRIO
    715      First Lien       No        YES            10YRIO
    716      First Lien       No        YES            10YRIO
    717      First Lien       No        YES            10YRIO
    718      First Lien       No        YES            10YRIO
    719      First Lien       No        NO             NONIO
    720      First Lien       No        YES            10YRIO
    721      First Lien       No        YES            10YRIO
    722      First Lien       No        YES            10YRIO
    723      First Lien       No        YES            10YRIO
    724      First Lien       No        YES            10YRIO
    725      First Lien       No        YES            10YRIO
    726      First Lien       No        YES            10YRIO
    727      First Lien       No        YES            10YRIO
    728      First Lien       No        NO             NONIO
    729      First Lien       No        YES            10YRIO
    730      First Lien       No        NO             NONIO
    731      First Lien       No        YES            10YRIO
    732      First Lien       No        YES            10YRIO
    733      First Lien       No        YES            10YRIO
    734      First Lien       No        YES            10YRIO
    735      First Lien       No        YES            10YRIO
    736      First Lien       No        NO             NONIO
    737      First Lien       No        NO             NONIO
    738      First Lien       No        NO             NONIO
    739      First Lien       No        YES            10YRIO
    740      First Lien       No        NO             NONIO
    741      First Lien       No        YES            10YRIO
    742      First Lien       No        YES            10YRIO
    743      First Lien       No        NO             NONIO
    744      First Lien       No        YES            10YRIO
    745      First Lien       No        YES            10YRIO
    746      First Lien       No        YES            10YRIO
    747      First Lien       No        YES            10YRIO
    748      First Lien       No        YES            10YRIO
    749      First Lien       No        NO             NONIO
    750      First Lien       No        YES            10YRIO
    751      First Lien       No        NO             NONIO
    752      First Lien       No        YES            10YRIO
    753      First Lien       No        YES            10YRIO
    754      First Lien       No        NO             NONIO
    755      First Lien       No        YES            10YRIO
    756      First Lien       No        YES            10YRIO
    757      First Lien       No        YES            10YRIO
    758      First Lien       No        YES            10YRIO
    759      First Lien       No        YES            10YRIO
    760      First Lien       No        YES            10YRIO
    761      First Lien       No        YES            10YRIO
    762      First Lien       No        YES            10YRIO
    763      First Lien       No        NO             NONIO
    764      First Lien       No        YES            10YRIO
    765      First Lien       No        NO             NONIO
    766      First Lien       No        YES            10YRIO
    767      First Lien       No        YES            10YRIO
    768      First Lien       No        NO             NONIO
    769      First Lien       No        YES            10YRIO
    770      First Lien       No        NO             NONIO
    771      First Lien       No        YES            10YRIO
    772      First Lien       No        YES            10YRIO
    773      First Lien       No        YES            10YRIO
    774      First Lien       No        YES            10YRIO
    775      First Lien       No        YES            10YRIO
    776      First Lien       No        YES            10YRIO
    777      First Lien       No        YES            10YRIO
    778      First Lien       No        NO             NONIO
    779      First Lien       No        YES            10YRIO
    780      First Lien       No        NO             NONIO
    781      First Lien       No        YES            10YRIO
    782      First Lien       No        NO             NONIO
    783      First Lien       No        YES            10YRIO
    784      First Lien       No        YES            10YRIO
    785      First Lien       No        YES            10YRIO
    786      First Lien       No        YES            10YRIO
    787      First Lien       No        YES            10YRIO
    788      First Lien       No        YES            10YRIO
    789      First Lien       No        NO             NONIO
    790      First Lien       No        YES            10YRIO
    791      First Lien       No        NO             NONIO
    792      First Lien       No        YES            10YRIO
    793      First Lien       No        YES            10YRIO
    794      First Lien       No        NO             NONIO
    795      First Lien       No        YES            10YRIO
    796      First Lien       No        NO             NONIO
    797      First Lien       No        NO             NONIO
    798      First Lien       No        YES            10YRIO
    799      First Lien       No        NO             NONIO
    800      First Lien       No        YES            10YRIO
    801      First Lien       No        YES            10YRIO
    802      First Lien       No        YES            10YRIO
    803      First Lien       No        YES            10YRIO
    804      First Lien       No        NO             NONIO
    805      First Lien       No        YES            10YRIO
    806      First Lien       No        YES            10YRIO
    807      First Lien       No        YES            10YRIO
    808      First Lien       No        YES            10YRIO
    809      First Lien       No        YES            10YRIO
    810      First Lien       No        YES            10YRIO
    811      First Lien       No        NO             NONIO
    812      First Lien       No        YES            10YRIO
    813      First Lien       No        NO             NONIO
    814      First Lien       No        YES            10YRIO
    815      First Lien       No        YES            10YRIO
    816      First Lien       No        NO             NONIO
    817      First Lien       No        YES            10YRIO
    818      First Lien       No        NO             NONIO
    819      First Lien       No        YES            10YRIO
    820      First Lien       No        YES            10YRIO
    821      First Lien       No        NO             NONIO
    822      First Lien       No        NO             NONIO
    823      First Lien       No        YES            10YRIO
    824      First Lien       No        YES            10YRIO
    825      First Lien       No        YES            10YRIO
    826      First Lien       No        NO             NONIO
    827      First Lien       No        YES            10YRIO
    828      First Lien       No        YES            10YRIO
    829      First Lien       No        NO             NONIO
    830      First Lien       No        YES            10YRIO
    831      First Lien       No        NO             NONIO
    832      First Lien       No        YES            10YRIO
    833      First Lien       No        YES            10YRIO
    834      First Lien       No        YES            10YRIO
    835      First Lien       No        YES            10YRIO
    836      First Lien       No        NO             NONIO
    837      First Lien       No        YES            10YRIO
    838      First Lien       No        YES            10YRIO
    839      First Lien       No        YES            10YRIO
    840      First Lien       No        YES            10YRIO
    841      First Lien       No        NO             NONIO
    842      First Lien       No        YES            10YRIO
    843      First Lien       No        NO             NONIO
    844      First Lien       No        YES            10YRIO
    845      First Lien       No        NO             NONIO
    846      First Lien       No        NO             NONIO
    847      First Lien       No        YES            10YRIO
    848      First Lien       No        YES            10YRIO
    849      First Lien       No        YES            10YRIO
    850      First Lien       No        YES            10YRIO
    851      First Lien       No        YES            10YRIO
    852      First Lien       No        YES            10YRIO
    853      First Lien       No        YES            10YRIO
    854      First Lien       No        YES            10YRIO
    855      First Lien       No        YES            10YRIO
    856      First Lien       No        YES            10YRIO
    857      First Lien       No        NO             NONIO
    858      First Lien       No        YES            10YRIO
    859      First Lien       No        YES            10YRIO
    860      First Lien       No        YES            10YRIO
    861      First Lien       No        YES            10YRIO
    862      First Lien       No        YES            10YRIO
    863      First Lien       No        YES            10YRIO
    864      First Lien       No        YES            10YRIO
    865      First Lien       No        YES            10YRIO
    866      First Lien       No        YES            10YRIO
    867      First Lien       No        YES            10YRIO
    868      First Lien       No        NO             NONIO
    869      First Lien       No        YES            10YRIO
    870      First Lien       No        YES            10YRIO
    871      First Lien       No        YES            10YRIO
    872      First Lien       No        YES            10YRIO
    873      First Lien       No        YES            10YRIO
    874      First Lien       No        NO             NONIO
    875      First Lien       No        YES            10YRIO
    876      First Lien       No        YES            10YRIO
    877      First Lien       No        YES            10YRIO
    878      First Lien       No        YES            10YRIO
    879      First Lien       No        YES            10YRIO
    880      First Lien       No        YES            10YRIO
    881      First Lien       No        YES            10YRIO
    882      First Lien       No        YES            10YRIO
    883      First Lien       No        YES            10YRIO
    884      First Lien       No        YES            10YRIO
    885      First Lien       No        NO             NONIO
    886      First Lien       No        YES            10YRIO
    887      First Lien       No        NO             NONIO
    888      First Lien       No        NO             NONIO
    889      First Lien       No        YES            10YRIO
    890      First Lien       No        YES            10YRIO
    891      First Lien       No        YES            10YRIO
    892      First Lien       No        YES            10YRIO
    893      First Lien       No        YES            10YRIO
    894      First Lien       No        YES            10YRIO
    895      First Lien       No        YES            10YRIO
    896      First Lien       No        YES            10YRIO
    897      First Lien       No        YES            10YRIO
    898      First Lien       No        YES            10YRIO
    899      First Lien       No        YES            10YRIO
    900      First Lien       No        YES            10YRIO
    901      First Lien       No        NO             NONIO
    902      First Lien       No        YES            10YRIO
    903      First Lien       No        YES            10YRIO
    904      First Lien       No        YES            10YRIO
    905      First Lien       No        YES            10YRIO
    906      First Lien       No        YES            10YRIO
    907      First Lien       No        NO             NONIO
    908      First Lien       No        YES            10YRIO
    909      First Lien       No        YES            10YRIO
    910      First Lien       No        YES            10YRIO
    911      First Lien       No        YES            10YRIO
    912      First Lien       No        YES            10YRIO
    913      First Lien       No        YES            10YRIO
    914      First Lien       No        YES            10YRIO
    915      First Lien       No        NO             NONIO
    916      First Lien       No        YES            10YRIO
    917      First Lien       No        YES            10YRIO
    918      First Lien       No        YES            10YRIO
    919      First Lien       No        YES            10YRIO
    920      First Lien       No        NO             NONIO
    921      First Lien       No        NO             NONIO
    922      First Lien       No        YES            10YRIO
    923      First Lien       No        YES            10YRIO
    924      First Lien       No        YES            10YRIO
    925      First Lien       No        YES            10YRIO
    926      First Lien       No        NO             NONIO
    927      First Lien       No        NO             NONIO
    928      First Lien       No        NO             NONIO
    929      First Lien       No        YES            10YRIO
    930      First Lien       No        NO             NONIO
    931      First Lien       No        YES            10YRIO
    932      First Lien       No        NO             NONIO
    933      First Lien       No        YES            10YRIO
    934      First Lien       No        YES            10YRIO
    935      First Lien       No        YES            10YRIO
    936      First Lien       No        YES            10YRIO
    937      First Lien       No        YES            10YRIO
    938      First Lien       No        YES            10YRIO
    939      First Lien       No        NO             NONIO
    940      First Lien       No        NO             NONIO
    941      First Lien       No        YES            10YRIO
    942      First Lien       No        YES            10YRIO
    943      First Lien       No        NO             NONIO
    944      First Lien       No        NO             NONIO
    945      First Lien       No        YES            10YRIO
    946      First Lien       No        YES            10YRIO
    947      First Lien       No        NO             NONIO
    948      First Lien       No        YES            10YRIO
    949      First Lien       No        YES            10YRIO
    950      First Lien       No        YES            10YRIO
    951      First Lien       No        YES            10YRIO
    952      First Lien       No        YES            10YRIO
    953      First Lien       No        YES            10YRIO
    954      First Lien       No        NO             NONIO
    955      First Lien       No        YES            10YRIO
    956      First Lien       No        YES            10YRIO
    957      First Lien       No        YES            10YRIO
    958      First Lien       No        YES            10YRIO
    959      First Lien       No        YES            10YRIO
    960      First Lien       No        NO             NONIO
    961      First Lien       No        YES            10YRIO
    962      First Lien       No        YES            10YRIO
    963      First Lien       No        YES            10YRIO
    964      First Lien       No        YES            10YRIO
    965      First Lien       No        YES            10YRIO
    966      First Lien       No        YES            10YRIO
    967      First Lien       No        YES            10YRIO
    968      First Lien       No        YES            10YRIO
    969      First Lien       No        YES            10YRIO
    970      First Lien       No        NO             NONIO
    971      First Lien       No        YES            10YRIO
    972      First Lien       No        YES            10YRIO
    973      First Lien       No        NO             NONIO
    974      First Lien       No        YES            10YRIO
    975      First Lien       No        YES            10YRIO
    976      First Lien       No        YES            10YRIO
    977      First Lien       No        YES            10YRIO
    978      First Lien       No        NO             NONIO
    979      First Lien       No        NO             NONIO
    980      First Lien       No        YES            10YRIO
    981      First Lien       No        YES            10YRIO
    982      First Lien       No        NO             NONIO
    983      First Lien       No        YES            10YRIO
    984      First Lien       No        YES            10YRIO
    985      First Lien       No        YES            10YRIO
    986      First Lien       No        YES            10YRIO
    987      First Lien       No        YES            10YRIO
    988      First Lien       No        YES            10YRIO
    989      First Lien       No        NO             NONIO
    990      First Lien       No        YES            10YRIO
    991      First Lien       No        YES            10YRIO
    992      First Lien       No        YES            10YRIO
    993      First Lien       No        YES            10YRIO
    994      First Lien       No        NO             NONIO
    995      First Lien       No        YES            10YRIO
    996      First Lien       No        YES            10YRIO
    997      First Lien       No        YES            10YRIO
    998      First Lien       No        YES            10YRIO
    999      First Lien       No        YES            10YRIO
   1000      First Lien       No        YES            10YRIO
   1001      First Lien       No        NO             NONIO
   1002      First Lien       No        YES            10YRIO
   1003      First Lien       No        YES            10YRIO
   1004      First Lien       No        YES            10YRIO
   1005      First Lien       No        YES            10YRIO
   1006      First Lien       No        YES            10YRIO
   1007      First Lien       No        YES            10YRIO
   1008      First Lien       No        NO             NONIO
   1009      First Lien       No        YES            10YRIO
   1010      First Lien       No        YES            10YRIO
   1011      First Lien       No        NO             NONIO
   1012      First Lien       No        YES            10YRIO
   1013      First Lien       No        YES            10YRIO
   1014      First Lien       No        YES            10YRIO
   1015      First Lien       No        NO             NONIO
   1016      First Lien       No        NO             NONIO
   1017      First Lien       No        YES            10YRIO
   1018      First Lien       No        NO             NONIO
   1019      First Lien       No        YES            10YRIO
   1020      First Lien       No        NO             NONIO
   1021      First Lien       No        YES            10YRIO
   1022      First Lien       No        NO             NONIO
   1023      First Lien       No        YES            10YRIO
   1024      First Lien       No        YES            10YRIO
   1025      First Lien       No        YES            10YRIO
   1026      First Lien       No        YES            10YRIO
   1027      First Lien       No        YES            10YRIO
   1028      First Lien       No        YES            10YRIO
   1029      First Lien       No        NO             NONIO
   1030      First Lien       No        NO             NONIO
   1031      First Lien       No        NO             NONIO
   1032      First Lien       No        YES            10YRIO
   1033      First Lien       No        NO             NONIO
   1034      First Lien       No        NO             NONIO
   1035      First Lien       No        YES            10YRIO
   1036      First Lien       No        YES            10YRIO
   1037      First Lien       No        YES            10YRIO
   1038      First Lien       No        YES            10YRIO
   1039      First Lien       No        YES            10YRIO
   1040      First Lien       No        YES            10YRIO
   1041      First Lien       No        NO             NONIO
   1042      First Lien       No        YES            10YRIO
   1043      First Lien       No        YES            10YRIO
   1044      First Lien       No        YES            10YRIO
   1045      First Lien       No        YES            10YRIO
   1046      First Lien       No        NO             NONIO
   1047      First Lien       No        NO             NONIO
   1048      First Lien       No        YES            10YRIO
   1049      First Lien       No        YES            10YRIO
   1050      First Lien       No        YES            10YRIO
   1051      First Lien       No        YES            10YRIO
   1052      First Lien       No        YES            10YRIO
   1053      First Lien       No        YES            10YRIO
   1054      First Lien       No        YES            10YRIO
   1055      First Lien       No        YES            10YRIO
   1056      First Lien       No        NO             NONIO
   1057      First Lien       No        YES            10YRIO
   1058      First Lien       No        YES            10YRIO
   1059      First Lien       No        NO             NONIO
   1060      First Lien       No        YES            10YRIO
   1061      First Lien       No        YES            10YRIO
   1062      First Lien       No        YES            10YRIO
   1063      First Lien       No        YES            10YRIO
   1064      First Lien       No        YES            10YRIO
   1065      First Lien       No        YES            10YRIO
   1066      First Lien       No        YES            10YRIO
   1067      First Lien       No        YES            10YRIO
   1068      First Lien       No        YES            10YRIO
   1069      First Lien       No        YES            10YRIO
   1070      First Lien       No        YES            10YRIO
   1071      First Lien       No        NO             NONIO
   1072      First Lien       No        YES            10YRIO
   1073      First Lien       No        YES            10YRIO
   1074      First Lien       No        NO             NONIO
   1075      First Lien       No        YES            10YRIO
   1076      First Lien       No        YES            10YRIO
   1077      First Lien       No        NO             NONIO
   1078      First Lien       No        NO             NONIO
   1079      First Lien       No        YES            10YRIO
   1080      First Lien       No        YES            10YRIO
   1081      First Lien       No        YES            10YRIO
   1082      First Lien       No        YES            10YRIO
   1083      First Lien       No        YES            10YRIO
   1084      First Lien       No        NO             NONIO
   1085      First Lien       No        NO             NONIO
   1086      First Lien       No        NO             NONIO
   1087      First Lien       No        YES            10YRIO
   1088      First Lien       No        YES            10YRIO
   1089      First Lien       No        NO             NONIO
   1090      First Lien       No        YES            10YRIO
   1091      First Lien       No        YES            10YRIO
   1092      First Lien       No        YES            10YRIO
   1093      First Lien       No        NO             NONIO
   1094      First Lien       No        YES            10YRIO
   1095      First Lien       No        YES            10YRIO
   1096      First Lien       No        NO             NONIO
   1097      First Lien       No        NO             NONIO
   1098      First Lien       No        YES            10YRIO
   1099      First Lien       No        YES            10YRIO
   1100      First Lien       No        YES            10YRIO
   1101      First Lien       No        YES            10YRIO
   1102      First Lien       No        YES            10YRIO
   1103      First Lien       No        YES            10YRIO
   1104      First Lien       No        YES            10YRIO
   1105      First Lien       No        YES            10YRIO
   1106      First Lien       No        YES            10YRIO
   1107      First Lien       No        YES            10YRIO
   1108      First Lien       No        YES            10YRIO
   1109      First Lien       No        YES            10YRIO
   1110      First Lien       No        NO             NONIO
   1111      First Lien       No        NO             NONIO
   1112      First Lien       No        YES            10YRIO
   1113      First Lien       No        YES            10YRIO
   1114      First Lien       No        YES            10YRIO
   1115      First Lien       No        NO             NONIO
   1116      First Lien       No        YES            10YRIO
   1117      First Lien       No        YES            10YRIO
   1118      First Lien       No        YES            10YRIO
   1119      First Lien       No        YES            10YRIO
   1120      First Lien       No        YES            10YRIO
   1121      First Lien       No        YES            10YRIO
   1122      First Lien       No        YES            10YRIO
   1123      First Lien       No        YES            10YRIO
   1124      First Lien       No        YES            10YRIO
   1125      First Lien       No        YES            10YRIO
   1126      First Lien       No        YES            10YRIO
   1127      First Lien       No        YES            10YRIO
   1128      First Lien       No        YES            10YRIO
   1129      First Lien       No        YES            10YRIO
   1130      First Lien       No        YES            10YRIO
   1131      First Lien       No        YES            10YRIO
   1132      First Lien       No        YES            10YRIO
   1133      First Lien       No        YES            10YRIO
   1134      First Lien       No        YES            10YRIO
   1135      First Lien       No        YES            10YRIO
   1136      First Lien       No        YES            10YRIO
   1137      First Lien       No        YES            10YRIO
   1138      First Lien       No        YES            10YRIO
   1139      First Lien       No        YES            10YRIO
   1140      First Lien       No        YES            10YRIO
   1141      First Lien       No        YES            10YRIO
   1142      First Lien       No        YES            10YRIO
   1143      First Lien       No        YES            10YRIO
   1144      First Lien       No        YES            10YRIO
   1145      First Lien       No        NO             NONIO
   1146      First Lien       No        YES            10YRIO
   1147      First Lien       No        YES            10YRIO
   1148      First Lien       No        YES            10YRIO
   1149      First Lien       No        YES            10YRIO
   1150      First Lien       No        YES            10YRIO
   1151      First Lien       No        YES            10YRIO
   1152      First Lien       No        NO             NONIO
   1153      First Lien       No        YES            10YRIO
   1154      First Lien       No        NO             NONIO
   1155      First Lien       No        NO             NONIO
   1156      First Lien       No        YES            10YRIO
   1157      First Lien       No        YES            10YRIO
   1158      First Lien       No        YES            10YRIO
   1159      First Lien       No        YES            10YRIO
   1160      First Lien       No        YES            10YRIO
   1161      First Lien       No        YES            10YRIO
   1162      First Lien       No        YES            10YRIO
   1163      First Lien       No        YES            10YRIO
   1164      First Lien       No        YES            10YRIO
   1165      First Lien       No        YES            10YRIO
   1166      First Lien       No        YES            10YRIO
   1167      First Lien       No        YES            10YRIO
   1168      First Lien       No        YES            10YRIO
   1169      First Lien       No        YES            10YRIO
   1170      First Lien       No        YES            10YRIO
   1171      First Lien       No        YES            10YRIO
   1172      First Lien       No        YES            10YRIO
   1173      First Lien       No        YES            10YRIO
   1174      First Lien       No        YES            10YRIO
   1175      First Lien       No        YES            10YRIO
   1176      First Lien       No        YES            10YRIO
   1177      First Lien       No        YES            10YRIO
   1178      First Lien       No        NO             NONIO
   1179      First Lien       No        NO             NONIO
   1180      First Lien       No        YES            10YRIO
   1181      First Lien       No        YES            10YRIO
   1182      First Lien       No        YES            10YRIO
   1183      First Lien       No        YES            10YRIO
   1184      First Lien       No        YES            10YRIO
   1185      First Lien       No        YES            10YRIO
   1186      First Lien       No        NO             NONIO
   1187      First Lien       No        YES            10YRIO
   1188      First Lien       No        YES            10YRIO
   1189      First Lien       No        YES            10YRIO
   1190      First Lien       No        YES            10YRIO
   1191      First Lien       No        YES            10YRIO
   1192      First Lien       No        YES            10YRIO
   1193      First Lien       No        NO             NONIO
   1194      First Lien       No        YES            10YRIO
   1195      First Lien       No        NO             NONIO
   1196      First Lien       No        YES            10YRIO
   1197      First Lien       No        NO             NONIO
   1198      First Lien       No        YES            10YRIO
   1199      First Lien       No        YES            10YRIO
   1200      First Lien       No        YES            10YRIO
   1201      First Lien       No        NO             NONIO
   1202      First Lien       No        NO             NONIO
   1203      First Lien       No        YES            10YRIO
   1204      First Lien       No        YES            10YRIO
   1205      First Lien       No        YES            10YRIO
   1206      First Lien       No        YES            10YRIO
   1207      First Lien       No        NO             NONIO
   1208      First Lien       No        NO             NONIO
   1209      First Lien       No        YES            10YRIO
   1210      First Lien       No        YES            10YRIO
   1211      First Lien       No        YES            10YRIO
   1212      First Lien       No        NO             NONIO
   1213      First Lien       No        YES            10YRIO
   1214      First Lien       No        YES            10YRIO
   1215      First Lien       No        NO             NONIO
   1216      First Lien       No        YES            10YRIO
   1217      First Lien       No        YES            10YRIO
   1218      First Lien       No        NO             NONIO
   1219      First Lien       No        NO             NONIO
   1220      First Lien       No        NO             NONIO
   1221      First Lien       No        NO             NONIO
   1222      First Lien       No        NO             NONIO
   1223      First Lien       No        NO             NONIO
   1224      First Lien       No        NO             NONIO
   1225      First Lien       No        NO             NONIO
   1226      First Lien       No        NO             NONIO
   1227      First Lien       No        NO             NONIO
   1228      First Lien       No        NO             NONIO
   1229      First Lien       No        NO             NONIO
   1230      First Lien       No        NO             NONIO
   1231      First Lien       No        NO             NONIO
   1232      First Lien       No        NO             NONIO
   1233      First Lien       No        NO             NONIO
   1234      First Lien       No        NO             NONIO
   1235      First Lien       No        NO             NONIO
   1236      First Lien       No        NO             NONIO
   1237      First Lien       No        NO             NONIO
   1238      First Lien       No        NO             NONIO
   1239      First Lien       No        NO             NONIO
   1240      First Lien       No        NO             NONIO
   1241      First Lien       No        NO             NONIO
   1242      First Lien       No        NO             NONIO
   1243      First Lien       No        NO             NONIO
   1244      First Lien       No        NO             NONIO
   1245      First Lien       No        NO             NONIO
   1246      First Lien       No        NO             NONIO
   1247      First Lien       No        NO             NONIO
   1248      First Lien       No        NO             NONIO
   1249      First Lien       No        NO             NONIO
   1250      First Lien       No        NO             NONIO
   1251      First Lien       No        NO             NONIO
   1252      First Lien       No        NO             NONIO
   1253      First Lien       No        NO             NONIO
   1254      First Lien       No        NO             NONIO
   1255      First Lien       No        NO             NONIO
   1256      First Lien       No        NO             NONIO
   1257      First Lien       No        NO             NONIO
   1258      First Lien       No        NO             NONIO
   1259      First Lien       No        NO             NONIO
   1260      First Lien       No        NO             NONIO
   1261      First Lien       No        NO             NONIO
   1262      First Lien       No        NO             NONIO
   1263      First Lien       No        NO             NONIO
   1264      First Lien       No        NO             NONIO
   1265      First Lien       No        NO             NONIO
   1266      First Lien       No        NO             NONIO
   1267      First Lien       No        NO             NONIO
   1268      First Lien       No        NO             NONIO
   1269      First Lien       No        NO             NONIO
   1270      First Lien       No        NO             NONIO
   1271      First Lien       No        NO             NONIO
   1272      First Lien       No        NO             NONIO
   1273      First Lien       No        NO             NONIO
   1274      First Lien       No        NO             NONIO
   1275      First Lien       No        NO             NONIO
   1276      First Lien       No        NO             NONIO
   1277      First Lien       No        NO             NONIO
   1278      First Lien       No        NO             NONIO
   1279      First Lien       No        NO             NONIO
   1280      First Lien       No        NO             NONIO
   1281      First Lien       No        NO             NONIO
   1282      First Lien       No        NO             NONIO
   1283      First Lien       No        NO             NONIO
   1284      First Lien       No        NO             NONIO
   1285      First Lien       No        NO             NONIO
   1286      First Lien       No        NO             NONIO
   1287      First Lien       No        NO             NONIO
   1288      First Lien       No        NO             NONIO
   1289      First Lien       No        NO             NONIO
   1290      First Lien       No        NO             NONIO
   1291      First Lien       No        NO             NONIO
   1292      First Lien       No        YES            10YRIO
   1293      First Lien       No        YES            10YRIO
   1294      First Lien       No        YES            10YRIO
   1295      First Lien       No        YES            10YRIO
   1296      First Lien       No        YES            10YRIO
   1297      First Lien       No        YES            10YRIO
   1298      First Lien       No        YES            10YRIO
   1299      First Lien       No        YES            10YRIO
   1300      First Lien       No        YES            10YRIO
   1301      First Lien       No        YES            10YRIO
   1302      First Lien       No        YES            10YRIO
   1303      First Lien       No        YES            10YRIO
   1304      First Lien       No        YES            10YRIO
   1305      First Lien       No        YES            10YRIO
   1306      First Lien       No        YES            10YRIO
   1307      First Lien       No        YES            10YRIO
   1308      First Lien       No        YES            10YRIO
   1309      First Lien       No        YES            10YRIO
   1310      First Lien       No        YES            10YRIO
   1311      First Lien       No        YES            10YRIO
   1312      First Lien       No        YES            10YRIO
   1313      First Lien       No        YES            10YRIO
   1314      First Lien       No        YES            10YRIO
   1315      First Lien       No        YES            10YRIO
   1316      First Lien       No        YES            10YRIO
   1317      First Lien       No        YES            10YRIO
   1318      First Lien       No        YES            10YRIO
   1319      First Lien       No        YES            10YRIO
   1320      First Lien       No        YES            10YRIO
   1321      First Lien       No        YES            10YRIO
   1322      First Lien       No        YES            10YRIO
   1323      First Lien       No        YES            10YRIO
   1324      First Lien       No        YES            10YRIO
   1325      First Lien       No        YES            10YRIO
   1326      First Lien       No        NO             NONIO
   1327      First Lien       No        YES            10YRIO
   1328      First Lien       No        NO             NONIO
   1329      First Lien       No        YES            10YRIO
   1330      First Lien       No        YES            10YRIO
   1331      First Lien       No        YES            10YRIO
   1332      First Lien       No        YES            10YRIO
   1333      First Lien       No        YES            10YRIO
   1334      First Lien       No        YES            10YRIO
   1335      First Lien       No        YES            10YRIO
   1336      First Lien       No        YES            10YRIO
   1337      First Lien       No        YES            10YRIO
   1338      First Lien       No        YES            10YRIO
   1339      First Lien       No        YES            10YRIO
   1340      First Lien       No        YES            10YRIO
   1341      First Lien       No        YES            10YRIO
   1342      First Lien       No        YES            10YRIO
   1343      First Lien       No        YES            10YRIO
   1344      First Lien       No        YES            10YRIO
   1345      First Lien       No        YES            10YRIO
   1346      First Lien       No        YES            10YRIO
   1347      First Lien       No        YES            10YRIO
   1348      First Lien       No        YES            10YRIO
   1349      First Lien       No        YES            10YRIO
   1350      First Lien       No        YES            10YRIO
   1351      First Lien       No        YES            10YRIO
   1352      First Lien       No        YES            10YRIO
   1353      First Lien       No        YES            10YRIO
   1354      First Lien       No        YES            10YRIO
   1355      First Lien       No        YES            10YRIO
   1356      First Lien       No        YES            10YRIO
   1357      First Lien       No        YES            10YRIO
   1358      First Lien       No        YES            10YRIO
   1359      First Lien       No        YES            10YRIO
   1360      First Lien       No        YES            10YRIO
   1361      First Lien       No        YES            10YRIO
   1362      First Lien       No        YES            10YRIO
   1363      First Lien       No        YES            10YRIO
   1364      First Lien       No        YES            10YRIO
   1365      First Lien       No        YES            10YRIO
   1366      First Lien       No        YES            10YRIO
   1367      First Lien       No        YES            10YRIO
   1368      First Lien       No        YES            10YRIO
   1369      First Lien       No        YES            10YRIO
   1370      First Lien       No        YES            10YRIO
   1371      First Lien       No        YES            10YRIO
   1372      First Lien       No        YES            10YRIO
   1373      First Lien       No        YES            10YRIO
   1374      First Lien       No        YES            10YRIO
   1375      First Lien       No        YES            10YRIO
   1376      First Lien       No        YES            10YRIO
   1377      First Lien       No        YES            10YRIO
   1378      First Lien       No        YES            10YRIO
   1379      First Lien       No        YES            10YRIO
   1380      First Lien       No        YES            10YRIO
   1381      First Lien       No        YES            10YRIO
   1382      First Lien       No        YES            10YRIO
   1383      First Lien       No        YES            10YRIO
   1384      First Lien       No        YES            10YRIO
   1385      First Lien       No        YES            10YRIO
   1386      First Lien       No        YES            10YRIO
   1387      First Lien       No        YES            10YRIO
   1388      First Lien       No        YES            10YRIO
   1389      First Lien       No        YES            10YRIO
   1390      First Lien       No        YES            10YRIO
   1391      First Lien       No        YES            10YRIO
   1392      First Lien       No        YES            10YRIO
   1393      First Lien       No        YES            10YRIO
   1394      First Lien       No        YES            10YRIO
   1395      First Lien       No        YES            10YRIO
   1396      First Lien       No        YES            10YRIO
   1397      First Lien       No        YES            10YRIO
   1398      First Lien       No        YES            10YRIO
   1399      First Lien       No        YES            10YRIO
   1400      First Lien       No        YES            10YRIO
   1401      First Lien       No        YES            10YRIO
   1402      First Lien       No        YES            10YRIO
   1403      First Lien       No        YES            10YRIO
   1404      First Lien       No        YES            10YRIO
   1405      First Lien       No        YES            10YRIO
   1406      First Lien       No        YES            10YRIO
   1407      First Lien       No        YES            10YRIO
   1408      First Lien       No        YES            10YRIO
   1409      First Lien       No        YES            10YRIO
   1410      First Lien       No        YES            10YRIO
   1411      First Lien       No        YES            10YRIO
   1412      First Lien       No        YES            10YRIO
   1413      First Lien       No        YES            10YRIO
   1414      First Lien       No        YES            10YRIO
   1415      First Lien       No        YES            10YRIO
   1416      First Lien       No        YES            10YRIO
   1417      First Lien       No        YES            10YRIO
   1418      First Lien       No        YES            10YRIO
   1419      First Lien       No        YES            10YRIO
   1420      First Lien       No        YES            10YRIO
   1421      First Lien       No        YES            10YRIO
   1422      First Lien       No        YES            10YRIO
   1423      First Lien       No        YES            10YRIO
   1424      First Lien       No        YES            10YRIO
   1425      First Lien       No        YES            10YRIO
   1426      First Lien       No        YES            10YRIO
   1427      First Lien       No        YES            10YRIO
   1428      First Lien       No        YES            10YRIO
   1429      First Lien       No        YES            10YRIO
   1430      First Lien       No        YES            10YRIO
   1431      First Lien       No        YES            10YRIO
   1432      First Lien       No        YES            10YRIO
   1433      First Lien       No        YES            10YRIO
   1434      First Lien       No        YES            10YRIO
   1435      First Lien       No        YES            10YRIO
   1436      First Lien       No        YES            10YRIO
   1437      First Lien       No        YES            10YRIO
   1438      First Lien       No        YES            10YRIO
   1439      First Lien       No        YES            10YRIO
   1440      First Lien       No        YES            10YRIO
   1441      First Lien       No        YES            10YRIO
   1442      First Lien       No        YES            10YRIO
   1443      First Lien       No        YES            10YRIO
   1444      First Lien       No        YES            10YRIO
   1445      First Lien       No        YES            10YRIO
   1446      First Lien       No        YES            10YRIO
   1447      First Lien       No        YES            10YRIO
   1448      First Lien       No        YES            10YRIO
   1449      First Lien       No        YES            10YRIO
   1450      First Lien       No        YES            10YRIO
   1451      First Lien       No        YES            10YRIO
   1452      First Lien       No        YES            10YRIO
   1453      First Lien       No        YES            10YRIO
   1454      First Lien       No        YES            10YRIO
   1455      First Lien       No        YES            10YRIO
   1456      First Lien       No        NO             NONIO
   1457      First Lien       No        YES            10YRIO
   1458      First Lien       No        NO             NONIO
   1459      First Lien       No        YES            10YRIO
   1460      First Lien       No        YES            10YRIO
   1461      First Lien       No        YES            10YRIO
   1462      First Lien       No        YES            10YRIO
   1463      First Lien       No        YES            10YRIO
   1464      First Lien       No        YES            10YRIO
   1465      First Lien       No        YES            10YRIO
   1466      First Lien       No        YES            10YRIO
   1467      First Lien       No        YES            10YRIO
   1468      First Lien       No        YES            10YRIO
   1469      First Lien       No        YES            10YRIO
   1470      First Lien       No        YES            10YRIO
   1471      First Lien       No        YES            10YRIO
   1472      First Lien       No        NO             NONIO
   1473      First Lien       No        YES            10YRIO
   1474      First Lien       No        YES            10YRIO
   1475      First Lien       No        YES            10YRIO
   1476      First Lien       No        YES            10YRIO
   1477      First Lien       No        YES            10YRIO
   1478      First Lien       No        YES            10YRIO
   1479      First Lien       No        YES            10YRIO
   1480      First Lien       No        NO             NONIO
   1481      First Lien       No        NO             NONIO
   1482      First Lien       No        NO             NONIO
   1483      First Lien       No        NO             NONIO
   1484      First Lien       No        NO             NONIO
   1485      First Lien       No        NO             NONIO
   1486      First Lien       No        NO             NONIO
   1487      First Lien       No        NO             NONIO
   1488      First Lien       No        NO             NONIO
   1489      First Lien       No        NO             NONIO
   1490      First Lien       No        NO             NONIO
   1491      First Lien       No        NO             NONIO
   1492      First Lien       No        NO             NONIO
   1493      First Lien       No        NO             NONIO
   1494      First Lien       No        NO             NONIO
   1495      First Lien       No        NO             NONIO
   1496      First Lien       No        NO             NONIO
   1497      First Lien       No        NO             NONIO
   1498      First Lien       No        NO             NONIO
   1499      First Lien       No        NO             NONIO
   1500      First Lien       No        NO             NONIO
   1501      First Lien       No        NO             NONIO
   1502      First Lien       No        NO             NONIO
   1503      First Lien       No        NO             NONIO
   1504      First Lien       No        NO             NONIO
   1505      First Lien       No        NO             NONIO
   1506      First Lien       No        NO             NONIO
   1507      First Lien       No        NO             NONIO
   1508      First Lien       No        NO             NONIO
   1509      First Lien       No        NO             NONIO
   1510      First Lien       No        NO             NONIO
   1511      First Lien       No        NO             NONIO
   1512      First Lien       No        NO             NONIO
   1513      First Lien       No        NO             NONIO
   1514      First Lien       No        NO             NONIO
   1515      First Lien       No        NO             NONIO
   1516      First Lien       No        NO             NONIO
   1517      First Lien       No        NO             NONIO
   1518      First Lien       No        NO             NONIO
   1519      First Lien       No        NO             NONIO
   1520      First Lien       No        NO             NONIO
   1521      First Lien       No        NO             NONIO
   1522      First Lien       No        NO             NONIO
   1523      First Lien       No        NO             NONIO
   1524      First Lien       No        NO             NONIO
   1525      First Lien       No        NO             NONIO
   1526      First Lien       No        NO             NONIO
   1527      First Lien       No        NO             NONIO
   1528      First Lien       No        NO             NONIO
   1529      First Lien       No        NO             NONIO
   1530      First Lien       No        NO             NONIO
   1531      First Lien       No        NO             NONIO
   1532      First Lien       No        NO             NONIO
   1533      First Lien       No        NO             NONIO
   1534      First Lien       No        NO             NONIO
   1535      First Lien       No        NO             NONIO
   1536      First Lien       No        NO             NONIO
   1537      First Lien       No        NO             NONIO
   1538      First Lien       No        NO             NONIO
   1539      First Lien       No        NO             NONIO
   1540      First Lien       No        NO             NONIO
   1541      First Lien       No        NO             NONIO
   1542      First Lien       No        NO             NONIO
   1543      First Lien       No        NO             NONIO
   1544      First Lien       No        YES            10YRIO
   1545      First Lien       No        NO             NONIO
   1546      First Lien       No        NO             NONIO
   1547      First Lien       No        NO             NONIO
   1548      First Lien       No        NO             NONIO
   1549      First Lien       No        NO             NONIO
   1550      First Lien       No        NO             NONIO
   1551      First Lien       No        YES            10YRIO
   1552      First Lien       No        NO             NONIO
   1553      First Lien       No        NO             NONIO
   1554      First Lien       No        NO             NONIO
   1555      First Lien       No        NO             NONIO
   1556      First Lien       No        NO             NONIO
   1557      First Lien       No        NO             NONIO
   1558      First Lien       No        NO             NONIO
   1559      First Lien       No        NO             NONIO
   1560      First Lien       No        NO             NONIO
   1561      First Lien       No        NO             NONIO
   1562      First Lien       No        NO             NONIO
   1563      First Lien       No        NO             NONIO
   1564      First Lien       No        NO             NONIO
   1565      First Lien       No        NO             NONIO
   1566      First Lien       No        NO             NONIO
   1567      First Lien       No        NO             NONIO
   1568      First Lien       No        NO             NONIO
   1569      First Lien       No        NO             NONIO
   1570      First Lien       No        NO             NONIO
   1571      First Lien       No        NO             NONIO
   1572      First Lien       No        NO             NONIO
   1573      First Lien       No        NO             NONIO
   1574      First Lien       No        NO             NONIO
   1575      First Lien       No        NO             NONIO
   1576      First Lien       No        NO             NONIO
   1577      First Lien       No        NO             NONIO
   1578      First Lien       No        NO             NONIO
   1579      First Lien       No        NO             NONIO
   1580      First Lien       No        NO             NONIO
   1581      First Lien       No        YES            10YRIO
   1582      First Lien       No        YES            10YRIO
   1583      First Lien       No        NO             NONIO
   1584      First Lien       No        YES            10YRIO
   1585      First Lien       No        YES            10YRIO
   1586      First Lien       No        NO             NONIO
   1587      First Lien       No        NO             NONIO
   1588      First Lien       No        NO             NONIO
   1589      First Lien       No        NO             NONIO
   1590      First Lien       No        NO             NONIO
   1591      First Lien       No        NO             NONIO
   1592      First Lien       No        NO             NONIO
   1593      First Lien       No        NO             NONIO
   1594      First Lien       No        NO             NONIO
   1595      First Lien       No        NO             NONIO
   1596      First Lien       No        NO             NONIO
   1597      First Lien       No        NO             NONIO
   1598      First Lien       No        NO             NONIO
   1599      First Lien       No        NO             NONIO
   1600      First Lien       No        NO             NONIO
   1601      First Lien       No        NO             NONIO
   1602      First Lien       No        NO             NONIO
   1603      First Lien       No        YES            10YRIO
   1604      First Lien       No        YES            10YRIO
   1605      First Lien       No        YES            10YRIO
   1606      First Lien       No        YES            10YRIO
   1607      First Lien       No        YES            10YRIO
   1608      First Lien       No        YES            10YRIO
   1609      First Lien       No        NO             NONIO
   1610      First Lien       No        YES            10YRIO
   1611      First Lien       No        YES            10YRIO
   1612      First Lien       No        YES            10YRIO
   1613      First Lien       No        YES            10YRIO
   1614      First Lien       No        YES            10YRIO
   1615      First Lien       No        YES            10YRIO
   1616      First Lien       No        YES            10YRIO
   1617      First Lien       No        NO             NONIO
   1618      First Lien       No        NO             NONIO
   1619      First Lien       No        YES            10YRIO
   1620      First Lien       No        YES            10YRIO
   1621      First Lien       No        YES            10YRIO
   1622      First Lien       No        YES            10YRIO
   1623      First Lien       No        NO             NONIO
   1624      First Lien       No        YES            10YRIO
   1625      First Lien       No        YES            10YRIO
   1626      First Lien       No        YES            10YRIO
   1627      First Lien       No        YES            10YRIO
   1628      First Lien       No        YES            10YRIO
   1629      First Lien       No        YES            10YRIO
   1630      First Lien       No        YES            10YRIO
   1631      First Lien       No        YES            10YRIO
   1632      First Lien       No        YES            10YRIO
   1633      First Lien       No        YES            10YRIO
   1634      First Lien       No        YES            10YRIO
   1635      First Lien       No        YES            10YRIO
   1636      First Lien       No        NO             NONIO
   1637      First Lien       No        YES            10YRIO
   1638      First Lien       No        YES            10YRIO
   1639      First Lien       No        YES            10YRIO
   1640      First Lien       No        YES            10YRIO
   1641      First Lien       No        YES            10YRIO
   1642      First Lien       No        YES            10YRIO
   1643      First Lien       No        NO             NONIO
   1644      First Lien       No        YES            10YRIO
   1645      First Lien       No        YES            10YRIO
   1646      First Lien       No        YES            10YRIO
   1647      First Lien       No        YES            10YRIO
   1648      First Lien       No        NO             NONIO
   1649      First Lien       No        YES            10YRIO
   1650      First Lien       No        NO             NONIO
   1651      First Lien       No        YES            10YRIO
   1652      First Lien       No        YES            10YRIO
   1653      First Lien       No        NO             NONIO
   1654      First Lien       No        NO             NONIO
   1655      First Lien       No        YES            10YRIO
   1656      First Lien       No        NO             NONIO
   1657      First Lien       No        NO             NONIO
   1658      First Lien       No        YES            10YRIO
   1659      First Lien       No        YES            10YRIO
   1660      First Lien       No        YES            10YRIO
   1661      First Lien       No        YES            10YRIO
   1662      First Lien       No        YES            10YRIO
   1663      First Lien       No        YES            10YRIO
   1664      First Lien       No        YES            10YRIO
   1665      First Lien       No        YES            10YRIO
   1666      First Lien       No        YES            10YRIO
   1667      First Lien       No        YES            10YRIO
   1668      First Lien       No        YES            10YRIO
   1669      First Lien       No        YES            10YRIO
   1670      First Lien       No        YES            10YRIO
   1671      First Lien       No        YES            10YRIO
   1672      First Lien       No        YES            10YRIO
   1673      First Lien       No        YES            10YRIO
   1674      First Lien       No        YES            10YRIO
   1675      First Lien       No        YES            10YRIO
   1676      First Lien       No        YES            10YRIO
   1677      First Lien       No        YES            10YRIO
   1678      First Lien       No        YES            10YRIO
   1679      First Lien       No        YES            10YRIO
   1680      First Lien       No        YES            10YRIO
   1681      First Lien       No        YES            10YRIO
   1682      First Lien       No        NO             NONIO
   1683      First Lien       No        YES            10YRIO
   1684      First Lien       No        NO             NONIO
   1685      First Lien       No        YES            10YRIO
   1686      First Lien       No        YES            10YRIO
   1687      First Lien       No        YES            10YRIO
   1688      First Lien       No        YES            10YRIO
   1689      First Lien       No        YES            10YRIO
   1690      First Lien       No        YES            10YRIO
   1691      First Lien       No        YES            10YRIO
   1692      First Lien       No        YES            10YRIO
   1693      First Lien       No        YES            10YRIO
   1694      First Lien       No        YES            10YRIO
   1695      First Lien       No        YES            10YRIO
   1696      First Lien       No        YES            10YRIO
   1697      First Lien       No        YES            10YRIO
   1698      First Lien       No        YES            10YRIO
   1699      First Lien       No        YES            10YRIO
   1700      First Lien       No        YES            10YRIO
   1701      First Lien       No        YES            10YRIO
   1702      First Lien       No        YES            10YRIO
   1703      First Lien       No        YES            10YRIO
   1704      First Lien       No        YES            10YRIO
   1705      First Lien       No        YES            10YRIO
   1706      First Lien       No        YES            10YRIO
   1707      First Lien       No        YES            10YRIO
   1708      First Lien       No        YES            10YRIO
   1709      First Lien       No        YES            10YRIO
   1710      First Lien       No        YES            10YRIO
   1711      First Lien       No        YES            10YRIO
   1712      First Lien       No        YES            10YRIO
   1713      First Lien       No        NO             NONIO
   1714      First Lien       No        YES            10YRIO
   1715      First Lien       No        YES            10YRIO
   1716      First Lien       No        YES            10YRIO
   1717      First Lien       No        YES            10YRIO
   1718      First Lien       No        YES            10YRIO
   1719      First Lien       No        YES            10YRIO
   1720      First Lien       No        NO             NONIO
   1721      First Lien       No        YES            10YRIO
   1722      First Lien       No        NO             NONIO
   1723      First Lien       No        NO             NONIO
   1724      First Lien       No        YES            10YRIO
   1725      First Lien       No        YES            10YRIO
   1726      First Lien       No        YES            10YRIO
   1727      First Lien       No        YES            10YRIO
   1728      First Lien       No        YES            10YRIO
   1729      First Lien       No        YES            10YRIO
   1730      First Lien       No        NO             NONIO
   1731      First Lien       No        YES            10YRIO
   1732      First Lien       No        NO             NONIO
   1733      First Lien       No        NO             NONIO
   1734      First Lien       No        YES            10YRIO
   1735      First Lien       No        YES            10YRIO
   1736      First Lien       No        YES            10YRIO
   1737      First Lien       No        YES            10YRIO
   1738      First Lien       No        YES            10YRIO
   1739      First Lien       No        YES            10YRIO
   1740      First Lien       No        NO             NONIO
   1741      First Lien       No        YES            10YRIO
   1742      First Lien       No        YES            10YRIO
   1743      First Lien       No        NO             NONIO
   1744      First Lien       No        YES            10YRIO
   1745      First Lien       No        YES            10YRIO
   1746      First Lien       No        YES            10YRIO
   1747      First Lien       No        YES            10YRIO
   1748      First Lien       No        YES            10YRIO
   1749      First Lien       No        NO             NONIO
   1750      First Lien       No        YES            10YRIO
   1751      First Lien       No        YES            10YRIO
   1752      First Lien       No        YES            10YRIO
   1753      First Lien       No        NO             NONIO
   1754      First Lien       No        YES            10YRIO
   1755      First Lien       No        NO             NONIO
   1756      First Lien       No        YES            10YRIO
   1757      First Lien       No        NO             NONIO
   1758      First Lien       No        NO             NONIO
   1759      First Lien       No        YES            10YRIO
   1760      First Lien       No        YES            10YRIO
   1761      First Lien       No        YES            10YRIO
   1762      First Lien       No        YES            10YRIO
   1763      First Lien       No        YES            10YRIO
   1764      First Lien       No        NO             NONIO
   1765      First Lien       No        NO             NONIO
   1766      First Lien       No        YES            10YRIO
   1767      First Lien       No        NO             NONIO
   1768      First Lien       No        YES            10YRIO
   1769      First Lien       No        NO             NONIO
   1770      First Lien       No        YES            10YRIO
   1771      First Lien       No        YES            10YRIO
   1772      First Lien       No        NO             NONIO
   1773      First Lien       No        NO             NONIO
   1774      First Lien       No        YES            10YRIO
   1775      First Lien       No        YES            10YRIO
   1776      First Lien       No        NO             NONIO
   1777      First Lien       No        YES            10YRIO
   1778      First Lien       No        YES            10YRIO
   1779      First Lien       No        YES            10YRIO
   1780      First Lien       No        YES            10YRIO
   1781      First Lien       No        YES            10YRIO
   1782      First Lien       No        NO             NONIO
   1783      First Lien       No        YES            10YRIO
   1784      First Lien       No        YES            10YRIO
   1785      First Lien       No        NO             NONIO
   1786      First Lien       No        NO             NONIO
   1787      First Lien       No        NO             NONIO
   1788      First Lien       No        YES            10YRIO
   1789      First Lien       No        YES            10YRIO
   1790      First Lien       No        YES            10YRIO
   1791      First Lien       No        YES            10YRIO
   1792      First Lien       No        NO             NONIO
   1793      First Lien       No        YES            10YRIO
   1794      First Lien       No        NO             NONIO
   1795      First Lien       No        YES            10YRIO
   1796      First Lien       No        NO             NONIO
   1797      First Lien       No        YES            10YRIO
   1798      First Lien       No        YES            10YRIO
   1799      First Lien       No        YES            10YRIO
   1800      First Lien       No        YES            10YRIO
   1801      First Lien       No        YES            10YRIO
   1802      First Lien       No        YES            10YRIO
   1803      First Lien       No        YES            10YRIO
   1804      First Lien       No        YES            10YRIO
   1805      First Lien       No        YES            10YRIO
   1806      First Lien       No        NO             NONIO
   1807      First Lien       No        NO             NONIO
   1808      First Lien       No        NO             NONIO
   1809      First Lien       No        NO             NONIO
   1810      First Lien       No        YES            10YRIO
   1811      First Lien       No        YES            10YRIO
   1812      First Lien       No        NO             NONIO
   1813      First Lien       No        YES            10YRIO
   1814      First Lien       No        YES            10YRIO
   1815      First Lien       No        NO             NONIO
   1816      First Lien       No        YES            10YRIO
   1817      First Lien       No        YES            10YRIO
   1818      First Lien       No        NO             NONIO
   1819      First Lien       No        YES            10YRIO
   1820      First Lien       No        NO             NONIO
   1821      First Lien       No        YES            10YRIO
   1822      First Lien       No        NO             NONIO
   1823      First Lien       No        YES            10YRIO
   1824      First Lien       No        YES            10YRIO
   1825      First Lien       No        NO             NONIO
   1826      First Lien       No        YES            10YRIO
   1827      First Lien       No        NO             NONIO
   1828      First Lien       No        YES            10YRIO
   1829      First Lien       No        NO             NONIO
   1830      First Lien       No        NO             NONIO
   1831      First Lien       No        YES            10YRIO
   1832      First Lien       No        YES            10YRIO
   1833      First Lien       No        NO             NONIO
   1834      First Lien       No        NO             NONIO
   1835      First Lien       No        YES            10YRIO
   1836      First Lien       No        YES            10YRIO
   1837      First Lien       No        YES            10YRIO
   1838      First Lien       No        YES            10YRIO
   1839      First Lien       No        YES            10YRIO
   1840      First Lien       No        NO             NONIO
   1841      First Lien       No        NO             NONIO
   1842      First Lien       No        YES            10YRIO
   1843      First Lien       No        YES            10YRIO
   1844      First Lien       No        NO             NONIO
   1845      First Lien       No        NO             NONIO
   1846      First Lien       No        YES            10YRIO
   1847      First Lien       No        YES            10YRIO
   1848      First Lien       No        YES            10YRIO
   1849      First Lien       No        YES            10YRIO
   1850      First Lien       No        NO             NONIO
   1851      First Lien       No        YES            10YRIO
   1852      First Lien       No        NO             NONIO
   1853      First Lien       No        YES            10YRIO
   1854      First Lien       No        YES            10YRIO
   1855      First Lien       No        YES            10YRIO
   1856      First Lien       No        YES            10YRIO
   1857      First Lien       No        YES            10YRIO
   1858      First Lien       No        YES            10YRIO
   1859      First Lien       No        YES            10YRIO
   1860      First Lien       No        YES            10YRIO
   1861      First Lien       No        YES            10YRIO
   1862      First Lien       No        YES            10YRIO
   1863      First Lien       No        NO             NONIO
   1864      First Lien       No        YES            10YRIO
   1865      First Lien       No        YES            10YRIO
   1866      First Lien       No        YES            10YRIO
   1867      First Lien       No        YES            10YRIO
   1868      First Lien       No        YES            10YRIO
   1869      First Lien       No        YES            10YRIO
   1870      First Lien       No        YES            10YRIO
   1871      First Lien       No        YES            10YRIO
   1872      First Lien       No        NO             NONIO
   1873      First Lien       No        YES            10YRIO
   1874      First Lien       No        YES            10YRIO
   1875      First Lien       No        YES            10YRIO
   1876      First Lien       No        YES            10YRIO
   1877      First Lien       No        YES            10YRIO
   1878      First Lien       No        NO             NONIO
   1879      First Lien       No        NO             NONIO
   1880      First Lien       No        NO             NONIO
   1881      First Lien       No        NO             NONIO
   1882      First Lien       No        NO             NONIO
   1883      First Lien       No        NO             NONIO
   1884      First Lien       No        NO             NONIO
   1885      First Lien       No        NO             NONIO
   1886      First Lien       No        NO             NONIO
   1887      First Lien       No        NO             NONIO
   1888      First Lien       No        NO             NONIO
   1889      First Lien       No        NO             NONIO
   1890      First Lien       No        NO             NONIO
   1891      First Lien       No        NO             NONIO
   1892      First Lien       No        NO             NONIO
   1893      First Lien       No        NO             NONIO
   1894      First Lien       No        NO             NONIO
   1895      First Lien       No        NO             NONIO
   1896      First Lien       No        NO             NONIO
   1897      First Lien       No        NO             NONIO
   1898      First Lien       No        NO             NONIO
   1899      First Lien       No        NO             NONIO
   1900      First Lien       No        NO             NONIO
   1901      First Lien       No        NO             NONIO
   1902      First Lien       No        NO             NONIO
   1903      First Lien       No        NO             NONIO
   1904      First Lien       No        NO             NONIO
   1905      First Lien       No        NO             NONIO
   1906      First Lien       No        NO             NONIO
   1907      First Lien       No        NO             NONIO
   1908      First Lien       No        YES            10YRIO
   1909      First Lien       No        YES            10YRIO
   1910      First Lien       No        YES            10YRIO
   1911      First Lien       No        YES            10YRIO
   1912      First Lien       No        YES            10YRIO
   1913      First Lien       No        YES            10YRIO
   1914      First Lien       No        YES            10YRIO
   1915      First Lien       No        YES            10YRIO
   1916      First Lien       No        YES            10YRIO
   1917      First Lien       No        NO             NONIO
   1918      First Lien       No        YES            10YRIO
   1919      First Lien       No        NO             NONIO
   1920      First Lien       No        YES            10YRIO
   1921      First Lien       No        YES            10YRIO
   1922      First Lien       No        YES            10YRIO
   1923      First Lien       No        YES            10YRIO
   1924      First Lien       No        YES            10YRIO
   1925      First Lien       No        YES            10YRIO
   1926      First Lien       No        YES            10YRIO
   1927      First Lien       No        YES            10YRIO
   1928      First Lien       No        YES            10YRIO
   1929      First Lien       No        NO             NONIO
   1930      First Lien       No        YES            10YRIO
   1931      First Lien       No        YES            10YRIO
   1932      First Lien       No        NO             NONIO
   1933      First Lien       No        YES            10YRIO
   1934      First Lien       No        YES            10YRIO
   1935      First Lien       No        YES            10YRIO
   1936      First Lien       No        YES            10YRIO
   1937      First Lien       No        YES            10YRIO
   1938      First Lien       No        YES            10YRIO
   1939      First Lien       No        YES            10YRIO
   1940      First Lien       No        YES            10YRIO
   1941      First Lien       No        YES            10YRIO
   1942      First Lien       No        YES            10YRIO
   1943      First Lien       No        YES            10YRIO
   1944      First Lien       No        NO             NONIO
   1945      First Lien       No        YES            10YRIO
   1946      First Lien       No        YES            10YRIO
   1947      First Lien       No        YES            10YRIO
   1948      First Lien       No        YES            10YRIO
   1949      First Lien       No        YES            10YRIO
   1950      First Lien       No        YES            10YRIO
   1951      First Lien       No        YES            10YRIO
   1952      First Lien       No        YES            10YRIO
   1953      First Lien       No        YES            10YRIO
   1954      First Lien       No        YES            10YRIO
   1955      First Lien       No        YES            10YRIO
   1956      First Lien       No        YES            10YRIO
   1957      First Lien       No        YES            10YRIO
   1958      First Lien       No        YES            10YRIO
   1959      First Lien       No        YES            10YRIO
   1960      First Lien       No        YES            10YRIO
   1961      First Lien       No        YES            10YRIO
   1962      First Lien       No        YES            10YRIO
   1963      First Lien       No        YES            10YRIO
   1964      First Lien       No        YES            10YRIO
   1965      First Lien       No        YES            10YRIO
   1966      First Lien       No        YES            10YRIO
   1967      First Lien       No        NO             NONIO
   1968      First Lien       No        YES            10YRIO
   1969      First Lien       No        NO             NONIO
   1970      First Lien       No        YES            10YRIO
   1971      First Lien       No        YES            10YRIO
   1972      First Lien       No        NO             NONIO
   1973      First Lien       No        YES            10YRIO
   1974      First Lien       No        NO             NONIO
   1975      First Lien       No        YES            10YRIO
   1976      First Lien       No        YES            10YRIO
   1977      First Lien       No        YES            10YRIO
   1978      First Lien       No        YES            10YRIO
   1979      First Lien       No        YES            10YRIO
   1980      First Lien       No        YES            10YRIO
   1981      First Lien       No        YES            10YRIO
   1982      First Lien       No        NO             NONIO
   1983      First Lien       No        YES            10YRIO
   1984      First Lien       No        YES            10YRIO
   1985      First Lien       No        YES            10YRIO
   1986      First Lien       No        YES            10YRIO
   1987      First Lien       No        YES            10YRIO
   1988      First Lien       No        NO             NONIO
   1989      First Lien       No        YES            10YRIO
   1990      First Lien       No        YES            10YRIO
   1991      First Lien       No        YES            10YRIO
   1992      First Lien       No        YES            10YRIO
   1993      First Lien       No        YES            10YRIO
   1994      First Lien       No        YES            10YRIO
   1995      First Lien       No        YES            10YRIO
   1996      First Lien       No        YES            10YRIO
   1997      First Lien       No        YES            10YRIO
   1998      First Lien       No        YES            10YRIO
   1999      First Lien       No        YES            10YRIO
   2000      First Lien       No        YES            10YRIO
   2001      First Lien       No        YES            10YRIO
   2002      First Lien       No        YES            10YRIO
   2003      First Lien       No        YES            10YRIO
   2004      First Lien       No        NO             NONIO
   2005      First Lien       No        YES            10YRIO
   2006      First Lien       No        YES            10YRIO
   2007      First Lien       No        NO             NONIO
   2008      First Lien       No        YES            10YRIO
   2009      First Lien       No        YES            10YRIO
   2010      First Lien       No        YES            10YRIO
   2011      First Lien       No        YES            10YRIO
   2012      First Lien       No        YES            10YRIO
   2013      First Lien       No        YES            10YRIO
   2014      First Lien       No        YES            10YRIO
   2015      First Lien       No        YES            10YRIO
   2016      First Lien       No        YES            10YRIO
   2017      First Lien       No        YES            10YRIO
   2018      First Lien       No        YES            10YRIO
   2019      First Lien       No        YES            10YRIO
   2020      First Lien       No        YES            10YRIO
   2021      First Lien       No        YES            10YRIO
   2022      First Lien       No        YES            10YRIO
   2023      First Lien       No        YES            10YRIO
   2024      First Lien       No        YES            10YRIO
   2025      First Lien       No        YES            10YRIO
   2026      First Lien       No        YES            10YRIO
   2027      First Lien       No        YES            10YRIO
   2028      First Lien       No        YES            10YRIO
   2029      First Lien       No        YES            10YRIO
   2030      First Lien       No        NO             NONIO
   2031      First Lien       No        YES            10YRIO
   2032      First Lien       No        YES            10YRIO
   2033      First Lien       No        YES            10YRIO
   2034      First Lien       No        NO             NONIO
   2035      First Lien       No        YES            10YRIO
   2036      First Lien       No        YES            10YRIO
   2037      First Lien       No        NO             NONIO
   2038      First Lien       No        YES            10YRIO
   2039      First Lien       No        YES            10YRIO
   2040      First Lien       No        YES            10YRIO
   2041      First Lien       No        YES            10YRIO
   2042      First Lien       No        YES            10YRIO
   2043      First Lien       No        YES            10YRIO
   2044      First Lien       No        YES            10YRIO
   2045      First Lien       No        YES            10YRIO
   2046      First Lien       No        YES            10YRIO
   2047      First Lien       No        YES            10YRIO
   2048      First Lien       No        YES            10YRIO
   2049      First Lien       No        YES            10YRIO
   2050      First Lien       No        YES            10YRIO
   2051      First Lien       No        YES            10YRIO
   2052      First Lien       No        YES            10YRIO
   2053      First Lien       No        YES            10YRIO
   2054      First Lien       No        NO             NONIO
   2055      First Lien       No        YES            10YRIO
   2056      First Lien       No        YES            10YRIO
   2057      First Lien       No        NO             NONIO
   2058      First Lien       No        YES            10YRIO
   2059      First Lien       No        YES            10YRIO
   2060      First Lien       No        YES            10YRIO
   2061      First Lien       No        YES            10YRIO
   2062      First Lien       No        YES            10YRIO
   2063      First Lien       No        NO             NONIO
   2064      First Lien       No        YES            10YRIO
   2065      First Lien       No        YES            10YRIO
   2066      First Lien       No        YES            10YRIO
   2067      First Lien       No        YES            10YRIO
   2068      First Lien       No        YES            10YRIO
   2069      First Lien       No        YES            10YRIO
   2070      First Lien       No        YES            10YRIO
   2071      First Lien       No        YES            10YRIO
   2072      First Lien       No        NO             NONIO
   2073      First Lien       No        YES            10YRIO
   2074      First Lien       No        NO             NONIO
   2075      First Lien       No        NO             NONIO
   2076      First Lien       No        NO             NONIO
   2077      First Lien       No        YES            10YRIO
   2078      First Lien       No        YES            10YRIO
   2079      First Lien       No        YES            10YRIO
   2080      First Lien       No        YES            10YRIO
   2081      First Lien       No        YES            10YRIO
   2082      First Lien       No        NO             NONIO
   2083      First Lien       No        NO             NONIO
   2084      First Lien       No        NO             NONIO
   2085      First Lien       No        YES            10YRIO
   2086      First Lien       No        YES            10YRIO
   2087      First Lien       No        YES            10YRIO
   2088      First Lien       No        YES            10YRIO
   2089      First Lien       No        YES            10YRIO
   2090      First Lien       No        YES            10YRIO
   2091      First Lien       No        YES            10YRIO
   2092      First Lien       No        YES            10YRIO
   2093      First Lien       No        YES            10YRIO
   2094      First Lien       No        YES            10YRIO
   2095      First Lien       No        YES            10YRIO
   2096      First Lien       No        YES            10YRIO
   2097      First Lien       No        YES            10YRIO
   2098      First Lien       No        YES            10YRIO
   2099      First Lien       No        YES            10YRIO
   2100      First Lien       No        YES            10YRIO
   2101      First Lien       No        YES            10YRIO
   2102      First Lien       No        YES            10YRIO
   2103      First Lien       No        YES            10YRIO
   2104      First Lien       No        YES            10YRIO
   2105      First Lien       No        YES            10YRIO
   2106      First Lien       No        YES            10YRIO
   2107      First Lien       No        YES            10YRIO
   2108      First Lien       No        YES            10YRIO
   2109      First Lien       No        YES            10YRIO
   2110      First Lien       No        YES            10YRIO
   2111      First Lien       No        YES            10YRIO
   2112      First Lien       No        YES            10YRIO
   2113      First Lien       No        YES            10YRIO
   2114      First Lien       No        YES            10YRIO
   2115      First Lien       No        YES            10YRIO
   2116      First Lien       No        YES            10YRIO
   2117      First Lien       No        YES            10YRIO
   2118      First Lien       No        YES            10YRIO
   2119      First Lien       No        YES            10YRIO
   2120      First Lien       No        YES            10YRIO
   2121      First Lien       No        YES            10YRIO
   2122      First Lien       No        NO             NONIO
   2123      First Lien       No        NO             NONIO
   2124      First Lien       No        YES            10YRIO
   2125      First Lien       No        YES            10YRIO
   2126      First Lien       No        YES            10YRIO
   2127      First Lien       No        YES            10YRIO
   2128      First Lien       No        YES            10YRIO
   2129      First Lien       No        YES            10YRIO
   2130      First Lien       No        YES            10YRIO
   2131      First Lien       No        NO             NONIO
   2132      First Lien       No        YES            10YRIO
   2133      First Lien       No        YES            10YRIO
   2134      First Lien       No        YES            10YRIO
   2135      First Lien       No        YES            10YRIO
   2136      First Lien       No        YES            10YRIO
   2137      First Lien       No        NO             NONIO
   2138      First Lien       No        YES            10YRIO
   2139      First Lien       No        YES            10YRIO
   2140      First Lien       No        YES            10YRIO
   2141      First Lien       No        NO             NONIO
   2142      First Lien       No        YES            10YRIO
   2143      First Lien       No        YES            10YRIO
   2144      First Lien       No        YES            10YRIO
   2145      First Lien       No        YES            10YRIO
   2146      First Lien       No        YES            10YRIO
   2147      First Lien       No        YES            10YRIO
   2148      First Lien       No        NO             NONIO
   2149      First Lien       No        YES            10YRIO
   2150      First Lien       No        NO             NONIO
   2151      First Lien       No        YES            10YRIO
   2152      First Lien       No        NO             NONIO
   2153      First Lien       No        YES            10YRIO
   2154      First Lien       No        YES            10YRIO
   2155      First Lien       No        YES            10YRIO
   2156      First Lien       No        NO             NONIO
   2157      First Lien       No        YES            10YRIO
   2158      First Lien       No        YES            10YRIO
   2159      First Lien       No        YES            10YRIO
   2160      First Lien       No        YES            10YRIO
   2161      First Lien       No        YES            10YRIO
   2162      First Lien       No        YES            10YRIO
   2163      First Lien       No        YES            10YRIO
   2164      First Lien       No        YES            10YRIO
   2165      First Lien       No        YES            10YRIO
   2166      First Lien       No        YES            10YRIO
   2167      First Lien       No        YES            10YRIO
   2168      First Lien       No        YES            10YRIO
   2169      First Lien       No        YES            10YRIO
   2170      First Lien       No        NO             NONIO
   2171      First Lien       No        YES            10YRIO
   2172      First Lien       No        YES            10YRIO
   2173      First Lien       No        YES            10YRIO
   2174      First Lien       No        YES            10YRIO
   2175      First Lien       No        YES            10YRIO
   2176      First Lien       No        YES            10YRIO
   2177      First Lien       No        YES            10YRIO
   2178      First Lien       No        YES            10YRIO
   2179      First Lien       No        YES            10YRIO
   2180      First Lien       No        YES            10YRIO
   2181      First Lien       No        YES            10YRIO
   2182      First Lien       No        NO             NONIO
   2183      First Lien       No        YES            10YRIO
   2184      First Lien       No        YES            10YRIO
   2185      First Lien       No        YES            10YRIO
   2186      First Lien       No        YES            10YRIO
   2187      First Lien       No        YES            10YRIO
   2188      First Lien       No        YES            10YRIO
   2189      First Lien       No        YES            10YRIO
   2190      First Lien       No        YES            10YRIO
   2191      First Lien       No        YES            10YRIO
   2192      First Lien       No        YES            10YRIO
   2193      First Lien       No        YES            10YRIO
   2194      First Lien       No        YES            10YRIO
   2195      First Lien       No        YES            10YRIO
   2196      First Lien       No        YES            10YRIO
   2197      First Lien       No        NO             NONIO
   2198      First Lien       No        YES            10YRIO
   2199      First Lien       No        YES            10YRIO
   2200      First Lien       No        YES            10YRIO
   2201      First Lien       No        YES            10YRIO
   2202      First Lien       No        YES            10YRIO
   2203      First Lien       No        NO             NONIO
   2204      First Lien       No        YES            10YRIO
   2205      First Lien       No        YES            10YRIO
   2206      First Lien       No        YES            10YRIO
   2207      First Lien       No        NO             NONIO
   2208      First Lien       No        YES            10YRIO
   2209      First Lien       No        YES            10YRIO
   2210      First Lien       No        YES            10YRIO
   2211      First Lien       No        YES            10YRIO
   2212      First Lien       No        YES            10YRIO
   2213      First Lien       No        YES            10YRIO
   2214      First Lien       No        YES            10YRIO
   2215      First Lien       No        YES            10YRIO
   2216      First Lien       No        YES            10YRIO
   2217      First Lien       No        YES            10YRIO
   2218      First Lien       No        YES            10YRIO
   2219      First Lien       No        YES            10YRIO
   2220      First Lien       No        NO             NONIO
   2221      First Lien       No        YES            10YRIO
   2222      First Lien       No        YES            10YRIO
   2223      First Lien       No        YES            10YRIO
   2224      First Lien       No        NO             NONIO
   2225      First Lien       No        YES            10YRIO
   2226      First Lien       No        YES            10YRIO
   2227      First Lien       No        YES            10YRIO
   2228      First Lien       No        YES            10YRIO
   2229      First Lien       No        YES            10YRIO
   2230      First Lien       No        YES            10YRIO
   2231      First Lien       No        YES            10YRIO
   2232      First Lien       No        YES            10YRIO
   2233      First Lien       No        YES            10YRIO
   2234      First Lien       No        NO             NONIO
   2235      First Lien       No        YES            10YRIO
   2236      First Lien       No        YES            10YRIO
   2237      First Lien       No        YES            10YRIO
   2238      First Lien       No        NO             NONIO
   2239      First Lien       No        YES            10YRIO
   2240      First Lien       No        YES            10YRIO
   2241      First Lien       No        YES            10YRIO
   2242      First Lien       No        YES            10YRIO
   2243      First Lien       No        YES            10YRIO
   2244      First Lien       No        YES            10YRIO
   2245      First Lien       No        YES            10YRIO
   2246      First Lien       No        YES            10YRIO
   2247      First Lien       No        YES            10YRIO
   2248      First Lien       No        NO             NONIO
   2249      First Lien       No        YES            10YRIO
   2250      First Lien       No        YES            10YRIO
   2251      First Lien       No        YES            10YRIO
   2252      First Lien       No        YES            10YRIO
   2253      First Lien       No        YES            10YRIO
   2254      First Lien       No        YES            10YRIO
   2255      First Lien       No        YES            10YRIO
   2256      First Lien       No        YES            10YRIO
   2257      First Lien       No        YES            10YRIO
   2258      First Lien       No        YES            10YRIO
   2259      First Lien       No        NO             NONIO
   2260      First Lien       No        YES            10YRIO
   2261      First Lien       No        YES            10YRIO
   2262      First Lien       No        YES            10YRIO
   2263      First Lien       No        YES            10YRIO
   2264      First Lien       No        YES            10YRIO
   2265      First Lien       No        YES            10YRIO
   2266      First Lien       No        NO             NONIO
   2267      First Lien       No        YES            10YRIO
   2268      First Lien       No        YES            10YRIO
   2269      First Lien       No        YES            10YRIO
   2270      First Lien       No        YES            10YRIO
   2271      First Lien       No        YES            10YRIO
   2272      First Lien       No        YES            10YRIO
   2273      First Lien       No        YES            10YRIO
   2274      First Lien       No        YES            10YRIO
   2275      First Lien       No        YES            10YRIO
   2276      First Lien       No        NO             NONIO
   2277      First Lien       No        YES            10YRIO
   2278      First Lien       No        YES            10YRIO
   2279      First Lien       No        YES            10YRIO
   2280      First Lien       No        YES            10YRIO
   2281      First Lien       No        YES            10YRIO
   2282      First Lien       No        NO             NONIO
   2283      First Lien       No        YES            10YRIO
   2284      First Lien       No        YES            10YRIO
   2285      First Lien       No        NO             NONIO
   2286      First Lien       No        YES            10YRIO
   2287      First Lien       No        NO             NONIO
   2288      First Lien       No        YES            10YRIO
   2289      First Lien       No        YES            10YRIO
   2290      First Lien       No        NO             NONIO
   2291      First Lien       No        YES            10YRIO
   2292      First Lien       No        YES            10YRIO
   2293      First Lien       No        NO             NONIO
   2294      First Lien       No        NO             NONIO
   2295      First Lien       No        YES            10YRIO
   2296      First Lien       No        YES            10YRIO
   2297      First Lien       No        NO             NONIO
   2298      First Lien       No        YES            10YRIO
   2299      First Lien       No        YES            10YRIO
   2300      First Lien       No        YES            10YRIO
   2301      First Lien       No        NO             NONIO
   2302      First Lien       No        NO             NONIO
   2303      First Lien       No        YES            10YRIO
   2304      First Lien       No        YES            10YRIO
   2305      First Lien       No        YES            10YRIO
   2306      First Lien       No        YES            10YRIO
   2307      First Lien       No        YES            10YRIO
   2308      First Lien       No        YES            10YRIO
   2309      First Lien       No        NO             NONIO
   2310      First Lien       No        YES            10YRIO
   2311      First Lien       No        YES            10YRIO
   2312      First Lien       No        YES            10YRIO
   2313      First Lien       No        YES            10YRIO
   2314      First Lien       No        NO             NONIO
   2315      First Lien       No        YES            10YRIO
   2316      First Lien       No        YES            10YRIO
   2317      First Lien       No        NO             NONIO
   2318      First Lien       No        YES            10YRIO
   2319      First Lien       No        YES            10YRIO
   2320      First Lien       No        NO             NONIO
   2321      First Lien       No        YES            10YRIO
   2322      First Lien       No        YES            10YRIO
   2323      First Lien       No        YES            10YRIO
   2324      First Lien       No        YES            10YRIO
   2325      First Lien       No        YES            10YRIO
   2326      First Lien       No        YES            10YRIO
   2327      First Lien       No        YES            10YRIO
   2328      First Lien       No        YES            10YRIO
   2329      First Lien       No        YES            10YRIO
   2330      First Lien       No        YES            10YRIO
   2331      First Lien       No        YES            10YRIO
   2332      First Lien       No        YES            10YRIO
   2333      First Lien       No        YES            10YRIO
   2334      First Lien       No        YES            10YRIO
   2335      First Lien       No        NO             NONIO
   2336      First Lien       No        YES            10YRIO
   2337      First Lien       No        NO             NONIO
   2338      First Lien       No        YES            10YRIO
   2339      First Lien       No        YES            10YRIO
   2340      First Lien       No        YES            10YRIO
   2341      First Lien       No        NO             NONIO
   2342      First Lien       No        YES            10YRIO
   2343      First Lien       No        YES            10YRIO
   2344      First Lien       No        YES            10YRIO
   2345      First Lien       No        YES            10YRIO
   2346      First Lien       No        YES            10YRIO
   2347      First Lien       No        YES            10YRIO
   2348      First Lien       No        YES            10YRIO
   2349      First Lien       No        NO             NONIO
   2350      First Lien       No        NO             NONIO
   2351      First Lien       No        NO             NONIO
   2352      First Lien       No        NO             NONIO
   2353      First Lien       No        YES            10YRIO
   2354      First Lien       No        YES            10YRIO
   2355      First Lien       No        YES            10YRIO
   2356      First Lien       No        YES            10YRIO
   2357      First Lien       No        YES            10YRIO
   2358      First Lien       No        NO             NONIO
   2359      First Lien       No        YES            10YRIO
   2360      First Lien       No        YES            10YRIO
   2361      First Lien       No        YES            10YRIO
   2362      First Lien       No        YES            10YRIO
   2363      First Lien       No        YES            10YRIO
   2364      First Lien       No        YES            10YRIO
   2365      First Lien       No        YES            10YRIO
   2366      First Lien       No        YES            10YRIO
   2367      First Lien       No        YES            10YRIO
   2368      First Lien       No        YES            10YRIO
   2369      First Lien       No        YES            10YRIO
   2370      First Lien       No        NO             NONIO
   2371      First Lien       No        YES            10YRIO
   2372      First Lien       No        YES            10YRIO
   2373      First Lien       No        YES            10YRIO
   2374      First Lien       No        YES            10YRIO
   2375      First Lien       No        YES            10YRIO
   2376      First Lien       No        NO             NONIO
   2377      First Lien       No        NO             NONIO
   2378      First Lien       No        YES            10YRIO
   2379      First Lien       No        YES            10YRIO
   2380      First Lien       No        YES            10YRIO
   2381      First Lien       No        YES            10YRIO
   2382      First Lien       No        YES            10YRIO
   2383      First Lien       No        YES            10YRIO
   2384      First Lien       No        YES            10YRIO
   2385      First Lien       No        YES            10YRIO
   2386      First Lien       No        YES            10YRIO
   2387      First Lien       No        YES            10YRIO
   2388      First Lien       No        YES            10YRIO
   2389      First Lien       No        YES            10YRIO
   2390      First Lien       No        YES            10YRIO
   2391      First Lien       No        YES            10YRIO
   2392      First Lien       No        YES            10YRIO
   2393      First Lien       No        YES            10YRIO
   2394      First Lien       No        YES            10YRIO
   2395      First Lien       No        YES            10YRIO
   2396      First Lien       No        YES            10YRIO
   2397      First Lien       No        YES            10YRIO
   2398      First Lien       No        YES            10YRIO
   2399      First Lien       No        YES            10YRIO
   2400      First Lien       No        YES            10YRIO
   2401      First Lien       No        YES            10YRIO
   2402      First Lien       No        YES            10YRIO
   2403      First Lien       No        YES            10YRIO
   2404      First Lien       No        YES            10YRIO
   2405      First Lien       No        YES            10YRIO
   2406      First Lien       No        YES            10YRIO
   2407      First Lien       No        YES            10YRIO
   2408      First Lien       No        YES            10YRIO
   2409      First Lien       No        NO             NONIO
   2410      First Lien       No        YES            10YRIO
   2411      First Lien       No        YES            10YRIO
   2412      First Lien       No        YES            10YRIO
   2413      First Lien       No        YES            10YRIO
   2414      First Lien       No        YES            10YRIO
   2415      First Lien       No        YES            10YRIO
   2416      First Lien       No        YES            10YRIO
   2417      First Lien       No        YES            10YRIO
   2418      First Lien       No        YES            10YRIO
   2419      First Lien       No        YES            10YRIO
   2420      First Lien       No        YES            10YRIO
   2421      First Lien       No        YES            10YRIO
   2422      First Lien       No        YES            10YRIO
   2423      First Lien       No        YES            10YRIO
   2424      First Lien       No        YES            10YRIO
   2425      First Lien       No        YES            10YRIO
   2426      First Lien       No        YES            10YRIO
   2427      First Lien       No        YES            10YRIO
   2428      First Lien       No        YES            10YRIO
   2429      First Lien       No        YES            10YRIO
   2430      First Lien       No        YES            10YRIO
   2431      First Lien       No        NO             NONIO
   2432      First Lien       No        NO             NONIO
   2433      First Lien       No        YES            10YRIO
   2434      First Lien       No        YES            10YRIO
   2435      First Lien       No        YES            10YRIO
   2436      First Lien       No        YES            10YRIO
   2437      First Lien       No        YES            10YRIO
   2438      First Lien       No        YES            10YRIO
   2439      First Lien       No        YES            10YRIO
   2440      First Lien       No        YES            10YRIO
   2441      First Lien       No        YES            10YRIO
   2442      First Lien       No        YES            10YRIO
   2443      First Lien       No        YES            10YRIO
   2444      First Lien       No        YES            10YRIO
   2445      First Lien       No        YES            10YRIO
   2446      First Lien       No        YES            10YRIO
   2447      First Lien       No        YES            10YRIO
   2448      First Lien       No        YES            10YRIO
   2449      First Lien       No        YES            10YRIO
   2450      First Lien       No        YES            10YRIO
   2451      First Lien       No        YES            10YRIO
   2452      First Lien       No        YES            10YRIO
   2453      First Lien       No        YES            10YRIO
   2454      First Lien       No        YES            10YRIO
   2455      First Lien       No        YES            10YRIO
   2456      First Lien       No        YES            10YRIO
   2457      First Lien       No        YES            10YRIO
   2458      First Lien       No        YES            10YRIO
   2459      First Lien       No        YES            10YRIO
   2460      First Lien       No        YES            10YRIO
   2461      First Lien       No        YES            10YRIO
   2462      First Lien       No        YES            10YRIO
   2463      First Lien       No        YES            10YRIO
   2464      First Lien       No        YES            10YRIO
   2465      First Lien       No        YES            10YRIO
   2466      First Lien       No        YES            10YRIO
   2467      First Lien       No        YES            10YRIO
   2468      First Lien       No        YES            10YRIO
   2469      First Lien       No        YES            10YRIO
   2470      First Lien       No        YES            10YRIO
   2471      First Lien       No        YES            10YRIO
   2472      First Lien       No        YES            10YRIO
   2473      First Lien       No        YES            10YRIO
   2474      First Lien       No        YES            10YRIO
   2475      First Lien       No        YES            10YRIO
   2476      First Lien       No        YES            10YRIO
   2477      First Lien       No        YES            10YRIO
   2478      First Lien       No        YES            10YRIO
   2479      First Lien       No        YES            10YRIO
   2480      First Lien       No        YES            10YRIO
   2481      First Lien       No        YES            10YRIO
   2482      First Lien       No        YES            10YRIO
   2483      First Lien       No        YES            10YRIO
   2484      First Lien       No        YES            10YRIO
   2485      First Lien       No        YES            10YRIO
   2486      First Lien       No        YES            10YRIO
   2487      First Lien       No        YES            10YRIO
   2488      First Lien       No        YES            10YRIO
   2489      First Lien       No        YES            10YRIO
   2490      First Lien       No        YES            10YRIO
   2491      First Lien       No        YES            10YRIO
   2492      First Lien       No        NO             NONIO
   2493      First Lien       No        YES            10YRIO
   2494      First Lien       No        YES            10YRIO
   2495      First Lien       No        YES            10YRIO
   2496      First Lien       No        YES            10YRIO
   2497      First Lien       No        YES            10YRIO
   2498      First Lien       No        YES            10YRIO
   2499      First Lien       No        YES            10YRIO
   2500      First Lien       No        YES            10YRIO
   2501      First Lien       No        YES            10YRIO
   2502      First Lien       No        YES            10YRIO
   2503      First Lien       No        YES            10YRIO
   2504      First Lien       No        YES            10YRIO
   2505      First Lien       No        YES            10YRIO
   2506      First Lien       No        YES            10YRIO
   2507      First Lien       No        YES            10YRIO
   2508      First Lien       No        NO             NONIO
   2509      First Lien       No        YES            10YRIO
   2510      First Lien       No        YES            10YRIO
   2511      First Lien       No        YES            10YRIO
   2512      First Lien       No        YES            10YRIO
   2513      First Lien       No        YES            10YRIO
   2514      First Lien       No        YES            10YRIO
   2515      First Lien       No        YES            10YRIO
   2516      First Lien       No        NO             NONIO
   2517      First Lien       No        YES            10YRIO
   2518      First Lien       No        YES            10YRIO
   2519      First Lien       No        YES            10YRIO
   2520      First Lien       No        YES            10YRIO
   2521      First Lien       No        YES            10YRIO
   2522      First Lien       No        YES            10YRIO
   2523      First Lien       No        YES            10YRIO
   2524      First Lien       No        YES            10YRIO
   2525      First Lien       No        YES            10YRIO
   2526      First Lien       No        YES            10YRIO
   2527      First Lien       No        YES            10YRIO
   2528      First Lien       No        NO             NONIO
   2529      First Lien       No        YES            10YRIO
   2530      First Lien       No        YES            10YRIO
   2531      First Lien       No        YES            10YRIO
   2532      First Lien       No        YES            10YRIO
   2533      First Lien       No        YES            10YRIO
   2534      First Lien       No        YES            10YRIO
   2535      First Lien       No        YES            10YRIO
   2536      First Lien       No        YES            10YRIO
   2537      First Lien       No        YES            10YRIO
   2538      First Lien       No        YES            10YRIO
   2539      First Lien       No        YES            10YRIO
   2540      First Lien       No        YES            10YRIO
   2541      First Lien       No        NO             NONIO
   2542      First Lien       No        YES            10YRIO
   2543      First Lien       No        YES            10YRIO
   2544      First Lien       No        NO             NONIO
   2545      First Lien       No        NO             NONIO
   2546      First Lien       No        NO             NONIO
   2547      First Lien       No        YES            10YRIO
   2548      First Lien       No        NO             NONIO
   2549      First Lien       No        YES            10YRIO
   2550      First Lien       No        YES            10YRIO
   2551      First Lien       No        YES            10YRIO
   2552      First Lien       No        NO             NONIO
   2553      First Lien       No        NO             NONIO
   2554      First Lien       No        YES            10YRIO
   2555      First Lien       No        YES            10YRIO
   2556      First Lien       No        YES            10YRIO
   2557      First Lien       No        YES            10YRIO
   2558      First Lien       No        YES            10YRIO
   2559      First Lien       No        YES            10YRIO
   2560      First Lien       No        YES            10YRIO
   2561      First Lien       No        YES            10YRIO
   2562      First Lien       No        YES            10YRIO
   2563      First Lien       No        YES            10YRIO
   2564      First Lien       No        YES            10YRIO
   2565      First Lien       No        YES            10YRIO
   2566      First Lien       No        NO             NONIO
   2567      First Lien       No        YES            10YRIO
   2568      First Lien       No        NO             NONIO
   2569      First Lien       No        YES            10YRIO
   2570      First Lien       No        YES            10YRIO
   2571      First Lien       No        YES            10YRIO
   2572      First Lien       No        NO             NONIO
   2573      First Lien       No        NO             NONIO
   2574      First Lien       No        NO             NONIO
   2575      First Lien       No        NO             NONIO
   2576      First Lien       No        NO             NONIO
   2577      First Lien       No        NO             NONIO
   2578      First Lien       No        NO             NONIO
   2579      First Lien       No        NO             NONIO
   2580      First Lien       No        NO             NONIO
   2581      First Lien       No        NO             NONIO
   2582      First Lien       No        NO             NONIO
   2583      First Lien       No        NO             NONIO
   2584      First Lien       No        NO             NONIO
   2585      First Lien       No        NO             NONIO
   2586      First Lien       No        NO             NONIO
   2587      First Lien       No        NO             NONIO
   2588      First Lien       No        YES            10YRIO
   2589      First Lien       No        NO             NONIO
   2590      First Lien       No        NO             NONIO
   2591      First Lien       No        NO             NONIO
   2592      First Lien       No        NO             NONIO
   2593      First Lien       No        NO             NONIO
   2594      First Lien       No        NO             NONIO
   2595      First Lien       No        NO             NONIO
   2596      First Lien       No        NO             NONIO
   2597      First Lien       No        NO             NONIO
   2598      First Lien       No        NO             NONIO
   2599      First Lien       No        NO             NONIO
   2600      First Lien       No        NO             NONIO
   2601      First Lien       No        NO             NONIO
   2602      First Lien       No        NO             NONIO
   2603      First Lien       No        NO             NONIO
   2604      First Lien       No        NO             NONIO
   2605      First Lien       No        NO             NONIO
   2606      First Lien       No        NO             NONIO
   2607      First Lien       No        NO             NONIO
   2608      First Lien       No        NO             NONIO
   2609      First Lien       No        NO             NONIO
   2610      First Lien       No        NO             NONIO
   2611      First Lien       No        NO             NONIO
   2612      First Lien       No        NO             NONIO
   2613      First Lien       No        NO             NONIO
   2614      First Lien       No        NO             NONIO
   2615      First Lien       No        NO             NONIO
   2616      First Lien       No        NO             NONIO
   2617      First Lien       No        NO             NONIO
   2618      First Lien       No        NO             NONIO
   2619      First Lien       No        NO             NONIO
   2620      First Lien       No        NO             NONIO
   2621      First Lien       No        NO             NONIO
   2622      First Lien       No        NO             NONIO
   2623      First Lien       No        NO             NONIO
   2624      First Lien       No        NO             NONIO
   2625      First Lien       No        NO             NONIO
   2626      First Lien       No        NO             NONIO
   2627      First Lien       No        NO             NONIO
   2628      First Lien       No        NO             NONIO
   2629      First Lien       No        NO             NONIO
   2630      First Lien       No        NO             NONIO
   2631      First Lien       No        NO             NONIO
   2632      First Lien       No        NO             NONIO
   2633      First Lien       No        NO             NONIO
   2634      First Lien       No        NO             NONIO
   2635      First Lien       No        NO             NONIO
   2636      First Lien       No        NO             NONIO
   2637      First Lien       No        NO             NONIO
   2638      First Lien       No        NO             NONIO
   2639      First Lien       No        NO             NONIO
   2640      First Lien       No        NO             NONIO
   2641      First Lien       No        NO             NONIO
   2642      First Lien       No        NO             NONIO
   2643      First Lien       No        NO             NONIO
   2644      First Lien       No        NO             NONIO
   2645      First Lien       No        NO             NONIO
   2646      First Lien       No        NO             NONIO
   2647      First Lien       No        NO             NONIO
   2648      First Lien       No        NO             NONIO
   2649      First Lien       No        NO             NONIO
   2650      First Lien       No        NO             NONIO
   2651      First Lien       No        NO             NONIO
   2652      First Lien       No        NO             NONIO
   2653      First Lien       No        NO             NONIO
   2654      First Lien       No        NO             NONIO
   2655      First Lien       No        NO             NONIO
   2656      First Lien       No        NO             NONIO
   2657      First Lien       No        NO             NONIO
   2658      First Lien       No        NO             NONIO
   2659      First Lien       No        NO             NONIO
   2660      First Lien       No        NO             NONIO
   2661      First Lien       No        NO             NONIO
   2662      First Lien       No        NO             NONIO
   2663      First Lien       No        NO             NONIO
   2664      First Lien       No        NO             NONIO
   2665      First Lien       No        NO             NONIO
   2666      First Lien       No        NO             NONIO
   2667      First Lien       No        NO             NONIO
   2668      First Lien       No        NO             NONIO
   2669      First Lien       No        NO             NONIO
   2670      First Lien       No        NO             NONIO
   2671      First Lien       No        NO             NONIO
   2672      First Lien       No        NO             NONIO
   2673      First Lien       No        NO             NONIO
   2674      First Lien       No        NO             NONIO
   2675      First Lien       No        NO             NONIO
   2676      First Lien       No        NO             NONIO
   2677      First Lien       No        NO             NONIO
   2678      First Lien       No        NO             NONIO
   2679      First Lien       No        NO             NONIO
   2680      First Lien       No        NO             NONIO
   2681      First Lien       No        NO             NONIO
   2682      First Lien       No        NO             NONIO
   2683      First Lien       No        NO             NONIO
   2684      First Lien       No        NO             NONIO
   2685      First Lien       No        NO             NONIO
   2686      First Lien       No        NO             NONIO
   2687      First Lien       No        NO             NONIO
   2688      First Lien       No        NO             NONIO
   2689      First Lien       No        NO             NONIO
   2690      First Lien       No        NO             NONIO
   2691      First Lien       No        YES            10YRIO
   2692      First Lien       No        YES            10YRIO
   2693      First Lien       No        NO             NONIO
   2694      First Lien       No        NO             NONIO
   2695      First Lien       No        YES            10YRIO
   2696      First Lien       No        NO             NONIO
   2697      First Lien       No        YES            10YRIO
   2698      First Lien       No        YES            10YRIO
   2699      First Lien       No        NO             NONIO
   2700      First Lien       No        NO             NONIO
   2701      First Lien       No        NO             NONIO
   2702      First Lien       No        NO             NONIO
   2703      First Lien       No        YES            10YRIO
   2704      First Lien       No        YES            10YRIO
   2705      First Lien       No        NO             NONIO
   2706      First Lien       No        YES            10YRIO
   2707      First Lien       No        NO             NONIO
   2708      First Lien       No        YES            10YRIO
   2709      First Lien       No        YES            10YRIO
   2710      First Lien       No        NO             NONIO
   2711      First Lien       No        NO             NONIO
   2712      First Lien       No        YES            10YRIO
   2713      First Lien       No        YES            10YRIO
   2714      First Lien       No        YES            10YRIO
   2715      First Lien       No        NO             NONIO
   2716      First Lien       No        YES            10YRIO
   2717      First Lien       No        YES            10YRIO
   2718      First Lien       No        NO             NONIO
   2719      First Lien       No        YES            10YRIO
   2720      First Lien       No        YES            10YRIO
   2721      First Lien       No        YES            10YRIO
   2722      First Lien       No        YES            10YRIO
   2723      First Lien       No        YES            10YRIO
   2724      First Lien       No        NO             NONIO
   2725      First Lien       No        YES            10YRIO
   2726      First Lien       No        NO             NONIO
   2727      First Lien       No        YES            10YRIO
   2728      First Lien       No        NO             NONIO
   2729      First Lien       No        NO             NONIO
   2730      First Lien       No        NO             NONIO
   2731      First Lien       No        YES            10YRIO
   2732      First Lien       No        YES            10YRIO
   2733      First Lien       No        NO             NONIO
   2734      First Lien       No        NO             NONIO
   2735      First Lien       No        YES            10YRIO
   2736      First Lien       No        NO             NONIO
   2737      First Lien       No        YES            10YRIO
   2738      First Lien       No        YES            10YRIO
   2739      First Lien       No        YES            10YRIO
   2740      First Lien       No        NO             NONIO
   2741      First Lien       No        YES            10YRIO
   2742      First Lien       No        YES            10YRIO
   2743      First Lien       No        YES            10YRIO
   2744      First Lien       No        YES            10YRIO
   2745      First Lien       No        NO             NONIO
   2746      First Lien       No        NO             NONIO
   2747      First Lien       No        NO             NONIO
   2748      First Lien       No        YES            10YRIO
   2749      First Lien       No        NO             NONIO
   2750      First Lien       No        NO             NONIO
   2751      First Lien       No        YES            10YRIO
   2752      First Lien       No        NO             NONIO
   2753      First Lien       No        YES            10YRIO
   2754      First Lien       No        NO             NONIO
   2755      First Lien       No        NO             NONIO
   2756      First Lien       No        YES            10YRIO
   2757      First Lien       No        YES            10YRIO
   2758      First Lien       No        NO             NONIO
   2759      First Lien       No        NO             NONIO
   2760      First Lien       No        YES            10YRIO
   2761      First Lien       No        YES            10YRIO
   2762      First Lien       No        YES            10YRIO
   2763      First Lien       No        YES            10YRIO
   2764      First Lien       No        YES            10YRIO
   2765      First Lien       No        YES            10YRIO
   2766      First Lien       No        NO             NONIO
   2767      First Lien       No        YES            10YRIO
   2768      First Lien       No        YES            10YRIO
   2769      First Lien       No        NO             NONIO
   2770      First Lien       No        YES            10YRIO
   2771      First Lien       No        NO             NONIO
   2772      First Lien       No        YES            10YRIO
   2773      First Lien       No        NO             NONIO
   2774      First Lien       No        YES            10YRIO
   2775      First Lien       No        NO             NONIO
   2776      First Lien       No        YES            10YRIO
   2777      First Lien       No        NO             NONIO
   2778      First Lien       No        YES            10YRIO
   2779      First Lien       No        YES            10YRIO
   2780      First Lien       No        YES            10YRIO
   2781      First Lien       No        YES            10YRIO
   2782      First Lien       No        NO             NONIO
   2783      First Lien       No        NO             NONIO
   2784      First Lien       No        NO             NONIO
   2785      First Lien       No        YES            10YRIO
   2786      First Lien       No        NO             NONIO
   2787      First Lien       No        YES            10YRIO
   2788      First Lien       No        YES            10YRIO
   2789      First Lien       No        YES            10YRIO
   2790      First Lien       No        YES            10YRIO
   2791      First Lien       No        YES            10YRIO
   2792      First Lien       No        NO             NONIO
   2793      First Lien       No        YES            10YRIO
   2794      First Lien       No        YES            10YRIO
   2795      First Lien       No        YES            10YRIO
   2796      First Lien       No        YES            10YRIO
   2797      First Lien       No        YES            10YRIO
   2798      First Lien       No        YES            10YRIO
   2799      First Lien       No        YES            10YRIO
   2800      First Lien       No        YES            10YRIO
   2801      First Lien       No        YES            10YRIO
   2802      First Lien       No        YES            10YRIO
   2803      First Lien       No        YES            10YRIO
   2804      First Lien       No        YES            10YRIO
   2805      First Lien       No        YES            10YRIO
   2806      First Lien       No        YES            10YRIO
   2807      First Lien       No        YES            10YRIO
   2808      First Lien       No        YES            10YRIO
   2809      First Lien       No        YES            10YRIO
   2810      First Lien       No        NO             NONIO
   2811      First Lien       No        YES            10YRIO
   2812      First Lien       No        NO             NONIO
   2813      First Lien       No        NO             NONIO
   2814      First Lien       No        YES            10YRIO




--------------------------------------------------------------------------------




                         HYBRID_PERIOD          AMORT_TERM1       PORTFOLIO  PREPAY
      1                       60                    360              AFL2      Yes
      2                       60                    360              AFL2      Yes
      3                       60                    360              AFL2       No
      4                       60                    360              AFL2      Yes
      5                       60                    360              AFL2      Yes
      6                       60                    360              AFL2      Yes
      7                       60                    360              AFL2       No
      8                       60                    360              AFL2      Yes
      9                       60                    360              AFL2      Yes
     10                       60                    360              AFL2      Yes
     11                       60                    360              AFL2       No
     12                       60                    360              AFL2      Yes
     13                       60                    360              AFL2       No
     14                       60                    360              AFL2      Yes
     15                       60                    360              AFL2      Yes
     16                       60                    360              AFL2      Yes
     17                       60                    360              AFL2      Yes
     18                       60                    360              AFL2      Yes
     19                       60                    360              AFL2      Yes
     20                        1                    360              WALN      Yes
     21                       60                    360              AFL2      Yes
     22                       60                    360              AFL2      Yes
     23                       60                    360              AFL2      Yes
     24                       60                    360              AFL2      Yes
     25                       60                    360              AFL2      Yes
     26                       60                    360              AFL2      Yes
     27                       60                    360              AFL2      Yes
     28                       60                    360              AFL2      Yes
     29                       60                    360              AFL2      Yes
     30                       60                    360              AFL2      Yes
     31                       60                    360              AFL2      Yes
     32                       60                    360              AFL2      Yes
     33                       60                    360              AFL2      Yes
     34                       60                    360              AFL2      Yes
     35                       60                    360              AFL2      Yes
     36                       60                    360              AFL2      Yes
     37                       60                    360              AFL2      Yes
     38                       60                    360              AFL2      Yes
     39                       60                    360              AFL2      Yes
     40                       60                    360              AFL2       No
     41                       60                    360              AFL2      Yes
     42                       60                    360              AFL2      Yes
     43                       60                    360              AFL2       No
     44                        1                    360              WALN      Yes
     45                       60                    360              WALN       No
     46                       60                    360              AFL2      Yes
     47                       60                    360              AFL2      Yes
     48                       60                    360              AFL2      Yes
     49                       60                    360              AFL2       No
     50                       60                    360              AFL2       No
     51                        1                    360              AFL2      Yes
     52                       60                    360              AFL2      Yes
     53                       60                    360              AFL2      Yes
     54                       60                    360              AFL2      Yes
     55                       60                    360              AFL2       No
     56                       60                    360              AFL2       No
     57                       60                    360              AFL2      Yes
     58                       60                    360              AFL2      Yes
     59                       60                    360              AFL2       No
     60                       60                    360              AFL2       No
     61                       60                    360              AFL2      Yes
     62                       60                    360              AFL2       No
     63                       60                    360              AFL2       No
     64                       60                    360              AFL2       No
     65                       60                    360              AFL2      Yes
     66                       60                    360              AFL2      Yes
     67                       60                    360              AFL2       No
     68                       60                    360              AFL2       No
     69                       60                    360              AFL2      Yes
     70                       60                    360              AFL2       No
     71                       60                    360              AFL2      Yes
     72                       60                    360              AFL2       No
     73                       60                    360              AFL2       No
     74                       60                    360              AFL2      Yes
     75                       60                    360              AFL2      Yes
     76                       60                    360              AFL2       No
     77                       60                    360              AFL2       No
     78                       60                    360              AFL2      Yes
     79                       60                    360              AFL2      Yes
     80                       60                    360              AFL2       No
     81                       60                    360              AFL2      Yes
     82                       60                    360              AFL2      Yes
     83                       60                    360              AFL2       No
     84                       60                    360              AFL2       No
     85                       60                    360              AFL2      Yes
     86                       60                    360              AFL2       No
     87                       60                    360              AFL2      Yes
     88                       60                    360              AFL2      Yes
     89                       60                    360              AFL2      Yes
     90                       60                    360              AFL2       No
     91                       60                    360              AFL2      Yes
     92                       60                    360              AFL2       No
     93                       60                    360              AFL2       No
     94                       60                    360              AFL2       No
     95                       60                    360              AFL2      Yes
     96                       60                    360              AFL2      Yes
     97                       60                    360              AFL2      Yes
     98                       60                    360              AFL2      Yes
     99                       60                    360              WALN      Yes
    100                       60                    360              WALN      Yes
    101                        1                    360              AFL2      Yes
    102                       60                    360              AFL2      Yes
    103                       60                    360              AFL2       No
    104                        1                    360              AFL2      Yes
    105                        1                    480              AFL2      Yes
    106                       60                    360              AFL2      Yes
    107                       60                    360              AFL2       No
    108                       60                    360              AFL2      Yes
    109                       60                    360              AFL2      Yes
    110                       60                    360              AFL2      Yes
    111                       60                    360              AFL2      Yes
    112                       60                    360              AFL2      Yes
    113                       60                    360              AFL2       No
    114                       60                    360              AFL2       No
    115                       60                    360              AFL2       No
    116                       60                    360              AFL2      Yes
    117                       60                    360              AFL2      Yes
    118                       60                    360              AFL2      Yes
    119                       60                    360              AFL2       No
    120                        1                    360              AFL2      Yes
    121                       60                    360              AFL2      Yes
    122                       60                    360              AFL2      Yes
    123                       60                    360              AFL2      Yes
    124                       60                    360              AFL2      Yes
    125                       60                    360              AFL2       No
    126                       60                    360              AFL2       No
    127                       60                    360              AFL2       No
    128                       60                    360              AFL2      Yes
    129                       60                    360              AFL2       No
    130                       60                    360              AFL2       No
    131                       60                    360              AFL2      Yes
    132                       60                    360              AFL2       No
    133                       60                    360              AFL2       No
    134                       60                    360              AFL2       No
    135                        1                    480              AFL2      Yes
    136                       60                    360              AFL2      Yes
    137                       60                    360              AFL2       No
    138                       60                    360              AFL2      Yes
    139                       60                    360              AFL2       No
    140                       60                    360              AFL2       No
    141                       60                    360              AFL2       No
    142                       60                    360              AFL2      Yes
    143                       60                    360              AFL2       No
    144                       60                    360              AFL2      Yes
    145                       60                    360              AFL2      Yes
    146                       60                    360              AFL2       No
    147                       60                    360              AFL2      Yes
    148                       60                    360              AFL2       No
    149                       60                    360              AFL2      Yes
    150                       60                    360              AFL2      Yes
    151                       60                    360              AFL2       No
    152                       60                    360              AFL2      Yes
    153                       60                    360              AFL2       No
    154                       60                    360              AFL2      Yes
    155                       60                    360              AFL2       No
    156                       60                    360              AFL2      Yes
    157                       60                    360              AFL2       No
    158                       60                    360              AFL2      Yes
    159                       60                    360              AFL2      Yes
    160                       60                    360              AFL2      Yes
    161                       60                    360              AFL2       No
    162                       60                    360              AFL2      Yes
    163                       60                    360              AFL2      Yes
    164                       60                    360              AFL2       No
    165                       60                    360              AFL2      Yes
    166                       60                    360              AFL2      Yes
    167                       60                    360              AFL2       No
    168                       60                    360              AFL2      Yes
    169                       60                    360              AFL2      Yes
    170                       60                    360              AFL2      Yes
    171                       60                    360              AFL2      Yes
    172                       60                    360              AFL2      Yes
    173                       60                    360              AFL2      Yes
    174                       60                    360              AFL2      Yes
    175                       60                    360              AFL2      Yes
    176                       60                    360              AFL2      Yes
    177                       60                    360              AFL2      Yes
    178                       60                    360              AFL2      Yes
    179                       60                    360              AFL2      Yes
    180                       60                    360              AFL2       No
    181                       60                    360              AFL2      Yes
    182                       60                    360              AFL2       No
    183                       60                    360              AFL2       No
    184                       60                    360              AFL2       No
    185                       60                    360              AFL2      Yes
    186                       60                    360              AFL2      Yes
    187                       60                    360              AFL2       No
    188                       60                    360              AFL2      Yes
    189                       60                    360              AFL2       No
    190                       60                    360              AFL2       No
    191                       60                    360              AFL2      Yes
    192                       60                    360              AFL2      Yes
    193                       60                    360              AFL2      Yes
    194                       60                    360              AFL2       No
    195                       60                    360              AFL2       No
    196                       60                    360              AFL2      Yes
    197                       60                    360              AFL2      Yes
    198                       60                    360              AFL2       No
    199                       60                    360              AFL2      Yes
    200                       60                    360              AFL2      Yes
    201                       60                    360              AFL2      Yes
    202                       60                    360              AFL2       No
    203                       60                    360              AFL2      Yes
    204                        1                    360              AFL2      Yes
    205                       60                    360              AFL2      Yes
    206                       60                    360              AFL2       No
    207                       60                    360              AFL2      Yes
    208                       60                    360              AFL2      Yes
    209                       60                    360              AFL2      Yes
    210                       60                    360              AFL2       No
    211                       60                    360              AFL2       No
    212                       60                    360              AFL2      Yes
    213                       60                    360              AFL2      Yes
    214                       60                    360              AFL2      Yes
    215                       60                    360              AFL2       No
    216                       60                    360              AFL2      Yes
    217                       60                    360              AFL2      Yes
    218                       60                    360              AFL2      Yes
    219                       60                    360              AFL2      Yes
    220                        1                    480              AFL2      Yes
    221                       60                    360              AFL2      Yes
    222                       60                    360              AFL2      Yes
    223                       60                    360              AFL2      Yes
    224                       60                    360              AFL2      Yes
    225                        1                    360              AFL2      Yes
    226                       60                    360              AFL2      Yes
    227                       60                    360              AFL2      Yes
    228                       60                    360              AFL2      Yes
    229                       60                    360              AFL2       No
    230                       60                    360              AFL2      Yes
    231                        1                    360              AFL2      Yes
    232                       60                    360              AFL2      Yes
    233                       60                    360              AFL2       No
    234                       60                    360              AFL2      Yes
    235                       60                    360              AFL2      Yes
    236                       60                    360              AFL2      Yes
    237                       60                    360              AFL2      Yes
    238                       60                    360              AFL2      Yes
    239                       60                    360              AFL2      Yes
    240                       60                    360              AFL2       No
    241                       60                    360              AFL2      Yes
    242                       60                    360              AFL2      Yes
    243                       60                    360              AFL2      Yes
    244                       60                    360              AFL2       No
    245                       60                    360              AFL2      Yes
    246                       60                    360              AFL2      Yes
    247                       60                    360              AFL2      Yes
    248                       60                    360              AFL2      Yes
    249                       60                    360              AFL2      Yes
    250                       60                    360              AFL2      Yes
    251                       60                    360              AFL2      Yes
    252                       60                    360              AFL2       No
    253                       60                    360              AFL2      Yes
    254                       60                    360              AFL2      Yes
    255                        1                    360              AFL2      Yes
    256                       60                    360              AFL2       No
    257                       60                    360              AFL2      Yes
    258                       60                    360              AFL2       No
    259                       60                    360              AFL2       No
    260                       60                    360              AFL2      Yes
    261                       60                    360              AFL2      Yes
    262                       60                    360              AFL2       No
    263                       60                    360              AFL2      Yes
    264                       60                    360              AFL2      Yes
    265                        1                    480              AFL2      Yes
    266                       60                    360              AFL2      Yes
    267                       60                    360              AFL2      Yes
    268                       60                    360              AFL2      Yes
    269                       60                    360              AFL2      Yes
    270                        1                    360              AFL2      Yes
    271                       60                    360              AFL2      Yes
    272                       60                    360              AFL2      Yes
    273                       60                    360              AFL2      Yes
    274                       60                    360              AFL2      Yes
    275                       60                    360              AFL2      Yes
    276                       60                    360              AFL2      Yes
    277                       60                    360              AFL2       No
    278                       60                    360              AFL2      Yes
    279                       60                    360              AFL2       No
    280                       60                    360              AFL2       No
    281                       60                    360              AFL2      Yes
    282                       60                    360              AFL2      Yes
    283                       60                    360              AFL2      Yes
    284                       60                    360              AFL2      Yes
    285                       60                    360              AFL2       No
    286                       60                    360              AFL2       No
    287                        1                    480              AFL2      Yes
    288                       60                    360              AFL2      Yes
    289                       60                    360              AFL2      Yes
    290                       60                    360              AFL2      Yes
    291                       60                    360              AFL2      Yes
    292                       60                    360              AFL2      Yes
    293                       60                    360              AFL2      Yes
    294                       60                    360              AFL2      Yes
    295                       60                    360              AFL2      Yes
    296                        1                    360              AFL2      Yes
    297                       60                    360              AFL2       No
    298                       60                    360              AFL2      Yes
    299                       60                    360              AFL2      Yes
    300                       60                    360              AFL2      Yes
    301                       60                    360              AFL2      Yes
    302                        1                    480              AFL2      Yes
    303                       60                    360              AFL2      Yes
    304                       60                    360              AFL2      Yes
    305                       60                    360              AFL2      Yes
    306                       60                    360              AFL2      Yes
    307                       60                    360              AFL2      Yes
    308                       60                    360              AFL2       No
    309                       60                    360              AFL2      Yes
    310                       60                    360              AFL2      Yes
    311                       60                    360              AFL2      Yes
    312                       60                    360              AFL2      Yes
    313                       60                    360              AFL2      Yes
    314                       60                    360              AFL2      Yes
    315                       60                    360              AFL2      Yes
    316                       60                    360              AFL2       No
    317                       60                    360              AFL2       No
    318                       60                    360              AFL2      Yes
    319                       60                    360              AFL2      Yes
    320                       60                    360              AFL2       No
    321                       60                    360              AFL2      Yes
    322                       60                    360              AFL2      Yes
    323                       60                    360              AFL2      Yes
    324                       60                    360              AFL2      Yes
    325                       60                    360              AFL2      Yes
    326                       60                    360              AFL2       No
    327                       60                    360              AFL2      Yes
    328                       60                    360              AFL2      Yes
    329                       60                    360              AFL2       No
    330                       60                    360              AFL2      Yes
    331                       60                    360              AFL2      Yes
    332                       60                    360              AFL2      Yes
    333                       60                    360              AFL2       No
    334                        1                    360              AFL2      Yes
    335                       60                    360              AFL2      Yes
    336                       60                    360              AFL2       No
    337                       60                    360              AFL2      Yes
    338                       60                    360              AFL2      Yes
    339                       60                    360              AFL2      Yes
    340                       60                    360              AFL2      Yes
    341                       60                    360              AFL2      Yes
    342                       60                    360              AFL2      Yes
    343                       60                    360              AFL2      Yes
    344                       60                    360              AFL2      Yes
    345                       60                    360              AFL2      Yes
    346                       60                    360              AFL2      Yes
    347                       60                    360              AFL2      Yes
    348                        1                    360              AFL2      Yes
    349                       60                    360              AFL2      Yes
    350                       60                    360              AFL2      Yes
    351                       60                    360              AFL2      Yes
    352                       60                    360              AFL2       No
    353                       60                    360              AFL2      Yes
    354                       60                    360              AFL2      Yes
    355                       60                    360              AFL2       No
    356                       60                    360              AFL2      Yes
    357                       60                    360              AFL2      Yes
    358                       60                    360              AFL2      Yes
    359                       60                    360              AFL2      Yes
    360                       60                    360              AFL2       No
    361                       60                    360              AFL2      Yes
    362                       60                    360              AFL2      Yes
    363                       60                    360              AFL2      Yes
    364                       60                    360              AFL2      Yes
    365                       60                    360              AFL2      Yes
    366                       60                    360              AFL2      Yes
    367                        1                    360              AFL2      Yes
    368                       60                    360              AFL2      Yes
    369                       60                    360              AFL2       No
    370                       60                    360              AFL2       No
    371                       60                    360              AFL2       No
    372                       60                    360              AFL2      Yes
    373                       60                    360              AFL2       No
    374                       60                    360              AFL2      Yes
    375                       60                    360              AFL2      Yes
    376                       60                    360              AFL2      Yes
    377                       60                    360              AFL2      Yes
    378                       60                    360              AFL2       No
    379                       60                    360              AFL2      Yes
    380                       60                    360              AFL2      Yes
    381                       60                    360              AFL2      Yes
    382                       60                    360              AFL2       No
    383                       60                    360              AFL2      Yes
    384                       60                    360              AFL2      Yes
    385                       60                    360              AFL2       No
    386                       60                    360              AFL2      Yes
    387                        1                    360              AFL2      Yes
    388                        1                    360              AFL2      Yes
    389                       60                    360              AFL2       No
    390                       60                    360              AFL2       No
    391                       60                    360              AFL2       No
    392                       60                    360              AFL2      Yes
    393                       60                    360              AFL2      Yes
    394                        1                    360              AFL2       No
    395                       60                    360              AFL2      Yes
    396                       60                    360              AFL2      Yes
    397                       60                    360              AFL2      Yes
    398                       60                    360              AFL2      Yes
    399                       60                    360              AFL2      Yes
    400                       60                    360              AFL2      Yes
    401                       60                    360              AFL2      Yes
    402                       60                    360              AFL2      Yes
    403                       60                    360              AFL2      Yes
    404                       60                    360              AFL2      Yes
    405                       60                    360              AFL2      Yes
    406                       60                    360              AFL2      Yes
    407                       60                    360              AFL2      Yes
    408                       60                    360              AFL2      Yes
    409                       60                    360              AFL2       No
    410                       60                    360              AFL2       No
    411                       60                    360              AFL2      Yes
    412                       60                    360              AFL2      Yes
    413                       60                    360              AFL2       No
    414                       60                    360              AFL2      Yes
    415                       60                    360              AFL2      Yes
    416                       60                    360              AFL2      Yes
    417                       60                    360              AFL2      Yes
    418                       60                    360              AFL2       No
    419                       60                    360              AFL2      Yes
    420                       60                    360              AFL2      Yes
    421                       60                    360              AFL2      Yes
    422                       60                    360              AFL2       No
    423                       60                    360              AFL2      Yes
    424                       60                    360              AFL2      Yes
    425                       60                    360              AFL2      Yes
    426                       60                    360              AFL2      Yes
    427                       60                    360              AFL2       No
    428                       60                    360              AFL2      Yes
    429                       60                    360              AFL2      Yes
    430                       60                    360              AFL2      Yes
    431                       60                    360              AFL2      Yes
    432                       60                    360              AFL2       No
    433                       60                    360              AFL2      Yes
    434                       60                    360              AFL2       No
    435                       60                    360              AFL2       No
    436                       60                    360              AFL2      Yes
    437                       60                    360              AFL2       No
    438                       60                    360              AFL2       No
    439                       60                    360              AFL2      Yes
    440                       60                    360              AFL2      Yes
    441                       60                    360              AFL2       No
    442                       60                    360              AFL2      Yes
    443                       60                    360              AFL2      Yes
    444                       60                    360              AFL2      Yes
    445                       60                    360              AFL2       No
    446                       60                    360              AFL2       No
    447                       60                    360              AFL2       No
    448                       60                    360              AFL2      Yes
    449                       60                    360              AFL2      Yes
    450                       60                    360              AFL2       No
    451                       60                    360              AFL2       No
    452                       60                    360              AFL2      Yes
    453                       60                    360              AFL2      Yes
    454                       60                    360              AFL2      Yes
    455                       60                    360              AFL2      Yes
    456                       60                    360              AFL2       No
    457                       60                    360              AFL2      Yes
    458                       60                    360              AFL2       No
    459                       60                    360              AFL2       No
    460                       60                    360              AFL2      Yes
    461                       60                    360              AFL2       No
    462                       60                    360              AFL2      Yes
    463                       60                    360              AFL2      Yes
    464                       60                    360              AFL2      Yes
    465                       60                    360              AFL2       No
    466                       60                    360              AFL2       No
    467                       60                    360              AFL2      Yes
    468                       60                    360              AFL2       No
    469                       60                    360              AFL2      Yes
    470                       60                    360              AFL2      Yes
    471                       60                    360              AFL2      Yes
    472                       60                    360              AFL2       No
    473                       60                    360              AFL2       No
    474                       60                    360              AFL2       No
    475                       60                    360              AFL2       No
    476                       60                    360              AFL2      Yes
    477                       60                    360              AFL2      Yes
    478                       60                    360              AFL2      Yes
    479                       60                    360              AFL2      Yes
    480                       60                    360              AFL2      Yes
    481                       60                    360              AFL2       No
    482                        1                    360              AFL2      Yes
    483                       60                    360              AFL2       No
    484                       60                    360              AFL2       No
    485                       60                    360              AFL2       No
    486                       60                    360              AFL2      Yes
    487                       60                    360              AFL2       No
    488                       60                    360              AFL2      Yes
    489                       60                    360              AFL2      Yes
    490                       60                    360              AFL2      Yes
    491                       60                    360              AFL2      Yes
    492                       60                    360              AFL2       No
    493                       60                    360              AFL2      Yes
    494                       60                    360              AFL2      Yes
    495                       60                    360              AFL2      Yes
    496                       60                    360              AFL2       No
    497                       60                    360              AFL2      Yes
    498                       60                    360              AFL2      Yes
    499                       60                    360              AFL2       No
    500                       60                    360              AFL2      Yes
    501                       60                    360              AFL2       No
    502                       60                    360              AFL2       No
    503                        1                    360              AFL2      Yes
    504                       60                    360              AFL2      Yes
    505                       60                    360              AFL2      Yes
    506                       60                    360              AFL2       No
    507                       60                    360              AFL2      Yes
    508                       60                    360              AFL2       No
    509                       60                    360              AFL2      Yes
    510                       60                    360              AFL2       No
    511                       60                    360              AFL2       No
    512                       60                    360              AFL2      Yes
    513                       60                    360              AFL2      Yes
    514                       60                    360              AFL2      Yes
    515                       60                    360              AFL2      Yes
    516                       60                    360              AFL2      Yes
    517                       60                    360              AFL2      Yes
    518                       60                    360              AFL2      Yes
    519                       60                    360              AFL2      Yes
    520                       60                    360              AFL2      Yes
    521                       60                    360              AFL2      Yes
    522                       60                    360              AFL2      Yes
    523                       60                    360              AFL2      Yes
    524                       60                    360              AFL2       No
    525                       60                    360              AFL2      Yes
    526                       60                    360              AFL2      Yes
    527                       60                    360              AFL2      Yes
    528                       60                    360              AFL2      Yes
    529                       60                    360              AFL2       No
    530                       60                    360              AFL2      Yes
    531                       60                    360              AFL2      Yes
    532                       60                    360              AFL2      Yes
    533                       60                    360              AFL2       No
    534                       60                    360              AFL2       No
    535                       60                    360              AFL2      Yes
    536                       60                    360              AFL2       No
    537                       60                    360              AFL2       No
    538                       60                    360              AFL2      Yes
    539                        1                    360              AFL2      Yes
    540                       60                    360              AFL2       No
    541                       60                    360              AFL2      Yes
    542                       60                    360              AFL2       No
    543                       60                    360              AFL2      Yes
    544                       60                    360              AFL2      Yes
    545                       60                    360              AFL2      Yes
    546                       60                    360              AFL2       No
    547                       60                    360              AFL2      Yes
    548                       60                    360              AFL2       No
    549                       60                    360              AFL2      Yes
    550                       60                    360              AFL2      Yes
    551                       60                    360              AFL2      Yes
    552                       60                    360              AFL2      Yes
    553                       60                    360              AFL2      Yes
    554                       60                    360              AFL2       No
    555                       60                    360              AFL2      Yes
    556                       60                    360              AFL2      Yes
    557                       60                    360              AFL2       No
    558                       60                    360              AFL2      Yes
    559                       60                    360              AFL2      Yes
    560                       60                    360              AFL2      Yes
    561                       60                    360              AFL2      Yes
    562                       60                    360              AFL2      Yes
    563                       60                    360              AFL2       No
    564                       60                    360              AFL2       No
    565                       60                    360              AFL2       No
    566                       60                    360              AFL2       No
    567                       60                    360              AFL2       No
    568                       60                    360              AFL2      Yes
    569                       60                    360              AFL2      Yes
    570                       60                    360              AFL2      Yes
    571                        1                    360              AFL2      Yes
    572                       60                    360              AFL2      Yes
    573                        1                    360              AFL2      Yes
    574                       60                    360              AFL2      Yes
    575                       60                    360              AFL2      Yes
    576                       60                    360              AFL2      Yes
    577                       60                    360              AFL2       No
    578                       60                    360              AFL2       No
    579                       60                    360              AFL2      Yes
    580                       60                    360              AFL2      Yes
    581                       60                    360              AFL2       No
    582                       60                    360              AFL2      Yes
    583                       60                    360              AFL2      Yes
    584                       60                    360              AFL2       No
    585                       60                    360              AFL2       No
    586                       60                    360              AFL2       No
    587                       60                    360              AFL2      Yes
    588                       60                    360              AFL2      Yes
    589                       60                    360              AFL2       No
    590                       60                    360              AFL2      Yes
    591                       60                    360              AFL2      Yes
    592                       60                    360              AFL2      Yes
    593                       60                    360              AFL2      Yes
    594                       60                    360              AFL2      Yes
    595                        1                    360              AFL2      Yes
    596                       60                    360              AFL2       No
    597                       60                    360              AFL2       No
    598                       60                    360              AFL2      Yes
    599                       60                    360              AFL2       No
    600                       60                    360              AFL2      Yes
    601                       60                    360              AFL2       No
    602                       60                    360              AFL2      Yes
    603                       60                    360              AFL2      Yes
    604                       60                    360              AFL2      Yes
    605                       60                    360              AFL2      Yes
    606                       60                    360              AFL2      Yes
    607                       60                    360              AFL2       No
    608                       60                    360              AFL2      Yes
    609                       60                    360              AFL2       No
    610                       60                    360              AFL2      Yes
    611                       60                    360              AFL2       No
    612                        1                    360              AFL2       No
    613                       60                    360              AFL2      Yes
    614                       60                    360              AFL2       No
    615                        1                    360              AFL2       No
    616                       60                    360              AFL2       No
    617                       60                    360              AFL2      Yes
    618                       60                    360              AFL2       No
    619                       60                    360              AFL2      Yes
    620                       60                    360              AFL2      Yes
    621                       60                    360              AFL2      Yes
    622                       60                    360              AFL2       No
    623                       60                    360              AFL2       No
    624                       60                    360              AFL2      Yes
    625                       60                    360              AFL2       No
    626                       60                    360              AFL2      Yes
    627                       60                    360              AFL2       No
    628                       60                    360              AFL2      Yes
    629                       60                    360              AFL2      Yes
    630                       60                    360              AFL2      Yes
    631                       60                    360              AFL2      Yes
    632                       60                    360              AFL2      Yes
    633                       60                    360              AFL2       No
    634                       60                    360              AFL2      Yes
    635                       60                    360              AFL2      Yes
    636                       60                    360              AFL2       No
    637                       60                    360              AFL2      Yes
    638                       60                    360              AFL2      Yes
    639                       60                    360              AFL2      Yes
    640                       60                    360              AFL2      Yes
    641                       60                    360              AFL2       No
    642                        1                    480              AFL2      Yes
    643                        1                    480              AFL2      Yes
    644                       60                    360              AFL2       No
    645                       60                    360              AFL2       No
    646                        1                    480              AFL2      Yes
    647                       60                    360              AFL2       No
    648                       60                    360              AFL2      Yes
    649                       60                    360              AFL2      Yes
    650                       60                    360              AFL2      Yes
    651                       60                    360              AFL2       No
    652                       60                    360              AFL2      Yes
    653                       60                    360              AFL2      Yes
    654                        1                    480              AFL2      Yes
    655                       60                    360              AFL2      Yes
    656                       60                    360              AFL2      Yes
    657                       60                    360              AFL2      Yes
    658                       60                    360              AFL2      Yes
    659                       60                    360              AFL2      Yes
    660                        1                    360              AFL2      Yes
    661                        1                    360              AFL2      Yes
    662                       60                    360              AFL2      Yes
    663                       60                    360              AFL2      Yes
    664                       60                    360              AFL2      Yes
    665                       60                    360              AFL2      Yes
    666                       60                    360              AFL2       No
    667                       60                    360              AFL2      Yes
    668                       60                    360              AFL2       No
    669                       60                    360              AFL2      Yes
    670                        1                    360              AFL2      Yes
    671                       60                    360              AFL2      Yes
    672                       60                    360              AFL2      Yes
    673                       60                    360              AFL2       No
    674                       60                    360              AFL2       No
    675                       60                    360              AFL2       No
    676                       60                    360              AFL2      Yes
    677                       60                    360              AFL2      Yes
    678                       60                    360              AFL2      Yes
    679                       60                    360              AFL2      Yes
    680                       60                    360              AFL2      Yes
    681                       60                    360              AFL2      Yes
    682                       60                    360              AFL2      Yes
    683                       60                    360              AFL2      Yes
    684                       60                    360              AFL2      Yes
    685                       60                    360              AFL2      Yes
    686                       60                    360              AFL2      Yes
    687                       60                    360              AFL2      Yes
    688                       60                    360              AFL2      Yes
    689                       60                    360              AFL2       No
    690                       60                    360              AFL2      Yes
    691                       60                    360              AFL2      Yes
    692                       60                    360              AFL2      Yes
    693                       60                    360              AFL2      Yes
    694                       60                    360              AFL2      Yes
    695                       60                    360              AFL2      Yes
    696                       60                    360              AFL2       No
    697                       60                    360              AFL2      Yes
    698                       60                    360              AFL2       No
    699                       60                    360              AFL2      Yes
    700                       60                    360              AFL2      Yes
    701                        1                    360              AFL2      Yes
    702                       60                    360              AFL2      Yes
    703                       60                    360              AFL2       No
    704                       60                    360              AFL2      Yes
    705                       60                    360              AFL2      Yes
    706                       60                    360              AFL2      Yes
    707                       60                    360              AFL2      Yes
    708                       60                    360              AFL2      Yes
    709                       60                    360              AFL2      Yes
    710                       60                    360              AFL2       No
    711                       60                    360              AFL2       No
    712                       60                    360              AFL2      Yes
    713                       60                    360              AFL2       No
    714                       60                    360              AFL2       No
    715                       60                    360              AFL2      Yes
    716                       60                    360              AFL2       No
    717                       60                    360              WALN      Yes
    718                       60                    360              WALN      Yes
    719                        1                    360              WALN      Yes
    720                       60                    360              WALN       No
    721                       60                    360              WALN      Yes
    722                       60                    360              WALN      Yes
    723                       60                    360              WALN      Yes
    724                       60                    360              WALN      Yes
    725                       60                    360              WALN      Yes
    726                       60                    360              WALN      Yes
    727                       60                    360              WALN      Yes
    728                        1                    360              WALN      Yes
    729                       60                    360              WALN      Yes
    730                        1                    360              WALN      Yes
    731                       60                    360              WALN      Yes
    732                       60                    360              WALN      Yes
    733                       60                    360              WALN      Yes
    734                       60                    360              WALN      Yes
    735                       60                    360              WALN      Yes
    736                        1                    360              WALN       No
    737                        1                    480              WALN      Yes
    738                        1                    480              WALN      Yes
    739                       60                    360              WALN      Yes
    740                        1                    480              WALN      Yes
    741                       60                    360              WALN      Yes
    742                       60                    360              WALN      Yes
    743                        1                    480              WALN      Yes
    744                       60                    360              WALN      Yes
    745                       60                    360              WALN      Yes
    746                       60                    360              WALN      Yes
    747                       60                    360              WALN      Yes
    748                       60                    360              WALN      Yes
    749                        1                    480              WALN      Yes
    750                       60                    360              WALN       No
    751                        1                    360              WALN      Yes
    752                       60                    360              WALN      Yes
    753                       60                    360              WALN       No
    754                        1                    360              WALN      Yes
    755                       60                    360              WALN       No
    756                       60                    360              WALN      Yes
    757                       60                    360              WALN      Yes
    758                       60                    360              WALN      Yes
    759                       60                    360              WALN       No
    760                       60                    360              WALN      Yes
    761                       60                    360              WALN      Yes
    762                       60                    360              WALN      Yes
    763                        1                    480              WALN      Yes
    764                       60                    360              WALN      Yes
    765                        1                    480              WALN      Yes
    766                       60                    360              WALN       No
    767                       60                    360              WALN      Yes
    768                        1                    480              WALN      Yes
    769                       60                    360              WALN      Yes
    770                        1                    480              WALN      Yes
    771                       60                    360              WALN      Yes
    772                       60                    360              WALN       No
    773                       60                    360              WALN      Yes
    774                       60                    360              WALN      Yes
    775                       60                    360              WALN      Yes
    776                       60                    360              WALN      Yes
    777                       60                    360              WALN      Yes
    778                        1                    480              WALN      Yes
    779                       60                    360              WALN      Yes
    780                        1                    360              WALN      Yes
    781                       60                    360              WALN      Yes
    782                        1                    480              WALN      Yes
    783                       60                    360              WALN      Yes
    784                       60                    360              WALN      Yes
    785                       60                    360              WALN       No
    786                       60                    360              WALN      Yes
    787                       60                    360              WALN      Yes
    788                       60                    360              WALN      Yes
    789                        1                    480              WALN      Yes
    790                       60                    360              WALN      Yes
    791                        1                    480              WALN      Yes
    792                       60                    360              WALN      Yes
    793                       60                    360              WALN      Yes
    794                        1                    480              WALN      Yes
    795                       60                    360              WALN      Yes
    796                        1                    480              WALN      Yes
    797                        1                    480              WALN      Yes
    798                       60                    360              WALN      Yes
    799                        1                    360              WALN      Yes
    800                       60                    360              WALN      Yes
    801                       60                    360              WALN      Yes
    802                       60                    360              WALN       No
    803                       60                    360              WALN       No
    804                        1                    480              WALN      Yes
    805                       60                    360              WALN       No
    806                       60                    360              WALN       No
    807                       60                    360              WALN      Yes
    808                       60                    360              WALN      Yes
    809                       60                    360              WALN      Yes
    810                       60                    360              WALN      Yes
    811                        1                    480              WALN      Yes
    812                       60                    360              WALN      Yes
    813                        1                    360              WALN      Yes
    814                       60                    360              WALN      Yes
    815                       60                    360              WALN      Yes
    816                        1                    480              WALN      Yes
    817                       60                    360              WALN       No
    818                        1                    480              WALN      Yes
    819                       60                    360              WALN      Yes
    820                       60                    360              WALN      Yes
    821                        1                    360              WALN      Yes
    822                        1                    480              WALN      Yes
    823                       60                    360              WALN      Yes
    824                       60                    360              WALN      Yes
    825                       60                    360              WALN      Yes
    826                        1                    480              WALN      Yes
    827                       60                    360              WALN      Yes
    828                       60                    360              WALN      Yes
    829                        1                    360              WALN       No
    830                       60                    360              WALN      Yes
    831                        1                    480              WALN      Yes
    832                       60                    360              WALN      Yes
    833                       60                    360              WALN      Yes
    834                       60                    360              WALN       No
    835                       60                    360              WALN      Yes
    836                        1                    360              WALN      Yes
    837                       60                    360              WALN      Yes
    838                       60                    360              WALN      Yes
    839                       60                    360              WALN      Yes
    840                       60                    360              WALN      Yes
    841                        1                    480              WALN      Yes
    842                       60                    360              WALN      Yes
    843                        1                    360              WALN      Yes
    844                       60                    360              WALN      Yes
    845                        1                    480              WALN      Yes
    846                        1                    480              WALN      Yes
    847                       60                    360              WALN       No
    848                       60                    360              WALN      Yes
    849                       60                    360              WALN      Yes
    850                       60                    360              WALN       No
    851                       60                    360              WALN      Yes
    852                       60                    360              WALN      Yes
    853                       60                    360              WALN      Yes
    854                       60                    360              WALN      Yes
    855                       60                    360              WALN      Yes
    856                       60                    360              WALN      Yes
    857                        1                    360              WALN      Yes
    858                       60                    360              WALN      Yes
    859                       60                    360              WALN      Yes
    860                       60                    360              WALN      Yes
    861                       60                    360              WALN      Yes
    862                       60                    360              WALN      Yes
    863                       60                    360              WALN       No
    864                       60                    360              WALN      Yes
    865                       60                    360              WALN      Yes
    866                       60                    360              WALN      Yes
    867                       60                    360              WALN      Yes
    868                        1                    360              WALN      Yes
    869                       60                    360              WALN       No
    870                       60                    360              WALN      Yes
    871                       60                    360              WALN      Yes
    872                       60                    360              WALN       No
    873                       60                    360              WALN      Yes
    874                        1                    360              WALN      Yes
    875                       60                    360              WALN      Yes
    876                       60                    360              WALN      Yes
    877                       60                    360              WALN      Yes
    878                       60                    360              WALN      Yes
    879                       60                    360              WALN      Yes
    880                       60                    360              WALN      Yes
    881                       60                    360              WALN      Yes
    882                       60                    360              WALN       No
    883                       60                    360              WALN      Yes
    884                       60                    360              WALN       No
    885                        1                    360              WALN      Yes
    886                       60                    360              WALN      Yes
    887                        1                    360              WALN      Yes
    888                        1                    360              WALN      Yes
    889                       60                    360              WALN       No
    890                       60                    360              WALN      Yes
    891                       60                    360              WALN      Yes
    892                       60                    360              WALN       No
    893                       60                    360              WALN      Yes
    894                       60                    360              WALN       No
    895                       60                    360              WALN      Yes
    896                       60                    360              WALN      Yes
    897                       60                    360              WALN      Yes
    898                       60                    360              WALN      Yes
    899                       60                    360              WALN      Yes
    900                       60                    360              WALN       No
    901                        1                    480              WALN      Yes
    902                       60                    360              WALN      Yes
    903                       60                    360              WALN      Yes
    904                       60                    360              WALN      Yes
    905                       60                    360              WALN      Yes
    906                       60                    360              WALN      Yes
    907                        1                    360              WALN      Yes
    908                       60                    360              WALN      Yes
    909                       60                    360              WALN      Yes
    910                       60                    360              WALN       No
    911                       60                    360              WALN      Yes
    912                       60                    360              WALN      Yes
    913                       60                    360              WALN      Yes
    914                       60                    360              WALN      Yes
    915                        3                    360              WALN       No
    916                       60                    360              WALN      Yes
    917                       60                    360              WALN      Yes
    918                       60                    360              WALN      Yes
    919                       60                    360              WALN      Yes
    920                        1                    480              WALN      Yes
    921                        1                    480              WALN      Yes
    922                       60                    360              WALN      Yes
    923                       60                    360              WALN      Yes
    924                       60                    360              WALN      Yes
    925                       60                    360              WALN      Yes
    926                        1                    480              WALN      Yes
    927                        1                    480              WALN      Yes
    928                        1                    360              WALN      Yes
    929                       60                    360              WALN      Yes
    930                        1                    480              WALN      Yes
    931                       60                    360              WALN      Yes
    932                        1                    480              WALN      Yes
    933                       60                    360              WALN       No
    934                       60                    360              WALN      Yes
    935                       60                    360              WALN      Yes
    936                       60                    360              WALN      Yes
    937                       60                    360              WALN      Yes
    938                       60                    360              WALN      Yes
    939                        1                    480              WALN      Yes
    940                        1                    360              WALN      Yes
    941                       60                    360              WALN      Yes
    942                       60                    360              WALN      Yes
    943                        1                    360              WALN      Yes
    944                        1                    360              WALN      Yes
    945                       60                    360              WALN      Yes
    946                       60                    360              WALN      Yes
    947                        1                    360              WALN      Yes
    948                       60                    360              WALN      Yes
    949                       60                    360              WALN      Yes
    950                       60                    360              WALN      Yes
    951                       60                    360              WALN      Yes
    952                       60                    360              WALN      Yes
    953                       60                    360              WALN      Yes
    954                        1                    360              WALN      Yes
    955                       60                    360              WALN      Yes
    956                       60                    360              WALN      Yes
    957                       60                    360              WALN      Yes
    958                       60                    360              WALN      Yes
    959                       60                    360              WALN      Yes
    960                        1                    360              WALN      Yes
    961                       60                    360              WALN       No
    962                       60                    360              WALN      Yes
    963                       60                    360              WALN      Yes
    964                       60                    360              WALN      Yes
    965                       60                    360              WALN      Yes
    966                       60                    360              WALN      Yes
    967                       60                    360              WALN      Yes
    968                       60                    360              WALN      Yes
    969                       60                    360              WALN      Yes
    970                        1                    480              WALN      Yes
    971                       60                    360              WALN      Yes
    972                       60                    360              WALN      Yes
    973                        1                    360              WALN      Yes
    974                       60                    360              WALN      Yes
    975                       60                    360              WALN       No
    976                       60                    360              WALN      Yes
    977                       60                    360              WALN      Yes
    978                        1                    480              WALN      Yes
    979                        1                    480              WALN      Yes
    980                       60                    360              WALN      Yes
    981                       60                    360              WALN      Yes
    982                        1                    360              WALN       No
    983                       60                    360              WALN      Yes
    984                       60                    360              WALN      Yes
    985                       60                    360              WALN      Yes
    986                       60                    360              WALN      Yes
    987                       60                    360              WALN       No
    988                       60                    360              WALN      Yes
    989                        1                    480              WALN       No
    990                       60                    360              WALN      Yes
    991                       60                    360              WALN       No
    992                       60                    360              WALN      Yes
    993                       60                    360              WALN      Yes
    994                        1                    480              WALN      Yes
    995                       60                    360              WALN      Yes
    996                       60                    360              WALN      Yes
    997                       60                    360              WALN      Yes
    998                       60                    360              WALN      Yes
    999                       60                    360              WALN      Yes
   1000                       60                    360              WALN      Yes
   1001                        1                    480              WALN      Yes
   1002                       60                    360              WALN      Yes
   1003                       60                    360              WALN      Yes
   1004                       60                    360              WALN       No
   1005                       60                    360              WALN      Yes
   1006                       60                    360              WALN      Yes
   1007                       60                    360              WALN      Yes
   1008                        1                    480              WALN      Yes
   1009                       60                    360              WALN      Yes
   1010                       60                    360              WALN      Yes
   1011                        1                    480              WALN      Yes
   1012                       60                    360              WALN      Yes
   1013                       60                    360              WALN      Yes
   1014                       60                    360              WALN      Yes
   1015                        1                    360              WALN      Yes
   1016                        1                    480              WALN      Yes
   1017                       60                    360              WALN      Yes
   1018                        1                    360              WALN      Yes
   1019                       60                    360              WALN      Yes
   1020                        1                    360              WALN      Yes
   1021                       60                    360              WALN      Yes
   1022                        1                    360              WALN      Yes
   1023                       60                    360              WALN      Yes
   1024                       60                    360              WALN      Yes
   1025                       60                    360              WALN      Yes
   1026                       60                    360              WALN      Yes
   1027                       60                    360              WALN      Yes
   1028                       60                    360              WALN      Yes
   1029                        1                    360              WALN      Yes
   1030                        1                    480              WALN      Yes
   1031                        1                    480              WALN      Yes
   1032                       60                    360              WALN      Yes
   1033                        1                    360              WALN      Yes
   1034                        1                    360              WALN      Yes
   1035                       60                    360              WALN       No
   1036                       60                    360              WALN      Yes
   1037                       60                    360              WALN       No
   1038                       60                    360              WALN       No
   1039                       60                    360              WALN      Yes
   1040                       60                    360              WALN      Yes
   1041                        1                    360              WALN      Yes
   1042                       60                    360              WALN      Yes
   1043                       60                    360              WALN      Yes
   1044                       60                    360              WALN      Yes
   1045                       60                    360              WALN      Yes
   1046                        1                    480              WALN      Yes
   1047                        1                    480              WALN      Yes
   1048                       60                    360              WALN      Yes
   1049                       60                    360              WALN      Yes
   1050                       60                    360              WALN      Yes
   1051                       60                    360              WALN       No
   1052                       60                    360              WALN      Yes
   1053                       60                    360              WALN      Yes
   1054                       60                    360              WALN       No
   1055                       60                    360              WALN      Yes
   1056                        1                    360              WALN      Yes
   1057                       60                    360              WALN      Yes
   1058                       60                    360              WALN      Yes
   1059                        1                    480              WALN      Yes
   1060                       60                    360              WALN      Yes
   1061                       60                    360              WALN       No
   1062                       60                    360              WALN      Yes
   1063                       60                    360              WALN      Yes
   1064                       60                    360              WALN      Yes
   1065                       60                    360              WALN      Yes
   1066                       60                    360              WALN      Yes
   1067                       60                    360              WALN      Yes
   1068                       60                    360              WALN      Yes
   1069                       60                    360              WALN      Yes
   1070                       60                    360              WALN      Yes
   1071                        1                    360              WALN       No
   1072                       60                    360              WALN      Yes
   1073                       60                    360              WALN      Yes
   1074                        1                    480              WALN      Yes
   1075                       60                    360              WALN      Yes
   1076                       60                    360              WALN      Yes
   1077                        1                    360              WALN      Yes
   1078                        1                    360              WALN      Yes
   1079                       60                    360              WALN      Yes
   1080                       60                    360              WALN       No
   1081                       60                    360              WALN      Yes
   1082                       60                    360              WALN      Yes
   1083                       60                    360              WALN      Yes
   1084                        1                    360              WALN      Yes
   1085                        1                    360              WALN      Yes
   1086                        1                    360              WALN      Yes
   1087                       60                    360              WALN       No
   1088                       60                    360              WALN      Yes
   1089                        1                    480              WALN      Yes
   1090                       60                    360              WALN      Yes
   1091                       60                    360              WALN      Yes
   1092                       60                    360              WALN      Yes
   1093                        1                    480              WALN      Yes
   1094                       60                    360              WALN      Yes
   1095                       60                    360              WALN      Yes
   1096                        1                    480              WALN       No
   1097                        1                    360              WALN      Yes
   1098                       60                    360              WALN      Yes
   1099                       60                    360              WALN       No
   1100                       60                    360              WALN      Yes
   1101                       60                    360              WALN      Yes
   1102                       60                    360              WALN       No
   1103                       60                    360              WALN      Yes
   1104                       60                    360              WALN       No
   1105                       60                    360              WALN      Yes
   1106                       60                    360              WALN      Yes
   1107                       60                    360              WALN      Yes
   1108                       60                    360              WALN      Yes
   1109                       60                    360              WALN      Yes
   1110                        1                    360              WALN      Yes
   1111                        1                    360              WALN      Yes
   1112                       60                    360              AFL2       No
   1113                       60                    360              AFL2       No
   1114                       60                    360              AFL2      Yes
   1115                        1                    360              AFL2      Yes
   1116                       60                    360              AFL2      Yes
   1117                       60                    360              AFL2       No
   1118                       60                    360              AFL2       No
   1119                       60                    360              AFL2      Yes
   1120                       60                    360              AFL2       No
   1121                       60                    360              AFL2       No
   1122                       60                    360              AFL2       No
   1123                       60                    360              AFL2       No
   1124                       60                    360              AFL2       No
   1125                       60                    360              AFL2      Yes
   1126                       60                    360              AFL2       No
   1127                       60                    360              AFL2       No
   1128                       60                    360              AFL2      Yes
   1129                       60                    360              AFL2      Yes
   1130                       60                    360              AFL2       No
   1131                       60                    360              AFL2       No
   1132                       60                    360              AFL2       No
   1133                       60                    360              AFL2       No
   1134                       60                    360              AFL2       No
   1135                       60                    360              AFL2      Yes
   1136                       60                    360              AFL2       No
   1137                       60                    360              AFL2      Yes
   1138                       60                    360              AFL2      Yes
   1139                       60                    360              AFL2      Yes
   1140                       60                    360              AFL2       No
   1141                       60                    360              WALN      Yes
   1142                       60                    360              AFL2      Yes
   1143                       60                    360              AFL2      Yes
   1144                       60                    360              WALN      Yes
   1145                        1                    480              WALN      Yes
   1146                       60                    360              WALN      Yes
   1147                       60                    360              WALN      Yes
   1148                       60                    360              WALN      Yes
   1149                       60                    360              WALN      Yes
   1150                       60                    360              WALN      Yes
   1151                       60                    360              WALN       No
   1152                        1                    480              WALN      Yes
   1153                       60                    360              WALN      Yes
   1154                        1                    480              AFL2      Yes
   1155                        1                    480              AFL2      Yes
   1156                       60                    360              AFL2      Yes
   1157                       60                    360              AFL2       No
   1158                       60                    360              AFL2      Yes
   1159                       60                    360              AFL2      Yes
   1160                       60                    360              AFL2       No
   1161                       60                    360              AFL2       No
   1162                       60                    360              AFL2      Yes
   1163                       60                    360              AFL2       No
   1164                       60                    360              AFL2       No
   1165                       60                    360              AFL2      Yes
   1166                       60                    360              AFL2       No
   1167                       60                    360              AFL2       No
   1168                       60                    360              AFL2      Yes
   1169                       60                    360              AFL2       No
   1170                       60                    360              AFL2       No
   1171                       60                    360              AFL2       No
   1172                       60                    360              AFL2      Yes
   1173                       60                    360              AFL2       No
   1174                       60                    360              AFL2      Yes
   1175                       60                    360              AFL2      Yes
   1176                       60                    360              AFL2      Yes
   1177                       60                    360              AFL2       No
   1178                        1                    360              AFL2      Yes
   1179                        1                    480              AFL2      Yes
   1180                       60                    360              AFL2      Yes
   1181                       60                    360              AFL2       No
   1182                       60                    360              AFL2      Yes
   1183                       60                    360              AFL2       No
   1184                       60                    360              AFL2      Yes
   1185                       60                    360              AFL2      Yes
   1186                        1                    480              AFL2      Yes
   1187                       60                    360              AFL2      Yes
   1188                       60                    360              AFL2      Yes
   1189                       60                    360              AFL2      Yes
   1190                       60                    360              AFL2       No
   1191                       60                    360              AFL2      Yes
   1192                       60                    360              AFL2       No
   1193                        1                    360              AFL2      Yes
   1194                       60                    360              AFL2       No
   1195                        1                    360              AFL2      Yes
   1196                       60                    360              AFL2       No
   1197                        1                    480              AFL2      Yes
   1198                       60                    360              AFL2      Yes
   1199                       60                    360              AFL2       No
   1200                       60                    360              AFL2       No
   1201                        1                    360              WALN      Yes
   1202                        1                    480              WALN      Yes
   1203                       60                    360              WALN      Yes
   1204                       60                    360              WALN      Yes
   1205                       60                    360              WALN      Yes
   1206                       60                    360              WALN      Yes
   1207                        1                    360              WALN      Yes
   1208                        1                    480              WALN      Yes
   1209                       60                    360              WALN      Yes
   1210                       60                    360              AFL2      Yes
   1211                       60                    360              WALN       No
   1212                        1                    360              WALN      Yes
   1213                       60                    360              WALN      Yes
   1214                       60                    360              WALN      Yes
   1215                        1                    480              WALN      Yes
   1216                       60                    360              WALN      Yes
   1217                       60                    360              WALN      Yes
   1218                        1                    360              AFL2      Yes
   1219                        1                    360              AFL2      Yes
   1220                        1                    360              AFL2      Yes
   1221                        1                    360              AFL2      Yes
   1222                        1                    360              AFL2      Yes
   1223                        1                    360              AFL2      Yes
   1224                        1                    480              AFL2      Yes
   1225                        1                    480              AFL2      Yes
   1226                        1                    360              AFL2      Yes
   1227                        1                    360              AFL2      Yes
   1228                        1                    360              AFL2      Yes
   1229                        1                    360              AFL2      Yes
   1230                        1                    360              AFL2      Yes
   1231                        1                    480              AFL2      Yes
   1232                        1                    360              AFL2      Yes
   1233                        1                    360              AFL2      Yes
   1234                        1                    360              AFL2      Yes
   1235                        1                    480              AFL2      Yes
   1236                        1                    360              AFL2      Yes
   1237                        1                    360              AFL2      Yes
   1238                        1                    360              AFL2      Yes
   1239                        1                    360              AFL2      Yes
   1240                        1                    360              AFL2      Yes
   1241                        1                    360              AFL2      Yes
   1242                        1                    480              AFL2      Yes
   1243                        1                    480              AFL2      Yes
   1244                        1                    480              AFL2      Yes
   1245                        1                    360              AFL2      Yes
   1246                        1                    360              AFL2      Yes
   1247                        1                    360              AFL2      Yes
   1248                        1                    360              AFL2      Yes
   1249                        1                    360              AFL2      Yes
   1250                        1                    480              AFL2      Yes
   1251                        1                    360              AFL2      Yes
   1252                        1                    360              AFL2      Yes
   1253                        1                    360              AFL2      Yes
   1254                        1                    480              AFL2      Yes
   1255                        1                    360              AFL2      Yes
   1256                        1                    480              AFL2      Yes
   1257                        1                    360              AFL2      Yes
   1258                        1                    480              AFL2      Yes
   1259                        1                    360              AFL2      Yes
   1260                        1                    480              AFL2      Yes
   1261                        1                    480              AFL2      Yes
   1262                        1                    360              AFL2      Yes
   1263                        1                    480              AFL2      Yes
   1264                        1                    480              AFL2      Yes
   1265                        1                    360              AFL2      Yes
   1266                        1                    360              AFL2      Yes
   1267                        1                    360              AFL2      Yes
   1268                        1                    480              AFL2      Yes
   1269                        1                    360              AFL2      Yes
   1270                        1                    360              AFL2      Yes
   1271                        1                    360              AFL2      Yes
   1272                        1                    480              AFL2      Yes
   1273                        1                    360              AFL2      Yes
   1274                        1                    360              AFL2      Yes
   1275                        1                    480              AFL2      Yes
   1276                        1                    360              AFL2      Yes
   1277                        1                    360              AFL2      Yes
   1278                        1                    480              AFL2      Yes
   1279                        1                    480              AFL2      Yes
   1280                        1                    360              AFL2      Yes
   1281                        1                    480              AFL2      Yes
   1282                        1                    360              AFL2      Yes
   1283                        1                    360              AFL2      Yes
   1284                        1                    480              AFL2      Yes
   1285                        1                    480              AFL2      Yes
   1286                        1                    360              AFL2      Yes
   1287                        1                    360              AFL2      Yes
   1288                        1                    480              AFL2      Yes
   1289                        1                    360              AFL2      Yes
   1290                        1                    480              AFL2      Yes
   1291                        1                    360              AFL2      Yes
   1292                       60                    360              AFL2       No
   1293                       60                    360              AFL2      Yes
   1294                       60                    360              AFL2      Yes
   1295                       60                    360              AFL2      Yes
   1296                       60                    360              AFL2      Yes
   1297                       60                    360              AFL2       No
   1298                       60                    360              AFL2       No
   1299                       60                    360              AFL2       No
   1300                       60                    360              AFL2       No
   1301                       60                    360              AFL2      Yes
   1302                       60                    360              AFL2      Yes
   1303                       60                    360              AFL2       No
   1304                       60                    360              AFL2       No
   1305                       60                    360              AFL2      Yes
   1306                       60                    360              AFL2      Yes
   1307                       60                    360              AFL2      Yes
   1308                       60                    360              AFL2       No
   1309                       60                    360              AFL2      Yes
   1310                       60                    360              AFL2       No
   1311                       60                    360              AFL2      Yes
   1312                       60                    360              AFL2       No
   1313                       60                    360              AFL2       No
   1314                       60                    360              AFL2       No
   1315                       60                    360              AFL2       No
   1316                       60                    360              AFL2      Yes
   1317                       60                    360              AFL2       No
   1318                       60                    360              AFL2       No
   1319                       60                    360              AFL2       No
   1320                       60                    360              AFL2      Yes
   1321                       60                    360              AFL2      Yes
   1322                       60                    360              AFL2      Yes
   1323                       60                    360              AFL2      Yes
   1324                       60                    360              AFL2       No
   1325                       60                    360              AFL2      Yes
   1326                        1                    360              AFL2      Yes
   1327                       60                    360              AFL2      Yes
   1328                        1                    360              AFL2      Yes
   1329                       60                    360              AFL2      Yes
   1330                       60                    360              AFL2       No
   1331                       60                    360              AFL2      Yes
   1332                       60                    360              AFL2       No
   1333                       60                    360              AFL2      Yes
   1334                       60                    360              AFL2      Yes
   1335                       60                    360              AFL2      Yes
   1336                       60                    360              AFL2      Yes
   1337                       60                    360              AFL2      Yes
   1338                       60                    360              AFL2      Yes
   1339                       60                    360              AFL2       No
   1340                       60                    360              AFL2      Yes
   1341                       60                    360              AFL2      Yes
   1342                       60                    360              AFL2      Yes
   1343                       60                    360              AFL2      Yes
   1344                       60                    360              AFL2      Yes
   1345                       60                    360              AFL2      Yes
   1346                       60                    360              AFL2      Yes
   1347                       60                    360              AFL2      Yes
   1348                       60                    360              AFL2      Yes
   1349                       60                    360              AFL2      Yes
   1350                       60                    360              AFL2      Yes
   1351                       60                    360              AFL2      Yes
   1352                       60                    360              AFL2      Yes
   1353                       60                    360              AFL2      Yes
   1354                       60                    360              AFL2      Yes
   1355                       60                    360              AFL2      Yes
   1356                       60                    360              AFL2       No
   1357                       60                    360              AFL2      Yes
   1358                       60                    360              AFL2      Yes
   1359                       60                    360              AFL2      Yes
   1360                       60                    360              AFL2      Yes
   1361                       60                    360              AFL2      Yes
   1362                       60                    360              AFL2      Yes
   1363                       60                    360              AFL2      Yes
   1364                       60                    360              AFL2      Yes
   1365                       60                    360              AFL2      Yes
   1366                       60                    360              AFL2      Yes
   1367                       60                    360              AFL2      Yes
   1368                       60                    360              AFL2      Yes
   1369                       60                    360              AFL2      Yes
   1370                       60                    360              AFL2       No
   1371                       60                    360              AFL2      Yes
   1372                       60                    360              AFL2      Yes
   1373                       60                    360              AFL2      Yes
   1374                       60                    360              AFL2      Yes
   1375                       60                    360              AFL2      Yes
   1376                       60                    360              AFL2       No
   1377                       60                    360              AFL2       No
   1378                       60                    360              AFL2      Yes
   1379                       60                    360              AFL2      Yes
   1380                       60                    360              AFL2      Yes
   1381                       60                    360              AFL2      Yes
   1382                       60                    360              AFL2       No
   1383                       60                    360              AFL2      Yes
   1384                       60                    360              AFL2      Yes
   1385                       60                    360              AFL2       No
   1386                       60                    360              AFL2      Yes
   1387                       60                    360              AFL2       No
   1388                       60                    360              AFL2       No
   1389                       60                    360              AFL2      Yes
   1390                       60                    360              AFL2       No
   1391                       60                    360              AFL2      Yes
   1392                       60                    360              AFL2      Yes
   1393                       60                    360              AFL2      Yes
   1394                       60                    360              AFL2      Yes
   1395                       60                    360              AFL2       No
   1396                       60                    360              AFL2      Yes
   1397                       60                    360              AFL2       No
   1398                       60                    360              AFL2       No
   1399                       60                    360              AFL2       No
   1400                       60                    360              AFL2      Yes
   1401                       60                    360              AFL2       No
   1402                       60                    360              AFL2      Yes
   1403                       60                    360              AFL2      Yes
   1404                       60                    360              AFL2      Yes
   1405                       60                    360              AFL2       No
   1406                       60                    360              AFL2       No
   1407                       60                    360              AFL2      Yes
   1408                       60                    360              AFL2       No
   1409                       60                    360              AFL2      Yes
   1410                       60                    360              AFL2      Yes
   1411                       60                    360              AFL2      Yes
   1412                       60                    360              AFL2      Yes
   1413                       60                    360              AFL2       No
   1414                       60                    360              AFL2       No
   1415                       60                    360              AFL2       No
   1416                       60                    360              AFL2      Yes
   1417                       60                    360              AFL2      Yes
   1418                       60                    360              AFL2       No
   1419                       60                    360              AFL2       No
   1420                       60                    360              AFL2       No
   1421                       60                    360              AFL2       No
   1422                       60                    360              AFL2      Yes
   1423                       60                    360              AFL2      Yes
   1424                       60                    360              AFL2      Yes
   1425                       60                    360              AFL2      Yes
   1426                       60                    360              AFL2      Yes
   1427                       60                    360              AFL2      Yes
   1428                       60                    360              AFL2      Yes
   1429                       60                    360              AFL2       No
   1430                       60                    360              AFL2      Yes
   1431                       60                    360              AFL2      Yes
   1432                       60                    360              AFL2      Yes
   1433                       60                    360              AFL2      Yes
   1434                       60                    360              AFL2      Yes
   1435                       60                    360              AFL2       No
   1436                       60                    360              AFL2       No
   1437                       60                    360              AFL2       No
   1438                       60                    360              AFL2      Yes
   1439                       60                    360              AFL2      Yes
   1440                       60                    360              AFL2       No
   1441                       60                    360              AFL2       No
   1442                       60                    360              AFL2      Yes
   1443                       60                    360              AFL2       No
   1444                       60                    360              AFL2       No
   1445                       60                    360              AFL2      Yes
   1446                       60                    360              AFL2       No
   1447                       60                    360              AFL2      Yes
   1448                       60                    360              AFL2       No
   1449                       60                    360              AFL2      Yes
   1450                       60                    360              AFL2       No
   1451                       60                    360              AFL2      Yes
   1452                       60                    360              AFL2      Yes
   1453                       60                    360              AFL2       No
   1454                       60                    360              AFL2       No
   1455                       60                    360              AFL2      Yes
   1456                        1                    360              AFL2      Yes
   1457                       60                    360              AFL2      Yes
   1458                        1                    480              AFL2      Yes
   1459                       60                    360              AFL2       No
   1460                       60                    360              AFL2       No
   1461                       60                    360              AFL2      Yes
   1462                       60                    360              AFL2      Yes
   1463                       60                    360              AFL2      Yes
   1464                       60                    360              AFL2       No
   1465                       60                    360              AFL2      Yes
   1466                       60                    360              AFL2      Yes
   1467                       60                    360              AFL2       No
   1468                       60                    360              AFL2       No
   1469                       60                    360              AFL2      Yes
   1470                       60                    360              AFL2       No
   1471                       60                    360              AFL2      Yes
   1472                        1                    480              AFL2      Yes
   1473                       60                    360              AFL2      Yes
   1474                       60                    360              AFL2       No
   1475                       60                    360              AFL2       No
   1476                       60                    360              AFL2       No
   1477                       60                    360              AFL2       No
   1478                       60                    360              AFL2       No
   1479                       60                    360              AFL2       No
   1480                        1                    360              AFL2      Yes
   1481                        1                    360              AFL2      Yes
   1482                        1                    360              AFL2      Yes
   1483                        1                    360              AFL2      Yes
   1484                        1                    480              AFL2      Yes
   1485                        1                    360              AFL2      Yes
   1486                        1                    480              AFL2      Yes
   1487                        1                    360              AFL2      Yes
   1488                        1                    360              AFL2      Yes
   1489                        1                    360              AFL2      Yes
   1490                        1                    480              AFL2      Yes
   1491                        1                    360              AFL2      Yes
   1492                        1                    480              AFL2      Yes
   1493                        1                    480              AFL2      Yes
   1494                        1                    480              AFL2      Yes
   1495                        1                    480              AFL2      Yes
   1496                        1                    360              AFL2      Yes
   1497                        1                    480              AFL2      Yes
   1498                        1                    480              AFL2      Yes
   1499                        1                    480              AFL2      Yes
   1500                        1                    360              AFL2      Yes
   1501                        1                    360              AFL2      Yes
   1502                        1                    360              AFL2      Yes
   1503                        1                    480              AFL2      Yes
   1504                        1                    480              AFL2      Yes
   1505                        1                    480              AFL2      Yes
   1506                        1                    360              AFL2      Yes
   1507                        1                    360              AFL2      Yes
   1508                        1                    480              AFL2      Yes
   1509                        1                    360              AFL2      Yes
   1510                        1                    360              AFL2      Yes
   1511                        1                    480              AFL2      Yes
   1512                        1                    360              AFL2      Yes
   1513                        1                    480              AFL2      Yes
   1514                        1                    480              AFL2      Yes
   1515                        1                    360              AFL2      Yes
   1516                        1                    480              AFL2      Yes
   1517                        1                    360              AFL2      Yes
   1518                        1                    360              AFL2      Yes
   1519                        1                    360              AFL2      Yes
   1520                        1                    360              AFL2      Yes
   1521                        1                    360              AFL2      Yes
   1522                        1                    360              AFL2      Yes
   1523                        1                    360              AFL2      Yes
   1524                        1                    480              AFL2      Yes
   1525                        1                    480              AFL2      Yes
   1526                        1                    480              AFL2      Yes
   1527                        1                    360              AFL2      Yes
   1528                        1                    480              AFL2      Yes
   1529                        1                    360              AFL2      Yes
   1530                        1                    360              AFL2      Yes
   1531                        1                    480              AFL2      Yes
   1532                        1                    480              AFL2      Yes
   1533                        1                    360              AFL2      Yes
   1534                        1                    360              AFL2      Yes
   1535                        1                    360              AFL2      Yes
   1536                        1                    480              AFL2      Yes
   1537                        1                    360              AFL2      Yes
   1538                        1                    360              AFL2      Yes
   1539                        1                    480              AFL2      Yes
   1540                        1                    480              AFL2      Yes
   1541                        1                    480              AFL2      Yes
   1542                        1                    360              AFL2      Yes
   1543                        1                    360              AFL2      Yes
   1544                       60                    360              AFL2      Yes
   1545                        1                    360              AFL2      Yes
   1546                        1                    360              AFL2      Yes
   1547                        1                    360              AFL2      Yes
   1548                        1                    360              AFL2      Yes
   1549                        1                    360              AFL2      Yes
   1550                        1                    360              AFL2      Yes
   1551                       60                    360              AFL2      Yes
   1552                        1                    360              AFL2      Yes
   1553                        1                    360              AFL2      Yes
   1554                        1                    480              AFL2      Yes
   1555                        1                    480              AFL2      Yes
   1556                        1                    360              AFL2      Yes
   1557                        1                    480              AFL2      Yes
   1558                        1                    360              AFL2      Yes
   1559                        1                    360              AFL2      Yes
   1560                        1                    360              AFL2      Yes
   1561                        1                    360              AFL2      Yes
   1562                        1                    360              AFL2      Yes
   1563                        1                    360              AFL2      Yes
   1564                        1                    360              AFL2      Yes
   1565                        1                    360              AFL2      Yes
   1566                        1                    360              AFL2      Yes
   1567                        1                    360              AFL2      Yes
   1568                        1                    480              AFL2      Yes
   1569                        1                    480              AFL2      Yes
   1570                        1                    360              AFL2      Yes
   1571                        1                    480              AFL2      Yes
   1572                        1                    360              AFL2      Yes
   1573                        1                    360              AFL2      Yes
   1574                        1                    360              AFL2      Yes
   1575                        1                    360              AFL2      Yes
   1576                        1                    480              AFL2      Yes
   1577                        1                    480              AFL2      Yes
   1578                        1                    360              AFL2      Yes
   1579                        1                    360              AFL2      Yes
   1580                        1                    360              AFL2      Yes
   1581                       60                    360              AFL2      Yes
   1582                       60                    360              AFL2       No
   1583                        1                    480              AFL2      Yes
   1584                       60                    360              AFL2      Yes
   1585                       60                    360              AFL2       No
   1586                        1                    360              AFL2      Yes
   1587                        1                    360              AFL2      Yes
   1588                        1                    360              AFL2      Yes
   1589                        1                    480              AFL2      Yes
   1590                        1                    480              AFL2      Yes
   1591                        1                    360              AFL2      Yes
   1592                        1                    360              AFL2      Yes
   1593                        1                    480              AFL2      Yes
   1594                        1                    360              AFL2      Yes
   1595                        1                    360              AFL2      Yes
   1596                        1                    360              AFL2      Yes
   1597                        1                    360              AFL2      Yes
   1598                        1                    480              AFL2      Yes
   1599                        1                    360              AFL2      Yes
   1600                        1                    360              AFL2      Yes
   1601                        1                    360              AFL2      Yes
   1602                        1                    480              AFL2      Yes
   1603                       60                    360              AFL2       No
   1604                       60                    360              AFL2       No
   1605                       60                    360              AFL2      Yes
   1606                       60                    360              AFL2       No
   1607                       60                    360              AFL2      Yes
   1608                       60                    360              AFL2      Yes
   1609                        1                    480              AFL2      Yes
   1610                       60                    360              AFL2       No
   1611                       60                    360              AFL2      Yes
   1612                       60                    360              AFL2      Yes
   1613                       60                    360              AFL2       No
   1614                       60                    360              AFL2      Yes
   1615                       60                    360              AFL2      Yes
   1616                       60                    360              AFL2      Yes
   1617                        1                    480              AFL2       No
   1618                        1                    480              AFL2      Yes
   1619                       60                    360              AFL2      Yes
   1620                       60                    360              AFL2      Yes
   1621                       60                    360              AFL2       No
   1622                       60                    360              AFL2       No
   1623                        1                    360              AFL2      Yes
   1624                       60                    360              AFL2       No
   1625                       60                    360              AFL2      Yes
   1626                       60                    360              AFL2      Yes
   1627                       60                    360              AFL2      Yes
   1628                       60                    360              AFL2      Yes
   1629                       60                    360              AFL2       No
   1630                       60                    360              AFL2      Yes
   1631                       60                    360              AFL2       No
   1632                       60                    360              AFL2       No
   1633                       60                    360              AFL2      Yes
   1634                       60                    360              AFL2       No
   1635                       60                    360              WALN      Yes
   1636                        1                    480              WALN      Yes
   1637                       60                    360              AFL2       No
   1638                       60                    360              WALN       No
   1639                       60                    360              WALN      Yes
   1640                       60                    360              WALN       No
   1641                       60                    360              WALN      Yes
   1642                       60                    360              AFL2       No
   1643                        1                    480              WALN      Yes
   1644                       60                    360              WALN      Yes
   1645                       60                    360              WALN      Yes
   1646                       60                    360              WALN      Yes
   1647                       60                    360              WALN      Yes
   1648                        1                    360              WALN      Yes
   1649                       60                    360              AFL2      Yes
   1650                        1                    360              WALN      Yes
   1651                       60                    360              WALN      Yes
   1652                       60                    360              WALN      Yes
   1653                        1                    480              WALN      Yes
   1654                        1                    360              WALN      Yes
   1655                       60                    360              WALN      Yes
   1656                        1                    480              WALN      Yes
   1657                        1                    480              WALN      Yes
   1658                       60                    360              WALN      Yes
   1659                       60                    360              AFL2       No
   1660                       60                    360              AFL2       No
   1661                       60                    360              AFL2       No
   1662                       60                    360              AFL2       No
   1663                       60                    360              AFL2       No
   1664                       60                    360              AFL2      Yes
   1665                       60                    360              AFL2      Yes
   1666                       60                    360              AFL2      Yes
   1667                       60                    360              AFL2       No
   1668                       60                    360              AFL2      Yes
   1669                       60                    360              AFL2       No
   1670                       60                    360              AFL2       No
   1671                       60                    360              AFL2      Yes
   1672                       60                    360              AFL2      Yes
   1673                       60                    360              AFL2      Yes
   1674                       60                    360              AFL2       No
   1675                       60                    360              AFL2       No
   1676                       60                    360              AFL2       No
   1677                       60                    360              AFL2      Yes
   1678                       60                    360              AFL2       No
   1679                       60                    360              AFL2      Yes
   1680                       60                    360              AFL2       No
   1681                       60                    360              AFL2      Yes
   1682                        1                    480              AFL2      Yes
   1683                       60                    360              AFL2      Yes
   1684                        1                    480              AFL2      Yes
   1685                       60                    360              AFL2      Yes
   1686                       60                    360              AFL2      Yes
   1687                       60                    360              AFL2      Yes
   1688                       60                    360              AFL2      Yes
   1689                       60                    360              AFL2      Yes
   1690                       60                    360              AFL2      Yes
   1691                       60                    360              AFL2       No
   1692                       60                    360              AFL2      Yes
   1693                       60                    360              AFL2      Yes
   1694                       60                    360              AFL2       No
   1695                       60                    360              AFL2      Yes
   1696                       60                    360              AFL2       No
   1697                       60                    360              AFL2       No
   1698                       60                    360              AFL2       No
   1699                       60                    360              AFL2      Yes
   1700                       60                    360              AFL2      Yes
   1701                       60                    360              AFL2       No
   1702                       60                    360              AFL2      Yes
   1703                       60                    360              AFL2      Yes
   1704                       60                    360              AFL2      Yes
   1705                       60                    360              AFL2      Yes
   1706                       60                    360              AFL2      Yes
   1707                       60                    360              AFL2      Yes
   1708                       60                    360              AFL2       No
   1709                       60                    360              AFL2      Yes
   1710                       60                    360              AFL2       No
   1711                       60                    360              AFL2      Yes
   1712                       60                    360              AFL2      Yes
   1713                        1                    360              WALN      Yes
   1714                       60                    360              AFL2       No
   1715                       60                    360              AFL2       No
   1716                       60                    360              AFL2       No
   1717                       60                    360              WALN      Yes
   1718                       60                    360              WALN      Yes
   1719                       60                    360              WALN       No
   1720                        1                    360              WALN      Yes
   1721                       60                    360              WALN      Yes
   1722                        1                    360              WALN      Yes
   1723                        1                    480              WALN      Yes
   1724                       60                    360              WALN       No
   1725                       60                    360              WALN      Yes
   1726                       60                    360              WALN      Yes
   1727                       60                    360              WALN      Yes
   1728                       60                    360              WALN      Yes
   1729                       60                    360              WALN       No
   1730                        1                    360              WALN      Yes
   1731                       60                    360              WALN      Yes
   1732                        1                    480              WALN      Yes
   1733                        1                    480              WALN      Yes
   1734                       60                    360              WALN      Yes
   1735                       60                    360              WALN       No
   1736                       60                    360              WALN      Yes
   1737                       60                    360              WALN       No
   1738                       60                    360              WALN      Yes
   1739                       60                    360              WALN      Yes
   1740                        1                    360              WALN      Yes
   1741                       60                    360              WALN      Yes
   1742                       60                    360              WALN      Yes
   1743                        1                    360              WALN      Yes
   1744                       60                    360              WALN      Yes
   1745                       60                    360              WALN      Yes
   1746                       60                    360              WALN      Yes
   1747                       60                    360              WALN      Yes
   1748                       60                    360              WALN      Yes
   1749                        1                    360              WALN      Yes
   1750                       60                    360              WALN      Yes
   1751                       60                    360              WALN      Yes
   1752                       60                    360              WALN       No
   1753                        1                    360              WALN      Yes
   1754                       60                    360              WALN      Yes
   1755                        1                    480              WALN      Yes
   1756                       60                    360              WALN      Yes
   1757                        1                    360              WALN      Yes
   1758                        1                    360              WALN      Yes
   1759                       60                    360              WALN      Yes
   1760                       60                    360              WALN      Yes
   1761                       60                    360              WALN      Yes
   1762                       60                    360              WALN      Yes
   1763                       60                    360              WALN      Yes
   1764                        1                    480              WALN      Yes
   1765                        1                    480              WALN      Yes
   1766                       60                    360              WALN      Yes
   1767                        1                    360              WALN      Yes
   1768                       60                    360              WALN      Yes
   1769                        1                    480              WALN      Yes
   1770                       60                    360              WALN      Yes
   1771                       60                    360              WALN      Yes
   1772                        1                    480              WALN      Yes
   1773                        1                    480              WALN      Yes
   1774                       60                    360              WALN      Yes
   1775                       60                    360              WALN      Yes
   1776                        1                    480              WALN       No
   1777                       60                    360              WALN      Yes
   1778                       60                    360              WALN      Yes
   1779                       60                    360              WALN      Yes
   1780                       60                    360              WALN      Yes
   1781                       60                    360              WALN      Yes
   1782                        1                    480              WALN      Yes
   1783                       60                    360              WALN      Yes
   1784                       60                    360              WALN      Yes
   1785                        1                    480              WALN      Yes
   1786                        1                    480              WALN      Yes
   1787                        1                    360              WALN      Yes
   1788                       60                    360              WALN       No
   1789                       60                    360              WALN       No
   1790                       60                    360              WALN      Yes
   1791                       60                    360              WALN      Yes
   1792                        1                    480              WALN      Yes
   1793                       60                    360              WALN      Yes
   1794                        1                    360              WALN      Yes
   1795                       60                    360              WALN      Yes
   1796                        1                    360              WALN      Yes
   1797                       60                    360              WALN      Yes
   1798                       60                    360              WALN      Yes
   1799                       60                    360              WALN      Yes
   1800                       60                    360              WALN      Yes
   1801                       60                    360              WALN      Yes
   1802                       60                    360              WALN      Yes
   1803                       60                    360              WALN      Yes
   1804                       60                    360              WALN      Yes
   1805                       60                    360              WALN      Yes
   1806                        1                    480              WALN      Yes
   1807                        1                    480              WALN      Yes
   1808                        1                    360              WALN      Yes
   1809                        1                    480              WALN      Yes
   1810                       60                    360              WALN       No
   1811                       60                    360              WALN      Yes
   1812                        1                    480              WALN      Yes
   1813                       60                    360              WALN      Yes
   1814                       60                    360              WALN      Yes
   1815                        1                    360              WALN      Yes
   1816                       60                    360              WALN      Yes
   1817                       60                    360              WALN      Yes
   1818                        1                    360              WALN      Yes
   1819                       60                    360              WALN       No
   1820                        1                    480              WALN      Yes
   1821                       60                    360              WALN      Yes
   1822                        1                    360              WALN      Yes
   1823                       60                    360              WALN       No
   1824                       60                    360              WALN      Yes
   1825                        1                    480              WALN      Yes
   1826                       60                    360              WALN      Yes
   1827                        1                    360              WALN      Yes
   1828                       60                    360              WALN      Yes
   1829                        1                    360              WALN      Yes
   1830                        1                    360              WALN      Yes
   1831                       60                    360              WALN      Yes
   1832                       60                    360              WALN      Yes
   1833                        1                    480              WALN      Yes
   1834                        1                    360              WALN      Yes
   1835                       60                    360              WALN      Yes
   1836                       60                    360              WALN      Yes
   1837                       60                    360              WALN      Yes
   1838                       60                    360              WALN      Yes
   1839                       60                    360              WALN      Yes
   1840                        1                    360              WALN      Yes
   1841                        1                    360              WALN      Yes
   1842                       60                    360              WALN      Yes
   1843                       60                    360              WALN       No
   1844                        1                    360              WALN      Yes
   1845                        1                    360              WALN      Yes
   1846                       60                    360              AFL2       No
   1847                       60                    360              AFL2      Yes
   1848                       60                    360              AFL2      Yes
   1849                       60                    360              AFL2      Yes
   1850                        1                    360              WALN      Yes
   1851                       60                    360              WALN      Yes
   1852                        1                    480              WALN      Yes
   1853                       60                    360              AFL2       No
   1854                       60                    360              AFL2      Yes
   1855                       60                    360              AFL2      Yes
   1856                       60                    360              AFL2      Yes
   1857                       60                    360              AFL2      Yes
   1858                       60                    360              AFL2       No
   1859                       60                    360              AFL2       No
   1860                       60                    360              WALN      Yes
   1861                       60                    360              AFL2      Yes
   1862                       60                    360              AFL2       No
   1863                        1                    480              AFL2      Yes
   1864                       60                    360              AFL2      Yes
   1865                       60                    360              AFL2       No
   1866                       60                    360              AFL2      Yes
   1867                       60                    360              AFL2      Yes
   1868                       60                    360              AFL2      Yes
   1869                       60                    360              WALN      Yes
   1870                       60                    360              AFL2      Yes
   1871                       60                    360              AFL2      Yes
   1872                        1                    360              AFL2       No
   1873                       60                    360              AFL2       No
   1874                       60                    360              AFL2      Yes
   1875                       60                    360              AFL2      Yes
   1876                       60                    360              AFL2       No
   1877                       60                    360              AFL2       No
   1878                        1                    360              AFL2      Yes
   1879                        1                    360              AFL2      Yes
   1880                        1                    480              AFL2      Yes
   1881                        1                    480              AFL2      Yes
   1882                        1                    480              AFL2      Yes
   1883                        1                    360              AFL2      Yes
   1884                        1                    360              AFL2      Yes
   1885                        1                    360              AFL2      Yes
   1886                        1                    360              AFL2      Yes
   1887                        1                    360              AFL2      Yes
   1888                        1                    480              AFL2      Yes
   1889                        1                    360              AFL2      Yes
   1890                        1                    480              AFL2      Yes
   1891                        1                    360              AFL2      Yes
   1892                        1                    360              AFL2      Yes
   1893                        1                    360              AFL2      Yes
   1894                        1                    480              AFL2      Yes
   1895                        1                    360              AFL2      Yes
   1896                        1                    480              AFL2      Yes
   1897                        1                    360              AFL2      Yes
   1898                        1                    360              AFL2      Yes
   1899                        1                    360              AFL2      Yes
   1900                        1                    360              AFL2      Yes
   1901                        1                    360              AFL2      Yes
   1902                        1                    360              AFL2      Yes
   1903                        1                    360              AFL2      Yes
   1904                        1                    360              AFL2      Yes
   1905                        1                    360              AFL2      Yes
   1906                        1                    360              AFL2      Yes
   1907                        1                    480              AFL2      Yes
   1908                       60                    360              AFL2      Yes
   1909                       60                    360              AFL2      Yes
   1910                       60                    360              AFL2      Yes
   1911                       60                    360              AFL2       No
   1912                       60                    360              AFL2      Yes
   1913                       60                    360              AFL2      Yes
   1914                       60                    360              AFL2      Yes
   1915                       60                    360              AFL2       No
   1916                       60                    360              AFL2      Yes
   1917                        1                    360              AFL2      Yes
   1918                       60                    360              AFL2      Yes
   1919                        1                    360              AFL2      Yes
   1920                       60                    360              AFL2       No
   1921                       60                    360              AFL2      Yes
   1922                       60                    360              AFL2      Yes
   1923                       60                    360              AFL2      Yes
   1924                       60                    360              AFL2      Yes
   1925                       60                    360              AFL2      Yes
   1926                       60                    360              AFL2      Yes
   1927                       60                    360              AFL2      Yes
   1928                       60                    360              AFL2      Yes
   1929                        1                    360              AFL2      Yes
   1930                       60                    360              AFL2       No
   1931                       60                    360              AFL2       No
   1932                        1                    480              AFL2      Yes
   1933                       60                    360              AFL2       No
   1934                       60                    360              AFL2       No
   1935                       60                    360              AFL2      Yes
   1936                       60                    360              AFL2      Yes
   1937                       60                    360              AFL2      Yes
   1938                       60                    360              AFL2       No
   1939                       60                    360              AFL2      Yes
   1940                       60                    360              AFL2      Yes
   1941                       60                    360              AFL2       No
   1942                       60                    360              AFL2       No
   1943                       60                    360              AFL2      Yes
   1944                        1                    360              AFL2      Yes
   1945                       60                    360              AFL2      Yes
   1946                       60                    360              AFL2      Yes
   1947                       60                    360              AFL2      Yes
   1948                       60                    360              AFL2       No
   1949                       60                    360              AFL2       No
   1950                       60                    360              AFL2      Yes
   1951                       60                    360              AFL2       No
   1952                       60                    360              AFL2       No
   1953                       60                    360              AFL2      Yes
   1954                       60                    360              AFL2      Yes
   1955                       60                    360              AFL2       No
   1956                       60                    360              AFL2      Yes
   1957                       60                    360              AFL2      Yes
   1958                       60                    360              AFL2       No
   1959                       60                    360              AFL2      Yes
   1960                       60                    360              AFL2      Yes
   1961                       60                    360              AFL2      Yes
   1962                       60                    360              AFL2      Yes
   1963                       60                    360              AFL2      Yes
   1964                       60                    360              AFL2      Yes
   1965                       60                    360              AFL2      Yes
   1966                       60                    360              AFL2      Yes
   1967                        1                    360              AFL2      Yes
   1968                       60                    360              AFL2      Yes
   1969                        1                    360              AFL2      Yes
   1970                       60                    360              AFL2      Yes
   1971                       60                    360              AFL2      Yes
   1972                        1                    360              AFL2       No
   1973                       60                    360              AFL2      Yes
   1974                        1                    360              AFL2      Yes
   1975                       60                    360              AFL2      Yes
   1976                       60                    360              AFL2      Yes
   1977                       60                    360              AFL2      Yes
   1978                       60                    360              AFL2       No
   1979                       60                    360              AFL2      Yes
   1980                       60                    360              AFL2      Yes
   1981                       60                    360              AFL2       No
   1982                        1                    360              AFL2      Yes
   1983                       60                    360              AFL2      Yes
   1984                       60                    360              AFL2      Yes
   1985                       60                    360              AFL2       No
   1986                       60                    360              AFL2       No
   1987                       60                    360              AFL2      Yes
   1988                        1                    360              AFL2      Yes
   1989                       60                    360              AFL2       No
   1990                       60                    360              AFL2       No
   1991                       60                    360              AFL2      Yes
   1992                       60                    360              AFL2       No
   1993                       60                    360              AFL2      Yes
   1994                       60                    360              AFL2       No
   1995                       60                    360              AFL2       No
   1996                       60                    360              AFL2      Yes
   1997                       60                    360              AFL2       No
   1998                       60                    360              AFL2       No
   1999                       60                    360              AFL2      Yes
   2000                       60                    360              AFL2      Yes
   2001                       60                    360              AFL2      Yes
   2002                       60                    360              AFL2       No
   2003                       60                    360              AFL2       No
   2004                        1                    480              AFL2      Yes
   2005                       60                    360              AFL2       No
   2006                       60                    360              AFL2      Yes
   2007                        1                    360              AFL2      Yes
   2008                       60                    360              AFL2      Yes
   2009                       60                    360              AFL2       No
   2010                       60                    360              AFL2      Yes
   2011                       60                    360              AFL2      Yes
   2012                       60                    360              AFL2      Yes
   2013                       60                    360              AFL2       No
   2014                       60                    360              AFL2       No
   2015                       60                    360              AFL2       No
   2016                       60                    360              AFL2      Yes
   2017                       60                    360              AFL2      Yes
   2018                       60                    360              AFL2      Yes
   2019                       60                    360              AFL2      Yes
   2020                       60                    360              AFL2      Yes
   2021                       60                    360              AFL2       No
   2022                       60                    360              AFL2      Yes
   2023                       60                    360              AFL2      Yes
   2024                       60                    360              WALN      Yes
   2025                       60                    360              WALN      Yes
   2026                       60                    360              WALN      Yes
   2027                       60                    360              WALN       No
   2028                       60                    360              WALN      Yes
   2029                       60                    360              WALN      Yes
   2030                        1                    480              WALN      Yes
   2031                       60                    360              WALN      Yes
   2032                       60                    360              WALN      Yes
   2033                       60                    360              WALN      Yes
   2034                        1                    480              WALN      Yes
   2035                       60                    360              WALN      Yes
   2036                       60                    360              AFL2       No
   2037                        1                    360              WALN      Yes
   2038                       60                    360              WALN      Yes
   2039                       60                    360              WALN      Yes
   2040                       60                    360              WALN      Yes
   2041                       60                    360              WALN      Yes
   2042                       60                    360              WALN      Yes
   2043                       60                    360              WALN      Yes
   2044                       60                    360              WALN      Yes
   2045                       60                    360              WALN      Yes
   2046                       60                    360              WALN      Yes
   2047                       60                    360              AFL2       No
   2048                       60                    360              WALN      Yes
   2049                       60                    360              WALN      Yes
   2050                       60                    360              WALN      Yes
   2051                       60                    360              AFL2       No
   2052                       60                    360              WALN      Yes
   2053                       60                    360              WALN      Yes
   2054                        3                    480              WALN      Yes
   2055                       60                    360              WALN      Yes
   2056                       60                    360              AFL2       No
   2057                        1                    360              WALN      Yes
   2058                       60                    360              AFL2      Yes
   2059                       60                    360              AFL2       No
   2060                       60                    360              AFL2      Yes
   2061                       60                    360              WALN      Yes
   2062                       60                    360              WALN      Yes
   2063                        1                    360              WALN      Yes
   2064                       60                    360              WALN      Yes
   2065                       60                    360              WALN      Yes
   2066                       60                    360              WALN      Yes
   2067                       60                    360              WALN      Yes
   2068                       60                    360              WALN      Yes
   2069                       60                    360              WALN      Yes
   2070                       60                    360              WALN      Yes
   2071                       60                    360              WALN      Yes
   2072                        1                    360              WALN      Yes
   2073                       60                    360              WALN      Yes
   2074                        1                    480              WALN      Yes
   2075                        1                    360              WALN      Yes
   2076                        1                    480              WALN      Yes
   2077                       60                    360              WALN      Yes
   2078                       60                    360              AFL2       No
   2079                       60                    360              AFL2       No
   2080                       60                    360              AFL2       No
   2081                       60                    360              WALN      Yes
   2082                        1                    360              AFL2      Yes
   2083                        1                    360              WALN      Yes
   2084                        1                    360              WALN      Yes
   2085                       60                    360              AFL2       No
   2086                       60                    360              AFL2      Yes
   2087                       60                    360              WALN      Yes
   2088                       60                    360              WALN      Yes
   2089                       60                    360              WALN      Yes
   2090                       60                    360              WALN      Yes
   2091                       60                    360              WALN      Yes
   2092                       60                    360              AFL2      Yes
   2093                       60                    360              AFL2      Yes
   2094                       60                    360              AFL2      Yes
   2095                       60                    360              AFL2      Yes
   2096                       60                    360              WALN      Yes
   2097                       60                    360              WALN      Yes
   2098                       60                    360              WALN      Yes
   2099                       60                    360              WALN      Yes
   2100                       60                    360              WALN      Yes
   2101                       60                    360              WALN      Yes
   2102                       60                    360              AFL2      Yes
   2103                       60                    360              WALN      Yes
   2104                       60                    360              WALN      Yes
   2105                       60                    360              AFL2       No
   2106                       60                    360              WALN      Yes
   2107                       60                    360              WALN       No
   2108                       60                    360              AFL2      Yes
   2109                       60                    360              AFL2       No
   2110                       60                    360              AFL2      Yes
   2111                       60                    360              AFL2       No
   2112                       60                    360              AFL2      Yes
   2113                       60                    360              AFL2      Yes
   2114                       60                    360              AFL2       No
   2115                       60                    360              AFL2       No
   2116                       60                    360              WALN      Yes
   2117                       60                    360              AFL2       No
   2118                       60                    360              WALN      Yes
   2119                       60                    360              WALN      Yes
   2120                       60                    360              AFL2      Yes
   2121                       60                    360              AFL2      Yes
   2122                        1                    480              AFL2      Yes
   2123                        1                    360              AFL2      Yes
   2124                       60                    360              AFL2      Yes
   2125                       60                    360              AFL2       No
   2126                       60                    360              AFL2       No
   2127                       60                    360              AFL2      Yes
   2128                       60                    360              AFL2      Yes
   2129                       60                    360              AFL2      Yes
   2130                       60                    360              AFL2       No
   2131                        1                    480              AFL2      Yes
   2132                       60                    360              AFL2       No
   2133                       60                    360              AFL2      Yes
   2134                       60                    360              AFL2       No
   2135                       60                    360              AFL2      Yes
   2136                       60                    360              AFL2      Yes
   2137                        1                    360              AFL2      Yes
   2138                       60                    360              AFL2      Yes
   2139                       60                    360              AFL2       No
   2140                       60                    360              AFL2       No
   2141                        1                    360              AFL2      Yes
   2142                       60                    360              AFL2       No
   2143                       60                    360              AFL2       No
   2144                       60                    360              AFL2      Yes
   2145                       60                    360              AFL2      Yes
   2146                       60                    360              AFL2      Yes
   2147                       60                    360              AFL2      Yes
   2148                        1                    480              AFL2      Yes
   2149                       60                    360              AFL2      Yes
   2150                        1                    360              AFL2      Yes
   2151                       60                    360              AFL2      Yes
   2152                        1                    360              AFL2      Yes
   2153                       60                    360              AFL2       No
   2154                       60                    360              AFL2      Yes
   2155                       60                    360              AFL2       No
   2156                        1                    360              AFL2      Yes
   2157                       60                    360              AFL2      Yes
   2158                       60                    360              AFL2      Yes
   2159                       60                    360              AFL2      Yes
   2160                       60                    360              AFL2      Yes
   2161                       60                    360              AFL2      Yes
   2162                       60                    360              AFL2      Yes
   2163                       60                    360              AFL2      Yes
   2164                       60                    360              AFL2      Yes
   2165                       60                    360              AFL2       No
   2166                       60                    360              AFL2       No
   2167                       60                    360              AFL2       No
   2168                       60                    360              AFL2       No
   2169                       60                    360              AFL2      Yes
   2170                        1                    360              AFL2      Yes
   2171                       60                    360              AFL2       No
   2172                       60                    360              AFL2       No
   2173                       60                    360              AFL2      Yes
   2174                       60                    360              AFL2       No
   2175                       60                    360              AFL2      Yes
   2176                       60                    360              AFL2       No
   2177                       60                    360              AFL2      Yes
   2178                       60                    360              AFL2       No
   2179                       60                    360              AFL2      Yes
   2180                       60                    360              AFL2      Yes
   2181                       60                    360              AFL2       No
   2182                        1                    480              AFL2      Yes
   2183                       60                    360              AFL2       No
   2184                       60                    360              AFL2       No
   2185                       60                    360              AFL2      Yes
   2186                       60                    360              AFL2      Yes
   2187                       60                    360              AFL2      Yes
   2188                       60                    360              AFL2      Yes
   2189                       60                    360              AFL2       No
   2190                       60                    360              AFL2       No
   2191                       60                    360              AFL2       No
   2192                       60                    360              AFL2      Yes
   2193                       60                    360              AFL2      Yes
   2194                       60                    360              AFL2      Yes
   2195                       60                    360              AFL2      Yes
   2196                       60                    360              AFL2      Yes
   2197                        1                    480              AFL2      Yes
   2198                       60                    360              AFL2      Yes
   2199                       60                    360              AFL2      Yes
   2200                       60                    360              AFL2       No
   2201                       60                    360              AFL2      Yes
   2202                       60                    360              AFL2      Yes
   2203                        1                    360              AFL2      Yes
   2204                       60                    360              AFL2      Yes
   2205                       60                    360              AFL2       No
   2206                       60                    360              AFL2      Yes
   2207                        1                    360              AFL2      Yes
   2208                       60                    360              AFL2      Yes
   2209                       60                    360              AFL2      Yes
   2210                       60                    360              AFL2      Yes
   2211                       60                    360              AFL2      Yes
   2212                       60                    360              AFL2       No
   2213                       60                    360              AFL2       No
   2214                       60                    360              WALN      Yes
   2215                       60                    360              WALN      Yes
   2216                       60                    360              WALN      Yes
   2217                       60                    360              WALN      Yes
   2218                       60                    360              WALN      Yes
   2219                       60                    360              WALN      Yes
   2220                        1                    480              WALN      Yes
   2221                       60                    360              WALN      Yes
   2222                       60                    360              WALN      Yes
   2223                       60                    360              WALN      Yes
   2224                        1                    360              WALN      Yes
   2225                       60                    360              WALN      Yes
   2226                       60                    360              WALN      Yes
   2227                       60                    360              WALN      Yes
   2228                       60                    360              WALN      Yes
   2229                       60                    360              WALN      Yes
   2230                       60                    360              WALN       No
   2231                       60                    360              WALN      Yes
   2232                       60                    360              WALN      Yes
   2233                       60                    360              WALN      Yes
   2234                        1                    480              WALN      Yes
   2235                       60                    360              WALN      Yes
   2236                       60                    360              WALN      Yes
   2237                       60                    360              WALN      Yes
   2238                        1                    480              WALN      Yes
   2239                       60                    360              WALN      Yes
   2240                       60                    360              WALN      Yes
   2241                       60                    360              WALN      Yes
   2242                       60                    360              WALN       No
   2243                       60                    360              WALN      Yes
   2244                       60                    360              WALN       No
   2245                       60                    360              WALN      Yes
   2246                       60                    360              WALN      Yes
   2247                       60                    360              WALN      Yes
   2248                        1                    360              WALN      Yes
   2249                       60                    360              WALN      Yes
   2250                       60                    360              WALN      Yes
   2251                       60                    360              WALN      Yes
   2252                       60                    360              WALN      Yes
   2253                       60                    360              WALN      Yes
   2254                       60                    360              WALN      Yes
   2255                       60                    360              WALN      Yes
   2256                       60                    360              WALN      Yes
   2257                       60                    360              WALN      Yes
   2258                       60                    360              WALN       No
   2259                        1                    360              WALN      Yes
   2260                       60                    360              WALN       No
   2261                       60                    360              WALN      Yes
   2262                       60                    360              WALN      Yes
   2263                       60                    360              WALN      Yes
   2264                       60                    360              WALN      Yes
   2265                       60                    360              WALN      Yes
   2266                        1                    360              WALN       No
   2267                       60                    360              WALN      Yes
   2268                       60                    360              WALN      Yes
   2269                       60                    360              WALN      Yes
   2270                       60                    360              WALN      Yes
   2271                       60                    360              WALN      Yes
   2272                       60                    360              WALN      Yes
   2273                       60                    360              WALN      Yes
   2274                       60                    360              WALN      Yes
   2275                       60                    360              WALN      Yes
   2276                        1                    480              WALN      Yes
   2277                       60                    360              WALN      Yes
   2278                       60                    360              WALN      Yes
   2279                       60                    360              WALN      Yes
   2280                       60                    360              WALN      Yes
   2281                       60                    360              WALN       No
   2282                        1                    480              WALN      Yes
   2283                       60                    360              WALN      Yes
   2284                       60                    360              WALN      Yes
   2285                        1                    480              WALN      Yes
   2286                       60                    360              WALN      Yes
   2287                        1                    480              WALN      Yes
   2288                       60                    360              WALN      Yes
   2289                       60                    360              WALN      Yes
   2290                        3                    360              WALN      Yes
   2291                       60                    360              WALN      Yes
   2292                       60                    360              WALN      Yes
   2293                        1                    480              WALN      Yes
   2294                        1                    480              WALN      Yes
   2295                       60                    360              WALN      Yes
   2296                       60                    360              WALN       No
   2297                        1                    360              WALN      Yes
   2298                       60                    360              WALN      Yes
   2299                       60                    360              WALN      Yes
   2300                       60                    360              WALN      Yes
   2301                        1                    480              WALN      Yes
   2302                        1                    480              WALN      Yes
   2303                       60                    360              WALN       No
   2304                       60                    360              WALN       No
   2305                       60                    360              WALN      Yes
   2306                       60                    360              WALN      Yes
   2307                       60                    360              WALN      Yes
   2308                       60                    360              WALN       No
   2309                        1                    360              WALN      Yes
   2310                       60                    360              WALN      Yes
   2311                       60                    360              WALN      Yes
   2312                       60                    360              WALN      Yes
   2313                       60                    360              WALN      Yes
   2314                        1                    360              WALN      Yes
   2315                       60                    360              WALN      Yes
   2316                       60                    360              WALN      Yes
   2317                        1                    480              WALN      Yes
   2318                       60                    360              WALN      Yes
   2319                       60                    360              WALN       No
   2320                        1                    480              WALN      Yes
   2321                       60                    360              WALN      Yes
   2322                       60                    360              WALN      Yes
   2323                       60                    360              WALN      Yes
   2324                       60                    360              WALN      Yes
   2325                       60                    360              WALN      Yes
   2326                       60                    360              WALN      Yes
   2327                       60                    360              WALN      Yes
   2328                       60                    360              WALN      Yes
   2329                       60                    360              WALN      Yes
   2330                       60                    360              WALN      Yes
   2331                       60                    360              WALN      Yes
   2332                       60                    360              WALN      Yes
   2333                       60                    360              WALN      Yes
   2334                       60                    360              WALN      Yes
   2335                        1                    360              WALN      Yes
   2336                       60                    360              WALN       No
   2337                        1                    360              WALN      Yes
   2338                       60                    360              WALN      Yes
   2339                       60                    360              WALN      Yes
   2340                       60                    360              WALN       No
   2341                        1                    480              WALN      Yes
   2342                       60                    360              WALN      Yes
   2343                       60                    360              WALN       No
   2344                       60                    360              WALN      Yes
   2345                       60                    360              WALN      Yes
   2346                       60                    360              WALN      Yes
   2347                       60                    360              WALN      Yes
   2348                       60                    360              WALN      Yes
   2349                        1                    480              WALN       No
   2350                        1                    360              WALN      Yes
   2351                        1                    360              WALN      Yes
   2352                        1                    360              WALN      Yes
   2353                       60                    360              AFL2      Yes
   2354                       60                    360              AFL2      Yes
   2355                       60                    360              AFL2       No
   2356                       60                    360              WALN      Yes
   2357                       60                    360              WALN      Yes
   2358                        1                    360              WALN      Yes
   2359                       60                    360              AFL2      Yes
   2360                       60                    360              WALN      Yes
   2361                       60                    360              WALN      Yes
   2362                       60                    360              WALN      Yes
   2363                       60                    360              WALN      Yes
   2364                       60                    360              WALN      Yes
   2365                       60                    360              WALN      Yes
   2366                       60                    360              WALN      Yes
   2367                       60                    360              WALN      Yes
   2368                       60                    360              WALN      Yes
   2369                       60                    360              WALN      Yes
   2370                        1                    360              WALN      Yes
   2371                       60                    360              WALN      Yes
   2372                       60                    360              WALN      Yes
   2373                       60                    360              WALN      Yes
   2374                       60                    360              WALN      Yes
   2375                       60                    360              WALN      Yes
   2376                        1                    360              WALN      Yes
   2377                        1                    360              WALN      Yes
   2378                       60                    360              WALN       No
   2379                       60                    360              AFL2       No
   2380                       60                    360              AFL2      Yes
   2381                       60                    360              AFL2       No
   2382                       60                    360              AFL2       No
   2383                       60                    360              AFL2       No
   2384                       60                    360              AFL2      Yes
   2385                       60                    360              AFL2      Yes
   2386                       60                    360              AFL2      Yes
   2387                       60                    360              AFL2       No
   2388                       60                    360              AFL2       No
   2389                       60                    360              AFL2      Yes
   2390                       60                    360              AFL2      Yes
   2391                       60                    360              AFL2      Yes
   2392                       60                    360              AFL2      Yes
   2393                       60                    360              AFL2       No
   2394                       60                    360              AFL2      Yes
   2395                       60                    360              AFL2       No
   2396                       60                    360              AFL2      Yes
   2397                       60                    360              AFL2       No
   2398                       60                    360              AFL2      Yes
   2399                       60                    360              AFL2       No
   2400                       60                    360              AFL2      Yes
   2401                       60                    360              AFL2       No
   2402                       60                    360              AFL2       No
   2403                       60                    360              AFL2      Yes
   2404                       60                    360              AFL2      Yes
   2405                       60                    360              AFL2       No
   2406                       60                    360              AFL2      Yes
   2407                       60                    360              AFL2      Yes
   2408                       60                    360              AFL2       No
   2409                        1                    360              AFL2      Yes
   2410                       60                    360              AFL2       No
   2411                       60                    360              AFL2       No
   2412                       60                    360              AFL2       No
   2413                       60                    360              AFL2      Yes
   2414                       60                    360              AFL2      Yes
   2415                       60                    360              AFL2       No
   2416                       60                    360              AFL2      Yes
   2417                       60                    360              AFL2      Yes
   2418                       60                    360              AFL2      Yes
   2419                       60                    360              AFL2      Yes
   2420                       60                    360              AFL2      Yes
   2421                       60                    360              AFL2       No
   2422                       60                    360              AFL2       No
   2423                       60                    360              AFL2       No
   2424                       60                    360              WALN      Yes
   2425                       60                    360              WALN      Yes
   2426                       60                    360              WALN      Yes
   2427                       60                    360              WALN      Yes
   2428                       60                    360              WALN      Yes
   2429                       60                    360              WALN      Yes
   2430                       60                    360              WALN      Yes
   2431                        1                    360              WALN      Yes
   2432                        1                    480              WALN      Yes
   2433                       60                    360              WALN      Yes
   2434                       60                    360              WALN      Yes
   2435                       60                    360              WALN       No
   2436                       60                    360              WALN      Yes
   2437                       60                    360              WALN      Yes
   2438                       60                    360              WALN      Yes
   2439                       60                    360              WALN      Yes
   2440                       60                    360              AFL2       No
   2441                       60                    360              AFL2       No
   2442                       60                    360              AFL2      Yes
   2443                       60                    360              AFL2      Yes
   2444                       60                    360              AFL2      Yes
   2445                       60                    360              AFL2      Yes
   2446                       60                    360              AFL2      Yes
   2447                       60                    360              WALN      Yes
   2448                       60                    360              AFL2      Yes
   2449                       60                    360              AFL2      Yes
   2450                       60                    360              AFL2      Yes
   2451                       60                    360              AFL2       No
   2452                       60                    360              AFL2      Yes
   2453                       60                    360              AFL2       No
   2454                       60                    360              AFL2      Yes
   2455                       60                    360              AFL2       No
   2456                       60                    360              AFL2      Yes
   2457                       60                    360              AFL2      Yes
   2458                       60                    360              AFL2       No
   2459                       60                    360              AFL2       No
   2460                       60                    360              AFL2      Yes
   2461                       60                    360              AFL2      Yes
   2462                       60                    360              AFL2      Yes
   2463                       60                    360              AFL2       No
   2464                       60                    360              AFL2      Yes
   2465                       60                    360              AFL2       No
   2466                       60                    360              AFL2      Yes
   2467                       60                    360              AFL2      Yes
   2468                       60                    360              AFL2      Yes
   2469                       60                    360              AFL2       No
   2470                       60                    360              AFL2       No
   2471                       60                    360              AFL2       No
   2472                       60                    360              AFL2       No
   2473                       60                    360              WALN      Yes
   2474                       60                    360              WALN      Yes
   2475                       60                    360              AFL2       No
   2476                       60                    360              AFL2      Yes
   2477                       60                    360              AFL2      Yes
   2478                       60                    360              AFL2       No
   2479                       60                    360              AFL2       No
   2480                       60                    360              AFL2       No
   2481                       60                    360              AFL2      Yes
   2482                       60                    360              AFL2      Yes
   2483                       60                    360              AFL2      Yes
   2484                       60                    360              AFL2      Yes
   2485                       60                    360              AFL2       No
   2486                       60                    360              AFL2      Yes
   2487                       60                    360              AFL2      Yes
   2488                       60                    360              WALN      Yes
   2489                       60                    360              WALN      Yes
   2490                       60                    360              WALN      Yes
   2491                       60                    360              WALN      Yes
   2492                        1                    360              WALN      Yes
   2493                       60                    360              AFL2       No
   2494                       60                    360              AFL2       No
   2495                       60                    360              AFL2      Yes
   2496                       60                    360              AFL2       No
   2497                       60                    360              AFL2       No
   2498                       60                    360              AFL2       No
   2499                       60                    360              AFL2       No
   2500                       60                    360              AFL2      Yes
   2501                       60                    360              WALN      Yes
   2502                       60                    360              AFL2      Yes
   2503                       60                    360              AFL2      Yes
   2504                       60                    360              AFL2      Yes
   2505                       60                    360              WALN      Yes
   2506                       60                    360              WALN      Yes
   2507                       60                    360              WALN      Yes
   2508                        1                    480              WALN      Yes
   2509                       60                    360              AFL2      Yes
   2510                       60                    360              AFL2      Yes
   2511                       60                    360              AFL2      Yes
   2512                       60                    360              AFL2       No
   2513                       60                    360              AFL2       No
   2514                       60                    360              AFL2      Yes
   2515                       60                    360              AFL2      Yes
   2516                        1                    480              WALN      Yes
   2517                       60                    360              WALN      Yes
   2518                       60                    360              WALN      Yes
   2519                       60                    360              AFL2      Yes
   2520                       60                    360              AFL2       No
   2521                       60                    360              AFL2      Yes
   2522                       60                    360              AFL2       No
   2523                       60                    360              AFL2       No
   2524                       60                    360              AFL2      Yes
   2525                       60                    360              AFL2      Yes
   2526                       60                    360              AFL2      Yes
   2527                       60                    360              AFL2       No
   2528                        1                    360              AFL2      Yes
   2529                       60                    360              AFL2      Yes
   2530                       60                    360              WALN      Yes
   2531                       60                    360              WALN      Yes
   2532                       60                    360              AFL2      Yes
   2533                       60                    360              AFL2      Yes
   2534                       60                    360              AFL2      Yes
   2535                       60                    360              AFL2       No
   2536                       60                    360              AFL2       No
   2537                       60                    360              AFL2      Yes
   2538                       60                    360              AFL2      Yes
   2539                       60                    360              AFL2       No
   2540                       60                    360              WALN      Yes
   2541                        1                    480              WALN      Yes
   2542                       60                    360              WALN      Yes
   2543                       60                    360              WALN       No
   2544                        1                    360              WALN      Yes
   2545                        1                    480              WALN      Yes
   2546                        1                    480              WALN      Yes
   2547                       60                    360              WALN      Yes
   2548                        1                    480              WALN      Yes
   2549                       60                    360              WALN      Yes
   2550                       60                    360              WALN      Yes
   2551                       60                    360              WALN      Yes
   2552                        1                    480              WALN      Yes
   2553                        1                    480              WALN      Yes
   2554                       60                    360              WALN      Yes
   2555                       60                    360              WALN      Yes
   2556                       60                    360              WALN      Yes
   2557                       60                    360              WALN      Yes
   2558                       60                    360              WALN      Yes
   2559                       60                    360              WALN      Yes
   2560                       60                    360              WALN      Yes
   2561                       60                    360              WALN      Yes
   2562                       60                    360              WALN      Yes
   2563                       60                    360              WALN      Yes
   2564                       60                    360              WALN      Yes
   2565                       60                    360              WALN      Yes
   2566                        1                    360              WALN      Yes
   2567                       60                    360              WALN      Yes
   2568                        1                    480              WALN      Yes
   2569                       60                    360              WALN      Yes
   2570                       60                    360              WALN      Yes
   2571                       60                    360              WALN       No
   2572                        1                    360              WALN      Yes
   2573                        1                    360              WALN      Yes
   2574                        1                    360              WALN      Yes
   2575                        1                    360              AFL2      Yes
   2576                        1                    360              AFL2      Yes
   2577                        1                    360              AFL2      Yes
   2578                        1                    480              AFL2      Yes
   2579                        1                    360              AFL2      Yes
   2580                        1                    360              AFL2      Yes
   2581                        1                    360              AFL2      Yes
   2582                        1                    360              AFL2      Yes
   2583                        1                    480              AFL2      Yes
   2584                        1                    480              AFL2      Yes
   2585                        1                    360              AFL2      Yes
   2586                        1                    480              AFL2      Yes
   2587                        1                    480              AFL2      Yes
   2588                       60                    360              AFL2       No
   2589                        1                    360              AFL2      Yes
   2590                        1                    360              AFL2      Yes
   2591                        1                    360              AFL2      Yes
   2592                        1                    360              AFL2      Yes
   2593                        1                    360              AFL2      Yes
   2594                        1                    360              AFL2      Yes
   2595                        1                    360              AFL2      Yes
   2596                        1                    480              AFL2      Yes
   2597                        1                    360              AFL2      Yes
   2598                        1                    360              AFL2      Yes
   2599                        1                    360              AFL2      Yes
   2600                        1                    480              AFL2      Yes
   2601                        1                    480              AFL2      Yes
   2602                        1                    480              AFL2      Yes
   2603                        1                    480              AFL2      Yes
   2604                        1                    480              AFL2      Yes
   2605                        1                    360              AFL2      Yes
   2606                        1                    360              AFL2      Yes
   2607                        1                    480              AFL2      Yes
   2608                        1                    360              AFL2      Yes
   2609                        1                    360              AFL2      Yes
   2610                        1                    360              AFL2      Yes
   2611                        1                    360              AFL2      Yes
   2612                        1                    480              AFL2      Yes
   2613                        1                    360              AFL2      Yes
   2614                        1                    480              AFL2      Yes
   2615                        1                    480              AFL2      Yes
   2616                        1                    480              AFL2      Yes
   2617                        1                    480              AFL2      Yes
   2618                        1                    360              AFL2      Yes
   2619                        1                    360              AFL2      Yes
   2620                        1                    480              AFL2      Yes
   2621                        1                    360              AFL2      Yes
   2622                        1                    360              AFL2      Yes
   2623                        1                    480              AFL2      Yes
   2624                        1                    360              AFL2      Yes
   2625                        1                    480              AFL2      Yes
   2626                        1                    360              AFL2      Yes
   2627                        1                    360              AFL2      Yes
   2628                        1                    480              AFL2      Yes
   2629                        1                    360              AFL2      Yes
   2630                        1                    360              AFL2      Yes
   2631                        1                    360              AFL2      Yes
   2632                        1                    360              AFL2      Yes
   2633                        1                    360              AFL2      Yes
   2634                        1                    360              AFL2      Yes
   2635                        1                    360              AFL2      Yes
   2636                        1                    480              AFL2      Yes
   2637                        1                    360              AFL2      Yes
   2638                        1                    360              AFL2      Yes
   2639                        1                    480              AFL2      Yes
   2640                        1                    360              AFL2      Yes
   2641                        1                    360              AFL2      Yes
   2642                        1                    360              AFL2      Yes
   2643                        1                    360              AFL2      Yes
   2644                        1                    360              AFL2      Yes
   2645                        1                    360              AFL2      Yes
   2646                        1                    480              AFL2      Yes
   2647                        1                    480              AFL2      Yes
   2648                        1                    360              AFL2      Yes
   2649                        1                    480              AFL2      Yes
   2650                        1                    360              AFL2      Yes
   2651                        1                    480              AFL2      Yes
   2652                        1                    360              AFL2      Yes
   2653                        1                    360              AFL2      Yes
   2654                        1                    360              AFL2      Yes
   2655                        1                    480              AFL2      Yes
   2656                        1                    360              AFL2      Yes
   2657                        1                    360              AFL2      Yes
   2658                        1                    480              AFL2      Yes
   2659                        1                    480              AFL2      Yes
   2660                        1                    480              AFL2      Yes
   2661                        1                    360              AFL2      Yes
   2662                        1                    360              AFL2      Yes
   2663                        1                    360              AFL2      Yes
   2664                        1                    360              AFL2      Yes
   2665                        1                    360              AFL2      Yes
   2666                        1                    480              AFL2      Yes
   2667                        1                    480              AFL2      Yes
   2668                        1                    360              AFL2      Yes
   2669                        1                    360              AFL2      Yes
   2670                        1                    480              AFL2      Yes
   2671                        1                    360              AFL2      Yes
   2672                        1                    360              AFL2      Yes
   2673                        1                    360              AFL2      Yes
   2674                        1                    480              AFL2      Yes
   2675                        1                    360              AFL2      Yes
   2676                        1                    360              AFL2      Yes
   2677                        1                    480              AFL2      Yes
   2678                        1                    360              AFL2      Yes
   2679                        1                    360              AFL2      Yes
   2680                        1                    360              AFL2      Yes
   2681                        1                    480              AFL2      Yes
   2682                        1                    360              AFL2      Yes
   2683                        1                    480              AFL2      Yes
   2684                        1                    360              AFL2      Yes
   2685                        1                    480              AFL2      Yes
   2686                        1                    360              AFL2      Yes
   2687                        1                    480              AFL2      Yes
   2688                        1                    360              AFL2      Yes
   2689                        1                    480              WALN      Yes
   2690                        1                    360              WALN      Yes
   2691                       60                    360              WALN       No
   2692                       60                    360              WALN      Yes
   2693                        1                    480              WALN      Yes
   2694                        1                    480              WALN      Yes
   2695                       60                    360              WALN      Yes
   2696                        1                    480              WALN      Yes
   2697                       60                    360              WALN      Yes
   2698                       60                    360              WALN      Yes
   2699                        1                    480              WALN      Yes
   2700                        1                    480              WALN      Yes
   2701                        1                    360              WALN      Yes
   2702                        1                    480              WALN      Yes
   2703                       60                    360              WALN       No
   2704                       60                    360              WALN      Yes
   2705                        1                    360              WALN      Yes
   2706                       60                    360              WALN       No
   2707                        1                    360              WALN      Yes
   2708                       60                    360              WALN      Yes
   2709                       60                    360              WALN       No
   2710                        1                    360              WALN      Yes
   2711                        1                    360              WALN      Yes
   2712                       60                    360              WALN      Yes
   2713                       60                    360              WALN       No
   2714                       60                    360              WALN      Yes
   2715                        1                    480              WALN       No
   2716                       60                    360              WALN      Yes
   2717                       60                    360              WALN       No
   2718                        1                    360              WALN      Yes
   2719                       60                    360              WALN      Yes
   2720                       60                    360              WALN      Yes
   2721                       60                    360              WALN      Yes
   2722                       60                    360              WALN      Yes
   2723                       60                    360              WALN      Yes
   2724                        1                    480              WALN      Yes
   2725                       60                    360              WALN      Yes
   2726                        1                    360              WALN      Yes
   2727                       60                    360              WALN      Yes
   2728                        1                    360              WALN      Yes
   2729                        1                    360              WALN      Yes
   2730                        1                    360              WALN      Yes
   2731                       60                    360              WALN       No
   2732                       60                    360              WALN      Yes
   2733                        3                    360              WALN      Yes
   2734                        1                    480              WALN      Yes
   2735                       60                    360              WALN      Yes
   2736                        1                    480              WALN      Yes
   2737                       60                    360              WALN       No
   2738                       60                    360              WALN      Yes
   2739                       60                    360              WALN       No
   2740                        1                    360              WALN      Yes
   2741                       60                    360              WALN       No
   2742                       60                    360              WALN      Yes
   2743                       60                    360              WALN       No
   2744                       60                    360              WALN      Yes
   2745                        1                    360              WALN      Yes
   2746                        1                    360              WALN      Yes
   2747                        1                    360              WALN      Yes
   2748                       60                    360              WALN      Yes
   2749                        1                    360              WALN      Yes
   2750                        1                    360              WALN      Yes
   2751                       60                    360              WALN       No
   2752                        1                    480              WALN       No
   2753                       60                    360              WALN      Yes
   2754                        1                    360              WALN      Yes
   2755                        1                    480              WALN      Yes
   2756                       60                    360              WALN      Yes
   2757                       60                    360              WALN      Yes
   2758                        1                    360              WALN      Yes
   2759                        1                    480              WALN      Yes
   2760                       60                    360              WALN      Yes
   2761                       60                    360              WALN      Yes
   2762                       60                    360              WALN       No
   2763                       60                    360              WALN      Yes
   2764                       60                    360              WALN      Yes
   2765                       60                    360              WALN      Yes
   2766                        1                    480              WALN      Yes
   2767                       60                    360              WALN       No
   2768                       60                    360              WALN      Yes
   2769                        1                    480              WALN      Yes
   2770                       60                    360              WALN      Yes
   2771                        1                    360              WALN      Yes
   2772                       60                    360              WALN      Yes
   2773                        1                    480              WALN      Yes
   2774                       60                    360              WALN      Yes
   2775                        1                    360              WALN      Yes
   2776                       60                    360              WALN      Yes
   2777                        1                    360              WALN      Yes
   2778                       60                    360              WALN      Yes
   2779                       60                    360              WALN      Yes
   2780                       60                    360              WALN      Yes
   2781                       60                    360              WALN      Yes
   2782                        3                    360              WALN      Yes
   2783                        1                    360              AFL2      Yes
   2784                        1                    360              AFL2       No
   2785                       60                    360              AFL2      Yes
   2786                        1                    360              AFL2       No
   2787                       60                    360              AFL2      Yes
   2788                       60                    360              AFL2      Yes
   2789                       60                    360              AFL2       No
   2790                       60                    360              AFL2      Yes
   2791                       60                    360              AFL2       No
   2792                        1                    360              AFL2      Yes
   2793                       60                    360              AFL2       No
   2794                       60                    360              AFL2       No
   2795                       60                    360              AFL2      Yes
   2796                       60                    360              AFL2      Yes
   2797                       60                    360              AFL2       No
   2798                       60                    360              AFL2       No
   2799                       60                    360              AFL2      Yes
   2800                       60                    360              AFL2      Yes
   2801                       60                    360              AFL2       No
   2802                       60                    360              AFL2       No
   2803                       60                    360              AFL2      Yes
   2804                       60                    360              AFL2       No
   2805                       60                    360              AFL2       No
   2806                       60                    360              AFL2       No
   2807                       60                    360              AFL2       No
   2808                       60                    360              AFL2      Yes
   2809                       60                    360              AFL2       No
   2810                        1                    360              AFL2       No
   2811                       60                    360              AFL2      Yes
   2812                        1                    360              AFL2      Yes
   2813                        1                    360              AFL2      Yes
   2814                       60                    360              AFL2       No




--------------------------------------------------------------------------------




                 PP_DESC       PP_HARD_SOFT                     PP_HARD_TERM
      1           36MPP          Combo                                12
      2            6MPP           Hard                                 6
      3           No PP           NoPP                                 0
      4           36MPP          Combo                                12
      5           36MPP          Combo                                12
      6           36MPP          Combo                                12
      7           No PP           NoPP                                 0
      8           36MPP          Combo                                12
      9            6MPP           Hard                                 6
     10           36MPP          Combo                                12
     11           No PP           NoPP                                 0
     12           36MPP          Combo                                12
     13           No PP           NoPP                                 0
     14            6MPP           Hard                                 6
     15            6MPP           Hard                                 6
     16            6MPP           Hard                                 6
     17           36MPP          Combo                                12
     18           36MPP          Combo                                12
     19            6MPP           Hard                                 6
     20           36MPP           Hard                                36
     21            6MPP           Hard                                 6
     22            6MPP           Hard                                 6
     23           12MPP           Hard                                12
     24            6MPP           Hard                                 6
     25           36MPP          Combo                                12
     26            6MPP           Hard                                 6
     27            6MPP           Hard                                 6
     28           36MPP          Combo                                12
     29           36MPP          Combo                                12
     30           36MPP          Combo                                12
     31           36MPP          Combo                                12
     32            6MPP           Hard                                 6
     33           36MPP          Combo                                12
     34           12MPP           Hard                                12
     35           36MPP          Combo                                12
     36           36MPP          Combo                                12
     37           36MPP          Combo                                12
     38            6MPP           Hard                                 6
     39           36MPP          Combo                                12
     40           No PP           NoPP                                 0
     41           36MPP          Combo                                12
     42           36MPP          Combo                                12
     43           No PP           NoPP                                 0
     44           36MPP           Hard                                36
     45           No PP           NoPP                                 0
     46           36MPP          Combo                                12
     47           36MPP          Combo                                12
     48           36MPP          Combo                                12
     49           No PP           NoPP                                 0
     50           No PP           NoPP                                 0
     51           12MPP           Hard                                12
     52           36MPP          Combo                                12
     53           36MPP          Combo                                12
     54           36MPP          Combo                                12
     55           No PP           NoPP                                 0
     56           No PP           NoPP                                 0
     57            6MPP           Hard                                 6
     58           36MPP          Combo                                12
     59           No PP           NoPP                                 0
     60           No PP           NoPP                                 0
     61           36MPP          Combo                                12
     62           No PP           NoPP                                 0
     63           No PP           NoPP                                 0
     64           No PP           NoPP                                 0
     65           36MPP          Combo                                12
     66           36MPP          Combo                                12
     67           No PP           NoPP                                 0
     68           No PP           NoPP                                 0
     69           36MPP          Combo                                12
     70           No PP           NoPP                                 0
     71           36MPP          Combo                                12
     72           No PP           NoPP                                 0
     73           No PP           NoPP                                 0
     74           36MPP          Combo                                12
     75           36MPP          Combo                                12
     76           No PP           NoPP                                 0
     77           No PP           NoPP                                 0
     78           36MPP          Combo                                12
     79           36MPP          Combo                                12
     80           No PP           NoPP                                 0
     81           36MPP          Combo                                12
     82           36MPP          Combo                                12
     83           No PP           NoPP                                 0
     84           No PP           NoPP                                 0
     85           36MPP          Combo                                12
     86           No PP           NoPP                                 0
     87           36MPP          Combo                                12
     88           36MPP          Combo                                12
     89           36MPP          Combo                                12
     90           No PP           NoPP                                 0
     91           36MPP          Combo                                12
     92           No PP           NoPP                                 0
     93           No PP           NoPP                                 0
     94           No PP           NoPP                                 0
     95           36MPP          Combo                                12
     96           36MPP          Combo                                12
     97           36MPP          Combo                                12
     98           36MPP          Combo                                12
     99           36MPP          Combo                                12
    100           36MPP         Soft/Unk                               0
    101           12MPP           Hard                                12
    102           36MPP          Combo                                12
    103           No PP           NoPP                                 0
    104           12MPP           Hard                                12
    105           12MPP           Hard                                12
    106           36MPP          Combo                                12
    107           No PP           NoPP                                 0
    108           36MPP          Combo                                12
    109           36MPP          Combo                                12
    110           36MPP          Combo                                12
    111           36MPP          Combo                                12
    112           36MPP          Combo                                12
    113           No PP           NoPP                                 0
    114           No PP           NoPP                                 0
    115           No PP           NoPP                                 0
    116            6MPP           Hard                                 6
    117           36MPP          Combo                                12
    118           36MPP          Combo                                12
    119           No PP           NoPP                                 0
    120           12MPP           Hard                                12
    121            6MPP           Hard                                 6
    122           36MPP          Combo                                12
    123           36MPP          Combo                                12
    124           36MPP          Combo                                12
    125           No PP           NoPP                                 0
    126           No PP           NoPP                                 0
    127           No PP           NoPP                                 0
    128           36MPP          Combo                                12
    129           No PP           NoPP                                 0
    130           No PP           NoPP                                 0
    131           36MPP          Combo                                12
    132           No PP           NoPP                                 0
    133           No PP           NoPP                                 0
    134           No PP           NoPP                                 0
    135           12MPP           Hard                                12
    136           36MPP          Combo                                12
    137           No PP           NoPP                                 0
    138           36MPP          Combo                                12
    139           No PP           NoPP                                 0
    140           No PP           NoPP                                 0
    141           No PP           NoPP                                 0
    142           12MPP           Hard                                12
    143           No PP           NoPP                                 0
    144           36MPP          Combo                                12
    145           36MPP          Combo                                12
    146           No PP           NoPP                                 0
    147            6MPP           Hard                                 6
    148           No PP           NoPP                                 0
    149           36MPP          Combo                                12
    150           36MPP          Combo                                12
    151           No PP           NoPP                                 0
    152           36MPP          Combo                                12
    153           No PP           NoPP                                 0
    154            6MPP           Hard                                 6
    155           No PP           NoPP                                 0
    156           36MPP          Combo                                12
    157           No PP           NoPP                                 0
    158           36MPP          Combo                                12
    159           36MPP          Combo                                12
    160           36MPP          Combo                                12
    161           No PP           NoPP                                 0
    162           36MPP          Combo                                12
    163           36MPP          Combo                                12
    164           No PP           NoPP                                 0
    165           12MPP           Hard                                12
    166           36MPP          Combo                                12
    167           No PP           NoPP                                 0
    168           36MPP          Combo                                12
    169           36MPP          Combo                                12
    170           36MPP          Combo                                12
    171           36MPP          Combo                                12
    172           36MPP          Combo                                12
    173           36MPP          Combo                                12
    174           36MPP          Combo                                12
    175           36MPP          Combo                                12
    176           36MPP          Combo                                12
    177           36MPP          Combo                                12
    178           36MPP          Combo                                12
    179           36MPP          Combo                                12
    180           No PP           NoPP                                 0
    181            6MPP         Soft/Unk                               0
    182           No PP           NoPP                                 0
    183           No PP           NoPP                                 0
    184           No PP           NoPP                                 0
    185           36MPP          Combo                                12
    186           36MPP          Combo                                12
    187           No PP           NoPP                                 0
    188           36MPP          Combo                                12
    189           No PP           NoPP                                 0
    190           No PP           NoPP                                 0
    191           36MPP          Combo                                12
    192           36MPP          Combo                                12
    193           36MPP          Combo                                12
    194           No PP           NoPP                                 0
    195           No PP           NoPP                                 0
    196           36MPP          Combo                                12
    197           36MPP          Combo                                12
    198           No PP           NoPP                                 0
    199           36MPP          Combo                                12
    200            6MPP           Hard                                 6
    201           36MPP          Combo                                12
    202           No PP           NoPP                                 0
    203           36MPP          Combo                                12
    204           12MPP           Hard                                12
    205           36MPP          Combo                                12
    206           No PP           NoPP                                 0
    207           36MPP          Combo                                12
    208           12MPP           Hard                                12
    209           36MPP          Combo                                12
    210           No PP           NoPP                                 0
    211           No PP           NoPP                                 0
    212           36MPP          Combo                                12
    213           36MPP          Combo                                12
    214           36MPP          Combo                                12
    215           No PP           NoPP                                 0
    216           36MPP          Combo                                12
    217           36MPP          Combo                                12
    218           36MPP          Combo                                12
    219           36MPP          Combo                                12
    220           12MPP           Hard                                12
    221           36MPP          Combo                                12
    222           36MPP          Combo                                12
    223           36MPP          Combo                                12
    224           36MPP          Combo                                12
    225           12MPP           Hard                                12
    226           12MPP           Hard                                12
    227           36MPP          Combo                                12
    228           36MPP          Combo                                12
    229           No PP           NoPP                                 0
    230           36MPP          Combo                                12
    231           12MPP           Hard                                12
    232           36MPP           Hard                                36
    233           No PP           NoPP                                 0
    234           36MPP          Combo                                12
    235           36MPP          Combo                                12
    236           36MPP          Combo                                12
    237           36MPP          Combo                                12
    238           36MPP          Combo                                12
    239           36MPP          Combo                                12
    240           No PP           NoPP                                 0
    241           36MPP          Combo                                12
    242           36MPP          Combo                                12
    243           36MPP          Combo                                12
    244           No PP           NoPP                                 0
    245           12MPP           Hard                                12
    246           36MPP          Combo                                12
    247           36MPP          Combo                                12
    248           12MPP           Hard                                12
    249           36MPP          Combo                                12
    250           36MPP          Combo                                12
    251           36MPP          Combo                                12
    252           No PP           NoPP                                 0
    253           36MPP          Combo                                12
    254           36MPP          Combo                                12
    255           12MPP           Hard                                12
    256           No PP           NoPP                                 0
    257           36MPP          Combo                                12
    258           No PP           NoPP                                 0
    259           No PP           NoPP                                 0
    260           36MPP          Combo                                12
    261           36MPP          Combo                                12
    262           No PP           NoPP                                 0
    263           36MPP          Combo                                12
    264           36MPP          Combo                                12
    265           12MPP           Hard                                12
    266            6MPP           Hard                                 6
    267           36MPP          Combo                                12
    268           36MPP          Combo                                12
    269           36MPP          Combo                                12
    270           12MPP           Hard                                12
    271           36MPP          Combo                                12
    272           36MPP          Combo                                12
    273           36MPP          Combo                                12
    274           36MPP          Combo                                12
    275           36MPP          Combo                                12
    276           36MPP          Combo                                12
    277           No PP           NoPP                                 0
    278           36MPP          Combo                                12
    279           No PP           NoPP                                 0
    280           No PP           NoPP                                 0
    281           36MPP          Combo                                12
    282           36MPP          Combo                                12
    283           36MPP          Combo                                12
    284           12MPP           Hard                                12
    285           No PP           NoPP                                 0
    286           No PP           NoPP                                 0
    287           12MPP           Hard                                12
    288           36MPP          Combo                                12
    289           36MPP          Combo                                12
    290           36MPP          Combo                                12
    291           36MPP          Combo                                12
    292           12MPP           Hard                                12
    293           36MPP          Combo                                12
    294           36MPP          Combo                                12
    295           36MPP          Combo                                12
    296           12MPP           Hard                                12
    297           No PP           NoPP                                 0
    298           36MPP          Combo                                12
    299           36MPP          Combo                                12
    300           36MPP          Combo                                12
    301           36MPP          Combo                                12
    302           12MPP           Hard                                12
    303           36MPP          Combo                                12
    304           12MPP           Hard                                12
    305           36MPP          Combo                                12
    306           36MPP          Combo                                12
    307            6MPP           Hard                                 6
    308           No PP           NoPP                                 0
    309           36MPP          Combo                                12
    310           36MPP          Combo                                12
    311           36MPP          Combo                                12
    312           36MPP          Combo                                12
    313           36MPP          Combo                                12
    314            6MPP           Hard                                 6
    315           36MPP          Combo                                12
    316           No PP           NoPP                                 0
    317           No PP           NoPP                                 0
    318           36MPP          Combo                                12
    319           36MPP          Combo                                12
    320           No PP           NoPP                                 0
    321           36MPP          Combo                                12
    322           36MPP          Combo                                12
    323           36MPP          Combo                                12
    324           36MPP          Combo                                12
    325           36MPP          Combo                                12
    326           No PP           NoPP                                 0
    327           36MPP          Combo                                12
    328           36MPP          Combo                                12
    329           No PP           NoPP                                 0
    330           36MPP          Combo                                12
    331           36MPP          Combo                                12
    332           36MPP          Combo                                12
    333           No PP           NoPP                                 0
    334           12MPP           Hard                                12
    335           36MPP          Combo                                12
    336           No PP           NoPP                                 0
    337           36MPP          Combo                                12
    338           36MPP          Combo                                12
    339           36MPP          Combo                                12
    340           36MPP          Combo                                12
    341            6MPP           Hard                                 6
    342           36MPP          Combo                                12
    343            6MPP           Hard                                 6
    344           36MPP          Combo                                12
    345           36MPP          Combo                                12
    346           36MPP          Combo                                12
    347           36MPP          Combo                                12
    348           12MPP           Hard                                12
    349           12MPP           Hard                                12
    350           36MPP          Combo                                12
    351           36MPP          Combo                                12
    352           No PP           NoPP                                 0
    353           36MPP          Combo                                12
    354           36MPP          Combo                                12
    355           No PP           NoPP                                 0
    356           36MPP          Combo                                12
    357           36MPP          Combo                                12
    358           36MPP          Combo                                12
    359           36MPP          Combo                                12
    360           No PP           NoPP                                 0
    361           36MPP          Combo                                12
    362           36MPP          Combo                                12
    363           36MPP          Combo                                12
    364           36MPP          Combo                                12
    365           36MPP          Combo                                12
    366           36MPP          Combo                                12
    367           36MPP           Hard                                36
    368           36MPP          Combo                                12
    369           No PP           NoPP                                 0
    370           No PP           NoPP                                 0
    371           No PP           NoPP                                 0
    372           36MPP          Combo                                12
    373           No PP           NoPP                                 0
    374           36MPP          Combo                                12
    375           36MPP          Combo                                12
    376           36MPP          Combo                                12
    377           36MPP          Combo                                12
    378           No PP           NoPP                                 0
    379           36MPP          Combo                                12
    380           36MPP          Combo                                12
    381           36MPP          Combo                                12
    382           No PP           NoPP                                 0
    383           36MPP          Combo                                12
    384           36MPP          Combo                                12
    385           No PP           NoPP                                 0
    386           36MPP          Combo                                12
    387           12MPP           Hard                                12
    388           12MPP           Hard                                12
    389           No PP           NoPP                                 0
    390           No PP           NoPP                                 0
    391           No PP           NoPP                                 0
    392           36MPP          Combo                                12
    393           36MPP          Combo                                12
    394           No PP           NoPP                                 0
    395           36MPP          Combo                                12
    396           36MPP          Combo                                12
    397           36MPP          Combo                                12
    398           36MPP          Combo                                12
    399           36MPP          Combo                                12
    400           36MPP          Combo                                12
    401           12MPP           Hard                                12
    402           36MPP          Combo                                12
    403           36MPP          Combo                                12
    404           36MPP          Combo                                12
    405           36MPP          Combo                                12
    406           36MPP          Combo                                12
    407           36MPP          Combo                                12
    408           36MPP          Combo                                12
    409           No PP           NoPP                                 0
    410           No PP           NoPP                                 0
    411           36MPP          Combo                                12
    412           36MPP          Combo                                12
    413           No PP           NoPP                                 0
    414           36MPP          Combo                                12
    415           36MPP          Combo                                12
    416           12MPP           Hard                                12
    417           36MPP          Combo                                12
    418           No PP           NoPP                                 0
    419           36MPP          Combo                                12
    420           36MPP          Combo                                12
    421           36MPP          Combo                                12
    422           No PP           NoPP                                 0
    423           36MPP          Combo                                12
    424           36MPP          Combo                                12
    425           36MPP          Combo                                12
    426           36MPP           Hard                                36
    427           No PP           NoPP                                 0
    428           36MPP          Combo                                12
    429           36MPP          Combo                                12
    430           36MPP          Combo                                12
    431           36MPP          Combo                                12
    432           No PP           NoPP                                 0
    433           36MPP          Combo                                12
    434           No PP           NoPP                                 0
    435           No PP           NoPP                                 0
    436           36MPP          Combo                                12
    437           No PP           NoPP                                 0
    438           No PP           NoPP                                 0
    439           36MPP          Combo                                12
    440           36MPP          Combo                                12
    441           No PP           NoPP                                 0
    442           36MPP          Combo                                12
    443           36MPP          Combo                                12
    444           60MPP          Combo                                12
    445           No PP           NoPP                                 0
    446           No PP           NoPP                                 0
    447           No PP           NoPP                                 0
    448           36MPP          Combo                                12
    449           36MPP          Combo                                12
    450           No PP           NoPP                                 0
    451           No PP           NoPP                                 0
    452           36MPP          Combo                                12
    453           36MPP          Combo                                12
    454           36MPP          Combo                                12
    455           36MPP          Combo                                12
    456           No PP           NoPP                                 0
    457           12MPP           Hard                                12
    458           No PP           NoPP                                 0
    459           No PP           NoPP                                 0
    460           36MPP          Combo                                12
    461           No PP           NoPP                                 0
    462           36MPP          Combo                                12
    463           36MPP          Combo                                12
    464           36MPP          Combo                                12
    465           No PP           NoPP                                 0
    466           No PP           NoPP                                 0
    467           36MPP          Combo                                12
    468           No PP           NoPP                                 0
    469           36MPP          Combo                                12
    470           36MPP          Combo                                12
    471           36MPP          Combo                                12
    472           No PP           NoPP                                 0
    473           No PP           NoPP                                 0
    474           No PP           NoPP                                 0
    475           No PP           NoPP                                 0
    476           36MPP          Combo                                12
    477            6MPP           Hard                                 6
    478           36MPP          Combo                                12
    479           36MPP          Combo                                12
    480           36MPP          Combo                                12
    481           No PP           NoPP                                 0
    482           12MPP           Hard                                12
    483           No PP           NoPP                                 0
    484           No PP           NoPP                                 0
    485           No PP           NoPP                                 0
    486           36MPP          Combo                                12
    487           No PP           NoPP                                 0
    488            3MPP           Hard                                 3
    489           36MPP          Combo                                12
    490           36MPP          Combo                                12
    491           36MPP          Combo                                12
    492           No PP           NoPP                                 0
    493           36MPP          Combo                                12
    494           36MPP          Combo                                12
    495           36MPP          Combo                                12
    496           No PP           NoPP                                 0
    497           36MPP          Combo                                12
    498           36MPP          Combo                                12
    499           No PP           NoPP                                 0
    500           36MPP          Combo                                12
    501           No PP           NoPP                                 0
    502           No PP           NoPP                                 0
    503           12MPP           Hard                                12
    504           36MPP          Combo                                12
    505           36MPP          Combo                                12
    506           No PP           NoPP                                 0
    507           36MPP          Combo                                12
    508           No PP           NoPP                                 0
    509           36MPP          Combo                                12
    510           No PP           NoPP                                 0
    511           No PP           NoPP                                 0
    512           36MPP          Combo                                12
    513           36MPP          Combo                                12
    514           36MPP          Combo                                12
    515           36MPP          Combo                                12
    516           36MPP          Combo                                12
    517           36MPP          Combo                                12
    518           36MPP          Combo                                12
    519           36MPP          Combo                                12
    520           36MPP          Combo                                12
    521           36MPP          Combo                                12
    522           36MPP          Combo                                12
    523           36MPP          Combo                                12
    524           No PP           NoPP                                 0
    525           36MPP          Combo                                12
    526           36MPP          Combo                                12
    527           36MPP          Combo                                12
    528           36MPP          Combo                                12
    529           No PP           NoPP                                 0
    530           36MPP          Combo                                12
    531           36MPP          Combo                                12
    532           36MPP          Combo                                12
    533           No PP           NoPP                                 0
    534           No PP           NoPP                                 0
    535           36MPP          Combo                                12
    536           No PP           NoPP                                 0
    537           No PP           NoPP                                 0
    538           36MPP          Combo                                12
    539           12MPP           Hard                                12
    540           No PP           NoPP                                 0
    541            6MPP           Hard                                 6
    542           No PP           NoPP                                 0
    543           36MPP          Combo                                12
    544           36MPP          Combo                                12
    545           36MPP          Combo                                12
    546           No PP           NoPP                                 0
    547            6MPP           Hard                                 6
    548           No PP           NoPP                                 0
    549           36MPP          Combo                                12
    550           12MPP           Hard                                12
    551           36MPP          Combo                                12
    552           36MPP          Combo                                12
    553           36MPP          Combo                                12
    554           No PP           NoPP                                 0
    555           12MPP           Hard                                12
    556           36MPP          Combo                                12
    557           No PP           NoPP                                 0
    558           36MPP          Combo                                12
    559           36MPP          Combo                                12
    560           36MPP          Combo                                12
    561           36MPP          Combo                                12
    562           36MPP          Combo                                12
    563           No PP           NoPP                                 0
    564           No PP           NoPP                                 0
    565           No PP           NoPP                                 0
    566           No PP           NoPP                                 0
    567           No PP           NoPP                                 0
    568           36MPP          Combo                                12
    569           36MPP          Combo                                12
    570           36MPP          Combo                                12
    571           12MPP           Hard                                12
    572           36MPP          Combo                                12
    573           12MPP           Hard                                12
    574           36MPP          Combo                                12
    575           36MPP          Combo                                12
    576           36MPP          Combo                                12
    577           No PP           NoPP                                 0
    578           No PP           NoPP                                 0
    579            6MPP           Hard                                 6
    580           36MPP          Combo                                12
    581           No PP           NoPP                                 0
    582           36MPP          Combo                                12
    583           36MPP          Combo                                12
    584           No PP           NoPP                                 0
    585           No PP           NoPP                                 0
    586           No PP           NoPP                                 0
    587           36MPP          Combo                                12
    588           36MPP          Combo                                12
    589           No PP           NoPP                                 0
    590           36MPP          Combo                                12
    591           36MPP          Combo                                12
    592           36MPP          Combo                                12
    593           36MPP          Combo                                12
    594           36MPP          Combo                                12
    595           12MPP           Hard                                12
    596           No PP           NoPP                                 0
    597           No PP           NoPP                                 0
    598           36MPP          Combo                                12
    599           No PP           NoPP                                 0
    600           36MPP          Combo                                12
    601           No PP           NoPP                                 0
    602           36MPP          Combo                                12
    603            6MPP           Hard                                 6
    604           36MPP          Combo                                12
    605           36MPP          Combo                                12
    606           36MPP          Combo                                12
    607           No PP           NoPP                                 0
    608           36MPP          Combo                                12
    609           No PP           NoPP                                 0
    610           36MPP          Combo                                12
    611           No PP           NoPP                                 0
    612           No PP           NoPP                                 0
    613            6MPP           Hard                                 6
    614           No PP           NoPP                                 0
    615           No PP           NoPP                                 0
    616           No PP           NoPP                                 0
    617           36MPP          Combo                                12
    618           No PP           NoPP                                 0
    619           36MPP          Combo                                12
    620           36MPP          Combo                                12
    621           36MPP          Combo                                12
    622           No PP           NoPP                                 0
    623           No PP           NoPP                                 0
    624            6MPP           Hard                                 6
    625           No PP           NoPP                                 0
    626           36MPP          Combo                                12
    627           No PP           NoPP                                 0
    628            6MPP           Hard                                 6
    629           36MPP          Combo                                12
    630            6MPP           Hard                                 6
    631           36MPP          Combo                                12
    632            6MPP           Hard                                 6
    633           No PP           NoPP                                 0
    634           36MPP          Combo                                12
    635           36MPP          Combo                                12
    636           No PP           NoPP                                 0
    637           36MPP          Combo                                12
    638           36MPP          Combo                                12
    639           36MPP          Combo                                12
    640           36MPP          Combo                                12
    641           No PP           NoPP                                 0
    642           12MPP           Hard                                12
    643           12MPP           Hard                                12
    644           No PP           NoPP                                 0
    645           No PP           NoPP                                 0
    646           12MPP           Hard                                12
    647           No PP           NoPP                                 0
    648           36MPP          Combo                                12
    649           36MPP          Combo                                12
    650           36MPP          Combo                                12
    651           No PP           NoPP                                 0
    652           36MPP          Combo                                12
    653           36MPP          Combo                                12
    654           12MPP           Hard                                12
    655           36MPP          Combo                                12
    656           36MPP          Combo                                12
    657           36MPP          Combo                                12
    658           12MPP           Hard                                12
    659           12MPP           Hard                                12
    660           12MPP           Hard                                12
    661           12MPP           Hard                                12
    662           36MPP          Combo                                12
    663           36MPP          Combo                                12
    664           36MPP          Combo                                12
    665           36MPP          Combo                                12
    666           No PP           NoPP                                 0
    667           36MPP          Combo                                12
    668           No PP           NoPP                                 0
    669           36MPP          Combo                                12
    670           12MPP           Hard                                12
    671           36MPP          Combo                                12
    672           36MPP          Combo                                12
    673           No PP           NoPP                                 0
    674           No PP           NoPP                                 0
    675           No PP           NoPP                                 0
    676           36MPP          Combo                                12
    677           36MPP          Combo                                12
    678           36MPP          Combo                                12
    679           36MPP          Combo                                12
    680           36MPP          Combo                                12
    681           24MPP          Combo                                12
    682           36MPP          Combo                                12
    683           36MPP          Combo                                12
    684           36MPP          Combo                                12
    685            6MPP         Soft/Unk                               0
    686           36MPP          Combo                                12
    687            6MPP           Hard                                 6
    688            6MPP           Hard                                 6
    689           No PP           NoPP                                 0
    690           36MPP          Combo                                12
    691           36MPP          Combo                                12
    692           36MPP          Combo                                12
    693           36MPP         Soft/Unk                               0
    694            6MPP           Hard                                 6
    695           36MPP          Combo                                12
    696           No PP           NoPP                                 0
    697           36MPP          Combo                                12
    698           No PP           NoPP                                 0
    699           36MPP          Combo                                12
    700           36MPP          Combo                                12
    701           12MPP           Hard                                12
    702           36MPP          Combo                                12
    703           No PP           NoPP                                 0
    704           36MPP          Combo                                12
    705           36MPP          Combo                                12
    706           36MPP          Combo                                12
    707           36MPP          Combo                                12
    708           36MPP          Combo                                12
    709           12MPP           Hard                                12
    710           No PP           NoPP                                 0
    711           No PP           NoPP                                 0
    712            6MPP           Hard                                 6
    713           No PP           NoPP                                 0
    714           No PP           NoPP                                 0
    715           36MPP          Combo                                12
    716           No PP           NoPP                                 0
    717           12MPP           Hard                                12
    718           36MPP          Combo                                12
    719           36MPP           Hard                                36
    720           No PP           NoPP                                 0
    721           36MPP          Combo                                12
    722           12MPP           Hard                                12
    723           12MPP           Hard                                12
    724           36MPP          Combo                                12
    725           36MPP          Combo                                12
    726           36MPP          Combo                                12
    727           36MPP          Combo                                12
    728           36MPP           Hard                                36
    729           36MPP          Combo                                12
    730           36MPP           Hard                                36
    731           36MPP         Soft/Unk                               0
    732           36MPP          Combo                                12
    733           36MPP          Combo                                12
    734           36MPP          Combo                                12
    735           36MPP          Combo                                12
    736           No PP           NoPP                                 0
    737           36MPP           Hard                                36
    738           36MPP           Hard                                36
    739           36MPP          Combo                                12
    740           36MPP           Hard                                36
    741           36MPP          Combo                                12
    742           12MPP           Hard                                12
    743           12MPP           Hard                                12
    744           36MPP          Combo                                12
    745           12MPP           Hard                                12
    746           12MPP           Hard                                12
    747           36MPP          Combo                                12
    748            4MPP           Hard                                 4
    749           36MPP           Hard                                36
    750           No PP           NoPP                                 0
    751           36MPP           Hard                                36
    752           12MPP           Hard                                12
    753           No PP           NoPP                                 0
    754           12MPP           Hard                                12
    755           No PP           NoPP                                 0
    756           36MPP          Combo                                12
    757           12MPP           Hard                                12
    758           36MPP          Combo                                12
    759           No PP           NoPP                                 0
    760           12MPP           Hard                                12
    761           36MPP          Combo                                12
    762           12MPP           Hard                                12
    763           12MPP           Hard                                12
    764           24MPP          Combo                                12
    765           12MPP           Hard                                12
    766           No PP           NoPP                                 0
    767           36MPP          Combo                                12
    768           36MPP           Hard                                36
    769            4MPP           Hard                                 4
    770           36MPP           Hard                                36
    771           12MPP           Hard                                12
    772           No PP           NoPP                                 0
    773           36MPP          Combo                                12
    774            4MPP           Hard                                 4
    775           36MPP         Soft/Unk                               0
    776           36MPP          Combo                                12
    777           12MPP           Hard                                12
    778           36MPP           Hard                                36
    779           36MPP          Combo                                12
    780           36MPP           Hard                                36
    781           36MPP          Combo                                12
    782           12MPP           Hard                                12
    783           12MPP           Hard                                12
    784           12MPP           Hard                                12
    785           No PP           NoPP                                 0
    786           12MPP           Hard                                12
    787           36MPP          Combo                                12
    788           36MPP          Combo                                12
    789           12MPP           Hard                                12
    790           12MPP           Hard                                12
    791           36MPP           Hard                                36
    792           12MPP           Hard                                12
    793           12MPP           Hard                                12
    794           36MPP           Hard                                36
    795           36MPP         Soft/Unk                               0
    796           36MPP           Hard                                36
    797           12MPP           Hard                                12
    798           12MPP           Hard                                12
    799           36MPP           Hard                                36
    800           36MPP         Soft/Unk                               0
    801           36MPP          Combo                                12
    802           No PP           NoPP                                 0
    803           No PP           NoPP                                 0
    804           12MPP           Hard                                12
    805           No PP           NoPP                                 0
    806           No PP           NoPP                                 0
    807           24MPP         Soft/Unk                               0
    808           36MPP          Combo                                12
    809           12MPP           Hard                                12
    810           36MPP          Combo                                12
    811           36MPP           Hard                                36
    812           12MPP           Hard                                12
    813           36MPP           Hard                                36
    814           36MPP          Combo                                12
    815           36MPP          Combo                                12
    816           36MPP           Hard                                36
    817           No PP           NoPP                                 0
    818           36MPP           Hard                                36
    819           36MPP          Combo                                12
    820           36MPP          Combo                                12
    821           36MPP           Hard                                36
    822           36MPP           Hard                                36
    823            4MPP           Hard                                 4
    824           12MPP           Hard                                12
    825           36MPP          Combo                                12
    826            4MPP           Hard                                 4
    827           12MPP           Hard                                12
    828           36MPP          Combo                                12
    829           No PP           NoPP                                 0
    830           36MPP          Combo                                12
    831           12MPP           Hard                                12
    832           12MPP           Hard                                12
    833           12MPP           Hard                                12
    834           No PP           NoPP                                 0
    835           12MPP           Hard                                12
    836           12MPP           Hard                                12
    837           12MPP           Hard                                12
    838           36MPP          Combo                                12
    839           36MPP          Combo                                12
    840           12MPP           Hard                                12
    841           12MPP           Hard                                12
    842           12MPP           Hard                                12
    843           12MPP           Hard                                12
    844           36MPP          Combo                                12
    845           36MPP           Hard                                36
    846           36MPP           Hard                                36
    847           No PP           NoPP                                 0
    848           24MPP          Combo                                12
    849           12MPP           Hard                                12
    850           No PP           NoPP                                 0
    851           36MPP          Combo                                12
    852            4MPP           Hard                                 4
    853           12MPP           Hard                                12
    854           36MPP          Combo                                12
    855           24MPP          Combo                                12
    856           36MPP          Combo                                12
    857           36MPP           Hard                                36
    858           36MPP          Combo                                12
    859           36MPP          Combo                                12
    860           12MPP           Hard                                12
    861           12MPP           Hard                                12
    862           36MPP          Combo                                12
    863           No PP           NoPP                                 0
    864           36MPP          Combo                                12
    865            4MPP           Hard                                 4
    866           24MPP          Combo                                12
    867           12MPP           Hard                                12
    868           36MPP           Hard                                36
    869           No PP           NoPP                                 0
    870           12MPP           Hard                                12
    871           36MPP          Combo                                12
    872           No PP           NoPP                                 0
    873            4MPP           Hard                                 4
    874           36MPP           Hard                                36
    875           12MPP           Hard                                12
    876           12MPP           Hard                                12
    877           36MPP          Combo                                12
    878           12MPP           Hard                                12
    879           12MPP           Hard                                12
    880           12MPP           Hard                                12
    881           12MPP           Hard                                12
    882           No PP           NoPP                                 0
    883           36MPP          Combo                                12
    884           No PP           NoPP                                 0
    885           36MPP           Hard                                36
    886           12MPP           Hard                                12
    887           36MPP           Hard                                36
    888           12MPP           Hard                                12
    889           No PP           NoPP                                 0
    890           36MPP          Combo                                12
    891           12MPP           Hard                                12
    892           No PP           NoPP                                 0
    893           36MPP          Combo                                12
    894           No PP           NoPP                                 0
    895           36MPP          Combo                                12
    896            4MPP           Hard                                 4
    897           36MPP          Combo                                12
    898           36MPP          Combo                                12
    899           12MPP           Hard                                12
    900           No PP           NoPP                                 0
    901           36MPP           Hard                                36
    902           36MPP          Combo                                12
    903           36MPP          Combo                                12
    904           12MPP           Hard                                12
    905           36MPP          Combo                                12
    906           36MPP          Combo                                12
    907           36MPP           Hard                                36
    908           36MPP          Combo                                12
    909           36MPP         Soft/Unk                               0
    910           No PP           NoPP                                 0
    911           36MPP          Combo                                12
    912           36MPP          Combo                                12
    913           12MPP           Hard                                12
    914           12MPP           Hard                                12
    915           No PP           NoPP                                 0
    916           36MPP          Combo                                12
    917           36MPP         Soft/Unk                               0
    918           36MPP          Combo                                12
    919            4MPP           Hard                                 4
    920           36MPP           Hard                                36
    921           36MPP           Hard                                36
    922           36MPP          Combo                                12
    923           24MPP          Combo                                12
    924           36MPP          Combo                                12
    925           36MPP         Soft/Unk                               0
    926           12MPP           Hard                                12
    927           36MPP           Hard                                36
    928           36MPP           Hard                                36
    929            4MPP           Hard                                 4
    930           36MPP           Hard                                36
    931           36MPP          Combo                                12
    932           36MPP           Hard                                36
    933           No PP           NoPP                                 0
    934           36MPP          Combo                                12
    935           36MPP          Combo                                12
    936           36MPP          Combo                                12
    937           12MPP           Hard                                12
    938           12MPP           Hard                                12
    939           36MPP           Hard                                36
    940           36MPP           Hard                                36
    941           36MPP          Combo                                12
    942           12MPP           Hard                                12
    943           36MPP           Hard                                36
    944           36MPP           Hard                                36
    945           12MPP           Hard                                12
    946           36MPP          Combo                                12
    947           36MPP           Hard                                36
    948           12MPP           Hard                                12
    949           36MPP          Combo                                12
    950           12MPP           Hard                                12
    951            4MPP           Hard                                 4
    952           12MPP           Hard                                12
    953           36MPP          Combo                                12
    954           36MPP           Hard                                36
    955           12MPP           Hard                                12
    956           36MPP          Combo                                12
    957           24MPP          Combo                                12
    958           12MPP           Hard                                12
    959           36MPP          Combo                                12
    960           12MPP           Hard                                12
    961           No PP           NoPP                                 0
    962           36MPP          Combo                                12
    963           36MPP          Combo                                12
    964           24MPP          Combo                                12
    965           12MPP           Hard                                12
    966           12MPP           Hard                                12
    967           36MPP          Combo                                12
    968           36MPP          Combo                                12
    969           36MPP          Combo                                12
    970           36MPP           Hard                                36
    971           12MPP           Hard                                12
    972           36MPP          Combo                                12
    973           12MPP           Hard                                12
    974           36MPP          Combo                                12
    975           No PP           NoPP                                 0
    976           12MPP           Hard                                12
    977           24MPP          Combo                                12
    978           12MPP           Hard                                12
    979           36MPP           Hard                                36
    980           12MPP         Soft/Unk                               0
    981           24MPP          Combo                                12
    982           No PP           NoPP                                 0
    983           12MPP           Hard                                12
    984           36MPP          Combo                                12
    985           24MPP          Combo                                12
    986           36MPP          Combo                                12
    987           No PP           NoPP                                 0
    988           36MPP          Combo                                12
    989           No PP           NoPP                                 0
    990           12MPP           Hard                                12
    991           No PP           NoPP                                 0
    992           36MPP          Combo                                12
    993           36MPP          Combo                                12
    994           36MPP           Hard                                36
    995           36MPP          Combo                                12
    996           24MPP          Combo                                12
    997           12MPP           Hard                                12
    998           36MPP          Combo                                12
    999           36MPP          Combo                                12
   1000           12MPP           Hard                                12
   1001           36MPP           Hard                                36
   1002           12MPP           Hard                                12
   1003           12MPP           Hard                                12
   1004           No PP           NoPP                                 0
   1005           24MPP          Combo                                12
   1006           12MPP           Hard                                12
   1007            4MPP           Hard                                 4
   1008           36MPP           Hard                                36
   1009           36MPP          Combo                                12
   1010           36MPP          Combo                                12
   1011           12MPP           Hard                                12
   1012           12MPP           Hard                                12
   1013           12MPP           Hard                                12
   1014           36MPP          Combo                                12
   1015           36MPP           Hard                                36
   1016           36MPP           Hard                                36
   1017           36MPP          Combo                                12
   1018           36MPP           Hard                                36
   1019           36MPP         Soft/Unk                               0
   1020           36MPP           Hard                                36
   1021           12MPP           Hard                                12
   1022           36MPP           Hard                                36
   1023           36MPP          Combo                                12
   1024           36MPP         Soft/Unk                               0
   1025           36MPP          Combo                                12
   1026            4MPP           Hard                                 4
   1027           36MPP          Combo                                12
   1028           12MPP           Hard                                12
   1029            4MPP           Hard                                 4
   1030           36MPP           Hard                                36
   1031           36MPP           Hard                                36
   1032           12MPP           Hard                                12
   1033           36MPP           Hard                                36
   1034           12MPP           Hard                                12
   1035           No PP           NoPP                                 0
   1036           36MPP          Combo                                12
   1037           No PP           NoPP                                 0
   1038           No PP           NoPP                                 0
   1039           12MPP           Hard                                12
   1040           36MPP          Combo                                12
   1041           36MPP           Hard                                36
   1042           36MPP          Combo                                12
   1043           24MPP          Combo                                12
   1044           12MPP           Hard                                12
   1045           24MPP          Combo                                12
   1046           36MPP           Hard                                36
   1047           36MPP           Hard                                36
   1048           36MPP          Combo                                12
   1049           36MPP          Combo                                12
   1050            4MPP           Hard                                 4
   1051           No PP           NoPP                                 0
   1052           36MPP          Combo                                12
   1053           36MPP          Combo                                12
   1054           No PP           NoPP                                 0
   1055           36MPP          Combo                                12
   1056           36MPP           Hard                                36
   1057           12MPP           Hard                                12
   1058           12MPP           Hard                                12
   1059           36MPP           Hard                                36
   1060           36MPP         Soft/Unk                               0
   1061           No PP           NoPP                                 0
   1062           12MPP           Hard                                12
   1063           12MPP           Hard                                12
   1064           36MPP          Combo                                12
   1065           36MPP          Combo                                12
   1066           36MPP          Combo                                12
   1067            4MPP           Hard                                 4
   1068           36MPP          Combo                                12
   1069           24MPP          Combo                                12
   1070           24MPP          Combo                                12
   1071           No PP           NoPP                                 0
   1072           12MPP           Hard                                12
   1073           12MPP           Hard                                12
   1074           36MPP           Hard                                36
   1075           36MPP          Combo                                12
   1076           12MPP           Hard                                12
   1077           36MPP           Hard                                36
   1078           36MPP           Hard                                36
   1079           36MPP          Combo                                12
   1080           No PP           NoPP                                 0
   1081           36MPP          Combo                                12
   1082           12MPP           Hard                                12
   1083           36MPP         Soft/Unk                               0
   1084           36MPP           Hard                                36
   1085           12MPP           Hard                                12
   1086           36MPP           Hard                                36
   1087           No PP           NoPP                                 0
   1088           12MPP           Hard                                12
   1089           36MPP           Hard                                36
   1090           12MPP           Hard                                12
   1091           36MPP          Combo                                12
   1092           12MPP           Hard                                12
   1093           36MPP           Hard                                36
   1094           12MPP           Hard                                12
   1095           36MPP          Combo                                12
   1096           No PP           NoPP                                 0
   1097           36MPP           Hard                                36
   1098           36MPP          Combo                                12
   1099           No PP           NoPP                                 0
   1100           12MPP           Hard                                12
   1101           36MPP          Combo                                12
   1102           No PP           NoPP                                 0
   1103           12MPP           Hard                                12
   1104           No PP           NoPP                                 0
   1105           36MPP         Soft/Unk                               0
   1106           36MPP         Soft/Unk                               0
   1107           36MPP          Combo                                12
   1108            4MPP           Hard                                 4
   1109           12MPP           Hard                                12
   1110           36MPP           Hard                                36
   1111           36MPP           Hard                                36
   1112           No PP           NoPP                                 0
   1113           No PP           NoPP                                 0
   1114           36MPP          Combo                                12
   1115           12MPP           Hard                                12
   1116           36MPP          Combo                                12
   1117           No PP           NoPP                                 0
   1118           No PP           NoPP                                 0
   1119           36MPP          Combo                                12
   1120           No PP           NoPP                                 0
   1121           No PP           NoPP                                 0
   1122           No PP           NoPP                                 0
   1123           No PP           NoPP                                 0
   1124           No PP           NoPP                                 0
   1125           36MPP          Combo                                12
   1126           No PP           NoPP                                 0
   1127           No PP           NoPP                                 0
   1128            6MPP           Hard                                 6
   1129           36MPP          Combo                                12
   1130           No PP           NoPP                                 0
   1131           No PP           NoPP                                 0
   1132           No PP           NoPP                                 0
   1133           No PP           NoPP                                 0
   1134           No PP           NoPP                                 0
   1135           36MPP          Combo                                12
   1136           No PP           NoPP                                 0
   1137           36MPP          Combo                                12
   1138           36MPP          Combo                                12
   1139           36MPP          Combo                                12
   1140           No PP           NoPP                                 0
   1141           36MPP          Combo                                12
   1142           36MPP          Combo                                12
   1143           36MPP          Combo                                12
   1144           12MPP           Hard                                12
   1145           36MPP           Hard                                36
   1146           36MPP         Soft/Unk                               0
   1147           36MPP         Soft/Unk                               0
   1148           36MPP          Combo                                12
   1149            4MPP           Hard                                 4
   1150           12MPP           Hard                                12
   1151           No PP           NoPP                                 0
   1152           36MPP           Hard                                36
   1153           36MPP          Combo                                12
   1154           36MPP           Hard                                36
   1155           12MPP           Hard                                12
   1156           36MPP          Combo                                12
   1157           No PP           NoPP                                 0
   1158            6MPP           Hard                                 6
   1159           36MPP          Combo                                12
   1160           No PP           NoPP                                 0
   1161           No PP           NoPP                                 0
   1162           36MPP          Combo                                12
   1163           No PP           NoPP                                 0
   1164           No PP           NoPP                                 0
   1165           36MPP          Combo                                12
   1166           No PP           NoPP                                 0
   1167           No PP           NoPP                                 0
   1168           36MPP          Combo                                12
   1169           No PP           NoPP                                 0
   1170           No PP           NoPP                                 0
   1171           No PP           NoPP                                 0
   1172           36MPP          Combo                                12
   1173           No PP           NoPP                                 0
   1174           36MPP          Combo                                12
   1175           36MPP          Combo                                12
   1176           36MPP          Combo                                12
   1177           No PP           NoPP                                 0
   1178           12MPP           Hard                                12
   1179           12MPP           Hard                                12
   1180           36MPP          Combo                                12
   1181           No PP           NoPP                                 0
   1182           36MPP          Combo                                12
   1183           No PP           NoPP                                 0
   1184           36MPP          Combo                                12
   1185           36MPP          Combo                                12
   1186           12MPP           Hard                                12
   1187           36MPP          Combo                                12
   1188           36MPP          Combo                                12
   1189           36MPP          Combo                                12
   1190           No PP           NoPP                                 0
   1191           36MPP          Combo                                12
   1192           No PP           NoPP                                 0
   1193           12MPP           Hard                                12
   1194           No PP           NoPP                                 0
   1195           12MPP           Hard                                12
   1196           No PP           NoPP                                 0
   1197           12MPP           Hard                                12
   1198            5MPP           Hard                                 5
   1199           No PP           NoPP                                 0
   1200           No PP           NoPP                                 0
   1201           12MPP           Hard                                12
   1202           36MPP           Hard                                36
   1203           12MPP           Hard                                12
   1204           36MPP         Soft/Unk                               0
   1205           12MPP           Hard                                12
   1206           12MPP           Hard                                12
   1207           36MPP           Hard                                36
   1208           36MPP           Hard                                36
   1209           36MPP          Combo                                12
   1210           36MPP          Combo                                12
   1211           No PP           NoPP                                 0
   1212           36MPP           Hard                                36
   1213           36MPP          Combo                                12
   1214           36MPP          Combo                                12
   1215           36MPP           Hard                                36
   1216           36MPP          Combo                                12
   1217           36MPP          Combo                                12
   1218           36MPP           Hard                                36
   1219           36MPP           Hard                                36
   1220           36MPP           Hard                                36
   1221           36MPP           Hard                                36
   1222           36MPP           Hard                                36
   1223           36MPP           Hard                                36
   1224           36MPP           Hard                                36
   1225           36MPP           Hard                                36
   1226           36MPP           Hard                                36
   1227           36MPP           Hard                                36
   1228           36MPP           Hard                                36
   1229           36MPP           Hard                                36
   1230           36MPP           Hard                                36
   1231           36MPP           Hard                                36
   1232           36MPP           Hard                                36
   1233           36MPP           Hard                                36
   1234           36MPP           Hard                                36
   1235           36MPP           Hard                                36
   1236           36MPP           Hard                                36
   1237           36MPP           Hard                                36
   1238           36MPP           Hard                                36
   1239           36MPP           Hard                                36
   1240           36MPP           Hard                                36
   1241           36MPP           Hard                                36
   1242           36MPP           Hard                                36
   1243           36MPP           Hard                                36
   1244           36MPP           Hard                                36
   1245           36MPP           Hard                                36
   1246           36MPP           Hard                                36
   1247           36MPP           Hard                                36
   1248           36MPP           Hard                                36
   1249           36MPP           Hard                                36
   1250           36MPP           Hard                                36
   1251           36MPP           Hard                                36
   1252           36MPP           Hard                                36
   1253           36MPP           Hard                                36
   1254           36MPP           Hard                                36
   1255           36MPP           Hard                                36
   1256           36MPP           Hard                                36
   1257           36MPP           Hard                                36
   1258           36MPP           Hard                                36
   1259           36MPP           Hard                                36
   1260           36MPP           Hard                                36
   1261           36MPP           Hard                                36
   1262           36MPP           Hard                                36
   1263           36MPP           Hard                                36
   1264           36MPP           Hard                                36
   1265           36MPP           Hard                                36
   1266           36MPP           Hard                                36
   1267           36MPP           Hard                                36
   1268           36MPP           Hard                                36
   1269           36MPP           Hard                                36
   1270           36MPP           Hard                                36
   1271           36MPP           Hard                                36
   1272           36MPP           Hard                                36
   1273           36MPP           Hard                                36
   1274           36MPP           Hard                                36
   1275           36MPP           Hard                                36
   1276           36MPP           Hard                                36
   1277           36MPP           Hard                                36
   1278           36MPP           Hard                                36
   1279           36MPP           Hard                                36
   1280           36MPP           Hard                                36
   1281           36MPP           Hard                                36
   1282           36MPP           Hard                                36
   1283           36MPP           Hard                                36
   1284           36MPP           Hard                                36
   1285           36MPP           Hard                                36
   1286           36MPP           Hard                                36
   1287           36MPP           Hard                                36
   1288           36MPP           Hard                                36
   1289           36MPP           Hard                                36
   1290           36MPP           Hard                                36
   1291           36MPP           Hard                                36
   1292           No PP           NoPP                                 0
   1293           36MPP          Combo                                12
   1294           36MPP          Combo                                12
   1295           36MPP          Combo                                12
   1296            6MPP           Hard                                 6
   1297           No PP           NoPP                                 0
   1298           No PP           NoPP                                 0
   1299           No PP           NoPP                                 0
   1300           No PP           NoPP                                 0
   1301           36MPP          Combo                                12
   1302           12MPP           Hard                                12
   1303           No PP           NoPP                                 0
   1304           No PP           NoPP                                 0
   1305           36MPP          Combo                                12
   1306           36MPP          Combo                                12
   1307           36MPP          Combo                                12
   1308           No PP           NoPP                                 0
   1309           36MPP          Combo                                12
   1310           No PP           NoPP                                 0
   1311           36MPP          Combo                                12
   1312           No PP           NoPP                                 0
   1313           No PP           NoPP                                 0
   1314           No PP           NoPP                                 0
   1315           No PP           NoPP                                 0
   1316           36MPP          Combo                                12
   1317           No PP           NoPP                                 0
   1318           No PP           NoPP                                 0
   1319           No PP           NoPP                                 0
   1320            6MPP           Hard                                 6
   1321           36MPP          Combo                                12
   1322           36MPP          Combo                                12
   1323            6MPP           Hard                                 6
   1324           No PP           NoPP                                 0
   1325           36MPP          Combo                                12
   1326           12MPP           Hard                                12
   1327           36MPP          Combo                                12
   1328           12MPP           Hard                                12
   1329           36MPP          Combo                                12
   1330           No PP           NoPP                                 0
   1331           36MPP          Combo                                12
   1332           No PP           NoPP                                 0
   1333           36MPP          Combo                                12
   1334           36MPP          Combo                                12
   1335           36MPP          Combo                                12
   1336           36MPP          Combo                                12
   1337           36MPP          Combo                                12
   1338           36MPP          Combo                                12
   1339           No PP           NoPP                                 0
   1340           36MPP          Combo                                12
   1341           36MPP          Combo                                12
   1342           36MPP          Combo                                12
   1343            6MPP           Hard                                 6
   1344           12MPP           Hard                                12
   1345           36MPP          Combo                                12
   1346           36MPP          Combo                                12
   1347            6MPP           Hard                                 6
   1348           36MPP          Combo                                12
   1349            6MPP           Hard                                 6
   1350            6MPP         Soft/Unk                               0
   1351            6MPP           Hard                                 6
   1352           36MPP          Combo                                12
   1353           36MPP          Combo                                12
   1354           36MPP          Combo                                12
   1355           36MPP          Combo                                12
   1356           No PP           NoPP                                 0
   1357           36MPP          Combo                                12
   1358           36MPP          Combo                                12
   1359           36MPP          Combo                                12
   1360            6MPP           Hard                                 6
   1361           12MPP           Hard                                12
   1362           36MPP          Combo                                12
   1363           36MPP          Combo                                12
   1364           36MPP          Combo                                12
   1365           36MPP          Combo                                12
   1366           36MPP          Combo                                12
   1367           36MPP          Combo                                12
   1368           36MPP          Combo                                12
   1369           36MPP          Combo                                12
   1370           No PP           NoPP                                 0
   1371           36MPP          Combo                                12
   1372            6MPP           Hard                                 6
   1373           36MPP          Combo                                12
   1374           36MPP          Combo                                12
   1375            6MPP           Hard                                 6
   1376           No PP           NoPP                                 0
   1377           No PP           NoPP                                 0
   1378           36MPP          Combo                                12
   1379           36MPP          Combo                                12
   1380           36MPP          Combo                                12
   1381           12MPP           Hard                                12
   1382           No PP           NoPP                                 0
   1383           36MPP          Combo                                12
   1384           36MPP          Combo                                12
   1385           No PP           NoPP                                 0
   1386           36MPP          Combo                                12
   1387           No PP           NoPP                                 0
   1388           No PP           NoPP                                 0
   1389           36MPP          Combo                                12
   1390           No PP           NoPP                                 0
   1391           36MPP          Combo                                12
   1392           36MPP          Combo                                12
   1393           36MPP          Combo                                12
   1394           36MPP          Combo                                12
   1395           No PP           NoPP                                 0
   1396            6MPP           Hard                                 6
   1397           No PP           NoPP                                 0
   1398           No PP           NoPP                                 0
   1399           No PP           NoPP                                 0
   1400           36MPP          Combo                                12
   1401           No PP           NoPP                                 0
   1402           36MPP          Combo                                12
   1403           36MPP          Combo                                12
   1404           36MPP          Combo                                12
   1405           No PP           NoPP                                 0
   1406           No PP           NoPP                                 0
   1407           36MPP          Combo                                12
   1408           No PP           NoPP                                 0
   1409           36MPP          Combo                                12
   1410           12MPP           Hard                                12
   1411           36MPP          Combo                                12
   1412           36MPP          Combo                                12
   1413           No PP           NoPP                                 0
   1414           No PP           NoPP                                 0
   1415           No PP           NoPP                                 0
   1416           36MPP          Combo                                12
   1417           36MPP          Combo                                12
   1418           No PP           NoPP                                 0
   1419           No PP           NoPP                                 0
   1420           No PP           NoPP                                 0
   1421           No PP           NoPP                                 0
   1422           36MPP          Combo                                12
   1423           36MPP          Combo                                12
   1424           36MPP          Combo                                12
   1425           36MPP          Combo                                12
   1426           36MPP          Combo                                12
   1427           36MPP          Combo                                12
   1428           36MPP          Combo                                12
   1429           No PP           NoPP                                 0
   1430           36MPP          Combo                                12
   1431           36MPP          Combo                                12
   1432           36MPP          Combo                                12
   1433           36MPP          Combo                                12
   1434           36MPP          Combo                                12
   1435           No PP           NoPP                                 0
   1436           No PP           NoPP                                 0
   1437           No PP           NoPP                                 0
   1438           36MPP          Combo                                12
   1439            6MPP           Hard                                 6
   1440           No PP           NoPP                                 0
   1441           No PP           NoPP                                 0
   1442           36MPP          Combo                                12
   1443           No PP           NoPP                                 0
   1444           No PP           NoPP                                 0
   1445           36MPP          Combo                                12
   1446           No PP           NoPP                                 0
   1447           36MPP          Combo                                12
   1448           No PP           NoPP                                 0
   1449           36MPP          Combo                                12
   1450           No PP           NoPP                                 0
   1451           36MPP          Combo                                12
   1452           36MPP          Combo                                12
   1453           No PP           NoPP                                 0
   1454           No PP           NoPP                                 0
   1455           36MPP          Combo                                12
   1456           12MPP           Hard                                12
   1457           36MPP          Combo                                12
   1458           12MPP           Hard                                12
   1459           No PP           NoPP                                 0
   1460           No PP           NoPP                                 0
   1461           36MPP          Combo                                12
   1462           36MPP          Combo                                12
   1463           36MPP          Combo                                12
   1464           No PP           NoPP                                 0
   1465           36MPP          Combo                                12
   1466           36MPP          Combo                                12
   1467           No PP           NoPP                                 0
   1468           No PP           NoPP                                 0
   1469           36MPP          Combo                                12
   1470           No PP           NoPP                                 0
   1471           36MPP          Combo                                12
   1472           12MPP           Hard                                12
   1473           36MPP          Combo                                12
   1474           No PP           NoPP                                 0
   1475           No PP           NoPP                                 0
   1476           No PP           NoPP                                 0
   1477           No PP           NoPP                                 0
   1478           No PP           NoPP                                 0
   1479           No PP           NoPP                                 0
   1480           36MPP           Hard                                36
   1481           36MPP           Hard                                36
   1482           36MPP           Hard                                36
   1483           36MPP           Hard                                36
   1484           36MPP           Hard                                36
   1485           36MPP           Hard                                36
   1486           36MPP           Hard                                36
   1487           36MPP           Hard                                36
   1488           36MPP           Hard                                36
   1489           36MPP           Hard                                36
   1490           36MPP           Hard                                36
   1491           36MPP           Hard                                36
   1492           36MPP           Hard                                36
   1493           36MPP           Hard                                36
   1494           36MPP           Hard                                36
   1495           36MPP           Hard                                36
   1496           36MPP           Hard                                36
   1497           36MPP           Hard                                36
   1498           36MPP           Hard                                36
   1499           36MPP           Hard                                36
   1500           36MPP           Hard                                36
   1501           36MPP           Hard                                36
   1502           36MPP           Hard                                36
   1503           36MPP           Hard                                36
   1504           36MPP           Hard                                36
   1505           36MPP           Hard                                36
   1506           36MPP           Hard                                36
   1507           36MPP           Hard                                36
   1508           36MPP           Hard                                36
   1509           36MPP           Hard                                36
   1510           36MPP           Hard                                36
   1511           36MPP           Hard                                36
   1512           36MPP           Hard                                36
   1513           36MPP           Hard                                36
   1514           36MPP           Hard                                36
   1515           36MPP           Hard                                36
   1516           36MPP           Hard                                36
   1517           36MPP           Hard                                36
   1518           36MPP           Hard                                36
   1519           36MPP           Hard                                36
   1520           36MPP           Hard                                36
   1521           36MPP           Hard                                36
   1522           36MPP           Hard                                36
   1523           36MPP           Hard                                36
   1524           36MPP           Hard                                36
   1525           36MPP           Hard                                36
   1526           36MPP           Hard                                36
   1527           36MPP           Hard                                36
   1528           36MPP           Hard                                36
   1529           36MPP           Hard                                36
   1530           36MPP           Hard                                36
   1531           36MPP           Hard                                36
   1532           36MPP           Hard                                36
   1533           36MPP           Hard                                36
   1534           36MPP           Hard                                36
   1535           36MPP           Hard                                36
   1536           36MPP           Hard                                36
   1537           36MPP           Hard                                36
   1538           36MPP           Hard                                36
   1539           36MPP           Hard                                36
   1540           36MPP           Hard                                36
   1541           36MPP           Hard                                36
   1542           36MPP           Hard                                36
   1543           36MPP           Hard                                36
   1544            6MPP           Hard                                 6
   1545           36MPP           Hard                                36
   1546           36MPP           Hard                                36
   1547           36MPP           Hard                                36
   1548           36MPP           Hard                                36
   1549           36MPP           Hard                                36
   1550           36MPP           Hard                                36
   1551           36MPP          Combo                                12
   1552           36MPP           Hard                                36
   1553           36MPP           Hard                                36
   1554           36MPP           Hard                                36
   1555           36MPP           Hard                                36
   1556           36MPP           Hard                                36
   1557           36MPP           Hard                                36
   1558           12MPP           Hard                                12
   1559           36MPP           Hard                                36
   1560           36MPP           Hard                                36
   1561           36MPP           Hard                                36
   1562           36MPP           Hard                                36
   1563           36MPP           Hard                                36
   1564           36MPP           Hard                                36
   1565           36MPP           Hard                                36
   1566           36MPP           Hard                                36
   1567           36MPP           Hard                                36
   1568           36MPP           Hard                                36
   1569           36MPP           Hard                                36
   1570           36MPP           Hard                                36
   1571           36MPP           Hard                                36
   1572           36MPP           Hard                                36
   1573           36MPP           Hard                                36
   1574           36MPP           Hard                                36
   1575           36MPP           Hard                                36
   1576           36MPP           Hard                                36
   1577           36MPP           Hard                                36
   1578           36MPP           Hard                                36
   1579           36MPP           Hard                                36
   1580           36MPP           Hard                                36
   1581           36MPP          Combo                                12
   1582           No PP           NoPP                                 0
   1583           12MPP           Hard                                12
   1584           36MPP          Combo                                12
   1585           No PP           NoPP                                 0
   1586           36MPP           Hard                                36
   1587           36MPP           Hard                                36
   1588           36MPP           Hard                                36
   1589           36MPP           Hard                                36
   1590           36MPP           Hard                                36
   1591           36MPP           Hard                                36
   1592           36MPP           Hard                                36
   1593           36MPP           Hard                                36
   1594           36MPP           Hard                                36
   1595           36MPP           Hard                                36
   1596           36MPP           Hard                                36
   1597           36MPP           Hard                                36
   1598           36MPP           Hard                                36
   1599           36MPP           Hard                                36
   1600           36MPP           Hard                                36
   1601           36MPP           Hard                                36
   1602           36MPP           Hard                                36
   1603           No PP           NoPP                                 0
   1604           No PP           NoPP                                 0
   1605           36MPP          Combo                                12
   1606           No PP           NoPP                                 0
   1607           36MPP          Combo                                12
   1608           36MPP          Combo                                12
   1609           12MPP           Hard                                12
   1610           No PP           NoPP                                 0
   1611           36MPP          Combo                                12
   1612           36MPP          Combo                                12
   1613           No PP           NoPP                                 0
   1614           36MPP          Combo                                12
   1615           36MPP          Combo                                12
   1616           36MPP          Combo                                12
   1617           No PP           NoPP                                 0
   1618           12MPP           Hard                                12
   1619           36MPP          Combo                                12
   1620           12MPP           Hard                                12
   1621           No PP           NoPP                                 0
   1622           No PP           NoPP                                 0
   1623           12MPP           Hard                                12
   1624           No PP           NoPP                                 0
   1625           36MPP          Combo                                12
   1626           36MPP          Combo                                12
   1627           36MPP          Combo                                12
   1628           36MPP          Combo                                12
   1629           No PP           NoPP                                 0
   1630           36MPP          Combo                                12
   1631           No PP           NoPP                                 0
   1632           No PP           NoPP                                 0
   1633           36MPP          Combo                                12
   1634           No PP           NoPP                                 0
   1635           12MPP           Hard                                12
   1636           12MPP           Hard                                12
   1637           No PP           NoPP                                 0
   1638           No PP           NoPP                                 0
   1639           36MPP          Combo                                12
   1640           No PP           NoPP                                 0
   1641            4MPP           Hard                                 4
   1642           No PP           NoPP                                 0
   1643           36MPP           Hard                                36
   1644           36MPP          Combo                                12
   1645           36MPP          Combo                                12
   1646           12MPP           Hard                                12
   1647           36MPP          Combo                                12
   1648           36MPP           Hard                                36
   1649           36MPP          Combo                                12
   1650           36MPP           Hard                                36
   1651           12MPP           Hard                                12
   1652           24MPP          Combo                                12
   1653           36MPP           Hard                                36
   1654           36MPP           Hard                                36
   1655           12MPP           Hard                                12
   1656           36MPP           Hard                                36
   1657           36MPP           Hard                                36
   1658           36MPP          Combo                                12
   1659           No PP           NoPP                                 0
   1660           No PP           NoPP                                 0
   1661           No PP           NoPP                                 0
   1662           No PP           NoPP                                 0
   1663           No PP           NoPP                                 0
   1664           36MPP          Combo                                12
   1665           12MPP           Hard                                12
   1666           36MPP          Combo                                12
   1667           No PP           NoPP                                 0
   1668           36MPP          Combo                                12
   1669           No PP           NoPP                                 0
   1670           No PP           NoPP                                 0
   1671           36MPP          Combo                                12
   1672           36MPP          Combo                                12
   1673           36MPP          Combo                                12
   1674           No PP           NoPP                                 0
   1675           No PP           NoPP                                 0
   1676           No PP           NoPP                                 0
   1677           36MPP          Combo                                12
   1678           No PP           NoPP                                 0
   1679           12MPP           Hard                                12
   1680           No PP           NoPP                                 0
   1681           36MPP          Combo                                12
   1682           12MPP           Hard                                12
   1683           36MPP          Combo                                12
   1684           12MPP           Hard                                12
   1685           36MPP          Combo                                12
   1686           36MPP          Combo                                12
   1687           36MPP         Soft/Unk                               0
   1688           36MPP          Combo                                12
   1689           36MPP          Combo                                12
   1690           36MPP          Combo                                12
   1691           No PP           NoPP                                 0
   1692           36MPP          Combo                                12
   1693           36MPP          Combo                                12
   1694           No PP           NoPP                                 0
   1695           36MPP          Combo                                12
   1696           No PP           NoPP                                 0
   1697           No PP           NoPP                                 0
   1698           No PP           NoPP                                 0
   1699           36MPP          Combo                                12
   1700           12MPP           Hard                                12
   1701           No PP           NoPP                                 0
   1702           36MPP          Combo                                12
   1703           12MPP           Hard                                12
   1704           36MPP          Combo                                12
   1705           36MPP          Combo                                12
   1706           36MPP          Combo                                12
   1707           12MPP           Hard                                12
   1708           No PP           NoPP                                 0
   1709           36MPP          Combo                                12
   1710           No PP           NoPP                                 0
   1711           36MPP          Combo                                12
   1712           36MPP          Combo                                12
   1713           36MPP           Hard                                36
   1714           No PP           NoPP                                 0
   1715           No PP           NoPP                                 0
   1716           No PP           NoPP                                 0
   1717           12MPP           Hard                                12
   1718           36MPP          Combo                                12
   1719           No PP           NoPP                                 0
   1720           36MPP           Hard                                36
   1721           12MPP           Hard                                12
   1722           36MPP           Hard                                36
   1723           12MPP           Hard                                12
   1724           No PP           NoPP                                 0
   1725           36MPP          Combo                                12
   1726           36MPP          Combo                                12
   1727           12MPP           Hard                                12
   1728           24MPP          Combo                                12
   1729           No PP           NoPP                                 0
   1730           36MPP           Hard                                36
   1731           12MPP           Hard                                12
   1732           36MPP           Hard                                36
   1733           36MPP           Hard                                36
   1734           12MPP           Hard                                12
   1735           No PP           NoPP                                 0
   1736           24MPP         Soft/Unk                               0
   1737           No PP           NoPP                                 0
   1738           12MPP           Hard                                12
   1739           36MPP          Combo                                12
   1740           36MPP           Hard                                36
   1741           24MPP          Combo                                12
   1742            4MPP           Hard                                 4
   1743           36MPP           Hard                                36
   1744           36MPP          Combo                                12
   1745           12MPP           Hard                                12
   1746           36MPP          Combo                                12
   1747           36MPP          Combo                                12
   1748           12MPP           Hard                                12
   1749           36MPP           Hard                                36
   1750           12MPP           Hard                                12
   1751           24MPP          Combo                                12
   1752           No PP           NoPP                                 0
   1753           12MPP           Hard                                12
   1754           36MPP          Combo                                12
   1755           36MPP           Hard                                36
   1756           36MPP          Combo                                12
   1757            4MPP           Hard                                 4
   1758           36MPP           Hard                                36
   1759           36MPP          Combo                                12
   1760           36MPP          Combo                                12
   1761           36MPP          Combo                                12
   1762           36MPP          Combo                                12
   1763           12MPP           Hard                                12
   1764           36MPP           Hard                                36
   1765           36MPP           Hard                                36
   1766           36MPP          Combo                                12
   1767           36MPP           Hard                                36
   1768            4MPP           Hard                                 4
   1769           36MPP           Hard                                36
   1770           12MPP           Hard                                12
   1771           12MPP           Hard                                12
   1772           36MPP           Hard                                36
   1773           36MPP           Hard                                36
   1774           36MPP          Combo                                12
   1775           12MPP           Hard                                12
   1776           No PP           NoPP                                 0
   1777           36MPP          Combo                                12
   1778           36MPP         Soft/Unk                               0
   1779           36MPP          Combo                                12
   1780           36MPP          Combo                                12
   1781           12MPP           Hard                                12
   1782           12MPP           Hard                                12
   1783           12MPP           Hard                                12
   1784           36MPP          Combo                                12
   1785           36MPP           Hard                                36
   1786           36MPP           Hard                                36
   1787           36MPP           Hard                                36
   1788           No PP           NoPP                                 0
   1789           No PP           NoPP                                 0
   1790           36MPP          Combo                                12
   1791           12MPP           Hard                                12
   1792           12MPP           Hard                                12
   1793           36MPP          Combo                                12
   1794           36MPP           Hard                                36
   1795           12MPP           Hard                                12
   1796           36MPP           Hard                                36
   1797           36MPP          Combo                                12
   1798            4MPP           Hard                                 4
   1799           12MPP           Hard                                12
   1800           12MPP           Hard                                12
   1801           36MPP          Combo                                12
   1802           36MPP         Soft/Unk                               0
   1803           12MPP           Hard                                12
   1804           12MPP           Hard                                12
   1805           36MPP          Combo                                12
   1806           36MPP           Hard                                36
   1807           36MPP           Hard                                36
   1808           36MPP           Hard                                36
   1809           36MPP           Hard                                36
   1810           No PP           NoPP                                 0
   1811           36MPP          Combo                                12
   1812           36MPP           Hard                                36
   1813           36MPP          Combo                                12
   1814           12MPP           Hard                                12
   1815           36MPP           Hard                                36
   1816           36MPP          Combo                                12
   1817           12MPP           Hard                                12
   1818           36MPP           Hard                                36
   1819           No PP           NoPP                                 0
   1820           36MPP           Hard                                36
   1821           12MPP           Hard                                12
   1822           36MPP           Hard                                36
   1823           No PP           NoPP                                 0
   1824           12MPP           Hard                                12
   1825           36MPP           Hard                                36
   1826           36MPP          Combo                                12
   1827           36MPP           Hard                                36
   1828           36MPP          Combo                                12
   1829           12MPP           Hard                                12
   1830           36MPP           Hard                                36
   1831           36MPP          Combo                                12
   1832           12MPP           Hard                                12
   1833           36MPP           Hard                                36
   1834           36MPP           Hard                                36
   1835           12MPP           Hard                                12
   1836           24MPP          Combo                                12
   1837            4MPP           Hard                                 4
   1838           36MPP          Combo                                12
   1839           36MPP          Combo                                12
   1840           36MPP           Hard                                36
   1841           36MPP           Hard                                36
   1842           36MPP          Combo                                12
   1843           No PP           NoPP                                 0
   1844           36MPP           Hard                                36
   1845           36MPP           Hard                                36
   1846           No PP           NoPP                                 0
   1847           36MPP          Combo                                12
   1848           36MPP          Combo                                12
   1849           36MPP          Combo                                12
   1850           36MPP           Hard                                36
   1851           12MPP           Hard                                12
   1852           36MPP           Hard                                36
   1853           No PP           NoPP                                 0
   1854            6MPP           Hard                                 6
   1855           36MPP          Combo                                12
   1856           36MPP          Combo                                12
   1857           36MPP          Combo                                12
   1858           No PP           NoPP                                 0
   1859           No PP           NoPP                                 0
   1860           12MPP           Hard                                12
   1861           36MPP          Combo                                12
   1862           No PP           NoPP                                 0
   1863           12MPP           Hard                                12
   1864           36MPP          Combo                                12
   1865           No PP           NoPP                                 0
   1866           36MPP          Combo                                12
   1867           36MPP          Combo                                12
   1868           36MPP          Combo                                12
   1869           36MPP         Soft/Unk                               0
   1870           36MPP          Combo                                12
   1871           36MPP          Combo                                12
   1872           No PP           NoPP                                 0
   1873           No PP           NoPP                                 0
   1874           36MPP          Combo                                12
   1875           36MPP          Combo                                12
   1876           No PP           NoPP                                 0
   1877           No PP           NoPP                                 0
   1878           36MPP           Hard                                36
   1879           36MPP           Hard                                36
   1880           36MPP           Hard                                36
   1881           36MPP           Hard                                36
   1882           36MPP           Hard                                36
   1883           36MPP           Hard                                36
   1884           36MPP           Hard                                36
   1885           36MPP           Hard                                36
   1886           36MPP           Hard                                36
   1887           36MPP           Hard                                36
   1888           36MPP           Hard                                36
   1889           36MPP           Hard                                36
   1890           36MPP           Hard                                36
   1891           36MPP           Hard                                36
   1892           36MPP           Hard                                36
   1893           36MPP           Hard                                36
   1894           36MPP           Hard                                36
   1895           36MPP           Hard                                36
   1896           36MPP           Hard                                36
   1897           36MPP           Hard                                36
   1898           36MPP           Hard                                36
   1899           36MPP           Hard                                36
   1900           36MPP           Hard                                36
   1901           36MPP           Hard                                36
   1902           36MPP           Hard                                36
   1903           36MPP           Hard                                36
   1904           36MPP           Hard                                36
   1905           36MPP           Hard                                36
   1906           36MPP           Hard                                36
   1907           36MPP           Hard                                36
   1908           36MPP          Combo                                12
   1909           36MPP          Combo                                12
   1910           36MPP          Combo                                12
   1911           No PP           NoPP                                 0
   1912           36MPP          Combo                                12
   1913           36MPP          Combo                                12
   1914           12MPP           Hard                                12
   1915           No PP           NoPP                                 0
   1916           36MPP          Combo                                12
   1917           36MPP           Hard                                36
   1918            6MPP           Hard                                 6
   1919           36MPP           Hard                                36
   1920           No PP           NoPP                                 0
   1921           36MPP          Combo                                12
   1922           36MPP          Combo                                12
   1923           12MPP           Hard                                12
   1924           36MPP          Combo                                12
   1925           36MPP          Combo                                12
   1926           36MPP          Combo                                12
   1927           36MPP          Combo                                12
   1928           36MPP          Combo                                12
   1929           12MPP           Hard                                12
   1930           No PP           NoPP                                 0
   1931           No PP           NoPP                                 0
   1932           12MPP           Hard                                12
   1933           No PP           NoPP                                 0
   1934           No PP           NoPP                                 0
   1935           36MPP          Combo                                12
   1936           36MPP          Combo                                12
   1937           36MPP          Combo                                12
   1938           No PP           NoPP                                 0
   1939           36MPP          Combo                                12
   1940           36MPP          Combo                                12
   1941           No PP           NoPP                                 0
   1942           No PP           NoPP                                 0
   1943           36MPP          Combo                                12
   1944           12MPP           Hard                                12
   1945           36MPP          Combo                                12
   1946           36MPP          Combo                                12
   1947           36MPP          Combo                                12
   1948           No PP           NoPP                                 0
   1949           No PP           NoPP                                 0
   1950           36MPP          Combo                                12
   1951           No PP           NoPP                                 0
   1952           No PP           NoPP                                 0
   1953            6MPP           Hard                                 6
   1954           36MPP          Combo                                12
   1955           No PP           NoPP                                 0
   1956           36MPP          Combo                                12
   1957           36MPP          Combo                                12
   1958           No PP           NoPP                                 0
   1959           36MPP          Combo                                12
   1960           36MPP          Combo                                12
   1961           36MPP          Combo                                12
   1962           36MPP          Combo                                12
   1963           36MPP          Combo                                12
   1964           36MPP          Combo                                12
   1965           36MPP          Combo                                12
   1966           36MPP          Combo                                12
   1967           12MPP           Hard                                12
   1968           12MPP           Hard                                12
   1969           12MPP           Hard                                12
   1970           36MPP          Combo                                12
   1971           36MPP          Combo                                12
   1972           No PP           NoPP                                 0
   1973           36MPP          Combo                                12
   1974           12MPP           Hard                                12
   1975           36MPP          Combo                                12
   1976           36MPP          Combo                                12
   1977           36MPP          Combo                                12
   1978           No PP           NoPP                                 0
   1979           36MPP          Combo                                12
   1980           36MPP          Combo                                12
   1981           No PP           NoPP                                 0
   1982           12MPP           Hard                                12
   1983           36MPP          Combo                                12
   1984            6MPP           Hard                                 6
   1985           No PP           NoPP                                 0
   1986           No PP           NoPP                                 0
   1987           36MPP          Combo                                12
   1988            6MPP           Hard                                 6
   1989           No PP           NoPP                                 0
   1990           No PP           NoPP                                 0
   1991           36MPP          Combo                                12
   1992           No PP           NoPP                                 0
   1993           36MPP          Combo                                12
   1994           No PP           NoPP                                 0
   1995           No PP           NoPP                                 0
   1996           36MPP          Combo                                12
   1997           No PP           NoPP                                 0
   1998           No PP           NoPP                                 0
   1999           36MPP          Combo                                12
   2000           36MPP          Combo                                12
   2001           36MPP          Combo                                12
   2002           No PP           NoPP                                 0
   2003           No PP           NoPP                                 0
   2004           12MPP           Hard                                12
   2005           No PP           NoPP                                 0
   2006           36MPP          Combo                                12
   2007           12MPP           Hard                                12
   2008           36MPP          Combo                                12
   2009           No PP           NoPP                                 0
   2010           36MPP          Combo                                12
   2011           36MPP          Combo                                12
   2012           36MPP          Combo                                12
   2013           No PP           NoPP                                 0
   2014           No PP           NoPP                                 0
   2015           No PP           NoPP                                 0
   2016           36MPP          Combo                                12
   2017           36MPP          Combo                                12
   2018           36MPP          Combo                                12
   2019           36MPP          Combo                                12
   2020           36MPP          Combo                                12
   2021           No PP           NoPP                                 0
   2022           36MPP          Combo                                12
   2023           12MPP           Hard                                12
   2024           36MPP          Combo                                12
   2025           36MPP          Combo                                12
   2026           36MPP          Combo                                12
   2027           No PP           NoPP                                 0
   2028           36MPP          Combo                                12
   2029           36MPP          Combo                                12
   2030           36MPP           Hard                                36
   2031           36MPP         Soft/Unk                               0
   2032           36MPP         Soft/Unk                               0
   2033           36MPP          Combo                                12
   2034           36MPP           Hard                                36
   2035           12MPP           Hard                                12
   2036           No PP           NoPP                                 0
   2037           36MPP           Hard                                36
   2038           36MPP         Soft/Unk                               0
   2039           12MPP           Hard                                12
   2040           36MPP         Soft/Unk                               0
   2041           36MPP         Soft/Unk                               0
   2042           36MPP         Soft/Unk                               0
   2043           36MPP          Combo                                12
   2044           12MPP           Hard                                12
   2045           36MPP         Soft/Unk                               0
   2046           12MPP           Hard                                12
   2047           No PP           NoPP                                 0
   2048           12MPP           Hard                                12
   2049           36MPP          Combo                                12
   2050           36MPP          Combo                                12
   2051           No PP           NoPP                                 0
   2052           12MPP           Hard                                12
   2053            4MPP           Hard                                 4
   2054           36MPP           Hard                                36
   2055           12MPP           Hard                                12
   2056           No PP           NoPP                                 0
   2057           36MPP           Hard                                36
   2058           36MPP          Combo                                12
   2059           No PP           NoPP                                 0
   2060           36MPP          Combo                                12
   2061           36MPP          Combo                                12
   2062           12MPP           Hard                                12
   2063           12MPP           Hard                                12
   2064           36MPP         Soft/Unk                               0
   2065           12MPP           Hard                                12
   2066           36MPP         Soft/Unk                               0
   2067           36MPP          Combo                                12
   2068           36MPP         Soft/Unk                               0
   2069           36MPP          Combo                                12
   2070           12MPP           Hard                                12
   2071           12MPP           Hard                                12
   2072           36MPP           Hard                                36
   2073           36MPP          Combo                                12
   2074           36MPP           Hard                                36
   2075           36MPP           Hard                                36
   2076           36MPP           Hard                                36
   2077           24MPP          Combo                                12
   2078           No PP           NoPP                                 0
   2079           No PP           NoPP                                 0
   2080           No PP           NoPP                                 0
   2081           36MPP         Soft/Unk                               0
   2082           12MPP           Hard                                12
   2083           36MPP           Hard                                36
   2084           36MPP           Hard                                36
   2085           No PP           NoPP                                 0
   2086           12MPP           Hard                                12
   2087           36MPP         Soft/Unk                               0
   2088           36MPP          Combo                                12
   2089           36MPP          Combo                                12
   2090           36MPP         Soft/Unk                               0
   2091           12MPP           Hard                                12
   2092           36MPP          Combo                                12
   2093           36MPP          Combo                                12
   2094           12MPP           Hard                                12
   2095           36MPP          Combo                                12
   2096           12MPP           Hard                                12
   2097           36MPP          Combo                                12
   2098           36MPP         Soft/Unk                               0
   2099           36MPP         Soft/Unk                               0
   2100           36MPP         Soft/Unk                               0
   2101           36MPP         Soft/Unk                               0
   2102           36MPP          Combo                                12
   2103           36MPP         Soft/Unk                               0
   2104           36MPP         Soft/Unk                               0
   2105           No PP           NoPP                                 0
   2106           36MPP         Soft/Unk                               0
   2107           No PP           NoPP                                 0
   2108           36MPP          Combo                                12
   2109           No PP           NoPP                                 0
   2110            6MPP           Hard                                 6
   2111           No PP           NoPP                                 0
   2112           36MPP          Combo                                12
   2113           36MPP          Combo                                12
   2114           No PP           NoPP                                 0
   2115           No PP           NoPP                                 0
   2116           12MPP           Hard                                12
   2117           No PP           NoPP                                 0
   2118           12MPP           Hard                                12
   2119           36MPP         Soft/Unk                               0
   2120           36MPP          Combo                                12
   2121           36MPP          Combo                                12
   2122           12MPP           Hard                                12
   2123           36MPP           Hard                                36
   2124           36MPP          Combo                                12
   2125           No PP           NoPP                                 0
   2126           No PP           NoPP                                 0
   2127           36MPP          Combo                                12
   2128           36MPP          Combo                                12
   2129           36MPP          Combo                                12
   2130           No PP           NoPP                                 0
   2131           36MPP           Hard                                36
   2132           No PP           NoPP                                 0
   2133           36MPP          Combo                                12
   2134           No PP           NoPP                                 0
   2135           36MPP          Combo                                12
   2136           36MPP          Combo                                12
   2137           36MPP           Hard                                36
   2138           36MPP          Combo                                12
   2139           No PP           NoPP                                 0
   2140           No PP           NoPP                                 0
   2141           36MPP           Hard                                36
   2142           No PP           NoPP                                 0
   2143           No PP           NoPP                                 0
   2144           36MPP          Combo                                12
   2145           36MPP          Combo                                12
   2146           36MPP          Combo                                12
   2147           12MPP           Hard                                12
   2148           36MPP           Hard                                36
   2149           36MPP          Combo                                12
   2150           36MPP           Hard                                36
   2151           36MPP          Combo                                12
   2152           36MPP           Hard                                36
   2153           No PP           NoPP                                 0
   2154           12MPP           Hard                                12
   2155           No PP           NoPP                                 0
   2156           12MPP           Hard                                12
   2157           36MPP          Combo                                12
   2158           36MPP          Combo                                12
   2159            6MPP           Hard                                 6
   2160            6MPP           Hard                                 6
   2161           36MPP          Combo                                12
   2162           36MPP          Combo                                12
   2163           36MPP          Combo                                12
   2164           36MPP          Combo                                12
   2165           No PP           NoPP                                 0
   2166           No PP           NoPP                                 0
   2167           No PP           NoPP                                 0
   2168           No PP           NoPP                                 0
   2169           36MPP          Combo                                12
   2170           12MPP           Hard                                12
   2171           No PP           NoPP                                 0
   2172           No PP           NoPP                                 0
   2173           36MPP          Combo                                12
   2174           No PP           NoPP                                 0
   2175           36MPP          Combo                                12
   2176           No PP           NoPP                                 0
   2177           36MPP          Combo                                12
   2178           No PP           NoPP                                 0
   2179           36MPP          Combo                                12
   2180            6MPP           Hard                                 6
   2181           No PP           NoPP                                 0
   2182           12MPP           Hard                                12
   2183           No PP           NoPP                                 0
   2184           No PP           NoPP                                 0
   2185           36MPP          Combo                                12
   2186           36MPP          Combo                                12
   2187           36MPP          Combo                                12
   2188           36MPP          Combo                                12
   2189           No PP           NoPP                                 0
   2190           No PP           NoPP                                 0
   2191           No PP           NoPP                                 0
   2192           12MPP           Hard                                12
   2193            6MPP           Hard                                 6
   2194           36MPP          Combo                                12
   2195           36MPP          Combo                                12
   2196           36MPP          Combo                                12
   2197           36MPP           Hard                                36
   2198           36MPP          Combo                                12
   2199            6MPP           Hard                                 6
   2200           No PP           NoPP                                 0
   2201           12MPP           Hard                                12
   2202           36MPP          Combo                                12
   2203           12MPP           Hard                                12
   2204           36MPP          Combo                                12
   2205           No PP           NoPP                                 0
   2206           36MPP          Combo                                12
   2207           12MPP           Hard                                12
   2208           36MPP          Combo                                12
   2209           36MPP          Combo                                12
   2210           36MPP          Combo                                12
   2211           36MPP          Combo                                12
   2212           No PP           NoPP                                 0
   2213           No PP           NoPP                                 0
   2214           12MPP           Hard                                12
   2215            4MPP           Hard                                 4
   2216           12MPP           Hard                                12
   2217           12MPP           Hard                                12
   2218           36MPP          Combo                                12
   2219           36MPP          Combo                                12
   2220           36MPP           Hard                                36
   2221           12MPP           Hard                                12
   2222           36MPP          Combo                                12
   2223           12MPP           Hard                                12
   2224           36MPP           Hard                                36
   2225           12MPP           Hard                                12
   2226           12MPP           Hard                                12
   2227           12MPP           Hard                                12
   2228            4MPP           Hard                                 4
   2229           36MPP          Combo                                12
   2230           No PP           NoPP                                 0
   2231           36MPP          Combo                                12
   2232           36MPP          Combo                                12
   2233           12MPP           Hard                                12
   2234           36MPP           Hard                                36
   2235           12MPP           Hard                                12
   2236           12MPP           Hard                                12
   2237           36MPP          Combo                                12
   2238           36MPP           Hard                                36
   2239           36MPP          Combo                                12
   2240           12MPP           Hard                                12
   2241           12MPP           Hard                                12
   2242           No PP           NoPP                                 0
   2243           36MPP          Combo                                12
   2244           No PP           NoPP                                 0
   2245           36MPP         Soft/Unk                               0
   2246            4MPP           Hard                                 4
   2247           36MPP          Combo                                12
   2248           36MPP           Hard                                36
   2249           36MPP          Combo                                12
   2250           36MPP          Combo                                12
   2251           36MPP          Combo                                12
   2252           36MPP          Combo                                12
   2253           12MPP           Hard                                12
   2254            4MPP           Hard                                 4
   2255           36MPP          Combo                                12
   2256           36MPP          Combo                                12
   2257           36MPP          Combo                                12
   2258           No PP           NoPP                                 0
   2259           36MPP           Hard                                36
   2260           No PP           NoPP                                 0
   2261           36MPP          Combo                                12
   2262           36MPP          Combo                                12
   2263           12MPP           Hard                                12
   2264           12MPP           Hard                                12
   2265           36MPP          Combo                                12
   2266           No PP           NoPP                                 0
   2267           36MPP          Combo                                12
   2268           36MPP          Combo                                12
   2269           36MPP          Combo                                12
   2270           36MPP          Combo                                12
   2271           12MPP           Hard                                12
   2272           24MPP          Combo                                12
   2273            4MPP           Hard                                 4
   2274           36MPP          Combo                                12
   2275           36MPP          Combo                                12
   2276           36MPP           Hard                                36
   2277           36MPP          Combo                                12
   2278           36MPP          Combo                                12
   2279           36MPP         Soft/Unk                               0
   2280           36MPP          Combo                                12
   2281           No PP           NoPP                                 0
   2282           12MPP           Hard                                12
   2283           12MPP           Hard                                12
   2284           36MPP          Combo                                12
   2285           36MPP           Hard                                36
   2286           36MPP          Combo                                12
   2287           36MPP           Hard                                36
   2288           36MPP          Combo                                12
   2289           12MPP           Hard                                12
   2290           36MPP           Hard                                36
   2291           36MPP          Combo                                12
   2292           36MPP         Soft/Unk                               0
   2293           36MPP           Hard                                36
   2294           36MPP           Hard                                36
   2295           36MPP          Combo                                12
   2296           No PP           NoPP                                 0
   2297           36MPP           Hard                                36
   2298           36MPP          Combo                                12
   2299           36MPP          Combo                                12
   2300           36MPP          Combo                                12
   2301           36MPP           Hard                                36
   2302           12MPP           Hard                                12
   2303           No PP           NoPP                                 0
   2304           No PP           NoPP                                 0
   2305           12MPP           Hard                                12
   2306           12MPP           Hard                                12
   2307           36MPP          Combo                                12
   2308           No PP           NoPP                                 0
   2309           36MPP           Hard                                36
   2310           36MPP          Combo                                12
   2311           36MPP          Combo                                12
   2312           36MPP          Combo                                12
   2313           12MPP           Hard                                12
   2314           12MPP           Hard                                12
   2315           36MPP          Combo                                12
   2316           36MPP          Combo                                12
   2317           36MPP           Hard                                36
   2318           36MPP         Soft/Unk                               0
   2319           No PP           NoPP                                 0
   2320           36MPP           Hard                                36
   2321           36MPP          Combo                                12
   2322           36MPP          Combo                                12
   2323           36MPP         Soft/Unk                               0
   2324           36MPP          Combo                                12
   2325           36MPP          Combo                                12
   2326           36MPP          Combo                                12
   2327           36MPP          Combo                                12
   2328           12MPP           Hard                                12
   2329           12MPP           Hard                                12
   2330           12MPP           Hard                                12
   2331           24MPP          Combo                                12
   2332           12MPP           Hard                                12
   2333           12MPP           Hard                                12
   2334           36MPP          Combo                                12
   2335           12MPP           Hard                                12
   2336           No PP           NoPP                                 0
   2337           36MPP           Hard                                36
   2338           36MPP          Combo                                12
   2339           36MPP          Combo                                12
   2340           No PP           NoPP                                 0
   2341           36MPP           Hard                                36
   2342           36MPP          Combo                                12
   2343           No PP           NoPP                                 0
   2344           36MPP          Combo                                12
   2345           12MPP           Hard                                12
   2346           36MPP         Soft/Unk                               0
   2347           12MPP           Hard                                12
   2348           36MPP          Combo                                12
   2349           No PP           NoPP                                 0
   2350           36MPP           Hard                                36
   2351           36MPP           Hard                                36
   2352           36MPP           Hard                                36
   2353           36MPP          Combo                                12
   2354           12MPP           Hard                                12
   2355           No PP           NoPP                                 0
   2356           36MPP         Soft/Unk                               0
   2357           36MPP         Soft/Unk                               0
   2358           36MPP           Hard                                36
   2359           36MPP          Combo                                12
   2360           12MPP           Hard                                12
   2361           12MPP           Hard                                12
   2362           12MPP           Hard                                12
   2363           12MPP           Hard                                12
   2364           12MPP           Hard                                12
   2365           24MPP          Combo                                12
   2366           12MPP           Hard                                12
   2367           12MPP           Hard                                12
   2368           12MPP           Hard                                12
   2369           12MPP           Hard                                12
   2370           36MPP           Hard                                36
   2371           36MPP          Combo                                12
   2372           12MPP           Hard                                12
   2373           12MPP           Hard                                12
   2374           12MPP           Hard                                12
   2375           36MPP          Combo                                12
   2376           36MPP           Hard                                36
   2377           36MPP           Hard                                36
   2378           No PP           NoPP                                 0
   2379           No PP           NoPP                                 0
   2380           12MPP           Hard                                12
   2381           No PP           NoPP                                 0
   2382           No PP           NoPP                                 0
   2383           No PP           NoPP                                 0
   2384           36MPP          Combo                                12
   2385           36MPP          Combo                                12
   2386           36MPP          Combo                                12
   2387           No PP           NoPP                                 0
   2388           No PP           NoPP                                 0
   2389           36MPP          Combo                                12
   2390           36MPP          Combo                                12
   2391           36MPP          Combo                                12
   2392           36MPP          Combo                                12
   2393           No PP           NoPP                                 0
   2394           36MPP          Combo                                12
   2395           No PP           NoPP                                 0
   2396           36MPP          Combo                                12
   2397           No PP           NoPP                                 0
   2398           36MPP          Combo                                12
   2399           No PP           NoPP                                 0
   2400           36MPP          Combo                                12
   2401           No PP           NoPP                                 0
   2402           No PP           NoPP                                 0
   2403           36MPP          Combo                                12
   2404           36MPP          Combo                                12
   2405           No PP           NoPP                                 0
   2406           36MPP          Combo                                12
   2407           12MPP           Hard                                12
   2408           No PP           NoPP                                 0
   2409           12MPP           Hard                                12
   2410           No PP           NoPP                                 0
   2411           No PP           NoPP                                 0
   2412           No PP           NoPP                                 0
   2413           36MPP          Combo                                12
   2414           36MPP          Combo                                12
   2415           No PP           NoPP                                 0
   2416           36MPP          Combo                                12
   2417           36MPP          Combo                                12
   2418           36MPP          Combo                                12
   2419           36MPP          Combo                                12
   2420           36MPP          Combo                                12
   2421           No PP           NoPP                                 0
   2422           No PP           NoPP                                 0
   2423           No PP           NoPP                                 0
   2424           12MPP           Hard                                12
   2425           12MPP           Hard                                12
   2426           12MPP           Hard                                12
   2427           12MPP           Hard                                12
   2428           36MPP          Combo                                12
   2429           36MPP          Combo                                12
   2430           12MPP           Hard                                12
   2431           36MPP           Hard                                36
   2432           36MPP           Hard                                36
   2433           36MPP          Combo                                12
   2434           36MPP          Combo                                12
   2435           No PP           NoPP                                 0
   2436           36MPP          Combo                                12
   2437           12MPP           Hard                                12
   2438           12MPP           Hard                                12
   2439           12MPP           Hard                                12
   2440           No PP           NoPP                                 0
   2441           No PP           NoPP                                 0
   2442           36MPP          Combo                                12
   2443           36MPP          Combo                                12
   2444           36MPP          Combo                                12
   2445            6MPP           Hard                                 6
   2446           36MPP          Combo                                12
   2447           36MPP          Combo                                12
   2448           36MPP          Combo                                12
   2449            6MPP           Hard                                 6
   2450           36MPP          Combo                                12
   2451           No PP           NoPP                                 0
   2452           36MPP          Combo                                12
   2453           No PP           NoPP                                 0
   2454           36MPP          Combo                                12
   2455           No PP           NoPP                                 0
   2456           12MPP           Hard                                12
   2457           12MPP           Hard                                12
   2458           No PP           NoPP                                 0
   2459           No PP           NoPP                                 0
   2460           36MPP          Combo                                12
   2461           36MPP          Combo                                12
   2462           36MPP          Combo                                12
   2463           No PP           NoPP                                 0
   2464           36MPP          Combo                                12
   2465           No PP           NoPP                                 0
   2466           36MPP          Combo                                12
   2467           36MPP          Combo                                12
   2468           36MPP          Combo                                12
   2469           No PP           NoPP                                 0
   2470           No PP           NoPP                                 0
   2471           No PP           NoPP                                 0
   2472           No PP           NoPP                                 0
   2473           12MPP           Hard                                12
   2474           36MPP          Combo                                12
   2475           No PP           NoPP                                 0
   2476           36MPP          Combo                                12
   2477           36MPP          Combo                                12
   2478           No PP           NoPP                                 0
   2479           No PP           NoPP                                 0
   2480           No PP           NoPP                                 0
   2481           36MPP          Combo                                12
   2482           36MPP          Combo                                12
   2483           36MPP          Combo                                12
   2484           36MPP          Combo                                12
   2485           No PP           NoPP                                 0
   2486            6MPP         Soft/Unk                               0
   2487           36MPP          Combo                                12
   2488           12MPP           Hard                                12
   2489           36MPP          Combo                                12
   2490           36MPP          Combo                                12
   2491           36MPP          Combo                                12
   2492           36MPP           Hard                                36
   2493           No PP           NoPP                                 0
   2494           No PP           NoPP                                 0
   2495           36MPP          Combo                                12
   2496           No PP           NoPP                                 0
   2497           No PP           NoPP                                 0
   2498           No PP           NoPP                                 0
   2499           No PP           NoPP                                 0
   2500           36MPP          Combo                                12
   2501           12MPP           Hard                                12
   2502           36MPP          Combo                                12
   2503           36MPP          Combo                                12
   2504           36MPP          Combo                                12
   2505           36MPP          Combo                                12
   2506           36MPP          Combo                                12
   2507           12MPP           Hard                                12
   2508           36MPP           Hard                                36
   2509            6MPP           Hard                                 6
   2510           36MPP          Combo                                12
   2511           12MPP           Hard                                12
   2512           No PP           NoPP                                 0
   2513           No PP           NoPP                                 0
   2514           36MPP          Combo                                12
   2515           36MPP          Combo                                12
   2516           36MPP           Hard                                36
   2517           36MPP          Combo                                12
   2518           36MPP          Combo                                12
   2519           36MPP          Combo                                12
   2520           No PP           NoPP                                 0
   2521           36MPP          Combo                                12
   2522           No PP           NoPP                                 0
   2523           No PP           NoPP                                 0
   2524           36MPP          Combo                                12
   2525           36MPP          Combo                                12
   2526           36MPP          Combo                                12
   2527           No PP           NoPP                                 0
   2528           12MPP           Hard                                12
   2529           36MPP          Combo                                12
   2530           36MPP          Combo                                12
   2531           12MPP           Hard                                12
   2532           36MPP          Combo                                12
   2533           36MPP          Combo                                12
   2534           36MPP          Combo                                12
   2535           No PP           NoPP                                 0
   2536           No PP           NoPP                                 0
   2537           36MPP          Combo                                12
   2538           36MPP          Combo                                12
   2539           No PP           NoPP                                 0
   2540           12MPP           Hard                                12
   2541           12MPP           Hard                                12
   2542           36MPP         Soft/Unk                               0
   2543           No PP           NoPP                                 0
   2544           36MPP           Hard                                36
   2545           36MPP           Hard                                36
   2546           36MPP           Hard                                36
   2547           36MPP          Combo                                12
   2548           36MPP           Hard                                36
   2549           36MPP          Combo                                12
   2550           12MPP           Hard                                12
   2551           12MPP           Hard                                12
   2552           36MPP           Hard                                36
   2553           36MPP           Hard                                36
   2554           36MPP          Combo                                12
   2555           12MPP           Hard                                12
   2556           12MPP           Hard                                12
   2557           36MPP          Combo                                12
   2558           36MPP          Combo                                12
   2559           12MPP           Hard                                12
   2560           36MPP          Combo                                12
   2561           36MPP         Soft/Unk                               0
   2562           36MPP          Combo                                12
   2563           36MPP          Combo                                12
   2564           12MPP           Hard                                12
   2565           36MPP          Combo                                12
   2566           36MPP           Hard                                36
   2567           36MPP          Combo                                12
   2568           36MPP           Hard                                36
   2569           12MPP           Hard                                12
   2570           12MPP           Hard                                12
   2571           No PP           NoPP                                 0
   2572           36MPP           Hard                                36
   2573           12MPP           Hard                                12
   2574           36MPP           Hard                                36
   2575           36MPP           Hard                                36
   2576           36MPP           Hard                                36
   2577           36MPP           Hard                                36
   2578           36MPP           Hard                                36
   2579           36MPP           Hard                                36
   2580           36MPP           Hard                                36
   2581           36MPP           Hard                                36
   2582           36MPP           Hard                                36
   2583           36MPP           Hard                                36
   2584           36MPP           Hard                                36
   2585           36MPP           Hard                                36
   2586           36MPP           Hard                                36
   2587           36MPP           Hard                                36
   2588           No PP           NoPP                                 0
   2589           36MPP           Hard                                36
   2590           36MPP           Hard                                36
   2591           36MPP           Hard                                36
   2592           36MPP           Hard                                36
   2593           36MPP           Hard                                36
   2594           36MPP           Hard                                36
   2595           36MPP           Hard                                36
   2596           36MPP           Hard                                36
   2597           36MPP           Hard                                36
   2598           36MPP           Hard                                36
   2599           36MPP           Hard                                36
   2600           36MPP           Hard                                36
   2601           36MPP           Hard                                36
   2602           36MPP           Hard                                36
   2603           36MPP           Hard                                36
   2604           36MPP           Hard                                36
   2605           36MPP           Hard                                36
   2606           36MPP           Hard                                36
   2607           36MPP           Hard                                36
   2608           36MPP           Hard                                36
   2609           36MPP           Hard                                36
   2610           36MPP           Hard                                36
   2611           36MPP           Hard                                36
   2612           36MPP           Hard                                36
   2613           36MPP           Hard                                36
   2614           36MPP           Hard                                36
   2615           36MPP           Hard                                36
   2616           36MPP           Hard                                36
   2617           36MPP           Hard                                36
   2618           36MPP           Hard                                36
   2619           36MPP           Hard                                36
   2620           36MPP           Hard                                36
   2621           36MPP           Hard                                36
   2622           36MPP           Hard                                36
   2623           36MPP           Hard                                36
   2624           36MPP           Hard                                36
   2625           36MPP           Hard                                36
   2626           36MPP           Hard                                36
   2627           36MPP           Hard                                36
   2628           36MPP           Hard                                36
   2629           36MPP           Hard                                36
   2630           36MPP           Hard                                36
   2631           36MPP           Hard                                36
   2632           36MPP           Hard                                36
   2633           36MPP           Hard                                36
   2634           36MPP           Hard                                36
   2635           36MPP           Hard                                36
   2636           36MPP           Hard                                36
   2637           36MPP           Hard                                36
   2638           36MPP           Hard                                36
   2639           36MPP           Hard                                36
   2640           36MPP           Hard                                36
   2641           36MPP           Hard                                36
   2642           36MPP           Hard                                36
   2643           36MPP           Hard                                36
   2644           36MPP           Hard                                36
   2645           36MPP           Hard                                36
   2646           36MPP           Hard                                36
   2647           36MPP           Hard                                36
   2648           36MPP           Hard                                36
   2649           36MPP           Hard                                36
   2650           36MPP           Hard                                36
   2651           36MPP           Hard                                36
   2652           36MPP           Hard                                36
   2653           36MPP           Hard                                36
   2654           36MPP           Hard                                36
   2655           36MPP           Hard                                36
   2656           36MPP           Hard                                36
   2657           36MPP           Hard                                36
   2658           36MPP           Hard                                36
   2659           36MPP           Hard                                36
   2660           36MPP           Hard                                36
   2661           36MPP           Hard                                36
   2662           36MPP           Hard                                36
   2663           36MPP           Hard                                36
   2664           36MPP           Hard                                36
   2665           36MPP           Hard                                36
   2666           36MPP           Hard                                36
   2667           36MPP           Hard                                36
   2668           36MPP           Hard                                36
   2669           36MPP           Hard                                36
   2670           36MPP           Hard                                36
   2671           36MPP           Hard                                36
   2672           36MPP           Hard                                36
   2673           36MPP           Hard                                36
   2674           36MPP           Hard                                36
   2675           36MPP           Hard                                36
   2676           36MPP           Hard                                36
   2677           36MPP           Hard                                36
   2678           36MPP           Hard                                36
   2679           36MPP           Hard                                36
   2680           36MPP           Hard                                36
   2681           36MPP           Hard                                36
   2682           36MPP           Hard                                36
   2683           36MPP           Hard                                36
   2684           36MPP           Hard                                36
   2685           36MPP           Hard                                36
   2686           36MPP           Hard                                36
   2687           36MPP           Hard                                36
   2688           36MPP           Hard                                36
   2689           36MPP           Hard                                36
   2690           36MPP           Hard                                36
   2691           No PP           NoPP                                 0
   2692           36MPP         Soft/Unk                               0
   2693           36MPP           Hard                                36
   2694           36MPP           Hard                                36
   2695           12MPP           Hard                                12
   2696           12MPP           Hard                                12
   2697           36MPP          Combo                                12
   2698           12MPP           Hard                                12
   2699           12MPP           Hard                                12
   2700           36MPP           Hard                                36
   2701           12MPP           Hard                                12
   2702           12MPP           Hard                                12
   2703           No PP           NoPP                                 0
   2704           36MPP          Combo                                12
   2705           36MPP           Hard                                36
   2706           No PP           NoPP                                 0
   2707           36MPP           Hard                                36
   2708            4MPP           Hard                                 4
   2709           No PP           NoPP                                 0
   2710           36MPP           Hard                                36
   2711           12MPP           Hard                                12
   2712           12MPP           Hard                                12
   2713           No PP           NoPP                                 0
   2714           36MPP          Combo                                12
   2715           No PP           NoPP                                 0
   2716           36MPP          Combo                                12
   2717           No PP           NoPP                                 0
   2718           36MPP           Hard                                36
   2719           36MPP          Combo                                12
   2720           36MPP          Combo                                12
   2721           12MPP           Hard                                12
   2722           24MPP          Combo                                12
   2723           12MPP           Hard                                12
   2724           12MPP           Hard                                12
   2725           12MPP           Hard                                12
   2726           12MPP           Hard                                12
   2727           36MPP          Combo                                12
   2728           12MPP           Hard                                12
   2729           36MPP           Hard                                36
   2730           12MPP           Hard                                12
   2731           No PP           NoPP                                 0
   2732           36MPP          Combo                                12
   2733            4MPP           Hard                                 4
   2734           12MPP           Hard                                12
   2735           36MPP          Combo                                12
   2736           36MPP           Hard                                36
   2737           No PP           NoPP                                 0
   2738           36MPP          Combo                                12
   2739           No PP           NoPP                                 0
   2740           36MPP           Hard                                36
   2741           No PP           NoPP                                 0
   2742           36MPP         Soft/Unk                               0
   2743           No PP           NoPP                                 0
   2744           36MPP          Combo                                12
   2745           36MPP           Hard                                36
   2746           12MPP           Hard                                12
   2747           36MPP           Hard                                36
   2748           36MPP          Combo                                12
   2749            4MPP           Hard                                 4
   2750           36MPP           Hard                                36
   2751           No PP           NoPP                                 0
   2752           No PP           NoPP                                 0
   2753           36MPP          Combo                                12
   2754           36MPP           Hard                                36
   2755           36MPP           Hard                                36
   2756           36MPP          Combo                                12
   2757           12MPP           Hard                                12
   2758           36MPP           Hard                                36
   2759           36MPP           Hard                                36
   2760           24MPP          Combo                                12
   2761           24MPP          Combo                                12
   2762           No PP           NoPP                                 0
   2763           12MPP           Hard                                12
   2764           12MPP           Hard                                12
   2765           36MPP          Combo                                12
   2766           36MPP           Hard                                36
   2767           No PP           NoPP                                 0
   2768           36MPP          Combo                                12
   2769           36MPP           Hard                                36
   2770           12MPP           Hard                                12
   2771           36MPP           Hard                                36
   2772           36MPP          Combo                                12
   2773           36MPP           Hard                                36
   2774           36MPP          Combo                                12
   2775           36MPP           Hard                                36
   2776           36MPP         Soft/Unk                               0
   2777           36MPP           Hard                                36
   2778           36MPP          Combo                                12
   2779           12MPP           Hard                                12
   2780           36MPP          Combo                                12
   2781           12MPP           Hard                                12
   2782           12MPP           Hard                                12
   2783           12MPP           Hard                                12
   2784           No PP           NoPP                                 0
   2785           36MPP          Combo                                12
   2786           No PP           NoPP                                 0
   2787           36MPP          Combo                                12
   2788           36MPP          Combo                                12
   2789           No PP           NoPP                                 0
   2790           36MPP          Combo                                12
   2791           No PP           NoPP                                 0
   2792           36MPP           Hard                                36
   2793           No PP           NoPP                                 0
   2794           No PP           NoPP                                 0
   2795           36MPP          Combo                                12
   2796            6MPP           Hard                                 6
   2797           No PP           NoPP                                 0
   2798           No PP           NoPP                                 0
   2799           36MPP          Combo                                12
   2800            6MPP           Hard                                 6
   2801           No PP           NoPP                                 0
   2802           No PP           NoPP                                 0
   2803           36MPP          Combo                                12
   2804           No PP           NoPP                                 0
   2805           No PP           NoPP                                 0
   2806           No PP           NoPP                                 0
   2807           No PP           NoPP                                 0
   2808           36MPP          Combo                                12
   2809           No PP           NoPP                                 0
   2810           No PP           NoPP                                 0
   2811            6MPP           Hard                                 6
   2812           12MPP           Hard                                12
   2813           12MPP           Hard                                12
   2814           No PP           NoPP                                 0





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT C

                                                    [RESERVED]





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Custodial  Agreement,  dated as of January 31, 2007 among Structured  Asset Mortgage  Investments
         II Inc.,  as company,  Wells Fargo Bank,  National  Association  as trustee and custodian and EMC
         Mortgage  Corporation,  as servicer,  in  connection  with Bear Stearns  Mortgage  Funding  Trust
         2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_____________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear Stearns Mortgage Funding Trust 2007-AR1,  Mortgage Pass-Through Certificates,  Series 2007-AR1, Class
R Certificates (the "Class R Certificates"))  (the "Owner"),  a [savings  institution]  [corporation] duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a "disqualified  organization"  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that would be imposed on  transfers  of the Class
R Certificates to disqualified  organizations or electing large  partnerships under the Code, that applies
to all  transfers of the Class R  Certificates  after March 31,  1988;  (ii) that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
the Class R  Certificates  if either  the  pass-through  entity is an  electing  large  partnership  under
Section  775 of the  Code  or if at any  time  during  the  taxable  year  of the  pass-through  entity  a
disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a "pass
through entity" includes a regulated  investment  company,  a real estate investment trust or common trust
fund, a partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not register the transfer of any
Class R Certificates  unless the transferee,  or the transferee's  agent,  delivers to it an affidavit and
agreement,  among other things, in substantially the same form as this affidavit and agreement.  The Owner
expressly  agrees that it will not  consummate  any such  transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R Certificates  that the Owner intends to pay taxes  associated  with holding such Class R Certificates as
they  become  due,  fully  understanding  that it may incur tax  liabilities  in excess of any cash  flows
generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.

                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants with the Company and the Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being acquired by, and will not
be  transferred  to, any  employee  benefit  plan  within the  meaning  of  section  3(3) of the  Employee
Retirement  Income Security Act of 1974, as amended ("ERISA") or other retirement  arrangement,  including
individual  retirement  accounts  and  annuities,  Keogh plans and bank  collective  investment  funds and
insurance  company  general or  separate  accounts  in which such  plans,  accounts  or  arrangements  are
invested,  that is subject to Section 406 of ERISA or  Section 4975  of the Internal  Revenue Code of 1986
(the "Code") (any of the  foregoing,  a "Plan"),  (ii) are not being acquired with "plan assets" of a Plan
within the meaning of the  Department of Labor  ("DOL")  regulation,  29 C.F.R.  ? 2510.3-101 or otherwise
under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to be investing plan assets
within the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of the Certificates is permissible  under applicable law,
will not  constitute  or result in any  prohibited  transaction  under ERISA or Section  4975 of the Code,
will not  subject  the Company or the Trustee to any  obligation  in addition to those  undertaken  in the
Pooling and Servicing  Agreement  and, with respect to each source of funds  ("Source")  being used by the
Purchaser to acquire the  Certificates,  each of the following  statements is accurate:  (a) the Purchaser
is an  insurance  company;  (b) the  Source  is  assets  of the  Purchaser's  "general  account;"  (c) the
conditions  set forth in Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60 issued by the DOL have
been  satisfied and the purchase,  holding and transfer of  Certificates  by or on behalf of the Purchaser
are exempt under PTCE 95-60;  and (d) the amount of reserves  and  liabilities  for such  general  account
contracts  held by or on behalf of any Plan does not exceed 10% of the total  reserves and  liabilities of
such  general  account  plus  surplus  as of the date  hereof  (for  purposes  of this  clause,  all Plans
maintained  by the same  employer  (or  affiliate  thereof)  or employee  organization  are deemed to be a
single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will  provide the Trustee and the Company  with an opinion of counsel
acceptable  to and in form and  substance  satisfactory  to the Trustee and the Company to the effect that
the purchase of the  Certificates  is permissible  under  applicable law, will not constitute or result in
any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the
Trustee or the Company to any obligation or liability  (including  obligations or liabilities  under ERISA
or Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with,  the Company and the  Trustee  that the Owner will not  transfer  such  Certificates  to any Plan or
person unless either such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of
                                                           distributions]
                                                           [Address of Investor for receipt of tax
                                                           information]



         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR1

                  Re:      Bear Stearns Mortgage Funding Trust 2007-AR1
                           Mortgage Pass-Through Certificates, Series 2007-AR1

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________  initial Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series  2007-AR1,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of January 1, 2007 among  Structured  Asset Mortgage  Investments II
Inc.,  as  depositor  (the  "Seller"),  EMC Mortgage  Corporation,  as servicer and seller and Wells Fargo
Bank, National  Association,  as trustee (the "Trustee").  All terms used herein and not otherwise defined
shall  have the  meanings  set  forth  in the  Pooling  and  Servicing  Agreement.  The  Purchaser  hereby
certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person
unless such Plan or person meets the requirements set forth in either 6(a) or (b) above.



-                                                            Very truly yours,



                                                            [PURCHASER]



                                                            By:_____________________________________
                                                               Name:
                                                               Title:





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with  such  transfer  and in  accordance  with  the  agreements
pursuant  to which the Rule 144A  Securities  were  issued,  the Seller  hereby  certifies  the  following
facts:  Neither the Seller nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  "qualified  institutional  buyer"
as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the
Trustee and the Servicer (as defined to the Pooling and Servicing  Agreement,  dated as of January 1, 2007
(the "Agreement"),  among the Company,  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it is       capable
of evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the
Rule 144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the  Buyer  nor  anyone  acting on its  behalf  has  offered,
         transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities  or any other  similar  security to, or  solicited  any offer to buy or
         accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in the
         Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated
         with respect to the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action,  that would constitute a
         distribution  of  the  Rule  144A  Securities  under  the  1933  Act or  that  would  render  the
         disposition  of the Rule 144A  Securities  a  violation  of  Section 5 of the 1933 Act or require
         registration  pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any
         person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The  Buyer  is a  "qualified  institutional  buyer"  as  that  term is
         defined in Rule 144A under the 1933 Act and has  completed  either of the forms of  certification
         to that  effect  attached  hereto as Annex 1 or Annex 2. The  Buyer is aware  that the sale to it
         is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands that such
         Rule 144A  Securities  may be resold,  pledged  or  transferred  only (i) to a person  reasonably
         believed  to be a qualified  institutional  buyer that  purchases  for its own account or for the
         account of a qualified  institutional  buyer to whom  notice is given that the resale,  pledge or
         transfer is being made in  reliance on Rule 144A,  or (ii)  pursuant  to another  exemption  from
         registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least  "BBB-" or its
equivalent by Fitch, S&P or Moody's):

                           a.       is not an  employee  benefit or other plan  subject to the  prohibited
         transaction  provisions  of the  Employee  Retirement  Income  Security  Act of 1974,  as amended
         ("ERISA"),  or Section 4975 of the Internal  Revenue Code of 1986, as amended (a "Plan"),  or any
         other  person  (including  an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any  Certificate  with "plan assets"
         of any Plan within the meaning of the  Department  of Labor  ("DOL")  regulation  at 29 C.F.R.  §
         2510.3-101; or

                           b.       is an  insurance  company,  the  source  of  funds to be used by it to
         purchase the  Certificates is an "insurance  company general  account" (within the meaning of DOL
         Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60),  and the  purchase  is being made in
         reliance upon the  availability  of the exemptive  relief  afforded  under  Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts and by the different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original; such counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


______________________________________                       ______________________________________
Print Name of Seller                                         Print Name of Buyer
By:___________________________________                       By:___________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.___________________________________                       No:___________________________________
Date:_________________________________                       Date:_________________________________




--------------------------------------------------------------------------------




                                                                                                             ANNEX 1 TO EXHIBIT F-2


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases  by  the  Buyer,  the  Buyer  is  a  "qualified
institutional  buyer" as that term is defined in Rule 144A under the  Securities Act of 1933 ("Rule 144A")
because     (i)    the     Buyer     owned     and/or     invested     on    a     discretionary     basis
$_____________________________________ in  securities  (except  for the  excluded  securities  referred to
below) as of the end of the Buyer's most recent  fiscal year (such amount being  calculated  in accordance
with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation,  etc. The Buyer is a corporation  (other than a bank,  savings and loan  association
         or similar  institution),  Massachusetts  or similar business trust,  partnership,  or charitable
         organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking  institution  organized  under the laws of any
         State,  territory or the District of Columbia,  the business of which is  substantially  confined
         to banking and is supervised by the State or territorial  banking  commission or similar official
         or is a foreign  bank or  equivalent  institution,  and (b) has an audited  net worth of at least
         $25,000,000  as  demonstrated  in its latest  annual  financial  statements,  a copy of which is
         attached hereto.

         Savings  and  Loan.  The  Buyer  (a)  is a  savings  and  loan  association,  building  and  loan
         association,   cooperative  bank,  homestead   association  or  similar  institution,   which  is
         supervised  and  examined  by a State  or  Federal  authority  having  supervision  over any such
         institutions or is a foreign savings and loan  association or equivalent  institution and (b) has
         an audited net worth of at least  $25,000,000  as  demonstrated  in its latest  annual  financial
         statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
         Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose primary and  predominant  business
         activity is the  writing of  insurance  or the  reinsuring  of risks  underwritten  by  insurance
         companies  and  which is  subject  to  supervision  by the  insurance  commissioner  or a similar
         official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and  maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its employees.

         ERISA  Plan.  The  Buyer  is an  employee  benefit  plan  within  the  meaning  of Title I of the
         Employee Retirement Income Security Act of 1974.

         Investment  Adviser.  The  Buyer  is  an  investment  adviser  registered  under  the  Investment
         Advisers Act of 1940.

         SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in
         Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust  Fund.  The  Buyer is a trust  fund  whose  trustee  is a bank or trust  company  and whose
         participants  are  exclusively  (a) plans  established  and maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its  employees,  or (b)  employee  benefit  plans within the meaning of Title I of
         the Employee  Retirement  Income  Security Act of 1974,  but is not a trust fund that includes as
         participants individual retirement accounts or H.R. 10 plans.

                  3.       The term  "securities"  as used  herein  does not  include  (i)  securities  of
issuers that are affiliated with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or
subscription  by the  Buyer,  if the Buyer is a dealer,  (iii)  bank  deposit  notes and  certificates  of
deposit,  (iv) loan  participations,  (v) repurchase  agreements,  (vi) securities  owned but subject to a
repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of  determining  the aggregate  amount of securities  owned and/or
invested on a  discretionary  basis by the Buyer,  the Buyer used the cost of such securities to the Buyer
and  did  not  include  any  of the  securities  referred  to in  the  preceding  paragraph.  Further,  in
determining  such aggregate  amount,  the Buyer may have included  securities owned by subsidiaries of the
Buyer,  but only if such  subsidiaries  are  consolidated  with  the  Buyer  in its  financial  statements
prepared in accordance  with  generally  accepted  accounting  principles  and if the  investments of such
subsidiaries are managed under the Buyer's  direction.  However,  such securities were not included if the
Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties  related to the  Certificates  are relying and will continue to rely on
the statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.



______           ______         Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?


                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees  that,  in
connection with any purchase of securities  sold to the Buyer for the account of a third party  (including
any separate  account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third
party  that at the  time is a  "qualified  institutional  buyer"  within  the  meaning  of Rule  144A.  In
addition,  the Buyer  agrees that the Buyer will not  purchase  securities  for a third  party  unless the
Buyer has  obtained a current  representation  letter  from such third  party or taken  other  appropriate
steps  contemplated by Rule 144A to conclude that such third party  independently  meets the definition of
"qualified institutional buyer" set forth in Rule 144A.


                  7.       The Buyer will notify each of the parties to which this  certification  is made
of any  changes in the  information  and  conclusions  herein.  Until such  notice is given,  the  Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation  of this  certification as of the date of
such purchase.



                                                     ______________________________________
                                                     Print Name of Buyer


                                                     By:___________________________________
                                                        Name:
                                                        Title:


                                                     Date:_________________________________





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                ____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR1


                  Re:      Mortgage Pass-Through Certificates, Series 2007-AR1

Ladies and Gentlemen:

                  In connection with the sale by ________ (the "Seller") to _________________________ (the
"Purchaser")  of $___________ Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,
Series  2007-AR1  (the  "Certificates")  pursuant  to the  Pooling and  Servicing  Agreement,  dated as of
January 1, 2007 (the "Pooling and Servicing  Agreement"),  among Structured Asset Mortgage  Investments II
Inc. (the "Company"),  EMC Mortgage  Corporation  ("EMC") and Wells Fargo Bank, National  Association,  as
trustee (the  "Trustee").  The Seller hereby  certifies,  represents and warrants to, and covenants  with,
the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     _______________________________________
                                                     (Seller)



                                                     By:____________________________________
                                                        Name:
                                                        Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT G


                                       FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
"Agreement"),  dated as of January 31,  2007,  by and among WELLS FARGO  BANK,  NATIONAL  ASSOCIATION,  as
trustee  (including  its  successors  under  the  Pooling  and  Servicing  Agreement  defined  below,  the
"Trustee"),  STRUCTURED  ASSET MORTGAGE  INVESTMENTS  II INC., as company  (together with any successor in
interest, the "Company"),  EMC MORTGAGE CORPORATION,  as servicer (together with any successor in interest
or successor  under the Pooling and  Servicing  Agreement  referred to below,  the  "Servicer")  and WELLS
FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together with any successor in interest or any successor
appointed hereunder, the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the  Company,  the  Servicer  and the Trustee  have entered into a Pooling and
Servicing  Agreement,  dated as of January 1, 2007,  relating  to the  issuance of Bear  Stearns  Mortgage
Funding Trust 2007-AR1,  Mortgage Pass-Through Certificates,  Series 2007-AR1 (as in effect on the date of
this  agreement,  the "Original  Pooling and Servicing  Agreement," and as amended and  supplemented  from
time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the
Certificateholders  for the purposes of receiving  and holding  certain  documents  and other  instruments
delivered by the Company or the Servicer  under the Pooling and  Servicing  Agreement,  all upon the terms
and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth,  the Trustee the Company,  the Servicer and the Custodian  hereby agree
as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred  to in Section  2.3(a)  receipt of the  Mortgage
Files relating to the Mortgage Loans  identified on the schedule  attached  hereto (the "Mortgage  Files")
and declares that it holds and will hold such Mortgage Files as agent for the Trustee,  in trust,  for the
use and benefit of all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  includes one or
more  assignments  of Mortgage to the Trustee in a state which is  specifically  excluded from the Opinion
of Counsel  delivered  by the  Company  to the  Trustee  (with a copy to the  Custodian)  pursuant  to the
provisions  of  Section  2.01 of the  Pooling  and  Servicing  Agreement,  each such  assignment  shall be
delivered  by the  Custodian  to the Company for the purpose of  recording  it in the  appropriate  public
office for real property records,  and the Company,  at no expense to the Custodian,  shall promptly cause
to be  recorded in the  appropriate  public  office for real  property  records  each such  assignment  of
Mortgage  and,  upon  receipt  thereof  from such public  office,  shall  return each such  assignment  of
Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the  Custodian  shall deliver to the Company and the Trustee an Initial
Certification  in the form annexed  hereto as Exhibit One  evidencing  receipt  (subject to any exceptions
noted  therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule  attached  hereto
(the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date,  the Custodian  agrees,  for the benefit of
Certificateholders,  to review,  in  accordance  with the  provisions  of Section  2.02 of the Pooling and
Servicing  Agreement,  each such  document,  and shall  deliver to the  Company and the Trustee an Interim
Certification  in the form annexed  hereto as Exhibit Two to the effect that all such  documents have been
executed and received and that such  documents  relate to the Mortgage  Loans  identified  on the Mortgage
Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to such Interim  Certification.
The  Custodian  shall be under no duty or  obligation  to  inspect,  review  or  examine  said  documents,
instruments,  certificates  or other  papers  to  determine  that the same are  genuine,  enforceable,  or
appropriate  for the  represented  purpose or that they have actually been recorded or that they are other
than what they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date, the Custodian  shall review the
Mortgage  Files as provided in Section  2.02 of the Pooling  and  Servicing  Agreement  and deliver to the
Company and the Trustee a Final  Certification  in the form annexed hereto as Exhibit Three evidencing the
completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the Pooling and
Servicing  Agreement,  the Custodian  shall make no  representation  as to and shall not be responsible to
verify (i) the validity,  legality,  enforceability,  due  authorization,  recordability,  sufficiency  or
genuineness  of  any of  the  documents  included  in  any  Mortgage  File  or  (ii)  the  collectibility,
insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written  request from the Trustee,  the  Custodian  shall as soon as  practicable
supply the Trustee with a list of all of the  documents  relating to the Mortgage  Loans  missing from the
Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File, the Custodian shall give prompt written notice to the Company, the Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice from the Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage Loan pursuant
to Article II of the Pooling and  Servicing  Agreement,  and that the purchase  price  therefore  has been
deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to promptly
release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form  attached  to the  Pooling  and  Servicing  Agreement  as Exhibit D signed by a
Servicing  Officer of the  Servicer  stating that it has  received  payment in full of a Mortgage  Loan or
that  payment in full will be escrowed in a manner  customary  for such  purposes,  the  Custodian  agrees
promptly  to release  to the  Servicer  the  related  Mortgage  File.  The  Company  shall  deliver to the
Custodian  and the  Custodian  agrees to accept the Mortgage  Note and other  documents  constituting  the
Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary  Insurance  Policy,  the Servicer shall
deliver to the Custodian a Request for Release signed by a Servicing  Officer  requesting  that possession
of all of the Mortgage  File be released to the Servicer and  certifying as to the reason for such release
and that such release  will not  invalidate  any  insurance  coverage  provided in respect of the Mortgage
Loan under any of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the
Mortgage  File to the related  Servicer.  The  Servicer  shall cause each  Mortgage  File or any  document
therein so released to be returned to the  Custodian  when the need  therefore by the related  Servicer no
longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds relating to
the Mortgage Loan have been  deposited in the Custodial  Account or the  Distribution  Account or (ii) the
Mortgage File or such document has been  delivered to an attorney,  or to a public trustee or other public
official as required by law,  for purposes of  initiating  or pursuing  legal action or other  proceedings
for the foreclosure of the Mortgaged  Property either judicially or  non-judicially,  and the Servicer has
delivered to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or purposes of
such delivery.

                  At any time that the  Servicer  is  required  to deliver to the  Custodian a Request for
Release,  the  Servicer  shall  deliver two copies of the Request for Release if delivered in hard copy or
the  Servicer may furnish such Request for Release  electronically  to the  Custodian,  in which event the
Servicing  Officer  transmitting  the same shall be deemed to have  signed the  Request  for  Release.  In
connection  with any Request for Release of a Mortgage  File because of a repurchase  of a Mortgage  Loan,
such  Request  for  Release  shall  be  accompanied  by  an  assignment  of  mortgage,  without  recourse,
representation  or warranty  from the Trustee to the Mortgage  Loan Seller and the related  Mortgage  Note
shall be endorsed without  recourse,  representation or warranty by the Trustee (unless such Mortgage Note
was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned  to the  Mortgage  Loan  Seller.  In
connection  with any Request for Release of a Mortgage  File  because of the payment in full of a Mortgage
Loan,  such Request for Release shall be  accompanied by a certificate  of  satisfaction  or other similar
instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Servicer  shall  notify the  Custodian  that such  assumption  or  substitution
agreement  has  been  completed  by  forwarding  to the  Custodian  the  original  of such  assumption  or
substitution  agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall
be  considered a part of such  Mortgage  File to the same extent as all other  documents  and  instruments
constituting parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage Note,  Mortgage and other  documents  constituting  each Mortgage File which are delivered to the
Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has no  instructions  to
hold any  Mortgage  Note or  Mortgage  for the  benefit  of any  person  other  than the  Trustee  and the
Certificateholders  and  undertakes  to perform such duties and only such duties as are  specifically  set
forth in this Agreement.  Except upon compliance with the provisions of Section 2.5 of this Agreement,  no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the Company or the
Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's  Fees and  Expenses.  The Trustee  covenants and agrees to
pay to the Custodian from time to time, and the Custodian  shall be entitled to,  reasonable  compensation
for  all  services  rendered  by it in the  exercise  and  performance  of any of the  powers  and  duties
hereunder  of the  Custodian,  and the  Trustee  will pay or  reimburse,  from  amounts  held by it in the
Distribution  Account,  the Custodian  upon its request for all  reasonable  expenses,  disbursements  and
advances  incurred or made by the Custodian in  accordance  with any of the  provisions of this  Agreement
(including  the  reasonable  compensation  and the  expenses and  disbursements  of its counsel and of all
persons not regularly in its employ),  except any such expense,  disbursement or advance as may arise from
its  negligence or bad faith or to the extent that such cost or expense is  indemnified  by the Company or
the Trust pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the  Servicer  and  the  Custodian,  or  promptly  appoint  a  successor  Custodian  by  written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the  Custodian at any time with the consent of the  Servicer.  In
such event,  the Trustee  shall  appoint,  or petition a court of  competent  jurisdiction  to appoint,  a
successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution  subject to
supervision  or  examination  by  federal  or  state  authority,  shall  be  able  to  satisfy  the  other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed by the
Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other requirements contained in Section 3.7 and is unaffiliated with the Servicer or the Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the  Servicer.  The  provisions  of this  Section 3.8 shall  survive  the  termination  of this  Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.


                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   Parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this Article IV is to facilitate  compliance by the Company and
the Trustee with the  provisions of Regulation AB and related  rules and  regulations  of the  Commission.
The Company and the Trustee  shall not  exercise  its right to request  delivery of  information  or other
performance  under these  provisions  other than in good faith, or for purposes other than compliance with
the  Securities  Act,  the  Exchange  Act and the  rules  and  regulations  of the  Commission  under  the
Securities  Act and the Exchange Act. Each of the parties  hereto  acknowledges  that  interpretations  of
the requirements of Regulation AB may change over time,  whether due to interpretive  guidance provided by
the Commission or its staff,  consensus among  participants  in the  mortgage-backed  securities  markets,
advice of counsel,  or  otherwise,  and agrees to comply with requests made by the Company and the Trustee
in  good  faith  for  delivery  of   information   under  these   provisions  on  the  basis  of  evolving
interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall  cooperate
reasonably  with the  Company  and the  Trustee to  deliver to the  Company  and  (including  any of their
respective assignees or designees), any and all disclosure,  statements, reports, certifications,  records
and any other  information  necessary in the  reasonable,  good faith  determination  of the Company,  the
Servicer  and the  Trustee  to permit  the  Company,  the  Servicer  and the  Trustee  to comply  with the
provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved]

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates are  outstanding,  for the purpose of satisfying the Company 's reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company in writing of any material  litigation or governmental  proceedings  pending against the Custodian
that would be material to  Certificateholders,  and (b)  provide to the Company a written  description  of
such  proceedings.  Any notices and  descriptions  required under this Section 4.3 shall be given no later
than five Business  Days prior to the  Determination  Date  following the month in which the Custodian has
knowledge of the occurrence of the relevant  event.  As of the date the Company or the Servicer files each
Report on Form 10-D or Form  10-K  with  respect  to the  Certificates,  the  Custodian  will be deemed to
represent that any information  previously  provided under this Section 4.3, if any, is materially correct
and does not have any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year beginning in 2007, the Custodian shall:

                  (a)      deliver to the  Company,  the  Servicer  and the  Trustee a report (in form and
substance  reasonably  satisfactory  to the Company)  regarding the  Custodian's  assessment of compliance
with the Servicing  Criteria  identified on Exhibit Four hereto during the immediately  preceding calendar
year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation  AB. Such
report  shall be  addressed  to the Company and the  Trustee  and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially
in the form of Exhibit Four hereto; and

                   (b)     deliver to the  Company,  the Servicer and the Trustee a report of a registered
public  accounting firm reasonably  acceptable to the Company and the Trustee that attests to, and reports
on,  the  assessment  of  compliance  made  by the  Custodian  and  delivered  pursuant  to the  preceding
paragraph.  Such  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X
under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement agent or initial purchaser
of the  Certificates  or each Person who controls any of such parties (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act); and the respective  present and former  directors,
officers,  employees  and agents of each of the  foregoing,  and shall hold each of them harmless from and
against any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs,
judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or based
upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained  in any  information,   report,  certification,   accountants'
attestation  or  other  material  provided  under  this  Article  IV by  or on  behalf  of  the  Custodian
(collectively,  the  "Custodian  Information"),  or (B) the  omission or alleged  omission to state in the
Custodian  Information a material fact required to be stated in the Custodian  Information or necessary in
order to make the statements  therein,  in the light of the circumstances  under which they were made, not
misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1),
the Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in
order to obtain the information, report, certification, accountants' letter or other material not
delivered as required by the Custodian.

                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and none of the  Company,  the Servicer or the Trustee  shall enter into any  amendment  hereof  except as
permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the Custodian
of any  amendment or supplement  to the Pooling and  Servicing  Agreement  and furnish the Custodian  with
written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  GIVING  EFFECT TO ITS CONFLICT OF LAW  PRINCIPLES  (OTHER THAN
SECTION  5-1401  OF THE NEW  YORK  GENERAL  OBLIGATIONS  LAW) AND  SHALL  BE  CONSTRUED  AND  ENFORCED  IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5       Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.




                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:__________________________________________
                                                               Name:
Attention: Bear Stearns Mortgage Funding                       Title:
Trust 2007-AR1
Telecopier: (410) 715-2380

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:__________________________________________
New York, New York 10179                                       Name:
                                                               Title:

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By:__________________________________________
Attention: General Counsel                                     Name:
Telecopier: (214) 626-4889                                     Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:__________________________________________
Minneapolis, Minnesota 55414                                   Name:
Attention: Bear Stearns Mortgage Funding Trust 2007-AR1        Title:
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF MARYLAND      )
                       )ss.:
COUNTY OF HOWARD       )

                  On the 31st day of  January,  2007,  before me, a notary  public in and for said  State,
personally  appeared  [___________],  known to me to be a  [___________]  of Wells  Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  association and  acknowledged to me that such association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MINNESOTA       )
                         ) ss.:
COUNTY OF HENNEPIN       )

                  On the 31st day of  January,  2007,  before me, a notary  public in and for said  State,
personally  appeared  [___________],  known to me to be a  [___________]  of Wells  Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK         )
                          )ss.:
COUNTY OF NEW YORK        )


                  On the 31st day of  January,  2007,  before me, a notary  public in and for said  State,
personally  appeared  [___________],  known  to me to be a  [___________]  of  Structured  Asset  Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the person who executed it on behalf of said  company,  and  acknowledged  to me that such  corporation
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS             )
                           )ss.:
COUNTY OF DALLAS           )


                  On the 31st day of  January,  2007,  before me, a notary  public in and for said  State,
personally  appeared  [___________],  known to me to be an  [___________] of EMC Mortgage  Corporation,  a
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on behalf of said  corporation,  and  acknowledged to me that such national banking  association  executed
the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

                  Re:      Custodial  Agreement,  dated as of January 31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:___________________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

                  Re:      Custodial  Agreement,  dated as of January 31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc  and  EMC   Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:___________________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1
                  Re:      Custodial  Agreement,  dated as of January 31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with
         evidence of recording with respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Company with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:___________________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                            FORM OF CERTIFICATION REGARDING SERVICING CRITERIA
                               TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1
                  Re:      Custodial  Agreement,  dated as of January 31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

Ladies and Gentlemen:

In accordance with Section 4.4 of the  above-captioned  Custodial Agreement and subject to Section 3.17 of
the  Pooling  and  Servicing  Agreement,  the  undersigned,   as  Custodian,  hereby  certifies  that  the
assessment  of  compliance  to be delivered by the Custodian  shall  address,  at a minimum,  the criteria
identified below as "Applicable Servicing Criteria".

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:___________________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT H


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                               as Purchaser



                                               Dated as of

                                             January 31, 2007

                              Bear Stearns Mortgage Funding Trust 2007-AR1,
                           Mortgage Pass-Through Certificates, Series 2007-AR1





--------------------------------------------------------------------------------




                                                TABLE OF CONTENTS


Section 1...............................................................................................Definitions       1
Section 2...............................................Purchase and Sale of the Mortgage Loans and Related Rights.       3
Section 3...................................................................................Mortgage Loan Schedules       3
Section 4...................................................................................Mortgage Loan Transfer.       4
Section 5............................................................................Examination of Mortgage Files.       5
Section 6....................................................................Recordation of Assignments of Mortgage       7
Section 7......................Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage Loans       8
Section 8........................................Representations and Warranties Concerning the Mortgage Loan Seller      12
Section 9...................................................Representations and Warranties Concerning the Purchaser      14
Section 10....................................................................................Conditions to Closing      15
Section 11........................................................................................Fees and Expenses      17
Section 12.....................................................................................Accountants' Letters      17
Section 13..........................................................................................Indemnification      18
Section 14..................................................................................................Notices      20
Section 15...............................................................................Transfer of Mortgage Loans      20
Section 16..............................................................................................Termination      20
Section 17...........................................Representations, Warranties and Agreements to Survive Delivery      20
Section 18.............................................................................................Severability      21
Section 19.............................................................................................Counterparts      21
Section 20................................................................................................Amendment      21
Section 21............................................................................................GOVERNING LAW      21
Section 22.......................................................................................Further Assurances      21
Section 23...................................................................................Successors and Assigns      21
Section 24...............................................................The Mortgage Loan Seller and the Purchaser      21
Section 25.........................................................................................Entire Agreement      22
Section 26...........................................................................................No Partnership      22
Section 27..................................................................................Third Party Beneficiary      22

Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Certificates                                      Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1





--------------------------------------------------------------------------------




                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated as of  January  31,  2007,  as  amended  and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller agrees to sell,  and the  Purchaser  agrees to purchase,  certain  conventional,  adjustable  rate,
first lien mortgage loans secured primarily by one- to four-family  residential properties  (collectively,
the "Mortgage  Loans") as described  herein.  The Purchaser  intends to deposit the Mortgage  Loans into a
trust fund (the  "Trust  Fund")  and  create  Bear  Stearns  Mortgage  Funding  Trust  2007-AR1,  Mortgage
Pass-Through  Certificates,   Series  2007-AR1  (the  "Certificates"),   under  a  pooling  and  servicing
agreement,  to be dated as of  January  1,  2007  (the  "Pooling  and  Servicing  Agreement"),  among  the
Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the  "Trustee")  and EMC
Mortgage Corporation, as servicer (in such capacity, the "Servicer"), sponsor and seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-132232)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated January 29, 2007 to the  Prospectus,  dated  December 27,
2006,  relating to certain  classes of the  Certificates.  With respect to the Public  Offering of certain
classes of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns") have entered
into a terms  agreement  dated as of January 29, 2007 to an  underwriting  agreement  dated May 12,  2006,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  Definitions.  Certain terms are defined  herein.  Capitalized  terms used herein but not
defined  herein shall have the meanings  specified in the Pooling and Servicing  Agreement.  The following
other terms are defined as follows:

                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: January 31, 2007.

                  Cut-off Date: January 1, 2007.

                  Cut-off Date Balance: Approximately $1,105,832,277.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint
venture,  association,  joint stock  company,  trust,  unincorporated  organization  or  government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal  Balance at
the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and
reduced by (c) any portion of the Servicing  Compensation,  Monthly  Advances and advances  payable to the
purchaser  of the  Mortgage  Loan and (ii) any  costs  and  damages  (if  any)  incurred  by the  Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged
Property  securing a Mortgage Note, which may be any applicable form of mortgage,  deed of trust,  deed to
secure debt or security deed, including any riders or addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  Purchase and Sale of the Mortgage Loans and Related Rights.

                  Upon  satisfaction  of the conditions set forth in Section 10 hereof,  the Mortgage Loan
Seller  agrees  to sell,  and the  Purchaser  agrees  to  purchase  Mortgage  Loans  having  an  aggregate
outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  The  closing for the  purchase  and sale of the  Mortgage  Loans and the closing for the
issuance  of the  Certificates  will take  place on the  Closing  Date at the  office  of the  Purchaser's
counsel in New York, New York or such other place as the parties shall agree.

                  Upon the  satisfaction of the conditions set forth in Section 10 hereof,  on the Closing
Date,  the Purchaser  shall pay to the Mortgage Loan Seller the  Acquisition  Price for the Mortgage Loans
in  immediately  available  funds by wire  transfer to such account or accounts as shall be  designated by
the Mortgage Loan Seller.

                  In addition to the  foregoing,  on the Closing Date the Mortgage Loan Seller  assigns to
the Purchaser all of its right,  title and interest in the Servicing  Agreements  (other than its right to
enforce the representations and warranties set forth therein).

                  Mortgage  Loan  Schedules.  The Mortgage  Loan Seller agrees to provide to the Purchaser
as of the date  hereof a  preliminary  listing of the  Mortgage  Loans (the  "Preliminary  Mortgage  Loan
Schedule")  setting forth the  information  listed on Exhibit 2 to this  Agreement with respect to each of
the  Mortgage  Loans being sold by the  Mortgage  Loan  Seller.  If there are  changes to the  Preliminary
Mortgage Loan  Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of the Closing Date a
final schedule (the "Final Mortgage Loan Schedule")  setting forth the information  listed on Exhibit 2 to
this  Agreement  with respect to each of the Mortgage  Loans being sold by the Mortgage Loan Seller to the
Purchaser.  The Final  Mortgage  Loan  Schedule  shall be delivered to the  Purchaser on the Closing Date,
shall be attached to an  amendment  to this  Agreement  to be executed on the Closing  Date by the parties
hereto  and  shall be in form and  substance  mutually  agreed  to by the  Mortgage  Loan  Seller  and the
Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage Loan  Schedule,  the
Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

                  Mortgage Loan Transfer.

                  The Purchaser  will be entitled to all  scheduled  payments of principal and interest on
the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected) and all payments
thereon,  other than  scheduled  principal and  interest,  received  after the Cut-off Date.  The Mortgage
Loan Seller will be entitled to all  scheduled  payments of principal  and interest on the Mortgage  Loans
due on or before the Cut-off Date (including  payments  collected after the Cut-off Date) and all payments
thereon,  other than  scheduled  principal  and  interest,  received on or before the Cut-off  Date.  Such
principal  amounts and any interest thereon  belonging to the Mortgage Loan Seller as described above will
not be included in the aggregate  outstanding  principal  balance of the Mortgage  Loans as of the Cut-off
Date as set forth on the Final Mortgage Loan Schedule.

                  Pursuant  to  various  conveyance  documents  to be  executed  on the  Closing  Date and
pursuant to the Pooling and  Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all of
its  right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the  benefit  of the
Certificateholders.  In connection  with the transfer and assignment of the Mortgage  Loans,  the Mortgage
Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or
such later date as is agreed to by the  Purchaser  and the Mortgage  Loan Seller (each of the Closing Date
and such later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,
provided,  however,  that in lieu of the  foregoing,  the Mortgage  Loan Seller may deliver the  following
documents,  under the  circumstances  set forth below:  (x) in lieu of the original  Security  Instrument,
assignments  to the  Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
delivered or will, upon receipt of recording  information  relating to the Security Instrument required to
be included  thereon,  be delivered to recording  offices for  recording and have not been returned to the
Mortgage  Loan Seller in time to permit their  delivery as specified  above,  the Mortgage Loan Seller may
deliver a true copy thereof with a  certification  by the Mortgage Loan Seller,  on the face of such copy,
substantially  as  follows:  "Certified  to be a true and  correct  copy of the  original,  which has been
transmitted  for  recording"  (y) in  lieu of the  Security  Instrument,  assignments  to the  Trustee  or
intervening  assignments  thereof, if the applicable  jurisdiction retains the originals of such documents
(as  evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver  photocopies of such documents  containing an original  certification by the judicial or other
governmental  authority of the  jurisdiction  where such documents  were recorded;  and (z) in lieu of the
Mortgage Notes relating to the Mortgage  Loans,  each identified in the list delivered by the Purchaser to
the Trustee on the Closing  Date and attached  hereto as Exhibit 5, the  Mortgage  Loan Seller may deliver
lost note affidavits and indemnities of the Mortgage Loan Seller; and provided further,  however,  that in
the case of  Mortgage  Loans  which  have been  prepaid in full  after the  Cut-off  Date and prior to the
Closing Date,  the Mortgage Loan Seller,  in lieu of delivering  the above  documents,  may deliver to the
Trustee a  certification  by the Mortgage  Loan Seller or the Servicer to such effect.  The Mortgage  Loan
Seller shall deliver such  original  documents  (including  any original  documents as to which  certified
copies had  previously  been  delivered) or such certified  copies to the Trustee  promptly after they are
received.  The Mortgage  Loan Seller shall cause the Mortgage  and  intervening  assignments,  if any, and
the  assignment of the Security  Instrument to be recorded not later than 180 days after the Closing Date,
unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  The  Mortgage  Loan  Seller  and the  Purchaser  acknowledge  hereunder  that all of the
Mortgage  Loans and the related  servicing  will  ultimately  be  assigned  to Wells Fargo Bank,  National
Association, as Trustee for the benefit of the Certificateholders, on the date hereof.

                  Examination of Mortgage Files.

                  On or before the Mortgage  File Delivery  Date,  the Mortgage Loan Seller will have made
the Mortgage  Files  available to the Purchaser or its agent for  examination  which may be at the offices
of the Trustee or the Mortgage  Loan Seller and/or the Mortgage  Loan  Seller's  custodian.  The fact that
the Purchaser or its agent has conducted or has failed to conduct any partial or complete  examination  of
the Mortgage Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,  substitution or
other relief as provided in this  Agreement.  In furtherance  of the  foregoing,  the Mortgage Loan Seller
shall make the Mortgage  Files  available to the  Purchaser or its agent from time to time so as to permit
the  Purchaser  to confirm the  Mortgage  Loan  Seller's  compliance  with the  delivery  and  recordation
requirements  of this  Agreement and the Pooling and  Servicing  Agreement.  In addition,  upon request of
the  Purchaser,  the  Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear Stearns and to any
investors or  prospective  investors in the  Certificates  information  regarding  the Mortgage  Loans and
their  servicing,  to make the  Mortgage  Files  available  to the  Purchaser,  Bear  Stearns  and to such
investors or  prospective  investors  (which may be at the offices of the Mortgage  Loan Seller and/or the
Mortgage Loan Seller's custodian) and to make available  personnel  knowledgeable about the Mortgage Loans
for  discussions  with the  Purchaser,  Bear Stearns and such  investors or  prospective  investors,  upon
reasonable  request during regular  business hours,  sufficient to permit the Purchaser,  Bear Stearns and
such  investors  or  potential  investors  to conduct  such due  diligence  as any such  party  reasonably
believes is appropriate.

                  Pursuant to the Pooling and Servicing  Agreement,  on the Closing Date the Trustee,  for
the  benefit  of the  Certificateholders,  will  review or cause  the  Custodian  to  review  items of the
Mortgage  Files as set forth on Exhibit 1 and will  execute and deliver or cause the  Custodian to execute
and deliver to the Mortgage  Loan Seller an initial  certification  in the form attached as Exhibit One to
the Custodial Agreement.

                  Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the Closing  Date,
the Trustee will review or shall cause the  Custodian  to review items of the Mortgage  Files as set forth
on Exhibit 1 and will execute and deliver,  or cause to be executed and  delivered,  to the Mortgage  Loan
Seller  and the  Servicer  an  interim  certification  substantially  in the  form of  Exhibit  Two to the
Custodial Agreement.

                  Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing  Date
(or,  with respect to any  Substitute  Mortgage  Loan,  within five Business Days after the receipt by the
Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian  to review  items of the
Mortgage  Files as set forth on Exhibit 1 and will deliver to the Mortgage  Loan Seller and the Servicer a
final  certification  substantially  in the form of  Exhibit  Three  to the  Custodial  Agreement.  If the
Trustee is unable to deliver a final  certification  with  respect to the items listed in Exhibit 1 due to
any  document  that is  missing,  has not been  executed,  is  unrelated,  determined  on the basis of the
Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in the
Final  Mortgage  Loan Schedule or appears to be defective on its face (a "Material  Defect"),  the Trustee
or the Custodian,  as its agent,  shall promptly notify the Mortgage Loan Seller of such Material  Defect.
The Mortgage Loan Seller shall  correct or cure any such  Material  Defect within 90 days from the date of
notice from the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Mortgage Loan
Seller does not correct or cure such  Material  Defect within such period and such defect  materially  and
adversely  affects the interests of the  Certificateholders  in the related  Mortgage  Loan,  the Mortgage
Loan Seller will, in accordance with the terms of the Pooling and Servicing  Agreement,  within 90 days of
the date of notice,  provide  the  Trustee  with a  Substitute  Mortgage  Loan (if within two years of the
Closing Date) or purchase the related  Mortgage Loan at the applicable  Purchase Price;  provided that, if
such defect  would cause the Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section
860G(a)(3)  of the Code,  any such cure,  repurchase  or  substitution  must occur within 90 days from the
date such breach was discovered;  provided,  however,  that if such defect relates solely to the inability
of the  Mortgage  Loan Seller to deliver the  original  security  instrument  or  intervening  assignments
thereof,  or a certified copy because the originals of such documents,  or a certified copy, have not been
returned by the applicable  jurisdiction,  the Mortgage Loan Seller shall not be required to purchase such
Mortgage Loan if the Mortgage Loan Seller  delivers  such  original  documents or certified  copy promptly
upon  receipt,  but in no event  later than 360 days after the  Closing  Date.  The  foregoing  repurchase
obligation  shall not apply in the event that the Mortgage  Loan Seller  cannot  deliver such  original or
copy of any  document  submitted  for  recording to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Mortgage Loan
Seller  shall  instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a  certificate  of the Mortgage  Loan Seller or the  Servicing  Officer  confirming  that such
documents  have been accepted for recording,  and delivery to the Trustee or the Custodian,  as its agent,
shall be effected by the Mortgage Loan Seller  within thirty days of its receipt of the original  recorded
document.

                  At the time of any  substitution,  the Mortgage Loan Seller shall deliver or cause to be
delivered the Substitute  Mortgage Loan,  the related  Mortgage File and any other  documents and payments
required to be  delivered  in  connection  with a  substitution  pursuant  to the  Pooling  and  Servicing
Agreement.  At the time of any  purchase or  substitution,  the Trustee  shall (i) assign to the  Mortgage
Loan Seller and release or cause the  Custodian to release the documents  (including,  but not limited to,
the  Mortgage,  Mortgage  Note and  other  contents  of the  Mortgage  File) in its  possession  or in the
possession  of the  Custodian  relating to the Deleted  Mortgage  Loan and (ii)  execute and deliver  such
instruments of transfer or  assignment,  in each case without  recourse,  as shall be necessary to vest in
the Mortgage Loan Seller title to such Deleted Mortgage Loan.

                  Recordation of Assignments of Mortgage.

                  The Mortgage Loan Seller  shall,  promptly  after the Closing Date,  cause each Mortgage
and each  assignment  of  Mortgage  from the  Mortgage  Loan  Seller to the  Trustee,  and all  unrecorded
intervening  assignments,  if any,  delivered  on or prior to the  Closing  Date,  to be  recorded  in all
recording  offices in the  jurisdictions  where the related  Mortgaged  Properties are located;  provided,
however,  the  Mortgage  Loan Seller  need not cause to be  recorded  any  assignment  which  relates to a
Mortgage  Loan if (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
has been provided to the Trustee  which states that the  recordation  of such  assignment is not necessary
to protect the Trustee's  interest in the related  Mortgage Loan or (b) MERS is identified on the Mortgage
or a properly  recorded  assignment of the Mortgage,  as the mortgagee of record solely as nominee for the
Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding the delivery of
any Opinion of Counsel,  each  assignment  of Mortgage  shall be submitted  for  recording by the Mortgage
Loan Seller in the manner described  above, at no expense to the Trust Fund or Trustee,  upon the earliest
to occur of (i)  reasonable  direction  by the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating not less than 25% of the Trust,  (ii) the occurrence of an Event of Default,  (iii)
the occurrence of a bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv)
the  occurrence  of a  servicing  transfer as  described  in Section  8.02 of the  Pooling  and  Servicing
Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan  Seller  shall  leave or cause to be left  with the  Trustee a  certified  copy of such  Mortgage  or
assignment.  In the event that,  within 180 days of the Closing  Date,  the Trustee has not been  provided
an Opinion of Counsel as described  above or received  evidence of recording with respect to each Mortgage
Loan  delivered  to the  Purchaser  pursuant  to the terms  hereof or as set forth  above,  the failure to
provide  evidence of  recording  or such Opinion of Counsel (in the  alternative,  if  required)  shall be
considered a Material  Defect,  and the provisions of Section  5(iii) and (iv) shall apply.  All customary
recording fees and reasonable  expenses  relating to the recordation of the assignments of Mortgage to the
Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  It is the express  intent of the  parties  hereto that the  conveyance  of the  Mortgage
Loans by the Mortgage Loan Seller to the Purchaser,  as  contemplated by this Agreement be, and be treated
as, a sale. It is,  further,  not the intention of the parties that such  conveyance be deemed a pledge of
the Mortgage  Loans by the Mortgage Loan Seller to the  Purchaser to secure a debt or other  obligation of
the Mortgage  Loan Seller.  However,  in the event that,  notwithstanding  the intent of the parties,  the
Mortgage  Loans are held by a court of competent  jurisdiction  to continue to be property of the Mortgage
Loan Seller,  then (a) this Agreement shall also be deemed to be a security  agreement  within the meaning
of Articles 8 and 9 of the  applicable  Uniform  Commercial  Code;  (b) the transfer of the Mortgage Loans
provided  for herein  shall be deemed to be a grant by the  Mortgage  Loan  Seller to the  Purchaser  of a
security  interest in all of the Mortgage Loan Seller's  right,  title and interest in and to the Mortgage
Loans and all amounts  payable to the holders of the Mortgage  Loans in accordance  with the terms thereof
and all proceeds of the  conversion,  voluntary or involuntary,  of the foregoing into cash,  instruments,
securities  or other  property,  to the extent the  Purchaser  would  otherwise  be  entitled  to own such
Mortgage Loans and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than  investment
earnings,  from  time to time held or  invested  in any  accounts  created  pursuant  to the  Pooling  and
Servicing  Agreement,  whether in the form of cash,  instruments,  securities or other  property;  (c) the
possession  by the  Purchaser  or the  Trustee of  Mortgage  Notes and such  other  items of  property  as
constitute  instruments,  money,  negotiable  documents or chattel paper shall be deemed to be "possession
by the secured  party" for purposes of  perfecting  the security  interest  pursuant to Section  9-313 (or
comparable  provision)  of the  applicable  Uniform  Commercial  Code;  and (d)  notifications  to persons
holding  such  property,  and  acknowledgments,  receipts  or  confirmations  from  persons  holding  such
property,  shall  be  deemed  notifications  to,  or  acknowledgments,  receipts  or  confirmations  from,
financial  intermediaries,  bailees  or  agents  (as  applicable)  of the  Purchaser  for the  purpose  of
perfecting  such security  interest under  applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision  hereof or pursuant to the Pooling and Servicing  Agreement shall also be deemed
to be an assignment of any security  interest  created hereby.  The Mortgage Loan Seller and the Purchaser
shall, to the extent consistent with this Agreement,  take such actions as may be reasonably  necessary to
ensure that,  if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such
security  interest would be deemed to be a perfected  security interest of first priority under applicable
law and will be maintained as such throughout the term of the Pooling and Servicing Agreement.

                  Representations  and Warranties of Mortgage Loan Seller  Concerning the Mortgage  Loans.
The Mortgage  Loan Seller hereby  represents  and warrants to the Purchaser as of the Closing Date or such
other date as may be specified below with respect to each Mortgage Loan being sold by it:

                  the  information  set forth in the Mortgage Loan Schedule  hereto is true and correct in
all material  respects and the information  provided to the Rating  Agencies,  including the Mortgage Loan
level detail, is true and correct according to the Rating Agency requirements;

                  immediately  prior to the transfer to the  Purchaser,  the Mortgage  Loan Seller was the
sole owner of  beneficial  title and holder of each  Mortgage and Mortgage  Note  relating to the Mortgage
Loans and is conveying the same free and clear of any and all liens, claims,  encumbrances,  participation
interests,  equities,  pledges,  charges or security  interests of any nature and the Mortgage Loan Seller
has full right and authority to sell or assign the same pursuant to this Agreement;

                  each Mortgage  Loan at the time it was made  complied in all material  respects with all
applicable local,  state and federal laws and regulations,  including,  without  limitation,  usury, equal
credit  opportunity,  disclosure and recording laws and all  applicable  anti-predatory,  abusive and fair
lending laws;  and each Mortgage  Loan has been serviced in all material  respects in accordance  with all
applicable local,  state and federal laws and regulations,  including,  without  limitation,  usury, equal
credit  opportunity,  disclosure and recording laws and all  applicable  anti-predatory,  abusive and fair
lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  there is no monetary  default  existing under any Mortgage or the related  Mortgage Note
and there is no material  event which,  with the passage of time or with notice and the  expiration of any
grace or cure  period,  would  constitute  a default,  breach or event of  acceleration;  and  neither the
Mortgage Loan Seller,  any of its affiliates  nor any servicer of any related  Mortgage Loan has taken any
action to waive any default,  breach or event of acceleration;  and no foreclosure action is threatened or
has been commenced with respect to the Mortgage Loan;

                  the  terms of the  Mortgage  Note and the  Mortgage  have  not  been  impaired,  waived,
altered  or  modified  in any  respect,  except by  written  instruments,  (i) if  required  by law in the
jurisdiction where the Mortgaged  Property is located,  or (ii) to protect the interests of the Trustee on
behalf of the Certificateholders;

                  no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse
to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  each  Mortgage  is a valid and  enforceable  first  lien on the  property  securing  the
related  Mortgage Note and each  Mortgaged  Property is owned by the Mortgagor in fee simple  (except with
respect to common  areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by  leasehold  for a
term longer than the term of the related  Mortgage,  subject only to (i) the lien of current real property
taxes and assessments,  (ii) covenants,  conditions and restrictions,  rights of way,  easements and other
matters of public record as of the date of recording of such Mortgage,  such exceptions  being  acceptable
to mortgage  lending  institutions  generally  or  specifically  reflected  in the  appraisal  obtained in
connection  with the  origination  of the  related  Mortgage  Loan or referred  to in the  lender's  title
insurance  policy  delivered to the  originator  of the related  Mortgage  Loan and (iii) other matters to
which like  properties  are commonly  subject which do not  materially  interfere with the benefits of the
security intended to be provided by such Mortgage;

                  there  is no  mechanics'  lien or  claim  for  work,  labor or  material  affecting  the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  there was no  delinquent  tax or  assessment  lien against the  property  subject to any
Mortgage,  except where such lien was being  contested  in good faith and a stay had been granted  against
levying on the property;

                  there is no valid  offset,  defense or  counterclaim  to any Mortgage  Note or Mortgage,
including the obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  the  physical  property  subject to any  Mortgage is free of  material  damage and is in
good repair and there is no proceeding  pending or  threatened  for the total or partial  condemnation  of
any Mortgaged Property;

                  the Mortgaged  Property and all  improvements  thereon comply with all  requirements  of
any applicable zoning and subdivision laws and ordinances;

                  a  lender's  title  insurance  policy  (on an ALTA or CLTA  form)  or  binder,  or other
assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie Mae or
Freddie  Mac,  was issued on the date that each  Mortgage  Loan was created by a title  insurance  company
which,  to the  best of the  Mortgage  Loan  Seller's  knowledge,  was  qualified  to do  business  in the
jurisdiction  where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its
successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in
the original  principal  amount of the Mortgage  Loan.  The Mortgage Loan Seller is the sole insured under
such lender's title insurance  policy,  and such policy,  binder or assurance is valid and remains in full
force and effect,  and each such policy,  binder or assurance  shall contain all  applicable  endorsements
including a negative amortization endorsement, if applicable;

                  at the time of  origination,  each  Mortgaged  Property  was the subject of an appraisal
which  conformed  to the  underwriting  requirements  of the  originator  of the  Mortgage  Loan  and  the
appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by
an insurer which is  acceptable to the Mortgage Loan Seller)  against loss by fire and such hazards as are
covered under a standard  extended coverage  endorsement in the locale in which the Mortgaged  Property is
located,  in an  amount  which  is not  less  than  the  lesser  of the  maximum  insurable  value  of the
improvements  securing such Mortgage Loan or the outstanding  principal  balance of the Mortgage Loan, but
in no event in an amount less than an amount that is required to prevent the  Mortgagor  from being deemed
to be a co-insurer  thereunder;  if the improvement on the Mortgaged Property is a condominium unit, it is
included  under  the  coverage  afforded  by a  blanket  policy  for  the  condominium  project;  if  upon
origination  of the related  Mortgage  Loan, the  improvements  on the Mortgaged  Property were in an area
identified  as a federally  designated  flood  area,  a flood  insurance  policy is in effect in an amount
representing  coverage not less than the least of (i) the  outstanding  principal  balance of the Mortgage
Loan,  (ii) the restorable cost of  improvements  located on such Mortgaged  Property or (iii) the maximum
coverage  available  under federal law; and each Mortgage  obligates the Mortgagor  thereunder to maintain
the insurance referred to above at the Mortgagor's cost and expense;

                  each Mortgage Loan  constitutes a "qualified  mortgage" under Section  860G(a)(3)(A)  of
the Code and  Treasury  Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9) without
reliance on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or  Treasury  Regulations
Section  1.860G-2(f)(2)  or any other  provision  that  would  allow a  Mortgage  Loan to be  treated as a
"qualified mortgage"  notwithstanding its failure to meet the requirements of Section 860G(a)(3)(A) of the
Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,  savings
bank,  commercial  bank,  credit union,  insurance  company or similar  institution that is supervised and
examined by a federal or state  authority,  (b) by a mortgagee  approved by the  Secretary of HUD pursuant
to  Sections  203 and 211 of the  National  Housing  Act,  as  amended,  or (c) by a  mortgage  broker  or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  none of the  Mortgage  Loans are (a) loans  subject to 12 CFR Part  226.31,  12 CFR Part
226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements  the
Home  Ownership  and  Equity  Protection  Act of 1994,  as  amended  or (b) "high  cost  home,"  "covered"
(excluding  home loans  defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  no Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable  (as such
terms are defined in the then current  version of Standard & Poor's  LEVELS®  Glossary in effect as of the
date hereof,  Appendix E, attached  hereto as Exhibit 6) or (b) was originated on or after October 1, 2002
through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  the  information  set forth in Schedule A of the Prospectus  Supplement  with respect to
the Mortgage Loans is true and correct in all material respects;

                  each Mortgage Loan was  originated in  accordance  with the  underwriting  guidelines of
the related originator;

                  each  original  Mortgage  has been  recorded or is in the  process of being  recorded in
accordance  with  the  requirements  of  Section  2.01  of the  Pooling  and  Servicing  Agreement  in the
appropriate  jurisdictions  wherein  such  recordation  is required  to perfect  the lien  thereof for the
benefit of the Trust Fund;

                  the related  Mortgage File contains  each of the  documents  and  instruments  listed in
Section  2.01 of the  Pooling  and  Servicing  Agreement,  subject to any  exceptions,  substitutions  and
qualifications as are set forth in such Section;

                  the Mortgage Loans are currently  being serviced in accordance  with accepted  servicing
practices;

                  with respect to each  Mortgage  Loan that has a prepayment  penalty  feature,  each such
prepayment  penalty is  enforceable  and will be enforced by the Mortgage Loan Seller and each  prepayment
penalty  is  permitted  pursuant  to  federal,  state and  local  law.  No  Mortgage  Loan  will  impose a
prepayment  penalty  for a term in excess of five years from the date such  Mortgage  Loan was  originated
and such  prepayment  penalty is at least equal to the lesser of (A) the maximum  amount  permitted  under
applicable  law and (B) six months  interest at the related  Mortgage  Interest Rate on the amount prepaid
in excess of 20% of the original principal balance of such Mortgage Loan; and

         (xxvi)            if any of the Mortgage Loans are secured by a leasehold interest,  with respect
to each  leasehold  interest:  the use of  leasehold  estates for  residential  properties  is an accepted
practice in the area where the related Mortgaged  Property is located;  residential  property in such area
consisting of leasehold  estates is readily  marketable;  the lease is recorded and no party is in any way
in breach of any  provision  of such lease;  the  leasehold is in full force and effect and is not subject
to any prior lien or  encumbrance  by which the leasehold  could be terminated or subject to any charge or
penalty;  and the remaining  term of the lease does not  terminate  less than ten years after the maturity
date of such Mortgage Loan.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the Trustee in any of the Mortgage  Loans  delivered to the  Purchaser  pursuant to
this  Agreement,  the party  discovering  or  receiving  notice of such breach  shall give prompt  written
notice to the others.  In the case of any such breach of a  representation  or warranty  set forth in this
Section  7,  within  90 days from the date of  discovery  by the  Mortgage  Loan  Seller,  or the date the
Mortgage Loan Seller is notified by the party  discovering or receiving  notice of such breach  (whichever
occurs  earlier),  the  Mortgage  Loan  Seller will (i) cure such breach in all  material  respects,  (ii)
purchase the affected  Mortgage Loan at the applicable  Purchase Price or (iii) if within two years of the
Closing  Date,  substitute a qualifying  Substitute  Mortgage  Loan in exchange  for such  Mortgage  Loan;
provided  that,  (A) in the case of a breach of the  representation  and warranty  concerning the Mortgage
Loan  Schedule  contained  in clause (i) of this  Section 7, if such breach is material and relates to any
field on the  Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge or (B) in the case of a
breach of the  representation  contained in clause  (xviii) of this Section 7, then, in each case, in lieu
of  purchasing  such Mortgage  Loan from the Trust Fund at the Purchase  Price,  the Sponsor shall pay the
amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust Fund in
respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor
shall have no  obligation to repurchase or substitute  for such  Mortgage  Loan.  The  obligations  of the
Mortgage  Loan  Seller to cure,  purchase  or  substitute  a  qualifying  Substitute  Mortgage  Loan shall
constitute the Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive remedies under
this Agreement or otherwise  respecting a breach of representations  or warranties  hereunder with respect
to the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such  breach as set forth in and  limited  by  Section  13 hereof.  It is  understood  by the  parties
hereto that a breach of the  representations  and warranties  made in either clause (xviii) or (xix)(b) of
this  Section 7 will be deemed to  materially  and  adversely  affect  the value of the  interests  of the
Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of
a breach by the Mortgage Loan Seller of any  representations  and warranties  made in this Section 7 shall
accrue as to any Mortgage  Loan upon (i)  discovery  of such breach by the Mortgage  Loan Seller or notice
thereof by the party  discovering  such breach and (ii) failure by the  Mortgage  Loan Seller to cure such
breach,  purchase such Mortgage Loan or substitute a qualifying  Substitute  Mortgage Loan pursuant to the
terms hereof.

                  Representations  and  Warranties  Concerning  the Mortgage  Loan Seller.  As of the date
hereof and as of the Closing Date,  the Mortgage Loan Seller  represents  and warrants to the Purchaser as
to itself in the capacity indicated as follows:

                  the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in
good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to do
business in each  jurisdiction  where such  qualification  is  necessary,  except  where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the Mortgage Loan Seller's
business as presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  the Mortgage Loan Seller has full corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  the execution  and delivery by the Mortgage Loan Seller of this  Agreement has been duly
authorized  by all  necessary  action on the part of the Mortgage  Loan Seller;  and neither the execution
and  delivery of this  Agreement,  nor the  consummation  of the  transactions  herein  contemplated,  nor
compliance  with the  provisions  hereof,  will  conflict  with or result in a breach of, or  constitute a
default under,  any of the  provisions of any law,  governmental  rule,  regulation,  judgment,  decree or
order  binding on the  Mortgage  Loan Seller or its  properties  or the charter or by-laws of the Mortgage
Loan Seller,  except those conflicts,  breaches or defaults which would not reasonably be expected to have
a material  adverse  effect on the Mortgage  Loan  Seller's  ability to enter into this  Agreement  and to
consummate the transactions contemplated hereby;

                  the  execution,  delivery and  performance by the Mortgage Loan Seller of this Agreement
and the  consummation of the transactions  contemplated  hereby do not require the consent or approval of,
the giving of notice to,  the  registration  with,  or the taking of any other  action in respect  of, any
state,  federal or other  governmental  authority or agency,  except those consents,  approvals,  notices,
registrations  or other actions as have already been obtained,  given or made and, in connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  this  Agreement  has been duly  executed and  delivered by the Mortgage Loan Seller and,
assuming due  authorization,  execution  and delivery by the  Purchaser,  constitutes  a valid and binding
obligation of the Mortgage Loan Seller  enforceable  against it in accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally);

                  there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Mortgage  Loan  Seller,   threatened   against  the  Mortgage  Loan  Seller,   before  or  by  any  court,
administrative  agency,  arbitrator  or  governmental  body (i) with  respect  to any of the  transactions
contemplated  by this  Agreement  or (ii) with  respect to any other  matter  which in the judgment of the
Mortgage Loan Seller could  reasonably be expected to be determined  adversely to the Mortgage Loan Seller
and if determined  adversely to the Mortgage  Loan Seller  materially  and  adversely  affect the Mortgage
Loan Seller's  ability to perform its obligations  under this  Agreement;  and the Mortgage Loan Seller is
not in default with respect to any order of any court,  administrative agency,  arbitrator or governmental
body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  the  Mortgage  Loan  Seller's  Information  (identified  in  Exhibit 3 hereof)  does not
include any untrue  statement of a material  fact or omit to state a material  fact  necessary in order to
make the statements made, in light of the circumstances under which they were made, not misleading.

                  Representations  and Warranties  Concerning the Purchaser.  As of the date hereof and as
of the Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  the Purchaser (i) is a limited  liability  company duly organized,  validly existing and
in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to
do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the  Purchaser's  business
as presently  conducted or on the  Purchaser's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  the Purchaser  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;
                  the  execution  and  delivery  by  the  Purchaser  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Purchaser;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the Purchaser or its properties or the  certificate of formation or limited  liability  company  agreement
of the Purchaser,  except those conflicts,  breaches or defaults which would not reasonably be expected to
have a material  adverse effect on the Purchaser's  ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

                  the  execution,  delivery and  performance  by the  Purchaser of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

                  this Agreement has been duly executed and delivered by the Purchaser  and,  assuming due
authorization,  execution  and  delivery by the  Mortgage  Loan  Seller,  constitutes  a valid and binding
obligation of the Purchaser  enforceable  against it in accordance  with its terms  (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the  rights of
creditors generally);

                  there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Purchaser,  threatened against the Purchaser,  before or by any court,  administrative agency,  arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  the  Purchaser's  Information  (identified  in Exhibit 4 hereof)  does not  include  any
untrue  statement  of a material  fact or omit to state a  material  fact  necessary  in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

         Conditions to Closing.

                  The  obligations  of  the  Purchaser  under  this  Agreement  will  be  subject  to  the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           Each of the  obligations  of the Mortgage Loan Seller  required to be performed
         at or prior to the  Closing  Date  pursuant to the terms of this  Agreement  shall have been duly
         performed and complied with in all material respects;  all of the  representations and warranties
         of the  Mortgage  Loan Seller  under this  Agreement  shall be true and correct as of the date or
         dates specified in all material  respects;  and no event shall have occurred  which,  with notice
         or the passage of time,  would  constitute  a default  under this  Agreement,  or the Pooling and
         Servicing  Agreement;  and the Purchaser  shall have received  certificates to that effect signed
         by authorized officers of the Mortgage Loan Seller.

                           The Purchaser shall have received all of the following  closing  documents,  in
         such forms as are agreed upon and reasonably  acceptable to the  Purchaser,  duly executed by all
         signatories other than the Purchaser as required pursuant to the respective terms thereof:

                                    If required  pursuant to Section 3 hereof,  the Amendment  dated as of
                  the Closing Date and any documents referred to therein;

                                    If required  pursuant  to Section 3 hereof,  the Final  Mortgage  Loan
                  Schedule  containing  the  information  set forth on  Exhibit  2 hereto,  one copy to be
                  attached to each counterpart of the Amendment;

                                    The Pooling and Servicing Agreement,  in form and substance reasonably
                  satisfactory to the Trustee and the Purchaser,  and all documents  required thereby duly
                  executed by all signatories;

                                    A  certificate  of an officer of the Mortgage  Loan Seller dated as of
                  the Closing  Date,  in a form  reasonably  acceptable  to the  Purchaser,  and  attached
                  thereto  copies of the charter and by-laws of the  Mortgage  Loan Seller and evidence as
                  to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    One or more  opinions  of  counsel  from the  Mortgage  Loan  Seller's
                  counsel otherwise in form and substance  reasonably  satisfactory to the Purchaser,  the
                  Trustee and each Rating Agency;

                                    A  letter  from  each of the  Rating  Agencies  giving  each  Class of
                  Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    Such   other    documents,    certificates    (including    additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           The  Certificates  to be sold  to Bear  Stearns  pursuant  to the  Underwriting
         Agreement  and the Purchase  Agreement,  if  applicable,  shall have been issued and sold to Bear
         Stearns.

                           The Mortgage  Loan Seller  shall have  furnished  to the  Purchaser  such other
         certificates  of its  officers  or others and such other  documents  and  opinions  of counsel to
         evidence  fulfillment  of the  conditions  set  forth  in this  Agreement  and  the  transactions
         contemplated hereby as the Purchaser and its counsel may reasonably request.

                  The  obligations  of the Mortgage Loan Seller under this  Agreement  shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

                           The obligations of the Purchaser  required to be performed by it on or prior to
         the Closing  Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and
         complied with in all material  respects,  and all of the  representations  and  warranties of the
         Purchaser  under this  Agreement  shall be true and  correct in all  material  respects as of the
         date hereof and as of the Closing Date, and no event shall have occurred  which would  constitute
         a breach by it of the terms of this  Agreement,  and the Mortgage Loan Seller shall have received
         a certificate to that effect signed by an authorized officer of the Purchaser.

                           The Mortgage  Loan Seller shall have  received  copies of all of the  following
         closing  documents,  in such forms as are agreed upon and  reasonably  acceptable to the Mortgage
         Loan Seller,  duly  executed by all  signatories  other than the Mortgage Loan Seller as required
         pursuant to the respective terms thereof:

                                    If required  pursuant to Section 3 hereof,  the Amendment  dated as of
                  the Closing Date and any documents referred to therein;

                                    The Pooling and Servicing Agreement,  in form and substance reasonably
                  satisfactory  to the  Mortgage  Loan Seller,  and all  documents  required  thereby duly
                  executed by all signatories;

                                    A certificate  of an officer of the Purchaser  dated as of the Closing
                  Date,  in a form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and  attached
                  thereto  the  written   consent  of  the  member  of  the  Purchaser   authorizing   the
                  transactions  contemplated  by this  Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser's  certificate  of formation,  limited  liability
                  company  agreement and evidence as to the good  standing of the Purchaser  dated as of a
                  recent date;

                                    One or more opinions of counsel from the  Purchaser's  counsel in form
                  and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    Such   other    documents,    certificates    (including    additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan Seller shall pay
on the Closing Date or such later date as may be agreed to by the  Purchaser  (i) the fees and expenses of
the Mortgage Loan Seller's  attorneys and the reasonable fees and expenses of the  Purchaser's  attorneys,
(ii)  the  fees  and  expenses  of  Deloitte  &  Touche  LLP,  (iii)  the fee  for the use of  Purchaser's
Registration  Statement  based on the aggregate  original  principal  amount of the  Certificates  and the
filing fee of the  Commission  as in effect on the date on which the  Registration  Statement was declared
effective,  (iv) the fees and expenses including  counsel's fees and expenses in connection with any "blue
sky" and legal  investment  matters,  (v) the fees and expenses of the Trustee which shall include without
limitation  the fees and expenses of the Trustee  (and the fees and  disbursements  of its  counsel)  with
respect to (A) legal and document  review of this  Agreement,  the Pooling and  Servicing  Agreement,  the
Certificates  and related  agreements,  (B) attendance at the Closing and (C) review of the Mortgage Loans
to  be  performed  by  the  Trustee,   (vi)  the  expenses  for  printing  or  otherwise  reproducing  the
Certificates,  the Prospectus and the  Prospectus  Supplement,  (vii) the fees and expenses of each Rating
Agency  (both  initial  and  ongoing),  (viii)  the fees and  expenses  relating  to the  preparation  and
recordation  of mortgage  assignments  (including  intervening  assignments,  if any and if available,  to
evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the Mortgage  Loan
Seller to the  Trustee or the  expenses  relating to the  Opinion of Counsel  referred to in Section  6(i)
hereof,  as the case may be,  and (ix)  Mortgage  File due  diligence  expenses  and  other  out-of-pocket
expenses  incurred by the  Purchaser in  connection  with the  purchase of the Mortgage  Loans and by Bear
Stearns in connection with the sale of the Certificates.  The Mortgage Loan Seller  additionally agrees to
pay  directly to any third party on a timely  basis the fees  provided for above which are charged by such
third party and which are billed periodically.

                  Accountants' Letters.

                  Deloitte  & Touche  LLP will  review  the  characteristics  of a sample of the  Mortgage
Loans  described  in the Final  Mortgage  Loan  Schedule  and will compare  those  characteristics  to the
description of the Mortgage Loans contained in the Prospectus  Supplement  under the captions  "Summary of
Prospectus  Supplement - The Mortgage Loans",  "- The Mortgage Pool  Characteristics"  and "Description of
the  Mortgage  Loans" and in  Schedule  A thereto.  The  Mortgage  Loan  Seller  will  cooperate  with the
Purchaser in making  available all  information and taking all steps  reasonably  necessary to permit such
accountants  to complete  the review and to deliver the  letters  required of them under the  Underwriting
Agreement.  Deloitte & Touche LLP will also confirm  certain  calculations  as set forth under the caption
"Yield and Prepayment Considerations" in the Prospectus Supplement.

                  To  the  extent  statistical   information  with  respect  to  the  Service's  servicing
portfolio is included in the  Prospectus  Supplement  under the caption "The  Servicer," a letter from the
certified  public  accountant  for the Servicer will be delivered to the  Purchaser  dated the date of the
Prospectus  Supplement,  in the form  previously  agreed to by the Mortgage Loan Seller and the Purchaser,
with respect to such statistical information.

                  Indemnification.

                  The Mortgage  Loan Seller  shall  indemnify  and hold  harmless  the  Purchaser  and its
directors,  officers and  controlling  persons (as defined in Section 15 of the  Securities  Act) from and
against any loss,  claim,  damage or liability or action in respect thereof,  to which they or any of them
may  become  subject,  under the  Securities  Act or  otherwise,  insofar  as such  loss,  claim,  damage,
liability  or  action  arises  out of,  or is based  upon (i) any  untrue  statement  of a  material  fact
contained in the Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in
the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto approved by the
Mortgage Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is  identified),  in
reliance  upon and in conformity  with  Mortgage Loan Seller's  Information a material fact required to be
stated therein or necessary to make the  statements  therein in light of the  circumstances  in which they
were made,  not  misleading,  (ii) any  representation  or warranty  assigned or made by the Mortgage Loan
Seller in  Section 7 or  Section 8 hereof  being,  or alleged  to be,  untrue or  incorrect,  or (iii) any
failure by the Mortgage  Loan Seller to perform its  obligations  under this  Agreement;  and the Mortgage
Loan  Seller  shall  reimburse  the  Purchaser  and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in  connection  with  investigating  or  defending  or preparing to
defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  The  Purchaser  shall  indemnify  and hold  harmless  the  Mortgage  Loan Seller and its
respective  directors,  officers and controlling  persons (as defined in Section 15 of the Securities Act)
from and against any loss, claim,  damage or liability or action in respect thereof,  to which they or any
of them may become subject,  under the Securities Act or otherwise,  insofar as such loss, claim,  damage,
liability  or  action  arises  out of,  or is based  upon (a) any  untrue  statement  of a  material  fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  Promptly  after receipt by an  indemnified  party under  subsection (i) or (ii) above of
notice of the commencement of any action,  such indemnified  party shall, if a claim in respect thereof is
to be made  against  the  indemnifying  party  under  such  subsection,  notify  each party  against  whom
indemnification  is to be sought in writing of the  commencement  thereof (but the failure so to notify an
indemnifying  party shall not relieve such  indemnified  party from any liability  which it may have under
this Section 13 except to the extent that it has been  prejudiced in any material  respect by such failure
or from any  liability  which it may have  otherwise).  In case any such  action is  brought  against  any
indemnified  party, and it notifies an indemnifying  party of the commencement  thereof,  the indemnifying
party  will be  entitled  to  participate  therein  and,  to the  extent  it may elect by  written  notice
delivered to the  indemnified  party  promptly  (but,  in any event,  within 30 days) after  receiving the
aforesaid  notice from such  indemnified  party,  to assume the defense  thereof with  counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees  and  expenses  shall  be  borne  by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  If the  indemnification  provided  for in  paragraphs  (i) and (ii) of this  Section  13
shall for any reason be  unavailable  to an  indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 13,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Seller on the one hand and the  Purchaser on the other from the  purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  The  parties  hereto  agree  that  reliance  by an  indemnified  party  on any  publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  Notices.  All  demands,  notices and  communications  hereunder  shall be in writing but
may be delivered  by facsimile  transmission  subsequently  confirmed in writing.  Notices to the Mortgage
Loan Seller  shall be directed to EMC  Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas
75067 (Telecopy: (214) 626-3751),  Attention:  Conduit Seller Approval; and notices to the Purchaser shall
be directed to Structured  Asset  Mortgage  Investments II Inc.,  383 Madison  Avenue,  New York, New York
10179 (Telecopy:  (212)-272-7206),  Attention: Baron Silverstein; or to any other address as may hereafter
be  furnished by one party to the other party by like notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been  received on the date  received at the  premises of the  addressee
(as  evidenced,  in the case of  registered or certified  mail,  by the date noted on the return  receipt)
provided  that it is received  on a Business  Day during  normal  business  hours and,  if received  after
normal business hours, then it shall be deemed to be received on the next Business Day.

                  Transfer of  Mortgage  Loans.  The  Purchaser  retains the right to assign the  Mortgage
Loans and any or all of its  interest  under this  Agreement  to the  Trustee  without  the consent of the
Mortgage Loan Seller,  and, upon such assignment,  the Trustee shall succeed to the applicable  rights and
obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser  shall remain entitled to the
benefits  set forth in  Sections  11, 13 and 17 hereto and as provided  in Section  2(i).  Notwithstanding
the  foregoing,  the sole and  exclusive  right and remedy of the  Trustee  with  respect to a breach of a
representation  or  warranty  of the  Mortgage  Loan Seller  shall be the cure,  purchase or  substitution
obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

                  Termination.  This  Agreement  may  be  terminated  (a)  by the  mutual  consent  of the
parties  hereto prior to the Closing Date,  (b) by the  Purchaser,  if the  conditions to the  Purchaser's
obligation  to close set forth under  Section  10(1) hereof are not  fulfilled as and when  required to be
fulfilled or (c) by the Mortgage Loan Seller,  if the conditions to the Mortgage Loan Seller's  obligation
to close set forth under  Section  10(2) hereof are not  fulfilled as and when  required to be  fulfilled.
In the event of  termination  pursuant to clause (b), the Mortgage Loan Seller shall pay, and in the event
of  termination  pursuant to clause (c), the Purchaser  shall pay, all reasonable  out-of-pocket  expenses
incurred by the other in connection with the  transactions  contemplated  by this Agreement.  In the event
of a termination pursuant to clause (a), each party shall be responsible for its own expenses.

                  Representations,  Warranties and Agreements to Survive  Delivery.  All  representations,
warranties and agreements  contained in this  Agreement,  or contained in  certificates of officers of the
Mortgage Loan Seller submitted  pursuant  hereto,  shall remain operative and in full force and effect and
shall  survive  delivery of the Mortgage  Loans to the  Purchaser  (and by the  Purchaser to the Trustee).
Subsequent  to the  delivery  of  the  Mortgage  Loans  to  the  Purchaser,  the  Mortgage  Loan  Seller's
representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be deemed to
relate to the Mortgage Loans  actually  delivered to the Purchaser and included in the Final Mortgage Loan
Schedule and any Substitute  Mortgage Loan and not to those  Mortgage  Loans deleted from the  Preliminary
Mortgage  Loan  Schedule  pursuant  to  Section  3  hereof  prior  to  the  closing  of  the  transactions
contemplated hereby or any Deleted Mortgage Loan.

                  Severability.  If any provision of this  Agreement  shall be prohibited or invalid under
applicable  law,  this  Agreement  shall be  ineffective  only to such extent,  without  invalidating  the
remainder of this Agreement.

                  Counterparts.  This  Agreement  may be executed in  counterparts,  each of which will be
an original, but which together shall constitute one and the same agreement.

                  Amendment.  This  Agreement  cannot be amended or  modified  in any manner  without  the
prior written consent of each party.

                  GOVERNING  LAW.  THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE
STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN SECTIONS  5-1401
AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATION  LAW) AND SHALL BE INTERPRETED IN ACCORDANCE  WITH THE LAWS
OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  Further   Assurances.   Each  of  the  parties   agrees  to  execute  and  deliver  such
instruments  and take such actions as another  party may, from time to time,  reasonably  request in order
to effectuate  the purpose and to carry out the terms of this Agreement  including any  amendments  hereto
which may be required by either Rating Agency.

                  Successors  and Assigns.  This  Agreement  shall bind and inure to the benefit of and be
enforceable  by the Mortgage  Loan Seller and the  Purchaser and their  permitted  successors  and assigns
and, to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their  directors,  officers  and
controlling   persons  (within  the  meaning  of  federal  securities  laws).  The  Mortgage  Loan  Seller
acknowledges  and  agrees  that the  Purchaser  may assign its  rights  under this  Agreement  (including,
without limitation,  with respect to the Mortgage Loan Seller's  representations and warranties respecting
the  Mortgage  Loans) to the  Trustee.  Any person  into which the  Mortgage  Loan Seller may be merged or
consolidated  (or any person  resulting  from any merger or  consolidation  involving  the  Mortgage  Loan
Seller),  any person resulting from a change in form of the Mortgage Loan Seller or any person  succeeding
to the business of the Mortgage Loan Seller,  shall be  considered  the  "successor"  of the Mortgage Loan
Seller  hereunder and shall be  considered a party hereto  without the execution or filing of any paper or
any  further  act or consent on the part of any party  hereto.  Except as  provided  in the two  preceding
sentences and in Section 15 hereto,  this Agreement cannot be assigned,  pledged or hypothecated by either
party hereto without the written  consent of the other parties to this  Agreement and any such  assignment
or purported assignment shall be deemed null and void.

                  The  Mortgage  Loan  Seller  and  the  Purchaser.  The  Mortgage  Loan  Seller  and  the
Purchaser  will keep in full effect all rights as are  necessary to perform their  respective  obligations
under this Agreement.

                  Entire  Agreement.  This  Agreement  contains  the entire  agreement  and  understanding
between  the  parties  with  respect  to  the  subject  matter  hereof,   and  supersedes  all  prior  and
contemporaneous  agreements,  understandings,  inducements  and  conditions,  express or implied,  oral or
written, of any nature whatsoever with respect to the subject matter hereof.

                  No  Partnership.  Nothing  herein  contained  shall be deemed or  construed  to create a
partnership or joint venture between the parties hereto.


                                           [Signatures Follow]


         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION


                                                             By:__________________________________________
                                                                Name:
                                                                Title:


                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                             By:__________________________________________
                                                                Name:
                                                                Title:




--------------------------------------------------------------------------------




                                                EXHIBIT 1
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  The original  Mortgage Note,  endorsed without recourse to the order of the Trustee and
         showing  an  unbroken  chain of  endorsements  from the  original  payee  thereof  to the Person
         endorsing it to the Trustee, or a lost note affidavit;

                  The  original  Mortgage  and, if the related  Mortgage  Loan is a MOM Loan,  noting the
         presence of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall
         have been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon (or if the original Security Instrument,  assignments to the Trustee
         or intervening assignments thereof which have been delivered,  are being delivered or will, upon
         receipt of recording  information  relating to the Security  Instrument  required to be included
         thereon,  be delivered  to recording  offices for  recording  and have not been  returned to the
         Mortgage  Loan Seller in time to permit their  recording as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may
         be in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged
         Property is located) to "Wells Fargo Bank, National Association,  as Trustee",  with evidence of
         recording  with  respect to each  Mortgage  Loan in the name of the  Trustee  thereon (or if the
         original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof
         which have been delivered,  are being  delivered or will, upon receipt of recording  information
         relating to the Security  Instrument  required to be included thereon, be delivered to recording
         offices for  recording  and have not been returned to the Mortgage Loan Seller in time to permit
         their  delivery as  specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the
         Mortgage Loan Seller may deliver a true copy thereof with a  certification  by the Mortgage Loan
         Seller, on the face of such copy, substantially as follows:  "Certified to be a true and correct
         copy of the original, which has been transmitted for recording");

                  All intervening  assignments of the Security Instrument,  if applicable and only to the
         extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  The  original  or a copy of the  policy or  certificate  of primary  mortgage  guaranty
         insurance, to the extent available, if any;

                  The original  policy of title  insurance or mortgagee's  certificate of title insurance
         or commitment or binder for title insurance; and

                  The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                EXHIBIT 2
                                    MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

the city, state and zip code of the Mortgaged Property;

the property type;

the Mortgage Interest Rate;

the Servicing Fee Rate;

the LPMI Fee, if applicable;

the Trustee Fee Rate, if applicable;

the Net Rate;

the maturity date;

the stated original term to maturity;

the stated remaining term to maturity;

the original Principal Balance;

the first payment date;

the principal and interest payment in effect as of the Cut-off Date;

the unpaid Principal Balance as of the Cut-off Date;

the Loan-to-Value Ratio at origination;

the insurer of any Primary Mortgage Insurance Policy;

the MIN with respect to each MOM Loan;

the Gross Margin, if applicable;

the next Adjustment Date, if applicable;

the Maximum Lifetime Mortgage Rate, if applicable;

the Minimum Lifetime Mortgage Rate, if applicable;

the Periodic Rate Cap, if applicable;

the Loan Group;

a code indicating whether the Mortgage Loan is negatively amortizing;

which Mortgage Loans adjust after an initial  fixed-rate  period of one, two, three,  five,  seven or ten
         years or any other period;

the Prepayment Charge, if any;

lien position (e.g., first lien or second lien);

a code indicating whether the Mortgage Loan is has a balloon payment;

a code indicating whether the Mortgage Loan is an interest-only loan;

the interest-only term, if applicable;

the Mortgage Loan Seller; and

the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (n) and (j) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                EXHIBIT 3
                                    MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF PROSPECTUS  SUPPLEMENT — The Mortgage  Loans," and "— Mortgage Pool  Characteristics",  "DESCRIPTION OF
THE MORTGAGE LOANS" and "SCHEDULE A — CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                EXHIBIT 4
                                         PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.




--------------------------------------------------------------------------------





                                                EXHIBIT 5
                                          SCHEDULE OF LOST NOTES

                                          Available Upon Request




--------------------------------------------------------------------------------




                                                EXHIBIT 6
                   STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard & Poor's has  categorized  loans  governed by  anti-predatory  lending laws in the  Jurisdictions
listed  below into three  categories  based  upon a  combination  of  factors  that  include  (a) the risk
exposure  associated  with the  assignee  liability  and (b) the tests and  thresholds  set forth in those
laws.  Note that certain loans  classified  by the relevant  statute as Covered are included in Standard &
Poor's High Cost Loan  Category  because they  included  thresholds  and tests that are typical of what is
generally considered High Cost by the industry.


Standard & Poor's High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------



Standard & Poor's Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------



Standard & Poor's Home Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------




--------------------------------------------------------------------------------




                                 SCHEDULE A
                REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES


------------------------------- ----------------- ---------------------
Offered Certificates                  S&P               Moody's
------------------------------- ----------------- ---------------------
Class I-A-1                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-A-2                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-A-3                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-X                             AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-1                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-2                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-3                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-4                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-B-1                           AA+                 Aaa
------------------------------- ----------------- ---------------------
Class I-B-2                            AA                 Aa1
------------------------------- ----------------- ---------------------
Class I-B-3                           AA-                 Aa1
------------------------------- ----------------- ---------------------
Class I-B-4                            A+                 Aa2
------------------------------- ----------------- ---------------------
Class I-B-5                            A                  Aa3
------------------------------- ----------------- ---------------------
Class I-B-6                            A-                  A1
------------------------------- ----------------- ---------------------
Class I-B-7                           BBB+                 A3
------------------------------- ----------------- ---------------------
Class I-B-8                           BBB                 Baa2
------------------------------- ----------------- ---------------------
Class I-B-9                           BBB-                Baa3
------------------------------- ----------------- ---------------------
Class II-B-1                           AA                 Aaa
------------------------------- ----------------- ---------------------
Class II-B-2                           A                  Aa3
------------------------------- ----------------- ---------------------
Class II-B-3                          BBB                  A3
------------------------------- ----------------- ---------------------
Class II-B-4                          BBB-                Baa1
------------------------------- ----------------- ---------------------

The Class I-XP-1,  Class I-XP-2,  Class I-B-IO,  Class II-XP, Class II-B-IO, Class R and Class R-X Certificates have not been rated.

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                SCHEDULE B
                                          MORTGAGE LOAN SCHEDULE

                                         (Provided upon request)




--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT I

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells  Fargo Bank,  National  Association,  a banking  corporation,
         having a place of business at 9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in
         no personal or other representative  capacity) under the Pooling and Servicing  Agreement,  dated
         as of January 1, 2007, by and among  Structured  Asset Mortgage  Investments II Inc., the Trustee
         and EMC Mortgage  Corporation  (as amended,  restated,  supplemented  or otherwise  modified from
         time to time,  the  "Agreement";  capitalized  terms  not  defined  herein  have the  definitions
         assigned to such terms in the  Agreement),  relating to the Bear Stearns  Mortgage  Funding Trust
         2007-AR1,  Mortgage Pass-Through Certificates,  Series 2007-AR1, hereby appoints _______________,
         in its  capacity  as Servicer  under the  Agreement,  as the  Trustee's  true and lawful  Special
         Attorney-in-Fact,  in the  Trustee's  name,  place and stead and for the Trustee's  benefit,  but
         only in its capacity as Trustee  aforesaid,  to perform all acts and execute all documents as may
         be customary,  necessary and appropriate to effectuate the following  enumerated  transactions in
         respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially  or in  title,  whether  the  Trustee  is  named  therein  as  mortgagee  or
         beneficiary  or has become  mortgagee or  beneficiary  by virtue of  endorsement,  assignment  or
         other  conveyance)  or held by or  registered to the Trustee  (directly or through  custodians or
         nominees),  or in respect of which the  Trustee has a security  interest  or other  lien,  all as
         provided  under the  applicable  Agreement and only to the extent the  respective  Trustee has an
         interest  therein  under  the  Agreement,  and in  respect  of which  the  Servicer  is acting as
         servicer pursuant to the Agreement (the "Mortgage Documents").


This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to
conform to the original intent of the parties thereto or to correct title errors discovered after title
insurance was issued and where such modification or re-recording does not adversely affect the lien
under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public
utility  company or a state or federal  agency or unit with powers of eminent  domain  including,  without
limitation,  the execution of partial  satisfactions/releases,  partial reconveyances and the execution of
requests to trustees to accomplish same.

3.       The  conveyance  of the  properties  subject to a Mortgage  Document to the  applicable  mortgage
insurer,  or the  closing  of the title to the  property  to be  acquired  as real  estate  so  owned,  or
conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage Document or full conveyance upon payment
and discharge of all sums secured  thereby,  including,  without  limitation,  cancellation of the related
note.

6.       The assignment of any Mortgage  Document,  in connection with the repurchase of the mortgage loan
secured and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon  payment and  discharge  of all sums  secured
thereby in conjunction with the refinancing  thereof,  including,  without  limitation,  the assignment of
the related note.

8.       With  respect  to a  Mortgage  Document,  the  foreclosure,  the  taking  of a deed  in  lieu  of
foreclosure,  or the completion of judicial or non-judicial  foreclosure or  termination,  cancellation or
rescission of any such foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed
of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and  performance  of such other
                  actions as may be  necessary  under the terms of the  Mortgage  Document or state law to
                  expeditiously complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and
interest  (which  now is, or  hereafter  shall  become  due and  payable)  belonging  to or claimed by the
Trustee under the Mortgage  Documents,  and to use or take any lawful means for recovery  thereof by legal
process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable
to the Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such  instruments and
to do and  perform  all and every act and thing  necessary  and proper to carry  into  effect the power or
powers  granted by this Limited Power of Attorney,  subject to the terms and  conditions  set forth in the
Agreement  including  the standard of care  applicable to the servicer in the  Agreement,  and hereby does
ratify and confirm what such Special  Attorney-in-Fact  shall lawfully do or cause to be done by authority
hereof.




         IN WITNESS  WHEREOF,  the Trustee has caused its corporate  name and seal to be hereto signed and
affixed and these presents to be acknowledged  by its duly elected and authorized  officer this ___ day of
_________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:_____________________________________
                                                                 Name:
                                                                 Title:

WITNESS:                                                      WITNESS:



_______________________________                               _______________________________
Name:                                                         Name:
Title:                                                        Title:







STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before me, the  undersigned,  a Notary Public in and for said state,
personally appeared  __________________,  personally known to me to be the person whose name is subscribed
to the  within  instrument,  and such  person  acknowledged  to me that such  person  executed  the within
instrument in such person's  authorized  capacity as a Senior Vice President of Wells Fargo Bank, National
Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT J
                                                [RESERVED]






--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT K

                                    LOAN LEVEL FORMAT FOR TAPE INPUT,
                                        SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                        COBOL
Field Name                          Position         Length            "picture"
______________________________________________________________________________________
[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)


Trailer Record:

Number of Records                   001-006          6                 9(06)
FILLER                              007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces




--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT L

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells  Fargo Bank in an Excel  spreadsheet  format  with fixed field names and
data type. The Excel  spreadsheet  should be used as a template  consistently  every month when submitting
data.

Table: Delinquency

         Name                                                 Type                                Size
         _______________________________________________________________________________________________
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those fields every month in
     order for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate that a special action is being
taken.  The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are
consistent  with industry  standards.  If Action Codes other than those above are used,  the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower  has been  granted  relief for curing a
delinquency.  The Action Date is the date the relief is  expected  to end.  For  military  indulgence,  it
will be three months after the Borrower's discharge from military service.

Action  Code 15 - To report  the  Borrower's  filing  for  bankruptcy  or  instituting  some other type of
litigation  that will prevent or delay  liquidation  of the Mortgage  Loan. The Action Date will be either
the date that any repayment plan (or  forbearance)  instituted by the  bankruptcy  court will expire or an
additional date by which the litigation should be resolved.

Action  Code 20 - To report  that the  Borrower  has  agreed to a  deed-in-lieu  or an  assignment  of the
property.  The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the  Mortgage  Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage Loan has been  foreclosed or a deed-in-lieu  of foreclosure has
been  accepted,  and the Servicer,  on behalf of the owner of the Mortgage Loan, has acquired the property
and may  dispose of it. The Action Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action  Code 71 - To report  that a Mortgage  Loan has been  foreclosed  and a third  party  acquired  the
property,  or a total  condemnation  of the  property  has  occurred.  The Action  Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action  Code 72 - To  report  that a  Mortgage  Loan  has  been  foreclosed,  or a  deed-in-lieu  has been
accepted,  and the property may be conveyed to the mortgage  insurer and the pool insurance claim has been
filed. The Action Date is the date of the foreclosure  sale, or, for  deeds-in-lieu,  the date of the deed
for conventional mortgages.

The Loss Mit Type  field  should  show  the  approved  Loss  Mitigation  arrangement.  The  following  are
acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided that they are
consistent  with  industry  standards.  If Loss  Mitigation  Types  other than those  above are used,  the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT M

                                                [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT N
                                          FORM OF CAP CONTRACTS


                                                 SCHEDULE

                                                  to the
                                                  ISDA®
                          International Swaps and Derivatives Association, Inc.
                                             MASTER AGREEMENT

                                       dated as of January 31, 2007



between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized under the laws of Delaware ("Bear
Stearns"),  and BEAR STEARNS  MORTGAGE  FUNDING TRUST 2007-AR1 a common law trust organized under the laws
of the State of New York (the "Counterparty")  pursuant to the Pooling and Servicing  Agreement,  dated as
of  January  1,  2007  (the  "Pooling  and  Servicing  Agreement")  between  Wells  Fargo  Bank,  National
Association as trustee (the "Trustee"),  Structured  Asset Mortgage  Investments II Inc. as depositor (the
"Depositor") and EMC Mortgage Corporation as servicer, sponsor and company.


Part 1.  Termination Provisions

For purposes of this Agreement:

(a)      "Specified Entity" will not apply to Bear Stearns or Counterparty for any purpose.

(b)      "Specified Transactions" will not apply to Bear Stearns or Counterparty for any purpose.

(c)      The "Failure to Pay or Deliver"  provisions of Section  5(a)(i) will apply to Bear Stearns and will
         apply to Counterparty;  provided that  notwithstanding  anything to the contrary in Section 5(a)(i)
         or Paragraph 7 of the Credit Support  Annex,  any failure by Bear Stearns to comply with or perform
         any  obligation  to be complied  with or performed by Bear Stearns  under the Credit  Support Annex
         shall not  constitute an Event of Default under Section  5(a)(i)  unless (A) a Moody's Second Level
         Downgrade  has  occurred  and  been  continuing  for 30 or more  Local  Business  Days and (B) such
         failure is not  remedied on or before the third Local  Business Day after notice of such failure is
         given to Bear Stearns.

(d)      The "Breach of Agreement"  provisions  of Section  5(a)(ii) will apply to Bear Stearns and will not
         apply to Counterparty.

(e)      The "Credit  Support  Default"  provisions  of Section  5(a)(iii)  will apply to (x) Bear  Stearns;
         provided  that  notwithstanding  anything to the contrary in Section  5(a)(iii)(1),  any failure by
         Bear  Stearns to comply with or perform any  obligation  to be complied  with or  performed by Bear
         Stearns  under the Credit  Support  Annex shall not  constitute  an Event of Default  under Section
         5(a)(iii)  unless (A) a Moody's Second Level  Downgrade has occurred and been  continuing for 30 or
         more  Local  Business  Days and (B) such  failure  is not  remedied  on or before  the third  Local
         Business Day after notice of such failure is given to Bear Stearns and (y)  Counterparty  solely in
         respect of Counterparty's obligations under Paragraph 3(b) of the Credit Support Annex.

(f)      The  "Misrepresentation"  provisions  of Section  5(a)(iv)  will apply to Bear Stearns and will not
         apply to Counterparty.

(g)      The "Default  under  Specified  Transaction"  provisions of Section  5(a)(v) will not apply to Bear
         Stearns or Counterparty.

(h)      The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Bear Stearns and will not apply
         to Counterparty.

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

(i)      The  "Bankruptcy"  provisions  of Section  5(a)(vii)  will apply to Bear  Stearns and will apply to
         Counterparty  except  that the  provisions  of Section  5(a)(vii)(2),  (6) (to the extent that such
         provisions  refer  to any  appointment  contemplated  or  effected  by the  Pooling  and  Servicing
         Agreement or any  appointment  to which  Counterparty  has not become subject to), (7) and (9) will
         not apply to Counterparty;  provided that, with respect to Counterparty only, Section  5(a)(vii)(4)
         is hereby  amended by adding after the words "against it" the words  "(excluding  any proceeding or
         petition instituted or presented by Bear Stearns)",  and Section  5(a)(vii)(8) is hereby amended by
         deleting the words "to (7)  inclusive"  and inserting  lieu thereof ", (3), (4) as amended,  (5) or
         (6) as amended".

(j)      The "Tax Event Upon Merger"  provisions  of Section  5(b)(iii)  will apply to Bear Stearns and will
         apply to  Counterparty;  provided  that Bear  Stearns  shall not be entitled to  designate an Early
         Termination  Date by reason of a Tax Event  upon  Merger  in  respect  of which it is the  Affected
         Party.

(k)      The "Credit  Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns or
         Counterparty.

(l)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
         Counterparty.

(m)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

                  (1)      Market Quotation will apply; and

                  (2)      the Second Method will apply;

                  provided  that if Bear Stearns is the  Defaulting  Party or the sole Affected  Party,  the
                  following provisions will apply:

                           (A)      Section  6(e) of this  Agreement  will be  amended by  inserting  on the
                           first line "or is effectively  designated"  after "If an Early  Termination  Date
                           occurs";

                           (B)      The  definition  of Market  Quotation  in Section 14 shall be deleted in
                           its entirety and replaced with the following:

                                    "Market  Quotation"  means,  with  respect  to  one or  more  Terminated
                                    Transactions,   and  a  party  making  the   determination,   an  amount
                                    determined  on the basis of Firm  Offers  from  Reference  Market-makers
                                    that are  Eligible  Replacements.  Each  Firm  Offer  will be (1) for an
                                    amount  that  would be paid to  Counterparty  (expressed  as a  negative
                                    number)  or  by  Counterparty   (expressed  as  a  positive  number)  in
                                    consideration  of an agreement  between  Counterparty and such Reference
                                    Market-maker  to enter into a  Replacement  Transaction  and (2) made on
                                    the basis that Unpaid Amounts in respect of the  Terminated  Transaction
                                    or group of  Transactions  are to be excluded but,  without  limitation,
                                    any  payment  or  delivery  that  would,  but  for  the  relevant  Early
                                    Termination  Date,  have been required  (assuming  satisfaction  of each
                                    applicable  condition precedent) after that Early Termination Date is to
                                    be  included.  The party  making the  determination  (or its agent) will
                                    request  each  Reference  Market-maker  to provide its Firm Offer to the
                                    extent  reasonably  practicable  as of the same  day and  time  (without
                                    regard to different time zones) on or as soon as reasonably  practicable
                                    after the  designation or occurrence of the relevant  Early  Termination
                                    Date.  The  day  and  time  as of  which  those  Firm  Offers  are to be
                                    obtained  will be selected in good faith by the party  obliged to make a
                                    determination  under  Section  6(e),  and,  if each party is so obliged,
                                    after  consultation  with the other.  The Market  Quotation shall be the
                                    Firm Offer actually  accepted by Counterparty no later than the Business
                                    Day  preceding  the  Early  Termination  Date.  If no  Firm  Offers  are
                                    provided by the second  Business  Day  following  the Early  Termination
                                    Date,  it will be deemed  that the Market  Quotation  in respect of such
                                    Terminated Transaction or group of Transactions cannot be determined.

                           (C)      Counterparty  shall use best  efforts  to accept a Firm Offer that would
                           determine  the  Market  Quotation.  If  more  than  one  Firm  Offer  (which,  if
                           accepted,  would determine the Market Quotation) is provided,  Counterparty shall
                           use  commercially  reasonable  efforts to accept the Firm Offer  (among such Firm
                           Offers) which would require either (x) the lowest payment by the  Counterparty to
                           the Reference Market-maker,  to the extent Counterparty would be required to make
                           a payment to the  Reference  Market-maker  or (y) the  highest  payment  from the
                           Reference Market-maker to Counterparty,  to the extent the Reference Market-maker
                           would be required to make a payment to the  Counterparty.  If only one Firm Offer
                           (which,  if  accepted,   would  determine  the  Market  Quotation)  is  provided,
                           Counterparty shall use commercially reasonable efforts to accept such Firm Offer.

                           (D)      Upon the written request by  Counterparty to Bear Stearns,  Bear Stearns
                           shall obtain the Market Quotations on behalf of Counterparty.

                           (E)      If the Settlement  Amount is a negative  number,  Section  6(e)(i)(3) of
                           this Agreement shall be deleted in its entirety and replaced with the following:

                                    "(3)  Second  Method and  Market  Quotation.  If the  Second  Method and
                                    Market Quotation  apply,  (I) Counterparty  shall pay to Bear Stearns an
                                    amount equal to the absolute value of the  Settlement  Amount in respect
                                    of the  Terminated  Transactions,  (II)  Counterparty  shall pay to Bear
                                    Stearns the Termination  Currency Equivalent of the Unpaid Amounts owing
                                    to Bear Stearns and (III) Bear  Stearns  shall pay to  Counterparty  the
                                    Termination   Currency   Equivalent  of  the  Unpaid  Amounts  owing  to
                                    Counterparty;  provided, however, that (x) the amounts payable under the
                                    immediately  preceding  clauses  (II)  and  (III)  shall be  subject  to
                                    netting  in  accordance  with  Section  2(c) of this  Agreement  and (y)
                                    notwithstanding  any  other  provision  of this  Agreement,  any  amount
                                    payable by Bear Stearns  under the  immediately  preceding  clause (III)
                                    shall not be  netted-off  against  any amount  payable  by  Counterparty
                                    under the immediately preceding clause (I)."

(n)      "Termination Currency" means United States Dollars.

(o)      Additional Termination Events.  Additional Termination Events will apply:

             (i)  If, upon the  occurrence of a Cap  Disclosure  Event (as defined in Part  5(l)(ii)  below)
                  Bear  Stearns  has not,  within ten (10)  calendar  days after such Cap  Disclosure  Event
                  complied  with any of the  provisions  set forth in Part 5 (l) below,  then an  Additional
                  Termination Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                  the sole Affected Party and all Transactions hereunder shall be Affected Transaction.

              (ii)    If,  without the prior written  consent of Bear Stearns where such consent is required
                      under the Pooling and Servicing Agreement,  an amendment or supplemental  agreement is
                      made to the Pooling and Servicing Agreement which amendment or supplemental  agreement
                      could  reasonably  be expected to have a material  adverse  effect on the interests of
                      Bear  Stearns  under  this  Agreement,  an  Additional  Termination  Event  shall have
                      occurred with respect to Counterparty,  Counterparty  shall be the sole Affected Party
                      and all Transactions hereunder shall be Affected Transaction.


             (iii)         (A)      If a S&P First Level  Downgrade has occurred and is continuing  and Bear
                                    Stearns  fails to take any action  described  under  Part  (5)(f)(i)(1),
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (B)      If a S&P Second Level  Downgrade has occurred and is continuing and Bear
                                    Stearns  fails to take any  action  described  under  Part  (5)(f)(i)(2)
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (C)      If (A) a  Moody's  Second  Level  Downgrade  has not  occurred  and been
                                    continuing  for 30 or more Local  Business Days and (B) Bear Stearns has
                                    failed to comply with or perform any  obligation  to be complied with or
                                    performed by Bear Stearns in accordance  with the Credit  Support Annex,
                                    then an  Additional  Termination  Event shall have occurred with respect
                                    to Bear Stearns and Bear Stearns shall be the sole  Affected  Party with
                                    respect to such Additional Termination Event.

                           (D)      If  (A)  a  Moody's  Second  Level   Downgrade  has  occurred  and  been
                                    continuing  for 30 or more  Local  Business  Days and (B)  either (i) at
                                    least  one  Eligible  Replacement  has  made  a  Firm  Offer  to be  the
                                    transferee  or (ii) at least  one  entity  that  satisfies  the  Moody's
                                    Approved Ratings  Threshold has made a Firm Offer to provide an Eligible
                                    Guaranty  in  respect  of  all  of  Bear  Stearns'  present  and  future
                                    obligations under this Agreement,  then an Additional  Termination Event
                                    shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                                    the sole  Affected  Party with  respect to such  Additional  Termination
                                    Event and all Transactions hereunder shall be Affected Transaction.

(p) Limitation on Events of Default.  Notwithstanding  the terms of Sections 5 and 6 of the ISDA Form Master
Agreement,  if at any  time  and so  long  as the  Counterparty  has  satisfied  in  full  all  its  payment
obligations  under Section  2(a)(i) of the ISDA Form Master  Agreement and has at the time no future payment
obligations,  whether  absolute or  contingent,  under such  Section,  then unless Bear  Stearns is required
pursuant to appropriate  proceedings to return to the Counterparty or otherwise  returns to the Counterparty
upon demand of the  Counterparty  any portion of any such payment,  (a) the occurrence of an event described
in Section 5(a) of the ISDA Form Master Agreement with respect to the  Counterparty  shall not constitute an
Event of Default or Potential  Event of Default with respect to the  Counterparty  as  Defaulting  Party and
(b) Bear  Stearns  shall be entitled to  designate an Early  Termination  Date  pursuant to Section 6 of the
ISDA Form Master  Agreement  only as a result of the  occurrence of a Termination  Event set forth in either
Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with respect to Bear Stearns as the Affected
Party, or Section 5(b)(iii) with respect to Bear Stearns as the Burdened Party.

                                            Part 2. Tax Matters

(a)      Tax Representations.

         (i) Payer  Representations.  For the  purpose of  Section  3(e) of this  Agreement,  each of Bear
         Stearns and the Counterparty makes the following representations:

         It is  not  required  by  any  applicable  law,  as  modified  by the  practice  of any  relevant
         governmental  revenue  authority,   of  any  Relevant  Jurisdiction  to  make  any  deduction  or
         withholding  for or on account of any Tax from any payment  (other than  interest  under  Section
         2(e),  6(d)(ii)  or 6(e) of this  Agreement)  to be made  by it to the  other  party  under  this
         Agreement.  In making this representation, it may rely on:

                  (1)      the  accuracy  of any  representations  made by the  other  party  pursuant  to
                  Section 3(f) of this Agreement;

                  (2)      the  satisfaction of the agreement  contained in Sections 4(a)(i) and 4(a)(iii)
                  of this  Agreement and the accuracy and  effectiveness  of any document  provided by the
                  other party pursuant to Sections 4(a)(i) and 4(a)(iii) of this Agreement; and

                  (3) the  satisfaction  of the agreement of the other party  contained in Section 4(d) of
                  this  Agreement,  provided  that it shall not be a breach of this  representation  where
                  reliance  is placed  on  clause  (ii) and the  other  party  does not  deliver a form or
                  document under Section  4(a)(iii) of this  Agreement by reason of material  prejudice to
                  its legal or commercial position.

         (ii) Payee Representations.  For the purpose of Section 3(f) of this Agreement,  each of
         Bear Stearns and the Counterparty makes the following representations.

         The following representation will apply to Bear Stearns:

                  Bear  Stearns is a  corporation  organized  under the laws of the State of Delaware  and
                  its U.S. taxpayer identification number is 13-3866307.


         The following representation will apply to the Counterparty:

            The Counterparty hereby represents and warrants that the Counterparty is a trust organized
           under the laws of the State of New York and regarded as a U.S. Person for U.S. Federal income
                                                   tax purposes.

(b)      Tax Provisions.

         Notwithstanding  the  definition  of  "Indemnifiable  Tax" in Section 14 of this  Agreement,  all
         Taxes in relation to payments by Bear Stearns shall be  Indemnifiable  Taxes  (including  any Tax
         imposed in respect of a Credit  Support  Document)  unless (i) such Taxes are  assessed  directly
         against  Counterparty  and not by  deduction  or  withholding  by Bear Stearns or (ii) arise as a
         result  of a Change in Tax Law (in which  case  such Tax  shall be an  Indemnifiable  Tax only if
         such Tax satisfies the  definition of  Indemnifiable  Tax provided in Section 14). In relation to
         payments by Counterparty, no Tax shall be an Indemnifiable Tax.


                                   Part 3. Agreement to Deliver Documents

For the purpose of Section 4(a) of this Agreement:

         (i)      Tax forms, documents, or certificates to be delivered are:

         Party required to deliver    Form/Document/                     Date by which to
         document                     Certificate                        be delivered

         Bear Stearns                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9 (or any successor  thereto)    Document,  (iii) promptly upon the reasonable
                                      with  respect  to any  payments    demand  by  Counterparty,  (iv)  prior to the
                                      received  or to be  received by    expiration or  obsolescence of any previously
                                      Bear Stearns,  that  eliminates    delivered  form,  and (v)  promptly  upon the
                                      U.S.  federal  withholding  and    information on any such previously  delivered
                                      backup   withholding   Tax   on    form becoming inaccurate or incorrect.
                                      payments to Bear Stearns  under
                                      this Agreement.

         Counterparty                 An original properly  completed    (i)  on or  before  the  first  payment  date
                                      and  executed   United   States    under this  Agreement,  including  any Credit
                                      Internal  Revenue  Service Form    Support  Document,  (ii)  promptly  upon  the
                                      W-9 (or any successor  thereto)    reasonable  demand  by  Bear  Stearns,  (iii)
                                      with  respect  to any  payments    prior to the  expiration or  obsolescence  of
                                      received  or to be  received by    any  previously   delivered  form,  and  (iv)
                                      Counterparty.                      promptly  upon  the  information  on any such
                                                                         previously     delivered     form    becoming
                                                                         inaccurate or incorrect.


(ii)     Other documents to be delivered are:

         Party required to       Form/Document/                     Date by which to             Covered by Section 3(d)
         deliver document        Certificate                        be delivered                 Representation

         Bear Stearns and        Any  documents  required by the    Upon the execution and       Yes
         the Counterparty        receiving   party  to  evidence    delivery of this
                                 the     authority     of    the    Agreement and such
                                 delivering  party or its Credit    Confirmation
                                 Support  Provider,  if any, for
                                 it to execute and deliver  this
                                 Agreement,   any  Confirmation,
                                 and    any    Credit    Support
                                 Documents  to  which  it  is  a
                                 party,   and  to  evidence  the
                                 authority  of  the   delivering
                                 party  or  its  Credit  Support
                                 Provider    to   perform    its
                                 obligations      under     this
                                 Agreement,   such  Confirmation
                                 and/or      Credit      Support
                                 Document, as the case may be

         Bear Stearns and        A certificate  of an authorized    Upon the execution and       Yes
         the Counterparty        officer  of  the  party,  as to    delivery of this
                                 the  incumbency  and  authority    Agreement and such
                                 of the  respective  officers of    Confirmation
                                 the    party    signing    this
                                 Agreement,  any relevant Credit
                                 Support   Document,    or   any
                                 Confirmation,  as the  case may
                                 be

         Bear Stearns and        An  opinion  of counsel of such    Upon the execution and       No
         the Counterparty        party       regarding       the    delivery of this Agreement
                                 enforceability      of     this
                                 Agreement in a form  reasonably
                                 satisfactory   to   the   other
                                 party.

         Counterparty            An   executed   copy   of   the    Concurrently with filing     No
                                 Pooling      and      Servicing    of each draft of the
                                 Agreement.                         Pooling and Servicing
                                                                    Agreement with the U.S.
                                                                    Securities and Exchange
                                                                    Commission



                                           Part 4. Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

                  Address for notices or communications to Bear Stearns:

                           Address:         383 Madison Avenue, New York, New York 10179
                           Attention:       DPC Manager
                           Facsimile:       (212) 272-5823

                  with a copy to:

                           Address:         One Metrotech Center North, Brooklyn, New York 11201
                           Attention:       Derivative Operations - 7th Floor
                           Facsimile:       (212) 272-1634

                  (For all purposes)

                  Address for notices or communications to the Counterparty:

                           Address:         Wells Fargo Bank, National Association
                                            9062 Old Annapolis Rd.
                                            Columbia, MD 21045
                           Fax: 410-884-2000
                           Telephone: 410-715-2380
                           Attention: Client Manager, BSMF 2007-AR1

(b)      Process Agent.  For the purpose of Section 13(c) of this Agreement:

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section  10(a) of this  Agreement  will not apply to this  Agreement;
         neither Bear Stearns nor the  Counterparty  have any Offices other than as set forth in the Notices
         Section.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

                  Bear Stearns is not a Multibranch Party.

                  The Counterparty is not a Multibranch Party.

(e)      Credit Support Document.

Bear Stearns: The Credit Support Annex and any guaranty in support of Bear Stearns' obligations under this
Agreement.

                  Counterparty: The Credit Support Annex.



(f)      Credit Support Provider.

                  Bear Stearns:     The   guarantor   under  any  guaranty  in  support  of  Bear   Stearns'
                  obligations under this Agreement.

                  Counterparty: Not Applicable

(g)      Governing  Law.  The parties to this  Agreement  hereby agree that the law of the State of New York
         shall  govern their rights and duties in whole,  without  regard to the conflict of law  provisions
         thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(h)      Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in the second line of  subparagraph
         (i) thereof the word "non-",  (ii)  deleting "; and" from the end of  subparagraph  1 and inserting
         "." in lieu thereof, and (iii) deleting the final paragraph thereof.

(i)      "Affiliate":  Bear Stearns and Counterparty shall be deemed not to have any Affiliates for purposes
         of this Agreement, including for purposes of Section 6(b)(ii) of this Agreement.

(j)      Netting of Payments.  The parties agree that  subparagraph  (ii) of Section 2(c) of this  Agreement
         will apply to each Transaction.

                                          Part 5. Other Provisions

(a) Section 3 of this  Agreement  is hereby  amended by adding at the end thereof the  following  subsection
(g):

         "(g)     Relationship Between Parties.

                  Each  party  represents  to  the  other  party  on  each  date  when  it  enters  into a
                  Transaction that:


              (1)  Nonreliance.  (i) It is  acting  for  its own  account,  (ii)  it is not  relying  on any
                  statement or representation of the other party regarding the Transaction  (whether written
                  or  oral),  other  than  the  representations  expressly  made  in this  Agreement  or the
                  Confirmation  in  respect  of that  Transaction  and (iii) it has  consulted  with its own
                  legal,  regulatory,  tax, business,  investment,  financial and accounting advisors to the
                  extent it has deemed necessary,  (iv) it has made its own investment,  hedging and trading
                  decisions  based upon its own  judgment  and upon any advice from such  advisors as it has
                  deemed  necessary and not upon any view expressed by the other party,  (v) it has made its
                  own independent  decisions to enter into the Transaction and as to whether the Transaction
                  is  appropriate  or proper for it based upon its own  judgment  and upon  advice from such
                  advisors as it has deemed necessary,  (vi) it is not relying on any communication (written
                  or oral) of the other  party as  investment  advice or as a  recommendation  to enter into
                  this  Transaction;  it being understood that  information and explanations  related to the
                  terms and conditions of this Transaction  shall not be considered  investment  advice or a
                  recommendation  to enter  into this  Transaction  and (vii) it has not  received  from the
                  other party any assurance or guaranty as to the expected results of this Transaction.

              (2) Evaluation and Understanding.

                         (i)  It  has  the  capacity  to  evaluate   (internally   or  through   independent
                               professional  advice) the  Transaction and has made its own decision to enter
                               into the Transaction; and

                         (ii) It  understands  the terms,  conditions  and risks of the  Transaction  and is
                               willing and able to accept  those terms and  conditions  and to assume  those
                               risks, financially and otherwise.

              (3) Purpose.  It is entering into the  Transaction for the purposes of managing its borrowings
                  or investments,  hedging its underlying assets or liabilities or in connection with a line
                  of business.

              (4) Status of  Parties.  The other party is not acting as an agent,  fiduciary  or advisor for
                  it in respect of the Transaction.

              (5) Eligible Contract  Participant.  It constitutes an "eligible contract participant" as such
                  term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

              (6)  Line of  Business.  It has  entered  into  this  Agreement  (including  each  Transaction
                  governed  hereby)  in  conjunction  with  its line of  business  or the  financing  of its
                  business."

(b)      Non-Recourse.  Notwithstanding  any  provision  herein or in this  Agreement to the  contrary,  the
obligations of  Counterparty  hereunder are limited  recourse  obligations of  Counterparty,  payable solely
from the  Distribution  Account and the proceeds  thereof,  in accordance  with the terms of the Pooling and
Servicing  Agreement.   In  the  event  that  the  Distribution  Account  and  proceeds  thereof  should  be
insufficient to satisfy all claims  outstanding and following the  realization of the  Distribution  Account
and the proceeds  thereof,  any claims against or obligations  of  Counterparty  under this Agreement or any
other  confirmation  thereunder  still  outstanding  shall be  extinguished  and thereafter not revive.  The
Counterparty  shall not have  liability  for any  failure  or delay in making a  payment  hereunder  to Bear
Stearns  due to any  failure  or delay in  receiving  amounts  in the  Distribution  Account  from the Trust
created pursuant to the Pooling and Servicing Agreement.

(c)      Severability.  If  any  term,  provision,   covenant,  or  condition  of  this  Agreement,  or  the
application  thereof to any party or circumstance,  shall be held to be invalid or  unenforceable  (in whole
or in part) for any reason,  the  remaining  terms,  provisions,  covenants,  and  conditions  hereof  shall
continue in full force and effect as if this  Agreement had been executed with the invalid or  unenforceable
portion  eliminated,  so long as this  Agreement  as so  modified  continues  to express,  without  material
change,  the original  intentions of the parties as to the subject matter of this Agreement and the deletion
of such portion of this Agreement will not substantially  impair the respective  benefits or expectations of
the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(d)      Consent to Recording.  Each party hereto  consents to the monitoring or recording,  at any time and
from time to time,  by the other party of any and all  communications  between  officers or employees of the
parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers and
employees of such monitoring or recording.

(e)      Waiver of Jury  Trial.  Each  party  waives  any right it may have to a trial by jury in respect of
any Proceedings relating to this Agreement or any Credit Support Document.

(f) Rating Agency Downgrade.

    (i) S&P Downgrade:

           (1)    In the event that a S&P First Level  Downgrade  occurs and is  continuing,  then within 30
                  days after  such  rating  downgrade,  Bear  Stearns  shall,  subject to the Rating  Agency
                  Condition  with  respect  to S&P,  at its own  expense,  either  (i)  procure a  Permitted
                  Transfer,  (ii) obtain an Eligible  Guaranty or (iii) post  collateral in accordance  with
                  the Credit Support Annex.

           (2)    In the event that a S&P Second Level  Downgrade  occurs and is continuing,  then within 10
                  Local  Business  Days after such rating  withdrawal  or  downgrade,  Bear  Stearns  shall,
                  subject to the Rating  Agency  Condition  with respect to S&P, at its own expense,  either
                  (i) procure a Permitted Transfer or (ii) obtain an Eligible Guaranty.

    (ii) Moody's Downgrade.

           (1)    In the event that a Moody's Second Level Downgrade occurs and is continuing,  Bear Stearns
                  shall  as  soon  as  reasonably  practicable  thereafter,  at its own  expense  and  using
                  commercially  reasonable  efforts,  either (i) procure a Permitted Transfer or (ii) obtain
                  an Eligible Guaranty.

(g) Payment  Instructions.  Bear Stearns  hereby agrees that,  unless  notified in writing by the Trustee of
other  payment  instructions,  any and all amounts  payable by Bear Stearns to the  Counterparty  under this
Agreement shall be paid to the Trustee at the account specified herein.

(h)  Amendment..  No  amendment,  waiver,  supplement or other  modification  of this  Transaction  shall be
permitted  by either  party  unless (i) each of S&P and Moody's  have been  provided  notice of the same and
(ii) such  amendment,  waiver,  supplement,  assignment  or other  modification  satisfies the Rating Agency
Condition.

(i) Transfer.

         (i)      The first paragraph of Section 7 is hereby amended in its entirety as follows:

                  "Subject to Section  6(b)(ii),  Part 5(f) and Part 5(j),  neither this  Agreement  nor any
                  interest or obligation in or under this  Agreement may be  transferred  (whether by way of
                  security or  otherwise)  without (a) the prior  written  consent of the other party (which
                  consent shall be deemed given by Counterparty  if the transfer,  novation or assignment is
                  to an Eligible  Replacement  and such  Eligible  Replacement  provides an  indemnity  with
                  respect  to  Regulation  AB  matters  that  is  satisfactory  to the  Depositor)  and  (b)
                  satisfaction of the Rating Agency Condition with respect to S&P, except that:"

         (ii)     If an entity  has made a Firm Offer  (which  remains  an offer  that will  become  legally
         binding upon acceptance by  Counterparty) to be the transferee of a transfer,  Counterparty  shall,
         at Bear Stearns' written request and at Bear Stearns'  expense,  take any reasonable steps required
         to be taken by Counterparty to effect such transfer.

(j) Transfer to Avoid  Termination  Event.  Section 6(b)(ii) is hereby amended by (i) deleting the words "or
if a Tax Event Upon Merger occurs and the Burdened Party is the Affected  Party," and (ii) deleting the last
paragraph thereof and inserting the following:

         "Notwithstanding  anything to the  contrary in Section 7 (as amended  herein) and Part 5(i),  any
         transfer  by Bear  Stearns  under  this  Section  6(b)(ii)  shall  not  require  the  consent  of
         Counterparty; provided that:

         (i)      the  transferee  (the  "Transferee")  is  an  Eligible  Replacement  and  such  Eligible
         Replacement  provides an indemnity with respect to Regulation AB matters that is  satisfactory to
         the Depositor;

         (ii)     if the Transferee is domiciled in a different country or political  subdivision  thereof
                  from  both  Bear  Stearns  and  Party B,  such  transfer  satisfies  the  Rating  Agency
                  Condition;

         (iii)    the  Transferee  will  not,  as a  result  of such  transfer,  be  required  on the next
                  succeeding  Scheduled  Payment  Date to withhold or deduct on account of any Tax (except
                  in respect of default  interest)  amounts in excess of that which Bear Stearns would, on
                  the next succeeding  Scheduled  Payment Date have been required to so withhold or deduct
                  unless  the  Transferee  would be  required  to make  additional  payments  pursuant  to
                  Section 2(d) (i)(4) corresponding to such excess;

         (iv)     a  Termination  Event or Event of Default  does not occur as a result of such  transfer;
                  and

         (v)      the  Transferee  confirms  in  writing  that it will  accept  all of the  interests  and
                  obligations  in  and  under  this  Agreement  which  are  to  be  transferred  to  it in
                  accordance with the terms of this provision.

         On and from the effective date of any such transfer to the  Transferee,  Bear Stearns will be fully
         released from any and all obligations hereunder."

(k) Proceedings. Bear Stearns shall not institute against or cause any other person to institute
against, or join any other person in instituting against, the Counterparty, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other proceedings under any
federal or state bankruptcy, dissolution or similar law, for a period of one year and one day (or, if
longer, the applicable preference period) following indefeasible payment in full of the Group II
Certificates as defined under the Pooling and Servicing Agreement (the "Certificates").

(l) Compliance with Regulation AB.

    (i)  Bear Stearns agrees and acknowledges  that the Depositor is required under Regulation AB as defined
         under the Pooling and Servicing  Agreement,  to disclose certain  financial  information  regarding
         Bear  Stearns or its group of  affiliated  entities,  if  applicable,  depending  on the  aggregate
         "significance  percentage"  of this  Agreement  and any other  derivative  contracts  between  Bear
         Stearns or its group of affiliated entities,  if applicable,  and Counterparty,  as calculated from
         time to time in accordance with Item 1115 of Regulation AB.

    (ii) It shall be a cap disclosure event ("Cap Disclosure  Event") if, on any Business Day after the date
         hereof, the Depositor requests from Bear Stearns the applicable financial  information described in
         Item 1115 of Regulation AB (such  request to be based on a reasonable  determination  by Depositor,
         in good  faith,  that such  information  is  required  under  Regulation  AB) (the  "Cap  Financial
         Disclosure").

    (iii)Upon the occurrence of a Cap Disclosure  Event,  Bear Stearns,  within 10 calendar days, at its own
         expense,  shall (1)(a) either (i) provide to Depositor  the current Cap Financial  Disclosure in an
         EDGAR-compatible  format (for  example,  such  information  may be provided in  Microsoft  Word® or
         Microsoft  Excel®  format but not in .pdf format) or (ii) provide  written  consent to Depositor to
         incorporation  by  reference  of such  current  Cap  Financial  Disclosure  that are filed with the
         Securities and Exchange  Commission in the reports of the Trust filed pursuant to the Exchange Act,
         (b) if  applicable,  cause  its  outside  accounting  firm to  provide  its  consent  to  filing or
         incorporation  by  reference  of such  accounting  firm's  report  relating to their audits of such
         current Cap Financial  Disclosure in the Exchange Act Reports of the Depositor,  and (c) provide to
         the Depositor any updated Cap Financial  Disclosure with respect to Bear Stearns or any entity that
         consolidates  Bear  Stearns  within  five days of the  release of any such  updated  Cap  Financial
         Disclosure;  (2) secure  another entity to replace Bear Stearns as party to this Agreement on terms
         substantially  similar to this Agreement,  which entity (or a guarantor  therefor) meets or exceeds
         the Moody's Approved Ratings  Thresholds and S&P Approved Ratings Threshold and which satisfies the
         Rating Agency  Condition and which entity is able to comply with the  requirements  of Item 1115 of
         Regulation AB, or (3) obtain a guaranty of Bear Stearns'  obligations  under this Agreement from an
         affiliate  of Bear  Stearns  that is able to  comply  with  the  financial  information  disclosure
         requirements  of Item 1115 of  Regulation  AB, and cause such  affiliate  to provide Cap  Financial
         Disclosure and any future Cap Financial  Disclosure,  such that  disclosure  provided in respect of
         such affiliate will satisfy any disclosure  requirements  applicable to Bear Stearns.  If permitted
         by  Regulation  AB, any required  Cap  Financial  Disclosure  may be provided by  incorporation  by
         reference from reports filed pursuant to the Exchange Act.

    (iv) Bear Stearns  agrees that,  in the event that Bear Stearns  provides Cap  Financial  Disclosure  to
         Depositor in  accordance  with Part  5(l)(iii)(1)  or causes its affiliate to provide Cap Financial
         Disclosure to Depositor in accordance  with clause Part  5(l)(iii)(3),  it will  indemnify and hold
         harmless  Depositor,  its respective  directors or officers and any person  controlling  Depositor,
         from and  against  any and all  losses,  claims,  damages  and  liabilities  caused  by any  untrue
         statement  or  alleged  untrue  statement  of a  material  fact  contained  in such  Cap  Financial
         Disclosure or caused by any omission or alleged omission to state in such Cap Financial  Disclosure
         a material  fact  required to be stated  therein or necessary to make the  statements  therein,  in
         light of the circumstances under which they were made, not misleading.

    (v)  If Trustee and Depositor reasonably requests,  Bear Stearns shall provide such other information as
         may be necessary for Depositor to comply with Item 1115 of Regulation AB.

    (vi) Each of the Trustee and Depositor shall be an express third party  beneficiary of this Agreement as
         if a party hereto to the extent of the Trustee's and the Depositor's  rights  explicitly  specified
         in this Part 5(l).

(m) Trustee Liability Limitations.  It is expressly understood and agreed by the parties hereto that:

    (i)  this  Agreement  is  executed  and  delivered  by Wells Fargo Bank,  National  Association  ("Wells
         Fargo"), not individually or personally but solely as Trustee on behalf of the Counterparty

    (ii) each  of  the  representations,  undertakings  and  agreements  herein  made  on  the  part  of the
         Counterparty  is made and intended not as a personal  representation,  undertaking  or agreement of
         Wells Fargo but is made and intended for the purpose of binding only the Counterparty;

    (iii)         nothing  herein  contained  shall be construed as imposing any liability upon Wells Fargo,
         individually or personally,  to perform any covenant either expressed or implied  contained herein,
         all such  liability,  if any,  being  expressly  waived by the  parties  hereto  and by any  Person
         claiming by, through or under the parties  hereto;  provided that nothing in this  paragraph  shall
         relieve  Wells Fargo from  performing  its duties and  obligations  under the Pooling and Servicing
         Agreement in accordance with the standard of care set forth therein;

    (iv) under no circumstances  shall Wells Fargo be personally  liable for the payment of any indebtedness
         or  expenses  of the  Counterparty  or be liable  for the  breach  or  failure  of any  obligation,
         representation,  warranty or covenant made or undertaken by the  Counterparty  under this Agreement
         or any  other  related  documents,  other  than due to its  negligence  or  willful  misconduct  in
         performing the obligations of Wells Fargo under the Pooling and Servicing Agreement;

    (v)  any  resignation or removal of Wells Fargo as trustee on behalf of the  Counterparty  shall require
         the assignment of this agreement to an eligible trustee replacement;

    (vi) Wells Fargo has been directed,  pursuant to the Pooling and Servicing Agreement, to enter into this
         Agreement and to perform its obligations hereunder.

(n)      Substantial  Financial  Transaction.  Each party hereto is hereby advised and acknowledges that the
other party has engaged in (or  refrained  from  engaging in)  substantial  financial  transactions  and has
taken (or refrained from taking) other  material  actions in reliance upon the entry by the parties into the
Transaction  being  entered  into on the  terms and  conditions  set forth  herein  and in the  Confirmation
relating to such  Transaction,  as applicable.  This paragraph shall be deemed repeated on the trade date of
each Transaction.

(o)      Set-Off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(m)(E) hereof, and
notwithstanding  any other  provision of this  Agreement  or any other  existing or future  agreement,  each
party  irrevocably  waives any and all rights it may have to set off, net,  recoup or otherwise  withhold or
suspend or condition  payment or  performance  of any  obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements.  Section  6(e) shall be
amended  by  deleting  the  following  sentence:  "The  amount,  if any,  payable  in  respect  of an  Early
Termination Date and determined pursuant to this Section will be subject to any Set-off."

(p)      Counterparts.  This  Agreement  may be  executed  in several  counterparts,  each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.

(q)      Additional Defined Terms.

     (i) Capitalized  terms used but nor defined  herein shall have the  meanings  ascribed to such terms in
         the Pooling and Servicing Agreement.

    (ii) Additional Definitions:

         "Eligible Guaranty" means an unconditional and irrevocable guaranty of all present and future
         payment obligations and obligations to post collateral of Bear Stearns or an Eligible
         Replacement to Counterparty under this Agreement that is provided by an Eligible Guarantor as
         principal debtor rather than surety and that is directly enforceable by Counterparty, the form
         and substance of which guaranty are subject to the Rating Agency Condition with respect to S&P.

         "Eligible  Guarantor"  means an entity  that has  credit  ratings at least  equal to the  Moody's
         Required Ratings Threshold and S&P Approved Ratings Threshold.

         "Eligible  Replacement"  means an entity  that  either (i)  satisfies  the S&P  Approved  Ratings
         Threshold and the Moody's Required Ratings  Threshold or (ii) provides an Eligible  Guaranty from
         an Eligible Guarantor.

         "Firm  Offer"  means an offer  which,  when made,  is  capable of  becoming  legally  binding  upon
         acceptance.

         "Moody's" means Moody's Investors Service, Inc., or any successor.

         "Moody's  Approved  Ratings  Threshold"  means,  with  respect  to  (i)  Bear  Stearns,  a  Moody's
         counterparty  rating of "A1" or above and (ii) with respect to any other entity (or its guarantor),
         (x) if such entity has both a long-term  unsecured and  unsubordinated  debt rating or counterparty
         rating from Moody's and a short-term  unsecured  and  unsubordinated  debt rating from  Moody's,  a
         long-term  unsecured and unsubordinated  debt rating or counterparty rating from Moody's of "A2" or
         above and a  short-term  unsecured  and  unsubordinated  debt rating from  Moody's of  "Prime-1" or
         above,  or (y) if such  entity has only a long-term  unsecured  and  unsubordinated  debt rating or
         counterparty  rating  from  Moody's,  a  long-term  unsecured  and  unsubordinated  debt  rating or
         counterparty rating from Moody's of "A1" or above.

         "Moody's  First Level  Downgrade"  means that no Relevant  Entity  satisfies  the Moody's  Approved
         Rating Threshold.

         "Moody's  Required  Ratings  Threshold"  means,  with respect to (i) Bear Stearns,  a  counterparty
         rating of "A3" or above and (ii) with respect to any other entity (or its  guarantor),  (x) if such
         entity has both a long-term  unsecured and unsubordinated  debt rating or counterparty  rating from
         Moody's and a  short-term  unsecured  and  unsubordinated  debt rating  from  Moody's,  a long-term
         unsecured and unsubordinated  debt rating or counterparty rating from Moody's of "A3" or above or a
         short-term  unsecured and unsubordinated  debt rating from Moody's of "Prime-2" or above, or (y) if
         such entity has only a long-term  unsecured and unsubordinated  debt rating or counterparty  rating
         from Moody's,  a long-term  unsecured and  unsubordinated  debt rating or counterparty  rating from
         Moody's of "A3" or above.

         "Moody's  Second Level  Downgrade"  means that no Relevant  Entity  satisfies the Moody's  Required
         Ratings Threshold.

         "Permitted  Transfer" means a transfer by novation by Bear Stearns to an entity (the  "Transferee")
         of all, but not less than all, of Bear Stearns' rights,  liabilities,  duties and obligations under
         this Agreement,  with respect to which transfer each of the following conditions is satisfied:  (a)
         the  Transferee  is an Eligible  Replacement  that is a  recognized  dealer in interest  rate swaps
         organized  under the laws of the United States of America or a  jurisdiction  located in the United
         States of America (or another  jurisdiction  reasonably  acceptable to Counterparty),  (b) an Event
         of Default or  Termination  Event would not occur as a result of such  transfer,  (c) pursuant to a
         written instrument (the "Transfer  Agreement"),  the Transferee acquires and assumes all rights and
         obligations  of Bear Stearns  under the Agreement  and the relevant  Transaction,  (d) Bear Stearns
         will be  responsible  for  any  costs  or  expenses  incurred  in  connection  with  such  transfer
         (including  any  replacement  cost of  entering  into a  replacement  transaction);  (e) either (A)
         Moody's has been given prior written  notice of such  transfer and the Rating  Agency  Condition is
         satisfied  with  respect to S&P or (B) each Rating  Agency has been given prior  written  notice of
         such  transfer and such  transfer is in  connection  with the  assignment  and  assumption  of this
         Agreement  without  modification  of its terms,  other  than party  names,  dates  relevant  to the
         effective date of such transfer,  tax representations and any other  representations  regarding the
         status of the substitute  counterparty,  notice  information  and account details and other similar
         provisions;  and (f) such transfer  otherwise  complies with the terms of the Pooling and Servicing
         Agreement.

         "Rating Agency" means each of Moody's and S&P.

         "Rating Agency  Condition"  means,  with respect to any particular  proposed act or omission to act
         hereunder  that the party  acting or failing  to act must  consult  with each  Rating  Agency  then
         providing a rating of the  Certificates  and receive from each such Rating  Agency a prior  written
         confirmation  that the proposed action or inaction would not cause a downgrade or withdrawal of its
         then-current rating of the Certificates.

         "Relevant  Entity" means Bear Stearns and any Eligible  Guarantor  under an Eligible  Guaranty with
         respect to Bear Stearns.

         "Replacement Transaction" means, with respect to any Terminated Transaction or group of Terminated
         Transactions, a transaction or group of transactions that (i) would have the effect of preserving
         for Counterparty the economic equivalent of any payment or delivery (whether the underlying
         obligation was absolute or contingent and assuming the satisfaction of each applicable condition
         precedent) by the parties under Section 2(a)(i) in respect of such Terminated Transaction or group
         of Terminated Transactions that would, but for the occurrence of the relevant Early Termination
         Date, have been required after that Date, and (ii) has terms which are substantially the same as
         this Agreement, including, without limitation, rating triggers, Regulation AB compliance, and
         credit support documentation, as determined by Counterparty in its sole discretion, acting in a
         commercially reasonable manner.

         "S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

         "S&P Approved Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of
         "A+" or above and (ii) with respect to any other entity (or its guarantor),  a short-term unsecured
         and  unsubordinated  debt  rating  from S&P of "A-1" or above,  or, if such  entity does not have a
         short-term   unsecured  and  unsubordinated  debt  rating  from  S&P,  a  long-term  unsecured  and
         unsubordinated debt rating from S&P of "A+ or above.

         "S&P First Level  Downgrade"  means that no  Relevant  Entity  satisfies  the S&P  Approved  Rating
         Threshold.

         "S&P Required Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of
         "BBB" or above and (ii) with respect to any other entity (or its guarantor),  a long-term unsecured
         and unsubordinated debt rating from S&P of "BBB-" or above.

         "S&P Second Level  Downgrade"  means that no Relevant  Entity  satisfies  the S&P  Required  Rating
         Thresholds.

(r)      Agent for  Counterparty.  Bear Stearns  acknowledges  that  Counterparty  has appointed the Trustee
under Pooling and Servicing  Agreement to carry out certain  functions on behalf of  Counterparty,  and that
Trustee  shall be entitled to give  notices and to perform  and  satisfy  the  obligations  of  Counterparty
hereunder on behalf of Counterparty.

(s)      Rating  Agency  Notifications.  Except as otherwise  provided  herein,  no Early  Termination  Date
shall be effectively  designated  hereunder shall be made by either party unless each Rating Agency has been
given prior written notice of such designation.




 IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the
date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:_______________________________
                                               Name:
                                               Title:




                                            BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1

                                            By: WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT INDIVIDUALLY
                                            BUT SOLELY AS TRUSTEE



                                            By:_______________________________
                                               Name:

                                               Title:




--------------------------------------------------------------------------------




                                         UNILATERAL CSA SCHEDULE

Pledgor: BEAR STEARNS FINANCIAL PRODUCTS INC. (the "Pledgor")
Secured Party:  WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE for BEAR
STEARNS MORTGAGE FUNDING TRUST 2007-AR1 (the "Secured Party")

Paragraph 13.  Elections and Variables

(a)     Security  Interest for  "Obligations".  The term  "Obligations"  as used in this Annex includes no
        "additional obligations" within the meaning of Paragraph 12.

(b)     Credit Support Obligations.

              (i)   Delivery Amount, Return Amount and Credit Support Amount.

                    (1) Delivery  Amount.  Paragraph  3(a) shall be amended by replacing the words "upon a
              demand made by the Secured Party on or promptly  following a Valuation  Date" with the words
              "on each Valuation  Date".  The "Delivery  Amount" with respect to Pledgor for any Valuation
              Date shall equal the greatest of:

                      (A) the  amount by which the S&P  Collateral  Amount  exceeds  the S&P Value on such
                      Valuation Date of all Posted Credit Support held by the Secured Party;

                      (B) the amount by which the  Moody's  First  Level  Collateral  Amount  exceeds  the
                      Moody's First Level Value on such  Valuation  Date of all Posted Credit Support held
                      by the Secured Party.

                      (C) the amount by which the  Moody's  Second  Level  Collateral  Amount  exceeds the
                      Moody's  Second  Level Value on such  Valuation  Date of all Posted  Credit  Support
                      held by the Secured Party.

                    (2) "Return  Amount"  applicable to Secured  Party for any Valuation  Date shall equal
              the least of:

                      (A) the amount by which the S&P Value on such  Valuation  Date of all Posted  Credit
                      Support held by the Secured Party exceeds the S&P Collateral Amount;

                      (B) the amount by which the  Moody's  First Level  Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds  the Moody's  First
                      Level Collateral Amount.

                      (C) the amount by which the Moody's  Second  Level Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds the Moody's  Second
                      Level Collateral Amount.

                    (3)  "Credit Support Amount" shall be deleted in its entirety.

              (ii)  Eligible  Collateral.  The items  set forth on the  Collateral  Schedule  attached  as
              Schedule A hereto will qualify as "Eligible Collateral" for the party specified.

              (iii) Other Eligible Support.  None

              (iv)  Thresholds.

              (A)   "Independent Amount" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (B)   "Threshold" means:
                   Pledgor: Not applicable.
                   Secured Party: Not applicable.

              (C)   "Minimum  Transfer Amount" means USD100,000;  provided,  that if the aggregate Current
                    Principal  Amount  of  Certificates  rated  by S&P is less  than USD  50,000,000,  the
                    "Minimum Transfer Amount" shall mean USD 50,000.

              (D)   Rounding.  The  Delivery  Amount  will be  rounded up and the  Return  Amount  will be
                    rounded down to the nearest integral multiple of USD10,000.

(c)     Valuation and Timing.

        (i)   "Valuation Agent" means Pledgor.

        (ii)  "Valuation Date" means each Local Business Day(1).

        (iii) "Valuation  Time" means the close of business  on the Local  Business  Day in the city where
              the  Valuation  Agent  is  located  immediately  preceding  the  Valuation  Date  or date of
              calculation,  as applicable;  provided that the  calculations  of Value and Exposure will be
              made as of approximately the same time on the same date.

        (iv)  "Notification Time" means 11:00 A.M. (New York time).

        (v)   Transfer Timing and  Calculations.  Paragraphs 4(b) and 4(c) are hereby amended and restated
              in entirety as set forth below.

                  "(b) Transfer  Timing.  Subject to Paragraphs  4(a) and 5 and unless  otherwise
                  specified,  if a demand for the Transfer of Eligible  Credit  Support or Posted
                  Credit Support is made by the  Notification  Time,  then the relevant  Transfer
                  will be made not later than the close of business on the  Valuation  Date; if a
                  demand is made after the Notification  Time, then the relevant Transfer will be
                  made not later  than the  close of  business  on the next  Local  Business  Day
                  thereafter.

                  (c)  Calculations.  All  calculations  of Value and  Exposure  for  purposes of
                  Paragraphs 3 and 6(d) will be made by the  Valuation  Agent as of the Valuation
                  Time.  The Valuation  Agent will notify each party (or the other party,  if the
                  Valuation  Agent  is  a  party)  of  its   calculations   not  later  than  the
                  Notification  Time  on  the  applicable  Valuation  Date  (or in  the  case  of
                  Paragraph  6(d),  the  Local  Business  Day  following  the day on  which  such
                  relevant calculations are performed)."

___________________________
(1) If not daily valuations, changes are required in the collateral amounts and valuation percentages


(d)     Conditions  Precedent.  There shall be no "Specified  Condition"  with respect to either party for
        purposes of this Annex.

(e)     Substitution

              (i)   "Substitution  Date" means  (A) the  Local  Business  Day on which the  Secured  Party
              receives  the  Substitute  Credit  Support,  if notice of  substitution  is  received by the
              Notification  Time on such date,  and (B) the Local Business Day following the date on which
              the Secured Party receives the  Substitute  Credit  Support,  if notice of  substitution  is
              received after the Notification Time.

              (ii)  Consent of Secured Party for Substitution.  Inapplicable.

        (iii) Amendment  of  Paragraph 4(d)(ii).  Paragraph  4(d)(ii)  is  amended  and  restated  in  its
              entirety as set forth below:

                  "(ii) subject to Paragraph 4(a) of this Annex,  the Secured Party will Transfer
                  the items of Posted Credit  Support  specified by the Pledgor in its notice not
                  later than the close of business on the Substitution Date,  provided,  however,
                  that if the  Secured  Party  shall  not have  received  the  Substitute  Credit
                  Support prior to 1:00 P.M. (New York time) on the  Substitution  Date, then the
                  Secured Party shall Transfer the applicable  items of Posted Credit Support not
                  later  than  the  close of  business  on the  Local  Business  Day  immediately
                  following the day on which the Secured  Party  receives the  Substitute  Credit
                  Support.  Notwithstanding  the  foregoing,  the  Secured  Party  will  only  be
                  obligated  to  Transfer   Posted  Credit   Support  with  a  Value  as  of  the
                  Substitution  Date  equal  to  the  Value  of  the  Substitute  Credit  Support
                  delivered by the Pledgor in exchange therefor."

(f)     Dispute Resolution.

        (i)   "Resolution  Time"  means  12:00 noon,  New York time,  on the Local  Business  Day for both
              parties  following  the date the  Disputing  Party  gives  notice of a dispute  pursuant  to
              Paragraph 5.

        (ii)  Value. For the purpose of  Paragraphs 5(i)(C)  and 5(ii),  disputes over the Value of Posted
              Credit  Support will be resolved by the Valuation  Agent seeking  bid-side  quotations as of
              the relevant Recalculation Date or date of Transfer, as applicable,  from three parties that
              regularly  act as dealers in the  securities in question.  The Value will be the  arithmetic
              mean of the  quotations  obtained  by the  Valuation  Agent,  multiplied  by the  applicable
              Valuation  Percentage,  if any. If no quotations  are  available for a particular  security,
              then the  Valuation  Agent's  original  calculation  of Value  thereof will be used for that
              security.

        (iii) Alternative.  Subject to item (iv) below, the provisions of Paragraph 5 will apply.

        (iv)  Modification  of Paragraph 5. The  introductory  paragraph of  Paragraph 5  shall be amended
              and restated to read in its entirety as follows:

                  "If  a  party  (a  'Disputing   Party')  disputes  (I) the   Valuation  Agent's
                  calculation  of a Delivery  Amount or a Return Amount or (II) the  Value of any
                  Transfer of Eligible Credit Support or Posted Credit Support, then:

                                    (A) the Disputing  Party will (x) notify the other party and,
                  if applicable,  the Valuation Agent of the amount it is disputing, (y) indicate
                  what it believes the correct amount to be and (z) provide a statement  showing,
                  in reasonable  detail,  how it arrived at such amount and the appropriate party
                  will  deliver  the  undisputed  amount  to  the  other  party  not  later  than
                  (i) (a) the  close of business on the Valuation  Date, if the demand made under
                  Paragraph 3  in the case of (I)  above  is made by the  Notification  Time,  or
                  (b) the  close of  business of the Local  Business  Day  following  the date on
                  which the demand is made under  Paragraph 3  in the case of (I) above,  if such
                  demand is made after the  Notification  Time, or (ii) the  close of business of
                  the date of Transfer, in the case of (II) above;


                  (B) the parties will consult  with each other and provide such  information  as
                  the other party shall reasonably  request in an attempt to resolve the dispute;
                  and

                  (C) if they fail to resolve the dispute by the Resolution Time, then:"

(g)     Holding and Using Posted Collateral.

        (i)   Eligibility to Hold Posted Collateral; Custodians.

              (1) The Secured Party and its Custodian (if any) will be entitled to hold Posted  Collateral
              pursuant to Paragraph  6(b),  provided  that the following  conditions  applicable to it are
              satisfied:

                  (A) it is not a Defaulting Party;

                  (B) Posted  Collateral  consisting  of Cash or  certificated  securities  that cannot be
                  paid or  delivered  by  book-entry  may be held only in any state of the  United  States
                  which has adopted the Uniform Commercial Code;

                  (C) the short-term rating of any Custodian shall be at least "A-1" by S&P

              (2) There shall be no Custodian for Pledgor.

        (ii)  Use of Posted Collateral.  The provisions of Paragraph 6(c)  will not apply to Secured Party
              and Secured  Party will not have any right to use the Posted  Collateral  or take any action
              specified in Paragraph 6(c).


(h)     Distributions and Interest Amount.

              (i)   Interest Rate. The "Interest  Rate" will be the "Federal  Funds  (Effective)"  rate as
                  such  rate  is  displayed  on  Telerate   page  118  for  such  day  under  the  caption
                  "Effective".

              (ii)  Amendment of Paragraph  6(d)(i) -  Distributions.  Clause  (d)(i) of Paragraph 6 shall
                    be amended and restated to read in its entirety as follows:

                  "(i)  Distributions.  If the Secured Party  receives  Distributions  on a Local
                  Business Day, it will  Transfer to Pledgor not later than the  following  Local
                  Business Day any Distributions it receives."

              (iii)                 Amendment of Paragraph  6(d)(ii) - Interest Amount.  Clause (d)(ii) of
                    Paragraph 6 shall be amended and restated to read in its entirety as follows:

                  "(ii)  Interest  Amount.  In lieu of any  interest,  dividends or other amounts
                  paid with  respect to Posted  Collateral  in the form of Cash (all of which may
                  be retained  by the Secured  Party),  the  Secured  Party will  Transfer to the
                  Pledgor on the 20th day of each  calendar  month (or if such day is not a Local
                  Business Day, the next Local  Business Day) the Interest  Amount.  Any Interest
                  Amount or portion  thereof  not  Transferred  pursuant to this  Paragraph  will
                  constitute  Posted  Collateral  in the form of Cash and will be  subject to the
                  security  interest  granted under  Paragraph 2. For purposes of calculating the
                  Interest Amount the amount of interest  calculated for each day of the interest
                  period shall be  compounded  monthly."  Secured Party shall not be obligated to
                  transfer any Interest Amount unless and until it has received such amount.

(i)     Demands and Notices.

        All  demands,  specifications  and notices  under this Annex will be made  pursuant to the Notices
        Section of this Agreement.

(j)     Addresses for Transfers.

              Pledgor:              To be provided in writing by Pledgor to Secured Party.

              Secured Party:        Wells Fargo Bank, National Association
                                    9062 Old Annapolis Rd.
                                    Columbia, MD 21045
                                    Fax: 410-884-2000
                                    Telephone: 410-715-2380
                                    Attention: Client Manager, BSMF 2007-AR1


(k)     Other Provision(s).

              (i)   Amendment of Paragraph 7 - Events of Default.  Clause (iii) of  Paragraph 7  shall not
              apply to Secured Party.

              (ii)  Non-Reliance.  Notwithstanding  the  obligations of the Secured Party under  Paragraph
              6(a),  and without  limiting the generality of the final  sentence of Paragraph  6(a),  each
              party,  as Pledgor,  acknowledges  that it has the means to monitor all matters  relating to
              all valuations,  payments, defaults and rights with respect to Posted Collateral without the
              need to rely on the other  party,  in its  capacity as Secured  Party,  and that,  given the
              provisions of this Annex on substitution,  responsibility for the preservation of the rights
              of the  Pledgor  with  respect to all such  matters is  reasonably  allocated  hereby to the
              Pledgor.

        (iii) Agreement as to Single  Secured  Party and Pledgor.  Each of Pledgor and Secured Party agree
                 that,  notwithstanding  anything to the contrary in the recital to this Annex,  Paragraph
                 1(b) or Paragraph 2 or the  definitions in Paragraph 12, (a) the term "Secured  Party" as
                 used in this Annex  means only  Secured  Party,  (b) the term  "Pledgor"  as used in this
                 Annex means only  Pledgor,  (c) only  Pledgor  makes the pledge and grant in Paragraph 2,
                 the  acknowledgement  in the final sentence of Paragraph 8(a) and the  representations in
                 Paragraph 9 and (d) only  Pledgor will be required to make  Transfers of Eligible  Credit
                 Support hereunder.

        (iv)  Trustee.  The  Trustee is hereby  authorized  to (i) make  demands on behalf of the  Secured
                 Party  pursuant to Paragraph 3 hereunder and (ii) provide notice on behalf of the Secured
                 Party pursuant to Paragraph 7 hereunder.

        (v)   Collateral  Account.  Secured Party shall at all times  maintain all Posted  Collateral in a
                 segregated trust account.

        (vi)  External  Calculations.  At any time at which  Pledgor  (or, to the extent  applicable,  its
                 Credit  Support  Provider)  does not have a long-term  unsubordinated  and unsecured debt
                 rating of at least  "BBB+"  from S&P,  the  Valuation  Agent  shall (at its own  expense)
                 obtain external  calculations of the Secured Party's Exposure from at least two Reference
                 Market-makers  on the last Local Business Day of each calendar month.  Any  determination
                 of the S&P  Collateral  Amount  shall be based on the  greatest  of the  Secured  Party's
                 Exposure  determined  by the  Valuation  Agent  and such  Reference  Market-makers.  Such
                 external  calculation may not be obtained from the same Reference  Market-maker more than
                 four times in any 12-month period.

        (vii) Notice to S&P.  At any time at which  Pledgor  (or,  to the  extent  applicable,  its Credit
                 Support Provider) does not have a long-term  unsubordinated  and unsecured debt rating of
                 at least "BBB+" from S&P,  the  Valuation  Agent shall  provide to S&P not later than the
                 Notification   Time  on  the  Local  Business  Day  following  each  Valuation  Date  its
                 calculations  of the  Secured  Party's  Exposure  and the  Value of any  Eligible  Credit
                 Support or Posted Credit  Support for that  Valuation  Date.  The  Valuation  Agent shall
                 also provide to S&P any external marks of the Secured Party's Exposure.

        (viii)Expenses.  Pledgor shall be responsible  for all reasonable  costs and expenses  incurred by
                 Secured  Party in  connection  with the  Transfer of any Eligible  Collateral  under this
                 Annex.

        (ix)  Additional Defined Terms.

               "DV01" means, with respect to a Transaction and any date of  determination,  the sum of the
               estimated  change in the Secured  Party's  Exposure with respect to such  Transaction  that
               would  result from a one basis point  change in the  relevant  swap curve on such date,  as
               determined by the Valuation  Agent in good faith and in a commercially  reasonable  manner.
               The  Valuation  Agent shall,  upon  request of Secured  Party,  provide to Secured  Party a
               statement showing in reasonable detail such calculation.

               "Moody's  First  Level  Additional  Collateralized  Amount"  means,  with  respect  to  any
               Transaction,  the lesser of (x) the  product of 15 and DV01 for such  Transaction  and such
               Valuation Date and (y) the product of 2% and the Notional  Amount for such  Transaction for
               the Calculation Period which includes such Valuation Date.

               "Moody's First Level  Collateral  Amount" means,  (A) for any Valuation Date on which (I) a
               Moody's  First Level  Downgrade  has occurred and has been  continuing  (x) for at least 30
               Local  Business  Days or (y) since this Annex was executed and (II) it is not the case that
               a Moody's  Second Level  Downgrade has occurred and been  continuing  for at least 30 Local
               Business  Days,  an amount  equal to the greater of (a) zero and (b) the sum of the Secured
               Party's  aggregate  Exposure for all  Transactions and the aggregate of Moody's First Level
               Additional  Collateralized  Amounts  for each  Transaction  and (B)for any other  Valuation
               Date, zero.

               "Moody's  First Level Value" means,  for any date that the Moody's  First Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  First Level  Valuation  Percentage  for such  security set forth on Schedule A
               hereto.

               "Moody's  Second  Level  Additional  Collateralized  Amount"  means,  with  respect  to any
               Transaction,

                  (1) if such  Transaction  is not a  Transaction-Specific  Hedge,  the lesser of (i) the
                  product of the 50 and DV01 for such  Transaction  and such  Valuation Date and (ii) the
                  product of 8% and the Notional Amount for such  Transaction for the Calculation  Period
                  (as defined in the related Transaction) which includes such Valuation Date; or

                  (2) if such Transaction is a Transaction-Specific  Hedge, the lesser of (i) the product
                  of the 65 and DV01 for such  Transaction  and such  Valuation Date and (ii) the product
                  of 10% and the Notional  Amount for such  Transaction  for the  Calculation  Period (as
                  defined in the related Transaction) which includes such Valuation Date.

               "Moody's Second Level  Collateral  Amount" means, (A) for any Valuation Date on which it is
               the case that a Moody's  Second Level  Downgrade  has occurred and been  continuing  for at
               least 30 Local  Business  Days,  an  amount  equal to the  greatest  of (a)  zero,  (b) the
               aggregate  amount of the Next  Payments for all Next  Payment  Dates and (c) the sum of the
               Secured  Party's  aggregate  Exposure and the aggregate of Moody's Second Level  Additional
               Collateralized Amounts for each Transaction and (B) for any other Valuation Date, zero.

               "Moody's Second Level Value" means,  for any date that the Moody's Second Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  Second Level  Valuation  Percentage  for such security set forth on Schedule A
               hereto.

               "Next Payment"  means,  in respect of each Next Payment Date, the greater of (i) the amount
               of any  payments  due to be made by the  Pledgor  pursuant  to  Section  2(a) on such  Next
               Payment Date less any payments  due to be made by the Secured  Party under  Section 2(a) on
               such Next Payment Date (in each case,  after giving effect to any applicable  netting under
               Section 2(c)) and (ii) zero.

               "Next Payment Date" means the next scheduled payment date under any Transaction.

               "Remaining  Weighted Average Maturity" means,  with respect to a Transaction,  the expected
               weighted average maturity for such Transaction as determined by the Valuation Agent.

               "S&P  Collateral  Amount"  means,  (A) for any  Valuation  Date on which a S&P First  Level
               Downgrade  has occurred and been  continuing  for at least 30 days or on which a S&P Second
               Level  Downgrade has occurred and is  continuing,  an amount equal to the sum of (1) 100.0%
               of the  Secured  Party's  Exposure  for  such  Valuation  Date and (2) the  product  of the
               Volatility  Buffer for each Transaction and the Notional Amount of such Transaction for the
               Calculation  Period (as  defined in the  related  Transaction)  of such  Transaction  which
               includes such Valuation Date, or (B) for any other Valuation Date, zero.

               "S&P Value" means, for any date that the S&P Collateral  Amount is determined and the Value
               of any Eligible Collateral or Posted Collateral that is a security,  the bid price for such
               security  obtained by the Valuation  Agent  multiplied by the S&P Valuation  Percentage for
               such security set forth on Schedule A hereto.

               "Transaction-Specific  Hedge" means any  Transaction  that is a cap, floor or swaption or a
               Transaction  in  respect  of which (x) the  notional  amount of the  interest  rate swap is
               "balance  guaranteed"  or (y)  the  notional  amount  of the  interest  rate  swap  for any
               Calculation  Period  otherwise  is not a  specific  dollar  amount  that  is  fixed  at the
               inception of the Transaction.

               "Volatility  Buffer" means,  for any Transaction,  the related  percentage set forth in the
               following table:

                --------------------------- --------------- -------------- ---------------- -----------------

                The higher of the S&P         Remaining       Remaining       Remaining        Remaining
                short-term credit rating       Weighted       Weighted        Weighted          Weighted
                of (i) Pledgor and (ii)        Average         Average         Average      Average Maturity
                the Credit Support             Maturity       Maturity        Maturity       up to 30 years
                Provider of Pledgor, if     up to 3 years   up to 5 years  up to 10 years
                applicable
                --------------------------- --------------- -------------- ---------------- -----------------
                "A-2" or higher                 2.75%           3.25%           4.00%            4.75%
                --------------------------- --------------- -------------- ---------------- -----------------
                "A-3"                           3.25%           4.00%           5.00%            6.25%
                --------------------------- --------------- -------------- ---------------- -----------------
                "BB+" or lower                  3.50%           4.50%           6.75%            7.50%
                --------------------------- --------------- -------------- ---------------- -----------------





        IN WITNESS  WHEREOF,  the parties have executed this Annex on the respective dates specified below
with effect from the date specified on the first page of this document.

BEAR STEARNS FINANCIAL PRODUCTS INC.                          BEAR   STEARNS    MORTGAGE   FUNDING   TRUST
                                                              2007-AR1
                                                              By:     WELLS    FARGO    BANK,     NATIONAL
                                                              ASSOCIATION,  NOT  INDIVIDUALLY  BUT  SOLELY
                                                              AS TRUSTEE



By:____________________________                                    By:_____________________________
    Name:                                                              Name:
    Title:                                                             Title:
    Date:                                                              Date:





--------------------------------------------------------------------------------




                                                                                                SCHEDULE A

                                           COLLATERAL SCHEDULE

The Moody's First Level Valuation Percentages shall be used in determining the Moody's First Level
Collateral Amount.

The Moody's Second Level Valuation Percentages shall be used in determining the Moody's Second Level
Collateral Amount.

The S&P Valuation Percentages shall be used in determining the S&P Collateral Amount.

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
  ISDA Collateral Asset     Remaining Maturity     Moody's First Level       Moody's Second Level               S&P
 Definition (ICAD) Code                           Valuation Percentage       Valuation Percentage      Valuation Percentage
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
         US-CASH                   N/A                    100%                       100%                      100%
         EU-CASH                   N/A                     98%                        94%                      92.5%
         GB-CASH                   N/A                     98%                        95%                      94.1%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
                                 < 1 Year                 100%                       100%                      98.9%

                               1 to 2 years               100%                        99%                      98.0%
        US-TBILL
        US-TNOTE               2 to 3 years               100%                        98%                      97.4%
        US-TBOND
      (fixed rate)             3 to 5 years               100%                        97%                      95.5%

                               5 to 7 years               100%                        96%                      93.7%

                              7 to 10 years               100%                        94%                      92.5%

                              10 to 20 years              100%                        90%                      91.1%

                                > 20 years                100%                        88%                      88.6%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
        US-TBILL
        US-TNOTE
        US-TBOND                                                                                           Not Eligible
     (floating rate)          All Maturities              100%                        99%                   Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
      GA-US-AGENCY               < 1 Year                 100%                        99%                      98.5%
      (fixed rate)             1 to 2 years               100%                        99%                      97.7%
                               2 to 3 years               100%                        98%                      97.3%
                               3 to 5 years               100%                        96%                      94.5%
                               5 to 7 years               100%                        93%                      93.1%
                              7 to 10 years               100%                        93%                      90.7%
                              10 to 20 years              100%                        89%                      87.7%
                                > 20 years                100%                        87%                      84.4%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
      GA-US-AGENCY            All Maturities              100%                        98%                  Not Eligible
     (floating rate)                                                                                        Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
                                                   Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
                                                       by Moody's                 by Moody's                  by S&P
 GA-EUROZONE-GOV (other          < 1 Year                  98%                        94%                      98.8%
  than EU-CASH)                1 to 2 years                98%                        93%                      97.9%
  (fixed rate)                 2 to 3 years                98%                        92%                      97.1%
                               3 to 5 years                98%                        90%                      91.2%
                               5 to 7 years                98%                        89%                      87.5%
                              7 to 10 years                98%                        88%                      83.8%
                              10 to 20 years               98%                        84%                      75.5%
                                > 20 years                 98%                        82%                  Not Eligible
                                                                                                            Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
                                                   Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
   GA-EUROZONE-GOV                                    by Moody's                 by Moody's                  by S&P
 (other than EU-CASH         All Maturities                98%                        93%                   Not Eligible
   (floating rate)                                                                                           Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
                                 < 1 Year                  98%                        94%                  Not Eligible
                                                                                                            Collateral
                               1 to 2 years                98%                        93%                  Not Eligible
        GA-GB-GOV                                                                                           Collateral
  (other than GB-CASH)         2 to 3 years                98%                        92%                  Not Eligible
      (fixed rate)                                                                                          Collateral
                               3 to 5 years                98%                        91%                  Not Eligible
                                                                                                            Collateral
                               5 to 7 years                98%                        90%                  Not Eligible
                                                                                                            Collateral
                              7 to 10 years                98%                        89%                  Not Eligible
                                                                                                            Collateral
                              10 to 20 years               98%                        86%                  Not Eligible
                                                                                                            Collateral
                                > 20 years                 98%                        84%                  Not Eligible
                                                                                                            Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
        GA-GB-GOV             All Maturities               98%                        94%                  Not Eligible
  (other than GB-CASH)                                                                                      Collateral
     (floating rate)
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

The ISDA Collateral Asset Definition (ICAD) Codes used in this Collateral Schedule shall have the
meanings set forth in the Collateral Asset Definitions (First Edition - June 2003) as published and
copyrighted in 2003 by the International Swaps and Derivatives Association, Inc.




--------------------------------------------------------------------------------





                                                                        BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                                212-272-4009


DATE:                                   January 31, 2007

TO:                                     Wells Fargo Bank, National Association not individually,  but solely
                                        as Trustee for Bear Stearns Mortgage Funding Trust 2007-AR1
ATTENTION:                              Client Manager, BSMF 2007-AR1
TELEPHONE:                              410-884-2000
FACSIMILE:                              410-715-2380

FROM:                                   Derivatives Documentation
TELEPHONE:                              212-272-2711
FACSIMILE:                              212-272-9857

SUBJECT:                                Mortgage Derivatives Confirmation



REFERENCE NUMBER(S):       [________]

The purpose of this letter  agreement is to confirm the terms and  conditions of the  Transaction  entered
into on the Trade Date specified below (the  "Transaction")  between Bear Stearns Financial  Products Inc.
("Bear Stearns") and Bear Stearns Mortgage Funding Trust 2007-AR1  ("Counterparty")  under the Pooling and
Servicing  Agreement,  dated as of January 1, 2007 (the "Pooling and Servicing  Agreement")  between Wells
Fargo Bank,  National  Association as trustee (the "Trustee"),  Structured  Asset Mortgage  Investments II
Inc. as depositor (the "Depositor") and EMC Mortgage  Corporation as servicer,  sponsor and company.  This
letter  agreement  constitutes  the  sole  and  complete  "Confirmation,"  as  referred  to in the  Master
Agreement specified below, with respect to this Transaction.

1.  This  Confirmation is subject to and incorporates the 2000 ISDA  Definitions (the  "Definitions"),  as
    published by the International  Swaps and Derivatives  Association,  Inc. ("ISDA").  This Confirmation
    supplements,  forms a part of and is  subject to the ISDA  Master  Agreement  dated as of January  31,
    2007 between Bear Stearns and Counterparty  (the agreement,  as amended and supplemented  from time to
    time,  being  referred  to  herein  as the  "Master  Agreement").  All  provisions  contained  in,  or
    incorporated by reference to, the Master  Agreement  shall govern the  Transaction  referenced in this
    Confirmation  except as  expressly  modified  herein.  In the event of any  inconsistency  between the
    provisions of this  Confirmation  and the Definitions or Master  Agreement,  this  Confirmation  shall
    prevail for the purpose of this  Transaction.  Terms capitalized but not defined herein shall have the
    meanings attributed to them in the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap Corridor

       Notional Amount:                     With  respect  to any  Calculation  Period,  the lesser of (i)
                                            the  Scheduled  Amount  set  forth  for  such  period  on  the
                                            Schedule I  attached  hereto  and (ii) the  aggregate  Current
                                            Principal  Amount of the Class  [__]  Certificate  immediately
                                            prior  to the  Distribution  Date  occurring  in the  calendar
                                            month in which such Calculation Period ends.

       Trade Date:                          January 10, 2007

       Effective Date:                      January 31, 2007

       Termination Date:                    December 25, 2011 subject to  adjustment  in  accordance  with
                                            the Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:                 January 31, 2007

              Fixed Amount:USD [__]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The  Cap  Rate  set  forth  for  such  Calculation  Period  on
                                            Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th  calendar  day of each month  during the Term of this
                                            Transaction,  commencing  February  25, 2007 and ending on the
                                            Termination  Date,  subject to adjustment  in accordance  with
                                            the Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The Floating Rate Payer
                                            Payment  Date  shall  be  one  Business  Day  preceding   each
                                            Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;  provided,  however,  that if the Floating Rate
                                            determined   from   such   Floating   Rate   Option   for  any
                                            Calculation  Period is greater  than  8.35% then the  Floating
                                            Rate for such  Calculation  Period  shall be  deemed  equal to
                                            8.35 %

              Floating Amount:              To be determined in accordance with the following formula:

                                            The  greater  of  (i)  (Floating  Rate  -  Cap  Rate)*Notional
                                            Amount*Floating Rate Day Count Fraction, and (ii) zero

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates:                  The first day of each Calculation Period.

              Compounding:                  Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               On each  Distribution  Date,  the Trustee will make  available
                                            on   its   website   www.ctslink.com   a   monthly   statement
                                            indicating  the  Current  Principal  Amount of the Class  [__]
                                            Certificate for the related Distribution Date

4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department


         Payments to Counterparty:
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account #3970771416
                  FFC to: BMSF 2007-AR1, Account #50982501


Additional Provisions:

Non-Reliance.  Each party  represents  to the other  party that (a) it has not  received  and is not relying
upon any legal,  tax,  regulatory,  accounting or other advice (whether  written or oral) of the other party
regarding  this  Transaction,  other  than  representations  expressly  made by  that  other  party  in this
Confirmation  and in the Master  Agreement and (b) in respect of this  Transaction,  (i) it has the capacity
to evaluate  (internally or through independent  professional  advice) this Transaction and has made its own
decision to enter into this  Transaction  and (ii) it  understands  the terms,  conditions and risks of this
Transaction and is willing to assume  (financially  and otherwise)  those risks.  Counterparty  acknowledges
that Bear  Stearns  has  advised  Counterparty  to consult  its own tax,  accounting  and legal  advisors in
connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile of the fully-executed  Confirmation to 212-272-9857.  For inquiries  regarding U.S.  Transactions,
please contact  Derivatives  Documentation  by telephone at  212-272-2711.  For all other  inquiries  please
contact  Derivatives  Documentation  by telephone  at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.

We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.



Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    ______________________________________
       Name:
       Title:

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR1
By: Wells Fargo Bank, National Association, not individually, but solely as Trustee


By:    ___ ___________________________________
         Name:
       Title:


pwp




--------------------------------------------------------------------------------




                                                     SCHEDULE I
                (all such dates subject to adjustment in accordance with the Business Day Convention)



                  ------------------------- --------------------- --------------------- ----------------
                     From and including       To but excluding      Scheduled Amount       Cap Rate
                                                                         (USD)                (%)
                  ------------------------- --------------------- --------------------- ----------------
                       Effective Date           25-Feb-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Feb-2007             25-Mar-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Mar-2007             25-Apr-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Apr-2007             25-May-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-May-2007             25-Jun-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jun-2007             25-Jul-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jul-2007             25-Aug-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Aug-2007             25-Sep-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Sep-2007             25-Oct-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Oct-2007             25-Nov-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Nov-2007             25-Dec-2007           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Dec-2007             25-Jan-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jan-2008             25-Feb-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Feb-2008             25-Mar-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Mar-2008             25-Apr-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Apr-2008             25-May-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-May-2008             25-Jun-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jun-2008             25-Jul-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jul-2008             25-Aug-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Aug-2008             25-Sep-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Sep-2008             25-Oct-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Oct-2008             25-Nov-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Nov-2008             25-Dec-2008           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Dec-2008             25-Jan-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jan-2009             25-Feb-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Feb-2009             25-Mar-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Mar-2009             25-Apr-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Apr-2009             25-May-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-May-2009             25-Jun-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jun-2009             25-Jul-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jul-2009             25-Aug-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Aug-2009             25-Sep-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Sep-2009             25-Oct-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Oct-2009             25-Nov-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Nov-2009             25-Dec-2009           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Dec-2009             25-Jan-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jan-2010             25-Feb-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Feb-2010             25-Mar-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Mar-2010             25-Apr-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Apr-2010             25-May-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-May-2010             25-Jun-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jun-2010             25-Jul-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jul-2010             25-Aug-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Aug-2010             25-Sep-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Sep-2010             25-Oct-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Oct-2010             25-Nov-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Nov-2010             25-Dec-2010           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Dec-2010             25-Jan-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jan-2011             25-Feb-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Feb-2011             25-Mar-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Mar-2011             25-Apr-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Apr-2011             25-May-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-May-2011             25-Jun-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jun-2011             25-Jul-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Jul-2011             25-Aug-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Aug-2011             25-Sep-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Sep-2011             25-Oct-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Oct-2011             25-Nov-2011           [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------
                        25-Nov-2011           Termination Date        [__________]           [__]
                  ------------------------- --------------------- --------------------- ----------------




--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT O

                                                [RESERVED]





--------------------------------------------------------------------------------






                                                                                                                          EXHIBIT P

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                           (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

         Key:
         X - obligation

         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
  Reg AB Reference                 Servicing Criteria                Primary       Trustee      Custodian
                                                                     Servicer
---------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party's performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, "federally insured depository
                       institution" with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 45 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors' or the
                       trustee's records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer's investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer's obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer's records regarding the pool        X
                       assets agree with the Servicer's records
                       with respect to an obligor's unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity's activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor's pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer's
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor's error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor's records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------

                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT Q-1

                                      FORM OF BACK-UP CERTIFICATION
                             TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ],  200[  ]  (the   "Agreement"),   among   [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),  certify  to [the  Purchaser],  [the  Depositor],  and the  [Servicer]  [Trustee],  and  their
officers, with the knowledge and intent that they will rely upon this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
         Item  1123 of  Regulation  AB (the  "Compliance  Statement"),  the  report on  assessment  of the
         Company's  compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB (the
         "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18  under  Securities
         Exchange  Act of 1934,  as  amended  (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the
         "Servicing  Assessment"),  the registered public accounting firm's attestation report provided in
         accordance  with  Rules  13a-18  and  15d-18  under  the  Exchange  Act and  Section  1122(b)  of
         Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's certificates and
         other  information  relating to the servicing of the Mortgage  Loans by the Company during 200[ ]
         that were  delivered  by the  Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the
         Agreement (collectively, the "Company Servicing Information");

     2.  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
         any untrue  statement of a material fact or omit to state a material  fact  necessary to make the
         statements  made, in the light of the  circumstances  under which such  statements were made, not
         misleading with respect to the period of time covered by the Company Servicing Information;

     3.  Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
         Company under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
         Agreement,  and based on my knowledge  and the  compliance  review  conducted  in  preparing  the
         Compliance  Statement  and  except  as  disclosed  in the  Compliance  Statement,  the  Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

     5.  The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,
         and the Servicing  Assessment and  Attestation  Report required to be provided by the Company and
         by any  Subservicer  and  Subcontractor  pursuant  to the  Agreement,  have been  provided to the
         [Depositor]  [Servicer].  Any material instances of noncompliance  described in such reports have
         been disclosed to the [Depositor]  [Servicer].  Any material  instance of noncompliance  with the
         Servicing Criteria has been disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                      Name:
                                                                      Title:




--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT Q-2


                                      FORM OF BACK-UP CERTIFICATION
                              TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________   Trust   200_-____(the   "Trust"),   Mortgage
         Pass-Through  Certificates,  Series  200_-____,  issued  pursuant  to  the  Pooling  and
         Servicing  Agreement,  dated as of ________,  200_, among  ____________________________,
         as   Depositor,   Wells   Fargo   Bank,   National   Association,   as   [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the Depositor,  and its officers,  directors and  affiliates,
and with the knowledge and intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual report on Form 10-K for the fiscal year [____] (the
"Annual  Report"),  and all reports on Form 10-D required to be filed in respect of period  covered by the
Annual Report (collectively with the Annual Report, the "Reports"), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period  covered by the Annual  Report,  and (b) the  [Trustee's]  assessment  of  compliance  and  related
attestation  report  referred  to below,  taken as a whole,  do not  contain  any  untrue  statement  of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the distribution  information  required to be provided by the
[Trustee]  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is included in the
Reports;

                  4.       I am  responsible  for  reviewing  the  activities  performed by the  [Trustee]
under the Pooling and Servicing  Agreement,  and based on my knowledge and the compliance review conducted
in preparing the compliance  statement of the [Trustee]  required by the Pooling and Servicing  Agreement,
and except as disclosed in the Reports,  the [Trustee] has  fulfilled  its  obligations  under the Pooling
and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance  with servicing  criteria  applicable to
the  [Trustee]  for  asset-backed  securities  of the  [Trustee]  and each  Subcontractor  utilized by the
[Trustee] and related  attestation report on assessment of compliance with servicing  criteria  applicable
to it required  to be included in the Annual  Report in  accordance  with Item 1122 of  Regulation  AB and
Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material
instances of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the certifications  above, the [Trustee] has reasonably relied on information  provided
to it by the  following  unaffiliated  parties:  [names  of  servicer(s),  master  servicer,  subservicer,
depositor, trustee, custodian(s)].


Date:__________________________________


_______________________________________
[Signature]
[Title]





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT R

                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing
Agreement, provided by the Trustee based on information received from the Servicer; and b) items marked
"Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
   Form       Item         Description          Servicer             Trustee            Custodian         Depositor             Sponsor
----------- ----------------------------------------------------------------------------------------------------------------------------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1         Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(a) -
                      Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly Statements to
                      determination dates                    Certificateholders)
                      for calculating
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly Statements to
                      distributions, fees                    Certificateholders)
                      and expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly Statements to
                      flow of funds for                      Certificateholders)
                      the period itemized
                      by type and priority
                      of payment,
                      including:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly Statements to
                      identification of                      Certificateholders)
                      the general purpose
                      of such fees and the
                      party receiving such
                      fees or expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly Statements to
                      enhancement or other                   Certificateholders)
                      support identified
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly Statements to
                      distributions                          Certificateholders)
                      accrued and paid on
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly Statements to
                      spread and the                         Certificateholders)
                      disposition of
                      excess cash flow.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities, as
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly Statements to
                      accounts, such as                      Certificateholders)
                      reserve accounts,
                      and material account
                      activity during the
                      period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly Statements to                  information fields
                      beginning and ending                   Certificateholders)                     to be as specified
                      of each period, and                                                            by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly Statements to
                                                             Certificateholders)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      In addition,           X
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly Statements to
                      of any advances made                   Certificateholders)
                      or reimbursed during
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly Statements to
                      waivers to pool                        Certificateholders)
                      asset terms, fees,
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly Statements to
                      determining any                        Certificateholders)
                      early amortization,
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(b) -                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2         Legal Proceedings
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee


----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sales of Securities
                      and Use of Proceeds
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3         Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Defaults Upon Senior
                      Securities
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            4         Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Submission of
                      Matters to a Vote of
                      Security Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5         Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligors
                      of Pool Assets
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6         Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant
                      Enhancement Provider
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7         Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                      X
                            current
                            significance
                            percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8         Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9         Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Distribution report                    X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
8-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.01      Entry into a
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.02      Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.


                      Examples: servicing
                      agreement, custodial
                      agreement.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.03      Bankruptcy or
                      Receivership
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2.04      Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3.03      Material
                      Modification to
                      Rights of Security
                      Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.03      Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                                                                  X
                      required of any
                      amendment "to the
                      governing documents
                      of the issuing
                      entity"
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.06      Change in Shell
                      Company Status
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not applicable to                                                             X
                      ABS issuers]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.01      ABS Informational
                      and Computational
                      Material
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.02      Change of Servicer
                      or Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.03      Change in Credit
                      Enhancement or Other
                      External Support
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X                                       X
                      about any new
                      enhancement provider
                      is also required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.04      Failure to Make a                      X
                      Required Distribution
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.05      Securities Act
                      Updating Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7.01      Regulation FD          X               X                        X              X
                      Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8.01      Other Events
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9.01      Financial Statements
                      and Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
10-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9B        Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            15        Exhibits and
                      Financial Statement
                      Schedules
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                       X
                           current
                           significance
                           percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1119 -
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligor                                                            X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1122 -            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1123 - Servicer   X
                      Compliance Statement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT S

                                    ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSRM 2007-AR1 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In  accordance  with  Section  3.18(a)(v)  of the Pooling and  Servicing  Agreement,  dated as of
January 1, 2007,  among  Structured  Asset  Mortgage  Investments  II Inc.,  as  depositor,  EMC  Mortgage
Corporation,  as seller  and  servicer  and Wells  Fargo  Bank,  National  Association,  as  trustee.  The
Undersigned  hereby notifies you that certain events have come to our attention that  [will][may]  need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:



List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      _________________________
                                                                       Name:
                                                                       Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT T


                                                    [RESERVED]







--------------------------------------------------------------------------------




                                                                     SCHEDULE A

            COUPON STRIP RESERVE ACCOUNT SCHEDULE


----------------------- -----------------------------------
  Distribution Date             Balance of 40 Year
                             Group I Loans at 16% CPR
----------------------- -----------------------------------
    February 2017                 22,049,554.57
----------------------- -----------------------------------
      March 2017                  21,717,748.16
----------------------- -----------------------------------
      April 2017                  21,390,831.95
----------------------- -----------------------------------
       May 2017                   21,068,734.61
----------------------- -----------------------------------
      June 2017                   20,751,385.86
----------------------- -----------------------------------
      July 2017                   20,438,716.42
----------------------- -----------------------------------
     August 2017                  20,130,658.03
----------------------- -----------------------------------
    September 2017                19,827,159.94
----------------------- -----------------------------------
     October 2017                 19,528,138.95
----------------------- -----------------------------------
    November 2017                 19,233,545.40
----------------------- -----------------------------------
    December 2017                 18,943,293.49
----------------------- -----------------------------------
     January 2018                 18,657,323.48
----------------------- -----------------------------------
    February 2018                 18,375,567.63
----------------------- -----------------------------------
      March 2018                  18,097,986.60
----------------------- -----------------------------------
      April 2018                  17,824,519.11
----------------------- -----------------------------------
       May 2018                   17,555,119.40
----------------------- -----------------------------------
      June 2018                   17,289,712.97
----------------------- -----------------------------------
      July 2018                   17,028,241.18
----------------------- -----------------------------------
     August 2018                  16,770,660.25
----------------------- -----------------------------------
    September 2018                16,516,912.69
----------------------- -----------------------------------
     October 2018                 16,266,928.33
----------------------- -----------------------------------
    November 2018                 16,020,663.76
----------------------- -----------------------------------
    December 2018                 15,778,040.36
----------------------- -----------------------------------
     January 2019                 15,538,941.43
----------------------- -----------------------------------
    February 2019                 15,303,313.95
----------------------- -----------------------------------
      March 2019                  15,071,197.10
----------------------- -----------------------------------
      April 2019                  14,842,539.01
----------------------- -----------------------------------
       May 2019                   14,617,288.56
----------------------- -----------------------------------
      June 2019                   14,395,395.38
----------------------- -----------------------------------
      July 2019                   14,176,809.84
----------------------- -----------------------------------
     August 2019                  13,961,494.70
----------------------- -----------------------------------
    September 2019                13,749,389.87
----------------------- -----------------------------------
     October 2019                 13,540,447.89
----------------------- -----------------------------------
    November 2019                 13,334,619.93
----------------------- -----------------------------------
    December 2019                 13,131,841.07
----------------------- -----------------------------------
     January 2020                 12,931,981.60
----------------------- -----------------------------------
    February 2020                 12,735,002.86
----------------------- -----------------------------------
      March 2020                  12,540,964.94
----------------------- -----------------------------------
      April 2020                  12,349,834.64
----------------------- -----------------------------------
       May 2020                   12,161,558.57
----------------------- -----------------------------------
      June 2020                   11,976,094.48
----------------------- -----------------------------------
      July 2020                   11,793,400.79
----------------------- -----------------------------------
     August 2020                  11,613,436.49
----------------------- -----------------------------------
    September 2020                11,436,170.73
----------------------- -----------------------------------
     October 2020                 11,261,553.96
----------------------- -----------------------------------
    November 2020                 11,089,545.13
----------------------- -----------------------------------
    December 2020                 10,920,081.14
----------------------- -----------------------------------
     January 2021                 10,753,063.46
----------------------- -----------------------------------
    February 2021                 10,588,459.63
----------------------- -----------------------------------
      March 2021                  10,426,318.79
----------------------- -----------------------------------
      April 2021                  10,266,604.46
----------------------- -----------------------------------
       May 2021                   10,109,280.72
----------------------- -----------------------------------
      June 2021                    9,954,312.14
----------------------- -----------------------------------
      July 2021                    9,801,663.85
----------------------- -----------------------------------
     August 2021                   9,651,301.48
----------------------- -----------------------------------
    September 2021                 9,503,191.15
----------------------- -----------------------------------
     October 2021                  9,357,299.51
----------------------- -----------------------------------
    November 2021                  9,213,584.70
----------------------- -----------------------------------
    December 2021                  9,072,004.27
----------------------- -----------------------------------
     January 2022                  8,932,482.25
----------------------- -----------------------------------
    February 2022                  8,794,990.94
----------------------- -----------------------------------
      March 2022                   8,659,562.04
----------------------- -----------------------------------
      April 2022                   8,526,157.86
----------------------- -----------------------------------
       May 2022                    8,394,755.54
----------------------- -----------------------------------
      June 2022                    8,265,325.40
----------------------- -----------------------------------
      July 2022                    8,137,831.40
----------------------- -----------------------------------
     August 2022                   8,012,251.66
----------------------- -----------------------------------
    September 2022                 7,888,557.80
----------------------- -----------------------------------
     October 2022                  7,766,715.35
----------------------- -----------------------------------
    November 2022                  7,646,702.41
----------------------- -----------------------------------
    December 2022                  7,528,472.76
----------------------- -----------------------------------
     January 2023                  7,411,974.58
----------------------- -----------------------------------
    February 2023                  7,297,184.27
----------------------- -----------------------------------
      March 2023                   7,184,114.58
----------------------- -----------------------------------
      April 2023                   7,072,746.00
----------------------- -----------------------------------
       May 2023                    6,963,047.48
----------------------- -----------------------------------
      June 2023                    6,855,000.07
----------------------- -----------------------------------
      July 2023                    6,748,573.61
----------------------- -----------------------------------
     August 2023                   6,643,749.72
----------------------- -----------------------------------
    September 2023                 6,540,499.13
----------------------- -----------------------------------
     October 2023                  6,438,803.97
----------------------- -----------------------------------
    November 2023                  6,338,635.15
----------------------- -----------------------------------
    December 2023                  6,239,965.31
----------------------- -----------------------------------
     January 2024                  6,142,744.18
----------------------- -----------------------------------
    February 2024                  6,046,956.99
----------------------- -----------------------------------
      March 2024                   5,952,609.98
----------------------- -----------------------------------
      April 2024                   5,859,686.75
----------------------- -----------------------------------
       May 2024                    5,768,161.32
----------------------- -----------------------------------
      June 2024                    5,678,017.75
----------------------- -----------------------------------
      July 2024                    5,589,235.50
----------------------- -----------------------------------
     August 2024                   5,501,789.71
----------------------- -----------------------------------
    September 2024                 5,415,665.15
----------------------- -----------------------------------
     October 2024                  5,330,837.70
----------------------- -----------------------------------
    November 2024                  5,247,291.96
----------------------- -----------------------------------
    December 2024                  5,164,996.84
----------------------- -----------------------------------
     January 2025                  5,083,917.36
----------------------- -----------------------------------
    February 2025                  5,004,036.80
----------------------- -----------------------------------
      March 2025                   4,925,361.30
----------------------- -----------------------------------
      April 2025                   4,847,877.05
----------------------- -----------------------------------
       May 2025                    4,771,562.34
----------------------- -----------------------------------
      June 2025                    4,696,403.76
----------------------- -----------------------------------
      July 2025                    4,622,380.23
----------------------- -----------------------------------
     August 2025                   4,549,478.73
----------------------- -----------------------------------
    September 2025                 4,477,678.80
----------------------- -----------------------------------
     October 2025                  4,406,967.80
----------------------- -----------------------------------
    November 2025                  4,337,325.42
----------------------- -----------------------------------
    December 2025                  4,268,732.67
----------------------- -----------------------------------
     January 2026                  4,201,157.39
----------------------- -----------------------------------
    February 2026                  4,134,583.22
----------------------- -----------------------------------
      March 2026                   4,069,017.10
----------------------- -----------------------------------
      April 2026                   4,004,447.42
----------------------- -----------------------------------
       May 2026                    3,940,856.03
----------------------- -----------------------------------
      June 2026                    3,878,231.65
----------------------- -----------------------------------
      July 2026                    3,816,556.66
----------------------- -----------------------------------
     August 2026                   3,755,816.97
----------------------- -----------------------------------
    September 2026                 3,696,001.79
----------------------- -----------------------------------
     October 2026                  3,637,094.26
----------------------- -----------------------------------
    November 2026                  3,579,080.57
----------------------- -----------------------------------
    December 2026                  3,521,945.49
----------------------- -----------------------------------
     January 2027                  3,465,661.96
----------------------- -----------------------------------
    February 2027                  3,410,218.03
----------------------- -----------------------------------
      March 2027                   3,355,617.07
----------------------- -----------------------------------
      April 2027                   3,301,849.30
----------------------- -----------------------------------
       May 2027                    3,248,899.57
----------------------- -----------------------------------
      June 2027                    3,196,755.70
----------------------- -----------------------------------
      July 2027                    3,145,405.72
----------------------- -----------------------------------
     August 2027                   3,094,837.82
----------------------- -----------------------------------
    September 2027                 3,045,040.36
----------------------- -----------------------------------
     October 2027                  2,996,001.89
----------------------- -----------------------------------
    November 2027                  2,947,710.87
----------------------- -----------------------------------
    December 2027                  2,900,153.15
----------------------- -----------------------------------
     January 2028                  2,853,310.27
----------------------- -----------------------------------
    February 2028                  2,807,172.07
----------------------- -----------------------------------
      March 2028                   2,761,738.55
----------------------- -----------------------------------
      April 2028                   2,716,999.22
----------------------- -----------------------------------
       May 2028                    2,672,941.51
----------------------- -----------------------------------
      June 2028                    2,629,557.51
----------------------- -----------------------------------
      July 2028                    2,586,837.18
----------------------- -----------------------------------
     August 2028                   2,544,770.63
----------------------- -----------------------------------
    September 2028                 2,503,346.03
----------------------- -----------------------------------
     October 2028                  2,462,555.90
----------------------- -----------------------------------
    November 2028                  2,422,390.65
----------------------- -----------------------------------
    December 2028                  2,382,839.06
----------------------- -----------------------------------
     January 2029                  2,343,885.97
----------------------- -----------------------------------
    February 2029                  2,305,524.70
----------------------- -----------------------------------
      March 2029                   2,267,750.42
----------------------- -----------------------------------
      April 2029                   2,230,556.29
----------------------- -----------------------------------
       May 2029                    2,193,931.81
----------------------- -----------------------------------
      June 2029                    2,157,870.31
----------------------- -----------------------------------
      July 2029                    2,122,361.62
----------------------- -----------------------------------
     August 2029                   2,087,399.26
----------------------- -----------------------------------
    September 2029                 2,052,973.35
----------------------- -----------------------------------
     October 2029                  2,019,075.92
----------------------- -----------------------------------
    November 2029                  1,985,700.70
----------------------- -----------------------------------
    December 2029                  1,952,837.49
----------------------- -----------------------------------
     January 2030                  1,920,476.72
----------------------- -----------------------------------
    February 2030                  1,888,612.68
----------------------- -----------------------------------
      March 2030                   1,857,239.02
----------------------- -----------------------------------
      April 2030                   1,826,348.44
----------------------- -----------------------------------
       May 2030                    1,795,933.73
----------------------- -----------------------------------
      June 2030                    1,765,987.82
----------------------- -----------------------------------
      July 2030                    1,736,505.18
----------------------- -----------------------------------
     August 2030                   1,707,477.42
----------------------- -----------------------------------
    September 2030                 1,678,897.78
----------------------- -----------------------------------
     October 2030                  1,650,759.57
----------------------- -----------------------------------
    November 2030                  1,623,056.19
----------------------- -----------------------------------
    December 2030                  1,595,780.90
----------------------- -----------------------------------
     January 2031                  1,568,926.67
----------------------- -----------------------------------
    February 2031                  1,542,487.71
----------------------- -----------------------------------
      March 2031                   1,516,458.26
----------------------- -----------------------------------
      April 2031                   1,490,832.19
----------------------- -----------------------------------
       May 2031                    1,465,603.48
----------------------- -----------------------------------
      June 2031                    1,440,766.21
----------------------- -----------------------------------
      July 2031                    1,416,314.51
----------------------- -----------------------------------
     August 2031                   1,392,242.62
----------------------- -----------------------------------
    September 2031                 1,368,544.87
----------------------- -----------------------------------
     October 2031                  1,345,215.66
----------------------- -----------------------------------
    November 2031                  1,322,249.47
----------------------- -----------------------------------
    December 2031                  1,299,640.88
----------------------- -----------------------------------
     January 2032                  1,277,384.53
----------------------- -----------------------------------
    February 2032                  1,255,475.15
----------------------- -----------------------------------
      March 2032                   1,233,907.53
----------------------- -----------------------------------
      April 2032                   1,212,676.57
----------------------- -----------------------------------
       May 2032                    1,191,777.21
----------------------- -----------------------------------
      June 2032                    1,171,204.49
----------------------- -----------------------------------
      July 2032                    1,150,953.51
----------------------- -----------------------------------
     August 2032                   1,131,018.50
----------------------- -----------------------------------
    September 2032                 1,111,395.66
----------------------- -----------------------------------
     October 2032                  1,092,080.32
----------------------- -----------------------------------
    November 2032                  1,073,067.87
----------------------- -----------------------------------
    December 2032                  1,054,353.83
----------------------- -----------------------------------
     January 2033                  1,035,933.92
----------------------- -----------------------------------
    February 2033                  1,017,803.72
----------------------- -----------------------------------
      March 2033                    999,958.58
----------------------- -----------------------------------
      April 2033                    982,394.23
----------------------- -----------------------------------
       May 2033                     965,106.44
----------------------- -----------------------------------
      June 2033                     948,090.26
----------------------- -----------------------------------
      July 2033                     931,342.40
----------------------- -----------------------------------
     August 2033                    914,858.82
----------------------- -----------------------------------
    September 2033                  898,635.55
----------------------- -----------------------------------
     October 2033                   882,667.92
----------------------- -----------------------------------
    November 2033                   866,952.83
----------------------- -----------------------------------
    December 2033                   851,485.96
----------------------- -----------------------------------
     January 2034                   836,264.74
----------------------- -----------------------------------
    February 2034                   821,284.95
----------------------- -----------------------------------
      March 2034                    806,542.13
----------------------- -----------------------------------
      April 2034                    792,032.72
----------------------- -----------------------------------
       May 2034                     777,753.21
----------------------- -----------------------------------
      June 2034                     763,700.14
----------------------- -----------------------------------
      July 2034                     749,870.12
----------------------- -----------------------------------
     August 2034                    736,259.79
----------------------- -----------------------------------
    September 2034                  722,865.84
----------------------- -----------------------------------
     October 2034                   709,684.43
----------------------- -----------------------------------
    November 2034                   696,712.99
----------------------- -----------------------------------
    December 2034                   683,948.44
----------------------- -----------------------------------
     January 2035                   671,389.64
----------------------- -----------------------------------
    February 2035                   659,033.55
----------------------- -----------------------------------
      March 2035                    646,874.38
----------------------- -----------------------------------
      April 2035                    634,908.66
----------------------- -----------------------------------
       May 2035                     623,134.03
----------------------- -----------------------------------
      June 2035                     611,547.09
----------------------- -----------------------------------
      July 2035                     600,145.04
----------------------- -----------------------------------
     August 2035                    588,925.12
----------------------- -----------------------------------
    September 2035                  577,884.61
----------------------- -----------------------------------
     October 2035                   567,020.35
----------------------- -----------------------------------
    November 2035                   556,330.26
----------------------- -----------------------------------
    December 2035                   545,812.62
----------------------- -----------------------------------
     January 2036                   535,468.44
----------------------- -----------------------------------
    February 2036                   525,295.18
----------------------- -----------------------------------
      March 2036                    515,285.15
----------------------- -----------------------------------
      April 2036                    505,435.91
----------------------- -----------------------------------
       May 2036                     495,744.66
----------------------- -----------------------------------
      June 2036                     486,209.45
----------------------- -----------------------------------
      July 2036                     476,827.55
----------------------- -----------------------------------
     August 2036                    467,596.67
----------------------- -----------------------------------
    September 2036                  458,514.58
----------------------- -----------------------------------
     October 2036                   449,579.05
----------------------- -----------------------------------
    November 2036                   440,788.02
----------------------- -----------------------------------
    December 2036                   432,141.03
----------------------- -----------------------------------
     January 2037                   423,640.25
----------------------- -----------------------------------




--------------------------------------------------------------------------------





